This text was adapted by The Saylor Foundation under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 License without
attribution as requested by the work’s original creator or licensee.

Saylor URL: http://www.saylor.org/books

Saylor.org
1

Preface
Our goal is to provide students with a textbook that is up to date and comprehensive in its coverage
of legal and regulatory issues—and organized to permit instructors to tailor the materials to their
particular approach. This book engages students by relating law to everyday events with which they
are already familiar (or with which they are familiarizing themselves in other business courses) and
by its clear, concise, and readable style. (An earlier business law text by authors Lieberman and
Siedel was hailed “the best written text in a very crowded field.”)
This textbook provides context and essential concepts across the entire range of legal issues with
which managers and business executives must grapple. The text provides the vocabulary and legal
acumen necessary for businesspeople to talk in an educated way to their customers, employees,
suppliers, government officials—and to their own lawyers.
Traditional publishers often create confusion among customers in the text selection process by
offering a huge array of publications. Once a text is selected, customers might still have to customize
the text to meet their needs. For example, publishers usually offer books that include either case
summaries or excerpted cases, but some instructors prefer to combine case summaries with a few
excerpted cases so that students can experience reading original material. Likewise, the manner in
which most conventional texts incorporate video is cumbersome because the videos are contained in
a separate library, which makes access more complicating for instructors and students.

Saylor URL: http://www.saylor.org/books

Saylor.org
2

Chapter 1

Introduction to Law and Legal Systems
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Identify the various aims that a functioning legal system can serve.

3.

Explain how politics and law are related.

4.

Identify the sources of law and which laws have priority over other laws.

5.

Understand some basic differences between the US legal system and other legal systems.

Law has different meanings as well as different functions. Philosophers have considered issues of
justice and law for centuries, and several different approaches, or schools of legal thought, have
emerged. In this chapter, we will look at those different meanings and approaches and will consider
how social and political dynamics interact with the ideas that animate the various schools of legal
thought. We will also look at typical sources of “positive law” in the United States and how some of
those sources have priority over others, and we will set out some basic differences between the US
legal system and other legal systems.

1.1 What Is Law?
Law is a word that means different things at different times. Black’s Law Dictionary says that law is

“a body of rules of action or conduct prescribed by controlling authority, and having binding legal
force. That which must be obeyed and followed by citizens subject to sanctions or legal consequence
is a law.” [1]

Functions of the Law
In a nation, the law can serve to (1) keep the peace, (2) maintain the status quo, (3) preserve individual
rights, (4) protect minorities against majorities, (5) promote social justice, and (6) provide for orderly
social change. Some legal systems serve these purposes better than others. Although a nation ruled by an
Saylor URL: http://www.saylor.org/books

Saylor.org
3

authoritarian government may keep the peace and maintain the status quo, it may also oppress minorities
or political opponents (e.g., Burma, Zimbabwe, or Iraq under Saddam Hussein). Under colonialism,
European nations often imposed peace in countries whose borders were somewhat arbitrarily created by
those same European nations. Over several centuries prior to the twentieth century, empires were built by
Spain, Portugal, Britain, Holland, France, Germany, Belgium, and Italy. With regard to the functions of
the law, the empire may have kept the peace—largely with force—but it changed the status quo and
seldom promoted the native peoples’ rights or social justice within the colonized nation.
In nations that were former colonies of European nations, various ethnic and tribal factions have
frequently made it difficult for a single, united government to rule effectively. In Rwanda, for example,
power struggles between Hutus and Tutsis resulted in genocide of the Tutsi minority. (Genocide is the
deliberate and systematic killing or displacement of one group of people by another group. In 1948, the
international community formally condemned the crime of genocide.) In nations of the former Soviet
Union, the withdrawal of a central power created power vacuums that were exploited by ethnic leaders.
When Yugoslavia broke up, the different ethnic groups—Croats, Bosnians, and Serbians—fought bitterly
for home turf rather than share power. In Iraq and Afghanistan, the effective blending of different groups
of families, tribes, sects, and ethnic groups into a national governing body that shares power remains to be
seen.

Law and Politics
In the United States, legislators, judges, administrative agencies, governors, and presidents make law,
with substantial input from corporations, lobbyists, and a diverse group of nongovernment organizations
(NGOs) such as the American Petroleum Institute, the Sierra Club, and the National Rifle Association. In
the fifty states, judges are often appointed by governors or elected by the people. The process of electing
state judges has become more and more politicized in the past fifteen years, with growing campaign
contributions from those who would seek to seat judges with similar political leanings.
In the federal system, judges are appointed by an elected official (the president) and confirmed by other
elected officials (the Senate). If the president is from one party and the other party holds a majority of
Senate seats, political conflicts may come up during the judges’ confirmation processes. Such a division
has been fairly frequent over the past fifty years.

Saylor URL: http://www.saylor.org/books

Saylor.org
4

In most nation-states (as countries are called in international law), knowing who has power to make and
enforce the laws is a matter of knowing who has political power; in many places, the people or groups that
have military power can also command political power to make and enforce the laws. Revolutions are
difficult and contentious, but each year there are revolts against existing political-legal authority; an
aspiration for democratic rule, or greater “rights” for citizens, is a recurring theme in politics and law.

KEY TAKEAWAY

Law is the result of political action, and the political landscape is vastly different from nation to nation.
Unstable or authoritarian governments often fail to serve the principal functions of law.

EXERCISES

1.

Consider Burma (named Myanmar by its military rulers). What political rights do you have that the
average Burmese citizen does not?

2.

What is a nongovernment organization, and what does it have to do with government? Do you contribute
to (or are you active in) a nongovernment organization? What kind of rights do they espouse, what kind
of laws do they support, and what kind of laws do they oppose?

[1] Black’s Law Dictionary, 6th ed., s.v. “law.”

1.2 Schools of Legal Thought

LEARNING OBJECTIVES

1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Explain why natural law relates to the rights that the founders of the US political-legal system found
important.

3.

Describe legal positivism and explain how it differs from natural law.

4.

Differentiate critical legal studies and ecofeminist legal perspectives from both natural law and legal
positivist perspectives.

There are different schools (or philosophies) concerning what law is all about. Philosophy of law is
also called jurisprudence, and the two main schools arelegal positivism and natural law. Although
there are others (see Section 1.2.3 "Other Schools of Legal Thought"), these two are the most
influential in how people think about the law.

Saylor URL: http://www.saylor.org/books

Saylor.org
5

Legal Positivism: Law as Sovereign Command
As legal philosopher John Austin concisely put it, “Law is the command of a sovereign.” Law is only law,
in other words, if it comes from a recognized authority and can be enforced by that authority,
or sovereign—such as a king, a president, or a dictator—who has power within a defined area or territory.
Positivism is a philosophical movement that claims that science provides the only knowledge precise
enough to be worthwhile. But what are we to make of the social phenomena of laws?
We could examine existing statutes—executive orders, regulations, or judicial decisions—in a fairly precise
way to find out what the law says. For example, we could look at the posted speed limits on most US
highways and conclude that the “correct” or “right” speed is no more than fifty-five miles per hour. Or we
could look a little deeper and find out how the written law is usually applied. Doing so, we might conclude
that sixty-one miles per hour is generally allowed by most state troopers, but that occasionally someone
gets ticketed for doing fifty-seven miles per hour in a fifty-five miles per hour zone. Either approach is
empirical, even if not rigorously scientific. The first approach, examining in a precise way what the rule
itself says, is sometimes known as the “positivist” school of legal thought. The second approach—which
relies on social context and the actual behavior of the principal actors who enforce the law—is akin to the
“legal realist” school of thought (see Section 1.2.3 "Other Schools of Legal Thought").
Positivism has its limits and its critics. New Testament readers may recall that King Herod, fearing the
birth of a Messiah, issued a decree that all male children below a certain age be killed. Because it was the
command of a sovereign, the decree was carried out (or, in legal jargon, the decree was “executed”).
Suppose a group seizes power in a particular place and commands that women cannot attend school and
can only be treated medically by women, even if their condition is life-threatening and women doctors are
few and far between. Suppose also that this command is carried out, just because it is the law and is
enforced with a vengeance. People who live there will undoubtedly question the wisdom, justice, or
goodness of such a law, but it is law nonetheless and is generally carried out. To avoid the law’s impact, a
citizen would have to flee the country entirely. During the Taliban rule in Afghanistan, from which this
example is drawn, many did flee.
The positive-law school of legal thought would recognize the lawmaker’s command as legitimate;
questions about the law’s morality or immorality would not be important. In contrast, the natural-law
school of legal thought would refuse to recognize the legitimacy of laws that did not conform to natural,
Saylor URL: http://www.saylor.org/books

Saylor.org
6

universal, or divine law. If a lawmaker issued a command that was in violation of natural law, a citizen
would be morally justified in demonstrating civil disobedience. For example, in refusing to give up her
seat to a white person, Rosa Parks believed that she was refusing to obey an unjust law.

Natural Law
The natural-law school of thought emphasizes that law should be based on a universal moral order.
Natural law was “discovered” by humans through the use of reason and by choosing between that which is
good and that which is evil. Here is the definition of natural law according to the Cambridge Dictionary of
Philosophy: “Natural law, also called the law of nature in moral and political philosophy, is an objective
norm or set of objective norms governing human behavior, similar to the positive laws of a human ruler,
but binding on all people alike and usually understood as involving a superhuman legislator.”

[1]

Both the US Constitution and the United Nations (UN) Charter have an affinity for the natural-law
outlook, as it emphasizes certain objective norms and rights of individuals and nations. The US
Declaration of Independence embodies a natural-law philosophy. The following short extract should
provide some sense of the deep beliefs in natural law held by those who signed the document.

The Unanimous Declaration of the Thirteen United States of America
July 4, 1776
When in the Course of human events, it becomes necessary for one people to dissolve the political
bands which have connected them with another, and to assume among the powers of the earth,
the separate and equal station to which the Laws of Nature and of Nature’s God entitle them, a
decent respect to the opinions of mankind requires that they should declare the causes which
impel them to the separation.
We hold these truths to be self-evident, that all men are created equal, that they are endowed by
their Creator with certain unalienable Rights, that among these are Life, Liberty and the Pursuit
of Happiness. That to secure these rights, Governments are instituted among Men, deriving their
just powers from the consent of the governed.…

Saylor URL: http://www.saylor.org/books

Saylor.org
7

The natural-law school has been very influential in American legal thinking. The idea that certain rights,
for example, are “unalienable” (as expressed in the Declaration of Independence and in the writings of
John Locke) is consistent with this view of the law. Individuals may have “God-given” or “natural” rights
that government cannot legitimately take away. Government only by consent of the governed is a natural
outgrowth of this view.
Civil disobedience—in the tradition of Henry Thoreau, Mahatma Gandhi, or Martin Luther King Jr.—
becomes a matter of morality over “unnatural” law. For example, in his “Letter from Birmingham Jail,”
Martin Luther King Jr. claims that obeying an unjust law is not moral and that deliberately disobeying an
unjust law is in fact a moral act that expresses “the highest respect for law”: “An individual who breaks a
law that conscience tells him is unjust, and who willingly accepts the penalty of imprisonment in order to
arouse the conscience of the community over its injustice, is in reality expressing the highest respect for
law.…One who breaks an unjust law must do so openly, lovingly, and with a willingness to accept the
penalty.”

[2]

Legal positivists, on the other hand, would say that we cannot know with real confidence what “natural”
law or “universal” law is. In studying law, we can most effectively learn by just looking at what the written
law says, or by examining how it has been applied. In response, natural-law thinkers would argue that if
we care about justice, every law and every legal system must be held accountable to some higher standard,
however hard that may be to define.
It is easier to know what the law “is” than what the law “should be.” Equal employment laws, for example,
have specific statutes, rules, and decisions about racial discrimination. There are always difficult issues of
interpretation and decision, which is why courts will resolve differing views. But how can we know the
more fundamental “ought” or “should” of human equality? For example, how do we know that “all men
are created equal” (from the Declaration of Independence)? Setting aside for the moment questions about
the equality of women, or that of slaves, who were not counted as men with equal rights at the time of the
declaration—can the statement be empirically proven, or is it simply a matter of a priori knowledge? (A
priori means “existing in the mind prior to and independent of experience.”) Or is the statement about
equality a matter of faith or belief, not really provable either scientifically or rationally? The dialogue
between natural-law theorists and more empirically oriented theories of “what law is” will raise similar

Saylor URL: http://www.saylor.org/books

Saylor.org
8

questions. In this book, we will focus mostly on the law as it is, but not without also raising questions
about what it could or should be.

Other Schools of Legal Thought
The historical school of law believes that societies should base their legal decisions today on the examples
of the past. Precedent would be more important than moral arguments.
The legal realist school flourished in the 1920s and 1930s as a reaction to the historical school. Legal
realists pointed out that because life and society are constantly changing, certain laws and doctrines have
to be altered or modernized in order to remain current. The social context of law was more important to
legal realists than the formal application of precedent to current or future legal disputes. Rather than
suppose that judges inevitably acted objectively in applying an existing rule to a set of facts, legal realists
observed that judges had their own beliefs, operated in a social context, and would give legal decisions
based on their beliefs and their own social context.
The legal realist view influenced the emergence of the critical legal studies (CLS) school of thought. The
“Crits” believe that the social order (and the law) is dominated by those with power, wealth, and influence.
Some Crits are clearly influenced by the economist Karl Marx and also by distributive justice theory
(see Chapter 2 "Corporate Social Responsibility and Business Ethics"). The CLS school believes the
wealthy have historically oppressed or exploited those with less wealth and have maintained social control
through law. In so doing, the wealthy have perpetuated an unjust distribution of both rights and goods in
society. Law is politics and is thus not neutral or value-free. The CLS movement would use the law to
overturn the hierarchical structures of domination in the modern society.
Related to the CLS school, yet different, is the ecofeminist school of legal thought. This school
emphasizes—and would modify—the long-standing domination of men over both women and the rest of
the natural world. Ecofeminists would say that the same social mentality that leads to exploitation of
women is at the root of man’s exploitation and degradation of the natural environment. They would say
that male ownership of land has led to a “dominator culture,” in which man is not so much a steward of
the existing environment or those “subordinate” to him but is charged with making all that he controls
economically “productive.” Wives, children, land, and animals are valued as economic resources, and legal
Saylor URL: http://www.saylor.org/books

Saylor.org
9

systems (until the nineteenth century) largely conferred rights only to men with land. Ecofeminists would
say that even with increasing civil and political rights for women (such as the right to vote) and with some
nations’ recognizing the rights of children and animals and caring for the environment, the legacy of the
past for most nations still confirms the preeminence of “man” and his dominance of both nature and
women.

KEY TAKEAWAY

Each of the various schools of legal thought has a particular view of what a legal system is or what it
should be. The natural-law theorists emphasize the rights and duties of both government and the
governed. Positive law takes as a given that law is simply the command of a sovereign, the political power
that those governed will obey. Recent writings in the various legal schools of thought emphasize longstanding patterns of domination of the wealthy over others (the CLS school) and of men over women
(ecofeminist legal theory).

1.

EXERCISES

Vandana Shiva draws a picture of a stream in a forest. She says that in our society the stream is seen as
unproductive if it is simply there, fulfilling the need for water of women’s families and communities, until
engineers come along and tinker with it, perhaps damming it and using it for generating hydropower. The
same is true of a forest, unless it is replaced with a monoculture plantation of a commercial species. A
forest may very well be productive—protecting groundwater; creating oxygen; providing fruit, fuel, and
craft materials for nearby inhabitants; and creating a habitat for animals that are also a valuable resource.
She criticizes the view that if there is no monetary amount that can contribute to gross domestic product,
neither the forest nor the river can be seen as a productive resource. Which school of legal thought does
her criticism reflect?

2.

Anatole France said, “The law, in its majesty, forbids rich and poor alike from sleeping under bridges.”
Which school of legal thought is represented by this quote?

3.

Adolf Eichmann was a loyal member of the National Socialist Party in the Third Reich and worked hard
under Hitler’s government during World War II to round up Jewish people for incarceration—and
eventual extermination—at labor camps like Auschwitz and Buchenwald. After an Israeli “extraction
team” took him from Argentina to Israel, he was put on trial for “crimes against humanity.” His defense

Saylor URL: http://www.saylor.org/books

Saylor.org
10

was that he was “just following orders.” Explain why Eichmann was not an adherent of the natural-law
school of legal thought.
4.

[1] Cambridge Dictionary of Philosophy, s.v. “natural law.”

5.

[2] Martin Luther King Jr., “Letter from Birmingham Jail.”

1.3 Basic Concepts and Categories of US Positive Law
LEARNING OBJECTIVES

1.

In a general way, differentiate contract law from tort law.

2.

Consider the role of law in supporting ethical norms in our society.

3.

Understand the differing roles of state law and federal law in the US legal system.

4.

Know the difference between criminal cases and civil cases.

Most of what we discuss in this book is positive law—US positive law in particular. We will also
consider the laws and legal systems of other nations. But first, it will be useful to cover some basic
concepts and distinctions.

Law: The Moral Minimums in a Democratic Society
The law does not correct (or claim to correct) every wrong that occurs in society. At a minimum, it aims to
curb the worst kind of wrongs, the kinds of wrongs that violate what might be called the “moral
minimums” that a community demands of its members. These include not only violations of criminal law
(see Chapter 6 "Criminal Law") but also torts (see Chapter 7 "Introduction to Tort Law") and broken
promises (see Chapter 8 "Introduction to Contract Law"). Thus it may be wrong to refuse to return a
phone call from a friend, but that wrong will not result in a viable lawsuit against you. But if a phone (or
the Internet) is used to libel or slander someone, a tort has been committed, and the law may allow the
defamed person to be compensated.
Saylor URL: http://www.saylor.org/books

Saylor.org
11

There is a strong association between what we generally think of as ethical behavior and what the laws
require and provide. For example, contract law upholds society’s sense that promises—in general—should
be kept. Promise-breaking is seen as unethical. The law provides remedies for broken promises (in breach
of contract cases) but not for all broken promises; some excuses are accepted when it would be reasonable
to do so. For tort law, harming others is considered unethical. If people are not restrained by law from
harming one another, orderly society would be undone, leading to anarchy. Tort law provides for
compensation when serious injuries or harms occur. As for property law issues, we generally believe that
private ownership of property is socially useful and generally desirable, and it is generally protected (with
some exceptions) by laws. You can’t throw a party at my house without my permission, but my right to do
whatever I want on my own property may be limited by law; I can’t, without the public’s permission,
operate an incinerator on my property and burn heavy metals, as toxic ash may be deposited throughout
the neighborhood.

The Common Law: Property, Torts, and Contracts
Even before legislatures met to make rules for society, disputes happened and judges decided them. In
England, judges began writing down the facts of a case and the reasons for their decision. They often
resorted to deciding cases on the basis of prior written decisions. In relying on those prior decisions, the
judge would reason that since a current case was pretty much like a prior case, it ought to be decided the
same way. This is essentially reasoning by analogy. Thus the use of precedent in common-law cases came
into being, and a doctrine of stare decisis (pronounced STAR-ay-de-SIGH-sus) became accepted in
English courts. Stare decisis means, in Latin, “let the decision stand.”
Most judicial decisions that don’t apply legislative acts (known as statutes) will involve one of three areas
of law—property, contract, or tort. Property law deals with the rights and duties of those who can legally
own land (real property), how that ownership can be legally confirmed and protected, how property can
be bought and sold, what the rights of tenants (renters) are, and what the various kinds of “estates” in
land are (e.g., fee simple, life estate, future interest, easements, or rights of way). Contract law deals with
what kinds of promises courts should enforce. For example, should courts enforce a contract where one of
the parties was intoxicated, underage, or insane? Should courts enforce a contract where one of the
Saylor URL: http://www.saylor.org/books

Saylor.org
12

parties seemed to have an unfair advantage? What kind of contracts would have to be in writing to be
enforced by courts? Tort law deals with the types of cases that involve some kind of harm and or injury
between the plaintiff and the defendant when no contract exists. Thus if you are libeled or a competitor
lies about your product, your remedy would be in tort, not contract.
The thirteen original colonies had been using English common law for many years, and they continued to
do so after independence from England. Early cases from the first states are full of references to alreadydecided English cases. As years went by, many precedents were established by US state courts, so that
today a judicial opinion that refers to a seventeenth- or eighteenth-century English common-law case is
quite rare.
Courts in one state may look to common-law decisions from the courts of other states where the reasoning
in a similar case is persuasive. This will happen in “cases of first impression,” a fact pattern or situation
that the courts in one state have never seen before. But if the supreme court in a particular state has
already ruled on a certain kind of case, lower courts in that state will always follow the rule set forth by
their highest court.

State Courts and the Domain of State Law
In the early years of our nation, federal courts were not as active or important as state courts. States had
jurisdiction (the power to make and enforce laws) over the most important aspects of business life. The
power of state law has historically included governing the following kinds of issues and claims:
•

Contracts, including sales, commercial paper, letters of credit, and secured transactions

•

Torts

•

Property, including real property, bailments of personal property (such as when you check your coat
at a theater or leave your clothes with a dry cleaner), trademarks, copyrights, and the estates of
decedents (dead people)

•

Corporations

•

Partnerships

•

Domestic matters, including marriage, divorce, custody, adoption, and visitation

•

Securities law

Saylor URL: http://www.saylor.org/books

Saylor.org
13

•

Environmental law

•

Agency law, governing the relationship between principals and their agents.

•

Banking

•

Insurance

Over the past eighty years, however, federal law has become increasingly important in many of these
areas, including banking, securities, and environmental law.

Civil versus Criminal Cases
Most of the cases we will look at in this textbook are civil cases. Criminal cases are certainly of interest to
business, especially as companies may break criminal laws. A criminal case involves a governmental
decision—whether state or federal—to prosecute someone (named as a defendant) for violating society’s
laws. The law establishes a moral minimum and does so especially in the area of criminal laws; if you
break a criminal law, you can lose your freedom (in jail) or your life (if you are convicted of a capital
offense). In a civil action, you would not be sent to prison; in the worst case, you can lose property
(usually money or other assets), such as when Ford Motor Company lost a personal injury case and the
judge awarded $295 million to the plaintiffs or when Pennzoil won a $10.54 billion verdict against Texaco
(see Chapter 7 "Introduction to Tort Law").
Some of the basic differences between civil law and criminal law cases are illustrated in Table 1.1
"Differences between Civil and Criminal Cases".
Table 1.1 Differences between Civil and Criminal Cases

Civil Cases

Criminal Cases

Parties

Plaintiff brings case; defendant must answer or lose Prosecutor brings case; defendant may
by default
remain silent

Proof

Preponderance of evidence

Beyond a reasonable doubt

Reason

To settle disputes peacefully, usually between
private parties

To maintain order in society
To punish the most blameworthy
To deter serious wrongdoing

Saylor URL: http://www.saylor.org/books

Saylor.org
14

Civil Cases
Remedies Money damages (legal remedy)

Criminal Cases
Fines, jail, and forfeitures

Injunctions (equitable remedy)
Specific performance (equity)
Regarding plaintiffs and prosecutors, you can often tell a civil case from a criminal case by looking at the
caption of a case going to trial. If the government appears first in the caption of the case (e.g., U.S. v.
Lieberman, it is likely that the United States is prosecuting on behalf of the people. The same is true of
cases prosecuted by state district attorneys (e.g., State v. Seidel). But this is not a foolproof formula.
Governments will also bring civil actions to collect debts from or settle disputes with individuals,
corporations, or other governments. Thus U.S. v. Mayer might be a collection action for unpaid taxes,
or U.S. v. Canada might be a boundary dispute in the International Court of Justice. Governments can be
sued, as well; people occasionally sue their state or federal government, but they can only get a trial if the
government waives its sovereign immunity and allows such suits. Warner v. U.S., for example, could be a
claim for a tax refund wrongfully withheld or for damage caused to the Warner residence by a sonic boom
from a US Air Force jet flying overhead.

Substance versus Procedure
Many rules and regulations in law are substantive, and others are procedural. We are used to seeing laws
as substantive; that is, there is some rule of conduct or behavior that is called for or some action that is
proscribed (prohibited). The substantive rules tell us how to act with one another and with the
government. For example, all of the following are substantive rules of law and provide a kind of command
or direction to citizens:
•

Drive not more than fifty-five miles per hour where that speed limit is posted.

•

Do not conspire to fix prices with competitors in the US market.

•

Do not falsely represent the curative effects of your over-the-counter herbal remedy.

Saylor URL: http://www.saylor.org/books

Saylor.org
15

•

Do not drive your motor vehicle through an intersection while a red traffic signal faces the direction
you are coming from.

•

Do not discriminate against job applicants or employees on the basis of their race, sex, religion, or
national origin.

•

Do not discharge certain pollutants into the river without first getting a discharge permit.

In contrast, procedural laws are the rules of courts and administrative agencies. They tell us how to
proceed if there is a substantive-law problem. For example, if you drive fifty-three miles per hour in a
forty mile-per-hour zone on Main Street on a Saturday night and get a ticket, you have broken a
substantive rule of law (the posted speed limit). Just how and what gets decided in court is a matter of
procedural law. Is the police officer’s word final, or do you get your say before a judge? If so, who goes
first, you or the officer? Do you have the right to be represented by legal counsel? Does the hearing or trial
have to take place within a certain time period? A week? A month? How long can the state take to bring its
case? What kinds of evidence will be relevant? Radar? (Does it matter what kind of training the officer has
had on the radar device? Whether the radar device had been tested adequately?) The officer’s personal
observation? (What kind of training has he had, how is he qualified to judge the speed of a car, and other
questions arise.) What if you unwisely bragged to a friend at a party recently that you went a hundred
miles an hour on Main Street five years ago at half past three on a Tuesday morning? (If the prosecutor
knows of this and the “friend” is willing to testify, is it relevant to the charge of fifty-three in a forty-mileper-hour zone?)
In the United States, all state procedural laws must be fair, since the due process clause of the Fourteenth
Amendment directs that no state shall deprive any citizen of “life, liberty, or property,” without due
process of law. (The $200 fine plus court costs is designed to deprive you of property, that is, money, if
you violate the speed limit.) Federal laws must also be fair, because the Fifth Amendment to the US
Constitution has the exact same due process language as the Fourteenth Amendment. This suggests that
some laws are more powerful or important than others, which is true. The next section looks at various
types of positive law and their relative importance.

KEY TAKEAWAY

In most legal systems, like that in the United States, there is a fairly firm distinction between criminal law
(for actions that are offenses against the entire society) and civil law (usually for disputes between
Saylor URL: http://www.saylor.org/books

Saylor.org
16

individuals or corporations). Basic ethical norms for promise-keeping and not harming others are reflected
in the civil law of contracts and torts. In the United States, both the states and the federal government
have roles to play, and sometimes these roles will overlap, as in environmental standards set by both
states and the federal government.

1.

EXERCISES

Jenna gets a ticket for careless driving after the police come to investigate a car accident she had with you
on Hanover Boulevard. Your car is badly damaged through no fault of your own. Is Jenna likely to face
criminal charges, civil charges, or both?

2.

Jenna’s ticket says that she has thirty days in which to respond to the charges against her. The thirty days
conforms to a state law that sets this time limit. Is the thirty-day limit procedural law or substantive law?

1.4 Sources of Law and Their Priority

LEARNING OBJECTIVES

1.

Describe the different sources of law in the US legal system and the principal institutions that create
those laws.

2.

Explain in what way a statute is like a treaty, and vice versa.

3.

Explain why the Constitution is “prior” and has priority over the legislative acts of a majority, whether in
the US Congress or in a state legislature.

4.

Describe the origins of the common-law system and what common law means.

Sources of Law
In the United States today, there are numerous sources of law. The main ones are (1) constitutions—both
state and federal, (2) statutes and agency regulations, and (3) judicial decisions. In addition, chief
executives (the president and the various governors) can issue executive orders that have the effect of law.

Saylor URL: http://www.saylor.org/books

Saylor.org
17

In international legal systems, sources of law include treaties (agreements between states or countries)
and what is known as customary international law (usually consisting of judicial decisions from national
court systems where parties from two or more nations are in a dispute).
As you might expect, these laws sometimes conflict: a state law may conflict with a federal law, or a
federal law might be contrary to an international obligation. One nation’s law may provide one
substantive rule, while another nation’s law may provide a different, somewhat contrary rule to apply. Not
all laws, in other words, are created equal. To understand which laws have priority, it is essential to
understand the relationships between the various kinds of law.

Constitutions
Constitutions are the foundation for a state or nation’s other laws, providing the country’s legislative,
executive, and judicial framework. Among the nations of the world, the United States has the oldest
constitution still in use. It is difficult to amend, which is why there have only been seventeen amendments
following the first ten in 1789; two-thirds of the House and Senate must pass amendments, and threefourths of the states must approve them.
The nation’s states also have constitutions. Along with providing for legislative, executive, and judicial
functions, state constitutions prescribe various rights of citizens. These rights may be different from, and
in addition to, rights granted by the US Constitution. Like statutes and judicial decisions, a constitution’s
specific provisions can provide people with a “cause of action” on which to base a lawsuit (see Section
1.4.3 "Causes of Action, Precedent, and " on “causes of action”). For example, California’s constitution
provides that the citizens of that state have a right of privacy. This has been used to assert claims against
businesses that invade an employee’s right of privacy. In the case of Virginia Rulon-Miller, her employer,
International Business Machines (IBM), told her to stop dating a former colleague who went to work for a
competitor. When she refused, IBM terminated her, and a jury fined the company for $300,000 in
damages. As the California court noted, “While an employee sacrifices some privacy rights when he enters
the workplace, the employee’s privacy expectations must be balanced against the employer’s
interests.…[T]he point here is that privacy, like the other unalienable rights listed first in our
Constitution…is unquestionably a fundamental interest of our society.”

[1]

Statutes and Treaties in Congress

Saylor URL: http://www.saylor.org/books

Saylor.org
18

In Washington, DC, the federal legislature is known as Congress and has both a House of Representatives
and a Senate. The House is composed of representatives elected every two years from various districts in
each state. These districts are established by Congress according to population as determined every ten
years by the census, a process required by the Constitution. Each state has at least one district; the most
populous state (California) has fifty-two districts. In the Senate, there are two senators from each state,
regardless of the state’s population. Thus Delaware has two senators and California has two senators, even
though California has far more people. Effectively, less than 20 percent of the nation’s population can
send fifty senators to Washington.
Many consider this to be antidemocratic. The House of Representatives, on the other hand, is directly
proportioned by population, though no state can have less than one representative.
Each Congressional legislative body has committees for various purposes. In these committees, proposed
bills are discussed, hearings are sometimes held, and bills are either reported out (brought to the floor for
a vote) or killed in committee. If a bill is reported out, it may be passed by majority vote. Because of the
procedural differences between the House and the Senate, bills that have the same language when
proposed in both houses are apt to be different after approval by each body. A conference committee will
then be held to try to match the two versions. If the two versions differ widely enough, reconciliation of
the two differing versions into one acceptable to both chambers (House and Senate) is more difficult.
If the House and Senate can agree on identical language, the reconciled bill will be sent to the president
for signature or veto. The Constitution prescribes that the president will have veto power over any
legislation. But the two bodies can override a presidential veto with a two-thirds vote in each chamber.
In the case of treaties, the Constitution specifies that only the Senate must ratify them. When the Senate
ratifies a treaty, it becomes part of federal law, with the same weight and effect as a statute passed by the
entire Congress. The statutes of Congress are collected in codified form in the US Code. The code is
available online at http://uscode.house.gov.

Delegating Legislative Powers: Rules by Administrative Agencies
Congress has found it necessary and useful to create government agencies to administer various laws
(see Chapter 5 "Administrative Law"). The Constitution does not expressly provide for administrative
agencies, but the US Supreme Court has upheld the delegation of power to create federal agencies.

Saylor URL: http://www.saylor.org/books

Saylor.org
19

Examples of administrative agencies would include the Occupational Safety and Health Administration
(OSHA), the Environmental Protection Agency (EPA), and the Federal Trade Commission (FTC).
It is important to note that Congress does not have unlimited authority to delegate its lawmaking powers
to an agency. It must delegate its authority with some guidelines for the agency and cannot altogether
avoid its constitutional responsibilities (see Chapter 5 "Administrative Law").
Agencies propose rules in the Federal Register, published each working day of the year. Rules that are
formally adopted are published in the Code of Federal Regulations, or CFR, available online
athttp://www.access.gpo.gov/nara/cfr/cfr-table-search.html.

State Statutes and Agencies: Other Codified Law
Statutes are passed by legislatures and provide general rules for society. States have legislatures
(sometimes called assemblies), which are usually made up of both a senate and a house of representatives.
Like the federal government, state legislatures will agree on the provisions of a bill, which is then sent to
the governor (acting like the president for that state) for signature. Like the president, governors often
have a veto power. The process of creating and amending, or changing, laws is filled with political
negotiation and compromise.
On a more local level, counties and municipal corporations or townships may be authorized under a
state’s constitution to create or adopt ordinances. Examples of ordinances include local building codes,
zoning laws, and misdemeanors or infractions such as skateboarding or jaywalking. Most of the more
unusual laws that are in the news from time to time are local ordinances. For example, in Logan County,
Colorado, it is illegal to kiss a sleeping woman; in Indianapolis, Indiana, and Eureka, Nebraska, it is a
crime to kiss if you have a mustache. But reportedly, some states still have odd laws here and there.
Kentucky law proclaims that every person in the state must take a bath at least once a year, and failure to
do so is illegal.

Judicial Decisions: The Common Law
Common law consists of decisions by courts (judicial decisions) that do not involve interpretation of
statutes, regulations, treaties, or the Constitution. Courts make such interpretations, but many cases are
decided where there is no statutory or other codified law or regulation to be interpreted. For example, a
state court deciding what kinds of witnesses are required for a valid will in the absence of a rule (from a
statute) is making common law.
Saylor URL: http://www.saylor.org/books

Saylor.org
20

United States law comes primarily from the tradition of English common law. By the time England’s
American colonies revolted in 1776, English common-law traditions were well established in the colonial
courts. English common law was a system that gave written judicial decisions the force of law throughout
the country. Thus if an English court delivered an opinion as to what constituted the common-law crime
of burglary, other courts would stick to that decision, so that a common body of law developed throughout
the country. Common law is essentially shorthand for the notion that a common body of law, based on
past written decisions, is desirable and necessary.
In England and in the laws of the original thirteen states, common-law decisions defined crimes such as
arson, burglary, homicide, and robbery. As time went on, US state legislatures either adopted or modified
common-law definitions of most crimes by putting them in the form of codes or statutes. This legislative
ability—to modify or change common law into judicial law—points to an important phenomenon: the
priority of statutory law over common law. As we will see in the next section, constitutional law will have
priority over statutory law.

Priority of Laws
The Constitution as Preemptive Force in US Law
The US Constitution takes precedence over all statutes and judicial decisions that are inconsistent. For
example, if Michigan were to decide legislatively that students cannot speak ill of professors in statesponsored universities, that law would be void, since it is inconsistent with the state’s obligation under the
First Amendment to protect free speech. Or if the Michigan courts were to allow a professor to bring a
lawsuit against a student who had said something about him that was derogatory but not defamatory, the
state’s judicial system would not be acting according to the First Amendment. (As we will see in Chapter 7
"Introduction to Tort Law", free speech has its limits; defamation was a cause of action at the time the
First Amendment was added to the Constitution, and it has been understood that the free speech rights in
the First Amendment did not negate existing common law.)

Statutes and Cases
Statutes generally have priority, or take precedence, over case law (judicial decisions). Under commonlaw judicial decisions, employers could hire young children for difficult work, offer any wage they wanted,
and not pay overtime work at a higher rate. But various statutes changed that. For example, the federal

Saylor URL: http://www.saylor.org/books

Saylor.org
21

Fair Labor Standards Act (1938) forbid the use of oppressive child labor and established a minimum pay
wage and overtime pay rules.

Treaties as Statutes: The “Last in Time” Rule
A treaty or convention is considered of equal standing to a statute. Thus when Congress ratified the North
American Free Trade Agreement (NAFTA), any judicial decisions or previous statutes that were
inconsistent—such as quotas or limitations on imports from Mexico that were opposite to NAFTA
commitments—would no longer be valid. Similarly, US treaty obligations under the General Agreement
on Tariffs and Trade (GATT) and obligations made later through the World Trade Organization (WTO)
would override previous federal or state statutes.
One example of treaty obligations overriding, or taking priority over, federal statutes was the tunadolphin dispute between the United States and Mexico. The Marine Mammal Protection Act amendments
in 1988 spelled out certain protections for dolphins in the Eastern Tropical Pacific, and the United States
began refusing to allow the importation of tuna that were caught using “dolphin-unfriendly” methods
(such as purse seining). This was challenged at a GATT dispute panel in Switzerland, and the United
States lost. The discussion continued at the WTO under its dispute resolution process. In short, US
environmental statutes can be ruled contrary to US treaty obligations.
Under most treaties, the United States can withdraw, or take back, any voluntary limitation on its
sovereignty; participation in treaties is entirely elective. That is, the United States may “unbind” itself
whenever it chooses. But for practical purposes, some limitations on sovereignty may be good for the
nation. The argument goes something like this: if free trade in general helps the United States, then it
makes some sense to be part of a system that promotes free trade; and despite some temporary setbacks,
the WTO decision process will (it is hoped) provide far more benefits than losses in the long run. This
argument invokes utilitarian theory (that the best policy does the greatest good overall for society) and
David Ricardo’s theory of comparative advantage.
Ultimately, whether the United States remains a supporter of free trade and continues to participate as a
leader in the WTO will depend upon citizens electing leaders who support the process. Had Ross Perot
been elected in 1992, for example, NAFTA would have been politically (and legally) dead during his term
of office.

Saylor URL: http://www.saylor.org/books

Saylor.org
22

Causes of Action, Precedent, and Stare Decisis
No matter how wrong someone’s actions may seem to you, the only wrongs you can right in a court are
those that can be tied to one or more causes of action. Positive law is full of cases, treaties, statutes,
regulations, and constitutional provisions that can be made into a cause of action. If you have an
agreement with Harold Hill that he will purchase seventy-six trombones from you and he fails to pay for
them after you deliver, you will probably feel wronged, but a court will only act favorably on your
complaint if you can show that his behavior gives you a cause of action based on some part of your state’s
contract law. This case would give you a cause of action under the law of most states; unless Harold Hill
had some legal excuse recognized by the applicable state’s contract law—such as his legal incompetence,
his being less than eighteen years of age, his being drunk at the time the agreement was made, or his claim
that the instruments were trumpets rather than trombones or that they were delivered too late to be of use
to him—you could expect to recover some compensation for his breaching of your agreement with him.
An old saying in the law is that the law does not deal in trifles, or unimportant issues (in Latin, de minimis
non curat lex). Not every wrong you may suffer in life will be a cause to bring a court action. If you are
stood up for a Saturday night date and feel embarrassed or humiliated, you cannot recover anything in a
court of law in the United States, as there is no cause of action (no basis in the positive law) that you can
use in your complaint. If you are engaged to be married and your spouse-to-be bolts from the wedding
ceremony, there are some states that do provide a legal basis on which to bring a lawsuit. “Breach of
promise to marry” is recognized in several states, but most states have abolished this cause of action,
either by judicial decision or by legislation. Whether a runaway bride or groom gives rise to a valid cause
of action in the courts depends on whether the state courts still recognize and enforce this nowdisappearing cause of action.
Your cause of action is thus based on existing laws, including decided cases. How closely your case “fits”
with a prior decided case raises the question of precedent.
As noted earlier in this chapter, the English common-law tradition placed great emphasis on precedent
and what is called stare decisis. A court considering one case would feel obliged to decide that case in a
way similar to previously decided cases. Written decisions of the most important cases had been spread

Saylor URL: http://www.saylor.org/books

Saylor.org
23

throughout England (the common “realm”), and judges hoped to establish a somewhat predictable,
consistent group of decisions.
The English legislature (Parliament) was not in the practice of establishing detailed statutes on crimes,
torts, contracts, or property. Thus definitions and rules were left primarily to the courts. By their nature,
courts could only decide one case at a time, but in doing so they would articulate holdings, or general
rules, that would apply to later cases.
Suppose that one court had to decide whether an employer could fire an employee for no reason at all.
Suppose that there were no statutes that applied to the facts: there was no contract between the employer
and the employee, but the employee had worked for the employer for many years, and now a younger
person was replacing him. The court, with no past guidelines, would have to decide whether the employee
had stated a “cause of action” against the employer. If the court decided that the case was not legally
actionable, it would dismiss the action. Future courts would then treat similar cases in a similar way. In
the process, the court might make a holding that employers could fire employees for any reason or for no
reason. This rule could be applied in the future should similar cases come up.
But suppose that an employer fired an employee for not committing perjury (lying on the witness stand in
a court proceeding); the employer wanted the employee to cover up the company's criminal or unethical
act. Suppose that, as in earlier cases, there were no applicable statutes and no contract of employment.
Courts relying on a holding or precedent that “employers may fire employees for any reason or no reason”
might rule against an employee seeking compensation for being fired for telling the truth on the witness
stand. Or it might make an exception to the general rule, such as, “Employers may generally discharge
employees for any reason or for no reason without incurring legal liability; however, employers will incur
legal liability for firing an employee who refuses to lie on behalf of the employer in a court proceeding.”
In each case (the general rule and its exception), the common-law tradition calls for the court to explain
the reasons for its ruling. In the case of the general rule, “freedom of choice” might be the major reason.
In the case of the perjury exception, the efficiency of the judicial system and the requirements of
citizenship might be used as reasons. Because the court’s “reasons” will be persuasive to some and not to
others, there is inevitably a degree of subjectivity to judicial opinions. That is, reasonable people will
disagree as to the persuasiveness of the reasoning a court may offer for its decision.

Saylor URL: http://www.saylor.org/books

Saylor.org
24

Written judicial opinions are thus a good playing field for developing critical thinking skills by identifying
the issue in a case and examining the reasons for the court’s previous decision(s), or holding.
What has the court actually decided, and why? Remember that a court, especially the US Supreme Court,
is not only deciding one particular case but also setting down guidelines (in its holdings) for federal and
state courts that encounter similar issues. Note that court cases often raise a variety of issues or questions
to be resolved, and judges (and attorneys) will differ as to what the real issue in a case is. A holding is the
court’s complete answer to an issue that is critical to deciding the case and thus gives guidance to the
meaning of the case as a precedent for future cases.
Beyond the decision of the court, it is in looking at the court’s reasoning that you are most likely to
understand what facts have been most significant to the court and what theories (schools of legal thought)
each trial or appellate judge believes in. Because judges do not always agree on first principles (i.e., they
subscribe to different schools of legal thought), there are many divided opinions in appellate opinions and
in each US Supreme Court term.

KEY TAKEAWAY

There are different sources of law in the US legal system. The US Constitution is foundational; US statutory
and common law cannot be inconsistent with its provisions. Congress creates statutory law (with the
signature of the president), and courts will interpret constitutional law and statutory law. Where there is
neither constitutional law nor statutory law, the courts function in the realm of common law. The same is
true of law within the fifty states, each of which also has a constitution, or foundational law.
Both the federal government and the states have created administrative agencies. An agency only has the
power that the legislature gives it. Within the scope of that power, an agency will often create regulations
(see Chapter 5 "Administrative Law"), which have the same force and effect as statutes. Treaties are never
negotiated and concluded by states, as the federal government has exclusive authority over relations with
other nation-states. A treaty, once ratified by the Senate, has the same force and effect as a statute
passed by Congress and signed into law by the president.
Constitutions, statutes, regulations, treaties, and court decisions can provide a legal basis in the positive
law. You may believe you have been wronged, but for you to have a right that is enforceable in court, you
must have something in the positive law that you can point to that will support a cause of action against
your chosen defendant.
Saylor URL: http://www.saylor.org/books

Saylor.org
25

EXERCISES
1.

Give one example of where common law was overridden by the passage of a federal statute.

2.

How does common law change or evolve without any action on the part of a legislature?

3.

Lindsey Paradise is not selected for her sorority of choice at the University of Kansas. She has spent all her
time rushing that particular sorority, which chooses some of her friends but not her. She is disappointed
and angry and wants to sue the sorority. What are her prospects of recovery in the legal system? Explain.

[1] Rulon-Miller v. International Business Machines Corp., 162 Cal. App.3d 241, 255 (1984).

1.5 Legal and Political Systems of the World
LEARNING OBJECTIVE

1.

Describe how the common-law system differs from the civil-law system.

Other legal and political systems are very different from the US system, which came from English
common-law traditions and the framers of the US Constitution. Our legal and political traditions are
different both in what kinds of laws we make and honor and in how disputes are resolved in court.

Comparing Common-Law Systems with Other Legal Systems
The common-law tradition is unique to England, the United States, and former colonies of the British
Empire. Although there are differences among common-law systems (e.g., most nations do not permit
their judiciaries to declare legislative acts unconstitutional; some nations use the jury less frequently), all
of them recognize the use of precedent in judicial cases, and none of them relies on the comprehensive,
legislative codes that are prevalent in civil-law systems.

Civil-Law Systems
The main alternative to the common-law legal system was developed in Europe and is based in Roman
and Napoleonic law. A civil-law or code-law system is one where all the legal rules are in one or more
comprehensive legislative enactments. During Napoleon’s reign, a comprehensive book of laws—a code—
was developed for all of France. The code covered criminal law, criminal procedure, noncriminal law and

Saylor URL: http://www.saylor.org/books

Saylor.org
26

procedure, and commercial law. The rules of the code are still used today in France and in other
continental European legal systems. The code is used to resolve particular cases, usually by judges without
a jury. Moreover, the judges are not required to follow the decisions of other courts in similar cases. As
George Cameron of the University of Michigan has noted, “The law is in the code, not in the cases.” He
goes on to note, “Where several cases all have interpreted a provision in a particular way, the French
courts may feel bound to reach the same result in future cases, under the doctrine of jurisprudence
constante. The major agency for growth and change, however, is the legislature, not the courts.”
Civil-law systems are used throughout Europe as well as in Central and South America. Some nations in
Asia and Africa have also adopted codes based on European civil law. Germany, Holland, Spain, France,
and Portugal all had colonies outside of Europe, and many of these colonies adopted the legal practices
that were imposed on them by colonial rule, much like the original thirteen states of the United States,
which adopted English common-law practices.
One source of possible confusion at this point is that we have already referred to US civil law in contrast to
criminal law. But the European civil law covers both civil and criminal law.
There are also legal systems that differ significantly from the common-law and civil-law systems. The
communist and socialist legal systems that remain (e.g., in Cuba and North Korea) operate on very
different assumptions than those of either English common law or European civil law. Islamic and other
religion-based systems of law bring different values and assumptions to social and commercial relations.
For the Islamic and Middle Eastern law, seehttp://www.soas.ac.uk/library/subjects/law/region/islamic.

KEY TAKEAWAY

Legal systems vary widely in their aims and in the way they process civil and criminal cases. Common-law
systems use juries, have one judge, and adhere to precedent. Civil-law systems decide cases without a
jury, often use three judges, and often render shorter opinions without reference to previously decided
cases.

1.

EXERCISE

Use the Internet to identify some of the better-known nations with civil-law systems. Which Asian nations
came to adopt all or part of civil-law traditions, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
27

1.6 A Sample Case
Preliminary Note to Students

Title VII of the Civil Rights Act of 1964 is a federal statute that applies to all employers whose
workforce exceeds fifteen people. The text of Title VII says that
(a) it shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
any individual with respect to his compensation, terms, conditions, or privileges of employment,
because of such individual’s race, color, religion, sex, or natural origin.

At common law—where judges decide cases without reference to statutory guidance—employers
were generally free to hire and fire on any basis they might choose, and employees were generally
free to work for an employer or quit an employer on any basis they might choose (unless the
employer and the employee had a contract). This rule has been called “employment at will.” State
and federal statutes that prohibit discrimination on any basis (such as the prohibitions on
discrimination because of race, color, religion, sex, or national origin in Title VII) are essentially
legislative exceptions to the common-law employment-at-will rule.
In the 1970s, many female employees began to claim a certain kind of sex discrimination: sexual
harassment. Some women were being asked to give sexual favors in exchange for continued
employment or promotion (quid pro quo sexual harassment) or found themselves in a working
environment that put their chances for continued employment or promotion at risk. This form of
sexual discrimination came to be called “hostile working environment” sexual harassment.
Notice that the statute itself says nothing about sexual harassment but speaks only in broad terms
about discrimination “because of” sex (and four other factors). Having set the broad policy, Congress
left it to employees, employers, and the courts to fashion more specific rules through the process of
civil litigation.
This is a case from our federal court system, which has a trial or hearing in the federal district court,
an appeal to the Sixth Circuit Court of Appeals, and a final appeal to the US Supreme Court. Teresa
Harris, having lost at both the district court and the Sixth Circuit Court of Appeals, here has
petitioned for a writ of certiorari (asking the court to issue an order to bring the case to the Supreme
Court), a petition that is granted less than one out of every fifty times. The Supreme Court, in other
Saylor URL: http://www.saylor.org/books

Saylor.org
28

words, chooses its cases carefully. Here, the court wanted to resolve a difference of opinion among
the various circuit courts of appeal as to whether or not a plaintiff in a hostile-working-environment
claim could recover damages without showing “severe psychological injury.”
Harris v. Forklift Systems
510 U.S. 17 (U.S. Supreme Court 1992)

JUDGES: O’CONNOR, J., delivered the opinion for a unanimous Court. SCALIA, J., and
GINSBURG, J., filed concurring opinions.
JUSTICE O’CONNOR delivered the opinion of the Court.
In this case we consider the definition of a discriminatorily “abusive work environment” (also known
as a “hostile work environment”) under Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as
amended, 42 U.S.C. § 2000e et seq. (1988 ed., Supp. III).
I
Teresa Harris worked as a manager at Forklift Systems, Inc., an equipment rental company, from
April 1985 until October 1987. Charles Hardy was Forklift’s president.
The Magistrate found that, throughout Harris’ time at Forklift, Hardy often insulted her because of
her gender and often made her the target of unwanted sexual innuendoes. Hardy told Harris on
several occasions, in the presence of other employees, “You’re a woman, what do you know” and “We
need a man as the rental manager”; at least once, he told her she was “a dumbass woman.” Again in
front of others, he suggested that the two of them “go to the Holiday Inn to negotiate [Harris’s]
raise.” Hardy occasionally asked Harris and other female employees to get coins from his front pants
pocket. He threw objects on the ground in front of Harris and other women, and asked them to pick
the objects up. He made sexual innuendoes about Harris’ and other women’s clothing.
In mid-August 1987, Harris complained to Hardy about his conduct. Hardy said he was surprised
that Harris was offended, claimed he was only joking, and apologized. He also promised he would
stop, and based on this assurance Harris stayed on the job. But in early September, Hardy began
anew: While Harris was arranging a deal with one of Forklift’s customers, he asked her, again in
front of other employees, “What did you do, promise the guy…some [sex] Saturday night?” On
October 1, Harris collected her paycheck and quit.

Saylor URL: http://www.saylor.org/books

Saylor.org
29

Harris then sued Forklift, claiming that Hardy’s conduct had created an abusive work environment
for her because of her gender. The United States District Court for the Middle District of Tennessee,
adopting the report and recommendation of the Magistrate, found this to be “a close case,” but held
that Hardy’s conduct did not create an abusive environment. The court found that some of Hardy’s
comments “offended [Harris], and would offend the reasonable woman,” but that they were not “so
severe as to be expected to seriously affect [Harris’s] psychological well-being. A reasonable woman
manager under like circumstances would have been offended by Hardy, but his conduct would not
have risen to the level of interfering with that person’s work performance.
“Neither do I believe that [Harris] was subjectively so offended that she suffered injury.…Although
Hardy may at times have genuinely offended [Harris], I do not believe that he created a working
environment so poisoned as to be intimidating or abusive to [Harris].”
In focusing on the employee’s psychological well-being, the District Court was following Circuit
precedent. See Rabidue v. Osceola Refining Co., 805 F.2d 611, 620 (CA6 1986), cert. denied, 481 U.S.
1041, 95 L. Ed. 2d 823, 107 S. Ct. 1983 (1987). The United States Court of Appeals for the Sixth
Circuit affirmed in a brief unpublished decision…reported at 976 F.2d 733 (1992).
We granted certiorari, 507 U.S. 959 (1993), to resolve a conflict among the Circuits on whether
conduct, to be actionable as “abusive work environment” harassment (no quid pro quo harassment
issue is present here), must “seriously affect [an employee’s] psychological well-being” or lead the
plaintiff to “suffer injury.” Compare Rabidue (requiring serious effect on psychological well-being);
Vance v. Southern Bell Telephone & Telegraph Co., 863 F.2d 1503, 1510 (CA11 1989) (same); and
Downes v. FAA, 775 F.2d 288, 292 (CA Fed. 1985) (same), with Ellison v. Brady, 924 F.2d 872, 877–
878 (CA9 1991) (rejecting such a requirement).
II
Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for an
employer…to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or
national origin.” 42 U.S.C. § 2000e-2(a)(1). As we made clear in Meritor Savings Bank, FSB v.
Vinson, 477 U.S. 57 (1986), this language “is not limited to ‘economic’ or ‘tangible’ discrimination.
The phrase ‘terms, conditions, or privileges of employment’ evinces a congressional intent ‘to strike
Saylor URL: http://www.saylor.org/books

Saylor.org
30

at the entire spectrum of disparate treatment of men and women’ in employment,” which includes
requiring people to work in a discriminatorily hostile or abusive environment. Id., at 64, quoting Los
Angeles Dept. of Water and Power v. Manhart, 435 U.S. 702, 707, n.13, 55 L. Ed. 2d 657, 98 S. Ct.
1370 (1978). When the workplace is permeated with “discriminatory intimidation, ridicule, and
insult,” 477 U.S. at 65, that is “sufficiently severe or pervasive to alter the conditions of the victim’s
employment and create an abusive working environment,” Title VII is violated.
This standard, which we reaffirm today, takes a middle path between making actionable any conduct
that is merely offensive and requiring the conduct to cause a tangible psychological injury. As we
pointed out in Meritor, “mere utterance of an…epithet which engenders offensive feelings in an
employee,” does not sufficiently affect the conditions of employment to implicate Title VII. Conduct
that is not severe or pervasive enough to create an objectively hostile or abusive work environment—
an environment that a reasonable person would find hostile or abusive—is beyond Title VII’s
purview. Likewise, if the victim does not subjectively perceive the environment to be abusive, the
conduct has not actually altered the conditions of the victim’s employment, and there is no Title VII
violation.
But Title VII comes into play before the harassing conduct leads to a nervous breakdown. A
discriminatorily abusive work environment, even one that does not seriously affect employees’
psychological well-being, can and often will detract from employees’ job performance, discourage
employees from remaining on the job, or keep them from advancing in their careers. Moreover, even
without regard to these tangible effects, the very fact that the discriminatory conduct was so severe
or pervasive that it created a work environment abusive to employees because of their race, gender,
religion, or national origin offends Title VII’s broad rule of workplace equality. The appalling conduct
alleged in Meritor, and the reference in that case to environments “‘so heavily polluted with
discrimination as to destroy completely the emotional and psychological stability of minority group
workers,’” Id., at 66, quoting Rogers v. EEOC, 454 F.2d 234, 238 (CA5 1971), cert. denied, 406 U.S.
957,32 L. Ed. 2d 343, 92 S. Ct. 2058 (1972), merely present some especially egregious examples of
harassment. They do not mark the boundary of what is actionable.
We therefore believe the District Court erred in relying on whether the conduct “seriously affected
plaintiff’s psychological well-being” or led her to “suffer injury.” Such an inquiry may needlessly
Saylor URL: http://www.saylor.org/books

Saylor.org
31

focus the fact finder’s attention on concrete psychological harm, an element Title VII does not
require. Certainly Title VII bars conduct that would seriously affect a reasonable person’s
psychological well-being, but the statute is not limited to such conduct. So long as the environment
would reasonably be perceived, and is perceived, as hostile or abusive, Meritor, supra, at 67, there is
no need for it also to be psychologically injurious.
This is not, and by its nature cannot be, a mathematically precise test. We need not answer today all
the potential questions it raises, nor specifically address the Equal Employment Opportunity
Commission’s new regulations on this subject, see 58 Fed. Reg. 51266 (1993) (proposed 29 CFR §§
1609.1, 1609.2); see also 29 CFR § 1604.11 (1993). But we can say that whether an environment is
“hostile” or “abusive” can be determined only by looking at all the circumstances. These may include
the frequency of the discriminatory conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
employee’s work performance. The effect on the employee’s psychological well-being is, of course,
relevant to determining whether the plaintiff actually found the environment abusive. But while
psychological harm, like any other relevant factor, may be taken into account, no single factor is
required.
III
Forklift, while conceding that a requirement that the conduct seriously affect psychological wellbeing is unfounded, argues that the District Court nonetheless correctly applied the Meritor
standard. We disagree. Though the District Court did conclude that the work environment was not
“intimidating or abusive to [Harris],” it did so only after finding that the conduct was not “so severe
as to be expected to seriously affect plaintiff’s psychological well-being,” and that Harris was not
“subjectively so offended that she suffered injury,” ibid. The District Court’s application of these
incorrect standards may well have influenced its ultimate conclusion, especially given that the court
found this to be a “close case.”
We therefore reverse the judgment of the Court of Appeals, and remand the case for further
proceedings consistent with this opinion.
So ordered.
Note to Students
Saylor URL: http://www.saylor.org/books

Saylor.org
32

This was only the second time that the Supreme Court had decided a sexual harassment case. Many
feminist legal studies scholars feared that the court would raise the bar and make hostile-workingenvironment claims under Title VII more difficult to win. That did not happen. When the question to be
decided is combined with the court’s decision, we get the holding of the case. Here, the question that the
court poses, plus its answer, yields a holding that “An employee need not prove severe psychological
injury in order to win a Title VII sexual harassment claim.” This holding will be true until such time as the
court revisits a similar question and answers it differently. This does happen, but happens rarely.

CASE QUESTIONS

1.

Is this a criminal case or a civil-law case? How can you tell?

2.

Is the court concerned with making a procedural rule here, or is the court making a statement about the
substantive law?

3.

Is this a case where the court is interpreting the Constitution, a federal statute, a state statute, or the
common law?

4.

In Harris v. Forklift, what if the trial judge does not personally agree that women should have any rights to
equal treatment in the workplace? Why shouldn’t that judge dismiss the case even before trial? Or should
the judge dismiss the case after giving the female plaintiff her day in court?

5.

What was the employer’s argument in this case? Do you agree or disagree with it? What if those who
legislated Title VII gave no thought to the question of seriousness of injury at all?

1.7 Summary and Exercises
Summary

There are differing conceptions of what law is and of what law should be. Laws and legal systems differ
worldwide. The legal system in the United States is founded on the US Constitution, which is itself
inspired by natural-law theory and the idea that people have rights that cannot be taken by government
but only protected by government. The various functions of the law are done well or poorly depending on
which nation-state you look at. Some do very well in terms of keeping order, while others do a better job
of allowing civil and political freedoms. Social and political movements within each nation greatly affect
the nature and quality of the legal system within that nation.
Saylor URL: http://www.saylor.org/books

Saylor.org
33

This chapter has familiarized you with a few of the basic schools of legal thought, such as natural law,
positive law, legal realism, and critical legal studies. It has also given you a brief background in common
law, including contracts, torts, and criminal law. The differences between civil and criminal cases,
substance and procedure, and the various sources of law have also been reviewed. Each source has a
different level of authority, starting with constitutions, which are primary and will negate any lower-court
laws that are not consistent with its principles and provisions. The basic differences between the common
law and civil law (continental, or European) systems of law are also discussed.

EXERCISES

1.

What is the common law? Where do the courts get the authority to interpret it and to change it?

2.

After World War II ended in 1945, there was an international tribunal at Nuremberg that prosecuted
various officials in Germany’s Third Reich who had committed “crimes against humanity.” Many of them
claim that they were simply “following orders” of Adolf Hitler and his chief lieutenants. What law, if any,
have they violated?

3.

What does stare decisis mean, and why is it so basic to common-law legal tradition?
4.

In the following situations, which source of law takes priority, and why?
a.

The state statute conflicts with the common law of that state.

b.

A federal statute conflicts with the US Constitution.

c.

A common-law decision in one state conflicts with the US Constitution.

d.

A federal statute conflicts with a state constitution.

1.

The source of law that is foundational in the US legal system is

a.

SELF-TEST QUESTIONS

the common law
b.

statutory law

c.

constitutional law

d.

administrative law

“Law is the command of a sovereign” represents what school of legal thought?
a.

civil law
b.

constitutional law

Saylor URL: http://www.saylor.org/books

Saylor.org
34

c.

natural law

d.

ecofeminist law

e.

positive law
Which of the following kinds of law are most often found in state law rather than federal law?

a.

torts and contracts
b.

bankruptcy

c.

maritime law

d.

international law

Where was natural law discovered?
a.

in nature
b.

in constitutions and statutes

c.

in the exercise of human reason

d.

in the Wall Street Journal

Wolfe is a state court judge in California. In the case of Riddick v. Clouse, which involves a
contract dispute, Wolfe must follow precedent. She establishes a logical relationship between the
Riddick case and a case decided by the California Supreme Court,Zhu v. Patel Enterprises, Inc. She
compares the facts of Riddick to the facts in Zhu and to the extent the facts are similar, applies the
same rule to reach her decision. This is
a.

deductive reasoning
b.

faulty reasoning

c.

linear reasoning

d.

reasoning by analogy

Moore is a state court judge in Colorado. In the case of Cassidy v. Seawell, also a contract
dispute, there is no Colorado Supreme Court or court of appeals decision that sets forth a rule that
could be applied. However, the California case of Zhu v. Patel Enterprises, Inc.is “very close” on
the facts and sets forth a rule of law that could be applied to the Cassidy case. What process must
Moore follow in considering whether to use the Zhu case as precedent?

Saylor URL: http://www.saylor.org/books

Saylor.org
35

a.

Moore is free to decide the case any way he wants, but he may not look at decisions and reasons

in similar cases from other states.
b.

Moore must wait for the Colorado legislature and the governor to pass a law that
addresses the issues raised in the Cassidy case.

c.

Moore must follow the California case if that is the best precedent.

d.

Moore may follow the California case if he believes that it offers the best reasoning for
a similar case.

1.

c

2.

e

3.

a

4.

c

5.

d

6.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
36

Chapter 2

Corporate Social Responsibility and Business Ethics
A great society is a society in which [leaders] of business think greatly about their functions.
Alfred North Whitehead

LEARNING OBJECTIVES

After reading this chapter, you should be able to do the following:
1.

Define ethics and explain the importance of good ethics for business people and business organizations.

2.

Understand the principal philosophies of ethics, including utilitarianism, duty-based ethics, and virtue
ethics.

3.

Distinguish between the ethical merits of various choices by using an ethical decision model.

4.

Explain the difference between shareholder and stakeholder models of ethical corporate governance.

5.

Explain why it is difficult to establish and maintain an ethical corporate culture in a business organization.

Few subjects are more contentious or important as the role of business in society, particularly,
whether corporations have social responsibilities that are distinct from maximizing shareholder
value. While the phrase “business ethics” is not oxymoronic (i.e., a contradiction in terms), there is
plenty of evidence that businesspeople and firms seek to look out primarily for themselves. However,
business organizations ignore the ethical and social expectations of consumers, employees, the
media, nongovernment organizations (NGOs), government officials, and socially responsible
investors at their peril. Legal compliance alone no longer serves the long-term interests of many
companies, who find that sustainable profitability requires thinking about people and the planet as
well as profits.
This chapter has a fairly modest aim: to introduce potential businesspeople to the differences
between legal compliance and ethical excellence by reviewing some of the philosophical perspectives
that apply to business, businesspeople, and the role of business organizations in society.

2.1 What Is Ethics?

LEARNING OBJECTIVES

Saylor URL: http://www.saylor.org/books

Saylor.org
37

1.

Explain how both individuals and institutions can be viewed as ethical or unethical.

2.

Explain how law and ethics are different, and why a good reputation can be more important than legal
compliance.

Most of those who write about ethics do not make a clear distinction between ethics and morality.
The question of what is “right” or “morally correct” or “ethically correct” or “morally desirable” in
any situation is variously phrased, but all of the words and phrases are after the same thing: what act
is “better” in a moral or ethical sense than some other act? People sometimes speak of morality as
something personal but view ethics as having wider social implications. Others see morality as the
subject of a field of study, that field being ethics. Ethics would be morality as applied to any number
of subjects, including journalistic ethics, business ethics, or the ethics of professionals such as
doctors, attorneys, and accountants. We will venture a definition of ethics, but for our purposes,
ethics and morality will be used as equivalent terms.

People often speak about the ethics or morality of individuals and also about the morality or ethics of
corporations and nations. There are clearly differences in the kind of moral responsibility that we can
fairly ascribe to corporations and nations; we tend to see individuals as having a soul, or at least a
conscience, but there is no general agreement that nations or corporations have either. Still, our
ordinary use of language does point to something significant: if we say that some nations are “evil”
and others are “corrupt,” then we make moral judgments about the quality of actions undertaken by
the governments or people of that nation. For example, if North Korea is characterized by the US
president as part of an “axis of evil,” or if we conclude that WorldCom or Enron acted “unethically” in
certain respects, then we are making judgments that their collective actions are morally deficient.
In talking about morality, we often use the word good; but that word can be confusing. If we say that
Microsoft is a “good company,” we may be making a statement about the investment potential of
Microsoft stock, or their preeminence in the market, or their ability to win lawsuits or appeals or to
influence administrative agencies. Less likely, though possibly, we may be making a statement about
the civic virtue and corporate social responsibility of Microsoft. In the first set of judgments, we use
the word good but mean something other than ethical or moral; only in the second instance are we
using the word good in its ethical or moral sense.

Saylor URL: http://www.saylor.org/books

Saylor.org
38

A word such as good can embrace ethical or moral values but also nonethical values. If I like Daniel
and try to convince you what a “good guy” he is, you may ask all sorts of questions: Is he goodlooking? Well-off? Fun to be with? Humorous? Athletic? Smart? I could answer all of those questions
with a yes, yet you would still not know any of his moral qualities. But if I said that he was honest,
caring, forthright, and diligent, volunteered in local soup kitchens, or tithed to the church, many
people would see Daniel as having certain ethical or moral qualities. If I said that he keeps the
Golden Rule as well as anyone I know, you could conclude that he is an ethical person. But if I said
that he is “always in control” or “always at the top of his game,” you would probably not make
inferences or assumptions about his character or ethics.
There are three key points here:
1.

Although morals and ethics are not precisely measurable, people generally have similar reactions
about what actions or conduct can rightly be called ethical or moral.

2. As humans, we need and value ethical people and want to be around them.
3. Saying that someone or some organization is law-abiding does not mean the same as saying a person
or company is ethical.

Here is a cautionary note: for individuals, it is far from easy to recognize an ethical problem, have a
clear and usable decision-making process to deal it, and then have the moral courage to do what’s
right. All of that is even more difficult within a business organization, where corporate employees
vary in their motivations, loyalties, commitments, and character. There is no universally accepted
way for developing an organization where employees feel valued, respected, and free to openly
disagree; where the actions of top management are crystal clear; and where all the employees feel
loyal and accountable to one another.
Before talking about how ethics relates to law, we can conclude that ethics is the study of morality—
“right” and “wrong”—in the context of everyday life, organizational behaviors, and even how society
operates and is governed.

How Do Law and Ethics Differ?

Saylor URL: http://www.saylor.org/books

Saylor.org
39

There is a difference between legal compliance and moral excellence. Few would choose a professional
service, health care or otherwise, because the provider had a record of perfect legal compliance, or always
following the letter of the law. There are many professional ethics codes, primarily because people realize
that law prescribes only a minimum of morality and does not provide purpose or goals that can mean
excellent service to customers, clients, or patients.
Business ethicists have talked for years about the intersection of law and ethics. Simply put, what is legal
is not necessarily ethical. Conversely, what is ethical is not necessarily legal. There are lots of legal
maneuvers that are not all that ethical; the well-used phrase “legal loophole” suggests as much.
Here are two propositions about business and ethics. Consider whether they strike you as true or whether
you would need to know more in order to make a judgment.
•

Individuals and organizations have reputations. (For an individual, moral reputation is most often
tied to others’ perceptions of his or her character: is the individual honest, diligent, reliable, fair, and
caring? The reputation of an organization is built on the goodwill that suppliers, customers, the
community, and employees feel toward it. Although an organization is not a person in the usual sense,
the goodwill that people feel about the organization is based on their perception of its better qualities
by a variety of stakeholders: customers or clients, suppliers, investors, employees, government
officials).

•

The goodwill of an organization is to a great extent based on the actions it takes and on whether the
actions are favorably viewed. (This goodwill is usually specifically counted in the sale of a business as
an asset that the buyer pays for. While it is difficult to place a monetary value on goodwill, a firm’s
good reputation will generally call for a higher evaluation in the final accounting before the sale. Legal
troubles or a reputation for having legal troubles will only lessen the price for a business and will even
lessen the value of the company’s stock as bad legal news comes to the public’s attention.)

Another reason to think about ethics in connection with law is that the laws themselves are meant to
express some moral view. If there are legal prohibitions against cheating the Medicare program, it is
because people (legislators or their agents) have collectively decided that cheating Medicare is wrong. If
there are legal prohibitions against assisting someone to commit suicide, it is because there has been a
group decision that doing so is immoral. Thus the law provides some important cues as to what society
regards as right or wrong.
Saylor URL: http://www.saylor.org/books

Saylor.org
40

Finally, important policy issues that face society are often resolved through law, but it is important to
understand the moral perspectives that underlie public debate—as, for example, in the continuing
controversies over stem-cell research, medical use of marijuana, and abortion. Some ethical perspectives
focus on rights, some on social utility, some on virtue or character, and some on social justice. People
consciously (or, more often, unconsciously) adopt one or more of these perspectives, and even if they
completely agree on the facts with an opponent, they will not change their views. Fundamentally, the
difference comes down to incompatible moral perspectives, a clash of basic values. These are hot-button
issues because society is divided, not so much over facts, but over basic values. Understanding the varied
moral perspectives and values in public policy debates is a clarifying benefit in following or participating
in these important discussions.

Why Should an Individual or a Business Entity Be Ethical?
The usual answer is that good ethics is good business. In the long run, businesses that pay attention to
ethics as well as law do better; they are viewed more favorably by customers. But this is a difficult claim to
measure scientifically, because “the long run” is an indistinct period of time and because there are as yet
no generally accepted criteria by which ethical excellence can be measured. In addition, life is still lived in
the short run, and there are many occasions when something short of perfect conduct is a lot more
profitable.
Some years ago, Royal Dutch/Shell (one of the world’s largest companies) found that it was in deep
trouble with the public for its apparent carelessness with the environment and human rights. Consumers
were boycotting and investors were getting frightened, so the company took a long, hard look at its ethic
of short-term profit maximization. Since then, changes have been made. The CEO told one group of
business ethicists that the uproar had taken them by surprise; they thought they had done everything
right, but it seemed there was a “ghost in the machine.” That ghost was consumers, NGOs, and the media,
all of whom objected to the company’s seeming lack of moral sensitivity.
The market does respond to unethical behavior. In Section 2.4 "Corporations and Corporate Governance",
you will read about the Sears Auto Centers case. The loss of goodwill toward Sears Auto Centers was real,
even though the total amount of money lost cannot be clearly accounted for. Years later, there are people
Saylor URL: http://www.saylor.org/books

Saylor.org
41

who will not go near a Sears Auto Center; the customers who lost trust in the company will never return,
and many of their children may avoid Sears Auto Centers as well.
The Arthur Andersen story is even more dramatic. A major accounting firm, Andersen worked closely
with Enron in hiding its various losses through creative accounting measures. Suspiciously, Andersen’s
Houston office also did some shredding around the clock, appearing to cover up what it was doing for
Enron. A criminal case based on this shredding resulted in a conviction, later overturned by the Supreme
Court. But it was too late. Even before the conviction, many clients had found other accounting firms that
were not under suspicion, and the Supreme Court’s reversal came too late to save the company. Even
without the conviction, Andersen would have lost significant market share.
The irony of Andersen as a poster child for overly aggressive accounting practices is that the man who
founded the firm built it on integrity and straightforward practices. “Think straight, talk straight” was the
company’s motto. Andersen established the company’s reputation for integrity over a hundred years ago
by refusing to play numbers games for a potentially lucrative client.
Maximizing profits while being legally compliant is not a very inspiring goal for a business. People in an
organization need some quality or excellence to strive for. By focusing on pushing the edge of what is
legal, by looking for loopholes in the law that would help create short-term financial gain, companies have
often learned that in the long term they are not actually satisfying the market, the shareholders, the
suppliers, or the community generally.

KEY TAKEAWAY

Legal compliance is not the same as acting ethically. Your reputation, individually or corporately, depends
on how others regard your actions. Goodwill is hard to measure or quantify, but it is real nonetheless and
can best be protected by acting ethically.

1.

EXERCISES

Think of a person who did something morally wrong, at least to your way of thinking. What was it?
Explain to a friend of yours—or a classmate—why you think it was wrong. Does your friend agree? Why or
why not? What is the basic principle that forms the basis for your judgment that it was wrong?

2.

Think of a person who did something morally right, at least to your way of thinking. (This is not a matter
of finding something they did well, like efficiently changing a tire, but something good.) What was it?

Saylor URL: http://www.saylor.org/books

Saylor.org
42

Explain to a friend of yours—or a classmate—why you think it was right. Does your friend agree? Why or
why not? What is the basic principle that forms the basis for your judgment that it was right?
3.

Think of an action by a business organization (sole proprietor, partnership, or corporation) that was legal
but still strikes you as wrong. What was it? Why do you think it was wrong?

4.

Think of an act by an individual or a corporation that is ethical but not legal. Compare your answer with
those of your classmates: were you more likely to find an example from individual action or corporate
action? Do you have any thoughts as to why?

2.2 Major Ethical Perspectives

LEARNING OBJECTIVES

1.

Describe the various major theories about ethics in human decision making.

2.

Begin considering how the major theories about ethics apply to difficult choices in life and business.

There are several well-respected ways of looking at ethical issues. Some of them have been around
for centuries. It is important to know that many who think a lot about business and ethics have
deeply held beliefs about which perspective is best. Others would recommend considering ethical
problems from a variety of different perspectives. Here, we take a brief look at (1) utilitarianism, (2)
deontology, (3) social justice and social contract theory, and (4) virtue theory. We are leaving out
some important perspectives, such as general theories of justice and “rights” and feminist thought
about ethics and patriarchy.

Utilitarianism
Utilitarianism is a prominent perspective on ethics, one that is well aligned with economics and the freemarket outlook that has come to dominate much current thinking about business, management, and
economics. Jeremy Bentham is often considered the founder of utilitarianism, though John Stuart Mill
(who wrote On Liberty and Utilitarianism) and others promoted it as a guide to what is good.
Utilitarianism emphasizes not rules but results. An action (or set of actions) is generally deemed good or

Saylor URL: http://www.saylor.org/books

Saylor.org
43

right if it maximizes happiness or pleasure throughout society. Originally intended as a guide for
legislators charged with seeking the greatest good for society, the utilitarian outlook may also be practiced
individually and by corporations.
Bentham believed that the most promising way to obtain agreement on the best policies for a society
would be to look at the various policies a legislature could pass and compare the good and bad
consequences of each. The right course of action from an ethical point of view would be to choose the
policy that would produce the greatest amount of utility, or usefulness. In brief, the utilitarian principle
holds that an action is right if and only if the sum of utilities produced by that action is greater than the
sum of utilities from any other possible act.
This statement describes “act utilitarianism”—which action among various options will deliver the
greatest good to society? “Rule utilitarianism” is a slightly different version; it asks, what rule or principle,
if followed regularly, will create the greatest good?
Notice that the emphasis is on finding the best possible results and that the assumption is that we can
measure the utilities involved. (This turns out to be more difficult that you might think.) Notice also that
“the sum total of utilities” clearly implies that in doing utilitarian analysis, we cannot be satisfied if an act
or set of acts provides the greatest utility to us as individuals or to a particular corporation; the test is,
instead, whether it provides the greatest utility to society as a whole. Notice that the theory does not tell us
what kinds of utilities may be better than others or how much better a good today is compared with a
good a year from today.
Whatever its difficulties, utilitarian thinking is alive and well in US law and business. It is found in such
diverse places as cost-benefit analysis in administrative and regulatory rules and calculations,
environmental impact studies, the majority vote, product comparisons for consumer information,
marketing studies, tax laws, and strategic planning. In management, people will often employ a form of
utility reasoning by projecting costs and benefits for plan X versus plan Y. But the issue in most of these
cost-benefit analyses is usually (1) put exclusively in terms of money and (2) directed to the benefit of the
person or organization doing the analysis and not to the benefit of society as a whole.
An individual or a company that consistently uses the test “What’s the greatest good for me or the
company?” is not following the utilitarian test of the greatest good overall. Another common failing is to

Saylor URL: http://www.saylor.org/books

Saylor.org
44

see only one or two options that seem reasonable. The following are some frequent mistakes that people
make in applying what they think are utilitarian principles in justifying their chosen course of action:
1.

Failing to come up with lots of options that seem reasonable and then choosing the one that has the
greatest benefit for the greatest number. Often, a decision maker seizes on one or two alternatives
without thinking carefully about other courses of action. If the alternative does more good than harm,
the decision maker assumes it’s ethically okay.

2. Assuming that the greatest good for you or your company is in fact the greatest good for all—that is,
looking at situations subjectively or with your own interests primarily in mind.
3. Underestimating the costs of a certain decision to you or your company. The now-classic Ford Pinto
case demonstrates how Ford Motor Company executives drastically underestimated the legal costs of
not correcting a feature on their Pinto models that they knew could cause death or injury. General
Motors was often taken to task by juries that came to understand that the company would not recall
or repair known and dangerous defects because it seemed more profitable not to. In 2010, Toyota
learned the same lesson.
4. Underestimating the cost or harm of a certain decision to someone else or some other group of
people.
5.

Favoring short-term benefits, even though the long-term costs are greater.

6. Assuming that all values can be reduced to money. In comparing the risks to human health or safety
against, say, the risks of job or profit losses, cost-benefit analyses will often try to compare apples to
oranges and put arbitrary numerical values on human health and safety.

Rules and Duty: Deontology
In contrast to the utilitarian perspective, the deontological view presented in the writings of Immanuel
Kant purports that having a moral intent and following the right rules is a better path to ethical conduct
than achieving the right results. A deontologist like Kant is likely to believe that ethical action arises from
doing one’s duty and that duties are defined by rational thought. Duties, according to Kant, are not
specific to particular kinds of human beings but are owed universally to all human beings. Kant therefore
uses “universalizing“ as a form of rational thought that assumes the inherent equality of all human beings.
Saylor URL: http://www.saylor.org/books

Saylor.org
45

It considers all humans as equal, not in the physical, social, or economic sense, but equal before God,
whether they are male, female, Pygmy, Eskimoan, Islamic, Christian, gay, straight, healthy, sick, young, or
old.
For Kantian thinkers, this basic principle of equality means that we should be able to universalize any
particular law or action to determine whether it is ethical. For example, if you were to consider
misrepresenting yourself on a resume for a particular job you really wanted and you were convinced that
doing so would get you that job, you might be very tempted to do so. (What harm would it be? you might
ask yourself. When I have the job, I can prove that I was perfect for it, and no one is hurt, while both the
employer and I are clearly better off as a result!) Kantian ethicists would answer that your chosen course
of action should be a universal one—a course of action that would be good for all persons at all times.
There are two requirements for a rule of action to be universal: consistency and reversibility. Consider
reversibility: if you make a decision as though you didn’t know what role or position you would have after
the decision, you would more likely make an impartial one—you would more likely choose a course of
action that would be most fair to all concerned, not just you. Again, deontology requires that we put duty
first, act rationally, and give moral weight to the inherent equality of all human beings.
In considering whether to lie on your resume, reversibility requires you to actively imagine both that you
were the employer in this situation and that you were another well-qualified applicant who lost the job
because someone else padded his resume with false accomplishments. If the consequences of such an
exercise of the imagination are not appealing to you, your action is probably not ethical.
The second requirement for an action to be universal is the search for consistency. This is more abstract.
A deontologist would say that since you know you are telling a lie, you must be willing to say that lying, as
a general, universal phenomenon, is acceptable. But if everyone lied, then there would be no point to
lying, since no one would believe anyone. It is only because honesty works well for society as a whole and
is generally practiced that lying even becomes possible! That is, lying cannot be universalized, for it
depends on the preexistence of honesty.
Similar demonstrations can be made for actions such as polluting, breaking promises, and committing
most crimes, including rape, murder, and theft. But these are the easy cases for Kantian thinkers. In the
gray areas of life as it is lived, the consistency test is often difficult to apply. If breaking a promise would
save a life, then Kantian thought becomes difficult to apply. If some amount of pollution can allow
Saylor URL: http://www.saylor.org/books

Saylor.org
46

employment and the harm is minimal or distant, Kantian thinking is not all that helpful. Finally, we
should note that the well-known Golden Rule, “Do unto others as you would have them do unto you,”
emphasizes the easier of the two universalizing requirements: practicing reversibility (“How would I like it
if someone did this to me?”).

Social Justice Theory and Social Contract Theory
Social justice theorists worry about “distributive justice”—that is, what is the fair way to distribute goods
among a group of people? Marxist thought emphasizes that members of society should be given goods to
according to their needs. But this redistribution would require a governing power to decide who gets what
and when. Capitalist thought takes a different approach, rejecting any giving that is not voluntary. Certain
economists, such as the late Milton Friedman (see the sidebar in Section 2.4 "Corporations and Corporate
Governance") also reject the notion that a corporation has a duty to give to unmet needs in society,
believing that the government should play that role. Even the most dedicated free-market capitalist will
often admit the need for some government and some forms of welfare—Social Security, Medicare,
assistance to flood-stricken areas, help for AIDs patients—along with some public goods (such as defense,
education, highways, parks, and support of key industries affecting national security).
People who do not see the need for public goods (including laws, court systems, and the government
goods and services just cited) often question why there needs to be a government at all. One response
might be, “Without government, there would be no corporations.” Thomas Hobbes believed that people in
a “state of nature” would rationally choose to have some form of government. He called this
the social contract, where people give up certain rights to government in exchange for security and
common benefits. In your own lives and in this course, you will see an ongoing balancing act between
human desires for freedom and human desires for order; it is an ancient tension. Some commentators
also see a kind of social contract between corporations and society; in exchange for perpetual duration
and limited liability, the corporation has some corresponding duties toward society. Also, if a corporation
is legally a “person,” as the Supreme Court reaffirmed in 2010, then some would argue that if this
corporate person commits three felonies, it should be locked up for life and its corporate charter revoked!

Saylor URL: http://www.saylor.org/books

Saylor.org
47

Modern social contract theorists, such as Thomas Donaldson and Thomas Dunfee (Ties that Bind, 1999),
observe that various communities, not just nations, make rules for the common good. Your college or
school is a community, and there are communities within the school (fraternities, sororities, the folks
behind the counter at the circulation desk, the people who work together at the university radio station,
the sports teams, the faculty, the students generally, the gay and lesbian alliance) that have rules, norms,
or standards that people can buy into or not. If not, they can exit from that community, just as we are free
(though not without cost) to reject US citizenship and take up residence in another country.
Donaldson and Dunfee’s integrative social contracts theory stresses the importance of studying the rules
of smaller communities along with the larger social contracts made in states (such as Colorado or
California) and nation-states (such as the United States or Germany). Our Constitution can be seen as a
fundamental social contract.
It is important to realize that a social contract can be changed by the participants in a community, just as
the US Constitution can be amended. Social contract theory is thus dynamic—it allows for structural and
organic changes. Ideally, the social contract struck by citizens and the government allows for certain
fundamental rights such as those we enjoy in the United States, but it need not. People can give up
freedom-oriented rights (such as the right of free speech or the right to be free of unreasonable searches
and seizures) to secure order (freedom from fear, freedom from terrorism). For example, many citizens in
Russia now miss the days when the Kremlin was all powerful; there was less crime and more equality and
predictability to life in the Soviet Union, even if there was less freedom.
Thus the rights that people have—in positive law—come from whatever social contract exists in the
society. This view differs from that of the deontologists and that of the natural-law thinkers such as
Gandhi, Jesus, or Martin Luther King Jr., who believed that rights come from God or, in less religious
terms, from some transcendent moral order.
Another important movement in ethics and society is the communitarian outlook. Communitarians
emphasize that rights carry with them corresponding duties; that is, there cannot be a right without a
duty. Interested students may wish to explore the work of Amitai Etzioni. Etzioni was a founder of the
Communitarian Network, which is a group of individuals who have come together to bolster the moral,
social, and political environment. It claims to be nonsectarian, nonpartisan, and international in scope.
The relationship between rights and duties—in both law and ethics—calls for some explanations:
Saylor URL: http://www.saylor.org/books

Saylor.org
48

1.

If you have a right of free expression, the government has a duty to respect that right but can put
reasonable limits on it. For example, you can legally say whatever you want about the US president,
but you can’t get away with threatening the president’s life. Even if your criticisms are strong and
insistent, you have the right (and our government has the duty to protect your right) to speak freely.
In Singapore during the 1990s, even indirect criticisms—mere hints—of the political leadership were
enough to land you in jail or at least silence you with a libel suit.

2. Rights and duties exist not only between people and their governments but also between individuals.
Your right to be free from physical assault is protected by the law in most states, and when someone
walks up to you and punches you in the nose, your rights—as set forth in the positive law of your
state—have been violated. Thus other people have a duty to respect your rights and to not punch you
in the nose.
3. Your right in legal terms is only as good as your society’s willingness to provide legal remedies
through the courts and political institutions of society.
A distinction between basic rights and nonbasic rights may also be important. Basic rights may include
such fundamental elements as food, water, shelter, and physical safety. Another distinction is between
positive rights (the right to bear arms, the right to vote, the right of privacy) and negative rights (the right
to be free from unreasonable searches and seizures, the right to be free of cruel or unusual punishments).
Yet another is between economic or social rights (adequate food, work, and environment) and political or
civic rights (the right to vote, the right to equal protection of the laws, the right to due process).

Aristotle and Virtue Theory
Virtue theory, or virtue ethics, has received increasing attention over the past twenty years, particularly in
contrast to utilitarian and deontological approaches to ethics. Virtue theory emphasizes the value of
virtuous qualities rather than formal rules or useful results. Aristotle is often recognized as the first
philosopher to advocate the ethical value of certain qualities, or virtues, in a person’s character. As LaRue
Hosmer has noted, Aristotle saw the goal of human existence as the active, rational search for excellence,
and excellence requires the personal virtues of honesty, truthfulness, courage, temperance, generosity,
and high-mindedness. This pursuit is also termed “knowledge of the good” in Greek philosophy.

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
49

Aristotle believed that all activity was aimed at some goal or perceived good and that there must be some
ranking that we do among those goals or goods. Happiness may be our ultimate goal, but what does that
mean, exactly? Aristotle rejected wealth, pleasure, and fame and embraced reason as the distinguishing
feature of humans, as opposed to other species. And since a human is a reasoning animal, happiness must
be associated with reason. Thus happiness is living according to the active (rather than passive) use of
reason. The use of reason leads to excellence, and so happiness can be defined as the active, rational
pursuit of personal excellence, or virtue.
Aristotle named fourteen virtues: (1) courage, particularly in battle; (2) temperance, or moderation in
eating and drinking; (3) liberality, or spending money well; (4) magnificence, or living well; (5) pride, or
taking pleasure in accomplishments and stature; (6) high-mindedness, or concern with the noble rather
than the petty; (7) unnamed virtue, which is halfway between ambition and total lack of effort; (8)
gentleness, or concern for others; (9) truthfulness; (10) wit, or pleasure in group discussions; (11)
friendliness, or pleasure in personal conduct; (12) modesty, or pleasure in personal conduct; (13)
righteous indignation, or getting angry at the right things and in the right amounts; and (14) justice.
From a modern perspective, some of these virtues seem old-fashioned or even odd. Magnificence, for
example, is not something we commonly speak of. Three issues emerge: (1) How do we know what a virtue
is these days? (2) How useful is a list of agreed-upon virtues anyway? (3) What do virtues have to do with
companies, particularly large ones where various groups and individuals may have little or no contact
with other parts of the organization?
As to the third question, whether corporations can “have” virtues or values is a matter of lively debate. A
corporation is obviously not the same as an individual. But there seems to be growing agreement that
organizations do differ in their practices and that these practices are value driven. If all a company cares
about is the bottom line, other values will diminish or disappear. Quite a few books have been written in
the past twenty years that emphasize the need for businesses to define their values in order to be
competitive in today’s global economy.

[2]

As to the first two questions regarding virtues, a look at Michael Josephson’s core values may prove
helpful.

Saylor URL: http://www.saylor.org/books

Saylor.org
50

Josephson’s Core Values Analysis and Decision Process
Michael Josephson, a noted American ethicist, believes that a current set ofcore values has been
identified and that the values can be meaningfully applied to a variety of personal and corporate
decisions.
To simplify, let’s say that there are ethical and nonethical qualities among people in the United States.
When you ask people what kinds of qualities they admire in others or in themselves, they may say wealth,
power, fitness, sense of humor, good looks, intelligence, musical ability, or some other quality. They may
also value honesty, caring, fairness, courage, perseverance, diligence, trustworthiness, or integrity. The
qualities on the second list have something in common—they are distinctively ethical characteristics. That
is, they are commonly seen as moral or ethical qualities, unlike the qualities on the first list. You can be,
like the Athenian Alcibiades, brilliant but unprincipled, or, like some political leaders today, powerful but
dishonest, or wealthy but uncaring. You can, in short, have a number of admirable qualities (brilliance,
power, wealth) that are not per se virtuous. Just because Harold is rich or good-looking or has a good
sense of humor does not mean that he is ethical. But if Harold is honest and caring (whether he is rich or
poor, humorous or humorless), people are likely to see him as ethical.
Among the virtues, are any especially important? Studies from the Josephson Institute of Ethics in
Marina del Rey, California, have identified six core valuesin our society, values that almost everyone
agrees are important to them. When asked what values people hold dear, what values they wish to be
known by, and what values they wish others would exhibit in their actions, six values consistently turn up:
(1) trustworthiness, (2) respect, (3) responsibility, (4) fairness, (5) caring, and (6) citizenship.
Note that these values are distinctly ethical. While many of us may value wealth, good looks, and
intelligence, having wealth, good looks, and intelligence does not automatically make us virtuous in our
character and habits. But being more trustworthy (by being honest and by keeping promises) does make
us more virtuous, as does staying true to the other five core values.
Notice also that these six core values share something in common with other ethical values that are less
universally agreed upon. Many values taught in the family or in places of worship are not generally agreed
on, practiced, or admired by all. Some families and individuals believe strongly in the virtue of saving
money or in abstaining from alcohol or sex prior to marriage. Others clearly do not, or at least don’t act on
their beliefs. Moreover, it is possible to have and practice core ethical values even if you take on heavy
Saylor URL: http://www.saylor.org/books

Saylor.org
51

debt, knock down several drinks a night, or have frequent premarital sex. Some would dispute this, saying
that you can’t really lead a virtuous life if you get into debt, drink heavily, or engage in premarital sex. But
the point here is that since people do disagree in these areas, the ethical traits of thrift, temperance, and
sexual abstinence do not have the unanimity of approval that the six core values do.
The importance of an individual’s having these consistent qualities of character is well known. Often we
remember the last bad thing a person did far more than any or all previous good acts. For example, Eliot
Spitzer and Bill Clinton are more readily remembered by people for their last, worst acts than for any good
they accomplished as public servants. As for a company, its good reputation also has an incalculable value
that when lost takes a great deal of time and work to recover. Shell, Nike, and other companies have
discovered that there is a market for morality, however difficult to measure, and that not paying attention
to business ethics often comes at a serious price. In the past fifteen years, the career of ethics and
compliance officer has emerged, partly as a result of criminal proceedings against companies but also
because major companies have found that reputations cannot be recovered retroactively but must be
pursued proactively. For individuals, Aristotle emphasized the practice of virtue to the point where virtue
becomes a habit. Companies are gradually learning the same lesson.

KEY TAKEAWAY

Throughout history, people have pondered what it means “to do what is right.” Some of the main answers
have come from the differing perspectives of utilitarian thought; duty-based, or deontological, thought;
social contract theory; and virtue ethics.

EXERCISES

XYZ Motor Corporation begins to get customer complaints about two models of its automobiles.
Customers have had near-death experiences from sudden acceleration; they would be driving along a
highway at normal speed when suddenly the car would begin to accelerate, and efforts to stop the
acceleration by braking fail to work. Drivers could turn off the ignition and come to a safe stop, but XYZ
does not instruct buyers of its cars to do so, nor is this a common reaction among drivers who experience
sudden acceleration.
Internal investigations of half a dozen accidents in US locations come to the conclusion that the accidents
are not being caused by drivers who mistake the gas pedal for the brake pedal. In fact, there appears to be

Saylor URL: http://www.saylor.org/books

Saylor.org
52

a possible flaw in both models, perhaps in a semiconductor chip, that makes sudden acceleration happen.
Interference by floor mats and poorly designed gas pedals do not seem to be the problem.
It is voluntary to report these incidents to the National Highway Traffic and Safety Administration (NHTSA),
but the company decides that it will wait awhile and see if there are more complaints. Recalling the two
models so that local dealers and their mechanics could examine them is also an option, but it would be
extremely costly. Company executives are aware that quarterly and annual profit-and-loss statements, on
which their bonuses depend, could be decisively worse with a recall. They decide that on a cost-benefit
basis, it makes more sense to wait until there are more accidents and more data. After a hundred or more
accidents and nearly fifteen fatalities, the company institutes a selective recall, still not notifying NHTSA,
which has its own experts and the authority to order XYZ to do a full recall of all affected models.
Experts have advised XYZ that standard failure-analysis methodology requires that the company obtain
absolutely every XYZ vehicle that has experienced sudden acceleration, using microscopic analysis of all
critical components of the electronic system. The company does not wish to take that advice, as it would
be—as one top executive put it—“too time-consuming and expensive.”
1.

Can XYZ’s approach to this problem be justified under utilitarian theory? If so, how? If not, why not?

2.

What would Kant advise XYZ to do? Explain.

3.

What would the “virtuous” approach be for XYZ in this situation?
4.

[1] LaRue Tone Hosmer, Moral Leadership in Business (Chicago: Irwin Professional Publishing, 1994), 72.

5.

[2] James O’Toole and Don Mayer, eds., Good Business: Exercising Effective and Ethical
Leadership (London: Routledge, 2010).

2.3 An Ethical Decision Model

LEARNING OBJECTIVE

1.

Understand one model for ethical decision making: a process to arrive at the most ethical option for an
individual or a business organization, using a virtue ethics approach combined with some elements of
stakeholder analysis and utilitarianism.

Saylor URL: http://www.saylor.org/books

Saylor.org
53

Josephson’s Core Values Model
Once you recognize that there is a decision that involves ethical judgment, Michael Josephson would first
have you ask as many questions as are necessary to get a full background on the relevant facts. Then,
assuming you have all the needed information, the decision process is as follows:
1.

Identify the stakeholders. That is, who are the potential gainers and losers in the various decisions
that might be made here?

2. Identify several likely or reasonable decisions that could be made.
3. Consider which stakeholders gain or lose with each decision.
4. Determine which decision satisfies the greatest number of core values.
5.

If there is no decision that satisfies the greatest number of core values, try to determine which
decision delivers the greatest good to the various stakeholders.

It is often helpful to identify who (or what group) is the most important stakeholder, and why. In Milton
Friedman’s view, it will always be the shareholders. In the view of John Mackey, the CEO of Whole Foods
Market, the long-term viability and profitability of the organization may require that customers come
first, or, at times, some other stakeholder group (see “Conscious Capitalism” in Section 2.4 "Corporations
and Corporate Governance").

The Core Values
Here are the core values and their subcomponents as developed by the Josephson Institute of Ethics.
Trustworthiness: Be honest—tell the truth, the whole truth, and nothing but the truth; be
sincere, forthright; don’t deceive, mislead, or be tricky with the truth; don’t cheat or steal, and
don’t betray a trust. Demonstrate integrity—stand up for what you believe, walk the walk as well
as talking the talk; be what you seem to be; show commitment and courage. Be loyal—stand by
your family, friends, co-workers, community, and nation; be discreet with information that
comes into your hands; don’t spread rumors or engage in harmful gossip; don’t violate your
principles just to win friendship or approval; don’t ask a friend to do something that is
wrong. Keep promises—keep your word, honor your commitments, and pay your debts; return
what you borrow.
Saylor URL: http://www.saylor.org/books

Saylor.org
54

Respect: Judge people on their merits, not their appearance; be courteous, polite, appreciative,
and accepting of differences; respect others’ right to make decisions about their own lives; don’t
abuse, demean, mistreat anyone; don’t use, manipulate, exploit, or take advantage of others.
Responsibility: Be accountable—think about the consequences on yourself and others likely to
be affected before you act; be reliable; perform your duties; take responsibility for the
consequences of your choices; set a good example and don’t make excuses or take credit for other
people’s work. Pursue excellence: Do your best, don’t quit easily, persevere, be diligent, make all
you do worthy of pride. Exercise self-restraint—be disciplined, know the difference between what
you have a right to do and what is right to do.
Fairness: Treat all people fairly, be open-minded; listen; consider opposing viewpoints; be
consistent; use only appropriate considerations; don’t let personal feelings improperly interfere
with decisions; don’t take unfair advantage of mistakes; don’t take more than your fair share.
Caring: Show you care about others through kindness, caring, sharing, compassion, and
empathy; treat others the way you want to be treated; don’t be selfish, mean, cruel, or insensitive
to others’ feelings.
Citizenship: Play by the rules, obey laws; do your share, respect authority, stay informed, vote,
protect your neighbors, pay your taxes; be charitable, help your community; protect the
environment, conserve resources.
When individuals and organizations confront ethical problems, the core values decision model offered by
Josephson generally works well (1) to clarify the gains and losses of the various stakeholders, which then
raises ethical awareness on the part of the decision maker and (2) to provide a fairly reliable guide as to
what the most ethical decision would be. In nine out of ten cases, step 5 in the decision process is not
needed.
That said, it does not follow that students (or managers) would necessarily act in accord with the results of
the core values decision process. There are many psychological pressures and organizational constraints
that place limits on people both individually and in organizations. These pressures and constraints tend to
compromise ideal or the most ethical solutions for individuals and for organizations. For a business, one
essential problem is that ethics can cost the organization money or resources, at least in the short term.
Doing the most ethical thing will often appear to be something that fails to maximize profits in the short
Saylor URL: http://www.saylor.org/books

Saylor.org
55

term or that may seem pointless because if you or your organization acts ethically, others will not, and
society will be no better off, anyway.

KEY TAKEAWAY

Having a step-by-step process to analyze difficult moral dilemmas is useful. One such process is offered
here, based on the core values of trustworthiness, caring, respect, fairness, responsibility, and citizenship.

EXERCISE

1.

Consider XYZ in the exercises for Section 2.2.5 "Josephson’s Core Values Analysis and Decision
Process" and use the core values decision-making model. What are XYZ’s options when they first notice
that two of their models are causing sudden acceleration incidents that put their customers at risk? Who
are the stakeholders? What options most clearly meet the criteria for each of the core values?

2.4 Corporations and Corporate Governance
LEARNING OBJECTIVES

1.

Explain the basic structure of the typical corporation and how the shareholders own the company and
elect directors to run it.

2.

Understand how the shareholder profit-maximization model is different from stakeholder theory.

3.

Discern and describe the ethical challenges for corporate cultures.

4.

Explain what conscious capitalism is and how it differs from stakeholder theory.

Legal Organization of the Corporation
Figure 2.1 Corporate Legal Structure

Saylor URL: http://www.saylor.org/books

Saylor.org
56

Figure 2.1 "Corporate Legal Structure", though somewhat oversimplified, shows the basic legal structure
of a corporation under Delaware law and the laws of most other states in the United States. Shareholders
elect directors, who then hire officers to manage the company. From this structure, some very basic
realities follow. Because the directors of a corporation do not meet that often, it’s possible for the officers
hired (top management, or the “C-suite”) to be selective of what the board knows about, and directors are
not always ready and able to provide the oversight that the shareholders would like. Nor does the law
require officers to be shareholders, so that officers’ motivations may not align with the best interests of the
company. This is the “agency problem” often discussed in corporate governance: how to get officers and
other top management to align their own interests with those of the shareholders. For example, a CEO
might trade insider information to the detriment of the company’s shareholders. Even board members are
susceptible to misalignment of interest; for example, board members might resist hostile takeover bids
because they would likely lose their perks (short for perquisites) as directors, even though the tender offer
would benefit stockholders. Among other attempted realignments, the use of stock options was an
attempt to make managers more attentive to the value of company stock, but the law of unintended
consequences was in full force; managers tweaked and managed earnings in the bubble of the 1990s bull
market, and “managing by numbers” became an epidemic in corporations organized under US corporate
law. The rights of shareholders can be bolstered by changes in state and federal law, and there have been
some attempts to do that since the late 1990s. But as owners, shareholders have the ultimate power to
replace nonperforming or underperforming directors, which usually results in changes at the C-suite level
as well.

Shareholders and Stakeholders
There are two main views about what the corporation’s duties are. The first view—maximizing profits—is
the prevailing view among business managers and in business schools. This view largely follows the idea
of Milton Friedman that the duty of a manager is to maximize return on investment to the owners. In
essence, managers’ legally prescribed duties are those that make their employment possible. In terms of
the legal organization of the corporation, the shareholders elect directors who hire managers, who have
legally prescribed duties toward both directors and shareholders. Those legally prescribed duties are a
Saylor URL: http://www.saylor.org/books

Saylor.org
57

reflection of the fact that managers are managing other people’s money and have a moral duty to act as a
responsible agent for the owners. In law, this is called the manager’s fiduciary duty. Directors have the
same duties toward shareholders. Friedman emphasized the primacy of this duty in his writings about
corporations and social responsibility.

Maximizing Profits: Milton Friedman
Economist Milton Friedman is often quoted as having said that the only moral duty a corporation has is to
make the most possible money, or to maximize profits, for its stockholders. Friedman’s beliefs are noted
at length (see sidebar on Friedman’s article from the New York Times), but he asserted in a now-famous
1970 article that in a free society, “there is one and only one social responsibility of business: to use its
resources and engage in activities designed to increase its profits as long as it stays within the rules of the
game, which is to say, engages in open and free competition without deception and fraud.” What follows is
a major portion of what Friedman had to say in 1970.

“The Social Responsibility of Business Is to Increase Its Profits”
Milton Friedman, New York Times Magazine, September 13, 1970
What does it mean to say that “business” has responsibilities? Only people can have
responsibilities. A corporation is an artificial person and in this sense may have artificial
responsibilities, but “business” as a whole cannot be said to have responsibilities, even in this
vague sense.…
Presumably, the individuals who are to be responsible are businessmen, which means individual
proprietors or corporate executives.…In a free enterprise, private-property system, a corporate
executive is an employee of the owners of the business. He has direct responsibility to his
employers. That responsibility is to conduct the business in accordance with their desires, which
generally will be to make as much money as possible while conforming to the basic rules of the
society, both those embodied in law and those embodied in ethical custom.…
…[T]he manager is that agent of the individuals who own the corporation or establish the
eleemosynary institution, and his primary responsibility is to them…
Of course, the corporate executive is also a person in his own right. As a person, he may have
other responsibilities that he recognizes or assumes voluntarily—to his family, his conscience, his

Saylor URL: http://www.saylor.org/books

Saylor.org
58

feeling of charity, his church, his clubs, his city, his country. He may feel impelled by these
responsibilities to devote part of his income to causes he regards as worthy, to refuse to work for
particular corporations, even to leave his job…But in these respects he is acting as a principal, not
an agent; he is spending his own money or time or energy, not the money of his employers or the
time or energy he has contracted to devote to their purposes. If these are “social responsibilities,”
they are the social responsibilities of individuals, not of business.
What does it mean to say that the corporate executive has a “social responsibility” in his capacity
as businessman? If this statement is not pure rhetoric, it must mean that he has to act in some
way that is not in the interest of his employers. For example, that he is to refrain from increasing
the price of the product in order to contribute to the social objective of preventing inflation, even
though a price increase would be in the best interests of the corporation. Or that he is to make
expenditures on reducing pollution beyond the amount that is in the best interests of the
corporation or that is required by law in order to contribute to the social objective of improving
the environment. Or that, at the expense of corporate profits, he is to hire “hardcore” unemployed
instead of better qualified available workmen to contribute to the social objective of reducing
poverty.
In each of these cases, the corporate executive would be spending someone else’s money for a
general social interest. Insofar as his actions…reduce returns to stockholders, he is spending their
money. Insofar as his actions raise the price to customers, he is spending the customers’ money.
Insofar as his actions lower the wages of some employees, he is spending their money.
This process raises political questions on two levels: principle and consequences. On the level of
political principle, the imposition of taxes and the expenditure of tax proceeds are governmental
functions. We have established elaborate constitutional, parliamentary, and judicial provisions to
control these functions, to assure that taxes are imposed so far as possible in accordance with the
preferences and desires of the public.…
Others have challenged the notion that corporate managers have no real duties except toward the owners
(shareholders). By changing two letters in shareholder, stakeholder theorists widened the range of people
and institutions that a corporation should pay moral consideration to. Thus they contend that a
corporation, through its management, has a set of responsibilities toward nonshareholder interests.
Saylor URL: http://www.saylor.org/books

Saylor.org
59

Stakeholder Theory
Stakeholders of a corporation include its employees, suppliers, customers, and the community.
Stakeholder is a deliberate play on the word shareholder, to emphasize that corporations have obligations
that extend beyond the bottom-line aim of maximizing profits. A stakeholder is anyone who most would
agree is significantly affected (positively or negatively) by the decision of another moral agent.
There is one vital fact about corporations: the corporation is a creation of the law. Without law (and
government), corporations would not have existence. The key concept for corporations is the legal fact of
limited liability. The benefit of limited liability for shareholders of a corporation meant that larger pools of
capital could be aggregated for larger enterprises; shareholders could only lose their investments should
the venture fail in any way, and there would be no personal liability and thus no potential loss of personal
assets other than the value of the corporate stock. Before New Jersey and Delaware competed to make
incorporation as easy as possible and beneficial to the incorporators and founders, those who wanted the
benefits of incorporation had to go to legislatures—usually among the states—to show a public purpose
that the company would serve.
In the late 1800s, New Jersey and Delaware changed their laws to make incorporating relatively easy.
These two states allowed incorporation “for any legal purpose,” rather than requiring some public
purpose. Thus it is government (and its laws) that makes limited liability happen through the corporate
form. That is, only through the consent of the state and armed with the charter granted by the state can a
corporation’s shareholders have limited liability. This is a right granted by the state, a right granted for
good and practical reasons for encouraging capital and innovation. But with this right comes a related
duty, not clearly stated at law, but assumed when a charter is granted by the state: that the corporate form
of doing business is legal because the government feels that it socially useful to do so.
Implicitly, then, there is a social contract between governments and corporations: as long as corporations
are considered socially useful, they can exist. But do they have explicit social responsibilities? Milton
Friedman’s position suggests that having gone along with legal duties, the corporation can ignore any
other social obligations. But there are others (such as advocates of stakeholder theory) who would say that
a corporation’s social responsibilities go beyond just staying within the law and go beyond the
corporation’s shareholders to include a number of other important stakeholders, those whose lives can be
affected by corporate decisions.
Saylor URL: http://www.saylor.org/books

Saylor.org
60

According to stakeholder theorists, corporations (and other business organizations) must pay attention
not only to the bottom line but also to their overall effect on the community. Public perception of a
company’s unfairness, uncaring, disrespect, or lack of trustworthiness often leads to long-term failure,
whatever the short-term successes or profits may be. A socially responsible corporation is likely to
consider the impact of its decisions on a wide range of stakeholders, not just shareholders. As Table 2.1
"The Stakes of Various Stakeholders" indicates, stakeholders have very different kinds of interests
(“stakes”) in the actions of a corporation.
Table 2.1 The Stakes of Various Stakeholders

Managers
Directors who
own stock
Ownership

The value of the organization has a direct impact on the wealth of these
stakeholders.
Shareholders
Salaried
managers
Creditors
Suppliers
Employees

Economic
Dependence

Stakeholders can be economically dependent without having
ownership. Each of these stakeholders relies on the corporation in
some way for financial well-being.

Local
communities
Communities

Social Interests

These stakeholders are not directly linked to the organization but have Government
an interest in making sure the organization acts in a socially responsible
Media
manner.

Saylor URL: http://www.saylor.org/books

Saylor.org
61

Corporate Culture and Codes of Ethics
A corporation is a “person” capable of suing, being sued, and having rights and duties in our legal system.
(It is a legal or juridical person, not a natural person, according to our Supreme Court.) Moreover, many
corporations have distinct cultures and beliefs that are lived and breathed by its members. Often, the
culture of a corporation is the best defense against individuals within that firm who may be tempted to
break the law or commit serious ethical misdeeds.
What follows is a series of observations about corporations, ethics, and corporate culture.

Ethical Leadership Is Top-Down
People in an organization tend to watch closely what the top managers do and say. Regardless of
managers’ talk about ethics, employees quickly learn what speech or actions are in fact rewarded. If the
CEO is firm about acting ethically, others in the organization will take their cues from him or her. People
at the top tend to set the target, the climate, the beliefs, and the expectations that fuel behavior.

Accountability Is Often Weak
Clever managers can learn to shift blame to others, take credit for others’ work, and move on before
“funny numbers” or other earnings management tricks come to light.

[1]

Again, we see that the manager is

often an agent for himself or herself and will often act more in his or her self-interest than for the
corporate interest.

Killing the Messenger
Where organizations no longer function, inevitably some employees are unhappy. If they call attention to
problems that are being covered up by coworkers or supervisors, they bring bad news. Managers like to
hear good news and discourage bad news. Intentionally or not, those who told on others, or blew the
whistle, have rocked the boat and become unpopular with those whose defalcations they report on and
with the managers who don’t really want to hear the bad news. In many organizations, “killing the
messenger” solves the problem. Consider James Alexander at Enron Corporation, who was deliberately
[2]

shut out after bringing problems to CEO Ken Lay’s attention. When Sherron Watkins sent Ken Lay a
letter warning him about Enron’s accounting practices, CFO Andrew Fastow tried to fire her.

[3]

Ethics Codes
Without strong leadership and a willingness to listen to bad news as well as good news, managers do not
have the feedback necessary to keep the organization healthy. Ethics codes have been put in place—partly
Saylor URL: http://www.saylor.org/books

Saylor.org
62

in response to federal sentencing guidelines and partly to encourage feedback loops to top management.
The best ethics codes are aspirational, or having an ideal to be pursued, not legalistic or compliance
driven. The Johnson & Johnson ethics code predated the Tylenol scare and the company’s oft-celebrated
corporate response.

[4]

The corporate response was consistent with that code, which was lived and

modeled by the top of the organization.
It’s often noted that a code of ethics is only as important as top management is willing to make it. If the
code is just a document that goes into a drawer or onto a shelf, it will not effectively encourage good
conduct within the corporation. The same is true of any kind of training that the company undertakes,
whether it be in racial sensitivity or sexual harassment. If the message is not continuously reinforced, or
(worse yet) if the message is undermined by management’s actions, the real message to employees is that
violations of the ethics code will not be taken seriously, or that efforts to stop racial discrimination or
sexual harassment are merely token efforts, and that the important things are profits and performance.
The ethics code at Enron seems to have been one of those “3-P” codes that wind up sitting on shelves—
“Print, Post, and Pray.” Worse, the Enron board twice suspended the code in 1999 to allow outside
partnerships to be led by a top Enron executive who stood to gain financially from them.

[5]

Ethics Hotlines and Federal Sentencing Guidelines
The federal sentencing guidelines were enacted in 1991. The original idea behind these guidelines was for
Congress to correct the lenient treatment often given to white-collar, or corporate, criminals. The
guidelines require judges to consider “aggravating and mitigating” factors in determining sentences and
fines. (While corporations cannot go to jail, its officers and managers certainly can, and the corporation
itself can be fined. Many companies will claim that it is one bad apple that has caused the problem; the
guidelines invite these companies to show that they are in fact tending their orchard well. They can show
this by providing evidence that they have (1) a viable, active code of ethics; (2) a way for employees to
report violations of law or the ethics code; and (3) an ethics ombudsman, or someone who oversees the
code.
In short, if a company can show that it has an ongoing process to root out wrongdoing at all levels of the
company, the judge is allowed to consider this as a major mitigating factor in the fines the company will
pay. Most Fortune 500 companies have ethics hotlines and processes in place to find legal and ethical
problems within the company.
Saylor URL: http://www.saylor.org/books

Saylor.org
63

Managing by the Numbers
If you manage by the numbers, there is a temptation to lie about those numbers, based on the need to get
stock price ever higher. At Enron, “15 percent a year or better earnings growth” was the mantra. Jeffrey
Pfeffer, professor of organizational behavior at Stanford University, observes how the belief that “stock
price is all that matters” has been hardwired into the corporate psyche. It dictates not only how people
judge the worth of their company but also how they feel about themselves and the work that they are
doing. And, over time, it has clouded judgments about what is acceptable corporate behavior.

[6]

Managing by Numbers: The Sears Auto Center Story
If winning is the most important thing in your life, then you must be prepared to do anything to
win.
—Michael Josephson
Most people want to be winners or associate with winners. As humans, our desire to associate with those
who have status provides plenty of incentive to glorify winners and ignore losers. But if an individual, a
team, or a company does whatever it takes to win, then all other values are thrown out in the goal to win
at all costs. The desire of some people within Sears & Roebuck Company’s auto repair division to win by
gaining higher profits resulted in the situation portrayed here.
Sears Roebuck & Company has been a fixture in American retailing throughout the twentieth
century. At one time, people in rural America could order virtually anything (including a house)
from Sears. Not without some accuracy, the company billed itself as “the place where Americans
shop.” But in 1992, Sears was charged by California authorities with gross and deliberate fraud
in many of its auto centers.
The authorities were alerted by a 50 percent increase in consumer complaints over a three-year
period. New Jersey’s division of consumer affairs also investigated Sears Auto Centers and found
that all six visited by investigators had recommended unnecessary repairs. California’s
department of consumer affairs found that Sears had systematically overcharged by an average
of $223 for repairs and routinely billed for work that was not done. Sears Auto Centers were the
largest providers of auto repair services in the state.

Saylor URL: http://www.saylor.org/books

Saylor.org
64

The scam was a variant on the old bait-and-switch routine. Customers received coupons in the
mail inviting them to take advantage of hefty discounts on brake jobs. When customers came in
to redeem their coupons, sales staffers would convince them to authorize additional repairs. As a
management tool, Sears had also established quotas for each of their sales representatives to
meet.
Ultimately, California got Sears to settle a large number of lawsuits against it by threatening to
revoke Sears’ auto repair license. Sears agreed to distribute $50 coupons to nearly a million
customers nationwide who had obtained certain services between August 1, 1990, and January
31, 1992. Sears also agreed to pay $3.5 million to cover the costs of various government
investigations and to contribute $1.5 million annually to conduct auto mechanic training
programs. It also agreed to abandon its repair service quotas. The entire settlement cost Sears
$30 million. Sears Auto Center sales also dropped about 15 to 20 percent after news of the
scandal broke.
Note that in boosting sales by performing unnecessary services, Sears suffered very bad publicity. Losses
were incalculable. The short-term gains were easy to measure; long-term consequences seldom are. The
case illustrates a number of important lessons:
•

People generally choose short-term gains over potential long-term losses.

•

People often justify the harm to others as being minimal or “necessary” to achieve the desired sales
quota or financial goal.

•

In working as a group, we often form an “us versus them” mentality. In the Sears case, it is likely that
Sears “insiders” looked at customers as “outsiders,” effectively treating them (in Kantian terms) as
means rather than ends in themselves. In short, outsiders were used for the benefit of insiders.

•

The long-term losses to Sears are difficult to quantify, while the short-term gains were easy to
measure and (at least for a brief while) quite satisfying financially.

•

Sears’ ongoing rip-offs were possible only because individual consumers lacked the relevant
information about the service being offered. This lack of information is a market failure, since many
consumers were demanding more of Sears Auto Center services than they would have (and at a higher
price) if relevant information had been available to them earlier. Sears, like other sellers of goods and

Saylor URL: http://www.saylor.org/books

Saylor.org
65

services, took advantage of a market system, which, in its ideal form, would not permit such
information distortions.
•

People in the organization probably thought that the actions they took were necessary.

Noting this last point, we can assume that these key people were motivated by maximizing profits and had
lost sight of other goals for the organization.
The emphasis on doing whatever is necessary to win is entirely understandable, but it is not ethical. The
temptation will always exist—for individuals, companies, and nations—to dominate or to win and to write
the history of their actions in a way that justifies or overlooks the harm that has been done. In a way, this
fits with the notion that “might makes right,” or that power is the ultimate measure of right and wrong.

Conscious Capitalism
One effort to integrate the two viewpoints of stakeholder theory and shareholder primacy is the conscious
capitalism movement. Companies that practice conscious capitalism embrace the idea that profit and
prosperity can and must go hand in hand with social justice and environmental stewardship. They operate
with a holistic or systems view. This means that they understand that all stakeholders are connected and
interdependent. They reject false trade-offs between stakeholder interests and strive for creative ways to
achieve win-win-win outcomes for all.

[7]

The “conscious business” has a purpose that goes beyond maximizing profits. It is designed to maximize
profits but is focused more on its higher purpose and does not fixate solely on the bottom line. To do so, it
focuses on delivering value to all its stakeholders, harmonizing as best it can the interests of consumers,
partners, investors, the community, and the environment. This requires that company managers take a
“servant leadership” role, serving as stewards to the company’s deeper purpose and to the company’s
stakeholders.
Conscious business leaders serve as such stewards, focusing on fulfilling the company’s purpose,
delivering value to its stakeholders, and facilitating a harmony of interests, rather than on personal gain
and self-aggrandizement. Why is this refocusing needed? Within the standard profit-maximizing model,
corporations have long had to deal with the “agency problem.” Actions by top-level managers—acting on
behalf of the company—should align with the shareholders, but in a culture all about winning and money,
Saylor URL: http://www.saylor.org/books

Saylor.org
66

managers sometimes act in ways that are self-aggrandizing and that do not serve the interests of
shareholders. Laws exist to limit such self-aggrandizing, but the remedies are often too little and too late
and often catch only the most egregious overreaching. Having a culture of servant leadership is a much
better way to see that a company’s top management works to ensure a harmony of interests.
[1] See Robert Jackall, Moral Mazes: The World of Corporate Managers (New York: Oxford University Press, 1988).
[2] John Schwartz, “An Enron Unit Chief Warned, and Was Rebuffed,” New York Times, February 20, 2002.
[3] Warren Bennis, “A Corporate Fear of Too Much Truth,” New York Times, February 17, 2002.
[4] University of Oklahoma Department of Defense Joint Course in Communication, Case Study: The Johnson &
Johnson Tylenol Crisis, accessed April 5,
2011,http://www.ou.edu/deptcomm/dodjcc/groups/02C2/Johnson%20&20Johnson.htm.
[5] FindLaw, Report of Investigation by the Special Investigative Committee of the Board of Directors of Enron Corp.,
February 1, 2002, accessed April 5, 2011,http://news.findlaw.com/wsj/docs/enron/sicreport.
[6] Steven Pearlstein, “Debating the Enron Effect,” Washington Post, February 17, 2002.
[7] Milton Friedman, John Mackey, and T. J. Rodgers, “Rethinking the Social Responsibility of Business,”
Reason.com, October 2005,http://reason.com/archives/2005/10/01/rethinking-the-social-responsi.

2.5 Summary and Exercises
Summary

Doing good business requires attention to ethics as well as law. Understanding the long-standing
perspectives on ethics—utilitarianism, deontology, social contract, and virtue ethics—is helpful in sorting
out the ethical issues that face us as individuals and businesses. Each business needs to create or maintain
a culture of ethical excellence, where there is ongoing dialogue not only about the best technical practices
but also about the company’s ethical challenges and practices. A firm that has purpose and passion
beyond profitability is best poised to meet the needs of diverse stakeholders and can best position itself
for long-term, sustainable success for shareholders and other stakeholders as well.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
67

1.
a.

Consider again Milton Friedman’s article.
What does Friedman mean by “ethical custom”?
b.

If the laws of the society are limiting the company’s profitability, would the company be
within its rights to disobey the law?

c.

What if the law is “on the books,” but the company could count on a lack of
enforcement from state officials who were overworked and underpaid? Should the
company limit its profits? Suppose that it could save money by discharging a pollutant
into a nearby river, adversely affecting fish and, potentially, drinking water supplies for
downstream municipalities. In polluting against laws that aren’t enforced, is it still
acting “within the rules of the game”? What if almost all other companies in the
industry were saving money by doing similar acts?

Consider again the Harris v. Forklift case at the end of Chapter 1 "Introduction to Law and Legal
Systems". The Supreme Court ruled that Ms. Harris was entitled to be heard again by the federal
district court, which means that there would be a trial on her claim that Mr. Hardy, owner of
Forklift Systems, had created a “hostile working environment” for Ms. Harris. Apart from the legal
aspects, did he really do anything unethical? How can you tell?
a.
b.

Which of his actions, if any, were contrary to utilitarian thinking?

If Kant were his second-in-command and advising him on ethical matters, would he have
approved of Mr. Hardy’s behavior? Why or why not?
Consider the behaviors alleged by Ms. Harris and assume for a moment that they are all true. In

terms of core values, which of these behaviors are not consistent with the core values Josephson points
to? Be specific.
Assume that Forklift Systems is a large public corporation and that the CEO engages in these kinds of
behaviors. Assume also that the board of directors knows about it. What action should the board take,
and why?
Assume that the year is 1963, prior to the passage of the Civil Rights Act of 1964 and the Title VII
provisions regarding equal employment opportunity that prohibit discrimination based on sex. So,
Mr. Hardy’s actions are not illegal, fraudulent, or deceitful. Assume also that he heads a large
public company and that there is a large amount of turnover and unhappiness among the women
Saylor URL: http://www.saylor.org/books

Saylor.org
68

who work for the company. No one can sue him for being sexist or lecherous, but are his actions
consistent with maximizing shareholder returns? Should the board be concerned?
Notice that this question is really a stand-in for any situation faced by a company today regarding
its CEO where the actions are not illegal but are ethically questionable. What would conscious
capitalism tell a CEO or a board to do where some group of its employees are regularly harassed
or disadvantaged by top management?

SELF-TEST QUESTIONS

1.
a.

Milton Friedman would have been most likely to agree to which of the following statements?
The purpose of the corporation is to find a path to sustainable corporate profits by paying

careful attention to key stakeholders.
b.

The business of business is business.

c.

The CEO and the board should have a single-minded focus on delivering maximum value
to shareholders of the business.

d.

All is fair in love, war, and business.

Milton Friedman meant (using the material quoted in this chapter) that companies should
a.

Find a path to sustainable profits by looking at the interconnected needs and desires of all the

stakeholders.
b.

Always remember that the business of business is business.

c.

Remind the CEO that he or she has one duty: to maximize shareholder wealth by any
means possible.

d.

Maximize shareholder wealth by engaging in open competition without fraud or deceit.

What are some key drawbacks to utilitarian thinking at the corporate level?
a.

The corporation may do a cost-benefit analysis that puts the greatest good of the firm above all

other considerations.
b.

It is difficult to predict future consequences; decision makers in for-profit organizations
will tend to overestimate the upside of certain decisions and underestimate the
downside.

c.

Short-term interests will be favored over long-term consequences.

Saylor URL: http://www.saylor.org/books

Saylor.org
69

d.

all of the above

e.

a and b only

Which ethical perspective would allow that under certain circumstances, it might be ethical to lie
to a liar?
a.

deontology
b.

virtue ethics

c.

utilitarianism

d.

all of the above

Under conscious capitalism,
a.

Virtue ethics is ignored.
b.

Shareholders, whether they be traders or long-term investors, are always the first and
last consideration for the CEO and the board.

c.

Maximizing profits comes from a focus on higher purposes and harmonizing the
interests of various stakeholders.

d.

1.

c

2.

d

3.

d

4.

c

5.

c

Kantian duties take precedence over cost-benefit analyses.

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
70

Chapter 3

Courts and the Legal Process
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Describe the two different court systems in the United States, and explain why some cases can be filed in
either court system.

2.

Explain the importance of subject matter jurisdiction and personal jurisdiction and know the difference
between the two.

3.

Describe the various stages of a civil action: from pleadings, to discovery, to trial, and to appeals.

4.

Describe two alternatives to litigation: mediation and arbitration.

In the United States, law and government are interdependent. The Constitution establishes the basic
framework of government and imposes certain limitations on the powers of government. In turn, the
various branches of government are intimately involved in making, enforcing, and interpreting the
law. Today, much of the law comes from Congress and the state legislatures. But it is in the courts
that legislation is interpreted and prior case law is interpreted and applied.
As we go through this chapter, consider the case of Harry and Kay Robinson. In which court should
the Robinsons file their action? Can the Oklahoma court hear the case and make a judgment that will
be enforceable against all of the defendants? Which law will the court use to come to a decision? Will
it use New York law, Oklahoma law, federal law, or German law?

Robinson v. Audi
Harry and Kay Robinson purchased a new Audi automobile from Seaway Volkswagen, Inc. (Seaway), in
Massena, New York, in 1976. The following year the Robinson family, who resided in New York, left that
state for a new home in Arizona. As they passed through Oklahoma, another car struck their Audi in the
rear, causing a fire that severely burned Kay Robinson and her two children. Later on, the Robinsons

Saylor URL: http://www.saylor.org/books

Saylor.org
71

brought a products-liability action in the District Court for Creek County, Oklahoma, claiming that their
injuries resulted from the defective design and placement of the Audi’s gas tank and fuel system. They
sued numerous defendants, including the automobile’s manufacturer, Audi NSU Auto Union
Aktiengesellschaft (Audi); its importer, Volkswagen of America, Inc. (Volkswagen); its regional
distributor, World-Wide Volkswagen Corp. (World-Wide); and its retail dealer, Seaway.
Should the Robinsons bring their action in state court or in federal court? Over which of the defendants
will the court have personal jurisdiction?

3.1 The Relationship between State and Federal Court Systems
in the United States
LEARNING OBJECTIVES

1.

Understand the different but complementary roles of state and federal court systems.

2.

Explain why it makes sense for some courts to hear and decide only certain kinds of cases.

3.

Describe the difference between a trial court and an appellate court.

Although it is sometimes said that there are two separate court systems, the reality is more complex.
There are, in fact, fifty-two court systems: those of the fifty states, the local court system in the
District of Columbia, and the federal court system. At the same time, these are not entirely separate;
they all have several points of contact.
State and local courts must honor both federal law and the laws of the other states. First, state courts
must honor federal law where state laws are in conflict with federal laws (under the supremacy
clause of the Constitution; see Chapter 4 "Constitutional Law and US Commerce"). Second, claims
arising under federal statutes can often be tried in the state courts, where the Constitution or
Congress has not explicitly required that only federal courts can hear that kind of claim. Third, under
the full faith and credit clause, each state court is obligated to respect the final judgments of courts in
other states. Thus a contract dispute resolved by an Arkansas court cannot be relitigated in North
Dakota when the plaintiff wants to collect on the Arkansas judgment in North Dakota. Fourth, state
courts often must consider the laws of other states in deciding cases involving issues where two
states have an interest, such as when drivers from two different states collide in a third state. Under
Saylor URL: http://www.saylor.org/books

Saylor.org
72

these circumstances, state judges will consult their own state’s case decisions involving conflicts of
laws and sometimes decide that they must apply another state’s laws to decide the case (see Table 3.1
"Sample Conflict-of-Law Principles").
As state courts are concerned with federal law, so federal courts are often concerned with state law
and with what happens in state courts. Federal courts will consider state-law-based claims when a
case involves claims using both state and federal law. Claims based on federal laws will permit the
federal court to take jurisdiction over the whole case, including any state issues raised. In those
cases, the federal court is said to exercise “pendent jurisdiction” over the state claims. Also, the
Supreme Court will occasionally take appeals from a state supreme court where state law raises an
important issue of federal law to be decided. For example, a convict on death row may claim that the
state’s chosen method of execution using the injection of drugs is unusually painful and involves
“cruel and unusual punishment,” raising an Eighth Amendment issue.
There is also a broad category of cases heard in federal courts that concern only state legal issues—
namely, cases that arise between citizens of different states. The federal courts are permitted to hear
these cases under their so-called diversity of citizenship jurisdiction (or diversity jurisdiction). A
citizen of New Jersey may sue a citizen of New York over a contract dispute in federal court, but if
both were citizens of New Jersey, the plaintiff would be limited to the state courts. The Constitution
established diversity jurisdiction because it was feared that local courts would be hostile toward
people from other states and that they would need separate courts. In 2009, nearly a third of all
lawsuits filed in federal court were based on diversity of citizenship. In these cases, the federal courts
were applying state law, rather than taking federal question jurisdiction, where federal law provided
the basis for the lawsuit or where the United States was a party (as plaintiff or defendant).
Why are there so many diversity cases in federal courts? Defense lawyers believe that there is
sometimes a “home-court advantage” for an in-state plaintiff who brings a lawsuit against a
nonresident in his local state court. The defense attorney is entitled to ask for removal to a federal
court where there is diversity. This fits with the original reason for diversity jurisdiction in the
Constitution—the concern that judges in one state court would favor the in-state plaintiff rather than
a nonresident defendant. Another reason there are so many diversity cases is that plaintiffs’
attorneys know that removal is common and that it will move the case along faster by filing in federal
Saylor URL: http://www.saylor.org/books

Saylor.org
73

court to begin with. Some plaintiffs’ attorneys also find advantages in pursuing a lawsuit in federal
court. Federal court procedures are often more efficient than state court procedures, so that federal
dockets are often less crowded. This means a case will get to trial faster, and many lawyers enjoy the
higher status that comes in practicing before the federal bench. In some federal districts, judgments
for plaintiffs may be higher, on average, than in the local state court. In short, not only law but also
legal strategy factor into the popularity of diversity cases in federal courts.

State Court Systems
The vast majority of civil lawsuits in the United States are filed in state courts. Two aspects of civil
lawsuits are common to all state courts: trials and appeals. A court exercising a trial function
has original jurisdiction—that is, jurisdiction to determine the facts of the case and apply the law to them.
A court that hears appeals from the trial court is said to have appellate jurisdiction—it must accept the
facts as determined by the trial court and limit its review to the lower court’s theory of the applicable law.

Limited Jurisdiction Courts
In most large urban states and many smaller states, there are four and sometimes five levels of courts. The
lowest level is that of the limited jurisdiction courts. These are usually county or municipal courts with
original jurisdiction to hear minor criminal cases (petty assaults, traffic offenses, and breach of peace,
among others) and civil cases involving monetary amounts up to a fixed ceiling (no more than $10,000 in
most states and far less in many states). Most disputes that wind up in court are handled in the 18,000plus limited jurisdiction courts, which are estimated to hear more than 80 percent of all cases.
One familiar limited jurisdiction court is the small claims court, with jurisdiction to hear civil cases
involving claims for amounts ranging between $1,000 and $5,000 in about half the states and for
considerably less in the other states ($500 to $1,000). The advantage of the small claims court is that its
procedures are informal, it is often located in a neighborhood outside the business district, it is usually
open after business hours, and it is speedy. Lawyers are not necessary to present the case and in some
states are not allowed to appear in court.

General Jurisdiction Courts

Saylor URL: http://www.saylor.org/books

Saylor.org
74

All other civil and criminal cases are heard in the general trial courts, or courts of general jurisdiction.
These go by a variety of names: superior, circuit, district, or common pleas court (New York calls its
general trial court the supreme court). These are the courts in which people seek redress for incidents
such as automobile accidents and injuries, or breaches of contract. These state courts also prosecute those
accused of murder, rape, robbery, and other serious crimes. The fact finder in these general jurisdiction
courts is not a judge, as in the lower courts, but a jury of citizens.
Although courts of general jurisdiction can hear all types of cases, in most states more than half involve
family matters (divorce, child custody disputes, and the like). A third were commercial cases, and slightly
over 10 percent were devoted to car accident cases and other torts (as discussed in Chapter 7
"Introduction to Tort Law").
Most states have specialized courts that hear only a certain type of case, such as landlord-tenant disputes
or probate of wills. Decisions by judges in specialized courts are usually final, although any party
dissatisfied with the outcome may be able to get a new trial in a court of general jurisdiction. Because
there has been one trial already, this is known as a trial de novo. It is not an appeal, since the case
essentially starts over.

Appellate Courts
The losing party in a general jurisdiction court can almost always appeal to either one or two higher
courts. These intermediate appellate courts—usually called courts of appeal—have been established in
forty states. They do not retry the evidence, but rather determine whether the trial was conducted in a
procedurally correct manner and whether the appropriate law was applied. For example, the appellant
(the losing party who appeals) might complain that the judge wrongly instructed the jury on the meaning
of the law, or improperly allowed testimony of a particular witness, or misconstrued the law in question.
The appellee (who won in the lower court) will ask that the appellant be denied—usually this means that
the appellee wants the lower-court judgment affirmed. The appellate court has quite a few choices: it can
affirm, modify, reverse, or reverse and remand the lower court (return the case to the lower court for
retrial).
The last type of appeal within the state courts system is to the highest court, the state supreme court,
which is composed of a single panel of between five and nine judges and is usually located in the state
capital. (The intermediate appellate courts are usually composed of panels of three judges and are situated
Saylor URL: http://www.saylor.org/books

Saylor.org
75

in various locations around the state.) In a few states, the highest court goes by a different name: in New
York, it is known as the court of appeals. In certain cases, appellants to the highest court in a state have
the right to have their appeals heard, but more often the supreme court selects the cases it wishes to hear.
For most litigants, the ruling of the state supreme court is final. In a relatively small class of cases—those
in which federal constitutional claims are made—appeal to the US Supreme Court to issue
a writ of certiorari remains a possibility.

The Federal Court System
District Courts
The federal judicial system is uniform throughout the United States and consists of three levels. At the
first level are the federal district courts, which are the trial courts in the federal system. Every state has
one or more federal districts; the less populous states have one, and the more populous states (California,
Texas, and New York) have four. The federal court with the heaviest commercial docket is the US District
Court for the Southern District of New York (Manhattan). There are forty-four district judges and fifteen
magistrates in this district. The district judges throughout the United States commonly preside over all
federal trials, both criminal and civil.

Courts of Appeal
Cases from the district courts can then be appealed to the circuit courts of appeal, of which there are
thirteen (Figure 3.1 "The Federal Judicial Circuits"). Each circuit oversees the work of the district courts in
several states. For example, the US Court of Appeals for the Second Circuit hears appeals from district
courts in New York, Connecticut, and Vermont. The US Court of Appeals for the Ninth Circuit hears
appeals from district courts in California, Oregon, Nevada, Montana, Washington, Idaho, Arizona, Alaska,
Hawaii, and Guam. The US Court of Appeals for the District of Columbia Circuit hears appeals from the
district court in Washington, DC, as well as from numerous federal administrative agencies (see Chapter 5
"Administrative Law"). The US Court of Appeals for the Federal Circuit, also located in Washington, hears
appeals in patent and customs cases. Appeals are usually heard by three-judge panels, but sometimes
there will be a rehearing at the court of appeals level, in which case all judges sit to hear the case “en
banc.”
There are also several specialized courts in the federal judicial system. These include the US Tax Court,
the Court of Customs and Patent Appeals, and the Court of Claims.
Saylor URL: http://www.saylor.org/books

Saylor.org
76

United States Supreme Court
Overseeing all federal courts is the US Supreme Court, in Washington, DC. It consists of nine justices—the
chief justice and eight associate justices. (This number is not constitutionally required; Congress can
establish any number. It has been set at nine since after the Civil War.) The Supreme Court has selective
control over most of its docket. By law, the cases it hears represent only a tiny fraction of the cases that are
submitted. In 2008, the Supreme Court had numerous petitions (over 7,000, not including thousands of
petitions from prisoners) but heard arguments in only 87 cases. The Supreme Court does not sit in panels.
All the justices hear and consider each case together, unless a justice has a conflict of interest and must
withdraw from hearing the case.
Figure 3.1 The Federal Judicial Circuits

Federal judges—including Supreme Court justices—are nominated by the president and must be
confirmed by the Senate. Unlike state judges, who are usually elected and preside for a fixed term of years,
federal judges sit for life unless they voluntarily retire or are impeached.
Saylor URL: http://www.saylor.org/books

Saylor.org
77

KEY TAKEAWAY
Trial courts and appellate courts have different functions. State trial courts sometimes hear cases with
federal law issues, and federal courts sometimes hear cases with state law issues. Within both state and
federal court systems, it is useful to know the different kinds of courts and what cases they can decide.

EXERCISES

1.

Why all of this complexity? Why don’t state courts hear only claims based on state law, and federal courts
only federal-law-based claims?

2.

Why would a plaintiff in Iowa with a case against a New Jersey defendant prefer to have the case heard in
Iowa?

3.

James, a New Jersey resident, is sued by Jonah, an Iowa resident. After a trial in which James appears and
vigorously defends himself, the Iowa state court awards Jonah $136,750 dollars in damages for his tort
claim. In trying to collect from James in New Jersey, Jonah must have the New Jersey court certify the
Iowa judgment. Why, ordinarily, must the New Jersey court do so?

3.2 The Problem of Jurisdiction

LEARNING OBJECTIVES

1.

Explain the concept of subject matter jurisdiction and distinguish it from personal jurisdiction.

2.

Understand how and where the US Constitution provides a set of instructions as to what federal courts
are empowered by law to do.

3.

Know which kinds of cases must be heard in federal courts only.

4.

Explain diversity of citizenship jurisdiction and be able to decide whether a case is eligible for diversity
jurisdiction in the federal courts.

Jurisdiction is an essential concept in understanding courts and the legal system. Jurisdiction is a
combination of two Latin words: juris (law) and diction(to speak). Which court has the power “to
speak the law” is the basic question of jurisdiction.
There are two questions about jurisdiction in each case that must be answered before a judge will
hear a case: the question of subject matter jurisdiction and the question of personal jurisdiction. We
will consider the question of subject matter jurisdiction first, because judges do; if they determine,
Saylor URL: http://www.saylor.org/books

Saylor.org
78

on the basis of the initial documents in the case (the “pleadings”), that they have no power to hear
and decide that kind of case, they will dismiss it.

The Federal-State Balance: Federalism
State courts have their origins in colonial era courts. After the American Revolution, state courts
functioned (with some differences) much like they did in colonial times. The big difference after 1789 was
that state courts coexisted with federal courts. Federalism was the system devised by the nation’s founders
in which power is shared between states and the federal government. This sharing requires a division of
labor between the states and the federal government. It is Article III of the US Constitution that spells out
the respective spheres of authority (jurisdiction) between state and federal courts.
Take a close look at Article III of the Constitution. (You can find a printable copy of the Constitution
at http://www.findlaw.com.) Article III makes clear that federal courts are courts of limited power or
jurisdiction. Notice that the only kinds of cases federal courts are authorized to deal with have strong
federal connections. For example, federal courts have jurisdiction when a federal law is being used by the
plaintiff or prosecutor (a “federal question” case) or the case arises “in admiralty” (meaning that the
problem arose not on land but on sea, beyond the territorial jurisdiction of any state, or in navigable
waters within the United States). Implied in this list is the clear notion that states would continue to have
their own laws, interpreted by their own courts, and that federal courts were needed only where the issues
raised by the parties had a clear federal connection. The exception to this is diversity jurisdiction,
discussed later.
The Constitution was constructed with the idea that state courts would continue to deal with basic kinds
of claims such as tort, contract, or property claims. Since states sanction marriages and divorce, state
courts would deal with “domestic” (family) issues. Since states deal with birth and death records, it stands
to reason that paternity suits, probate disputes, and the like usually wind up in state courts. You wouldn’t
go to the federal building or courthouse to get a marriage license, ask for a divorce, or probate a will: these
matters have traditionally been dealt with by the states (and the thirteen original colonies before them).
Matters that historically get raised and settled in state court under state law include not only domestic and
probate matters but also law relating to corporations, partnerships, agency, contracts, property, torts, and
Saylor URL: http://www.saylor.org/books

Saylor.org
79

commercial dealings generally. You cannot get married or divorced in federal court, because federal
courts have no jurisdiction over matters that are historically (and are still) exclusively within the domain
of state law.
In terms of subject matter jurisdiction, then, state courts will typically deal with the kinds of disputes just
cited. Thus if you are Michigan resident and have an auto accident in Toledo with an Ohio resident and
you each blame each other for the accident, the state courts would ordinarily resolve the matter if the
dispute cannot otherwise be settled. Why state courts? Because when you blame one another and allege
that it’s the other person’s fault, you have the beginnings of a tort case, with negligence as a primary
element of the claim, and state courts have routinely dealt with this kind of claim, from British colonial
times through Independence and to the present. (See also Chapter 7 "Introduction to Tort Law" of this
text.) People have had a need to resolve this kind of dispute long before our federal courts were created,
and you can tell from Article III that the founders did not specify that tort or negligence claims should be
handled by the federal courts. Again, federal courts are courts of limited jurisdiction, limited to the kinds
of cases specified in Article III. If the case before the federal court does not fall within one of those
categories, the federal court cannot constitutionally hear the case because it does not have subject matter
jurisdiction.
Always remember: a court must have subject matter jurisdiction to hear and decide a case. Without it, a
court cannot address the merits of the controversy or even take the next jurisdictional step of figuring out
which of the defendants can be sued in that court. The question of which defendants are appropriately
before the court is a question of personal jurisdiction.
Because there are two court systems, it is important for a plaintiff to file in the right court to begin with.
The right court is the one that has subject matter jurisdiction over the case—that is, the power to hear and
decide the kind of case that is filed. Not only is it a waste of time to file in the wrong court system and be
dismissed, but if the dismissal comes after the filing period imposed by the
applicable statute of limitations, it will be too late to refile in the correct court system. Such cases will be
routinely dismissed, regardless of how deserving the plaintiff might be in his quest for justice. (The
plaintiff’s only remedy at that point would be to sue his lawyer for negligence for failing to mind the clock
and get to the right court in time!)

Saylor URL: http://www.saylor.org/books

Saylor.org
80

Exclusive Jurisdiction in Federal Courts
With two court systems, a plaintiff (or the plaintiff’s attorney, most likely) must decide whether to file a
case in the state court system or the federal court system. Federal courts have exclusive jurisdiction over
certain kinds of cases. The reason for this comes directly from the Constitution. Article III of the US
Constitution provides the following:
The judicial Power shall extend to all Cases, in Law and Equity, arising under this Constitution,
the Laws of the United States, and Treaties made, or which shall be made, under their Authority;
to all Cases affecting Ambassadors, other public Ministers and Consuls; to all Cases of admiralty
and maritime Jurisdiction; to Controversies to which the United States shall be a Party; to
Controversies between two or more States; between a State and Citizens of another State;
between Citizens of different States; between Citizens of the same State claiming Lands under
Grants of different States, and between a State, or the Citizens thereof, and foreign States,
Citizens or Subjects.
By excluding diversity cases, we can assemble a list of the kinds of cases that can only be heard in federal
courts. The list looks like this:
1.

Suits between states. Cases in which two or more states are a party.

2. Cases involving ambassadors and other high-ranking public figures. Cases arising between foreign
ambassadors and other high-ranking public officials.
3. Federal crimes. Crimes defined by or mentioned in the US Constitution or those defined or punished
by federal statute. Such crimes include treason against the United States, piracy, counterfeiting,
crimes against the law of nations, and crimes relating to the federal government’s authority to
regulate interstate commerce. However, most crimes are state matters.
4. Bankruptcy. The statutory procedure, usually triggered by insolvency, by which a person is relieved of
most debts and undergoes a judicially supervised reorganization or liquidation for the benefit of the
person’s creditors.
5.
a.

Patent, copyright, and trademark cases
Patent. The exclusive right to make, use, or sell an invention for a specified period (usually

seventeen years), granted by the federal government to the inventor if the device or process is novel,
useful, and nonobvious.
Saylor URL: http://www.saylor.org/books

Saylor.org
81

b. Copyright. The body of law relating to a property right in an original work of authorship (such as a
literary, musical, artistic, photographic, or film work) fixed in any tangible medium of expression,
giving the holder the exclusive right to reproduce, adapt, distribute, perform, and display the work.
c.

Trademark. A word, phrase, logo, or other graphic symbol used by a manufacturer or seller to
distinguish its product or products from those of others.
Admiralty. The system of laws that has grown out of the practice of admiralty courts: courts that
exercise jurisdiction over all maritime contracts, torts, injuries, and offenses.
Antitrust. Federal laws designed to protect trade and commerce from restraining monopolies,
price fixing, and price discrimination.
Securities and banking regulation. The body of law protecting the public by regulating the
registration, offering, and trading of securities and the regulation of banking practices.
Other cases specified by federal statute. Any other cases specified by a federal statute where
Congress declares that federal courts will have exclusive jurisdiction.

Concurrent Jurisdiction
When a plaintiff takes a case to state court, it will be because state courts typically hear that kind of case
(i.e., there is subject matter jurisdiction). If the plaintiff’s main cause of action comes from a certain
state’s constitution, statutes, or court decisions, the state courts have subject matter jurisdiction over the
case. If the plaintiff’s main cause of action is based on federal law (e.g., Title VII of the Civil Rights Act of
1964), the federal courts have subject matter jurisdiction over the case. But federal courts will also have
subject matter jurisdiction over certain cases that have only a state-based cause of action; those cases are
ones in which the plaintiff(s) and the defendant(s) are from different states and the amount in
controversy is more than $75,000. State courts can have subject matter jurisdiction over certain cases that
have only a federal-based cause of action. The Supreme Court has now made clear that state courts
have concurrent jurisdiction of any federal cause of action unless Congress has given exclusive jurisdiction
to federal courts.
In short, a case with a federal question can be often be heard in either state or federal court, and a case
that has parties with a diversity of citizenship can be heard in state courts or in federal courts where the
Saylor URL: http://www.saylor.org/books

Saylor.org
82

tests of complete diversity and amount in controversy are met. (See Note 3.18 "Summary of Rules on
Subject Matter Jurisdiction".)
Whether a case will be heard in a state court or moved to a federal court will depend on the parties. If a
plaintiff files a case in state trial court where concurrent jurisdiction applies, a defendant may (or may
not) ask that the case be removed to federal district court.

Summary of Rules on Subject Matter Jurisdiction
1.

A court must always have subject matter jurisdiction, and personal jurisdiction over at least one
defendant, to hear and decide a case.

2. A state court will have subject matter jurisdiction over any case that is not required to be brought in a
federal court.
Some cases can only be brought in federal court, such as bankruptcy cases, cases involving federal crimes,
patent cases, and Internal Revenue Service tax court claims. The list of cases for exclusive federal
jurisdiction is fairly short. That means that almost any state court will have subject matter jurisdiction
over almost any kind of case. If it’s a case based on state law, a state court will always have subject matter
jurisdiction.
3. A federal court will have subject matter jurisdiction over any case that is either based on a federal law
(statute, case, or US Constitution)
OR
A federal court will have subject matter jurisdiction over any case based on state law where the parties are
(1) from different states and (2) the amount in controversy is at least $75,000.
(1) The different states requirement means that no plaintiff can have permanent residence in a state
where any defendant has permanent residence—there must be complete diversity of citizenship as
between all plaintiffs and defendants.
(2) The amount in controversy requirement means that a good-faith estimate of the amount the plaintiff
may recover is at least $75,000.

Saylor URL: http://www.saylor.org/books

Saylor.org
83

NOTE: For purposes of permanent residence, a corporation is considered a resident where it is
incorporated AND where it has a principal place of business.
4. In diversity cases, the following rules apply.
(1) Federal civil procedure rules apply to how the case is conducted before and during trial and any
appeals, but
(2) State law will be used as the basis for a determination of legal rights and responsibilities.
(a) This “choice of law” process is interesting but complicated. Basically, each state has its own set of
judicial decisions that resolve conflict of laws. For example, just because A sues B in a Texas court, the
Texas court will not necessarily apply Texas law. Anna and Bobby collide and suffer serious physical
injuries while driving their cars in Roswell, New Mexico. Both live in Austin, and Bobby files a lawsuit in
Austin. The court there could hear it (having subject matter jurisdiction and personal jurisdiction over
Bobby) but would apply New Mexico law, which governs motor vehicle laws and accidents in New Mexico.
Why would the Texas judge do that?
(b) The Texas judge knows that which state’s law is chosen to apply to the case can make a decisive
difference in the case, as different states have different substantive law standards. For example, in a
breach of contract case, one state’s version of the Uniform Commercial Code may be different from
another’s, and which one the court decides to apply is often exceedingly good for one side and dismal for
the other. In Anna v. Bobby, if Texas has one kind of comparative negligence statute and New Mexico has
a different kind of comparative negligence statute, who wins or loses, or how much is awarded, could well
depend on which law applies. Because both were under the jurisdiction of New Mexico’s laws at the time,
it makes sense to apply New Mexico law.
(3) Why do some nonresident defendants prefer to be in federal court?
(a) In the state court, the judge is elected, and the jury may be familiar with or sympathetic to the “local”
plaintiff.
(b) The federal court provides a more neutral forum, with an appointed, life-tenured judge and a wider
pool of potential jurors (drawn from a wider geographical area).
(4) If a defendant does not want to be in state court and there is diversity, what is to be done?
(a) Make a motion for removal to the federal court.

Saylor URL: http://www.saylor.org/books

Saylor.org
84

(b) The federal court will not want to add to its caseload, or docket, but must take the case unless there
is not complete diversity of citizenship or the amount in controversy is less than $75,000.
To better understand subject matter jurisdiction in action, let’s take an example. Wile E. Coyote wants a
federal judge to hear his products-liability action against Acme, Inc., even though the action is based on
state law. Mr. Coyote’s attorney wants to “make a federal case” out of it, thinking that the jurors in the
federal district court’s jury pool will understand the case better and be more likely to deliver a “high value”
verdict for Mr. Coyote. Mr. Coyote resides in Arizona, and Acme is incorporated in the state of Delaware
and has its principal place of business in Chicago, Illinois. The federal court in Arizona can hear and
decide Mr. Coyote’s case (i.e., it has subject matter jurisdiction over the case) because of diversity of
citizenship. If Mr. Coyote was injured by one of Acme’s defective products while chasing a roadrunner in
Arizona, the federal district court judge would hear his action—using federal procedural law—and decide
the case based on the substantive law of Arizona on product liability.
But now change the facts only slightly: Acme is incorporated in Delaware but has its principal place of
business in Phoenix, Arizona. Unless Mr. Coyote has a federal law he is using as a basis for his claims
against Acme, his attempt to get a federal court to hear and decide the case will fail. It will fail because
there is not complete diversity of citizenship between the plaintiff and the defendant.

Robinson v. Audi
Now consider Mr. and Mrs. Robinson and their products-liability claim against Seaway Volkswagen and
the other three defendants. There is no federal products-liability law that could be used as a cause of
action. They are most likely suing the defendants using products-liability law based on common-law
negligence or common-law strict liability law, as found in state court cases. They were not yet Arizona
residents at the time of the accident, and their accident does not establish them as Oklahoma residents,
either. They bought the vehicle in New York from a New York–based retailer. None of the other
defendants is from Oklahoma.
They file in an Oklahoma state court, but how will they (their attorney or the court) know if the state court
has subject matter jurisdiction? Unless the case is required to be in a federal court (i.e., unless the federal
courts have exclusive jurisdiction over this kind of case), any state court system will have subject matter
jurisdiction, including Oklahoma’s state court system. But if their claim is for a significant amount of

Saylor URL: http://www.saylor.org/books

Saylor.org
85

money, they cannot file in small claims court, probate court, or any court in Oklahoma that does not have
statutory jurisdiction over their claim. They will need to file in a court of general jurisdiction. In short,
even filing in the right court system (state versus federal), the plaintiff must be careful to find the court
that has subject matter jurisdiction.
If they wish to go to federal court, can they? There is no federal question presented here (the claim is
based on state common law), and the United States is not a party, so the only basis for federal court
jurisdiction would be diversity jurisdiction. If enough time has elapsed since the accident and they have
established themselves as Arizona residents, they could sue in federal court in Oklahoma (or elsewhere),
but only if none of the defendants—the retailer, the regional Volkswagen company, Volkswagen of North
America, or Audi (in Germany) are incorporated in or have a principal place of business in Arizona. The
federal judge would decide the case using federal civil procedure but would have to make the appropriate
choice of state law. In this case, the choice of conflicting laws would most likely be Oklahoma, where the
accident happened, or New York, where the defective product was sold.
Table 3.1 Sample Conflict-of-Law Principles

Substantive Law Issue

Law to be Applied

Liability for injury caused by tortious conduct

State in which the injury was inflicted

Real property

State where the property is located

Personal Property: inheritance

Domicile of deceased (not location of property)

Contract: validity

State in which contract was made

Contract: breach

State in which contract was to be performed*

*Or, in many states, the state with the most significant contacts with the contractual activities
Note: Choice-of-law clauses in a contract will ordinarily be honored by judges in state and federal courts.

Legal Procedure, Including Due Process and Personal Jurisdiction
Saylor URL: http://www.saylor.org/books

Saylor.org
86

In this section, we consider how lawsuits are begun and how the court knows that it has both subject
matter jurisdiction and personal jurisdiction over at least one of the named defendants.
The courts are not the only institutions that can resolve disputes. In Section 3.8 "Alternative Means of
Resolving Disputes", we will discuss other dispute-resolution forums, such as arbitration and mediation.
For now, let us consider how courts make decisions in civil disputes. Judicial decision making in the
context of litigation (civil lawsuits) is a distinctive form of dispute resolution.
First, to get the attention of a court, the plaintiff must make a claim based on existing laws. Second, courts
do not reach out for cases. Cases are brought to them, usually when an attorney files a case with the right
court in the right way, following the various laws that govern all civil procedures in a state or in the federal
system. (Most US states’ procedural laws are similar to the federal procedural code.)
Once at the court, the case will proceed through various motions (motions to dismiss for lack of
jurisdiction, for example, or insufficient service of process), the proofs (submission of evidence), and the
arguments (debate about the meaning of the evidence and the law) of contesting parties.
This is at the heart of the adversary system, in which those who oppose each other may attack the other’s
case through proofs and cross-examination. Every person in the United States who wishes to take a case
to court is entitled to hire a lawyer. The lawyer works for his client, not the court, and serves him as an
advocate, or supporter. The client’s goal is to persuade the court of the accuracy and justness of his
position. The lawyer’s duty is to shape the evidence and the argument—the line of reasoning about the
evidence—to advance his client’s cause and persuade the court of its rightness. The lawyer for the
opposing party will be doing the same thing, of course, for her client. The judge (or, if one is sitting, the
jury) must sort out the facts and reach a decision from this cross-fire of evidence and argument.
The method of adjudication—the act of making an order or judgment—has several important features.
First, it focuses the conflicting issues. Other, secondary concerns are minimized or excluded altogether.
Relevance is a key concept in any trial. The judge is required to decide the questions presented at the trial,
not to talk about related matters. Second, adjudication requires that the judge’s decision be reasoned, and
that is why judges write opinions explaining their decisions (an opinion may be omitted when the verdict
comes from a jury). Third, the judge’s decision must not only be reasoned but also be responsive to the
case presented: the judge is not free to say that the case is unimportant and that he therefore will ignore it.
Unlike other branches of government that are free to ignore problems pressing upon them, judges must
Saylor URL: http://www.saylor.org/books

Saylor.org
87

decide cases. (For example, a legislature need not enact a law, no matter how many people petition it to do
so.) Fourth, the court must respond in a certain way. The judge must pay attention to the parties’
arguments and his decision must result from their proofs and arguments. Evidence that is not presented
and legal arguments that are not made cannot be the basis for what the judge decides. Also, judges are
bound by standards of weighing evidence: the burden of proof in a civil case is generally a “preponderance
of the evidence.”
In all cases, the plaintiff—the party making a claim and initiating the lawsuit (in a criminal case the
plaintiff is the prosecution)—has the burden of proving his case. If he fails to prove it, the defendant—the
party being sued or prosecuted—will win.
Criminal prosecutions carry the most rigorous burden of proof: the government must prove its case
against the defendant beyond a reasonable doubt. That is, even if it seems very likely that the defendant
committed the crime, as long as there remains some reasonable doubt—perhaps he was not clearly
identified as the culprit, perhaps he has an alibi that could be legitimate—the jury must vote to acquit
rather than convict.
By contrast, the burden of proof in ordinary civil cases—those dealing with contracts, personal injuries,
and most of the cases in this book—is a preponderance of the evidence, which means that the plaintiff’s
evidence must outweigh whatever evidence the defendant can muster that casts doubts on the plaintiff’s
claim. This is not merely a matter of counting the number of witnesses or of the length of time that they
talk: the judge in a trial without a jury (a bench trial), or the jury where one is impaneled, must apply the
preponderance of evidence test by determining which side has the greater weight of credible, relevant
evidence.
Adjudication and the adversary system imply certain other characteristics of courts. Judges must be
impartial; those with a personal interest in a matter must refuse to hear it. The ruling of a court, after all
appeals are exhausted, is final. This principle is known as res judicata (Latin for “the thing is decided”),
and it means that the same parties may not take up the same dispute in another court at another time.
Finally, a court must proceed according to a public set of formal procedural rules; a judge cannot make up
the rules as he goes along. To these rules we now turn.

Saylor URL: http://www.saylor.org/books

Saylor.org
88

How a Case Proceeds
Complaint and Summons
Beginning a lawsuit is simple and is spelled out in the rules of procedure by which each court system
operates. In the federal system, the plaintiff begins a lawsuit by filing a complaint—a document clearly
explaining the grounds for suit—with the clerk of the court. The court’s agent (usually a sheriff, for state
trial courts, or a US deputy marshal, in federal district courts) will then serve the defendant with the
complaint and a summons. The summons is a court document stating the name of the plaintiff and his
attorney and directing the defendant to respond to the complaint within a fixed time period.
The timing of the filing can be important. Almost every possible legal complaint is governed by a federal
or state statute of limitations, which requires a lawsuit to be filed within a certain period of time. For
example, in many states a lawsuit for injuries resulting from an automobile accident must be filed within
two years of the accident or the plaintiff forfeits his right to proceed. As noted earlier, making a correct
initial filing in a court that has subject matter jurisdiction is critical to avoiding statute of limitations
problems.

Jurisdiction and Venue
The place of filing is equally important, and there are two issues regarding location. The first is subject
matter jurisdiction, as already noted. A claim for breach of contract, in which the amount at stake is $1
million, cannot be brought in a local county court with jurisdiction to hear cases involving sums of up to
only $1,000. Likewise, a claim for copyright violation cannot be brought in a state superior court, since
federal courts have exclusive jurisdiction over copyright cases.
The second consideration is venue—the proper geographic location of the court. For example, every
county in a state might have a superior court, but the plaintiff is not free to pick any county. Again, a
statute will spell out to which court the plaintiff must go (e.g., the county in which the plaintiff resides or
the county in which the defendant resides or maintains an office).

Service of Process and Personal Jurisdiction
The defendant must be “served”—that is, must receive notice that he has been sued. Service can be done
by physically presenting the defendant with a copy of the summons and complaint. But sometimes the
defendant is difficult to find (or deliberately avoids the marshal or other process server). The rules spell
out a variety of ways by which individuals and corporations can be served. These include using US Postal
Saylor URL: http://www.saylor.org/books

Saylor.org
89

Service certified mail or serving someone already designated to receive service of process. A corporation
or partnership, for example, is often required by state law to designate a “registered agent” for purposes of
getting public notices or receiving a summons and complaint.
One of the most troublesome problems is service on an out-of-state defendant. The personal jurisdiction
of a state court over persons is clear for those defendants found within the state. If the plaintiff claims that
an out-of-state defendant injured him in some way, must the plaintiff go to the defendant’s home state to
serve him? Unless the defendant had some significant contact with the plaintiff’s state, the plaintiff may
indeed have to. For instance, suppose a traveler from Maine stopped at a roadside diner in Montana and
ordered a slice of homemade pie that was tainted and caused him to be sick. The traveler may not simply
return home and mail the diner a notice that he is suing it in a Maine court. But if out-of-state defendants
have some contact with the plaintiff’s state of residence, there might be grounds to bring them within the
jurisdiction of the plaintiff’s state courts. In Burger King v. Rudzewicz, Section 3.9 "Cases", the federal
court in Florida had to consider whether it was constitutionally permissible to exercise personal
jurisdiction over a Michigan franchisee.
Again, recall that even if a court has subject matter jurisdiction, it must also have personal jurisdiction
over each defendant against whom an enforceable judgment can be made. Often this is not a problem; you
might be suing a person who lives in your state or regularly does business in your state. Or a nonresident
may answer your complaint without objecting to the court’s “in personam” (personal) jurisdiction. But
many defendants who do not reside in the state where the lawsuit is filed would rather not be put to the
inconvenience of contesting a lawsuit in a distant forum. Fairness—and the due process clause of the
Fourteenth Amendment—dictates that nonresidents should not be required to defend lawsuits far from
their home base, especially where there is little or no contact or connection between the nonresident and
the state where a lawsuit is brought.

Summary of Rules on Personal Jurisdiction
1.

Once a court determines that it has subject matter jurisdiction, it must find at least one defendant
over which it is “fair” (i.e., in accord with due process) to exercise personal jurisdiction.

2. If a plaintiff sues five defendants and the court has personal jurisdiction over just one, the case can be
heard, but the court cannot make a judgment against the other four.

Saylor URL: http://www.saylor.org/books

Saylor.org
90

1.

But if the plaintiff loses against defendant 1, he can go elsewhere (to another state or states) and sue
defendants 2, 3, 4, or 5.

2. The court’s decision in the first lawsuit (against defendant 1) does not determine the liability of the
nonparticipating defendants.
This involves the principle of res judicata, which means that you can’t bring the same action against the
same person (or entity) twice. It’s like the civil side of double jeopardy. Res means “thing,” and judicata
means “adjudicated.” Thus the “thing” has been “adjudicated” and should not be judged again. But, as to
nonparticipating parties, it is not over. If you have a different case against the same defendant—one that
arises out of a completely different situation—that case is not barred by res judicata.
3. Service of process is a necessary (but not sufficient) condition for getting personal jurisdiction over a
particular defendant (see rule 4).
1.

In order to get a judgment in a civil action, the plaintiff must serve a copy of the complaint and a
summons on the defendant.

2. There are many ways to do this.


The process server personally serves a complaint on the defendant.



The process server leaves a copy of the summons and complaint at the residence of the defendant, in
the hands of a competent person.



The process server sends the summons and complaint by certified mail, return receipt requested.



The process server, if all other means are not possible, notifies the defendant by publication in a
newspaper having a minimum number of readers (as may be specified by law).

4. In addition to successfully serving the defendant with process, a plaintiff must convince the court that
exercising personal jurisdiction over the defendant is consistent with due process and any statutes in
that state that prescribe the jurisdictional reach of that state (the so-called long-arm statutes). The
Supreme Court has long recognized various bases for judging whether such process is fair.
1.

Consent. The defendant agrees to the court’s jurisdiction by coming to court, answering the
complaint, and having the matter litigated there.

2. Domicile. The defendant is a permanent resident of that state.
3. Event. The defendant did something in that state, related to the lawsuit, that makes it fair for the state
to say, “Come back and defend!”
Saylor URL: http://www.saylor.org/books

Saylor.org
91

4. Service of process within the state will effectively provide personal jurisdiction over the nonresident.
Again, let’s consider Mrs. Robinson and her children in the Audi accident. She could file a lawsuit
anywhere in the country. She could file a lawsuit in Arizona after she establishes residency there. But
while the Arizona court would have subject matter jurisdiction over any products-liability claim (or any
claim that was not required to be heard in a federal court), the Arizona court would face an issue of “in
personam jurisdiction,” or personal jurisdiction: under the due process clause of the Fourteenth
Amendment, each state must extend due process to citizens of all of the other states. Because fairness is
essential to due process, the court must consider whether it is fair to require an out-of-state defendant to
appear and defend against a lawsuit that could result in a judgment against that defendant.
Almost every state in the United States has a statute regarding personal jurisdiction, instructing judges
when it is permissible to assert personal jurisdiction over an out-of-state resident. These are called longarm statutes. But no state can reach out beyond the limits of what is constitutionally permissible under
the Fourteenth Amendment, which binds the states with its proviso to guarantee the due process rights of
the citizens of every state in the union. The “minimum contacts” test in Burger King v.
Rudzewicz (Section 3.9 "Cases") tries to make the fairness mandate of the due process clause more
specific. So do other tests articulated in the case (such as “does not offend traditional notions of fair play
and substantial justice”). These tests are posed by the Supreme Court and heeded by all lower courts in
order to honor the provisions of the Fourteenth Amendment’s due process guarantees. These tests are in
addition to any state long-arm statute’s instructions to courts regarding the assertion of personal
jurisdiction over nonresidents.

Choice of Law and Choice of Forum Clauses
In a series of cases, the Supreme Court has made clear that it will honor contractual choices of parties in a
lawsuit. Suppose the parties to a contract wind up in court arguing over the application of the contract’s
terms. If the parties are from two different states, the judge may have difficulty determining which law to
apply (see Table 3.1 "Sample Conflict-of-Law Principles"). But if the contract says that a particular state’s
law will be applied if there is a dispute, then ordinarily the judge will apply that state’s law as a rule of
decision in the case. For example, Kumar Patel (a Missouri resident) opens a brokerage account with
Saylor URL: http://www.saylor.org/books

Saylor.org
92

Goldman, Sachs and Co., and the contractual agreement calls for “any disputes arising under this
agreement” to be determined “according to the laws of the state of New York.” When Kumar claims in a
Missouri court that his broker is “churning” his account, and, on the other hand, Goldman, Sachs claims
that Kumar has failed to meet his margin call and owes $38,568.25 (plus interest and attorney’s fees), the
judge in Missouri will apply New York law based on the contract between Kumar and Goldman, Sachs.
Ordinarily, a choice-of-law clause will be accompanied by a choice-of-forum clause. In a choice-of-forum
clause, the parties in the contract specify which court they will go to in the event of a dispute arising under
the terms of contract. For example, Harold (a resident of Virginia) rents a car from Alamo at the Denver
International Airport. He does not look at the fine print on the contract. He also waives all collision and
other insurance that Alamo offers at the time of his rental. While driving back from Telluride Bluegrass
Festival, he has an accident in Idaho Springs, Colorado. His rented Nissan Altima is badly damaged. On
returning to Virginia, he would like to settle up with Alamo, but his insurance company and Alamo cannot
come to terms. He realizes, however, that he has agreed to hear the dispute with Alamo in a specific court
in San Antonio, Texas. In the absence of fraud or bad faith, any court in the United States is likely to
uphold the choice-of-form clause and require Harold (or his insurance company) to litigate in San
Antonio, Texas.

KEY TAKEAWAY

There are two court systems in the United States. It is important to know which system—the state court
system or the federal court system—has the power to hear and decide a particular case. Once that is
established, the Constitution compels an inquiry to make sure that no court extends its reach unfairly to
out-of-state residents. The question of personal jurisdiction is a question of fairness and due process to
nonresidents.

1.

EXERCISES

The Constitution specifies that federal courts have exclusive jurisdiction over admiralty claims. Mr. and
Mrs. Shute have a claim against Carnival Cruise lines for the negligence of the cruise line. Mrs. Shute
sustained injuries as a result of the company’s negligence. Mr. and Mrs. Shute live in the state of
Washington. Can they bring their claim in state court? Must they bring their claim in federal court?

2.

Congress passed Title VII of the Civil Rights Act of 1964. In Title VII, employers are required not to
discriminate against employees on the basis of race, color, sex, religion, or national origin. In passing Title

Saylor URL: http://www.saylor.org/books

Saylor.org
93

VII, Congress did not require plaintiffs to file only in federal courts. That is, Congress made no statement
in Title VII that federal courts had “exclusive jurisdiction” over Title VII claims. Mrs. Harris wishes to sue
Forklift Systems, Inc. of Nashville, Tennessee, for sexual harassment under Title VII. She has gone through
the Equal Employment Opportunity Commission process and has a right-to-sue letter, which is required
before a Title VII action can be brought to court. Can she file a complaint that will be heard by a state
court?
3.

Mrs. Harris fails to go to the Equal Employment Opportunity Commission to get her right-to-sue letter
against Forklift Systems, Inc. She therefore does not have a viable Title VII cause of action against Forklift.
She does, however, have her rights under Tennessee’s equal employment statute and various court
decisions from Tennessee courts regarding sexual harassment. Forklift is incorporated in Tennessee and
has its principal place of business in Nashville. Mrs. Harris is also a citizen of Tennessee. Explain why, if
she brings her employment discrimination and sexual harassment lawsuit in a federal court, her lawsuit
will be dismissed for lack of subject matter jurisdiction.

4.

Suppose Mr. and Mrs. Robinson find in the original paperwork with Seaway Volkswagen that there is a
contractual agreement with a provision that says “all disputes arising between buyer and Seaway
Volkswagen will be litigated, if at all, in the county courts of Westchester County, New York.” Will the
Oklahoma court take personal jurisdiction over Seaway Volkswagen, or will it require the Robinsons to
litigate their claim in New York?

3.3 Motions and Discovery

LEARNING OBJECTIVES

1.

Explain how a lawsuit can be dismissed prior to any trial.

2.

Understand the basic principles and practices of discovery before a trial.

The early phases of a civil action are characterized by many different kinds of motions and a complex
process of mutual fact-finding between the parties that is known as discovery. A lawsuit will start
with the pleadings (complaint and answer in every case, and in some cases a counterclaim by the
defendant against the plaintiff and the plaintiff’s reply to the defendant’s counterclaim). After the
pleadings, the parties may make various motions, which are requests to the judge. Motions in the
Saylor URL: http://www.saylor.org/books

Saylor.org
94

early stages of a lawsuit usually aim to dismiss the lawsuit, to have it moved to another venue, or to
compel the other party to act in certain ways during the discovery process.

Initial Pleadings, and Motions to Dismiss
The first papers filed in a lawsuit are called the pleadings. These include the plaintiff’s complaint and then
(usually after thirty or more days) the answer or response from the defendant. The answer may be
coupled with a counterclaim against the plaintiff. (In effect, the defendant becomes the plaintiff for the
claims she has against the original plaintiff.) The plaintiff may reply to any counterclaim by the defendant.
State and federal rules of civil procedure require that the complaint must state the nature of the plaintiff’s
claim, the jurisdiction of the court, and the nature of the relief that is being asked for (usually an award of
money, but sometimes an injunction, or a declaration of legal rights). In an answer, the defendant will
often deny all the allegations of the complaint or will admit to certain of its allegations and deny others.
A complaint and subsequent pleadings are usually quite general and give little detail. Cases can be decided
on the pleadings alone in the following situations: (1) If the defendant fails to answer the complaint, the
court can enter a default judgment, awarding the plaintiff what he seeks. (2) The defendant can move to
dismiss the complaint on the grounds that the plaintiff failed to “state a claim on which relief can be
granted,” or on the basis that there is no subject matter jurisdiction for the court chosen by the plaintiff,
or on the basis that there is no personal jurisdiction over the defendant. The defendant is saying, in effect,
that even if all the plaintiff’s allegations are true, they do not amount to a legal claim that can be heard by
the court. For example, a claim that the defendant induced a woman to stop dating the plaintiff (a socalled alienation of affections cause of action) is no longer actionable in US state courts, and any court will
dismiss the complaint without any further proceedings. (This type of dismissal is occasionally still called a
demurrer.)
A third kind of dismissal can take place on a motion for summary judgment. If there is no triable question
of fact or law, there is no reason to have a trial. For example, the plaintiff sues on a promissory note and,
at deposition (an oral examination under oath), the defendant admits having made no payment on the
note and offers no excuse that would be recognizable as a reason not to pay. There is no reason to have a
trial, and the court should grant summary judgment.
Saylor URL: http://www.saylor.org/books

Saylor.org
95

Discovery
If there is a factual dispute, the case will usually involve some degree of discovery, where each party tries
to get as much information out of the other party as the rules allow. Until the 1940s, when discovery
became part of civil procedure rules, a lawsuit was frequently a game in which each party hid as much
information as possible and tried to surprise the other party in court.
Beginning with a change in the Federal Rules of Civil Procedure adopted by the Supreme Court in 1938
and subsequently followed by many of the states, the parties are entitled to learn the facts of the case
before trial. The basic idea is to help the parties determine what the evidence might be, who the potential
witnesses are, and what specific issues are relevant. Discovery can proceed by several methods. A party
may serve an interrogatory on his adversary—a written request for answers to specific questions. Or a
party may depose the other party or a witness. A deposition is a live question-and-answer session at which
the witness answers questions put to him by one of the parties’ lawyers. His answers are recorded
verbatim and may be used at trial. Each party is also entitled to inspect books, documents, records, and
other physical items in the possession of the other. This is a broad right, as it is not limited to just
evidence that is admissible at trial. Discovery of physical evidence means that a plaintiff may inspect a
company’s accounts, customer lists, assets, profit-and-loss statements, balance sheets, engineering and
quality-control reports, sales reports, and virtually any other document.
The lawyers, not the court, run the discovery process. For example, one party simply makes a written
demand, stating the time at which the deposition will take place or the type of documents it wishes to
inspect and make copies of. A party unreasonably resisting discovery methods (whether depositions,
written interrogatories, or requests for documents) can be challenged, however, and judges are often
brought into the process to push reluctant parties to make more disclosure or to protect a party from
irrelevant or unreasonable discovery requests. For example, the party receiving the discovery request can
apply to the court for a protective order if it can show that the demand is for privileged material (e.g., a
party’s lawyers’ records are not open for inspection) or that the demand was made to harass the opponent.
In complex cases between companies, the discovery of documents can run into tens of millions of pages
and can take years. Depositions can consume days or even weeks of an executive’s time.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
96

Many cases never get to trial. They are disposed of by motions to dismiss or are settled after extensive
discovery makes clear to the parties the strengths and weaknesses of the parties to the dispute.

EXERCISES

1.

Mrs. Robinson (in the Volkswagen Audi case) never establishes residency in Arizona, returns to New York,
and files her case in federal district court in New York, alleging diversity jurisdiction. Assume that the
defendants do not want to have the case heard in federal court. What motion will they make?

2.

Under contributory negligence, the negligence of any plaintiff that causes or contributes to the injuries a
plaintiff complains of will be grounds for dismissal. Suppose that in discovery, Mr. Ferlito in Ferlito v.
Johnson & Johnson (Section 3.9 "Cases") admits that he brought the cigarette lighter dangerously close to
his costume, saying, “Yes, you could definitely say I was being careless; I had a few drinks under my belt.”
Also, Mrs. Ferlito admits that she never reads product instructions from manufacturers. If the case is
brought in a state where contributory negligence is the law, on what basis can Johnson & Johnson have
the case dismissed before trial?

3.4 The Pretrial and Trial Phase

LEARNING OBJECTIVES

1.

Understand how judges can push parties into pretrial settlement.

2.

Explain the meaning and use of directed verdicts.

3.

Distinguish a directed verdict from a judgment n.o.v. (“notwithstanding the verdict”).

After considerable discovery, one of the parties may believe that there is no triable issue of law or fact
for the court to consider and may file a motion with the court for summary judgment. Unless it is
very clear, the judge will deny a summary judgment motion, because that ends the case at the trial
level; it is a “final order” in the case that tells the plaintiff “no” and leaves no room to bring another
lawsuit against the defendant for that particular set of facts (res judicata). If the plaintiff successfully
appeals a summary judgment motion, the case will come back to the trial court.
Prior to the trial, the judge may also convene the parties in an effort to investigate the possibilities of
settlement. Usually, the judge will explore the strengths and weaknesses of each party’s case with the

Saylor URL: http://www.saylor.org/books

Saylor.org
97

attorneys. The parties may decide that it is more prudent or efficient to settle than to risk going to
trial.

Pretrial Conference
At various times during the discovery process, depending on the nature and complexity of the case, the
court may hold a pretrial conference to clarify the issues and establish a timetable. The court may also
hold a settlement conference to see if the parties can work out their differences and avoid trial altogether.
Once discovery is complete, the case moves on to trial if it has not been settled. Most cases are settled
before this stage; perhaps 85 percent of all civil cases end before trial, and more than 90 percent of
criminal prosecutions end with a guilty plea.

Trial
At trial, the first order of business is to select a jury. (In a civil case of any consequence, either party can
request one, based on the Sixth Amendment to the US Constitution.) The judge and sometimes the
lawyers are permitted to question the jurors to be sure that they are unbiased. This questioning is known
as the voir dire (pronounced vwahr-DEER). This is an important process, and a great deal of thought goes
into selecting the jury, especially in high-profile cases. A jury panel can be as few as six persons, or as
many as twelve, with alternates selected and sitting in court in case one of the jurors is unable to continue.
In a long trial, having alternates is essential; even in shorter trials, most courts will have at least two
alternate jurors.
In both criminal and civil trials, each side has opportunities to challenge potential jurors for cause. For
example, in the Robinsons’ case against Audi, the attorneys representing Audi will want to know if any
prospective jurors have ever owned an Audi, what their experience has been, and if they had a similar
problem (or worse) with their Audi that was not resolved to their satisfaction. If so, the defense attorney
could well believe that such a juror has a potential for a bias against her client. In that case, she could use

Saylor URL: http://www.saylor.org/books

Saylor.org
98

a challenge for cause, explaining to the judge the basis for her challenge. The judge, at her discretion,
could either accept the for-cause reason or reject it.
Even if an attorney cannot articulate a for-cause reason acceptable to the judge, he may use one of several
peremptory challenges that most states (and the federal system) allow. A trial attorney with many years of
experience may have a sixth sense about a potential juror and, in consultation with the client, may decide
to use a peremptory challenge to avoid having that juror on the panel.
After the jury is sworn and seated, the plaintiff’s lawyer makes an opening statement, laying out the
nature of the plaintiff’s claim, the facts of the case as the plaintiff sees them, and the evidence that the
lawyer will present. The defendant’s lawyer may also make an opening statement or may reserve his right
to do so at the end of the plaintiff’s case.
The plaintiff’s lawyer then calls witnesses and presents the physical evidence that is relevant to her proof.
The direct testimony at trial is usually far from a smooth narration. The rules of evidence (that govern the
kinds of testimony and documents that may be introduced at trial) and the question-and-answer format
tend to make the presentation of evidence choppy and difficult to follow.
Anyone who has watched an actual televised trial or a television melodrama featuring a trial scene will
appreciate the nature of the trial itself: witnesses are asked questions about a number of issues that may
or may not be related, the opposing lawyer will frequently object to the question or the form in which it is
asked, and the jury may be sent from the room while the lawyers argue at the bench before the judge.
After direct testimony of each witness is over, the opposing lawyer may conduct cross-examination. This
is a crucial constitutional right; in criminal cases it is preserved in the Constitution’s Sixth Amendment
(the right to confront one’s accusers in open court). The formal rules of direct testimony are then relaxed,
and the cross-examiner may probe the witness more informally, asking questions that may not seem
immediately relevant. This is when the opposing attorney may become harsh, casting doubt on a witness’s
credibility, trying to trip her up and show that the answers she gave are false or not to be trusted. This use
of cross-examination, along with the requirement that the witness must respond to questions that are at
all relevant to the questions raised by the case, distinguishes common-law courts from those of
authoritarian regimes around the world.
Following cross-examination, the plaintiff’s lawyer may then question the witness again: this is called
redirect examination and is used to demonstrate that the witness’s original answers were accurate and to
Saylor URL: http://www.saylor.org/books

Saylor.org
99

show that any implications otherwise, suggested by the cross-examiner, were unwarranted. The crossexaminer may then engage the witness in re-cross-examination, and so on. The process usually stops after
cross-examination or redirect.
During the trial, the judge’s chief responsibility is to see that the trial is fair to both sides. One big piece of
that responsibility is to rule on the admissibility of evidence. A judge may rule that a particular question is
out of order—that is, not relevant or appropriate—or that a given document is irrelevant. Where the
attorney is convinced that a particular witness, a particular question, or a particular document (or part
thereof) is critical to her case, she may preserve an objection to the court’s ruling by saying “exception,” in
which case the court stenographer will note the exception; on appeal, the attorney may cite any number of
exceptions as adding up to the lack of a fair trial for her client and may request a court of appeals to order
a retrial.
For the most part, courts of appeal will not reverse and remand for a new trial unless the trial court
judge’s errors are “prejudicial,” or “an abuse of discretion.” In short, neither party is entitled to a perfect
trial, but only to a fair trial, one in which the trial judge has made only “harmless errors” and not
prejudicial ones.
At the end of the plaintiff’s case, the defendant presents his case, following the same procedure just
outlined. The plaintiff is then entitled to present rebuttal witnesses, if necessary, to deny or argue with the
evidence the defendant has introduced. The defendant in turn may present “surrebuttal” witnesses.
When all testimony has been introduced, either party may ask the judge for a directed verdict—a verdict
decided by the judge without advice from the jury. This motion may be granted if the plaintiff has failed to
introduce evidence that is legally sufficient to meet her burden of proof or if the defendant has failed to do
the same on issues on which she has the burden of proof. (For example, the plaintiff alleges that the
defendant owes him money and introduces a signed promissory note. The defendant cannot show that the
note is invalid. The defendant must lose the case unless he can show that the debt has been paid or
otherwise discharged.)
The defendant can move for a directed verdict at the close of the plaintiff’s case, but the judge will usually
wait to hear the entire case until deciding whether to do so. Directed verdicts are not usually granted,
since it is the jury’s job to determine the facts in dispute.

Saylor URL: http://www.saylor.org/books

Saylor.org
100

If the judge refuses to grant a directed verdict, each lawyer will then present a closing argument to the
jury (or, if there is no jury, to the judge alone). The closing argument is used to tie up the loose ends, as
the attorney tries to bring together various seemingly unrelated facts into a story that will make sense to
the jury.
After closing arguments, the judge will instruct the jury. The purpose of jury instruction is to explain to
the jurors the meaning of the law as it relates to the issues they are considering and to tell the jurors what
facts they must determine if they are to give a verdict for one party or the other. Each lawyer will have
prepared a set of written instructions that she hopes the judge will give to the jury. These will be tailored
to advance her client’s case. Many a verdict has been overturned on appeal because a trial judge has
wrongly instructed the jury. The judge will carefully determine which instructions to give and often will
use a set of pattern instructions provided by the state bar association or the supreme court of the state.
These pattern jury instructions are often safer because they are patterned after language that appellate
courts have used previously, and appellate courts are less likely to find reversible error in the instructions.
After all instructions are given, the jury will retire to a private room and discuss the case and the answers
requested by the judge for as long as it takes to reach a unanimous verdict. Some minor cases do not
require a unanimous verdict. If the jury cannot reach a decision, this is called a hung jury, and the case
will have to be retried. When a jury does reach a verdict, it delivers it in court with both parties and their
lawyers present. The jury is then discharged, and control over the case returns to the judge. (If there is no
jury, the judge will usually announce in a written opinion his findings of fact and how the law applies to
those facts. Juries just announce their verdicts and do not state their reasons for reaching them.)

Posttrial Motions
The losing party is allowed to ask the judge for a new trial or for a judgment notwithstanding the verdict
(often called a judgment n.o.v., from the Latinnon obstante veredicto). A judge who decides that a
directed verdict is appropriate will usually wait to see what the jury’s verdict is. If it is favorable to the
party the judge thinks should win, she can rely on that verdict. If the verdict is for the other party, he can
grant the motion for judgment n.o.v. This is a safer way to proceed because if the judge is reversed on
appeal, a new trial is not necessary. The jury’s verdict always can be restored, whereas without a jury
Saylor URL: http://www.saylor.org/books

Saylor.org
101

verdict (as happens when a directed verdict is granted before the case goes to the jury), the entire case
must be presented to a new jury. Ferlito v. Johnson & Johnson (Section 3.9 "Cases") illustrates the
judgment n.o.v. process in a case where the judge allowed the case to go to a jury that was overly
sympathetic to the plaintiffs.
Rule 50(b) of the Federal Rules of Civil Procedure provides the authorization for federal judges making a
judgment contrary to the judgment of the jury. Most states have a similar rule.
Rule 50(b) says,
Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any
reason is not granted, the court is deemed to have submitted the action to the jury subject to a
later determination of the legal questions raised by the motion. Not later than 10 days after entry
of judgment, a party who has moved for a directed verdict may move to have the verdict and any
judgment entered thereon set aside and to have judgment entered in accordance with the party’s
motion for a directed verdict.…[A] new trial may be prayed for in the alternative. If a verdict was
returned the court may allow the judgment to stand or may reopen the judgment and either
order a new trial or direct the entry of judgment as if the requested verdict had been directed.

KEY TAKEAWAY

The purpose of a trial judge is to ensure justice to all parties to the lawsuit. The judge presides, instructs
the jury, and may limit who testifies and what they testify about what. In all of this, the judge will usually
commit some errors; occasionally these will be the kinds of errors that seriously compromise a fair trial for
both parties. Errors that do seriously compromise a fair trial for both parties are prejudicial, as opposed to
harmless. The appeals court must decide whether any errors of the trial court judge are prejudicial or not.
If a judge directs a verdict, that ends the case for the party who hasn’t asked for one; if a judge grants
judgment n.o.v., that will take away a jury verdict that one side has worked very hard to get. Thus a judge
must be careful not to unduly favor one side or the other, regardless of his or her sympathies.

EXERCISES

1.

What if there was not a doctrine of res judicata? What would the legal system be like?

2.

Why do you think cross-examination is a “right,” as opposed to a “good thing”? What kind of judicial
system would not allow cross-examination of witnesses as a matter of right?

Saylor URL: http://www.saylor.org/books

Saylor.org
102

3.5 Judgment, Appeal, and Execution

LEARNING OBJECTIVES

1.

Understand the posttrial process—how appellate courts process appeals.

2.

Explain how a court’s judgment is translated into relief for the winning party.

Judgment or Order
At the end of a trial, the judge will enter an order that makes findings of fact (often with the help of a jury)
and conclusions of law. The judge will also make a judgment as to what relief or remedy should be given.
Often it is an award of money damages to one of the parties. The losing party may ask for a new trial at
this point or within a short period of time following. Once the trial judge denies any such request, the
judgment—in the form of the court’s order—is final.

Appeal
If the loser’s motion for a new trial or a judgment n.o.v. is denied, the losing party may appeal but must
ordinarily post a bond sufficient to ensure that there are funds to pay the amount awarded to the winning
party. In an appeal, the appellant aims to show that there was some prejudicial error committed by the
trial judge. There will be errors, of course, but the errors must be significant (i.e., not harmless). The basic
idea is for an appellate court to ensure that a reasonably fair trial was provided to both sides. Enforcement
of the court’s judgment—an award of money, an injunction—is usually stayed (postponed) until the
appellate court has ruled. As noted earlier, the party making the appeal is called the appellant, and the
party defending the judgment is the appellee (or in some courts, the petitioner and the respondent).
During the trial, the losing party may have objected to certain procedural decisions by the judge. In
compiling a record on appeal, the appellant needs to show the appellate court some examples of mistakes
made by the judge—for example, having erroneously admitted evidence, having failed to admit proper
evidence that should have been admitted, or having wrongly instructed the jury. The appellate court must
determine if those mistakes were serious enough to amount to prejudicial error.
Appellate and trial procedures are different. The appellate court does not hear witnesses or accept
evidence. It reviews the record of the case—the transcript of the witnesses’ testimony and the documents
received into evidence at trial—to try to find a legal error on a specific request of one or both of the
Saylor URL: http://www.saylor.org/books

Saylor.org
103

parties. The parties’ lawyers prepare briefs (written statements containing the facts in the case), the
procedural steps taken, and the argument or discussion of the meaning of the law and how it applies to
the facts. After reading the briefs on appeal, the appellate court may dispose of the appeal without
argument, issuing a written opinion that may be very short or many pages. Often, though, the appellate
court will hear oral argument. (This can be months, or even more than a year after the briefs are filed.)
Each lawyer is given a short period of time, usually no more than thirty minutes, to present his client’s
case. The lawyer rarely gets a chance for an extended statement because he is usually interrupted by
questions from the judges. Through this exchange between judges and lawyers, specific legal positions can
be tested and their limits explored.
Depending on what it decides, the appellate court will affirm the lower court’s
judgment, modify it, reverse it, or remand it to the lower court for retrial or other action directed by the
higher court. The appellate court itself does not take specific action in the case; it sits only to rule on
contested issues of law. The lower court must issue the final judgment in the case. As we have already
seen, there is the possibility of appealing from an intermediate appellate court to the state supreme court
in twenty-nine states and to the US Supreme Court from a ruling from a federal circuit court of appeal. In
cases raising constitutional issues, there is also the possibility of appeal to the Supreme Court from the
state courts.
Like trial judges, appellate judges must follow previous decisions, or precedent. But not every previous
case is a precedent for every court. Lower courts must respect appellate court decisions, and courts in one
state are not bound by decisions of courts in other states. State courts are not bound by decisions of
federal courts, except on points of federal law that come from federal courts within the state or from a
federal circuit in which the state court sits. A state supreme court is not bound by case law in any other
state. But a supreme court in one state with a type of case it has not previously dealt with may find
persuasive reasoning in decisions of other state supreme courts.
Federal district courts are bound by the decisions of the court of appeals in their circuit, but decisions by
one circuit court are not precedents for courts in other circuits. Federal courts are also bound by decisions
of the state supreme courts within their geographic territory in diversity jurisdiction cases. All courts are
bound by decisions of the US Supreme Court, except the Supreme Court itself, which seldom reverses
itself but on occasion has overturned its own precedents.
Saylor URL: http://www.saylor.org/books

Saylor.org
104

Not everything a court says in an opinion is a precedent. Strictly speaking, only the exact holding is
binding on the lower courts. A holding is the theory of the law that applies to the particular circumstances
presented in a case. The courts may sometimes declare what they believe to be the law with regard to
points that are not central to the case being decided. These declarations are called dicta (the
singular, dictum), and the lower courts do not have to give them the same weight as holdings.

Judgment and Order
When a party has no more possible appeals, it usually pays up voluntarily. If not voluntarily, then the
losing party’s assets can be seized or its wages or other income garnished to satisfy the judgment. If the
final judgment is an injunction, failure to follow its dictates can lead to a contempt citation, with a fine or
jail time imposed.

KEY TAKEAWAY
The process of conducting a civil trial has many aspects, starting with pleadings and continuing with
motions, discovery, more motions, pretrial conferences, and finally the trial itself. At all stages, the rules of
civil procedure attempt to give both sides plenty of notice, opportunity to be heard, discovery of relevant
information, cross-examination, and the preservation of procedural objections for purposes of appeal. All
of these rules and procedures are intended to provide each side with a fair trial.

EXERCISES

1.

Mrs. Robinson has a key witness on auto safety that the judge believes is not qualified as an expert. The
judge examines the witness while the jury is in the jury room and disqualifies him from testifying. The jury
does not get to hear this witness. Her attorney objects. She loses her case. What argument would you
expect Mrs. Robinson’s attorney to make in an appeal?

2.

Why don’t appellate courts need a witness box for witnesses to give testimony under oath?
3.

A trial judge in Nevada is wondering whether to enforce a surrogate motherhood contract.
Penelope Barr, of Reno, Nevada, has contracted with Reuben and Tina Goldberg to bear the in
vitro fertilized egg of Mrs. Goldberg. After carrying the child for nine months, Penelope gives birth,

Saylor URL: http://www.saylor.org/books

Saylor.org
105

but she is reluctant to give up the child, even though she was paid $20,000 at the start of the
contract and will earn an additional $20,000 on handing over the baby to the Goldbergs. (Barr was
an especially good candidate for surrogate motherhood: she had borne two perfect children and
at age 28 drinks no wine, does not smoke or use drugs of any kind, practices yoga, and maintains a
largely vegetarian diet with just enough meat to meet the needs of the fetus within.)
The Goldbergs have asked the judge for an order compelling Penelope to give up the baby, who
was five days old when the lawsuit was filed. The baby is now a month old as the judge looks in
vain for guidance from any Nevada statute, federal statute, or any prior case in Nevada that
addressed the issue of surrogate motherhood. He does find several well-reasoned cases, one from
New Jersey, one from Michigan, and one from Oregon. Are any of these “precedent” that he must
follow? May he adopt the reasoning of any of these courts, if he should find that reasoning
persuasive?

3.6 When Can Someone Bring a Lawsuit?

LEARNING OBJECTIVES

1.

Explain the requirements for standing to bring a lawsuit in US courts.

2.

Describe the process by which a group or class of plaintiffs can be certified to file a class action case.

Almost anyone can bring a lawsuit, assuming they have the filing fee and the help of an attorney. But
the court may not hear it, for a number of reasons. There may be no case or controversy, there may
be no law to support the plaintiff’s claim, it may be in the wrong court, too much time might have
lapsed (a statute of limitations problem), or the plaintiff may not have standing.

Case or Controversy: Standing to Sue
Article III of the US Constitution provides limits to federal judicial power. For some cases, the Supreme
Court has decided that it has no power to adjudicate because there is no “case or controversy.” For

Saylor URL: http://www.saylor.org/books

Saylor.org
106

example, perhaps the case has settled or the “real parties in interest” are not before the court. In such a
case, a court might dismiss the case on the grounds that the plaintiff does not have “standing” to sue.
For example, suppose you see a sixteen-wheel moving van drive across your neighbor’s flower bed,
destroying her beloved roses. You have enjoyed seeing her roses every summer, for years. She is forlorn
and tells you that she is not going to raise roses there anymore. She also tells you that she has decided not
to sue, because she has made the decision to never deal with lawyers if at all possible. Incensed, you
decide to sue on her behalf. But you will not have standing to sue because your person or property was not
directly injured by the moving van. Standing means that only the person whose interests are directly
affected has the legal right to sue.
The standing doctrine is easy to understand in straightforward cases such as this but is often a fairly
complicated matter. For example, can fifteen or more state attorneys general bring a lawsuit for a
declaratory judgment that the health care legislation passed in 2010 is unconstitutional? What particular
injury have they (or the states) suffered? Are they the best set of plaintiffs to raise this issue? Time—and
the Supreme Court—will tell.

Class Actions
Most lawsuits concern a dispute between two people or between a person and a company or other
organization. But it can happen that someone injures more than one person at the same time. A driver
who runs a red light may hit another car carrying one person or many people. If several people are injured
in the same accident, they each have the right to sue the driver for the damage that he caused them. Could
they sue as a group? Usually not, because the damages would probably not be the same for each person,
and different facts would have to be proved at the trial. Plus, the driver of the car that was struck might
have been partially to blame, so the defendant’s liability toward him might be different from his liability
toward the passengers.
If, however, the potential plaintiffs were all injured in the same way and their injuries were identical, a
single lawsuit might be a far more efficient way of determining liability and deciding financial
responsibility than many individual lawsuits.
How could such a suit be brought? All the injured parties could hire the same lawyer, and she could
present a common case. But with a group numbering more than a handful of people, it could become

Saylor URL: http://www.saylor.org/books

Saylor.org
107

overwhelmingly complicated. So how could, say, a million stockholders who believed they were cheated by
a corporation ever get together to sue?
Because of these types of situations, there is a legal procedure that permits one person or a small group of
people to serve as representatives for all others. This is the class action. The class action is provided for in
the Federal Rules of Civil Procedure (Rule 23) and in the separate codes of civil procedure in the states.
These rules differ among themselves and are often complex, but in general anyone can file a class action in
an appropriate case, subject to approval of the court. Once the class is “certified,” or judged to be a legally
adequate group with common injuries, the lawyers for the named plaintiffs become, in effect, lawyers for
the entire class.
Usually a person who doesn’t want to be in the class can decide to leave. If she does, she will not be
included in an eventual judgment or settlement. But a potential plaintiff who is included in the class
cannot, after a final judgment is awarded, seek to relitigate the issue if she is dissatisfied with the
outcome, even though she did not participate at all in the legal proceeding.

KEY TAKEAWAY

Anyone can file a lawsuit, with or without the help of an attorney, but only those lawsuits where a plaintiff
has standing will be heard by the courts. Standing has become a complicated question and is used by the
courts to ensure that civil cases heard are being pursued by those with tangible and particular injuries.
Class actions are a way of aggregating claims that are substantially similar and arise out of the same facts
and circumstances.

1.

EXERCISE

Fuchs Funeral Home is carrying the body of Charles Emmenthaler to its resting place at Forest
Lawn Cemetery. Charles’s wife, Chloe, and their two children, Chucky and Clarice, are following
the hearse when the coffin falls on the street, opens, and the body of Charles Emmenthaler falls
out. The wife and children are shocked and aggrieved and later sue in civil court for damages.
Assume that this is a viable cause of action based on “negligent infliction of emotional distress” in
the state of California and that Charles’s brother, sister-in-law, and multiple cousins also were in
the funeral procession and saw what happened. The brother of Charles, Kingston Emmenthaler,
also sees his brother’s body on the street, but his wife, their three children, and some of Charles’s
other cousins do not.

Saylor URL: http://www.saylor.org/books

Saylor.org
108

Charles was actually emotionally closest to Kingston’s oldest son, Nestor, who was studying
abroad at the time of the funeral and could not make it back in time. He is as emotionally
distraught at his uncle’s passing as anyone else in the family and is especially grieved over the
description of the incident and the grainy video shot by one of the cousins on his cell phone. Who
has standing to sue Fuchs Funeral Home, and who does not?

3.7 Relations with Lawyers

LEARNING OBJECTIVES

1.

Understand the various ways that lawyers charge for services.

2.

Describe the contingent fee system in the United States.

3.

Know the difference between the American rule and the British rule with regard to who pays attorneys’
fees.

Legal Fees
Lawyers charge for their services in one of three different ways: flat rate, hourly rate, and contingent fee.
A flat rate is used usually when the work is relatively routine and the lawyer knows in advance
approximately how long it will take her to do the job. Drawing a will or doing a real estate closing are
examples of legal work that is often paid a flat rate. The rate itself may be based on a percentage of the
worth of the matter—say, 1 percent of a home’s selling price.
Lawyers generally charge by the hour for courtroom time and for ongoing representation in commercial
matters. Virtually every sizable law firm bills its clients by hourly rates, which in large cities can range
from $300 for an associate’s time to $500 and more for a senior partner’s time.
A contingent fee is one that is paid only if the lawyer wins—that is, it is contingent, or depends upon, the
success of the case. This type of fee arrangement is used most often in personal injury cases (e.g.,
automobile accidents, products liability, and professional malpractice). Although used quite often, the
contingent fee is controversial. Trial lawyers justify it by pointing to the high cost of preparing for such
lawsuits. A typical automobile accident case can cost at least ten thousand dollars to prepare, and a
complicated products-liability case can cost tens of thousands of dollars. Few people have that kind of
money or would be willing to spend it on the chance that they might win a lawsuit. Corporate and
Saylor URL: http://www.saylor.org/books

Saylor.org
109

professional defendants complain that the contingent fee gives lawyers a license to go big game hunting,
or to file suits against those with deep pockets in the hopes of forcing them to settle.
Trial lawyers respond that the contingent fee arrangement forces them to screen cases and weed out cases
that are weak, because it is not worth their time to spend the hundreds of hours necessary on such cases if
their chances of winning are slim or nonexistent.

Costs
In England and in many other countries, the losing party must pay the legal expenses of the winning
party, including attorneys’ fees. That is not the general rule in this country. Here, each party must pay
most of its own costs, including (and especially) the fees of lawyers. (Certain relatively minor costs, such
as filing fees for various documents required in court, are chargeable to the losing side, if the judge
decides it.) This type of fee structure is known as the American rule (in contrast to the British rule).
There are two types of exceptions to the American rule. By statute, Congress and the state legislatures
have provided that the winning party in particular classes of cases may recover its full legal costs from the
loser—for example, the federal antitrust laws so provide and so does the federal Equal Access to Justice
Act. The other exception applies to litigants who either initiate lawsuits in bad faith, with no expectation
of winning, or who defend them in bad faith, in order to cause the plaintiff great expense. Under these
circumstances, a court has the discretion to award attorneys’ fees to the winner. But this rule is not
infinitely flexible, and courts do not have complete freedom to award attorneys’ fees in any amount, but
only "reasonable" attorney's fees.

KEY TAKEAWAY

Litigation is expensive. Getting a lawyer can be costly, unless you get a lawyer on a contingent fee. Not all
legal systems allow contingent fees. In many legal systems, the loser pays attorneys’ fees for both parties.

EXERCISES

1.

Mrs. Robinson’s attorney estimates that they will recover a million dollars from Volkswagen in the Audi
lawsuit. She has Mrs. Robinson sign a contract that gives her firm one-third of any recovery after the
firm’s expenses are deducted. The judge does in fact award a million dollars, and the defendant pays. The
firm’s expenses are $100,000. How much does Mrs. Robinson get?

Saylor URL: http://www.saylor.org/books

Saylor.org
110

2.

Harry Potter brings a lawsuit against Draco Malfoy in Chestershire, England, for slander, a form of
defamation. Potter alleges that Malfoy insists on calling him a mudblood. Ron Weasley testifies, as does
Neville Chamberlain. But Harry loses, because the court has no conception of wizardry and cannot make
sense of the case at all. In dismissing the case, however, who (under English law) will bear the costs of the
attorneys who have brought the case for Potter and defended the matter for Malfoy?

3.8 Alternative Means of Resolving Disputes
LEARNING OBJECTIVES

1.

Understand how arbitration and mediation are frequently used alternatives to litigation.

2.

Describe the differences between arbitration and mediation.

3.

Explain why arbitration is final and binding.

Disputes do not have to be settled in court. No law requires parties who have a legal dispute to seek
judicial resolution if they can resolve their disagreement privately or through some other public
forum. In fact, the threat of a lawsuit can frequently motivate parties toward private negotiation.
Filing a lawsuit may convince one party that the other party is serious. Or the parties may decide that
they will come to terms privately rather than wait the three or four years it can frequently take for a
case to move up on the court calendar.

Arbitration
Beginning around 1980, a movement toward alternative dispute resolution began to gain force throughout
the United States. Bar associations, other private groups, and the courts themselves wanted to find
quicker and cheaper ways for litigants and potential litigants to settle certain types of quarrels than
through the courts. As a result, neighborhood justice centers or dispute resolution centers have sprung up
in communities. These are where people can come for help in settling disputes, of both civil and criminal
nature, that should not consume the time and money of the parties or courts in lengthy proceedings.

Saylor URL: http://www.saylor.org/books

Saylor.org
111

These alternative forums use a variety of methods, including arbitration, mediation, and conciliation, to
bring about agreement or at least closure of the dispute. These methods are not all alike, and their
differences are worth noting.
Arbitration is a type of adjudication. The parties use a private decision maker, the arbitrator, and the rules
of procedure are considerably more relaxed than those that apply in the courtroom. Arbitrators might be
retired judges, lawyers, or anyone with the kind of specialized knowledge and training that would be
useful in making a final, binding decision on the dispute. In a contractual relationship, the parties can
decide even before a dispute arises to use arbitration when the time comes. Or parties can decide after a
dispute arises to use arbitration instead of litigation. In a predispute arbitration agreement (often part of a
larger contract), the parties can spell out the rules of procedure to be used and the method for choosing
the arbitrator. For example, they may name the specific person or delegate the responsibility of choosing
to some neutral person, or they may each designate a person and the two designees may jointly pick a
third arbitrator.
Many arbitrations take place under the auspices of the American Arbitration Association, a private
organization headquartered in New York, with regional offices in many other cities. The association uses
published sets of rules for various types of arbitration (e.g., labor arbitration or commercial arbitration);
parties who provide in contracts for arbitration through the association are agreeing to be bound by the
association’s rules. Similarly, the National Association of Securities Dealers provides arbitration services
for disputes between clients and brokerage firms. International commercial arbitration often takes place
through the auspices of the International Chamber of Commerce. A multilateral agreement known as the
Convention on the Recognition and Enforcement of Arbitral Awards provides that agreements to
arbitrate—and arbitral awards—will be enforced across national boundaries.
Arbitration has two advantages over litigation. First, it is usually much quicker, because the arbitrator
does not have a backlog of cases and because the procedures are simpler. Second, in complex cases, the
quality of the decision may be higher, because the parties can select an arbitrator with specialized
knowledge.
Under both federal and state law, arbitration is favored, and a decision rendered by an arbitrator is
binding by law and may be enforced by the courts. The arbitrator’s decision is final and binding, with very
few exceptions (such as fraud or manifest disregard of the law by the arbitrator or panel of arbitrators).
Saylor URL: http://www.saylor.org/books

Saylor.org
112

Saying that arbitration is favored means that if you have agreed to arbitration, you can’t go to court if the
other party wants you to arbitrate. Under the Federal Arbitration Act, the other party can go to court and
get a stay against your litigation and also get an order compelling you to go to arbitration.

Mediation
Unlike adjudication, mediation gives the neutral party no power to impose a decision. The mediator is a
go-between who attempts to help the parties negotiate a solution. The mediator will communicate the
parties’ positions to each other, will facilitate the finding of common ground, and will suggest outcomes.
But the parties have complete control: they may ignore the recommendations of the mediator entirely,
settle in their own way, find another mediator, agree to binding arbitration, go to court, or forget the
whole thing!

KEY TAKEAWAY

Litigation is not the only way to resolve disputes. Informal negotiation between the disputants usually
comes first, but both mediation and arbitration are available. Arbitration, though, is final and binding.
Once you agree to arbitrate, you will have a final, binding arbitral award that is enforceable through the
courts, and courts will almost never allow you to litigate after you have agreed to arbitrate.

EXERCISES

1.

When Mrs. Robinson buys her Audi from Seaway, there is a paragraph in the bill of sale, which both the
dealer and Mrs. Robinson sign, that says, “In the event of any complaint by customer/buyer against
Seaway regarding the vehicle purchased herein, such complaint shall not be litigated, but may only be
arbitrated under the rules of the American Arbitration Association and in accordance with New York law.”
Mrs. Robinson did not see the provision, doesn’t like it, and wants to bring a lawsuit in Oklahoma against
Seaway. What result?

2.

Hendrik Koster (Netherlands) contracts with Automark, Inc. (a US company based in Illinois) to supply
Automark with a large quantity of valve cap gauges. He does, and Automark fails to pay. Koster thinks he
is owed $66,000. There is no agreement to arbitrate or mediate. Can Koster make Automark mediate or
arbitrate?

Saylor URL: http://www.saylor.org/books

Saylor.org
113

3.

Suppose that there is an agreement between Koster and Automark to arbitrate. It says, “The parties agree
to arbitrate any dispute arising under this agreement in accordance with the laws of the Netherlands and
under the auspices of the International Chamber of Commerce’s arbitration facility.” The International
Chamber of Commerce has arbitration rules and will appoint an arbitrator or arbitral panel in the event
the parties cannot agree on an arbitrator. The arbitration takes place in Geneva. Koster gets an arbitral
award for $66,000 plus interest. Automark does not participate in any way. Will a court in Illinois enforce
the arbitral award?

3.9 Cases
Burger King v. Rudzewicz
Burger King Corp. v. Rudzewicz
471 U.S. 462 (U.S. Supreme Court 1985)

Summary
Burger King Corp. is a Florida corporation with principal offices in Miami. It principally conducts
restaurant business through franchisees. The franchisees are licensed to use Burger King’s trademarks
and service marks in standardized restaurant facilities. Rudzewicz is a Michigan resident who, with a
partner (MacShara) operated a Burger King franchise in Drayton Plains, Michigan. Negotiations for
setting up the franchise occurred in 1978 largely between Rudzewicz, his partner, and a regional office of
Burger King in Birmingham, Michigan, although some deals and concessions were made by Burger King
in Florida. A preliminary agreement was signed in February of 1979. Rudzewicz and MacShara assumed
operation of an existing facility in Drayton Plains and MacShara attended prescribed management
courses in Miami during the four months following Feb. 1979.
Rudzewicz and MacShara bought $165,000 worth of restaurant equipment from Burger King’s Davmor
Industries division in Miami. But before the final agreements were signed, the parties began to disagree
over site-development fees, building design, computation of monthly rent, and whether Rudzewicz and
MacShara could assign their liabilities to a corporation they had formed. Negotiations took place between
Rudzewicz, MacShara, and the Birmingham regional office; but Rudzewicz and MacShara learned that the
regional office had limited decision-making power and turned directly to Miami headquarters for their
Saylor URL: http://www.saylor.org/books

Saylor.org
114

concerns. The final agreement was signed by June 1979 and provided that the franchise relationship was
governed by Florida law, and called for payment of all required fees and forwarding of all relevant notices
to Miami headquarters.
The Drayton Plains restaurant did fairly well at first, but a recession in late 1979 caused the franchisees to
fall far behind in their monthly payments to Miami. Notice of default was sent from Miami to Rudzewicz,
who nevertheless continued to operate the restaurant as a Burger King franchise. Burger King sued in
federal district court for the southern district of Florida. Rudzewicz contested the court’s personal
jurisdiction over him, since he had never been to Florida.
The federal court looked to Florida’s long arm statute and held that it did have personal jurisdiction over
the non-resident franchisees, and awarded Burger King a quarter of a million dollars in contract damages
and enjoined the franchisees from further operation of the Drayton Plains facility. Franchisees appealed
to the 11th Circuit Court of Appeals and won a reversal based on lack of personal jurisdiction. Burger King
petitioned the Supreme Ct. for a writ of certiorari.
Justice Brennan delivered the opinion of the court.
The Due Process Clause protects an individual’s liberty interest in not being subject to the binding
judgments of a forum with which he has established no meaningful “contacts, ties, or relations.”
International Shoe Co. v. Washington. By requiring that individuals have “fair warning that a particular
activity may subject [them] to the jurisdiction of a foreign sovereign,” the Due Process Clause “gives a
degree of predictability to the legal system that allows potential defendants to structure their primary
conduct with some minimum assurance as to where that conduct will and will not render them liable to
suit.”…
Where a forum seeks to assert specific jurisdiction over an out-of-state defendant who has not consented
to suit there, this “fair warning” requirement is satisfied if the defendant has “purposefully directed” his
activities at residents of the forum, and the litigation results from alleged injuries that “arise out of or
relate to” those activities, Thus “[t]he forum State does not exceed its powers under the Due Process
Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of
commerce with the expectation that they will be purchased by consumers in the forum State” and those
products subsequently injure forum consumers. Similarly, a publisher who distributes magazines in a

Saylor URL: http://www.saylor.org/books

Saylor.org
115

distant State may fairly be held accountable in that forum for damages resulting there from an allegedly
defamatory story.…
…[T]he constitutional touchstone remains whether the defendant purposefully established “minimum
contacts” in the forum State.…In defining when it is that a potential defendant should “reasonably
anticipate” out-of-state litigation, the Court frequently has drawn from the reasoning of Hanson v.
Denckla, 357 U.S. 235, 253 (1958):
The unilateral activity of those who claim some relationship with a nonresident defendant cannot
satisfy the requirement of contact with the forum State. The application of that rule will vary
with the quality and nature of the defendant’s activity, but it is essential in each case that there be
some act by which the defendant purposefully avails itself of the privilege of conducting activities
within the forum State, thus invoking the benefits and protections of its laws.
This “purposeful availment” requirement ensures that a defendant will not be haled into a jurisdiction
solely as a result of “random,” “fortuitous,” or “attenuated” contacts, or of the “unilateral activity of
another party or a third person,” [Citations] Jurisdiction is proper, however, where the contacts
proximately result from actions by the defendant himself that create a “substantial connection” with the
forum State. [Citations] Thus where the defendant “deliberately” has engaged in significant activities
within a State, or has created “continuing obligations” between himself and residents of the forum, he
manifestly has availed himself of the privilege of conducting business there, and because his activities are
shielded by “the benefits and protections” of the forum’s laws it is presumptively not unreasonable to
require him to submit to the burdens of litigation in that forum as well.
Jurisdiction in these circumstances may not be avoided merely because the defendant did not physically
enter the forum State. Although territorial presence frequently will enhance a potential defendant’s
affiliation with a State and reinforce the reasonable foreseeability of suit there, it is an inescapable fact of
modern commercial life that a substantial amount of business is transacted solely by mail and wire
communications across state lines, thus obviating the need for physical presence within a State in which
business is conducted. So long as a commercial actor’s efforts are “purposefully directed” toward residents
of another State, we have consistently rejected the notion that an absence of physical contacts can defeat
personal jurisdiction there.

Saylor URL: http://www.saylor.org/books

Saylor.org
116

Once it has been decided that a defendant purposefully established minimum contacts within the forum
State, these contacts may be considered in light of other factors to determine whether the assertion of
personal jurisdiction would comport with “fair play and substantial justice.” International Shoe Co. v.
Washington, 326 U.S., at 320. Thus courts in “appropriate case[s]” may evaluate “the burden on the
defendant,” “the forum State’s interest in adjudicating the dispute,” “the plaintiff’s interest in obtaining
convenient and effective relief,” “the interstate judicial system’s interest in obtaining the most efficient
resolution of controversies,” and the “shared interest of the several States in furthering fundamental
substantive social policies.” These considerations sometimes serve to establish the reasonableness of
jurisdiction upon a lesser showing of minimum contacts than would otherwise be required. [Citations]
Applying these principles to the case at hand, we believe there is substantial record evidence supporting
the District Court’s conclusion that the assertion of personal jurisdiction over Rudzewicz in Florida for the
alleged breach of his franchise agreement did not offend due process.…
In this case, no physical ties to Florida can be attributed to Rudzewicz other than MacShara’s brief
training course in Miami. Rudzewicz did not maintain offices in Florida and, for all that appears from the
record, has never even visited there. Yet this franchise dispute grew directly out of “a contract which had a
substantial connection with that State.” Eschewing the option of operating an independent local
enterprise, Rudzewicz deliberately “reach[ed] out beyond” Michigan and negotiated with a Florida
corporation for the purchase of a long-term franchise and the manifold benefits that would derive from
affiliation with a nationwide organization. Upon approval, he entered into a carefully structured 20-year
relationship that envisioned continuing and wide-reaching contacts with Burger King in Florida. In light
of Rudzewicz’ voluntary acceptance of the long-term and exacting regulation of his business from Burger
King’s Miami headquarters, the “quality and nature” of his relationship to the company in Florida can in
no sense be viewed as “random,” “fortuitous,” or “attenuated.” Rudzewicz’ refusal to make the
contractually required payments in Miami, and his continued use of Burger King’s trademarks and
confidential business information after his termination, caused foreseeable injuries to the corporation in
Florida. For these reasons it was, at the very least, presumptively reasonable for Rudzewicz to be called to
account there for such injuries.
…Because Rudzewicz established a substantial and continuing relationship with Burger King’s Miami
headquarters, received fair notice from the contract documents and the course of dealing that he might be
Saylor URL: http://www.saylor.org/books

Saylor.org
117

subject to suit in Florida, and has failed to demonstrate how jurisdiction in that forum would otherwise be
fundamentally unfair, we conclude that the District Court’s exercise of jurisdiction pursuant to Fla. Stat.
48.193(1)(g) (Supp. 1984) did not offend due process. The judgment of the Court of Appeals is accordingly
reversed, and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.

CASE QUESTIONS

1.

Why did Burger King sue in Florida rather than in Michigan?

2.

If Florida has a long-arm statute that tells Florida courts that it may exercise personal jurisdiction over
someone like Rudzewicz, why is the court talking about the due process clause?

3.

Why is this case in federal court rather than in a Florida state court?

4.

If this case had been filed in state court in Florida, would Rudzewicz be required to come to Florida?
Explain.

Ferlito v. Johnson & Johnson
Ferlito v. Johnson & Johnson Products, Inc.
771 F. Supp. 196 (U.S. District Ct., Eastern District of Michigan 1991)
Gadola, J.
Plaintiffs Susan and Frank Ferlito, husband and wife, attended a Halloween party in 1984 dressed as
Mary (Mrs. Ferlito) and her little lamb (Mr. Ferlito). Mrs. Ferlito had constructed a lamb costume for her
husband by gluing cotton batting manufactured by defendant Johnson & Johnson Products (“JJP”) to a
suit of long underwear. She had also used defendant’s product to fashion a headpiece, complete with ears.
The costume covered Mr. Ferlito from his head to his ankles, except for his face and hands, which were
blackened with Halloween paint. At the party Mr. Ferlito attempted to light his cigarette by using a butane
lighter. The flame passed close to his left arm, and the cotton batting on his left sleeve ignited. Plaintiffs
sued defendant for injuries they suffered from burns which covered approximately one-third of Mr.
Ferlito’s body.
Following a jury verdict entered for plaintiffs November 2, 1989, the Honorable Ralph M. Freeman
entered a judgment for plaintiff Frank Ferlito in the amount of $555,000 and for plaintiff Susan Ferlito in
Saylor URL: http://www.saylor.org/books

Saylor.org
118

the amount of $ 70,000. Judgment was entered November 7, 1989. Subsequently, on November 16, 1989,
defendant JJP filed a timely motion for judgment notwithstanding the verdict pursuant to Fed.R.Civ.P.
50(b) or, in the alternative, for new trial. Plaintiffs filed their response to defendant’s motion December
18, 1989; and defendant filed a reply January 4, 1990. Before reaching a decision on this motion, Judge
Freeman died. The case was reassigned to this court April 12, 1990.
MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
Defendant JJP filed two motions for a directed verdict, the first on October 27, 1989, at the close of
plaintiffs’ proofs, and the second on October 30, 1989, at the close of defendant’s proofs. Judge Freeman
denied both motions without prejudice. Judgment for plaintiffs was entered November 7, 1989; and
defendant’s instant motion, filed November 16, 1989, was filed in a timely manner.
The standard for determining whether to grant a j.n.o.v. is identical to the standard for evaluating a
motion for directed verdict:
In determining whether the evidence is sufficient, the trial court may neither weigh the evidence, pass on
the credibility of witnesses nor substitute its judgment for that of the jury. Rather, the evidence must be
viewed in the light most favorable to the party against whom the motion is made, drawing from that
evidence all reasonable inferences in his favor. If after reviewing the evidence…the trial court is of the
opinion that reasonable minds could not come to the result reached by the jury, then the motion for
j.n.o.v. should be granted.
To recover in a “failure to warn” product liability action, a plaintiff must prove each of the following four
elements of negligence: (1) that the defendant owed a duty to the plaintiff, (2) that the defendant violated
that duty, (3) that the defendant’s breach of that duty was a proximate cause of the damages suffered by
the plaintiff, and (4) that the plaintiff suffered damages.
To establish a prima facie case that a manufacturer’s breach of its duty to warn was a proximate cause of
an injury sustained, a plaintiff must present evidence that the product would have been used differently
had the proffered warnings been given.

[1]

[Citations omitted] In the absence of evidence that a warning

would have prevented the harm complained of by altering the plaintiff’s conduct, the failure to warn
cannot be deemed a proximate cause of the plaintiff’s injury as a matter of law. [In accordance with
procedure in a diversity of citizenship case, such as this one, the court cites Michigan case law as the basis
for its legal interpretation.]
Saylor URL: http://www.saylor.org/books

Saylor.org
119

…
A manufacturer has a duty “to warn the purchasers or users of its product about dangers associated with
intended use.” Conversely, a manufacturer has no duty to warn of a danger arising from an unforeseeable
misuse of its product. [Citation] Thus, whether a manufacturer has a duty to warn depends on whether
the use of the product and the injury sustained by it are foreseeable. Gootee v. Colt Industries Inc., 712
F.2d 1057, 1065 (6th Cir. 1983); Owens v. Allis-Chalmers Corp., 414 Mich. 413, 425, 326 N.W.2d 372
(1982). Whether a plaintiff’s use of a product is foreseeable is a legal question to be resolved by the court.
Trotter, supra. Whether the resulting injury is foreseeable is a question of fact for the jury.

[2]

Thomas v.

International Harvester Co., 57 Mich. App. 79, 225 N.W.2d 175 (1974).
In the instant action no reasonable jury could find that JJP’s failure to warn of the flammability of cotton
batting was a proximate cause of plaintiffs’ injuries because plaintiffs failed to offer any evidence to
establish that a flammability warning on JJP’s cotton batting would have dissuaded them from using the
product in the manner that they did.
Plaintiffs repeatedly stated in their response brief that plaintiff Susan Ferlito testified that “she would
never again use cotton batting to make a costume…However, a review of the trial transcript reveals that
plaintiff Susan Ferlito never testified that she would never again use cotton batting to make a costume.
More importantly, the transcript contains no statement by plaintiff Susan Ferlito that a flammability
warning on defendant JJP’s product would have dissuaded her from using the cotton batting to construct
the costume in the first place. At oral argument counsel for plaintiffs conceded that there was no
testimony during the trial that either plaintiff Susan Ferlito or her husband, plaintiff Frank J. Ferlito,
would have acted any different if there had been a flammability warning on the product’s package. The
absence of such testimony is fatal to plaintiffs’ case; for without it, plaintiffs have failed to prove
proximate cause, one of the essential elements of their negligence claim.
In addition, both plaintiffs testified that they knew that cotton batting burns when it is exposed to flame.
Susan Ferlito testified that she knew at the time she purchased the cotton batting that it would burn if
exposed to an open flame. Frank Ferlito testified that he knew at the time he appeared at the Halloween
party that cotton batting would burn if exposed to an open flame. His additional testimony that he would
not have intentionally put a flame to the cotton batting shows that he recognized the risk of injury of
which he claims JJP should have warned. Because both plaintiffs were already aware of the danger, a
Saylor URL: http://www.saylor.org/books

Saylor.org
120

warning by JJP would have been superfluous. Therefore, a reasonable jury could not have found that
JJP’s failure to provide a warning was a proximate cause of plaintiffs’ injuries.
The evidence in this case clearly demonstrated that neither the use to which plaintiffs put JJP’s product
nor the injuries arising from that use were foreseeable. Susan Ferlito testified that the idea for the
costume was hers alone. As described on the product’s package, its intended uses are for cleansing,
applying medications, and infant care. Plaintiffs’ showing that the product may be used on occasion in
classrooms for decorative purposes failed to demonstrate the foreseeability of an adult male encapsulating
himself from head to toe in cotton batting and then lighting up a cigarette.
ORDER
NOW, THEREFORE, IT IS HEREBY ORDERED that defendant JJP’s motion for judgment
notwithstanding the verdict is GRANTED.
IT IS FURTHER ORDERED that the judgment entered November 2, 1989, is SET ASIDE.
IT IS FURTHER ORDERED that the clerk will enter a judgment in favor of the defendant JJP.

CASE QUESTIONS

1.

The opinion focuses on proximate cause. As we will see in Chapter 7 "Introduction to Tort Law", a
negligence case cannot be won unless the plaintiff shows that the defendant has breached a duty and
that the defendant’s breach has actually and proximately caused the damage complained of. What,
exactly, is the alleged breach of duty by the defendant here?

2.

Explain why Judge Gadola reasoning that JJP had no duty to warn in this case. After this case, would they
then have a duty to warn, knowing that someone might use their product in this way?
3.

[1] By “prima facie case,” the court means a case in which the plaintiff has presented all the basic
elements of the cause of action alleged in the complaint. If one or more elements of proof are missing,
then the plaintiff has fallen short of establishing a prima facie case, and the case should be dismissed
(usually on the basis of a directed verdict).

4.

[2] Note the division of labor here: questions of law are for the judge, while questions of “fact” are for the
jury. Here, “foreseeability” is a fact question, while the judge retains authority over questions of law. The
division between questions of fact and questions of law is not an easy one, however.

Saylor URL: http://www.saylor.org/books

Saylor.org
121

Chapter 4

Constitutional Law and US Commerce
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain the historical importance and basic structure of the US Constitution.

2.

Know what judicial review is and what it represents in terms of the separation of powers between the
executive, legislative, and judicial branches of government.

3.

Locate the source of congressional power to regulate the economy under the Constitution, and explain
what limitations there are to the reach of congressional power over interstate commerce.

4.

Describe the different phases of congressional power over commerce, as adjudged by the US Supreme
Court over time.

5.

Explain what power the states retain over commerce, and how the Supreme Court may sometimes limit
that power.

6.

Describe how the Supreme Court, under the supremacy clause of the Constitution, balances state and
federal laws that may be wholly or partly in conflict.

7.

Explain how the Bill of Rights relates to business activities in the United States.

The US Constitution is the foundation for all of US law. Business and commerce are directly affected
by the words, meanings, and interpretations of the Constitution. Because it speaks in general terms,
its provisions raise all kinds of issues for scholars, lawyers, judges, politicians, and commentators.
For example, arguments still rage over the nature and meaning of “federalism,” the concept that
there is shared governance between the states and the federal government. The US Supreme Court is
the ultimate arbiter of those disputes, and as such it has a unique role in the legal system. It has
assumed the power of judicial review, unique among federal systems globally, through which it can
strike down federal or state statutes that it believes violate the Constitution and can even void the
president’s executive orders if they are contrary to the Constitution’s language. No knowledgeable
citizen or businessperson can afford to be ignorant of its basic provisions.

4.1 Basic Aspects of the US Constitution
Saylor URL: http://www.saylor.org/books

Saylor.org
122

LEARNING OBJECTIVES
1.

Describe the American values that are reflected in the US Constitution.

2.

Know what federalism means, along with separation of powers.

3.

Explain the process of amending the Constitution and why judicial review is particularly significant.

The Constitution as Reflecting American Values
In the US, the one document to which all public officials and military personnel pledge their unswerving
allegiance is the Constitution. If you serve, you are asked to “support and defend” the Constitution
“against all enemies, foreign and domestic.” The oath usually includes a statement that you swear that this
oath is taken freely, honestly, and without “any purpose of evasion.” This loyalty oath may be related to a
time—fifty years ago—when “un-American” activities were under investigation in Congress and the press;
the fear of communism (as antithetical to American values and principles) was paramount. As you look at
the Constitution and how it affects the legal environment of business, please consider what basic values it
may impart to us and what makes it uniquely American and worth defending “against all enemies, foreign
and domestic.”
In Article I, the Constitution places the legislature first and prescribes the ways in which representatives
are elected to public office. Article I balances influence in the federal legislature between large states and
small states by creating a Senate in which the smaller states (by population) as well as the larger states
have two votes. In Article II, the Constitution sets forth the powers and responsibilities of the branch—the
presidency—and makes it clear that the president should be the commander in chief of the armed forces.
Article II also gives states rather than individuals (through the Electoral College) a clear role in the
election process. Article III creates the federal judiciary, and the Bill of Rights, adopted in 1791, makes
clear that individual rights must be preserved against activities of the federal government. In general, the
idea of rights is particularly strong.
The Constitution itself speaks of rights in fairly general terms, and the judicial interpretation of various
rights has been in flux. The “right” of a person to own another person was notably affirmed by the
Supreme Court in the Dred Scott decision in 1857.

[1]

The “right” of a child to freely contract for long,

tedious hours of work was upheld by the court in Hammer v. Dagenhart in 1918. Both decisions were
Saylor URL: http://www.saylor.org/books

Saylor.org
123

later repudiated, just as the decision that a woman has a “right” to an abortion in the first trimester of
pregnancy could later be repudiated if Roe v. Wade is overturned by the Supreme Court.

[2]

General Structure of the Constitution
Look at the Constitution. Notice that there are seven articles, starting with Article I (legislative powers),
Article II (executive branch), and Article III (judiciary). Notice that there is no separate article for
administrative agencies. The Constitution also declares that it is “the supreme Law of the Land” (Article
VI). Following Article VII are the ten amendments adopted in 1791 that are referred to as the Bill of
Rights. Notice also that in 1868, a new amendment, the Fourteenth, was adopted, requiring states to
provide “due process” and “equal protection of the laws” to citizens of the United States.

Federalism
The partnership created in the Constitution between the states and the federal government is
called federalism. The Constitution is a document created by the states in which certain powers are
delegated to the national government, and other powers are reserved to the states. This is made explicit in
the Tenth Amendment.

Separation of Powers and Judicial Review
Because the Founding Fathers wanted to ensure that no single branch of the government, especially the
executive branch, would be ascendant over the others, they created various checks and balances to ensure
that each of the three principal branches had ways to limit or modify the power of the others. This is
known as the separation of powers. Thus the president retains veto power, but the House of
Representatives is entrusted with the power to initiate spending bills.
Power sharing was evident in the basic design of Congress, the federal legislative branch. The basic power
imbalance was between the large states (with greater population) and the smaller ones (such as

Saylor URL: http://www.saylor.org/books

Saylor.org
124

Delaware). The smaller ones feared a loss of sovereignty if they could be outvoted by the larger ones, so
the federal legislature was constructed to guarantee two Senate seats for every state, no matter how small.
The Senate was also given great responsibility in ratifying treaties and judicial nominations. The net effect
of this today is that senators from a very small number of states can block treaties and other important
legislation. The power of small states is also magnified by the Senate’s cloture rule, which currently
requires sixty out of one hundred senators to vote to bring a bill to the floor for an up-or-down vote.
Because the Constitution often speaks in general terms (with broad phrases such as “due process” and
“equal protection”), reasonable people have disagreed as to how those terms apply in specific cases. The
United States is unique among industrialized democracies in having a Supreme Court that reserves for
itself that exclusive power to interpret what the Constitution means. The famous case of Marbury v.
Madison began that tradition in 1803, when the Supreme Court had marginal importance in the new
republic. The decision in Bush v. Gore, decided in December of 2000, illustrates the power of the court to
shape our destiny as a nation. In that case, the court overturned a ruling by the Florida Supreme Court
regarding the way to proceed on a recount of the Florida vote for the presidency. The court’s ruling was
purportedly based on the “equal protection of the laws” provision in the Fourteenth Amendment.
From Marbury to the present day, the Supreme Court has articulated the view that the US Constitution
sets the framework for all other US laws, whether statutory or judicially created. Thus any statute (or
portion thereof) or legal ruling (judicial or administrative) in conflict with the Constitution is not
enforceable. And as the Bush v. Gore decision indicates, the states are not entirely free to do what they
might choose; their own sovereignty is limited by their union with the other states in a federal sovereign.
If the Supreme Court makes a “bad decision” as to what the Constitution means, it is not easily
overturned. Either the court must change its mind (which it seldom does) or two-thirds of Congress and
three-fourths of the states must make an amendment (Article V).
Because the Supreme Court has this power of judicial review, there have been many arguments about how
it should be exercised and what kind of “philosophy” a Supreme Court justice should have. President
Richard Nixon often said that a Supreme Court justice should “strictly construe” the Constitution and not
add to its language. Finding law in the Constitution was “judicial activism” rather than “judicial restraint.”
The general philosophy behind the call for “strict constructionist” justices is that legislatures make laws in
accord with the wishes of the majority, and so unelected judges should not make law according to their
Saylor URL: http://www.saylor.org/books

Saylor.org
125

own views and values. Nixon had in mind the 1960s Warren court, which “found” rights in the
Constitution that were not specifically mentioned—the right of privacy, for example. In later years, critics
of the Rehnquist court would charge that it “found” rights that were not specifically mentioned, such as
the right of states to be free from federal antidiscrimination laws. See, for example, Kimel v. Florida
Board of Regents, or the Citizens United v. Federal Election Commission case (Section 4.6.5), which held
that corporations are “persons” with “free speech rights” that include spending unlimited amounts of
money in campaign donations and political advocacy.

[3]

Because Roe v. Wade has been so controversial, this chapter includes a seminal case on “the right of
privacy,” Griswold v. Connecticut, Section 4.6.1. Was the court was correct in recognizing a “right of
privacy” in Griswold? This may not seem like a “business case,” but consider: the manufacture and
distribution of birth control devices is a highly profitable (and legal) business in every US state. Moreover,
Griswold illustrates another important and much-debated concept in US constitutional law: substantive
due process (see Section 4.5.3 "Fifth Amendment"). The problem of judicial review and its proper scope is
brought into sharp focus in the abortion controversy. Abortion became a lucrative service business
after Roe v. Wade was decided in 1973. That has gradually changed, with state laws that have limited
rather than overruled Roe v. Wade and with persistent antiabortion protests, killings of abortion doctors,
and efforts to publicize the human nature of the fetuses being aborted. The key here is to understand that
there is no explicit mention in the Constitution of any right of privacy. As Justice Harry Blackmun argued
in his majority opinion inRoe v. Wade,
The Constitution does not explicitly mention any right of privacy. In a line of decisions, however,
the Court has recognized that a right of personal privacy or a guarantee of certain areas or zones
of privacy, does exist under the Constitution.…[T]hey also make it clear that the right has some
extension to activities relating to marriage…procreation…contraception…family
relationships…and child rearing and education.…The right of privacy…is broad enough to
encompass a woman’s decision whether or not to terminate her pregnancy.
In short, justices interpreting the Constitution wield quiet yet enormous power through judicial review. In
deciding that the right of privacy applied to a woman’s decision to abort in the first trimester, the
Supreme Court did not act on the basis of a popular mandate or clear and unequivocal language in the
Constitution, and it made illegal any state or federal legislative or executive action contrary to its
Saylor URL: http://www.saylor.org/books

Saylor.org
126

interpretation. Only a constitutional amendment or the court’s repudiation of Roe v. Wade as a precedent
could change that interpretation.

KEY TAKEAWAY
The Constitution gives voice to the idea that people have basic rights and that a civilian president is also
the commander in chief of the armed forces. It gives instructions as to how the various branches of
government must share power and also tries to balance power between the states and the federal
government. It does not expressly allow for judicial review, but the Supreme Court’s ability to declare
what laws are (or are not) constitutional has given the judicial branch a kind of power not seen in other
industrialized democracies.

1.

EXERCISES

Suppose the Supreme Court declares that Congress and the president cannot authorize the indefinite
detention of terrorist suspects without a trial of some sort, whether military or civilian. Suppose also that
the people of the United States favor such indefinite detention and that Congress wants to pass a law
rebuking the court’s decision. What kind of law would have to be passed, by what institutions, and by
what voting percentages?

2.

When does a prior decision of the Supreme Court deserve overturning? Name one decision of the
Supreme Court that you think is no longer “good law.” Does the court have to wait one hundred years to
overturn its prior case precedents?
3.

[1] In Scott v. Sanford (the Dred Scott decision), the court states that Scott should remain a slave, that as a
slave he is not a citizen of the United States and thus not eligible to bring suit in a federal court, and that
as a slave he is personal property and thus has never been free.

4.

[2] Roe v. Wade, 410 US 113 (1973).

5.

[3] Kimel v. Florida Board of Regents, 528 US 62 (2000).

4.2 The Commerce Clause

LEARNING OBJECTIVES

Saylor URL: http://www.saylor.org/books

Saylor.org
127

1.

Name the specific clause through which Congress has the power to regulate commerce. What,
specifically, does this clause say?

2.

Explain how early decisions of the Supreme Court interpreted the scope of the commerce clause and how
that impacted the legislative proposals and programs of Franklin Delano Roosevelt during the Great
Depression.

3.

Describe both the wider use of the commerce clause from World War II through the 1990s and the
limitations the Supreme Court imposed in Lopezand other cases.

First, turn to Article I, Section 8. The commerce clause gives Congress the exclusive power to make
laws relating to foreign trade and commerce and to commerce among the various states. Most of the
federally created legal environment springs from this one clause: if Congress is not authorized in the
Constitution to make certain laws, then it acts unconstitutionally and its actions may be ruled
unconstitutional by the Supreme Court. Lately, the Supreme Court has not been shy about ruling acts
of Congress unconstitutional.
Here are the first five parts of Article I, Section 8, which sets forth the powers of the federal
legislature. The commerce clause is in boldface. It is short, but most federal legislation affecting
business depends on this very clause:

Section 8
[Clause 1] The Congress shall have Power To lay and collect Taxes, Duties, Imposts and Excises,
to pay the Debts and provide for the common Defence and general Welfare of the United States;
but all Duties, Imposts and Excises shall be uniform throughout the United States;
[Clause 2] To borrow Money on the credit of the United States;
[Clause 3] To regulate Commerce with foreign Nations, and among the several
States, and with the Indian Tribes;
[Clause 4] To establish a uniform Rule of Naturalization, and uniform Laws on the subject of
Bankruptcies throughout the United States;
[Clause 5] To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard of
Weights and Measures;

Saylor URL: http://www.saylor.org/books

Saylor.org
128

Early Commerce Clause Cases
For many years, the Supreme Court was very strict in applying the commerce clause: Congress could only
use it to legislate aspects of the movement of goods from one state to another. Anything else was deemed
local rather than national. For example, In Hammer v. Dagenhart, decided in 1918, a 1916 federal statute
had barred transportation in interstate commerce of goods produced in mines or factories employing
children under fourteen or employing children fourteen and above for more than eight hours a day. A
complaint was filed in the US District Court for the Western District of North Carolina by a father in his
own behalf and on behalf of his two minor sons, one under the age of fourteen years and the other
between fourteen and sixteen years, who were employees in a cotton mill in Charlotte, North Carolina.
The father’s lawsuit asked the court to enjoin (block) the enforcement of the act of Congress intended to
prevent interstate commerce in the products of child labor.
The Supreme Court saw the issue as whether Congress had the power under the commerce clause to
control interstate shipment of goods made by children under the age of fourteen. The court found that
Congress did not. The court cited several cases that had considered what interstate commerce could be
constitutionally regulated by Congress. In Hipolite Egg Co. v. United States, the Supreme Court had
sustained the power of Congress to pass the Pure Food and Drug Act, which prohibited the introduction
into the states by means of interstate commerce impure foods and drugs.

[1]

In Hoke v. United States, the

Supreme Court had sustained the constitutionality of the so-called White Slave Traffic Act of 1910,
whereby the transportation of a woman in interstate commerce for the purpose of prostitution was
forbidden. In that case, the court said that Congress had the power to protect the channels of interstate
commerce: “If the facility of interstate transportation can be taken away from the demoralization of
lotteries, the debasement of obscene literature, the contagion of diseased cattle or persons, the impurity of
food and drugs, the like facility can be taken away from the systematic enticement to, and the enslavement
in prostitution and debauchery of women, and, more insistently, of girls.”

[2]

In each of those instances, the Supreme Court said, “[T]he use of interstate transportation was necessary
to the accomplishment of harmful results.” In other words, although the power over interstate
transportation was to regulate, that could only be accomplished by prohibiting the use of the facilities of
interstate commerce to effect the evil intended. But in Hammer v. Dagenhart, that essential element was
lacking. The law passed by Congress aimed to standardize among all the states the ages at which children
Saylor URL: http://www.saylor.org/books

Saylor.org
129

could be employed in mining and manufacturing, while the goods themselves are harmless. Once the
labor is done and the articles have left the factory, the “labor of their production is over, and the mere fact
that they were intended for interstate commerce transportation does not make their production subject to
federal control under the commerce power.”
In short, the early use of the commerce clause was limited to the movement of physical goods between
states. Just because something might enter the channels of interstate commerce later on does not make it
a fit subject for national regulation. The production of articles intended for interstate commerce is a
matter of local regulation. The court therefore upheld the result from the district and circuit court of
appeals; the application of the federal law was enjoined. Goods produced by children under the age of
fourteen could be shipped anywhere in the United States without violating the federal law.

From the New Deal to the New Frontier and the Great Society:1930s–1970
During the global depression of the 1930s, the US economy saw jobless rates of a third of all workers, and
President Roosevelt’s New Deal program required more active federal legislation. Included in the New
Deal program was the recognition of a “right” to form labor unions without undue interference from
employers. Congress created the National Labor Relations Board (NLRB) in 1935 to investigate and to
enjoin employer practices that violated this right.
In NLRB v. Jones & Laughlin Steel Corporation, a union dispute with management at a large steelproducing facility near Pittsburgh, Pennsylvania, became a court case. In this case, the NLRB had charged
the Jones & Laughlin Steel Corporation with discriminating against employees who were union members.
The company’s position was that the law authorizing the NLRB was unconstitutional, exceeding
Congress’s powers. The court held that the act was narrowly constructed so as to regulate industrial
activities that had the potential to restrict interstate commerce. The earlier decisions under the commerce
clause to the effect that labor relations had only an indirect effect on commerce were effectively reversed.
Since the ability of employees to engage in collective bargaining (one activity protected by the act) is “an
essential condition of industrial peace,” the national government was justified in penalizing corporations
engaging in interstate commerce that “refuse to confer and negotiate” with their workers. This was,

Saylor URL: http://www.saylor.org/books

Saylor.org
130

however, a close decision, and the switch of one justice made this ruling possible. Without this switch, the
New Deal agenda would have been effectively derailed.

The Substantial Effects Doctrine: World War II to the 1990s
Subsequent to NLRB v. Jones & Laughlin Steel Corporation, Congress and the courts generally accepted
that even modest impacts on interstate commerce were “reachable” by federal legislation. For example,
the case of Wickard v. Filburn, from 1942, represents a fairly long reach for Congress in regulating what
appear to be very local economic decisions (Section 4.6.2).
Wickard established that “substantial effects” in interstate commerce could be very local indeed! But
commerce clause challenges to federal legislation continued. In the 1960s, the Civil Rights Act of 1964 was
challenged on the ground that Congress lacked the power under the commerce clause to regulate what
was otherwise fairly local conduct. For example, Title II of the act prohibited racial discrimination in
public accommodations (such as hotels, motels, and restaurants), leading to the famous case
of Katzenbach v. McClung(1964).
Ollie McClung’s barbeque place in Birmingham, Alabama, allowed “colored” people to buy takeout at the
back of the restaurant but not to sit down with “white” folks inside. The US attorney sought a court order
to require Ollie to serve all races and colors, but Ollie resisted on commerce clause grounds: the federal
government had no business regulating a purely local establishment. Indeed, Ollie did not advertise
nationally, or even regionally, and had customers only from the local area. But the court found that some
42 percent of the supplies for Ollie’s restaurant had moved in the channels of interstate commerce. This
was enough to sustain federal regulation based on the commerce clause.

[3]

For nearly thirty years following, it was widely assumed that Congress could almost always find some
interstate commerce connection for any law it might pass. It thus came as something of a shock in 1995
when the Rehnquist court decided U.S. v. Lopez. Lopez had been convicted under a federal law that
prohibited possession of firearms within 1,000 feet of a school. The law was part of a twenty-year trend
(roughly 1970 to 1990) for senators and congressmen to pass laws that were tough on crime. Lopez’s
lawyer admitted that Lopez had had a gun within 1,000 feet of a San Antonio school yard but challenged
the law itself, arguing that Congress exceeded its authority under the commerce clause in passing this
Saylor URL: http://www.saylor.org/books

Saylor.org
131

legislation. The US government’s Solicitor General argued on behalf of the Department of Justice to the
Supreme Court that Congress was within its constitutional rights under the commerce clause because
education of the future workforce was the foundation for a sound economy and because guns at or near
school yards detracted from students’ education. The court rejected this analysis, noting that with the
government’s analysis, an interstate commerce connection could be conjured from almost anything.
Lopez went free because the law itself was unconstitutional, according to the court.
Congress made no attempt to pass similar legislation after the case was decided. But in passing
subsequent legislation, Congress was often careful to make a record as to why it believed it was addressing
a problem that related to interstate commerce. In 1994, Congress passed the Violence Against Women Act
(VAWA), having held hearings to establish why violence against women on a local level would impair
interstate commerce. In 1994, while enrolled at Virginia Polytechnic Institute (Virginia Tech), Christy
Brzonkala alleged that Antonio Morrison and James Crawford, both students and varsity football players
at Virginia Tech, had raped her. In 1995, Brzonkala filed a complaint against Morrison and Crawford
under Virginia Tech’s sexual assault policy. After a hearing, Morrison was found guilty of sexual assault
and sentenced to immediate suspension for two semesters. Crawford was not punished. A second hearing
again found Morrison guilty. After an appeal through the university’s administrative system, Morrison’s
punishment was set aside, as it was found to be “excessive.” Ultimately, Brzonkala dropped out of the
university. Brzonkala then sued Morrison, Crawford, and Virginia Tech in federal district court, alleging
that Morrison’s and Crawford’s attack violated 42 USC Section 13981, part of the VAWA), which provides
a federal civil remedy for the victims of gender-motivated violence. Morrison and Crawford moved to
dismiss Brzonkala’s suit on the ground that Section 13981’s civil remedy was unconstitutional. In
dismissing the complaint, the district court found that that Congress lacked authority to enact Section
13981 under either the commerce clause or the Fourteenth Amendment, which Congress had explicitly
identified as the sources of federal authority for the VAWA. Ultimately, the court of appeals affirmed, as
did the Supreme Court.
The Supreme Court held that Congress lacked the authority to enact a statute under the commerce clause
or the Fourteenth Amendment because the statute did not regulate an activity that substantially affected
interstate commerce nor did it redress harm caused by the state. Chief Justice William H. Rehnquist
wrote for the court that “under our federal system that remedy must be provided by the Commonwealth of
Saylor URL: http://www.saylor.org/books

Saylor.org
132

Virginia, and not by the United States.” Dissenting, Justice Stephen G. Breyer argued that the majority
opinion “illustrates the difficulty of finding a workable judicial Commerce Clause touchstone.” Justice
David H. Souter, dissenting, noted that VAWA contained a “mountain of data assembled by
Congress…showing the effects of violence against women on interstate commerce.”
The absence of a workable judicial commerce clause touchstone remains. In 1996, California voters
passed the Compassionate Use Act, legalizing marijuana for medical use. California’s law conflicted with
the federal Controlled Substances Act (CSA), which banned possession of marijuana. After the Drug
Enforcement Administration (DEA) seized doctor-prescribed marijuana from a patient’s home, a group of
medical marijuana users sued the DEA and US Attorney General John Ashcroft in federal district court.
The medical marijuana users argued that the CSA—which Congress passed using its constitutional power
to regulate interstate commerce—exceeded Congress’s commerce clause power. The district court ruled
against the group, but the Ninth Circuit Court of Appeals reversed and ruled the CSA unconstitutional
because it applied to medical marijuana use solely within one state. In doing so, the Ninth Circuit relied
on U.S. v. Lopez (1995) and U.S. v. Morrison (2000) to say that using medical marijuana did not
“substantially affect” interstate commerce and therefore could not be regulated by Congress.
But by a 6–3 majority, the Supreme Court held that the commerce clause gave Congress authority to
prohibit the local cultivation and use of marijuana, despite state law to the contrary. Justice John Paul
Stevens argued that the court’s precedents established Congress’s commerce clause power to regulate
purely local activities that are part of a “class of activities” with a substantial effect on interstate
commerce. The majority argued that Congress could ban local marijuana use because it was part of such a
class of activities: the national marijuana market. Local use affected supply and demand in the national
marijuana market, making the regulation of intrastate use “essential” to regulating the drug’s national
market.
Notice how similar this reasoning is to the court’s earlier reasoning in Wickard v. Filburn (Section 4.6.2).
In contrast, the court’s conservative wing was adamant that federal power had been exceeded. Justice
Clarence Thomas’s dissent in Gonzalez v. Raich stated that Raich’s local cultivation and consumption of
marijuana was not “Commerce…among the several States.” Representing the “originalist” view that the
Constitution should mostly mean what the Founders meant it to mean, he also said that in the early days

Saylor URL: http://www.saylor.org/books

Saylor.org
133

of the republic, it would have been unthinkable that Congress could prohibit the local cultivation,
possession, and consumption of marijuana.

KEY TAKEAWAY

The commerce clause is the basis on which the federal government regulates interstate economic activity.
The phrase “interstate commerce” has been subject to differing interpretations by the Supreme Court
over the past one hundred years. There are certain matters that are essentially local or intrastate, but the
range of federal involvement in local matters is still considerable.

EXERCISES

1.

Why would Congress have power under the Civil Rights Act of 1964 to require restaurants and hotels to
not discriminate against interstate travelers on the basis of race, color, sex, religion, or national origin?
Suppose the Holiday Restaurant near I-80 in Des Moines, Iowa, has a sign that says, “We reserve the right
to refuse service to any Muslim or person of Middle Eastern descent.” Suppose also that the restaurant is
very popular locally and that only 40 percent of its patrons are travelers on I-80. Are the owners of the
Holiday Restaurant in violation of the Civil Rights Act of 1964? What would happen if the owners resisted
enforcement by claiming that Title II of the act (relating to “public accommodations” such as hotels,
motels, and restaurants) was unconstitutional?

2.

If the Supreme Court were to go back to the days of Hammer v. Dagenhart and rule that only goods and
services involving interstate movement could be subject to federal law, what kinds of federal programs
might be lacking a sound basis in the commerce clause? “Obamacare”? Medicare? Homeland security?
Social Security? What other powers are granted to Congress under the Constitution to legislate for the
general good of society?
3.

[1] Hipolite Egg Co. v. United States, 220 US 45 (1911).

4.

[2] Hoke v. United States, 227 US 308 (1913).

5.

[3] Katzenbach v. McClung, 379 US 294 (1964).

4.3 Dormant Commerce Clause

LEARNING OBJECTIVES

Saylor URL: http://www.saylor.org/books

Saylor.org
134

1.

Understand that when Congress does not exercise its powers under the commerce clause, the Supreme
Court may still limit state legislation that discriminates against interstate commerce or places an undue
burden on interstate commerce.

2.

Distinguish between “discrimination” dormant-commerce-clause cases and “undue burden” dormantcommerce-clause cases.

Congress has the power to legislate under the commerce clause and often does legislate. For
example, Congress might say that trucks moving on interstate highways must not be more than
seventy feet in length. But if Congress does not exercise its powers and regulate in certain areas (such
as the size and length of trucks on interstate highways), states may make their own rules. States may
do so under the so-called historic police powers of states that were never yielded up to the federal
government.
These police powers can be broadly exercised by states for purposes of health, education, welfare,
safety, morals, and the environment. But the Supreme Court has reserved for itself the power to
determine when state action is excessive, even when Congress has not used the commerce clause to
regulate. This power is claimed to exist in the dormant commerce clause.
There are two ways that a state may violate the dormant commerce clause. If a state passes a law that
is an “undue burden” on interstate commerce or that “discriminates” against interstate commerce, it
will be struck down. Kassel v. Consolidated Freightways, in Section 4.7 "Summary and Exercises", is
an example of a case where Iowa imposed an undue burden on interstate commerce by prohibiting
double trailers on its highways. [1] Iowa’s prohibition was judicially declared void when the Supreme
Court judged it to be an undue burden.
Discrimination cases such as Hunt v. Washington Apple Advertising Commission (Section 4.6 "Cases")
pose a different standard. The court has been fairly inflexible here: if one state discriminates in its
treatment of any article of commerce based on its state of origin, the court will strike down the law.
For example, in Oregon Waste Systems v. Department of Environmental Quality,the state wanted to
place a slightly higher charge on waste coming from out of state. [2] The state’s reasoning was that instate residents had already contributed to roads and other infrastructure and that tipping fees at
waste facilities should reflect the prior contributions of in-state companies and residents. Out-ofstate waste handlers who wanted to use Oregon landfills objected and won their dormant commerce
Saylor URL: http://www.saylor.org/books

Saylor.org
135

clause claim that Oregon’s law discriminated “on its face” against interstate commerce. Under the
Supreme Court’s rulings, anything that moves in channels of interstate commerce is “commerce,”
even if someone is paying to get rid of something instead of buying something.
Thus the states are bound by Supreme Court decisions under the dormant commerce clause to do
nothing that differentiates between articles of commerce that originate from within the state from
those that originate elsewhere. If Michigan were to let counties decide for themselves whether to take
garbage from outside of the county or not, this could also be a discrimination based on a place of
origin outside the state. (Suppose, for instance, each county were to decide not to take waste from
outside the county; then all Michigan counties would effectively be excluding waste from outside of
Michigan, which is discriminatory.) [3]
The Supreme Court probably would uphold any solid waste requirements that did not differentiate
on the basis of origin. If, for example, all waste had to be inspected for specific hazards, then the law
would apply equally to in-state and out-of-state garbage. Because this is the dormant commerce
clause, Congress could still act (i.e., it could use its broad commerce clause powers) to say that states
are free to keep out-of-state waste from coming into their own borders. But Congress has declined to
do so. What follows is a statement from one of the US senators from Michigan, Carl Levin, in 2003,
regarding the significant amounts of waste that were coming into Michigan from Toronto, Canada.

Dealing with Unwelcome Waste
Senator Carl Levin, January 2003
Michigan is facing an intolerable situation with regard to the importation of waste from other
states and Canada.
Canada is the largest source of waste imports to Michigan. Approximately 65 truckloads of waste
come in to Michigan per day from Toronto alone, and an estimated 110–130 trucks come in from
Canada each day.
This problem isn’t going to get any better. Ontario’s waste shipments are growing as the Toronto
area signs new contracts for waste disposal here and closes its two remaining landfills. At the
beginning of 1999, the Toronto area was generating about 2.8 million tons of waste annually,

Saylor URL: http://www.saylor.org/books

Saylor.org
136

about 700,000 tons of which were shipped to Michigan. By early this year, barring unforeseen
developments, the entire 2.8 million tons will be shipped to Michigan for disposal.
Why can’t Canada dispose of its trash in Canada? They say that after 20 years of searching they
have not been able to find a suitable Ontario site for Toronto’s garbage. Ontario has about
345,000 square miles compared to Michigan’s 57,000 square miles. With six times the land mass,
that argument is laughable.
The Michigan Department of Environmental Quality estimates that, for every five years of
disposal of Canadian waste at the current usage volume, Michigan is losing a full year of landfill
capacity. The environmental impacts on landfills, including groundwater contamination, noise
pollution and foul odors, are exacerbated by the significant increase in the use of our landfills
from sources outside of Michigan.
I have teamed up with Senator Stabenow and Congressman Dingell to introduce legislation that
would strengthen our ability to stop shipments of waste from Canada.
We have protections contained in a 17 year-old international agreement between the U.S. and
Canada called the Agreement Concerning the Transboundary Movement of Hazardous Waste.
The U.S. and Canada entered into this agreement in 1986 to allow the shipment of hazardous
waste across the U.S./Canadian border for treatment, storage or disposal. In 1992, the two
countries decided to add municipal solid waste to the agreement. To protect both countries, the
agreement requires notification of shipments to the importing country and it also provides that
the importing country may withdraw consent for shipments. Both reasons are evidence that these
shipments were intended to be limited. However, the agreement’s provisions have not been
enforced by the United States.
Canada could not export waste to Michigan without the 1986 agreement, but the U.S. has not
implemented the provisions that are designed to protect the people of Michigan. Although those of
us that introduced this legislation believe that the Environmental Protection Agency has the
authority to enforce this agreement, they have not done so. Our bill would require the EPA
[Environmental Protection Agency] to enforce the agreement.
In order to protect the health and welfare of the citizens of Michigan and our environment, we
must consider the impact of the importation of trash on state and local recycling efforts, landfill
Saylor URL: http://www.saylor.org/books

Saylor.org
137

capacity, air emissions, road deterioration resulting from increased vehicular traffic and public
health and the environment.
Our bill would require the EPA to consider these factors in determining whether to accept imports
of trash from Canada. It is my strong view that such a review should lead the EPA to say “no” to
the status quo of trash imports.

KEY TAKEAWAY

Where Congress does not act pursuant to its commerce clause powers, the states are free to legislate on
matters of commerce under their historic police powers. However, the Supreme Court has set limits on
such powers. Specifically, states may not impose undue burdens on interstate commerce and may not
discriminate against articles in interstate commerce.

EXERCISES

1.

Suppose that the state of New Jersey wishes to limit the amount of hazardous waste that enters into its
landfills. The general assembly in New Jersey passes a law that specifically forbids any hazardous waste
from entering into the state. All landfills are subject to tight regulations that will allow certain kinds of
hazardous wastes originating in New Jersey to be put in New Jersey landfills but that impose significant
criminal fines on landfill operators that accept out-of-state hazardous waste. The Baldessari Brothers
Landfill in Linden, New Jersey, is fined for taking hazardous waste from a New York State transporter and
appeals that ruling on the basis that New Jersey’s law is unconstitutional. What is the result?

2.

The state of Arizona determines through its legislature that trains passing through the state cannot be
longer than seventy cars. There is some evidence that in Eastern US states longer trains pose some safety
hazards. There is less evidence that long trains are a problem in Western states. Several major railroads
find the Arizona legislation costly and burdensome and challenge the legislation after applied-for permits
for longer trains are denied. What kind of dormant commerce clause challenge is this, and what would it
take for the challenge to be successful?
3.

[1] Kassell v. Consolidated Freightways, 450 US 662 (1981).

4.

[2] Oregon Waste Systems v. Department of Environmental Quality, 511 US 93 (1994).

5.

[3] Fort Gratiot Sanitary Landfill v. Michigan Dep’t of Natural Resources, 504 US 353 (1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
138

4.4 Preemption: The Supremacy Clause

LEARNING OBJECTIVES

1.

Understand the role of the supremacy clause in the balance between state and federal power.

2.

Give examples of cases where state legislation is preempted by federal law and cases where state
legislation is not preempted by federal law.

When Congress does use its power under the commerce clause, it can expressly state that it wishes to
have exclusive regulatory authority. For example, when Congress determined in the 1950s to
promote nuclear power (“atoms for peace”), it set up the Nuclear Regulatory Commission and
provided a limitation of liability for nuclear power plants in case of a nuclear accident. The states
were expressly told to stay out of the business of regulating nuclear power or the movement of
nuclear materials. Thus Rochester, Minnesota, or Berkeley, California, could declare itself a nuclearfree zone, but the federal government would have preempted such legislation. If Michigan wished to
set safety standards at Detroit Edison’s Fermi II nuclear reactor that were more stringent than the
federal Nuclear Regulatory Commission’s standards, Michigan’s standards would be preempted and
thus be void.
Even where Congress does not expressly preempt state action, such action may be impliedly preempted. States cannot constitutionally pass laws that interfere with the accomplishment of the
purposes of the federal law. Suppose, for example, that Congress passes a comprehensive law that
sets standards for foreign vessels to enter the navigable waters and ports of the United States. If a
state creates a law that sets standards that conflict with the federal law or sets standards so
burdensome that they interfere with federal law, the doctrine of preemption will (in accordance
with the supremacy clause) void the state law or whatever parts of it are inconsistent with federal
law.
But Congress can allow what might appear to be inconsistencies; the existence of federal statutory
standards does not always mean that local and state standards cannot be more stringent. If
California wants cleaner air or water than other states, it can set stricter standards—nothing in the
Clean Water Act or Clean Air Act forbids the state from setting stricter pollution standards. As the
auto industry well knows, California has set stricter standards for auto emissions. Since the 1980s,

Saylor URL: http://www.saylor.org/books

Saylor.org
139

most automakers have made both a federal car and a California car, because federal Clean Air Act
emissions restrictions do not preempt more rigorous state standards.
Large industries and companies actually prefer regulation at the national level. It is easier for a large
company or industry association to lobby in Washington, DC, than to lobby in fifty different states.
Accordingly, industry often asks Congress to put preemptive language into its statutes. The tobacco
industry is a case in point.
The cigarette warning legislation of the 1960s (where the federal government required warning
labels on cigarette packages) effectively preempted state negligence claims based on failure to warn.
When the family of a lifetime smoker who had died sued in New Jersey court, one cause of action was
the company’s failure to warn of the dangers of its product. The Supreme Court reversed the jury’s
award based on the federal preemption of failure to warn claims under state law. [1]

The Supremacy Clause
Article VI
This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
and all Treaties made, or which shall be made, under the Authority of the United States, shall be
the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in
the Constitution or Laws of any State to the Contrary notwithstanding.

The preemption doctrine derives from the supremacy clause of the Constitution, which states that the
“Constitution and the Laws of the United States…shall be the supreme Law of the Land…any Thing
in the Constitutions or Laws of any State to the Contrary notwithstanding.” This means of course,
that any federal law—even a regulation of a federal agency—would control over any conflicting state
law.
Preemption can be either express or implied. When Congress chooses to expressly preempt state law,
the only question for courts becomes determining whether the challenged state law is one that the
federal law is intended to preempt. Implied preemption presents more difficult issues. The court has
to look beyond the express language of federal statutes to determine whether Congress has “occupied
the field” in which the state is attempting to regulate, or whether a state law directly conflicts with
federal law, or whether enforcement of the state law might frustrate federal purposes.

Saylor URL: http://www.saylor.org/books

Saylor.org
140

Federal “occupation of the field” occurs, according to the court in Pennsylvania v. Nelson (1956),
when there is “no room” left for state regulation. Courts are to look to the pervasiveness of the
federal scheme of regulation, the federal interest at stake, and the danger of frustration of federal
goals in making the determination as to whether a challenged state law can stand.
In Silkwood v. Kerr-McGee (1984), the court, voting 5–4, found that a $10 million punitive damages
award (in a case litigated by famed attorney Gerry Spence) against a nuclear power plant was not
impliedly preempted by federal law. Even though the court had recently held that state regulation of
the safety aspects of a federally licensed nuclear power plant was preempted, the court drew a
different conclusion with respect to Congress’s desire to displace state tort law—even though the tort
actions might be premised on a violation of federal safety regulations.
Cipollone v. Liggett Group (1993) was a closely watched case concerning the extent of an express

preemption provision in two cigarette labeling laws of the 1960s. The case was a wrongful death
action brought against tobacco companies on behalf of Rose Cipollone, a lung cancer victim who had
started smoking cigarette in the 1940s. The court considered the preemptive effect on state law of a
provision that stated, “No requirement based on smoking and health shall be imposed under state
law with respect to the advertising and promotion of cigarettes.” The court concluded that several
types of state tort actions were preempted by the provision but allowed other types to go forward.

KEY TAKEAWAY

In cases of conflicts between state and federal law, federal law will preempt (or control) state law because
of the supremacy clause. Preemption can be express or implied. In cases where preemption is implied, the
court usually finds that compliance with both state and federal law is not possible or that a federal
regulatory scheme is comprehensive (i.e., “occupies the field”) and should not be modified by state
actions.

1.

EXERCISES

For many years, the United States engaged in discussions with friendly nations as to the reciprocal use of
ports and harbors. These discussions led to various multilateral agreements between the nations as to the
configuration of oceangoing vessels and how they would be piloted. At the same time, concern over oil
spills in Puget Sound led the state of Washington to impose fairly strict standards on oil tankers and
requirements for the training of oil tanker pilots. In addition, Washington’s state law imposed many other

Saylor URL: http://www.saylor.org/books

Saylor.org
141

requirements that went above and beyond agreed-upon requirements in the international agreements
negotiated by the federal government. Are the Washington state requirements preempted by federal
law?
2.

The Federal Arbitration Act of 1925 requires that all contracts for arbitration be treated as any other
contract at common law. Suppose that the state of Alabama wishes to protect its citizens from a variety
of arbitration provisions that they might enter into unknowingly. Thus the legislation provides that all
predispute arbitration clauses be in bold print, that they be of twelve-point font or larger, that they be
clearly placed within the first two pages of any contract, and that they have a separate signature line
where the customer, client, or patient acknowledges having read, understood, and signed the arbitration
clause in addition to any other signatures required on the contract. The legislation does preserve the right
of consumers to litigate in the event of a dispute arising with the product or service provider; that is, with
this legislation, consumers will not unknowingly waive their right to a trial at common law. Is the Alabama
law preempted by the Federal Arbitration Act?

[1] Cippolone v. Liggett Group, 505 US 504 (1993).

4.5 Business and the Bill of Rights

LEARNING OBJECTIVES

1.

Understand and describe which articles in the Bill of Rights apply to business activities and how they
apply.

2.

Explain the application of the Fourteenth Amendment—including the due process clause and the equal
protection clause—to various rights enumerated in the original Bill of Rights.

We have already seen the Fourteenth Amendment’s application in Burger King v. Rudzewicz (Section
3.9 "Cases"). In that case, the court considered whether it was constitutionally correct for a court to
assert personal jurisdiction over a nonresident. The states cannot constitutionally award a judgment
against a nonresident if doing so would offend traditional notions of fair play and substantial justice.
Even if the state’s long-arm statute would seem to allow such a judgment, other states should not
give it full faith and credit (see Article V of the Constitution). In short, a state’s long-arm statute
cannot confer personal jurisdiction that the state cannot constitutionally claim.
The Bill of Rights (the first ten amendments to the Constitution) was originally meant to apply to
federal actions only. During the twentieth century, the court began to apply selected rights to state
Saylor URL: http://www.saylor.org/books

Saylor.org
142

action as well. So, for example, federal agents were prohibited from using evidence seized in violation
of the Fourth Amendment, but state agents were not, until Mapp v. Ohio (1960), when the court
applied the guarantees (rights) of the Fourth Amendment to state action as well. In this and in
similar cases, the Fourteenth Amendment’s due process clause was the basis for the court’s action.
The due process clause commanded that states provide due process in cases affecting the life, liberty,
or property of US citizens, and the court saw in this command certain “fundamental guarantees” that
states would have to observe. Over the years, most of the important guarantees in the Bill of Rights
came to apply to state as well as federal action. The court refers to this process as selective
incorporation.
Here are some very basic principles to remember:
1.

The guarantees of the Bill of Rights apply only to state and federal government action. They do not
limit what a company or person in the private sector may do. For example, states may not impose
censorship on the media or limit free speech in a way that offends the First Amendment, but your
boss (in the private sector) may order you not to talk to the media.

2. In some cases, a private company may be regarded as participating in “state action.” For example, a
private defense contractor that gets 90 percent of its business from the federal government has been
held to be public for purposes of enforcing the constitutional right to free speech (the company had a
rule barring its employees from speaking out in public against its corporate position). It has even been
argued that public regulation of private activity is sufficient to convert the private into public activity,
thus subjecting it to the requirements of due process. But the Supreme Court rejected this extreme
view in 1974 when it refused to require private power companies, regulated by the state, to give
customers a hearing before cutting off electricity for failure to pay the bill.

[1]

3. States have rights, too. While “states rights” was a battle cry of Southern states before the Civil War,
the question of what balance to strike between state sovereignty and federal union has never been
simple. In Kimel v. Florida, for example, the Supreme Court found in the words of the Eleventh
Amendment a basis for declaring that states may not have to obey certain federal statutes.

First Amendment
Saylor URL: http://www.saylor.org/books

Saylor.org
143

In part, the First Amendment states that “Congress shall make no law…abridging the freedom of speech,
or of the press.” The Founding Fathers believed that democracy would work best if people (and the press)
could talk or write freely, without governmental interference. But the First Amendment was also not
intended to be as absolute as it sounded. Oliver Wendell Holmes’s famous dictum that the law does not
permit you to shout “Fire!” in a crowded theater has seldom been answered, “But why not?” And no one in
1789 thought that defamation laws (torts for slander and libel) had been made unconstitutional.
Moreover, because the apparent purpose of the First Amendment was to make sure that the nation had a
continuing, vigorous debate over matters political, political speech has been given the highest level of
protection over such other forms of speech as (1) “commercial speech,” (2) speech that can and should be
limited by reasonable “time, place, and manner” restrictions, or (3) obscene speech.
Because of its higher level of protection, political speech can be false, malicious, mean-spirited, or even a
pack of lies. A public official in the United States must be prepared to withstand all kinds of false
accusations and cannot succeed in an action for defamation unless the defendant has acted with “malice”
and “reckless disregard” of the truth. Public figures, such as CEOs of the largest US banks, must also be
prepared to withstand accusations that are false. In any defamation action, truth is a defense, but a
defamation action brought by a public figure or public official must prove that the defendant not only has
his facts wrong but also lies to the public in a malicious way with reckless disregard of the truth.
Celebrities such as Lindsay Lohan and Jon Stewart have the same burden to go forward with a defamation
action. It is for this reason that the National Enquirer writes exclusively about public figures, public
officials, and celebrities; it is possible to say many things that aren’t completely true and still have the
protection of the First Amendment.
Political speech is so highly protected that the court has recognized the right of people to support political
candidates through campaign contributions and thus promote the particular viewpoints and speech of
those candidates. Fearing the influence of money on politics, Congress has from time to time placed
limitations on corporate contributions to political campaigns. But the Supreme Court has had mixed
reactions over time. Initially, the court recognized the First Amendment right of a corporation to donate
money, subject to certain limits.

[2]

In another case, Austin v. Michigan Chamber of Commerce (1990), the

Michigan Campaign Finance Act prohibited corporations from using treasury money for independent
expenditures to support or oppose candidates in elections for state offices. But a corporation could make
Saylor URL: http://www.saylor.org/books

Saylor.org
144

such expenditures if it set up an independent fund designated solely for political purposes. The law was
passed on the assumption that “the unique legal and economic characteristics of corporations necessitate
some regulation of their political expenditures to avoid corruption or the appearance of corruption.”
The Michigan Chamber of Commerce wanted to support a candidate for Michigan’s House of
Representatives by using general funds to sponsor a newspaper advertisement and argued that as a
nonprofit organization, it was not really like a business firm. The court disagreed and upheld the Michigan
law. Justice Marshall found that the chamber was akin to a business group, given its activities, linkages
with community business leaders, and high percentage of members (over 75 percent) that were business
corporations. Furthermore, Justice Marshall found that the statute was narrowly crafted and
implemented to achieve the important goal of maintaining integrity in the political process. But as you
will see in Citizens United v. Federal Election Commission (Section 4.6 "Cases"), Austin was overruled;
corporations are recognized as “persons” with First Amendment political speech rights that cannot be
impaired by Congress or the states without some compelling governmental interest with restrictions on
those rights that are “narrowly tailored.”

Fourth Amendment
The Fourth Amendment says, “all persons shall be secure in their persons, houses, papers, and effects
from unreasonable searches and seizures, and no warrants shall issue, but upon probable cause, before a
magistrate and upon Oath, specifically describing the persons to be searched and places to be seized.”
The court has read the Fourth Amendment to prohibit only those government searches or seizures that
are “unreasonable.” Because of this, businesses that are in an industry that is “closely regulated” can be
searched more frequently and can be searched without a warrant. In one case, an auto parts dealer at a
junkyard was charged with receiving stolen auto parts. Part of his defense was to claim that the search
that found incriminating evidence was unconstitutional. But the court found the search reasonable,
because the dealer was in a “closely regulated industry.”
In the 1980s, Dow Chemical objected to an overflight by the US Environmental Protection Agency (EPA).
The EPA had rented an airplane to fly over the Midland, Michigan, Dow plant, using an aerial mapping
camera to photograph various pipes, ponds, and machinery that were not covered by a roof. Because the
Saylor URL: http://www.saylor.org/books

Saylor.org
145

court’s precedents allowed governmental intrusions into “open fields,” the EPA search was ruled
constitutional. Because the literal language of the Fourth Amendment protected “persons, houses, papers,
and effects,” anything searched by the government in “open fields” was reasonable. (The court’s opinion
suggested that if Dow had really wanted privacy from governmental intrusion, it could have covered the
pipes and machinery that were otherwise outside and in open fields.)
Note again that constitutional guarantees like the Fourth Amendment apply to governmental action. Your
employer or any private enterprise is not bound by constitutional limits. For example, if drug testing of all
employees every week is done by government agency, the employees may have a cause of action to object
based on the Fourth Amendment. However, if a private employer begins the same kind of routine drug
testing, employees have no constitutional arguments to make; they can simply leave that employer, or
they may pursue whatever statutory or common-law remedies are available.

Fifth Amendment
The Fifth Amendment states, “No person shall be…deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just compensation.”
The Fifth Amendment has three principal aspects: procedural due process, the takings clause,
and substantive due process. In terms of procedural due process, the amendment prevents government
from arbitrarily taking the life of a criminal defendant. In civil lawsuits, it is also constitutionally essential
that the proceedings be fair. This is why, for example, the defendant in Burger King v. Rudzewicz had a
serious constitutional argument, even though he lost.
The takings clause of the Fifth Amendment ensures that the government does not take private property
without just compensation. In the international setting, governments that take private property engage in
what is called expropriation. The standard under customary international law is that when governments
do that, they must provide prompt, adequate, and effective compensation. This does not always happen,
especially where foreign owners’ property is being expropriated. The guarantees of the Fifth Amendment
(incorporated against state action by the Fourteenth Amendment) are available to property owners where
state, county, or municipal government uses the power of eminent domain to take private property for
public purposes. Just what is a public purpose is a matter of some debate. For example, if a city were to
condemn economically viable businesses or neighborhoods to construct a baseball stadium with public
money to entice a private enterprise (the baseball team) to stay, is a public purpose being served?
Saylor URL: http://www.saylor.org/books

Saylor.org
146

In Kelo v. City of New London, Mrs. Kelo and other residents fought the city of New London, in its
attempt to use powers of eminent domain to create an industrial park and recreation area that would have
Pfizer & Co. as a principal tenant.

[3]

The city argued that increasing its tax base was a sufficient public

purpose. In a very close decision, the Supreme Court determined that New London’s actions did not
violate the takings clause. However, political reactions in various states resulted in a great deal of new
state legislation that would limit the scope of public purpose in eminent domain takings and provide
additional compensation to property owners in many cases.
In addition to the takings clause and aspects of procedural due process, the Fifth Amendment is also the
source of what is called substantive due process. During the first third of the twentieth century, the
Supreme Court often nullified state and federal laws using substantive due process. In 1905, for example,
in Lochner v. New York, the Supreme Court voided a New York statute that limited the number of hours
that bakers could work in a single week. New York had passed the law to protect the health of employees,
but the court found that this law interfered with the basic constitutional right of private parties to freely
contract with one another. Over the next thirty years, dozens of state and federal laws were struck down
that aimed to improve working conditions, secure social welfare, or establish the rights of unions.
However, in 1934, during the Great Depression, the court reversed itself and began upholding the kinds of
laws it had struck down earlier.
Since then, the court has employed a two-tiered analysis of substantive due process claims. Under the first
tier, legislation on economic matters, employment relations, and other business affairs is subject to
minimal judicial scrutiny. This means that a law will be overturned only if it serves no rational
government purpose. Under the second tier, legislation concerning fundamental liberties is subject to
“heightened judicial scrutiny,” meaning that a law will be invalidated unless it is “narrowly tailored to
serve a significant government purpose.”
The Supreme Court has identified two distinct categories of fundamental liberties. The first category
includes most of the liberties expressly enumerated in the Bill of Rights. Through a process known as
selective incorporation, the court has interpreted the due process clause of the Fourteenth Amendment to
bar states from denying their residents the most important freedoms guaranteed in the first ten
amendments to the federal Constitution. Only the Third Amendment right (against involuntary
quartering of soldiers) and the Fifth Amendment right to be indicted by a grand jury have not been made
Saylor URL: http://www.saylor.org/books

Saylor.org
147

applicable to the states. Because these rights are still not applicable to state governments, the Supreme
Court is often said to have “selectively incorporated” the Bill of Rights into the due process clause of the
Fourteenth Amendment.
The second category of fundamental liberties includes those liberties that are not expressly stated in the
Bill of Rights but that can be seen as essential to the concepts of freedom and equality in a democratic
society. These unstated liberties come from Supreme Court precedents, common law, moral philosophy,
and deeply rooted traditions of US legal history. The Supreme Court has stressed that he
word liberty cannot be defined by a definitive list of rights; rather, it must be viewed as a rational
continuum of freedom through which every aspect of human behavior is protected from arbitrary
impositions and random restraints. In this regard, as the Supreme Court has observed, the due process
clause protects abstract liberty interests, including the right to personal autonomy, bodily integrity, selfdignity, and self-determination.
These liberty interests often are grouped to form a general right to privacy, which was first recognized
in Griswold v. Connecticut (Section 4.6.1), where the Supreme Court struck down a state statute
forbidding married adults from using, possessing, or distributing contraceptives on the ground that the
law violated the sanctity of the marital relationship. According to Justice Douglas’s plurality opinion, this
penumbra of privacy, though not expressly mentioned in the Bill of Rights, must be protected to establish
a buffer zone or breathing space for those freedoms that are constitutionally enumerated.
But substantive due process has seen fairly limited use since the 1930s. During the 1990s, the Supreme
Court was asked to recognize a general right to die under the doctrine of substantive due process.
Although the court stopped short of establishing such a far-reaching right, certain patients may exercise a
constitutional liberty to hasten their deaths under a narrow set of circumstances. In Cruzan v. Missouri
Department of Health, the Supreme Court ruled that the due process clause guarantees the right of
competent adults to make advanced directives for the withdrawal of life-sustaining measures should they
become incapacitated by a disability that leaves them in a persistent vegetative state.

[4]

Once it has been

established by clear and convincing evidence that a mentally incompetent and persistently vegetative
patient made such a prior directive, a spouse, parent, or other appropriate guardian may seek to terminate
any form of artificial hydration or nutrition.

Fourteenth Amendment: Due Process and Equal Protection Guarantees
Saylor URL: http://www.saylor.org/books

Saylor.org
148

The Fourteenth Amendment (1868) requires that states treat citizens of other states with due process.
This can be either an issue of procedural due process (as in Section 3.9 "Cases", Burger King v.
Rudzewicz) or an issue of substantive due process. For substantive due process, consider what happened
in an Alabama court not too long ago.

[5]

The plaintiff, Dr. Ira Gore, bought a new BMW for $40,000 from a dealer in Alabama. He later discovered
that the vehicle’s exterior had been slightly damaged in transit from Europe and had therefore been
repainted by the North American distributor prior to his purchase. The vehicle was, by best estimates,
worth about 10 percent less than he paid for it. The distributor, BMW of North America, had routinely
sold slightly damaged cars as brand new if the damage could be fixed for less than 3 percent of the cost of
the car. In the trial, Dr. Gore sought $4,000 in compensatory damages and also punitive damages. The
Alabama trial jury considered that BMW was engaging in a fraudulent practice and wanted to punish the
defendant for a number of frauds it estimated at somewhere around a thousand nationwide. The jury
awarded not only the $4,000 in compensatory damages but also $4 million in punitive damages, which
was later reduced to $2 million by the Alabama Supreme Court. On appeal to the US Supreme Court, the
court found that punitive damages may not be “grossly excessive.” If they are, then they violate
substantive due process. Whatever damages a state awards must be limited to what is reasonably
necessary to vindicate the state’s legitimate interest in punishment and deterrence.
“Equal protection of the laws” is a phrase that originates in the Fourteenth Amendment, adopted in 1868.
The amendment provides that no state shall “deny to any person within its jurisdiction the equal
protection of the laws.” This is the equal protection clause. It means that, generally speaking,
governments must treat people equally. Unfair classifications among people or corporations will not be
permitted. A well-known example of unfair classification would be race discrimination: requiring white
children and black children to attend different public schools or requiring “separate but equal” public
services, such as water fountains or restrooms. Yet despite the clear intent of the 1868 amendment,
“separate but equal” was the law of the land until Brown v. Board of Education (1954).

[6]

Governments make classifications every day, so not all classifications can be illegal under the equal
protection clause. People with more income generally pay a greater percentage of their income in taxes.
People with proper medical training are licensed to become doctors; people without that training cannot
be licensed and commit a criminal offense if they do practice medicine. To know what classifications are
Saylor URL: http://www.saylor.org/books

Saylor.org
149

permissible under the Fourteenth Amendment, we need to know what is being classified. The court has
created three classifications, and the outcome of any equal protection case can usually be predicted by
knowing how the court is likely to classify the case:
•

Minimal scrutiny: economic and social relations. Government actions are usually upheld if there is a
rational basis for them.

•

Intermediate scrutiny: gender. Government classifications are sometimes upheld.

•

Strict scrutiny: race, ethnicity, and fundamental rights. Classifications based on any of these are
almost never upheld.

Under minimal scrutiny for economic and social regulation, laws that regulate economic or social issues
are presumed valid and will be upheld if they are rationally related to legitimate goals of government. So,
for example, if the city of New Orleans limits the number of street vendors to some rational number (more
than one but fewer than the total number that could possibly fit on the sidewalks), the local ordinance
would not be overturned as a violation of equal protection.
Under intermediate scrutiny, the city of New Orleans might limit the number of street vendors who are
men. For example, suppose that the city council decreed that all street vendors must be women, thinking
that would attract even more tourism. A classification like this, based on sex, will have to meet a sterner
test than a classification resulting from economic or social regulation. A law like this would have to
substantially relate to important government objectives. Increasingly, courts have nullified government
sex classifications as societal concern with gender equality has grown. (See Shannon Faulkner’s case
against The Citadel, an all-male state school.)

[7]

Suppose, however, that the city of New Orleans decided that no one of Middle Eastern heritage could
drive a taxicab or be a street vendor. That kind of classification would be examined with strict scrutiny to
see if there was any compelling justification for it. As noted, classifications such as this one are almost
never upheld. The law would be upheld only if it were necessary to promote a compelling state interest.
Very few laws that have a racial or ethnic classification meet that test.
The strict scrutiny test will be applied to classifications involving racial and ethnic criteria as well as
classifications that interfere with a fundamental right. In Palmore v. Sidoti, the state refused to award
[8]

custody to the mother because her new spouse was racially different from the child. This practice was
declared unconstitutional because the state had made a racial classification; this was presumptively
Saylor URL: http://www.saylor.org/books

Saylor.org
150

invalid, and the government could not show a compelling need to enforce such a classification through its
law. An example of government action interfering with a fundamental right will also receive strict
scrutiny. When New York State gave an employment preference to veterans who had been state residents
at the time of entering the military, the court declared that veterans who were new to the state were less
likely to get jobs and that therefore the statute interfered with the right to travel, which was deemed a
fundamental right.

[9]

KEY TAKEAWAY

The Bill of Rights, through the Fourteenth Amendment, largely applies to state actions. The Bill of Rights
has applied to federal actions from the start. Both the Bill of Rights and the Fourteenth Amendment apply
to business in various ways, but it is important to remember that the rights conferred are rights against
governmental action and not the actions of private enterprise.

EXERCISES

1.

John Hanks works at ProLogis. The company decides to institute a drug-testing policy. John is a good and
longtime employee but enjoys smoking marijuana on the weekends. The drug testing will involve urine
samples and, semiannually, a hair sample. It is nearly certain that the drug-testing protocol that ProLogis
proposes will find that Hanks is a marijuana user. The company has made it clear that it will have zero
tolerance for any kind of nonprescribed controlled substances. John and several fellow employees wish to
go to court to challenge the proposed testing as “an unreasonable search and seizure.” Can he possibly
succeed?

2.

Larry Reed, majority leader in the Senate, is attacked in his reelection campaign by a series of ads
sponsored by a corporation (Global Defense, Inc.) that does not like his voting record. The corporation is
upset that Reed would not write a special provision that would favor Global Defense in a defense
appropriations bill. The ads run constantly on television and radio in the weeks immediately preceding
election day and contain numerous falsehoods. For example, in order to keep the government running
financially, Reed found it necessary to vote for a bill that included a last-minute rider that defunded a
small government program for the handicapped, sponsored by someone in the opposing party that
wanted to privatize all programs for the handicapped. The ad is largely paid for by Global Defense and
depicts a handicapped child being helped by the existing program and large letters saying “Does Larry

Saylor URL: http://www.saylor.org/books

Saylor.org
151

Reed Just Not Care?” The ad proclaims that it is sponsored by Citizens Who Care for a Better Tomorrow. Is
this protected speech? Why or why not? Can Reed sue for defamation? Why or why not?
3.

[1] Jackson v. Metropolitan Edison Co., 419 US 345 (1974).

4.

[2] Buckley v. Valeo, 424 US 1 (1976).

5.

[3] Kelo v. City of New London, 545 US 469 (2005).

6.

[4] Cruzan v. Missouri Department of Health, 497 US 261 (1990).

7.

[5] BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996)

8.

[6] Plessy v. Ferguson, 163 US 537 (1896).

9.

[7] United States v. Virginia, 518 US 515 (1996).

10. [8] Palmore v. Sidoti, 466 US 429 (1984).
11. [9] Atty. Gen. of New York v. Soto-Lopez, 476 US 898 (1986).

4.6 Cases
Griswold v. Connecticut
Griswold v. Connecticut
381 U.S. 479 (U.S. Supreme Court 1965)
A nineteenth-century Connecticut law made the use, possession, or distribution of birth control devices
illegal. The law also prohibited anyone from giving information about such devices. The executive
director and medical director of a planned parenthood association were found guilty of giving out such
information to a married couple that wished to delay having children for a few years. The directors
were fined $100 each.
They appealed throughout the Connecticut state court system, arguing that the state law violated
(infringed) a basic or fundamental right of privacy of a married couple: to live together and have sex
together without the restraining power of the state to tell them they may legally have intercourse but
not if they use condoms or other birth control devices. At each level (trial court, court of appeals, and
Connecticut Supreme Court), the Connecticut courts upheld the constitutionality of the convictions.
Plurality Opinion by Justice William O. Douglass

Saylor URL: http://www.saylor.org/books

Saylor.org
152

We do not sit as a super legislature to determine the wisdom, need, and propriety of laws that touch
economic problems, business affairs, or social conditions. The [Connecticut] law, however, operates
directly on intimate relation of husband and wife and their physician’s role in one aspect of that relation.
[Previous] cases suggest that specific guarantees in the Bill of Rights have penumbras, formed by
emanations from those guarantees that help give them life and substance.…Various guarantees create
zones of privacy. The right of association contained in the penumbra of the First Amendment is one.…The
Third Amendment in its prohibition against the quartering of soldiers “in any house” in time of peace
without the consent of the owner is another facet of that privacy. The Fourth Amendment explicitly
affirms the “right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures.” The Fifth Amendment in its Self-Incrimination Clause enables the
citizen to create a zone of privacy which the government may not force him to surrender to his detriment.
The Ninth Amendment provides: “The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people.”
The Fourth and Fifth Amendments were described…as protection against all governmental invasions “of
the sanctity of a man’s home and the privacies of life.” We recently referred in Mapp v. Ohio…to the
Fourth Amendment as creating a “right to privacy, no less important than any other right carefully and
particularly reserved to the people.”
[The law in question here], in forbidding the use of contraceptives rather than regulating their
manufacture or sale, seeks to achieve its goals by having a maximum destructive impact on [the marital]
relationship. Such a law cannot stand.…Would we allow the police to search the sacred precincts of
marital bedrooms for telltale signs of the use of contraceptives? The very idea is repulsive to the notions of
privacy surrounding the marital relationship.
We deal with a right of privacy older than the Bill of Rights—older than our political parties, older than
our school system. Marriage is a coming together for better or for worse, hopefully enduring, and intimate
to the degree of being sacred. It is an association that promotes a way of life, not causes; a harmony in
living, not political faiths; a bilateral loyalty, not commercial or social projects. Yet it is an association for
as noble a purpose as any involved in our prior decisions.
Mr. Justice Stewart, whom Mr. Justice Black joins, dissenting.

Saylor URL: http://www.saylor.org/books

Saylor.org
153

Since 1879 Connecticut has had on its books a law which forbids the use of contraceptives by anyone. I
think this is an uncommonly silly law. As a practical matter, the law is obviously unenforceable, except in
the oblique context of the present case. As a philosophical matter, I believe the use of contraceptives in the
relationship of marriage should be left to personal and private choice, based upon each individual’s moral,
ethical, and religious beliefs. As a matter of social policy, I think professional counsel about methods of
birth control should be available to all, so that each individual’s choice can be meaningfully made. But we
are not asked in this case to say whether we think this law is unwise, or even asinine. We are asked to hold
that it violates the United States Constitution. And that I cannot do.
In the course of its opinion the Court refers to no less than six Amendments to the Constitution: the First,
the Third, the Fourth, the Fifth, the Ninth, and the Fourteenth. But the Court does not say which of these
Amendments, if any, it thinks is infringed by this Connecticut law.
…
As to the First, Third, Fourth, and Fifth Amendments, I can find nothing in any of them to invalidate this
Connecticut law, even assuming that all those Amendments are fully applicable against the States. It has
not even been argued that this is a law “respecting an establishment of religion, or prohibiting the free
exercise thereof.” And surely, unless the solemn process of constitutional adjudication is to descend to the
level of a play on words, there is not involved here any abridgment of “the freedom of speech, or of the
press; or the right of the people peaceably to assemble, and to petition the Government for a redress of
grievances.” No soldier has been quartered in any house. There has been no search, and no seizure.
Nobody has been compelled to be a witness against himself.
The Court also quotes the Ninth Amendment, and my Brother Goldberg’s concurring opinion relies
heavily upon it. But to say that the Ninth Amendment has anything to do with this case is to turn
somersaults with history. The Ninth Amendment, like its companion the Tenth, which this Court held
“states but a truism that all is retained which has not been surrendered,” United States v. Darby, 312 U.S.
100, 124, was framed by James Madison and adopted by the States simply to make clear that the adoption
of the Bill of Rights did not alter the plan that the Federal Government was to be a government of express
and limited powers, and that all rights and powers not delegated to it were retained by the people and the
individual States. Until today no member of this Court has ever suggested that the Ninth Amendment
meant anything else, and the idea that a federal court could ever use the Ninth Amendment to annul a law
Saylor URL: http://www.saylor.org/books

Saylor.org
154

passed by the elected representatives of the people of the State of Connecticut would have caused James
Madison no little wonder.
What provision of the Constitution, then, does make this state law invalid? The Court says it is the right of
privacy “created by several fundamental constitutional guarantees.” With all deference, I can find no such
general right of privacy in the Bill of Rights, in any other part of the Constitution, or in any case ever
before decided by this Court.
At the oral argument in this case we were told that the Connecticut law does not “conform to current
community standards.” But it is not the function of this Court to decide cases on the basis of community
standards. We are here to decide cases “agreeably to the Constitution and laws of the United States.” It is
the essence of judicial duty to subordinate our own personal views, our own ideas of what legislation is
wise and what is not. If, as I should surely hope, the law before us does not reflect the standards of the
people of Connecticut, the people of Connecticut can freely exercise their true Ninth and Tenth
Amendment rights to persuade their elected representatives to repeal it. That is the constitutional way to
take this law off the books.

1.

CASE QUESTIONS

Which opinion is the strict constructionist opinion here—Justice Douglas’s or that of Justices Stewart and
Black?

2.

What would have happened if the Supreme Court had allowed the Connecticut Supreme Court decision to
stand and followed Justice Black’s reasoning? Is it likely that the citizens of Connecticut would have
persuaded their elected representatives to repeal the law challenged here?

Wickard v. Filburn
Wickard v. Filburn
317 U.S. 111 (U.S. Supreme Court 1942)
Mr. Justice Jackson delivered the opinion of the Court.
Mr. Filburn for many years past has owned and operated a small farm in Montgomery County, Ohio,
maintaining a herd of dairy cattle, selling milk, raising poultry, and selling poultry and eggs. It has been
his practice to raise a small acreage of winter wheat, sown in the Fall and harvested in the following July;
Saylor URL: http://www.saylor.org/books

Saylor.org
155

to sell a portion of the crop; to feed part to poultry and livestock on the farm, some of which is sold; to use
some in making flour for home consumption; and to keep the rest for the following seeding.
His 1941 wheat acreage allotment was 11.1 acres and a normal yield of 20.1 bushels of wheat an acre. He
sowed, however, 23 acres, and harvested from his 11.9 acres of excess acreage 239 bushels, which under
the terms of the Act as amended on May 26, 1941, constituted farm marketing excess, subject to a penalty
of 49 cents a bushel, or $117.11 in all.
The general scheme of the Agricultural Adjustment Act of 1938 as related to wheat is to control the
volume moving in interstate and foreign commerce in order to avoid surpluses and shortages and the
consequent abnormally low or high wheat prices and obstructions to commerce. [T]he Secretary of
Agriculture is directed to ascertain and proclaim each year a national acreage allotment for the next crop
of wheat, which is then apportioned to the states and their counties, and is eventually broken up into
allotments for individual farms.
It is urged that under the Commerce Clause of the Constitution, Article I, § 8, clause 3, Congress does not
possess the power it has in this instance sought to exercise. The question would merit little consideration
since our decision in United States v. Darby, 312 U.S. 100, sustaining the federal power to regulate
production of goods for commerce, except for the fact that this Act extends federal regulation to
production not intended in any part for commerce but wholly for consumption on the farm.

Kassel v. Consolidated Freightways Corp.
Kassel v. Consolidated Freightways Corp.
450 U.S. 662 (U.S. Supreme Court 1981)
JUSTICE POWELL announced the judgment of the Court and delivered an opinion, in which JUSTICE
WHITE, JUSTICE BLACKMUN, and JUSTICE STEVENS joined.
The question is whether an Iowa statute that prohibits the use of certain large trucks within the State
unconstitutionally burdens interstate commerce.

I
Appellee Consolidated Freightways Corporation of Delaware (Consolidated) is one of the largest common
carriers in the country: it offers service in 48 States under a certificate of public convenience and necessity
Saylor URL: http://www.saylor.org/books

Saylor.org
156

issued by the Interstate Commerce Commission. Among other routes, Consolidated carries commodities
through Iowa on Interstate 80, the principal east-west route linking New York, Chicago, and the west
coast, and on Interstate 35, a major north-south route.
Consolidated mainly uses two kinds of trucks. One consists of a three-axle tractor pulling a 40-foot twoaxle trailer. This unit, commonly called a single, or “semi,” is 55 feet in length overall. Such trucks have
long been used on the Nation’s highways. Consolidated also uses a two-axle tractor pulling a single-axle
trailer which, in turn, pulls a single-axle dolly and a second single-axle trailer. This combination, known
as a double, or twin, is 65 feet long overall. Many trucking companies, including Consolidated,
increasingly prefer to use doubles to ship certain kinds of commodities. Doubles have larger capacities,
and the trailers can be detached and routed separately if necessary. Consolidated would like to use 65-foot
doubles on many of its trips through Iowa.
The State of Iowa, however, by statute, restricts the length of vehicles that may use its highways. Unlike all
other States in the West and Midwest, Iowa generally prohibits the use of 65-foot doubles within its
borders.
…
Because of Iowa’s statutory scheme, Consolidated cannot use its 65-foot doubles to move commodities
through the State. Instead, the company must do one of four things: (i) use 55-foot singles; (ii) use 60-foot
doubles; (iii) detach the trailers of a 65-foot double and shuttle each through the State separately; or (iv)
divert 65-foot doubles around Iowa. Dissatisfied with these options, Consolidated filed this suit in the
District Court averring that Iowa’s statutory scheme unconstitutionally burdens interstate commerce.
Iowa defended the law as a reasonable safety measure enacted pursuant to its police power. The State
asserted that 65-foot doubles are more dangerous than 55-foot singles and, in any event, that the law
promotes safety and reduces road wear within the State by diverting much truck traffic to other states.
In a 14-day trial, both sides adduced evidence on safety and on the burden on interstate commerce
imposed by Iowa’s law. On the question of safety, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” 475 F.Supp. 544, 549 (SD Iowa 1979). For that reason,
“there is no valid safety reason for barring twins from Iowa’s highways because of their
configuration.…The evidence convincingly, if not overwhelmingly, establishes that the 65-foot twin is as
safe as, if not safer than, the 60-foot twin and the 55-foot semi.…”
Saylor URL: http://www.saylor.org/books

Saylor.org
157

“Twins and semis have different characteristics. Twins are more maneuverable, are less sensitive to wind,
and create less splash and spray. However, they are more likely than semis to jackknife or upset. They can
be backed only for a short distance. The negative characteristics are not such that they render the twin less
safe than semis overall. Semis are more stable, but are more likely to ‘rear-end’ another vehicle.”
In light of these findings, the District Court applied the standard we enunciated in Raymond Motor
Transportation, Inc. v. Rice, 434 U.S. 429 (1978), and concluded that the state law impermissibly
burdened interstate commerce: “[T]he balance here must be struck in favor of the federal interests.
The total effect of the law as a safety measure in reducing accidents and casualties is so slight and
problematical that it does not outweigh the national interest in keeping interstate commerce free from
interferences that seriously impede it.”
The Court of Appeals for the Eighth Circuit affirmed. 612 F.2d 1064 (1979). It accepted the District Court’s
finding that 65-foot doubles were as safe as 55-foot singles. Id. at 1069. Thus, the only apparent safety
benefit to Iowa was that resulting from forcing large trucks to detour around the State, thereby reducing
overall truck traffic on Iowa’s highways. The Court of Appeals noted that this was not a constitutionally
permissible interest. It also commented that the several statutory exemptions identified above, such as
those applicable to border cities and the shipment of livestock, suggested that the law, in effect, benefited
Iowa residents at the expense of interstate traffic. Id. at 1070-1071. The combination of these exemptions
weakened the presumption of validity normally accorded a state safety regulation. For these reasons, the
Court of Appeals agreed with the District Court that the Iowa statute unconstitutionally burdened
interstate commerce.
Iowa appealed, and we noted probable jurisdiction. 446 U.S. 950 (1980). We now affirm.

II
It is unnecessary to review in detail the evolution of the principles of Commerce Clause adjudication. The
Clause is both a “prolific ‘ of national power and an equally prolific source of conflict with legislation of the
state[s].” H. P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525, 336 U.S. 534 (1949). The Clause permits
Congress to legislate when it perceives that the national welfare is not furthered by the independent
actions of the States. It is now well established, also, that the Clause itself is “a limitation upon state power
even without congressional implementation.” Hunt v. Washington Apple Advertising Comm’n, 432 U.S.
333 at 350 (1977). The Clause requires that some aspects of trade generally must remain free from
Saylor URL: http://www.saylor.org/books

Saylor.org
158

interference by the States. When a State ventures excessively into the regulation of these aspects of
commerce, it “trespasses upon national interests,” Great A&P Tea Co. v. Cottrell, 424 U.S. 366, 424 U.S.
373 (1976), and the courts will hold the state regulation invalid under the Clause alone.
The Commerce Clause does not, of course, invalidate all state restrictions on commerce. It has long been
recognized that, “in the absence of conflicting legislation by Congress, there is a residuum of power in the
state to make laws governing matters of local concern which nevertheless in some measure affect
interstate commerce or even, to some extent, regulate it.” Southern Pacific Co. v. Arizona, 325 U.S. 761
(1945).
The extent of permissible state regulation is not always easy to measure. It may be said with confidence,
however, that a State’s power to regulate commerce is never greater than in matters traditionally of local
concern. Washington Apple Advertising Comm’n, supra at 432 U.S. 350. For example, regulations that
touch upon safety—especially highway safety—are those that “the Court has been most reluctant to
invalidate.” Raymond, supra at 434 U.S. 443 (and other cases cited). Indeed, “if safety justifications are
not illusory, the Court will not second-guess legislative judgment about their importance in comparison
with related burdens on interstate commerce.” Raymond, supra at 434 U.S. at 449. Those who would
challenge such bona fide safety regulations must overcome a “strong presumption of validity.” Bibb v.
Navajo Freight Lines, Inc., 359 U.S. 520 at (1959).
But the incantation of a purpose to promote the public health or safety does not insulate a state law from
Commerce Clause attack. Regulations designed for that salutary purpose nevertheless may further the
purpose so marginally, and interfere with commerce so substantially, as to be invalid under the
Commerce Clause. In the Court’s recent unanimous decision in Raymond we declined to “accept the
State’s contention that the inquiry under the Commerce Clause is ended without a weighing of the
asserted safety purpose against the degree of interference with interstate commerce.” This “weighing” by a
court requires—and indeed the constitutionality of the state regulation depends on—“a sensitive
consideration of the weight and nature of the state regulatory concern in light of the extent of the burden
imposed on the course of interstate commerce.” Id. at 434 U.S. at 441; accord, Pike v. Bruce Church, Inc.,
397 U.S. 137 at 142 (1970);Bibb, supra, at 359 U.S. at 525-530.

III

Saylor URL: http://www.saylor.org/books

Saylor.org
159

Applying these general principles, we conclude that the Iowa truck length limitations unconstitutionally
burden interstate commerce.
In Raymond Motor Transportation, Inc. v. Rice, the Court held that a Wisconsin statute that precluded
the use of 65-foot doubles violated the Commerce Clause. This case is Raymond revisited. Here, as
in Raymond, the State failed to present any persuasive evidence that 65-foot doubles are less safe than 55foot singles. Moreover, Iowa’s law is now out of step with the laws of all other Midwestern and Western
States. Iowa thus substantially burdens the interstate flow of goods by truck. In the absence of
congressional action to set uniform standards, some burdens associated with state safety regulations must
be tolerated. But where, as here, the State’s safety interest has been found to be illusory, and its
regulations impair significantly the federal interest in efficient and safe interstate transportation, the state
law cannot be harmonized with the Commerce Clause.

A
Iowa made a more serious effort to support the safety rationale of its law than did Wisconsin in Raymond,
but its effort was no more persuasive. As noted above, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” The record supports this finding. The trial focused on a
comparison of the performance of the two kinds of trucks in various safety categories. The evidence
showed, and the District Court found, that the 65-foot double was at least the equal of the 55-foot single in
the ability to brake, turn, and maneuver. The double, because of its axle placement, produces less splash
and spray in wet weather. And, because of its articulation in the middle, the double is less susceptible to
dangerous “off-tracking,” and to wind.
None of these findings is seriously disputed by Iowa. Indeed, the State points to only three ways in which
the 55-foot single is even arguably superior: singles take less time to be passed and to clear intersections;
they may back up for longer distances; and they are somewhat less likely to jackknife.
The first two of these characteristics are of limited relevance on modern interstate highways. As the
District Court found, the negligible difference in the time required to pass, and to cross intersections, is
insignificant on 4-lane divided highways, because passing does not require crossing into oncoming traffic
lanes, Raymond, 434 U.S. at 444, and interstates have few, if any, intersections. The concern over backing
capability also is insignificant, because it seldom is necessary to back up on an interstate. In any event, no
evidence suggested any difference in backing capability between the 60-foot doubles that Iowa permits
Saylor URL: http://www.saylor.org/books

Saylor.org
160

and the 65-foot doubles that it bans. Similarly, although doubles tend to jackknife somewhat more than
singles, 65-foot doubles actually are less likely to jackknife than 60-foot doubles.
Statistical studies supported the view that 65-foot doubles are at least as safe overall as 55-foot singles and
60-foot doubles. One such study, which the District Court credited, reviewed Consolidated’s comparative
accident experience in 1978 with its own singles and doubles. Each kind of truck was driven 56 million
miles on identical routes. The singles were involved in 100 accidents resulting in 27 injuries and one
fatality. The 65-foot doubles were involved in 106 accidents resulting in 17 injuries and one fatality. Iowa’s
expert statistician admitted that this study provided “moderately strong evidence” that singles have a
higher injury rate than doubles. Another study, prepared by the Iowa Department of Transportation at the
request of the state legislature, concluded that “[s]ixty-five foot twin trailer combinations have not been
shown by experiences in other states to be less safe than 60-foot twin trailer
combinations or conventional tractor-semitrailers.”
In sum, although Iowa introduced more evidence on the question of safety than did Wisconsin
in Raymond, the record as a whole was not more favorable to the State.

B
Consolidated, meanwhile, demonstrated that Iowa’s law substantially burdens interstate commerce.
Trucking companies that wish to continue to use 65-foot doubles must route them around Iowa or detach
the trailers of the doubles and ship them through separately. Alternatively, trucking companies must use
the smaller 55-foot singles or 65-foot doubles permitted under Iowa law. Each of these options engenders
inefficiency and added expense. The record shows that Iowa’s law added about $12.6 million each year to
the costs of trucking companies.
Consolidated alone incurred about $2 million per year in increased costs.
In addition to increasing the costs of the trucking companies (and, indirectly, of the service to
consumers), Iowa’s law may aggravate, rather than, ameliorate, the problem of highway accidents. Fiftyfive-foot singles carry less freight than 65-foot doubles. Either more small trucks must be used to carry the
same quantity of goods through Iowa or the same number of larger trucks must drive longer distances to
bypass Iowa. In either case, as the District Court noted, the restriction requires more highway miles to be
driven to transport the same quantity of goods. Other things being equal, accidents are proportional to

Saylor URL: http://www.saylor.org/books

Saylor.org
161

distance traveled. Thus, if 65-foot doubles are as safe as 55-foot singles, Iowa’s law tends to increase the
number of accidents and to shift the incidence of them from Iowa to other States.

[IV. Omitted]
V
In sum, the statutory exemptions, their history, and the arguments Iowa has advanced in support of its
law in this litigation all suggest that the deference traditionally accorded a State’s safety judgment is not
warranted. See Raymond, supra at 434 U.S. at 444-447. The controlling factors thus are the findings of
the District Court, accepted by the Court of Appeals, with respect to the relative safety of the types of
trucks at issue, and the substantiality of the burden on interstate commerce.
Because Iowa has imposed this burden without any significant countervailing safety interest, its statute
violates the Commerce Clause. The judgment of the Court of Appeals is affirmed.
It is so ordered.

1.

CASE QUESTIONS

Under the Constitution, what gives Iowa the right to make rules regarding the size or configuration of
trucks upon highways within the state?

2.

Did Iowa try to exempt trucking lines based in Iowa, or was the statutory rule nondiscriminatory as to the
origin of trucks that traveled on Iowa highways?

3.

Are there any federal size or weight standards noted in the case? Is there any kind of truck size or weight
that could be limited by Iowa law, or must Iowa simply accept federal standards or, if none, impose no
standards at all?

Hunt v. Washington Apple Advertising Commission
Hunt v. Washington Apple Advertising Commission
432 U.S. 33 (U.S. Supreme Court 1977)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
In 1973, North Carolina enacted a statute which required, inter alia, all closed containers of apples sold,
offered for sale, or shipped into the State to bear “no grade other than the applicable U.S. grade or
standard.”…Washington State is the Nation’s largest producer of apples, its crops accounting for
Saylor URL: http://www.saylor.org/books

Saylor.org
162

approximately 30% of all apples grown domestically and nearly half of all apples shipped in closed
containers in interstate commerce. [Because] of the importance of the apple industry to the State, its
legislature has undertaken to protect and enhance the reputation of Washington apples by establishing a
stringent, mandatory inspection program [that] requires all apples shipped in interstate commerce to be
tested under strict quality standards and graded accordingly. In all cases, the Washington State grades
[are] the equivalent of, or superior to, the comparable grades and standards adopted by the [U.S. Dept. of]
Agriculture (USDA).
[In] 1972, the North Carolina Board of Agriculture adopted an administrative regulation, unique in the 50
States, which in effect required all closed containers of apples shipped into or sold in the State to display
either the applicable USDA grade or a notice indicating no classification. State grades were expressly
prohibited. In addition to its obvious consequence—prohibiting the display of Washington State apple
grades on containers of apples shipped into North Carolina—the regulation presented the Washington
apple industry with a marketing problem of potentially nationwide significance. Washington apple
growers annually ship in commerce approximately 40 million closed containers of apples, nearly 500,000
of which eventually find their way into North Carolina, stamped with the applicable Washington State
variety and grade. [Compliance] with North Carolina’s unique regulation would have required
Washington growers to obliterate the printed labels on containers shipped to North Carolina, thus giving
their product a damaged appearance. Alternatively, they could have changed their marketing practices to
accommodate the needs of the North Carolina market, i.e., repack apples to be shipped to North Carolina
in containers bearing only the USDA grade, and/or store the estimated portion of the harvest destined for
that market in such special containers. As a last resort, they could discontinue the use of the preprinted
containers entirely. None of these costly and less efficient options was very attractive to the industry.
Moreover, in the event a number of other States followed North Carolina’s lead, the resultant inability to
display the Washington grades could force the Washington growers to abandon the State’s expensive
inspection and grading system which their customers had come to know and rely on over the 60-odd
years of its existence.…
Unsuccessful in its attempts to secure administrative relief [with North Carolina], the Commission
instituted this action challenging the constitutionality of the statute. [The] District Court found that the
North Carolina statute, while neutral on its face, actually discriminated against Washington State growers
Saylor URL: http://www.saylor.org/books

Saylor.org
163

and dealers in favor of their local counterparts [and] concluded that this discrimination [was] not justified
by the asserted local interest—the elimination of deception and confusion from the marketplace—arguably
furthered by the [statute].
…
[North Carolina] maintains that [the] burdens on the interstate sale of Washington apples were far
outweighed by the local benefits flowing from what they contend was a valid exercise of North Carolina’s
[police powers]. Prior to the statute’s enactment,…apples from 13 different States were shipped into North
Carolina for sale. Seven of those States, including [Washington], had their own grading systems which,
while differing in their standards, used similar descriptive labels (e.g., fancy, extra fancy, etc.). This
multiplicity of inconsistent state grades [posed] dangers of deception and confusion not only in the North
Carolina market, but in the Nation as a whole. The North Carolina statute, appellants claim, was enacted
to eliminate this source of deception and confusion. [Moreover], it is contended that North Carolina
sought to accomplish this goal of uniformity in an evenhanded manner as evidenced by the fact that its
statute applies to all apples sold in closed containers in the State without regard to their point of origin.
[As] the appellants properly point out, not every exercise of state authority imposing some burden on the
free flow of commerce is invalid, [especially] when the State acts to protect its citizenry in matters
pertaining to the sale of foodstuffs. By the same token, however, a finding that state legislation furthers
matters of legitimate local concern, even in the health and consumer protection areas, does not end the
inquiry. Rather, when such state legislation comes into conflict with the Commerce Clause’s overriding
requirement of a national “common market,” we are confronted with the task of effecting an
accommodation of the competing national and local interests. We turn to that task.
As the District Court correctly found, the challenged statute has the practical effect of not only burdening
interstate sales of Washington apples, but also discriminating against them. This discrimination takes
various forms. The first, and most obvious, is the statute’s consequence of raising the costs of doing
business in the North Carolina market for Washington apple growers and dealers, while leaving those of
their North Carolina counterparts unaffected. [This] disparate effect results from the fact that North
Carolina apple producers, unlike their Washington competitors, were not forced to alter their marketing
practices in order to comply with the statute. They were still free to market their wares under the USDA
grade or none at all as they had done prior to the statute’s enactment. Obviously, the increased costs
Saylor URL: http://www.saylor.org/books

Saylor.org
164

imposed by the statute would tend to shield the local apple industry from the competition of Washington
apple growers and dealers who are already at a competitive disadvantage because of their great distance
from the North Carolina market.
Second, the statute has the effect of stripping away from the Washington apple industry the competitive
and economic advantages it has earned for itself through its expensive inspection and grading system. The
record demonstrates that the Washington apple-grading system has gained nationwide acceptance in the
apple trade. [The record] contains numerous affidavits [stating a] preference [for] apples graded under
the Washington, as opposed to the USDA, system because of the former’s greater consistency, its
emphasis on color, and its supporting mandatory inspections. Once again, the statute had no similar
impact on the North Carolina apple industry and thus operated to its benefit.
Third, by prohibiting Washington growers and dealers from marketing apples under their State’s grades,
the statute has a leveling effect which insidiously operates to the advantage of local apple producers.
[With] free market forces at work, Washington sellers would normally enjoy a distinct market advantage
vis-à-vis local producers in those categories where the Washington grade is superior. However, because of
the statute’s operation, Washington apples which would otherwise qualify for and be sold under the
superior Washington grades will now have to be marketed under their inferior USDA counterparts. Such
“downgrading” offers the North Carolina apple industry the very sort of protection against competing outof-state products that the Commerce Clause was designed to prohibit. At worst, it will have the effect of an
embargo against those Washington apples in the superior grades as Washington dealers withhold them
from the North Carolina market. At best, it will deprive Washington sellers of the market premium that
such apples would otherwise command.
Despite the statute’s facial neutrality, the Commission suggests that its discriminatory impact on
interstate commerce was not an unintended by-product, and there are some indications in the record to
that effect. The most glaring is the response of the North Carolina Agriculture Commissioner to the
Commission’s request for an exemption following the statute’s passage in which he indicated that before
he could support such an exemption, he would “want to have the sentiment from our apple
producers since they were mainly responsible for this legislation being passed.” [Moreover], we find it
somewhat suspect that North Carolina singled out only closed containers of apples, the very means by
which apples are transported in commerce, to effectuate the statute’s ostensible consumer protection
Saylor URL: http://www.saylor.org/books

Saylor.org
165

purpose when apples are not generally sold at retail in their shipping containers. However, we need not
ascribe an economic protection motive to the North Carolina Legislature to resolve this case; we conclude
that the challenged statute cannot stand insofar as it prohibits the display of Washington State grades
even if enacted for the declared purpose of protecting consumers from deception and fraud in the
marketplace.
…
Finally, we note that any potential for confusion and deception created by the Washington grades was not
of the type that led to the statute’s enactment. Since Washington grades are in all cases equal or superior
to their USDA counterparts, they could only “deceive” or “confuse” a consumer to his benefit, hardly a
harmful result.
In addition, it appears that nondiscriminatory alternatives to the outright ban of Washington State grades
are readily available. For example, North Carolina could effectuate its goal by permitting out-of-state
growers to utilize state grades only if they also marked their shipments with the applicable USDA label. In
that case, the USDA grade would serve as a benchmark against which the consumer could evaluate the
quality of the various state grades.…
[The court affirmed the lower court’s holding that the North Carolina statute was unconstitutional.]

CASE QUESTIONS

1.

Was the North Carolina law discriminatory on its face? Was it, possibly, an undue burden on interstate
commerce? Why wouldn’t it be?

2.

What evidence was there of discriminatory intent behind the North Carolina law? Did that evidence even
matter? Why or why not?

Citizens United v. Federal Election Commission
Citizens United v. Federal Election Commission
588 U.S. ____; 130 S.Ct. 876 (U.S. Supreme Court 2010)
Justice Kennedy delivered the opinion of the Court.
Federal law prohibits corporations and unions from using their general treasury funds to make
independent expenditures for speech defined as an “electioneering communication” or for speech
Saylor URL: http://www.saylor.org/books

Saylor.org
166

expressly advocating the election or defeat of a candidate. 2 U.S.C. §441b. Limits on electioneering
communications were upheld in McConnell v. Federal Election Comm’n, 540 U.S. 93, 203–209 (2003).
The holding of McConnell rested to a large extent on an earlier case, Austin v. Michigan Chamber of
Commerce, 494 U.S. 652 (1990). Austin had held that political speech may be banned based on the
speaker’s corporate identity.
In this case we are asked to reconsider Austin and, in effect, McConnell. It has been noted that
“Austin was a significant departure from ancient First Amendment principles,” Federal Election Comm’n
v. Wisconsin Right to Life, Inc., 551 U.S. 449, 490 (2007) (WRTL) (Scalia, J., concurring in part and
concurring in judgment). We agree with that conclusion and hold that stare decisis does not compel the
continued acceptance of Austin. The Government may regulate corporate political speech through
disclaimer and disclosure requirements, but it may not suppress that speech altogether. We turn to the
case now before us.

I
A
Citizens United is a nonprofit corporation. It has an annual budget of about $12 million. Most of its funds
are from donations by individuals; but, in addition, it accepts a small portion of its funds from for-profit
corporations.
In January 2008, Citizens United released a film entitled Hillary: The Movie. We refer to the film
as Hillary. It is a 90-minute documentary about then-Senator Hillary Clinton, who was a candidate in the
Democratic Party’s 2008 Presidential primary elections. Hillary mentions Senator Clinton by name and
depicts interviews with political commentators and other persons, most of them quite critical of Senator
Clinton.…
In December 2007, a cable company offered, for a payment of $1.2 million, to make Hillary available on a
video-on-demand channel called “Elections ’08.”…Citizens United was prepared to pay for the video-ondemand; and to promote the film, it produced two 10-second ads and one 30-second ad for Hillary. Each
ad includes a short (and, in our view, pejorative) statement about Senator Clinton, followed by the name
of the movie and the movie’s Website address. Citizens United desired to promote the video-on-demand
offering by running advertisements on broadcast and cable television.

B
Saylor URL: http://www.saylor.org/books

Saylor.org
167

Before the Bipartisan Campaign Reform Act of 2002 (BCRA), federal law prohibited—and still does
prohibit—corporations and unions from using general treasury funds to make direct contributions to
candidates or independent expenditures that expressly advocate the election or defeat of a candidate,
through any form of media, in connection with certain qualified federal elections.…BCRA §203 amended
§441b to prohibit any “electioneering communication” as well. An electioneering communication is
defined as “any broadcast, cable, or satellite communication” that “refers to a clearly identified candidate
for Federal office” and is made within 30 days of a primary or 60 days of a general election. §434(f)(3)(A).
The Federal Election Commission’s (FEC) regulations further define an electioneering communication as
a communication that is “publicly distributed.” 11 CFR §100.29(a)(2) (2009). “In the case of a candidate
for nomination for President…publicly distributed means” that the communication “[c]an be received by
50,000 or more persons in a State where a primary election…is being held within 30 days.” 11 CFR
§100.29(b)(3)(ii). Corporations and unions are barred from using their general treasury funds for express
advocacy or electioneering communications. They may establish, however, a “separate segregated fund”
(known as a political action committee, or PAC) for these purposes. 2 U.S.C. §441b(b)(2). The moneys
received by the segregated fund are limited to donations from stockholders and employees of the
corporation or, in the case of unions, members of the union. Ibid.

C
Citizens United wanted to make Hillary available through video-on-demand within 30 days of the 2008
primary elections. It feared, however, that both the film and the ads would be covered by §441b’s ban on
corporate-funded independent expenditures, thus subjecting the corporation to civil and criminal
penalties under §437g. In December 2007, Citizens United sought declaratory and injunctive relief against
the FEC. It argued that (1) §441b is unconstitutional as applied to Hillary; and (2) BCRA’s disclaimer and
disclosure requirements, BCRA §§201 and 311, are unconstitutional as applied to Hillary and to the three
ads for the movie.
The District Court denied Citizens United’s motion for a preliminary injunction, and then granted the
FEC’s motion for summary judgment.
…
The court held that §441b was facially constitutional under McConnell, and that §441b was constitutional
as applied to Hillary because it was “susceptible of no other interpretation than to inform the electorate
Saylor URL: http://www.saylor.org/books

Saylor.org
168

that Senator Clinton is unfit for office, that the United States would be a dangerous place in a President
Hillary Clinton world, and that viewers should vote against her.” 530 F. Supp. 2d, at 279. The court also
rejected Citizens United’s challenge to BCRA’s disclaimer and disclosure requirements. It noted that “the
Supreme Court has written approvingly of disclosure provisions triggered by political speech even though
the speech itself was constitutionally protected under the First Amendment.” Id. at 281.

II
[Omitted: the court considers whether it is possible to reject the BCRA without declaring certain
provisions unconstitutional. The court concludes it cannot find a basis to reject the BCRA that does not
involve constitutional issues.]

III
The First Amendment provides that “Congress shall make no law…abridging the freedom of speech.”
Laws enacted to control or suppress speech may operate at different points in the speech process.…The
law before us is an outright ban, backed by criminal sanctions. Section 441b makes it a felony for all
corporations—including nonprofit advocacy corporations—either to expressly advocate the election or
defeat of candidates or to broadcast electioneering communications within 30 days of a primary election
and 60 days of a general election. Thus, the following acts would all be felonies under §441b: The Sierra
Club runs an ad, within the crucial phase of 60 days before the general election, that exhorts the public to
disapprove of a Congressman who favors logging in national forests; the National Rifle Association
publishes a book urging the public to vote for the challenger because the incumbent U.S. Senator supports
a handgun ban; and the American Civil Liberties Union creates a Web site telling the public to vote for a
Presidential candidate in light of that candidate’s defense of free speech. These prohibitions are classic
examples of censorship.
Section 441b is a ban on corporate speech notwithstanding the fact that a PAC created by a corporation
can still speak. PACs are burdensome alternatives; they are expensive to administer and subject to
extensive regulations. For example, every PAC must appoint a treasurer, forward donations to the
treasurer promptly, keep detailed records of the identities of the persons making donations, preserve
receipts for three years, and file an organization statement and report changes to this information within
10 days.

Saylor URL: http://www.saylor.org/books

Saylor.org
169

And that is just the beginning. PACs must file detailed monthly reports with the FEC, which are due at
different times depending on the type of election that is about to occur.…
PACs have to comply with these regulations just to speak. This might explain why fewer than 2,000 of the
millions of corporations in this country have PACs. PACs, furthermore, must exist before they can speak.
Given the onerous restrictions, a corporation may not be able to establish a PAC in time to make its views
known regarding candidates and issues in a current campaign.
Section 441b’s prohibition on corporate independent expenditures is thus a ban on speech. As a
“restriction on the amount of money a person or group can spend on political communication during a
campaign,” that statute “necessarily reduces the quantity of expression by restricting the number of issues
discussed, the depth of their exploration, and the size of the audience reached.” Buckley v. Valeo, 424 U.S.
1 at 19 (1976).…
Speech is an essential mechanism of democracy, for it is the means to hold officials accountable to the
people. See Buckley, supra, at 14–15 (“In a republic where the people are sovereign, the ability of the
citizenry to make informed choices among candidates for office is essential.”) The right of citizens to
inquire, to hear, to speak, and to use information to reach consensus is a precondition to enlightened selfgovernment and a necessary means to protect it. The First Amendment “‘has its fullest and most urgent
application’ to speech uttered during a campaign for political office.”
For these reasons, political speech must prevail against laws that would suppress it, whether by design or
inadvertence. Laws that burden political speech are “subject to strict scrutiny,” which requires the
Government to prove that the restriction “furthers a compelling interest and is narrowly tailored to
achieve that interest.”
…
The Court has recognized that First Amendment protection extends to corporations. This protection has
been extended by explicit holdings to the context of political speech. Under the rationale of these
precedents, political speech does not lose First Amendment protection “simply because its source is a
corporation.” Bellotti, supra, at 784. The Court has thus rejected the argument that political speech of
corporations or other associations should be treated differently under the First Amendment simply
because such associations are not “natural persons.”

Saylor URL: http://www.saylor.org/books

Saylor.org
170

The purpose and effect of this law is to prevent corporations, including small and nonprofit corporations,
from presenting both facts and opinions to the public. This makes Austin’s antidistortion rationale all the
more an aberration. “[T]he First Amendment protects the right of corporations to petition legislative and
administrative bodies.” Bellotti, 435 U.S., at 792, n. 31.…
Even if §441b’s expenditure ban were constitutional, wealthy corporations could still lobby elected
officials, although smaller corporations may not have the resources to do so. And wealthy individuals and
unincorporated associations can spend unlimited amounts on independent expenditures. See, e.g., WRTL,
551 U.S., at 503–504 (opinion of Scalia, J.) (“In the 2004 election cycle, a mere 24 individuals contributed
an astounding total of $142 million to [26 U.S.C. §527 organizations]”). Yet certain disfavored
associations of citizens—those that have taken on the corporate form—are penalized for engaging in the
same political speech.
When Government seeks to use its full power, including the criminal law, to command where a person
may get his or her information or what distrusted source he or she may not hear, it uses censorship to
control thought. This is unlawful. The First Amendment confirms the freedom to think for ourselves.
What we have said also shows the invalidity of other arguments made by the Government. For the most
part relinquishing the anti-distortion rationale, the Government falls back on the argument that corporate
political speech can be banned in order to prevent corruption or its appearance.…
When Congress finds that a problem exists, we must give that finding due deference; but Congress may
not choose an unconstitutional remedy. If elected officials succumb to improper influences from
independent expenditures; if they surrender their best judgment; and if they put expediency before
principle, then surely there is cause for concern. We must give weight to attempts by Congress to seek to
dispel either the appearance or the reality of these influences. The remedies enacted by law, however,
must comply with the First Amendment; and, it is our law and our tradition that more speech, not less, is
the governing rule. An outright ban on corporate political speech during the critical preelection period is
not a permissible remedy. Here Congress has created categorical bans on speech that are asymmetrical to
preventing quid pro quo corruption.
Our precedent is to be respected unless the most convincing of reasons demonstrates that adherence to it
puts us on a course that is sure error. “Beyond workability, the relevant factors in deciding whether to

Saylor URL: http://www.saylor.org/books

Saylor.org
171

adhere to the principle of stare decisis include the antiquity of the precedent, the reliance interests at
stake, and of course whether the decision was well reasoned.” [citing prior cases]
These considerations counsel in favor of rejecting Austin, which itself contravened this Court’s earlier
precedents in Buckley and Bellotti. “This Court has not hesitated to overrule decisions offensive to the
First Amendment.”WRTL, 551 U.S., at 500 (opinion of Scalia, J.). “[S]tare decisis is a principle of policy
and not a mechanical formula of adherence to the latest decision.”Helvering v. Hallock, 309 U.S. 106 at
119 (1940).
Austin is undermined by experience since its announcement. Political speech is so ingrained in our
culture that speakers find ways to circumvent campaign finance laws. See, e.g., McConnell, 540 U.S., at
176–177 (“Given BCRA’s tighter restrictions on the raising and spending of soft money, the incentives…to
exploit [26 U.S.C. §527] organizations will only increase”). Our Nation’s speech dynamic is changing, and
informative voices should not have to circumvent onerous restrictions to exercise their First Amendment
rights. Speakers have become adept at presenting citizens with sound bites, talking points, and scripted
messages that dominate the 24-hour news cycle. Corporations, like individuals, do not have monolithic
views. On certain topics corporations may possess valuable expertise, leaving them the best equipped to
point out errors or fallacies in speech of all sorts, including the speech of candidates and elected officials.
Rapid changes in technology—and the creative dynamic inherent in the concept of free expression—
counsel against upholding a law that restricts political speech in certain media or by certain speakers.
Today, 30-second television ads may be the most effective way to convey a political message. Soon,
however, it may be that Internet sources, such as blogs and social networking Web sites, will provide
citizens with significant information about political candidates and issues. Yet, §441b would seem to ban a
blog post expressly advocating the election or defeat of a candidate if that blog were created with
corporate funds. The First Amendment does not permit Congress to make these categorical distinctions
based on the corporate identity of the speaker and the content of the political speech.
Due consideration leads to this conclusion: Austin should be and now is overruled. We return to the
principle established in Buckley and Bellotti that the Government may not suppress political speech on
the basis of the speaker’s corporate identity. No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.

[IV. Omitted]
Saylor URL: http://www.saylor.org/books

Saylor.org
172

V
When word concerning the plot of the movie Mr. Smith Goes to Washington reached the circles of
Government, some officials sought, by persuasion, to discourage its distribution. See Smoodin,
“Compulsory” Viewing for Every Citizen: Mr. Smith and the Rhetoric of Reception, 35 Cinema Journal 3,
19, and n. 52 (Winter 1996) (citing Mr. Smith Riles Washington, Time, Oct. 30, 1939, p. 49); Nugent,
Capra’s Capitol Offense, N. Y. Times, Oct. 29, 1939, p. X5. Under Austin, though, officials could have done
more than discourage its distribution—they could have banned the film. After all, it, like Hillary, was
speech funded by a corporation that was critical of Members of Congress. Mr. Smith Goes to
Washington may be fiction and caricature; but fiction and caricature can be a powerful force.
Modern day movies, television comedies, or skits on YouTube.com might portray public officials or public
policies in unflattering ways. Yet if a covered transmission during the blackout period creates the
background for candidate endorsement or opposition, a felony occurs solely because a corporation, other
than an exempt media corporation, has made the “purchase, payment, distribution, loan, advance,
deposit, or gift of money or anything of value” in order to engage in political speech. 2 U.S.C.
§431(9)(A)(i). Speech would be suppressed in the realm where its necessity is most evident: in the public
dialogue preceding a real election. Governments are often hostile to speech, but under our law and our
tradition it seems stranger than fiction for our Government to make this political speech a crime. Yet this
is the statute’s purpose and design.
Some members of the public might consider Hillary to be insightful and instructive; some might find it to
be neither high art nor a fair discussion on how to set the Nation’s course; still others simply might
suspend judgment on these points but decide to think more about issues and candidates. Those choices
and assessments, however, are not for the Government to make. “The First Amendment underwrites the
freedom to experiment and to create in the realm of thought and speech. Citizens must be free to use new
forms, and new forums, for the expression of ideas. The civic discourse belongs to the people, and the
Government may not prescribe the means used to conduct it.” McConnell, supra, at 341 (opinion of
Kennedy, J.).
The judgment of the District Court is reversed with respect to the constitutionality of 2 U.S.C. §441b’s
restrictions on corporate independent expenditures. The case is remanded for further proceedings
consistent with this opinion.
Saylor URL: http://www.saylor.org/books

Saylor.org
173

It is so ordered.

1.

CASE QUESTIONS

What does the case say about disclosure? Corporations have a right of free speech under the First
Amendment and may exercise that right through unrestricted contributions of money to political parties
and candidates. Can the government condition that right by requiring that the parties and candidates
disclose to the public the amount and origin of the contribution? What would justify such a disclosure
requirement?

2.

Are a corporation’s contributions to political parties and candidates tax deductible as a business expense?
Should they be?

3.

How is the donation of money equivalent to speech? Is this a strict construction of the Constitution to
hold that it is?

4.

Based on the Court’s description of the Austin case, what purpose do you think the Austin court was
trying to achieve by limiting corporate campaign contributions? Was that purpose consistent (or
inconsistent) with anything in the Constitution, or is the Constitution essentially silent on this issue?

4.7 Summary and Exercises
Summary

The US. Constitution sets the framework for all other laws of the United States, at both the federal and the
state level. It creates a shared balance of power between states and the federal government (federalism)
and shared power among the branches of government (separation of powers), establishes individual rights
against governmental action (Bill of Rights), and provides for federal oversight of matters affecting
interstate commerce and commerce with foreign nations. Knowing the contours of the US legal system is
not possible without understanding the role of the US Constitution.
The Constitution is difficult to amend. Thus when the Supreme Court uses its power of judicial review to
determine that a law is unconstitutional, it actually shapes what the Constitution means. New meanings
that emerge must do so by the process of amendment or by the passage of time and new appointments to
the court. Because justices serve for life, the court changes its philosophical outlook slowly.
The Bill of Rights is an especially important piece of the Constitutional framework. It provides legal
causes of action for infringements of individual rights by government, state or federal. Through the due

Saylor URL: http://www.saylor.org/books

Saylor.org
174

process clause of the Fifth Amendment and the Fourteenth Amendment, both procedural and (to some
extent) substantive due process rights are given to individuals.

EXERCISES

1.

For many years, the Supreme Court believed that “commercial speech” was entitled to less
protection than other forms of speech. One defining element of commercial speech is that its
dominant theme is to propose a commercial transaction. This kind of speech is protected by the
First Amendment, but the government is permitted to regulate it more closely than other forms of
speech. However, the government must make reasonable distinctions, must narrowly tailor the
rules restricting commercial speech, and must show that government has a legitimate goal that
the law furthers.
Edward Salib owned a Winchell’s Donut House in Mesa, Arizona. To attract customers, he
displayed large signs in store windows. The city ordered him to remove the signs because they
violated the city’s sign code, which prohibited covering more than 30 percent of a store’s windows
with signs. Salib sued, claiming that the sign code violated his First Amendment rights. What was
the result, and why?

2.

Jennifer is a freshman at her local public high school. Her sister, Jackie, attends a nearby private high
school. Neither school allows them to join its respective wrestling team; only boys can wrestle at either
school. Do either of them have a winning case based on the equal protection clause of the Fourteenth
Amendment?

3.

The employees of the US Treasury Department that work the border crossing between the United States
and Mexico learned that they will be subject to routine drug testing. The customs bureau, which is a
division of the treasury department, announces this policy along with its reasoning: since customs agents
must routinely search for drugs coming into the United States, it makes sense that border guards must
themselves be completely drug-free. Many border guards do not use drugs, have no intention of using
drugs, and object to the invasion of their privacy. What is the constitutional basis for their objection?

4.

Happy Time Chevrolet employs Jim Bydalek as a salesman. Bydalek takes part in a Gay Pride March in Los
Angeles, is interviewed by a local news camera crew, and reports that he is gay and proud of it. His
employer is not, and he is fired. Does he have any constitutional causes of action against his employer?

Saylor URL: http://www.saylor.org/books

Saylor.org
175

5.

You begin work at the Happy-Go-Lucky Corporation on Halloween. On your second day at work, you wear
a political button on your coat, supporting your choice for US senator in the upcoming election. Your boss,
who is of a different political persuasion, looks at the button and says, “Take that stupid button off or
you’re fired.” Has your boss violated your constitutional rights?

6.

David Lucas paid $975,000 for two residential parcels on the Isle of Palms near Charleston, South
Carolina. His intention was to build houses on them. Two years later, the South Carolina legislature
passed a statute that prohibited building beachfront properties. The purpose was to leave the dunes
system in place to mitigate the effects of hurricanes and strong storms. The South Carolina Coastal
Commission created the rules and regulations with substantial input from the community and from
experts and with protection of the dune system primarily in mind. People had been building on the
shoreline for years, with harmful results to localities and the state treasury. When Lucas applied for
permits to build two houses near the shoreline, his permits were rejected. He sued, arguing that the
South Carolina legislation had effectively “taken” his property. At trial, South Carolina conceded that
because of the legislation, Lucas’s property was effectively worth zero. Has there been a taking under the
Fifth Amendment (as incorporated through the Fourteenth Amendment), and if so, what should the state
owe to Lucas? Suppose that Lucas could have made an additional $1 million by building a house on each
of his parcels. Is he entitled to recover his original purchase price or his potential profits?

SELF-TEST QUESTIONS

1.

Harvey filed a suit against the state of Colorado, claiming that a Colorado state law violates the
commerce clause. The court will agree if the statute

a.

places an undue burden on interstate commerce
b.

promotes the public health, safety, morals, or general welfare of Colorado

c.

regulates economic activities within the state’s borders

d.

a and b

e.

b and c

The state legislature in Maine enacts a law that directly conflicts with a federal law. Mapco
Industries, located in Portland, Maine, cannot comply with both the state and the federal law.
a.

Because of federalism, the state law will have priority, as long as Maine is using its police

powers.
Saylor URL: http://www.saylor.org/books

Saylor.org
176

b.

Because there’s a conflict, both laws are invalid; the state and the federal government
will have to work out a compromise of some sort.

c.

The federal law preempts the state law.

d.

Both laws govern concurrently.

Hannah, who lives in Ada, is the owner of Superior Enterprises, Inc. She believes that certain
actions in the state of Ohio infringe on her federal constitutional rights, especially those found in
the Bill of Rights. Most of these rights apply to the states under
a.

the supremacy clause
b.

the protection clause

c.

the due process clause of the Fourteenth Amendment

d.

the Tenth Amendment

Minnesota enacts a statute that bans all advertising that is in “bad taste,” “vulgar,” or
“indecent.” In Michigan, Aaron Calloway and his brother, Clarence “Cab” Calloway, create unique
beer that they decide to call Old Fart Ale. In their marketing, the brothers have a label in which an
older man in a dirty T-shirt is sitting in easy chair, looking disheveled and having a three-day
growth of stubble on his chin. It appears that the man is in the process of belching. He is also
holding a can of Old Fart Ale. The Minnesota liquor commission orders all Minnesota restaurants,
bars, and grocery stores to remove Old Fart Ale from their shelves. The state statute and the
commission’s order are likely to be held by a court to be
a.

a violation of the Tenth Amendment
b.

a violation of the First Amendment

c.

a violation of the Calloways’ right to equal protection of the laws

d.

a violation of the commerce clause, since only the federal laws can prevent an article of
commerce from entering into Minnesota’s market

Raunch Unlimited, a Virginia partnership, sells smut whenever and wherever it can. Some of its
material is “obscene” (meeting the Supreme Court’s definition under Miller v. California) and
includes child pornography. North Carolina has a statute that criminalizes obscenity. What are
possible results if a store in Raleigh, North Carolina, carries Raunch merchandise?

Saylor URL: http://www.saylor.org/books

Saylor.org
177

a.

The partners could be arrested in North Carolina and may well be convicted.
b.

The materials in Raleigh may be the basis for a criminal conviction.

c.

The materials are protected under the First Amendment’s right of free speech.

d.

The materials are protected under state law.

e.

a and b

1.

a

2.

c

3.

c

4.

b

5.

e

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
178

Chapter 5

Administrative Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Understand the purpose served by federal administrative agencies.

2.

Know the difference between executive branch agencies and independent agencies.

3.

Understand the political control of agencies by the president and Congress.

4.

Describe how agencies make rules and conduct hearings.

5.

Describe how courts can be used to challenge administrative rulings.

From the 1930s on, administrative agencies, law, and procedures have virtually remade our
government and much of private life. Every day, business must deal with rules and decisions of state
and federal administrative agencies. Informally, such rules are often called regulations, and they
differ (only in their source) from laws passed by Congress and signed into law by the president. The
rules created by agencies are voluminous: thousands of new regulations pour forth each year. The
overarching question of whether there is too much regulation—or the wrong kind of regulation—of
our economic activities is an important one but well beyond the scope of this chapter, in which we
offer an overview of the purpose of administrative agencies, their structure, and their impact on
business.

5.1 Administrative Agencies: Their Structure and Powers
LEARNING OBJECTIVES

1.

Explain the reasons why we have federal administrative agencies.

2.

Explain the difference between executive branch agencies and independent agencies.

3.

Describe the constitutional issue that questions whether administrative agencies could have authority to
make enforceable rules that affect business.

Why Have Administrative Agencies?
Saylor URL: http://www.saylor.org/books

Saylor.org
179

The US Constitution mentions only three branches of government: legislative, executive, and judicial
(Articles I, II, and III). There is no mention of agencies in the Constitution, even though federal agencies
are sometimes referred to as “the fourth branch of government.” The Supreme Court has recognized the
legitimacy of federal administrative agencies to make rules that have the same binding effect as statutes
by Congress.
Most commentators note that having agencies with rule-making power is a practical necessity: (1)
Congress does not have the expertise or continuity to develop specialized knowledge in various areas (e.g.,
communications, the environment, aviation). (2) Because of this, it makes sense for Congress to set forth
broad statutory guidance to an agency and delegate authority to the agency to propose rules that further
the statutory purposes. (3) As long as Congress makes this delegating guidance sufficiently clear, it is not
delegating improperly. If Congress’s guidelines are too vague or undefined, it is (in essence) giving away
its constitutional power to some other group, and this it cannot do.

Why Regulate the Economy at All?
The market often does not work properly, as economists often note. Monopolies, for example, happen in
the natural course of human events but are not always desirable. To fix this, well-conceived and
objectively enforced competition law (what is called antitrust law in the United States) is needed.
Negative externalities must be “fixed,” as well. For example, as we see in tort law (Chapter 7 "Introduction
to Tort Law"), people and business organizations often do things that impose costs (damages) on others,
and the legal system will try—through the award of compensatory damages—to make fair adjustments. In
terms of the ideal conditions for a free market, think of tort law as the legal system’s attempt to
compensate for negative externalities: those costs imposed on people who have not voluntarily consented
to bear those costs.
In terms of freedoms to enter or leave the market, the US constitutional guarantees of equal protection
can prevent local, state, and federal governments from imposing discriminatory rules for commerce that
would keep minorities, women, and gay people from full participation in business. For example, if the
small town of Xenophobia, Colorado, passed a law that required all business owners and their employees
to be Christian, heterosexual, and married, the equal protection clause (as well as numerous state and
Saylor URL: http://www.saylor.org/books

Saylor.org
180

federal equal opportunity employment laws) would empower plaintiffs to go to court and have the law
struck down as unconstitutional.
Knowing that information is power, we will see many laws administered by regulatory agencies that seek
to level the playing field of economic competition by requiring disclosure of the most pertinent
information for consumers (consumer protection laws), investors (securities laws), and citizens (e.g., the
toxics release inventory laws in environmental law).

Ideal Conditions for a Free Market
1.

There are many buyers and many sellers, and none of them has a substantial share of the market.

2. All buyers and sellers in the market are free to enter the market or leave it.
3. All buyers and all sellers have full and perfect knowledge of what other buyers and sellers are up to,
including knowledge of prices, quantity, and quality of all goods being bought or sold.
4. The goods being sold in the market are similar enough to each other that participants do not have
strong preferences as to which seller or buyer they deal with.
5.

The costs and benefits of making or using the goods that are exchanged in the market are borne only
by those who buy or sell those goods and not by third parties or people “external” to the market
transaction. (That is, there are no “externalities.”)

6. All buyers and sellers are utility maximizers; each participant in the market tries to get as much as
possible for as little as possible.
7.

There are no parties, institutions, or governmental units regulating the price, quantity, or quality of
any of the goods being bought and sold in the market.

In short, some forms of legislation and regulation are needed to counter a tendency toward consolidation
of economic power (Chapter 28 "Antitrust Law") and discriminatory attitudes toward certain individuals
and groups (Chapter 30 "Employment Law") and to insist that people and companies clean up their own
messes and not hide information that would empower voluntary choices in the free market.
But there are additional reasons to regulate. For example, in economic systems, it is likely for natural
monopolies to occur. These are where one firm can most efficiently supply all of the good or service.
Having duplicate (or triplicate) systems for supplying electricity, for example, would be inefficient, so

Saylor URL: http://www.saylor.org/books

Saylor.org
181

most states have a public utilities commission to determine both price and quality of service. This is direct
regulation.
Sometimes destructive competition can result if there is no regulation. Banking and insurance are good
examples of this. Without government regulation of banks (setting standards and methods), open and
fierce competition would result in widespread bank failures. That would erode public confidence in banks
and business generally. The current situation (circa 2011) of six major banks that are “too big to fail” is,
however, an example of destructive noncompetition.
Other market imperfections can yield a demand for regulation. For example, there is a need to regulate
frequencies for public broadcast on radio, television, and other wireless transmissions (for police, fire,
national defense, etc.). Many economists would also list an adequate supply of public goods as something
that must be created by government. On its own, for example, the market would not provide public goods
such as education, a highway system, lighthouses, a military for defense.
True laissez-faire capitalism—a market free from any regulation—would not try to deal with market
imperfections and would also allow people to freely choose products, services, and other arrangements
that historically have been deemed socially unacceptable. These would include making enforceable
contracts for the sale and purchase of persons (slavery), sexual services, “street drugs” such as heroin or
crack cocaine, votes for public office, grades for this course in business law, and even marriage
partnership.
Thus the free market in actual terms—and not in theory—consists of commerce legally constrained by
what is economically desirable and by what is socially desirable as well. Public policy objectives in the
social arena include ensuring equal opportunity in employment, protecting employees from unhealthy or
unsafe work environments, preserving environmental quality and resources, and protecting consumers
from unsafe products. Sometimes these objectives are met by giving individuals statutory rights that can
be used in bringing a complaint (e.g., Title VII of the Civil Rights Act of 1964, for employment
discrimination), and sometimes they are met by creating agencies with the right to investigate and
monitor and enforce statutory law and regulations created to enforce such law (e.g., the Environmental
Protection Agency, for bringing a lawsuit against a polluting company).

History of Federal Agencies

Saylor URL: http://www.saylor.org/books

Saylor.org
182

Through the commerce clause in the US Constitution, Congress has the power to regulate trade between
the states and with foreign nations. The earliest federal agency therefore dealt with trucking and railroads,
to literally set the rules of the road for interstate commerce. The first federal agency, the Interstate
Commerce Commission (ICC), was created in 1887. Congress delegated to the ICC the power to enforce
federal laws against railroad rate discrimination and other unfair pricing practices. By the early part of
this century, the ICC gained the power to fix rates. From the 1970s through 1995, however, Congress
passed deregulatory measures, and the ICC was formally abolished in 1995, with its powers transferred to
the Surface Transportation Board.
Beginning with the Federal Trade Commission (FTC) in 1914, Congress has created numerous other
agencies, many of them familiar actors in American government. Today more than eighty-five federal
agencies have jurisdiction to regulate some form of private activity. Most were created since 1930, and
more than a third since 1960. A similar growth has occurred at the state level. Most states now have
dozens of regulatory agencies, many of them overlapping in function with the federal bodies.

Classification of Agencies
Independent agencies are different from federal executive departments and other executive agencies by
their structural and functional characteristics. Most executive departments have a single director,
administrator, or secretary appointed by the president of the United States. Independent agencies almost
always have a commission or board consisting of five to seven members who share power over the agency.
The president appoints the commissioners or board subject to Senate confirmation, but they often serve
with staggered terms and often for longer terms than a usual four-year presidential term. They cannot be
removed except for “good cause.” This means that most presidents will not get to appoint all the
commissioners of a given independent agency. Most independent agencies have a statutory requirement
of bipartisan membership on the commission, so the president cannot simply fill vacancies with members
of his own political party.
In addition to the ICC and the FTC, the major independent agencies are the Federal Communications
Commission (1934), Securities and Exchange Commission (1934), National Labor Relations Board (1935),

Saylor URL: http://www.saylor.org/books

Saylor.org
183

and Environmental Protection Agency (1970). See Note 5.4 "Ideal Conditions for a Free Market" in the
sidebar.
By contrast, members of executive branch agencies serve at the pleasure of the president and are therefore
far more amenable to political control. One consequence of this distinction is that the rules that
independent agencies promulgate may not be reviewed by the president or his staff—only Congress may
directly overrule them—whereas the White House or officials in the various cabinet departments may
oversee the work of the agencies contained within them (unless specifically denied the power by
Congress).

Powers of Agencies
Agencies have a variety of powers. Many of the original statutes that created them, like the Federal
Communications Act, gave them licensing power. No party can enter into the productive activity covered
by the act without prior license from the agency—for example, no utility can start up a nuclear power
plant unless first approved by the Nuclear Regulatory Commission. In recent years, the move toward
deregulation of the economy has led to diminution of some licensing power. Many agencies also have the
authority to set the rates charged by companies subject to the agency’s jurisdiction. Finally, the agencies
can regulate business practices. The FTC has general jurisdiction over all business in interstate commerce
to monitor and root out “unfair acts” and “deceptive practices.” The Securities and Exchange Commission
(SEC) oversees the issuance of corporate securities and other investments and monitors the practices of
the stock exchanges.
Unlike courts, administrative agencies are charged with the responsibility of carrying out a specific
assignment or reaching a goal or set of goals. They are not to remain neutral on the various issues of the
day; they must act. They have been given legislative powers because in a society growing ever more
complex, Congress does not know how to legislate with the kind of detail that is necessary, nor would it
have the time to approach all the sectors of society even if it tried. Precisely because they are to do what
general legislative bodies cannot do, agencies are specialized bodies. Through years of experience in
dealing with similar problems they accumulate a body of knowledge that they can apply to accomplish
their statutory duties.
Saylor URL: http://www.saylor.org/books

Saylor.org
184

All administrative agencies have two different sorts of personnel. The heads, whether a single
administrator or a collegial body of commissioners, are political appointees and serve for relatively
limited terms. Below them is a more or less permanent staff—the bureaucracy. Much policy making
occurs at the staff level, because these employees are in essential control of gathering facts and presenting
data and argument to the commissioners, who wield the ultimate power of the agencies.

The Constitution and Agencies
Congress can establish an agency through legislation. When Congress gives powers to an agency, the
legislation is known as an enabling act. The concept that Congress can delegate power to an agency is
known as the delegation doctrine. Usually, the agency will have all three kinds of power: executive,
legislative, and judicial. (That is, the agency can set the rules that business must comply with, can
investigate and prosecute those businesses, and can hold administrative hearings for violations of those
rules. They are, in effect, rule maker, prosecutor, and judge.) Because agencies have all three types of
governmental powers, important constitutional questions were asked when Congress first created them.
The most important question was whether Congress was giving away its legislative power. Was the
separation of powers violated if agencies had power to make rules that were equivalent to legislative
statutes?
In 1935, in Schechter Poultry Corp. v. United States, the Supreme Court overturned the National
Industrial Recovery Act on the ground that the congressional delegation of power was too broad.

[1]

Under

the law, industry trade groups were granted the authority to devise a code of fair competition for the
entire industry, and these codes became law if approved by the president. No administrative body was
created to scrutinize the arguments for a particular code, to develop evidence, or to test one version of a
code against another. Thus it was unconstitutional for the Congress to transfer all of its legislative powers
to an agency. In later decisions, it was made clear that Congress could delegate some of its legislative
powers, but only if the delegation of authority was not overly broad.
Still, some congressional enabling acts are very broad, such as the enabling legislation for the
Occupational Safety and Health Administration (OSHA), which is given the authority to make rules to
provide for safe and healthful working conditions in US workplaces. Such a broad initiative power gives
Saylor URL: http://www.saylor.org/books

Saylor.org
185

OSHA considerable discretion. But, as noted in Section 5.2 "Controlling Administrative Agencies", there
are both executive and judicial controls over administrative agency activities, as well as ongoing control by
Congress through funding and the continuing oversight of agencies, both in hearings and through
subsequent statutory amendments.

KEY TAKEAWAY

Congress creates administrative agencies through enabling acts. In these acts, Congress must delegate
authority by giving the agency some direction as to what it wants the agency to do. Agencies are usually
given broad powers to investigate, set standards (promulgating regulations), and enforce those standards.
Most agencies are executive branch agencies, but some are independent.

EXERCISES

1.

Explain why Congress needs to delegate rule-making authority to a specialized agency.

2.

Explain why there is any need for interference in the market by means of laws or regulations.

[1] Schechter Poultry Corp. v. United States, 295 US 495 (1935).

5.2 Controlling Administrative Agencies

LEARNING OBJECTIVES

1.

Understand how the president controls administrative agencies.

2.

Understand how Congress controls administrative agencies.

3.

Understand how the courts can control administrative agencies.

During the course of the past seventy years, a substantial debate has been conducted, often in shrill
terms, about the legitimacy of administrative lawmaking. One criticism is that agencies are
“captured” by the industry they are directed to regulate. Another is that they overregulate, stifling
individual initiative and the ability to compete. During the 1960s and 1970s, a massive outpouring of
federal law created many new agencies and greatly strengthened the hands of existing ones. In the
late 1970s during the Carter administration, Congress began to deregulate American society, and
deregulation increased under the Reagan administration. But the accounting frauds of WorldCom,
Enron, and others led to the Sarbanes-Oxley Act of 2002, and the financial meltdown of 2008 has
led to reregulation of the financial sector. It remains to be seen whether the Deepwater Horizon oil
blowout of 2010 will lead to more environmental regulations or a rethinking on how to make
agencies more effective regulators.
Saylor URL: http://www.saylor.org/books

Saylor.org
186

Administrative agencies are the focal point of controversy because they are policy-making bodies,
incorporating facets of legislative, executive, and judicial power in a hybrid form that fits uneasily at
best in the framework of American government (see Figure 5.1 "Major Administrative Agencies of the
United States"). They are necessarily at the center of tugging and hauling by the legislature, the
executive branch, and the judiciary, each of which has different means of exercising political control
over them. In early 1990, for example, the Bush administration approved a Food and Drug
Administration regulation that limited disease-prevention claims by food packagers, reversing a
position by the Reagan administration in 1987 permitting such claims.
Figure 5.1 Major Administrative Agencies of the United States

Legislative Control
Saylor URL: http://www.saylor.org/books

Saylor.org
187

Congress can always pass a law repealing a regulation that an agency promulgates. Because this is a timeconsuming process that runs counter to the reason for creating administrative bodies, it happens rarely.
Another approach to controlling agencies is to reduce or threaten to reduce their appropriations. By
retaining ultimate control of the purse strings, Congress can exercise considerable informal control over
regulatory policy.

Executive Control
The president (or a governor, for state agencies) can exercise considerable control over agencies that are
part of his cabinet departments and that are not statutorily defined as independent. Federal agencies,
moreover, are subject to the fiscal scrutiny of the Office of Management and Budget (OMB), subject to the
direct control of the president. Agencies are not permitted to go directly to Congress for increases in
budget; these requests must be submitted through the OMB, giving the president indirect leverage over
the continuation of administrators’ programs and policies.

Judicial Review of Agency Actions
Administrative agencies are creatures of law and like everyone else must obey the law. The courts have
jurisdiction to hear claims that the agencies have overstepped their legal authority or have acted in some
unlawful manner.
Courts are unlikely to overturn administrative actions, believing in general that the agencies are better
situated to judge their own jurisdiction and are experts in rulemaking for those matters delegated to them
by Congress. Some agency activities are not reviewable, for a number of reasons. However, after a
business (or some other interested party) has exhausted all administrative remedies, it may seek judicial
review of a final agency decision. The reviewing court is often asked to strike down or modify agency
actions on several possible bases (seeSection 5.5.2 "Strategies for Obtaining Judicial Review" on
“Strategies for Obtaining Judicial Review”).

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
188

Administrative agencies are given unusual powers: to legislate, investigate, and adjudicate. But these
powers are limited by executive and legislative controls and by judicial review.

EXERCISES

1.

Find the website of the Consumer Product Safety Commission (CPSC). Identify from that site a product
that has been banned by the CPSC for sale in the United States. What reasons were given for its exclusion
from the US market?

2.

What has Congress told the CPSC to do in its enabling act? Is this a clear enough mandate to guide the
agency? What could Congress do if the CPSC does something that may be outside of the scope of its
powers? What can an affected business do?

5.3 The Administrative Procedure Act

LEARNING OBJECTIVES

1.

Understand why the Administrative Procedure Act was needed.

2.

Understand how hearings are conducted under the act.

3.

Understand how the act affects rulemaking by agencies.

In 1946, Congress enacted the Administrative Procedure Act (APA). This fundamental statute detailed
for all federal administrative agencies how they must function when they are deciding cases or
issuing regulations, the two basic tasks of administration. At the state level, the Model State
Administrative Procedure Act, issued in 1946 and revised in 1961, has been adopted in twenty-eight
states and the District of Columbia; three states have adopted the 1981 revision. The other states
have statutes that resemble the model state act to some degree.

Trial-Type Hearings
Deciding cases is a major task of many agencies. For example, the Federal Trade Commission (FTC) is
empowered to charge a company with having violated the Federal Trade Commission Act. Perhaps a seller
is accused of making deceptive claims in its advertising. Proceeding in a manner similar to a court, staff

Saylor URL: http://www.saylor.org/books

Saylor.org
189

counsel will prepare a case against the company, which can defend itself through its lawyers. The case is
tried before an administrative law judge (ALJ), formerly known as an administrative hearing examiner.
The change in nomenclature was made in 1972 to enhance the prestige of ALJs and more accurately
reflect their duties. Although not appointed for life as federal judges are, the ALJ must be free of
assignments inconsistent with the judicial function and is not subject to supervision by anyone in the
agency who carries on an investigative or prosecutorial function.
The accused parties are entitled to receive notice of the issues to be raised, to present evidence, to argue,
to cross-examine, and to appear with their lawyers. Ex parte (eks PAR-tay) communications—contacts
between the ALJ and outsiders or one party when both parties are not present—are prohibited. However,
the usual burden-of-proof standard followed in a civil proceeding in court does not apply: the ALJ is not
bound to decide in favor of that party producing the more persuasive evidence. The rule in most
administrative proceedings is “substantial evidence,” evidence that is not flimsy or weak, but is not
necessarily overwhelming evidence, either. The ALJ in most cases will write an opinion. That opinion is
not the decision of the agency, which can be made only by the commissioners or agency head. In effect,
the ALJ’s opinion is appealed to the commission itself.
Certain types of agency actions that have a direct impact on individuals need not be filtered through a fullscale hearing. Safety and quality inspections (grading of food, inspection of airplanes) can be made on the
spot by skilled inspectors. Certain licenses can be administered through tests without a hearing (a test for
a driver’s license), and some decisions can be made by election of those affected (labor union elections).

Rulemaking
Trial-type hearings generally impose on particular parties liabilities based on past or present facts.
Because these cases will serve as precedents, they are a partial guide to future conduct by others. But they
do not directly apply to nonparties, who may argue in a subsequent case that their conduct does not fit
within the holding announced in the case. Agencies can affect future conduct far more directly by
announcing rules that apply to all who come within the agency’s jurisdiction.
The acts creating most of the major federal agencies expressly grant them authority to engage in
rulemaking. This means, in essence, authority to legislate. The outpouring of federal regulations has been
Saylor URL: http://www.saylor.org/books

Saylor.org
190

immense. The APA directs agencies about to engage in rulemaking to give notice in
the<em class="emphasis">Federal Register</em class="emphasis"> of their intent to do so. The Federal
Register is published daily, Monday through Friday, in Washington, DC, and contains notice of various
actions, including announcements of proposed rulemaking and regulations as adopted. The notice must
specify the time, place, and nature of the rulemaking and offer a description of the proposed rule or the
issues involved. Any interested person or organization is entitled to participate by submitting written
“data, views or arguments.” Agencies are not legally required to air debate over proposed rules, though
they often do so.
The procedure just described is known as “informal” rulemaking. A different procedure is required for
“formal” rulemaking, defined as those instances in which the enabling legislation directs an agency to
make rules “on the record after opportunity for an agency hearing.” When engaging in formal rulemaking,
agencies must hold an adversary hearing.
Administrative regulations are not legally binding unless they are published. Agencies must publish in
the Federal Register the text of final regulations, which ordinarily do not become effective until thirty
days later. Every year the annual output of regulations is collected and reprinted in
the<em class="emphasis">Code of Federal Regulations (CFR)</em class="emphasis">, a multivolume
paperback series containing all federal rules and regulations keyed to the fifty titles of the US Code (the
compilation of all federal statutes enacted by Congress and grouped according to subject).

KEY TAKEAWAY

Agencies make rules that have the same effect as laws passed by Congress and the president. But such
rules (regulations) must allow for full participation by interested parties. The Administrative Procedure Act
(APA) governs both rulemaking and the agency enforcement of regulations, and it provides a process for
fair hearings.

1.

EXERCISES

Go to http://www.regulations.gov/search/Regs/home.html#home. Browse the site. Find a topic that
interests you, and then find a proposed regulation. Notice how comments on the proposed rule are
invited.

2.

Why would there be a trial by an administrative agency? Describe the process.

Saylor URL: http://www.saylor.org/books

Saylor.org
191

5.4 Administrative Burdens on Business Operations
LEARNING OBJECTIVES

1.

Describe the paperwork burden imposed by administrative agencies.

2.

Explain why agencies have the power of investigation, and what limits there are to that power.

3.

Explain the need for the Freedom of Information Act and how it works in the US legal system.

The Paperwork Burden
The administrative process is not frictionless. The interplay between government agency and private
enterprise can burden business operations in a number of ways. Several of these are noted in this section.
Deciding whether and how to act are not decisions that government agencies reach out of the blue. They
rely heavily on information garnered from business itself. Dozens of federal agencies require corporations
to keep hundreds of types of records and to file numerous periodic reports. The Commission on Federal
Paperwork, established during the Ford administration to consider ways of reducing the paperwork
burden, estimated in its final report in 1977 that the total annual cost of federal paperwork amounted to
$50 billion and that the 10,000 largest business enterprises spent $10 billion annually on paperwork
alone. The paperwork involved in licensing a single nuclear power plant, the commission said, costs
upward of $15 million.
Not surprisingly, therefore, businesses have sought ways of avoiding requests for data. Since the 1940s,
the Federal Trade Commission (FTC) has collected economic data on corporate performance from
individual companies for statistical purposes. As long as each company engages in a single line of
business, data are comparable. When the era of conglomerates began in the 1970s, with widely divergent
types of businesses brought together under the roof of a single corporate parent, the data became useless
for purposes of examining the competitive behavior of different industries. So the FTC ordered dozens of
large companies to break out their economic information according to each line of business that they
carried on. The companies resisted, but the US Court of Appeals for the District of Columbia Circuit,
where much of the litigation over federal administrative action is decided, directed the companies to
comply with the commission’s order, holding that the Federal Trade Commission Act clearly permits the
agency to collect information for investigatory purposes.

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
192

In 1980, responding to cries that businesses, individuals, and state and local governments were being
swamped by federal demands for paperwork, Congress enacted the Paperwork Reduction Act. It gives
power to the federal Office of Management and Budget (OMB) to develop uniform policies for
coordinating the gathering, storage, and transmission of all the millions of reports flowing in each year to
the scores of federal departments and agencies requesting information. These reports include tax and
Medicare forms, financial loan and job applications, questionnaires of all sorts, compliance reports, and
tax and business records. The OMB was given the power also to determine whether new kinds of
information are needed. In effect, any agency that wants to collect new information from outside must
obtain the OMB’s approval.

Inspections
No one likes surprise inspections. A section of the Occupational Safety and Health Act of 1970 empowers
agents of the Occupational Safety and Health Administration (OSHA) to search work areas for safety
hazards and for violations of OSHA regulations. The act does not specify whether inspectors are required
to obtain search warrants, required under the Fourth Amendment in criminal cases. For many years, the
government insisted that surprise inspections are not unreasonable and that the time required to obtain a
warrant would defeat the surprise element. The Supreme Court finally ruled squarely on the issue in 1978.
In Marshall v. Barlow’s, Inc., the court held that no less than private individuals, businesses are entitled
to refuse police demands to search the premises unless a court has issued a search warrant.

[2]

But where a certain type of business is closely regulated, surprise inspections are the norm, and no
warrant is required. For example, businesses with liquor licenses that might sell to minors are subject to
both overt and covert inspections (e.g., an undercover officer may “search” a liquor store by sending an
underage patron to the store). Or a junkyard that specializes in automobiles and automobile parts may
also be subject to surprise inspections, on the rationale that junkyards are highly likely to be active in the
resale of stolen autos or stolen auto parts.

[3]

It is also possible for inspections to take place without a search warrant and without the permission of the
business. For example, the Environmental Protection Agency (EPA) wished to inspect parts of the Dow
Chemical facility in Midland, Michigan, without the benefit of warrant. When they were refused, agents of
Saylor URL: http://www.saylor.org/books

Saylor.org
193

the EPA obtained a fairly advanced aerial mapping camera and rented an airplane to fly over the Dow
facility. Dow went to court for a restraining order against the EPA and a request to have the EPA turn over
all photographs taken. But the Supreme Court ruled that the areas photographed were “open fields” and
not subject to the protections of the Fourth Amendment.

[4]

Access to Business Information in Government Files
In 1966, Congress enacted the Freedom of Information Act (FOIA), opening up to the citizenry many of
the files of the government. (The act was amended in 1974 and again in 1976 to overcome a tendency of
many agencies to stall or refuse access to their files.) Under the FOIA, any person has a legally enforceable
right of access to all government documents, with nine specific exceptions, such as classified military
intelligence, medical files, and trade secrets and commercial or financial information if “obtained from a
person and privileged or confidential.” Without the trade-secret and financial-information exemptions,
business competitors could, merely by requesting it, obtain highly sensitive competitive information
sitting in government files.
A federal agency is required under the FOIA to respond to a document request within ten days. But in
practice, months or even years may pass before the government actually responds to an FOIA request.
Requesters must also pay the cost of locating and copying the records. Moreover, not all documents are
available for public inspection. Along with the trade-secret and financial-information exemptions, the
FOIA specifically exempts the following:
•

records required by executive order of the president to be kept secret in the interest of national
defense or public policy

•

records related solely to the internal personnel rules and practice of an agency

•

records exempted from disclosure by another statute

•

interagency memos or decisions reflecting the deliberative process

•

personnel files and other files that if disclosed, would constitute an unwarranted invasion of personal
privacy

•

information compiled for law enforcement purposes

•

geological information concerning wells

Saylor URL: http://www.saylor.org/books

Saylor.org
194

Note that the government may provide such information but is not required to provide such information;
it retains discretion to provide information or not.
Regulated companies are often required to submit confidential information to the government. For these
companies, submitting such information presents a danger under the FOIA of disclosure to competitors.
To protect information from disclosure, the company is well advised to mark each document as privileged
and confidential so that government officials reviewing it for a FOIA request will not automatically
disclose it. Most agencies notify a company whose data they are about to disclose. But these practices are
not legally required under the FOIA.

KEY TAKEAWAY
Government agencies, in order to do their jobs, collect a great deal of information from businesses. This
can range from routine paperwork (often burdensome) to inspections, those with warrants and those
without. Surprise inspections are allowed for closely regulated industries but are subject to Fourth
Amendment requirements in general. Some information collected by agencies can be accessed using the
Freedom of Information Act.

1.

EXERCISES

Give two examples of a closely regulated industry. Explain why some warrantless searches would be
allowed.

2.

Find out why FOIA requests often take months or years to accomplish.
3.

[1] In re FTC Line of Business Report Litigation, 595 F.2d 685 (D.C. Cir. 1978).

4.

[2] Marshall v. Barlow’s, Inc., 436 US 307 (1978).

5.

[3] New York v. Burger, 482 US 691 (1987).

6.

[4] Dow Chemical Co. v. United States Environmental Protection Agency, 476 US 227 (1986).

5.5 The Scope of Judicial Review

LEARNING OBJECTIVES

1.

Describe the “exhaustion of remedies” requirement.

2.

Detail various strategies for obtaining judicial review of agency rules.

Saylor URL: http://www.saylor.org/books

Saylor.org
195

3.

Explain under what circumstances it is possible to sue the government.

Neither an administrative agency’s adjudication nor its issuance of a regulation is necessarily final.
Most federal agency decisions are appealable to the federal circuit courts. To get to court, the
appellant must overcome numerous complex hurdles. He or she must have standing—that is, be in
some sense directly affected by the decision or regulation. The case must be ripe for review;
administrative remedies such as further appeal within the agency must have been exhausted.

Exhaustion of Administrative Remedies
Before you can complain to court about an agency’s action, you must first try to get the agency to
reconsider its action. Generally, you must have asked for a hearing at the hearing examiner level, there
must have been a decision reached that was unfavorable to you, and you must have appealed the decision
to the full board. The full board must rule against you, and only then will you be heard by a court. The
broadest exception to this exhaustion of administrative remedies requirement is if the agency had no
authority to issue the rule or regulation in the first place, if exhaustion of remedies would be impractical
or futile, or if great harm would happen should the rule or regulation continue to apply. Also, if the agency
is not acting in good faith, the courts will hear an appeal without exhaustion.

Strategies for Obtaining Judicial Review
Once these obstacles are cleared, the court may look at one of a series of claims. The appellant might
assert that the agency’s action was ultra vires (UL-truh VI-reez)—beyond the scope of its authority as set
down in the statute. This attack is rarely successful. A somewhat more successful claim is that the agency
did not abide by its own procedures or those imposed upon it by the Administrative Procedure Act.
In formal rulemaking, the appellant also might insist that the agency lacked substantial evidence for the
determination that it made. If there is virtually no evidence to support the agency’s findings, the court
may reverse. But findings of fact are not often overturned by the courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
196

Likewise, there has long been a presumption that when an agency issues a regulation, it has the authority
to do so: those opposing the regulation must bear a heavy burden in court to upset it. This is not a
surprising rule, for otherwise courts, not administrators, would be the authors of regulations.
Nevertheless, regulations cannot exceed the scope of the authority conferred by Congress on the agency.
In an important 1981 case before the Supreme Court, the issue was whether the secretary of labor, acting
through the Occupational Health and Safety Administration (OSHA), could lawfully issue a standard
limiting exposure to cotton dust in the workplace without first undertaking a cost-benefit analysis. A
dozen cotton textile manufacturers and the American Textile Manufacturers Institute, representing 175
companies, asserted that the cotton dust standard was unlawful because it did not rationally relate the
benefits to be derived from the standard to the costs that the standard would impose. See Section 5.6
"Cases", American Textile Manufacturers Institute v. Donovan.
In summary, then, an individual or a company may (after exhaustion of administrative remedies)
challenge agency action where such action is the following:
•

not in accordance with the agency’s scope of authority

•

not in accordance with the US Constitution or the Administrative Procedure Act

•

not in accordance with the substantial evidence test

•

unwarranted by the facts

•

arbitrary, capricious, an abuse of discretion, or otherwise not in accord with the law

Section 706 of the Administrative Procedure Act sets out those standards. While it is difficult to show that
an agency’s action is arbitrary and capricious, there are cases that have so held. For example, after the
Reagan administration set aside a Carter administration rule from the National Highway Traffic and
Safety Administration on passive restraints in automobiles, State Farm and other insurance companies
challenged the reversal as arbitrary and capricious. Examining the record, the Supreme Court found that
the agency had failed to state enough reasons for its reversal and required the agency to review the record
and the rule and provide adequate reasons for its reversal. State Farm and other insurance companies
thus gained a legal benefit by keeping an agency rule that placed costs on automakers for increased
passenger safety and potentially reducing the number of injury claims from those it had insured.

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
197

Suing the Government
In the modern administrative state, the range of government activity is immense, and administrative
agencies frequently get in the way of business enterprise. Often, bureaucratic involvement is wholly
legitimate, compelled by law; sometimes, however, agencies or government officials may overstep their
bounds, in a fit of zeal or spite. What recourse does the private individual or company have?
Mainly for historical reasons, it has always been more difficult to sue the government than to sue private
individuals or corporations. For one thing, the government has long had recourse to the doctrine of
sovereign immunity as a shield against lawsuits. Yet in 1976, Congress amended the Administrative
Procedure Act to waive any federal claim to sovereign immunity in cases of injunctive or other
nonmonetary relief. Earlier, in 1946, in the Federal Tort Claims Act, Congress had waived sovereign
immunity of the federal government for most tort claims for money damages, although the act contains
several exceptions for specific agencies (e.g., one cannot sue for injuries resulting from fiscal operations of
the Treasury Department or for injuries stemming from activities of the military in wartime). The act also
contains a major exception for claims “based upon [an official’s] exercise or performance or the failure to
exercise or perform a discretionary function or duty.” This exception prevents suits against parole boards
for paroling dangerous criminals who then kill or maim in the course of another crime and suits against
officials whose decision to ship explosive materials by public carrier leads to mass deaths and injuries
following an explosion en route.

[2]

In recent years, the Supreme Court has been stripping away the traditional immunity enjoyed by many
government officials against personal suits. Some government employees—judges, prosecutors,
legislators, and the president, for example—have absolute immunity against suit for official actions. But
many public administrators and government employees have at best a qualified immunity. Under a
provision of the Civil Rights Act of 1871 (so-called Section 1983 actions), state officials can be sued in
federal court for money damages whenever “under color of any state law” they deprive anyone of his
rights under the Constitution or federal law. In Bivens v. Six Unknown Federal Narcotics Agents, the
Supreme Court held that federal agents may be sued for violating the plaintiff’s Fourth Amendment rights
[3]

against an unlawful search of his home. Subsequent cases have followed this logic to permit suits for
violations of other constitutional provisions. This area of the law is in a state of flux, and it is likely to
continue to evolve.
Saylor URL: http://www.saylor.org/books

Saylor.org
198

Sometimes damage is done to an individual or business because the government has given out erroneous
information. For example, suppose that Charles, a bewildered, disabled navy employee, is receiving a
federal disability annuity. Under the regulations, he would lose his pension if he took a job that paid him
in each of two succeeding years more than 80 percent of what he earned in his old navy job. A few years
later, Congress changed the law, making him ineligible if he earned more than 80 percent in anyone year.
For many years, Charles earned considerably less than the ceiling amount. But then one year he got the
opportunity to make some extra money. Not wishing to lose his pension, he called an employee relations
specialist in the US Navy and asked how much he could earn and still keep his pension. The specialist
gave him erroneous information over the telephone and then sent him an out-of-date form that said
Charles could safely take on the extra work. Unfortunately, as it turned out, Charles did exceed the salary
limit, and so the government cut off his pension during the time he earned too much. Charles sues to
recover his lost pension. He argues that he relied to his detriment on false information supplied by the
navy and that in fairness the government should be estopped from denying his claim.
Unfortunately for Charles, he will lose his case. In Office of Personnel Management v. Richmond, the
Supreme Court reasoned that it would be unconstitutional to permit recovery.

[4]

The appropriations

clause of Article I says that federal money can be paid out only through an appropriation made by law.
The law prevented this particular payment to be made. If the court were to make an exception, it would
permit executive officials in effect to make binding payments, even though unauthorized, simply by
misrepresenting the facts. The harsh reality, therefore, is that mistakes of the government are generally
held against the individual, not the government, unless the law specifically provides for recompense (as,
for example, in the Federal Tort Claims Act just discussed).

KEY TAKEAWAY

After exhausting administrative remedies, there are numerous grounds for seeking judicial review of an
agency’s order or of a final rule. While courts defer to agencies to some degree, an agency must follow its
own rules, comply with the Administrative Procedure Act, act within the scope of its delegated authority,
avoid acting in an arbitrary manner, and make final rules that are supported by substantial evidence.

EXERCISES

1.

Why would US courts require that someone seeking judicial review of an agency order first exhaust
administrative remedies?

Saylor URL: http://www.saylor.org/books

Saylor.org
199

2.

On the Internet, find a case where someone has successfully sued the US government under the Federal
Tort Claims Act. What kind of case was it? Did the government argue sovereign immunity? Does sovereign
immunity even make sense to you?
3.

[1] Motor Vehicle Manufacturers’ Assn. v. State Farm Mutual Ins., 463 US 29 (1983).

4.

[2] Dalehite v. United States, 346 US 15 (1953).

5.

[3] Bivens v. Six Unknown Federal Narcotics Agents, 403 US 388 (1971).

6.

[4] Office of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).

5.6 Cases
Marshall v. Barlow’s, Inc.
Marshall v. Barlow’s, Inc.
436 U.S. 307 (U.S. Supreme Court 1978)
MR. JUSTICE WHITE delivered the opinion of the Court.
Section 8(a) of the Occupational Safety and Health Act of 1970 (OSHA or Act) empowers agents of the
Secretary of Labor (Secretary) to search the work area of any employment facility within the Act’s
jurisdiction. The purpose of the search is to inspect for safety hazards and violations of OSHA regulations.
No search warrant or other process is expressly required under the Act.
On the morning of September 11, 1975, an OSHA inspector entered the customer service area of Barlow’s,
Inc., an electrical and plumbing installation business located in Pocatello, Idaho. The president and
general manager, Ferrol G. “Bill” Barlow, was on hand; and the OSHA inspector, after showing his
credentials, informed Mr. Barlow that he wished to conduct a search of the working areas of the business.
Mr. Barlow inquired whether any complaint had been received about his company. The inspector
answered no, but that Barlow’s, Inc., had simply turned up in the agency’s selection process. The inspector
again asked to enter the nonpublic area of the business; Mr. Barlow’s response was to inquire whether the
inspector had a search warrant.
The inspector had none. Thereupon, Mr. Barlow refused the inspector admission to the employee area of
his business. He said he was relying on his rights as guaranteed by the Fourth Amendment of the United
States Constitution.
Saylor URL: http://www.saylor.org/books

Saylor.org
200

Three months later, the Secretary petitioned the United States District Court for the District of Idaho to
issue an order compelling Mr. Barlow to admit the inspector. The requested order was issued on
December 30, 1975, and was presented to Mr. Barlow on January 5, 1976. Mr. Barlow again refused
admission, and he sought his own injunctive relief against the warrantless searches assertedly permitted
by OSHA.…The Warrant Clause of the Fourth Amendment protects commercial buildings as well as
private homes. To hold otherwise would belie the origin of that Amendment, and the American colonial
experience.
An important forerunner of the first 10 Amendments to the United States Constitution, the Virginia Bill of
Rights, specifically opposed “general warrants, whereby an officer or messenger may be commanded to
search suspected places without evidence of a fact committed.” The general warrant was a recurring point
of contention in the Colonies immediately preceding the Revolution. The particular offensiveness it
engendered was acutely felt by the merchants and businessmen whose premises and products were
inspected for compliance with the several parliamentary revenue measures that most irritated the
colonists.…
***
This Court has already held that warrantless searches are generally unreasonable, and that this rule
applies to commercial premises as well as homes. In Camara v. Municipal Court, we held:
[E]xcept in certain carefully defined classes of cases, a search of private property without proper
consent is ‘unreasonable’ unless it has been authorized by a valid search warrant.
On the same day, we also ruled: As we explained in Camara, a search of private houses is
presumptively unreasonable if conducted without a warrant. The businessman, like the occupant
of a residence, has a constitutional right to go about his business free from unreasonable official
entries upon his private commercial property. The businessman, too, has that right placed in
jeopardy if the decision to enter and inspect for violation of regulatory laws can be made and
enforced by the inspector in the field without official authority evidenced by a warrant. These
same cases also held that the Fourth Amendment prohibition against unreasonable searches
protects against warrantless intrusions during civil as well as criminal investigations. The
reason is found in the “basic purpose of this Amendment…[which] is to safeguard the privacy and
security of individuals against arbitrary invasions by governmental officials.” If the government
Saylor URL: http://www.saylor.org/books

Saylor.org
201

intrudes on a person’s property, the privacy interest suffers whether the government’s motivation
is to investigate violations of criminal laws or breaches of other statutory or regulatory
standards.…
[A]n exception from the search warrant requirement has been recognized for “pervasively regulated
business[es],” United States v. Biswell, 406 U.S. 311, 316 (1972), and for “closely regulated” industries
“long subject to close supervision and inspection,” Colonnade Catering Corp. v. United States, 397 U.S.
72, 74, 77 (1970). These cases are indeed exceptions, but they represent responses to relatively unique
circumstances. Certain industries have such a history of government oversight that no reasonable
expectation of privacy could exist for a proprietor over the stock of such an enterprise. Liquor
(Colonnade) and firearms (Biswell) are industries of this type when an entrepreneur embarks upon such a
business, he has voluntarily chosen to subject himself to a full arsenal of governmental regulation.
***
The clear import of our cases is that the closely regulated industry of the type involved
in Colonnade and Biswell is the exception. The Secretary would make it the rule. Invoking the WalshHealey Act of 1936, 41 U.S.C. § 35 et seq., the Secretary attempts to support a conclusion that all
businesses involved in interstate commerce have long been subjected to close supervision of employee
safety and health conditions. But…it is quite unconvincing to argue that the imposition of minimum
wages and maximum hours on employers who contracted with the Government under the Walsh-Healey
Act prepared the entirety of American interstate commerce for regulation of working conditions to the
minutest detail. Nor can any but the most fictional sense of voluntary consent to later searches be found in
the single fact that one conducts a business affecting interstate commerce. Under current practice and
law, few businesses can be conducted without having some effect on interstate commerce.
***
The critical fact in this case is that entry over Mr. Barlow’s objection is being sought by a Government
agent. Employees are not being prohibited from reporting OSHA violations. What they observe in their
daily functions is undoubtedly beyond the employer’s reasonable expectation of privacy. The Government
inspector, however, is not an employee. Without a warrant he stands in no better position than a member
of the public. What is observable by the public is observable, without a warrant, by the Government
inspector as well. The owner of a business has not, by the necessary utilization of employees in his
Saylor URL: http://www.saylor.org/books

Saylor.org
202

operation, thrown open the areas where employees alone are permitted to the warrantless scrutiny of
Government agents. That an employee is free to report, and the Government is free to use, any evidence of
noncompliance with OSHA that the employee observes furnishes no justification for federal agents to
enter a place of business from which the public is restricted and to conduct their own warrantless search.
***
[The District Court judgment is affirmed.]

CASE QUESTIONS

1.

State, as briefly and clearly as possible, the argument that Barlow’s is making in this case.

2.

Why would some industries or businesses be “closely regulated”? What are some of those businesses?

3.

The Fourth Amendment speaks of “people” being secure in their “persons, houses, papers, and effects.”
Why would the Fourth Amendment apply to a business, which is not in a “house”?

4.

If the Fourth Amendment does not distinguish between closely regulated industries and those that are
not, why does the court do so?

American Textile Manufacturers Institute v. Donovan
American Textile Manufacturers Institute v. Donovan
452 U.S. 490 (1981)
JUSTICE BRENNAN delivered the opinion of the Court.
Congress enacted the Occupational Safety and Health Act of 1970 (Act) “to assure so far as possible every
working man and woman in the Nation safe and healthful working conditions.…“The Act authorizes the
Secretary of Labor to establish, after notice and opportunity to comment, mandatory nationwide
standards governing health and safety in the workplace. In 1978, the Secretary, acting through the
Occupational Safety and Health Administration (OSHA), promulgated a standard limiting occupational
exposure to cotton dust, an airborne particle byproduct of the preparation and manufacture of cotton
products, exposure to which produces a “constellation of respiratory effects” known as “byssinosis.” This
disease was one of the expressly recognized health hazards that led to passage of the Act.
Petitioners in these consolidated cases representing the interests of the cotton industry, challenged the
validity of the “Cotton Dust Standard” in the Court of Appeals for the District of Columbia Circuit
Saylor URL: http://www.saylor.org/books

Saylor.org
203

pursuant to § 6 (f) of the Act, 29 U.S.C. § 655 (f). They contend in this Court, as they did below, that the
Act requires OSHA to demonstrate that its Standard reflects a reasonable relationship between the costs
and benefits associated with the Standard. Respondents, the Secretary of Labor and two labor
organizations, counter that Congress balanced the costs and benefits in the Act itself, and that the Act
should therefore be construed not to require OSHA to do so. They interpret the Act as mandating that
OSHA enact the most protective standard possible to eliminate a significant risk of material health
impairment, subject to the constraints of economic and technological feasibility.
The Court of Appeals held that the Act did not require OSHA to compare costs and benefits.
We granted certiorari, 449 U.S. 817 (1980), to resolve this important question, which was presented but
not decided in last Term’s Industrial Union Dept. v. American Petroleum Institute, 448 U.S. 607 (1980),
and to decide other issues related to the Cotton Dust Standard.
***
Not until the early 1960’s was byssinosis recognized in the United States as a distinct occupational hazard
associated with cotton mills. In 1966, the American Conference of Governmental Industrial Hygienists
(ACGIH), a private organization, recommended that exposure to total cotton dust be limited to a
“threshold limit value” of 1,000 micrograms per cubic meter of air (1,000 g/m3.) averaged over an 8-hour
workday. See 43 Fed. Reg. 27351, col. 1 (1978). The United States Government first regulated exposure to
cotton dust in 1968, when the Secretary of Labor, pursuant to the Walsh-Healey Act, 41 U.S.C. 35 (e),
promulgated airborne contaminant threshold limit values, applicable to public contractors, that included
the 1,000 g/m3 limit for total cotton dust. 34 Fed. Reg. 7953 (1969). Following passage of the Act in 1970,
the 1,000 g/m3. standard was adopted as an “established Federal standard” under 6 (a) of the Act, 84 Stat.
1593, 29 U.S.C. 655 (a), a provision designed to guarantee immediate protection of workers for the period
between enactment of the statute and promulgation of permanent standards.
That same year, the Director of the National Institute for Occupational Safety and Health (NIOSH),
pursuant to the Act, 29 U.S.C. §§ 669(a)(3), 671 (d)(2), submitted to the Secretary of Labor a
recommendation for a cotton dust standard with a permissible exposure limit (PEL) that “should be set at
the lowest level feasible, but in no case at an environmental concentration as high as 0.2 mg lint-free
cotton dust/cu m,” or 200 g/m3. of lint-free respirable dust. Several months later, OSHA published an
Advance Notice of Proposed Rulemaking, 39 Fed.Reg. 44769 (1974), requesting comments from
Saylor URL: http://www.saylor.org/books

Saylor.org
204

interested parties on the NIOSH recommendation and other related matters. Soon thereafter, the Textile
Worker’s Union of America, joined by the North Carolina Public Interest Research Group, petitioned the
Secretary, urging a more stringent PEL of 100 g/m3.
On December 28, 1976, OSHA published a proposal to replace the existing federal standard on cotton dust
with a new permanent standard, pursuant to § 6(b)(5) of the Act, 29 U.S.C. § 655(b)(5). 41 Fed.Reg.
56498. The proposed standard contained a PEL of 200 g/m3 of vertical elutriated lint-free respirable
cotton dust for all segments of the cotton industry. Ibid. It also suggested an implementation strategy for
achieving the PEL that relied on respirators for the short term and engineering controls for the long-term.
OSHA invited interested parties to submit written comments within a 90-day period.
***
The starting point of our analysis is the language of the statute itself. Section 6(b)(5) of the Act, 29 U.S.C.
§ 655(b)(5) (emphasis added), provides:
The Secretary, in promulgating standards dealing with toxic materials or harmful physical
agents under this subsection, shall set the standard which most adequately assures, to the
extent feasible, on the basis of the best available evidence, that no employee will suffer material
impairment of health or functional capacity even if such employee has regular exposure to the
hazard dealt with by such standard for the period of his working life. Although their
interpretations differ, all parties agree that the phrase “to the extent feasible” contains the critical
language in § 6(b)(5) for purposes of these cases.
The plain meaning of the word “feasible” supports respondents’ interpretation of the statute. According to
Webster’s Third New International Dictionary of the English Language 831 (1976), “feasible” means
“capable of being done, executed, or effected.” In accord, the Oxford English Dictionary 116 (1933)
(“Capable of being done, accomplished or carried out”); Funk & Wagnalls New “Standard” Dictionary of
the English Language 903 (1957) (“That may be done, performed or effected”). Thus, § 6(b)(5) directs the
Secretary to issue the standard that “most adequately assures…that no employee will suffer material
impairment of health,” limited only by the extent to which this is “capable of being done.” In effect then,
as the Court of Appeals held, Congress itself defined the basic relationship between costs and benefits, by
placing the “benefit” of worker health above all other considerations save those making attainment of this
“benefit” unachievable. Any standard based on a balancing of costs and benefits by the Secretary that
Saylor URL: http://www.saylor.org/books

Saylor.org
205

strikes a different balance than that struck by Congress would be inconsistent with the command set forth
in § 6(b)(5). Thus, cost-benefit analysis by OSHA is not required by the statute because feasibility analysis
is.
When Congress has intended that an agency engage in cost-benefit analysis, it has clearly indicated such
intent on the face of the statute. One early example is the Flood Control Act of 1936, 33 U.S.C. § 701:
[T]he Federal Government should improve or participate in the improvement of navigable waters
or their tributaries, including watersheds thereof, for flood control purposes if the benefits to
whomsoever they may accrue are in excess of the estimated costs, and if the lives and
social security of people are otherwise adversely affected. (emphasis added)
A more recent example is the Outer Continental Shelf Lands Act Amendments of 1978, providing that
offshore drilling operations shall use the best available and safest technologies which the Secretary
determines to be economically feasible, wherever failure of equipment would have a significant effect on
safety, health, or the environment, except where the Secretary determines that the incremental benefits
are clearly insufficient to justify the incremental costs of using such technologies.
These and other statutes demonstrate that Congress uses specific language when intending that an agency
engage in cost-benefit analysis. Certainly in light of its ordinary meaning, the word “feasible” cannot be
construed to articulate such congressional intent. We therefore reject the argument that Congress
required cost-benefit analysis in § 6(b)(5).

CASE QUESTIONS

1.

What is byssinosis? Why should byssinosis be anything that the textile companies are responsible for,
ethically or legally? If it is well-known that textile workers get cotton dust in their systems and develop
brown lung, don’t they nevertheless choose to work there and assume the risk of all injuries?

2.

By imposing costs on the textile industry, what will be the net effect on US textile manufacturing jobs?

3.

How is byssinosis a “negative externality” that is not paid for by either the manufacturer or the consumer
of textile products? How should the market, to be fair and efficient, adjust for these negative
externalities other than by setting a reasonable standard that shares the burden between manufacturers
and their employees? Should all the burden be on the manufacturer?

Saylor URL: http://www.saylor.org/books

Saylor.org
206

5.7 Summary and Exercises
Summary

Administrative rules and regulations constitute the largest body of laws that directly affect business.
These regulations are issued by dozens of federal and state agencies that regulate virtually every aspect of
modern business life, including the natural environment, corporate finance, transportation,
telecommunications, energy, labor relations, and trade practices. The administrative agencies derive their
power to promulgate regulations from statutes passed by Congress or state legislatures.
The agencies have a variety of powers. They can license companies to carry on certain activities or prohibit
them from doing so, lay down codes of conduct, set rates that companies may charge for their services,
and supervise various aspects of business.

1.

EXERCISES

The Equal Employment Opportunity Commission seeks data about the racial composition of Terrific
Textiles’ labor force. Terrific refuses on the grounds that inadvertent disclosure of the numbers might
cause certain “elements” to picket its factories. The EEOC takes Terrific to court to get the data. What is
the result?

2.

In order to police the profession, the state legislature has just passed a law permitting the State Plumbers’
Association the power to hold hearings to determine whether a particular plumber has violated the
plumbing code of ethics, written by the association. Sam, a plumber, objects to the convening of a
hearing when he is accused by Roger, a fellow plumber, of acting unethically by soliciting business from
Roger’s customers. Sam goes to court, seeking to enjoin the association’s disciplinary committee from
holding the hearing. What is the result? How would you argue Sam’s case? The association’s case?

3.

Assume that the new president of the United States was elected overwhelmingly by pledging in his
campaign to “do away with bureaucrats who interfere in your lives.” The day he takes the oath of office
he determines to carry out his pledge. Discuss which of the following courses he may lawfully follow: (a)
Fire all incumbent commissioners of federal agencies in order to install new appointees. (b) Demand that
all pending regulations being considered by federal agencies be submitted to the White House for review
and redrafting, if necessary. (c) Interview potential nominees for agency positions to determine whether
their regulatory philosophy is consistent with his.

Saylor URL: http://www.saylor.org/books

Saylor.org
207

4.

Dewey owned a mine in Wisconsin. He refused to allow Department of Labor agents into the mine to
conduct warrantless searches to determine whether previously found safety violations had been
corrected. The Federal Mine Safety and Health Amendments Act of 1977 authorizes four warrantless
inspections per year. Is the provision for warrantless inspections by this agency constitutional?

5.

[1]

In determining the licensing requirements for nuclear reactors, the Nuclear Regulatory Commission (NRC)
adopted a zero-release assumption: that the permanent storage of certain nuclear waste would have no
significant environmental impact and that potential storage leakages should not be a factor discussed in
the appropriate environmental impact statement (EIS) required before permitting construction of a
nuclear power plant. This assumption is based on the NRC’s belief that technology would be developed to
isolate the wastes from the environment, and it was clear from the record that the NRC had “digested a
massive material and disclosed all substantial risks” and had considered that the zero-release assumption
was uncertain. There was a remote possibility of contamination by water leakage into the storage facility.
An environmental NGO sued, asserting that the NRC had violated the regulations governing the EIS by
arbitrarily and capriciously ignoring the potential contamination. The court of appeals agreed, and the
power plant appealed. Had the NRC acted arbitrarily and capriciously?

[2]

SELF-TEST QUESTIONS

1.
a.

Most federal administrative agencies are created by
an executive order by the president
b.

a Supreme Court decision

c.

the passage of enabling legislation by Congress, signed by the president

d.

a and c

The Federal Trade Commission, like most administrative agencies of the federal government, is
part of
a.

the executive branch of government
b.

the legislative branch of government

c.

the judicial branch of government

d.

the administrative branch of government

Saylor URL: http://www.saylor.org/books

Saylor.org
208

In the Clean Water Act, Congress sets broad guidelines, but it is the Environmental Protection
Agency that proposes rules to regulate industrial discharges. Where do proposed rules originally
appear?
a.

in the Congressional record
b.

in the Federal Register

c.

in the Code of Federal Regulations

d.

in the United States code service

The legal basis for all administrative law, including regulations of the Federal Trade Commission,
is found in
a.

the Administrative Procedure Act
b.

the US Constitution

c.

the commerce clause

d.

none of the above

The Federal Trade Commission, like other administrative agencies, has the power to
a.

issue proposed rules

1.

c

2.

a

3.

b

4.

b

5.

e

b.

undertake investigations of firms that may have violated FTC regulations

c.

prosecute firms that have violated FTC regulations

d.

none of the above

e.

all of the above

SELF-TEST ANSWERS

6.

[1] Donovan v. Dewey, 452 US 594 (1981).

7.

[2] Baltimore Gas and Electric Co. v. Natural Resources Defense Council Inc., 462 US 87 (1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
209

Chapter 6

Criminal Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain how criminal law differs from civil law.

2.

Categorize the various types of crimes and define the most serious felonies.

3.

Discuss and question the criminal “intent” of a corporation.

4.

Explain basic criminal procedure and the rights of criminal defendants.

At times, unethical behavior by businesspeople can be extreme enough that society will respond by
criminalizing certain kinds of activities. Ponzi schemes, arson, various kinds of fraud, embezzlement,
racketeering, foreign corrupt practices, tax evasion, and insider trading are just a few. A corporation
can face large fines, and corporate managers can face both fines and jail sentences for violating
criminal laws. This chapter aims to explain how criminal law differs from civil law, to discuss various
types of crimes, and to relate the basic principles of criminal procedure.

6.1 The Nature of Criminal Law
Criminal law is the most ancient branch of the law. Many wise observers have tried to define and
explain it, but the explanations often include many complex and subtle distinctions. A traditional
criminal law course would include a lot of discussions on criminal intent, the nature of criminal
versus civil responsibility, and the constitutional rights accorded the accused. But in this chapter, we
will consider only the most basic aspects of intent, responsibility, and constitutional rights.
Unlike civil actions, where plaintiffs seek compensation or other remedies for themselves, crimes
involve “the state” (the federal government, a state government, or some subunit of state
government). This is because crimes involve some “harm to society” and not just harm to certain
individuals. But “harm to society” is not always evident in the act itself. For example, two friends of
yours at a party argue, take the argument outside, and blows are struck; one has a bloody nose and
Saylor URL: http://www.saylor.org/books

Saylor.org
210

immediately goes home. The crimes of assault and battery have been committed, even though no one
else knows about the fight and the friends later make up. By contrast, suppose a major corporation
publicly announces that it is closing operations in your community and moving operations to
Southeast Asia. There is plenty of harm to society as the plant closes down and no new jobs take the
place of the company’s jobs. Although the effects on society are greater in the second example, only
the first example is a crime.
Crimes are generally defined by legislatures, in statutes; the statutes describe in general terms the
nature of the conduct they wish to criminalize. For government punishment to be fair, citizens must
have clear notice of what is criminally prohibited. Ex post facto laws—laws created “after the fact” to
punish an act that was legal at the time—are expressly prohibited by the US Constitution. Overly
vague statutes can also be struck down by courts under a constitutional doctrine known as “void for
vagueness.”
What is considered a crime will also vary from society to society and from time to time. For example,
while cocaine use was legal in the United States at one time, it is now a controlled substance, and
unauthorized use is now a crime. Medical marijuana was not legal fifty years ago when its use began
to become widespread, and in some states its use or possession was a felony. Now, some states make
it legal to use or possess it under some circumstances. In the United States, you can criticize and
make jokes about the president of the United States without committing a crime, but in many
countries it is a serious criminal act to criticize a public official.
Attitudes about appropriate punishment for crimes will also vary considerably from nation to nation.
Uganda has decreed long prison sentences for homosexuals and death to repeat offenders. In Saudi
Arabia, the government has proposed to deliberately paralyze a criminal defendant who criminally
assaulted someone and unintentionally caused the victim’s paralysis. Limits on punishment are set
in the United States through the Constitution’s prohibition on “cruel or unusual punishments.”
It is often said that ignorance of the law is no excuse. But there are far too many criminal laws for
anyone to know them all. Also, because most people do not actually read statutes, the question of
“criminal intent” comes up right away: if you don’t know that the legislature has made driving
without a seat belt fastened a misdemeanor, you cannot have intended to harm society. You might
even argue that there is no harm to anyone but yourself!
Saylor URL: http://www.saylor.org/books

Saylor.org
211

The usual answer to this is that the phrase “ignorance of the law is no excuse” means that society
(through its elected representatives) gets to decide what is harmful to society, not you. Still, you may
ask, “Isn’t it my choice whether to take the risk of failing to wear a seat belt? Isn’t this a victimless
crime? Where is the harm to society?” A policymaker or social scientist may answer that your
injuries, statistically, are generally going to be far greater if you don’t wear one and that your choice
may actually impose costs on society. For example, you might not have enough insurance, so that a
public hospital will have to take care of your head injuries, injuries that would likely have been
avoided by your use of a seat belt.
But, as just noted, it is hard to know the meaning of some criminal laws. Teenagers hanging around
the sidewalks on Main Street were sometimes arrested for “loitering.” The constitutional void-forvagueness doctrine has led the courts to overturn statutes that are not clear. For example, “vagrancy”
was long held to be a crime, but US courts began some forty years ago to overturn vagrancy and
“suspicious person” statutes on the grounds that they are too vague for people to know what they are
being asked not to do.
This requirement that criminal statutes not be vague does not mean that the law always defines
crimes in ways that can be easily and clearly understood. Many statutes use terminology developed
by the common-law courts. For example, a California statute defines murder as “the unlawful killing
of a human being, with malice aforethought.” If no history backed up these words, they would be
unconstitutionally vague. But there is a rich history of judicial decisions that provides meaning for
much of the arcane language like “malice aforethought” strewn about in the statute books.
Because a crime is an act that the legislature has defined as socially harmful, the parties involved
cannot agree among themselves to forget a particular incident, such as a barroom brawl, if the
authorities decide to prosecute. This is one of the critical distinctions between criminal and civil law.
An assault is both a crime and a tort. The person who was assaulted may choose to forgive his
assailant and not to sue him for damages. But he cannot stop the prosecutor from bringing an
indictment against the assailant. (However, because of crowded dockets, a victim that declines to
press charges may cause a busy prosecutor to choose to not to bring an indictment.)
A crime consists of an act defined as criminal—an actus reus—and the requisite “criminal intent.”
Someone who has a burning desire to kill a rival in business or romance and who may actually intend
Saylor URL: http://www.saylor.org/books

Saylor.org
212

to murder but does not act on his desire has not committed a crime. He may have a “guilty mind”—
the translation of the Latin phrase mens rea—but he is guilty of no crime. A person who is forced to
commit a crime at gunpoint is not guilty of a crime, because although there was an act defined as
criminal—an actus reus—there was no criminal intent.

KEY TAKEAWAY

Crimes are usually defined by statute and constitute an offense against society. In each case, there must
be both an act and some mens rea (criminal intent).

EXERCISES

1.

Other than deterring certain kinds of conduct, what purpose does the criminal law serve?

2.

Why is ignorance of the law no excuse? Why shouldn’t it be an excuse, when criminal laws can be
complicated and sometimes ambiguous?

6.2 Types of Crimes

LEARNING OBJECTIVES

1.

Categorize various types of crimes.

2.

Name and define the major felonies in criminal law.

3.

Explain how white-collar crime differs from other crimes.

4.

Define a variety of white-collar crimes.

Most classifications of crime turn on the seriousness of the act. In general, seriousness is defined by
the nature or duration of the punishment set out in the statute. A felony is a crime punishable
(usually) by imprisonment of more than one year or by death. (Crimes punishable by death are
sometimes known as capital crimes; they are increasingly rare in the United States.) The major
felonies include murder, rape, kidnapping, armed robbery, embezzlement, insider trading, fraud,
and racketeering. All other crimes are usually known as misdemeanors, petty offenses, or infractions.
Another way of viewing crimes is by the type of social harm the statute is intended to prevent or
deter, such as offenses against the person, offenses against property, and white-collar crime.

Offenses against the Person
Homicide
Saylor URL: http://www.saylor.org/books

Saylor.org
213

Homicide is the killing of one person by another. Not every killing is criminal. When the law permits one
person to kill another—for example, a soldier killing an enemy on the battlefield during war, or a killing in
self-defense—the death is considered the result of justifiable homicide. An excusable homicide, by
contrast, is one in which death results from an accident in which the killer is not at fault.
All other homicides are criminal. The most severely punished form is murder, defined as homicide
committed with “malice aforethought.” This is a term with a very long history. Boiled down to its
essentials, it means that the defendant had the intent to kill. A killing need not be premeditated for any
long period of time; the premeditation might be quite sudden, as in a bar fight that escalates in that
moment when one of the fighters reaches for a knife with the intent to kill.
Sometimes a homicide can be murder even if there is no intent to kill; an intent to inflict great bodily
harm can be murder if the result is the death of another person. A killing that takes place while a felony
(such as armed robbery) is being committed is also murder, whether or not the killer intended any harm.
This is the so-called felony murder rule. Examples are the accidental discharge of a gun that kills an
innocent bystander or the asphyxiation death of a fireman from smoke resulting from a fire set by an
arsonist. The felony murder rule is more significant than it sounds, because it also applies to the
accomplices of one who does the killing. Thus the driver of a getaway car stationed a block away from the
scene of the robbery can be convicted of murder if a gun accidentally fires during the robbery and
someone is killed. Manslaughter is an act of killing that does not amount to murder. Voluntary
manslaughter is an intentional killing, but one carried out in the “sudden heat of passion” as the result of
some provocation. An example is a fight that gets out of hand. Involuntary manslaughter entails a lesser
degree of willfulness; it usually occurs when someone has taken a reckless action that results in death
(e.g., a death resulting from a traffic accident in which one driver recklessly runs a red light).

Assault and Battery
Ordinarily, we would say that a person who has struck another has “assaulted” him. Technically, that is
a battery—the unlawful application of force to another person. The force need not be violent. Indeed, a
man who kisses a woman is guilty of a battery if he does it against her will. The other person may consent
to the force. That is one reason why surgeons require patients to sign consent forms, giving the doctor
permission to operate. In the absence of such a consent, an operation is a battery. That is also why football
players are not constantly being charged with battery. Those who agree to play football agree to submit to
Saylor URL: http://www.saylor.org/books

Saylor.org
214

the rules of the game, which of course include the right to tackle. But the consent does not apply to all acts
of physical force: a hockey player who hits an opponent over the head with his stick can be prosecuted for
the crime of battery.
Criminal assault is an attempt to commit a battery or the deliberate placing of another in fear of receiving
an immediate battery. If you throw a rock at a friend, but he manages to dodge it, you have committed an
assault. Some states limit an assault to an attempt to commit a battery by one who has a “present ability”
to do so. Pointing an unloaded gun and threatening to shoot would not be an assault, nor, of course, could
it be a battery. The modem tendency, however, is to define an assault as an attempt to commit a battery by
one with an apparent ability to do so.
Assault and battery may be excused. For example, a bar owner (or her agent, the bouncer) may use
reasonable force to remove an unruly patron. If the use of force is excessive, the bouncer can be found
guilty of assault and battery, and a civil action could arise against the bar owner as well.

Offenses against Property
Theft: Larceny, Robbery, Embezzlement, False Pretenses
The concept of theft is familiar enough. Less familiar is the way the law has treated various aspects of the
act of stealing. Criminal law distinguishes among many different crimes that are popularly known as theft.
Many technical words have entered the language—burglary, larceny, robbery—but are often used
inaccurately. Brief definitions of the more common terms are discussed here.
The basic crime of stealing personal property is larceny. By its old common-law definition, still in use
today, larceny is the wrongful “taking and carrying away of the personal property of another with intent to
steal the same.”
The separate elements of this offense have given rise to all kinds of difficult cases. Take the theft of fruit,
for example, with regard to the essential element of “personal property.” If a man walking through an
orchard plucks a peach from a tree and eats it, he is not guilty of larceny because he has not taken away
personal property (the peach is part of the land, being connected to the tree). But if he picks up a peach
lying on the ground, he is guilty of larceny. Or consider the element of “taking” or “carrying away.”
Sneaking into a movie theater without paying is not an act of larceny (though in most states it is a criminal
Saylor URL: http://www.saylor.org/books

Saylor.org
215

act). Taking electricity by tapping into the power lines of an electric utility was something that baffled
judges late in the nineteenth century because it was not clear whether electricity is a “something” that can
be taken. Modern statutes have tended to make clear that electricity can be the object of larceny. Or
consider the element of an “intent to steal the same.” If you borrow your friend’s BMW without his
permission in order to go to the grocery store, intending to return it within a few minutes and then do
return it, you have not committed larceny. But if you meet another friend at the store who convinces you
to take a long joyride with the car and you return hours later, you may have committed larceny.
A particular form of larceny is robbery, which is defined as larceny from a person by means of violence or
intimidation.
Larceny involves the taking of property from the possession of another. Suppose that a person legitimately
comes to possess the property of another and wrongfully appropriates it—for example, an automobile
mechanic entrusted with your car refuses to return it, or a bank teller who is entitled to temporary
possession of cash in his drawer takes it home with him. The common law had trouble with such cases
because the thief in these cases already had possession; his crime was in assuming ownership. Today,
such wrongful conversion, known as embezzlement, has been made a statutory offense in all states.
Statutes against larceny and embezzlement did not cover all the gaps in the law. A conceptual problem
arises in the case of one who is tricked into giving up his title to property. In larceny and embezzlement,
the thief gains possession or ownership without any consent of the owner or custodian of the property.
Suppose, however, that an automobile dealer agrees to take his customer’s present car as a trade-in. The
customer says that he has full title to the car. In fact, the customer is still paying off an installment loan
and the finance company has an interest in the old car. If the finance company repossesses the car, the
customer—who got a new car at a discount because of his false representation—cannot be said to have
taken the new car by larceny or embezzlement. Nevertheless, he tricked the dealer into selling, and the
dealer will have lost the value of the repossessed car. Obviously, the customer is guilty of a criminal act;
the statutes outlawing it refer to this trickery as the crime of false pretenses, defined as obtaining
ownership of the property of another by making untrue representations of fact with intent to defraud.
A number of problems have arisen in the judicial interpretation of false-pretense statutes. One concerns
whether the taking is permanent or only temporary. The case of State v. Mills (Section 6.7 "Cases") shows
the subtle questions that can be presented and the dangers inherent in committing “a little fraud.”
Saylor URL: http://www.saylor.org/books

Saylor.org
216

In the Mills case, the claim was that a mortgage instrument dealing with one parcel of land was used
instead for another. This is a false representation of fact. Suppose, by contrast, that a person
misrepresents his state of mind: “I will pay you back tomorrow,” he says, knowing full well that he does
not intend to. Can such a misrepresentation amount to false pretenses punishable as a criminal offense?
In most jurisdictions it cannot. A false-pretense violation relates to a past event or existing fact, not to a
statement of intention. If it were otherwise, anyone failing to pay a debt might find himself facing criminal
prosecution, and business would be less prone to take risks.
The problem of proving intent is especially difficult when a person has availed himself of the services of
another without paying. A common example is someone leaving a restaurant without paying for the meal.
In most states, this is specifically defined in the statutes as theft of services.

Receiving Stolen Property
One who engages in receiving stolen property with knowledge that it is stolen is guilty of a felony or
misdemeanor, depending on the value of the property. The receipt need not be personal; if the property is
delivered to a place under the control of the receiver, then he is deemed to have received it. “Knowledge”
is construed broadly: not merely actual knowledge, but (correct) belief and suspicion (strong enough not
to investigate for fear that the property will turn out to have been stolen) are sufficient for conviction.

Forgery
Forgery is false writing of a document of legal significance (or apparent legal significance!) with intent to
defraud. It includes the making up of a false document or the alteration of an existing one. The writing
need not be done by hand but can be by any means—typing, printing, and so forth. Documents commonly
the subject of forgery are negotiable instruments (checks, money orders, and the like), deeds, receipts,
contracts, and bills of lading. The forged instrument must itself be false, not merely contain a falsehood. If
you fake your neighbor’s signature on one of his checks made out to cash, you have committed forgery.
But if you sign a check of your own that is made out to cash, knowing that there is no money in your
checking account, the instrument is not forged, though the act may be criminal if done with the intent to
defraud.
The mere making of a forged instrument is unlawful. So is the “uttering” (or presentation) of such an
instrument, whether or not the one uttering it actually forged it. The usual example of a false signature is
by no means the only way to commit forgery. If done with intent to defraud, the backdating of a
Saylor URL: http://www.saylor.org/books

Saylor.org
217

document, the modification of a corporate name, or the filling in of lines left blank on a form can all
constitute forgery.

Extortion
Under common law, extortion could only be committed by a government official, who corruptly collected
an unlawful fee under color of office. A common example is a salaried building inspector who refuses to
issue a permit unless the permittee pays him. Under modern statutes, the crime of extortion has been
broadened to include the wrongful collection of money or something else of value by anyone by means of a
threat (short of a threat of immediate physical violence, for such a threat would make the demand an act
of robbery). This kind of extortion is usually called blackmail. The blackmail threat commonly is to expose
some fact of the victim’s private life or to make a false accusation about him.

Offenses against Habitation and Other Offenses
Burglary
Burglary is not a crime against property. It is defined as “the breaking and entering of the dwelling of
another in the nighttime with intent to commit a felony.” The intent to steal is not an issue: a man who
sneaks into a woman’s home intent on raping her has committed a burglary, even if he does not carry out
the act. The student doing critical thinking will no doubt notice that the definition provides plenty of room
for argument. What is “breaking”? (The courts do not require actual destruction; the mere opening of a
closed door, even if unlocked, is enough.) What is entry? When does night begin? What kind of intent?
Whose dwelling? Can a landlord burglarize the dwelling of his tenant? (Yes.) Can a person burglarize his
own home? (No.)

Arson
Under common law, arson was the malicious burning of the dwelling of another. Burning one’s own house
for purposes of collecting insurance was not an act of arson under common law. The statutes today make
it a felony intentionally to set fire to any building, whether or not it is a dwelling and whether or not the
purpose is to collect insurance.

Bribery

Saylor URL: http://www.saylor.org/books

Saylor.org
218

Bribery is a corrupt payment (or receipt of such a payment) for official action. The payment can be in cash
or in the form of any goods, intangibles, or services that the recipient would find valuable. Under common
law, only a public official could be bribed. In most states, bribery charges can result from the bribe of
anyone performing a public function.
Bribing a public official in government procurement (contracting) can result in serious criminal charges.
Bribing a public official in a foreign country to win a contract can result in charges under the Foreign
Corrupt Practices Act.

Perjury
Perjury is the crime of giving a false oath, either orally or in writing, in a judicial or other official
proceeding (lies made in proceedings other than courts are sometimes termed “false swearing”). To be
perjurious, the oath must have been made corruptly—that is, with knowledge that it was false or without
sincere belief that it was true. An innocent mistake is not perjury. A statement, though true, is perjury if
the maker of it believes it to be false. Statements such as “I don’t remember” or “to the best of my
knowledge” are not sufficient to protect a person who is lying from conviction for perjury. To support a
charge of perjury, however, the false statement must be “material,” meaning that the statement is relevant
to whatever the court is trying to find out.

White-Collar Crime
White-collar crime, as distinguished from “street crime,” refers generally to fraud-related acts carried out
in a nonviolent way, usually connected with business. Armed bank robbery is not a white-collar crime, but
embezzlement by a teller or bank officer is. Many white-collar crimes are included within the statutory
definitions of embezzlement and false pretenses. Most are violations of state law. Depending on how they
are carried out, many of these same crimes are also violations of federal law.
Any act of fraud in which the United States postal system is used or which involves interstate phone calls
or Internet connections is a violation of federal law. Likewise, many different acts around the buying and
selling of securities can run afoul of federal securities laws. Other white-collar crimes include tax fraud;
price fixing; violations of food, drug, and environmental laws; corporate bribery of foreign companies;

Saylor URL: http://www.saylor.org/books

Saylor.org
219

and—the newest form—computer fraud. Some of these are discussed here; others are covered in later
chapters.

Mail and Wire Fraud
Federal law prohibits the use of the mails or any interstate electronic communications medium for the
purpose of furthering a “scheme or artifice to defraud.” The statute is broad, and it is relatively easy for
prosecutors to prove a violation. The law also bans attempts to defraud, so the prosecutor need not show
that the scheme worked or that anyone suffered any losses. “Fraud” is broadly construed: anyone who
uses the mails or telephone to defraud anyone else of virtually anything, not just of money, can be
convicted under the law. In one case, a state governor was convicted of mail fraud when he took bribes to
influence the setting of racing dates. The court’s theory was that he defrauded the citizenry of its right to
his “honest and faithful services” as governor.

[1]

Violations of Antitrust Law
In Chapter 23 "Corporation: General Characteristics and Formation", Chapter 24 "Legal Aspects of
Corporate Finance", and Chapter 25 "Corporate Powers and Management", we consider the fundamentals
of antitrust law, which for the most part affects the business enterprise civilly. But violations of Section 1
of the Sherman Act, which condemns activities in “restraint of trade” (including price fixing), are also
crimes.

Violations of the Food and Drug Act
The federal Food, Drug, and Cosmetic Act prohibits any person or corporation from sending into
interstate commerce any adulterated or misbranded food, drug, cosmetics, or related device. For example,
in a 2010 case, Allergen had to pay a criminal fine for marketing Botox as a headache or pain reliever, a
use that had not been approved by the Food and Drug Administration. Unlike most criminal statutes,
willfulness or deliberate misconduct is not an element of the act. As the United States v. Park case
(Section 6.7 "Cases") shows, an executive can be held criminally liable even though he may have had no
personal knowledge of the violation.

Environmental Crimes
Many federal environmental statutes have criminal provisions. These include the Federal Water Pollution
Control Act (commonly called the Clean Water Act); the Rivers and Harbors Act of 1899 (the Refuse Act);
the Clean Air Act; the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA); the Toxic Substances
Saylor URL: http://www.saylor.org/books

Saylor.org
220

Control Act (TSCA); and the Resource Conservation and Recovery Act (RCRA). Under the Clean Water
Act, for example, wrongful discharge of pollutants into navigable waters carries a fine ranging from
$2,500 to $25,000 per day and imprisonment for up to one year. “Responsible corporate officers” are
specifically included as potential defendants in criminal prosecutions under the act. They can include
officers who have responsibility over a project where subcontractors and their employees actually caused
the discharge.

[2]

Violations of the Foreign Corrupt Practices Act
As a byproduct of Watergate, federal officials at the Securities and Exchange Commission and the Internal
Revenue Service uncovered many instances of bribes paid by major corporations to officials of foreign
governments to win contracts with those governments. Congress responded in 1977 with the Foreign
Corrupt Practices Act, which imposed a stringent requirement that the disposition of assets be accurately
and fairly accounted for in a company’s books and records. The act also made illegal the payment of bribes
to foreign officials or to anyone who will transmit the money to a foreign official to assist the payor (the
one offering and delivering the money) in getting business.

Violations of the Racketeering Influenced and Corrupt Organizations Act
In 1970 Congress enacted the Racketeering Influenced and Corrupt Organizations Act (RICO), aimed at
ending organized crime’s infiltration into legitimate business. The act tells courts to construe its language
broadly “to effectuate its remedial purpose,” and many who are not part of organized crime have been
successfully prosecuted under the act. It bans a “pattern of racketeering,” defined as the commission of at
least two acts within ten years of any of a variety of already-existing crimes, including mail, wire, and
securities fraud. The act thus makes many types of fraud subject to severe penalties.

Computer Crime
Computer crime generally falls into four categories: (1) theft of money, financial instruments, or property;
(2) misappropriation of computer time; (3) theft of programs; and (4) illegal acquisition of information.
The main federal statutory framework for many computer crimes is the Computer Fraud and Abuse Act
(CFAA; see Table 6.1 "Summary of Provisions of the Computer Fraud and Abuse Act"). Congress only
prohibited computer fraud and abuse where there was a federal interest, as where computers of the
government were involved or where the crime was interstate in nature.
Table 6.1 Summary of Provisions of the Computer Fraud and Abuse Act
Saylor URL: http://www.saylor.org/books

Saylor.org
221

Obtaining national security information

Sec. (a)(1)

10 years maximum (20 years second
offense)

Trespassing in a government computer

Sec. (a)(3)

1 year (5)

Compromising the confidentiality of a computer

Sec. (a)(2)

1 year (10)

Accessing a computer to defraud and obtain
value

Sec. (a)4

5 years (10)

Intentional access and reckless damage

(a)(5)(A)(ii) 5 years (20)

Trafficking in passwords

(a)(6)

1 year (10)

KEY TAKEAWAY
Offenses can be against persons, against property, or against public policy (as when you bribe a public
official, commit perjury, or use public goods such as the mails or the Internet to commit fraud, violate
antitrust laws, or commit other white-collar crimes).

EXERCISES

1.

Which does more serious harm to society: street crimes or white-collar crimes?

2.

Why are various crimes so difficult to define precisely?

3.

Hungry Harold goes by the home of Juanita Martinez. Juanita has just finished baking a cherry pie and
sets it in the open windowsill to cool. Harold smells the pie from the sidewalk. It is twilight; while still
light, the sun has officially set. Harold reaches into the window frame and removes the pie. Technically,
has Harold committed burglary? What are the issues here based on the definition of burglary?

4.

What is fraud? How is it different from dishonesty? Is being dishonest a criminal offense? If so, have you
been a criminal already today?
5.

[1] United States v. Isaacs, 493 F.2d 1124 (7th Cir. 1974), cert. denied, 417 US 976 (1974).

6.

[2] U.S. v. Hanousek, 176 F.3d 1116 (9th Cir. 1999).

Saylor URL: http://www.saylor.org/books

Saylor.org
222

6.3 The Nature of a Criminal Act

LEARNING OBJECTIVES

1.

Understand how it is possible to commit a criminal act without actually doing anything that you think
might be criminal.

2.

Analyze and explain the importance of intention in criminal law and criminal prosecutions.

3.

Explain how a corporation can be guilty of a crime, even though it is a corporation’s agents that commit
the crime.

To be guilty of a crime, you must have acted. Mental desire or intent to do so is insufficient. But what
constitutes an act? This question becomes important when someone begins to commit a crime, or
does so in association with others, or intends to do one thing but winds up doing something else.

Attempt
It is not necessary to commit the intended crime to be found guilty of a criminal offense. An attempt to
commit the crime is punishable as well, though usually not as severely. For example, Brett points a gun at
Ashley, intending to shoot her dead. He pulls the trigger but his aim is off, and he misses her heart by four
feet. He is guilty of an attempt to murder. Suppose, however, that earlier in the day, when he was
preparing to shoot Ashley, Brett had been overheard in his apartment muttering to himself of his
intention, and that a neighbor called the police. When they arrived, he was just snapping his gun into his
shoulder holster.
At that point, courts in most states would not consider him guilty of an attempt because he had not passed
beyond the stage of preparation. After having buttoned his jacket he might have reconsidered and put the
gun away. Determining when the accused has passed beyond mere preparation and taken an actual step
toward perpetrating the crime is often difficult and is usually for the jury to decide.

Saylor URL: http://www.saylor.org/books

Saylor.org
223

Impossibility
What if a defendant is accused of attempting a crime that is factually impossible? For example, suppose
that men believed they were raping a drunken, unconscious woman, and were later accused of attempted
rape, but defended on the grounds of factual impossibility because the woman was actually dead at the
time sexual intercourse took place? Or suppose that a husband intended to poison his wife with
strychnine in her coffee, but put sugar in the coffee instead? The “mens rea” or criminal intent was there,
but the act itself was not criminal (rape requires a live victim, and murder by poisoning requires the use of
poison). States are divided on this, but thirty-seven states have ruled out factual impossibility as a defense
to the crime of attempt.
Legal impossibility is different, and is usually acknowledged as a valid defense. If the defendant completes
all of his intended acts, but those acts do not fulfill all the required elements of a crime, there could be a
successful “impossibility” defense. If Barney (who has poor sight), shoots at a tree stump, thinking it is his
neighbor, Ralph, intending to kill him, has he committed an attempt? Many courts would hold that he has
not. But the distinction between factual impossibility and legal impossibility is not always clear, and the
trend seems to be to punish the intended attempt.

Conspiracy
Under both federal and state laws, it is a separate offense to work with others toward the commission of a
crime. When two or more people combine to carry out an unlawful purpose, they are engaged in a
conspiracy. The law of conspiracy is quite broad, especially when it is used by prosecutors in connection
with white-collar crimes. Many people can be swept up in the net of conspiracy, because it is unnecessary
to show that the actions they took were sufficient to constitute either the crime or an attempt. Usually, the
prosecution needs to show only (1) an agreement and (2) a single overt act in furtherance of the
conspiracy. Thus if three people agree to rob a bank, and if one of them goes to a store to purchase a gun
to be used in the holdup, the three can be convicted of conspiracy to commit robbery. Even the purchase
of an automobile to be used as the getaway car could support a conspiracy conviction.
The act of any one of the conspirators is imputed to the other members of the conspiracy. It does not
matter, for instance, that only one of the bank robbers fired the gun that killed a guard. All can be
Saylor URL: http://www.saylor.org/books

Saylor.org
224

convicted of murder. That is so even if one of the conspirators was stationed as a lookout several blocks
away and even if he specifically told the others that his agreement to cooperate would end “just as soon as
there is shooting.”

Agency and Corporations
A person can be guilty of a crime if he acts through another. Again, the usual reason for “imputing” the
guilt of the actor to another is that both were engaged in a conspiracy. But imputation of guilt is not
limited to a conspiracy. The agent may be innocent even though he participates. A corporate officer
directs a junior employee to take a certain bag and deliver it to the officer’s home. The employee
reasonably believes that the officer is entitled to the bag. Unbeknownst to the employee, the bag contains
money that belongs to the company, and the officer wishes to keep it. This is not a conspiracy. The
employee is not guilty of larceny, but the officer is, because the agent’s act is imputed to him.
Since intent is a necessary component of crime, an agent’s intent cannot be imputed to his principal if the
principal did not share the intent. The company president tells her sales manager, “Go make sure our
biggest customer renews his contract for next year”—by which she meant, “Don’t ignore our biggest
customer.” Standing before the customer’s purchasing agent, the sales manager threatens to tell the
purchasing agent’s boss that the purchasing agent has been cheating on his expense account, unless he
signs a new contract. The sales manager could be convicted of blackmail, but the company president could
not.
Can a corporation be guilty of a crime? For many types of crimes, the guilt of individual employees may be
imputed to the corporation. Thus the antitrust statutes explicitly state that the corporation may be
convicted and fined for violations by employees. This is so even though the shareholders are the ones who
ultimately must pay the price—and who may have had nothing to do with the crime nor the power to stop
it. The law of corporate criminal responsibility has been changing in recent years. The tendency is to hold
the corporation liable under criminal law if the act has been directed by a responsible officer or group
within the corporation (the president or board of directors).

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
225

Although proving the intent to commit a crime (the mens rea) is essential, the intent can be established by
inference (circumstantially). Conspirators may not actually commit a crime, for example, but in preparing
for a criminal act, they may be guilty of the crime of conspiracy. Certain corporate officers, as well, may
not be directly committing criminal acts but may be held criminally responsible for acts of their agents and
contractors.

EXERCISES

1.

Give an example of how someone can intend to commit a crime but fail to commit one.

2.

Describe a situation where there is a conspiracy to commit a crime without the crime actually taking
place.

3.

Create a scenario based on current events where a corporation could be found guilty of committing a
crime even though the CEO, the board of directors, and the shareholders have not themselves done a
criminal act.

6.4 Responsibility
1.

LEARNING OBJECTIVES

Explain why criminal law generally requires that the defendant charged with a crime have criminal
"intent."

2.

Know and explain the possible excuses relating to responsibility that are legally recognized by courts,
including lack of capacity.

In General
The mens rea requirement depends on the nature of the crime and all the circumstances surrounding the
act. In general, though, the requirement means that the accused must in some way have intended the
criminal consequences of his act. Suppose, for example, that Charlie gives Gabrielle a poison capsule to
swallow. That is the act. If Gabrielle dies, is Charlie guilty of murder? The answer depends on what his
state of mind was. Obviously, if he gave it to her intending to kill her, the act was murder.

Saylor URL: http://www.saylor.org/books

Saylor.org
226

What if he gave it to her knowing that the capsule was poison but believing that it would only make her
mildly ill? The act is still murder, because we are all liable for the consequences of any intentional act that
may cause harm to others. But suppose that Gabrielle had asked Harry for aspirin, and he handed her two
pills that he reasonably believed to be aspirin (they came from the aspirin bottle and looked like aspirin)
but that turned out to be poison, the act would not be murder, because he had neither intent nor a state of
knowledge from which intent could be inferred.
Not every criminal law requires criminal intent as an ingredient of the crime. Many regulatory codes
dealing with the public health and safety impose strict requirements. Failure to adhere to such
requirements is a violation, whether or not the violator had mens rea. The United States v.
Park case, Section 6.7 "Cases", a decision of the US Supreme Court, shows the different considerations
involved in mens rea.

Excuses That Limit or Overcome Responsibility
Mistake of Fact and Mistake of Law
Ordinarily, ignorance of the law is not an excuse. If you believe that it is permissible to turn right on a red
light but the city ordinance prohibits it, your belief, even if reasonable, does not excuse your violation of
the law. Under certain circumstances, however, ignorance of law will be excused. If a statute imposes
criminal penalties for an action taken without a license, and if the government official responsible for
issuing the license formally tells you that you do not need one (though in fact you do), a conviction for
violating the statute cannot stand. In rare cases, a lawyer’s advice, contrary to the statute, will be held to
excuse the client, but usually the client is responsible for his attorney’s mistakes. Otherwise, as it is said,
the lawyer would be superior to the law.
Ignorance or mistake of fact more frequently will serve as an excuse. If you take a coat from a restaurant,
believing it to be yours, you cannot be convicted of larceny if it is not. Your honest mistake of fact negates
the requisite intent. In general, the rule is that a mistaken belief of fact will excuse criminal responsibility
if (1) the belief is honestly held, (2) it is reasonable to hold it, and (3) the act would not have been criminal
if the facts were as the accused supposed them to have been.

Entrapment
Saylor URL: http://www.saylor.org/books

Saylor.org
227

One common technique of criminal investigation is the use of an undercover agent or decoy—the
policeman who poses as a buyer of drugs from a street dealer or the elaborate “sting” operations in which
ostensibly stolen goods are “sold” to underworld “fences.” Sometimes these methods are the only way by
which certain kinds of crime can be rooted out and convictions secured.
But a rule against entrapment limits the legal ability of the police to play the role of criminals. The police
are permitted to use such techniques to detect criminal activity; they are not permitted to do so to
instigate crime. The distinction is usually made between a person who intends to commit a crime and one
who does not. If the police provide the former with an opportunity to commit a criminal act—the sale of
drugs to an undercover agent, for example—there is no defense of entrapment. But if the police knock on
the door of one not known to be a drug user and persist in a demand that he purchase drugs from them,
finally overcoming his will to resist, a conviction for purchase and possession of drugs can be overturned
on the ground of entrapment.

Other Excuses
A number of other circumstances can limit or excuse criminal liability. These include compulsion (a gun
pointed at one’s head by a masked man who apparently is unafraid to use the weapon and who demands
that you help him rob a store), honest consent of the “victim” (the quarterback who is tackled), adherence
to the requirements of legitimate public authority lawfully exercised (a policeman directs a towing
company to remove a car parked in a tow-away zone), the proper exercise of domestic authority (a parent
may spank a child, within limits), and defense of self, others, property, and habitation. Each of these
excuses is a complex subject in itself.

Lack of Capacity
A further defense to criminal prosecution is the lack of mental capacity to commit the crime. Infants and
children are considered incapable of committing a crime; under common law any child under the age of
seven could not be prosecuted for any act. That age of incapacity varies from state to state and is now
usually defined by statutes. Likewise, insanity or mental disease or defect can be a complete defense.
Intoxication can be a defense to certain crimes, but the mere fact of drunkenness is not ordinarily
sufficient.

Saylor URL: http://www.saylor.org/books

KEY TAKEAWAY

Saylor.org
228

In the United States, some crimes can be committed by not following strict regulatory requirements for
health, safety, or the environment. The law does provide excuses from criminal liability for mistakes of
fact, entrapment, and lack of capacity.

EXERCISES

1.

Describe several situations in which compulsion, consent, or other excuses take away criminal liability.

2.

Your employee is drunk on the job and commits the crime of assault and battery on a customer. He claims
lack of capacity as an excuse. Should the courts accept this excuse? Why or why not?

6.5 Procedure
1.

LEARNING OBJECTIVES

Describe the basic steps in pretrial criminal procedure that follow a government's determination to arrest
someone for an alleged criminal act.

2.

Describe the basic elements of trial and posttrial criminal procedure.

The procedure for criminal prosecutions is complex. Procedures will vary from state to state. A
criminal case begins with an arrest if the defendant is caught in the act or fleeing from the scene; if
the defendant is not caught, a warrant for the defendant’s arrest will issue. The warrant is issued by a
judge or a magistrate upon receiving a complaint detailing the charge of a specific crime against the
accused. It is not enough for a police officer to go before a judge and say, “I’d like you to arrest
Bonnie because I think she’s just murdered Clyde.” She must supply enough information to satisfy
the magistrate that there is probable cause (reasonable grounds) to believe that the accused
committed the crime. The warrant will be issued to any officer or agency that has power to arrest the
accused with warrant in hand.
The accused will be brought before the magistrate for a preliminary hearing. The purpose of the
hearing is to determine whether there is sufficient reason to hold the accused for trial. If so, the
accused can be sent to jail or be permitted to make bail. Bail is a sum of money paid to the court to
secure the defendant’s attendance at trial. If he fails to appear, he forfeits the money.
Constitutionally, bail can be withheld only if there is reason to believe that the accused will flee the
jurisdiction.
Once the arrest is made, the case is in the hands of the prosecutor. In the fifty states, prosecution is a
function of the district attorney’s office. These offices are usually organized on a county-by-county
Saylor URL: http://www.saylor.org/books

Saylor.org
229

basis. In the federal system, criminal prosecution is handled by the office of the US attorney, one of
whom is appointed for every federal district.
Following the preliminary hearing, the prosecutor must either file aninformation (a document stating
the crime of which the person being held is accused) or ask the grand jury for an indictment. The
grand jury consists of twenty-three people who sit to determine whether there is sufficient evidence
to warrant a prosecution. It does not sit to determine guilt or innocence. The indictment is the grand
jury’s formal declaration of charges on which the accused will be tried. If indicted, the accused
formally becomes a defendant.
The defendant will then be arraigned, that is, brought before a judge to answer the accusation in the
indictment. The defendant may plead guilty or not guilty. If he pleads not guilty, the case will be tried
before a jury (sometimes referred to as a petit jury). The jury cannot convict unless it finds the
defendant guilty beyond a reasonable doubt.
The defendant might have pleaded guilty to the offense or to a lesser charge (often referred to as a
“lesser included offense”—simple larceny, for example, is a lesser included offense of robbery
because the defendant may not have used violence but nevertheless stole from the victim). Such a
plea is usually arranged through plea bargaining with the prosecution. In return for the plea, the
prosecutor promises to recommend to the judge that the sentence be limited. The judge most often,
but not always, goes along with the prosecutor’s recommendation.
The defendant is also permitted to file a plea of nolo contendere (no contest) in prosecutions for
certain crimes. In so doing, he neither affirms nor denies his guilt. He may be sentenced as though he
had pleaded guilty, although usually a nolo plea is the result of a plea bargain. Why plead nolo? In
some offenses, such as violations of the antitrust laws, the statutes provide that private plaintiffs may
use a conviction or a guilty plea as proof that the defendant violated the law. This enables a plaintiff
to prove liability without putting on witnesses or evidence and reduces the civil trial to a hearing
about the damages to plaintiff. The nolo plea permits the defendant to avoid this, so that any plaintiff
will have to not only prove damages but also establish civil liability.
Following a guilty plea or a verdict of guilt, the judge will impose a sentence after presentencing
reports are written by various court officials (often, probation officers). Permissible sentences are
spelled out in statutes, though these frequently give the judge a range within which to work (e.g.,
Saylor URL: http://www.saylor.org/books

Saylor.org
230

twenty years to life). The judge may sentence the defendant to imprisonment, a fine, or both, or may
decide to suspend sentence (i.e., the defendant will not have to serve the sentence as long as he stays
out of trouble).
Sentencing usually comes before appeal. As in civil cases, the defendant, now convicted, has the right
to take at least one appeal to higher courts, where issues of procedure and constitutional rights may
be argued.

KEY TAKEAWAY

Criminal procedure in US courts is designed to provide a fair process to both criminal defendants and to
society. The grand jury system, prosecutorial discretion, plea bargains, and appeals for lack of a fair trial
are all part of US criminal procedure.

1.

EXERCISES

Harold is charged with the crime of assault with a deadly weapon with intent to kill or inflict serious bodily
injury. It is a more serious crime than simple assault. Harold’s attorney wants the prosecutor to give
Harold a break, but Harold is guilty of at least simple assault and may also have had the intent to kill.
What is Harold’s attorney likely to do?

2.

Kumar was driving his car, smoking marijuana, and had an accident with another vehicle. The other driver
was slightly injured. When the officer arrived, she detected a strong odor of marijuana in Kumar’s car and
a small amount of marijuana in the glove compartment. The other driver expects to bring a civil action
against Kumar for her injuries after Kumar’s criminal case. What should Kumar plead in the criminal
case—careless driving or driving under the influence?

6.6 Constitutional Rights of the Accused

LEARNING OBJECTIVES

1.

Describe the most significant constitutional rights of defendants in US courts, and name the source of
these rights.

2.

Explain the Exclusionary rule and the reason for its existence.

Saylor URL: http://www.saylor.org/books

Saylor.org
231

Search and Seizure
The rights of those accused of a crime are spelled out in four of the ten constitutional amendments that
make up the Bill of Rights (Amendments Four, Five, Six, and Eight). For the most part, these
amendments have been held to apply to both the federal and the state governments. The Fourth
Amendment says in part that “the right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated.” Although there are numerous
and tricky exceptions to the general rule, ordinarily the police may not break into a person’s house or
confiscate his papers or arrest him unless they have a warrant to do so. This means, for instance, that a
policeman cannot simply stop you on a street corner and ask to see what is in your pockets (a power the
police enjoy in many other countries), nor can your home be raided without probable cause to believe that
you have committed a crime. What if the police do search or seize unreasonably?
The courts have devised a remedy for the use at trial of the fruits of an unlawful search or seizure.
Evidence that is unconstitutionally seized is excluded from the trial. This is the so-called exclusionary
rule, first made applicable in federal cases in 1914 and brought home to the states in 1961.
The exclusionary rule is highly controversial, and there are numerous exceptions to it. But it remains
generally true that the prosecutor may not use evidence willfully taken by the police in violation of
constitutional rights generally, and most often in the violation of Fourth Amendment rights. (The fruits of
a coerced confession are also excluded.)

Double Jeopardy
The Fifth Amendment prohibits the government from prosecuting a person twice for the same offense.
The amendment says that no person shall be “subject for the same offence to be twice put in jeopardy of
life or limb.” If a defendant is acquitted, the government may not appeal. If a defendant is convicted and
his conviction is upheld on appeal, he may not thereafter be reprosecuted for the same crime.

Saylor URL: http://www.saylor.org/books

Saylor.org
232

Self-Incrimination
The Fifth Amendment is also the source of a person’s right against self-incrimination (no person “shall be
compelled in any criminal case to be a witness against himself”). The debate over the limits of this right
has given rise to an immense literature. In broadest outline, the right against self-incrimination means
that the prosecutor may not call a defendant to the witness stand during trial and may not comment to the
jury on the defendant’s failure to take the stand. Moreover, a defendant’s confession must be excluded
from evidence if it was not voluntarily made (e.g., if the police beat the person into giving a confession).
In Miranda v. Arizona, the Supreme Court ruled that no confession is admissible if the police have not
first advised a suspect of his constitutional rights, including the right to have a lawyer present to advise
him during the questioning.

[1]

These so-called Miranda warnings have prompted scores of follow-up cases

that have made this branch of jurisprudence especially complex.

Speedy Trial
The Sixth Amendment tells the government that it must try defendants speedily. How long a delay is too
long depends on the circumstances in each case. In 1975, Congress enacted the Speedy Trial Act to give
priority to criminal cases in federal courts. It requires all criminal prosecutions to go to trial within
seventy-five days (though the law lists many permissible reasons for delay).

Cross-Examination
The Sixth Amendment also says that the defendant shall have the right to confront witnesses against him.
No testimony is permitted to be shown to the jury unless the person making it is present and subject to
cross-examination by the defendant’s counsel.

Assistance of Counsel
The Sixth Amendment guarantees criminal defendants the right to have the assistance of defense counsel.
During the eighteenth century and before, the British courts frequently refused to permit defendants to
have lawyers in the courtroom during trial. The right to counsel is much broader in this country, as the

Saylor URL: http://www.saylor.org/books

Saylor.org
233

result of Supreme Court decisions that require the state to pay for a lawyer for indigent defendants in
most criminal cases.

Cruel and Unusual Punishment
Punishment under the common law was frequently horrifying. Death was a common punishment for
relatively minor crimes. In many places throughout the world, punishments still persist that seem cruel
and unusual, such as the practice of stoning someone to death. The guillotine, famously in use during and
after the French Revolution, is no longer used, nor are defendants put in stocks for public display and
humiliation. In pre-Revolutionary America, an unlucky defendant who found himself convicted could face
brutal torture before death.
The Eighth Amendment banned these actions with the words that “cruel and unusual punishments [shall
not be] inflicted.” Virtually all such punishments either never were enacted or have been eliminated from
the statute books in the United States. Nevertheless, the Eighth Amendment has become a source of
controversy, first with the Supreme Court’s ruling in 1976 that the death penalty, as haphazardly applied
in the various states, amounted to cruel and unusual punishment. Later Supreme Court opinions have
made it easier for states to administer the death penalty. As of 2010, there were 3,300 defendants on
death row in the United States. Of course, no corporation is on death row, and no corporation’s charter
has ever been revoked by a US state, even though some corporations have repeatedly been indicted and
convicted of criminal offenses.

Presumption of Innocence
The most important constitutional right in the US criminal justice system is the presumption of
innocence. The Supreme Court has repeatedly cautioned lower courts in the United States that juries must
be properly instructed that the defendant is innocent until proven guilty. This is the origin of the “beyond
all reasonable doubt” standard of proof and is an instruction given to juries in each criminal case. The

Saylor URL: http://www.saylor.org/books

Saylor.org
234

Fifth Amendment notes the right of “due process” in federal proceedings, and the Fourteenth Amendment
requires that each state provide “due process” to defendants.

KEY TAKEAWAY

The US Constitution provides several important protections for criminal defendants, including a
prohibition on the use of evidence that has been obtained by unconstitutional means. This would include
evidence seized in violation of the Fourth Amendment and confessions obtained in violation of the Fifth
Amendment.

1.

EXERCISES

Do you think it is useful to have a presumption of innocence in criminal cases? What if there were not a
presumption of innocence in criminal cases?

2.

Do you think public humiliation, public execution, and unusual punishments would reduce the amount of
crime? Why do you think so?

3.

“Due process” is another phrase for “fairness.” Why should the public show fairness toward criminal
defendants?

[1] Miranda v. Arizona, 384 US 436 (1966).

6.7 Cases
False Pretenses
State v. Mills
96 Ariz. 377, 396 P.2d 5 (Ariz. 1964)
LOCKWOOD, VICE CHIEF JUSTICE
Defendants appeal from a conviction on two counts of obtaining money by false pretenses in violation of
AR.S. §§ 13-661.A3. and 13-663.A1. The material facts, viewed “…in the light most favorable to sustaining
the conviction,” are as follows: Defendant William Mills was a builder and owned approximately 150
homes in Tucson in December, 1960. Mills conducted his business in his home. In 1960 defendant
Winifred Mills, his wife, participated in the business generally by answering the telephone, typing, and
receiving clients who came to the office.

Saylor URL: http://www.saylor.org/books

Saylor.org
235

In December 1960, Mills showed the complainant, Nathan Pivowar, a house at 1155 Knox Drive and
another at 1210 Easy Street, and asked Pivowar if he would loan money on the Knox Drive house. Pivowar
did not indicate at that time whether he would agree to such a transaction. Later in the same month
Nathan Pivowar told the defendants that he and his brother, Joe Pivowar, would loan $5,000 and $4,000
on the two houses. Three or four days later Mrs. Mills, at Pivowar’s request, showed him these homes
again.
Mills had prepared two typed mortgages for Pivowar. Pivowar objected to the wording, so in Mills’ office
Mrs. Mills retyped the mortgages under Pivowar’s dictation. After the mortgages had been recorded on
December 31, 1960, Pivowar gave Mills a bank check for $5,791.87, some cash, and a second mortgage
formerly obtained from Mills in the approximate sum of $3,000. In exchange Mills gave Pivowar two
personal notes in the sums of $5,250.00 and $4,200.00 and the two mortgages as security for the loan.
Although the due date for Mills’ personal notes passed without payment being made, the complainant did
not present the notes for payment, did not demand that they be paid, and did not sue upon them. In 1962
the complainant learned that the mortgages which he had taken as security in the transaction were not
first mortgages on the Knox Drive and Easy Street properties. These mortgages actually covered two
vacant lots on which there were outstanding senior mortgages. On learning this, Pivowar signed a
complaint charging the defendants with the crime of theft by false pretenses.
On appeal defendants contend that the trial court erred in denying their motion to dismiss the
information. They urge that a permanent taking of property must be proved in order to establish the
crime of theft. Since the complainant had the right to sue on the defendants’ notes, the defendants assert
that complainant cannot be said to have been deprived of his property permanently. Defendants
misconceive the elements of the crime of theft by false pretenses. Stated in a different form, their
argument is that although the complainant has parted with his cash, a bank check, and a second
mortgage, the defendants intend to repay the loan.
Defendants admit that the proposition of law which they assert is a novel one in this jurisdiction.
Respectable authority in other states persuades us that their contention is without merit. A creditor has a
right to determine for himself whether he wishes to be a secured or an unsecured creditor. In the former
case, he has a right to know about the security. If he extends credit in reliance upon security which is
falsely represented to be adequate, he has been defrauded even if the debtor intends to repay the debt. His
Saylor URL: http://www.saylor.org/books

Saylor.org
236

position is now that of an unsecured creditor. At the very least, an unreasonable risk of loss has been
forced upon him by reason of the deceit. This risk which he did not intend to assume has been imposed
upon him by the intentional act of the debtor, and such action constitutes an intent to defraud.
***
The cases cited by defendants in support of their contention are distinguishable from the instant case in
that they involved theft by larceny. Since the crime of larceny is designed to protect a person’s possessory
interest in property whereas the crime of false pretenses protects one’s title interest, the requirement of a
permanent deprivation is appropriate to the former. Accordingly, we hold that an intent to repay a loan
obtained on the basis of a false representation of the security for the loan is no defense.
***
Affirmed in part, reversed in part, and remanded for resentencing.

CASE QUESTIONS

1.

False pretenses is a crime of obtaining ownership of property of another by making untrue
representations of fact with intent to defraud. What were the untrue representations of fact made by
Mills?

2.

Concisely state the defendant’s argument as to why Pivowar has not been deprived of any property.

3.

If Pivowar had presented the notes and Mills had paid, would a crime have been committed?

White-Collar Crimes
United States v. Park
421 U.S. 658 (1975)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to consider whether the jury instructions in the prosecution of a corporate officer
under § 301 (k) of the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1042, as amended, 21 U.S.C. § 331
(k), were appropriate under United States v. Dotterweich, 320 U.S. 277 (1943). Acme Markets, Inc., is a
national retail food chain with approximately 36,000 employees, 874 retail outlets, 12 general
warehouses, and four special warehouses. Its headquarters, including the office of the president,
respondent Park, who is chief executive officer of the corporation, are located in Philadelphia,
Pennsylvania. In a five-count information filed in the United States District Court for the District of
Maryland, the Government charged Acme and respondent with violations of the Federal Food, Drug, and
Saylor URL: http://www.saylor.org/books

Saylor.org
237

Cosmetic Act. Each count of the information alleged that the defendants had received food that had been
shipped in interstate commerce and that, while the food was being held for sale in Acme’s Baltimore
warehouse following shipment in interstate commerce, they caused it to be held in a building accessible to
rodents and to be exposed to contamination by rodents. These acts were alleged to have resulted in the
food’s being adulterated within the meaning of 21 U.S.C. §§ 342 (a)(3) and (4), in violation of 21 U.S.C. §
331 (k).
Acme pleaded guilty to each count of the information. Respondent pleaded not guilty. The evidence at
trial demonstrated that in April 1970 the Food and Drug Administration (FDA) advised respondent by
letter of insanitary conditions in Acme’s Philadelphia warehouse. In 1971 the FDA found that similar
conditions existed in the firm’s Baltimore warehouse. An FDA consumer safety officer testified concerning
evidence of rodent infestation and other insanitary conditions discovered during a 12-day inspection of
the Baltimore warehouse in November and December 1971. He also related that a second inspection of the
warehouse had been conducted in March 1972. On that occasion the inspectors found that there had been
improvement in the sanitary conditions, but that “there was still evidence of rodent activity in the building
and in the warehouses and we found some rodent-contaminated lots of food items.”
The Government also presented testimony by the Chief of Compliance of the FDA’s Baltimore office, who
informed respondent by letter of the conditions at the Baltimore warehouse after the first inspection.
There was testimony by Acme’s Baltimore division vice president, who had responded to the letter on
behalf of Acme and respondent and who described the steps taken to remedy the insanitary conditions
discovered by both inspections. The Government’s final witness, Acme’s vice president for legal affairs
and assistant secretary, identified respondent as the president and chief executive officer of the company
and read a bylaw prescribing the duties of the chief executive officer. He testified that respondent
functioned by delegating “normal operating duties” including sanitation, but that he retained “certain
things, which are the big, broad, principles of the operation of the company and had “the responsibility of
seeing that they all work together.”
At the close of the Government’s case in chief, respondent moved for a judgment of acquittal on the
ground that “the evidence in chief has shown that Mr. Park is not personally concerned in this Food and
Drug violation.” The trial judge denied the motion, stating that United States v. Dotterweich, 320 U.S. 277
(1943), was controlling.
Saylor URL: http://www.saylor.org/books

Saylor.org
238

Respondent was the only defense witness. He testified that, although all of Acme’s employees were in a
sense under his general direction, the company had an “organizational structure for responsibilities for
certain functions” according to which different phases of its operation were “assigned to individuals who,
in turn, have staff and departments under them.” He identified those individuals responsible for
sanitation, and related that upon receipt of the January 1972 FDA letter, he had conferred with the vice
president for legal affairs, who informed him that the Baltimore division vice president “was investigating
the situation immediately and would be taking corrective action and would be preparing a summary of the
corrective action to reply to the letter.” Respondent stated that he did not “believe there was anything [he]
could have done more constructively than what [he] found was being done.”
On cross-examination, respondent conceded that providing sanitary conditions for food offered for sale to
the public was something that he was “responsible for in the entire operation of the company” and he
stated that it was one of many phases of the company that he assigned to “dependable subordinates.”
Respondent was asked about and, over the objections of his counsel, admitted receiving, the April 1970
letter addressed to him from the FDA regarding insanitary conditions at Acme’s Philadelphia warehouse.
He acknowledged that, with the exception of the division vice president, the same individuals had
responsibility for sanitation in both Baltimore and Philadelphia. Finally, in response to questions
concerning the Philadelphia and Baltimore incidents, respondent admitted that the Baltimore problem
indicated the system for handling sanitation “wasn’t working perfectly” and that as Acme’s chief executive
officer he was “responsible for any result which occurs in our company.”
At the close of the evidence, respondent’s renewed motion for a judgment of acquittal was denied. The
relevant portion of the trial judge’s instructions to the jury challenged by respondent is set out in the
margin. Respondent’s counsel objected to the instructions on the ground that they failed fairly to reflect
our decision in United States v. Dotterweich supra, and to define “‘responsible relationship.’” The trial
judge overruled the objection. The jury found respondent guilty on all counts of the information, and he
was subsequently sentenced to pay a fine of $50 on each count. The Court of Appeals reversed the
conviction and remanded for a new trial.
***
The question presented by the Government’s petition for certiorari in United States v. Dotterweich, and
the focus of this Court’s opinion, was whether the manager of a corporation, as well as the corporation
Saylor URL: http://www.saylor.org/books

Saylor.org
239

itself, may be prosecuted under the Federal Food, Drug, and Cosmetic Act of 1938 for the introduction of
misbranded and adulterated articles into interstate commerce. In Dotterweich, a jury had disagreed as to
the corporation, a jobber purchasing drugs from manufacturers and shipping them in interstate
commerce under its own label, but had convicted Dotterweich, the corporation’s president and general
manager. The Court of Appeals reversed the conviction on the ground that only the drug dealer, whether
corporation or individual, was subject to the criminal provisions of the Act, and that where the dealer was
a corporation, an individual connected therewith might be held personally only if he was operating the
corporation as his ‘alter ego.’
In reversing the judgment of the Court of Appeals and reinstating Dotterweich’s conviction, this Court
looked to the purposes of the Act and noted that they “touch phases of the lives and health of people
which, in the circumstances of modern industrialism, are largely beyond self-protection. It observed that
the Act is of “a now familiar type” which “dispenses with the conventional requirement for criminal
conduct-awareness of some wrongdoing: In the interest of the larger good it puts the burden of acting at
hazard upon a person otherwise innocent but standing in responsible relation to a public danger. Central
to the Court’s conclusion that individuals other than proprietors are subject to the criminal provisions of
the Act was the reality that the only way in which a corporation can act is through the individuals, who act
on its behalf.
***
The Court recognized that, because the Act dispenses with the need to prove “consciousness of
wrongdoing,” it may result in hardship even as applied to those who share “responsibility in the business
process resulting in” a violation.…The rule that corporate employees who have “a responsible share in the
furtherance of the transaction which the statute outlaws” are subject to the criminal provisions of the Act
was not formulated in a vacuum. Cf. Morissette v. United States, 342 U.S. 246, 258 (1952). Cases under
the Federal Food and Drugs Act of 1906 reflected the view both that knowledge or intent were not
required to be proved in prosecutions under its criminal provisions, and that responsible corporate agents
could be subjected to the liability thereby imposed.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
240

The rationale of the interpretation given the Act in Dotterweich…has been confirmed in our subsequent
cases. Thus, the Court has reaffirmed the proposition that the public interest in the purity of its food is so
great as to warrant the imposition of the highest standard of care on distributors.
Thus Dotterweich and the cases which have followed reveal that in providing sanctions which reach and
touch the individuals who execute the corporate mission—and this is by no means necessarily confined to
a single corporate agent or employee—the Act imposes not only a positive duty to seek out and remedy
violations when they occur but also, and primarily, a duty to implement measures that will insure that
violations will not occur. The requirements of foresight and vigilance imposed on responsible corporate
agents are beyond question demanding, and perhaps onerous, but they are no more stringent than the
public has a right to expect of those who voluntarily assume positions of authority in business enterprises
whose services and products affect the health and well-being of the public that supports them.
***
Reading the entire charge satisfies us that the jury’s attention was adequately focused on the issue of
respondent’s authority with respect to the conditions that formed the basis of the alleged violations.
Viewed as a whole, the charge did not permit the jury to find guilt solely on the basis of respondent’s
position in the corporation; rather, it fairly advised the jury that to find guilt it must find respondent “had
a responsible relation to the situation,” and “by virtue of his position…had…authority and responsibility”
to deal with the situation.
The situation referred to could only be “food…held in unsanitary conditions in a warehouse with the result
that it consisted, in part, of filth or…may have been contaminated with filth.”
Our conclusion that the Court of Appeals erred in its reading of the jury charge suggests as well our
disagreement with that court concerning the admissibility of evidence demonstrating that respondent was
advised by the FDA in 1970 of insanitary conditions in Acme’s Philadelphia warehouse. We are satisfied
that the Act imposes the highest standard of care and permits conviction of responsible corporate officials
who, in light of this standard of care, have the power to prevent or correct violations of its provisions.
***
Reversed.

Saylor URL: http://www.saylor.org/books

CASE QUESTIONS

Saylor.org
241

1.

Did Park have criminal intent to put adulterated food into commerce? If not, how can Park’s conduct be
criminalized?

2.

To get a conviction, what does the prosecutor have to show, other than that Park was the CEO of Acme
and therefore responsible for what his company did or didn’t do?

6.8 Summary and Exercises
Summary

Criminal law is that branch of law governing offenses against society. Most criminal law requires a specific
intent to commit the prohibited act (although a very few economic acts, made criminal by modern
legislation, dispense with the requirement of intent). In this way, criminal law differs from much of civil
law—for example, from the tort of negligence, in which carelessness, rather than intent, can result in
liability.
Major crimes are known as felonies. Minor crimes are known as misdemeanors. Most people have a
general notion about familiar crimes, such as murder and theft. But conventional knowledge does not
suffice for understanding technical distinctions among related crimes, such as larceny, robbery, and false
pretenses. These distinctions can be important because an individual can be found guilty not merely for
committing one of the acts defined in the criminal law but also for attempting or conspiring to commit
such an act. It is usually easier to convict someone of attempt or conspiracy than to convict for the main
crime, and a person involved in a conspiracy to commit a felony may find that very little is required to put
him into serious trouble.
Of major concern to the business executive is white-collar crime, which encompasses a host of offenses,
including bribery, embezzlement, fraud, restraints of trade, and computer crime. Anyone accused of crime
should know that they always have the right to consult with a lawyer and should always do so.

EXERCISES

1.

Bill is the chief executive of a small computer manufacturing company that desperately needs funds to
continue operating. One day a stranger comes to Bill to induce him to take part in a cocaine smuggling
deal that would net Bill millions of dollars. Unbeknownst to Bill, the stranger is an undercover policeman.
Bill tells the stranger to go away. The stranger persists, and after five months of arguing and cajoling, the

Saylor URL: http://www.saylor.org/books

Saylor.org
242

stranger wears down Bill’s will to resist. Bill agrees to take delivery of the cocaine and hands over a down
payment of $10,000 to the undercover agent, who promptly arrests him for conspiracy to violate the
narcotics laws. What defenses does Bill have?
2.

You are the manager of a bookstore. A customer becomes irritated at having to stand in line and begins to
shout at the salesclerk for refusing to wait on him. You come out of your office and ask the customer to
calm down. He shouts at you. You tell him to leave. He refuses. So you and the salesclerk pick him up and
shove him bodily out the door. He calls the police to have you arrested for assault. Should the police
arrest you? Assuming that they do, how would you defend yourself in court?

3.

Marilyn is arrested for arson against a nuclear utility, a crime under both state and federal law. She is
convicted in state court and sentenced to five years in jail. Then the federal government decides to
prosecute her for the same offense. Does she have a double-jeopardy defense against the federal
prosecution?

4.

Tectonics, a US corporation, is bidding on a project in Nigeria, and its employee wins the bid by secretly
giving $100,000 to the Nigerian public official that has the most say about which company will be
awarded the contract. The contract is worth $80 million, and Tectonics expects to make at least $50
million on the project. Has a crime under US law been committed?

5.

Suppose that the CEO of Tectonics, Ted Nelson, is not actually involved in bribery of the Nigerian public
official Adetutu Adeleke. Instead, suppose that the CFO, Jamie Skillset, is very accomplished at insulating
both top management and the board of directors from some of the “operational realities” within the
company. Skillset knows that Whoopi Goldmine, a Nigerian employee of Tectonics, has made the deal
with Adeleke and secured the contract for Tectonics. Is it possible that Nelson, as well as Skillset, can be
found guilty of a crime?

6.

You have graduated from college and, after working hard for ten years, have scraped enough money
together to make a down payment on a forty-acre farm within driving distance to the small city where
you work in Colorado. In town at lunch one day, you run into an old friend from high school, Hayley Mills,
who tells you that she is saving her money to start a high-end consignment shop in town. You allow her to
have a room in your house for a few months until she has enough money to go into business. Over the
following weeks, however, you realize that old acquaintances from high school are stopping by almost
daily for short visits. When you bring this up to Hayley, she admits that many old friends are now relying

Saylor URL: http://www.saylor.org/books

Saylor.org
243

on her for marijuana. She is not a licensed caregiver in Colorado and is clearly violating the law. Out of
loyalty, you tell her that she has three weeks to move out, but you do not prevent her from continuing
sales while she is there. What crime have you committed?
7.

The Center Art Galleries—Hawaii sells artwork, and much of it involves art by the famous surrealist
painter Salvador Dali. The federal government suspected the center of selling forged Dali artwork and
obtained search warrants for six locations controlled by the center. The warrants told the executing
officer to seize any items that were “evidence of violations of federal criminal law.” The warrants did not
describe the specific crime suspected, nor did the warrants limit the seizure of items solely to Dali artwork
or suspected Dali forgeries. Are these search warrants valid?

[1]

SELF-TEST QUESTIONS

1.

Jared has made several loans to debtors who have declared bankruptcy. These are unsecured
claims. Jared “doctors” the documentation to show amounts owed that are higher than the
debtors actually owe. Later, Jared is charged with the federal criminal offense of filing false claims.
The standard (or “burden”) of proof that the US attorney must meet in the prosecution is
a.

beyond all doubt

b.

beyond a reasonable doubt

c.

clear and convincing evidence

d.

a preponderance of the evidence
Jethro, a businessman who resides in Atlanta, creates a disturbance at a local steakhouse and is
arrested for being drunk and disorderly. Drunk and disorderly is a misdemeanor under Georgia
law. A misdemeanor is a crime punishable by imprisonment for up to

a.

one year
b.

two years

c.

five years

d.

none of the above

Yuan is charged with a crime. To find him guilty, the prosecutor must show
a.

actus reus and mens rea
b.

mens rea only

Saylor URL: http://www.saylor.org/books

Saylor.org
244

c.

the performance of a prohibited act

d.

none of the above

Kira works for Data Systems Ltd. and may be liable for larceny if she steals
a.

a competitor’s trade secrets
b.

company computer time

c.

the use of Data Systems’ Internet for personal business

d.

any of the above

Candace is constructing a new office building that is near its completion. She offers Paul $500 to
overlook certain things that are noncompliant with the city’s construction code. Paul accepts the
money and overlooks the violations. Later, Candace is charged with the crime of bribery. This
occurred when
a.

Candace offered the bribe.

1.

b

2.

a

3.

a

4.

d

5.

a

b.

Paul accepted the bribe.

c.

Paul overlooked the violations.

d.

none of the above

SELF-TEST ANSWERS

[1] Center Art Galleries—Hawaii, Inc. v. United States, 875 F.2d 747 (9th Cir. 1989).

Saylor URL: http://www.saylor.org/books

Saylor.org
245

Chapter 7

Introduction to Tort Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Know why most legal systems have tort law.

2.

Identify the three kinds of torts.

3.

Show how tort law relates to criminal law and contract law.

4.

Understand negligent torts and defenses to claims of negligence.

5.

Understand strict liability torts and the reasons for them in the US legal system.

In civil litigation, contract and tort claims are by far the most numerous. The law attempts to adjust
for harms done by awarding damages to a successful plaintiff who demonstrates that the defendant
was the cause of the plaintiff’s losses. Torts can be intentional torts, negligent torts, or strict liability
torts. Employers must be aware that in many circumstances, their employees may create liability in
tort. This chapter explains the different kind of torts, as well as available defenses to tort claims.

7.1 Purpose of Tort Laws

LEARNING OBJECTIVES

1.

Explain why a sound market system requires tort law.

2.

Define a tort and give two examples.

3.

Explain the moral basis of tort liability.

4.

Understand the purposes of damage awards in tort.

Definition of Tort
The term tort is the French equivalent of the English word wrong. The word tort is also derived from the
Latin word tortum, which means twisted or crooked or wrong, in contrast to the word rectum, which
Saylor URL: http://www.saylor.org/books

Saylor.org
246

means straight (rectitude uses that Latin root). Thus conduct that is twisted or crooked and not straight is
a tort. The term was introduced into the English law by the Norman jurists.
Long ago, tort was used in everyday speech; today it is left to the legal system. A judge will instruct a jury
that a tort is usually defined as a wrong for which the law will provide a remedy, most often in the form of
money damages. The law does not remedy all “wrongs.” The preceding definition of tort does not reveal
the underlying principles that divide wrongs in the legal sphere from those in the moral sphere. Hurting
someone’s feelings may be more devastating than saying something untrue about him behind his back; yet
the law will not provide a remedy for saying something cruel to someone directly, while it may provide a
remedy for "defaming" someone, orally or in writing, to others.
Although the word is no longer in general use, tort suits are the stuff of everyday headlines. More and
more people injured by exposure to a variety of risks now seek redress (some sort of remedy through the
courts). Headlines boast of multimillion-dollar jury awards against doctors who bungled operations,
against newspapers that libeled subjects of stories, and against oil companies that devastate entire
ecosystems. All are examples of tort suits.
The law of torts developed almost entirely in the common-law courts; that is, statutes passed by
legislatures were not the source of law that plaintiffs usually relied on. Usually, plaintiffs would rely on the
common law (judicial decisions). Through thousands of cases, the courts have fashioned a series of rules
that govern the conduct of individuals in their noncontractual dealings with each other. Through
contracts, individuals can craft their own rights and responsibilities toward each other. In the absence of
contracts, tort law holds individuals legally accountable for the consequences of their actions. Those who
suffer losses at the hands of others can be compensated.
Many acts (like homicide) are both criminal and tortious. But torts and crimes are different, and the
difference is worth noting. A crime is an act against the people as a whole. Society punishes the murderer;
it does not usually compensate the family of the victim. Tort law, on the other hand, views the death as a
private wrong for which damages are owed. In a civil case, the tort victim or his family, not the state,
brings the action. The judgment against a defendant in a civil tort suit is usually expressed in monetary
terms, not in terms of prison times or fines, and is the legal system’s way of trying to make up for the
victim’s loss.

Saylor URL: http://www.saylor.org/books

Saylor.org
247

Kinds of Torts
There are three kinds of torts: intentional torts, negligent torts, and strict liability torts. Intentional torts
arise from intentional acts, whereas unintentional torts often result from carelessness (e.g., when a
surgical team fails to remove a clamp from a patient’s abdomen when the operation is finished). Both
intentional torts and negligent torts imply some fault on the part of the defendant. In strict liability torts,
by contrast, there may be no fault at all, but tort law will sometimes require a defendant to make up for
the victim’s losses even where the defendant was not careless and did not intend to do harm.

Dimensions of Tort Liability
There is a clear moral basis for recovery through the legal system where the defendant has been careless
(negligent) or has intentionally caused harm. Using the concepts that we are free and autonomous beings
with basic rights, we can see that when others interfere with either our freedom or our autonomy, we will
usually react negatively. As the old saying goes, “Your right to swing your arm ends at the tip of my nose.”
The law takes this even one step further: under intentional tort law, if you frighten someone by swinging
your arms toward the tip of her nose, you may have committed the tort of assault, even if there is no actual
touching (battery).
Under a capitalistic market system, rational economic rules also call for no negative externalities. That is,
actions of individuals, either alone or in concert with others, should not negatively impact third parties.
The law will try to compensate third parties who are harmed by your actions, even as it knows that a
money judgment cannot actually mend a badly injured victim.

Saylor URL: http://www.saylor.org/books

Saylor.org
248

Figure 7.1 Dimensions of Tort Liability

Dimensions of Tort: Fault
Tort principles can be viewed along different dimensions. One is the fault dimension. Like criminal law,
tort law requires a wrongful act by a defendant for the plaintiff to recover. Unlike criminal law, however,
there need not be a specific intent. Since tort law focuses on injury to the plaintiff, it is less concerned than
criminal law about the reasons for the defendant’s actions. An innocent act or a relatively innocent one
may still provide the basis for liability. Nevertheless, tort law—except for strict liability—relies on
standards of fault, or blameworthiness.
The most obvious standard is willful conduct. If the defendant (often called the tortfeasor—i.e., the one
committing the tort) intentionally injures another, there is little argument about tort liability. Thus all
crimes resulting in injury to a person or property (murder, assault, arson, etc.) are also torts, and the
plaintiff may bring a separate lawsuit to recover damages for injuries to his person, family, or property.

Saylor URL: http://www.saylor.org/books

Saylor.org
249

Most tort suits do not rely on intentional fault. They are based, rather, on negligent conduct that in the
circumstances is careless or poses unreasonable risks of causing damage. Most automobile accident and
medical malpractice suits are examples of negligence suits.
The fault dimension is a continuum. At one end is the deliberate desire to do injury. The middle ground is
occupied by careless conduct. At the other end is conduct that most would consider entirely blameless, in
the moral sense. The defendant may have observed all possible precautions and yet still be held liable.
This is called strict liability. An example is that incurred by the manufacturer of a defective product that is
placed on the market despite all possible precautions, including quality-control inspection. In many
states, if the product causes injury, the manufacturer will be held liable.

Dimensions of Tort: Nature of Injury
Tort liability varies by the type of injury caused. The most obvious type is physical harm to the person
(assault, battery, infliction of emotional distress, negligent exposure to toxic pollutants, wrongful death)
or property (trespass, nuisance, arson, interference with contract). Mental suffering can be redressed if it
is a result of physical injury (e.g., shock and depression following an automobile accident). A few states
now permit recovery for mental distress alone (a mother’s shock at seeing her son injured by a car while
both were crossing the street). Other protected interests include a person’s reputation (injured by
defamatory statements or writings), privacy (injured by those who divulge secrets of his personal life), and
economic interests (misrepresentation to secure an economic advantage, certain forms of unfair
competition).

Dimensions of Tort: Excuses
A third element in the law of torts is the excuse for committing an apparent wrong. The law does not
condemn every act that ultimately results in injury.
One common rule of exculpation is assumption of risk. A baseball fan who sits along the third base line
close to the infield assumes the risk that a line drive foul ball may fly toward him and strike him. He will
not be permitted to complain in court that the batter should have been more careful or that management
should have either warned him or put up a protective barrier.
Another excuse is negligence of the plaintiff. If two drivers are careless and hit each other on the highway,
some states will refuse to permit either to recover from the other. Still another excuse is consent: two
boxers in the ring consent to being struck with fists (but not to being bitten on the ear).
Saylor URL: http://www.saylor.org/books

Saylor.org
250

Damages
Since the purpose of tort law is to compensate the victim for harm actually done, damages are usually
measured by the extent of the injury. Expressed in money terms, these include replacement of property
destroyed, compensation for lost wages, reimbursement for medical expenses, and dollars that are
supposed to approximate the pain that is suffered. Damages for these injuries are
called compensatory damages.
In certain instances, the courts will permit an award of punitive damages. As the word punitive implies,
the purpose is to punish the defendant’s actions. Because a punitive award (sometimes called exemplary
damages) is at odds with the general purpose of tort law, it is allowable only in aggravated situations. The
law in most states permits recovery of punitive damages only when the defendant has deliberately
committed a wrong with malicious intent or has otherwise done something outrageous.
Punitive damages are rarely allowed in negligence cases for that reason. But if someone sets out
intentionally and maliciously to hurt another person, punitive damages may well be appropriate. Punitive
damages are intended not only to punish the wrongdoer, by exacting an additional and sometimes heavy
payment (the exact amount is left to the discretion of jury and judge), but also to deter others from similar
conduct. The punitive damage award has been subject to heavy criticism in recent years in cases in which
it has been awarded against manufacturers. One fear is that huge damage awards on behalf of a multitude
of victims could swiftly bankrupt the defendant. Unlike compensatory damages, punitive damages are
taxable.

KEY TAKEAWAY

There are three kinds of torts, and in two of them (negligent torts and strict liability torts), damages are
usually limited to making the victim whole through an enforceable judgment for money damages. These
compensatory damages awarded by a court accomplish only approximate justice for the injuries or
property damage caused by a tortfeasor. Tort laws go a step further toward deterrence, beyond
compensation to the plaintiff, in occasionally awarding punitive damages against a defendant. These are
almost always in cases where an intentional tort has been committed.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
251

1.

Why is deterrence needed for intentional torts (where punitive damages are awarded) rather than
negligent torts?

2.

Why are costs imposed on others without their consent problematic for a market economy? What if the
law did not try to reimpose the victim’s costs onto the tortfeasor? What would a totally nonlitigious
society be like?

7.2 Intentional Torts

LEARNING OBJECTIVES

1.

Distinguish intentional torts from other kinds of torts.

2.

Give three examples of an intentional tort—one that causes injury to a person, one that causes injury to
property, and one that causes injury to a reputation.

The analysis of most intentional torts is straightforward and parallels the substantive crimes already
discussed in Chapter 6 "Criminal Law". When physical injury or damage to property is caused, there
is rarely debate over liability if the plaintiff deliberately undertook to produce the harm. Certain
other intentional torts are worth noting for their relevance to business.

Assault and Battery
One of the most obvious intentional torts is assault and battery. Both criminal law and tort law serve to
restrain individuals from using physical force on others. Assault is (1) the threat of immediate harm or
offense of contact or (2) any act that would arouse reasonable apprehension of imminent harm. Battery is
unauthorized and harmful or offensive physical contact with another person that causes injury.
Often an assault results in battery, but not always. In Western Union Telegraph Co. v. Hill, for example,
the defendant did not touch the plaintiff’s wife, but the case presented an issue of possible assault even
without an actual battery; the defendant employee attempted to kiss a customer across the countertop,
couldn't quite reach her, but nonetheless created actionable fear (or, as the court put it, “apprehension”)
on the part of the plaintiff's wife. It is also possible to have a battery without an assault. For example, if

Saylor URL: http://www.saylor.org/books

Saylor.org
252

someone hits you on the back of the head with an iron skillet and you didn’t see it coming, there is a
battery but no assault. Likewise, if Andrea passes out from drinking too much at the fraternity party and a
stranger (Andre) kisses her on the lips while she is passed out, she would not be aware of any threat of
offensive contact and would have no apprehension of any harm. Thus there has been no tort of assault,
but she could allege the tort of battery. (The question of what damages, if any, would be an interesting
argument.)
Under the doctrine of transferred intent, if Draco aims his wand at Harry but Harry ducks just in time and
the impact is felt by Hermione instead, English law (and American law) would transfer Draco’s intent
from the target to the actual victim of the act. Thus Hermione could sue Draco for battery for any damages
she had suffered.

False Imprisonment
The tort of false imprisonment originally implied a locking up, as in a prison, but today it can occur if a
person is restrained in a room or a car or even if his or her movements are restricted while walking down
the street. People have a right to be free to go as they please, and anyone who without cause deprives
another of personal freedom has committed a tort. Damages are allowed for time lost, discomfort and
resulting ill health, mental suffering, humiliation, loss of reputation or business, and expenses such as
attorneys’ fees incurred as a result of the restraint (such as a false arrest). But as the case of Lester v.
Albers Super Markets, Inc. (Section 7.5 "Cases") shows, the defendant must be shown to have restrained
the plaintiff in order for damages to be allowed.

Intentional Infliction of Emotional Distress
Until recently, the common-law rule was that there could be no recovery for acts, even though
intentionally undertaken, that caused purely mental or emotional distress. For a case to go to the jury, the
courts required that the mental distress result from some physical injury. In recent years, many courts
have overthrown the older rule and now recognize the so-called new tort. In an employment context,

Saylor URL: http://www.saylor.org/books

Saylor.org
253

however, it is rare to find a case where a plaintiff is able to recover. The most difficult hurdle is proving
that the conduct was “extreme” or “outrageous.”
In an early California case, bill collectors came to the debtor’s home repeatedly and threatened the
debtor’s pregnant wife. Among other things, they claimed that the wife would have to deliver her child in
prison. The wife miscarried and had emotional and physical complications. The court found that the
behavior of the collection company’s two agents was sufficiently outrageous to prove the tort of
intentional infliction of emotional distress. In Roche v. Stern (New York), the famous cable television talk
show host Howard Stern had tastelessly discussed the remains of Deborah Roche, a topless dancer and
cable access television host.

[1]

The remains had been brought to Stern’s show by a close friend of Roche,

Chaunce Hayden, and a number of crude comments by Stern and Hayden about the remains were
videotaped and broadcast on a national cable television station. Roche’s sister and brother sued Howard
Stern and Infinity broadcasting and were able to get past the defendant’s motion to dismiss to have a jury
consider their claim.
A plaintiff’s burden in these cases is to show that the mental distress is severe. Many states require that
this distress must result in physical symptoms such as nausea, headaches, ulcers, or, as in the case of the
pregnant wife, a miscarriage. Other states have not required physical symptoms, finding that shame,
embarrassment, fear, and anger constitute severe mental distress.

Trespass and Nuisance
Trespass is intentionally going on land that belongs to someone else or putting something on someone
else’s property and refusing to remove it. This part of tort law shows how strongly the law values the rights
of property owners. The right to enjoy your property without interference from others is also found in
common law of nuisance. There are limits to property owners’ rights, however. In Katko v. Briney, for
example, the plaintiff was injured by a spring gun while trespassing on the defendant’s property.

[2]

The

defendant had set up No Trespassing signs after ten years of trespassing and housebreaking events, with
the loss of some household items. Windows had been broken, and there was “messing up of the property
in general.” The defendants had boarded up the windows and doors in order to stop the intrusions and
finally had set up a shotgun trap in the north bedroom of the house. One defendant had cleaned and oiled
Saylor URL: http://www.saylor.org/books

Saylor.org
254

his 20-gauge shotgun and taken it to the old house where it was secured to an iron bed with the barrel
pointed at the bedroom door. “It was rigged with wire from the doorknob to the gun’s trigger so would fire
when the door was opened.” The angle of the shotgun was adjusted to hit an intruder in the legs. The
spring could not be seen from the outside, and no warning of its presence was posted.
The plaintiff, Katko, had been hunting in the area for several years and considered the property
abandoned. He knew it had long been uninhabited. He and a friend had been to the house and found
several old bottles and fruit jars that they took and added to their collection of antiques. When they made
a second trip to the property, they entered by removing a board from a porch window. When the plaintiff
opened the north bedroom door, the shotgun went off and struck him in the right leg above the ankle
bone. Much of his leg was blown away. While Katko knew he had no right to break and enter the house
with intent to steal bottles and fruit jars, the court held that a property owner could not protect an
unoccupied boarded-up farmhouse by using a spring gun capable of inflicting death or serious injury.
In Katko, there is an intentional tort. But what if someone trespassing is injured by the negligence of the
landowner? States have differing rules about trespass and negligence. In some states, a trespasser is only
protected against the gross negligence of the landowner. In other states, trespassers may be owed the duty
of due care on the part of the landowner. The burglar who falls into a drained swimming pool, for
example, may have a case against the homeowner unless the courts or legislature of that state have made
it clear that trespassers are owed the limited duty to avoid gross negligence. Or a very small child may
wander off his own property and fall into a gravel pit on a nearby property and suffer death or serious
injury; if the pit should (in the exercise of due care) have been filled in or some barrier erected around it,
then there was negligence. But if the state law holds that the duty to trespassers is only to avoid gross
negligence, the child’s family would lose, unless the state law makes an exception for very young
trespassers. In general, guests, licensees, and invitees are owed a duty of due care; a trespasser may not be
owed such a duty, but states have different rules on this.

Intentional Interference with Contractual Relations
Tortious interference with a contract can be established by proving four elements:
1.

There was a contract between the plaintiff and a third party.

Saylor URL: http://www.saylor.org/books

Saylor.org
255

2. The defendant knew of the contract.
3. The defendant improperly induced the third party to breach the contract or made performance of the
contract impossible.
4. There was injury to the plaintiff.
In a famous case of contract interference, Texaco was sued by Pennzoil for interfering with an agreement
that Pennzoil had with Getty Oil. After complicated negotiations between Pennzoil and Getty, a takeover
share price was struck, a memorandum of understanding was signed, and a press release announced the
agreement in principle between Pennzoil and Getty. Texaco’s lawyers, however, believed that Getty oil was
“still in play,” and before the lawyers for Pennzoil and Getty could complete the paperwork for their
agreement, Texaco announced it was offering Getty shareholders an additional $12.50 per share over
what Pennzoil had offered.
Texaco later increased its offer to $228 per share, and the Getty board of directors soon began dealing
with Texaco instead of Pennzoil. Pennzoil decided to sue in Texas state court for tortious interference with
a contract. After a long trial, the jury returned an enormous verdict against Texaco: $7.53 billion in actual
damages and $3 billion in punitive damages. The verdict was so large that it would have bankrupted
Texaco. Appeals from the verdict centered on an obscure rule of the Securities and Exchange Commission
(SEC), Rule 10(b)-13, and Texaco’s argument was based on that rule and the fact that the contract had not
been completed. If there was no contract, Texaco could not have legally interfered with one. After the SEC
filed a brief that supported Texaco’s interpretation of the law, Texaco agreed to pay $3 billion to Pennzoil
to dismiss its claim of tortious interference with a contract.

Malicious Prosecution
Malicious prosecution is the tort of causing someone to be prosecuted for a criminal act, knowing that
there was no probable cause to believe that the plaintiff committed the crime. The plaintiff must show that
the defendant acted with malice or with some purpose other than bringing the guilty to justice. A mere
complaint to the authorities is insufficient to establish the tort, but any official proceeding will support the
claim—for example, a warrant for the plaintiff’s arrest. The criminal proceeding must terminate in the
plaintiff’s favor in order for his suit to be sustained.
Saylor URL: http://www.saylor.org/books

Saylor.org
256

A majority of US courts, though by no means all, permit a suit for wrongful civil proceedings. Civil
litigation is usually costly and burdensome, and one who forces another to defend himself against baseless
accusations should not be permitted to saddle the one he sues with the costs of defense. However,
because, as a matter of public policy, litigation is favored as the means by which legal rights can be
vindicated—indeed, the Supreme Court has even ruled that individuals have a constitutional right to
litigate—the plaintiff must meet a heavy burden in proving his case. The mere dismissal of the original
lawsuit against the plaintiff is not sufficient proof that the suit was unwarranted. The plaintiff in a suit for
wrongful civil proceedings must show that the defendant (who was the plaintiff in the original suit) filed
the action for an improper purpose and had no reasonable belief that his cause was legally or factually
well grounded.

Defamation
Defamation is injury to a person’s good name or reputation. In general, if the harm is done through the
spoken word—one person to another, by telephone, by radio, or on television—it is called slander. If the
defamatory statement is published in written form, it is called libel.
The Restatement (Second) of Torts defines a defamatory communication as one that “so tends to harm the
reputation of another as to lower him in the estimation of the community or to deter third persons from
associating or dealing with him.”

[3]

A statement is not defamatory unless it is false. Truth is an absolute defense to a charge of libel or slander.
Moreover, the statement must be “published”—that is, communicated to a third person. You cannot be
libeled by one who sends you a letter full of false accusations and scurrilous statements about you unless a
third person opens it first (your roommate, perhaps). Any living person is capable of being defamed, but
the dead are not. Corporations, partnerships, and other forms of associations can also be defamed, if the
statements tend to injure their ability to do business or to garner contributions.
The statement must have reference to a particular person, but he or she need not be identified by name. A
statement that “the company president is a crook” is defamatory, as is a statement that “the major
network weathermen are imposters.” The company president and the network weathermen could show

Saylor URL: http://www.saylor.org/books

Saylor.org
257

that the words were aimed at them. But statements about large groups will not support an action for
defamation (e.g., “all doctors are butchers” is not defamatory of any particular doctor).
The law of defamation is largely built on strict liability. That a person did not intend to defame is
ordinarily no excuse; a typographical error that converts a true statement into a false one in a newspaper,
magazine, or corporate brochure can be sufficient to make out a case of libel. Even the exercise of due care
is usually no excuse if the statement is in fact communicated. Repeating a libel is itself a libel; a libel
cannot be justified by showing that you were quoting someone else. Though a plaintiff may be able to
prove that a statement was defamatory, he is not necessarily entitled to an award of damages. That is
because the law contains a number of privileges that excuse the defamation.
Publishing false information about another business’s product constitutes the tort of slander of quality, or
trade libel. In some states, this is known as the tort of product disparagement. It may be difficult to
establish damages, however. A plaintiff must prove that actual damages proximately resulted from the
slander of quality and must show the extent of the economic harm as well.

Absolute Privilege
Statements made during the course of judicial proceedings are absolutely privileged, meaning that they
cannot serve as the basis for a defamation suit. Accurate accounts of judicial or other proceedings are
absolutely privileged; a newspaper, for example, may pass on the slanderous comments of a judge in
court. “Judicial” is broadly construed to include most proceedings of administrative bodies of the
government. The Constitution exempts members of Congress from suits for libel or slander for any
statements made in connection with legislative business. The courts have constructed a similar privilege
for many executive branch officials.

Qualified Privilege
Absolute privileges pertain to those in the public sector. A narrower privilege exists for private citizens. In
general, a statement that would otherwise be actionable is held to be justified if made in a reasonable
manner and for a reasonable purpose. Thus you may warn a friend to beware of dealing with a third
person, and if you had reason to believe that what you said was true, you are privileged to issue the
warning, even though false. Likewise, an employee may warn an employer about the conduct or character
of a fellow or prospective employee, and a parent may complain to a school board about the competence

Saylor URL: http://www.saylor.org/books

Saylor.org
258

or conduct of a child’s teacher. There is a line to be drawn, however, and a defendant with nothing but an
idle interest in the matter (an “officious intermeddler”) must take the risk that his information is wrong.
In 1964, the Supreme Court handed down its historic decision in New York Times v. Sullivan, holding
that under the First Amendment a libel judgment brought by a public official against a newspaper cannot
stand unless the plaintiff has shown “actual malice,” which in turn was defined as “knowledge that [the
[4]

statement] was false or with a reckless disregard of whether it was false or not.” In subsequent cases, the
court extended the constitutional doctrine further, applying it not merely to government officials but
to public figures, people who voluntarily place themselves in the public eye or who involuntarily find
themselves the objects of public scrutiny. Whether a private person is or is not a public figure is a difficult
question that has so far eluded rigorous definition and has been answered only from case to case. A CEO
of a private corporation ordinarily will be considered a private figure unless he puts himself in the public
eye—for example, by starring in the company’s television commercials.

Invasion of Privacy
The right of privacy—the right “to be let alone”—did not receive judicial recognition until the twentieth
century, and its legal formulation is still evolving. In fact there is no single right of privacy. Courts and
commentators have discerned at least four different types of interests: (1) the right to control the
appropriation of your name and picture for commercial purposes, (2) the right to be free of intrusion on
your “personal space” or seclusion, (3) freedom from public disclosure of embarrassing and intimate facts
of your personal life, and (4) the right not to be presented in a “false light.”

Appropriation of Name or Likeness
The earliest privacy interest recognized by the courts was appropriation of name or likeness: someone else
placing your photograph on a billboard or cereal box as a model or using your name as endorsing a
product or in the product name. A New York statute makes it a misdemeanor to use the name, portrait, or
picture of any person for advertising purposes or for the purposes of trade (business) without first
obtaining written consent. The law also permits the aggrieved person to sue and to recover damages for
unauthorized profits and also to have the court enjoin (judicially block) any further unauthorized use of
the plaintiff’s name, likeness, or image. This is particularly useful to celebrities.
Saylor URL: http://www.saylor.org/books

Saylor.org
259

Because the publishing and advertising industries are concentrated heavily in New York, the statute plays
an important part in advertising decisions made throughout the country. Deciding what “commercial” or
“trade” purposes are is not always easy. Thus a newsmagazine may use a baseball player’s picture on its
cover without first obtaining written permission, but a chocolate manufacturer could not put the player’s
picture on a candy wrapper without consent.

Personal Space
One form of intrusion upon a person’s solitude—trespass—has long been actionable under common law.
Physical invasion of home or other property is not a new tort. But in recent years, the notion of intrusion
has been broadened considerably. Now, taking photos of someone else with your cell phone in a locker
room could constitute invasion of the right to privacy. Reading someone else’s mail or e-mail could also
constitute an invasion of the right to privacy. Photographing someone on a city street is not tortious, but
subsequent use of the photograph could be. Whether the invasion is in a public or private space, the
amount of damages will depend on how the image or information is disclosed to others.

Public Disclosure of Embarassing Facts
Circulation of false statements that do injury to a person are actionable under the laws of defamation.
What about true statements that might be every bit as damaging—for example, disclosure of someone’s
income tax return, revealing how much he earned? The general rule is that if the facts are truly private
and of no “legitimate” concern to the public, then their disclosure is a violation of the right to privacy. But
a person who is in the public eye cannot claim the same protection.

False Light
A final type of privacy invasion is that which paints a false picture in a publication. Though false, it might
not be libelous, since the publication need contain nothing injurious to reputation. Indeed, the publication
might even glorify the plaintiff, making him seem more heroic than he actually is. Subject to the First
Amendment requirement that the plaintiff must show intent or extreme recklessness, statements that put
a person in a false light, like a fictionalized biography, are actionable.

KEY TAKEAWAY

There are many kinds of intentional torts. Some of them involve harm to the physical person or to his or
her property, reputation or feelings, or economic interests. In each case of intentional tort, the plaintiff
must show that the defendant intended harm, but the intent to harm does not need to be directed at a
Saylor URL: http://www.saylor.org/books

Saylor.org
260

particular person and need not be malicious, as long as the resulting harm is a direct consequence of the
defendant’s actions.

EXERCISES

1.

Name two kinds of intentional torts that could result in damage to a business firm’s bottom line.

2.

Name two kinds of intentional torts that are based on protection of a person’s property.

3.

Why are intentional torts more likely to result in a verdict not only for compensatory damages but also for
punitive damages?
4.

[1] Roche v. Stern, 675 N.Y.S.2d 133 (1998).

5.

[2] Katko v. Briney, 183 N.W.2d 657 (Iowa 1971).

6.

[3] Restatement (Second) of Torts, Section 559 (1965).

7.

[4] Times v. Sullivan, 376 US 254 (1964).

7.3 Negligence

LEARNING OBJECTIVES

1.

Understand how the duty of due care relates to negligence.

2.

Distinguish between actual and proximate cause.

3.

Explain the primary defenses to a claim of negligence.

Elements of Negligence
Physical harm need not be intentionally caused. A pedestrian knocked over by an automobile does not
hurt less because the driver intended no wrong but was merely careless. The law imposes a duty of care on
all of us in our everyday lives. Accidents caused by negligence are actionable.
Determining negligence is not always easy. If a driver runs a red light, we can say that he is negligent
because a driver must always be careful to ascertain whether the light is red and be able to stop if it is.
Suppose that the driver was carrying a badly injured person to a nearby hospital and that after slowing
down at an intersection, went through a red light, blowing his horn, whereupon a driver to his right,
seeing him, drove into the intersection anyway and crashed into him. Must one always stop at a red light?
Is proof that the light was red always proof of negligence? Usually, but not always: negligence is an
abstract concept that must always be applied to concrete and often widely varying sets of circumstances.
Saylor URL: http://www.saylor.org/books

Saylor.org
261

Whether someone was or was not negligent is almost always a question of fact for a jury to decide. Rarely
is it a legal question that a judge can settle.
The tort of negligence has four elements: (1) a duty of due care that the defendant had, (2)
the breach of the duty of due care, (3) connection between cause and injury, and (4) actual damage or loss.
Even if a plaintiff can prove each of these aspects, the defendant may be able to show that the law excuses
the conduct that is the basis for the tort claim. We examine each of these factors below.

Standard of Care
Not every unintentional act that causes injury is negligent. If you brake to a stop when you see a child dart
out in front of your car, and if the noise from your tires gives someone in a nearby house a heart attack,
you have not acted negligently toward the person in the house. The purpose of the negligence standard is
to protect others against the risk of injury that foreseeably would ensue from unreasonably dangerous
conduct.
Given the infinite variety of human circumstances and conduct, no general statement of a reasonable
standard of care is possible. Nevertheless, the law has tried to encapsulate it in the form of the famous
standard of “the reasonable man.” This fictitious person “of ordinary prudence” is the model that juries
are instructed to compare defendants with in assessing whether those defendants have acted negligently.
Analysis of this mythical personage has baffled several generations of commentators. How much
knowledge must he have of events in the community, of technology, of cause and effect? With what
physical attributes, courage, or wisdom is this nonexistent person supposedly endowed? If the defendant
is a person with specialized knowledge, like a doctor or an automobile designer, must the jury also treat
the “reasonable man” as having this knowledge, even though the average person in the community will
not? (Answer: in most cases, yes.)
Despite the many difficulties, the concept of the reasonable man is one on which most negligence cases
ultimately turn. If a defendant has acted “unreasonably under the circumstances” and his conduct posed
an unreasonable risk of injury, then he is liable for injury caused by his conduct. Perhaps in most
instances, it is not difficult to divine what the reasonable man would do. The reasonable man stops for
traffic lights and always drives at reasonable speeds, does not throw baseballs through windows, performs
surgical operations according to the average standards of the medical profession, ensures that the floors of
his grocery store are kept free of fluids that would cause a patron to slip and fall, takes proper precautions
Saylor URL: http://www.saylor.org/books

Saylor.org
262

to avoid spillage of oil from his supertanker, and so on. The "reasonable man" standard imposes hindsight
on the decisions and actions of people in society; the circumstances of life are such that courts may
sometimes impose a standard of due care that many people might not find reasonable.

Duty of Care and Its Breach
The law does not impose on us a duty to care for every person. If the rule were otherwise, we would all, in
this interdependent world, be our brothers’ keepers, constantly unsure whether any action we took might
subject us to liability for its effect on someone else. The law copes with this difficulty by limiting the
number of people toward whom we owe a duty to be careful.
In general, the law imposes no obligation to act in a situation to which we are strangers. We may pass the
drowning child without risking a lawsuit. But if we do act, then the law requires us to act carefully. The
law of negligence requires us to behave with due regard for the foreseeable consequences of our actions in
order to avoid unreasonable risks of injury.
During the course of the twentieth century, the courts have constantly expanded the notion of
“foreseeability,” so that today many more people are held to be within the zone of injury than was once the
case. For example, it was once believed that a manufacturer or supplier owed a duty of care only to
immediate purchasers, not to others who might use the product or to whom the product might be resold.
This limitation was known as the rule of privity. And users who were not immediate purchasers were said
not to be in privity with a supplier or manufacturer. In 1916, Judge Benjamin N. Cardozo, then on the
New York Court of Appeals, penned an opinion in a celebrated case that exploded the theory of privity,
though it would take half a century before the last state—Mississippi in 1966—would fall in line.
Determining a duty of care can be a vexing problem. Physicians, for example, are bound by principles of
medical ethics to respect the confidences of their patients. Suppose a patient tells a psychiatrist that he
intends to kill his girlfriend. Does the physician then have a higher legal duty to warn prospective victim?
The California Supreme Court has said yes.

[1]

Establishing a breach of the duty of due care where the defendant has violated a statute or municipal
ordinance is eased considerably with the doctrine of negligence per se, a doctrine common to all US state
courts. If a legislative body sets a minimum standard of care for particular kinds of acts to protect a
Saylor URL: http://www.saylor.org/books

Saylor.org
263

certain set of people from harm and a violation of that standard causes harm to someone in that set, the
defendant is negligent per se. If Harvey is driving sixty-five miles per hour in a fifty-five-mile-per-hour
zone when he crashes into Haley’s car and the police accident report establishes that or he otherwise
admits to going ten miles per hour over the speed limit, Haley does not have to prove that Harvey has
breached a duty of due care. She will only have to prove that the speeding was an actual and proximate
cause of the collision and will also have to prove the extent of the resulting damages to her.

Causation: Actual Cause and Proximate Cause
“For want of a nail, the kingdom was lost,” as the old saying has it. Virtually any cause of an injury can be
traced to some preceding cause. The problem for the law is to know when to draw the line between causes
that are immediate and causes too remote for liability reasonably to be assigned to them. In tort theory,
there are two kinds of causes that a plaintiff must prove: actual cause and proximate
cause. Actual cause (causation in fact) can be found if the connection between the defendant’s act and the
plaintiff’s injuries passes the “but for” test: if an injury would not have occurred “but for” the defendant’s
conduct, then the defendant is the cause of the injury. Still, this is not enough causation to create liability.
The injuries to the plaintiff must also be foreseeable, or not “too remote,” for the defendant’s act to create
liability. This is proximate cause: a cause that is not too remote or unforseeable.
Suppose that the person who was injured was not one whom a reasonable person could have expected to
be harmed. Such a situation was presented in one of the most famous US tort cases, Palsgraf v. Long
Island Railroad (Section 7.5 "Cases"), which was decided by Judge Benjamin Cardozo. Although Judge
Cardozo persuaded four of his seven brethren to side with his position, the closeness of the case
demonstrates the difficulty that unforeseeable consequences and unforeseeable plaintiffs present.

Damages
For a plaintiff to win a tort case, she must allege and prove that she was injured. The fear that she might
be injured in the future is not a sufficient basis for a suit. This rule has proved troublesome in medical

Saylor URL: http://www.saylor.org/books

Saylor.org
264

malpractice and industrial disease cases. A doctor’s negligent act or a company’s negligent exposure of a
worker to some form of contamination might not become manifest in the body for years. In the meantime,
the tort statute of limitations might have run out, barring the victim from suing at all. An increasing
number of courts have eased the plaintiff’s predicament by ruling that the statute of limitations does not
begin to run until the victim discovers that she has been injured or contracted a disease.
The law allows an exception to the general rule that damages must be shown when the plaintiff stands in
danger of immediate injury from a hazardous activity. If you discover your neighbor experimenting with
explosives in his basement, you could bring suit to enjoin him from further experimentation, even though
he has not yet blown up his house—and yours.

Problems of Proof
The plaintiff in a tort suit, as in any other, has the burden of proving his allegations.
He must show that the defendant took the actions complained of as negligent, demonstrate the
circumstances that make the actions negligent, and prove the occurrence and extent of injury. Factual
issues are for the jury to resolve. Since it is frequently difficult to make out the requisite proof, the law
allows certain presumptions and rules of evidence that ease the plaintiff’s task, on the ground that without
them substantial injustice would be done. One important rule goes by the Latin phrase res ipsa loquitur,
meaning “the thing speaks for itself.” The best evidence is always the most direct evidence: an eyewitness
account of the acts in question. But eyewitnesses are often unavailable, and in any event they frequently
cannot testify directly to the reasonableness of someone’s conduct, which inevitably can only be inferred
from the circumstances.
In many cases, therefore, circumstantial evidence (evidence that is indirect) will be the only evidence or
will constitute the bulk of the evidence. Circumstantial evidence can often be quite telling: though no one
saw anyone leave the building, muddy footprints tracing a path along the sidewalk are fairly conclusive.
Res ipsa loquitur is a rule of circumstantial evidence that permits the jury to draw an inference of
negligence. A common statement of the rule is the following: “There must be reasonable evidence of
negligence but where the thing is shown to be under the management of the defendant or his servants,
and the accident is such as in the ordinary course of things does not happen if those who have the
Saylor URL: http://www.saylor.org/books

Saylor.org
265

management use proper care, it affords reasonable evidence, in the absence of explanation by the
defendants, that the accident arose from want of care.”

[2]

If a barrel of flour rolls out of a factory window and hits someone, or a soda bottle explodes, or an airplane
crashes, courts in every state permit juries to conclude, in the absence of contrary explanations by the
defendants, that there was negligence. The plaintiff is not put to the impossible task of explaining
precisely how the accident occurred. A defendant can always offer evidence that he acted reasonably—for
example, that the flour barrel was securely fastened and that a bolt of lightning, for which he was not
responsible, broke its bands, causing it to roll out the window. But testimony by the factory employees
that they secured the barrel, in the absence of any further explanation, will not usually serve to rebut the
inference. That the defendant was negligent does not conclude the inquiry or automatically entitle the
plaintiff to a judgment. Tort law provides the defendant with several excuses, some of which are discussed
briefly in the next section.

Excuses
There are more excuses (defenses) than are listed here, but contributory negligence or comparative
negligence, assumption of risk, and act of God are among the principal defenses that will completely or
partially excuse the negligence of the defendant.

Contributory and Comparative Negligence
Under an old common-law rule, it was a complete defense to show that the plaintiff in a negligence suit
was himself negligent. Even if the plaintiff was only mildly negligent, most of the fault being chargeable to
the defendant, the court would dismiss the suit if the plaintiff’s conduct contributed to his injury. In a few
states today, this rule of contributory negligence is still in effect. Although referred to as negligence, the
rule encompasses a narrower form than that with which the defendant is charged, because the plaintiff’s
only error in such cases is in being less careful of himself than he might have been, whereas the defendant
is charged with conduct careless toward others. This rule was so manifestly unjust in many cases that
most states, either by statute or judicial decision, have changed to some version
of comparative negligence. Under the rule of comparative negligence, damages are apportioned according

Saylor URL: http://www.saylor.org/books

Saylor.org
266

to the defendant’s degree of culpability. For example, if the plaintiff has sustained a $100,000 injury and
is 20 percent responsible, the defendant will be liable for $80,000 in damages.

Assumption of Risk
Risk of injury pervades the modern world, and plaintiffs should not win a lawsuit simply because they
took a risk and lost. The law provides, therefore, that when a person knowingly takes a risk, he or she
must suffer the consequences.
The assumption of risk doctrine comes up in three ways. The plaintiff may have formally agreed with the
defendant before entering a risky situation that he will relieve the defendant of liability should injury
occur. (“You can borrow my car if you agree not to sue me if the brakes fail, because they’re worn and I
haven’t had a chance to replace them.”) Or the plaintiff may have entered into a relationship with the
defendant knowing that the defendant is not in a position to protect him from known risks (the fan who is
hit by a line drive in a ballpark). Or the plaintiff may act in the face of a risky situation known in advance
to have been created by the defendant’s negligence (failure to leave, while there was an opportunity to do
so, such as getting into an automobile when the driver is known to be drunk).
The difficulty in many cases is to determine the dividing line between subjectivity and objectivity. If the
plaintiff had no actual knowledge of the risk, he cannot be held to have assumed it. On the other hand, it is
easy to claim that you did not appreciate the danger, and the courts will apply an objective standard of
community knowledge (a “but you should have known” test) in many situations. When the plaintiff has no
real alternative, however, assumption of risk fails as a defense (e.g., a landlord who negligently fails to
light the exit to the street cannot claim that his tenants assumed the risk of using it).
At the turn of the century, courts applied assumption of risk in industrial cases to bar relief to workers
injured on the job. They were said to assume the risk of dangerous conditions or equipment. This rule has
been abolished by workers’ compensation statutes in most states.

Act of God
Technically, the rule that no one is responsible for an “act of God,” or force majeure as it is sometimes
called, is not an excuse but a defense premised on a lack of causation. If a force of nature caused the harm,
then the defendant was not negligent in the first place. A marina, obligated to look after boats moored at
its dock, is not liable if a sudden and fierce storm against which no precaution was possible destroys
someone’s vessel. However, if it is foreseeable that harm will flow from a negligent condition triggered by
Saylor URL: http://www.saylor.org/books

Saylor.org
267

a natural event, then there is liability. For example, a work crew failed to remove residue explosive gas
from an oil barge. Lightning hit the barge, exploded the gas, and injured several workmen. The plaintiff
recovered damages against the company because the negligence consisted in the failure to guard against
any one of a number of chance occurrences that could ignite the gas.

[3]

Vicarious Liability
Liability for negligent acts does not always end with the one who was negligent. Under certain
circumstances, the liability is imputed to others. For example, an employer is responsible for the
negligence of his employees if they were acting in the scope of employment. This rule of vicarious liability
is often called respondeat superior, meaning that the higher authority must respond to claims brought
against one of its agents. Respondeat superior is not limited to the employment relationship but extends
to a number of other agency relationships as well.
Legislatures in many states have enacted laws that make people vicariously liable for acts of certain people
with whom they have a relationship, though not necessarily one of agency. It is common, for example, for
the owner of an automobile to be liable for the negligence of one to whom the owner lends the car. Socalled dram shop statutes place liability on bar and tavern owners and others who serve too much alcohol
to one who, in an intoxicated state, later causes injury to others. In these situations, although the injurious
act of the drinker stemmed from negligence, the one whom the law holds vicariously liable (the bartender)
is not himself necessarily negligent—the law is holding him strictly liable, and to this concept we now
turn.

KEY TAKEAWAY

The most common tort claim is based on the negligence of the defendant. In each negligence claim, the
plaintiff must establish by a preponderance of the evidence that (1) the defendant had a duty of due care,
(2) the defendant breached that duty, (3) that the breach of duty both actually and approximately has
caused harm to the plaintiff, and (4) that the harm is measurable in money damages.
It is also possible for the negligence of one person to be imputed to another, as in the case of respondeat
superior, or in the case of someone who loans his automobile to another driver who is negligent and
causes injury. There are many excuses (defenses) to claims of negligence, including assumption of risk and
comparative negligence. In those few jurisdictions where contributory negligence has not been modified

Saylor URL: http://www.saylor.org/books

Saylor.org
268

to comparative negligence, plaintiffs whose negligence contributes to their own injuries will be barred
from any recovery.

EXERCISES

1.

Explain the difference between comparative negligence and contributory negligence.

2.

How is actual cause different from probable cause?

3.

What is an example of assumption of risk?

4.

How does res ipsa loquitur help a plaintiff establish a case of negligence?
5.

[1] Tarasoff v. Regents of University of California, 551 P.2d 334 (Calif. 1976).

6.

[2] Scott v. London & St. Katherine Docks Co., 3 H. & C. 596, 159 Eng.Rep. 665 (Q.B. 1865).

7.

[3] Johnson v. Kosmos Portland Cement Co., 64 F.2d 193 (6th Cir. 1933).

7.4 Strict Liability

LEARNING OBJECTIVES

1.

Understand how strict liability torts differ from negligent torts.

2.

Understand the historical origins of strict liability under common law.

3.

Be able to apply strict liability concepts to liability for defective products.

4.

Distinguish strict liability from absolute liability, and understand the major defenses to a lawsuit in
products-liability cases.

Historical Basis of Strict Liability: Animals and Ultrahazardous Activities
To this point, we have considered principles of liability that in some sense depend upon the “fault” of the
tortfeasor. This fault is not synonymous with moral blame.
Aside from acts intended to harm, the fault lies in a failure to live up to a standard of reasonableness or
due care. But this is not the only basis for tort liability. Innocent mistakes can be a sufficient basis. As we
have already seen, someone who unknowingly trespasses on another’s property is liable for the damage
that he does, even if he has a reasonable belief that the land is his. And it has long been held that someone

Saylor URL: http://www.saylor.org/books

Saylor.org
269

who engages in ultrahazardous (or sometimes, abnormally dangerous) activities is liable for damage that
he causes, even though he has taken every possible precaution to avoid harm to someone else.
Likewise, the owner of animals that escape from their pastures or homes and damage neighboring
property may be liable, even if the reason for their escape was beyond the power of the owner to stop (e.g.,
a fire started by lightning that burns open a barn door). In such cases, the courts invoke the principle of
strict liability, or, as it is sometimes called, liability without fault. The reason for the rule is explained
in Klein v. Pyrodyne Corporation (Section 7.5 "Cases").

Strict Liability for Products
Because of the importance of products liability, this text devotes an entire chapter to it (Chapter 17
"Products Liability"). Strict liability may also apply as a legal standard for products, even those that are
not ultrahazardous. In some national legal systems, strict liability is not available as a cause of action to
plaintiffs seeking to recover a judgment of products liability against a manufacturer, wholesaler,
distributor, or retailer. (Some states limit liability to the manufacturer.) But it is available in the United
States and initially was created by a California Supreme Court decision in the 1962 case of Greenman v.
Yuba Power Products, Inc.
In Greenman, the plaintiff had used a home power saw and bench, the Shopsmith, designed and
manufactured by the defendant. He was experienced in using power tools and was injured while using the
approved lathe attachment to the Shopsmith to fashion a wooden chalice. The case was decided on the
premise that Greenman had done nothing wrong in using the machine but that the machine had a defect
that was “latent” (not easily discoverable by the consumer). Rather than decide the case based on
warranties, or requiring that Greenman prove how the defendant had been negligent, Justice Traynor
found for the plaintiff based on the overall social utility of strict liability in cases of defective products.
According to his decision, the purpose of such liability is to ensure that the “cost of injuries resulting from
defective products is borne by the manufacturers…rather than by the injured persons who are powerless
to protect themselves.”
Today, the majority of US states recognize strict liability for defective products, although some states limit
strict liability actions to damages for personal injuries rather than property damage. Injured plaintiffs
Saylor URL: http://www.saylor.org/books

Saylor.org
270

have to prove the product caused the harm but do not have to prove exactly how the manufacturer was
careless. Purchasers of the product, as well as injured guests, bystanders, and others with no direct
relationship with the product, may sue for damages caused by the product.
The Restatement of the Law of Torts, Section 402(a), was originally issued in 1964. It is a widely accepted
statement of the liabilities of sellers of goods for defective products. The Restatement specifies six
requirements, all of which must be met for a plaintiff to recover using strict liability for a product that the
plaintiff claims is defective:
1.

The product must be in a defective condition when the defendant sells it.

2. The defendant must normally be engaged in the business of selling or otherwise distributing the
product.
3. The product must be unreasonably dangerous to the user or consumer because of its defective
condition.
4. The plaintiff must incur physical harm to self or to property by using or consuming the product.
5.

The defective condition must be the proximate cause of the injury or damage.

6. The goods must not have been substantially changed from the time the product was sold to the time
the injury was sustained.
Section 402(a) also explicitly makes clear that a defendant can be held liable even though the defendant
has exercised “all possible care.” Thus in a strict liability case, the plaintiff does not need to show “fault”
(or negligence).
For defendants, who can include manufacturers, distributors, processors, assemblers, packagers, bottlers,
retailers, and wholesalers, there are a number of defenses that are available, including assumption of risk,
product misuse and comparative negligence, commonly known dangers, and the knowledgeable-user
defense. We have already seen assumption of risk and comparative negligence in terms of negligence
actions; the application of these is similar in products-liability actions.
Under product misuse, a plaintiff who uses a product in an unexpected and unusual way will not recover
for injuries caused by such misuse. For example, suppose that someone uses a rotary lawn mower to trim
a hedge and that after twenty minutes of such use loses control because of its weight and suffers serious
cuts to his abdomen after dropping it. Here, there would be a defense of product misuse, as well as
contributory negligence. Consider the urban (or Internet) legend of Mervin Gratz, who supposedly put his
Saylor URL: http://www.saylor.org/books

Saylor.org
271

Winnebago on autopilot to go back and make coffee in the kitchen, then recovered millions after his
Winnebago turned over and he suffered serious injuries. There are multiple defenses to this alleged
action; these would include the defenses of contributory negligence, comparative negligence, and product
misuse. (There was never any such case, and certainly no such recovery; it is not known who started this
legend, or why.)
Another defense against strict liability as a cause of action is the knowledgeable user defense. If the
parents of obese teenagers bring a lawsuit against McDonald’s, claiming that its fast-food products are
defective and that McDonald’s should have warned customers of the adverse health effects of eating its
products, a defense based on the knowledgeable user is available. In one case, the court found that the
high levels of cholesterol, fat, salt, and sugar in McDonald’s food is well known to users. The court stated,
“If consumers know (or reasonably should know) the potential ill health effects of eating at McDonald’s,
they cannot blame McDonald’s if they, nonetheless, choose to satiate their appetite with a surfeit of
supersized McDonald’s products.”

[1]

KEY TAKEAWAY

Common-law courts have long held that certain activities are inherently dangerous and that those who
cause damage to others by engaging in those activities will be held strictly liable. More recently, courts in
the United States have applied strict liability to defective products. Strict liability, however, is not absolute
liability, as there are many defenses available to defendants in lawsuits based on strict liability, such as
comparative negligence and product abuse.

1.

EXERCISES

Someone says, “Strict liability means that you’re liable for whatever you make, no matter what the
consumer does with your product. It’s a crazy system.” Respond to and refute this statement.

2.

What is the essential difference between strict liability torts and negligent torts? Should the US legal
system even allow strict liability torts? What reasons seem persuasive to you?

[1] Pellman v. McDonald’s Corp., 237 F.2d 512 (S.D.N.Y. 2003).

7.5 Cases
Intentional Torts: False Imprisonment
Lester v. Albers Super Markets, Inc.
94 Ohio App. 313, 114 N.E.2d 529 (Ohio 1952)
Saylor URL: http://www.saylor.org/books

Saylor.org
272

Facts: The plaintiff, carrying a bag of rolls purchased at another store, entered the defendant’s grocery
store to buy some canned fruit. Seeing her bus outside, she stepped out of line and put the can on the
counter. The store manager intercepted her and repeatedly demanded that she submit the bag to be
searched. Finally she acquiesced; he looked inside and said she could go. She testified that several people
witnessed the scene, which lasted about fifteen minutes, and that she was humiliated. The jury awarded
her $800. She also testified that no one laid a hand on her or made a move to restrain her from leaving by
any one of numerous exits.
***
MATTHEWS, JUDGE.
As we view the record, it raises the fundamental question of what is imprisonment. Before any need for a
determination of illegality arises there must be proof of imprisonment. In 35 Corpus Juris Secundum
(C.J.S.), False Imprisonment, § II, pages 512–13, it is said: “Submission to the mere verbal direction of
another, unaccompanied by force or by threats of any character, cannot constitute a false imprisonment,
and there is no false imprisonment where an employer interviewing an employee declines to terminate the
interview if no force or threat of force is used and false imprisonment may not be predicated on a person’s
unfounded belief that he was restrained.”
Many cases are cited in support of the text.
***
In Fenn v. Kroger Grocery & Baking Co., Mo. Sup., 209 S.W. 885, 887, the court said:
A case was not made out for false arrest. The plaintiff said she was intercepted as she started to
leave the store; that Mr. Krause stood where she could not pass him in going out. She does not say
that he made any attempt to intercept her. She says he escorted her back to the desk, that he
asked her to let him see the change.
…She does not say that she went unwillingly…Evidence is wholly lacking to show that she was
detained by force or threats. It was probably a disagreeable experience, a humiliating one to her,
but she came out victorious and was allowed to go when she desired with the assurance of Mr.
Krause that it was all right. The demurrer to the evidence on both counts was properly sustained.
The result of the cases is epitomized in 22 Am.Jur. 368, as follows:

Saylor URL: http://www.saylor.org/books

Saylor.org
273

A customer or patron who apparently has not paid for what he has received may be detained for
a reasonable time to investigate the circumstances, but upon payment of the demand, he has the
unqualified right to leave the premises without restraint, so far as the proprietor is concerned,
and it is false imprisonment for a private individual to detain one for an unreasonable time, or
under unreasonable circumstances, for the purpose of investigating a dispute over the payment
of a bill alleged to be owed by the person detained for cash services.
***
For these reasons, the judgment is reversed and final judgment entered for the defendant-appellant.

CASE QUESTIONS

1.

The court begins by saying what false imprisonment is not. What is the legal definition of false
imprisonment?

2.

What kinds of detention are permissible for a store to use in accosting those that may have been
shoplifting?

3.

Jody broke up with Jeremy and refused to talk to him. Jeremy saw Jody get into her car near the business
school and parked right behind her so she could not move. He then stood next to the driver’s window for
fifteen minutes, begging Jody to talk to him. She kept saying, “No, let me leave!” Has Jeremy committed
the tort of false imprisonment?

Negligence: Duty of Due Care
Whitlock v. University of Denver
744 P.2d 54 (Supreme Court of Colorado1987)
On June 19, 1978, at approximately 10:00 p.m., plaintiff Oscar Whitlock suffered a paralyzing injury while
attempting to complete a one-and-three-quarters front flip on a trampoline. The injury rendered him a
quadriplegic. The trampoline was owned by the Beta Theta Pi fraternity (the Beta house) and was situated
on the front yard of the fraternity premises, located on the University campus. At the time of his injury,
Whitlock was twenty years old, attended the University of Denver, and was a member of the Beta house,
Saylor URL: http://www.saylor.org/books

Saylor.org
274

where he held the office of acting house manager. The property on which the Beta house was located was
leased to the local chapter house association of the Beta Theta Pi fraternity by the defendant University of
Denver.
Whitlock had extensive experience jumping on trampolines. He began using trampolines in junior high
school and continued to do so during his brief tenure as a cadet at the United States Military Academy at
West Point, where he learned to execute the one-and-three-quarters front flip. Whitlock testified that he
utilized the trampoline at West Point every other day for a period of two months. He began jumping on
the trampoline owned by the Beta house in September of 1977. Whitlock recounted that in the fall and
spring prior to the date of his injury, he jumped on the trampoline almost daily. He testified further that
prior to the date of his injury, he had successfully executed the one-and-three-quarters front flip between
seventy-five and one hundred times.
During the evening of June 18 and early morning of June 19, 1978, Whitlock attended a party at the Beta
house, where he drank beer, vodka and scotch until 2:00 a.m. Whitlock then retired and did not awaken
until 2:00 p.m. on June 19. He testified that he jumped on the trampoline between 2:00 p.m. and 4:00
p.m., and again at 7:00 p.m. At 10:00 p.m., the time of the injury, there again was a party in progress at
the Beta house, and Whitlock was using the trampoline with only the illumination from the windows of
the fraternity house, the outside light above the front door of the house, and two street lights in the area.
As Whitlock attempted to perform the one-and-three-quarters front flip, he landed on the back of his
head, causing his neck to break.
Whitlock brought suit against the manufacturer and seller of the trampoline, the University, the Beta
Theta Pi fraternity and its local chapter, and certain individuals in their capacities as representatives of
the Beta Theta Pi organizations. Whitlock reached settlements with all of the named defendants except
the University, so only the negligence action against the University proceeded to trial. The jury returned a
verdict in favor of Whitlock, assessing his total damages at $ 7,300,000. The jury attributed twenty-eight
percent of causal negligence to the conduct of Whitlock and seventy-two percent of causal negligence to
the conduct of the University. The trial court accordingly reduced the amount of the award against the
University to $ 5,256,000.
The University moved for judgment notwithstanding the verdict, or, in the alternative, a new trial. The
trial court granted the motion for judgment notwithstanding the verdict, holding that as a matter of law,
Saylor URL: http://www.saylor.org/books

Saylor.org
275

no reasonable jury could have found that the University was more negligent than Whitlock, and that the
jury’s monetary award was the result of sympathy, passion or prejudice.
A panel of the court of appeals reversed…by a divided vote. Whitlock v. University of Denver, 712 P.2d
1072 (Colo. App. 1985). The court of appeals held that the University owed Whitlock a duty of due care to
remove the trampoline from the fraternity premises or to supervise its use.…The case was remanded to
the trial court with orders to reinstate the verdict and damages as determined by the jury. The University
then petitioned for certiorari review, and we granted that petition.

II.
A negligence claim must fail if based on circumstances for which the law imposes no duty of care upon the
defendant for the benefit of the plaintiff. [Citations] Therefore, if Whitlock’s judgment against the
University is to be upheld, it must first be determined that the University owed a duty of care to take
reasonable measures to protect him against the injury that he sustained.
Whether a particular defendant owes a legal duty to a particular plaintiff is a question of law. [Citations]
“The court determines, as a matter of law, the existence and scope of the duty—that is, whether the
plaintiff’s interest that has been infringed by the conduct of the defendant is entitled to legal protection.”
[Citations] In Smith v. City & County of Denver, 726 P.2d 1125 (Colo. 1986), we set forth several factors to
be considered in determining the existence of duty in a particular case:
Whether the law should impose a duty requires consideration of many factors including, for
example, the risk involved, the foreseeability and likelihood of injury as weighed against the
social utility of the actor’s conduct, the magnitude of the burden of guarding against injury or
harm, and the consequences of placing the burden upon the actor.
…A court’s conclusion that a duty does or does not exist is “an expression of the sum total of those
considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.”
…
We believe that the fact that the University is charged with negligent failure to act rather than negligent
affirmative action is a critical factor that strongly militates against imposition of a duty on the University
under the facts of this case. In determining whether a defendant owes a duty to a particular plaintiff, the
law has long recognized a distinction between action and a failure to act—“that is to say, between active
misconduct working positive injury to others [misfeasance] and passive inaction or a failure to take steps
Saylor URL: http://www.saylor.org/books

Saylor.org
276

to protect them from harm [nonfeasance].” W. Keeton, § 56, at 373. Liability for nonfeasance was slow to
receive recognition in the law. “The reason for the distinction may be said to lie in the fact that by
‘misfeasance’ the defendant has created a new risk of harm to the plaintiff, while by ‘nonfeasance’ he has
at least made his situation no worse, and has merely failed to benefit him by interfering in his
affairs.” Id. The Restatement (Second) of Torts § 314 (1965) summarizes the law on this point as follows:
The fact that an actor realizes or should realize that action on his part is necessary for another’s
aid or protection does not of itself impose upon him a duty to take such action.
Imposition of a duty in all such cases would simply not meet the test of fairness under contemporary
standards.
In nonfeasance cases the existence of a duty has been recognized only during the last century in situations
involving a limited group of special relationships between parties. Such special relationships are
predicated on “some definite relation between the parties, of such a character that social policy justifies
the imposition of a duty to act.” W. Keeton, § 56, at 374. Special relationships that have been recognized
by various courts for the purpose of imposition of a duty of care include common carrier/passenger,
innkeeper/guest, possessor of land/invited entrant, employer/employee, parent/child, and
hospital/patient.See Restatement (Second) of Torts § 314 A (1965); 3 Harper and James, § 18.6, at 722–
23. The authors of the Restatement (Second) of Torts § 314 A, comment b (1965), state that “the law
appears…to be working slowly toward a recognition of the duty to aid or protect in any relation of
dependence or of mutual dependence.”
…

III.
The present case involves the alleged negligent failure to act, rather than negligent action. The plaintiff
does not complain of any affirmative action taken by the University, but asserts instead that the
University owed to Whitlock the duty to assure that the fraternity’s trampoline was used only under
supervised conditions comparable to those in a gymnasium class, or in the alternative to cause the
trampoline to be removed from the front lawn of the Beta house.…If such a duty is to be recognized, it
must be grounded on a special relationship between the University and Whitlock. According to the
evidence, there are only two possible sources of a special relationship out of which such a duty could arise
in this case: the status of Whitlock as a student at the University, and the lease between the University and
Saylor URL: http://www.saylor.org/books

Saylor.org
277

the fraternity of which Whitlock was a member. We first consider the adequacy of the student-university
relationship as a possible basis for imposing a duty on the University to control or prohibit the use of the
trampoline, and then examine the provisions of the lease for that same purpose.

A.
The student-university relationship has been scrutinized in several jurisdictions, and it is generally agreed
that a university is not an insurer of its students’ safety. [Citations] The relationship between a university
and its students has experienced important change over the years. At one time, college administrators and
faculties stood in loco parentis to their students, which created a special relationship “that imposed a duty
on the college to exercise control over student conduct and, reciprocally, gave the students certain rights
of protection by the college.” Bradshaw, 612 F.2d at 139. However, in modern times there has evolved a
gradual reapportionment of responsibilities from the universities to the students, and a corresponding
departure from the in loco parentis relationship. Id. at 139–40. Today, colleges and universities are
regarded as educational institutions rather than custodial ones. Beach, 726 P.2d at 419 (contrasting
colleges and universities with elementary and high schools).
…
…By imposing a duty on the University in this case, the University would be encouraged to exercise more
control over private student recreational choices, thereby effectively taking away much of the
responsibility recently recognized in students for making their own decisions with respect to private
entertainment and personal safety. Such an allocation of responsibility would “produce a repressive and
inhospitable environment, largely inconsistent with the objectives of a modern college
education.” Beach, 726 P.2d at 419.
The evidence demonstrates that only in limited instances has the University attempted to impose
regulations or restraints on the private recreational pursuits of its students, and the students have not
looked to the University to assure the safety of their recreational choices. Nothing in the University’s
student handbook, which contains certain regulations concerning student conduct, reflects an effort by
the University to control the risk-taking decisions of its students in their private recreation.…Indeed,
fraternity and sorority self-governance with minimal supervision appears to have been fostered by the
University.
…
Saylor URL: http://www.saylor.org/books

Saylor.org
278

Aside from advising the Beta house on one occasion to put the trampoline up when not in use, there is no
evidence that the University officials attempted to assert control over trampoline use by the fraternity
members. We conclude from this record that the University’s very limited actions concerning safety of
student recreation did not give Whitlock or the other members of campus fraternities or sororities any
reason to depend upon the University for evaluation of the safety of trampoline use.…Therefore, we
conclude that the student-university relationship is not a special relationship of the type giving rise to a
duty of the University to take reasonable measures to protect the members of fraternities and sororities
from risks of engaging in extra-curricular trampoline jumping.
The plaintiff asserts, however, that we should recognize a duty of the University to take affirmative action
to protect fraternity members because of the foreseeability of the injury, the extent of the risks involved in
trampoline use, the seriousness of potential injuries, and the University’s superior knowledge concerning
these matters. The argument in essence is that a duty should spring from the University’s natural interest
in the welfare and safety of its students, its superior knowledge of the nature and degree of risk involved
in trampoline use, and its knowledge of the use of trampolines on the University campus. The evidence
amply supports a conclusion that trampoline use involves risks of serious injuries and that the potential
for an injury such as that experienced by Whitlock was foreseeable. It shows further that prior injuries
resulting from trampoline accidents had been reported to campus security and to the student clinic, and
that University administrators were aware of the number and severity of trampoline injuries nationwide.
The record, however, also establishes through Whitlock’s own testimony that he was aware of the risk of
an accident and injury of the very nature that he experienced.…
We conclude that the relationship between the University and Whitlock was not one of dependence with
respect to the activities at issue here, and provides no basis for the recognition of a duty of the University
to take measures for protection of Whitlock against the injury that he suffered.

B.
We next examine the lease between the University and the fraternity to determine whether a special
relationship between the University and Whitlock can be predicated on that document. The lease was
executed in 1929, extends for a ninety-nine year term, and gives the fraternity the option to extend the
term for another ninety-nine years. The premises are to be occupied and used by the fraternity “as a
fraternity house, clubhouse, dormitory and boarding house, and generally for religious, educational, social
Saylor URL: http://www.saylor.org/books

Saylor.org
279

and fraternal purposes.” Such occupation is to be “under control of the tenant.” (emphasis added) The
annual rental at all times relevant to this case appears from the record to be one dollar. The University has
the obligation to maintain the grounds and make necessary repairs to the building, and the fraternity is to
bear the cost of such maintenance and repair.
…
We conclude that the lease, and the University’s actions pursuant to its rights under the lease, provide no
basis of dependence by the fraternity members upon which a special relationship can be found to exist
between the University and the fraternity members that would give rise to a duty upon the University to
take affirmative action to assure that recreational equipment such as a trampoline is not used under
unsafe conditions.

IV.
Considering all of the factors presented, we are persuaded that under the facts of this case the University
of Denver had no duty to Whitlock to eliminate the private use of trampolines on its campus or to
supervise that use. There exists no special relationship between the parties that justifies placing a duty
upon the University to protect Whitlock from the well-known dangers of using a trampoline. Here, a
conclusion that a special relationship existed between Whitlock and the University sufficient to warrant
the imposition of liability for nonfeasance would directly contravene the competing social policy of
fostering an educational environment of student autonomy and independence.
We reverse the judgment of the court of appeals and return this case to that court with directions to
remand it to the trial court for dismissal of Whitlock’s complaint against the University.

CASE QUESTIONS

1.

How are comparative negligence numbers calculated by the trial court? How can the jury say that the
university is 72 percent negligent and that Whitlock is 28 percent negligent?

2.

Why is this not an assumption of risk case?

3.

Is there any evidence that Whitlock was contributorily negligent? If not, why would the court engage in
comparative negligence calculations?

Negligence: Proximate Cause
Saylor URL: http://www.saylor.org/books

Saylor.org
280

Palsgraf v. Long Island R.R.
248 N.Y. 339,162 N.E. 99 (N.Y. 1928)
CARDOZO, Chief Judge
Plaintiff was standing on a platform of defendant’s railroad after buying a ticket to go to Rockaway Beach.
A train stopped at the station, bound for another place. Two men ran forward to catch it. One of the men
reached the platform of the car without mishap, though the train was already moving. The other man,
carrying a package, jumped aboard the car, but seemed unsteady as if about to fall. A guard on the car,
who had held the door open, reached forward to help him in, and another guard on the platform pushed
him from behind. In this act, the package was dislodged, and fell upon the rails. It was a package of small
size, about fifteen inches long, and was covered by a newspaper. In fact it contained fireworks, but there
was nothing in its appearance to give notice of its contents. The fireworks when they fell exploded. The
shock of· the explosion threw down some scales at the other end of the platform many feet away. The
scales struck the plaintiff, causing injuries for which she sues.
The conduct of the defendant’s guard, if a wrong in its relation to the holder of the package, was not a
wrong in its relation to the plaintiff, standing far away. Relatively to her it was not negligence at all.
Nothing in the situation gave notice that the falling package had in it the potency of peril to persons thus
removed. Negligence is not actionable unless it involves the invasion of a legally protected interest, the
violation of a right. “Proof of negligence in the air, so to speak, will not do.…If no hazard was apparent to
the eye of ordinary vigilance, an act innocent and harmless, at least to outward seeming, with reference to
her, did not take to itself the quality of a tort because it happened to be a wrong, though apparently not
one involving the risk of bodily insecurity, with reference to someone else.…The plaintiff sues in her own
right for a wrong personal to her, and not as the vicarious beneficiary of a breach of duty to another.
A different conclusion will involve us, and swiftly too, in a maze of contradictions. A guard stumbles over
a package which has been left upon a platform.
It seems to be a bundle of newspapers. It turns out to be a can of dynamite. To the eye of ordinary
vigilance, the bundle is abandoned waste, which may be kicked or trod on with impunity. Is a passenger at
the other end of the platform protected by the law against the unsuspected hazard concealed beneath the
waste? If not, is the result to be any different, so far as the distant passenger is concerned, when the guard
stumbles over a valise which a truckman or a porter has left upon the walk?…The orbit of the danger as
Saylor URL: http://www.saylor.org/books

Saylor.org
281

disclosed to the eye of reasonable vigilance would be the orbit of the duty. One who jostles one’s neighbor
in a crowd does not invade the rights of others standing at the outer fringe when the unintended contact
casts a bomb upon the ground. The wrongdoer as to them is the man who carries the bomb, not the one
who explodes it without suspicion of the danger. Life will have to be made over, and human nature
transformed, before prevision so extravagant can be accepted as the norm of conduct, the customary
standard to which behavior must conform.
The argument for the plaintiff is built upon the shifting meanings of such words as “wrong” and
“wrongful” and shares their instability. For what the plaintiff must show is a “wrong” to herself; i.e., a
violation of her own right, and not merely a “wrong” to someone else, nor conduct “wrongful” because
unsocial, but not a “wrong” to anyone. We are told that one who drives at reckless speed through a
crowded city street is guilty of a negligent act and therefore of a wrongful one, irrespective of the
consequences.
Negligent the act is, and wrongful in the sense that it is unsocial, but wrongful and unsocial in relation to
other travelers, only because the eye of vigilance perceives the risk of damage. If the same act were to be
committed on a speedway or a race course, it would lose its wrongful quality. The risk reasonably to be
perceived defines the duty to be obeyed, and risk imports relation; it is risk to another or to others within
the range of apprehension. This does not mean, of course, that one who launches a destructive force is
always relieved of liability, if the force, though known to be destructive, pursues an unexpected
path.…Some acts, such as shooting are so imminently dangerous to anyone who may come within reach of
the missile however unexpectedly, as to impose a duty of prevision not far from that of an insurer. Even
today, and much oftener in earlier stages of the law, one acts sometimes at one’s peril.…These cases aside,
wrong-is defined in terms of the natural or probable, at least when unintentional.…Negligence, like risk, is
thus a term of relation.
Negligence in the abstract, apart from things related, is surely not a tort, if indeed it is understandable at
all.…One who seeks redress at law does not make out a cause of action by showing without more that
there has been damage to his person. If the harm was not willful, he must show that the act as to him had
possibilities of danger so many and apparent as to entitle him to be protected against the doing of it
though the harm was unintended.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
282

The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint
dismissed, with costs in all courts.

CASE QUESTIONS

1.

Is there actual cause in this case? How can you tell?

2.

Why should Mrs. Palsgraf (or her insurance company) be made to pay for injuries that were caused by the
negligence of the Long Island Rail Road?

3.

How is this accident not foreseeable?

Klein v. Pyrodyne Corporation
Klein v. Pyrodyne Corporation
810 P.2d 917 (Supreme Court of Washington 1991)
Pyrodyne Corporation (Pyrodyne) is a licensed fireworks display company that contracted to display
fireworks at the Western Washington State Fairgrounds in Puyallup, Washington, on July 4,1987. During
the fireworks display, one of the mortar launchers discharged a rocket on a horizontal trajectory parallel
to the earth. The rocket exploded near a crowd of onlookers, including Danny Klein. Klein’s clothing was
set on fire, and he suffered facial burns and serious injury to his eyes. Klein sued Pyrodyne for strict
liability to recover for his injuries. Pyrodyne asserted that the Chinese manufacturer of the fireworks was
negligent in producing the rocket and therefore Pyrodyne should not be held liable. The trial court applied
the doctrine of strict liability and held in favor of Klein. Pyrodyne appealed.
Section 519 of the Restatement (Second) of Torts provides that any party carrying on an “abnormally
dangerous activity” is strictly liable for ensuing damages. The public display of fireworks fits this
definition. The court stated: “Any time a person ignites rockets with the intention of sending them aloft to
explode in the presence of large crowds of people, a high risk of serious personal injury or property
damage is created. That risk arises because of the possibility that a rocket will malfunction or be
misdirected.” Pyrodyne argued that its liability was cut off by the Chinese manufacturer’s negligence. The
court rejected this argument, stating, “Even if negligence may properly be regarded as an intervening
cause, it cannot function to relieve Pyrodyne from strict liability.”

Saylor URL: http://www.saylor.org/books

Saylor.org
283

The Washington Supreme Court held that the public display of fireworks is an abnormally dangerous
activity that warrants the imposition of strict liability.
Affirmed.

1.

CASE QUESTIONS

Why would certain activities be deemed ultrahazardous or abnormally dangerous so that strict liability is
imposed?

2.

If the activities are known to be abnormally dangerous, did Klein assume the risk?

3.

Assume that the fireworks were negligently manufactured in China. Should Klein’s only remedy be against
the Chinese company, as Pyrodyne argues? Why or why not?

7.6 Summary and Exercises
Summary

The principles of tort law pervade modern society because they spell out the duties of care that we owe
each other in our private lives. Tort law has had a significant impact on business because modern
technology poses significant dangers and the modern market is so efficient at distributing goods to a wide
class of consumers.
Unlike criminal law, tort law does not require the tortfeasor to have a specific intent to commit the act for
which he or she will be held liable to pay damages. Negligence—that is, carelessness—is a major factor in
tort liability. In some instances, especially in cases involving injuries caused by products, a no-fault
standard called strict liability is applied.
What constitutes a legal injury depends very much on the circumstances. A person can assume a risk or
consent to the particular action, thus relieving the person doing the injury from tort liability. To be liable,
the tortfeasor must be the proximate cause of the injury, not a remote cause. On the other hand, certain
people are held to answer for the torts of another—for example, an employer is usually liable for the torts
of his employees, and a bartender might be liable for injuries caused by someone to whom he sold too
many drinks. Two types of statutes—workers’ compensation and no-fault automobile insurance—have
eliminated tort liability for certain kinds of accidents and replaced it with an immediate insurance
payment plan.
Saylor URL: http://www.saylor.org/books

Saylor.org
284

Among the torts of particular importance to the business community are wrongful death and personal
injury caused by products or acts of employees, misrepresentation, defamation, and interference with
contractual relations.

EXERCISES

1.

What is the difference in objectives between tort law and criminal law?

2.

A woman fell ill in a store. An employee put the woman in an infirmary but provided no medical care for
six hours, and she died. The woman’s family sued the store for wrongful death. What arguments could
the store make that it was not liable? What arguments could the family make? Which seem the stronger
arguments? Why?

3.

The signals on a railroad crossing are defective. Although the railroad company was notified of the
problem a month earlier, the railroad inspector has failed to come by and repair them. Seeing the all-clear
signal, a car drives up and stalls on the tracks as a train rounds the bend. For the past two weeks the car
had been stalling, and the driver kept putting off taking the car to the shop for a tune-up. As the train
rounds the bend, the engineer is distracted by a conductor and does not see the car until it is too late to
stop. Who is negligent? Who must bear the liability for the damage to the car and to the train?

4.

Suppose in the Katko v. Briney case (Section 7.2 "Intentional Torts") that instead of setting such a device,
the defendants had simply let the floor immediately inside the front door rot until it was so weak that
anybody who came in and took two steps straight ahead would fall through the floor and to the cellar.
Will the defendant be liable in this case? What if they invited a realtor to appraise the place and did not
warn her of the floor? Does it matter whether the injured person is a trespasser or an invitee?

5.

Plaintiff’s husband died in an accident, leaving her with several children and no money except a valid
insurance policy by which she was entitled to $5,000. Insurance Company refused to pay, delaying and
refusing payment and meanwhile “inviting” Plaintiff to accept less than $5,000, hinting that it had a
defense. Plaintiff was reduced to accepting housing and charity from relatives. She sued the insurance
company for bad-faith refusal to settle the claim and for the intentional infliction of emotional distress.
The lower court dismissed the case. Should the court of appeals allow the matter to proceed to trial?

SELF-TEST QUESTIONS

1.
a.

Catarina falsely accuses Jeff of stealing from their employer. The statement is defamatory only if
a third party hears it

Saylor URL: http://www.saylor.org/books

Saylor.org
285

b.

Nick suffers severe emotional distress as a result

c.

the statement is the actual and proximate cause of his distress

d.

the statement is widely circulated in the local media and on Twitter

Garrett files a suit against Colossal Media Corporation for defamation. Colossal has said that
Garrett is a “sleazy, corrupt public official” (and provided some evidence to back the claim). To
win his case, Garrett will have to show that Colossal acted with
a.

malice
b.

ill will

c.

malice aforethought

d.

actual malice

Big Burger begins a rumor, using social media, that the meat in Burger World is partly composed
of ground-up worms. The rumor is not true, as Big Burger well knows. Its intent is to get some
customers to shift loyalty from Burger World to Big Burger. Burger World’s best cause of action
would be
a.

trespass on the case
b.

nuisance

c.

product disparagement

d.

intentional infliction of emotional distress

Wilfred Phelps, age 65, is driving his Nissan Altima down Main Street when he suffers the first
seizure of his life. He loses control of his vehicle and runs into three people on the sidewalk.
Which statement is true?
a.

He is liable for an intentional tort.
b.

He is liable for a negligent tort.

c.

He is not liable for a negligent tort.

d.

He is liable under strict liability, because driving a car is abnormally dangerous.

Jonathan carelessly bumps into Amanda, knocking her to the ground. He has committed the tort
of negligence
a.

only if Amanda is injured

Saylor URL: http://www.saylor.org/books

Saylor.org
286

1.

a

2.

d

3.

c

4.

c

5.

a

b.

only if Amanda is not injured

c.

whether or not Amanda is injured

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
287

Chapter 8

Introduction to Contract Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why and how contract law has developed

2.

What a contract is

3.

What topics will be discussed in the contracts chapter of this book

4.

What the sources of contract law are

5.

How contracts are classified (basic taxonomy)

8.1 General Perspectives on Contracts

LEARNING OBJECTIVES

1.

Explain contract law’s cultural roots: how it has evolved as capitalism has evolved.

2.

Understand that contracts serve essential economic purposes.

3.

Define contract.

4.

Understand the basic issues in contract law.

The Role of Contracts in Modern Society
Contract is probably the most familiar legal concept in our society because it is so central to the essence of
our political, economic, and social life. In common parlance, contract is used interchangeably
with agreement, bargain, undertaking, or deal. Whatever the word, the concept it embodies is our notion
of freedom to pursue our own lives together with others. Contract is central because it is the means by
which a free society orders what would otherwise be a jostling, frenetic anarchy.
So commonplace is the concept of contract—and our freedom to make contracts with each other—that it is
difficult to imagine a time when contracts were rare, when people’s everyday associations with one
another were not freely determined. Yet in historical terms, it was not so long ago that contracts were
rare, entered into if at all by very few: that affairs should be ordered based on mutual assent was mostly
Saylor URL: http://www.saylor.org/books

Saylor.org
288

unknown. In primitive societies and in feudal Europe, relationships among people were largely fixed;
traditions spelled out duties that each person owed to family, tribe, or manor. People were born into an
ascribed position—a status (not unlike the caste system still existing in India)—and social mobility was
limited. Sir Henry Maine, a nineteenth-century British historian, wrote that “the movement of the
progressive societies has…been a movement from status to contract.”

[1]

This movement was not

accidental—it developed with the emerging industrial order. From the fifteenth to the nineteenth century,
England evolved into a booming mercantile economy, with flourishing trade, growing cities, an expanding
monetary system, the commercialization of agriculture, and mushrooming manufacturing. With this
evolution, contract law was created of necessity.
Contract law did not develop according to a conscious plan, however. It was a response to changing
conditions, and the judges who created it frequently resisted, preferring the imagined quieter pastoral life
of their forefathers. Not until the nineteenth century, in both the United States and England, did a fullfledged law of contracts arise together with, and help create, modern capitalism.
Modern capitalism, indeed, would not be possible without contract law. So it is that in planned
economies, like those of the former Soviet Union and precapitalistic China, the contract did not determine
the nature of an economic transaction. That transaction was first set forth by the state’s planning
authorities; only thereafter were the predetermined provisions set down in a written contract. Modern
capitalism has demanded new contract regimes in Russia and China; the latter adopted its Revised
Contract Law in 1999.
Contract law may be viewed economically as well as culturally. In An Economic Analysis of Law, Judge
Richard A. Posner (a former University of Chicago law professor) suggests that contract law performs
three significant economic functions. First, it helps maintain incentives for individuals to exchange goods
and services efficiently. Second, it reduces the costs of economic transactions because its very existence
means that the parties need not go to the trouble of negotiating a variety of rules and terms already
spelled out. Third, the law of contracts alerts the parties to troubles that have arisen in the past, thus
making it easier to plan the transactions more intelligently and avoid potential pitfalls.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
289

The Definition of Contract
As usual in the law, the legal definition of contract is formalistic. The Restatement (Second) of Contracts
(Section 1) says, “A contract is a promise or a set of promises for the breach of which the law gives a
remedy, or the performance of which the law in some way recognizes as a duty.” Similarly, the Uniform
Commercial Code says, “‘Contract’ means the total legal obligation which results from the parties’
agreement as affected by this Act and any other applicable rules of law.”

[3]

As operational definitions,

these two are circular; in effect, a contract is defined as an agreement that the law will hold the parties to.
Most simply, a contract is a legally enforceable promise. This implies that not every promise or agreement
creates a binding contract; if every promise did, the simple definition set out in the preceding sentence
would read, “A contract is a promise.” But—again—a contract is not simply a promise: it is a legally
enforceable promise. The law takes into account the way in which contracts are made, by whom they are
made, and for what purposes they are made. For example, in many states, a wager is unenforceable, even
though both parties “shake” on the bet. We will explore these issues in the chapters to come.

Overview of the Contracts Chapter
Although contract law has many wrinkles and nuances, it consists of four principal inquiries, each of
which will be taken up in subsequent chapters:
1.
a.

Did the parties create a valid contract? Four elements are necessary for a valid contract:
Mutual assent (i.e., offer and acceptance), Chapter 9 "The Agreement"

b. Real assent (no duress, undue influence, misrepresentation, mistake, or incapacity), Chapter 10 "Real
Assent"
c.

Consideration, Chapter 11 "Consideration"

d. Legality, Chapter 12 "Legality"
What does the contract mean, and is it in the proper form to carry out this meaning? Sometimes
contracts need to be in writing (or evidenced by some writing), or they can’t be enforced. Sometimes it
isn’t clear what the contract means, and a court has to figure that out. These problems are taken up
in Chapter 13 "Form and Meaning".

Saylor URL: http://www.saylor.org/books

Saylor.org
290

Do persons other than the contracting parties have rights or duties under the contract? Can the
right to receive a benefit from the contract be assigned, and can the duties be delegated so that a new
person is responsible? Can persons not a party to the contract sue to enforce its terms? These
questions are addressed in Chapter 14 "Third-Party Rights".
How do contractual duties terminate, and what remedies are available if a party has breached the
contract? These issues are taken up in Chapter 15 "Discharge of Obligations" and Chapter 16
"Remedies".
Together, the answers to these four basic inquiries determine the rights and obligations of contracting
parties.

KEY TAKEAWAY

Contract law developed when the strictures of feudalism dissipated, when a person’s position in society
came to be determined by personal choice (by mutual agreement) and not by status (by how a person was
born). Capitalism and contract law have developed together, because having choices in society means that
people decide and agree to do things with and to each other, and those agreements bind the parties; the
agreements must be enforceable.

EXERCISES

1.

Why is contract law necessary in a society where a person’s status is not predetermined by birth?

2.

Contract law serves some economic functions. What are they?
3.

[1] Sir Henry Maine, Ancient Law (1869), 180–82.

4.

[2] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973).

5.

[3] Uniform Commercial Code, Section 1-201(11).

8.2 Sources of Contract Law

LEARNING OBJECTIVES

1.

Understand that contract law comes from two sources: judges (cases) and legislation.

2.

Know what the Restatement of Contracts is.

3.

Recognize the Convention on Contracts for the International Sale of Goods.

Saylor URL: http://www.saylor.org/books

Saylor.org
291

The most important sources of contract law are state case law and state statutes (though there are
also many federal statutes governing how contracts are made by and with the federal government).

Case Law
Law made by judges is called case law. Because contract law was made up in the common-law courtroom
by individual judges as they applied rules to resolve disputes before them, it grew over time to formidable
proportions. By the early twentieth century, tens of thousands of contract disputes had been submitted to
the courts for resolution, and the published opinions, if collected in one place, would have filled dozens of
bookshelves. Clearly this mass of material was too unwieldy for efficient use. A similar problem also had
developed in the other leading branches of the common law.
Disturbed by the profusion of cases and the resulting uncertainty of the law, a group of prominent
American judges, lawyers, and law teachers founded the American Law Institute (ALI) in 1923 to attempt
to clarify, simplify, and improve the law. One of the ALI’s first projects, and ultimately one of its most
successful, was the drafting of the Restatement of the Law of Contracts, completed in 1932. A revision—
the Restatement (Second) of Contracts—was undertaken in 1964 and completed in 1979. Hereafter,
references to “the Restatement” pertain to the Restatement (Second) of Contracts.
The Restatements—others exist in the fields of torts, agency, conflicts of laws, judgments, property,
restitution, security, and trusts—are detailed analyses of the decided cases in each field. These analyses
are made with an eye to discerning the various principles that have emerged from the courts, and to the
maximum extent possible, the Restatements declare the law as the courts have determined it to be. The
Restatements, guided by a reporter (the director of the project) and a staff of legal scholars, go through
several so-called tentative drafts—sometimes as many as fifteen or twenty—and are screened by various
committees within the ALI before they are eventually published as final documents.
The Restatement (Second) of Contracts won prompt respect in the courts and has been cited in
innumerable cases. The Restatements are not authoritative, in the sense that they are not actual judicial
precedents; but they are nevertheless weighty interpretive texts, and judges frequently look to them for
guidance. They are as close to “black letter” rules of law as exist anywhere in the American common-law
legal system.
Saylor URL: http://www.saylor.org/books

Saylor.org
292

Common law, case law (the terms are synonymous), governs contracts for the sale of real estate and
services. “Services” refer to acts or deeds (like plumbing, drafting documents, driving a car) as opposed to
the sale of property.

Statutory Law: The Uniform Commercial Code
Common-law contract principles govern contracts for real estate and services. Because of the historical
development of the English legal system, contracts for the sale of goods came to be governed by a different
body of legal rules. In its modern American manifestation, that body of rules is an important statute: the
Uniform Commercial Code (UCC), especially Article 2, which deals with the sale of goods.

History of the UCC
A bit of history is in order. Before the UCC was written, commercial law varied, sometimes greatly, from
state to state. This first proved a nuisance and then a serious impediment to business as the American
economy became nationwide during the twentieth century. Although there had been some uniform laws
concerned with commercial deals—including the Uniform Sales Act, first published in 1906—few were
widely adopted and none nationally. As a result, the law governing sales of goods, negotiable instruments,
warehouse receipts, securities, and other matters crucial to doing business in an industrial market
economy was a crazy quilt of untidy provisions that did not mesh well from state to state.
The UCC is a model law developed by the ALI and the National Conference of Commissioners on Uniform
State Laws; it has been adopted in one form or another by the legislatures in all fifty states, the District of
Columbia, and the American territories. It is a “national” law not enacted by Congress—it is not federal
law but uniform state law.
Initial drafting of the UCC began in 1942 and was ten years in the making, involving the efforts of
hundreds of practicing lawyers, law teachers, and judges. A final draft, promulgated by the ALI, was
endorsed by the American Bar Association and published in 1951. Various revisions followed in different
states, threatening the uniformity of the UCC. The ALI responded by creating a permanent editorial board
to oversee future revisions. In one or another of its various revisions, the UCC has been adopted in whole
or in part in all American jurisdictions. The UCC is now a basic law of relevance to every business and

Saylor URL: http://www.saylor.org/books

Saylor.org
293

business lawyer in the United States, even though it is not entirely uniform because different states have
adopted it at various stages of its evolution—an evolution that continues still.

Organization of the UCC
The UCC consists of nine major substantive articles; each deals with separate though related subjects. The
articles are as follows:
•

Article 1: General Provisions

•

Article 2: Sales

•

Article 2A: Leases

•

Article 3: Commercial Paper

•

Article 4: Bank Deposits and Collections

•

Article 4A: Funds Transfers

•

Article 5: Letters of Credit

•

Article 6: Bulk Transfers

•

Article 7: Warehouse Receipts, Bills of Lading, and Other Documents of Title

•

Article 8: Investment Securities

•

Article 9: Secured Transactions

Article 2 deals only with the sale of goods, which the UCC defines as “all things…which are movable at the
time of identification to the contract for sale other than the money in which the price is to be paid.”

[1]

The

only contracts and agreements covered by Article 2 are those relating to the present or future sale of
goods.
Article 2 is divided in turn into six major parts: (1) Form, Formation, and Readjustment of Contract; (2)
General Obligation and Construction of Contract; (3) Title, Creditors, and Good Faith Purchasers; (4)
Performance; (5) Breach, Repudiation, and Excuse; and (6) Remedies. These topics will be discussed
in(Reference mayer_1.0-ch17 not found in Book), (Reference mayer_1.0-ch18 not found in
Book), (Reference mayer_1.0-ch19 not found in Book), Chapter 17 "Products Liability", and (Reference
mayer_1.0-ch21 not found in Book).
Figure 8.1 Sources of Law

Saylor URL: http://www.saylor.org/books

Saylor.org
294

International Sales Law
The Convention on Contracts for the International Sale of Goods
AConvention on Contracts for the International Sale of Goods (CISG)was approved in 1980 at a
diplomatic conference in Vienna. (A convention is a preliminary agreement that serves as the basis for a
formal treaty.) The CISG has been adopted by more than forty countries, including the United States.
The CISG is significant for three reasons. First, it is a uniform law governing the sale of goods—in effect,
an international Uniform Commercial Code. The major goal of the drafters was to produce a uniform law
acceptable to countries with different legal, social, and economic systems. Second, although provisions in
the CISG are generally consistent with the UCC, there are significant differences. For instance, under the
CISG, consideration (discussed in Chapter 11 "Consideration") is not required to form a contract, and
there is no Statute of Frauds (a requirement that certain contracts be evidenced by a writing). Third, the
CISG represents the first attempt by the US Senate to reform the private law of business through its treaty
powers, for the CISG preempts the UCC. The CISG is not mandatory: parties to an international contract
for the sale of goods may choose to have their agreement governed by different law, perhaps the UCC, or
perhaps, say, Japanese contract law. The CISG does not apply to contracts for the sale of (1) ships or
aircraft, (2) electricity, or (3) goods bought for personal, family, or household use, nor does it apply (4)
where the party furnishing the goods does so only incidentally to the labor or services part of the contract.

KEY TAKEAWAY

Judges have made contract law over several centuries by deciding cases that create, extend, or change the
developing rules affecting contract formation, performance, and enforcement. The rules from the cases
have been abstracted and organized in the Restatements of Contracts. To facilitate interstate commerce,

Saylor URL: http://www.saylor.org/books

Saylor.org
295

contract law for many commercial transactions—especially the sale of goods—not traditionally within the
purview of judges has been developed by legal scholars and presented for the states to adopt as the
Uniform Commercial Code. There is an analogous Convention on Contracts for the International Sale of
Goods, to which the United States is a party.

EXERCISES

1.

How do judges make contract law?

2.

What is the Restatement of the Law of Contracts, and why was it necessary?

3.

Why was the Uniform Commercial Code developed, and by whom?

4.

Who adopts the UCC as governing law?

5.

What is the Convention on Contracts for the International Sale of Goods?

[1] Uniform Commercial Code, Section 2-105.

8.3 Basic Taxonomy of Contracts

LEARNING OBJECTIVES

1.

Understand that contracts are classified according to the criteria of explicitness, mutuality, enforceability,
and degree of completion and that some noncontract promises are nevertheless enforceable under the
doctrine of promissory estoppel.

2.

Keep your eyes (and ears) alert to the use of suffixes (word endings) in legal terminology that express
relationships between parties.

Some contracts are written, some oral; some are explicit, some not. Because contracts can be formed,
expressed, and enforced in a variety of ways, a taxonomy of contracts has developed that is useful in
grouping together like legal consequences. In general, contracts are classified along four different
dimensions: explicitness, mutuality, enforceability, and degree of completion. Explicitness is the
degree to which the agreement is manifest to those not party to it. Mutuality takes into account
whether promises are given by two parties or only one. Enforceability is the degree to which a given
contract is binding. Completion considers whether the contract is yet to be performed or whether the
obligations have been fully discharged by one or both parties. We will examine each of these concepts
in turn.

Saylor URL: http://www.saylor.org/books

Saylor.org
296

Explicitness
Express Contract
An express contract is one in which the terms are spelled out directly. The parties to an express contract,
whether it is written or oral, are conscious that they are making an enforceable agreement. For example,
an agreement to purchase your neighbor’s car for $5,500 and to take title next Monday is an express
contract.

Implied Contract (Implied in Fact)
An implied contract is one that is inferred from the actions of the parties. When parties have not
discussed terms, an implied contract exists if it is clear from the conduct of both parties that they intended
there be one. A delicatessen patron who asks for a turkey sandwich to go has made a contract and is
obligated to pay when the sandwich is made. By ordering the food, the patron is implicitly agreeing to the
price, whether posted or not.
The distinction between express and implied contracts has received a degree of notoriety in the so-called
palimony cases, in which one member of an unmarried couple seeks a division of property after a longstanding live-together relationship has broken up. When a married couple divorces, their legal marriage
contract is dissolved, and financial rights and obligations are spelled out in a huge body of domestic
relations statutes and judicial decisions. No such laws exist for unmarried couples. However, about onethird of the states recognize common-law marriage, under which two people are deemed to be married if
they live together with the intent to be married, regardless of their failure to have obtained a license or
gone through a ceremony. Although there is no actual contract of marriage (no license), their behavior
implies that the parties intended to be treated as if they were married.

Quasi-Contract
A quasi-contract (implied in law) is—unlike both express and implied contracts, which embody an actual
agreement of the parties—an obligation said to be “imposed by law” in order to avoid unjust enrichment of
one person at the expense of another. A quasi-contract is not a contract at all; it is a fiction that the courts
created to prevent injustice. Suppose, for example, that the local lumberyard mistakenly delivers a load of
lumber to your house, where you are repairing your deck. It was a neighbor on the next block who ordered
the lumber, but you are happy to accept the load for free; since you never talked to the lumberyard, you
figure you need not pay the bill. Although it is true there is no contract, the law implies a contract for the
Saylor URL: http://www.saylor.org/books

Saylor.org
297

value of the material: of course you will have to pay for what you got and took. The existence of this
implied contract does not depend on the intention of the parties.

Mutuality
Bilateral Contract
The typical contract is one in which the parties make mutual promises. Each is both promisor and
promisee; that is, each pledges to do something, and each is the recipient of such a pledge. This type of
contract is called a bilateral contract.

Unilateral Contract
Mutual promises are not necessary to constitute a contract. Unilateral contracts, in which one party
performs an act in exchange for the other party’s promise, are equally valid. An offer of a reward—for
catching a criminal or for returning a lost cat—is an example of a unilateral contract: there is an offer on
one side, and the other side accepts by taking the action requested.
Figure 8.2 Bilateral and Unilateral Contracts

Enforceability
Void
Not every agreement between two people is a binding contract. An agreement that is lacking one of the
legal elements of a contract is said to be avoid contract—that is, not a contract at all. An agreement that is

Saylor URL: http://www.saylor.org/books

Saylor.org
298

illegal—for example, a promise to commit a crime in return for a money payment—is void. Neither party
to a void “contract” may enforce it.

Voidable
By contrast, a voidable contract is one that may become unenforceable by one party but can be enforced
by the other. For example, a minor (any person under eighteen, in most states) may “avoid” a contract
with an adult; the adult may not enforce the contract against the minor if the minor refuses to carry out
the bargain. But the adult has no choice if the minor wishes the contract to be performed. (A contract may
be voidable by both parties if both are minors.)
Ordinarily, the parties to a voidable contract are entitled to be restored to their original condition.
Suppose you agree to buy your seventeen-year-old neighbor’s car. He delivers it to you in exchange for
your agreement to pay him next week. He has the legal right to terminate the deal and recover the car, in
which case you will of course have no obligation to pay him. If you have already paid him, he still may
legally demand a return to the status quo ante (previous state of affairs). You must return the car to him;
he must return the cash to you.
A voidable contract remains a valid contract until it is voided. Thus a contract with a minor remains in
force unless the minor decides he or she does not wish to be bound by it. When the minor reaches
majority, he or she may “ratify” the contract—that is, agree to be bound by it—in which case the contract
will no longer be voidable and will thereafter be fully enforceable.

Unenforceable
An unenforceable contract is one that some rule of law bars a court from enforcing. For example, Tom
owes Pete money, but Pete has waited too long to collect it and the statute of limitations has run out. The
contract for repayment is unenforceable and Pete is out of luck, unless Tom makes a new promise to pay
or actually pays part of the debt. (However, if Pete is holding collateral as security for the debt, he is
entitled to keep it; not all rights are extinguished because a contract is unenforceable.) A debt becomes
unenforceable, too, when the debtor declares bankruptcy.
A bit more on enforceability is in order. A promise or what seems to be a promise is usually enforceable
only if it is otherwise embedded in the elements necessary to make that promise a contract. Those
elements are mutual assent, real assent, consideration, capacity, and legality. Sometimes, though, people
say things that seem like promises, and on which another person relies. In the early twentieth century,
Saylor URL: http://www.saylor.org/books

Saylor.org
299

courts began, in some circumstances, to recognize that insisting on the existence of the traditional
elements of contract to determine whether a promise is enforceable could work an injustice where there
has been reliance. Thus developed the equitable doctrine of promissory estoppel, which has become an
important adjunct to contract law. The Restatement (Section 90) puts it this way: “A promise which the
promisor should reasonably expect to induce action or forbearance on the party of the promisee or a third
person and which does induce such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise. The remedy granted for breach may be limited as justice requires.”
To be “estopped” means to be prohibited from denying now the validity of a promise you made before.
The doctrine has an interesting background. In 1937, High Trees House Ltd. (a British corporation) leased
a block of London apartments from Central London Properties. As World War II approached, vacancy
rates soared because people left the city. In 1940 the parties agreed to reduce the rent rates by half, but no
term was set for how long the reduction would last. By mid-1945, as the war was ending, occupancy was
again full, and Central London sued for the full rental rates from June on. The English court, under Judge
Alfred Thompson Denning (1899–1999), had no difficulty finding that High Trees owed the full amount
once full occupancy was again achieved, but Judge Denning went on. In an aside (called a dicta—a
statement “by the way”—that is, not necessary as part of the decision), he mused about what would have
happened if in 1945 Central London had sued for the full-occupancy rate back to 1940. Technically, the
1940 amendment to the 1937 contract was not binding on Central London—it lacked consideration—and
Central London could have reached back to demand full-rate payment. But Judge Denning said that High
Trees would certainly have relied on Central London’s promise that a reduced-rate rent would be
acceptable, and that would have been enough to bind it, to prevent it from acting inconsistently with the
promise. He wrote, “The courts have not gone so far as to give a cause of action in damages for the breach
of such a promise, but they have refused to allow the party making it to act inconsistently with it.”

[1]

In the years since, though, courts have gone so far as to give a cause of action in damages for various
noncontract promises. Contract protects agreements; promissory estoppel protects reliance, and that’s a
significant difference. The law of contracts continues to evolve.

Saylor URL: http://www.saylor.org/books

Saylor.org
300

Degree of Completion
An agreement consisting of a set of promises is called an executory contract before any promises are
carried out. Most executory contracts are enforceable. If John makes an agreement to deliver wheat to
Humphrey and does so, the contract is called a partially executed contract: one side has performed, the
other has not. When John pays for the wheat, the contract is fully performed. A contract that has been
carried out fully by both parties is called an executed contract.

Terminology: Suffixes Expressing Relationships
Although not really part of the taxonomy of contracts (i.e., the orderly classification of the subject), an
aspect of contractual—indeed, legal—terminology should be highlighted here. Suffixes (the end syllables
of words) in the English language are used to express relationships between parties in legal terminology.
Here are examples:
•

Offeror. One who makes an offer.

•

Offeree. One to whom an offer is made.

•

Promisor. One who makes a promise.

•

Promisee. One to whom a promise is made.

•

Obligor. One who makes and has an obligation.

•

Obligee. One to whom an obligation is made.

•

Transferor. One who makes a transfer.

•

Transferee. One to whom a transfer is made.

KEY TAKEAWAY

Contracts are described and thus defined on the basis of four criteria: explicitness (express, implied, or
quasi-contracts), mutuality (bilateral or unilateral), enforceability (void, voidable, unenforceable), and
degree of completion (executory, partially executed, executed). Legal terminology in English often
describes relationships between parties by the use of suffixes, to which the eye and ear must pay
attention.

Saylor URL: http://www.saylor.org/books

EXERCISES

Saylor.org
301

1.

Able writes to Baker: “I will mow your lawn for $20.” If Baker accepts, is this an express or implied
contract?

2.

Able telephones Baker: “I will mow your lawn for $20.” Is this an express or implied contract?

3.

What is the difference between a void contract and a voidable one?

4.

Carr staples this poster to a utility pole: “$50 reward for the return of my dog, Argon.” Describe this in
contractual terms regarding explicitness, mutuality, enforceability, and degree of completion.

5.

Is a voidable contract always unenforceable?

6.

Contractor bids on a highway construction job, incorporating Guardrail Company’s bid into its overall bid
to the state. Contractor cannot accept Guardrail’s offer until it gets the nod from the state. Contractor
gets the nod from the state, but before it can accept Guardrail’s offer, the latter revokes it. Usually a
person can revoke an offer any time before it is accepted. Can Guardrail revoke its offer in this case?

[1] Central London Property Trust Ltd. v. High Trees House Ltd. (1947) KB 130.

8.4 Cases
Explicitness: Implied Contract
Roger’s Backhoe Service, Inc. v. Nichols
681 N.W.2d 647 (Iowa 2004)
Carter, J.
Defendant, Jeffrey S. Nichols, is a funeral director in Muscatine.…In early 1998 Nichols decided to build a
crematorium on the tract of land on which his funeral home was located. In working with the Small
Business Administration, he was required to provide drawings and specifications and obtain estimates for
the project. Nichols hired an architect who prepared plans and submitted them to the City of Muscatine
for approval. These plans provided that the surface water from the parking lot would drain onto the
adjacent street and alley and ultimately enter city storm sewers. These plans were approved by the city.
Nichols contracted with Roger’s [Backhoe Service, Inc.] for the demolition of the foundation of a building
that had been razed to provide room for the crematorium and removal of the concrete driveway and
sidewalk adjacent to that foundation. Roger’s completed that work and was paid in full.
After construction began, city officials came to the jobsite and informed Roger’s that the proposed
drainage of surface water onto the street and alley was unsatisfactory. The city required that an effort be
made to drain the surface water into a subterranean creek, which served as part of the city’s storm sewer
Saylor URL: http://www.saylor.org/books

Saylor.org
302

system. City officials indicated that this subterranean sewer system was about fourteen feet below the
surface of the ground.…Roger’s conveyed the city’s mandate to Nichols when he visited the jobsite that
same day.
It was Nichols’ testimony at trial that, upon receiving this information, he advised…Roger’s that he was
refusing permission to engage in the exploratory excavation that the city required. Nevertheless, it
appears without dispute that for the next three days Roger’s did engage in digging down to the
subterranean sewer system, which was located approximately twenty feet below the surface. When the
underground creek was located, city officials examined the brick walls in which it was encased and
determined that it was not feasible to penetrate those walls in order to connect the surface water drainage
with the underground creek. As a result of that conclusion, the city reversed its position and once again
gave permission to drain the surface water onto the adjacent street and alley.
[T]he invoices at issue in this litigation relate to charges that Roger’s submitted to Nichols for the three
days of excavation necessary to locate the underground sewer system and the cost for labor and materials
necessary to refill the excavation with compactable materials and attain compaction by means of a
tamping process.…The district court found that the charges submitted on the…invoices were fair and
reasonable and that they had been performed for Nichols’ benefit and with his tacit approval.…
The court of appeals…concluded that a necessary element in establishing an implied-in-fact contract is
that the services performed be beneficial to the alleged obligor. It concluded that Roger’s had failed to
show that its services benefited Nichols.…
In describing the elements of an action on an implied contract, the court of appeals stated in [Citation],
that the party seeking recovery must show:
(1) the services were carried out under such circumstances as to give the recipient reason to
understand:
(a) they were performed for him and not some other person, and
(b) they were not rendered gratuitously, but with the expectation of compensation from the
recipient; and
(2) the services were beneficial to the recipient.
In applying the italicized language in [Citation] to the present controversy, it was the conclusion of the
court of appeals that Roger’s’ services conferred no benefit on Nichols. We disagree. There was substantial
Saylor URL: http://www.saylor.org/books

Saylor.org
303

evidence in the record to support a finding that, unless and until an effort was made to locate the
subterranean sewer system, the city refused to allow the project to proceed. Consequently, it was
necessary to the successful completion of the project that the effort be made. The fact that examination of
the brick wall surrounding the underground creek indicated that it was unfeasible to use that source of
drainage does not alter the fact that the project was stalemated until drainage into the underground creek
was fully explored and rejected. The district court properly concluded that Roger’s’ services conferred a
benefit on Nichols.…
Decision of court of appeals vacated; district court judgment affirmed.

CASE QUESTIONS

1.

What facts must be established by a plaintiff to show the existence of an implied contract?

2.

What argument did Nichols make as to why there was no implied contract here?

3.

How would the facts have to be changed to make an express contract?

Mutuality of Contract: Unilateral Contract
SouthTrust Bank v. Williams
775 So.2d 184 (Ala. 2000)
Cook, J.
SouthTrust Bank (“SouthTrust”) appeals from an order denying its motion to compel arbitration of an
action against it by checking-account customers Mark Williams and Bessie Daniels. We reverse and
remand.
Daniels and Williams began their relationship with SouthTrust in 1981 and 1995, respectively, by
executing checking-account “signature cards.” The signature card each customer signed contained a
“change-in-terms” clause. Specifically, when Daniels signed her signature card, she “agree[d] to be subject
to the Rules and Regulations as may now or hereafter be adopted by the Bank.” (Emphasis
added.)…[Later,] SouthTrust added paragraph 33 to the regulations:…
ARBITRATION OF DISPUTES. You and we agree that the transactions in your account involve
‘commerce’ under the Federal Arbitration Act (‘FAA’). ANY CONTROVERSY OR CLAIM
BETWEEN YOU AND US…WILL BE SETTLED BY BINDING ARBITRATION UNDER THE FAA.…
Saylor URL: http://www.saylor.org/books

Saylor.org
304

This action…challenges SouthTrust’s procedures for paying overdrafts, and alleges that SouthTrust
engages in a “uniform practice of paying the largest check(s) before paying multiple smaller checks…[in
order] to generate increased service charges for [SouthTrust] at the expense of [its customers].”
SouthTrust filed a “motion to stay [the] lawsuit and to compel arbitration.” It based its motion on
paragraph 33 of the regulations. [T]he trial court…entered an order denying SouthTrust’s motion to
compel arbitration. SouthTrust appeals.…
Williams and Daniels contend that SouthTrust’s amendment to the regulations, adding paragraph 33, was
ineffective because, they say, they did not expressly assent to the amendment. In other words, they object
to submitting their claims to arbitration because, they say, when they opened their accounts, neither the
regulations nor any other relevant document contained an arbitration provision. They argue that “mere
failure to object to the addition of a material term cannot be construed as an acceptance of it.”…They
contend that SouthTrust could not unilaterally insert an arbitration clause in the regulations and make it
binding on depositors like them.
SouthTrust, however, referring to its change-of-terms clause insists that it “notified” Daniels and Williams
of the amendment in January 1997 by enclosing in each customer’s “account statement” a complete copy
of the regulations, as amended. Although it is undisputed that Daniels and Williams never affirmatively
assented to these amended regulations, SouthTrust contends that their assent was evidenced by their
failure to close their accounts after they received notice of the amendments.…Thus, the disposition of this
case turns on the legal effect of Williams and Daniels’s continued use of the accounts after the regulations
were amended.
Williams and Daniels argue that “[i]n the context of contracts between merchants [under the UCC], a
written confirmation of an acceptance may modify the contract unless it adds a material term, and
arbitration clauses are material terms.”…
Williams and Daniels concede—as they must—…that Article 2 governs “transactions in goods,” and,
consequently, that it is not applicable to the transactions in this case. Nevertheless, they argue:
It would be astonishing if a Court were to consider the addition of an arbitration clause a
material alteration to a contract between merchants, who by definition are sophisticated in the
trade to which the contract applies, but not hold that the addition of an arbitration clause is a

Saylor URL: http://www.saylor.org/books

Saylor.org
305

material alteration pursuant to a change-of-terms clause in a contract between one sophisticated
party, a bank, and an entire class of less sophisticated parties, its depositors.…
In response, SouthTrust states that “because of the ‘at-will’ nature of the relationship, banks by necessity
must contractually reserve the right to amend their deposit agreements from time to time.” In so stating,
SouthTrust has precisely identified the fundamental difference between the transactions here and those
transactions governed by [Article 2].
Contracts for the purchase and sale of goods are essentially bilateral and executory in nature. See
[Citation] “An agreement whereby one party promises to sell and the other promises to buy a thing at a
later time…is a bilateral promise of sale or contract to sell”.…“[A] unilateral contract results from an
exchange of a promise for an act; a bilateral contract results from an exchange of promises.”…Thus, “in a
unilateral contract, there is no bargaining process or exchange of promises by parties as in a bilateral
contract.” [Citation] “[O]nly one party makes an offer (or promise) which invites performance by another,
and performance constitutes both acceptance of that offer and consideration.” Because “a ‘unilateral
contract’ is one in which no promisor receives promise as consideration for his promise,” only one party is
bound.…The difference is not one of semantics but of substance; it determines the rights and
responsibilities of the parties, including the time and the conditions under which a cause of action accrues
for a breach of the contract.
This case involves at-will, commercial relationships, based upon a series of unilateral transactions. Thus,
it is more analogous to cases involving insurance policies, such as [Citations]. The common thread
running through those cases was the amendment by one of the parties to a business relationship of a
document underlying that relationship—without the express assent of the other party—to require the
arbitration of disputes arising after the amendment.…
The parties in [the cited cases], like Williams and Daniels in this case, took no action that could be
considered inconsistent with an assent to the arbitration provision. In each case, they continued the
business relationship after the interposition of the arbitration provision. In doing so, they implicitly
assented to the addition of the arbitration provision.…
Reversed and remanded.

1.

CASE QUESTIONS

Why did the plaintiffs think they should not be bound by the arbitration clause?

Saylor URL: http://www.saylor.org/books

Saylor.org
306

2.

The court said this case involved a unilateral contract. What makes it that, as opposed to a bilateral
contract?

3.

What should the plaintiffs have done if they didn’t like the arbitration requirement?

Unilateral Contract and At-Will Employment
Woolley v. Hoffmann-La Roche, Inc.
491 A.2d 1257 (N.J. 1985)
Wilntz, C. J.
Plaintiff, Richard Woolley, was hired by defendant, Hoffmann-La Roche, Inc., in October 1969, as an
Engineering Section Head in defendant’s Central Engineering Department at Nutley. There was no
written employment contract between plaintiff and defendant. Plaintiff began work in mid-November
1969. Sometime in December, plaintiff received and read the personnel manual on which his claims are
based.
[The company’s personnel manual had eight pages;] five of the eight pages are devoted to “termination.”
In addition to setting forth the purpose and policy of the termination section, it defines “the types of
termination” as “layoff,” “discharge due to performance,” “discharge, disciplinary,” “retirement” and
“resignation.” As one might expect, layoff is a termination caused by lack of work, retirement a
termination caused by age, resignation a termination on the initiative of the employee, and discharge due
to performance and discharge, disciplinary, are both terminations for cause. There is no category set forth
for discharge without cause. The termination section includes “Guidelines for discharge due to
performance,” consisting of a fairly detailed procedure to be used before an employee may be fired for
cause. Preceding these definitions of the five categories of termination is a section on “Policy,” the first
sentence of which provides: “It is the policy of Hoffmann-La Roche to retain to the extent consistent with
company requirements, the services of all employees who perform their duties efficiently and effectively.”
In 1976, plaintiff was promoted, and in January 1977 he was promoted again, this latter time to Group
Leader for the Civil Engineering, the Piping Design, the Plant Layout, and the Standards and Systems
Sections. In March 1978, plaintiff was directed to write a report to his supervisors about piping problems
in one of defendant’s buildings in Nutley. This report was written and submitted to plaintiff’s immediate
Saylor URL: http://www.saylor.org/books

Saylor.org
307

supervisor on April 5, 1978. On May 3, 1978, stating that the General Manager of defendant’s Corporate
Engineering Department had lost confidence in him, plaintiff’s supervisors requested his resignation.
Following this, by letter dated May 22, 1978, plaintiff was formally asked for his resignation, to be
effective July 15, 1978.
Plaintiff refused to resign. Two weeks later defendant again requested plaintiff’s resignation, and told him
he would be fired if he did not resign. Plaintiff again declined, and he was fired in July.
Plaintiff filed a complaint alleging breach of contract.…The gist of plaintiff’s breach of contract claim is
that the express and implied promises in defendant’s employment manual created a contract under which
he could not be fired at will, but rather only for cause, and then only after the procedures outlined in the
manual were followed. Plaintiff contends that he was not dismissed for good cause, and that his firing was
a breach of contract.
Defendant’s motion for summary judgment was granted by the trial court, which held that the
employment manual was not contractually binding on defendant, thus allowing defendant to terminate
plaintiff’s employment at will. The Appellate Division affirmed. We granted certification.
The employer’s contention here is that the distribution of the manual was simply an expression of the
company’s “philosophy” and therefore free of any possible contractual consequences. The former
employee claims it could reasonably be read as an explicit statement of company policies intended to be
followed by the company in the same manner as if they were expressed in an agreement signed by both
employer and employees.…
This Court has long recognized the capacity of the common law to develop and adapt to current
needs.…The interests of employees, employers, and the public lead to the conclusion that the common law
of New Jersey should limit the right of an employer to fire an employee at will.
In order for an offer in the form of a promise to become enforceable, it must be accepted. Acceptance will
depend on what the promisor bargained for: he may have bargained for a return promise that, if given,
would result in a bilateral contract, both promises becoming enforceable. Or he may have bargained for
some action or nonaction that, if given or withheld, would render his promise enforceable as a unilateral
contract. In most of the cases involving an employer’s personnel policy manual, the document is prepared
without any negotiations and is voluntarily distributed to the workforce by the employer. It seeks no
return promise from the employees. It is reasonable to interpret it as seeking continued work from the
Saylor URL: http://www.saylor.org/books

Saylor.org
308

employees, who, in most cases, are free to quit since they are almost always employees at will, not simply
in the sense that the employer can fire them without cause, but in the sense that they can quit without
breaching any obligation. Thus analyzed, the manual is an offer that seeks the formation of a unilateral
contract—the employees’ bargained-for action needed to make the offer binding being their continued
work when they have no obligation to continue.
The unilateral contract analysis is perfectly adequate for that employee who was aware of the manual and
who continued to work intending that continuation to be the action in exchange for the employer’s
promise; it is even more helpful in support of that conclusion if, but for the employer’s policy manual, the
employee would have quit. See generally M. Petit, “Modern Unilateral Contracts,” 63 Boston Univ. Law
Rev. 551 (1983) (judicial use of unilateral contract analysis in employment cases is widespread).
…All that this opinion requires of an employer is that it be fair. It would be unfair to allow an employer to
distribute a policy manual that makes the workforce believe that certain promises have been made and
then to allow the employer to renege on those promises. What is sought here is basic honesty: if the
employer, for whatever reason, does not want the manual to be capable of being construed by the court as
a binding contract, there are simple ways to attain that goal. All that need be done is the inclusion in a
very prominent position of an appropriate statement that there is no promise of any kind by the employer
contained in the manual; that regardless of what the manual says or provides, the employer promises
nothing and remains free to change wages and all other working conditions without having to consult
anyone and without anyone’s agreement; and that the employer continues to have the absolute power to
fire anyone with or without good cause.
Reversed and remanded for trial.

CASE QUESTIONS

1.

What did Woolley do to show his acceptance of the terms of employment offered to him?

2.

In part of the case not included here, the court notes that Mr. Woolley died “before oral arguments on
this case.” How can there be any damages if the plaintiff has died? Who now has any case to pursue?

3.

The court here is changing the law of employment in New Jersey. It is making case law, and the rule here
articulated governs similar future cases in New Jersey. Why did the court make this change? Why is it
relevant that the court says it would be easy for an employer to avoid this problem?

Saylor URL: http://www.saylor.org/books

Saylor.org
309

8.5 Summary and Exercises
Summary

Contract law developed as the status-centered organization of feudal society faded and people began to
make choices about how they might order their lives. In the capitalistic system, people make choices about
how to interact with others, and—necessarily—those choices expressed as promises must be binding and
enforceable.
The two fundamental sources of contract law are (1) the common law as developed in the state courts and
as summarized in the Restatement (Second) of Contracts and (2) the Uniform Commercial Code for the
sale of goods. In general, the UCC is more liberal than the common law in upholding the existence of a
contract.
Types of contracts can be distinguished by four criteria: (1) express and implied, including quasi-contracts
implied by law; (2) bilateral and unilateral; (3) enforceable and unenforceable; and (4) completed
(executed) and uncompleted (executory). To understand contract law, it is necessary to master these
distinctions and their nuances.

EXERCISES

1.
a.

Mr. and Mrs. Smith, an elderly couple, had no relatives. When Mrs. Smith became ill,
the Smiths asked a friend, Henrietta, to help with various housekeeping chores,
including cleaning and cooking. Although the Smiths never promised to pay her,
Henrietta performed the chores for eighteen months. Henrietta now claims that she is
entitled to the reasonable value of the services performed. Is she correct? Explain.

b.

Assume instead that the Smiths asked Mrs. Smith’s sister, Caroline, who lived nearby, to
help with the housekeeping. After eighteen months, Caroline claims she is entitled to
the reasonable value of the services performed. Is she correct? Explain.

A letter from Bridge Builders Inc. to the Allied Steel Company stated, “We offer to purchase 10,000
tons of No. 4 steel pipe at today’s quoted price for delivery two months from today. Your acceptance
must be received in five days.” Does Bridge Builders intend to create a bilateral or a unilateral contract?
Why?
Saylor URL: http://www.saylor.org/books

Saylor.org
310

Roscoe’s barber persuaded him to try a new hair cream called Sansfree, which the barber applied to
Roscoe’s hair and scalp. The next morning Roscoe had a very unpleasant rash along his hairline. Upon
investigation he discovered that the rash was due to an improper chemical compound in Sansfree. If
Roscoe filed a breach of contract action against the barber, would the case be governed by the Uniform
Commercial Code or common law? Explain.
Rachel entered into a contract to purchase a 2004 Dodge from Hanna, who lived in the neighboring
apartment. When a dispute arose over the terms of the contract, Hanna argued that, because neither she
nor Rachel was a merchant, the dispute should be decided under general principles of common law.
Rachel, on the other hand, argued that Hanna was legally considered to be a merchant because she sold
the car for profit and that, consequently, the sale was governed by the Uniform Commercial Code. Who is
correct? Explain.
Lee and Michelle decided to cohabit. When they set up house, Michelle gave up her career, and Lee
promised to share his earnings with her on a fifty-fifty basis. Several years later they ended their
relationship, and when Lee failed to turn over half of his earnings, Michelle filed suit on the basis of Lee’s
promise. What kind of contract would Michelle allege that Lee had breached? Explain.
Harry and Wilma were divorced in 2008, and Harry was ordered in the divorce decree to pay his exwife $10,000. In 2009 and 2010 Harry was hospitalized, incurring $3,000 in bills. He and Wilma discussed
the matter, and Wilma agreed to pay the bill with her own money, even though Harry still owed her
$5,000 from the divorce decree. When Harry died in late 2010, Wilma made a claim against his estate for
$8,000 (the $3,000 in medical bills and the $5,000 from the decree), but the estate was only willing to pay
the $5,000 from the decree, claiming she had paid the hospital bill voluntarily and had no contract for
repayment. Is the estate correct? Explain.
Louie, an adult, entered into a contract to sell a case of scotch whiskey to Leroy, a minor. Is the
contract void or voidable? Explain.
James Mann owned a manufacturing plant that assembled cell phones. A CPA audit determined
that several phones were missing. Theft by one or more of the workers was suspected.
Accordingly, under Mann’s instructions, the following sign was placed in the employees’ cafeteria:

Saylor URL: http://www.saylor.org/books

Saylor.org
311

Reward. We are missing phones. I want all employees to watch for thievery. A reward of
$500 will be paid for information given by any employee that leads to the apprehension of
employee thieves.
—James Mann
Waldo, a plant employee, read the notice and immediately called Mann, stating, “I accept your
offer. I promise to watch other employees and provide you with the requested information.” Has
a contract been formed? Explain.
Almost every day Sally took a break at lunch and went to the International News Stand—a magazine
store—to browse the newspapers and magazines and chat with the owner, Conrad. Often she bought a
magazine. One day she went there, browsed a bit, and took a magazine off the rack. Conrad was busy
with three customers. Sally waved the magazine at Conrad and left the store with it. What kind of a
contract, if any, was created?
Joan called Devon Sand & Gravel and ordered two “boxes” (dump-truck loads) of gravel to be spread
on her rural driveway by the “shoot and run” method: the tailgate is partially opened, the dump-truck
bed is lifted, and the truck moves down the driveway spreading gravel as it goes. The driver mistakenly
graveled the driveway of Joan’s neighbor, Watson, instead of Joan’s. Is Devon entitled to payment by
Watson? Explain.

1.
a.

SELF-TEST QUESTIONS

An implied contract
must be in writing

b.

is one in which the terms are spelled out

c.

is one inferred from the actions of the parties

d.

is imposed by law to avoid an unjust result

e.

may be avoided by one party
The Convention on Contracts for the International Sale of Goods is

a.

an annual meeting of international commercial purchasing agents.
b.

contract law used in overseas US federal territories

c.

a customary format or template for drafting contracts

Saylor URL: http://www.saylor.org/books

Saylor.org
312

d.

a kind of treaty setting out international contract law, to which the United States is a
party

e.

the organization that develops uniform international law

An unenforceable contract is
a.

void, not a contract at all
b.

one that a court will not enforce for either side because of a rule of law

c.

unenforceable by one party but enforceable by the other

d.

one that has been performed by one party but not the other

e.

too indefinite to be valid

Betty Baker found a bicycle apparently abandoned near her house. She took it home and spent
$150 repairing and painting it, after which Carl appeared and proved his ownership of it. Under
what theory is Betty able to get reimbursed for her expenditures?
a.

express contract
b.

implied contract

c.

apparent or quasi-contract

d.

executory contract

e.

none: she will not get reimbursed

Alice discusses with her neighbor Bob her plan to hire Woodsman to cut three trees on her side
of their property line, mentioning that she can get a good deal because Woodsman is now
between jobs. Bob says, “Oh, don’t do that. My brother is going to cut some trees on my side, and
he can do yours too for free.” Alice agrees. But Bob’s brother is preoccupied and never does the
job. Three weeks later Alice discovers Woodsman’s rates have risen prohibitively. Under what
theory does Alice have a cause of action against Bob?
a.

express contract
b.

promissory estoppel

c.

quasi-contract

d.

implied contract

e.

none: she has no cause of action against Bob

Saylor URL: http://www.saylor.org/books

Saylor.org
313

SELF-TEST ANSWERS
1.

c

2.

d

3.

c

4.

c

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
314

Chapter 9

The Agreement
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What a contract offer is, and what proposals are not offers

2.

How an offer is communicated

3.

How definite the offer needs to be

4.

How long an offer is good for

5.

How an offer is accepted, who can accept it, and when acceptance is effective

In this chapter, we begin the first of the four broad inquiries of contract law mentioned in Chapter 8
"Introduction to Contract Law": Did the parties create a valid contract? The answer is not always
obvious; the range of factors that must be taken into account can be large, and their relationships
subtle. Since businesspeople frequently conduct contract negotiations without the assistance of a
lawyer, it is important to attend to the nuances in order to avoid legal trouble at the outset. Whether
a contract has been formed depends in turn on whether
1.

the parties reached an agreement (the focus of this chapter);

2. consideration was present;
3. the agreement was legal; and
4. the parties entered into the contract of their own free will, with knowledge of the facts, and with the
capacity to make a contract.

Factors 2, 3, and 4 are the subjects of subsequent chapters.

9.1 The Agreement in General

LEARNING OBJECTIVES

1.

Recognize that not all agreements or promises are contracts.

Saylor URL: http://www.saylor.org/books

Saylor.org
315

2.

Understand that whether a contract exists is based on an objective analysis of the parties’ interaction, not
on a subjective one.

The Significance of Agreement
The core of a legal contract is the agreement between the parties. This is not a necessary ingredient; in
Communist nations, contracts were (or are, in the few remaining Communist countries) routinely
negotiated between parties who had the terms imposed on them. But in the West, and especially in the
United States, agreement is of the essence. That is not merely a matter of convenience; it is at the heart of
our philosophical and psychological beliefs. As the great student of contract law Samuel Williston put it,
“It was a consequence of the emphasis laid on the ego and the individual will that the formation of a
contract should seem impossible unless the wills of the parties concurred. Accordingly we find at the end
of the eighteenth century, and the beginning of the nineteenth century, the prevalent idea that there must
be a “meeting of the minds” (a new phrase) in order to form a contract.”

[1]

Although agreements may take any form, including unspoken conduct between the parties, they are
[2]

usually structured in terms of an offer and an acceptance. These two components will be the focus of our
discussion. Note, however, that not every agreement, in the broadest sense of the word, need consist of an
offer and an acceptance, and that it is entirely possible, therefore, for two persons to reach agreement
without forming a contract. For example, people may agree that the weather is pleasant or that it would be
preferable to go out for Chinese food rather than to see a foreign film; in neither case has a contract been
formed. One of the major functions of the law of contracts is to sort out those agreements that are legally
binding—those that are contracts—from those that are not.

The Objective Test
In interpreting agreements, courts generally apply an objective standard(outwardly, as an observer would
interpret; not subjectively). The Restatement (Second) of Contracts defines agreement as a
“manifestation of mutual assent by two or more persons to one another.”

[3]

The Uniform Commercial

Code defines agreement as “the bargain of the parties in fact as found in their language or by implication
from other circumstances including course of dealing or usage of trade or course of performance.”

Saylor URL: http://www.saylor.org/books

[4]

The

Saylor.org
316

critical question is what the parties said or did, not what they thought they said or did, or not what
impression they thought they were making.
The distinction between objective and subjective standards crops up occasionally when one person claims
he spoke in jest. The vice president of a company that manufactured punchboards, used in gambling,
testified to the Washington State Game Commission that he would pay $100,000 to anyone who found a
“crooked board.” Barnes, a bartender, who had purchased two boards that were crooked some time
before, brought one to the company office and demanded payment. The company refused, claiming that
the statement was made in jest (the audience at the commission hearing had laughed when the offer was
made). The court disagreed, holding that it was reasonable to interpret the pledge of $100,000 as a means
of promoting punchboards:
[I]f the jest is not apparent and a reasonable hearer would believe that an offer was being made,
then the speaker risks the formation of a contract which was not intended. It is the objective
manifestations of the offeror that count and not secret, unexpressed intentions. If a party’s words
or acts, judged by a reasonable standard, manifest an intention to agree in regard to the matter
in question, that agreement is established, and it is immaterial what may be the real but
unexpressed state of the party’s mind on the subject.

[5]

Lucy v. Zehmer (Section 9.4.1 "Objective Intention" at the end of the chapter) illustrates that a party’s real
state of mind must be expressed to the other party, rather than in an aside to one’s spouse.

KEY TAKEAWAY

Fundamentally, a contract is a legally binding “meeting of the minds” between the parties. It is not the
unexpressed intention in the minds of the parties that determines whether there was “a meeting.” The
test is objective: how would a reasonable person interpret the interaction?

EXERCISES

1.

For the purposes of determining whether a party had a contractual intention, why do courts employ an
objective rather than a subjective test?

2.

What is the relationship between “the emphasis laid on the ego and the individual will” in modern times
(Williston) and the concept of the contractual agreement?
3.

[1] Samuel Williston, “Freedom of Contract,” Cornell Law Quarterly 6 (1921), 365.

4.

[2] Uniform Commercial Code, Section 2-204(1).

Saylor URL: http://www.saylor.org/books

Saylor.org
317

5.

[3] Uniform Commercial Code, Section 3.

6.

[4] Uniform Commercial Code, Section 1-201(3).

7.

[5] Barnes v. Treece, 549 P.2d 1152 (Wash. App. 1976).

9.2 The Offer

LEARNING OBJECTIVES

1.

Know the definition of offer.

2.

Recognize that some proposals are not offers.

3.

Understand the three essentials of an offer: intent, communication, and definiteness.

4.

Know when an offer expires and can no longer be accepted.

Offer and acceptance may seem to be straightforward concepts, as they are when two people meet
face-to-face. But in a commercial society, the ways of making offers and accepting them are nearly
infinite. A retail store advertises its merchandise in the newspaper. A seller makes his offer by mail
or over the Internet. A telephone caller states that his offer will stand for ten days. An offer leaves
open a crucial term. An auctioneer seeks bids. An offeror gives the offeree a choice. All these
situations can raise tricky questions, as can corresponding situations involving acceptances.

The Definition of Offer
The Restatement defines offer as “the manifestation of willingness to enter into a bargain, so made as to
justify another person in understanding that his assent to that bargain is invited and will conclude
it.”

[1]

Two key elements are implicit in that definition: the offer must be communicated, and it must be

definite. Before considering these requirements, we examine the threshold question of whether an offer
was intended. Let us look at proposals that may look like, but are not, offers.

Proposals That Are Not Offers
Saylor URL: http://www.saylor.org/books

Saylor.org
318

Advertisements
Most advertisements, price quotations, and invitations to bid are not construed as offers. A notice in the
newspaper that a bicycle is on sale for $800 is normally intended only as an invitation to the public to
come to the store to make a purchase. Similarly, a statement that a seller can “quote” a unit price to a
prospective purchaser is not, by itself, of sufficient definiteness to constitute an offer; quantity, time of
delivery, and other important factors are missing from such a statement. Frequently, in order to avoid
construction of a statement about price and quantity as an offer, a seller or buyer may say, “Make me an
offer.” Such a statement obviously suggests that no offer has yet been made. This principle usually applies
to invitations for bids (e.g., from contractors on a building project). Many forms used by sales
representatives as contracts indicate that by signing, the customer is making an offer to be accepted by the
home office and is not accepting an offer made by the sales representative.
Although advertisements, price quotations, and the like are generally not offers, the facts in each case are
important. Under the proper circumstances, an advertised statement can be construed as an offer, as
shown in the well-known Lefkowitz case (Section 9.4.2 "Advertisements as Offers" at the end of the
chapter), in which the offended customer acted as his own lawyer and pursued an appeal to the Minnesota
Supreme Court against a Minneapolis department store that took back its advertised offer.
Despite the common-law rule that advertisements are normally to be considered invitations rather than
offers, legislation and government regulations may offer redress. For many years, retail food stores have
been subject to a rule, promulgated by the Federal Trade Commission (FTC), that goods advertised as
“specials” must be available and must be sold at the price advertised. It is unlawful for a retail chain not to
have an advertised item in each of its stores and in sufficient quantity, unless the advertisement
specifically states how much is stocked and which branch stores do not carry it. Many states have enacted
consumer protection statutes that parallel the FTC rule.

Invitations to Bid
Invitations to bid are also not generally construed as offers. An auctioneer does not make offers but
solicits offers from the crowd: “May I have an offer?—$500? $450? $450! I have an offer for $450. Do I
hear $475? May I have an offer?”

Saylor URL: http://www.saylor.org/books

Saylor.org
319

Communication
A contract is an agreement in which each party assents to the terms of the other party. Without mutual
assent there cannot be a contract, and this implies that the assent each person gives must be with
reference to that of the other. If Toni places several alternative offers on the table, only one of which can
be accepted, and invites Sandy to choose, no contract is formed if Sandy says merely, “I accept your
terms.” Sandy must specify which offer she is assenting to.
From this general proposition, it follows that no contract can be legally binding unless an offer is in fact
communicated to the offeree. If you write an e-mail to a friend with an offer to sell your car for a certain
sum and then get distracted and forget to send it, no offer has been made. If your friend coincidentally emails you the following day and says that she wants to buy your car and names the same sum, no contract
has been made. Her e-mail to you is not an acceptance, since she did not know of your offer; it is, instead,
an offer or an invitation to make an offer. Nor would there have been a contract if you had sent your
communication and the two e-mails crossed in cyberspace. Both e-mails would be offers, and for a valid
contract to be formed, it would still be necessary for one of you to accept the other’s offer. An offer is not
effective until it is received by the offeree (and that’s also true of a revocation of the offer, and a rejection
of the offer by the offeree).
The requirement that an offer be communicated does not mean that every term must be communicated.
You call up your friend and offer to sell him your car. You tell him the price and start to tell him that you
will throw in the snow tires but will not pay for a new inspection, and that you expect to keep the car
another three weeks. Impatiently, he cuts you off and says, “Never mind about all that; I’ll accept your
offer on whatever terms you want.” You and he have a contract.
These principles apply to unknown offers of reward. An offer of a reward constitutes a unilateral contract
that can be made binding only by performing the task for which the reward is offered. Suppose that
Bonnie posts on a tree a sign offering a reward for returning her missing dog. If you saw the sign, found
the dog, and returned it, you would have fulfilled the essentials of the offer. But if you chanced upon the
dog, read the tag around its neck, and returned it without ever having been aware that a reward was
offered, then you have not responded to the offer, even if you acted in the hope that the owner would
reward you. There is no contractual obligation.

Saylor URL: http://www.saylor.org/books

Saylor.org
320

In many states, a different result follows from an offer of a reward by a governmental entity. Commonly,
local ordinances provide that a standing reward of, say, $1,000 will be paid to anyone providing
information that leads to the arrest and conviction of arsonists. To collect the reward, it is not necessary
for a person who does furnish local authorities with such information to know that a reward ordinance
exists. In contract terms, the standing reward is viewed as a means of setting a climate in which people
will be encouraged to act in certain ways in the expectation that they will earn unknown rewards. It is also
possible to view the claim to a reward as noncontractual; the right to receive it is guaranteed, instead, by
the local ordinance.
Although a completed act called for by an unknown private offer does not give rise to a contract, partial
performance usually does. Suppose Apex Bakery posts a notice offering a one-week bonus to all bakers
who work at least six months in the kitchen. Charlene works two months before discovering the notice on
the bulletin board. Her original ignorance of the offer will not defeat her claim to the bonus if she
continues working, for the offer serves as an inducement to complete the performance called for.

Definiteness
The common law reasonably requires that an offer spell out the essential proposed terms with
sufficient definiteness—certainty of terms that enables a court to order enforcement or measure damages
in the event of a breach. As it has often been put, “The law does not make contracts for the parties; it
merely enforces the duties which they have undertaken” (Simpson, 1965, p. 19). Thus a supposed promise
to sell “such coal as the promisor may wish to sell” is not an enforceable term because the seller, the coal
company, undertakes no duty to sell anything unless it wishes to do so. Essential terms certainly include
price and the work to be done. But not every omission is fatal; for example, as long as a missing term can
be fixed by referring to some external standard—such as “no later than the first frost”—the offer is
sufficiently definite.
In major business transactions involving extensive negotiations, the parties often sign a preliminary
“agreement in principle” before a detailed contract is drafted. These preliminary agreements may be
definite enough to create contract liability even though they lack many of the terms found in a typical
contract. For example, in a famous 1985 case, a Texas jury concluded that an agreement made “in
Saylor URL: http://www.saylor.org/books

Saylor.org
321

principle” between the Pennzoil Company and the Getty Oil Company and not entirely finished was
binding and that Texaco had unlawfully interfered with their contract. As a result, Texaco was held liable
for over $10 billion, which was settled for $3 billion after Texaco went into bankruptcy.
Offers that state alternatives are definitive if each alternative is definite. David offers Sheila the
opportunity to buy one of two automobiles at a fixed price, with delivery in two months and the choice of
vehicle left to David. Sheila accepts. The contract is valid. If one of the cars is destroyed in the interval
before delivery, David is obligated to deliver the other car. Sometimes, however, what appears to be an
offer in the alternative may be something else. Charles makes a deal to sell his business to Bernie. As part
of the bargain, Charles agrees not to compete with Bernie for the next two years, and if he does, to pay
$25,000. Whether this is an alternative contract depends on the circumstances and intentions of the
parties. If it is, then Charles is free to compete as long as he pays Bernie $25,000. On the other hand, the
intention might have been to prevent Charles from competing in any event; hence a court could order
payment of the $25,000 as damages for a breach and still order Charles to refrain from competition until
the expiration of the two-year period.

The UCC Approach
The Uniform Commercial Code (UCC) is generally more liberal in its approach to definiteness than is the
common law—at least as the common law was interpreted in the heyday of classical contract doctrine.
Section 2-204(3) states the rule: “Even though one or more terms are left open, a contract for sale does
not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain
basis for giving an appropriate remedy.”
The drafters of the UCC sought to give validity to as many contracts as possible and grounded that validity
on the intention of the parties rather than on formalistic requirements. As the official comment to Section
2-204(3) notes, “If the parties intend to enter into a binding agreement, this subsection recognizes that
agreement as valid in law, despite missing terms, if there is any reasonably certain basis for granting a
remedy.…Commercial standards on the point of ‘indefiniteness’ are intended to be applied.” Other
sections of the UCC spell out rules for filling in such open provisions as price, performance, and
remedies.

[2]

Saylor URL: http://www.saylor.org/books

Saylor.org
322

One of these sections, Section 2-306(1), provides that a contract term under which a buyer agrees to
purchase the seller’s entire output of goods (an “outputs contract”) or a seller agrees to meet all the
buyer’s requirements (a “requirements” or “needs” contract) means output or requirements that occur in
good faith. A party to such a contract cannot offer or demand a quantity that is “unreasonably
disproportionate” to a stated estimate or past quantities.

Duration of Offer
An offer need not be accepted on the spot. Because there are numerous ways of conveying an offer and
numerous contingencies that may be part of the offer’s subject matter, the offeror might find it necessary
to give the offeree considerable time to accept or reject the offer. By the same token, an offer cannot
remain open forever, so that once given, it never lapses and cannot be terminated. The law recognizes
seven ways by which the offer can expire (besides acceptance, of course): revocation, rejection by the
offeree, counteroffer, acceptance with counteroffer, lapse of time, death or insanity of a person or
destruction of an essential term, and illegality. We will examine each of these in turn.

Revocation
People are free to make contracts and, in general, to revoke them.

Revocability
The general rule, both in common law and under the UCC, is that the offeror may revoke his or her offer
at any time before acceptance, even if the offer states that it will remain open for a specified period of
time. Neil offers Arlene his car for $5,000 and promises to keep the offer open for ten days. Two days
later, Neil calls Arlene to revoke the offer. The offer is terminated, and Arlene’s acceptance thereafter,
though within the ten days, is ineffective. But if Neil had sent his revocation (the taking back of an offer
before it is accepted) by mail, and if Arlene, before she received it, had telephoned her acceptance, there
would be a contract, since revocation is effective only when the offeree actually receives it. There is an
exception to this rule for offers made to the public through newspaper or like advertisements. The offeror
may revoke a public offering by notifying the public by the same means used to communicate the offer. If
no better means of notification is reasonably available, the offer is terminated even if a particular offeree
had no actual notice.
Saylor URL: http://www.saylor.org/books

Saylor.org
323

Revocation may be communicated indirectly. If Arlene had learned from a friend that Neil had sold his car
to someone else during the ten-day period, she would have had sufficient notice. Any attempt to accept
Neil’s offer would have been futile.

Irrevocable Offers
Not every type of offer is revocable. One type of offer that cannot be revoked is the option contract (the
promisor explicitly agrees for consideration to limit his right to revoke). Arlene tells Neil that she cannot
make up her mind in ten days but that she will pay him $25 to hold the offer open for thirty days. Neil
agrees. Arlene has an option to buy the car for $5,000; if Neil should sell it to someone else during the
thirty days, he will have breached the contract with Arlene. Note that the transactions involving Neil and
Arlene consist of two different contracts. One is the promise of a thirty-day option for the promise of $25.
It is this contract that makes the option binding and is independent of the original offer to sell the car for
$5,000. The offer can be accepted and made part of an independent contract during the option period.
Partial performance of a unilateral contract creates an option. Although the option is not stated explicitly,
it is recognized by law in the interests of justice. Otherwise, an offeror could induce the offeree to go to
expense and trouble without ever being liable to fulfill his or her part of the bargain. Before the offeree
begins to carry out the contract, the offeror is free to revoke the offer. But once performance begins, the
law implies an option, allowing the offeree to complete performance according to the terms of the offer. If,
after a reasonable time, the offeree does not fulfill the terms of the offer, then it may be revoked.

Revocability under the UCC
The UCC changes the common-law rule for offers by merchants. Under Section 2-205, a firm offer (a
written and signed promise by a merchant to hold an offer to buy or sell goods for some period of time) is
irrevocable. That is, an option is created, but no consideration is required. The offer must remain open for
the time period stated or, if no time period is given, for a reasonable period of time, which may not exceed
three months.

Irrevocability by Law
By law, certain types of offers may not be revoked (statutory irrevocability), despite the absence of
language to that effect in the offer itself. One major category of such offers is that of the contractor
submitting a bid to a public agency. The general rule is that once the period of bidding opens, a bidder on
a public contract may not withdraw his or her bid unless the contracting authority consents. The
Saylor URL: http://www.saylor.org/books

Saylor.org
324

contractor who purports to withdraw is awarded the contract based on the original bid and may be sued
for damages for nonperformance.

Rejection by the Offeree
Rejection (a manifestation of refusal to agree to the terms of an offer) of the offer is effective when the
offeror receives it. A subsequent change of mind by the offeree cannot revive the offer. Donna calls Chuck
to reject Chuck’s offer to sell his lawn mower. Chuck is then free to sell it to someone else. If Donna
changes her mind and calls Chuck back to accept after all, there still is no contract, even if Chuck has
made no further effort to sell the lawn mower. Having rejected the original offer, Donna, by her second
call, is not accepting but making an offer to buy. Suppose Donna had written Chuck to reject, but on
changing her mind, decided to call to accept before the rejection letter arrived. In that case, the offer
would have been accepted.

Counteroffer
A counteroffer, a response that varies the terms of an offer, is a rejection. Jones offers Smith a small
parcel of land for $10,000 and says the offer will remain open for one month. Smith responds ten days
later, saying he will pay $5,000. Jones’s original offer has thereby been rejected. If Jones now declines
Smith’s counteroffer, may Smith bind Jones to his original offer by agreeing to pay the full $10,000? He
may not, because once an original offer is rejected, all the terms lapse. However, an inquiry by Smith as to
whether Jones would consider taking less is not a counteroffer and would not terminate the offer.

Acceptance with Counteroffer
This is not really an acceptance at all but is a counteroffer: an acceptance that changes the terms of the
offer is a counteroffer and terminates the offer. The common law imposes a mirror image rule: the
acceptance must match the offer in all its particulars or the offer is rejected. However, if an acceptance
that requests a change or an addition to the offer does not require the offeror’s assent, then the acceptance
is valid. The broker at Friendly Real Estate offers you a house for $320,000. You accept but include in
your acceptance “the vacant lot next door.” Your acceptance is a counteroffer, which serves to terminate
the original offer. If, instead, you had said, “It’s a deal, but I’d prefer it with the vacant lot next door,” then
there is a contract because you are not demanding that the broker abide by your request. If you had said,
“It’s a deal, and I’d also like the vacant lot next door,” you have a contract, because the request for the lot
is a separate offer, not a counteroffer rejecting the original proposal.
Saylor URL: http://www.saylor.org/books

Saylor.org
325

The UCC and Counteroffers
The UCC is more liberal than the common law in allowing contracts to be formed despite counteroffers
and in incorporating the counteroffers into the contracts. This UCC provision is necessary because the use
of routine forms for contracts is very common, and if the rule were otherwise, much valuable time would
be wasted by drafting clauses tailored to the precise wording of the routine printed forms. A buyer and a
seller send out documents accompanying or incorporating their offers and acceptances, and the
provisions in each document rarely correspond precisely. Indeed, it is often the case that one side’s form
contains terms favorable to it but inconsistent with terms on the other side’s form. Section 2-207 of the
UCC attempts to resolve this “battle of the forms” by providing that additional terms or conditions in an
acceptance operate as such unless the acceptance is conditioned on the offeror’s consent to the new or
different terms. The new terms are construed as offers but are automatically incorporated in any contract
between merchants for the sale of goods unless “(a) the offer expressly limits acceptance to the terms of
the offer; (b) [the terms] materially alter it; or (c) notification of objection to them has already been given
or is given within a reasonable time after notice of them is received.”
An example of terms that become part of the contract without being expressly agreed to are clauses
providing for interest payments on overdue bills. Examples of terms that would materially alter the
contract and hence need express approval are clauses that negate the standard warranties that sellers give
buyers on their merchandise.
Frequently, parties use contract provisions to prevent the automatic introduction of new terms. A typical
seller’s provision is as follows:
Amendments
Any modification of this document by the Buyer, and all additional or different terms included in
Buyer’s purchase order or any other document responding to this offer, are hereby objected to.
BY ORDERING THE GOODS HERE FOR SHIPMENT, BUYER AGREES TO ALL THE TERMS
AND CONDITIONS CONTAINED ON BOTH SIDES OF THIS DOCUMENT.
Section 2-207 of the UCC, liberalizing the mirror image rule, is pervasive, covering all sorts of contracts,
from those between industrial manufacturers to those between friends.

Lapse of Time

Saylor URL: http://www.saylor.org/books

Saylor.org
326

Offers are not open-ended; they lapse after some period of time. An offer may contain its own specific
time limitation—for example, “until close of business today.”
In the absence of an expressly stated time limit, the common-law rule is that the offer expires at the end of
a “reasonable” time. Such a period is a factual question in each case and depends on the particular
circumstances, including the nature of the service or property being contracted for, the manner in which
the offer is made, and the means by which the acceptance is expected to be made. Whenever the contract
involves a speculative transaction—the sale of securities or land, for instance—the time period will depend
on the nature of the security and the risk involved. In general, the greater the risk to the seller, the shorter
the period of time. Karen offers to sell Gary a block of oil stocks that are fluctuating rapidly hour by hour.
Gary receives the offer an hour before the market closes; he accepts by fax two hours after the market has
opened the next morning and after learning that the stock has jumped up significantly. The time period
has lapsed if Gary was accepting a fixed price that Karen set, but it may still be open if the price is market
price at time of delivery. (Under Section 41 of the Restatement, an offer made by mail is “seasonably
accepted if an acceptance is mailed at any time before midnight on the day on which the offer is
received.”)
For unilateral contracts, both the common law and the UCC require the offeree to notify the offeror that
he has begun to perform the terms of the contract. Without notification, the offeror may, after a
reasonable time, treat the offer as having lapsed.

Death or Insanity of the Offeror
The death or insanity of the offeror prior to acceptance terminates the offer; the offer is said to die with
the offeror. (Notice, however, that the death of a party to a contract does not necessarily terminate the
contract: the estate of a deceased person may be liable on a contract made by the person before death.)

Destruction of Subject Matter Essential to the Offer
Destruction of something essential to the contract also terminates the offer. You offer to sell your car, but
the car is destroyed in an accident before your offer is accepted; the offer is terminated.

Postoffer Illegality
A statute making unlawful the object of the contract will terminate the offer if the statute takes effect after
the offer was made. Thus an offer to sell a quantity of herbal weight-loss supplements will terminate if the
Food and Drug Administration outlaws the sale of such supplements.
Saylor URL: http://www.saylor.org/books

Saylor.org
327

KEY TAKEAWAY
An offer is a manifestation of willingness to enter into a contract, effective when received. It must be
communicated to the offeree, be made intentionally (according to an objective standard), and be definite
enough to determine a remedy in case of breach. An offer terminates in one of seven ways: revocation
before acceptance (except for option contracts, firm offers under the UCC, statutory irrevocability, and
unilateral offers where an offeree has commenced performance); rejection; counteroffer; acceptance with
counteroffer; lapse of time (as stipulated or after a reasonable time); death or insanity of the offeror
before acceptance or destruction of subject matter essential to the offer; and postoffer illegality.

EXERCISES

1.

Why is it said an offer is a “manifestation” of willingness to enter into a contract? How could willingness
be “manifested”?

2.

Which kind of standard is used to determine whether a person has made an offer—subjective or
objective?

3.

If Sandra posts a written notice offering “to the kitchen staff at Coldwater Bay (Alaska) transportation to
Seattle at the end of the fishing season,” and if David, one of the maintenance workers, says to her, “I
accept your offer of transportation to Seattle,” is there a contract?

4.

What are the seven ways an offer can terminate?
5.

[1] Restatement (Second) of Contracts, Section 24.

6.

[2] Chiefly, Uniform Commercial Code, Sections 2-305 through 2-310.

9.3 The Acceptance

LEARNING OBJECTIVES

1.

Define acceptance.

2.

Understand who may accept an offer.

3.

Know when the acceptance is effective.

4.

Recognize when silence is acceptance.

Saylor URL: http://www.saylor.org/books

Saylor.org
328

General Definition of Acceptance
To result in a legally binding contract, an offer must be accepted by the offeree. Just as the law helps
define and shape an offer and its duration, so the law governs the nature and manner of acceptance. The
Restatement defines acceptance of an offer as “a manifestation of assent to the terms thereof made by the
[1]

offeree in a manner invited or required by the offer.” The assent may be either by the making of a mutual
promise or by performance or partial performance. If there is doubt about whether the offer requests a
return promise or a return act, the Restatement, Section 32, provides that the offeree may accept with
either a promise or performance. The Uniform Commercial Code (UCC) also adopts this view; under
Section 2-206(1)(a), “an offer to make a contract shall be construed as inviting acceptance in any manner
and by any medium reasonable in the circumstances” unless the offer unambiguously requires a certain
mode of acceptance.

Who May Accept?
The identity of the offeree is usually clear, even if the name is unknown. The person to whom a promise is
made is ordinarily the person whom the offeror contemplates will make a return promise or perform the
act requested. But this is not invariably so. A promise can be made to one person who is not expected to
do anything in return. The consideration necessary to weld the offer and acceptance into a legal contract
can be given by a third party. Under the common law, whoever is invited to furnish consideration to the
offeror is the offeree, and only an offeree may accept an offer. A common example is sale to a minor.
George promises to sell his automobile to Bartley, age seventeen, if Bartley’s father will promise to pay
$3,500 to George. Bartley is the promisee (the person to whom the promise is made) but not the offeree;
Bartley cannot legally accept George’s offer. Only Bartley’s father, who is called on to pay for the car, can
accept, by making the promise requested. And notice what might seem obvious: a promise to perform as
requested in the offer is itself a binding acceptance.

When Is Acceptance Effective?
As noted previously, an offer, a revocation of the offer, and a rejection of the offer are not effective until
received. The same rule does not always apply to the acceptance.

Instantaneous Communication
Saylor URL: http://www.saylor.org/books

Saylor.org
329

Of course, in many instances the moment of acceptance is not in question: in face-to-face deals or
transactions negotiated by telephone, the parties extend an offer and accept it instantaneously during the
course of the conversation. But problems can arise in contracts negotiated through correspondence.

Stipulations as to Acceptance
One common situation arises when the offeror stipulates the mode of acceptance (e.g., return mail, fax, or
carrier pigeon). If the offeree uses the stipulated mode, then the acceptance is deemed effective when sent.
Even though the offeror has no knowledge of the acceptance at that moment, the contract has been
formed. Moreover, according to the Restatement, Section 60, if the offeror says that the offer can be
accepted only by the specified mode, that mode must be used. (It is said that “the offeror is the master of
the offer.”)
If the offeror specifies no particular mode, then acceptance is effective when transmitted, as long as the
offeree uses a reasonable method of acceptance. It is implied that the offeree can use the same means used
by the offeror or a means of communication customary to the industry.

The “Mailbox Rule”
The use of the postal service is customary, so acceptances are considered effective when mailed,
regardless of the method used to transmit the offer. Indeed, the so-called mailbox rule has a lineage
tracing back more than one hundred years to the English courts.

[2]

The mailbox rule may seem to create particular difficulties for people in business, since the acceptance is
effective even though the offeror is unaware of the acceptance, and even if the letter is lost and never
arrives. But the solution is the same as the rationale for the rule. In contracts negotiated through
correspondence, there will always be a burden on one of the parties. If the rule were that the acceptance is
not effective until received by the offeror, then the offeree would be on tenterhooks, rather than the other
way around, as is the case with the present rule. As between the two, it seems fairer to place the burden on
the offeror, since he or she alone has the power to fix the moment of effectiveness. All the offeror need do
is specify in the offer that acceptance is not effective until received.
In all other cases—that is, when the offeror fails to specify the mode of acceptance and the offeree uses a
mode that is not reasonable—acceptance is deemed effective only when received.

Acceptance “Outruns” Rejection

Saylor URL: http://www.saylor.org/books

Saylor.org
330

When the offeree sends a rejection first and then later transmits a superseding acceptance, the “effective
when received” rule also applies. Suppose a seller offers a buyer two cords of firewood and says the offer
will remain open for a week. On the third day, the buyer writes the seller, rejecting the offer. The following
evening, the buyer rethinks his firewood needs, and on the morning of the fifth day, he sends an e-mail
accepting the seller’s terms. The previously mailed letter arrives the following day. Since the letter had not
yet been received, the offer had not been rejected. For there to be a valid contract, the e-mailed acceptance
must arrive before the mailed rejection. If the e-mail were hung up in cyberspace, although through no
fault of the buyer, so that the letter arrived first, the seller would be correct in assuming the offer was
terminated—even if the e-mail arrived a minute later. In short, where “the acceptance outruns the
rejection” the acceptance is effective. See Figure 9.1.

Figure 9.1

When Is Communication Effective?

Electronic Communications
Electronic communications have, of course, become increasingly common. Many contracts are negotiated
by e-mail, accepted and “signed” electronically. Generally speaking, this does not change the rules. The
Uniform Electronic Transactions Act (UETA) was promulgated (i.e., disseminated for states to adopt) in
1999. It is one of a number of uniform acts, like the Uniform Commercial Code. As of June 2010, fortyseven states and the US Virgin Islands had adopted the statute. The introduction to the act provides that
Saylor URL: http://www.saylor.org/books

Saylor.org
331

“the purpose of the UETA is to remove barriers to electronic commerce by validating and effectuating
electronic records and signatures.”
a.

[3]

In general, the UETA provides the following:

A record or signature may not be denied legal effect or enforceability solely because it is in

electronic form.
b. A contract may not be denied legal effect or enforceability solely because an electronic record was
used in its formation.
c.

If a law requires a record to be in writing, an electronic record satisfies the law.

d. If a law requires a signature, an electronic signature satisfies the law.
The UETA, though, doesn’t address all the problems with electronic contracting. Clicking on a computer
screen may constitute a valid acceptance of a contractual offer, but only if the offer is clearly
communicated. In Specht v. Netscape Communications Corp., customers who had downloaded a free
online computer program complained that it effectively invaded their privacy by inserting into their
machines “cookies”; they wanted to sue, but the defendant said they were bound to arbitration.

[4]

They

had clicked on the Download button, but hidden below it were the licensing terms, including the
arbitration clause. The federal court of appeals held that there was no valid acceptance. The court said,
“We agree with the district court that a reasonably prudent Internet user in circumstances such as these
would not have known or learned of the existence of the license terms before responding to defendants’
invitation to download the free software, and that defendants therefore did not provide reasonable notice
of the license terms. In consequence, the plaintiffs’ bare act of downloading the software did not
unambiguously manifest assent to the arbitration provision contained in the license terms.”
If a faxed document is sent but for some reason not received or not noticed, the emerging law is that the
mailbox rule does not apply. A court would examine the circumstances with care to determine the reason
for the nonreceipt or for the offeror’s failure to notice its receipt. A person has to have fair notice that his
or her offer has been accepted, and modern communication makes the old-fashioned mailbox rule—that
acceptance is effective upon dispatch—problematic.

[5]

Silence as Acceptance
General Rule: Silence Is Not Acceptance
Saylor URL: http://www.saylor.org/books

Saylor.org
332

Ordinarily, for there to be a contract, the offeree must make some positive manifestation of assent to the
offeror’s terms. The offeror cannot usually word his offer in such a way that the offeree’s failure to
respond can be construed as an acceptance.

Exceptions
The Restatement, Section 69, gives three situations, however, in which silence can operate as an
acceptance. The first occurs when the offeree avails himself of services proffered by the offeror, even
though he could have rejected them and had reason to know that the offeror offered them expecting
compensation. The second situation occurs when the offer states that the offeree may accept without
responding and the offeree, remaining silent, intends to accept. The third situation is that of previous
dealings, in which only if the offeree intends not to accept is it reasonable to expect him to say so.
As an example of the first type of acceptance by silence, assume that a carpenter happens by your house
and sees a collapsing porch. He spots you in the front yard and points out the deterioration. “I’m a
professional carpenter,” he says, “and between jobs. I can fix that porch for you. Somebody ought to.” You
say nothing. He goes to work. There is an implied contract, with the work to be done for the carpenter’s
usual fee.
To illustrate the second situation, suppose that a friend has left her car in your garage. The friend sends
you a letter in which she offers you the car for $4,000 and adds, “If I don’t hear from you, I will assume
that you have accepted my offer.” If you make no reply, with the intention of accepting the offer, a
contract has been formed.
The third situation is illustrated by Section 9.4.3 "Silence as Acceptance", a well-known decision made by
Justice Oliver Wendell Holmes Jr. when he was sitting on the Supreme Court of Massachusetts.

KEY TAKEAWAY

Without an acceptance of an offer, no contract exists, and once an acceptance is made, a contract is
formed. If the offeror stipulates how the offer should be accepted, so be it. If there is no stipulation, any
reasonable means of communication is good. Offers and revocations are usually effective upon receipt,
while an acceptance is effective on dispatch. The advent of electronic contracting has caused some
modification of the rules: courts are likely to investigate the facts surrounding the exchange of offer and
acceptance more carefully than previously. But the nuances arising because of the mailbox rule and
acceptance by silence still require close attention to the facts.
Saylor URL: http://www.saylor.org/books

Saylor.org
333

EXERCISES
1.

Rudy puts this poster, with a photo of his dog, on utility poles around his neighborhood: “$50 reward for
the return of my lost dog.” Carlene doesn’t see the poster, but she finds the dog and, after looking at the
tag on its collar, returns the dog to Rudy. As she leaves his house, her eye falls on one of the posters, but
Rudy declines to pay her anything. Why is Rudy correct that Carlene has no legal right to the reward?

2.

How has the UCC changed the common law’s mirror image rule, and why?

3.

When is an offer generally said to be effective? A rejection of an offer? A counteroffer?

4.

How have modern electronic communications affected the law of offer and acceptance?

5.

When is silence considered an acceptance?
6.

[1] Restatement (Second) of Contracts, Section 24.

7.

[2] Adams v. Lindsell, 1 Barnewall & Alderson 681 (K.B. 1818).

8.

[3] The National Conference of Commissioners on Uniform State Laws, Uniform Electronic Transactions
Act (1999) (Denver: National Conference of Commissioners on Uniform State Laws, 1999), accessed March
29, 2011,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/ueta99.pdf.

9.

[4] Specht v. Netscape Communications Corp., 306 F.3d 17 (2d Cir. 2002).

10. [5] See, for example, Clow Water Systems Co. v. National Labor Relations Board, 92 F.3d 441 (6th Cir.
1996).

9.4 Cases
Objective Intention
Lucy v. Zehmer
84 S.E.2d 516 (Va. 1954)
Buchanan, J.
This suit was instituted by W. O. Lucy and J. C. Lucy, complainants, against A. H. Zehmer and Ida S.
Zehmer, his wife, defendants, to have specific performance of a contract by which it was alleged the
Zehmers had sold to W. O. Lucy a tract of land owned by A. H. Zehmer in Dinwiddie county containing
471.6 acres, more or less, known as the Ferguson farm, for $50,000. J. C. Lucy, the other complainant, is
a brother of W. O. Lucy, to whom W. O. Lucy transferred a half interest in his alleged purchase.
Saylor URL: http://www.saylor.org/books

Saylor.org
334

The instrument sought to be enforced was written by A. H. Zehmer on December 20, 1952, in these words:
“We hereby agree to sell to W. O. Lucy the Ferguson farm complete for $50,000.00, title satisfactory to
buyer,” and signed by the defendants, A. H. Zehmer and Ida S. Zehmer.
The answer of A. H. Zehmer admitted that at the time mentioned W. O. Lucy offered him $50,000 cash
for the farm, but that he, Zehmer, considered that the offer was made in jest; that so thinking, and both he
and Lucy having had several drinks, he wrote out “the memorandum” quoted above and induced his wife
to sign it; that he did not deliver the memorandum to Lucy, but that Lucy picked it up, read it, put it in his
pocket, attempted to offer Zehmer $5 to bind the bargain, which Zehmer refused to accept, and realizing
for the first time that Lucy was serious, Zehmer assured him that he had no intention of selling the farm
and that the whole matter was a joke. Lucy left the premises insisting that he had purchased the farm.…
In his testimony Zehmer claimed that he “was high as a Georgia pine,” and that the transaction “was just a
bunch of two doggoned drunks bluffing to see who could talk the biggest and say the most.” That claim is
inconsistent with his attempt to testify in great detail as to what was said and what was done.…
If it be assumed, contrary to what we think the evidence shows, that Zehmer was jesting about selling his
farm to Lucy and that the transaction was intended by him to be a joke, nevertheless the evidence shows
that Lucy did not so understand it but considered it to be a serious business transaction and the contract
to be binding on the Zehmers as well as on himself. The very next day he arranged with his brother to put
up half the money and take a half interest in the land. The day after that he employed an attorney to
examine the title. The next night, Tuesday, he was back at Zehmer’s place and there Zehmer told him for
the first time, Lucy said, that he wasn’t going to sell and he told Zehmer, “You know you sold that place
fair and square.” After receiving the report from his attorney that the title was good he wrote to Zehmer
that he was ready to close the deal.
Not only did Lucy actually believe, but the evidence shows he was warranted in believing, that the contract
represented a serious business transaction and a good faith sale and purchase of the farm.
In the field of contracts, as generally elsewhere, “We must look to the outward expression of a person as
manifesting his intention rather than to his secret and unexpressed intention. The law imputes to a person
an intention corresponding to the reasonable meaning of his words and acts.”
At no time prior to the execution of the contract had Zehmer indicated to Lucy by word or act that he was
not in earnest about selling the farm. They had argued about it and discussed its terms, as Zehmer
Saylor URL: http://www.saylor.org/books

Saylor.org
335

admitted, for a long time. Lucy testified that if there was any jesting it was about paying $50,000 that
night. The contract and the evidence show that he was not expected to pay the money that night. Zehmer
said that after the writing was signed he laid it down on the counter in front of Lucy. Lucy said Zehmer
handed it to him. In any event there had been what appeared to be a good faith offer and a good faith
acceptance, followed by the execution and apparent delivery of a written contract. Both said that Lucy put
the writing in his pocket and then offered Zehmer $5 to seal the bargain. Not until then, even under the
defendants’ evidence, was anything said or done to indicate that the matter was a joke. Both of the
Zehmers testified that when Zehmer asked his wife to sign he whispered that it was a joke so Lucy
wouldn’t hear and that it was not intended that he should hear.
The mental assent of the parties is not requisite for the formation of a contract. If the words or other acts
of one of the parties have but one reasonable meaning, his undisclosed intention is immaterial except
when an unreasonable meaning which he attaches to his manifestations is known to the other party.
“* * * The law, therefore, judges of an agreement between two persons exclusively from those expressions
of their intentions which are communicated between them. * * *.” [Citation]
An agreement or mutual assent is of course essential to a valid contract but the law imputes to a person an
intention corresponding to the reasonable meaning of his words and acts. If his words and acts, judged by
a reasonable standard, manifest an intention to agree, it is immaterial what may be the real but
unexpressed state of his mind.
So a person cannot set up that he was merely jesting when his conduct and words would warrant a
reasonable person in believing that he intended a real agreement.
Whether the writing signed by the defendants and now sought to be enforced by the complainants was the
result of a serious offer by Lucy and a serious acceptance by the defendants, or was a serious offer by Lucy
and an acceptance in secret jest by the defendants, in either event it constituted a binding contract of sale
between the parties.…
Reversed and remanded.

1.

CASE QUESTIONS

What objective evidence was there to support the defendants’ contention that they were just kidding
when they agreed to sell the farm?

Saylor URL: http://www.saylor.org/books

Saylor.org
336

2.

Suppose the defendants really did think the whole thing was a kind of joke. Would that make any
difference?

3.

As a matter of public policy, why does the law use an objective standard to determine the seriousness of
intention, instead of a subjective standard?

4.

It’s 85 degrees in July and 5:00 p.m., quitting time. The battery in Mary’s car is out of juice, again. Mary
says, “Arrgh! I will sell this stupid car for $50!” Jason, walking to his car nearby, whips out his checkbook
and says, “It’s a deal. Leave your car here. I’ll give you a ride home and pick up your car after you give me
the title.” Do the parties have a contract?

Advertisements as Offers
Lefkowitz v. Great Minneapolis Surplus Store
86 N.W.2d 689 (Minn. 1957)
Murphy, Justice.
This is an appeal from an order of the Municipal Court of Minneapolis denying the motion of the
defendant for amended findings of fact, or, in the alternative, for a new trial. The order for judgment
awarded the plaintiff the sum of $138.50 as damages for breach of contract.
This case grows out of the alleged refusal of the defendant to sell to the plaintiff a certain fur piece which it
had offered for sale in a newspaper advertisement. It appears from the record that on April 6, 1956, the
defendant published the following advertisement in a Minneapolis newspaper:
Saturday 9 A.M. Sharp
3 Brand New Fur Coats Worth to $100.00
First Come
First Served
$1 Each
[The $100 coat would be worth about $800 in 2010 dollars.] On April 13, the defendant again published
an advertisement in the same newspaper as follows:
Saturday 9 A.M.
2 Brand New Pastel Mink 3-Skin Scarfs
Saylor URL: http://www.saylor.org/books

Saylor.org
337

Selling for. $89.50
Out they go Saturday. Each…$1.00
1 Black Lapin Stole Beautiful, worth $139.50…$1.00
First Come First Served
The record supports the findings of the court that on each of the Saturdays following the publication of the
above-described ads the plaintiff was the first to present himself at the appropriate counter in the
defendant’s store and on each occasion demanded the coat and the stole so advertised and indicated his
readiness to pay the sale price of $1. On both occasions, the defendant refused to sell the merchandise to
the plaintiff, stating on the first occasion that by a “house rule” the offer was intended for women only and
sales would not be made to men, and on the second visit that plaintiff knew defendant’s house rules.
The trial court properly disallowed plaintiff’s claim for the value of the fur coats since the value of these
articles was speculative and uncertain. The only evidence of value was the advertisement itself to the effect
that the coats were “Worth to $100.00,” how much less being speculative especially in view of the price for
which they were offered for sale. With reference to the offer of the defendant on April 13, 1956, to sell the
“1 Black Lapin Stole * * * worth $139.50 * * *” the trial court held that the value of this article was
established and granted judgment in favor of the plaintiff for that amount less the $1 quoted purchase
price.
1.

The defendant contends that a newspaper advertisement offering items of merchandise for sale at a
named price is a “unilateral offer” which may be withdrawn without notice. He relies upon authorities
which hold that, where an advertiser publishes in a newspaper that he has a certain quantity or
quality of goods which he wants to dispose of at certain prices and on certain terms, such
advertisements are not offers which become contracts as soon as any person to whose notice they may
come signifies his acceptance by notifying the other that he will take a certain quantity of them. Such
advertisements have been construed as an invitation for an offer of sale on the terms stated, which
offer, when received, may be accepted or rejected and which therefore does not become a contract of
sale until accepted by the seller; and until a contract has been so made, the seller may modify or
revoke such prices or terms. [Citations]

…On the facts before us we are concerned with whether the advertisement constituted an offer, and, if so,
whether the plaintiff’s conduct constituted an acceptance.
Saylor URL: http://www.saylor.org/books

Saylor.org
338

There are numerous authorities which hold that a particular advertisement in a newspaper or circular
letter relating to a sale of articles may be construed by the court as constituting an offer, acceptance of
which would complete a contract. [Citations]
The test of whether a binding obligation may originate in advertisements addressed to the general public
is “whether the facts show that some performance was promised in positive terms in return for something
requested.” 1 Williston, Contracts (Rev. ed.) s 27.
The authorities above cited emphasize that, where the offer is clear, definite, and explicit, and leaves
nothing open for negotiation, it constitutes an offer, acceptance of which will complete the contract.…
Whether in any individual instance a newspaper advertisement is an offer rather than an invitation to
make an offer depends on the legal intention of the parties and the surrounding circumstances. [Citations]
We are of the view on the facts before us that the offer by the defendant of the sale of the Lapin fur was
clear, definite, and explicit, and left nothing open for negotiation. The plaintiff having successfully
managed to be the first one to appear at the seller’s place of business to be served, as requested by the
advertisement, and having offered the stated purchase price of the article, he was entitled to performance
on the part of the defendant. We think the trial court was correct in holding that there was in the conduct
of the parties a sufficient mutuality of obligation to constitute a contract of sale.
2. The defendant contends that the offer was modified by a “house rule” to the effect that only women
were qualified to receive the bargains advertised. The advertisement contained no such restriction.
This objection may be disposed of briefly by stating that, while an advertiser has the right at any time
before acceptance to modify his offer, he does not have the right, after acceptance, to impose new or
arbitrary conditions not contained in the published offer. [Citations]
Affirmed.

1.

CASE QUESTIONS

If the normal rule is that display advertisements in newspapers and the like are not offers, but rather
invitations to make an offer, why was this different? Why did the court hold that this was an offer?

2.

What is the rationale for the rule that a display ad is usually not an offer?

3.

If a newspaper display advertisement reads, “This offer is good for two weeks,” is it still only an invitation
to make an offer, or is it an offer?

Saylor URL: http://www.saylor.org/books

Saylor.org
339

4.

Is a listing by a private seller for the sale of a trailer on Craigslist or in the weekly classified advertisements
an offer or an invitation to make an offer?

Silence as Acceptance
Hobbs v.Massasoit Whip Co.
33 N.E. 495 (Mass. 1893)
Holmes, J.
This is an action for the price of eel skins sent by the plaintiff to the defendant, and kept by the defendant
some months, until they were destroyed. It must be taken that the plaintiff received no notice that the
defendant declined to accept the skins. The case comes before us on exceptions to an instruction to the
jury that, whether there was any prior contract or not, if skins are sent to the defendant, and it sees fit,
whether it has agreed to take them or not, to lie back, and to say nothing, having reason to suppose that
the man who has sent them believes that it is taking them, since it says nothing about it, then, if it fails to
notify, the jury would be warranted in finding for the plaintiff.
Standing alone, and unexplained, this proposition might seem to imply that one stranger may impose a
duty upon another, and make him a purchaser, in spite of himself, by sending goods to him, unless he will
take the trouble, and bear the expense, of notifying the sender that he will not buy. The case was argued
for the defendant on that interpretation. But, in view of the evidence, we do not understand that to have
been the meaning of the judge and we do not think that the jury can have understood that to have been his
meaning. The plaintiff was not a stranger to the defendant, even if there was no contract between them.
He had sent eel skins in the same way four or five times before, and they had been accepted and paid for.
On the defendant’s testimony, it was fair to assume that if it had admitted the eel skins to be over 22
inches in length, and fit for its business, as the plaintiff testified and the jury found that they were, it
would have accepted them; that this was understood by the plaintiff; and, indeed, that there was a
standing offer to him for such skins.
In such a condition of things, the plaintiff was warranted in sending the defendant skins conforming to
the requirements, and even if the offer was not such that the contract was made as soon as skins
corresponding to its terms were sent, sending them did impose on the defendant a duty to act about them;
Saylor URL: http://www.saylor.org/books

Saylor.org
340

and silence on its part, coupled with a retention of the skins for an unreasonable time, might be found by
the jury to warrant the plaintiff in assuming that they were accepted, and thus to amount to an
acceptance. [Citations] The proposition stands on the general principle that conduct which imports
acceptance or assent is acceptance or assent, in the view of the law, whatever may have been the actual
state of mind of the party—a principle sometimes lost sight of in the cases. [Citations]
Exceptions overruled.

CASE QUESTIONS

1.

What is an eel, and why would anybody make a whip out of its skin?

2.

Why did the court here deny the defendant’s assertion that it never accepted the plaintiff’s offer?

3.

If it reasonably seems that silence is acceptance, does it make any difference what the offeree really
intended?

9.5 Summary and Exercises
Summary

Whether a legally valid contract was formed depends on a number of factors, including whether the
parties reached agreement, whether consideration was present, and whether the agreement was legal.
Agreement may seem like an intuitive concept, but intuition is not a sufficient guide to the existence of
agreement in legal terms. The most common way of examining an agreement for legal sufficiency is by
determining whether a valid offer and acceptance were made.
An offer is a manifestation of willingness to enter into a bargain such that it would be reasonable for
another individual to conclude that assent to the offer would complete the bargain. Offers must be
communicated and must be definite; that is, they must spell out terms to which the offeree can assent.
An important aspect of the offer is its duration. An offer can expire in any one of several ways: (1)
rejection, (2) counteroffer, (3) acceptance with counteroffer, (4) lapse of time, (5) death or insanity of the
offeror or destruction of an essential term, (6) illegality, and (7) revocation. No understanding of
agreement is complete without a mastery of these conditions.
To constitute an agreement, an offer must be accepted.

Saylor URL: http://www.saylor.org/books

Saylor.org
341

The offeree must manifest his assent to the terms of the offer in a manner invited or required by the offer.
Complications arise when an offer is accepted indirectly through correspondence. Although offers and
revocations of offers are not effective until received, an acceptance is deemed accepted when sent if the
offeree accepts in the manner specified by the offeror. But the nuances that arise because of the mailbox
rule and acceptance by silence require close attention to the circumstances of each agreement.

EXERCISES

1.

Sarah’s student apartment was unfurnished. She perused Doug’s List, an online classified ad service (for
nonmerchants), and saw this advertisement: “Moving. For sale: a very nice brown leather couch, almost
new, $600.” There was an accompanying photo and contact information. Sarah e-mailed the contact,
saying she wanted to buy the couch. Does Sarah have a contract with the seller? Explain.

2.

Seller called Buyer on the telephone and offered to sell his used stereo. Buyer agreed to buy it without
asking the price. The next day Buyer changed her mind and attempted to back out of the agreement. Do
the parties have a contract? Explain.

3.

On August 1, Ernie wrote to Elsie offering to sell Elsie his car for $7,600, and he promised to hold the offer
open for ten days. On August 4 Ernie changed his mind; he sent Elsie a letter revoking the offer. On
August 5 Elsie e-mailed Ernie, accepting the offer. Ernie’s letter of revocation arrived on August 6. Is there
a contract? Explain.

4.

On August 1 Grover visited a local electronics shop to purchase a new television. He saw one he liked but
wasn’t sure if he could afford the $750. The store owner agreed to write up and sign an offer stating that
it would be held open for ten days, which he did. On August 2 the owner changed his mind and sent
Grover an e-mail revoking the offer, which Grover received immediately. On August 3 Grover sent a reply
e-mail accepting the original offer. Is there a contract? Explain.
5.

Acme Corporation sent the following letter, here set out in its entirety:
January 2, 2012
Acme Corporation
We hereby offer you 100 Acme golden widgets, size 6. This offer will be good for 10 days.
[Signed] Roberta Acme

Saylor URL: http://www.saylor.org/books

Saylor.org
342

Owner, Acme Corporation
Is this offer irrevocable for the time stated? Explain.
6.

On November 26, Joe wrote to Kate offering to purchase a farm that she owned. Upon receiving the letter
on November 28, Kate immediately sent Joe a letter of acceptance. However, shortly after mailing the
letter, Kate had second thoughts and called Joe to advise him that she was rejecting his offer. The call was
made before Joe received the letter of acceptance. Has a contract been formed? Why?

7.

On a busy day just before April 15, Albert Accountant received a call from a local car dealer. The dealer
said, “Hi, Mr. Accountant. Now, while you have income from doing clients’ taxes, I have an excellent offer
for you. You can buy a new Buick Century automobile completely loaded for $36,000. Al, I know you’re
busy. If I don’t hear from you by the end of the day, I’ll assume you want the car.” Albert, distracted, did
not respond immediately, and the dealer hung up. Then followed an exhausting day of working with
anxiety-ridden tax clients. Albert forgot about the conversation. Two days later a statement arrived from
the dealer, with instructions on how Albert should pick up the car at the dealership. Is there a contract?
Explain.

8.

Mr. and Mrs. Mitchell, the owners of a small secondhand store, attended an auction where they bought a
used safe for $50. The safe, part of the Sumstad estate, had a locked compartment inside, a fact the
auctioneer mentioned. After they bought the safe, the Mitchells had a locksmith open the interior
compartment; it contained $32,000 in cash. The locksmith called the police, who impounded the safe, and
a lawsuit ensued between the Mitchells and the Sumstad estate to determine the ownership of the cash.
Who should get it, and why?

9.

Ivan Mestrovic, an internationally renowned artist, and his wife lived for years in a house in Indiana. Ivan
died in 1982. His widow remained in the house for some years; upon her death the contents of the house
were willed to her children. When the Wilkens bought the house from the estate, it was very cluttered. A
bank representative (the executor of the estate) said, “You can clean it yourself and keep whatever items
you want, or we—as executor of Mrs. Mestrovic’s estate—will hire a rubbish removal service to dispose
of it.” The Wilkens opted to clean it up themselves, and amid the mess, behind sofas and in odd closets,
were six apparently valuable paintings by Mestrovic. The estate claimed them; the Wilkens claimed them.
Who gets the paintings, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
343

10. David Kidd’s dog bit Mikaila Sherrod. On June 14, 2010, the Kidds offered to settle for $32,000. On July 12
the Sherrods sued the Kidds. On July 20 the Kidds bumped their offer up to $34,000. The suit was subject
to mandatory arbitration, which proceeded on April 28, 2011. On May 5 the arbitrator awarded the
Sherrods $25,000. On May 9 the Sherrods wrote to the Kidds and purported to accept their last offer of
$34,000, made the year before. The Sherrods’ attorney moved to enforce that purported $34,000
“settlement agreement.” The court concluded that the offer was properly accepted because it had not
been withdrawn and entered judgment against the Kidds for $34,000. The Kidds appealed. What result
should obtain on appeal, and why?

1.

[1]

SELF-TEST QUESTIONS

In interpreting agreements for the purpose of establishing whether a valid contract exists, courts
generally apply

a.

subjective standards
b.

objective standards

c.

either a subjective or an objective standard

d.

none of the above

A valid offer must be
a.

written
b.

written and intended

c.

communicated by letter

d.

communicated and definite
An offer

a.

must specify time, place, and manner of acceptance
b.

must be accepted immediately to be valid

c.

need not be accepted immediately

d.

can only be accepted by the same means it was made

An offer generally
a.

is rejected by a counteroffer
b.

can be revoked if the offeror changes his or her mind

Saylor URL: http://www.saylor.org/books

Saylor.org
344

c.

can lapse after a reasonable period of time

d.

involves all of the above

An acceptance is generally considered effective
a.

when a letter is received by the offeror

1.

b

2.

d

3.

c

4.

d

b.

when a letter is mailed

c.

when the offeree is silent

d.

only when the acceptance is transmitted in writing

SELF-TEST ANSWERS

5.

b
[1] Sherrod ex rel. Cantone v. Kidd, 155 P.3d 976 (Wash. Ct. App., 2007).

Saylor URL: http://www.saylor.org/books

Saylor.org
345

Chapter 10

Real Assent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Contracts require “a meeting of the minds” between competent parties, and if there is no such
“meeting,” the agreement is usually voidable.

2.

Parties must enter the contract voluntarily, without duress or undue influence.

3.

Misrepresentation or fraud, when proven, vitiates a contract.

4.

A mistake may make a contract voidable.

5.

Parties to a contract must have capacity—that is, not labor under infancy, intoxication, or insanity.

We turn to the second of the four requirements for a valid contract. In addition to manifestation of
assent, a party’s assent must be real; he or she must consent to the contract freely, with adequate
knowledge, and must have capacity. The requirement of real assent raises the following major
questions:
1.

Did the parties enter into the contract of their own free will, or was one forced to agree under duress
or undue influence?

2. Did the parties enter into the contract with full knowledge of the facts, or was one or both led to the
agreement through fraud or mistake?
3. Did both parties have the capacity to make a contract?

10.1 Duress and Undue Influence

LEARNING OBJECTIVES

1.

Recognize that if a person makes an agreement under duress (being forced to enter a contract against his
or her will), the agreement is void.

2.

Understand what undue influence is and what the typical circumstances are when it arises to make a
contract voidable.

Saylor URL: http://www.saylor.org/books

Saylor.org
346

Duress
When a person is forced to do something against his or her will, that person is said to have been the victim
of duress—compulsion. There are two types of duress: physical duress and duress by improper threat. A
contract induced by physical violence is void.

Physical Duress
If a person is forced into entering a contract on threat of physical bodily harm, he or she is the victim
of physical duress. It is defined by the Restatement (Second) of Contracts in Section 174: “If conduct that
appears to be a manifestation of assent by a party who does not intend to engage in that conduct is
physically compelled by duress, the conduct is not effective as a manifestation of assent.”
Comment (a) to Section 174 provides in part, “This Section involves an application of that principle to
those relatively rare situations in which actual physical force has been used to compel a party to appear
to assent to a contract.…The essence of this type of duress is that a party is compelled by physical force to
do an act that he has no intention of doing. He is, it is sometimes said, ‘a mere mechanical instrument.’
The result is that there is no contract at all, or a ‘void contract’ as distinguished from a voidable one”
(emphasis added).
The Restatement is undoubtedly correct that there are “relatively rare situations in which actual physical
force” is used to compel assent to a contract. Extortion is a crime.

Duress by Threat
The second kind of duress is duress by threat; it is more common than physical duress. Here the
perpetrator threatens the victim, who feels there is no reasonable alternative but to assent to the contract.
It renders the contract voidable. This rule contains a number of elements.
First, the threat must be improper. Second, there must be no reasonable alternative. If, for example, a
supplier threatens to hold up shipment of necessary goods unless the buyer agrees to pay more than the
contract price, this would not be duress if the buyer could purchase identical supplies from someone else.
Third, the test for inducement is subjective. It does not matter that the person threatened is unusually
timid or that a reasonable person would not have felt threatened. The question is whether the threat in
fact induced assent by the victim. Such facts as the victim’s belief that the threatener had the ability to
carry out the threat and the length of time between the threat and assent are relevant in determining
whether the threat did prompt the assent.
Saylor URL: http://www.saylor.org/books

Saylor.org
347

There are many types of improper threats that might induce a party to enter into a contract: threats to
commit a crime or a tort (e.g., bodily harm or taking of property), to instigate criminal prosecution, to
instigate civil proceedings when a threat is made in bad faith, to breach a “duty of good faith and fair
dealing under a contract with the recipient,” or to disclose embarrassing details about a person’s private
life.
Jack buys a car from a local used-car salesman, Mr. Olson, and the next day realizes he bought a lemon.
He threatens to break windows in Olson’s showroom if Olson does not buy the car back for $2,150, the
purchase price. Mr. Olson agrees. The agreement is voidable, even though the underlying deal is fair, if
Olson feels he has no reasonable alternative and is frightened into agreeing. Suppose Jack knows that
Olson has been tampering with his cars’ odometers, a federal offense, and threatens to have Olson
prosecuted if he will not repurchase the car. Even though Olson may be guilty, this threat makes the
repurchase contract voidable, because it is a misuse for personal ends of a power (to go to the police)
given each of us for other purposes. If these threats failed, suppose Jack then tells Olson, “I’m going to
haul you into court and sue your pants off.” If Jack means he will sue for his purchase price, this is not an
improper threat, because everyone has the right to use the courts to gain what they think is rightfully
theirs. But if Jack meant that he would fabricate damages done him by a (falsely) claimed odometer
manipulation, that would be an improper threat. Although Olson could defend against the suit, his
reputation would suffer in the meantime from his being accused of odometer tampering.
A threat to breach a contract that induces the victim to sign a new contract could be improper. Suppose
that as part of the original purchase price, Olson agrees to make all necessary repairs and replace all failed
parts for the first ninety days. At the end of one month, the transmission dies, and Jack demands a
replacement. Olson refuses to repair the car unless Jack signs a contract agreeing to buy his next car from
Olson. Whether this threat is improper depends on whether Jack has a reasonable alternative; if a
replacement transmission is readily available and Jack has the funds to pay for it, he might have an
alternative in suing Olson in small claims court for the cost. But if Jack needs the car immediately and he
is impecunious, then the threat would be improper and the contract voidable. A threat to breach a
contract is not necessarily improper, however. It depends on whether the new contract is fair and
equitable because of unanticipated circumstances. If, for example, Olson discovers that he must purchase

Saylor URL: http://www.saylor.org/books

Saylor.org
348

a replacement transmission at three times the anticipated cost, his threat to hold up work unless Jack
agrees to pay for it might be reasonable.

Undue Influence
The Restatement of Contracts (Second) characterizes undue influence as “unfair persuasion.”

[1]

It is a

milder form of duress than physical harm or threats. The unfairness does not lie in any
misrepresentation; rather, it occurs when the victim is under the domination of the persuader or is one
who, in view of the relationship between them, is warranted in believing that the persuader will act in a
manner detrimental to the victim’s welfare if the victim fails to assent. It is the improper use of trust or
power to deprive a person of free will and substitute instead another’s objective. Usually the fact pattern
involves the victim being isolated from receiving advice except from the persuader. Falling within this rule
are situations where, for example, a child takes advantage of an infirm parent, a doctor takes advantage of
an ill patient, or a lawyer takes advantage of an unknowledgeable client. If there has been undue
influence, the contract is voidable by the party who has been unfairly persuaded. Whether the relationship
is one of domination and the persuasion is unfair is a factual question. The answer hinges on a host of
variables, including “the unfairness of the resulting bargain, the unavailability of independent advice, and
the susceptibility of the person persuaded.”

[2]

See Section 10.5.1 "Undue Influence", Hodge v. Shea.

KEY TAKEAWAY

A contract induced by physical duress—threat of bodily harm—is void; a contract induced by improper
threats—another type of duress—is voidable. Voidable also are contracts induced by undue influence,
where a weak will is overborne by a stronger one.

EXERCISES

1.

What are the two types of duress?

2.

What are the elements necessary to support a claim of undue influence?
3.

[1] Restatement (Second) of Contracts, Section 177.

4.

[2] Restatement (Second) of Contracts, Section 177(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
349

10.2 Misrepresentation

LEARNING OBJECTIVES

1.

Understand the two types of misrepresentation: fraudulent and nonfraudulent.

2.

Distinguish between fraudulent misrepresentation in the execution and fraudulent misrepresentation in
the inducement.

3.

Know the elements necessary to prove fraudulent and nonfraudulent misrepresentation.

4.

Recognize the remedies for misrepresentation.

General Description
The two types of misrepresentation are fraudulent and nonfraudulent. Within the former are fraud in the
execution and fraud in the inducement. Within the latter are negligent misrepresentation and innocent
misrepresentation.
Misrepresentation is a statement of fact that is not consistent with the truth. If misrepresentation is
intentional, it is fraudulent misrepresentation; if it is not intentional, it is nonfraudulent
misrepresentation, which can be either negligent or innocent.
In further taxonomy, courts distinguish between fraud in the execution and fraud in the
inducement. Fraud in the execution is defined by the Restatement as follows: “If a misrepresentation as to
the character or essential terms of a proposed contract induces conduct that appears to be a manifestation
of assent by one who neither knows nor has reasonable opportunity to know of the character or essential
terms of the proposed contract, his conduct is not effective as a manifestation of assent.”

[1]

For example,

Alphonse and Gaston decide to sign a written contract incorporating terms to which they have agreed. It is
properly drawn up, and Gaston reads it and approves it. Before he can sign it, however, Alphonse
shrewdly substitutes a different version to which Gaston has not agreed. Gaston signs the substitute
version. There is no contract. There has been fraud in the execution.

Saylor URL: http://www.saylor.org/books

Saylor.org
350

Fraud in the inducement is more common. It involves some misrepresentation about the subject of the
contract that induces assent. Alphonse tells Gaston that the car Gaston is buying from Alphonse has just
been overhauled—which pleases Gaston—but it has not been. This renders the contract voidable.

Fraudulent Misrepresentation
Necessary to proving fraudulent misrepresentation (usually just “fraud,” though technically “fraud” is the
crime and “fraudulent misrepresentation” is the civil wrong) is a misstatement of fact that is intentionally
made and justifiably relied upon.

Misstatement of Fact
Again, generally, any statement not in accord with the facts (a fact is something amenable to testing as
true) is a misrepresentation. Falsity does not depend on intent. A typist’s unnoticed error in a letter
(inadvertently omitting the word “not,” for example, or transposing numbers) can amount to a
misrepresentation on which the recipient may rely (it is not fraudulent misrepresentation). A half-truth
can amount to a misrepresentation, as, for example, when the seller of a hotel says that the income is from
both permanent and transient guests but fails to disclose that the bulk of the income is from single-night
stopovers by seamen using the hotel as a brothel.

[2]

Concealment
Another type of misrepresentation is concealment. It is an act that is equivalent to a statement that the
facts are to the contrary and that serves to prevent the other party from learning the true statement of
affairs; it is hiding the truth. A common example is painting over defects in a building—by concealing the
defects, the owner is misrepresenting the condition of the property. The act of concealment need not be
direct; it may consist of sidetracking the other party from gaining necessary knowledge by, for example,
convincing a third person who has knowledge of the defect not to speak. Concealment is always a
misrepresentation.

Nondisclosure
A more passive type of concealment is nondisclosure. Although generally the law imposes no obligation
on anyone to speak out, nondisclosure of a fact can operate as a misrepresentation under certain
circumstances. This occurs, for example, whenever the other party has erroneous information, or, as Reed
v. King (Section 10.5.2 "Misrepresentation by Concealment") shows, where the nondisclosure amounts to

Saylor URL: http://www.saylor.org/books

Saylor.org
351

a failure to act in good faith, or where the party who conceals knows or should know that the other side
cannot, with reasonable diligence, discover the truth.
In a remarkable 1991 case out of New York, a New York City stockbroker bought an old house upstate
(basically anyplace north of New York City) in the village of Nyack, north of New York City, and then
wanted out of the deal when he discovered—the defendant seller had not told him—that it was “haunted.”
The court summarized the facts: “Plaintiff, to his horror, discovered that the house he had recently
contracted to purchase was widely reputed to be possessed by poltergeists [ghosts], reportedly seen by
defendant seller and members of her family on numerous occasions over the last nine years. Plaintiff
promptly commenced this action seeking rescission of the contract of sale. Supreme Court reluctantly
dismissed the complaint, holding that plaintiff has no remedy at law in this jurisdiction.”
The high court of New York ruled he could rescind the contract because the house was “haunted as a
matter of law”: the defendant had promoted it as such on village tours and in Reader’s Digest. She had
concealed it, and no reasonable buyer’s inspection would have revealed the “fact.” The dissent basically
hooted, saying, “The existence of a poltergeist is no more binding upon the defendants than it is upon this
court.”

[3]

Statement Made False by Subsequent Events
If a statement of fact is made false by later events, it must be disclosed as false. For example, in idle
chatter one day, Alphonse tells Gaston that he owns thirty acres of land. In fact, Alphonse owns only
twenty-seven, but he decided to exaggerate a little. He meant no harm by it, since the conversation had no
import. A year later, Gaston offers to buy the “thirty acres” from Alphonse, who does not correct the
impression that Gaston has. The failure to speak is a nondisclosure—presumably intentional, in this
situation—that would allow Gaston to rescind a contract induced by his belief that he was purchasing
thirty acres.

Statements of Opinion
An opinion, of course, is not a fact; neither is sales puffery. For example, the statements “In my opinion
this apple is very tasty” and “These apples are the best in the county” are not facts; they are not expected
to be taken as true. Reliance on opinion is hazardous and generally not considered justifiable.
If Jack asks what condition the car is in that he wishes to buy, Mr. Olson’s response of “Great!” is not
ordinarily a misrepresentation. As the Restatement puts it: “The propensity of sellers and buyers to
Saylor URL: http://www.saylor.org/books

Saylor.org
352

exaggerate the advantages to the other party of the bargains they promise is well recognized, and to some
extent their assertions must be discounted.”

[4]

Vague statements of quality, such as that a product is

“good,” ought to suggest nothing other than that such is the personal judgment of the opinion holder.
Despite this general rule, there are certain exceptions that justify reliance on opinions and effectively
make them into facts. Merely because someone is less astute than the one with whom she is bargaining
does not give rise to a claim of justifiable reliance on an unwarranted opinion. But if the person is
inexperienced and susceptible or gullible to blandishments, the contract can be voided, as illustrated
in Vokes v. Arthur Murray, Inc. in Section 10.5.3 "Misrepresentation by Assertions of Opinion".

Misstatement of Law
Incorrect assertions of law usually do not give rise to any relief, but sometimes they do. An assertion that
“the city has repealed the sales tax” or that a court has cleared title to a parcel of land is a statement of
fact; if such assertions are false, they are governed by the same rules that govern misrepresentations of
fact generally. An assertion of the legal consequences of a given set of facts is generally an opinion on
which the recipient relies at his or her peril, especially if both parties know or assume the same facts.
Thus, if there is a lien on a house, the seller’s statement that “the courts will throw it out, you won’t be
bothered by it” is an opinion. A statement that “you can build a five-unit apartment on this property” is
not actionable because, at common law, people are supposed to know what the local and state laws are,
and nobody should rely on a layperson’s statement about the law. However, if the statement of law is
made by a lawyer or real estate broker, or some other person on whom a layperson may justifiably rely,
then it may be taken as a fact and, if untrue, as the basis for a claim of misrepresentation. (Assertions
about foreign laws are generally held to be statements of fact, not opinion.)

Assertions of Intention
Usually, assertions of intention are not considered facts. The law allows considerable leeway in the
honesty of assertions of intention. The Restatement talks in terms of “a misrepresentation of
intention…consistent with reasonable standards of fair dealing.”

[5]

The right to misstate intentions is

useful chiefly in the acquisition of land; the cases permit buyers to misrepresent the purpose of the
acquisition so as not to arouse the suspicion of the seller that the land is worth considerably more than his
asking price. To be a misrepresentation that will permit rescission, an assertion of intention must be false
at the time made; that is, the person asserting an intention must not then have intended it. That later he
Saylor URL: http://www.saylor.org/books

Saylor.org
353

or she does not carry out the stated intention is not proof that there was no intention at the time asserted.
Moreover, to render a contract voidable, the false assertion of intention must be harmful in some way to
other interests of the recipient. Thus, in the common example, the buyer of land tells the seller that he
intends to build a residence on the lot, but he actually intends to put up a factory and has lied because he
knows that otherwise the seller will not part with it because her own home is on an adjacent lot. The
contract is voidable by the seller. So a developer says, as regards the picturesque old barn on the property,
“I’ll sure try to save it,” but after he buys the land he realizes it would be very expensive (and in the way),
so he does not try to save it. No misrepresentation.

Intentionally Made Misrepresentation
The second element necessary to prove fraud is that the misrepresentation was intentionally made. A
misrepresentation is intentionally made “if the maker intends his assertion to induce a party to manifest
his assent and the maker (a) knows or believes that the assertion is not in accord with the facts, or (b)
does not have the confidence that he states or implies in the truth of the assertion, or (c) knows that he
does not have the basis that he states or implies for the assertion.”

[6]

The question of intent often has practical consequences in terms of the remedy available to the plaintiff. If
the misrepresentation is fraudulent, the plaintiff may, as an alternative to avoiding the contract, recover
damages. Some of this is discussed in Section 10.2.4 "Remedies" and more fully in Chapter 16 "Remedies",
where we see that some states would force the plaintiff to elect one of these two remedies, whereas other
states would allow the plaintiff to pursue both remedies (although only one type of recovery would
eventually be allowed). If the misrepresentation is not intentional, then the common law allowed the
plaintiff only the remedy of rescission. But the Uniform Commercial Code (UCC), Section 2-721, allows
both remedies in contracts for the sale of goods, whether the misrepresentation is fraudulent or not, and
does not require election of remedies.

Reliance
The final element necessary to prove fraud is reliance by the victim. He or she must show that the
misrepresentation induced assent—that is, he or she relied on it. The reliance need not be solely on the
false assertion; the defendant cannot win the case by demonstrating that the plaintiff would have assented
to the contract even without the misrepresentation. It is sufficient to avoid the contract if the plaintiff
weighed the assertion as one of the important factors leading him to make the contract, and he believed it
Saylor URL: http://www.saylor.org/books

Saylor.org
354

to be true. The person who asserts reliance to avoid a contract must have acted in good faith and
reasonably in relying on the false assertion. Thus if the victim failed to read documents given him that
truly stated the facts, he cannot later complain that he relied on a contrary statement, as, for example,
when the purchaser of a car dealership was told the inventory consisted of new cars, but the supporting
papers, receipt of which he acknowledged, clearly stated how many miles each car had been driven. If Mr.
Olson tells Jack that the car Jack is interested in is “a recognized classic,” and if Jack doesn’t care a whit
about that but buys the car because he likes its tail fins, he will have no case against Mr. Olson when he
finds out the car is not a classic: it didn’t matter to him, and he didn’t rely on it.
Ordinarily, the person relying on a statement need not verify it independently. However, if verification is
relatively easy, or if the statement is one that concerns matters peculiarly within the person’s purview, he
or she may not be held to have justifiably relied on the other party’s false assertion. Moreover, usually the
rule of reliance applies to statements about past events or existing facts, not about the occurrence of
events in the future.

Nonfraudulent Misrepresentation
Nonfraudulent misrepresentation may also be grounds for some relief. There are two types: negligent
misrepresentation and innocent misrepresentation.

Negligent Misrepresentation
Where representation is caused by carelessness, it is negligent misrepresentation. To prove it, a plaintiff
must show a negligent misstatement of fact that is material and justifiably relied upon.

Negligent
As an element of misrepresentation, “negligent” here means the party who makes the representation was
careless. A potential buyer of rural real estate asks the broker if the neighborhood is quiet. The broker
assures her it is. In fact, the neighbors down the road have a whole kennel of hunting hounds that bark a
lot. The broker didn’t know that; she just assumed the neighborhood was quiet. That is negligence: failure
to use appropriate care.

Misstatement of Fact

Saylor URL: http://www.saylor.org/books

Saylor.org
355

Whether a thing is a fact may be subject to the same general analysis used in discussing fraudulent
misrepresentation. (A person could negligently conceal a fact, or negligently give an opinion, as in legal
malpractice.)

Materiality
A material misrepresentation is one that “would be likely to induce a reasonable person to manifest his
assent” or that “the maker knows…would be likely to induce the recipient to do so.”

[7]

An honestly

mistaken statement that the house for sale was built in 1922 rather than 1923 would not be the basis for
avoiding the contract because it is not material unless the seller knew that the buyer had sentimental or
other reasons for purchasing a house built in 1922.
We did not mention materiality as an element of fraud; if the misrepresentation is fraudulent, the victim
can avoid the contract, no matter the significance of the misrepresentation. So although materiality is not
technically required for fraudulent misrepresentation, it is usually a crucial factor in determining whether
the plaintiff did rely. Obviously, the more immaterial the false assertion, the less likely it is that the victim
relied on it to his detriment. This is especially the case when the defendant knows that he does not have
the basis that he states for an assertion but believes that the particular point is unimportant and therefore
immaterial. And of course it is usually not worth the plaintiff’s while to sue over an immaterial fraudulent
misrepresentation. Consequently, for practical purposes, materiality is an important consideration in
most cases. Reed v. King (Section 10.5.2 "Misrepresentation by Concealment") discusses materiality (as
well as nondisclosure).

Justifiable Reliance
The issues here for negligent misrepresentation are the same as those set out for fraudulent
misrepresentation.
Negligent misrepresentation implies culpability and is usually treated the same as fraudulent
misrepresentation; if the representation is not fraudulent, however, it cannot be the basis for rescission
unless it is also material.

Innocent Misrepresentation
The elements necessary to prove innocent misrepresentation are, reasonably enough, based on what we’ve
looked at so far, as follows: an innocent misstatement of fact that is material and justifiably relied upon.

Saylor URL: http://www.saylor.org/books

Saylor.org
356

It is not necessary here to go over the elements in detail. The issues are the same as previously discussed,
except now the misrepresentation is innocent. The plaintiffs purchased the defendants’ eighteen-acre
parcel on the defendants’ representation that the land came with certain water rights for irrigation, which
they believed was true. It was not true. The plaintiffs were entitled to rescission on the basis of innocent
misrepresentation.

[8]

Remedies
Remedies will be taken up in Chapter 16 "Remedies", but it is worth noting the difference between
remedies for fraudulent misrepresentation and remedies for nonfraudulent misrepresentation.
Fraudulent misrepresentation has traditionally given the victim the right to rescind the contract promptly
(return the parties to the before-contract status)or affirm it and bring an action for damages caused by the
[9]

fraud, but not both. The UCC (Section 2-721) has rejected the “election of remedies” doctrine; it allows
cumulative damages, such that the victim can both return the goods and sue for damages. And this is the
modern trend for fraudulent misrepresentation: victims may first seek damages, and if that does not make
them whole, they may seek rescission.

[10]

In egregious cases of fraud where the defendant has undertaken

a pattern of such deceit, the rare civil remedy of punitive damages may be awarded against the defendant.
One further note: the burden of proof for fraudulent misrepresentation is that it must be proved not just
“by a preponderance of the evidence,” as in the typical civil case, but rather “by clear, cogent, and
convincing evidence”; the fact finder must believe the claim of fraud is very probably true.

[11]

KEY TAKEAWAY

Misrepresentation may be of two types: fraudulent (in the execution or in the inducement) and
nonfraudulent (negligent or innocent). Each type has different elements that must be proved, but in
general there must be a misstatement of fact by some means that is intentionally made (for fraud),
material (for nonfraudulent), and justifiably relied upon.

EXERCISES

1.

Distinguish between fraudulent misrepresentation and nonfraudulent misrepresentation, between fraud
in the execution and fraud in the inducement, and between negligent and innocent misrepresentation.

Saylor URL: http://www.saylor.org/books

Saylor.org
357

2.

List the elements that must be shown to prove the four different types of misrepresentation noted in
Exercise 1.

3.

What is the difference between the traditional common-law approach to remedies for fraud and the
UCC’s approach?
4.

[1] Restatement (Second) of Contracts, Section 163.

5.

[2] Ikeda v. Curtis, 261 P.2d 684 (Wash. 1951).

6.

[3] Stambovsky v. Ackley, 169 A.D.2d 254 (N.Y. 1991).

7.

[4] Restatement (Second) of Contracts, Section 168(d).

8.

[5] Restatement (Second) of Contracts, Section 171(1).

9.

[6] Restatement (Second) of Contracts, Section 162(1).

10. [7] Restatement (Second) of Contracts, Section 162(2).
11. [8] Lesher v. Strid, 996 P.2d 988 (Or. Ct. App. 2000).
12. [9] Merritt v. Craig, 753 A.2d 2 (Md. Ct. App. 2000).
13. [10] Ehrman v. Mann, 979 So.2d 1011 (Fla. Ct. App. 2008).
14. [11] Kirkham v. Smith, 23 P.3d 10 (Wash. Ct. App. 2001).

10.3 Mistake

LEARNING OBJECTIVES

1.

Recognize under what circumstances a person may be relieved of a unilateral mistake.

2.

Recognize when a mutual mistake will be grounds for relief, and the types of mutual mistakes.

In discussing fraud, we have considered the ways in which trickery by the other party makes a
contract void or voidable. We now examine the ways in which the parties might “trick” themselves by
making assumptions that lead them mistakenly to believe that they have agreed to something they
have not. A mistake is “a belief about a fact that is not in accord with the truth.” [1]

Mistake by One Party
Saylor URL: http://www.saylor.org/books

Saylor.org
358

Unilateral Mistake
Where one party makes a mistake, it is a unilateral mistake. The rule: ordinarily, a contract is not voidable
because one party has made a mistake about the subject matter (e.g., the truck is not powerful enough to
haul the trailer; the dress doesn’t fit).

Exceptions
If one side knows or should know that the other has made a mistake, he or she may not take advantage of
it. A person who makes the mistake of not reading a written document will usually get no relief, nor will
relief be afforded to one whose mistake is caused by negligence (a contractor forgets to add in the cost of
insulation) unless the negligent party would suffer unconscionable hardship if the mistake were not
corrected. Courts will allow the correction of drafting errors in a contract (“reformation”) in order to make
the contract reflect the parties’ intention.

[2]

Mutual Mistake
In the case of mutual mistake—both parties are wrong about the subject of the contract—relief may be
granted.
The Restatement sets out three requirements for successfully arguing mutual mistake.

[3]

The party

seeking to avoid the contract must prove that
1.

the mistake relates to a “basic assumption on which the contract was made,”

2. the mistake has a material effect on the agreed exchange of performances,
3. the party seeking relief does not bear the risk of the mistake.
Basic assumption is probably clear enough. In the famous “cow case,” the defendant sold the plaintiff a
cow—Rose of Abalone—believed by both to be barren and thus of less value than a fertile cow (a promising
young dairy cow in 2010 might sell for $1,800).

[4]

Just before the plaintiff was to take Rose from the

defendant’s barn, the defendant discovered she was “large with calf”; he refused to go on with the
contract. The court held this was a mutual mistake of fact—“a barren cow is substantially a different
creature than a breeding one”—and ruled for the defendant. That she was infertile was “a basic
assumption,” but—for example—that hay would be readily available to feed her inexpensively was not, and
had hay been expensive, that would not have vitiated the contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
359

Material Effect on the Agreed-to Exchange of Performance
“Material effect on the agreed-to exchange of performance” means that because of the mutual mistake,
there is a significant difference between the value the parties thought they were exchanging compared
with what they would exchange if the contract were performed, given the standing facts. Again, in the cow
case, had the seller been required to go through with the deal, he would have given up a great deal more
than he anticipated, and the buyer would have received an unagreed-to windfall.

Party Seeking Relief Does Not Bear the Risk of the Mistake
Assume a weekend browser sees a painting sitting on the floor of an antique shop. The owner says, “That
old thing? You can have it for $100.” The browser takes it home, dusts it off, and hangs it on the wall. A
year later a visitor, an expert in art history, recognizes the hanging as a famous lost El Greco worth $1
million. The story is headlined; the antique dealer is chagrined and claims the contract for sale should be
voided because both parties mistakenly thought they were dickering over an “old, worthless” painting. The
contract is valid. The owner is said to bear the risk of mistake because he contracted with conscious
awareness of his ignorance: he knew he didn’t know what the painting’s possible value might be, but he
didn’t feel it worthwhile to have it appraised. He gambled it wasn’t worth much, and lost.

KEY TAKEAWAY

A mistake may be unilateral, in which case no relief will be granted unless the other side knows of the
mistake and takes advantage of it. A mistake may be mutual, in which case relief may be granted if it is
about a basic assumption on which the contract was made, if the mistake has a material effect on the
agreed-to exchange, and if the person adversely affected did not bear the risk of the mistake.

EXERCISES

1.

Why is relief usually not granted for unilateral mistakes? When is relief granted for them?

2.

If there is a mutual mistake, what does the party seeking relief have to show to avoid the contract?
3.

[1] Restatement (Second) of Contracts, Section 151.

4.

[2] Sikora v. Vanderploeg, 212 S.W.3d 277 (Tenn. Ct. App. 2006).

5.

[3] Restatement (Second) of Contracts, Section 152.

6.

[4] Sherwood v. Walker, 33 N.W. 919 (1887).

Saylor URL: http://www.saylor.org/books

Saylor.org
360

10.4 Capacity

LEARNING OBJECTIVES

1.

Understand that infants may avoid their contracts, with limitations.

2.

Understand that insane or intoxicated people may avoid their contracts, with limitations.

3.

Understand the extent to which contracts made by mentally ill persons are voidable, void, or effectively
enforceable.

4.

Recognize that contracts made by intoxicated persons may be voidable.

A contract is a meeting of minds. If someone lacks mental capacity to understand what he is
assenting to—or that he is assenting to anything—it is unreasonable to hold him to the consequences
of his act. At common law there are various classes of people who are presumed to lack the requisite
capacity. These include infants (minors), the mentally ill, and the intoxicated.

Minors (or “Infants”)
The General Rule
The general rule is this: minors (or more legalistically “infants”) are in most states persons younger than
seventeen years old; they can avoid their contracts, up to and within a reasonable time after reaching
majority, subject to some exceptions and limitations. The rationale here is that infants do not stand on an
equal footing with adults, and it is unfair to require them to abide by contracts made when they have
immature judgment.
The words minor and infant are mostly synonymous, but not exactly, necessarily. In a state where the
legal age to drink alcohol is twenty-one, a twenty-year-old would be a minor, but not an infant, because
infancy is under eighteen. A seventeen-year-old may avoid contracts (usually), but an eighteen-year-old,
while legally bound to his contracts, cannot legally drink alcohol. Strictly speaking, the better term for one
who may avoid his contracts is infant, even though, of course, in normal speaking we think of an infant as
a baby.
The age of majority (when a person is no longer an infant or a minor) was lowered in all states except
Mississippi during the 1970s (to correspond to the Twenty-Sixth Amendment, ratified in 1971,
guaranteeing the right to vote at eighteen) from twenty-one to either eighteen or nineteen. Legal rights for
Saylor URL: http://www.saylor.org/books

Saylor.org
361

those under twenty-one remain ambiguous, however. Although eighteen-year-olds may assent to binding
contracts, not all creditors and landlords believe it, and they may require parents to cosign. For those
under twenty-one, there are also legal impediments to holding certain kinds of jobs, signing certain kinds
of contracts, marrying, leaving home, and drinking alcohol. There is as yet no uniform set of rules.
The exact day on which the disability of minority vanishes also varies. The old common-law rule put it on
the day before the twenty-first birthday. Many states have changed this rule so that majority commences
on the day of the eighteenth birthday.
An infant’s contract is voidable, not void. An infant wishing to avoid the contract need do nothing positive
to disaffirm. The defense of infancy to a lawsuit is sufficient; although the adult cannot enforce the
contract, the infant can (which is why it is said to be voidable, not void).

Exceptions and Complications
There are exceptions and complications here. We call out six of them.

Necessities
First, as an exception to the general rule, infants are generally liable for the reasonable cost of necessities
(for the reason that denying them the right to contract for necessities would harm them, not protect
them). At common law, a necessity was defined as food, medicine, clothing, or shelter. In recent years,
however, the courts have expanded the concept, so that in many states today, necessities include property
and services that will enable the infant to earn a living and to provide for those dependent on him. If the
contract is executory, the infant can simply disaffirm. If the contract has been executed, however, the
infant must face more onerous consequences. Although he will not be required to perform under the
contract, he will be liable under a theory of “quasi-contract” for the reasonable value of the necessity.
In Gastonia Personnel Corp. v. Rogers, an emancipated infant, nineteen years old (before the age of
minority was reduced), needed employment; he contracted with a personnel company to find him a job,
for which it would charge him a fee.

[1]

The company did find him a job, and when he attempted to

disaffirm his liability for payment on the grounds of infancy, the North Carolina court ruled against him,
holding that the concepts of necessities “should be enlarged to include such…services as are reasonable
and necessary to enable the infant to earn the money required to provide the necessities of life for
himself” and his dependents.

Nonvoidable Contracts
Saylor URL: http://www.saylor.org/books

Saylor.org
362

Second, state statutes variously prohibit disaffirmation for such contracts as insurance, education or
medical care, bonding agreements, stocks, or bank accounts. In addition, an infant will lose her power to
avoid the contract if the rights of third parties intervene. Roberta, an infant, sells a car to Oswald; Oswald,
in turn, shortly thereafter sells it to Byers, who knows nothing of Roberta. May Roberta—still an infant—
recover it from Byers? No: the rights of the third party have intervened. To allow the infant seller recovery
in this situation would undermine faith in commercial transactions.

Misrepresentation of Age
A third exception involves misrepresentation of age. Certainly, that the adult reasonably believed the
infant was an adult is of no consequence in a contract suit. In many states, an infant may misrepresent his
age and disaffirm in accordance with the general rule. But it depends. If an infant affirmatively lies about
his age, the trend is to deny disaffirmation. A Michigan statute, for instance, prohibits an infant from
disaffirming if he has signed a “separate instrument containing only the statement of age, date of signing
and the signature.” And some states estop him from claiming to be an infant even if he less expressly
falsely represented himself as an adult. Estoppel is a refusal by the courts on equitable grounds to allow a
person to escape liability on an otherwise valid defense; unless the infant can return the consideration, the
contract will be enforced. It is a question of fact how far a nonexpress (an implied) misrepresentation will
be allowed to go before it is considered so clearly misleading as to range into the prohibited area. Some
states hold the infant liable for damages for the tort of misrepresentation, but others do not. As William
Prosser, the noted torts scholar, said of cases paying no attention to an infant’s lying about his age, “The
effect of the decisions refusing to recognize tort liability for misrepresentation is to create a privileged
class of liars who are a great trouble to the business world.”

[2]

Ratification
Fourth, when the infant becomes an adult, she has two choices: she may ratify the contract or disaffirm it.
She may ratify explicitly; no further consideration is necessary. She may also do so by implication—for
instance, by continuing to make payments or retaining goods for an unreasonable period of time. If the
child has not disaffirmed the contract while still an infant, she may do so within a reasonable time after
reaching majority; what is a “reasonable time” depends on the circumstances.

Duty to Return Consideration Received

Saylor URL: http://www.saylor.org/books

Saylor.org
363

Fifth, in most cases of disavowal, the infant’s only obligation is to return the goods (if he still has them) or
repay the consideration (unless it has been dissipated); he does have to account for what he wasted,
consumed, or damaged during the contract. But since the age of majority has been lowered to eighteen or
nineteen, when most young people have graduated from high school, some courts require, if appropriate
to avoid injustice to the adult, that the infant account for what he got. (In Dodson v. Shrader, the supreme
court of Tennessee held that an infant would—if the contract was fair—have to pay for the pickup truck he
bought and wrecked.)

[3]

Tort Connected with a Contract
Sixth, the general rule is that infants are liable for their torts (e.g., assault, trespass, nuisance, negligence)
unless the tort suit is only an indirect method of enforcing a contract. Henry, age seventeen, holds himself
out to be a competent mechanic. He is paid $500 to overhaul Baker’s engine, but he does a careless job
and the engine is seriously damaged. He offers to return the $500 but disaffirms any further contractual
liability. Can Baker sue him for his negligence, a tort? No, because such a suit would be to enforce the
contract.

Persons Who Are Mentally Ill or Intoxicated
Mentally Ill Persons
The general rule is that a contract made by person who is mentally ill is voidable by the person when she
regains her sanity, or, as appropriate, by a guardian. If, though, a guardian has been legally appointed for
a person who is mentally ill, any contract made by the mentally ill person is void, but may nevertheless be
ratified by the ward (the incompetent person who is under a guardianship) upon regaining sanity or by
the guardian.

[4]

However, if the contract was for a necessity, the other party may have a valid claim against the estate of
the one who is mentally ill in order to prevent unjust enrichment. In other cases, whether a court will
enforce a contract made with a person who is mentally ill depends on the circumstances. Only if the
mental illness impairs the competence of the person in the particular transaction can the contract be
avoided; the test is whether the person understood the nature of the business at hand. Upon avoidance,

Saylor URL: http://www.saylor.org/books

Saylor.org
364

the mentally ill person must return any property in her possession. And if the contract was fair and the
other party had no knowledge of the mental illness, the court has the power to order other relief.

Intoxicated Persons
If a person is so drunk that he has no awareness of his acts, and if the other person knows this, there is no
contract. The intoxicated person is obligated to refund the consideration to the other party unless he
dissipated it during his drunkenness. If the other person is unaware of his intoxicated state, however, an
offer or acceptance of fair terms manifesting assent is binding.
If a person is only partially inebriated and has some understanding of his actions, “avoidance depends on
a showing that the other party induced the drunkenness or that the consideration was inadequate or that
the transaction departed from the normal pattern of similar transactions; if the particular transaction is
one which a reasonably competent person might have made, it cannot be avoided even though entirely
executor.”

[5]

A person who was intoxicated at the time he made the contract may nevertheless

subsequently ratify it. Thus where Mervin Hyland, several times involuntarily committed for alcoholism,
executed a promissory note in an alcoholic stupor but later, while sober, paid the interest on the past-due
note, he was denied the defense of intoxication; the court said he had ratified his contract.

[6]

In any event,

intoxicated is a disfavored defense on public policy grounds.

KEY TAKEAWAY

Infants may generally disaffirm their contracts up to majority and within a reasonable time afterward, but
the rule is subject to some exceptions and complications: necessities, contracts made nonvoidable by
statute, misrepresentation of age, extent of duty to return consideration, ratification, and a tort connected
with the contract are among these exceptions.
Contracts made by insane or intoxicated people are voidable when the person regains competency. A
contract made by a person under guardianship is void, but the estate will be liable for necessities. A
contract made while insane or intoxicated may be ratified.

EXERCISES

1.

Ivar, an infant, bought a used car—not a necessity—for $9,500. Seller took advantage of Ivar’s infancy:
the car was really worth only $5,500. Can Ivar keep the car but disclaim liability for the $4,000 difference?

2.

If Ivar bought the car and it was a necessity, could he disclaim liability for the $4,000?

Saylor URL: http://www.saylor.org/books

Saylor.org
365

3.

Alice Ace found her adult son’s Christmas stocking; Mrs. Ace herself had made it fifty years before. It was
considerably deteriorated. Isabel, sixteen, handy with knitting, agreed to reknit it for $100, which Mrs.
Ace paid in advance. Isabel, regrettably, lost the stocking. She returned the $100 to Mrs. Ace, who was
very upset. May Mrs. Ace now sue Isabel for the loss of the stocking (conversion) and emotional distress?

4.

Why is voluntary intoxication a disfavored defense?
5.

[1] Gastonia Personnel Corp. v. Rogers, 172 S.E.2d 19 (N.C. 1970).

6.

[2] William L. Prosser, Handbook of the Law of Torts, 4th ed. (St. Paul, MN: West, 1971), 999.

7.

[3] Dodson v. Shrader, 824 S.W.2d 545 (Tenn. 1992).

8.

[4] Restatement (Second) of Contracts, Section 13.

9.

[5] Restatement (Second) of Contracts, Section 16(b).

10. [6] First State Bank of Sinai v. Hyland, 399 N.W.2d 894 (S.D. 1987).

10.5 Cases
Undue Influence
Hodge v. Shea
168 S.E.2d 82 (S.C. 1969)
Brailsford, J.
In this equitable action the circuit court decreed specific performance of a contract for the sale of land,
and the defendant has appealed. The plaintiff is a physician, and the contract was prepared and executed
in his medical office on August 19, 1965. The defendant had been plaintiff’s patient for a number of years.
On the contract date, he was seventy-five years of age, was an inebriate of long standing, and was afflicted
by grievous chronic illnesses, including arteriosclerosis, cirrhosis of the liver, neuritises, arthritis of the
spine and hip and varicose veins of the legs. These afflictions and others required constant medication
and frequent medical attention, and rendered him infirm of body and mind, although not to the point of
incompetency to contract.
During the period immediately before and after August 19, 1965, George A. Shea, the defendant, was
suffering a great deal of pain in his back and hip and was having difficulty in voiding. He was attended
professionally by the plaintiff, Dr. Joseph Hodge, either at the Shea home, at the doctor’s office or in the
Saylor URL: http://www.saylor.org/books

Saylor.org
366

hospital at least once each day from August 9 through August 26, 1965, except for August 17. The contract
was signed during the morning of August 19. One of Dr. Hodge’s frequent house calls was made on the
afternoon of that day, and Mr. Shea was admitted to the hospital on August 21, where he remained until
August 25.
Mr. Shea was separated from his wife and lived alone. He was dependent upon Dr. Hodge for house calls,
which were needed from time to time. His relationship with his physician, who sometimes visited him as a
friend and occasionally performed non-professional services for him, was closer than ordinarily arises
from that of patient and physician.…
“Where a physician regularly treats a chronically ill person over a period of two years, a confidential
relationship is established, raising a presumption that financial dealings between them are fraudulent.”
[Citation]
A 125 acre tract of land near Mr. Shea’s home, adjacent to land which was being developed as residential
property, was one of his most valuable and readily salable assets. In 1962, the developer of this contiguous
land had expressed to Mr. Shea an interest in it at $1000.00 per acre. A firm offer of this amount was
made in November, 1964, and was refused by Mr. Shea on the advice of his son-in-law that the property
was worth at least $1500.00 per acre. Negotiations between the developer and Mr. Ransdell commenced
at that time and were in progress when Mr. Shea, at the instance of Dr. Hodge and without consulting Mr.
Ransdell or anyone else, signed the contract of August 19, 1965. Under this contract Dr. Hodge claims the
right to purchase twenty choice acres of the 125 acre tract for a consideration calculated by the circuit
court to be the equivalent of $361.72 per acre. The market value of the land on the contract date has been
fixed by an unappealed finding of the master at $1200.00 per acre.…
The consideration was expressed in the contract between Dr. Hodge and Mr. Shea as follows:
The purchase price being (Cadillac Coupe DeVille 6600) & $4000.00 Dollars, on the following
terms: Dr. Joseph Hodge to give to Mr. George Shea a new $6600 coupe DeVille Cadillac which is
to be registered in name of Mr. George A. Shea at absolutely no cost to him. In return, Mr. Shea
will give to Dr. Joe Hodge his 1964 Cadillac coupe DeVille and shall transfer title of this vehicle to
Dr. Hodge. Further, Dr. Joseph Hodge will pay to Mr. George A. Shea the balance of $4000.00
for the 20 acres of land described above subject to survey, title check, less taxes on purchase of
vehicle.
Saylor URL: http://www.saylor.org/books

Saylor.org
367

Dr. Hodge was fully aware of Mr. Shea’s financial troubles, the liens on his property and his son-in-law’s
efforts in his behalf. He was also aware of his patient’s predilection for new Cadillacs. Although he was not
obligated to do so until the property was cleared of liens, which was not accomplished until the following
June, Dr. Hodge hastened to purchase a 1965 Cadillac Coupe DeVille and delivered it to Mr. Shea on the
day after his discharge from the hospital on August 25, 1965. If he acted in haste in an effort to fortify
what he must have realized was a dubious contract, he has so far succeeded.…
The case at hand is attended by gross inadequacy of consideration, serious impairment of the grantor’s
mentality from age, intemperance and disease, and a confidential relationship between the grantee and
grantor. Has the strong presumption of vitiating unfairness arising from this combination of
circumstances been overcome by the evidence? We must conclude that it has not. The record is devoid of
any evidence suggesting a reason, compatible with fairness, for Mr. Shea’s assent to so disadvantageous a
bargain. Disadvantageous not only because of the gross disparity between consideration and value, but
because of the possibility that the sale would impede the important negotiations in which Mr. Ransdell
was engaged. Unless his memory failed him, Mr. Shea knew that his son-in-law expected to sell the 125
acre tract for about $1500.00 per acre as an important step toward raising sufficient funds to satisfy the
tax and judgment liens against the Shea property. These circumstances furnish strong evidence that Mr.
Shea’s assent to the contract, without so much as notice to Mr. Ransdell, was not the product of a
deliberate Exercise of an informed judgment.…
Finally, on this phase of the case, it would be naive not to recognize that the 1965 Cadillac was used to
entice a highly susceptible old man into a hard trade. Mr. Shea was fatuously fond of new Cadillacs, but
was apparently incapable of taking care of one. His own 1964 model (he had also had a 1963 model) had
been badly abused. According to Dr. Hodge, it ‘smelled like a toilet. * * * had several fenders bumped,
bullet holes in the top and the car was just filthy * * *. It was a rather foul car.’…Knowing the condition of
Mr. Shea’s car, his financial predicament and the activities of his son-in-law in his behalf, Dr. Hodge used
the new automobile as a means of influencing Mr. Shea to agree to sell. The means was calculated to
becloud Mr. Shea’s judgment, and, under the circumstances, its use was unfair.…
Reversed and remanded.

1.

CASE QUESTIONS

Why is it relevant that Mr. Shea was separated from his wife and lived alone?

Saylor URL: http://www.saylor.org/books

Saylor.org
368

2.

Why is it relevant that it was his doctor who convinced him to sell the real estate?

3.

Why did the doctor offer the old man a Cadillac as part of the deal?

4.

Generally speaking, if you agree to sell your real estate for less than its real value, that’s just a unilateral
mistake and the courts will grant no relief. What’s different here?

Misrepresentation by Concealment
Reed v. King
193 Cal. Rptr. 130 (Calif. Ct. App. 1983)
Blease, J.
In the sale of a house, must the seller disclose it was the site of a multiple murder? Dorris Reed purchased
a house from Robert King. Neither King nor his real estate agents (the other named defendants) told Reed
that a woman and her four children were murdered there ten years earlier. However, it seems “truth will
come to light; murder cannot be hid long.” (Shakespeare, Merchant of Venice, Act II, Scene II.) Reed
learned of the gruesome episode from a neighbor after the sale. She sues seeking rescission and damages.
King and the real estate agent defendants successfully demurred to her first amended complaint for
failure to state a cause of action. Reed appeals the ensuing judgment of dismissal. We will reverse the
judgment.

Facts
We take all issuable facts pled in Reed’s complaint as true. King and his real estate agent knew about the
murders and knew the event materially affected the market value of the house when they listed it for sale.
They represented to Reed the premises were in good condition and fit for an “elderly lady” living alone.
They did not disclose the fact of the murders. At some point King asked a neighbor not to inform Reed of
that event. Nonetheless, after Reed moved in neighbors informed her no one was interested in purchasing
the house because of the stigma. Reed paid $76,000, but the house is only worth $65,000 because of its
past.…

Discussion

Saylor URL: http://www.saylor.org/books

Saylor.org
369

Does Reed’s pleading state a cause of action? Concealed within this question is the nettlesome problem of
the duty of disclosure of blemishes on real property which are not physical defects or legal impairments to
use.
Numerous cases have found non-disclosure of physical defects and legal impediments to use of real
property are material. [Citation] However, to our knowledge, no prior real estate sale case has faced an
issue of non-disclosure of the kind presented here. Should this variety of ill-repute be required to be
disclosed? Is this a circumstance where “non-disclosure of the fact amounts to a failure to act in good faith
and in accordance with reasonable standards of fair dealing [?]” (Rest.2d Contracts, § 161, subd. (b).)
The paramount argument against an affirmative conclusion is it permits the camel’s nose of unrestrained
irrationality admission to the tent. If such an “irrational” consideration is permitted as a basis of
rescission the stability of all conveyances will be seriously undermined. Any fact that might disquiet the
enjoyment of some segment of the buying public may be seized upon by a disgruntled purchaser to void a
bargain. In our view, keeping this genie in the bottle is not as difficult a task as these arguments assume.
We do not view a decision allowing Reed to survive a demurrer in these unusual circumstances as
endorsing the materiality of facts predicating peripheral, insubstantial, or fancied harms.
The murder of innocents is highly unusual in its potential for so disturbing buyers they may be unable to
reside in a home where it has occurred. This fact may foreseeably deprive a buyer of the intended use of
the purchase. Murder is not such a common occurrence that buyers should be charged with anticipating
and discovering this disquieting possibility. Accordingly, the fact is not one for which a duty of inquiry
and discovery can sensibly be imposed upon the buyer.
Reed alleges the fact of the murders has a quantifiable effect on the market value of the premises. We
cannot say this allegation is inherently wrong and, in the pleading posture of the case, we assume it to be
true. If information known or accessible only to the seller has a significant and measureable effect on
market value and, as is alleged here, the seller is aware of this effect, we see no principled basis for making
the duty to disclose turn upon the character of the information. Physical usefulness is not and never has
been the sole criterion of valuation. Stamp collections and gold speculation would be insane activities if
utilitarian considerations were the sole measure of value.
Reputation and history can have a significant effect on the value of realty. “George Washington slept here”
is worth something, however physically inconsequential that consideration may be. Ill-repute or “bad will”
Saylor URL: http://www.saylor.org/books

Saylor.org
370

conversely may depress the value of property. Failure to disclose such a negative fact where it will have a
forseeably depressing effect on income expected to be generated by a business is tortuous. [Citation] Some
cases have held that unreasonable fears of the potential buying public that a gas or oil pipeline may
rupture may depress the market value of land and entitle the owner to incremental compensation in
eminent domain.
Whether Reed will be able to prove her allegation the decade-old multiple murder has a significant effect
on market value we cannot determine. If she is able to do so by competent evidence she is entitled to a
favorable ruling on the issues of materiality and duty to disclose. Her demonstration of objective tangible
harm would still the concern that permitting her to go forward will open the floodgates to rescission on
subjective and idiosyncratic grounds.…
The judgment is reversed.

CASE QUESTIONS

1.

Why is it relevant that the plaintiff was “an elderly lady living alone”?

2.

How did Mrs. Reed find out about the gruesome fact here?

3.

Why did the defendants conceal the facts?

4.

What is the concern about opening “floodgates to rescission on subjective and idiosyncratic grounds”?

5.

Why did George Washington sleep in so many places during the Revolutionary War?

6.

Did Mrs. Reed get to rescind her contract and get out of the house as a result of this case?

Misrepresentation by Assertions of Opinion
Vokes v. Arthur Murray, Inc.
212 S.2d. 906 (Fla. 1968)
Pierce, J.
This is an appeal by Audrey E. Vokes, plaintiff below, from a final order dismissing with prejudice, for
failure to state a cause of action, her fourth amended complaint, hereinafter referred to as plaintiff’s
complaint.

Saylor URL: http://www.saylor.org/books

Saylor.org
371

Defendant Arthur Murray, Inc., a corporation, authorizes the operation throughout the nation of dancing
schools under the name of “Arthur Murray School of Dancing” through local franchised operators, one of
whom was defendant J. P. Davenport whose dancing establishment was in Clearwater.
Plaintiff Mrs. Audrey E. Vokes, a widow of 51 years and without family, had a yen to be “an accomplished
dancer” with the hopes of finding “new interest in life.” So, on February 10, 1961, a dubious fate, with the
assist of a motivated acquaintance, procured her to attend a “dance party” at Davenport’s “School of
Dancing” where she whiled away the pleasant hours, sometimes in a private room, absorbing his
accomplished sales technique, during which her grace and poise were elaborated upon and her rosy future
as “an excellent dancer” was painted for her in vivid and glowing colors. As an incident to this interlude,
he sold her eight 1/2-hour dance lessons to be utilized within one calendar month therefrom, for the sum
of $14.50 cash in hand paid, obviously a baited “come-on.”
Thus she embarked upon an almost endless pursuit of the terpsichorean art during which, over a period of
less than sixteen months, she was sold fourteen “dance courses” totaling in the aggregate 2302 hours of
dancing lessons for a total cash outlay of $31,090.45 [about $220,000 in 2010 dollars] all at Davenport’s
dance emporium. All of these fourteen courses were evidenced by execution of a written “Enrollment
Agreement-Arthur Murray’s School of Dancing” with the addendum in heavy black print, “No one will be
informed that you are taking dancing lessons. Your relations with us are held in strict confidence”, setting
forth the number of “dancing lessons” and the “lessons in rhythm sessions” currently sold to her from
time to time, and always of course accompanied by payment of cash of the realm.
These dance lesson contracts and the monetary consideration therefore of over $31,000 were procured
from her by means and methods of Davenport and his associates which went beyond the unsavory, yet
legally permissible, perimeter of “sales puffing” and intruded well into the forbidden area of undue
influence, the suggestion of falsehood, the suppression of truth, and the free Exercise of rational
judgment, if what plaintiff alleged in her complaint was true. From the time of her first contact with the
dancing school in February, 1961, she was influenced unwittingly by a constant and continuous barrage of
flattery, false praise, excessive compliments, and panegyric encomiums, to such extent that it would be
not only inequitable, but unconscionable, for a Court exercising inherent chancery power to allow such
contracts to stand.

Saylor URL: http://www.saylor.org/books

Saylor.org
372

She was incessantly subjected to overreaching blandishment and cajolery. She was assured she had “grace
and poise”; that she was “rapidly improving and developing in her dancing skill”; that the additional
lessons would “make her a beautiful dancer, capable of dancing with the most accomplished dancers”;
that she was “rapidly progressing in the development of her dancing skill and gracefulness”, etc., etc. She
was given “dance aptitude tests” for the ostensible purpose of “determining” the number of remaining
hours of instructions needed by her from time to time.
At one point she was sold 545 additional hours of dancing lessons to be entitled to an award of the
“Bronze Medal” signifying that she had reached “the Bronze Standard”, a supposed designation of dance
achievement by students of Arthur Murray, Inc.…At another point, while she still had over 1,000 unused
hours of instruction she was induced to buy 151 additional hours at a cost of $2,049.00 to be eligible for a
“Student Trip to Trinidad”, at her own expense as she later learned.…
Finally, sandwiched in between other lesser sales promotions, she was influenced to buy an additional 481
hours of instruction at a cost of $6,523.81 in order to “be classified as a Gold Bar Member, the ultimate
achievement of the dancing studio.”
All the foregoing sales promotions, illustrative of the entire fourteen separate contracts, were procured by
defendant Davenport and Arthur Murray, Inc., by false representations to her that she was improving in
her dancing ability, that she had excellent potential, that she was responding to instructions in dancing
grace, and that they were developing her into a beautiful dancer, whereas in truth and in fact she did not
develop in her dancing ability, she had no “dance aptitude,” and in fact had difficulty in “hearing that
musical beat.” The complaint alleged that such representations to her “were in fact false and known by the
defendant to be false and contrary to the plaintiff’s true ability, the truth of plaintiff’s ability being fully
known to the defendants, but withheld from the plaintiff for the sole and specific intent to deceive and
defraud the plaintiff and to induce her in the purchasing of additional hours of dance lessons.” It was
averred that the lessons were sold to her “in total disregard to the true physical, rhythm, and mental
ability of the plaintiff.” In other words, while she first exulted that she was entering the “spring of her life”,
she finally was awakened to the fact there was “spring” neither in her life nor in her feet.
The complaint prayed that the Court decree the dance contracts to be null and void and to be cancelled,
that an accounting be had, and judgment entered against, the defendants “for that portion of the

Saylor URL: http://www.saylor.org/books

Saylor.org
373

$31,090.45 not charged against specific hours of instruction given to the plaintiff.” The Court held the
complaint not to state a cause of action and dismissed it with prejudice. We disagree and reverse.
It is true that “generally a misrepresentation, to be actionable, must be one of fact rather than of opinion.”
[Citations] But this rule has significant qualifications, applicable here. It does not apply where there is a
fiduciary relationship between the parties, or where there has been some artifice or trick employed by the
representor, or where the parties do not in general deal at “arm’s length” as we understand the phrase, or
where the representee does not have equal opportunity to become apprised of the truth or falsity of the
fact represented. [Citation] As stated by Judge Allen of this Court in [Citation]:
“* * * A statement of a party having * * * superior knowledge may be regarded as a statement of fact
although it would be considered as opinion if the parties were dealing on equal terms.”…
In [Citation] it was said that “* * * what is plainly injurious to good faith ought to be considered as a fraud
sufficient to impeach a contract.”… [Reversed.]

CASE QUESTIONS

1.

What was the motivation of the “motivated acquaintance” in this case?

2.

Why is it relevant that Mrs. Vokes was a “widow of 51 years and without family”?

3.

How did the defendant J. P. Davenport entice her into spending a lot of money on dance lessons?

4.

What was the defendants’ defense as to why they should not be liable for misrepresentation, and why
was that defense not good?

5.

Would you say the court here is rather condescending to Mrs. Vokes, all things considered?

Mutual Mistake
Konic International Corporation v. Spokane Computer Services, Inc.,
708 P.2d 932 (Idaho 1985)
The magistrate found the following facts. David Young, an employee of Spokane Computer, was instructed
by his employer to investigate the possibility of purchasing a surge protector, a device which protects
computers from damaging surges of electrical current. Young’s investigation turned up several units
priced from $50 to $200, none of which, however, were appropriate for his employer’s needs. Young then
contacted Konic. After discussing Spokane Computer’s needs with a Konic engineer, Young was referred
Saylor URL: http://www.saylor.org/books

Saylor.org
374

to one of Konic’s salesmen. Later, after deciding on a certain unit, Young inquired as to the price of the
selected item. The salesman responded, “fifty-six twenty.” The salesman meant $5,620. Young in turn
thought $56.20.
The salesman for Konic asked about Young’s authority to order the equipment and was told that Young
would have to get approval from one of his superiors. Young in turn prepared a purchase order for $56.20
and had it approved by the appropriate authority. Young telephoned the order and purchase order
number to Konic who then shipped the equipment to Spokane Computer. However, because of internal
processing procedures of both parties the discrepancy in prices was not discovered immediately. Spokane
Computer received the surge protector and installed it in its office. The receipt and installation of the
equipment occurred while the president of Spokane Computer was on vacation. Although the president’s
father, who was also chairman of the board of Spokane Computer, knew of the installation, he only
inquired as to what the item was and who had ordered it. The president came back from vacation the day
after the surge protector had been installed and placed in operation and was told of the purchase. He
immediately ordered that power to the equipment be turned off because he realized that the equipment
contained parts which alone were worth more than $56 in value. Although the president then told Young
to verify the price of the surge protector, Young failed to do so. Two weeks later, when Spokane Computer
was processing its purchase order and Konic’s invoice, the discrepancy between the amount on the invoice
and the amount on the purchase order was discovered. The president of Spokane Computer then
contacted Konic, told Konic that Young had no authority to order such equipment, that Spokane
Computer did not want the equipment, and that Konic should remove it. Konic responded that Spokane
Computer now owned the equipment and if the equipment was not paid for, Konic would sue for the
price. Spokane Computer refused to pay and this litigation ensued.
Basically what is involved here is a failure of communication between the parties. A similar failure to
communicate arose over 100 years ago in the celebrated case of Raffles v. Wichelhaus, [Citation] which
has become better known as the case of the good ship “Peerless.” In Peerless, the parties agreed on a sale
of cotton which was to be delivered from Bombay by the ship “Peerless.” In fact, there were two ships
named “Peerless” and each party, in agreeing to the sale, was referring to a different ship. Because the
sailing time of the two ships was materially different, neither party was willing to agree to shipment by the
“other” Peerless. The court ruled that, because each party had a different ship in mind at the time of the
Saylor URL: http://www.saylor.org/books

Saylor.org
375

contract, there was in fact no binding contract. The Peerless rule later was incorporated into section 71 of
the Restatement of Contracts and has now evolved into section 20 of Restatement (Second) of Contracts
(1981). Section 20 states in part:
(1) There is no manifestation of mutual assent to an exchange if the parties attach materially
different meanings to their manifestations and
(a) neither knows or has reason to know the meaning attached by the other.
Comment (c) to Section 20 further explains that “even though the parties manifest mutual assent to the
same words of agreement, there may be no contract because of a material difference of understanding as
to the terms of the exchange.” Another authority, Williston, discussing situations where a mistake will
prevent formation of a contract, agrees that “where a phrase of contract…is reasonably capable of different
interpretations…there is no contract.” [Citation]
In the present case, both parties attributed different meanings to the same term, “fifty-six twenty.” Thus,
there was no meeting of the minds of the parties. With a hundred fold difference in the two prices,
obviously price was a material term. Because the “fifty-six twenty” designation was a material term
expressed in an ambiguous form to which two meanings were obviously applied, we conclude that no
contract between the parties was ever formed. Accordingly, we do not reach the issue of whether Young
had authority to order the equipment.
[Affirmed.]

CASE QUESTIONS

1.

Why is it reasonable to say that no contract was made in this case?

2.

A discrepancy in price of one hundred times is, of course, enormous. How could such an egregious
mistake have occurred by both parties? In terms of running a sensible business, how could this kind of
mistake be avoided before it resulted in expensive litigation?

10.6 Summary and Exercises
Summary

No agreement is enforceable if the parties did not enter into it (1) of their own free will, (2) with adequate
knowledge of the terms, and (3) with the mental capacity to appreciate the relationship.
Saylor URL: http://www.saylor.org/books

Saylor.org
376

Contracts coerced through duress will void a contract if actually induced through physical harm and will
make the contract voidable if entered under the compulsion of many types of threats. The threat must be
improper and leave no reasonable alternative, but the test is subjective—that is, what did the person
threatened actually fear, not what a more reasonable person might have feared.
Misrepresentations may render an agreement void or voidable. Among the factors to be considered are
whether the misrepresentation was deliberate and material; whether the promisee relied on the
misrepresentation in good faith; whether the representation was of fact, opinion, or intention; and
whether the parties had a special relationship.
Similarly, mistaken beliefs, not induced by misrepresentations, may suffice to avoid the bargain. Some
mistakes on one side only make a contract voidable. More often, mutual mistakes of facts will show that
there was no meeting of the minds.
Those who lack capacity are often entitled to avoid contract liability. Although it is possible to state the
general rule, many exceptions exist—for example, in contracts for necessities, infants will be liable for the
reasonable value of the goods purchased.

1.

EXERCISES

Eulrich, an auto body mechanic who had never operated a business, entered into a Snap-On Tools
franchise agreement. For $22,000 invested from his savings and the promise of another $22,000 from the
sale of inventory, he was provided a truck full of tools. His job was to drive around his territory and sell
them. The agreement allowed termination by either party; if Eulrich terminated, he was entitled to resell
to Snap-On any new tools he had remaining. When he complained that his territory was not profitable,
his supervisors told him to work it harder, that anybody could make money with Snap-On’s marketing
system. (In fact, the evidence was the system made money for the supervisors and little for dealers;
dealers quickly failed and were replaced by new recruits.) Within several months Eulrich was out of
money and desperate. He tried to “check in” his truck to get money to pay his household bills and
uninsured medical bills for his wife; the supervisors put him off for weeks. On the check-in day, the
exhausted Eulrich’s supervisors berated him for being a bad businessman, told him no check would be
forthcoming until all the returned inventory was sold, and presented him with a number of papers to sign,
including a “Termination Agreement” whereby he agreed to waive any claims against Snap-On; he was

Saylor URL: http://www.saylor.org/books

Saylor.org
377

not aware that was what he had signed. He sued to rescind the contract and for damages. The defendants
held up the waiver as a defense. Under what theory might Eulrich recover?
2.

[1]

Chauncey, a college student, worked part-time in a restaurant. After he had worked for several months,
the owner of the restaurant discovered that Chauncey had stolen $2,000 from the cash register. The
owner called Chauncey’s parents and told them that if they did not sign a note for $2,000, he would
initiate criminal proceedings against Chauncey. The parents signed and delivered the note to the owner
but later refused to pay. May the owner collect on the note? Why?

3.

A restaurant advertised a steak dinner that included a “juicy, great-tasting steak, a fresh crisp salad, and a
warm roll.” After reading the ad, Clarence visited the restaurant and ordered the steak dinner. The steak
was dry, the lettuce in the salad was old and limp with brown edges, and the roll was partly frozen. May
Clarence recover from the restaurant on the basis of misrepresentation? Why?

4.

Bert purchased Ernie’s car. Before selling the car, Ernie had stated to Bert, “This car runs well and is
reliable. Last week I drove the car all the way from Seattle to San Francisco to visit my mother and back
again to Seattle.” In fact, Ernie was not telling the truth: he had driven the car to San Francisco to visit his
paramour, not his mother. Upon discovery of the truth, may Bert avoid the contract? Why?

5.

Randolph enrolled in a business law class and purchased a new business law textbook from the local
bookstore. He dropped the class during the first week and sold the book to his friend Scott. Before
making the sale, Randolph told Scott that he had purchased the book new and had owned it for one
week. Unknown to either Randolph or Scott, the book was in fact a used one. Scott later discovered some
underlining in the middle of the book and attempted to avoid the contract. Randolph refused to refund
the purchase price, claiming that he had not intentionally deceived his friend. May Scott avoid the
contract? Why?

6.

Langstraat was seventeen when he purchased a motorcycle. When applying for insurance, he signed a
“Notice of Rejection,” declining to purchase uninsured motorist coverage. He was involved in an accident
with an uninsured motorist and sought to disaffirm his rejection of the uninsured motorist coverage on
the basis of infancy. May he do so?

7.

Waters was attracted to Midwest Supply by its advertisements for doing federal income taxes. The ads
stated “guaranteed accurate tax preparation.” Waters inquired about amending past returns to obtain
refunds. Midwest induced him to apply for and receive improper refunds. When Waters was audited, he

Saylor URL: http://www.saylor.org/books

Saylor.org
378

was required to pay more taxes, and the IRS put tax liens on his wages and bank accounts. In fact,
Midwest hired people with no knowledge about taxes at all; if a customer inquired about employees’
qualifications, Midwest’s manual told the employees to say, “Midwest has been preparing taxes for
twenty years.” The manual also instructed office managers never to refer to any employee as a
“specialist” or “tax expert,” but never to correct any news reporters or commentators if they referred to
employees as such. What cause of action has Waters, and for what remedies?
8.

Mutschler Grain Company (later Jamestown Farmers Elevator) agreed to sell General Mills 30,000
bushels of barley at $1.22 per bushel. A dispute arose: Mutschler said that transportation was to
be by truck but that General Mills never ordered any trucks to pick up the grain; General Mills said
the grain was to be shipped by rail (railcars were in short supply). Nine months later, after
Mutschler had delivered only about one-tenth the contracted amount, the price of barley was
over $3.00 per bushel. Mutschler defaulted on, and then repudiated, the contract. Fred Mutschler
then received this telephone call from General Mills: “We’re General Mills, and if you don’t deliver
this grain to us, why we’ll have a battery of lawyers in there tomorrow morning to visit you, and
then we are going to the North Dakota Public Service (Commission); we’re going to the
Minneapolis Grain Exchange and we’re going to the people in Montana and there will be no more
Mutschler Grain Company. We’re going to take your license.”
Mutchsler then shipped 22,000 bushels of barley at the $1.22 rate and sued General Mills for the
difference between that price and the market price of over $3.00. Summary judgment issued for
General Mills. Upon what basis might Mutschler Grain appeal?

9.

Duke decided to sell his car. The car’s muffler had a large hole in it, and as a result, the car made a loud
noise. Before showing the car to potential buyers, Duke patched the hole with muffler tape to quiet it.
Perry bought the car after test-driving it. He later discovered the faulty muffler and sought to avoid the
contract, claiming fraud. Duke argued that he had not committed fraud because Perry had not asked
about the muffler and Duke had made no representation of fact concerning it. Is Duke correct? Decide
and explain.

10. At the end of the term at college, Jose, talking in the library with his friend Leanne, said, “I’ll sell you my
business law notes for $25.” Leanne agreed and paid him the money. Jose then realized he’d made a

Saylor URL: http://www.saylor.org/books

Saylor.org
379

mistake in that he had offered his notes when he meant to offer his book. Leanne didn’t want the book;
she had a book. She wanted the notes. Would Leanne have a cause of action against Jose if he refused to
deliver the notes? Decide and explain.

SELF-TEST QUESTIONS

1.
a.

Misrepresentation that does not go to the core of a contract is
fraud in the execution
b.

fraud in the inducement

c.

undue influence

d.

an example of mistake

In order for a misrepresentation to make a contract voidable,
a.

it must have been intentional
b.

the party seeking to void must have relied on the misrepresentation

c.

it must always be material

d.

none of the above is required

A mistake by one party will not invalidate a contract unless
a.

the other party knew of the mistake
b.

the party making the mistake did not read the contract closely

c.

the parties to the contract had never done business before

d.

the party is mistaken about the law

Upon reaching the age of majority, a person who entered into a contract to purchase goods
while a minor may
a.

ratify the contract and keep the goods without paying for them
b.

disaffirm the contract and keep the goods without paying for them

c.

avoid paying for the goods by keeping them without ratifying or disaffirming the
contract

d.

none of these

Saylor URL: http://www.saylor.org/books

Saylor.org
380

Seller does not disclose to Buyer that the foundation of a house is infested with termites. Upon
purchasing the house and remodeling part of the basement, Buyer discovers the termites. Has
Buyer a cause of action against Seller?
a.

yes
b.

1.

a

2.

d

3.

a

4.

e

no

SELF-TEST ANSWERS

5.

b
[1] Eulrich v. Snap-On Tools Corp., 853 P.2d 1350 (Or. Ct. App. 1993).

Saylor URL: http://www.saylor.org/books

Saylor.org
381

Chapter 11

Consideration
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What “consideration” is in contract law, what it is not, and what purposes it serves

2.

How the sufficiency of consideration is determined

3.

In what common situations an understanding of consideration is important

4.

What promises are enforceable without consideration

11.1 General Perspectives on Consideration
LEARNING OBJECTIVES

1.

Understand what “consideration” is in contract law.

2.

Recognize what purposes the doctrine serves.

3.

Understand how the law determines whether consideration exists.

4.

Know the elements of consideration.

The Purpose of Consideration
This chapter continues our inquiry into whether the parties created a valid contract. In Chapter 9 "The
Agreement", we saw that the first requisite of a valid contract is an agreement: offer and acceptance. In
this chapter, we assume that agreement has been reached and concentrate on one of its crucial aspects:
the existence of consideration. Which of the following, if any, is a contract?
1.

Betty offers to give a book to Lou. Lou accepts.

2. Betty offers Lou the book in exchange for Lou’s promise to pay twenty-five dollars. Lou accepts.
3. Betty offers to give Lou the book if Lou promises to pick it up at Betty’s house. Lou agrees.

Saylor URL: http://www.saylor.org/books

Saylor.org
382

In American law, only the second situation is a binding contract, because only that contract
contains consideration, a set of mutual promises in which each party agrees to give up something to the
benefit of the other. This chapter will explore the meaning and rationale of that statement.
The question of what constitutes a binding contract has been answered differently throughout history and
in other cultures. For example, under Roman law, a contract without consideration was binding if certain
formal requirements were met. And in the Anglo-American tradition, the presence of a seal—the wax
impression affixed to a document—was once sufficient to make a contract binding without any other
consideration. The seal is no longer a substitute for consideration, although in some states it creates a
presumption of consideration; in forty-nine states, the Uniform Commercial Code (UCC) has abolished
the seal on contracts for the sale of goods. (Louisiana has not adopted UCC Article 2.)
Whatever its original historical purposes, and however apparently arcane, the doctrine of consideration
serves some still-useful purposes. It provides objective evidence for asserting that a contract exists; it
distinguishes between enforceable and unenforceable bargains; and it is a check against rash,
unconsidered action, against thoughtless promise making.

[1]

A Definition of Consideration
Consideration is said to exist when the promisor receives some benefit for his promise and the promisee
gives up something in return; it is the bargained-for price you pay for what you get. That may seem simple
enough. But as with much in the law, the complicating situations are never very far away. The
“something” that is promised or delivered cannot be just anything, such as a feeling of pride, warmth,
amusement, or friendship; it must be something known as a legal detriment—an act, forbearance, or a
promise of such from the promisee. The detriment need not be an actual detriment; it may in fact be a
benefit to the promisee, or at least not a loss. The detriment to one side is usually a legal benefit to the
other, but the detriment to the promisee need not confer a tangible benefit on the promisor; the promisee
can agree to forego something without that something being given to the promisor. Whether
consideration is legally sufficient has nothing to do with whether it is morally or economically adequate to
make the bargain a fair one. Moreover, legal consideration need not even be certain; it can be a promise

Saylor URL: http://www.saylor.org/books

Saylor.org
383

contingent on an event that may never happen. Consideration is a legal concept, and it centers on the
giving up of a legal right or benefit.
Consideration has two elements. The first, as just outlined, is whether the promisee has incurred a legal
detriment—given up something, paid some “price,” though it may be, for example, the promise to do
something, like paint a house. (Some courts—although a minority—take the view that a bargained-for
legal benefit to the promisor is sufficient consideration.) The second element is whether the legal
detriment was bargained for: did the promisor specifically intend the act, forbearance, or promise in
return for his promise? Applying this two-pronged test to the three examples given at the outset of the
chapter, we can easily see why only in the second is there legally sufficient consideration. In the first, Lou
incurred no legal detriment; he made no pledge to act or to forbear from acting, nor did he in fact act or
forbear from acting. In the third example, what might appear to be such a promise is not really so. Betty
made a promise on a condition that Lou comes to her house; the intent clearly is to make a gift.

KEY TAKEAWAY

Consideration is—with some exceptions—a required element of a contract. It is the bargained-for giving
up of something of legal value for something in return. It serves the purposes of making formal the
intention to contract and reducing rash promise making.

EXERCISES

1.

Alice promises to give her neighbor a blueberry bush; the neighbor says, “Thank you!” Subsequently, Alice
changes her mind. Is she bound by her promise?

2.

Why, notwithstanding its relative antiquity, does consideration still serve some useful purposes?

3.

Identify the exchange of consideration in this example: A to B, “I will pay you $800 if you paint my
garage.” B to A, “Okay, I’ll paint your garage for $800.”

[1] Lon L. Fuller, “Consideration and Form,” Columbia Law Review 41 (1941): 799.

11.2 Legal Sufficiency

LEARNING OBJECTIVES

1.

Know in general what “legal sufficiency” means when examining consideration.

2.

Recognize how the concept operates in such common situations as threat of litigation, and accord and
satisfaction.

Saylor URL: http://www.saylor.org/books

Saylor.org
384

3.

Understand why illusory promises are unenforceable, and how courts deal with needs, outputs, and
exclusive dealings contracts.

The Concept of Legal Sufficiency
As suggested in Section 11.1 "General Perspectives on Consideration", what is required in contract is the
exchange of a legal detriment and a legal benefit; if that happens, the consideration is said to
have legal sufficiency.

Actual versus Legal Detriment
Suppose Phil offers George $500 if George will quit smoking for one year. Is Phil’s promise binding?
Because George is presumably benefiting by making and sticking to the agreement—surely his health will
improve if he gives up smoking—how can his act be considered a legal detriment? The answer is that there
is forbearance on George’s part: George is legally entitled to smoke, and by contracting not to, he suffers a
loss of his legal right to do so. This is a legal detriment; consideration does not require an actual
detriment.

Adequacy of Consideration
Scrooge offers to buy Caspar’s motorcycle, worth $700, for $10 and a shiny new fountain pen (worth $5).
Caspar agrees. Is this agreement supported by adequate consideration? Yes, because both have agreed to
give up something that is theirs: Scrooge, the cash and the pen; Caspar, the motorcycle. Courts are not
generally concerned with the economic adequacy of the consideration but instead with whether it is
present. As Judge Richard A. Posner puts it, “To ask whether there is consideration is simply to inquire
whether the situation is one of exchange and a bargain has been struck. To go further and ask whether the
consideration is adequate would require the court to do what…it is less well equipped to do than the
parties—decide whether the price (and other essential terms) specified in the contract are
reasonable.”

[1]

In short, “courts do not inquire into the adequacy of consideration.”

Of course, normally, parties to contracts will not make such a one-sided deal as Scrooge and Caspar’s. But
there is a common class of contracts in which nominal consideration—usually one dollar—is recited in
printed forms. Usually these are option contracts, in which “in consideration of one dollar in hand paid
and receipt of which is hereby acknowledged” one party agrees to hold open the right of the other to make
Saylor URL: http://www.saylor.org/books

Saylor.org
385

a purchase on agreed terms. The courts will enforce these contracts if the dollar is intended “to support a
short-time option proposing an exchange on fair terms.”

[2]

If, however, the option is for an unreasonably

long period of time and the underlying bargain is unfair (the Restatement gives as an example a ten-year
option permitting the optionee to take phosphate rock from a widow’s land at a per-ton payment of only
one-fourth the prevailing rate), then the courts are unlikely to hold that the nominal consideration makes
the option irrevocable.
Because the consideration on such option contracts is nominal, its recital in the written instrument is
usually a mere formality, and it is frequently never paid; in effect, the recital of nominal consideration is
false. Nevertheless, the courts will enforce the contract—precisely because the recital has become a
formality and nobody objects to the charade. Moreover, it would be easy enough to upset an option based
on nominal consideration by falsifying oral testimony that the dollar was never paid or received. In a
contest between oral testimonies where the incentive to lie is strong and there is a written document
clearly incorporating the parties’ agreement, the courts prefer the latter. However, asSection 11.4.1
"Consideration for an Option", Board of Control of Eastern Michigan University v. Burgess,
demonstrates, the state courts are not uniform on this point, and it is a safe practice always to deliver the
consideration, no matter how nominal.

Applications of the Legal Sufficiency Doctrine
This section discusses several common circumstances where the issue of whether the consideration
proffered (offered up) is adequate.

Threat of Litigation: Covenant Not to Sue
Because every person has the legal right to file suit if he or she feels aggrieved, a promise to refrain from
going to court is sufficient consideration to support a promise of payment or performance. In Dedeaux v.
Young, Dedeaux purchased property and promised to make certain payments to Young, the broker.

[3]

But

Dedeaux thereafter failed to make these payments, and Young threatened suit; had he filed papers in
court, the transfer of title could have been blocked. To keep Young from suing, Dedeaux promised to pay a
5 percent commission if Young would stay out of court. Dedeaux later resisted paying on the ground that
he had never made such a promise and that even if he had, it did not amount to a contract because there
Saylor URL: http://www.saylor.org/books

Saylor.org
386

was no consideration from Young. The court disagreed, holding that the evidence supported Young’s
contention that Dedeaux had indeed made such a promise and upholding Young’s claim for the
commission because “a request to forbear to exercise a legal right has been generally accepted as sufficient
consideration to support a contract.” If Young had had no grounds to sue—for example, if he had
threatened to sue a stranger, or if it could be shown that Dedeaux had no obligation to him originally—
then there would have been no consideration because Young would not have been giving up a legal right.
A promise to forebear suing in return for settlement of a dispute is called
a covenant not to sue (covenant is another word for agreement).

Accord and Satisfaction Generally
Frequently, the parties to a contract will dispute the meaning of its terms and conditions, especially the
amount of money actually due. When the dispute is genuine (and not the unjustified attempt of one party
to avoid paying a sum clearly due), it can be settled by the parties’ agreement on a fixed sum as the
amount due. This second agreement, which substitutes for the disputed first agreement, is called an
accord, and when the payment or other term is discharged, the completed second contract is known as
anaccord and satisfaction. A suit brought for an alleged breach of the original contract could be defended
by citing the later accord and satisfaction.
An accord is a contract and must therefore be supported by consideration. Suppose Jan owes Andy
$7,000, due November 1. On November 1, Jan pays only $3,500 in exchange for Andy’s promise to release
Jan from the remainder of the debt. Has Andy (the promisor) made a binding promise? He has not,
because there is no consideration for the accord. Jan has incurred no detriment; she has received
something (release of the obligation to pay the remaining $3,500), but she has given up nothing. But if
Jan and Andy had agreed that Jan would pay the $3,500 on October 25, then there would be
consideration; Jan would have incurred a legal detriment by obligating herself to make a payment earlier
than the original contract required her to. If Jan had paid the $3,500 on November 11 and had given Andy
something else agreed to—a pen, a keg of beer, a peppercorn—the required detriment would also be
present.
Let’s take a look at some examples of the accord and satisfaction principle. The dispute that gives rise to
the parties’ agreement to settle by an accord and satisfaction may come up in several typical ways: where
there is an unliquidated debt; a disputed debt; an “in-full-payment check” for less than what the creditor
Saylor URL: http://www.saylor.org/books

Saylor.org
387

claims is due; unforeseen difficulties that give rise to a contract modification, or a novation; or a
composition among creditors. But no obligation ever arises—and no real legal dispute can arise—where a
person promises a benefit if someone will do that which he has a preexisting obligation to, or where a
person promises a benefit to someone not to do that which the promisee is already disallowed from doing,
or where one makes an illusory promise.

Settling an Unliquidated Debt
An unliquidated debt is one that is uncertain in amount. Such debts frequently occur when people consult
professionals in whose offices precise fees are rarely discussed, or where one party agrees, expressly or by
implication, to pay the customary or reasonable fees of the other without fixing the exact amount. It is
certain that a debt is owed, but it is not certain how much. (A liquidated debt, on the other hand, is one
that is fixed in amount, certain. A debt can be liquidated by being written down in unambiguous terms—
“IOU $100”—or by being mathematically ascertainable—$1 per pound of ice ordered and 60 pounds
delivered; hence the liquidated debt is $60.)
Here is how the matter plays out: Assume a patient goes to the hospital for a gallbladder operation. The
cost of the operation has not been discussed beforehand in detail, although the cost in the metropolitan
area is normally around $8,000. After the operation, the patient and the surgeon agree on a bill of
$6,000. The patient pays the bill; a month later the surgeon sues for another $2,000. Who wins? The
patient: he has forgone his right to challenge the reasonableness of the fee by agreeing to a fixed amount
payable at a certain time. The agreement liquidating the debt is an accord and is enforceable. If, however,
the patient and the surgeon had agreed on an $8,000 fee before the operation, and if the patient
arbitrarily refused to pay this liquidated debt unless the surgeon agreed to cut her fee in half, then the
surgeon would be entitled to recover the other half in a lawsuit, because the patient would have given no
consideration—given up nothing, “suffered no detriment”—for the surgeon’s subsequent agreement to cut
the fee.

Settling a Disputed Debt
A disputed debt arises where the parties did agree on (liquidated) the price or fee but subsequently get
into a dispute about its fairness, and then settle. When this dispute is settled, the parties have given
consideration to an agreement to accept a fixed sum as payment for the amount due. Assume that in the
gallbladder case the patient agrees in advance to pay $8,000. Eight months after the operation and as a
Saylor URL: http://www.saylor.org/books

Saylor.org
388

result of nausea and vomiting spells, the patient undergoes a second operation; the surgeons discover a
surgical sponge embedded in the patient’s intestine. The patient refuses to pay the full sum of the original
surgeon’s bill; they settle on $6,000, which the patient pays. This is a binding agreement because
subsequent facts arose to make legitimate the patient’s quarrel over his obligation to pay the full bill. As
long as the dispute is based in fact and is not trumped up, as long as the promisee is acting in good faith,
then consideration is present when a disputed debt is settled.

The “In-Full-Payment” Check Situation
To discharge his liquidated debt for $8,000 to the surgeon, the patient sends a check for $6,000 marked
“payment in full.” The surgeon cashes it. There is no dispute. May the surgeon sue for the remaining
$2,000? This may appear to be an accord: by cashing the check, the surgeon seems to be agreeing with
the patient to accept the $6,000 in full payment. But consideration is lacking. Because the surgeon is
owed more than the face amount of the check, she causes the patient no legal detriment by accepting the
check. If the rule were otherwise, debtors could easily tempt hard-pressed creditors to accept less than the
amount owed by presenting immediate cash. The key to the enforceability of a “payment in full” legend is
the character of the debt. If unliquidated, or if there is a dispute, then “payment in full” can serve as
accord and satisfaction when written on a check that is accepted for payment by a creditor. But if the debt
is liquidated and undisputed, there is no consideration when the check is for a lesser amount. (However, it
is arguable that if the check is considered to be an agreement modifying a sales contract, no consideration
is necessary under Uniform Commercial Code (UCC) Section 2-209.)

Unforeseen Difficulties
An unforeseen difficulty arising after a contract is made may be resolved by an accord and satisfaction,
too. Difficulties that no one could foresee can sometimes serve as catalyst for a further promise that may
appear to be without consideration but that the courts will enforce nevertheless. Suppose Peter contracts
to build Jerry a house for $390,000. While excavating, Peter unexpectedly discovers quicksand, the
removal of which will cost an additional $10,000. To ensure that Peter does not delay, Jerry promises to
pay Peter $10,000 more than originally agreed. But when the house is completed, Jerry reneges on his
promise. Is Jerry liable? Logically perhaps not: Peter has incurred no legal detriment in exchange for the
$10,000; he had already contracted to build the house. But most courts would allow Peter to recover on
the theory that the original contract was terminated, or modified, either by mutual agreement or by an
Saylor URL: http://www.saylor.org/books

Saylor.org
389

implied condition that the original contract would be discharged if unforeseen difficulties developed. In
short, the courts will enforce the parties’ own mutual recognition that the unforeseen conditions had
made the old contract unfair. The parties either have modified their original contract (which requires
consideration at common law) or have given up their original contract and made a new one (called
a novation).
It is a question of fact whether the new circumstance is new and difficult enough to make a preexisting
obligation into an unforeseen difficulty. Obviously, if Peter encounters only a small pocket of quicksand—
say two gallons’ worth—he would have to deal with it as part of his already-agreed-to job. If he encounters
as much quicksand as would fill an Olympic-sized swimming pool, that’s clearly unforeseen, and he
should get extra to deal with it. Someplace between the two quantities of quicksand there is enough of the
stuff so that Peter’s duty to remove it is outside the original agreement and new consideration would be
needed in exchange for its removal.

Creditors’ Composition
A creditors’ composition may give rise to debt settlement by an accord and satisfaction. It is an agreement
whereby two or more creditors of a debtor consent to the debtor’s paying them pro rata shares of the debt
due in full satisfaction of their claims. A composition agreement can be critically important to a business
in trouble; through it, the business might manage to stave off bankruptcy. Even though the share accepted
is less than the full amount due and is payable after the due date so that consideration appears to be
lacking, courts routinely enforce these agreements. The promise of each creditor to accept a lesser share
than that owed in return for getting something is taken as consideration to support the promises of the
others. A debtor has $3,000 on hand. He owes $3,000 each to A, B, and C. A, B, and C agree to accept
$1,000 each and discharge the debtor. Each creditor has given up $2,000 but in return has at least
received something, the $1,000. Without the composition, one might have received the entire amount
owed her, but the others would have received nothing.

Preexisting Duty
Not amenable to settlement by an accord and satisfaction is the situation where a party has
a preexisting duty and he or she is offered a benefit to discharge it. When the only consideration offered
the promisor is an act or promise to act to carry out a preexisting duty, there is no valid contract.
As Denney v. Reppert(Section 11.4.2 "Consideration: Preexisting Obligation") makes clear, the promisee
Saylor URL: http://www.saylor.org/books

Saylor.org
390

suffers no legal detriment in promising to undertake that which he is already obligated to do. Where a
person is promised a benefit not to do that which he is already disallowed from doing, there is no
consideration. David is sixteen years old; his uncle promises him $50 if he will refrain from smoking. The
promise is not enforceable: legally, David already must refrain from smoking, so he has promised to give
up nothing to which he had a legal right. As noted previously, the difficulty arises where it is unclear
whether a person has a preexisting obligation or whether such unforeseen difficulties have arisen as to
warrant the recognition that the parties have modified the contract or entered into a novation. What if
Peter insists on additional payment for him to remove one wheelbarrow full of quicksand from the
excavation? Surely that’s not enough “unforeseen difficulty.” How much quicksand is enough?

Illusory Promises
Not every promise is a pledge to do something. Sometimes it is an illusory promise, where the terms of the
contract really bind the promisor to give up nothing, to suffer no detriment. For example, Lydia offers to
pay Juliette $10 for mowing Lydia’s lawn. Juliette promises to mow the lawn if she feels like it. May
Juliette enforce the contract? No, because Juliette has incurred no legal detriment; her promise is illusory,
since by doing nothing she still falls within the literal wording of her promise. The doctrine that such
bargains are unenforceable is sometimes referred to as the rule of mutuality of obligation: if one party to a
contract has not made a binding obligation, neither is the other party bound. Thus if A contracts to hire B
for a year at $6,000 a month, reserving the right to dismiss B at any time (an “option to cancel” clause),
and B agrees to work for a year, A has not really promised anything; A is not bound to the agreement, and
neither is B.
The illusory promise presents a special problem in agreements for exclusive dealing, outputs, and needs
contracts.

Exclusive Dealing Agreement
In an exclusive dealing agreement, one party (the franchisor) promises to deal solely with the other party
(the franchisee)—for example, a franchisor-designer agrees to sell all of her specially designed clothes to a
particular department store (the franchisee). In return, the store promises to pay a certain percentage of
the sales price to the designer. On closer inspection, it may appear that the store’s promise is illusory: it
pays the designer only if it manages to sell dresses, but it may sell none. The franchisor-designer may

Saylor URL: http://www.saylor.org/books

Saylor.org
391

therefore attempt to back out of the deal by arguing that because the franchisee is not obligated to do
anything, there was no consideration for her promise to deal exclusively with the store.
Courts, however, have upheld exclusive dealing contracts on the theory that the franchisee has an
obligation to use reasonable efforts to promote and sell the product or services. This obligation may be
spelled out in the contract or implied by its terms. In the classic statement of this concept, Judge
Benjamin N. Cardozo, then on the New York Court of Appeals, in upholding such a contract, declared:
It is true that [the franchisee] does not promise in so many words that he will use reasonable
efforts to place the defendant’s endorsements and market her designs. We think, however, that
such a promise is fairly to be implied. The law has outgrown its primitive stage of formalism
when the precise word was the sovereign talisman, and every slip was fatal. It takes a broader
view today. A promise may be lacking, and yet the whole writing may be “instinct with an
obligation,” imperfectly expressed.…His promise to pay the defendant one-half of the profits and
revenues resulting from the exclusive agency and to render accounts monthly was a promise to
use reasonable efforts to bring profits and revenues into existence.

[4]

The UCC follows the same rule. In the absence of language specifically delineating the seller’s or buyer’s
duties, an exclusive dealing contract under Section 2-306(2) imposes “an obligation by the seller to use
best efforts to supply the goods and by the buyer to use best efforts to promote their sale.”

Outputs Contracts and Needs Contracts
A similar issue arises with outputs contracts and needs contracts. In an outputs contract, the seller—say a
coal company—agrees to sell its entire yearly output of coal to an electric utility. Has it really agreed to
produce and sell any coal at all? What if the coal-mine owner decides to shut down production to take a
year’s vacation—is that a violation of the agreement? Yes. The law imposes upon the seller here a duty to
produce and sell a reasonable amount. Similarly, if the electric utility contracted to buy all its
requirements of coal from the coal company—a needs contract—could it decide to stop operation entirely
and take no coal? No, it is required to take a reasonable amount.

KEY TAKEAWAY

Courts do not inquire into the adequacy of consideration, but (with some exceptions) do require the
promisor to incur a legal detriment (the surrender of any legal right he or she possesses—to give up
something) in order to receive the bargained-for benefit. The surrender of the right to sue is a legal
Saylor URL: http://www.saylor.org/books

Saylor.org
392

detriment, and the issue arises in analyzing various kinds of dispute settlement agreements (accord and
satisfaction): the obligation to pay the full amount claimed by a creditor on a liquidated debt, an
unliquidated debt, and a disputed debt. Where unforeseen difficulties arise, an obligor will be entitled to
additional compensation (consideration) to resolve them either because the contract is modified or
because the parties have entered into a novation, but no additional consideration is owing to one who
performs a preexisting obligation or forbears from performing that which he or she is under a legal duty
not to perform. If a promisor gives an illusory promise, he or she gives no consideration and no contract is
formed; but exclusive dealing agreements, needs contracts, and outputs contracts are not treated as
illusory.

EXERCISES

1.

What is meant by “legally sufficient” consideration?

2.

Why do courts usually not “inquire into the adequacy of consideration”?

3.

How can it be said there is consideration in the following instances: (a) settlement of an unliquidated
debt? (b) settlement of a disputed debt? (c) a person agreeing to do more than originally contracted for
because of unforeseen difficulties? (d) a creditor agreeing with other creditors for each of them to accept
less than they are owed from the debtor?

4.

Why is there no consideration where a person demands extra compensation for that which she is already
obligated to do, or for forbearing to do that which she already is forbidden from doing?

5.

What is the difference between a contract modification and a novation?

6.

How do courts resolve the problem that a needs or outputs contract apparently imposes no detriment—
no requirement to pass any consideration to the other side—on the promisor?
7.

[1] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973), 46.

8.

[2] Restatement (Second) of Contracts, Section 87(b).

9.

[3] Dedeaux v. Young, 170 So.2d 561 (1965).

10. [4] Otis F. Wood v. Lucy, Lady Duff-Gordon, 118 N.E. 214 (1917).

11.3 Promises Enforceable without Consideration
LEARNING OBJECTIVE

Saylor URL: http://www.saylor.org/books

Saylor.org
393

1.

Understand the exceptions to the requirement of consideration.

For a variety of policy reasons, courts will enforce certain types of promises even though
consideration may be absent. Some of these are governed by the Uniform Commercial Code (UCC);
others are part of the established common law.

Promises Enforceable without Consideration at Common Law
Past Consideration
Ordinarily, past consideration is not sufficient to support a promise. By past consideration, the courts
mean an act that could have served as consideration if it had been bargained for at the time but that was
not the subject of a bargain. For example, Mrs. Ace’s dog Fluffy escapes from her mistress’s condo at dusk.
Robert finds Fluffy, sees Mrs. Ace, who is herself out looking for her pet, and gives Fluffy to her. She says,
“Oh, thank you for finding my dear dog. Come by my place tomorrow morning and I’ll give you fifty
dollars as a reward.” The next day Robert stops by Mrs. Ace’s condo, but she says, “Well, I don’t know.
Fluffy soiled the carpet again last night. I think maybe a twenty-dollar reward would be plenty.” Robert
cannot collect the fifty dollars. Even though Mrs. Ace might have a moral obligation to pay him and honor
her promise, there was no consideration for it. Robert incurred no legal detriment; his contribution—
finding the dog—was paid out before her promise, and his past consideration is invalid to support a
contract. There was no bargained-for exchange.
However, a valid consideration, given in the past to support a promise, can be the basis for another, later
contract under certain circumstances. These occur when a person’s duty to act for one reason or another
has become no longer binding. If the person then makes a new promise based on the unfulfilled past duty,
the new promise is binding without further consideration. Three types of cases follow.

Promise Revived after Statute of Limitations Has Passed
A statute of limitations is a law requiring a lawsuit to be filed within a specified period of years. For
example, in many states a contract claim must be sued on within six years; if the plaintiff waits longer
than that, the claim will be dismissed, regardless of its merits. When the time period set forth in the
statute of limitations has lapsed, the statute is said to have “run.” If a debtor renews a promise to pay or
acknowledges a debt after the running of a statute of limitations, then under the common law the promise
is binding, although there is no consideration in the usual sense. In many states, this promise or

Saylor URL: http://www.saylor.org/books

Saylor.org
394

acknowledgment must be in writing and signed by the debtor. Also, in many states, the courts will imply a
promise or acknowledgment if the debtor makes a partial payment after the statute has run.

Voidable Duties
Some promises that might otherwise serve as consideration are voidable by the promisor, for a variety of
reasons, including infancy, fraud, duress, or mistake. But a voidable contract does not automatically
become void, and if the promisor has not avoided the contract but instead thereafter renews his promise,
it is binding. For example, Mr. Melvin sells his bicycle to Seth, age thirteen. Seth promises to pay Mr.
Melvin one hundred dollars. Seth may repudiate the contract, but he does not. When he turns eighteen, he
renews his promise to pay the one hundred dollars. This promise is binding. (However, a promise made
up to the time he turned eighteen would not be binding, since he would still have been a minor.)

Promissory Estoppel
We examined the meaning of this forbidding phrase in Chapter 8 "Introduction to Contract Law" (recall
the English High Trees case). It represents another type of promise that the courts will enforce without
consideration. Simply stated, promissory estoppel means that the courts will stop the promisor from
claiming that there was no consideration. The doctrine of promissory estoppel is invoked in the interests
of justice when three conditions are met: (1) the promise is one that the promisor should reasonably
expect to induce the promisee to take action or forbear from taking action of a definite and substantial
character; (2) the action or forbearance is taken; and (3) injustice can be avoided only by enforcing the
promise. (The complete phraseology is “promissory estoppel with detrimental reliance.”)
Timko served on the board of trustees of a school. He recommended that the school purchase a building
for a substantial sum of money, and to induce the trustees to vote for the purchase, he promised to help
with the purchase and to pay at the end of five years the purchase price less the down payment. At the end
of four years, Timko died. The school sued his estate, which defended on the ground that there was no
consideration for the promise. Timko was promised or given nothing in return, and the purchase of the
building was of no direct benefit to him (which would have made the promise enforceable as a unilateral
contract). The court ruled that under the three-pronged promissory estoppel test, Timko’s estate was
liable.

[1]

Cases involving pledges of charitable contributions have long been troublesome to courts. Recognizing the
necessity to charitable institutions of such pledges, the courts have also been mindful that a mere pledge
Saylor URL: http://www.saylor.org/books

Saylor.org
395

of money to the general funds of a hospital, university, or similar institution does not usually induce
substantial action but is, rather, simply a promise without consideration. When the pledge does prompt a
charitable institution to act, promissory estoppel is available as a remedy. In about one-quarter of the
states, another doctrine is available for cases involving simple pledges: the “mutual promises” theory,
whereby the pledges of many individuals are taken as consideration for each other and are binding against
each promisor. This theory was not available to the plaintiff in Timko because his was the only promise.

Moral Obligation
The Restatement allows, under some circumstances, the enforcement of past-consideration contracts. It
provides as follows in Section 86, “Promise for Benefit Received”:
A promise made in recognition of a benefit previously received by the promisor from the
promisee is binding to the extent necessary to prevent injustice.
A promise is not binding under Subsection (1)
if the promisee conferred the benefit as a gift or for other reasons the promisor has not been
unjustly enriched; or
to the extent that its value is disproportionate to the benefit.

Promises Enforceable without Consideration by Statute
We have touched on several common-law exceptions to the consideration requirement. Some also are
provided by statute.

Under the UCC
The UCC permits one party to discharge, without consideration, a claim or right arising out of an alleged
breach of contract by the other party. This is accomplished by delivering to the other party a signed
written waiver or renunciation.

[2]

This provision applies to any contract governed by the UCC and is not

limited to the sales provisions of Article 2.
The UCC also permits a party to discharge the other side without consideration when there is no breach,
and it permits parties to modify their Article 2 contract without consideration.

[3]

The official comments to

the UCC section add the following: “However, modifications made thereunder must meet the test of good
faith imposed by this Act. The effective use of bad faith to escape performance on the original contract
Saylor URL: http://www.saylor.org/books

Saylor.org
396

terms is barred, and the extortion of a “modification” without legitimate commercial reason is ineffective
as a violation of the duty of good faith.”
Seller agrees to deliver a ton of coal within seven days. Buyer needs the coal sooner and asks Seller to
deliver within four days. Seller agrees. This promise is binding even though Seller received no additional
consideration beyond the purchase price for the additional duty agreed to (the duty to get the coal to
Buyer sooner than originally agreed). The UCC allows a merchant’s firm offer, signed, in writing, to bind
the merchant to keep the offer to buy or sell open without consideration.

[4]

This is the UCC’s equivalent of

a common-law option, which, as you recall, does require consideration.
Section 1-207 of the UCC allows a party a reservation of rights while performing a contract. This section
raises a difficult question when a debtor issues an in-full-payment check in payment of a disputed debt. As
noted earlier in this chapter, because under the common law the creditor’s acceptance of an in-fullpayment check in payment of a disputed debt constitutes an accord and satisfaction, the creditor cannot
collect an amount beyond the check. But what if the creditor, in cashing the check, reserves the right
(under Section 1-207) to sue for an amount beyond what the debtor is offering? The courts are split on the
issue: regarding the sale of goods governed by the UCC, some courts allow the creditor to sue for the
unpaid debt notwithstanding the check being marked “paid in full,” and others do not.

Bankruptcy
Bankruptcy is, of course, federal statutory law. The rule here regarding a promise to pay after the
obligation is discharged is similar to that governing statutes of limitations. Traditionally, a promise to
repay debts after a bankruptcy court has discharged them makes the debtor liable once again. This
traditional rule gives rise to potential abuse; after undergoing the rigors of bankruptcy, a debtor could be
badgered by creditors into reaffirmation, putting him in a worse position than before, since he must wait
six years before being allowed to avail himself of bankruptcy again.
The federal Bankruptcy Act includes certain procedural protections to ensure that the debtor knowingly
enters into a reaffirmation of his debt. Among its provisions, the law requires the debtor to have
reaffirmed the debt before the debtor is discharged in bankruptcy; he then has sixty days to rescind his
reaffirmation. If the bankrupt party is an individual, the law also requires that a court hearing be held at
which the consequences of his reaffirmation must be explained, and reaffirmation of certain consumer
debts is subject to court approval if the debtor is not represented by an attorney.
Saylor URL: http://www.saylor.org/books

Saylor.org
397

International Contracts
Contracts governed by the Convention on Contracts for the International Sale of Goods (as mentioned
in Chapter 8 "Introduction to Contract Law") do not require consideration to be binding.

KEY TAKEAWAY
There are some exceptions to the consideration requirement. At common law, past consideration doesn’t
count, but no consideration is necessary in these cases: where a promise barred by the statute of
limitations is revived, where a voidable duty is reaffirmed, where there has been detrimental reliance on a
promise (i.e., promissory estoppel), or where a court simply finds the promisor has a moral obligation to
keep the promise.
Under statutory law, the UCC has several exceptions to the consideration requirement. No consideration is
needed to revive a debt discharged in bankruptcy, and none is called for under the Convention on
Contracts for the International Sale of Goods.

1.

EXERCISES

Melba began work for Acme Company in 1975 as a filing clerk. Thirty years later she had risen to be
comptroller. At a thirty-year celebration party, her boss, Mr. Holder, said, “Melba, I hope you work here
for a long time, and you can retire at any time, but if you decide to retire, on account of your years of
good service, the company will pay you a monthly pension of $2,000.” Melba continued to work for
another two years, then retired. The company paid the pension for three years and then, in an economic
downturn, stopped. When Melba sued, the company claimed it was not obligated to her because the
pension was of past consideration. What will be the result?

2.

What theories are used to enforce charitable subscriptions?

3.

What are the elements necessary for the application of the doctrine of promissory estoppel?

4.

Under what circumstances does the Restatement employ moral obligation as a basis for enforcing an
otherwise unenforceable contract?

5.

Promises unenforceable because barred by bankruptcy or by the running of the statute of limitations can
be revived without further consideration. What do the two circumstances have in common?

Saylor URL: http://www.saylor.org/books

Saylor.org
398

6.

Under the UCC, when is no consideration required where it would be in equivalent situations at common
law?
7.

[1] Estate of Timko v. Oral Roberts Evangelistic Assn., 215 N.W.2d 750 (Mich. App. 1974).

8.

[2] Uniform Commercial Code, Section 1-107.

9.

[3] Uniform Commercial Code, Sections 2-209(4) and 2-209(1).

10. [4] Uniform Commercial Code, Section 2-205.

11.4 Cases

Consideration for an Option
Board of Control of Eastern Michigan University v. Burgess
206 N.W.2d 256 (Mich. 1973)
Burns, J.
On February 15, 1966, defendant signed a document which purported to grant to plaintiff a 60-day option
to purchase defendant’s home. That document, which was drafted by plaintiff’s agent, acknowledged
receipt by defendant of “One and no/100 ($1.00) Dollar and other valuable consideration.” Plaintiff
concedes that neither the one dollar nor any other consideration was ever paid or even tendered to
defendant. On April 14, 1966, plaintiff delivered to defendant written notice of its intention to exercise the
option. On the closing date defendant rejected plaintiff’s tender of the purchase price. Thereupon, plaintiff
commenced this action for specific performance.
At trial defendant claimed that the purported option was void for want of consideration, that any
underlying offer by defendant had been revoked prior to acceptance by plaintiff, and that the agreed
purchase price was the product of fraud and mutual mistake. The trial judge concluded that no fraud was
involved, and that any mutual mistake was not material. He also held that defendant’s acknowledgment of
receipt of consideration bars any subsequent contention to the contrary. Accordingly, the trial judge
entered judgment for plaintiff.
Options for the purchase of land, if based on valid consideration, are contracts which may be specifically
enforced. [Citations] Conversely, that which purports to be an option, but which is not based on valid
consideration, is not a contract and will not be enforced. [Citations] One dollar is valid consideration for
an option to purchase land, provided the dollar is paid or at least tendered. [Citations] In the instant case
defendant received no consideration for the purported option of February 15, 1966.
Saylor URL: http://www.saylor.org/books

Saylor.org
399

A written acknowledgment of receipt of consideration merely creates a rebuttable presumption that
consideration has, in fact, passed. Neither the parol evidence rule nor the doctrine of estoppel bars the
presentation of evidence to contradict any such acknowledgment. [Citation]
It is our opinion that the document signed by defendant on February 15, 1966, is not an enforceable
option, and that defendant is not barred from so asserting.
The trial court premised its holding to the contrary on Lawrence v. McCalmont…(1844). That case is
significantly distinguishable from the instant case. Mr. Justice Story held that ‘(t)he guarantor
acknowledged the receipt of one dollar, and is now estopped to deny it.’ However, in reliance upon the
guaranty substantial credit had been extended to the guarantor’s sons. The guarantor had received
everything she bargained for, save one dollar. In the instant case defendant claims that she never received
any of the consideration promised her.
That which purports to be an option for the purchase of land, but which is not based on valid
consideration, is a simple offer to sell the same land. [Citation] An option is a contract collateral to an
offer to sell whereby the offer is made irrevocable for a specified period. [Citation] Ordinarily, an offer is
revocable at the will of the offeror. Accordingly, a failure of consideration affects only the collateral
contract to keep the offer open, not the underlying offer.
A simple offer may be revoked for any reason or for no reason by the offeror at any time prior to its
acceptance by the offeree. [Citation] Thus, the question in this case becomes, ‘Did defendant effectively
revoke her offer to sell before plaintiff accepted that offer?’…
Defendant testified that within hours of signing the purported option she telephoned plaintiff’s agent and
informed him that she would not abide by the option unless the purchase price was increased. Defendant
also testified that when plaintiff’s agent delivered to her on April 14, 1966, plaintiff’s notice of its intention
to exercise the purported option, she told him that ‘the option was off’.
Plaintiff’s agent testified that defendant did not communicate to him any dissatisfaction until sometime in
July, 1966.
If defendant is telling the truth, she effectively revoked her offer several weeks before plaintiff accepted
that offer, and no contract of sale was created. If plaintiff’s agent is telling the truth, defendant’s offer was
still open when plaintiff accepted that offer, and an enforceable contract was created. The trial judge

Saylor URL: http://www.saylor.org/books

Saylor.org
400

thought it unnecessary to resolve this particular dispute. In light of our holding the dispute must be
resolved.
An appellate court cannot assess the credibility of witnesses. We have neither seen nor heard them testify.
[Citation] Accordingly, we remand this case to the trial court for additional findings of fact based on the
record already before the court.…
Reversed and remanded for proceedings consistent with this opinion. Costs to defendant.

CASE QUESTIONS

1.

Why did the lower court decide the option given by the defendant was valid?

2.

Why did the appeals court find the option invalid?

3.

The case was remanded. On retrial, how could the plaintiff (the university) still win?

4.

It was not disputed that the defendant signed the purported option. Is it right that she should get out of it
merely because she didn’t really get the $1.00?

Consideration: Preexisting Obligation
Denney v. Reppert
432 S.W.2d 647 (Ky. 1968)
R. L. Myre, Sr., Special Commissioner.
The sole question presented in this case is which of several claimants is entitled to an award for
information leading to the apprehension and conviction of certain bank robbers.…
On June 12th or 13th, 1963, three armed men entered the First State Bank, Eubank, Kentucky, and with a
display of arms and threats robbed the bank of over $30,000 [about $208,000 in 2010 dollars]. Later in
the day they were apprehended by State Policemen Garret Godby, Johnny Simms and Tilford Reppert,
placed under arrest, and the entire loot was recovered. Later all of the prisoners were convicted and
Garret Godby, Johnny Simms and Tilford Reppert appeared as witnesses at the trial.
The First State Bank of Eubank was a member of the Kentucky Bankers Association which provided and
advertised a reward of $500.00 for the arrest and conviction of each bank robber. Hence the outstanding
reward for the three bank robbers was $1,500.00 [about $11,000 in 2010 dollars]. Many became
claimants for the reward and the Kentucky State Bankers Association being unable to determine the
Saylor URL: http://www.saylor.org/books

Saylor.org
401

merits of the claims for the reward asked the circuit court to determine the merits of the various claims
and to adjudge who was entitled to receive the reward or share in it. All of the claimants were made
defendants in the action.
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum and Jewell
Snyder were employees of the First State Bank of Eubank and came out of the grueling situation with
great credit and glory. Each one of them deserves approbation and an accolade. They were vigilant in
disclosing to the public and the peace officers the details of the crime, and in describing the culprits, and
giving all the information that they possessed that would be useful in capturing the robbers. Undoubtedly,
they performed a great service. It is in the evidence that the claimant Murrell Denney was conspicuous
and energetic in his efforts to make known the robbery, to acquaint the officers as to the personal
appearance of the criminals, and to give other pertinent facts.
The first question for determination is whether the employees of the robbed bank are eligible to receive or
share in the reward. The great weight of authority answers in the negative. [Citation] states the rule
thusly:
‘To the general rule that, when a reward is offered to the general public for the performance of
some specified act, such reward may be claimed by any person who performs such act, is the
exception of agents, employees and public officials who are acting within the scope of their
employment or official duties. * * *.’…
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum, and Jewell
Snyder were employees of the First State Bank of Eubank. They were under duty to protect and conserve
the resources and moneys of the bank, and safeguard every interest of the institution furnishing them
employment. Each of these employees exhibited great courage, and cool bravery, in a time of stress and
danger. The community and the county have recompensed them in commendation, admiration and high
praise, and the world looks on them as heroes. But in making known the robbery and assisting in
acquainting the public and the officers with details of the crime and with identification of the robbers,
they performed a duty to the bank and the public, for which they cannot claim a reward.
The claims of Corbin Reynolds, Julia Reynolds, Alvie Reynolds and Gene Reynolds also must fail.
According to their statements they gave valuable information to the arresting officers. However, they did
not follow the procedure as set forth in the offer of reward in that they never filed a claim with the
Saylor URL: http://www.saylor.org/books

Saylor.org
402

Kentucky Bankers Association. It is well established that a claimant of a reward must comply with the
terms and conditions of the offer of reward. [Citation]
State Policemen Garret Godby, Johnny Simms and Tilford Reppert made the arrest of the bank robbers
and captured the stolen money. All participated in the prosecution. At the time of the arrest, it was the
duty of the state policemen to apprehend the criminals. Under the law they cannot claim or share in the
reward and they are interposing no claim to it.
This leaves the defendant, Tilford Reppert the sole eligible claimant. The record shows that at the time of
the arrest he was a deputy sheriff in Rockcastle County, but the arrest and recovery of the stolen money
took place in Pulaski County. He was out of his jurisdiction, and was thus under no legal duty to make the
arrest, and is thus eligible to claim and receive the reward. In [Citation] it was said:
‘It is * * * well established that a public officer with the authority of the law to make an arrest
may accept an offer of reward or compensation for acts or services performed outside of his
bailiwick or not within the scope of his official duties. * * *.’…
It is manifest from the record that Tilford Reppert is the only claimant qualified and eligible to receive the
reward. Therefore, it is the judgment of the circuit court that he is entitled to receive payment of the
$1,500.00 reward now deposited with the Clerk of this Court.
The judgment is affirmed.

CASE QUESTIONS

1.

Why did the Bankers Association put the resolution of this matter into the court’s hands?

2.

Several claimants came forward for the reward; only one person got it. What was the difference between
the person who got the reward and those who did not?

Consideration: Required for Contract Modification
Gross v. Diehl Specialties International, Inc.
776 S.W.2d 879 (Missouri Ct. App. 1989)
Smith, J.
Plaintiff appeals from a jury verdict and resultant judgment for defendant in a breach of employment
contract case.…
Saylor URL: http://www.saylor.org/books

Saylor.org
403

Plaintiff was employed under a fifteen year employment contract originally executed in 1977 between
plaintiff and defendant. Defendant, at that time called Dairy Specialties, Inc., was a company in the
business of formulating ingredients to produce non-dairy products for use by customers allergic to cow’s
milk. Plaintiff successfully formulated [Vitamite]…for that usage.
Thereafter, on August 24, 1977, plaintiff and defendant corporation entered into an employment contract
employing plaintiff as general manager of defendant for fifteen years. Compensation was established at
$14,400 annually plus cost of living increases. In addition, when 10% of defendant’s gross profits
exceeded the annual salary, plaintiff would receive an additional amount of compensation equal to the
difference between his compensation and 10% of the gross profits for such year. On top of that plaintiff
was to receive a royalty for the use of each of his inventions and formulae of 1% of the selling price of all of
the products produced by defendant using one or more of plaintiff’s inventions or formulae during the
term of the agreement. That amount was increased to 2% of the selling price following the term of the
agreement. The contract further provided that during the term of the agreement the inventions and
formulae would be owned equally by plaintiff and defendant and that following the term of the agreement
the ownership would revert to plaintiff. During the term of the agreement defendant had exclusive rights
to use of the inventions and formulae and after the term of agreement a non-exclusive right of use.
At the time of the execution of the contract, sales had risen from virtually nothing in 1976 to $750,000
annually from sales of Vitamite and a chocolate flavored product formulated by plaintiff called Chocolite.
[Dairy’s owner] was in declining health and in 1982 desired to sell his company. At that time yearly sales
were $7,500,000. [Owner] sold the company to the Diehl family enterprises for 3 million dollars.
Prior to sale Diehl insisted that a new contract between plaintiff and defendant be executed or Diehl
would substantially reduce the amount to be paid for [the company]. A new contract was executed August
24, 1982. It reduced the expressed term of the contract to 10 years, which provided the same expiration
date as the prior contract. It maintained the same base salary of $14,400 effective September 1982,
thereby eliminating any cost of living increases incurred since the original contract. The 10% of gross
profit provision remained the same. The new contract provided that plaintiff’s inventions and formula
were exclusively owned by defendant during the term of the contract and after its termination. The 1%
royalty during the term of the agreement remained the same, but no royalties were provided for after the
term of the agreement. No other changes were made in the agreement. Plaintiff received no compensation
Saylor URL: http://www.saylor.org/books

Saylor.org
404

for executing the new contract. He was not a party to the sale of the company by [Owner] and received
nothing tangible from that sale.
After the sale plaintiff was given the title and responsibilities of president of defendant with additional
duties but no additional compensation. In 1983 and 1984 the business of the company declined severely
and in October 1984, plaintiff’s employment with defendant was terminated by defendant. This suit
followed.…
We turn now to the court’s holding that the 1982 agreement was the operative contract. Plaintiff contends
this holding is erroneous because there existed no consideration for the 1982 agreement. We agree. A
modification of a contract constitutes the making of a new contract and such new contract must be
supported by consideration. [Citation] Where a contract has not been fully performed at the time of the
new agreement, the substitution of a new provision, resulting in a modification of the obligations
on both sides, for a provision in the old contract still unperformed is sufficient consideration for the new
contract. While consideration may consist of either a detriment to the promisee or a benefit to the
promisor, a promise to carry out an already existing contractual duty does not constitute consideration.
[Citation]
Under the 1982 contract defendant assumed no detriment it did not already have. The term of the
contract expired on the same date under both contracts. Defendant undertook no greater obligations than
it already had. Plaintiff on the other hand received less than he had under the original contract. His base
pay was reduced back to its amount in 1977 despite the provision in the 1977 contract for cost of living
adjustments. He lost his equal ownership in his formulae during the term of the agreement and his
exclusive ownership after the termination of the agreement. He lost all royalties after termination of the
agreement and the right to use and license the formulae subject to defendant’s right to non-exclusive use
upon payment of royalties. In exchange for nothing, defendant acquired exclusive ownership of the
formulae during and after the agreement, eliminated royalties after the agreement terminated, turned its
non-exclusive use after termination into exclusive use and control, and achieved a reduction in plaintiff’s
base salary. Defendant did no more than promise to carry out an already existing contractual duty. There
was no consideration for the 1982 agreement.
Defendant asserts that consideration flowed to plaintiff because the purchase of defendant by the Diehls
might not have occurred without the agreement and the purchase provided plaintiff with continued
Saylor URL: http://www.saylor.org/books

Saylor.org
405

employment and a financially viable employer. There is no evidence to support this contention. Plaintiff
had continued employment with the same employer under the 1977 agreement. Nothing in the 1982
agreement provided for any additional financial protection to plaintiff. The essence of defendant’s
position is that [the owner] received more from his sale of the company because of the new agreement
than he would have without it. We have difficulty converting [the owner’s] windfall into a benefit to
plaintiff.
[Remanded to determine how much plaintiff should receive.]

CASE QUESTIONS

1.

Why did the court determine that Plaintiff’s postemployment benefits should revert to those in his
original contract instead being limited to those in the modified contract?

2.

What argument did Defendant make as to why the terms of the modified contract should be valid?

11.5 Summary and Exercises
Summary

Most agreements—including contract modification at common law (but not under the Uniform
Commercial Code [UCC])—are not binding contracts in the absence of what the law terms
“consideration.” Consideration is usually defined as a “legal detriment”—an act, forbearance, or a
promise. The act can be the payment of money, the delivery of a service, or the transfer of title to property.
Consideration is a legal concept in that it centers on the giving up of a legal right or benefit.
An understanding of consideration is important in many commonplace situations, including those in
which (1) a debtor and a creditor enter into an accord that is later disputed, (2) a duty is preexisting, (3) a
promise is illusory, and (4) creditors agree to a composition.
Some promises are enforceable without consideration. These include certain promises under the UCC and
other circumstances, including (1) contracts barred by the statute of limitations, (2) promises by a
bankrupt to repay debts, and (3) situations in which justice will be served by invoking the doctrine of
promissory estoppel. Determining whether an agreement should be upheld despite the lack of
consideration, technically defined, calls for a diligent assessment of the factual circumstances.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
406

1.

Hornbuckle purchased equipment from Continental Gin (CG) for $6,300. However, after some of the
equipment proved defective, Hornbuckle sent CG a check for $4,000 marked “by endorsement this check
is accepted in full payment,” and CG endorsed and deposited the check. May CG force Hornbuckle to pay
the remaining $2,300? Why?

2.

Joseph Hoffman alleged that Red Owl Stores promised him that it would build a store building in Chilton,
Wisconsin, and stock it with merchandise for Hoffman to operate in return for Hoffman’s investment of
$18,000. The size, cost, design, and layout of the store building was not discussed, nor were the terms of
the lease as to rent, maintenance, and purchase options. Nevertheless, in reliance on Red Owl’s promise,
the Hoffmans sold their bakery and grocery store business, purchased the building site in Chilton, and
rented a residence there for the family. The deal was never consummated: a dispute arose, Red Owl did
not build the store, and it denied liability to Hoffman on the basis that its promise to him was too
indefinite with respect to all details for a contract to have resulted. Is Hoffman entitled to some relief? On
what theory?

3.

Raquel contracted to deliver one hundred widgets to Sam on December 15, for which he would pay
$4,000. On November 25, Sam called her and asked if she could deliver the widgets on December 5.
Raquel said she could, and she promised delivery on that day. Is her promise binding? Why?

4.

Richard promised to have Darlene’s deck awning constructed by July 10. On June 20, Darlene called him
and asked if he could get the job done by July 3, in time for Independence Day. Richard said he could, but
he failed to do so, and Darlene had to rent two canopies at some expense. Darlene claims that because
Richard breached his promise, he is liable for the cost of awning rental. Is she correct—was his promise
binding? Why?

5.

Seller agreed to deliver gasoline to Buyer at $3.15 per gallon over a period of one year. By the sixth
month, gasoline had increased in price over a dollar a gallon. Although Seller had gasoline available for
sale, he told Buyer the price would have to increase by that much or he would be unable to deliver. Buyer
agreed to the increase, but when billed, refused to pay the additional amount. Is Buyer bound by the
promise? Explain.

6.

Montbanks’s son, Charles, was seeking an account executive position with Dobbs, Smith & Fogarty, Inc., a
large brokerage firm. Charles was independent and wished no interference by his well-known father. The
firm, after several weeks’ deliberation, decided to hire Charles. They made him an offer on April 12, 2010,

Saylor URL: http://www.saylor.org/books

Saylor.org
407

and Charles accepted. Montbanks, unaware that his son had been hired and concerned that he might not
be, mailed a letter to Dobbs on April 13 in which he promised to give the brokerage firm $150,000 in
commission business if the firm would hire his son. The letter was received by Dobbs, and the firm wishes
to enforce it against Montbanks. May Dobbs enforce the promise? Why?
7.

In 1869, William E. Story promised his nephew, William E. Story II (then sixteen years old), $5,000 (about
$120,000 in today’s money) if “Willie” would abstain from drinking alcohol, smoking, swearing, and
playing cards or billiards for money until the nephew reached twenty-one years of age. All of these were
legally permissible activities for the teenager at that time in New York State. Willie accepted his uncle’s
promise and did refrain from the prohibited acts until he turned twenty-one. When the young man asked
for the money, his uncle wrote to him that he would honor the promise but would rather wait until Willie
was older before delivering the money, interest added on. Willie agreed. Subsequently, Willie assigned
the right to receive the money to one Hamer (Willie wanted the money sooner), and Story I died without
making any payment. The estate, administered by Franklin Sidway, refused to pay, asserting there was no
binding contract due to lack of consideration: the boy suffered no “detriment,” and the uncle got no
benefit. The trial court agreed with the estate, and the plaintiff appealed. Should the court on appeal
affirm or reverse? Explain.

8.

Harold Pearsall and Joe Alexander were friends for over twenty-five years. About twice a week, they
bought what they called a package: a half-pint of vodka, orange juice, two cups, and two lottery tickets.
They went to Alexander’s house to watch TV, drink screwdrivers, and scratch the lottery tickets. The two
had been sharing tickets and screwdrivers since the Washington, DC, lottery began. On the evening in
issue, Pearsall bought the package and asked Alexander, “Are you in on it?” Alexander said yes. Pearsall
asked for his half of the purchase price, but Alexander had no money. A few hours later, Alexander,
having come by some funds of his own, bought another package. He handed one ticket to Pearsall, and
they both scratched the tickets; Alexander’s was a $20,000 winner. When Pearsall asked for his share,
Alexander refused to give him anything. Are the necessary elements of offer, acceptance, and
consideration present here so as to support Pearsall’s assertion the parties had a contract?

9.

Defendant, Lee Taylor, had assaulted his wife, who took refuge in the house of Plaintiff, Harrington. The
next day, Taylor gained access to the house and began another assault upon his wife. Mrs. Taylor knocked
him down with an axe and was on the point of cutting his head open or decapitating him while he was

Saylor URL: http://www.saylor.org/books

Saylor.org
408

lying on the floor when Plaintiff intervened and caught the axe as it was descending. The blow intended
for Defendant fell upon Harrington’s hand, mutilating it badly, but saving Defendant’s life. Subsequently,
Defendant orally promised to pay Plaintiff her damages but, after paying a small sum, failed to pay
anything more. Is Harrington entitled to enforce Taylor’s entire promise?
10. White Sands Forest Products (Defendant) purchased logging equipment from Clark Corporation (Plaintiff)
under an installment contract that gave Plaintiff the right to repossess and resell the equipment if
Defendant defaulted on the contract. Defendant did default and agreed to deliver the equipment to
Plaintiff if Plaintiff would then discharge Defendant from further obligation. Plaintiff accepted delivery
and resold the equipment, but the sale left a deficiency (there was still money owing by Defendant).
Plaintiff then sued for the deficiency, and Defendant set up as a defense the accord and satisfaction. Is
the defense good?

1.

SELF-TEST QUESTIONS

Consideration
a.

can consist of a written acknowledgment of some benefit received, even if in fact the

benefit is not delivered
b.

cannot be nominal in amount

c.

is a bargained-for act, forbearance, or promise from the promisee

d.

is all of the above
An example of valid consideration is a promise

a.

by a seventeen-year-old to refrain from drinking alcohol
b.

to refrain from going to court

c.

to cook dinner if the promisor can get around to it

d.

to repay a friend for the four years of free legal advice he had provided
An unliquidated debt is a debt

a.

one is not able to pay
b.

not yet paid

c.

of uncertain amount

d.

that is unenforceable debt

Saylor URL: http://www.saylor.org/books

Saylor.org
409

The rule that if one party to a contract has not made a binding obligation, the other party is not
bound is called
a.

revocation
b.

mutuality of obligation

c.

accord and satisfaction

d.

estoppel
Examples of promises enforceable without consideration include

a.

an agreement modifying a sales contract

1.

c

2.

b

3.

c

4.

b

5.

d

b.

a promise to pay a debt after the statute of limitations has run

c.

a debtor’s promise to repay a debt that has been discharged in bankruptcy

d.

all of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
410

Chapter 12

Legality

LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The types of contracts (bargains) that are deemed illegal

2.

How courts deal with disputes concerning illegal contracts

3.

Under what circumstances courts will enforce otherwise illegal contracts

12.1 General Perspectives on Illegality

LEARNING OBJECTIVES

1.

Understand why courts refuse to enforce illegal agreements.

2.

Recognize the rationale behind exceptions to the rule.

We have discussed the requirements of mutual assent, real assent, and consideration. We now turn
to the fourth of the five requirements for a valid contract: the legality of the underlying bargain. The
basic rule is that courts will not enforce an illegal bargain. (The term illegal bargain is better
than illegal contract because a contract is by definition a legal agreement, but the latter terminology
prevails in common usage.) Why should this be? Why should the courts refuse to honor contracts
made privately by people who presumably know what they are doing—for example, a wager on the
World Series or a championship fight? Two reasons are usually given. One is that refusal to enforce
helps discourage unlawful behavior; the other is that honoring such contracts would demean the
judiciary. Are these reasons valid? Yes and no, in the opinion of one contracts scholar:
[D]enying relief to parties who have engaged in an illegal transaction…helps to effectuate the
public policy involved by discouraging the conduct that is disapproved. Mere denial of
contractual and quasi-contractual remedy [however] rarely has a substantial effect in
discouraging illegal conduct. A man who is hired to perform a murder is not in the least deterred
by the fact that the courts are not open to him to collect his fee. Such a man has other methods of
enforcement, and they are in fact more effective than legal process. The same is true in varying
degrees where less heinous forms of illegal conduct are involved. Even in the matter of usury it
Saylor URL: http://www.saylor.org/books

Saylor.org
411

was found that mere denial of enforcement was of little value in the effort to eliminate the loan
shark. And restraints of trade were not curbed to an appreciable extent until contracts in
restraint of trade were made criminal.
In most instances, then, the protection of the good name of the judicial institution must provide
the principal reason for the denial of a remedy to one who has trafficked in the forbidden. This is,
moreover, a very good reason. The first duty of an institution is to preserve itself, and if the
courts to any appreciable extent busied themselves with “justice among thieves,” the
community…would be shocked and the courts would be brought into disrepute.

[1]

Strictly enforced, the rule prohibiting courts from ordering the parties to honor illegal contracts is
harsh. It means that a promisee who has already performed under the contract can neither obtain
performance of the act for which he bargained nor recover the money he paid or the value of the
performance he made. The court will simply leave the parties where it finds them, meaning that one
of the parties will have received an uncompensated benefit.
Not surprisingly, the severity of the rule against enforcement has led courts to seek ways to moderate
its impact, chiefly by modifying it according to the principle of restitution. In general, restitution
requires that one who has conferred a benefit or suffered a loss should not unfairly be denied
compensation.
Pursuing this notion, the courts have created several exceptions to the general rule. Thus a party who
is excusably ignorant that his promise violates public policy and a party who is not equally in the
wrong may recover. Likewise, when a party “would otherwise suffer a forfeiture that is
disproportionate in relation to the contravention of public policy involved,” restitution will be
allowed. [2]Other exceptions exist when the party seeking restitution withdraws from the transaction
contemplated in the contract before the illegal purpose has been carried out and when “allowing the
claim would put an end to a continuing situation that is contrary to the public interest.” [3] An
example of the latter situation occurs when two bettors place money in the hands of a stakeholder. If
the wager is unlawful, the loser of the bet has the right to recover his money from the stakeholder
before it is paid out to the winner.
Though by and large courts enforce contracts without considering the worth or merits of the bargain
they incorporate, freedom of contract can conflict with other public policies. Tensions arise between
Saylor URL: http://www.saylor.org/books

Saylor.org
412

the desire to let people pursue their own ends and the belief that certain kinds of conduct should not
be encouraged. Thus a patient may agree to be treated by an herbalist, but state laws prohibit
medical care except by licensed physicians. Law and public policies against usury, gambling,
obstructing justice, bribery, corrupt influence, perjury, restraint of trade, impairment of domestic
relations, and fraud all significantly affect the authority and willingness of courts to enforce
contracts.
In this chapter, we will consider two types of illegality: (1) that which results from a bargain that
violates a statute and (2) that which the courts deem contrary to public policy, even though not
expressly set forth in statutes.

KEY TAKEAWAY

Courts refuse to enforce illegal bargains notwithstanding the basic concept of freedom to contract
because they do not wish to reward illegal behavior or sully themselves with adjudication of that which is
forbidden to undertake. However, fairness sometimes compels courts to make exceptions.

EXERCISES

1.

Why is illegal contract a contradiction in terms?

2.

Why do courts refuse to enforce contracts (or bargains) made by competent adults if the contracts harm
no third party but are illegal?
3.

[1] Harold C. Havighurst, review of Corbin on Contracts, by Arthur L. Corbin, Yale Law Journal 61 (1952):
1143, 1144–45.

4.

[2] Restatement (Second) of Contracts, Section 197(b).

5.

[3] Restatement (Second) of Contracts, Section 197(b).

12.2 Agreements in Violation of Statute

LEARNING OBJECTIVES

1.

Understand that various types of bargains may be made illegal by statute, including gambling, some
service-for-fee agreements involving unlicensed practitioners, and usury.

2.

Recognize that while gambling contracts are often illegal, some agreements that might appear to involve
gambling are not.

Saylor URL: http://www.saylor.org/books

Saylor.org
413

Overview
Any bargain that violates the criminal law—including statutes that govern extortion, robbery,
embezzlement, forgery, some gambling, licensing, and consumer credit transactions—is illegal. Thus
determining whether contracts are lawful may seem to be an easy enough task. Clearly, whenever the
statute itself explicitly forbids the making of the contract or the performance agreed upon, the bargain
(such as a contract to sell drugs) is unlawful. But when the statute does not expressly prohibit the making
of the contract, courts examine a number of factors, as discussed in Section 12.5.1 "Extension of Statutory
Illegality Based on Public Policy" involving the apparently innocent sale of a jewelry manufacturing firm
whose real business was making marijuana-smoking paraphernalia.

Types of Bargains Made Illegal by Statute
Gambling Contracts
All states have regulations affecting gambling (wagering) contracts because gambling tends to be an
antiutilitarian activity most attractive to those who can least afford it, because gambling tends to reinforce
fatalistic mind-sets fundamentally incompatible with capitalism and democracy, because gambling can be
addictive, and because gambling inevitably attracts criminal elements lured by readily available money.
With the spread of antitax enthusiasms over the last thirty-some years, however, some kinds of gambling
have been legalized and regulated, including state-sponsored lotteries. Gambling is betting on an outcome
of an event over which the bettors have no control where the purpose is to play with the risk.
But because the outcome is contingent on events that lie outside the power of the parties to control does
not transform a bargain into a wager. For example, if a gardener agrees to care for the grounds of a
septuagenarian for life in return for an advance payment of $10,000, the uncertainty of the date of the
landowner’s death does not make the deal a wager. The parties have struck a bargain that accurately
assesses, to the satisfaction of each, the risks of the contingency in question. Likewise, the fact that an
agreement is phrased in the form of a wager does not make it one. Thus a father says to his daughter, “I’ll
bet you can’t get an A in organic chemistry. If you do, I’ll give you $50.” This is a unilateral contract, the
consideration to the father being the daughter’s achieving a good grade, a matter over which she has
complete control.
Saylor URL: http://www.saylor.org/books

Saylor.org
414

Despite the general rule against enforcing wagers, there are exceptions, most statutory but some rooted in
the common law. The common law permits the sale or purchase of securities: Sally invests $6,000 in
stock in Acme Company, hoping the stock will increase in value, though she has no control over the firm’s
management. It is not called gambling; it is considered respectable risk taking in the capitalist system, or
“entrepreneurialism.” (It really is gambling, though, similar to horse-race gambling.) But because there
are speculative elements to some agreements, they are subject to state and federal regulation.
Insurance contracts are also speculative, but unless one party has no insurable interest (a concern for the
person or thing insured) in the insured, the contract is not a wager. Thus if you took out a life insurance
contract on the life of someone whose name you picked out of the phone book, the agreement would be
void because you and the insurance company would have been gambling on a contingent event. (You bet
that the person would die within the term of the policy, the insurance company that she would not.) If,
however, you insure your spouse, your business partner, or your home, the contingency does not make the
policy a wagering agreement because you will have suffered a direct loss should it occur, and the
agreement, while compensating for a possible loss, does not create a new risk just for the “game.”

Sunday Contracts
At common law, contracts entered into on Sundays, as well as other commercial activities, were valid and
enforceable. But a separate, religious tradition that traces to the Second Commandment frowned on work
performed on “the Lord’s Day.” In 1781 a New Haven city ordinance banning Sunday work was printed on
blue paper, and since that time such laws have been known as blue laws. The first statewide blue law was
enacted in the United States in 1788; it prohibited travel, work, sports and amusements, and the carrying
on of any business or occupation on Sundays. The only exceptions in most states throughout most of the
nineteenth century were mutual promises to marry and contracts of necessity or charity. As the Puritan
fervor wore off, and citizens were, more and more, importuned to consider themselves “consumers” in a
capitalistic economic system, the laws have faded in importance and are mostly repealed, moribund, or
unenforced. Washington State, up until 2008, completely prohibited hard alcohol sales on Sunday, and all
liquor stores were closed, but subsequently the state—desperate for tax revenue—relaxed the prohibition.

Usury
A usury statute is one that sets the maximum allowable interest that may be charged on a loan; usury is
charging illegal interest rates. Formerly, such statutes were a matter of real importance because the
Saylor URL: http://www.saylor.org/books

Saylor.org
415

penalty levied on the lender—ranging from forfeiture of the interest, or of both the principal and the
interest, or of some part of the principal—was significant. But usury laws, like Sunday contract laws, have
been relaxed to accommodate an ever-more-frenzied consumer society. There are a number of
transactions to which the laws do not apply, varying by state: small consumer loans, pawn shop loans,
payday loans, and corporate loans. In Marquette v. First Omaha Service Corp., the Supreme Court ruled
that a national bank could charge the highest interest rate allowed in its home state to customers living
anywhere in the United States, including states with restrictive interest caps.

[1]

Thus it was that in 1980

Citibank moved its credit card headquarters from cosmopolitan New York City to the somewhat less
cosmopolitan Sioux Falls, South Dakota. South Dakota had recently abolished its usury laws, and so, as
far as credit-card interest rates, the sky was the limit. That appealed to Citibank and a number of other
financial institutions, and to the state: it became a major player in the US financial industry, garnering
many jobs.

[2]

Licensing Statutes
To practice most professions and carry on the trade of an increasing number of occupations, states require
that providers of services possess licenses—hairdressers, doctors, plumbers, real estate brokers, and egg
inspectors are among those on a long list. As sometimes happens, though, a person may contract for the
services of one who is unlicensed either because he is unqualified and carrying on his business without a
license or because for technical reasons (e.g., forgetting to mail in the license renewal application) he does
not possess a license at the moment. Robin calls Paul, a plumber, to install the pipes for her new kitchen.
Paul, who has no license, puts in all the pipes and asks to be paid. Having discovered that Paul is
unlicensed, Robin refuses to pay. May Paul collect?
To answer the question, a three-step analysis is necessary. First, is a license required? Some occupations
may be performed without a license (e.g., lawn mowing). Others may be performed with or without
certain credentials, the difference lying in what the professional may tell the public. (For instance, an
accountant need not be a certified public accountant to carry on most accounting functions.) Let us
assume that the state requires everyone who does any sort of plumbing for pay to have a valid license.
The second step is to determine whether the licensing statute explicitly bars recovery by someone who has
performed work while unlicensed. Some do; many others contain no specific provision on the point.
Statutes that do bar recovery must of course govern the courts when they are presented with the question.
Saylor URL: http://www.saylor.org/books

Saylor.org
416

If the statute is silent, courts must, in the third step of the analysis, distinguish between “regulatory” and
“revenue” licenses. A regulatory license is intended to protect the public health, safety, and welfare. To
obtain these licenses, the practitioner of the art must generally demonstrate his or her abilities by taking
some sort of examination, like the bar exam for lawyers or the medical boards for doctors. A plumber’s or
electrician’s licensing requirement might fall into this category. A revenue license generally requires no
such examination and is imposed for the sake of raising revenue and to ensure that practitioners register
their address so they can be found if a disgruntled client wants to serve them legal papers for a lawsuit.
Some revenue licenses, in addition to requiring registration, require practitioners to demonstrate that
they have insurance. A license to deliver milk, open to anyone who applies and pays the fee, would be an
example of a revenue license. (In some states, plumbing licenses are for revenue purposes only.)
Generally speaking, failure to hold a regulatory license bars recovery, but the absence of a revenue or
registration license does not—the person may obtain the license and then move to recover. See Section
12.5.2 "Unlicensed Practitioner Cannot Collect Fee" for an example of a situation in which the state statute
demands practitioners be licensed.

KEY TAKEAWAY

Gambling, interest rates, and Sunday contracts are among the types of contracts that have, variously, been
subject to legislative illegality. Laws may require certain persons to have licenses in order to practice a
trade or profession. Whether an unlicensed person is barred from recovering a fee for service depends on
the language of the statute and the purpose of the requirement: if it is a mere revenue-raising or
registration statute, recovery will often be allowed. If the practitioner is required to prove competency, no
recovery is possible for an unlicensed person.

EXERCISES

1.

List the typical kinds of contracts made illegal by statute.

2.

Why are some practitioners completely prohibited from collecting a fee for service if they don’t have a
license, and others allowed to collect the fee after they get the license?

3.

If no competency test is required, why do some statutes require the practitioner to be licensed?
4.

[1] Marquette v. First Omaha Service Corp., 439 US 299 (1978).

5.

[2] See Thomas M. Reardon, “T. M. Reardon’s first-hand account of Citibank’s move to South
Dakota,” NorthWestern Financial Review, September 15, 2004, accessed March 1,

Saylor URL: http://www.saylor.org/books

Saylor.org
417

2011, http://www.allbusiness.com/finance-insurance/1022315-1.html. Mr. Reardon was a member of the
South Dakota Bankers’ Association.

12.3 Bargains Made Illegal by Common Law
LEARNING OBJECTIVE

1.

Understand what contracts or bargains have been declared illegal by courts.

Overview
Public policy is expressed by courts as well as legislatures. In determining whether to enforce a contract
where there is no legislative dictate, courts must ordinarily balance the interests at stake. To strike the
proper balance, courts must weigh the parties’ expectations, the forfeitures that would result from denial
of enforcement, and the public interest favoring enforcement against these factors: the strength of the
policy, whether denying enforcement will further the policy, the seriousness and deliberateness of the
violation, and how direct the connection is between the misconduct and the contractual term to be
enforced.

[1]

Types of Bargains Made Illegal by Common Law
Common-Law Restraint of Trade
One of the oldest public policies evolved by courts is the common-law prohibition against restraint of
trade. From the early days of industrialism, the courts took a dim view of ostensible competitors who
agreed among themselves to fix prices or not to sell in each other’s territories. Since 1890, with the
enactment of the Sherman Act, the law of restraint of trade has been absorbed by federal and state
antitrust statutes. But the common-law prohibition still exists. Though today it is concerned almost
exclusively with promises not to compete in sales of businesses and employment contracts, it can arise in
other settings. For example, George’s promise to Arthur never to sell the parcel of land that Arthur is
selling to him is void because it unreasonably restrains trade in the land.

Saylor URL: http://www.saylor.org/books

Saylor.org
418

The general rule is one of reason: not every restraint of trade is unlawful; only unreasonable ones are. As
the Restatement puts it, “Every promise that relates to business dealings or to a professional or other
gainful occupation operates as a restraint in the sense that it restricts the promisor’s future activity. Such
a promise is not, however, unenforceable, unless the restraint that it imposes is unreasonably detrimental
to the smooth operation of a freely competitive private economy.”

[2]

An agreement that restrains trade

will be construed as unreasonable unless it is ancillary to a legitimate business interest and is no greater
than necessary to protect the legitimate interest. Restraint-of-trade cases usually arise in two settings: (1)
the sale of a business and an attendant agreement not to compete with the purchasers and (2) an
employee’s agreement not to compete with the employer should the employee leave for any reason.

Sale of a Business
A first common area where a restraint-of-trade issue may arise is with the sale of a business. Regina sells
her lingerie store to Victoria and promises not to establish a competing store in town for one year. Since
Victoria is purchasing Regina’s goodwill (the fact that customers are used to shopping at her store), as
well as her building and inventory, there is clearly a property interest to be protected. And the
geographical limitation (“in town”) is reasonable if that is where the store does business. But if Regina had
agreed not to engage in any business in town, or to wait ten years before opening up a new store, or not to
open up a new store anywhere within one hundred miles of town, she could avoid the noncompetition
terms of the contract because the restraint in each case (nature, duration, and geographic area of
restraint) would have been broader than necessary to protect Victoria’s interest. Whether the courts will
uphold an agreement not to compete depends on all the circumstances of the particular case, as the
Connecticut barber in discovered.

Employment Noncompete Agreements
A second common restraint-of-trade issue arises with regard to noncompete agreements in employment
contracts. As a condition of employment by the research division of a market research firm, Bruce, a
product analyst, is required to sign an agreement in which he promises, for a period of one year after
leaving the company, not to “engage, directly or indirectly, in any business competing with the company
and located within fifty miles of the company’s main offices.” The principal reason recited in the
agreement for this covenant not to compete is that by virtue of the employment, Bruce will come to learn a
variety of internal secrets, including client lists, trade or business secrets, reports, confidential business
Saylor URL: http://www.saylor.org/books

Saylor.org
419

discussions, ongoing research, publications, computer programs, and related papers. Is this agreement a
lawful restraint of trade?
Here both the property interest of the employer and the extent of the restraint are issues. Certainly an
employer has an important competitive interest in seeing that company information not walk out the door
with former employees. Nevertheless, a promise by an employee not to compete with his or her former
employer is scrutinized carefully by the courts, and an injunction (an order directing a person to stop
doing what he or she should not do) will be issued cautiously, partly because the prospective employee is
usually confronted with a contract of adhesion (take it or leave it) and is in a weak bargaining position
compared to the employer, and partly because an injunction might cause the employee’s unemployment.
Many courts are not enthusiastic about employment noncompete agreements. The California Business
and Professions Code provides that “every contract by which anyone is restrained from engaging in a
lawful profession, trade, or business of any kind is to that extent void.”

[3]

As a result of the statute, and to

promote entrepreneurial robustness, California courts typically interpret the statute broadly and refuse to
enforce noncompete agreements. Other states are less stingy, and employers have attempted to avoid the
strictures of no-enforcement state rulings by providing that their employment contracts will be
interpreted according to the law of a state where noncompetes are favorably viewed.
If a covenant not to compete is ruled unlawful, the courts can pursue one of three courses by way of
remedy. A court can refuse to enforce the entire covenant, freeing the employee to compete thenceforth.
The court could delete from the agreement only that part that is unreasonable and enforce the remainder
(the “blue pencil” rule). In some states, the courts have moved away from this rule and have actually taken
to rewriting the objectionable clause themselves. Since the parties intended that there be some form of
restriction on competition, a reasonable modification would achieve a more just result.

[4]

Unconscionable Contracts
Courts may refuse to enforce unconscionable contracts, those that are very one-sided, unfair, the product
of unequal bargaining power, or oppressive; a court may find the contract divisible and enforce only the
parts that are not unconscionable.
The common-law rule is reflected in Section 208 of the Restatement: “If a contract or term thereof is
unconscionable at the time the contract is made a court may refuse to enforce the contract, or may enforce

Saylor URL: http://www.saylor.org/books

Saylor.org
420

the remainder of the contract without the unconscionable term, or may so limit the application of any
unconscionable term as to avoid any unconscionable result.”
And the Uniform Commercial Code (UCC) (again, of course, a statute, not common law) provides a
similar rule in Section 2-302(1): “If the court as a matter of law finds the contract or any clause of the
contract to have been unconscionable at the time it was made the court may refuse to enforce the contract,
or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the
application of any unconscionable clause as to avoid any unconscionable result.”
Unconscionable is not defined in the Restatement or the UCC, but cases have given gloss to the meaning,
as in , Williams v. Walker-Thomas Furniture Co., a well-known early interpretation of the section by the
DC Court of Appeals.
Unconscionability may arise procedurally or substantively. A term is procedurally unconscionable if it is
imposed upon the “weaker” party because of fine or inconspicuous print, unexpected placement in the
contract, lack of opportunity to read the term, lack of education or sophistication that precludes
understanding, or lack of equality of bargaining power. Substantive unconscionability arises where the
affected terms are oppressive and harsh, where the term deprives a party of any real remedy for breach.
Most often—but not always—courts find unconscionable contracts in the context of consumer transactions
rather than commercial transactions. In the latter case, the assumption is that the parties tend to be
sophisticated businesspeople able to look out for their own contract interests.

Exculpatory Clauses
The courts have long held that public policy disfavors attempts to contract out of tort
liability. Exculpatory clauses that exempt one party from tort liability to the other for harm caused
intentionally or recklessly are unenforceable without exception. A contract provision that exempts a party
from tort liability for negligence is unenforceable under two general circumstances: (1) when it “exempts
an employer from liability to an employee for injury in the course of his employment” or (2) when it
exempts one charged with a duty of public service and who is receiving compensation from liability to one
to whom the duty is owed.

[5]

Contract terms with offensive exculpatory clauses may be considered

somewhat akin to unconscionability.
Put shortly, exculpatory clauses are OK if they are reasonable. Put not so shortly, exculpatory clauses will
generally be held valid if (1) the agreement does not involve a business generally thought suitable for
Saylor URL: http://www.saylor.org/books

Saylor.org
421

public regulation (a twenty-kilometer bicycle race, for example, is probably not one thought generally
suitable for public regulation, whereas a bus line is); (2) the party seeking exculpation is not performing a
business of great importance to the public or of practical necessity for some members of the public; (3) the
party does not purport to be performing the service to just anybody who comes along (unlike the bus
line); (4) the parties are dealing at arms’ length, able to bargain about the contract; (5) the person or
property of the purchaser is not placed under control of the seller, subject to his or his agent’s
carelessness; or (6) the clause is conspicuous and clear.

[6]

Obstructing the Administration of Justice or Violating a Public Duty
It is well established under common law that contracts that would interfere with the administration of
justice or that call upon a public official to violate a public duty are void and unenforceable. Examples of
such contracts are numerous: to conceal or compound a crime, to pay for the testimony of a witness in
court contingent on the court’s ruling, to suppress evidence by paying a witness to leave the state, or to
destroy documents. Thus, in an unedifying case in Arkansas, a gambler sued a circuit court judge to
recover $1,675 allegedly paid to the judge as protection money, and the Arkansas Supreme Court affirmed
the dismissal of the suit, holding, “The law will not aid either party to the alleged illegal and void
contract…‘but will leave them where it finds them, if they have been equally cognizant of the
illegality.’”

[7]

Also in this category are bribes, agreements to obstruct or delay justice (jury tampering,

abuse of the legal process), and the like.

Family Relations
Another broad area in which public policy intrudes on private contractual arrangements is that of
undertakings between couples, either prior to or during marriage. Marriage is quintessentially a
relationship defined by law, and individuals have limited ability to change its scope through legally
enforceable contracts. Moreover, marriage is an institution that public policy favors, and agreements that
unreasonably restrain marriage are void. Thus a father’s promise to pay his twenty-one-year-old daughter
$100,000 if she refrains from marrying for ten years would be unenforceable. However, a promise in a
postnuptial (after marriage) agreement that if the husband predeceases the wife, he will provide his wife
with a fixed income for as long as she remains unmarried is valid because the offer of support is related to
the need. (Upon remarriage, the need would presumably be less pressing.) Property settlements before,
during, or upon the breakup of a marriage are generally enforceable, since property is not considered to
Saylor URL: http://www.saylor.org/books

Saylor.org
422

be an essential incident of marriage. But agreements in the form of property arrangements that tend to be
detrimental to marriage are void—for example, a prenuptial (premarital) contract in which the wife-to-be
agrees on demand of the husband-to-be to leave the marriage and renounce any claims upon the
husband-to-be at any time in the future in return for which he will pay her $100,000. Separation
agreements are not considered detrimental to marriage as long as they are entered after or in
contemplation of immediate separation; but a separation agreement must be “fair” under the
circumstances, and judges may review them upon challenge. Similarly, child custody agreements are not
left to the whim of the parents but must be consistent with the best interest of the child, and the courts
retain the power to examine this question.
The types of contracts or bargains that might be found illegal are innumerable, limited only by the
ingenuity of those who seek to overreach.

KEY TAKEAWAY

Courts will not enforce contracts that are, broadly speaking, contrary to public policy. These include some
noncompete agreements, exculpatory clauses, unconscionable bargains, contracts to obstruct the public
process or justice, and contracts interfering with family relations.

EXERCISES

1.

Why are employment noncompete agreements viewed less favorably than sale-of-business noncompete
agreements?

2.

Can a person by contract exculpate herself from liability for gross negligence? For ordinary negligence?

3.

A parking lot agreement says the parking lot is “not responsible for loss of contents or damage to the
vehicle.” Is that acceptable? Explain.

4.

A valet parking lot agreement—where the car owner gives the keys to the attendant who parks the car—
has the same language as that for the lot in Exercise 3. Is that acceptable? Explain.
5.

[1] Restatement (Second) of Contracts, Section 178.

6.

[2] Restatement (Second) of Contracts, Section 186(a).

7.

[3] California Business and Professions Code, Section 16600.

8.

[4] Raimondo v. Van Vlerah, 325 N.E.2d 544 (Ohio 1975).

9.

[5] Restatement (Second) of Contracts, Section 195.

10. [6] Henrioulle v. Marin Ventures, Inc., 573 P.2d 465 (Calif. 1978).
Saylor URL: http://www.saylor.org/books

Saylor.org
423

11. [7] Womack v. Maner, 301 S.W.2d 438 (Ark. 1957).

12.4 Effect of Illegality and Exceptions

LEARNING OBJECTIVES

1.

Recognize that courts will not enforce illegal bargains.

2.

Know that there are exceptions to that rule.

Effect of Illegality
The general rule is this: courts will not enforce illegal bargains. The parties are left where the court found
them, and no relief is granted: it’s a hands-off policy. The illegal agreement is void, and that a wrongdoer
has benefited to the other’s detriment does not matter.
For example, suppose a specialty contractor, statutorily required to have a license, constructs a waterslide
for Plaintiff, when the contractor knew or should have known he was unlicensed. Plaintiff discovers the
impropriety and refuses to pay the contractor $80,000 remaining on the deal. The contractor will not get
paid.

[1]

In another example, a man held himself out to be an architect in a jurisdiction requiring that

architects pass a test to be licensed. He was paid $80,000 to design a house costing $900,000. The
project was late and over budget, and the building violated relevant easement building-code rules. The
unlicensed architect was not allowed to keep his fee.

[2]

Exceptions
As always in the law, there are exceptions. Of relevance here are situations where a court might permit
one party to recover: party withdrawing before performance, party protected by statute, party not equally
at fault, excusable ignorance, and partial illegality.

Party Withdrawing before Performance
Samantha and Carlene agree to bet on a soccer game and deliver their money to the stakeholder.
Subsequently, but before the payout, Carlene decides she wants out; she can get her money from the
stakeholder. Ralph hires Jacob for $5,000 to arrange a bribe of a juror. Ralph has a change of heart; he
can get his money from Jacob.

Party Protected by Statute
An airline pilot, forbidden by federal law from working overtime, nevertheless does so; she would be
entitled to payment for the overtime worked. Securities laws forbid the sale or purchase of unregistered
Saylor URL: http://www.saylor.org/books

Saylor.org
424

offerings—such a contract is illegal; the statute allows the purchaser rescission (return of the money paid).
An attorney (apparently unwittingly) charged his client beyond what the statute allowed for procuring for
the client a government pension; the pensioner could get the excess from the attorney.

Party Not Equally at Fault
One party induces another to make an illegal contract by undue influence, fraud, or duress; the victim can
recover the consideration conveyed to the miscreant if possible.

Excusable Ignorance
A woman agrees to marry a man not knowing that he is already married; bigamy is illegal, the marriage is
void, and she may sue him for damages. A laborer is hired to move sealed crates, which contain
marijuana; it is illegal to ship, sell, or use marijuana, but the laborer is allowed payment for his services.

Partial Illegality
A six-page employment contract contains two paragraphs of an illegal noncompete agreement. The illegal
part is thrown out, but the legal parts are enforceable.

KEY TAKEAWAY

There are a number of exceptions to the general rule that courts give no relief to either party to an illegal
contract. The rule may be relaxed in cases where justice would be better served than by following the
stricture of hands off.

EXERCISES

1.

When, in general, will a court allow a party relief from an illegal contract (or bargain)?

2.

A and B engage in a game of high-stakes poker under circumstances making the game illegal in the
jurisdiction. A owes B $5,000 when A loses. When A does not pay, B sues. Does B get the money? What if
A had paid B the $5,000 and then sued to get it back?
3.

[1] Pacific Custom Pools, Inc. v. Turner Construction, 94 Cal. Rptr. 2d 756 (Calif. 2000).

4.

[2] Ransburg v. Haase, 586 N.E. 2d 1295 (Ill. Ct. App. 1992).

12.5 Cases

Extension of Statutory Illegality Based on Public Policy
Bovard v. American Horse Enterprises
247 Cal. Rptr. 340 (Calif. 1988)

Saylor URL: http://www.saylor.org/books

Saylor.org
425

[Bovard sued Ralph and American Horse Enterprises (a corporation) to recover on promissory
notes that were signed when Ralph purchased the corporation, ostensibly a jewelry-making
business. The trial court dismissed Bovard’s complaint.]
Puglia, J.
The court found that the corporation predominantly produced paraphernalia used to smoke marijuana
[roach clips and bongs] and was not engaged significantly in jewelry production, and that Bovard had
recovered the corporate machinery through self-help [i.e., he had repossessed it]. The parties do not
challenge these findings. The court acknowledged that the manufacture of drug paraphernalia was not
itself illegal in 1978 when Bovard and Ralph contracted for the sale of American Horse Enterprises, Inc.
However, the court concluded a public policy against the manufacture of drug paraphernalia was implicit
in the statute making the possession, use and transfer of marijuana unlawful. The trial court held the
consideration for the contract was contrary to the policy of express law, and the contract was therefore
illegal and void. Finally, the court found the parties were in pari delicto [equally at fault] and thus with
respect to their contractual dispute should be left as the court found them.
The trial court concluded the consideration for the contract was contrary to the policy of the law as
expressed in the statute prohibiting the possession, use and transfer of marijuana. Whether a contract is
contrary to public policy is a question of law to be determined from the circumstances of the particular
case. Here, the critical facts are not in dispute. Whenever a court becomes aware that a contract is illegal,
it has a duty to refrain from entertaining an action to enforce the contract. Furthermore the court will not
permit the parties to maintain an action to settle or compromise a claim based on an illegal contract.…
[There are several] factors to consider in analyzing whether a contract violates public policy: “Before
labeling a contract as being contrary to public policy, courts must carefully inquire into the nature of the
conduct, the extent of public harm which may be involved, and the moral quality of the conduct of the
parties in light of the prevailing standards of the community [Citations]”
These factors are more comprehensively set out in the Restatement Second of Contracts section 178:
(1) A promise or other term of an agreement is unenforceable on grounds of public policy if
legislation provides that it is unenforceable or the interest in its enforcement is clearly
outweighed in the circumstances by a public policy against the enforcement of such terms.
(2) In weighing the interest in the enforcement of a term, account is taken of
Saylor URL: http://www.saylor.org/books

Saylor.org
426

(a) the parties’ justified expectations,
(b) any forfeiture that would result if enforcement were denied, and
(c) any special public interest in the enforcement of the particular term.
(3) In weighing a public policy against enforcement of a term, account is taken of
(a) the strength of that policy as manifested by legislation or judicial decisions,
(b) the likelihood that a refusal to enforce the term will further that policy,
(c) the seriousness of any misconduct involved and the extent to which it was deliberate, and
(d) the directness of the connection between that misconduct and the term.
Applying the Restatement test to the present circumstances, we conclude the interest in enforcing this
contract is very tenuous. Neither party was reasonably justified in expecting the government would not
eventually act to geld American Horse Enterprises, a business harnessed to the production of
paraphernalia used to facilitate the use of an illegal drug. Moreover, although voidance of the contract
imposed a forfeiture on Bovard, he did recover the corporate machinery, the only assets of the business
which could be used for lawful purposes, i.e., to manufacture jewelry. Thus, the forfeiture was
significantly mitigated if not negligible. Finally, there is no special public interest in the enforcement of
this contract, only the general interest in preventing a party to a contract from avoiding a debt.
On the other hand, the Restatement factors favoring a public policy against enforcement of this contract
are very strong. As we have explained, the public policy against manufacturing paraphernalia to facilitate
the use of marijuana is strongly implied in the statutory prohibition against the possession, use, etc., of
marijuana, a prohibition which dates back at least to 1929.…Obviously, refusal to enforce the instant
contract will further that public policy not only in the present circumstances but by serving notice on
manufacturers of drug paraphernalia that they may not resort to the judicial system to protect or advance
their business interests. Moreover, it is immaterial that the business conducted by American Horse
Enterprises was not expressly prohibited by law when Bovard and Ralph made their agreement since both
parties knew that the corporation’s products would be used primarily for purposes which were expressly
illegal. We conclude the trial court correctly declared the contract contrary to the policy of express law and
therefore illegal and void.

1.

CASE QUESTIONS

Why did the court think it was significant that Bovard had repossessed the jewelry-making equipment?

Saylor URL: http://www.saylor.org/books

Saylor.org
427

2.

What did Bovard want in this case?

3.

If it was not illegal to make bongs and roach clips, why did the court determine that this contract should
not be enforced?

Unlicensed Practitioner Cannot Collect Fee
Venturi & Company v. Pacific Malibu Development Corp.
172 Cal.App.4th 1417 (Calif. Ct. App. 2009)
Rubin, J.
In June 2003, plaintiff Venturi & Company LLC and defendant Pacific Malibu Development Corp. entered
into a contract involving development of a high-end resort on undeveloped property on the Bahamian
island of Little Exuma. Under the contract, plaintiff agreed to serve as a financial advisor and find
financing for the Little Exuma project.…[P]laintiff was entitled to some payment under the contract even
if plaintiff did not secure financing for the project [called a success fee].
After signing the contract, plaintiff contacted more than 60 potential sources of financing for the
project.…[I]n the end, defendants did not receive financing from any source that plaintiff had identified.
Defendants terminated the contract in January 2005. Two months earlier, however, defendants had
signed a [financing agreement] with the Talisker Group. Plaintiff was not involved in defendants’
negotiations with the Talisker Group.…Nevertheless, plaintiff claimed the contract’s provision for a
success fee entitled plaintiff to compensation following the [agreement]. When defendants refused to pay
plaintiff’s fee, plaintiff sued defendants for the fee and for the reasonable value of plaintiff’s services.
Defendants moved for summary judgment. They argued plaintiff had provided the services of a real estate
broker by soliciting financing for the Little Exuma project yet did not have a broker’s license. Thus,
defendants asserted…the Business and Professions Code barred plaintiff from receiving any compensation
as an unlicensed broker.…Plaintiff opposed summary judgment. It argued that one of its managing
principals, Jane Venturi, had a real estate sales license and was employed by a real estate broker (whom
plaintiff did not identify) when defendants had signed their term sheet with the Talisker Group, the
document that triggered plaintiff’s right to a fee.

Saylor URL: http://www.saylor.org/books

Saylor.org
428

The court entered summary judgment for defendants. The court found plaintiff had acted as a real estate
broker when working on the Little Exuma project. The court pointed, however, to plaintiff’s lack of
evidence that Jane Venturi’s unnamed broker had employed or authorized her to work on the
project.…[Summary judgment was issued in favor of defendants, denying plaintiff any recovery.] This
appeal followed.
The court correctly ruled plaintiff could not receive compensation for providing real estate broker services
to defendants because plaintiff was not a licensed broker. (Section 11136 [broker’s license required to
collect compensation for broker services].) But decisions such as Lindenstadt[Citation] establish that the
court erred in denying plaintiff compensation to the extent plaintiff’s services were not those of a real
estate broker. In Lindenstadt, the parties entered into 25 to 30 written agreements in which the plaintiff
promised to help the defendant find businesses for possible acquisition. After the plaintiff found a number
of such businesses, the defendant refused to compensate the plaintiff. The defendant cited the plaintiff’s
performance of broker’s services without a license as justifying its refusal to pay. On appeal, the appellate
court rejected the defendant’s sweeping contention that the plaintiff’s unlicensed services
for some business opportunities meant the plaintiff could not receive compensation for any business
opportunity. Rather, the appellate court directed the trial court to examine individually each business
opportunity to determine whether the plaintiff acted as an unlicensed broker for that transaction or
instead provided only services for which it did not need a broker’s license.
Likewise here, the contract called for plaintiff to provide a range of services, some apparently requiring a
broker’s license, others seemingly not. Moreover, and more to the point, plaintiff denied having been
involved in arranging, let alone negotiating, defendants’ placement of Securities with the Talisker Group
for which plaintiff claimed a “success fee” under the contract’s provision awarding it a fee even if it had no
role in procuring the financing. Thus, triable issues existed involving the extent to which plaintiff provided
either unlicensed broker services or, alternatively, non-broker services for which it did not need a license.
(Accord: [Citation] [severability allowed partial enforcement of personal manager employment contract
when license required for some, but not all, services rendered under the contract].)
[T]he contract here…envisioned plaintiff directing its efforts toward many potential sources of financing.
As to some of those sources, plaintiff may have crossed the line into performing broker services. But for
other sources, plaintiff may have provided only financial and marketing advice for which it did not need a
Saylor URL: http://www.saylor.org/books

Saylor.org
429

broker’s license. (See, e.g. [Citation] [statute barring unlicensed contractor from receiving fees for some
services did not prohibit recovery for work not within scope of licensing statute].) And finally, as to the
Talisker Group, plaintiff may have provided even less assistance than financial and marketing advice,
given that plaintiff denied involvement with the group. Whether plaintiff crossed the line into providing
broker services is thus a triable issue of fact that we cannot resolve on summary judgment.
…Plaintiff…did not have a broker’s license, and therefore was not entitled to compensation for broker’s
services. Plaintiff contends it was properly licensed because one of its managers, Jane Venturi, obtained a
real estate sales license in February 2004. Thus, she, and plaintiff claims by extension itself, were licensed
when defendants purportedly breached the contract by refusing to pay plaintiff months later for the
Talisker Group placement. Jane Venturi’s sales license was not, however, sufficient; only a licensed broker
may provide broker services. A sales license does not permit its holder to represent another unless the
salesperson acts under a broker’s authority.
The judgment for defendants is vacated, and the trial court is directed to enter a new order denying
defendants’ motion for summary judgment.…

CASE QUESTIONS

1.

Why did the plaintiff think it should be entitled to full recovery under the contract, including for services
rendered as a real estate broker? Why did the court deny that?

2.

Even if the plaintiff were not a real estate broker, why would that mean it could not recover for real
estate services provided to the defendant?

3.

The appeals court remanded the case; what did it suggest the plaintiff should recover on retrial?

Unconscionability
Williams v. Walker-Thomas Furniture Co.
350 F.2d 445 (D.C. Ct. App. 1965)
Wright, J.
Appellee, Walker-Thomas Furniture Company, operates a retail furniture store in the District of
Columbia. During the period from 1957 to 1962 each appellant in these cases purchased a number of
household items from Walker-Thomas, for which payment was to be made in installments. The terms of
Saylor URL: http://www.saylor.org/books

Saylor.org
430

each purchase were contained in a printed form contract which set forth the value of the purchased item
and purported to lease the item to appellant for a stipulated monthly rent payment. The contract then
provided, in substance, that title would remain in Walker-Thomas until the total of all the monthly
payments made equaled the stated value of the item, at which time appellants could take title. In the event
of a default in the payment of any monthly installment, Walker-Thomas could repossess the item.
The contract further provided that ‘the amount of each periodical installment payment to be made by
(purchaser) to the Company under this present lease shall be inclusive of and not in addition to the
amount of each installment payment to be made by (purchaser) under such prior leases, bills or accounts;
and all payments now and hereafter made by (purchaser) shall be credited pro rata on all outstanding
leases, bills and accounts due the Company by (purchaser) at the time each such payment is made.’ The
effect of this rather obscure provision was to keep a balance due on every item purchased until the balance
due on all items, whenever purchased, was liquidated. As a result, the debt incurred at the time of
purchase of each item was secured by the right to repossess all the items previously purchased by the
same purchaser, and each new item purchased automatically became subject to a security interest arising
out of the previous dealings.
On May 12, 1962, appellant Thorne purchased an item described as a daveno, three tables, and two lamps,
having total stated value of $391.11 [about $2,800 in 2011 dollars]. Shortly thereafter, he defaulted on his
monthly payments and appellee sought to replevy [repossess] all the items purchased since the first
transaction in 1958. Similarly, on April 17, 1962, appellant Williams bought a stereo set of stated value of
$514.95 [about $3,600 in 2011 dollars]. She too defaulted shortly thereafter, and appellee sought to
replevy all the items purchased since December, 1957. The Court of General Sessions granted judgment
for appellee. The District of Columbia Court of Appeals affirmed, and we granted appellants’ motion for
leave to appeal to this court.
Appellants’ principal contention, rejected by both the trial and the appellate courts below, is that these
contracts, or at least some of them, are unconscionable and, hence, not enforceable. [In its opinion the
lower court said:]
The record reveals that prior to the last purchase appellant had reduced the balance in her
account to $164. The last purchase, a stereo set, raised the balance due to $678. Significantly, at
the time of this and the preceding purchases, appellee was aware of appellant’s financial position.
Saylor URL: http://www.saylor.org/books

Saylor.org
431

The reverse side of the stereo contract listed the name of appellant’s social worker and her $218
monthly stipend from the government. Nevertheless, with full knowledge that appellant had to
feed, clothe and support both herself and seven children on this amount, appellee sold her a $514
stereo set.
We cannot condemn too strongly appellee’s conduct. It raises serious questions of sharp practice
and irresponsible business dealings. A review of the legislation in the District of Columbia
affecting retail sales and the pertinent decisions of the highest court in this jurisdiction disclose,
however, no ground upon which this court can declare the contracts in question contrary to
public policy. We note that were the Maryland Retail Installment Sales Act…or its equivalent, in
force in the District of Columbia, we could grant appellant appropriate relief. We think Congress
should consider corrective legislation to protect the public from such exploitive contracts as were
utilized in the case at bar.
We do not agree that the court lacked the power to refuse enforcement to contracts found to be
unconscionable. In other jurisdictions, it has been held as a matter of common law that unconscionable
contracts are not enforceable. While no decision of this court so holding has been found, the notion that
an unconscionable bargain should not be given full enforcement is by no means novel.…
Since we have never adopted or rejected such a rule, the question here presented is actually one of first
impression.…[W]e hold that where the element of unconscionability is present at the time a contract is
made, the contract should not be enforced.
Unconscionability has generally been recognized to include an absence of meaningful choice on the part of
one of the parties together with contract terms which are unreasonably favorable to the other party.
Whether a meaningful choice is present in a particular case can only be determined by consideration of all
the circumstances surrounding the transaction. In many cases the meaningfulness of the choice is negated
by a gross inequality of bargaining power. The manner in which the contract was entered is also relevant
to this consideration. Did each party to the contract, considering his obvious education or lack of it, have a
reasonable opportunity to understand the terms of the contract, or were the important terms hidden in a
maze of fine print and minimized by deceptive sales practices? Ordinarily, one who signs an agreement
without full knowledge of its terms might be held to assume the risk that he has entered a one-sided
bargain. But when a party of little bargaining power, and hence little real choice, signs a commercially
Saylor URL: http://www.saylor.org/books

Saylor.org
432

unreasonable contract with little or no knowledge of its terms, it is hardly likely that his consent, or even
an objective manifestation of his consent, was ever given to all the terms. In such a case the usual rule that
the terms of the agreement are not to be questioned should be abandoned and the court should consider
whether the terms of the contract are so unfair that enforcement should be withheld.…
In determining reasonableness or fairness, the primary concern must be with the terms of the contract
considered in light of the circumstances existing when the contract was made. The test is not simple, nor
can it be mechanically applied. The terms are to be considered ‘in the light of the general commercial
background and the commercial needs of the particular trade or case.’ Corbin suggests the test as being
whether the terms are ‘so extreme as to appear unconscionable according to the mores and business
practices of the time and place.’ We think this formulation correctly states the test to be applied in those
cases where no meaningful choice was exercised upon entering the contract. So ordered.
Danaher, J. (dissenting):
[The lower] court…made no finding that there had actually been sharp practice. Rather the appellant
seems to have known precisely where she stood.
There are many aspects of public policy here involved. What is a luxury to some may seem an outright
necessity to others. Is public oversight to be required of the expenditures of relief funds? A washing
machine, e.g., in the hands of a relief client might become a fruitful source of income. Many relief clients
may well need credit, and certain business establishments will take long chances on the sale of items,
expecting their pricing policies will afford a degree of protection commensurate with the risk. Perhaps a
remedy when necessary will be found within the provisions of the D.C. “Loan Shark” law, [Citation].
I mention such matters only to emphasize the desirability of a cautious approach to any such problem,
particularly since the law for so long has allowed parties such great latitude in making their own contracts.
I dare say there must annually be thousands upon thousands of installment credit transactions in this
jurisdiction, and one can only speculate as to the effect the decision in these cases will have.

CASE QUESTIONS

1.

Did the court here say that cross-collateral contracts are necessarily unconscionable?

2.

Why is it relevant that the plaintiff had seven children and was on welfare?

3.

Why did the defendant have a cross-collateral clause in the contract? What would happen if no such
clauses were allowed?

Saylor URL: http://www.saylor.org/books

Saylor.org
433

4.

What are the elements of unconscionability that the court articulates?

12.6 Summary and Exercises
Summary

In general, illegal contracts are unenforceable. The courts must grapple with two types of illegalities: (1)
statutory violations and (2) violations of public policy not expressly declared unlawful by statute. The
former include gambling contracts, contracts with unlicensed professionals, and Sunday contracts.
Contracts that violate public policy include many types of covenants not to compete. No general rule for
determining their legality can be given, except to say that the more rigid their restrictions against working
or competing, the less likely they will withstand judicial scrutiny. Other types of agreements that may
violate public policy and hence are unenforceable include provisions that waive tort liability and contracts
that interfere with family relationships.
The exceptions to the rule that illegal agreements will not be enforced and that courts leave the parties
where they are generally involve situations where the hands-off approach would lead to an unfair result:
where the parties are not equally at fault, where one is excusably ignorant or withdraws before
performance, or where one is protected by a statute. A court may sometimes divide a contract, enforcing
the legal part and not the illegal part.

1.

EXERCISES

Henrioulle was an unemployed widower with two children who received public assistance from the Marin
County (California) Department of Social Services. There was a shortage of housing for low-income
residents in Marin County. He entered into a lease agreement on a printed form by which the landlord
disclaimed any liability for any injury sustained by the tenants anywhere on the property. Henrioulle
fractured his wrist when he tripped on a rock on the common stairs in the apartment building. The
landlord had been having a hard time keeping the area clean. Is the disclaimer valid? Explain.
2.

Albert Bennett, an amateur cyclist, entered a bicycle race sponsored by the United States Cycling
Federation. He signed a release exculpating the federation for liability: “I further understand that
serious accidents occasionally occur during bicycle racing and that participants in bicycle racing
occasionally sustain mortal or serious personal injuries, and/or property damage, as a

Saylor URL: http://www.saylor.org/books

Saylor.org
434

consequence thereof. Knowing the risks of bicycle racing, nevertheless I hereby agree to assume
those risks and to release and hold harmless all the persons or entities mentioned above who
(through negligence or carelessness) might otherwise be liable to me (or my heirs or assigns) for
damages.”
During the race, Bennett was hit by an automobile that had been allowed on the otherwise
blocked-off street by agents of the defendant. Bennett sued; the trial court dismissed the case on
summary judgment. Bennett appealed. What was the decision on appeal?
3.

Ramses owned an industrial supply business. He contracted to sell the business to Tut. Clause VI
of their Agreement of Sale provided as follows: “In further consideration for the purchase, Ramses
agrees that he shall not compete, either directly or indirectly, in the same business as is conducted
by the corporation in its established territory.”
Two months after the sale, Ramses opened a competing business across the street from the
business now owned by Tut, who brought suit, asking the court to close Ramses’s business on the
basis of Clause VI. What should the court decide? Why?

4.

After taking a business law class at State U, Elke entered into a contract to sell her business law book to a
classmate, Matthew, for $45. As part of the same contract, she agreed to prepare a will for Matthew’s
mother for an additional $110. Elke prepared the will and sent the book to Matthew, but he refused to
pay her. Is she entitled to any payment? Explain.

5.

Elmo, a door-to-door salesman, entered into a contract to sell the Wilson family $320 worth of household
products on credit. The Wilsons later learned that Elmo had failed to purchase a city license to make
door-to-door sales and refused to pay him. May Elmo collect from the Wilsons? Why?

6.

Gardner purchased from Singer a sewing machine ($700) and three vacuums (about $250 each), one after
the other, on Singer’s “1 to 36 month plan.” Gardner defaulted after paying a total of $400 on account,
and Singer sued to repossess all the purchases. Gardner defended by claiming the purchase plan was
unconscionable and pointed to the Williams case (Section 12.5.3 "Unconscionability") as controlling law
(that cross-collateral contracts are unconscionable). The trial court ruled for Gardner; Singer appealed.
What was the result on appeal?

Saylor URL: http://www.saylor.org/books

Saylor.org
435

7.

Blubaugh leased a large farm combine from John Deere Leasing by signing an agreement printed on very
lightweight paper. The back side of the form was “written in such fine, light print as to be nearly
illegible.…The court was required to use a magnifying glass.” And the wording was “unreasonably
complex,” but it contained terms much in John Deere’s favor. When Blubaugh defaulted, John Deere
repossessed the combine, sold it for more than he had paid, and sued him for additional sums in
accordance with the default clauses on the back side of the lease. Blubaugh defended by asserting the
clauses were unconscionable. Is this a case of procedural, substantive, or no unconscionability? Decide.

8.

Sara Hohe, a fifteen-year-old junior at Mission Bay High School in San Diego, was injured during a campus
hypnotism show sponsored by the PTSA as a fund-raiser for the senior class. Hypnotism shows had been
held annually since 1980, and Sara had seen the previous year’s show. She was selected at random from a
group of many volunteers. Her participation in the “Magic of the Mind Show” was conditioned on signing
two release forms. Hohe’s father signed a form entitled “Mission Bay High School PTSA Presents Dr. Karl
Santo.” Hohe and her father both signed a form titled “Karl Santo Hypnotist,” releasing Santo and the
school district from all liability. During the course of the show, while apparently hypnotized, Hohe slid
from her chair and also fell to the floor about six times and was injured. She, through her father, then
sued the school district. The Hohes claimed the release was contrary to public policy; the trial court
dismissed the suit on summary judgment. Was the release contrary to public policy? Decide.

9.

In 1963 the Southern Railway Company was disturbed by an order issued by the Interstate Commerce
Commission, a federal agency, which would adversely affect the firm’s profit by some $13 million [about
$90 million in 2011 dollars]. Southern hired a lawyer, Robert Troutman, who was a friend of President
John F. Kennedy, to lobby the president that the latter might convince the attorney general, Robert
Kennedy, to back Southern’s position in a lawsuit against the ICC. It worked; Southern won. Southern then
refused to pay Troutman’s bill in the amount of $200,000 [about $14 million in 2011 dollars] and moved
for summary judgment dismissing Troutman’s claim, asserting—among other things—that contracts
whereby one person is hired to use his influence with a public official are illegal bargains. Should
summary judgment issue? Decide.

10. Buyer, representing himself to be experienced in timber negotiations, contracted to buy the timber on
Seller’s land. The first $11,500 would go to Buyer, the next $2,000 would go to Seller, and the rest would
be divided fifty-fifty after costs of removal of the timber. Buyer said the timber would be worth $18,000–
Saylor URL: http://www.saylor.org/books

Saylor.org
436

$20,000. When Seller discovered the timber was in fact worth more than $50,000, he sued, claiming the
contract was unconscionable. How should the court rule?

SELF-TEST QUESTIONS

1.

Gambling contracts are
a.

always unenforceable

b.

enforceable if written

c.

in effect enforceable in certain situations involving the sale of securities

d.

always enforceable when made with insurance companies
In State X, plumbers must purchase a license but do not have to pass an examination. This is an
example of

a.

a regulatory license
b.

a revenue license

c.

both a and b

d.

neither a nor b

A contract to pay a lobbyist to influence a public official is generally illegal.
a.

true
b.

false
Exculpatory clauses are sometimes enforceable when they relieve someone from liability for

a.

an intentional act
b.

recklessness

c.

negligence

d.

all of the above

An employee’s promise not to compete with the employer after leaving the company
a.

is never enforceable because it restrains trade
b.

is always enforceable if in writing

c.

is always enforceable

d.

is enforceable if related to the employer’s property interests

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
437

1.

c

2.

b

3.

b

4.

c

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
438

Chapter 13

Form and Meaning
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What kinds of contracts must be evidenced by some writing under the Statute of Frauds, what the
exceptions to the requirements are, and what satisfies a writing requirement

2.

What effect prior or contemporaneous “side” agreements have on a written contract

3.

How a contract is to be interpreted if its meaning is disputed

In four chapters, we have focused on the question of whether the parties created a valid contract and
have examined the requirements of (1) agreement (offer and acceptance), (2) real consent (free will,
knowledge, and capacity), (3) consideration, and (4) legality. Assuming that these requirements have
been met, we now turn to the form and meaning of the contract itself. Does the contract have to be in
a written form, and—if there is a dispute—what does the contract mean?

13.1 The Statute of Frauds

LEARNING OBJECTIVES

1.

Know which contracts are required to be evidenced by some writing to be enforceable.

2.

Understand the exceptions to that requirement.

3.

Recognize what the writing requirement means.

4.

Understand the effect of noncompliance with the Statute of Frauds.

Overview of the Statute of Frauds
The general rule is this: a contract need not be in writing to be enforceable. An oral agreement to pay a
high-fashion model $2 million to pose for photographs is as binding as if the language of the deal were
printed on vellum and signed in the presence of twenty bishops. For three centuries, however, a large
Saylor URL: http://www.saylor.org/books

Saylor.org
439

exception grew up around the Statute of Frauds, first enacted in England in 1677 under the formal name
“An Act for the Prevention of Frauds and Perjuries.” The Statute of Frauds requires that some contracts be
evidenced by a writing, signed by the party to be bound. The English statute’s two sections dealing with
contracts read as follows:
[Sect. 4]…no action shall be brought
1.

whereby to charge any executor or administrator upon any special promise, to answer damages
out of his own estate;

2. or whereby to charge the defendant upon any special promise to answer for the debt, default or
miscarriages of another person;
3. or to charge any person upon any agreement made upon consideration of marriage;
4. or upon any contract or sale of lands, tenements or hereditaments, or any interest in or
concerning them;
5.

or upon any agreement that is not to be performed within the space of one year from the making
thereof;
unless the agreement upon which such action shall be brought, or some memorandum or note
thereof, shall be in writing, and signed by the party to be charged therewith, or some other
person thereunto by him lawfully authorized.
[Sect. 17]…no contract for the sale of any goods, wares and merchandizes, for the price of ten
pounds sterling or upwards, shall be allowed to be good, except the buyer shall accept part of the
goods so sold, and actually receive the same, or give something in earnest to bind the bargain or
in part of payment, or that some note or memorandum in writing of the said bargain be made
and signed by the parties to be charged by such contract, or their agents thereunto lawfully
authorized.

As may be evident from the title of the act and its language, the general purpose of the law is to provide
evidence, in areas of some complexity and importance, that a contract was actually made. To a lesser
degree, the law serves to caution those about to enter a contract and “to create a climate in which parties
often regard their agreements as tentative until there is a signed writing.”

[1]

Notice, of course, that this is

a statute; it is a legislative intrusion into the common law of contracts. The name of the act is somewhat
unfortunate: insofar as it deals with fraud at all, it does not deal with fraud as we normally think of it. It
Saylor URL: http://www.saylor.org/books

Saylor.org
440

tries to avoid the fraud that occurs when one person attempts to impose on another a contract that never
was agreed to.
The Statute of Frauds has been enacted in form similar to the seventeenth-century act in every state but
Maryland and New Mexico, where judicial decisions have given it legal effect, and Louisiana. With minor
exceptions in Minnesota, Wisconsin, North Carolina, and Pennsylvania, the laws all embrace the same
categories of contracts that are required to be in writing. Early in the twentieth century, Section 17 was
replaced by a section of the Uniform Sales Act, and this in turn has now been replaced by provisions in the
Uniform Commercial Code (UCC).
Figure 13.1 Contracts Required to Be in Writing

However ancient, the Statute of Frauds is alive and well in the United States. Today it is used as a
technical defense in many contract actions, often with unfair results: it can be used by a person to wriggle
out of an otherwise perfectly fine oral contract (it is said then to be used “as a sword instead of a shield”).
Consequently, courts interpret the law strictly and over the years have enunciated a host of exceptions—
making what appears to be simple quite complex. Indeed, after more than half a century of serious
scholarly criticism, the British Parliament repealed most of the statute in 1954. As early as 1885, a British
judge noted that “in the vast majority of cases [the statute’s] operation is simply to enable a man to break
a promise with impunity because he did not write it down with sufficient formality.” A proponent of the
repeal said on the floor of the House of Commons that “future students of law will, I hope, have their
labours lightened by the passage of this measure.” In the United States, students have no such reprieve
from the Statute of Frauds, to which we now turn for examination.
Saylor URL: http://www.saylor.org/books

Saylor.org
441

Types of Contracts Required in Writing and the Exceptions
Promises to Pay the Debt of Another
The rule: a promise to pay the debt of another person must be evidenced by some writing if it is a
“collateral promise of suretyship (or ‘guaranty’).” A collateral promise is one secondary or ancillary to
some other promise. A surety or guarantor (the terms are essentially synonymous) is one who promises to
perform upon the default of another. Consider this:
A and B agree to pay C.
Here, both A and B are making a direct promise to pay C. Although A is listed first, both are promising to
pay C. Now consider this:
B agrees to pay C if A does not.
Here it is clear that there must be another agreement somewhere for A to pay C, but that is not contained
in this promise. Rather, B is making an agreement with C that is collateral—on the side—to the promise A
is making to C. Sometimes the other agreement somewhere for A to pay C is actually in the same
document as B’s promise to pay C if A does not. That does not make B’s promise a direct promise as
opposed to a collateral one.
Suppose Lydia wishes to purchase on credit a coat at Miss Juliette’s Fine Furs. Juliette thinks Lydia’s
creditworthiness is somewhat shaky. So Lydia’s friend Jessica promises Miss Juliette’s that if the store
will extend Lydia credit, Jessica will pay whatever balance is due should Lydia default. Jessica is a surety
for Lydia, and the agreement is subject to the Statute of Frauds; an oral promise will not be
enforceable.

[2]

Suppose Jessica very much wants Lydia to have the coat, so she calls the store and says,

“Send Lydia the fur, and I will pay for it.” This agreement does not create a suretyship, because Jessica is
primarily liable: she is making a direct promise to pay. To fall within the Statute of Frauds, the surety
must back the debt of another person to a third-party promisee (also known as the obligee of the principal
debtor). The “debt,” incidentally, need not be a money obligation; it can be any contractual duty. If Lydia
had promised to work as a cashier on Saturdays at Miss Juliette’s in return for the coat, Jessica could
become surety to that obligation by agreeing to work in Lydia’s place if she failed to show up. Such a
promise would need to be in writing to be enforceable.
The exception: the main purpose doctrine. The main purpose doctrine is a major exception to the surety
provision of the Statute of Frauds. It holds that if the promisor’s principal reason for acting as surety is to
Saylor URL: http://www.saylor.org/books

Saylor.org
442

secure her own economic advantage, then the agreement is not bound by the Statute of Frauds writing
requirement. Suppose, in the previous example, that Jessica is really the one who wants the fur coat but
cannot, for reasons of prudence, let it be known that she has bought one. So she proposes that Lydia “buy”
it for her and that she will guarantee Lydia’s payments. Since the main purpose of Jessica’s promise is to
advance her own interests, an oral agreement is binding. Normally, the main purpose rule comes into play
when the surety desires a financial advantage to herself that cannot occur unless she provides some
security. For example, the board chairman of a small company, who also owns all the voting stock, might
guarantee a printer that if his company defaulted in paying the bill for desperately needed catalogs, he
would personally pay the bill. If his main purpose in giving the guarantee was to get the catalogues printed
in order to stave off bankruptcy, and thus to preserve his own interest in the company, he would be bound
by an oral agreement.

[3]

The same principle can be used to bind other creditors to oral agreements, as the

bank discovered in Section 13.4.1 "The Statute of Frauds’ Main Purpose Doctrine"(Wilson Floors).

Agreements of Executor or Administrator
The rule: the promise by an executor or administrator of an estate to answer personally for the debt or
other duty of the deceased is analogous to the surety provision—it must be evidenced by some writing if it
is to be enforced over an objection by the would-be obligor. For an agreement to be covered by the statute,
there must have been an obligation before the decedent’s death. Thus if the executor arranges for a
funeral and guarantees payment should the estate fail to pay the fee, an oral contract is binding, because
there was no preexisting obligation. If, however, the decedent has made his own arrangements and signed
a note obligating his estate to pay, the executor’s promise to guarantee payment would be binding only if
written.
The exception: the main purpose exception to the surety provision applies to this section of the Statute
of Frauds as well as to the “promises to pay the debts of another” section, noted earlier.

The Marriage Provision
The rule: if any part of the marriage or the promise to marry consists also of a promise to exchange some
consideration, the Statute of Frauds requires that part to be evidenced by some writing.

[4]

Mutual

promises to marry are not within the rule. John and Sally exchange promises to marry; the promise would
not be unenforceable for failure to be evidenced by some writing. (Of course courts are very unlikely to
force anybody to keep a promise to marry; the point is, the Statute of Frauds doesn’t apply). But if Sally
Saylor URL: http://www.saylor.org/books

Saylor.org
443

understands John to say, “If you marry me, I will deed to you my property in the Catskill Mountains,” the
part about the property would need to be evidenced by some writing to be enforced over John’s denial.
The Statute of Frauds governs such promises regardless of who makes them. Suppose John’s father had
said, “If you marry Sally and settle down, I will give you $1 million,” and John agrees and marries Sally.
The father’s promise is not enforceable unless written, if he denies it.
Sometimes couples—especially rich people like movie stars—execute written property settlement
agreements to satisfy the statute, stipulating how their assets will be treated upon marriage or upon
divorce or death. If done before marriage, they are called prenuptial (premarital) agreements; if after
marriage, postnuptial (after marriage) agreements (“prenupts” and “postnupts” in lawyer lingo).
The exception: there is no “named” exception here, but courts are free to make equitable adjustments of
property of the marriage to avoid an injustice.
The factors to be considered in the division of the marital estate are set forth at [Citation], which
states, inter alia [among other things], that the court shall finally and equitably apportion the
property of the parties, however and whenever acquired. The statute vests wide discretion in the
district court. [Citation]. The court is free to adopt any reasonable valuation of marital property
which is supported by the record.

[5]

Contracts Affecting an Interest in Real Estate
The rule: almost all contracts involving an interest in real estate are subject to the Statute of Frauds. “An
interest in land” is a broad description, including the sale, mortgaging, and leasing of real property
(including homes and buildings); profits from the land; the creation of easements; and the establishment
of other interests through restrictive covenants and agreements concerning use. Short-term leases, usually
for a term of one year or less, are exempt from the provision.
The exception: the part performance doctrine. The name here is a misnomer, because it is a doctrine of
reliance, and the acts taken in reliance on the contract are not necessarily partial performances under it.
As in all such cases, the rationale is that it is unjust not to give the promisee specific performance if he or
she acted in reasonable reliance on the contract and the promisor has continued to manifest assent to its
terms. An oral contract to sell land is not binding simply because the buyer has paid the purchase price;
payment is not by itself reliance, and if the seller refuses to transfer title, the buyer may recover the
purchase price. However, if the buyer has taken possession and made improvements on the property,
Saylor URL: http://www.saylor.org/books

Saylor.org
444

courts will usually say the case is out of the statute, and the party claiming an oral contract can attempt to
prove the existence of the oral contract.

The One-Year Rule
The rule: any agreement that cannot be performed within one year from its making must be evidenced
by some writing to be enforceable. The purpose of this part is perhaps more obvious than most of the
statute’s provisions: memories fade regarding the terms of oral contracts made long ago; people die;
disputes are not uncommon. Notice the critical time frame is not how long it will take to perform the
contract, but how long from the time it is made until performance is complete. If a contract is made on
January 1 for a house to be constructed starting on June 1 and to be completed on February 1 of the next
year, the performance will be completed in eight months from the time it was begun, but thirteen months
from the time the contract was made. It falls within the statute.
The exception: the possibility test. The statute’s one-year rule has been universally interpreted to mean
a contract that is impossible to be fully performed within one year; if there is even the slightest chance of
carrying out the agreement completely within the year, an oral contract is enforceable. Thus an oral
agreement to pay a sum of money on a date thirteen months hence is within the statute and not
enforceable, but one calling for payment “within thirteen months” would be enforceable, since it is
possible under the latter contract to pay in less than a year. Because in many cases strict application of the
statute would dictate harsh results, the courts often strain for an interpretation that finds it possible to
perform the agreement within the year. Courts will even hold that because any person may die within the
year, a contract without a fixed term may be fully performed in under a year and does not, therefore, fall
within the statute.

Under the UCC
The rule: contracts for the sale of goods in an amount greater than $500 must be evidenced by some
writing to be enforceable. Section 2-201 of the UCC requires all contracts for the sale of goods for the price
of $500 or more to be in writing, but oral agreements for the sale of goods valued at less than $500 are
fully enforceable without exception.

Other Writing Requirements
In addition to these requirements, the UCC provides that agreements for the sale of securities (e.g., most
stocks and bonds) usually need to be evidenced by a writing, and agreements for property not included in
Saylor URL: http://www.saylor.org/books

Saylor.org
445

[6]

the sales or securities articles of the UCC that exceed $5,000 in value need to be so evidenced. Included
here would be intangible property such as rights to royalties and to mortgage payments, and other rights
created by contract. And in many states, other statutes require a writing for several different kinds of
contracts. These include agreements to pay commissions to real estate brokers, to make a will, to pay
debts already discharged in bankruptcy, to arbitrate rather than litigate, to make loans, and to make
installment contracts.

Exceptions under the UCC
There are four exceptions to the UCC’s Statute of Frauds requirement that are relevant here.

The Ten-Day-Reply Doctrine
This provides that, as between merchants, if an oral agreement is reached and one party sends the other a
written statement confirming it, the other party has ten days to object in writing or the agreement is
enforceable.

[7]

“Specially Manufactured Goods”
This exception provides that a seller who has manufactured goods to the buyer’s specifications or who has
made “either a substantial beginning of their manufacture or commitments for their procurement” will
not be stuck if the buyer repudiates, assuming that the goods are unsuitable for sale to others.

[8]

The “Admission” Exception
This exception arises—reasonably enough—when the party against whom enforcement is sought admits in
testimony or legal papers that a contract was in fact made.

[9]

However, the admission will not permit

enforcement of all claimed terms of the contract; enforcement is limited to the quantity of goods
admitted.

The “Payment or Delivery and Acceptance” Exception
The UCC provides that an oral contract for goods in excess of $500 will be upheld if payment has already
been made and accepted, or if the goods have been received and accepted.

[10]

Sufficiency of the Required Writing
At Common Law

Saylor URL: http://www.saylor.org/books

Saylor.org
446

We have been careful not to say “the contract needs to be in writing.” We have said, “a contractual
intention must be evidenced by some writing, signed by the party to be bound.” A signed contract is not
required. What is required in most states, following the wording of the original statute, is that there be at
least some memorandum or note concerning the agreement—a logical consequence of the statute’s
purpose to evidence the making of the contract. The words need not appear in a formal document; they
are sufficient in any form in a will, or on a check or receipt, or in longhand on the back of an envelope—so
long as the document is signed by the party to be charged (i.e., the party being sued on the contract).
Although the writing need not contain every term, it must recite the subject matter of the contract. It need
not do so, however, in terms comprehensible to those who were not party to the negotiations; it is enough
if it is understandable in context. A written agreement to buy a parcel of land is usually sufficiently
definitive if it refers to the parcel in such a way that it could be mistaken for no other—for example,
“seller’s land in Tuscaloosa,” assuming that the seller owned only one parcel there. Beyond the subject
matter, the essential terms of promises to be performed must be written out; all details need not be. If an
essential term is missing, it cannot be enforced, unless it can be inferred or imposed by rule of law. A
written contract for the sale of land containing every term but the time for payment, which the parties
orally agreed would be upon delivery of the deed, is sufficient. (A contract that omitted the selling price
would not be.)
The parties must be named in the writing in a manner sufficient to identify them. Their whole names need
not be given if initials or some other reference makes it inescapable that the writing does concern the
actual parties. Reference to the agent of a party identifies the party. Possession of the writing may even be
sufficient: if a seller gives a memorandum of an oral agreement for the sale of his land, stating all the
terms, to the buyer, the latter may seek specific performance even though the writing omits to name or
describe him or his agent.

[11]

In a few states, consideration for the promise must be stated in writing, even if the consideration has
already been given. Consequently, written contracts frequently contain such language as “for value
received.” But in most states, failure to refer to consideration already given is unnecessary: “the prevailing
view is that error or omission in the recital of past events does not affect the sufficiency of a
memorandum.”

[12]

The situation is different, however, when the consideration is a return promise yet to

Saylor URL: http://www.saylor.org/books

Saylor.org
447

be performed. Usually the return promise is an essential term of the agreement, and failure to state it will
vitiate the writing.

Under the UCC
In contracts for the sale of goods, the writing must be signed by the party to be charged, and the parties
must be sufficiently identified.

[13]

But consideration, including the selling price, need not be set forth for

the memorandum to meet the requirements of the UCC (“a writing is not insufficient because it omits or
incorrectly states a term agreed upon”), though obviously it makes sense to do so whenever possible. By
contrast, UCC Sections 1-206 and 3-319 concerning intangible personal property and investment
securities require “a defined or stated price.”

Electronic Communications
One of the primary purposes of the Electronic Signatures in Global and National Commerce Act, S. 761,
popularly referred to as ESign, is to repeal state law requirements for written instruments as they apply to
electronic agreements and to make almost anything reasonably indicative of a signature good enough
electronically.

[14]

It provides the following:

Notwithstanding any statute, regulation, or other rule of law [other than subsequent parts of this
same statute], with respect to any transactions in or affecting interstate or foreign commerce—
1.

a signature, contract, or other record relating to such transaction may not be denied legal effect,
validity or enforceability solely because it is in electronic form; and

2. a contract relating to such transaction may not be denied legal effect, validity or enforceability
solely because an electronic signature or electronic record was used in its formation.…
The term “transaction” means an action or set of actions relating to the conduct of a business,
consumer or commercial affairs between two or more persons, including any of the following
types of conduct—
1.

the sale, lease, exchange, or other disposition of [personal property and intangibles]

2. the sale, lease, exchange or other disposition of any interest in real property, or any combination
thereof.
The term “electronic signature” means an electronic sound, symbol, or process, attached to or
logically associated with a contract or other record and executed or adopted by a person with the
intent to sign the record.
Saylor URL: http://www.saylor.org/books

Saylor.org
448

Effect of Noncompliance and Exceptions; Oral Rescission
The basic rule is that contracts governed by the Statute of Frauds are unenforceable if they are not
sufficiently written down. If the agreement contains several promises, the unenforceability of one will
generally render the others unenforceable also.
The Statute of Frauds can work injustices. In addition to the exceptions already noted, there are some
general exceptions.

Full Performance
First, certainly, if the contract has been performed fully by both sides, its unenforceability under the
statute is moot. Having fulfilled its function (neither side having repudiated the contract), the agreement
cannot be rescinded on the ground that it should have been, but was not, reduced to writing.

Detrimental Reliance
Second, some relief may be granted to one who has relied on an oral contract to her detriment (similar to
the part performance doctrine mentioned already). For a partially performed contract unenforceable
under the Statute of Frauds, restitution may be available. Suppose George agrees orally to landscape
Arthur’s fifteen acres, in return for which George is to receive title to one acre at the far end of the lot.
George is not entitled to the acre if Arthur defaults, but he may recover for the reasonable value of the
services he has performed up to the time of repudiation. Somewhat related, if one side has reasonably and
foreseeably relied upon a promise in such a way that injustice can only be avoided by enforcing it, some
courts will use promissory estoppel to preclude the necessity of a writing, but the connection between the
alleged oral contract and the detrimental reliance must be convincing.

Oral Rescission
Third, most contracts required to be in writing may be rescinded orally. The new agreement is treated in
effect as a modification of the old one, and since a complete rescission will not usually trigger any action
the statute requires to be in writing, the rescission becomes effective in the absence of any signed
memorandum.
Some agreements, however, may not be rescinded orally. Those that by their terms preclude oral
rescission are an obvious class. Under the UCC, certain agreements for the sale of goods may not be orally
rescinded, depending on the circumstances. For instance, if title has already passed to the buyer under a
written agreement that satisfies the statute, the contract can be rescinded only by a writing. Contracts for
Saylor URL: http://www.saylor.org/books

Saylor.org
449

the sale of land are another class of agreements that generally may not be orally rescinded. If title has
already been transferred, or if there has been a material change of position in reliance on the contract,
oral agreements to rescind are unenforceable. But a contract that remains wholly executory, even though
enforceable because in writing, may be rescinded orally in most states.

Contract Modification
Fourth, contracts governed by the Statute of Frauds may be modified orally if the resulting contract, taken
as a whole, falls outside the statute. The same rule applies under the UCC.

[15]

Thus a written contract for

the sale of a new bicycle worth $1,200 may be orally modified by substituting the sale of a used bicycle
worth $450, but not by substituting the sale of a used bike worth $600. The modified contract effectively
rescinds the original contract.

KEY TAKEAWAY

The Statute of Frauds, an ancient legislative intrusion into common-law contracts, requires that certain
contracts be evidenced by some writing, signed by the party to be bound, to be enforceable. Among those
affected by the statute are contracts for an interest in real estate, contracts that by their terms cannot be
performed within one year, contracts whereby one person agrees to pay the debt of another, contracts
involving the exchange of consideration upon promise to marry (except mutual promises to marry), and,
under the UCC, contracts in an amount greater than $500. For each contract affected by the statute, there
are various exceptions intended to prevent the statute from being used to avoid oral contracts when it is
very likely such were in fact made.
The writing need not be a contract; anything in writing, signed by the person to be bound, showing
adequate contractual intention will take the matter out of the statute and allow a party to attempt to
show the existence of the oral contract.
There may be relief under restitution or promissory estoppel. Contracts affected by the statute can usually
be orally rescinded. Any contract can be modified or rescinded; if the new oral contract as modified does
not fall within the statute, the statute does not apply.

EXERCISES

1.

What is the purpose of the Statute of Frauds?

2.

What common-law contracts are affected by it, and what are the exceptions?

Saylor URL: http://www.saylor.org/books

Saylor.org
450

3.

How does the UCC deal with the Statute of Frauds?

4.

How is the requirement of the statute satisfied?

5.

Contracts can always be modified. How does the Statute of Frauds play with contract modification?
6.

[1] Restatement (Second) of Contracts, Chapter 5 "Administrative Law", statutory note.

7.

[2] Of course, if Jessica really did orally promise Miss Juliette’s to pay in case Lydia didn’t, it would be bad
faith to lie about it. The proper course for Jessica is not to say, “Ha, ha, I promised, but it was only oral, so
I’m not bound.” Jessica should say, “I raise the Statute of Frauds as a defense.”

8.

[3] Stuart Studio, Inc. v. National School of Heavy Equipment, Inc., 214 S.E.2d 192 (N.C. 1975).

9.

[4] Restatement (Second) of Contracts, Section 125.

10. [5] In re Marriage of Rada, 402, 869 P.2d 254 (Mont. 1994).
11. [6] Uniform Commercial Code, Sections 8-319 and 1-206.
12. [7] Uniform Commercial Code, Section 2-201(2).
13. [8] Uniform Commercial Code, Section 2-201(3)(a).
14. [9] Uniform Commercial Code, Section 2-201(3)(b).
15. [10] Uniform Commercial Code, Section 2-20l(3)(c).
16. [11] Restatement (Second) of Contracts, Section 207(f).
17. [12] Restatement (Second) of Contracts, Section 207(h).
18. [13] Uniform Commercial Code, Section 2-210(1).
19. [14] Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 96, 106th Congress (2000).
20. [15] Uniform Commercial Code, Section 2-209(3).

13.2 The Parol Evidence Rule

LEARNING OBJECTIVES

1.

Understand the purpose and operation of the parol evidence rule, including when it applies and when it
does not.

2.

Know how the Uniform Commercial Code (UCC) deals with evidence to show a contract’s meaning.

Saylor URL: http://www.saylor.org/books

Saylor.org
451

The Purpose of the Rule
Unlike Minerva sprung forth whole from the brow of Zeus in Greek mythology, contracts do not appear at
a stroke memorialized on paper. Almost invariably, negotiations of some sort precede the concluding of a
deal. People write letters, talk by telephone, meet face-to-face, send e-mails, and exchange thoughts and
views about what they want and how they will reciprocate. They may even lie and cajole in duplicitous
ways, making promises they know they cannot or will not keep in order not to kill the contract talks. In
the course of these discussions, they may reach tentative agreements, some of which will ultimately be
reflected in the final contract, some of which will be discarded along the way, and some of which perhaps
will not be included in the final agreement but will nevertheless not be contradicted by it. Whether any
weight should be given to these prior agreements is a problem that frequently arises.

Parol Evidence at Common-Law
The Rule
The rule at common law is this: a written contract intended to be the parties’ complete understanding
discharges all prior or contemporaneous promises, statements, or agreements that add to, vary, or conflict
with it.
The parol evidence rule (parol means oral; it is related to parliament and parly—talking) is a substantive
rule of law that operates to bar the introduction of evidence intended to show that the parties had agreed
to something different from what they finally arrived at and wrote down. It applies to prior written as well
as oral discussions that don’t make it into the final written agreement. Though its many apparent
exceptions make the rule seem difficult to apply, its purposes are simple: to give freedom to the parties to
negotiate without fear of being held to the consequences of asserting preliminary positions, and to give
finality to the contract.
The rule applies to all written contracts, whether or not the Statute of Frauds requires them to be in
writing. The Statute of Frauds gets to whether there was a contract at all; the parol evidence rule says,
granted there was a written contract, does it express the parties’ understanding? But the rule is concerned
only with events that transpired before the contract in dispute was signed. It has no bearing on
agreements reached subsequently that may alter the terms of an existing contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
452

The Exemptions and Exceptions
Despite its apparent stringency, the parol evidence rule does not negate all prior agreements or
statements, nor preclude their use as evidence. A number of situations fall outside the scope of the rule
and hence are not technically exceptions to it, so they are better phrased as exemptions (something not
within the scope of a rule).

Not an Integrated Contract
If the parties never intended the written contract to be their full understanding—if they intended it to be
partly oral—then the rule does not apply. If the document is fully integrated, no extrinsic evidence will be
permitted to modify the terms of the agreement, even if the modification is in addition to the existing
terms, rather than a contradiction of them. If the contract is partially integrated, prior consistent
additional terms may be shown. It is the duty of the party who wants to exclude the parol evidence to
show the contract was intended to be integrated. That is not always an easy task. To prevent a party later
from introducing extrinsic evidence to show that there were prior agreements, the contract itself can
recite that there were none. Here, for example, is the final clause in the National Basketball Association
Uniform Player Contract: “This agreement contains the entire agreement between the parties and there
are no oral or written inducements, promises or agreements except as contained herein.” Such a clause is
known as a merger clause.

Void or Voidable Contracts
Parol evidence is admissible to show the existence of grounds that would cause the contract to be void.
Such grounds include illegality, fraud, duress, mistake, and lack of consideration. And parol evidence is
allowed to show evidence of lack of contractual capacity. Evidence of infancy, incompetency, and so on
would not change the terms of the contract at all but would show it was voidable or void.

Contracts Subject to a Condition Precedent
When the parties orally agree that a written contract is contingent on the occurrence of an event or some
other condition (a condition precedent), the contract is not integrated and the oral agreement may be
introduced. The classic case is that of an inventor who sells in a written contract an interest in his
invention. Orally, the inventor and the buyer agree that the contract is to take effect only if the buyer’s
engineer approves the invention. (The contract was signed in advance of approval so that the parties
would not need to meet again.) The engineer did not approve it, and in a suit for performance, the court
Saylor URL: http://www.saylor.org/books

Saylor.org
453

permitted the evidence of the oral agreement because it showed “that in fact there never was any
agreement at all.”

[1]

Note that the oral condition does not contradict a term of the written contract; it

negates it. The parol evidence rule will not permit evidence of an oral agreement that is inconsistent with
a written term, for as to that term the contract is integrated.

Untrue Recital or Errors
The parol evidence rule does not prevent a showing that a fact stated in a contract is untrue. The rule
deals with prior agreements; it cannot serve to choke off inquiry into the facts. Thus the parol evidence
rule will not bar a showing that one of the parties is a minor, even if the contract recites that each party is
over eighteen. Nor will it prevent a showing that a figure in the contract had a typographical error—for
example, a recital that the rate charged will be the plumber’s “usual rate of $3 per hour” when both parties
understood that the usual rate was in fact $30 per hour. A court would allow reformation(correction) of
such errors.

Ambiguity
To enforce a contract, its terms must be understood, so parol evidence would be allowed, but a claim of
ambiguity cannot be used to alter, vary, or change the contract’s meaning.

Postcontract Modification
Ordinarily, an additional consistent oral term may be shown only if the contract was partially integrated.
The parol evidence rule bars evidence of such a term if the contract was fully integrated. However, when
there is additional consideration for the term orally agreed, it lies outside the scope of the
integrated contract and may be introduced. In effect, the law treats each separate consideration as
creating a new contract; the integrated written document does not undercut the separate oral agreement,
as long as they are consistent. Buyer purchases Seller’s business on a contract; as part of the agreement,
Seller agrees to stay on for three weeks to help Buyer “learn the ropes.” Buyer realizes she is not yet
prepared to go on her own. She and Seller then agree that Seller will stay on as a salaried employee for five
more weeks. Buyer cannot use the parol evidence rule to preclude evidence of the new agreement: it is a
postcontract modification supported by new consideration. Similarly, parties could choose to rescind a
previously made contract, and the parol evidence rule would not bar evidence of that.

The UCC Approach

Saylor URL: http://www.saylor.org/books

Saylor.org
454

Under Section 2-202 of the UCC, a course of dealing, a usage of trade, or a course of performance can be
introduced as evidence to explain or supplement any written contract for the sale of goods.
A course of dealing is defined as “a sequence of previous conduct between the parties to a particular
transaction which is fairly to be regarded as establishing a common basis of understanding for
interpreting their expressions and other conduct.” A usage of trade is “any practice or method of dealing
having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be
observed with respect to the transaction in question.” A course of performance is the conduct of a party in
response to a contract that calls for repeated action (e.g., a purchase agreement for a factory’s monthly
output, or an undertaking to wash a neighbor’s car weekly).

KEY TAKEAWAY

The parol evidence rule is intended to preserve “the four corners” of the contract: it generally prohibits
the introduction of contemporaneous oral or written elements of negotiation that did not get included in
the written contract, subject to a number of exemptions.
The UCC allows evidence of course of dealing, course of performance, or usage of trade to give meaning to
the contract.

EXERCISES

1.

What is the purpose of the parol evidence rule?

2.

How does it operate to crystallize the intention of the contracting parties?

3.

To what kinds of contract issues does the rule not apply?

4.

What “help” does the UCC give to fleshing out the parties’ contractual understanding?

[1] Pym v. Campbell, 119 Eng. Rep. 903 (Q.B. 1856).

Saylor URL: http://www.saylor.org/books

Saylor.org
455

13.3 Interpretation of Agreements: Practicalities versus
Legalities
LEARNING OBJECTIVES

1.

Understand the purpose of contractual interpretation.

2.

Know the tools courts use to interpret contracts.

3.

Recognize that in everyday life, businesspeople tolerate oral contracts or poorly written ones, but a
writing remains useful.

The General Problem and the Purpose of Contractual Interpretation
The General Problem
As any reader knows, the meaning of words depends in part on context and in part on the skill and care of
the writer. As Justice Oliver Wendell Holmes Jr. once succinctly noted, “A word is not a crystal,
transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content
according to the circumstances and the time in which it is used.”

[1]

Words and phrases can be ambiguous,

either when they stand alone or when they take on a different coloration from words and phrases near
them. A writer can be careless and contradict himself without intending to; people often read hurriedly
and easily miss errors that a more deliberate perusal might catch. Interpretation difficulties can arise for
any of a number of reasons: a form contract might contain language that is inconsistent with provisions
specifically annexed; the parties might use jargon that is unclear; they might forget to incorporate a
necessary term; assumptions about prior usage or performance, unknown to outsiders like judges, might
color their understanding of the words they do use. Because ambiguities do arise, courts are frequently
called on to give content to the words on paper.

The Basic Rule of Interpretation
Courts attempt to give meaning to the parties’ understanding when they wrote the contract.
The intention of the parties governs, and if their purpose in making the contract is known or can be
ascertained from all the circumstances, it will be given great weight in determining the meaning of an
obscure, murky, or ambiguous provision or a pattern of conduct. A father tells the college bookstore that
in consideration of its supplying his daughter, a freshman, with books for the coming year, he will
Saylor URL: http://www.saylor.org/books

Saylor.org
456

guarantee payment of up to $350. His daughter purchases books totaling $400 the first semester, and he
pays the bill. Midway through the second semester, the bookstore presents him with a bill for an
additional $100, and he pays that. At the end of the year, he refuses to pay a third bill for $150. A court
could construe his conduct as indicating a purpose to ensure that his daughter had whatever books she
needed, regardless of cost, and interpret the contract to hold him liable for the final bill.

Tools of Interpretation
The policy of uncovering purpose has led to a number of tools of judicial interpretation:
•

More specific terms or conduct are given more weight than general terms or unremarkable conduct.
Thus a clause that is separately negotiated and added to a contract will be counted as more significant
than a standard term in a form contract.

•

A writing is interpreted as a whole, without undue attention to one clause.

•

Common words and terms are given common meaning; technical terms are given their technical
meaning.

•

In the range of language and conduct that helps in interpretation, the courts prefer the following
items in the order listed: express terms, course of performance, course of dealing, and usage of trade.

•

If an amount is given in words and figures that differ, the words control.

•

Writing controls over typing; typing controls over printed forms.

•

Ambiguities are construed against the party that wrote the contract.

In this chapter, we have considered a set of generally technical legal rules that spell out the consequences
of contracts that are wholly or partially oral or that, if written, are ambiguous or do not contain every term
agreed upon. These rules fall within three general headings: the Statute of Frauds, the parol evidence rule,
and the rules of interpretation. Obviously, the more attention paid to the contract before it is formally
agreed to, the fewer the unforeseen consequences. In general, the conclusion is inescapable that a written
contract will avoid a host of problems. Writing down an agreement is not always sensible or practical, but
it can probably be done more often than it is. Writing almost fifty years ago—and it is still true—a law
professor studying business practices noted the following:
Businessmen often prefer to rely on “a man’s word” in a brief letter, a handshake or “common
honesty and decency”—even when the transaction involves exposure to serious risks. Seven
lawyers from law firms with business practices were interviewed. Five thought that businessmen
Saylor URL: http://www.saylor.org/books

Saylor.org
457

often entered contracts with only a minimal degree of advanced planning. They complained that
businessmen desire to “keep it simple and avoid red tape” even where large amounts of money
and significant risks are involved.…Another said that businessmen when bargaining often talk
only in pleasant generalities, think they have a contract, but fail to reach agreement on any of the
hard, unpleasant questions until forced to do so by a lawyer.

[2]

Written contracts do not, to be sure, guarantee escape from disputes and litigation. Sometimes
ambiguities are not seen; sometimes they are necessary if the parties are to reach an agreement at all.
Rather than back out of the deal, it may be worth the risk to one or both parties deliberately to go along
with an ambiguous provision and hope that it never arises to be tested in a dispute that winds up in court.
Nevertheless, it is generally true that a written contract has at least three benefits over oral ones, even
those that by law are not required to be in writing. (1) The written contract usually avoids ambiguity. (2) It
can serve both as a communications device and as a device for the allocation of power, especially within
large companies. By alerting various divisions to its formal requirements, the contract requires the sales,
design, quality-control, and financial departments to work together. By setting forth requirements that
the company must meet, it can place the power to take certain actions in the hands of one division or
another. (3) Finally, should a dispute later arise, the written contract can immeasurably add to proof both
of the fact that a contract was agreed to and of what its terms were.

KEY TAKEAWAY

It is not uncommon for the meaning of a contract to be less than entirely clear. When called upon to
interpret the meaning of a contract, courts try to give it the meaning the parties intended when they made
it. Various tools of interpretation are used.
Businesspeople usually do not like to seem overbearing; they do not wish to appear untrusting; they often
dislike unpleasantries. Therefore it is not uncommon for even big deals to be sealed with a handshake. But
it’s a trade-off, because a written contract has obvious benefits, too.

EXERCISES

1.

Why do courts fairly frequently have to interpret the meaning of contracts?

2.

What is the purpose of contractual interpretation?

3.

What tools do the courts use in interpreting contracts?

Saylor URL: http://www.saylor.org/books

Saylor.org
458

4.

What is the social “cost” of insisting upon a written contract in a business setting? What are the benefits
of the contract?
5.

[1] Towne v. Eisner, 245 US 418, 425 (1917).

6.

[2] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 58–59.

13.4 Cases

The Statute of Frauds’ Main Purpose Doctrine
Wilson Floors Co. v. Sciota Park, Ltd., and Unit, Inc.
377 N.E.2d 514 (1978)
Sweeny, J.
In December of 1971, Wilson Floors Company (hereinafter “Wilson”) entered into a contract with Unit,
Inc. (hereinafter “Unit”), a Texas corporation to furnish and install flooring materials for “The Cliffs”
project, a development consisting of new apartments and an office building to be located in Columbus,
Ohio. Unit…was the general manager for the project. The Pittsburgh National Bank (hereinafter the
bank), as the construction lender for the project, held mortgages on The Cliffs property security for
construction loans which the bank had made to Unit.
As the work progressed on the project Unit fell behind in making payments to Wilson for its completed
work in the spring of 1973. At that time, the project was approximately two-thirds completed, the first
mortgage money of seven million dollars having been fully dispersed by the bank to Unit. Appellant
[Wilson] thereupon stopped work in May of 1973 and informed Unit that it would not continue until
payments were forthcoming. On May 15, 1973, the bank conducted a meeting with the subcontractors in
The Cliffs project, including Wilson.
At the meeting, the bank sought to determine whether it would be beneficial at that stage of the project to
lend more money to Unit, foreclose on the mortgage and hire a new contractor to complete the work, or
do nothing. Subcontractors were requested to furnish the bank an itemized account of what Unit owed
them, and a cost estimate of future services necessary to complete their job contracts. Having reviewed
the alternatives, the bank determined that it would be in its best interest to provide additional financing
for the project. The bank reasoned that to foreclose on the mortgage and hire a new contractor at this
stage of construction would result in higher costs.
Saylor URL: http://www.saylor.org/books

Saylor.org
459

There is conflicting testimony in regard to whether the bank made assurances to Wilson at this meeting
that it would be paid for all work to be rendered on the project. However, after the May meeting, Wilson,
along with the other subcontractors, did return to work.
Payments from Unit again were not forthcoming, resulting in a second work stoppage. The bank then
arranged another meeting to be conducted on June 28, 1973.
At this second meeting, there is conflicting testimony concerning the import of the statements made by
the bank representative to the subcontractors. The bank representative who spoke at the meeting testified
at trial that he had merely advised the subcontractors that adequate funds would be available to complete
the job. However, two representatives of Wilson, also in attendance at the meeting, testified that the bank
representative had assured Wilson that if it returned to work, it would be paid.
After the meeting, Wilson returned to work and continued to submit its progress billings to Unit for
payment. Upon completion of its portion of The Cliffs project, Wilson submitted its final invoice of
$15,584.50 to Unit. This amount was adjusted downward to $15,443.06 upon agreement of Unit and
Wilson. However, Wilson was not paid this amount.
As a result of nonpayment, Wilson filed suit…against Unit and the bank to recover the $15,443.06 [about
$60,700 in 2010 dollars]. On September 26, 1975, Wilson and Unit stipulated that judgment for the sum
of $15,365.84, plus interest, be entered against Unit. When Unit failed to satisfy the judgment, appellant
proceeded with its action against the bank. [The trial court decided in favor of Wilson, but the
intermediate appellate court reversed the trial court decision.]…[The Ohio statute of frauds provides]:
No action shall be brought whereby to charge the defendant, upon a special promise, to answer
for the debt, default, or miscarriage of another person…unless the agreement…or some
memorandum thereof, is in writing and signed by the party to be charged.…
In paragraph one of Crawford v. Edison [an 1887 Ohio case], however, this court stated:
When the leading object of the promisor is, not to answer for another, but to subserve some
pecuniary or business purpose of his own, involving a benefit to himself…his promise is not
within the statute of frauds, although it may be in form a promise to pay the debt of another and
its performance may incidentally have the effect of extinguishing that liability.…

Saylor URL: http://www.saylor.org/books

Saylor.org
460

So long as the promisor undertakes to pay the subcontractor whatever his services are worth irrespective
of what he may owe the general contractor and so long as the main purpose of the promisor is to further
his own business or pecuniary interest, the promise is enforceable.…
The facts in the instant case reflect that the bank made its guarantee to Wilson to subserve its own
business interest of reducing costs to complete the project. Clearly, the bank induced Wilson to remain on
the job and rely on its credit for future payments. To apply the statute of frauds and hold that the bank
had no contractual duty to Wilson despite its oral guarantees would not prevent the wrong which the
statute’s enactment was to prevent, but would in reality effectuate a wrong.
Therefore, this court affirms the finding of the Court of Common Pleas that the verbal agreement made by
the bank is enforceable by Wilson, and reverses the judgment of the Court of Appeals.

CASE QUESTIONS

1.

The exception to the Statute of Frauds in issue here is the main purpose doctrine. How does this doctrine
relate to the concept of promissory estoppel?

2.

What was the main purpose behind the bank’s purported promise?

The Statute of Frauds’ One-Year Rule
Iacono v. Lyons
16 S.W.3d 92 (Texas Ct. App. 2000)
O’Connor, J.
Mary Iacono, the plaintiff below and appellant here, appeals from a take-nothing summary judgment
rendered in favor of Carolyn Lyons, the defendant below and appellee here. We reverse and remand.
The plaintiff [Iacono] and defendant [Lyons] had been friends for almost 35 years. In late 1996, the
defendant invited the plaintiff to join her on a trip to Las Vegas, Nevada. There is no dispute that the
defendant paid all the expenses for the trip, including providing money for gambling.
The plaintiff contended she was invited to Las Vegas by the defendant because the defendant thought the
plaintiff was lucky. Sometime before the trip, the plaintiff had a dream about winning on a Las Vegas slot
machine. The plaintiff’s dream convinced her to go to Las Vegas, and she accepted the defendant’s offer to
split “50-50” any gambling winnings.
Saylor URL: http://www.saylor.org/books

Saylor.org
461

In February 1997, the plaintiff and defendant went to Las Vegas. They started playing the slot machines at
Caesar’s Palace. The plaintiff contends that, after losing $47, the defendant wanted to leave to see a show.
The plaintiff begged the defendant to stay, and the defendant agreed on the condition that she (the
defendant) put the coins into the machines because doing so took the plaintiff too long. (The plaintiff, who
suffers from advanced rheumatoid arthritis, was in a wheelchair.) The plaintiff agreed, and took the
defendant to a dollar slot machine that looked like the machine in her dream. The machine did not pay on
the first try. The plaintiff then said, “Just one more time,” and the defendant looked at the plaintiff and
said, “This one’s for you, Puddin.”
The slot machine paid $1,908,064. The defendant refused to share the winnings with the plaintiff, and
denied they had an agreement to split any winnings. The defendant told Caesar’s Palace she was the sole
winner and to pay her all the winnings.
The plaintiff sued the defendant for breach of contract. The defendant moved for summary judgment on
the grounds that any oral agreement was unenforceable under the statute of frauds or was voidable for
lack of consideration. The trial court rendered summary judgment in favor of the defendant.…
[Regarding the “consideration” argument:] The defendant asserted the agreement, if any, was voidable
because there was no consideration. The defendant contended the plaintiff’s only contribution was the
plaintiff’s dream of success in Las Vegas and her “luck.” The plaintiff asserted the defendant bargained
with her to go to Las Vegas in return for intangibles that the defendant thought the plaintiff offered (good
luck and the realization of the dream). The plaintiff said she gave up her right to remain in Houston in
return for the agreement to split any winnings. The plaintiff also asserted the agreement was an exchange
of promises.
…The plaintiff alleged she promised to share one-half of her winnings with the defendant in exchange for
the defendant’s promise to share one-half of her winnings with the plaintiff. These promises, if made,
represent the respective benefits and detriments, or the bargained for exchange, necessary to satisfy the
consideration requirement. See [Citation] (when no other consideration is shown, mutual obligations by
the parties to the agreement will furnish sufficient consideration to constitute a binding
contract).…[Regarding the Statute of Frauds argument:] The defendant asserted the agreement, if any,
was unenforceable under the statute of frauds because it could not be performed within one year. There is
no dispute that the winnings were to be paid over a period of 20 years.…
Saylor URL: http://www.saylor.org/books

Saylor.org
462

[The statute] does not apply if the contract, from its terms, could possibly be performed within a year—
however improbable performance within one year may be. [Citations] [It bars] only oral contracts that
cannot be completed within one year. [Citation] (If the agreement, either by its terms or by the nature of
the required acts, cannot be performed within one year, it falls within the statute of frauds and must be in
writing).
To determine the applicability of the statute of frauds with indefinite contracts, this Court may use any
reasonably clear method of ascertaining the intended length of performance. [Citation] The method is
used to determine the parties’ intentions at the time of contracting. The fact that the entire performance
within one year is not required, or expected, will not bring an agreement within the
statute. See [Citations].
Assuming without deciding that the parties agreed to share their gambling winnings, such an agreement
possibly could have been performed within one year. For example, if the plaintiff and defendant had won
$200, they probably would have received all the money in one pay-out and could have split the winnings
immediately. Therefore, the defendant was not entitled to summary judgment based on her affirmative
defense of the statute of frauds.
We reverse the trial court’s judgment and remand for further proceedings.

CASE QUESTIONS

1.

The defendant contended there was no consideration to support her alleged promise to split the winnings
fifty-fifty. What consideration did the court find here?

2.

The defendant contended that the Statute of Frauds’ one-year rule prohibited the plaintiff from
attempting to prove the existence of the alleged oral contract to split the winnings. What reasoning did
the court give here as to why the statute did not apply?

3.

After this case, the court remanded the matter to the lower court. What has to happen there before
plaintiff gets her money?

The Parol Evidence Rule: Postcontract Modification
Hampden Real Estate, Inc. v. Metropolitan Management Group, Inc.
142 Fed. Appx. 600 (Fed. Ct. App. Pa. 2005)
Saylor URL: http://www.saylor.org/books

Saylor.org
463

Cowen, J.
[The court has jurisdiction based on diversity of citizenship.]
Hampden Real Estate sold Metropolitan Management a residential property pursuant to an Agreement of
Sale (the “Sale Agreement”). The Sale Agreement provided that the property would be sold for $3.7
million, that Metropolitan would assume Hampden’s mortgage on the building, and that Hampden would
receive a credit in the amount of $120,549.78—the amount being held in escrow pursuant to the mortgage
(the “Escrow Account Credit”).
Between the execution of the Sale Agreement and the closing, the parties negotiated certain adjustments
to the purchase price to compensate for required repairs. During these negotiations, the parties reviewed
a draft and final Settlement Statement (the “Settlement Statement”), prepared by the closing agent, which
did not list the Escrow Account Credit among the various debits and credits. A few weeks after the closing,
Hampden demanded payment of the Escrow Account Credit.
Following Metropolitan’s refusal to pay the Escrow Account Credit, Hampden filed a complaint claiming
breach of contract, unjust enrichment, and conversion. Metropolitan brought counterclaims for breach of
contract, unjust enrichment, and fraudulent or negligent misrepresentation. Hampden brought a partial
motion for summary judgment as to the breach of contract claim, which was granted and its unjust
enrichment and conversion claims were dismissed as moot.…
The District Court correctly determined that the threshold issue is the role of the Settlement Statement,
“based on both the intent of the parties and the custom and usage of the document.” However, the Court
refused to consider extrinsic or parol evidence to determine the intent of the parties, reasoning that the
parol evidence rule precluded such consideration absent ambiguity in the written contract. We find that
the District Court misapplied the rule. The parol evidence rule seeks to preserve the integrity of written
agreements by precluding the introduction of contemporaneous or prior declarations to alter the meaning
of written agreements. [Citation] The rule does not apply, however, where a party seeks to introduce
evidence of subsequent oral modifications. See[Citation:] a “written agreement may be modified by a
subsequent written or oral agreement and this modification may be shown by writings or by words or by
conduct or by all three. In such a situation the parol evidence rule is inapplicable.” Here, the parol
evidence rule does not preclude testimony regarding the parties’ intention to alter the final purchase price

Saylor URL: http://www.saylor.org/books

Saylor.org
464

by executing a Settlement Statement, after the execution of the Sale Agreement, which omitted the Escrow
Account Credit.
The cases cited by Hampden are not to the contrary as each involved the admissibility of prior
negotiations to demonstrate misrepresentations made in the inducement of the contract. As example, the
court in [Citation], held that “[i]f a party contends that a writing is not an accurate expression of the
agreement between the parties, and that certain provisions were omitted therefrom, the parol evidence
rule does not apply.” (Permitting the introduction of parol evidence to establish that the contract omitted
provisions which appellees represented would be included in the writing).…
The District Court further held that the integration clause contained in the written contract supports the
conclusion that the Settlement Statement, which mentioned neither the Escrow Account Credit nor that it
was amending the Sale Agreement, is not a modification of the Sale Agreement. The Court explained that
the outcome might be different if the Settlement Statement mentioned “the escrow credit but provided
different details, but as the [Settlement Statement] in this case simply ignored the escrow credit, and both
parties agree that there were no oral discussions regarding the escrow credit, the [Settlement Statement]
cannot be said to modify the escrow credit provision in the Agreement of Sale.” We disagree.
It is well-settled law in Pennsylvania that a “written contract which is not for the sale of goods may be
modified orally, even when the contract provides that modifications may only be made in writing.”
[Citition] “The modification may be accomplished either by words or conduct,” [Citation] demonstrating
that the parties intended to waive the requirement that amendments be made in writing. [Citation] An
oral modification of a written contract must be proven by “clear, precise and convincing evidence.”
[Citation] Viewing the evidence in the light most favorable to Metropolitan, we find that the District Court
erred in concluding that there was insufficient evidence in the record to raise a genuine issue of material
fact as to whether the parties intended to orally modify the Sale Agreement. Metropolitan introduced a
Settlement Statement which omitted the Escrow Account Credit, while listing all other debits and credits
and submitted an affidavit from its President who “reviewed the Draft Settlement Statement and
understood that the Escrow Account Credit had been omitted as part of the ongoing negotiations between
the parties concerning the amount of the credit to which Metropolitan was entitled” due to the poor
condition of the property.

Saylor URL: http://www.saylor.org/books

Saylor.org
465

Accordingly, the District Court erred in granting summary judgment in favor of Hampden. At a minimum,
there was a triable issue of fact concerning whether the Settlement Statement was intended to modify the
prior written Sale Agreement and serve as the final and binding manifestation of the purchase price.
Specifically, whether the parties intended to exclude the Escrow Account Credit from the purchase price
as part of the negotiations to address Hampden’s failure to maintain the property.
[Reversed and remanded.]

1.

CASE QUESTIONS

The contract had an integration clause. Why didn’t that bar admission of the subsequent oral
modification to the contract?

2.

What rule of law was the plaintiff relying on in support of its contention that the original agreement
should stand?

3.

What rule of law was the defendant relying on in support of its contention that the original agreement
had been modified?

4.

According to the defendant, how had the original agreement been modified, and why?

13.5 Summary and Exercises
Summary

In an economic system mostly governed by contract, parties may not only make the kinds of deals they
wish but may make them in any form they wish—with some significant exceptions. The most significant
issue of form in contract law is whether the contract must be written or may be oral and still be
enforceable. The question can be answered by paying close attention to the Statute of Frauds and court
decisions interpreting it. In general, as we have seen, the following types of contracts must be in writing:
interests in real property, promises to pay the debt of another, certain agreements of executors and
administrators, performances that cannot be completed within one year, sale of goods for $500 or more,
and sale of securities. There are exceptions to all these rules.
Another significant rule that permeates contract law is the parol evidence rule: prior statements,
agreements, or promises, whether oral or written, made during the negotiation process are often
discharged by a subsequent written agreement. No matter what you were promised before you signed on
Saylor URL: http://www.saylor.org/books

Saylor.org
466

the dotted line, you are stuck if you sign an integrated agreement without the promise. Again, of course,
exceptions lie in wait for the unwary: Is the agreement only partially integrated? Are there grounds to
invalidate the entire agreement? Is the contract subject to an oral condition? Is a fact recited in the
contract untrue?
Contracts are not always clear and straightforward. Often they are murky and ambiguous. Interpreting
them when the parties disagree is for the courts. To aid them in the task, the courts over the years have
developed a series of guidelines such as these: Does the agreement have a plain meaning on its face? If
there is an ambiguity, against whom should it be construed? Are there usages of trade or courses of
dealing or performance that would help explain the terms?

EXERCISES

1.

Plaintiff’s and Defendant’s cars crashed. Plaintiff hired an attorney, who negotiated with Defendant’s
insurance adjuster. Plaintiff’s attorney claimed he and the adjuster reached an oral settlement, but the
insurance company refused to honor it and filed for summary judgment, raising the Statute of Frauds’
suretyship provision as a defense: a promise by one person (the insurance company here) to pay the
debts of another (the insured) must be evidenced by some writing, and there was no writing. Is the
defense good? Explain.

2.

Plaintiff Irma Kozlowski cohabited with Defendant Thaddeus Kozlowski for fifteen years without marriage.
She repeatedly asked him specifically about her financial situation should he predecease her, and he
assured her—she said—that he would arrange to provide for her for the rest of her life. She had provided
the necessary household services and emotional support to permit him to successfully pursue his business
career; she had performed housekeeping, cleaning, and shopping services and had run the household and
raised the children, her own as well as his. When they separated and she was “literally forced out of the
house,” she was sixty-three years old and had no means or wherewithal for survival. When she sued, he
raised the Statute of Frauds’ one-year rule as a defense. Is the defense good?

3.

[1]

Carlson purchased a parcel of real estate that was landlocked. Carlson called his neighbor, Peterson, and
asked if he could use an abandoned drive on Peterson’s property to travel to his (Carlson’s) property from
the highway. Peterson said, “Sure, anytime.” Later the two became engaged in a dispute, and Peterson
blocked the drive. May Carlson enforce Peterson’s promise that he could use the drive “anytime”? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
467

4.

Silverman, who was elderly and somewhat disabled, lived alone on a farm. Silverman called Burch and
said, “Burch, if you will move in with me and help me take care of the farm, it will be yours when I die.”
Burch did as Silverman requested and on Silverman’s death two years later, claimed the farm on the basis
of their oral agreement, but the estate resisted. Is Burch entitled to the farm? Why?

5.

On February 12, Sally was hired to manage a company for a period of one year. She reported for work on
February 26 but was fired two weeks later. She sued the owner of the company for breach of their oneyear oral contract. May she recover? Why?

6.

Baker entered into an oral contract to sell her car to Clyde for $8,600. She delivered the car to Clyde, but
Clyde refused to pay and now wants to return the car. Is the contract enforceable? Why?

7.

Wayne, a building contractor, built a new house and offered it for sale. A young couple accepted the
offer, and the parties entered into an oral agreement covering all the terms of sale. The couple later tried
to back out of the agreement. Wayne filed suit, and during the trial, the couple admitted making the
contract. Is the contract enforceable? Why?

8.

Plaintiff leased commercial space from Defendant for a florist shop. After the lease was signed, Plaintiff
learned that the county code allowed only one freestanding sign on the property, and one was already
up, advertising Defendant’s business. Plaintiff claimed Defendant breached the lease by not providing
them space for a sign; Defendant pointed to the lease, paragraph 16 of which provided that “Tenant shall
not erect or install any sign…without written consent of the Landlord.” But Plaintiff claimed Defendant
said during negotiations he could have a sign, evidence Defendant objected to based on the parol
evidence rule. Defendant admitted that during negotiations he told Plaintiff that despite paragraph 16, he
could have a sign (but not freestanding); that despite language in the lease requiring renovation plans to
be in writing, they did not have to be. Defendant also testified that the written form lease he used was
not drafted specifically for this property, and that although the lease required attachments of exhibits,
there were no attachments. Is Plaintiff barred by the parol evidence rule from showing that Defendant
said he could have a freestanding sign?

9.

On March 1, 2010, Milton talked to Harriet and, as Harriet claimed, said, “I will hire you as sales manager
for one year at a salary of $57,000. You start next Monday, March 8.” Harriet agreed. Four months later
Milton discharged Harriet and she sued, claiming breach of employment contract. Is the alleged contract
enforceable?

Saylor URL: http://www.saylor.org/books

Saylor.org
468

10. Al Booth’s Inc. sued Boyd-Scarp (a contractor) and James Rathmann for nonpayment following delivery of
various appliances to Rathmann’s new home being built by Boyd-Scarp. Booth’s was aware that BoydScarp was having financial problems and allegedly contacted Rathmann prior to delivery, asking him to
guarantee payment. Evidence was adduced that Rathmann orally promised to pay in the event the builder
did not and that the goods were then delivered. Rathmann denied any such promise, raising the Statute
of Frauds, and Al Booth’s sued. Will Al Booth’s prevail?

SELF-TEST QUESTIONS

1.

As a general rule
a.

contracts do not have to be in writing to be enforceable

b.

contracts that can be performed in one year must be in writing

c.

all oral contracts are unenforceable

d.

a suretyship agreement need not be in writing to be enforceable
An exception to the UCC Statute of Frauds provision is

a.

the one-year rule
b.

the reply doctrine

c.

executor agreements

d.

all of the above

Rules that require certain contracts to be in writing are found in
a.

state statutory law
b.

the UCC

c.

the Statute of Frauds

d.

all of the above

The parol evidence rule
a.

applies only when contracts must be in writing
b.

does not apply to real estate contracts

c.

states that a written contract discharges all prior or contemporaneous promises that
add to, vary, or conflict with it

d.

is designed to hold parties to promises they made during negotiations

Saylor URL: http://www.saylor.org/books

Saylor.org
469

A merger clause
a.

is required when goods are sold for $500 or more

1.

a

2.

b

3.

d

4.

c

b.

is used when two parcels of real estate are sold in the same contract

c.

invalidates a contract for the sale of securities

d.

evidences an intention that the written contract is the parties’ full understanding

SELF-TEST ANSWERS

5.

d
[1] Kozlowski v. Kozlowski, 395 A.2d 913 (N.J. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
470

Chapter 14

Third-Party Rights
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How an assignment of contract rights is made and how it operates

2.

What a delegation of duties is and how it operates

3.

Under what circumstances a person not a party to a contract can enforce it

To this point, we have focused on the rights and duties of the two parties to the contract. In this
chapter, we turn our attention to contracts in which outsiders acquire rights or duties or both. Three
types of outsiders merit examination:
1.

Assignees (outsiders who acquire rights after the contract is made)

2. Delegatees (outsiders who acquire duties after the contract is made)
3. Third-party beneficiaries (outsiders who acquire rights when the original contract is made)

14.1 Assignment of Contract Rights

LEARNING OBJECTIVES

1.

Understand what an assignment is and how it is made.

2.

Recognize the effect of the assignment.

3.

Know when assignments are not allowed.

4.

Understand the concept of assignor’s warranties.

The Concept of a Contract Assignment
Contracts create rights and duties. By an assignment, an obligee (one who has the right to receive a
contract benefit) transfers a right to receive a contract benefit owed by the obligor (the one who has a duty

Saylor URL: http://www.saylor.org/books

Saylor.org
471

to perform) to a third person (assignee); the obligee then becomes an assignor (one who makes an
assignment).
The Restatement (Second) of Contracts defines an assignment of a right as “a manifestation of the
assignor’s intention to transfer it by virtue of which the assignor’s right to performance by the obligor is
extinguished in whole or in part and the assignee acquires the right to such performance.”

[1]

The one who

makes the assignment is both an obligee and a transferor. The assignee acquires the right to receive the
contractual obligations of the promisor, who is referred to as the obligor (see Figure 14.1 "Assignment of
Rights"). The assignor may assign any right unless (1) doing so would materially change the obligation of
the obligor, materially burden him, increase his risk, or otherwise diminish the value to him of the
original contract; (2) statute or public policy forbids the assignment; or (3) the contract itself precludes
assignment. The common law of contracts and Articles 2 and 9 of the Uniform Commercial Code (UCC)
govern assignments. Assignments are an important part of business financing, such as factoring.
A factor is one who purchases the right to receive income from another.
Figure 14.1 Assignment of Rights

Method of Assignment
Manifesting Assent
To effect an assignment, the assignor must make known his intention to transfer the rights to the third
person. The assignor’s intention must be that the assignment is effective without need of any further
action or any further manifestation of intention to make the assignment. In other words, the assignor
must intend and understand himself to be making the assignment then and there; he is not promising to
make the assignment sometime in the future.
Under the UCC, any assignments of rights in excess of $5,000 must be in writing, but otherwise,
assignments can be oral and consideration is not required: the assignor could assign the right to the
Saylor URL: http://www.saylor.org/books

Saylor.org
472

assignee for nothing (not likely in commercial transactions, of course). Mrs. Franklin has the right to
receive $750 a month from the sale of a house she formerly owned; she assigns the right to receive the
money to her son Jason, as a gift. The assignment is good, though such a gratuitous assignment is usually
revocable, which is not the case where consideration has been paid for an assignment.

Acceptance and Revocation
For the assignment to become effective, the assignee must manifest his acceptance under most
circumstances. This is done automatically when, as is usually the case, the assignee has given
consideration for the assignment (i.e., there is a contract between the assignor and the assignee in which
the assignment is the assignor’s consideration), and then the assignment is not revocable without the
assignee’s consent. Problems of acceptance normally arise only when the assignor intends the assignment
as a gift. Then, for the assignment to be irrevocable, either the assignee must manifest his acceptance or
the assignor must notify the assignee in writing of the assignment.

Notice
Notice to the obligor is not required, but an obligor who renders performance to the assignor without
notice of the assignment (that performance of the contract is to be rendered now to the assignee) is
discharged. Obviously, the assignor cannot then keep the consideration he has received; he owes it to the
assignee. But if notice is given to the obligor and she performs to the assignor anyway, the assignee can
recover from either the obligor or the assignee, so the obligor could have to perform twice, as in Exercise 2
at the chapter’s end, Aldana v. Colonial Palms Plaza. Of course, an obligor who receives notice of the
assignment from the assignee will want to be sure the assignment has really occurred. After all, anybody
could waltz up to the obligor and say, “I’m the assignee of your contract with the bank. From now on, pay
me the $500 a month, not the bank.” The obligor is entitled to verification of the assignment.

Effect of Assignment
General Rule
An assignment of rights effectively makes the assignee stand in the shoes of the assignor. He gains all the
rights against the obligor that the assignor had, but no more. An obligor who could avoid the assignor’s
attempt to enforce the rights could avoid a similar attempt by the assignee. Likewise, under UCC Section
Saylor URL: http://www.saylor.org/books

Saylor.org
473

9-318(1), the assignee of an account is subject to all terms of the contract between the debtor and the
creditor-assignor. Suppose Dealer sells a car to Buyer on a contract where Buyer is to pay $300 per month
and the car is warranted for 50,000 miles. If the car goes on the fritz before then and Dealer won’t fix it,
Buyer could fix it for, say, $250 and deduct that $250 from the amount owed Dealer on the next
installment (called a setoff). Now, if Dealer assigns the contract to Assignee, Assignee stands in Dealer’s
shoes, and Buyer could likewise deduct the $250 from payment to Assignee.

Exceptions
The “shoe rule” does not apply to two types of assignments. First, it is inapplicable to the sale of a
negotiable instrument to a holder in due course (covered in detail (Reference mayer_1.0-ch23 not found
in Book)). Second, the rule may be waived: under the UCC and at common law, the obligor may agree in
the original contract not to raise defenses against the assignee that could have been raised against the
assignor.

[2]

While a waiver of defenses makes the assignment more marketable from the assignee’s point

of view, it is a situation fraught with peril to an obligor, who may sign a contract without understanding
the full import of the waiver. Under the waiver rule, for example, a farmer who buys a tractor on credit
and discovers later that it does not work would still be required to pay a credit company that purchased
the contract; his defense that the merchandise was shoddy would be unavailing (he would, as used to be
said, be “having to pay on a dead horse”).
For that reason, there are various rules that limit both the holder in due course and the waiver rule.
Certain defenses, the so-called real defenses (infancy, duress, and fraud in the execution, among others),
may always be asserted. Also, the waiver clause in the contract must have been presented in good faith,
and if the assignee has actual notice of a defense that the buyer or lessee could raise, then the waiver is
ineffective. Moreover, in consumer transactions, the UCC’s rule is subject to state laws that protect
consumers (people buying things used primarily for personal, family, or household purposes), and many
states, by statute or court decision, have made waivers of defenses ineffective in such
consumer transactions. Federal Trade Commission regulations also affect the ability of many sellers to
pass on rights to assignees free of defenses that buyers could raise against them. Because of these various
limitations on the holder in due course and on waivers, the “shoe rule” will not govern in consumer
transactions and, if there are real defenses or the assignee does not act in good faith, in business
transactions as well.
Saylor URL: http://www.saylor.org/books

Saylor.org
474

When Assignments Are Not Allowed
The general rule—as previously noted—is that most contract rights are assignable. But there are
exceptions. Five of them are noted here.

Material Change in Duties of the Obligor
When an assignment has the effect of materially changing the duties that the obligor must perform, it is
ineffective. Changing the party to whom the obligor must make a payment is not a material change of duty
that will defeat an assignment, since that, of course, is the purpose behind most assignments. Nor will a
minor change in the duties the obligor must perform defeat the assignment.
Several residents in the town of Centerville sign up on an annual basis with the Centerville Times to
receive their morning paper. A customer who is moving out of town may assign his right to receive the
paper to someone else within the delivery route. As long as the assignee pays for the paper, the
assignment is effective; the only relationship the obligor has to the assignee is a routine delivery in
exchange for payment. Obligors can consent in the original contract, however, to a subsequent assignment
of duties. Here is a clause from the World Team Tennis League contract: “It is mutually agreed that the
Club shall have the right to sell, assign, trade and transfer this contract to another Club in the League, and
the Player agrees to accept and be bound by such sale, exchange, assignment or transfer and to faithfully
perform and carry out his or her obligations under this contract as if it had been entered into by the Player
and such other Club.” Consent is not necessary when the contract does not involve a personal
relationship.

Assignment of Personal Rights
When it matters to the obligor who receives the benefit of his duty to perform under the contract, then the
receipt of the benefit is a personal right that cannot be assigned. For example, a student seeking to earn
pocket money during the school year signs up to do research work for a professor she admires and with
whom she is friendly. The professor assigns the contract to one of his colleagues with whom the student
does not get along. The assignment is ineffective because it matters to the student (the obligor) who the
person of the assignee is. An insurance company provides auto insurance covering Mohammed Kareem, a
sixty-five-year-old man who drives very carefully. Kareem cannot assign the contract to his seventeen-

Saylor URL: http://www.saylor.org/books

Saylor.org
475

year-old grandson because it matters to the insurance company who the person of its insured is. Tenants
usually cannot assign (sublet) their tenancies without the landlord’s permission because it matters to the
landlord who the person of their tenant is. Section 14.4.1 "Nonassignable Rights", Nassau Hotel Co. v.
Barnett & Barse Corp., is an example of the nonassignability of a personal right.

Assignment Forbidden by Statute or Public Policy
Various federal and state laws prohibit or regulate some contract assignment. The assignment of future
wages is regulated by state and federal law to protect people from improvidently denying themselves
future income because of immediate present financial difficulties. And even in the absence of statute,
public policy might prohibit some assignments.

Contracts That Prohibit Assignment
Assignability of contract rights is useful, and prohibitions against it are not generally favored. Many
contracts contain general language that prohibits assignment of rights or of “the contract.” Both the
Restatement and UCC Section 2-210(3) declare that in the absence of any contrary circumstances, a
provision in the agreement that prohibits assigning “the contract” bars “only the delegation to the
assignee of the assignor’s performance.”

[3]

In other words, unless the contract specifically prohibits

assignment of any of its terms, a party is free to assign anything except his or her own duties.
Even if a contractual provision explicitly prohibits it, a right to damages for breach of the whole contract is
assignable under UCC Section 2-210(2) in contracts for goods. Likewise, UCC Section 9-318(4) invalidates
any contract provision that prohibits assigning sums already due or to become due. Indeed, in some
states, at common law, a clause specifically prohibiting assignment will fail. For example, the buyer and
the seller agree to the sale of land and to a provision barring assignment of the rights under the contract.
The buyer pays the full price, but the seller refuses to convey. The buyer then assigns to her friend the
right to obtain title to the land from the seller. The latter’s objection that the contract precludes such an
assignment will fall on deaf ears in some states; the assignment is effective, and the friend may sue for the
title.

Future Contracts
The law distinguishes between assigning future rights under an existing contract and assigning rights that
will arise from a future contract. Rights contingent on a future event can be assigned in exactly the same
manner as existing rights, as long as the contingent rights are already incorporated in a contract. Ben has
Saylor URL: http://www.saylor.org/books

Saylor.org
476

a long-standing deal with his neighbor, Mrs. Robinson, to keep the latter’s walk clear of snow at twenty
dollars a snowfall. Ben is saving his money for a new printer, but when he is eighty dollars shy of the
purchase price, he becomes impatient and cajoles a friend into loaning him the balance. In return, Ben
assigns his friend the earnings from the next four snowfalls. The assignment is effective. However, a right
that will arise from a future contract cannot be the subject of a present assignment.

Partial Assignments
An assignor may assign part of a contractual right, but only if the obligor can perform that part of his
contractual obligation separately from the remainder of his obligation. Assignment of part of a payment
due is always enforceable. However, if the obligor objects, neither the assignor nor the assignee may sue
him unless both are party to the suit. Mrs. Robinson owes Ben one hundred dollars. Ben assigns fifty
dollars of that sum to his friend. Mrs. Robinson is perplexed by this assignment and refuses to pay until
the situation is explained to her satisfaction. The friend brings suit against Mrs. Robinson. The court
cannot hear the case unless Ben is also a party to the suit. This ensures all parties to the dispute are
present at once and avoids multiple lawsuits.

Successive Assignments
It may happen that an assignor assigns the same interest twice (see Figure 14.2 "Successive
Assignments"). With certain exceptions, the first assignee takes precedence over any subsequent assignee.
One obvious exception is when the first assignment is ineffective or revocable. A subsequent assignment
has the effect of revoking a prior assignment that is ineffective or revocable. Another exception: if in good
faith the subsequent assignee gives consideration for the assignment and has no knowledge of the prior
assignment, he takes precedence whenever he obtains payment from, performance from, or a judgment
against the obligor, or whenever he receives some tangible evidence from the assignor that the right has
been assigned (e.g., a bank deposit book or an insurance policy).

Saylor URL: http://www.saylor.org/books

Saylor.org
477

Some states follow the different English rule: the first assignee to give notice to the obligor has priority,
regardless of the order in which the assignments were made. Furthermore, if the assignment falls within
the filing requirements of UCC Article 9 (see (Reference mayer_1.0-ch28 not found in Book)), the first
assignee to file will prevail.

Figure 14.2 Successive Assignments

Assignor’s Warranties
An assignor has legal responsibilities in making assignments. He cannot blithely assign the same interests
pell-mell and escape liability. Unless the contract explicitly states to the contrary, a person who assigns a
right for value makes certain assignor’s warranties to the assignee: that he will not upset the assignment,
that he has the right to make it, and that there are no defenses that will defeat it. However, the assignor
does not guarantee payment; assignment does not by itself amount to a warranty that the obligor is
solvent or will perform as agreed in the original contract. Mrs. Robinson owes Ben fifty dollars. Ben
assigns this sum to his friend. Before the friend collects, Ben releases Mrs. Robinson from her obligation.
The friend may sue Ben for the fifty dollars. Or again, if Ben represents to his friend that Mrs. Robinson
owes him (Ben) fifty dollars and assigns his friend that amount, but in fact Mrs. Robinson does not owe
Ben that much, then Ben has breached his assignor’s warranty. The assignor’s warranties may be express
or implied.

KEY TAKEAWAY

Generally, it is OK for an obligee to assign the right to receive contractual performance from the obligor to
a third party. The effect of the assignment is to make the assignee stand in the shoes of the assignor,
taking all the latter’s rights and all the defenses against nonperformance that the obligor might raise
Saylor URL: http://www.saylor.org/books

Saylor.org
478

against the assignor. But the obligor may agree in advance to waive defenses against the assignee, unless
such waiver is prohibited by law.
There are some exceptions to the rule that contract rights are assignable. Some, such as personal rights,
are not circumstances where the obligor’s duties would materially change, cases where assignability is
forbidden by statute or public policy, or, with some limits, cases where the contract itself prohibits
assignment. Partial assignments and successive assignments can happen, and rules govern the resolution
of problems arising from them.
When the assignor makes the assignment, that person makes certain warranties, express or implied, to
the assignee, basically to the effect that the assignment is good and the assignor knows of no reason why
the assignee will not get performance from the obligor.

EXERCISES

1.

If Able makes a valid assignment to Baker of his contract to receive monthly rental payments from
Tenant, how is Baker’s right different from what Able’s was?

2.

Able made a valid assignment to Baker of his contract to receive monthly purchase payments from Carr,
who bought an automobile from Able. The car had a 180-day warranty, but the car malfunctioned within
that time. Able had quit the auto business entirely. May Carr withhold payments from Baker to offset the
cost of needed repairs?

3.

Assume in the case in Exercise 2 that Baker knew Able was selling defective cars just before his (Able’s)
withdrawal from the auto business. How, if at all, does that change Baker’s rights?

4.

Why are leases generally not assignable? Why are insurance contracts not assignable?
5.

[1] Restatement (Second) of Contracts, Section 317(1).

6.

[2] Uniform Commercial Code, Section 9-206.

7.

[3] Restatement (Second) of Contracts, Section 322.

14.2 Delegation of Duties

LEARNING OBJECTIVES

1.

Know what a delegation of duty is.

Saylor URL: http://www.saylor.org/books

Saylor.org
479

2.

Recognize how liability remains on the delegator following a delegation.

3.

Understand what duties may not be delegated.

Basic Rules Regarding Delegation
General Rule
To this point, we have been considering the assignment of the assignor’s rights (usually, though not solely,
to money payments). But in every contract, a right connotes a corresponding duty, and these may be
delegated. A delegation is the transfer to a third party of the duty to perform under a contract. The one
who delegates is the delegator. Because most obligees are also obligors, most assignments of rights will
simultaneously carry with them the delegation of duties. Unless public policy or the contract itself bars the
delegation, it is legally enforceable.
In most states, at common law, duties must be expressly delegated. Under Uniform Commercial Code
(UCC) Section 2-210(4) and in a minority of states at common law (as illustrated in Section 14.4.2
"Assignment Includes Delegation",Rose v. Vulcan Materials Co.), an assignment of “the contract” or of
“all my rights under the contract” is not only an assignment of rights but also a delegation of duties to be
performed; by accepting the assignment, the delegatee (one to whom the delegation is made) implies a
promise to perform the duties. (See Figure 14.3 "Delegation of Duties")
Figure 14.3 Delegation of Duties

Effect on Obligor
An obligor who delegates a duty (and becomes a delegator) does not thereby escape liability for
performing the duty himself. The obligee of the duty may continue to look to the obligor for performance
unless the original contract specifically provides for substitution by delegation. This is a big difference
Saylor URL: http://www.saylor.org/books

Saylor.org
480

between assignment of contract rights and delegation of contract duties: in the former, the assignor is
discharged (absent breach of assignor’s warranties); in the latter, the delegator remains liable. The obligee
(again, the one to whom the duty to perform flows) may also, in many cases, look to the delegatee,
because the obligee becomes an intended beneficiary of the contract between the obligor and the
delegatee, as discussed in Section 14.3 "Third-Party Beneficiaries". Of course, the obligee may
subsequently agree to accept the delegatee and discharge the obligor from any further responsibility for
performing the duty. A contract among three persons having this effect is called a novation; it is a new
contract. Fred sells his house to Lisa, who assumes his mortgage. Fred, in other words, has delegated the
duty to pay the bank to Lisa. If Lisa defaults, Fred continues to be liable to the bank, unless in the original
mortgage agreement a provision specifically permitted any purchaser to be substituted without recourse
to Fred, or unless the bank subsequently accepts Lisa and discharges Fred.

Nondelegable Duties
Personal Services
Personal services are not delegable. If the contract is such that the promisee expects the obligor personally
to perform the duty, the obligor may not delegate it. Suppose the Catskill Civic Opera Association hires a
famous singer to sing in its production of Carmen and the singer delegates the job to her understudy. The
delegation is ineffective, and performance by the understudy does not absolve the famous singer of
liability for breach.
Many duties may be delegated, however. Indeed, if they could not be delegated, much of the world’s work
would not get done. If you hire a construction company and an architect to design and build your house to
certain specifications, the contractor may in turn hire individual craftspeople—plumbers, electricians, and
the like—to do these specialized jobs, and as long as they are performed to specification, the contract
terms will have been met. If you hired an architecture firm, though, you might not be contracting for the
specific services of a particular individual in that firm.

Public Policy

Saylor URL: http://www.saylor.org/books

Saylor.org
481

Public policy may prohibit certain kinds of delegations. A public official, for example, may not delegate
the duties of her office to private citizens, although various statutes generally permit the delegation of
duties to her assistants and subordinates.

Delegations Barred by Contract
As we have already noted, the contract itself may bar assignment. The law generally disfavors restricting
the right to assign a benefit, but it will uphold a contract provision that prohibits delegation of a duty.
Thus, as we have seen, UCC Section 2-210(3) states that in a contract for sale of goods, a provision against
assigning “the contract” is to be construed only as a prohibition against delegating the duties.

KEY TAKEAWAY

The duty to perform a contractual obligation may usually be delegated to a third party. Such delegation,
however, does not discharge the delegator, who remains liable on the contract absent a novation.
Some duties may not be delegated: personal services cannot be, and public policy or the contract itself
may bar delegation.

EXERCISES

1.

What is the difference between an assignment and a delegation?

2.

Under what circumstances is the delegator discharged from liability on the contract?

14.3 Third-Party Beneficiaries

LEARNING OBJECTIVES

1.

Know what a third-party beneficiary is, and what the types of such beneficiaries are.

2.

Recognize the rights obtained by third-party beneficiaries.

3.

Understand when the public might be a third-party beneficiary of government contracts.

The fundamental issue with third-party beneficiaries gets to this: can a person who is not a party to a
contract sue to enforce its terms?

The General Rule
Saylor URL: http://www.saylor.org/books

Saylor.org
482

The general rule is this: persons not a party to a contract cannot enforce its terms; they are said to
lack privity, a private, face-to-face relationship with the contracting parties. But if the persons are
intended to benefit from the performance of a contract between others, then they can enforce it: they are
intended beneficiaries.

Two Types of Third-Party Beneficiaries
In the vocabulary of the Restatement, a third person whom the parties to the contract intend to benefit is
an intended beneficiary—that is, one who is entitled under the law of contracts to assert a right arising
from a contract to which he or she is not a party. There are two types of intended beneficiaries.

Creditor Beneficiary
A creditor beneficiary is one to whom the promisor agrees to pay a debt of the promisee. For example, a
father is bound by law to support his child. If the child’s uncle (the promisor) contracts with the father
(the promisee) to furnish support for the child, the child is a creditor beneficiary and could sue the uncle.
Or again, suppose Customer pays Ace Dealer for a new car, and Ace delegates the duty of delivery to Beta
Dealer. Ace is now a debtor: he owes Customer something: a car. Customer is a creditor; she is owed
something: a car. When Beta performs under his delegated contract with Ace, Beta is discharging the debt
Ace owes to Customer. Customer is a creditor beneficiary of Dealers’ contract and could sue either one for
nondelivery. She could sue Ace because she made a contract with him, and she could sue Beta because—
again—she was intended to benefit from the performance of Dealers’ agreement.

Donee Beneficiary
The second type of intended beneficiary is a donee beneficiary. When the promisee is not indebted to the
third person but intends for him or her to have the benefit of the promisor’s performance, the third
person is a donee beneficiary (and the promise is sometimes called a gift promise). For example, an
insurance company (the promisor) promises to its policyholder (the promisee), in return for a premium,
to pay $100,000 to his wife on his death; this makes the wife a donee beneficiary (see Figure 14.1
"Assignment of Rights"). The wife could sue to enforce the contract although she was not a party to it. Or
if Able makes a contract with Woodsman for the latter to cut the trees in Able’s backyard as a Christmas

Saylor URL: http://www.saylor.org/books

Saylor.org
483

gift to Able’s uphill Neighbor (so that Neighbor will have a view), Neighbor could sue Woodsman for
breach of the contract.
If a person is not an intended beneficiary—not a creditor or donee beneficiary—then he or she is said to be
only an incidental beneficiary, and that person has no rights. So if Able makes the contract with
Woodsman not to benefit Neighbor but for Able’s own benefit, the fact that the tree removal would benefit
Neighbor does not make Neighbor an intended beneficiary.
The beneficiary’s rights are always limited by the terms of the contract. A failure by the promisee to
perform his part of the bargain will terminate the beneficiary’s rights if the promisee’s lapse terminates
his own rights, absent language in the contract to the contrary. If Able makes the contract as a gift to
Neighbor but doesn’t make the required down payment to Woodsman, Neighbor’s claim fails. In a suit by
the beneficiary, the promisor may avail himself of any defense he could have asserted against the
promisee. Woodsman may defend himself against Neighbor’s claim that Woodsman did not do the whole
job by showing that Able didn’t make full payment for the work.

Modification of the Beneficiary’s Rights
Conferring rights on an intended beneficiary is relatively simple. Whether his rights can be modified or
extinguished by subsequent agreement of the promisor and promisee is a more troublesome issue. The
general rule is that the beneficiary’s rights may be altered as long as there has been
novesting of rights (the rights have not taken effect). The time at which the beneficiary’s rights vest differs
among jurisdictions: some say immediately, some say when the beneficiary assents to the receipt of the
contract right, some say the beneficiary’s rights don’t vest until she has detrimentally relied on the right.
The Restatement says that unless the contract provides that its terms cannot be changed without the
beneficiary’s consent, the parties may change or rescind the benefit unless the beneficiary has sued on the
promise, has detrimentally relied, or has assented to the promise at the request of one of the
parties.

[1]

Some contracts provide that the benefit never vests; for example, standard insurance policies

today reserve to the insured the right to substitute beneficiaries, to borrow against the policy, to assign it,
and to surrender it for cash.

Saylor URL: http://www.saylor.org/books

Saylor.org
484

Government Contracts
The general rule is that members of the public are only incidental beneficiaries of contracts made by the
government with a contractor to do public works. It is not illogical to see a contract between the
government and a company pledged to perform a service on behalf of the public as one creating rights in
particular members of the public, but the consequences of such a view could be extremely costly because
everyone has some interest in public works and government services.
A restaurant chain, hearing that the county was planning to build a bridge that would reroute commuter
traffic, might decide to open a restaurant on one side of the bridge; if it let contracts for construction only
to discover that the bridge was to be delayed or canceled, could it sue the county’s contractor? In general,
the answer is that it cannot. A promisor under contract to the government is not liable for the
consequential damages to a member of the public arising from its failure to perform (or from a faulty
performance) unless the agreement specifically calls for such liability or unless the promisee (the
government) would itself be liable and a suit directly against the promisor would be consistent with the
contract terms and public policy. When the government retains control over litigation or settlement of
claims, or when it is easy for the public to insure itself against loss, or when the number and amount of
claims would be excessive, the courts are less likely to declare individuals to be intended beneficiaries. But
the service to be provided can be so tailored to the needs of particular persons that it makes sense to view
them as intended beneficiaries—in the case, for example, of a service station licensed to perform
emergency road repairs, as in Section 14.4.3 "Third party Beneficiaries and Foreseeable
Damages", Kornblut v. Chevron Oil Co.

KEY TAKEAWAY

Generally, a person who is not a party to a contract cannot sue to enforce its terms. The exception is if the
person is an intended beneficiary, either a creditor beneficiary or a donee beneficiary. Such third parties
can enforce the contract made by others but only get such rights as the contract provides, and
beneficiaries are subject to defenses that could be made against their benefactor.
The general rule is that members of the public are not intended beneficiaries of contracts made by the
government, but only incidental beneficiaries.
Saylor URL: http://www.saylor.org/books

Saylor.org
485

EXERCISES
1.

What are the two types of intended beneficiaries?

2.

Smith contracted to deliver a truck on behalf of Truck Sales to Byers, who had purchased it from Truck
Sales. Smith was entitled to payment by Byers for the delivery. The truck was defective. May Byers
withhold payment from Smith to offset the repair costs?

3.

Why is the public not usually considered an intended beneficiary of contracts made by the government?

[1] Restatement (Second) of Contracts, Section 311.

14.4 Cases
Nonassignable Rights
Nassau Hotel Co. v. Barnett & Barse Corporation
147 N.Y.S. 283 (1914)
McLaughlin, J.
Plaintiff owns a hotel at Long Beach, L. I., and on the 21st of November, 1912, it entered into a written
agreement with the individual defendants Barnett and Barse to conduct the same for a period of
years.…Shortly after this agreement was signed, Barnett and Barse organized the Barnett & Barse
Corporation with a capital stock of $10,000, and then assigned the agreement to it. Immediately following
the assignment, the corporation went into possession and assumed to carry out its terms. The plaintiff
thereupon brought this action to cancel the agreement and to recover possession of the hotel and
furniture therein, on the ground that the agreement was not assignable. [Summary judgment in favor of
the plaintiff, defendant corporation appeals.]
The only question presented is whether the agreement was assignable. It provided, according to the
allegations of the complaint, that the plaintiff leased the property to Barnett and Barse with all its
equipment and furniture for a period of three years, with a privilege of five successive renewals of three
years each. It expressly provided:
‘That said lessees…become responsible for the operation of the said hotel and for the upkeep and
maintenance thereof and of all its furniture and equipment in accordance with the terms of this
agreement and the said lessees shall have the exclusive possession, control and management thereof. * * *
The said lessees hereby covenant and agree that they will operate the said hotel at all times in a first-class
business-like manner, keep the same open for at least six (6) months of each year, * * *’ and ‘in lieu of
Saylor URL: http://www.saylor.org/books

Saylor.org
486

rental the lessor and lessees hereby covenant and agree that the gross receipts of such operation shall be,
as received, divided between the parties hereto as follows: (a) Nineteen per cent. (19%) to the lessor. * * *
In the event of the failure of the lessees well and truly to perform the covenants and agreements herein
contained,’ they should be liable in the sum of $50,000 as liquidated damages. That ‘in consideration and
upon condition that the said lessees shall well and faithfully perform all the covenants and agreements by
them to be performed without evasion or delay the said lessor for itself and its successors, covenants and
agrees that the said lessees, their legal representatives and assigns may at all times during said term and
the renewals thereof peaceably have and enjoy the said demised premises.’ And that ‘this agreement shall
inure to the benefit of and bind the respective parties hereto, their personal representatives, successors
and assigns.’
The complaint further alleges that the agreement was entered into by plaintiff in reliance upon the
financial responsibility of Barnett and Barse, their personal character, and especially the experience of
Barnett in conducting hotels; that, though he at first held a controlling interest in the Barnett & Barse
Corporation, he has since sold all his stock to the defendant Barse, and has no interest in the corporation
and no longer devotes any time or attention to the management or operation of the hotel.
…[C]learly…the agreement in question was personal to Barnett and Barse and could not be assigned by
them without the plaintiff’s consent. By its terms the plaintiff not only entrusted them with the care and
management of the hotel and its furnishings—valued, according to the allegations of the complaint, at
more than $1,000,000—but agreed to accept as rental or compensation a percentage of the gross receipts.
Obviously, the receipts depended to a large extent upon the management, and the care of the property
upon the personal character and responsibility of the persons in possession. When the whole agreement is
read, it is apparent that the plaintiff relied, in making it, upon the personal covenants of Barnett and
Barse. They were financially responsible. As already said, Barnett had had a long and successful
experience in managing hotels, which was undoubtedly an inducing cause for plaintiff’s making the
agreement in question and for personally obligating them to carry out its terms.
It is suggested that because there is a clause in the agreement to the effect that it should ‘inure to the
benefit of and bind the respective parties hereto, their personal representatives and assigns,’ that Barnett
and Barse had a right to assign it to the corporation. But the intention of the parties is to be gathered, not
from one clause, but from the entire instrument [Citation] and when it is thus read it clearly appears that
Saylor URL: http://www.saylor.org/books

Saylor.org
487

Barnett and Barse were to personally carry out the terms of the agreement and did not have a right to
assign it. This follows from the language used, which shows that a personal trust or confidence was
reposed by the plaintiff in Barnett and Barse when the agreement was made.
In [Citation] it was said: “Rights arising out of contract cannot be transferred if they…involve a relation of
personal confidence such that the party whose agreement conferred those rights must have intended them
to be exercised only by him in whom he actually confided.”
This rule was applied in [Citation] the court holding that the plaintiff—the assignee—was not only
technically, but substantially, a different entity from its predecessor, and that the defendant was not
obliged to entrust its money collected on the sale of the presses to the responsibility of an entirely
different corporation from that with which it had contracted, and that the contract could not be assigned
to the plaintiff without the assent of the other party to it.
The reason which underlies the basis of the rule is that a party has the right to the benefit contemplated
from the character, credit, and substance of him with whom he contracts, and in such case he is not bound
to recognize…an assignment of the contract.
The order appealed from, therefore, is affirmed.

CASE QUESTIONS

1.

The corporation created to operate the hotel was apparently owned and operated by the same two men
the plaintiff leased the hotel to in the first place. What objection would the plaintiff have to the corporate
entity—actually, of course, a legal fiction—owning and operating the hotel?

2.

The defendants pointed to the clause about the contract inuring to the benefit of the parties “and
assigns.” So the defendants assigned the contract. How could that not be allowed by the contract’s own
terms?

3.

What is the controlling rule of law upon which the outcome here depends?

Assignment Includes Delegation
Rose v. Vulcan Materials Co.
194 S.E.2d 521 (N.C. 1973)
Huskins, J.
Saylor URL: http://www.saylor.org/books

Saylor.org
488

…Plaintiff [Rose], after leasing his quarry to J. E. Dooley and Son, Inc., promised not to engage in the
rock-crushing business within an eight-mile radius of [the city of] Elkin for a period of ten years. In return
for this promise, J. E. Dooley and Son, Inc., promised, among other things, to furnish plaintiff stone f.o.b.
the quarry site at Cycle, North Carolina, at stipulated prices for ten years.…
By a contract effective 23 April 1960, Vulcan Materials Company, a corporation…, purchased the stone
quarry operations and the assets and obligations of J. E. Dooley and Son, Inc.…[Vulcan sent Rose a letter,
part of which read:]
Mr. Dooley brought to us this morning the contracts between you and his companies, copies of
which are attached. This is to advise that Vulcan Materials Company assumes all phases of these
contracts and intends to carry out the conditions of these contracts as they are stated.
In early 1961 Vulcan notified plaintiff that it would no longer sell stone to him at the prices set out in [the
agreement between Rose and Dooley] and would thereafter charge plaintiff the same prices charged all of
its other customers for stone. Commencing 11 May 1961, Vulcan raised stone prices to the plaintiff to a
level in excess of the prices specified in [the Rose-Dooley agreement].
At the time Vulcan increased the prices of stone to amounts in excess of those specified in [the RoseDooley contract], plaintiff was engaged in his ready-mix cement business, using large quantities of stone,
and had no other practical source of supply. Advising Vulcan that he intended to sue for breach of
contract, he continued to purchase stone from Vulcan under protest.…
The total of these amounts over and above the prices specified in [the Rose-Dooley contract] is
$25,231.57, [about $152,000 in 2010 dollars] and plaintiff seeks to recover said amount in this action.
The [Rose-Dooley] agreement was an executory bilateral contract under which plaintiff’s promise not to
compete for ten years gained him a ten-year option to buy stone at specified prices. In most states, the
assignee of an executory bilateral contract is not liable to anyone for the nonperformance of the assignor’s
duties thereunder unless he expressly promises his assignor or the other contracting party to perform, or
‘assume,’ such duties.…These states refuse to imply a promise to perform the duties, but if the assignee
expressly promises his assignor to perform, he is liable to the other contracting party on a third-party
beneficiary theory. And, if the assignee makes such a promise directly to the other contracting party upon
a consideration, of course he is liable to him thereon. [Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
489

A minority of states holds that the assignee of an executory bilateral contract under a general assignment
becomes not only assignee of the rights of the assignor but also delegatee of his duties; and that, absent a
showing of contrary intent, the assignee impliedly promises the assignor that he will perform the duties so
delegated. This rule is expressed in Restatement, Contracts, s 164 (1932) as follows:
(1) Where a party under a bilateral contract which is at the time wholly or partially executory on
both sides purports to assign the whole contract, his action is interpreted, in the absence of
circumstances showing a contrary intention, as an assignment of the assignor’s rights under the
contract and a delegation of the performance of the assignor’s duties.
(2) Acceptance by the assignee of such an assignment is interpreted, in the absence of
circumstances showing a contrary intention, as both an assent to become an assignee of the
assignor’s rights and as a promise to the assignor to assume the performance of the
assignor’s duties.’ (emphasis added)
We…adopt the Restatement rule and expressly hold that the assignee under a general assignment of an
executory bilateral contract, in the absence of circumstances showing a contrary intention, becomes the
delegatee of his assignor’s duties and impliedly promises his assignor that he will perform such duties.
The rule we adopt and reaffirm here is regarded as the more reasonable view by legal scholars and
textwriters. Professor Grismore says:
It is submitted that the acceptance of an assignment in this form does presumptively import a
tacit promise on the part of the assignee to assume the burdens of the contract, and that this
presumption should prevail in the absence of the clear showing of a contrary intention. The
presumption seems reasonable in view of the evident expectation of the parties. The assignment
on its face indicates an intent to do more than simply to transfer the benefits assured by the
contract. It purports to transfer the contract as a whole, and since the contract is made up of both
benefits and burdens both must be intended to be included.…Grismore, Is the Assignee of a
Contract Liable for the Nonperformance of Delegated Duties? 18 Mich.L.Rev. 284 (1920).
In addition, with respect to transactions governed by the Uniform Commercial Code, an assignment of a
contract in general terms is a delegation of performance of the duties of the assignor, and its acceptance
by the assignee constitutes a promise by him to perform those duties. Our holding in this case maintains a
desirable uniformity in the field of contract liability.
Saylor URL: http://www.saylor.org/books

Saylor.org
490

We further hold that the other party to the original contract may sue the assignee as a third-party
beneficiary of his promise of performance which he impliedly makes to his assignor, under the rule above
laid down, by accepting the general assignment. Younce v. Lumber Co., [Citation] (1908), holds that
where the assignee makes an express promise of performance to his assignor, the other contracting party
may sue him for breach thereof. We see no reason why the same result should not obtain where the
assignee breaches his promise of performance implied under the rule of Restatement s 164. ‘That the
assignee is liable at the suit of the third party where he expressly assumes and promises to perform
delegated duties has already been decided in a few cases (citing Younce). If an express promise will
support such an action it is difficult to see why a tacit promise should not have the same effect.’ Grismore,
supra. Parenthetically, we note that such is the rule under the Uniform Commercial Code, [2-210].
We now apply the foregoing principles to the case at hand. The contract of 23 April 1960, between
defendant and J. E. Dooley and Son, Inc., under which, as stipulated by the parties, ‘the defendant
purchased the assets and obligations of J. E. Dooley and Son, Inc.,’ was a general assignment of all the
assets and obligations of J. E. Dooley and Son, Inc., including those under [the Rose-Dooley contract].
When defendant accepted such assignment it thereby became delegatee of its assignor’s duties under it
and impliedly promised to perform such duties.
When defendant later failed to perform such duties by refusing to continue sales of stone to plaintiff at the
prices specified in [the Rose-Dooley contract], it breached its implied promise of performance and
plaintiff was entitled to bring suit thereon as a third-party beneficiary.
The decision…is reversed with directions that the case be certified to the Superior Court of Forsyth County
for reinstatement of the judgment of the trial court in accordance with this opinion.

CASE QUESTIONS

1.

Why did Rose need the crushed rock from the quarry he originally leased to Dooley?

2.

What argument did Vulcan make as to why it should not be liable to sell crushed rock to Rose at the price
set out in the Rose-Dooley contract?

3.

What rule did the court here announce in deciding that Vulcan was required to sell rock at the price set
out in the Rose-Dooley contract? That is, what is the controlling rule of law in this case?

Saylor URL: http://www.saylor.org/books

Saylor.org
491

Third party Beneficiaries and Foreseeable Damages
Kornblut v. Chevron Oil Co.
62 A.D.2d 831 (N.Y. 1978)
Hopkins, J.
The plaintiff-respondent has recovered a judgment after a jury trial in the sum of $519,855.98 [about $1.9
million in 2010 dollars] including interest, costs and disbursements, against Chevron Oil Company
(Chevron) and Lawrence Ettinger, Inc. (Ettinger) (hereafter collectively referred to as defendants) for
damages arising from the death and injuries suffered by Fred Kornblut, her husband. The case went to the
jury on the theory that the decedent was the third-party beneficiary of a contract between Chevron and
the New York State Thruway Authority and a contract between Chevron and Ettinger.
On the afternoon of an extremely warm day in early August, 1970 the decedent was driving northward on
the New York State Thruway. Near Sloatsburg, New York, at about 3:00 p.m., his automobile sustained a
flat tire. At the time the decedent was accompanied by his wife and 12-year-old son. The decedent waited
for assistance in the 92 degree temperature.
After about an hour a State Trooper, finding the disabled car, stopped and talked to the decedent. The
trooper radioed Ettinger, which had the exclusive right to render service on the Thruway under an
assignment of a contract between Chevron and the Thruway Authority. Thereafter, other State Troopers
reported the disabled car and the decedent was told in each instance that he would receive assistance
within 20 minutes.
Having not received any assistance by 6:00 p.m., the decedent attempted to change the tire himself. He
finally succeeded, although he experienced difficulty and complained of chest pains to the point that his
wife and son were compelled to lift the flat tire into the trunk of the automobile. The decedent drove the
car to the next service area, where he was taken by ambulance to a hospital; his condition was later
diagnosed as a myocardial infarction. He died 28 days later.
Plaintiff sued, inter alia, Chevron and Ettinger alleging in her complaint causes of action sounding in
negligence and breach of contract. We need not consider the issue of negligence, since the Trial Judge
instructed the jury only on the theory of breach of contract, and the plaintiff has recovered damages for
wrongful death and the pain and suffering only on that theory.

Saylor URL: http://www.saylor.org/books

Saylor.org
492

We must look, then, to the terms of the contract sought to be enforced. Chevron agreed to provide “rapid
and efficient roadside automotive service on a 24-hour basis from each gasoline service station facility for
the areas…when informed by the authority or its police personnel of a disabled vehicle on the Thruway”.
Chevron’s vehicles are required “to be used and operated in such a manner as will produce adequate
service to the public, as determined in the authority’s sole judgment and discretion”. Chevron specifically
covenanted that it would have “sufficient roadside automotive service vehicles, equipment and personnel
to provide roadside automotive service to disabled vehicles within a maximum of thirty (30) minutes from
the time a call is assigned to a service vehicle, subject to unavoidable delays due to extremely adverse
weather conditions or traffic conditions.”…
In interpreting the contract, we must bear in mind the circumstances under which the parties bargained.
The New York Thruway is a limited access toll highway, designed to move traffic at the highest legal
speed, with the north and south lanes separated by green strips. Any disabled vehicle on the road
impeding the flow of traffic may be a hazard and inconvenience to the other users. The income realized
from tolls is generated from the expectation of the user that he will be able to travel swiftly and smoothly
along the Thruway. Consequently, it is in the interest of the authority that disabled vehicles will be
repaired or removed quickly to the end that any hazard and inconvenience will be minimized. Moreover,
the design and purpose of the highway make difficult, if not impossible, the summoning of aid from
garages not located on the Thruway. The movement of a large number of vehicles at high speed creates a
risk to the operator of a vehicle who attempts to make his own repairs, as well as to the other users. These
considerations clearly prompted the making of contracts with service organizations which would be
located at points near in distance and time on the Thruway for the relief of distressed vehicles.
Thus, it is obvious that, although the authority had an interest in making provision for roadside calls
through a contract, there was also a personal interest of the user served by the contract. Indeed, the
contract provisions regulating the charges for calls and commanding refunds be paid directly to the user
for overcharges, evince a protection and benefit extended to the user only. Hence, in the event of an
overcharge, the user would be enabled to sue on the contract to obtain a recovery.…Here the contract
contemplates an individual benefit for the breach running to the user.…
By choosing the theory of recovery based on contract, it became incumbent on the plaintiff to show that
the injury was one which the defendants had reason to foresee as a probable result of the breach, under
Saylor URL: http://www.saylor.org/books

Saylor.org
493

the ancient doctrine of Hadley v Baxendale [Citation], and the cases following it…in distinction to the
requirement of proximate cause in tort actions.…
The death of the decedent on account of his exertion in the unusual heat of the midsummer day in
changing the tire cannot be said to have been within the contemplation of the contracting parties as a
reasonably foreseeable result of the failure of Chevron or its assignee to comply with the contract.…
The case comes down to this, then, in our view: though the decedent was the intended beneficiary to sue
under certain provisions of the contract—such as the rate specified for services to be rendered—he was not
the intended beneficiary to sue for consequential damages arising from personal injury because of a
failure to render service promptly. Under these circumstances, the judgment must be reversed and the
complaint dismissed, without costs or disbursements.
[Martuscello, J., concurred in the result but opined that the travelling public was not an intended
beneficiary of the contract.]

CASE QUESTIONS

1.

Chevron made two arguments as to why it should not be liable for Mr. Kornblut’s death. What were they?

2.

Obviously, when Chevron made the contract with the New York State Thruway Authority, it did not know
Mr. Kornblut was going to be using the highway. How could he, then, be an intended beneficiary of the
contract?

3.

Why was Chevron not found liable for Mr. Kornblut’s death when, clearly, had it performed the contract
properly, he would not have died?

14.5 Summary and Exercises
Summary

The general rule that the promisee may assign any right has some exceptions—for example, when the
promisor’s obligation would be materially changed. Of course the contract itself may prohibit assignment,
and sometimes statutes preclude it. Knowing how to make the assignment effective and what the
consequences of the assignment are on others is worth mastering. When, for example, does the assignee
not stand in the assignor’s shoes? When may a future right be assigned?

Saylor URL: http://www.saylor.org/books

Saylor.org
494

Duties, as well as rights, may be transferred to third parties. Most rights (promises) contained in contracts
have corresponding duties (also expressed as promises). Often when an entire contract is assigned, the
duties go with it; the transferee is known, with respect to the duties, as the delegatee. The transferor
himself does not necessarily escape the duty, however. Moreover, some duties are nondelegable, such as
personal promises and those that public policy require to be carried out by a particular official. Without
the ability to assign rights and duties, much of the modern economy would grind to a halt.
The parties to a contract are not necessarily the only people who acquire rights or duties under it. One
major category of persons acquiring rights is third-party beneficiaries. Only intended beneficiaries acquire
rights under the contract, and these are of two types: creditor and donee beneficiaries. The rules for
determining whether rights have been conferred are rather straightforward; determining whether rights
can subsequently be modified or extinguished is more troublesome. Generally, as long as the contract
does not prohibit change and as long as the beneficiary has not relied on the promise, the change may be
made.

1.

EXERCISES

The Dayton Country Club offered its members various social activities. Some members were entitled, for
additional payment, to use the golf course, a coveted amenity. Golfing memberships could not be
transferred except upon death or divorce, and there was a long waiting list in this special category; if a
person at the top of the list declined, the next in line was eligible. Golfing membership rules were drawn
up by a membership committee. Magness and Redman were golfing members. They declared bankruptcy,
and the bankruptcy trustee sought, in order to increase the value of their debtors’ estates, to assume and
sell the golfing memberships to members on the waiting list, other club members, or the general public,
provided the persons joined the club. The club asserted that under relevant state law, it was “excused
from rendering performance to an entity other than the debtor”—that is, it could not be forced to accept
strangers as members. Can these memberships be assigned?

2.

Tenant leased premises in Landlord’s shopping center, agreeing in the lease “not to assign, mortgage,
pledge, or encumber this lease in whole or in part.” Under the lease, Tenant was entitled to a
construction allowance of up to $11,000 after Tenant made improvements for its uses. Prior to the
completion of the improvements, Tenant assigned its right to receive the first $8,000 of the construction
allowance to Assignee, who, in turn, provided Tenant $8,000 to finance the construction. Assignee

Saylor URL: http://www.saylor.org/books

Saylor.org
495

notified Landlord of the assignment, but when the construction was complete, Landlord paid Tenant
anyway; when Assignee complained, Landlord pointed to the nonassignment clause. Assignee sued
Landlord. Who wins?
3.

[1]

Marian contracted to sell her restaurant to Billings for $400,000. The contract provided that Billings would
pay $100,000 and sign a note for the remainder. Billings sold the restaurant to Alice, who agreed to
assume responsibility for the balance due on the note held by Marian. But Alice had difficulties and
declared bankruptcy. Is Billings still liable on the note to Marian?
4.

Yellow Cab contracted with the Birmingham Board of Education to transport physically
handicapped students. The contract provided, “Yellow Cab will transport the physically
handicapped students of the School System…and furnish all necessary vehicles and personnel and
will perform all maintenance and make all repairs to the equipment to keep it in a safe and
efficient operating condition at all times.”
Yellow Cab subcontracted with Metro Limousine to provide transportation in connection with its
contract with the board. Thereafter, Metro purchased two buses from Yellow Cab to use in
transporting the students. DuPont, a Metro employee, was injured when the brakes on the bus
that he was driving failed, causing the bus to collide with a tree. DuPont sued Yellow Cab, alleging
that under its contract with the board, Yellow Cab had a nondelegable duty to properly maintain
the bus so as to keep it in a safe operating condition; that that duty flowed to him as an intended
third-party beneficiary of the contract; and that Yellow Cab had breached the contract by failing to
properly maintain the bus. Who wins?

5.

[2]

Joan hired Groom to attend to her herd of four horses at her summer place in the high desert. The job
was too much for Groom, so he told Tony that he (Groom) would pay Tony, who claimed expertise in
caring for horses, to take over the job. Tony neglected the horses in hot weather, and one of them
needed veterinarian care for dehydration. Is Groom liable?

6.

Rensselaer Water Company contracted with the city to provide water for business, domestic, and firehydrant purposes. While the contract was in effect, a building caught on fire; the fire spread to Plaintiff’s
(Moch Co.’s) warehouse, destroying it and its contents. The company knew of the fire but was unable to
supply adequate water pressure to put it out. Is the owner of the warehouse able to maintain a claim
against the company for the loss?

Saylor URL: http://www.saylor.org/books

Saylor.org
496

7.

Rusty told Alice that he’d do the necessary overhaul on her classic car for $5,000 during the month of
May, and that when the job was done, she should send the money to his son, Jim, as a graduation
present. He confirmed the agreement in writing and sent a copy to Jim. Subsequently, Rusty changed his
mind. What right has Jim?

8.

Fox Brothers agreed to convey to Clayton Canfield Lot 23 together with a one-year option to purchase Lot
24 in a subdivision known as Fox Estates. The agreement contained no prohibitions, restrictions, or
limitations against assignments. Canfield paid the $20,000 and took title to Lot 23 and the option to Lot
24. Canfield thereafter assigned his option rights in Lot 24 to the Scotts. When the Scotts wanted to
exercise the option, Fox Brothers refused to convey the property to them. The Scotts then brought suit
for specific performance. Who wins?

9.

Rollins sold Byers, a businessperson, a flatbed truck on a contract; Rollins assigned the contract to Frost,
and informed Byers of the assignment. Rollins knew the truck had problems, which he did not reveal to
Byers. When the truck needed $3,200 worth of repairs and Rollins couldn’t be found, Byers wanted to
deduct that amount from payments owed to Frost, but Frost insisted he had a right to payment. Upon
investigation, Byers discovered that four other people in the state had experienced similar situations with
Rollins and with Frost as Rollins’s assignee. What recourse has Byers?

10. Merchants and resort owners in the San Juan Islands in Washington State stocked extra supplies, some
perishable, in anticipation of the flood of tourists over Labor Day. They suffered inconvenience and
monetary damage due to the union’s Labor Day strike of the state ferry system, in violation of its
collective bargaining agreement with the state and of a temporary restraining order. The owners sued the
union for damages for lost profits, attorney fees, and costs, claiming the union should be liable for
intentional interference with contractual relations (the owners’ relations with their would-be customers).
Do the owners have a cause of action?

SELF-TEST QUESTIONS

1.

A creditor beneficiary is
a.

the same as a donee beneficiary

b.

a third-party beneficiary

c.

an incidental beneficiary

d.

none of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
497

Assignments are not allowed
a.

for rights that will arise from a future contract
b.

when they will materially change the duties that the obligor must perform

c.

where they are forbidden by public policy

d.

for any of the above
When an assignor assigns the same interest twice,

a.

the subsequent assignee generally takes precedence
b.

the first assignee generally takes precedence

c.

the first assignee always takes precedence

d.

the assignment violates public policy

Factoring
a.

is an example of delegation of duties
b.

involves using an account receivable as collateral for a loan

c.

involves the purchase of a right to receive income from another

d.

is all of the above
Personal promises

a.

are always delegable

1.

b

2.

d

3.

b

4.

c

5.

b
6.

b.

are generally not delegable

c.

are delegable if not prohibited by public policy

d.

are delegable if not barred by the contract

SELF-TEST ANSWERS

[1] Aldana v. Colonial Palms Plaza, Inc., 591 So.2d 953 (Fla. Ct. App., 1991).

7. [2] DuPont v. Yellow Cab Co. of Birmingham, Inc., 565 So.2d 190 (Ala. 1990).
Saylor URL: http://www.saylor.org/books

Saylor.org
498

Chapter 15

Discharge of Obligations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What is meant by discharge of contract obligations

2.

How contract obligations are discharged

15.1 Discharge of Contract Duties

LEARNING OBJECTIVES

1.

Understand how performance, partial performance, or no performance may discharge contractual
obligations.

2.

Recognize what rights accrue to the nonbreaching party when the other side announces, before the time
for performance, that performance will not be forthcoming—anticipatory breach.

3.

Understand the concept of the right to adequate assurances, and the consequences if no such assurances
are forthcoming.

A person is liable to perform agreed-to contract duties until or unless he or she is discharged. If the
person fails to perform without being discharged, liability for damages arises. Here we deal with the
second-to-the-last of the four broad themes of contract law: how contract duties are discharged.

Discharge by Performance (or Nonperformance) of the Duty
A contract can be discharged by complete performance or material nonperformance of the contractual
duty. Note, in passing, that the modern trend at common law (and explicit under the Uniform
Commercial Code [UCC], Section 1-203) is that the parties have a good-faith duty to perform to each
other. There is in every contract “an implied covenant of good faith” (honesty in fact in the transaction)
that the parties will deal fairly, keep their promises, and not frustrate the other party’s reasonable
expectations of what was given and what received.

Full Performance
Full performance of the contractual obligation discharges the duty. If Ralph does a fine job of plumbing
Betty’s new bathroom, she pays him. Both are discharged.
Saylor URL: http://www.saylor.org/books

Saylor.org
499

Nonperformance, Material Breach
If Ralph doesn’t do any work at all on Betty’s bathroom, or almost none, then Betty owes him nothing.
She—the nonbreaching party—is discharged, and Ralph is liable for breach of contract.
Under UCC Section 2-106(4), a party that ends a contract breached by the other party is said to have
effected a cancellation. The cancelling party retains the right to seek a remedy for breach of the whole
contract or any unperformed obligation. The UCC distinguishes cancellation from termination, which
occurs when either party exercises a lawful right to end the contract other than for breach. When a
contract is terminated, all executory duties are discharged on both sides, but if there has been a partial
breach, the right to seek a remedy survives.

[1]

Substantial Performance
Logically, anything less than full performance, even a slight deviation from what is owed, is sufficient to
prevent the duty from being discharged and can amount to a breach of contract. So if Ralph does all the
plumbing for Betty’s new bathroom except hook up the toilet feed, he has not really “plumbed the new
bathroom.” He has only plumbed part of it. At classic common law, that was it: either you did the thing
you promised completely or you had materially breached. But under modern theories, an ameliorative
doctrine has developed, called substantial performance: if one side has substantially, but not completely,
performed, so that the other side has received a benefit, the nonbreaching party owes something for the
value received. The Restatement (Second) of Contracts puts it this way:

[2]

Substantial Performance.
In an important category of disputes over failure of performance, one party asserts the right to
payment on the ground that he has completed his performance, while the other party refuses to
pay on the ground that there is an uncured material failure of performance.…In such cases it is
common to state the issue…in terms of whether there has been substantial performance.…If there
has been substantial although not full performance, the building contractor has a claim for the
unpaid balance and the owner has a claim only for damages. If there has not been substantial
performance, the building contractor has no claim for the unpaid balance, although he may have
a claim in restitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
500

The contest here is between the one who claims discharge by the other’s material breach and the one who
asserts there has been substantial performance. What constitutes substantial performance is a question of
fact, as illustrated in Section 15.2.1 "Substantial Performance; Conditions Precedent",TA Operating Corp.
v. Solar Applications Engineering, Inc. The doctrine has no applicability where the breaching party
willfully failed to follow the contract, as where a plumber substitutes a different faucet for the one
ordered; installation of the incorrect faucet is a breach, even if it is of equal or greater value than the one
ordered.
Under the UCC, there is no such thing as substantial performance. Section 2-601 requires that the goods
delivered according to the contract be the exact things ordered—that there be a perfect tender (unless the
parties agree otherwise).

Anticipatory Breach and Demand for Reasonable Assurances
When a promisor announces before the time his performance is due that he will not perform, he is said to
have committed an anticipatory breach (or repudiation). Of course a person cannot fail to perform a duty
before performance is due, but the law allows the promisee to treat the situation as a material breach that
gives rise to a claim for damages and discharges the obligee from performing duties required of him under
the contract. The common-law rule was first recognized in the well-known 1853 British case Hochster v.
De La Tour. In April, De La Tour hired Hochster as his courier, the job to commence in June. In May, De
La Tour changed his mind and told Hochster not to bother to report for duty. Before June, Hochster
secured an appointment as courier to Lord Ashburton, but that job was not to begin until July. Also in
May, Hochster sued De La Tour, who argued that he should not have to pay Hochster because Hochster
had not stood ready and willing to begin work in June, having already agreed to work for Lord Ashburton.
The court ruled for the plaintiff Hochster:
[I]t is surely much more rational, and more for the benefit of both parties, that, after the
renunciation of the agreement by the defendant, the plaintiff should be at liberty to consider
himself absolved from any future performance of it, retaining his right to sue for any damage he
has suffered from the breach of it. Thus, instead of remaining idle and laying out money in
preparations which must be useless, he is at liberty to seek service under another employer,
which would go in mitigation of the damages to which he would otherwise be entitled for a
breach of the contract. It seems strange that the defendant, after renouncing the contract, and
Saylor URL: http://www.saylor.org/books

Saylor.org
501

absolutely declaring that he will never act under it, should be permitted to object that faith is
given to his assertion, and that an opportunity is not left to him of changing his mind.

[3]

Another type of anticipatory breach consists of any voluntary act by a party that destroys, or seriously
impairs, that party’s ability to perform the promise made to the other side. If a seller of land, having
agreed to sell a lot to one person at a date certain, sells it instead to a third party before that time, there is
an anticipatory breach. If Carpenter announces in May that instead of building Owner’s deck in July, as
agreed, he is going on a trip to Europe, there is an anticipatory breach. In the first instance, there would
be no point to showing up at the lawyer’s office when the date arrives to await the deed, so the law gives a
right to sue when the land is sold to the other person. In the second instance, there would be no point to
waiting until July, when indeed Carpenter does not do the job, so the law gives the right to sue when the
future nonperformance is announced.
These same general rules prevail for contracts for the sale of goods under UCC Section 2-610.
Related to the concept of anticipatory breach is the idea that the obligee has a right to demand reasonable
assurances from the obligor that contractual duties will be performed. If the obligee makes such
ademand for reasonable assurances and no adequate assurances are forthcoming, the obligee may assume
that the obligor will commit an anticipatory breach, and consider it so. That is, after making the contract,
the obligee may come upon the disquieting news that the obligor’s ability to perform is shaky. A change in
financial condition occurs, an unknown claimant to rights in land appears, a labor strike arises, or any of a
number of situations may crop up that will interfere with the carrying out of contractual duties. Under
such circumstances, the obligee has the right to a demand for reasonable assurance that the obligor will
perform as contractually obligated. The general reason for such a rule is given in UCC Section 2-609(1),
which states that a contract “imposes an obligation on each party that the other’s expectation of receiving
due performance will not be impaired.” Moreover, an obligee would be foolish not to make alternative
arrangements, if possible, when it becomes obvious that his original obligor will be unable to perform.
The obligee must have reasonable grounds to believe that the obligor will breach. The fear must be that of
a failure of performance that would amount to a total breach; a minor defect that can be cured and that at
most would give rise to an offset in price for damages will not generally support a demand for assurances.
Under UCC Section 2-609(1), the demand must be in writing, but at common law the demand may be oral
if it is reasonable in view of the circumstances. If the obligor fails within a reasonable time to give
Saylor URL: http://www.saylor.org/books

Saylor.org
502

adequate assurance, the obligee may treat the failure to do so as an anticipatory repudiation, or she may
wait to see if the obligor might change his mind and perform.

KEY TAKEAWAY

Contracts can be discharged by performance: complete performance discharges both sides; material
breach discharges the breaching party, who has a right to claim damages; substantial performance
obligates the promisee to pay something for the benefit conferred but is a breach. A party may demand
reasonable assurances of performance, which, if not forthcoming, may be treated as an anticipatory
breach (or repudiation).

EXERCISES

1.

What types of performance discharge a contractual obligation?

2.

Under the UCC, what is the difference between cancellation and termination of a contract?

3.

What is an anticipatory breach, and under what circumstances can a party claim it?

Discharge by Conditions

LEARNING OBJECTIVES

1.

Understand the concept of conditions in a contract.

2.

Recognize that conditions can be classified on the basis of how they are created, their effect on the duty
to perform, the essentialness of timely performance, or performance to someone’s satisfaction.

Usually contracts consist of an exchange of promises—a pledge or commitment by each party that
somebody will or will not do something. Andy’s promise to cut Anne’s lawn “over the weekend” in return
for Anne’s promise to pay twenty-five dollars is a commitment to have the lawn mowed by Sunday night
or Monday morning. Andy’s promise “not to tell anyone what I saw you doing Saturday night” in return
for Anne’s promise to pay one hundred dollars is a commitment that an event (the revealing of a secret)
will not occur. These promises are known as independent or absolute or unconditional, because their
performance does not depend on any outside event. Such promises, if contractually binding, create a
present duty to perform (or a duty to perform at the time stated).
However, it is common that the obligation to perform a contract is conditioned (or conditional).
A condition is an event the happening or nonhappening of which gives rise to a duty to perform (or
Saylor URL: http://www.saylor.org/books

Saylor.org
503

discharges a duty to perform). Conditions may be express or implied; they may also be precedent,
concurrent, subsequent, or to the satisfaction of a party.

Conditions Classified Based on How They Are Created
Express conditions are stated in words in the contract, orally or written. Andy promises to mow Anne’s
lawn “provided it doesn’t rain.” “Provided it doesn’t rain” is an express condition. If rain comes, there is
no duty to cut the lawn, and Andy’s failure to do so is not a breach of promise. Express conditions are
usually introduced by language such as “provided that,” “if,” “when,” “assuming that,” “as soon as,”
“after,” and the like. Implied conditions are unexpressed but understood to be part of the contract. If Mr.
Olson guarantees Jack’s used car for ninety days, it is implied that his obligation to fix any defects doesn’t
arise until Jack lets him know the car is defective. If Ralph is hired to plumb Betty’s new bathroom, it is
implied that Betty’s duty to pay is conditioned on Ralph’s completion of the job.

Conditions Classified Based on Their Effect on Duty to Perform
A condition precedent is a term in a contract (express or implied) that requires performance only in the
event something else happens first. Jack will buy a car from Mr. Olson if Jack gets financing. “If Jack gets
financing” is a condition precedent. A concurrent condition arises when the duty to perform the contract
is simultaneous: the promise of a landowner to transfer title to the purchaser and the purchaser to tender
payment to the seller. The duty of each to perform is conditioned on the performance by the other. (As a
practical matter, of course, somebody has to make the first move, proffering deed or tendering the check.)
A condition that terminates an already existing duty of performance is known as a condition subsequent.
Ralph agrees to do preventive plumbing maintenance on Deborah Dairy’s milking equipment for as long
as David Dairy, Deb’s husband, is stationed overseas. When David returns, Ralph’s obligation to do the
maintenance (and Deb’s duty to pay him) terminates.

Condition of Timeliness
If, as often occurs, it does not matter a great deal whether a contract is performed exactly on time, failure
to do so is not a material breach, and the promisee has to accept the performance and deduct any losses
caused by the delay. If, though, it makes a difference to the promisee whether the promisor acts on time,
then it is said that “time is of the essence.” Time as a condition can be made explicit in a clause reciting
that time is of the essence. If there is no express clause, the courts will read it in when the purpose of the
contract was clearly to provide for performance at or by a certain time, and the promisee will gain little
Saylor URL: http://www.saylor.org/books

Saylor.org
504

from late performance. But even express clauses are subject to a rule of reason, and if the promisor would
suffer greatly by enforcement of the clause (and the promisee would suffer only slightly or not at all from a
refusal to invoke it), the courts will generally excuse the untimely performance, as long as it was
completed within a reasonable time. A builder’s failure to finish a house by July 1 will not discharge the
buyer’s obligation to pay if the house is finished a week or even a month later, although the builder will be
liable to the buyer for expenses incurred because of the lateness (storage charges for furniture, costs for
housing during the interim, extra travel, and the like).

Condition That a Party Must Be Satisfied
“You must be satisfied or your money back” is a common advertisement. A party to a contract can require
that he need not pay or otherwise carry out his undertaking unless satisfied by the obligor’s performance,
or unless a third party is satisfied by the performance.
Parties may contract to perform to one side’s personal satisfaction. Andy tells Anne, a prospective client,
that he will cut her hair better than her regular hairdresser, and that if she is not satisfied, she need not
pay him. Andy cuts her hair, but Anne frowns and says, “I don’t like it.” Assume that Andy’s work is
excellent. Whether Anne must pay depends on the standard for judging to be employed—a standard of
objective or subjective satisfaction. The objective standard is that which would satisfy the reasonable
purchaser. Most courts apply this standard when the contract involves the performance of a mechanical
job or the sale of a machine whose performance is capable of objective measurement. So even if the
obligee requires performance to his “personal satisfaction,” the courts will hold that the obligor has
performed if the service performed or the goods produced are in fact satisfactory. By contrast, if the goods
or services contracted for involve personal judgment and taste, the duty to pay will be discharged if the
obligee states personal (subjective) dissatisfaction. No reason at all need be given, but it must be for a
good-faith reason, not just to escape payment.
The duty to make a contract payment may be conditioned on the satisfaction of a third party. Building
contracts frequently make the purchaser’s duty to pay conditional on the builder’s receipt of an architect’s
certificate of compliance with all contractual terms; road construction contracts often require that the
work be done “to the satisfaction of the County Engineer.” These conditions can be onerous. The builder
has already erected the structure and cannot “return” what he has done. Nevertheless, because the
purchaser wants assurance that the building (obviously a major purchase) or road meets his
Saylor URL: http://www.saylor.org/books

Saylor.org
505

specifications, the courts will hold the contractor to the condition unless it is impossible to provide a
certificate (e.g., architect may have died) or the architect has acted in bad faith, or the purchaser has
somehow prevented the certificate from issuing. The third party’s refusal to issue a certificate needs to be
reasonable.

KEY TAKEAWAY

Parties may, expressly or implicitly, condition the requirement for contractual performance on the
happening or nonhappening of an event, or on timeliness. They may condition performance on
satisfaction to one of the parties to the contract or to the satisfaction of a third party; in any event,
dissatisfaction must be in good faith.

EXERCISES

1.

What is “conditioned” by a condition in a contract?

2.

What conditions are based on how they are made?

3.

What conditions are based on their effect on the duty of performance?

4.

What typical situations involve performance to a party’s satisfaction?

Discharge by Agreement of the Parties

LEARNING OBJECTIVE

1.

Recognize that there are various ways the parties may agree between themselves to terminate mutual
obligations under the contract.

Parties are free to agree to almost any contract they want, and they are free to agree to end the contract
whenever they want. There are several ways this is done.

Mutual Rescission
The parties may agree to give up the duties to perform, called mutual rescission. This may be by a formal
written release saying the obligor is discharged upon delivery of the writing or upon occurrence of a
condition. Or an obligation may be discharged by a contract not to sue about it.
The Restatement terms this an agreement of rescission.

[4]

An agreement to rescind will be given effect

even though partial performance has been made or one or both parties have a claim for partial breach.
The agreement need not be in writing or even expressed in words. By their actions, such as failure to take
Saylor URL: http://www.saylor.org/books

Saylor.org
506

steps to perform or enforce, the parties may signal their mutual intent to rescind. Andy starts to mow
Anne’s lawn as they agreed. He begins the job, but it is unbearably hot. She sees how uncomfortable he is
and readily agrees with him when he says, “Why don’t we just forget the whole thing?” Andy’s duty to
finish mowing is discharged, as is Anne’s duty to pay Andy, either for the whole job or for the part he has
done.
Business executives live by contracts, but they do not necessarily die by them. A sociologist who studied
business behavior under contract discovered a generation ago—and it is still valid—that in the great
majority of cases in which one party wishes to “cancel an order,” the other party permits it without
renegotiation, even though the cancellation amounts to a repudiation of a contract. As one lawyer was
quoted as saying,
Often business[people] do not feel they have “a contract”—rather they have an “order.” They
speak of “cancelling the order” rather than “breaching our contract.” When I began practice I
referred to order cancellations as breaches of contract, but my clients objected since they do not
think of cancellation as wrong. Most clients, in heavy industry at least, believe that there is a
right to cancel as part of the buyer-seller relationship. There is a widespread attitude that one
can back out of any deal within some very vague limits. Lawyers are often surprised by this
attitude.

[5]

This attitude is understandable. People who depend for their economic survival on continuing
relationships will be loath to react to every change in plans with a lawsuit. The legal consequences of most
of these cancellations are an agreement of rescission. Under UCC Section 2-720, the use of a word like
“cancellation” or “rescission” does not by itself amount to a renunciation of the right to sue for breach of a
provision that occurred before the rescission. If the parties mean to discharge each other fully from all
duties owed, they must say so explicitly. Actions continue to speak more loudly than words, however, and
in law, so can inactions. Legal rights under contracts may be lost by both parties if they fail to act; by
abandoning their claims, they can affect rescission.

Waiver
A second means of discharge is by waiver, whereby a party voluntarily gives up a right she has under a
contract but doesn’t give up the entire right to performance by the other side. Tenant is supposed to pay
rent on the first of the month, but because his employer pays on the tenth, Tenant pays Landlady on that
Saylor URL: http://www.saylor.org/books

Saylor.org
507

day. If Landlady accepts the late payment without objection, she has waived her right to insist on payment
by the first of the month, unless the lease provides that no waiver occurs from the acceptance of any late
payments. SeeSection 15.2.2 "Waiver of Contract Rights; Nonwaiver Provisions", Minor v. Chase Auto
Finance Corporation. A “waiver” is permission to deviate from the contract; a “release” means to let go of
the whole thing.

Substituted Agreement
Discharge by substituted agreement is a third way of mutual rescission. The parties may enter into
a novation, either a new contract or one whereby a new person is substituted for the original obligor, and
the latter is discharged. If Mr. Olson is obligated to deliver a car to Jack, Jack and Mr. Olson may agree
that Dewey Dealer should deliver the car to Jack instead of Mr. Olson; the latter is discharged by this
novation. A substituted agreement may also simply replace the original one between the original parties.

Accord and Satisfaction
Discharge by accord and satisfaction is a fourth way of mutual rescission. Here the parties to a contract
(usually a disputed one) agree to substitute some performance different from what was originally agreed,
and once this new agreement is executed, the original contract (as well as the more recent accord) is
satisfied. But before then, the original agreement is only suspended: if the obligor does not satisfy the
accord, the other side can sue on the original obligation or on the accord.

KEY TAKEAWAY

Parties to a contract may agree to give it up. This may be by mutual rescission, release, waiver, novation,
substituted agreement, or accord and satisfaction.

EXERCISES

1.

How does mutual rescission discharge a common-law contract without apparent new consideration?

2.

What is the difference between a substituted agreement and a novation?

3.

What happens if the parties negotiate an accord and satisfaction and one side fails to perform it?

4.

If an obligee accepts performance from the obligor that deviates from the contract, under what
circumstances can the obligee nevertheless insist on strict compliance in the future?

Discharge When Performance Becomes Impossible or Very Difficult
Saylor URL: http://www.saylor.org/books

Saylor.org
508

LEARNING OBJECTIVE
1.

Recognize that there are several circumstances when performance of the contract becomes variously
impossible, very difficult, or useless, and that these may give rise to discharge.

There are at least five circumstances in which parties may be discharged from contractual obligations
because performance is impossible, difficult, or useless.

Overview
Every contract contains some element of risk: the buyer may run out of money before he can pay; the
seller may run out of goods before he can deliver; the cost of raw materials may skyrocket, throwing off
the manufacturer’s fine financial calculations. Should the obligor’s luck run out, he is stuck with the
consequences—or, in the legal phrase, his liability is strict: he must either perform or risk paying damages
for breach of contract, even if his failure is due to events beyond his control. Of course, an obligor can
always limit his liability through the contract itself. Instead of obligating himself to deliver one million
units, he can restrict his obligation to “one million units or factory output, whichever is less.” Instead of
guaranteeing to finish a job by a certain date, he can agree to use his “best efforts” to do so. Similarly,
damages in the event of breach can be limited. A party can even include a clause canceling the contract in
the event of an untoward happening. But if these provisions are absent, the obligor is generally held to the
terms of his bargain.
Exceptions include the concepts of impossibility, impracticability, and frustration of purpose.

Impossibility
If performance is impossible, the duty is discharged. The categories here are death or incapacity of a
personal services contractor, destruction of a thing necessary for performance, and performance
prohibited by government order.

Death or Incapacity of a Personal Services Contractor
If Buyer makes a contract to purchase a car and dies before delivery, Buyer’s estate could be held liable; it
is not impossible (for the estate) to perform. The estate of a painter hired to do a portrait cannot be sued
for damages because the painter died before she could complete the work.

Destruction or Deterioration of a Thing Necessary for Performance
When a specific object is necessary for the obligor’s performance, its destruction or deterioration making
its use impracticable (or its failure to come into existence) discharges the obligor’s duty. Diane’s Dyers
Saylor URL: http://www.saylor.org/books

Saylor.org
509

contracts to buy the annual wool output of the Sheepish Ranch, but the sheep die of an epidemic disease
before they can be shorn. Since the specific thing for which the contract was made has been destroyed,
Sheepish is discharged from its duty to supply Diane’s with wool, and Diane’s has no claim against the
Ranch. However, if the contract had called for a quantity of wool, without specifying that it was to be from
Sheepish’s flock, the duty would not be discharged; since wool is available on the open market, Sheepish
could buy that and resell it to Diane’s.

Performance Prohibited by Government Regulation or Order
When a government promulgates a rule after a contract is made, and the rule either bars performance or
will make it impracticable, the obligor’s duty is discharged. An obligor is not required to break the law and
risk the consequences. Financier Bank contracts to sell World Mortgage Company certain collateralized
loan instruments. The federal government, in a bank reform measure, prohibits such sales. The contract is
discharged. If the Supreme Court later declared the prohibition unconstitutional, World Mortgage’s duty
to buy (or Financier Bank’s to sell) would not revive.

Impracticability
Less entirely undoable than impossibility, but still grounds for discharge, are common-law
impracticability and its relative, commercial impracticability.

Common-Law Impracticability
Impracticability is said to exist when there is a radical departure from the circumstances that the parties
reasonably contemplated would exist at the time they entered into the contract; on such facts, the courts
might grant relief. They will do so when extraordinary circumstances (often called “acts of God” or “force
majeure”) make it unjust to hold a party liable for performance. Although the justification for judicial
relief could be found in an implied condition in all contracts that extraordinary events shall not occur, the
Restatement eschews so obvious a bootstrap logic and adopts the language of UCC Section 2-615(a),
which states that the crux of the analysis is whether the nonoccurrence of the extraordinary circumstance
was “a basic assumption on which the contract was made.”

[6]

If it was—if, that is, the parties assumed that

the circumstance would not occur—then the duty is discharged if the circumstance later does occur.
In one well-known case, Autry v. Republic Productions, the famous cowboy movie star Gene Autry had a
contract to perform to the defendant. He was drafted into the army in 1942; it was temporarily, at least,
impossible for him to perform his movie contractual obligations incurred prior to his service. When he
Saylor URL: http://www.saylor.org/books

Saylor.org
510

was discharged in 1945, he sued to be relieved of the prewar obligations. The court took notice that there
had been a long interruption in Autry’s career and of “the great decrease in the purchasing power of the
dollar”—postwar inflation—and determined that to require him to perform under the old contract’s terms
would work a “substantial hardship” on him. A world war is an extraordinary circumstance. The
temporary impossibility had transformed into impracticability.

[7]

Impracticability refers to the performance, not to the party doing it. Only if the performance is
impracticable is the obligor discharged. The distinction is between “the thing cannot be done” and “I
cannot do it.” The former refers to that which is objectively impracticable, and the latter to that which is
subjectively impracticable. That a duty is subjectively impracticable does not excuse it if the circumstances
that made the duty difficult are not extraordinary. A buyer is liable for the purchase price of a house, and
his inability to raise the money does not excuse him or allow him to escape from a suit for damages when
the seller tenders the deed.

[8]

If Andy promises to transport Anne to the football stadium for ten dollars,

he cannot wriggle out of his agreement because someone smashed into his car (rendering it inoperable) a
half hour before he was due to pick her up. He could rent a car or take her in a taxi, even though that will
cost considerably more than the sum she agreed to pay him. But if the agreement was that he would
transport her in his car, then the circumstances make his performance objectively impracticable—the
equivalent of impossible—and he is excused.

Commercial Impracticability
[9]

This common-law concept of impracticability has been adopted by the UCC. When performance cannot
be undertaken except with extreme difficulty or at highly unreasonable expense, it might be excused on
the theory of commercial impracticability. However, “impracticable” (the action is impossible) is not the
same as “impractical” (the action would yield an insufficient return or would have little practical value).
The courts allow a considerable degree of fluctuation in market prices, inflation, weather, and other
economic and natural conditions before holding that an extraordinary circumstance has occurred. A
manufacturer that based its selling price on last year’s costs for raw materials could not avoid its contracts
by claiming that inflation within the historical range had made it difficult or unprofitable to meet its
commitments. Examples of circumstances that could excuse might be severe limitations of supply due to
war, embargo, or a natural disaster. Thus a shipowner who contracted with a purchaser to carry goods to a
foreign port would be excused if an earthquake destroyed the harbor or if war broke out and the military
Saylor URL: http://www.saylor.org/books

Saylor.org
511

authorities threatened to sink all vessels that entered the harbor. But if the shipowner had planned to
steam through a canal that is subsequently closed when a hostile government seizes it, his duty is not
discharged if another route is available, even if the route is longer and consequently more expensive.

Frustration of Purpose
If the parties made a basic assumption, express or implied, that certain circumstances would not arise, but
they do arise, then a party is discharged from performing his duties if his principal purpose in making the
contract has been “substantially frustrated.” This is not a rule of objective impossibility. It operates even
though the parties easily might be able to carry out their contractual duties.
The frustration of purpose doctrine comes into play when circumstances make the value of one party’s
performance virtually worthless to the other. This rule does not permit one party to escape a contract
simply because he will make less money than he had planned or because one potential benefit of the
contract has disappeared. The purpose that is frustrated must be the core of the contract, known and
understood by both parties, and the level of frustration must be severe; that is, the value of the contract to
the party seeking to be discharged must be destroyed or nearly destroyed.
The classic illustration of frustration of purpose is the litigation that gave birth to the rule: the so-called
coronation cases. In 1901, when King Edward VII was due to be crowned following the death of Queen
Victoria, a parade route was announced for the coronation. Scores of people rented rooms in buildings
that lined the streets of the route to watch the grand spectacle. But the king fell ill, and the procession was
canceled. Many expectant viewers failed to pay, and the building owners took them to court; many lessees
who had paid took the owners to court to seek refunds. The court declared that the lessees were not liable
because the purpose of the contract had been frustrated by the king’s illness.
Supervening government regulations (though here different from illegality), floods that destroy buildings
in which an event was to take place, and business failures may all contribute to frustration of purpose. But
there can be no general rule: the circumstances of each case are determinative. Suppose, for example, that
a manufacturer agrees to supply a crucial circuit board to a computer maker who intends to sell his
machine and software to the government for use in the international space station’s ventilation systems.
After the contract is made but before the circuit boards are delivered, the government decides to scrap
that particular space station module. The computer manufacturer writes the circuit board maker,
canceling the contract. Whether the manufacturer is discharged depends on the commercial prospects for
Saylor URL: http://www.saylor.org/books

Saylor.org
512

the computer and the circuit board. If the circuit board can be used only in the particular computer, and it
in turn is only of use on the space station, the duty to take the boards is discharged. But if the computer
can be sold elsewhere, or the circuit boards can be used in other computers that the manufacturer makes,
it is liable for breach of contract, since its principal purpose—selling computers—is not frustrated.
As before, the parties can provide in the contract that the duty is absolute and that no supervening event
shall give rise to discharge by reason of frustration of purpose.

KEY TAKEAWAY

The obligations to perform under a contract cannot be dismissed lightly, but a person’s duty to perform a
contract duty may be discharged if it becomes impossible or very difficult to do it. This includes
impossibility, common-law impracticability, commercial impracticability under the UCC, and frustration of
purpose.

EXERCISES

1.

If it is possible to perform a contract, why might a party be excused because of frustration of purpose?

2.

What is the difference between impractical and impracticable?

3.

How would supervening government regulation be different from supervening illegality?

Other Methods of Discharge

LEARNING OBJECTIVES

1.

Recognize when alteration, power of avoidance, the statute of limitations, and bankruptcy discharge
parties from contracts.

2.

In addition to performance (or lack of it), agreement of the parties, the happening or nonhappening of
conditions, and variations on the theme of impossibility, there are several other ways contract duties may
be discharged.

Cancellation, Destruction, or Surrender
An obligee may unilaterally discharge the obligor’s duty toward him by canceling, destroying, or
surrendering the written document embodying the contract or other evidence of the duty. No
consideration is necessary; in effect, the obligee is making a gift of the right that he possesses. No
particular method of cancellation, destruction, or surrender is necessary, as long as the obligee manifests
Saylor URL: http://www.saylor.org/books

Saylor.org
513

his intent that the effect of his act is to discharge the duty. The entire document can be handed over to the
obligor with the words, “Here, you don’t owe me anything.” The obligee can tear the paper into pieces and
tell the obligor that he has done so because he does not want anything more. Or he can mutilate the
signatures or cross out the writing.

Power of Avoidance
A contractual duty can be discharged if the obligor can avoid the contract. As discussed in Chapter 10
"Real Assent", a contract is either void or can be avoided if one of the parties lacked capacity (infancy,
insanity); if there has been duress, undue influence, misrepresentation, or mistake; or the contract is
determined to be unconscionable. Where a party has a power of avoidance and exercises it, that party is
discharged from further obligation.

Statute of Limitations
When an obligor has breached a contract, the obligee has the right to sue in court for a remedy. But that
right does not last forever. Every state has statutes of limitations that establish time periods within which
the suit must be brought (different time periods are spelled out for different types of legal wrongs:
contract breach, various types of torts, and so on). The time period for contract actions under most
statutes of limitations ranges between two and six years. The UCC has a fouryear statute of limitations.

[10]

The period begins to run from the day on which the suit could have been

filed in court—for example, from the moment of contract breach. An obligee who waits until after the
statute has run—that is, does not seek legal relief within the period prescribed by the statute of
limitations—is barred from going to court thereafter (unless she is under some incapacity like infancy),
but the obligor is not thereby discharged. The effect is simply that the obligee has no legal remedy. If the
parties have a continuing relationship, the obligee might be able to recoup—for example, by applying a
payment for another debt to the one barred by the statute, or by offsetting a debt the obligee owes to the
obligor.

Bankruptcy
Under the federal bankruptcy laws as discussed in (Reference mayer_1.0-ch30 not found in Book), certain
obligations are discharged once a court declares a debtor to be bankrupt. The law spells out the particular
types of debts that are canceled upon bankruptcy.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
514

Contract duties may be discharged by cancellation, destruction, or surrender of the written contract; by
the running of the statute of limitations; or by bankruptcy.
[1] Uniform Commercial Code, Section 2-106(3).
[2] Restatement (Second) of Contracts, Section 237(d).
[3] Hochster v. De La Tour, 2 Ellis & Blackburn 678 (Q.B. 1853).
[4] Restatement (Second) of Contracts, Section 283.
[5] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 55, 61.
[6] Restatement (Second) of Contracts, Section 261.
[7] Autry v. Republic Productions, 180 P.2d 144 (Calif. 1947).
[8] Christy v. Pilkinton, 273 S.W.2d 533 (Ark. 1954).
[9] Uniform Commercial Code, Section 2-615.
[10] Uniform Commercial Code, Section 2-725.

15.2 Cases
Substantial Performance; Conditions Precedent
TA Operating Corp. v. Solar Applications Engineering, Inc.
191 S.W.3d 173 (Tex. Ct. App. 2005)
TA Operating Corporation, a truck stop travel center company, contracted with Solar Applications
Engineering, Inc. to construct a prototype multi-use truck stop in San Antonio for a fixed price of
$3,543,233.…
[When the project was near] completion, TA sent Solar a “punch list” of items that needed to be finished
to complete the building. Solar disputed several items on the list and delivered a response to TA listing the
items Solar would correct.…Solar began work on the punch list items and filed a lien affidavit [a property
that carries a lien can be forced into sale by the creditor in order to collect what is owed] against the
project on October 2, 2000 in the amount of $472,392.77. TA understood the lien affidavit to be a request
for final payment.

Saylor URL: http://www.saylor.org/books

Saylor.org
515

On October 18, 2000, TA sent notice to Solar that Solar was in default for not completing the punch list
items, and for failing to keep the project free of liens. TA stated in the letter that Solar was not entitled to
final payment until it completed the remainder of the punch list items and provided documentation that
liens filed against the project had been paid.…Solar acknowledged at least two items on the punch list had
not been completed, and submitted a final application for payment in the amount of $472,148,77.…TA
refused to make final payment, however, contending that Solar had not complied with section 14.07 of the
contract, which expressly made submission of a [lien-release] affidavit a condition precedent to final
payment:…
The final Application for Payment shall be accompanied by:…complete and legally effective
releases or waivers…of all lien rights arising out of or liens filed in connection with the work.
Although Solar did not comply with this condition precedent to final payment, Solar sued TA for breach of
contract under the theory of substantial performance.…TA [asserts that] the doctrine of substantial
performance does not excuse Solar’s failure to comply with an express condition precedent to final
payment.…
The first issue we must resolve is whether the doctrine of substantial performance excuses the breach of
an express condition precedent to final payment that is unrelated to completion of the building. TA
acknowledges that Solar substantially performed its work on the project, but contends its duty to pay was
not triggered until Solar pleaded or proved it provided TA with documentation of complete and legally
effective releases or waivers of all liens filed against the project.…TA contends that when the parties have
expressly conditioned final payment on submission of [a liens-release] affidavit, the owner’s duty to pay is
not triggered until the contractor pleads or proves it complied with the condition precedent.
Solar contends that although it did not submit [a liens-release] affidavit in accordance with the contract, it
may still recover under the contract pursuant to the substantial performance doctrine. Solar argues that to
hold otherwise would bring back the common law tradition that the only way for a contractor to recover
under a contract is full, literal performance of the contract’s terms.…
While the common law did at one time require strict compliance with the terms of a contract, this rule has
been modified for building or construction contracts by the doctrine of substantial performance.
“Substantial performance” was defined by the Texas [court] in [Citation]:

Saylor URL: http://www.saylor.org/books

Saylor.org
516

To constitute substantial compliance the contractor must have in good faith intended to comply
with the contract, and shall have substantially done so in the sense that the defects are not
pervasive, do not constitute a deviation from the general plan contemplated for the work, and are
not so essential that the object of the parties in making the contract and its purpose cannot
without difficulty, be accomplished by remedying them. Such performance permits only such
omissions or deviation from the contract as are inadvertent and unintentional, are not due to bad
faith, do not impair the structure as a whole, and are remediable without doing material damage
to other parts of the building in tearing down and reconstructing.
…The doctrine of substantial performance recognizes that the contractor has not completed construction,
and therefore is in breach of the contract. Under the doctrine, however, the owner cannot use the
contractor’s failure to complete the work as an excuse for non-payment. “By reason of this rule a
contractor who has in good faith substantially performed a building contract is permitted to sue under the
contract, substantial performance being regarded as full performance, so far as a condition precedent to a
right to recover thereunder is concerned.” [Citation]…
Solar argues that by agreeing substantial performance occurred, TA acknowledged that Solar was in “full
compliance” with the contract and any express conditions to final payment did not have to be met.
[Citation]: “[a] finding that a contract has been substantially completed is the legal equivalent of full
compliance, less any offsets for remediable defects.” Solar argues that TA may not expressly provide for
substantial performance in its contract and also insist on strict compliance with the conditions precedent
to final payment. We disagree. While the substantial performance doctrine permits contractors to sue
under the contract, it does not ordinarily excuse the non-occurrence of an express condition precedent:
The general acceptance of the doctrine of substantial performance does not mean that the parties
may not expressly contract for literal performance of the contract terms.…Stated otherwise, if the
terms of an agreement make full or strict performance an express condition precedent to
recovery, then substantial performance will not be sufficient to enable recovery under the
contract.
15 Williston on Contracts § 44.53 (4th Ed.2000) (citing Restatement (Second) of Contracts, § 237, cmt. d
(1981)).…

Saylor URL: http://www.saylor.org/books

Saylor.org
517

TA, seeking protection from double liability and title problems, expressly conditioned final payment on
Solar’s submission of a [liens-release] affidavit. Solar did not dispute that it was contractually obligated to
submit the affidavit as a condition precedent to final payment, and it was undisputed at trial that
$246,627.82 in liens had been filed against the project. Though the doctrine of substantial performance
permitted Solar to sue under the contract, Solar did not plead or prove that it complied with the express
condition precedent to final payment. Had Solar done so, it would have been proper to award Solar the
contract balance minus the cost of remediable defects. While we recognize the harsh results occasioned
from Solar’s failure to perform this express condition precedent, we recognize that parties are free to
contract as they choose and may protect themselves from liability by requesting literal performance of
their conditions for final payment.…
[T]he trial court erred in awarding Solar the contract balance [as] damages, and we render judgment that
Solar take nothing on its breach of contract claim.

CASE QUESTIONS

1.

Why did Solar believe it was entitled to the contract balance here?

2.

Why did the court determine that Solar should not have been awarded the contract damages that it
claimed, even though it substantially complied?

3.

How has the common law changed in regard to demanding strict compliance with a contract?

Waiver of Contract Rights; Nonwaiver Provisions
Minor v. Chase Auto Finance Corporation
—S.W.3d——, 2010 WL 2006401 (Ark. 2010)
Sheffield, J.
We have been asked to determine whether non-waiver and no-unwritten-modifications clauses in a
[contract] preclude a creditor from waiving future strict compliance with the agreement by accepting late
payments.…
Appellant Mose Minor (Minor) entered into a Simple Interest Motor Vehicle Contract and Security
Agreement with Appellee Chase Auto Finance Corporation (Chase) to finance the purchase of a 2003

Saylor URL: http://www.saylor.org/books

Saylor.org
518

Toyota Tundra. By the terms of the agreement, Minor was to make sixty-six payments of $456.99 on the
fourteenth of each month.…The agreement also included the following relevant provisions:
G. Default: If you…default in the performance of any promise you make in this contract or any
other contract you have with us, including, but not limited to, failing to make any payments when
due, or become insolvent, or file any proceeding under the U.S. Bankruptcy Code,…we may at our
option and without notice or demand (1) declare all unpaid sums immediately due and payable
subject to any right of reinstatement as required by law (2) file suit against you for all unpaid
sums (3) take immediate possession of the vehicle (4) exercise any other legal or equitable
remedy.…Our remedies are cumulative and taking of any action shall not be a waiver or prohibit
us from pursuing any other remedy. You agree that upon your default we shall be entitled to
recover from you our reasonable collection costs, including, but not limited to, any attorney’s fee.
In addition, if we repossess the vehicle, you grant to us and our agents permission to enter upon
any premises where the vehicle is located. Any repossession will be performed peacefully.…
J. Other Agreements of Buyer:…(2) You agree that if we accept moneys in sums less than those
due or make extensions of due dates of payments under this contract, doing so will not be a
waiver of any later right to enforce the contract terms as written.…(12) All of the agreements
between us and you are set forth in this contract and no modification of this contract shall be
valid unless it is made in writing and signed by you and us.…
K. Delay in Enforcement: We can delay or waive enforcement of any of our rights under this
contract without losing them.
Minor’s first payment was late, as were several subsequent payments. At times he failed to make any
payment for months. Chase charged a late fee for each late payment, and sent several letters requesting
payment and offering to assist Minor with his account. Chase also warned Minor that continued failure to
make payments would result in Chase exercising its legal options available under the agreement,
including repossession of the vehicle.…At one point, Minor fell so far behind in his payments that Chase
was on the verge of repossessing the vehicle. However…the parties agreed to a two-month extension of the
agreement.…The extension agreement indicated that all other terms and conditions of the original
contract would remain the same.

Saylor URL: http://www.saylor.org/books

Saylor.org
519

On November 2, 2004, Minor filed for Law “bankruptcy [after which] Chase sent Minor a letter
acknowledging that Minor’s debt to Chase had been discharged in bankruptcy. The letter further stated
that Chase still had a valid lien on the vehicle, and if Minor wished to keep the vehicle, he would have to
continue to make payments to Chase. Otherwise, Chase would repossess the vehicle.…
On September 28, 2006, a repossession agent…arrived at Minor’s home some time in the afternoon to
repossess the vehicle.…[Notwithstanding Minor’s insistence that the agent stop] the agent removed
Minor’s possessions from the vehicle and towed it away. Chase sold the vehicle. The amount of the
purchase price was reflected on Minor’s account.…
On January 7, 2008, Minor filed a complaint against Chase [alleging] that, during the course of the
contract, the parties had altered the provisions of the contract regarding Chase’s right to repossess the
vehicle and Chase had waived the right to strictly enforce the repossession clause. Minor further claimed
that the repossession agent committed trespass and repossessed the vehicle forcibly, without Minor’s
permission, and through trickery and deceit, in violation of [state law]. Also, Minor asserted that he was
not in default on his payments, pursuant to the repayment schedule, at the time Chase authorized
repossession. Therefore, according to Minor, Chase committed conversion, and breached the Arkansas
Deceptive Trade Practices Act [Citation], and enhanced by Arkansas Code Annotated section 4-88-202,
because Minor is an elderly person. Minor sought compensatory and punitive damages.…
After hearing these arguments, the circuit court ruled that Minor had presented no evidence that the
conduct of Chase or the repossession agent constituted grounds for punitive damages; that by the express
terms of the contract Chase’s acceptance of late payments did not effect a waiver of its rights in the future;
that at the time of repossession, Minor was behind in his payments and in breach of the contract; that
Chase had the right under the contract to repossess the vehicle and did not commit conversion; and that
there was no evidence to support a claim that Chase had violated the Arkansas Deceptive Trade Practices
Act.…
[W]e affirm our previous decisions that when a contract does not contain a non-waiver and a nounwritten-modification provision and the creditor has established a course of dealing in accepting late
payments from the debtor, the creditor waives its right to insist on strict compliance with the contract and
must give notice to the debtor that it will no longer accept late payments before it can declare default of
the debt. However, we announce today that, if a contract includes non-waiver and no-unwrittenSaylor URL: http://www.saylor.org/books

Saylor.org
520

modification clauses, the creditor, in accepting late payments, does not waive its right under the contract
to declare default of the debt, and need not give notice that it will enforce that right in the event of future
late payments.…
In arriving at this conclusion, we adhere to the principle that “a [contract] is effective according to its
terms between the parties.”…We have long held that non-waiver clauses are legal and
valid. See [Citations] Also, [the Arkansas UCC 2-209(2)] declares that no-unwritten-modification
provisions are binding.
We acknowledge that there is a difference of opinion amongst the courts in other jurisdictions over the
effect of non-waiver and no-unwritten-modification clauses.…
We concur with the Supreme Court of Indiana’s decision in [Citation], that a rule providing that nonwaiver clauses could themselves be waived by the acceptance of late payments is “illogical, since the very
conduct which the [non-waiver] clause is designed to permit[,] acceptance of late payment[,] is turned
around to constitute waiver of the clause permitting the conduct.” We also agree that the approach of
jurisdictions that require creditors who have accepted late payments in the past to notify debtors that they
expect strict compliance in the future, despite the existence of a non-waiver provision in the contract, is
not “sound.” Such a rule, we recognize, “begs the question of validity of the non-waiver clause.” Finally,
our holding is in line with the Indiana Supreme Court’s ruling that it would enforce the provisions of the
contract, since the parties had agreed to them, and that it would not require the creditor to give notice,
because the non-waiver clause placed the [creditor] in the same position as one who had never accepted a
late payment. [Citations]…
Certified question answered; remanded to court of appeals.

CASE QUESTIONS

1.

What is a nonwaiver clause?

2.

Why did Mose think his late payments were not grounds for repossession of his truck?

3.

Why would a creditor accept late payments instead of immediately repossessing the collateral?

4.

Why did Mose lose?

Saylor URL: http://www.saylor.org/books

Saylor.org
521

Impossibility as a Defense
Parker v. Arthur Murray, Inc.
295 N.E.2d 487 (Ill. Ct. App. 1973)
Stamos, J.
The operative facts are not in dispute. In November, 1959 plaintiff went to the Arthur Murray Studio in
Oak Park to redeem a certificate entitling him to three free dancing lessons. At that time he was a 37 yearold college-educated bachelor who lived alone in a one-room attic apartment in Berwyn, Illinois. During
the free lessons the instructor told plaintiff he had ‘exceptional potential to be a fine and accomplished
dancer’ and generally encouraged further participation. Plaintiff thereupon signed a contract for 75 hours
of lessons at a cost of $1000. At the bottom of the contract were the bold-type words, ‘NONCANCELABLE, NEGOTIABLE CONTRACT.’ This initial encounter set the pattern for the future
relationship between the parties. Plaintiff attended lessons regularly. He was praised and encouraged
regularly by the instructors, despite his lack of progress. Contract extensions and new contracts for
additional instructional hours were executed. Each written extension contained the bold-type words,
‘NON-CANCELABLE CONTRACT,’ and each written contract contained the bold-type words, ‘NONCANCELABLE NEGOTIABLE CONTRACT.’ Some of the agreements also contained the bold-type
statement, ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF THIS
CONTRACT.’
On September 24, 1961 plaintiff was severely injured in an automobile collision, rendering him incapable
of continuing his dancing lessons. At that time he had contracted for a total of 2734 hours of lessons, for
which he had paid $24,812.80 [about $176,000 in 2010 dollars]. Despite written demand defendants
refused to return any of the money, and this suit in equity ensued. At the close of plaintiff’s case the trial
judge dismissed the fraud count (Count II), describing the instructors’ sales techniques as merely ‘a
matter of pumping salesmanship.’ At the close of all the evidence a decree was entered under Count I in
favor of plaintiff for all prepaid sums, plus interest, but minus stipulated sums attributable to completed
lessons.
Plaintiff was granted rescission on the ground of impossibility of performance. The applicable legal
doctrine is expressed in the Restatement of Contracts, s 459, as follows:

Saylor URL: http://www.saylor.org/books

Saylor.org
522

A duty that requires for its performance action that can be rendered only by the promisor or
some other particular person is discharged by his death or by such illness as makes the necessary
action by him impossible or seriously injurious to his health, unless the contract indicates a
contrary intention or there is contributing fault on the part of the person subject to the duty.…
Defendants do not deny that the doctrine of impossibility of performance is generally applicable to the
case at bar. Rather they assert that certain contract provisions bring this case within the Restatement’s
limitation that the doctrine is inapplicable if ‘the contract indicates a contrary intention.’ It is contended
that such bold type phrases as ‘NON-CANCELABLE CONTRACT,’ ‘NON-CANCELABLE NEGOTIABLE
CONTRACT’ and ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF
THIS CONTRACT’ manifested the parties’ mutual intent to waive their respective rights to invoke the
doctrine of impossibility. This is a construction which we find unacceptable. Courts engage in the
construction and interpretation of contracts with the sole aim of determining the intention of the parties.
We need rely on no construction aids to conclude that plaintiff never contemplated that by signing a
contract with such terms as ‘NON-CANCELABLE’ and ‘NO REFUNDS’ he was waiving a remedy expressly
recognized by Illinois courts. Were we also to refer to established tenets of contractual construction, this
conclusion would be equally compelled. An ambiguous contract will be construed most strongly against
the party who drafted it. [Citation] Exceptions or reservations in a contract will, in case of doubt or
ambiguity, be construed least favorably to the party claiming the benefit of the exceptions or reservations.
Although neither party to a contract should be relieved from performance on the ground that good
business judgment was lacking, a court will not place upon language a ridiculous construction. We
conclude that plaintiff did not waive his right to assert the doctrine of impossibility.
Plaintiff’s Count II, which alleged fraud and sought punitive damages, was dismissed by the trial judge at
the close of plaintiff’s case. It is contended on appeal that representations to plaintiff that he had
‘exceptional potential to be a fine and accomplished dancer,’ that he had ‘exceptional potential’ and that
he was a ‘natural born dancer’ and a ‘terrific dancer’ fraudulently induced plaintiff to enter into the
contracts for dance lessons.
Generally, a mere expression of opinion will not support an action for fraud. [Citation] In addition,
misrepresentations, in order to constitute actionable fraud, must pertain to present or pre-existing facts,
rather than to future or contingent events, expectations or probabilities. [Citation] Whether particular
Saylor URL: http://www.saylor.org/books

Saylor.org
523

language constitutes speculation, opinion or averment of fact depends upon all the attending facts and
circumstances of the case. [Citation] Mindful of these rules, and after carefully considering the
representations made to plaintiff, and taking into account the business relationship of the parties as well
as the educational background of plaintiff, we conclude that the instructors’ representations did not
constitute fraud. The trial court correctly dismissed Count II. We affirm.
Affirmed.

CASE QUESTIONS

1.

Why is it relevant that the plaintiff was “a bachelor who lived alone in a one-room attic apartment”?

2.

The contract here contained a “no cancellation” clause; how did the court construe the contract to allow
cancellation?

3.

Plaintiff lost on his claim of fraud (unlike Mrs. Vokes in the similar case inChapter 10 "Real Assent" against
another franchisee of Arthur Murray, Inc.). What defense was successful?

4.

What is the controlling rule of law here?

15.3 Summary and Exercises
Summary

The law of contracts has various rules to determine whether obligations have been discharged. Of course,
if both parties have fully performed the contract, duties will have terminated. But many duties are subject
to conditions, including conditions precedent and subsequent, conditions requiring approval of the
promisee or someone else, and clauses that recite time to be of the essence.
A contract obligation may be discharged if the promisor has not received the benefit of the promisee’s
obligation. In some cases, failure to carry out the duty completely will discharge the corresponding
obligation (material breach); in other cases, the substantial performance doctrine will require the other
party to act.
A contract may have terminated because one of the parties tells the other in advance that he will not carry
out his obligations; this is called anticipatory breach. The right to adequate assurance allows one party to
determine whether the contract will be breached by the other party.

Saylor URL: http://www.saylor.org/books

Saylor.org
524

There are other events, too, that may excuse performance: impracticability (including the UCC rules
governing impracticability in contracts for the sale of goods), death or incapacity of the obligor,
destruction of the thing necessary for the performance, government prohibition, frustration of purpose,
and power of avoidance.
Finally, note that not all obligations are created by contract, and the law has rules to deal with discharge
of duties in general. Thus, in the appropriate cases, the obligee may cancel or surrender a written contract,
may enter into an accord, may agree to rescind the agreement, or may release the obligor. Or the obligor
may show a material alteration in the contract, may become bankrupt, or may plead the statute of
limitations—that is, plead that the obligee waited too long to sue. Or the parties may, by word or deed,
mutually abandon the agreement. In all these ways, duties may be discharged.

EXERCISES

1.

Theresa hired Contractor to construct a large office building. Theresa’s duty to pay Contractor was
conditioned on receipt of a statement from her architect that the building complied with the terms of the
contract. Contractor completed the building but used the wrong color fixtures in the bathrooms. The
architect refused to approve the work, but under state law, Contractor was considered to have
substantially performed the contract. Is he entitled to payment, less damages for the improper fixtures?
Explain.

2.

In early 1987, Larry McLanahan submitted a claim to Farmers Insurance for theft of his 1985 Lamborghini
while it was on consignment for sale in the Los Angeles area. The car had sustained extensive damage,
which McLanahan had his mechanic document. The insurance policy contained this language: “Allow us to
inspect and appraise the damaged vehicle before its repair or disposal.” But after considerable delay by
Farmers, McLanahan sold the car to a cash buyer without notifying Farmers. He then sued Farmers for its
refusal to pay for damages to his car. Upon what legal theory did Farmers get a summary judgment in its
favor?

3.

Plaintiff sold a tavern to Defendants. Several months later, Defendants began to experience severe
problems with the septic tank system. They informed Plaintiff of the problem and demanded the return
of their purchase money. Plaintiff refused. Defendants took no formal action against Plaintiff at that time,
and they continued to operate the tavern and make their monthly payments under the contract. Some
months later, Defendants met with state officials from the Departments of Environmental Quality, Health,

Saylor URL: http://www.saylor.org/books

Saylor.org
525

and Liquor Control Commission. The officials warned Defendants that because of the health hazards
posed by the septic tank problems, Defendants’ licenses might not be renewed. As a result, Defendants
decided to close the tavern and attempt to reopen when the septic tank was repaired. Defendants
advertised a going-out-of-business sale. The purpose of the sale was to deplete the tavern’s inventory
before closing. Plaintiff learned about the sale and discovered that Defendants had removed certain
personal property from the tavern. He sued the Defendants, claiming, among other things, that they had
anticipatorily breached their contract with him, though he was receiving payments on time. Did the
Defendants’ actions amount to an anticipatory breach?
4.

[1]

Julius, a manufacturer of neckties, contracted to supply neckties to a wholesaler. When Julius’s factory
burned, he failed to supply any, and the wholesaler sued. Is Julius excused from performance by
impossibility?

5.

The Plaintiff (a development corporation) contracted to buy Defendant’s property for $1.8 million. A term
in the contract read: “The sale…shall be closed at the office of Community Title Company on May 16th at
10:00 am.…Time is of the essence in this contract.” Defendant appeared at the office at 10:00 a.m. on the
day designated, but the Plaintiff’s agent was not there. Defendant waited for twenty minutes, then left.
Plaintiff’s agent arrived at 10:30 a.m. and announced that he would not have funds for payment until 1:30
p.m., but Defendant refused to return; she had already made other arrangements to finance her purchase
of other real estate. Plaintiff sued Defendant for specific performance. Who wins, and why?

6.

A contract between the Koles and Parker-Yale provided for completion of the Koles’s condominium unit
within 180 days. It also authorized the Koles to make written changes in the plans and specifications.
Construction was not completed within the 180-day period, and the Koles, prior to completion, sent a
letter to Parker-Yale rescinding the contract. Were the Koles within their rights to rescind the contract?

7.

Plaintiff contracted to buy Defendant’s commercial property for $1,265,000. Under the terms of the
agreement, Defendant paid $126,000 as an earnest-money deposit, which would be retained by Plaintiff
as liquidated damages if Defendant failed to close by the deadline. Tragically, Defendant’s husband died
four days before the closing deadline, and she was not able to close by the deadline. She was relying on
her husband’s business to assist her in obtaining the necessary financing to complete the purchase, and
after his death, she was not able to obtain it. Plaintiff sued for the $126,000; Defendant argued that the

Saylor URL: http://www.saylor.org/books

Saylor.org
526

purpose of the contract was frustrated due to the untimely death of her husband. Is this a good
argument?
8.

Buyer contracted to buy Seller’s house for $290,000; the contract included a representation by Buyer
“that he has sufficient cash available to complete this purchase.” Buyer was a physician who practiced
with his uncle. He had received assurances from his uncle of a loan of $200,000 in order to finance the
purchase. Shortly after the contract was executed, the uncle was examined by a cardiologist, who found
his coronary arteries to be dangerously clogged. As a result, the uncle immediately had triple bypass
surgery. After the operation, he told Buyer that his economic future was now uncertain and that
therefore it was impossible for him to finance the house purchase. Meanwhile, Seller, who did not know
of Buyer’s problem, committed herself to buy a house in another state and accepted employment there
as well. Buyer was unable to close; Seller sued. Buyer raised as a defense impossibility or impracticability
of performance. Is the defense good?

9.

Pursuant to a contract for the repair and renovation of a swimming pool owned by Defendant (City of Fort
Lauderdale), Plaintiff commenced the work, which included resurfacing the inside of the pool, and had
progressed almost to completion. Overnight, vandals damaged the work Plaintiff had done inside the
pool, requiring that part of the work be redone. Plaintiff proceeded to redo the work and billed
Defendant, who paid the contract price but refused to pay for the additional work required to repair the
damage. Did the damage constitute destruction of subject matter discharging Plaintiff from his obligation
to complete the job without getting paid extra?

10. Apache Plaza (the landlord) leased space to Midwest Savings to construct a bank building in Apache’s
shopping mall, based on a prototype approved by Apache. Midwest constructed the building and used it
for twelve years until it was destroyed by a tornado. Midwest submitted plans for a new building to
Apache, but Apache rejected the plans because the new building was larger and had less glass than the
old building or the prototype. Midwest built it anyway. Its architect claimed that certain changes in the
structure of the new building were required by new regulations and building codes, but he admitted that
a building of the stipulated size could have been constructed in compliance with the applicable codes.
Apache claimed $210,000 in damages over the term of the lease because the new building consumed
more square feet of mall space and required more parking. Midwest claimed it had substantially complied
with the lease requirements. Is this a good defense?
Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
527

SELF-TEST QUESTIONS
1.
a.

A condition precedent
is a condition that terminates a duty
b.

is always within the control of one of the parties

c.

is an event giving rise to performance

d.

is a condition that follows performance

If Al and Betty have an executory contract, and if Betty tells Al that she will not be fulfilling her
side of the bargain,
a.

Al must wait until the date of performance to see if Betty in fact performs
b.

Al can sue immediately for full contract damages

c.

Al can never sue because the contract was executory when Betty notified him of nonperformance

d.

none of the above
Jack contracts with Anne to drive her to the airport Wednesday afternoon in his specially
designed stretch limousine. On Wednesday morning Jack’s limousine is hit by a drunken driver,
and Jack is unable to drive Anne. This is an example of

a.

impossibility of performance
b.

frustration of purpose

c.

discharge by merger

d.

none of the above

Jack is ready and willing to drive Anne to the airport. But Anne’s flight is cancelled, and she
refuses to pay. This is an example of
a.

impracticability of performance
b.

frustration of purpose

c.

discharge of merger

d.

none of the above

Rescission is
a.

the discharge of one party to a contract through substitution of a third person
b.

an agreement to settle for substitute performance

Saylor URL: http://www.saylor.org/books

Saylor.org
528

c.

a mutual agreement between parties to a contract to discharge each other’s
contractual duties

d.

1.

c

2.

b

3.

a

4.

b

5.

c

none of the above

SELF-TEST ANSWERS

6.

[1] Crum v. Grant, 692 P.2d 147 (Or. App., 1984).

7.

[2] Apache Plaza, Ltd. v. Midwest Sav. Ass’n, 456 N.W.2d 729 (Minn. App. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
529

Chapter 16

Remedies

LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic theory of contract remedies, and why courts don’t just order the promisor to perform as
promised

2.

The interests that are protected by contract remedies

3.

The types of legal remedies

4.

The types of equitable remedies

5.

The limitations on remedies

We come at last to the question of remedies. A valid agreement has been made, the promisor’s duties
have not been discharged; he or she has breached the contract. When one party has failed to
perform, what are the rights of the parties? Or when the contract has been avoided because of
incapacity or misrepresentation and the like, what are the rights of the parties after disaffirmance?
These questions form the focus of this chapter. Remedies for breach of contracts for the sale of goods
will be considered separately, in (Reference mayer_1.0-ch18 not found in Book).

16.1 Theory of Contract Remedies

LEARNING OBJECTIVES

1.

Understand the basic purpose of remedies.

2.

Recognize that there are two general categories of remedies: legal and equitable.

3.

See that courts do not simply order obligors to keep their promise but instead allow them to breach and
the nonbreaching party to have remedies for that breach.

Purpose of Remedies
The fundamental purpose of remedies in noncriminal cases is not to punish the breaching party but—if
possible—to put the nonbreaching party in the position he or she would have been in had there been no
breach. Or, as is said, the purpose is to make the nonbreaching party whole.

Saylor URL: http://www.saylor.org/books

Saylor.org
530

There are two general categories of remedies—legal and equitable. In the category of legal remedies
are damages. Damages are money paid by one party to another; there are several types of damages. In the
category of equitable remedies are these three: specific performance, which means a person is ordered to
deliver a unique thing (land or a unique personal property, such as a painting or an antique
car); injunction, a judicial order directing a person to stop doing what he or she should not do (such as
competing with a former employer in violation of a noncompete agreement); and restitution, which
means putting the parties back into the position they were in before the contract was made.

Parties Have the Power—but Not the Right—to Breach
In view of the importance given to the intention of the parties in forming and interpreting contracts, it
may seem surprising that the remedy for every breach is not a judicial order that the obligor carry out his
or her undertakings. But it is not. Of course, some duties cannot be performed after a breach, because
time and circumstances will have altered their purpose and rendered many worthless. Still, there are
numerous occasions on which it would be theoretically possible for courts to order the parties to carry out
their contracts, yet the courts will not do it. In 1897, Justice Oliver Wendell Holmes Jr. declared in a
famous line that “the duty to keep a contract at common law means a prediction that you must pay
damages if you do not keep it.” By that, he meant simply that the common law looks more toward
compensating the promisee for his or her loss than toward compelling the promisor to perform. Indeed,
the law of remedies often provides the parties with an incentive to break the contract. In short, the
promisor has a choice: perform or pay.
The logic of this position is clear in many typical cases. The computer manufacturer orders specially
designed circuit boards, then discovers before the circuits are made that a competitor has built a better
machine and destroyed his market. The manufacturer cancels the order. It would make little economic
sense for the circuit board maker to fabricate the boards if they could not be used elsewhere. A damage
remedy to compensate the maker for out-of-pocket loss or lost profits is sensible; a judicial decree forcing
the computer manufacturer to pay for and take delivery of the boards would be wasteful.
In general and if possible, the fundamental purpose of contract remedies is to put the nonbreaching party
in the position it would have been in had there been no breach.
Saylor URL: http://www.saylor.org/books

Saylor.org
531

KEY TAKEAWAY
Remedies are intended to make the nonbreaching party whole. The two categories of remedies for breach
of contract are legal and equitable. In the legal category are damages; in the equitable category are
specific performance, injunctions, and restitution. The law does not force a party to perform; he or she
always has the power (though not the right) to breach, and may do so if it is economically more
advantageous to breach and suffer the consequence than to perform. Remedies, though, are not (usually)
intended to punish the breaching party.

1.

EXERCISES

Remedies are not supposed to punish the breaching party, generally. In what circumstances might
punishment be a remedy, and what is that called?

2.

What is the difference between legal and equitable remedies?

3.

Why shouldn’t people be forced to perform as they contracted, instead of giving them the power to
breach and then be required to pay damages?

16.2 Promisee’s Interests Protected by Contract
LEARNING OBJECTIVE

1.

Understand that the nonbreaching party to a contract has certain expectations that contract remedies
seek to fulfill to make the nonbreaching party whole.

Contract remedies serve to protect three different interests: an expectation interest, a reliance
interest, and a restitution interest. A promisee will have one of these and may have two or all three.
An expectation interest is the benefit for which the promisee bargained, and the remedy is to put him
in a position as good as that which he would have been in had the contract been performed.
A reliance interest is the loss suffered by relying on the contract and taking actions consistent with the
expectation that the other party will abide by it; the remedy is reimbursement that restores the
promisee to his position before the contract was made. A restitution interestis that which restores to
the promisee any benefit he conferred on the promisor. These interests do not dictate the outcome
according to a rigid formula; circumstances and the nature of the contract, as usual, will play a large
role. But in general, specific performance is a remedy that addresses the expectation interest,
Saylor URL: http://www.saylor.org/books

Saylor.org
532

monetary damages address all three interests, and, not surprisingly, restitution addresses the
restitution interest.
Consider some simple examples. A landowner repudiates an executory contract with a builder to
construct a garage on her property for $100,000. The builder had anticipated a $10,000 profit (the
garage would have cost him $90,000 to build). What can he expect to recover in a lawsuit against the
owner? The court will not order the garage to be built; such an order would be wasteful, since the
owner no longer wants it and may not be able to pay for it. Instead, the court will look to the builder’s
three possible interests. Since the builder has not yet started his work, he has given the owner
nothing, and therefore has no restitution interest. Nor has he any reliance interest, since we are
assuming that he has not paid out any money for supplies, hired a work crew, or advanced money to
subcontractors. But he anticipated a profit, and so he has an expectation interest of $10,000.
Now suppose that the builder had dug out the foundation and poured concrete, at a cost of $15,000.
His expectation interest has become $25,000 (the difference between $100,000 and $75,000, the
money he will save by not having to finish the job). His reliance interest is $15,000, because this is
the amount he has already spent. He may also have a restitution interest, depending on how much
the foundation of the house is worth to the owner. (The value could be more or less than the sum of
money actually expended to produce the foundation; for example, the builder might have had to pay
his subcontractors for a greater share of the job than they had completed, and those sums therefore
would not be reflected in the worth of the foundation.)
Normally, the promisee will choose which of the three interests to pursue. As is to be expected, the
choice hinges on the circumstances of the case, his feelings, and the amount at stake.

KEY TAKEAWAY

A nonbreaching party might have one or more interests that the law seeks to realize: expectation,
reliance, and restitution.

EXERCISES

1.

What is the expectation interest? The reliance interest? The restitution interest?

2.

How are these concepts useful in understanding contract remedies?

Saylor URL: http://www.saylor.org/books

Saylor.org
533

16.3 Legal Remedies: Damages

LEARNING OBJECTIVES

1.

Understand what is meant when it is said that damages are a legal remedy (as opposed to an equitable
remedy).

2.

Understand the names and purposes of the six types of remedies.

3.

Know when liquidated damages will be allowed.

4.

Recognize the circumstances that might allow punitive damages.

Overview
The promisee, whom we will hereafter refer to as the nonbreaching party, has the right to damages (a
money award), if that is required to make her whole, whenever the other party has breached the contract,
unless, of course, the contract itself or other circumstances suspend or discharge that right.
Damages refers to money paid by one side to the other; it is a legal remedy. For historical and political
reasons in the development of the English legal system, the courts of law were originally only able to grant
monetary relief. If a petitioner wanted something other than money, recourse to a separate system of
equity was required. The courtrooms and proceedings for each were separate. That actual separation is
long gone, but the distinction is still recognized; a judge may be said to be “sitting in law” or “sitting in
equity,” or a case may involve requests for both money and some action. We take up the legal remedies of
damages first.

Types of Damages
There are six different types of damages: compensatory, incidental, consequential, nominal, liquidated,
and (sometimes) punitive.

Compensatory Damages
Damages paid to directly compensate the nonbreaching party for the value of what was not done or
performed are compensatory damages. Sometimes calculating that value of the promisor’s performance is

Saylor URL: http://www.saylor.org/books

Saylor.org
534

easy—for example, when the nonbreaching party has ascertainable costs and profits, as in the case of the
builder who would have earned $10,000 profit on a $100,000 house. When the performance is a service,
a useful measure of loss is what it would cost to substitute performance by someone else. But the
calculation is frequently difficult, especially when the performance is a service that is not easily
duplicated. If Rembrandt breached a contract to paint your portrait, the loss could not be measured
simply by inquiring how much Van Gogh would charge to do the same thing. Nevertheless, in theory,
whatever net value would ultimately have been conferred on the nonbreaching party is the proper
measure of compensatory damages. An author whose publisher breaches its contract to publish the book
and who cannot find another publisher is entitled to lost royalties (if ascertainable) plus the value that
would have accrued from her enhanced reputation.
Since the nonbreaching party usually has obligations under the contract also, a breach by the other party
discharges his duty to perform and may result in savings. Or he may have made substitute arrangements
and realized at least a partial profit on the substitution. Or, as in the case of the builder, he may have
purchased goods intended for the job that can be used elsewhere. In all these situations, the losses he has
avoided—savings, profits, or value of goods—are subtracted from the losses incurred to arrive at the net
damages. The nonbreaching party may recover his actual losses, not more. Suppose an employer breaches
a contract with a prospective employee who was to begin work for a year at a salary of $35,000. The
employee quickly finds other, similar work at a salary of $30,000. Aside from whatever he might have had
to spend searching for the job (incidental damages), his compensatory damages are limited to $5,000, the
difference between what he would have earned and what he is earning.
Lost volume can be a troublesome problem in calculating damages. This problem arises when the
nonbreaching party, a supplier of goods or services, enters a second contract when the buyer repudiates.
The question is whether the second contract is a substituted performance or an additional one. If it is
substituted, damages may be little or nothing; if additional, the entire expectation interest may be
recovered. An automobile dealer contracts to sell a car in his inventory. Shortly before the deal is closed,
the buyer calls up and repudiates the contract. The dealer then sells the car to someone else. If the dealer
can show that he could have sold an identical car to the second purchaser regardless of what the first
purchaser did, then the second sale stands on its own and cannot be used to offset the net profit

Saylor URL: http://www.saylor.org/books

Saylor.org
535

recoverable from the first purchaser. The factual inquiry in lost volume cases is whether the nonbreaching
party would have engaged in the second transaction if the breach had never occurred.

Incidental Damages
In addition to compensatory damages, the nonbreaching party may recoverincidental damages. Incidental
loss includes expenditures that the nonbreaching party incurs in attempting to minimize the loss that
flows from the breach. To arrange for substitute goods or services, the nonbreaching party might have to
pay a premium or special fees to locate another supplier or source of work.

Consequential Damages
A consequential loss is addressed with consequential damages. These are damages incurred by the
nonbreaching party without action on his part because of the breach. For example, if Ralph does a poor
job of plumbing Betty’s bathroom and the toilet leaks, damaging the floor, the downstairs ceiling, and the
downstairs rug, Ralph would owe for those loses in consequential damages. Or, again, lost sales stemming
from a failure to fix a manufacturer’s machine in time or physical and property injury due to a defective
machine sold by the promisor would be addressed with consequential damages. Note, however, that one
obvious, and often large, expenditure occasioned by a breach—namely, legal expenses in bringing a
lawsuit to remedy the particular breach—is not an element of damages, unless the contract explicitly
states that it is, and cannot be charged to the defendant. There is one situation, however, in which legal
costs can be added to damages: when the breach causes the nonbreaching party to be involved in a lawsuit
with someone else. Consequential damages will not be allowed if those damages are not foreseeable. This
issue is taken up in .

Nominal Damages
In the situation where there has been a breach but the nonbreaching party has really suffered no loss or
cannot prove what his loss is, he is entitled tonominal damages. Ricardo contracts to buy a new car from a
dealer; the dealer breaches the contract. Ricardo finds and buys the same car from another dealer at the
same price that the first one was to sell it for. Ricardo has suffered nominal damages: five dollars,
perhaps.

Liquidated Damages
Precisely because damages are sometimes difficult to assess, the parties themselves may specify how
much should be paid in the event of a breach. Courts will enforce a liquidated damages provision as long
Saylor URL: http://www.saylor.org/books

Saylor.org
536

as the actual amount of damages is difficult to ascertain (in which case proof of it is simply made at trial)
and the sum is reasonable in light of the expected or actual harm. If the liquidated sum is unreasonably
large, the excess is termed a penalty and is said to be against public policy and unenforceable. , Watson v.
Ingram, illustrates liquidated damages.

Punitive Damages
Punitive damages are those awarded for the purpose of punishing a defendant in a civil action, in which
criminal sanctions are of course unavailable. They are proper in cases in which the defendant has acted
willfully and maliciously and are thought to deter others from acting similarly. Since the purpose of
contract law is compensation, not punishment, punitive damages have not traditionally been awarded,
with one exception—when the breach of contract is also a tort for which punitive damages may be
recovered. Punitive damages are permitted in the law of torts (in all but four states) when the behavior is
malicious or willful (reckless conduct causing physical harm, deliberate defamation of one’s character, a
knowingly unlawful taking of someone’s property), and some kinds of contract breach are also tortious.
For example, when a creditor holding collateral as security under a contract for a loan sells the collateral
to a good-faith purchaser for value even though the debtor was not in default, he has breached the
contract and committed the tort of conversion; punitive damages may be awarded, assuming the behavior
was willful and not merely mistaken.
Punitive damages are not fixed by law. The judge or jury may award at its discretion whatever sum is
believed necessary to redress the wrong or deter like conduct in the future. This means that a richer
person may be slapped with much heavier punitive damages than a poorer one in the appropriate case.
But the judge in all cases may remit (reduce) some or all of a punitive damage award if he or she considers
it excessive.

KEY TAKEAWAY

As the purpose of contract remedies is, in general, to make the nonbreaching party whole, the law allows
several types of damages (money paid) to reflect the losses suffered by the nonbreaching party.
Compensatory damages compensate for the special loss suffered; consequential damages compensate for
the foreseeable consequences of the breach; incidental damages compensate for the costs of keeping any
more damages from occurring; nominal damages are awarded if the actual amount cannot be shown or
there are no actual damages; liquidated damages are agreed to in advance where the actual amount is
Saylor URL: http://www.saylor.org/books

Saylor.org
537

difficult to ascertain, and they are allowed if not a penalty; and punitive damages may sometimes be
allowed if the breaching party’s behavior is an egregious tort, an outrage.

EXERCISES

1.

What is the difference between a legal remedy and an equitable remedy?

2.

What types of remedies are there, and what purpose does each serve?

3.

What must be shown if liquidated damages are to be allowed?

4.

Under what circumstances may punitive damages be allowed?

16.4 Equitable Remedies

LEARNING OBJECTIVES

1.

Know when equitable (as opposed to legal) remedies will be allowed.

2.

Understand the different types of equitable remedies: specific performance, injunction, and restitution.

Overview
Really the only explanation for the differences between law and equity is to be found in the history and
politics of England dating to the twelfth century, but in practical terms, the distinctions are notable. First,
juries are not used in equitable cases. Second, equity relies less on precedent and more on the sense that
justice should be served. Third, and of most significance, where what is sought by the nonbreaching party
is not money—that is, where there is no adequate legal remedy—equity may afford relief. In equity a
person may get a judge to order the breaching party to deliver some actual property, or to stop doing
something that he should not do, or to return the consideration the nonbreaching party gave so as to
return the parties to the precontract status (specific performance, injunction, and restitution,
respectively).

Types of Remedies in Equity
Saylor URL: http://www.saylor.org/books

Saylor.org
538

There are three types of equitable remedies: specific performance, injunction, and restitution.

Specific Performance
Specific performance is a judicial order to the promisor that he undertake the performance to which
he obligated himself in a contract. Specific performance is an alternative remedy to damages and may be
issued at the discretion of the court, subject to a number of exceptions. Emily signs a contract to sell
Charlotte a gold samovar, a Russian antique of great sentimental value because it once belonged to
Charlotte’s mother. Emily then repudiates the contract while still executory. A court may properly grant
Charlotte an order of specific performance against Emily.
Once students understand the basic idea of specific performance, they often want to pounce upon it as the
solution to almost any breach of contract. It seems reasonable that the nonbreaching party could ask a
court to simply require the promisor to do what she promised she would. But specific performance is a
very limited remedy: it is only available for breach of contract to sell a unique item, that is, a unique item
of personal property (the samovar), or a parcel of real estate (all real estate is unique). But if the item is
not unique, so that the nonbreaching party can go out and buy another one, then the legal remedy of
money damages will solve the problem. And specific performance will never be used to force a person to
perform services against his will, which would be involuntary servitude. A person may be forced to stop
doing that which he should not do (injunction), but not forced to do what he will not do.

Injunction
An injunction is the second type of equitable remedy available in contract (it is also available in tort). It
is a court order directing a person to stop doing that which she should not do. For example, if an employer
has a valid noncompete contract with an employee, and the employee, in breach of that contract,
nevertheless undertakes to compete with his former employer, a court may enjoin (issue an order of
injunction), directing the former employee to stop such competition. A promise by a person not to do
something—in this example, not to compete—is called a negative covenant (a covenant is a promise in a
contract, itself a contract). Or if Seller promises to give Buyer the right of first refusal on a parcel of real
estate or a unique work of art, but Seller, in breach of a written promise, offers the thing to a third party, a
court may enjoin Seller from selling it to the third party. If a person violates an injunction, he may be held
in contempt of court and put in jail for a while. Madison Square Garden v. Carnera Corporation, , is a
classic case involving injunctions for breach of contract.
Saylor URL: http://www.saylor.org/books

Saylor.org
539

Restitution
The third type of equitable relief is restitution. Restitution is a remedy applicable to several different
types of cases: those in which the contract was avoided because of incapacity or misrepresentation, those
in which the other party breached, and those in which the party seeking restitution breached. As the word
implies, restitution is a restoring to one party of what he gave to the other. Therefore, only to the extent
that the injured party conferred a benefit on the other party may the injured party be awarded restitution.
The point is, a person who breaches a contract should not suffer a punishment, and the nonbreaching
party should not be unjustly enriched.

Total Nonperformance by Breaching Party
The nonbreaching party is always entitled to restitution in the event of total breach by nonperformance or
repudiation, unless both parties have performed all duties except for payment by the other party of a
definite sum of money for the injured party’s performance.

[1]

Calhoun, a contractor, agrees to build

$3,000 worth of fences for only $2,000 and completes the construction. Arlene, the landowner, refuses to
pay. Calhoun’s only right is to get the $2,000; he does not have a restitution right to $2,500, the market
price of his services (or $3,000, the amount by which her property increased in value); he is entitled,
instead, only to $2,000, his contract price. Had Arlene repudiated prior to completion, however, Calhoun
would then have been entitled to restitution based either on the market price of the work or on the
amount by which he enhanced her property. If the one party breaches, the nonbreaching party is generally
entitled to restitution of property that can be returned. Arlene gives Calhoun a valuable Ming vase in
return for his promise to construct the fences. Upon Calhoun’s breach, Arlene is entitled to specific
restitution of the vase.
Measuring restitution interest can be problematic. The courts have considerable discretion to award
either what it would have cost to hire someone else to do the work that the nonbreaching party performed
(generally, the market price of the service) or the value that was added to the property of the party in
breach by virtue of the claimant’s performance. Calhoun, the contractor, agrees to construct ten fences
around Arlene’s acreage at the market price of $25,000. After erecting three, Calhoun has performed
services that would cost $7,500, market value. Assume that he has increased the value of Arlene’s grounds
by $8,000. If Arlene repudiated, there are two measures of Calhoun’s restitution interest: $8,000, the
value by which the property was enhanced, or $7,500, the amount it would have cost Arlene to hire
Saylor URL: http://www.saylor.org/books

Saylor.org
540

someone else to do the work. Which measure to use depends on who repudiated the contract and for what
reason. In some cases, the enhancement of property or wealth measurement could lead to an award vastly
exceeding the market price for the service. In such cases, the smaller measure is used. For a doctor
performing lifesaving operations on a patient, restitution would recover only the market value of the
doctor’s services—not the monetary value of the patient’s life.

Part Performance and Then Breach
A party who has substantially performed and then breached is entitled to restitution of a benefit conferred
on the injured party, if the injured party has refused (even though justifiably) to complete his own
performance owing to the other’s breach. Since the party in breach is liable to the injured party for
damages for loss, this rule comes into play only when the benefit conferred is greater than the amount the
nonbreaching party has lost. Arlene agrees to sell her property to Calhoun for $120,000, and Calhoun
makes a partial payment of $30,000. He then repudiates. Arlene turns around and sells the property to a
third party for $110,000. Calhoun—the breaching party—can get his money back, less the damages Arlene
suffered as a result of his breach. He gets $30,000 minus the $10,000 loss Arlene incurred. He gets
$20,000 in restitution. Otherwise Arlene would be enriched by Calhoun’s breach: she’d get $140,000 in
total for real estate worth $120,000. But if he gets $20,000 of his $30,000 back, she receives $110,000
from the third party and $10,000 from Calhoun, so she gets $120,000 total (plus, we hope, incidental
damages, at least).

Restitution in Other Cases
Upon repudiation of an oral contract governed by the Statute of Frauds, the nonbreaching party is not
entitled to her expectation interest, but she may recover in restitution unless the purpose of the statute
would be frustrated. When one party avoids a contract owing to lack of capacity, mistake,
misrepresentation, duress, or the like, she is entitled to restitution for benefit conferred on the other
party. Restitution is also available if a contract duty is discharged or never arises because (1) performance
was impracticable, (2) the purpose of the contract was frustrated, (3) a condition did not occur, or (4) a
beneficiary disclaimed his benefit.

KEY TAKEAWAY

Equitable remedies for breach of contract are available when legal remedies won’t make the nonbreaching
party whole. The equitable remedies are specific performance (an order directing a person to deliver to
Saylor URL: http://www.saylor.org/books

Saylor.org
541

the buyer the unique thing the seller contracted to sell), injunction (an order directing a person to stop
doing that which he should not do), and restitution (the return by one party of the benefit conferred on
him when the contract is not performed, to the extent necessary to avoid imposing a penalty on the
breaching party).

1.

EXERCISES

Buyer contracts to buy a 1941 four-door Cadillac convertible from Seller for $75,000. Seller, having found
a Third Party who will pay $85,000 for the car, refuses to sell to Buyer. What is Buyer’s remedy?

2.

Assume Third Party had paid the $85,000 and Seller was ordered to sell to Buyer. What is Third Party’s
remedy?

3.

Professor Smith contracts to teach business law at State University for the academic year. After the first
term is over, she quits. Can State University get an order of specific performance or an injunction
requiring Professor Smith to return for the second term?

4.

Now suppose that the reason Professor Smith quit work at State University is because she got a better job
at Central University, fifteen miles away. Can State University get an injunction prohibiting her from

teaching at Central University?
[1] Restatement (Second) of Contracts, Section 373.

16.5 Limitations on Contract Remedies

LEARNING OBJECTIVES

1.

Understand that there are various rules that limit recovery for the nonbreaching party in a contract case.

2.

Know how these concepts serve to limit contract remedies: foreseeability, mitigation of damages,
certainty of damages, loss of power of avoidance, election of remedies, and agreement of the parties.

Overview
We have observed that the purpose of remedies in contract law is, where possible, to put the nonbreaching
party in as good a position as he would have been in had there been no breach. There are, however,
several limitations or restrictions affecting when a person can claim remedies, in both law (damages) and
equity. Of course the contract itself may—if not unconscionable—limit remedies. Beyond that, the
nonbreaching party must be able to articulate with some degree of certainty what her damages are; the
Saylor URL: http://www.saylor.org/books

Saylor.org
542

damages must be foreseeable; the nonbreaching party must have made a reasonable effort to mitigate the
damages; she must sometime elect to go with one remedy and forgo another; she cannot seek to avoid a
contract if she has lost the power to do so. We turn to these points.

Foreseeability
If the damages that flow from a breach of contract lack foreseeability, they will not be recoverable.
Failures to act, like acts themselves, have consequences. As the old fable has it, “For want of a nail, the
kingdom was lost.” To put a nonbreaching party in the position he would have been in had the contract
been carried out could mean, in some cases, providing compensation for a long chain of events. In many
cases, that would be unjust, because a person who does not anticipate a particular event when making a
contract will not normally take steps to protect himself (either through limiting language in the contract
or through insurance). The law is not so rigid; a loss is not compensable to the nonbreaching party unless
the breaching party, at the time the contract was made, understood the loss was foreseeable as a probable
result of his breach.
Of course, the loss of the contractual benefit in the event of breach is always foreseeable. A company that
signs an employment contract with a prospective employee knows full well that if it breaches, the
employee will have a legitimate claim to lost salary. But it might have no reason to know that the
employee’s holding the job for a certain length of time was a condition of his grandfather’s gift of $1
million.
The leading case, perhaps the most studied case, in all the common law is Hadley v. Baxendale, decided
in England in 1854. Joseph and Jonah Hadley were proprietors of a flour mill in Gloucester. In May 1853,
the shaft of the milling engine broke, stopping all milling. An employee went to Pickford and Company, a
common carrier, and asked that the shaft be sent as quickly as possible to a Greenwich foundry that would
use the shaft as a model to construct a new one. The carrier’s agent promised delivery within two days.
But through an error, the shaft was shipped by canal rather than by rail and did not arrive in Greenwich
for seven days. The Hadleys sued Joseph Baxendale, managing director of Pickford, for the profits they
lost because of the delay. In ordering a new trial, the Court of Exchequer ruled that Baxendale was not
liable because he had had no notice that the mill was stopped:
Saylor URL: http://www.saylor.org/books

Saylor.org
543

Where two parties have made a contract which one of them has broken, the damages which the
other party ought to receive in respect of such breach of contract should be such as may fairly
and reasonably be considered either arising naturally, i.e., according to the usual course of
things, from such breach of contract itself, or such as may reasonably be supposed to have been
in the contemplation of both parties, at the time they made the contract, as the probable result of
the breach of it.

[1]

Thus when the party in breach has not known and has had no reason to know that the contract entailed a
special risk of loss, the burden must fall on the nonbreaching party. As we have seen, damages
attributable to losses that flow from events that do not occur in the ordinary course of events are known as
consequential or special damages. The exact amount of a loss need not be foreseeable; it is the nature of
the event that distinguishes between claims for ordinary or consequential damages. A repair shop agrees
to fix a machine that it knows is intended to be resold. Because it delays, the sale is lost. The repair shop,
knowing why timeliness of performance was important, is liable for the lost profit, as long as it was
reasonable. It would not be liable for an extraordinary profit that the seller could have made because of
circumstances peculiar to the particular sale unless they were disclosed.
The special circumstances need not be recited in the contract. It is enough for the party in breach to have
actual knowledge of the loss that would occur through his breach. Moreover, the parol evidence rule
(Chapter 13 "Form and Meaning") does not bar introduction of evidence bearing on the party’s knowledge
before the contract was signed. So the lesson to a promisee is that the reason for the terms he bargains for
should be explained to the promisor—although too much explanation could kill a contract. A messenger
who is paid five dollars to deliver a letter across town is not likely to undertake the mission if he is told in
advance that his failure for any reason to deliver the letter will cost the sender $1 million, liability to be
placed on the messenger.
Actual knowledge is not the only criterion, because the standard of foreseeability is objective, not
subjective. That means that if the party had reason to know—if a reasonable person would have
understood—that a particular loss was probable should he breach, then he is liable for damages. What one
has reason to know obviously depends on the circumstances of the case, the parties’ prior dealings, and
industry custom. A supplier selling to a middleman should know that the commodity will be resold and
that delay or default may reduce profits, whereas delay in sale to an end user might not. If it was
Saylor URL: http://www.saylor.org/books

Saylor.org
544

foreseeable that the breach might cause the nonbreaching party to be sued, the other party is liable for
legal fees and a resulting judgment or the cost of a settlement.
Even though the breaching party may have knowledge, the courts will not always award full consequential
damages. In the interests of fairness, they may impose limitations if such an award would be manifestly
unfair. Such cases usually crop up when the parties have dealt informally and there is a considerable
disproportion between the loss caused and the benefit the nonbreaching party had agreed to confer on the
party who breached. The messenger may know that a huge sum of money rides on his prompt delivery of a
letter across town, but unless he explicitly contracted to bear liability for failure to deliver, it is unlikely
that the courts would force him to ante up $1 million when his fee for the service was only five dollars.
EBWS, LLC v. Britly Corp., Section 16.6.1 "Consequential Damages", is a case that represents a modern
application of the rule of Hadley v. Baxendale on the issue of foreseeability of consequential damages.

Mitigation of Damages
Contract law encourages the nonbreaching party to avoid loss wherever possible; this is
called mitigation of damages. The concept is a limitation on damages in law. So there can be no recovery if
the nonbreaching party had an opportunity to avoid or limit losses and failed to take advantage of it. Such
an opportunity exists as long as it does not impose, in the Restatement’s words, an “undue risk, burden or
humiliation.”

[2]

The effort to mitigate need not be successful. As long as the nonbreaching party makes a

reasonable, good-faith attempt to mitigate his losses, damages are recoverable.
Mitigation crops up in many circumstances. Thus a nonbreaching party who continues to perform after
notice that the promisor has breached or will breach may not recover for expenses incurred in continuing
to perform. And losses from the use of defective goods delivered in breach of contract are not
compensable if the nonbreaching party knew before use that they were defective. Often the nonbreaching
party can make substitute arrangements—find a new job or a new employee, buy substitute goods or sell
them to another buyer—and his failure to do so will limit the amount of damages he will recover from the
party who breaches. Under the general rule, failure to mitigate when possible permits the promisor to
deduct from damages the amount of the loss that the nonbreaching party could have avoided. When there

Saylor URL: http://www.saylor.org/books

Saylor.org
545

is a readily ascertainable market price for goods, damages are equal to the difference between the contract
price and the market price.
A substitute transaction is not just any possible arrangement; it must be suitable under the circumstances.
Factors to be considered include the similarity, time, and place of performance, and whether the
difference between the contracted-for and substitute performances can be measured and compensated. A
prospective employee who cannot find substitute work within her field need not mitigate by taking a job
in a wholly different one. An advertising salesperson whose employment is repudiated need not mitigate
by taking a job as a taxi driver. When the only difference between the original and the substitute
performances is price, the nonbreaching party must mitigate, even if the substitute performer is the
original promisor.
The nonbreaching party must mitigate in timely fashion, but each case is different. If it is clear that the
promisor has unconditionally repudiated before performance is due, the nonbreaching party must begin
to mitigate as soon as practicable and should not wait until the day performance is due to look for an
alternative.
As long as the nonbreaching party makes a reasonable effort to mitigate, the success of that effort is not an
issue in assessing damages. If a film producer’s original cameraman breaches the contract, and if the
producer had diligently searched for a substitute cameraman, who cost $150 extra per week and it later
came to light that the producer could have hired a cameraman for $100, the company is entitled
nevertheless to damages based on the higher figure. Shirley MacLaine v. Twentieth Century-Fox
Corporation, Section 16.6.4 "Limitation on Damages: Mitigation of Damages", is a well-known case
involving mitigation of damages.

Certainty of Damages
A party can recover only that amount of damage in law which can be proved with reasonable certainty.
Especially troublesome in this regard are lost profits and loss of goodwill. Alf is convinced that next spring
the American public will be receptive to polka-dotted belts with his name monogrammed in front. He
arranges for a garment factory to produce 300,000 such belts, but the factory, which takes a large deposit
from him in advance, misplaces the order and does not produce the belts in time for the selling season.
Saylor URL: http://www.saylor.org/books

Saylor.org
546

When Alf discovers the failure, he cannot raise more money to go elsewhere, and his project fails. He
cannot recover damages for lost profits because the number is entirely speculative; no one can prove how
much he would have made, if anything. He can, instead, seek restitution of the monies advanced. If he had
rented a warehouse to store the belts, he would also be able to recover his reliance interest.
Proof of lost profits is not always difficult: a seller can generally demonstrate the profit he would have
made on the sale to the buyer who has breached. The problem is more difficult, as Alf’s case demonstrates,
when it is the seller who has breached. A buyer who contracts for but does not receive raw materials,
supplies, and inventory cannot show definitively how much he would have netted from the use he planned
to make of them. But he is permitted to prove how much money he has made in the past under similar
circumstances, and he may proffer financial and market data, surveys, and expert testimony to support
his claim. When proof of profits is difficult or impossible, the courts may grant a nonmonetary award,
such as specific performance.

Loss of Power of Avoidance
You will recall that there are several circumstances when a person may avoid a contract: duress, undue
influence, misrepresentation (fraudulent, negligent, or innocent), or mistake. But a party may lose the
right to avoid, and thus the right to any remedy, in several ways.

Delay
If a party is the victim of fraud, she must act promptly to rescind at common law, or she will lose the right
and her remedy will be limited to damages in tort. (This is discussed a bit more in Section 16.5.7 "Election
of Remedies".)

Affirmation
An infant who waits too long to disaffirm (again, delay) will have ratified the contract, as will one who—
notwithstanding being the victim of duress, undue influence, mistake, or any other grounds for
avoidance—continues to operate under the contract with full knowledge of his right to avoid. Of course the
disability that gave rise to the power of avoidance must have passed before affirmation works.

Rights of Third Parties

Saylor URL: http://www.saylor.org/books

Saylor.org
547

The intervening rights of third parties may terminate the power to avoid. For example, Michelle, a minor,
sells her watch to Betty Buyer. Up to and within a reasonable time after reaching majority, Michelle could
avoid—disaffirm—the contract. But if, before that time, Betty sells the watch to a third party, Michelle
cannot get it back from the third party. Similarly, Salvador Seller sells his car to Bill Buyer, who pays for it
with a bad check. If the check bounces, Salvador can rescind the deal—Bill’s consideration (the money
represented by the check) has failed: Salvador could return the check and get his car back. But if, before
the check from Bill bounces, Bill in turn sells the car to Pat Purchaser, Salvador cannot avoid the contract.
Pat gets to keep the car. There are some exceptions to this rule.

Agreement of the Parties Limiting Remedies
Certainly it is the general rule that parties are free to enter into any kind of a contract they want, so long as
it is not illegal or unconscionable. The inclusion into the contract of a liquidated damages clause—
mentioned previously—is one means by which the parties may make an agreement affecting damages. But
beyond that, as we saw in Chapter 12 "Legality", it is very common for one side to limit its liability, or for
one side to agree that it will pursue only limited remedies against the other in case of breach. Such agreeto limitations on the availability of remedies are generally OK provided they are conspicuous, bargainedfor, and not unconscionable. In consumer transactions, courts are more likely to find a contracted-for
limitation of remedies unconscionable than in commercial transactions, and under the Uniform
Commercial Code (UCC) there are further restrictions on contractual remedy limitations.
For example, Juan buys ten bags of concrete to make a counter and stand for his expensive new barbecue.
The bags have this wording in big print: “Attention. Our sole liability in case this product is defective will
be to provide you with a like quantity of nondefective material. We will not be liable for any other
damages, direct or indirect, express or implied.” That’s fine. If the concrete is defective, the concrete top
breaks, and Juan’s new barbecue is damaged, he will get nothing but some new bags of good concrete. He
could have shopped around to find somebody who would deliver concrete with no limitation on liability.
As it is, his remedies are limited by the agreement he entered into.

Election of Remedies
At Common Law
Saylor URL: http://www.saylor.org/books

Saylor.org
548

Another limitation on remedies—at common law—is the concept of election of remedies. The nature of a
loss resulting from a contract breach may be such as to entitle one party to a choice among two or more
means to redress the grievance, where the choices are mutually exclusive.
At classic common law, a person who was defrauded had an election of remedies: she could, immediately
upon discovering the fraud, rescind, or she could retain the item (real estate or personal property) and
attempt to remedy the fraudulently defective performance by suing for damages, but not both. Buyer
purchases real estate from Seller for $300,000 and shortly discovers that Seller fraudulently
misrepresented the availability of water. Buyer spends $60,000 trying to drill wells. Finally he gives up
and sues Seller for fraud, seeking $360,000. Traditionally at common law, he would not get it. He should
have rescinded upon discovery of the fraud. Now he can only get $60,000 in damages in tort.

[3]

The

purpose of the election of remedies doctrine is to prevent the victim of fraud from getting a double
recovery, but it has come under increasing criticism. Here is one court’s observation: “A host of
commentators support elimination of the election of remedies doctrine. A common theme is that the
doctrine substitutes labels and formalism for inquiry into whether double recovery results in fact. The
rigid doctrine goes to the other extreme, actually resulting in the under compensation of fraud victims and
the protection of undeserving wrongdoers.”

[4]

Under the UCC
The doctrine of election of remedy has been rejected by the UCC, which means that the remedies are
cumulative in nature. According to Section 2-703(1): “Whether the pursuit of one remedy bars another
depends entirely on the facts of the individual case.” UCC, Section 2-721, provides that neither demand for
rescission of the contract in the case of misrepresentation or fraud, nor the return or rejection of goods,
bars a claim for damages or any other remedy permitted under the UCC for nonfraudulent breach (we will
examine remedies for breach of sales contracts in (Reference mayer_1.0-ch18 not found in Book)).

Tort versus Contract
Frequently a contract breach may also amount to tortious conduct. A physician warrants her treatment as
perfectly safe but performs the operation negligently, scarring the patient for life. The patient could sue
for malpractice (tort) or for breach of warranty (contract). The choice involves at least four
considerations:

Saylor URL: http://www.saylor.org/books

Saylor.org
549

1.

Statute of limitations. Most statutes of limitations prescribe longer periods for contract than for tort
actions.

2. Allowable damages. Punitive damages are more often permitted in tort actions, and certain kinds of
injuries are compensable in tort but not in contract suits—for example, pain and suffering.
3. Expert testimony. In most cases, the use of experts would be the same in either tort or contract suits,
but in certain contract cases, the expert witness could be dispensed with, as, for example, in a contract
case charging that the physician abandoned the patient.
4. Insurance coverage. Most policies do not cover intentional torts, so a contract theory that avoids the
element of willfulness would provide the plaintiff with a surer chance of recovering money damages.

Legal versus Extralegal Remedies
A party entitled to a legal remedy is not required to pursue it. Lawsuits are disruptive not merely to the
individuals involved in the particular dispute but also to the ongoing relationships that may have grown
up around the parties, especially if they are corporations or other business enterprises. Buyers must
usually continue to rely on their suppliers, and sellers on their buyers. Not surprisingly, therefore, many
businesspeople refuse to file suits even though they could, preferring to settle their disputes privately or
even to ignore claims that they might easily press. Indeed, the decision whether or not to sue is not one for
the lawyer but for the client, who must analyze a number of pros and cons, many of them not legal ones at
all.

KEY TAKEAWAY
There are several limitations on the right of an aggrieved party to get contract remedies for a breach
besides any limitations fairly agreed to by the parties. The damages suffered by the nonbreaching party
must be reasonably foreseeable. The nonbreaching party must make a reasonable effort to mitigate
damages, or the amount awarded will be reduced by the damages that could have been avoided. The
party seeking damages must be able to explain within reason how much loss he has suffered as a result of
the breach. If he cannot articulate with any degree of certainty—if the damages are really speculative—he
will be entitled to nominal damages and that’s all. There are circumstances in which a party who could
have got out of a contractual obligation—avoided it—loses the power to do so, and her remedy of
avoidance is lost. Not infrequently, a person will enter into a contract for services or goods that contains a
limitation on her right to damages in case the other side breaches. That’s all right unless the limitation is

Saylor URL: http://www.saylor.org/books

Saylor.org
550

unconscionable. Sometimes parties are required to make an election of remedies: to choose among two or
more possible bases of recovery. If the remedies are really mutually exclusive and one is chosen, the
aggrieved party loses the right to pursue the others. And of course a person is always free not to pursue
any remedy at all for breach of contract; that may be strategically or economically smart in some
circumstances.

EXERCISES

1.

When one party to a contract breaches, what duty, if any, is then imposed on the other party?

2.

A chef who has never owned her own restaurant sues a contractor who failed to finish building the chef’s
first restaurant on time. She presents evidence of the profits made by similar restaurants that have been
in business for some time. Is this good evidence of the damages she has suffered by the delay? To what
damages is she entitled?

3.

Rebecca, seventeen years and ten months old, buys a party dress for $300. She wears it to the junior
prom but determines it doesn’t look good on her. She puts it in her closet and forgets about it until six
months later, when she decides to return it to the store. Is she now entitled to the remedy of rescission?

4.

What is the difference between rescission and restitution?

5.

Why are parties sometimes required to make an election of remedies?
6.

[1] Hadley v. Baxendale (1854), 9 Ex. 341, 354, 156 Eng.Rep. 145, 151.

7.

[2] Restatement (Second) of Contracts, Section 350.

8.

[3] Merritt v. Craig, 746 A.2d 923 (Md. 2000).

9.

[4] Head & Seemann, Inc. v. Gregg, 311 N.W.2d 667 (Wis. App. 1981).

16.6 Cases
Consequential Damages
EBWS, LLC v. Britly Corp.
928 A.2d 497 (Vt. 2007)
Reiber, C.J.
The Ransom family owns Rock Bottom Farm in Strafford, Vermont, where Earl Ransom owns a dairy
herd and operates an organic dairy farm. In 2000, the Ransoms decided to build a creamery on-site to
Saylor URL: http://www.saylor.org/books

Saylor.org
551

process their milk and formed EBWS, LLC to operate the dairy-processing plant and to market the plant’s
products. In July 2000, Earl Ransom, on behalf of EBWS, met with Britly’s president to discuss building
the creamery.…In January 2001, EBWS and Britly entered into a contract requiring Britly to construct a
creamery building for EBWS in exchange for $160,318.…The creamery was substantially completed by
April 15, 2001, and EBWS moved in soon afterward. On June 5, 2001, EBWS notified Britly of alleged
defects in construction. [EBWS continued to use the creamery pending the necessity to vacate it for three
weeks when repairs were commenced].
On September 12, 2001, EBWS filed suit against Britly for damages resulting from defective design and
construction.…
Following a three-day trial, the jury found Britly had breached the contract and its express warranty, and
awarded EBWS: (1) $38,020 in direct damages, and (2) $35,711 in consequential damages.…
…The jury’s award to EBWS included compensation for both direct and consequential damages that
EBWS claimed it would incur while the facility closed for repairs. Direct damages [i.e., compensatory
damages] are for “losses that naturally and usually flow from the breach itself,” and it is not necessary that
the parties actually considered these damages. [Citation]. In comparison, special or consequential
damages “must pass the tests of causation, certainty and foreseeability, and, in addition, be reasonably
supposed to have been in the contemplation of both parties at the time they made the contract.”
…The court ruled that EBWS could not recover for lost profits because it was not a going concern at the
time the contract was entered into, and profits were too speculative. The court concluded, however, that
EBWS could submit evidence of other business losses, including future payment for unused milk and staff
wages.…
At trial, Huyffer, the CEO of EBWS, testified that during a repairs closure the creamery would be required
to purchase milk from adjacent Rock Bottom Farm, even though it could not process this milk. She
admitted that such a requirement was self-imposed as there was no written output contract between
EBWS and the farm to buy milk. In addition, Huyffer testified that EBWS would pay its employees during
the closure even though EBWS has no written contract to pay its employees when they are not working.
The trial court allowed these elements of damages to be submitted to the jury, and the jury awarded
EBWS consequential damages for unused milk and staff wages.

Saylor URL: http://www.saylor.org/books

Saylor.org
552

On appeal, Britly contends that because there is no contractual or legal obligation for EBWS to purchase
milk or pay its employees, these are not foreseeable damages. EBWS counters that it is common
knowledge that cows continue to produce milk, even if the processing plant is not working, and thus it is
foreseeable that this loss would occur. We conclude that these damages are not the foreseeable result of
Britly’s breach of the construction contract and reverse the award.…
[W]e conclude that…it is not reasonable to expect Britly to foresee that its failure to perform under the
contract would result in this type of damages. While we are sympathetic to EBWS’s contention that the
cows continue to produce milk, even when the plant is closed down, this fact alone is not enough to
demonstrate that buying and dumping milk is a foreseeable result of Britly’s breach of the construction
contract. Here, the milk was produced by a separate and distinct entity, Rock Bottom Farm, which sold
the milk to EBWS.…
Similarly, EBWS maintained no employment agreements with its employees obligating it to pay wages
during periods of closure for repairs, dips in market demand, or for any other reason. Any losses EBWS
might suffer in the future because it chooses to pay its employees during a plant closure for repairs would
be a voluntary expense and not in Britly’s contemplation at the time it entered the construction contract.
It is not reasonable to expect Britly to foresee losses incurred as a result of agreements that are informal in
nature and carry no legal obligation on EBWS to perform. “[P]arties are not presumed to know the
condition of each other’s affairs nor to take into account contracts with a third party that is not
communicated.” [Citation] While it is true that EBWS may have business reasons to pay its employees
even without a contractual obligation, for example, to ensure employee loyalty, no evidence was
introduced at trial by EBWS to support a sound rationale for such considerations. Under these
circumstances, this business decision is beyond the scope of what Britly could have reasonably foreseen as
damages for its breach of contract.…
In addition, the actual costs of the wages and milk are uncertain.…[T]he the milk and wages here are
future expenses, for which no legal obligation was assumed by EBWS, and which are separate from the
terms of the parties’ contract. We note that at the time of the construction contract EBWS had not yet
begun to operate as a creamery and had no history of buying milk or paying employees. See [Citation]
(explaining that profits for a new business are uncertain and speculative and not recoverable). Thus, both

Saylor URL: http://www.saylor.org/books

Saylor.org
553

the cost of the milk and the number and amount of wages of future employees that EBWS might pay in
the event of a plant closure for repairs are uncertain.
Award for consequential damages is reversed.…

CASE QUESTIONS

1.

Why, according to EBWS’s CEO, would EBWS be required to purchase milk from adjacent Rock Bottom
Farm, even though it could not process this milk?

2.

Surely it is well known in Vermont dairy country that dairy farmers can’t simply stop milking cows when
no processing plant is available to take the milk—the cows will soon stop producing. Why was EBWS then
not entitled to those damages which it will certainly suffer when the creamery is down for repairs?

3.

Britly (the contractor) must have known EBWS had employees that would be idled when the creamery
shut down for repairs. Why was it not liable for their lost wages?

4.

What could EBWS have done at the time of contracting to protect itself against the damages it would
incur in the event the creamery suffered downtime due to faulty construction?

Liquidated Damages
Watson v. Ingram
881 P.2d 247 (Wash. 1994)
Johnson, J.
…In the summer of 1990, Wayne Watson offered to buy James Ingram’s Bellingham home for $355,000,
with a $15,000 [about $24,000 in 2010 dollars] earnest money deposit.…
Under the agreement, the entire amount of the purchase price was due in cash on or before December 3,
1990.…The agreement required Watson to pay a $15,000 earnest money deposit into escrow at Kelstrup
Realty, and provided that “[i]n the event of default by Buyer, earnest money shall be forfeited to Seller as
liquidated damages, unless Seller elects to seek actual damages or specific performance. Lastly, the
agreement contained a provision entitled “BUYER’S REPRESENTATIONS,” which stated, “Buyer
represents that buyer has sufficient funds available to close this sale in accordance with this agreement,
and is not relying on any contingent source of funds unless otherwise set forth in this agreement”.…

Saylor URL: http://www.saylor.org/books

Saylor.org
554

On November 10, 1990, Watson sent a written proposal to Ingram seeking to modify the original
agreement. The proposed modification would have allowed Watson to defer paying $54,000 of the
$355,000 sale price for between 6 and 12 months after the scheduled December closing date. In exchange,
Ingram would receive a second lien position on certain real estate Watson owned.
According to Ingram, the November 10 proposal was the first time he realized Watson did not have
financing readily available for the purchase of the house. Ingram notified Watson on November 12, 1990,
that he would not agree to modify the original agreement and intended to strictly enforce its terms.
Ingram was involved in a child custody suit in California and wanted to move to that state as soon as
possible.…[Further efforts by Ingram to sell to third parties and by Watson to get an extension from
Ingram failed.]
In September 1991, Ingram finally sold the house to a third party for $355,000, the same price that
Watson had agreed to pay in December 1990.
Ingram and Watson each sought to recover Watson’s $15,000 earnest money held in escrow. On
December 4, 1990, Ingram wrote to Kelstrup Realty, indicating he was entitled to the $15,000 earnest
money in escrow because Watson had defaulted. In January 1991, Watson filed this action to recover the
earnest money, alleging it amounted to a penalty and Ingram had suffered no actual damages.…
The trial court found the earnest money “was clearly intended by both parties to be non-refundable” if
Watson defaulted and determined $15,000 was “a reasonable forecast by [Ingram and Watson] of
damages that would be incurred by [Ingram] if [Watson] failed to complete the purchase”. The court
entered judgment in favor of Ingram for the amount of the earnest money plus interest. The court also
awarded Ingram his attorney fees pursuant to the parties’ agreement. The Court of Appeals, Division One,
affirmed. Watson now appeals to this court.
This case presents a single issue for review: whether the parties’ contract provision requiring Watson to
forfeit a $15,000 nonrefundable earnest money deposit is enforceable as liquidated damages. Liquidated
damages clauses are favored in Washington, and courts will uphold them if the sums involved do not
amount to a penalty or are otherwise unlawful. [Citation] To determine whether liquidated damages
clauses are enforceable, Washington courts have applied a 2-part test from the Restatement of
Contracts.…Liquidated damages clauses are upheld if the following two factors are satisfied:

Saylor URL: http://www.saylor.org/books

Saylor.org
555

First, the amount fixed must be a reasonable forecast of just compensation for the harm that is
caused by the breach. Second, the harm must be such that it is incapable or very difficult of
ascertainment.
The question before this court is whether this test is to be applied as of the time of contract formation
(prospectively) or as of the time of trial (retrospectively). We have previously held, the “[r]easonableness
of the forecast will be judged as of the time the contract was entered”. [Citations]
In contrast, a prior Division One opinion relied upon by Petitioner held the reasonableness of the estimate
of damages and the difficulty of ascertainment of harm should be measured as of the time of trial, and
earnest money agreements should not be enforceable as liquidated damages if the nonbreaching party
does not suffer actual damage. [Citations]
We…adopt the date of contract formation as the proper timeframe for evaluating the Restatement test.
The prospective approach concentrates on whether the liquidated sum represents a reasonable prediction
of the harm to the seller if the buyer breaches the agreement, and ignores actual damages except as
evidence of the reasonableness of the estimate of potential damage.
We believe this approach better fulfills the underlying purposes of liquidated damages clauses and gives
greater weight to the parties’ expectations. Liquidated damages permit parties to allocate business and
litigation risks. Even if the estimates of damages are not exact, parties can allocate and quantify those
risks and can negotiate adjustments to the contract price in light of the allocated risks. Under the
prospective approach, courts will enforce the parties’ allocation of risk so long as the forecasts appear
reasonable when made. [Citations]
In addition to permitting parties to allocate risks, liquidated damages provisions lend certainty to the
parties’ agreements and permit parties to resolve disputes efficiently in the event of a breach. Rather than
litigating the amount of actual damages, the nonbreaching party must only establish the reasonableness of
the agreement. The prospective approach permits parties to rely on their stipulated amounts without
having to precisely establish damages at trial. In contrast, if the reasonableness of the amount is judged
retrospectively, against the damage actually suffered, the “parties must fully litigate (at great expense and
delay) that which they sought not to litigate.” [Citation].
Petitioner argues the prospective approach treats buyers unfairly because it permits sellers to retain
earnest money deposits even when the seller suffers no actual damage, and this violates the principle that
Saylor URL: http://www.saylor.org/books

Saylor.org
556

contract damages should be compensatory only. He further contends that by evaluating parties’ liquidated
damages agreements against actual damages established at trial, courts can most effectively determine
whether such agreements were reasonable and fair.
We disagree. As this court has previously explained, “[w]e are loath to interfere with the rights of parties
to contract as they please between themselves [Citations] It is not the role of the court to enforce contracts
so as to produce the most equitable result. The parties themselves know best what motivations and
considerations influenced their bargaining, and, while, “[t]he bargain may be an unfortunate one for the
delinquent party,…it is not the duty of courts of common law to relieve parties from the consequences of
their own improvidence…” [Citations]
The retrospective approach fails to give proper weight to the parties’ negotiations. At the time of contract
formation, unpredictable market fluctuations and variations in possible breaches make it nearly
impossible for contracting parties to predict “precisely or within a narrow range the amount of damages
that would flow from breach.” [Citations]. However, against this backdrop of uncertainty, the negotiated
liquidated damages sum represents the parties’ best estimate of the value of the breach and permits the
parties to allocate and incorporate these risks in their negotiations. Under the prospective approach, a
court will uphold the parties’ agreed upon liquidated sum so long as the amount represents a reasonable
attempt to compensate the nonbreaching party. On the other hand, if the reasonableness of a liquidated
damages provision is evaluated under a retrospective approach, the parties cannot confidently rely on
their agreement because the liquidated sum will not be enforced if, at trial, it is not a close approximation
of the damage suffered or if no actual damages are proved.…
Having adopted the date of contract formation as the proper timeframe for evaluating the Restatement
test, the Restatement’s second requirement loses independent significance. The central inquiry is whether
the specified liquidated damages were reasonable at the time of contract formation.…
We also agree with the Court of Appeals that in the context of real estate agreements, a requirement that
damages be difficult to prove at trial would undermine the very purposes of the liquidated damage
provision: “certainty, assurance that the contract will be performed, and avoidance of litigation”.
[Citation] It would “encourage litigation in virtually every case in which the sale did not close, regardless
of whether the earnest money deposit was a reasonable estimate of the seller’s damages.” [Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
557

In sum, so long as the agreed upon earnest money agreement, viewed prospectively, is a reasonable
prediction of potential damage suffered by the seller, the agreement should be enforced “without regard to
the retrospective calculation of actual damages or the ease with which they may be proved”. The
prospective difficulty of estimating potential damage is a factor to be used in assessing the reasonableness
of the earnest money agreement…
The decision of the Court of Appeals is affirmed.

CASE QUESTIONS

1.

What does the court here mean when it says that liquidated damages clauses allow the parties to
“allocate and incorporate the risks [of the transaction] in their negotiations”?

2.

Why is it relevant that the plaintiff Ingram was engaged in a child-custody dispute and wanted to move to
California as soon as possible?

3.

What, in plain language, is the issue here?

4.

How does the court’s resolution of the issue seem to the court the better analysis?

5.

Why did the plaintiff get to keep the $15,000 when he really suffered no damages?

6.

Express the controlling rule of law out of this case.

Injunctions and Negative Covenants
Madison Square Garden Corporation v. Carnera
52 F.2d 47 (2d Cir. Ct. App. 1931)
Chase, J.
On January 13, 1931, the plaintiff and defendant by their duly authorized agents entered into the following
agreement in writing:
1. Carnera agrees that he will render services as a boxer in his next contest (which contest,
hereinafter called the ‘First Contest.’…
9. Carnera shall not, pending the holding of the First Contest, render services as a boxer in any
major boxing contest, without the written permission of the Garden in each case had and
obtained. A major contest is understood to be one with Sharkey, Baer, Campolo, Godfrey, or like
grade heavyweights, or heavyweights who shall have beaten any of the above subsequent to the
Saylor URL: http://www.saylor.org/books

Saylor.org
558

date hereof. If in any boxing contest engaged in by Carnera prior to the holding of the First
Contest, he shall lose the same, the Garden shall at its option, to be exercised by a two weeks’
notice to Carnera in writing, be without further liability under the terms of this agreement to
Carnera. Carnera shall not render services during the continuance of the option referred to in
paragraph 8 hereof for any person, firm or corporation other than the Garden. Carnera shall,
however, at all times be permitted to engage in sparring exhibitions in which no decision is
rendered and in which the heavy weight championship title is not at stake, and in which Carnera
boxes not more than four rounds with any one opponent.’…
Thereafter the defendant, without the permission of the plaintiff, written or otherwise, made a contract to
engage in a boxing contest with the Sharkey mentioned in paragraph 9 of the agreement above quoted,
and by the terms thereof the contest was to take place before the first contest mentioned in the
defendant’s contract with the plaintiff was to be held.
The plaintiff then brought this suit to restrain the defendant from carrying out his contract to box
Sharkey, and obtained the preliminary injunction order, from which this appeal was taken. Jurisdiction is
based on diversity of citizenship and the required amount is involved.
The District Court has found on affidavits which adequately show it that the defendant’s services are
unique and extraordinary. A negative covenant in a contract for such personal services is enforceable by
injunction where the damages for a breach are incapable of ascertainment. [Citations]
The defendant points to what is claimed to be lack of consideration for his negative promise, in that the
contract is inequitable and contains no agreement to employ him. It is true that there is no promise in so
many words to employ the defendant to box in a contest with Stribling or Schmeling, but the agreement
read as a whole binds the plaintiff to do just that, provided either Stribling or Schmeling becomes the
contestant as the result of the match between them and can be induced to box the defendant. The
defendant has agreed to ‘render services as a boxer’ for the plaintiff exclusively, and the plaintiff has
agreed to pay him a definite percentage of the gate receipts as his compensation for so doing. The promise
to employ the defendant to enable him to earn the compensation agreed upon is implied to the same force
and effect as though expressly stated. [Citations] The fact that the plaintiff’s implied promise is
conditioned, with respect to the contest with the winner of the Stribling-Schmeling match, upon the

Saylor URL: http://www.saylor.org/books

Saylor.org
559

consent of that performer, does not show any failure of consideration for the defendant’s promise,
[Citation].
As we have seen, the contract is valid and enforceable. It contains a restrictive covenant which may be
given effect. Whether a preliminary injunction shall be issued under such circumstances rests in the
sound discretion of the court. [Citation] The District Court, in its discretion, did issue the preliminary
injunction.…
Order affirmed.

1.

CASE QUESTIONS

Why did the plaintiff not want the defendant to engage in any boxing matches until and except the ones
arranged by the plaintiff?

2.

What assertion did the defendant make as to why his promise was not enforceable? Why wasn’t that
argument accepted by the court?

3.

If the defendant had refused to engage in a boxing match arranged by the plaintiff, would a court force
him to do what he had promised?

Limitation on Damages: Mitigation of Damages
Shirley MacLaine Parker v. Twentieth Century-Fox Film Corporation
474 P.2d 689 (Cal. 1970)
Burke, Justice.
Defendant Twentieth Century-Fox Film Corporation appeals from a summary judgment granting to
plaintiff the recovery of agreed compensation under a written contract for her services as an actress in a
motion picture. As will appear, we have concluded that the trial court correctly ruled in plaintiff’s favor
and that the judgment should be affirmed.
Plaintiff is well known as an actress.…Under the contract, dated August 6, 1965, plaintiff was to play the
female lead in defendant’s contemplated production of a motion picture entitled “Bloomer Girl.” The
contract provided that defendant would pay plaintiff a minimum “guaranteed compensation” of
$53,571.42 per week for 14 weeks commencing May 23, 1966, for a total of $750,000 [about $5,048,000
in 2010 dollars]. Prior to May 1966 defendant decided not to produce the picture and by a letter dated
Saylor URL: http://www.saylor.org/books

Saylor.org
560

April 4, 1966, it notified plaintiff of that decision and that it would not “comply with our obligations to you
under” the written contract.
By the same letter and with the professed purpose “to avoid any damage to you,” defendant instead
offered to employ plaintiff as the leading actress in another film tentatively entitled “Big Country, Big
Man” (hereinafter, “Big Country”). The compensation offered was identical, as were 31 of the 34
numbered provisions or articles of the original contract. Unlike “Bloomer Girl,” however, which was to
have been a musical production, “Big Country” was a dramatic “western type” movie. “Bloomer Girl” was
to have been filmed in California; “Big Country” was to be produced in Australia. Also, certain terms in the
proffered contract varied from those of the original. Plaintiff was given one week within which to accept;
she did not and the offer lapsed. Plaintiff then commenced this action seeking recovery of the agreed
guaranteed compensation.
The complaint sets forth two causes of action. The first is for money due under the contract; the second,
based upon the same allegations as the first, is for damages resulting from defendant’s breach of contract.
Defendant in its answer admits the existence and validity of the contract, that plaintiff complied with all
the conditions, covenants and promises and stood ready to complete the performance, and that defendant
breached and “anticipatorily repudiated” the contract. It denies, however, that any money is due to
plaintiff either under the contract or as a result of its breach, and pleads as an affirmative defense to both
causes of action plaintiff’s allegedly deliberate failure to mitigate damages, asserting that she
unreasonably refused to accept its offer of the leading role in “Big Country.”
Plaintiff moved for summary judgment…[T]he motion was granted…for $750,000 plus interest…in
plaintiff’s favor. This appeal by defendant followed.…
The general rule is that the measure of recovery by a wrongfully discharged employee is the amount of
salary agreed upon for the period of service, less the amount which the employer affirmatively proves the
employee has earned or with reasonable effort might have earned from other employment. [Citation]
However, before projected earnings from other employment opportunities not sought or accepted by the
discharged employee can be applied in mitigation, the employer must show that the other employment
was comparable, or substantially similar, to that of which the employee has been deprived; the employee’s
rejection of or failure to seek other available employment of a different or inferior kind may not be
resorted to in order to mitigate damages. [Citations]
Saylor URL: http://www.saylor.org/books

Saylor.org
561

In the present case defendant has raised no issue of reasonableness of efforts by plaintiff to obtain other
employment; the sole issue is whether plaintiff’s refusal of defendant’s substitute offer of “Big Country”
may be used in mitigation. Nor, if the “Big Country” offer was of employment different or inferior when
compared with the original “Bloomer Girl” employment, is there an issue as to whether or not plaintiff
acted reasonably in refusing the substitute offer. Despite defendant’s arguments to the contrary, no case
cited or which our research has discovered holds or suggests that reasonableness is an element of a
wrongfully discharged employee’s option to reject, or fail to seek, different or inferior employment lest the
possible earnings therefrom be charged against him in mitigation of damages.
Applying the foregoing rules to the record in the present case, with all intendments in favor of the party
opposing the summary judgment motion—here, defendant—it is clear that the trial court correctly ruled
that plaintiff’s failure to accept defendant’s tendered substitute employment could not be applied in
mitigation of damages because the offer of the “Big Country” lead was of employment both different and
inferior, and that no factual dispute was presented on that issue. The mere circumstance that “Bloomer
Girl” was to be a musical review calling upon plaintiff’s talents as a dancer as well as an actress, and was to
be produced in the City of Los Angeles, whereas “Big Country” was a straight dramatic role in a “Western
Type” story taking place in an opal mine in Australia, demonstrates the difference in kind between the two
employments; the female lead as a dramatic actress in a western style motion picture can by no stretch of
imagination be considered the equivalent of or substantially similar to the lead in a song-and-dance
production.
Additionally, the substitute “Big Country” offer proposed to eliminate or impair the director and
screenplay approvals accorded to plaintiff under the original “Bloomer Girl” contract, and thus
constituted an offer of inferior employment. No expertise or judicial notice is required in order to hold
that the deprivation or infringement of an employee’s rights held under an original employment contract
converts the available “other employment” relied upon by the employer to mitigate damages, into inferior
employment which the employee need not seek or accept. [Citation]
In view of the determination that defendant failed to present any facts showing the existence of a factual
issue with respect to its sole defense—plaintiff’s rejection of its substitute employment offer in mitigation
of damages—we need not consider plaintiff’s further contention that for various reasons, including the

Saylor URL: http://www.saylor.org/books

Saylor.org
562

provisions of the original contract set forth in footnote 1, Ante, plaintiff was excused from attempting to
mitigate damages.
The judgment is affirmed.

CASE QUESTIONS

1.

Why did Ms. MacLaine refuse to accept the employment opportunity offered by the defendant?

2.

Why did the defendant think it should not be liable for any damages as a result of its admitted breach of
the original contract?

3.

Who has the burden of proof on mitigation issues—who has to show that no mitigation occurred?

4.

Express the controlling rule of law out of this case.

16.7 Summary and Exercises
Summary

Contract remedies serve to protect three different interests: an expectation interest (the benefit bargained
for), a reliance interest (loss suffered by relying on the contract), and a restitution interest (benefit
conferred on the promisor). In broad terms, specific performance addresses the expectation interest,
monetary damages address all three, and restitution addresses the restitution interest.
The two general categories of remedies are legal and equitable. In the former category are compensatory,
consequential, incidental, nominal, liquated, and (rarely) punitive damages. In the latter category—if legal
remedies are inadequate—are specific performance, injunction, and restitution.
There are some limitations or restrictions on the availability of damages: they must pass the tests of
foreseeability and certainty. They must be reasonably mitigated, if possible. And liquidated damages must
be reasonable—not a penalty. In some situations, a person can lose the remedy of rescission—the power to
avoid a contract—when the rights of third parties intervene. In some cases a person is required to make an
election of remedies: to choose one remedy among several, and when the one is chosen, the others are not
available any more.

Saylor URL: http://www.saylor.org/books

EXERCISES

Saylor.org
563

1.

Owner of an auto repair shop hires Contractor to remodel his shop but does not mention that two days
after the scheduled completion date, Owner is to receive five small US Army personnel carrier trucks for
service, with a three-week deadline to finish the job and turn the trucks over to the army. The contract
between Owner and the army has a liquidated damages clause calling for $300 a day for every day trucks
are not operable after the deadline. Contractor is five days late in finishing the remodel. Can Owner claim
the $1,500 as damages against Contractor as a consequence of the latter’s tardy completion of the
contract? Explain.

2.

Inventor devised an electronic billiard table that looked like a regular billiard table, but when balls
dropped into the pocket, various electronic lights and scorekeeping devices activated. Inventor
contracted with Contractor to manufacture ten prototypes and paid him $50,000 in advance, on a total
owing of $100,000 ($10,000 for each completed table). After the tables were built to accommodate
electronic fittings, Inventor repudiated the contract. Contractor broke the ten tables up, salvaged $1,000
of wood for other billiard tables, and used the rest for firewood. The ten intact tables, without
electronics, could have been sold for $500 each ($5,000 total). Contractor then sued Inventor for the
profit Contractor would have made had Inventor not breached. To what, if anything, is Contractor entitled
by way of damages and why?

3.

Calvin, a promising young basketball and baseball player, signed a multiyear contract with a professional
basketball team after graduating from college. After playing basketball for one year, he decided he would
rather play baseball and breached his contract with the basketball team. What remedy could the team
seek?

4.

Theresa leased a one-bedroom apartment from Landlady for one year at $500 per month. After three
months, she vacated the apartment. A family of five wanted to rent the apartment, but Landlady refused.
Three months later—six months into what would have been Theresa’s term—Landlady managed to rent
the apartment to Tenant for $400 per month. How much does Theresa owe, and why?
5.

Plaintiff, a grocery store, contracted with Defendant, a burglar alarm company, for Defendant to
send guards to Plaintiff's premises and to notify the local police if the alarm was activated. The
contract had this language: “It is agreed that the Contractor is not an insurer, that the payments
here are based solely on the value of the service in the maintenance of the system described, that
it is impracticable and extremely difficult to fix the actual damages, if any, which may proximately

Saylor URL: http://www.saylor.org/books

Saylor.org
564

result from a failure to perform its services, and in case of failure to perform such services and a
resulting loss, its liability shall be limited to $500 as liquidated damages, and not as a penalty, and
this liability shall be exclusive.”
A burglary took place and the alarm was activated, but Defendant failed to respond promptly. The
burglars left with $330,000. Is the liquidated damages clause—the limitation on Plaintiff’s right to
recover—valid?
6.

The decedent, father of the infant Plaintiff, was killed in a train accident. Testimony showed he was a
good and reliable man. Through a representative, the decedent’s surviving child, age five, recovered
judgment against the railroad (Defendant). Defendant objected to expert testimony that inflation would
probably continue at a minimum annual rate of 5 percent for the next thirteen years (until the boy
attained his majority), which was used to calculate the loss in support money caused by the father’s
death. The calculations, Defendant said, were unreasonably speculative and uncertain, and damages must
be proven with reasonable certainty. Is the testimony valid?

7.

Plaintiff produced and directed a movie for Defendant, but contrary to their agreement, Plaintiff was not
given screen credit in the edited film (his name was not shown). The film was screened successfully for
nearly four years. Plaintiff then sued (1) for damages for loss of valuable publicity or advertising because
his screen credits were omitted for the years and (2) for an injunction against future injuries. The jury
awarded Plaintiff $25,000 on the first count. On the second count, the court held Plaintiff should be able
to “modify the prints in his personal possession to include his credits.” But Plaintiff appealed, claiming
that Defendant still had many unmodified prints in its possession and that showing those films would
cause future damages. What remedy is available to Plaintiff?

8.

[1]

In 1929 Kerr Steamship Company, Inc. (Plaintiff), delivered to Defendant, the Radio Corporation of
America (RCA), a fairly long telegram—in code—to be transmitted to Manila, Philippine Islands, with
instructions about loading one of Kerr’s ships. By mistake, the telegraph was mislaid and not delivered. As
a result of the failure to transmit it, the cargo was not loaded and the freight was lost in an amount of
$6,675.29 [about $84,000 in 2010 dollars], profit that would have been earned if the message had been
carried. Plaintiff said that because the telegram was long and because the sender was a ship company,
RCA personnel should have known it was important information dealing with shipping and therefore RCA
should be liable for the consequential damages flowing from the failure to send it. Is RCA liable?

Saylor URL: http://www.saylor.org/books

Saylor.org
565

9.

Defendant offered to buy a house from Plaintiff. She represented, verbally and in writing, that she had
$15,000 to $20,000 of equity in another house and would pay this amount to Plaintiff after selling it. She
knew, however, that she had no such equity. Relying on these intentionally fraudulent representations,
Plaintiff accepted Defendant’s offer to buy, and the parties entered into a land contract. After taking
occupancy, Defendant failed to make any of the contract payments. Plaintiff’s investigation then revealed
the fraud. Based on the fraud, Plaintiff sought rescission, ejectment, and recovery for five months of lost
use of the property and out-of-pocket expenses. Defendant claimed that under the election of remedies
doctrine, Plaintiff seller could not both rescind the contract and get damages for its breach. How should
the court rule?

10. Buyers contracted to purchase a house being constructed by Contractor. The contract contained this
clause: “Contractor shall pay to the owners or deduct from the total contract price $100.00 per day as
liquidated damages for each day after said date that the construction is not completed and accepted by
the Owners and Owners shall not arbitrarily withhold acceptance.” Testimony established the rental value
of the home at $400–$415 per month. Is the clause enforceable?

SELF-TEST QUESTIONS

1.
a.

Contract remedies protect
a restitution interest
b.

a reliance interest

c.

an expectation interest

d.

all of the above

A restitution interest is
a.

the benefit for which the promisee bargained
b.

the loss suffered by relying on the contract

c.

that which restores any benefit one party conferred on the other

d.

none of the above

When breach of contract caused no monetary loss, the plaintiff is entitled to
a.

special damages
b.

nominal damages

Saylor URL: http://www.saylor.org/books

Saylor.org
566

c.

consequential damages

d.

no damages

Damages attributable to losses that flow from events that do not occur in the ordinary course of
events are
a.

incidental damages
b.

liquidated damages

c.

consequential damages

d.

punitive damages

Restitution is available
a.

when the contract was avoided because of incapacity

1.

d

2.

c

3.

b

4.

c

5.

d

b.

when the other party breached

c.

when the party seeking restitution breached

d.

all of the above

SELF-TEST ANSWERS

[1] Tamarind Lithography Workshop v. Sanders, 193 Cal. Rptr. 409 (Calif. Ct. App., 1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
567

Chapter 17

Products Liability
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How products-liability law allocates the costs of a consumer society

2.

How warranty theory works in products liability, and what its limitations are

3.

How negligence theory works, and what its problems are

4.

How strict liability theory works, and what its limitations are

5.

What efforts are made to reform products-liability law, and why

17.1 Introduction: Why Products-Liability Law Is Important
LEARNING OBJECTIVES

1.

Understand why products-liability law underwent a revolution in the twentieth century.

2.

Recognize that courts play a vital role in policing the free enterprise system by adjudicating how the true
costs of modern consumer culture are allocated.

3.

Know the names of the modern causes of action for products-liability cases.

In previous chapters, we discussed remedies generally. In this chapter, we focus specifically on
remedies available when a defective product causes personal injury or other damages. Products
liability describes a type of claim, not a separate theory of liability. Products liability has strong
emotional overtones—ranging from the prolitigation position of consumer advocates to the
conservative perspective of the manufacturers.

History of Products-Liability Law
The theory of caveat emptor—let the buyer beware—that pretty much governed consumer law from the
early eighteenth century until the early twentieth century made some sense. A horse-drawn buggy is a
fairly simple device: its workings are apparent; a person of average experience in the 1870s would know
whether it was constructed well and made of the proper woods. Most foodstuffs 150 years ago were grown
Saylor URL: http://www.saylor.org/books

Saylor.org
568

at home and “put up” in the home kitchen or bought in bulk from a local grocer, subject to inspection and
sampling; people made home remedies for coughs and colds and made many of their own clothes. Houses
and furnishings were built of wood, stone, glass, and plaster—familiar substances. Entertainment was a
book or a piano. The state of technology was such that the things consumed were, for the most part,
comprehensible and—very important—mostly locally made, which meant that the consumer who suffered
damages from a defective product could confront the product’s maker directly. Local reputation is a
powerful influence on behavior.
The free enterprise system confers great benefits, and no one can deny that: materialistically, compare the
image sketched in the previous paragraph with circumstances today. But those benefits come with a cost,
and the fundamental political issue always is who has to pay. Consider the following famous passage from
Upton Sinclair’s great novel The Jungle. It appeared in 1906. He wrote it to inspire labor reform; to his
dismay, the public outrage focused instead on consumer protection reform. Here is his description of the
sausage-making process in a big Chicago meatpacking plant:
There was never the least attention paid to what was cut up for sausage; there would come all the
way back from Europe old sausage that had been rejected, and that was moldy and white—it
would be dosed with borax and glycerin, and dumped into the hoppers, and made over again for
home consumption. There would be meat that had tumbled out on the floor, in the dirt and
sawdust, where the workers had tramped and spit uncounted billions of consumption germs.
There would be meat stored in great piles in rooms; and the water from leaky roofs would drip
over it, and thousands of rats would race about on it. It was too dark in these storage places to
see well, but a man could run his hand over these piles of meat and sweep off handfuls of the
dried dung of rats. These rats were nuisances, and the packers would put poisoned bread out for
them; they would die, and then rats, bread, and meat would go into the hoppers together. This is
no fairy story and no joke; the meat would be shoveled into carts, and the man who did the
shoveling would not trouble to lift out a rat even when he saw one—there were things that went
into the sausage in comparison with which a poisoned rat was a tidbit. There was no place for the
men to wash their hands before they ate their dinner, and so they made a practice of washing
them in the water that was to be ladled into the sausage. There were the butt-ends of smoked

Saylor URL: http://www.saylor.org/books

Saylor.org
569

meat, and the scraps of corned beef, and all the odds and ends of the waste of the plants, that
would be dumped into old barrels in the cellar and left there.
Under the system of rigid economy which the packers enforced, there were some jobs that it only
paid to do once in a long time, and among these was the cleaning out of the waste barrels. Every
spring they did it; and in the barrels would be dirt and rust and old nails and stale water—and
cartload after cartload of it would be taken up and dumped into the hoppers with fresh meat, and
sent out to the public’s breakfast. Some of it they would make into “smoked” sausage—but as the
smoking took time, and was therefore expensive, they would call upon their chemistry
department, and preserve it with borax and color it with gelatin to make it brown. All of their
sausage came out of the same bowl, but when they came to wrap it they would stamp some of it
“special,” and for this they would charge two cents more a pound.

[1]

It became clear from Sinclair’s exposé that associated with the marvels of then-modern meatpacking and
distribution methods was food poisoning: a true cost became apparent. When the true cost of some
money-making enterprise (e.g., cigarettes) becomes inescapably apparent, there are two possibilities.
First, the legislature can in some way mandate that the manufacturer itself pay the cost; with the
meatpacking plants, that would be the imposition of sanitary food-processing standards. Typically,
Congress creates an administrative agency and gives the agency some marching orders, and then the
agency crafts regulations dictating as many industry-wide reform measures as are politically possible.
Second, the people who incur damages from the product (1) suffer and die or (2) access the machinery of
the legal system and sue the manufacturer. If plaintiffs win enough lawsuits, the manufacturer’s insurance
company raises rates, forcing reform (as with high-powered muscle cars in the 1970s); the business goes
bankrupt; or the legislature is pressured to act, either for the consumer or for the manufacturer.
If the industry has enough clout to blunt—by various means—a robust proconsumer legislative response
so that government regulation is too lax to prevent harm, recourse is had through the legal system. Thus
for all the talk about the need for tort reform (discussed later in this chapter), the courts play a vital role in
policing the free enterprise system by adjudicating how the true costs of modern consumer culture are
allocated.
Obviously the situation has improved enormously in a century, but one does not have to look very far to
find terrible problems today. Consider the following, which occurred in 2009–10:
Saylor URL: http://www.saylor.org/books

Saylor.org
570

•

In the United States, Toyota recalled 412,000 passenger cars, mostly the Avalon model, for steering
problems that reportedly led to three accidents.

•

Portable baby recliners that are supposed to help fussy babies sleep better were recalled after the
death of an infant: the Consumer Product Safety Commission announced the recall of 30,000 Nap
Nanny recliners made by Baby Matters of Berwyn, Pennsylvania.

•

More than 70,000 children and teens go to the emergency room each year for injuries and
complications from medical devices. Contact lenses are the leading culprit, the first detailed national
estimate suggests.

•

Smith and Noble recalled 1.3 million Roman shades and roller shades after a child was nearly
strangled: the Consumer Product Safety Commission says a five-year-old boy in Tacoma, Washington,
was entangled in the cord of a roller shade in May 2009.

•

[2]

The Consumer Product Safety Commission reported that 4,521 people were killed in the United States
in consumer-product-related incidences in 2009, and millions of people visited hospital emergency
rooms from consumer-product-related injuries.

•

[3]

Reports about the possibility that cell-phone use causes brain cancer continue to be hotly debated.
Critics suggest that the studies minimizing the risk were paid for by cell-phone manufacturers.

[4]

Products liability can also be a life-or-death matter from the manufacturer’s perspective. In 2009,
Bloomberg BusinessWeek reported that the costs of product safety for manufacturing firms can be
enormous: “Peanut Corp., based in Lynchberg, Va., has been driven into bankruptcy since health officials
linked tainted peanuts to more than 600 illnesses and nine deaths. Mattel said the first of several toy
recalls it announced in 2007 cut its quarterly operating income by $30 million. Earlier this decade, Ford
Motor spent roughly $3 billion replacing 10.6 million potentially defective Firestone tires.”

[5]

Businesses

complain, with good reason, about the expenses associated with products-liability problems.

Current State of the Law
Although the debate has been heated and at times simplistic, the problem of products liability is complex
and most of us regard it with a high degree of ambivalence. We are all consumers, after all, who profit
greatly from living in an industrial society. In this chapter, we examine the legal theories that underlie
Saylor URL: http://www.saylor.org/books

Saylor.org
571

products-liability cases that developed rapidly in the twentieth century to address the problems of
product-caused damages and injuries in an industrial society.
In the typical products-liability case, three legal theories are asserted—a contract theory and two tort
theories. The contract theory is warranty, governed by the UCC, and the two tort theories
are negligence andstrict products liability, governed by the common law. See Figure 17.1 "Major Products
Liability Theories".
Figure 17.1 Major Products Liability Theories

KEY TAKEAWAY
As products became increasingly sophisticated and potentially dangerous in the twentieth century, and as
the separation between production and consumption widened, products liability became a very important
issue for both consumers and manufacturers. Millions of people every year are adversely affected by
defective products, and manufacturers and sellers pay huge amounts for products-liability insurance and
damages. The law has responded with causes of action that provide a means for recovery for productsliability damages.

EXERCISES

1.

How does the separation of production from consumption affect products-liability issues?

2.

What other changes in production and consumption have caused the need for the development of
products-liability law?

3.

How can it be said that courts adjudicate the allocation of the costs of a consumer-oriented economy?
4.

[1] Upton Sinclair, The Jungle (New York: Signet Classic, 1963), 136.

5.

[2] FindLaw, AP reports, http://news.findlaw.com/legalnews/us/pl.

Saylor URL: http://www.saylor.org/books

Saylor.org
572

6.

[3] US Consumer Product Safety Commission, 2009 Report to the President and the Congress, accessed
March 1, 2011,http://www.cpsc.gov/cpscpub/pubs/reports/2009rpt.pdf.

7.

[4] Matt Hamblen, “New Study Warns of Cell Phone Dangers,” Computerworld US, August 9, 2009,
accessed March 1, 2011, http://news.techworld.com/personal-tech/3200539/new-study-warns-of-cellphone-dangers.

8.

[5] Michael Orey, “Taking on Toy Safety,” BusinessWeek, March 6, 2009, accessed March 1,
2011,http://www.businessweek.com/managing/content/mar2009/ca2009036_271002.htm.

17.2 Warranties

LEARNING OBJECTIVES

1.

Recognize a UCC express warranty and how it is created.

2.

Understand what is meant under the UCC by implied warranties, and know the main types of implied
warranties: merchantability, fitness for a particular purpose, and title.

3.

Know that there are other warranties: against infringement and as may arise from usage of the trade.

4.

See that there are difficulties with warranty theory as a cause of action for products liability; a federal law
has addressed some of these.

The UCC governs express warranties and various implied warranties, and for many years it was the
only statutory control on the use and meanings of warranties. In 1975, after years of debate, Congress
passed and President Gerald Ford signed into law the Magnuson-Moss Act, which imposes certain
requirements on manufacturers and others who warrant their goods. We will examine both the UCC
and the Magnuson-Moss Act.

Types of Warranties
Express Warranties
An express warranty is created whenever the seller affirms that the product will perform in a certain
manner. Formal words such as “warrant” or “guarantee” are not necessary. A seller may create an express

Saylor URL: http://www.saylor.org/books

Saylor.org
573

warranty as part of the basis for the bargain of sale by means of (1) an affirmation of a fact or promise
relating to the goods, (2) a description of the goods, or (3) a sample or model. Any of these will create an
express warranty that the goods will conform to the fact, promise, description, sample, or model. Thus a
seller who states that “the use of rustproof linings in the cans would prevent discoloration and
adulteration of the Perform solution” has given an express warranty, whether he realized it or
not.

[1]

Claims of breach of express warranty are, at base, claims of misrepresentation.

But the courts will not hold a manufacturer to every statement that could conceivably be interpreted to be
an express warranty. Manufacturers and sellers constantly “puff” their products, and the law is content to
let them inhabit that gray area without having to make good on every claim. UCC 2-313(2) says that “an
affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or
commendation of the goods does not create a warranty.” Facts do.
It is not always easy, however, to determine the line between an express warranty and a piece of puffery. A
salesperson who says that a strawberry huller is “great” has probably puffed, not warranted, when it turns
out that strawberries run through the huller look like victims of a massacre. But consider the classic cases
of the defective used car and the faulty bull. In the former, the salesperson said the car was in “A-1 shape”
and “mechanically perfect.” In the latter, the seller said not only that the bull calf would “put the buyer on
the map” but that “his father was the greatest living dairy bull.” The car, carrying the buyer’s sevenmonth-old child, broke down while the buyer was en route to visit her husband in the army during World
War II. The court said that the salesperson had made an express warranty.

[2]

The bull calf turned out to be

sterile, putting the farmer on the judicial rather than the dairy map. The court said the seller’s spiel was
trade talk, not a warranty that the bull would impregnate cows.

[3]

Is there any qualitative difference between these decisions, other than the quarter century that separates
them and the different courts that rendered them? Perhaps the most that can be said is that the more
specific and measurable the statement’s standards, the more likely it is that a court will hold the seller to a
warranty, and that a written statement is easier to construe as a warranty than an oral one. It is also
possible that courts look, if only subliminally, at how reasonable the buyer was in relying on the
statement, although this ought not to be a strict test. A buyer may be unreasonable in expecting a car to
get 100 miles to the gallon, but if that is what the seller promised, that ought to be an enforceable
warranty.
Saylor URL: http://www.saylor.org/books

Saylor.org
574

The CISG (Article 35) provides, “The seller must deliver goods which are of the quantity,
quality and description required by the contract and which are contained or packaged in
the manner required by the contract. [And the] goods must possess the qualities of goods
which the seller has held out to the buyer as a sample or model.”

Implied Warranties
Express warranties are those over which the parties dickered—or could have. Express warranties go to the
essence of the bargain. An implied warranty, by contrast, is one that circumstances alone, not specific
language, compel reading into the sale. In short, an implied warranty is one created by law, acting from an
impulse of common sense.

Implied Warranty of Merchantability
Section 2-314 of the UCC lays down the fundamental rule that goods carry an
implied warranty of merchantability if sold by a merchant-seller. What is merchantability? Section 2314(2) of the UCC says that merchantable goods are those that conform at least to the following six
characteristics:
1.

Pass without objection in the trade under the contract description

2. In the case of fungible goods, are of fair average quality within the description
3. Are fit for the ordinary purposes for which such goods are used
4. Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each
unit and among all units involved
5.

Are adequately contained, packaged, and labeled as the agreement may require

6. Conform to the promise or affirmations of fact made on the container or label if any
For the purposes of Section 2-314(2)(c) of the UCC, selling and serving food or drink for consumption on
or off the premises is a sale subject to the implied warranty of merchantability—the food must be “fit for
the ordinary purposes” to which it is put. The problem is common: you bite into a cherry pit in the cherryvanilla ice cream, or you choke on the clam shells in the chowder. Is such food fit for the ordinary
purposes to which it is put? There are two schools of thought. One asks whether the food was natural as
prepared. This view adopts the seller’s perspective. The other asks what the consumer’s reasonable
expectation was.

Saylor URL: http://www.saylor.org/books

Saylor.org
575

The first test is sometimes said to be the “natural-foreign” test. If the substance in the soup is natural to
the substance—as bones are to fish—then the food is fit for consumption. The second test, relying on
reasonable expectations, tends to be the more commonly used test.
The Convention provides (Article 35) that “unless otherwise agreed, the goods sold are fit
for the purposes for which goods of the same description would ordinarily be used.”

Fitness for a Particular Purpose
Section 2-315 of the UCC creates another implied warranty. Whenever a seller, at the time she contracts to
make a sale, knows or has reason to know that the buyer is relying on the seller’s skill or judgment to
select a product that is suitable for the particular purpose the buyer has in mind for the goods to be sold,
there is an implied warranty that the goods are fit for that purpose. For example, you go to a hardware
store and tell the salesclerk that you need a paint that will dry overnight because you are painting your
front door and a rainstorm is predicted for the next day. The clerk gives you a slow-drying oil-based paint
that takes two days to dry. The store has breached an implied warranty of fitness for particular purpose.
Note the distinction between “particular” and “ordinary” purposes. Paint is made to color and when dry to
protect a surface. That is its ordinary purpose, and had you said only that you wished to buy paint, no
implied warranty of fitness would have been breached. It is only because you had a particular purpose in
mind that the implied warranty arose. Suppose you had found a can of paint in a general store and told
the same tale, but the proprietor had said, “I don’t know enough about that paint to tell you anything
beyond what’s on the label; help yourself.” Not every seller has the requisite degree of skill and knowledge
about every product he sells to give rise to an implied warranty. Ultimately, each case turns on its
particular circumstances: “The Convention provides (Article 35): [The goods must be] fit for
any particular purpose expressly or impliedly made known to the seller at the time of the
conclusion of the contract, except where the circumstances show that the buyer did not
rely, or that it was unreasonable for him to rely, on the seller’s skill and judgment.”

Other Warranties
Article 2 contains other warranty provisions, though these are not related specifically to products liability.
Thus, under UCC, Section 2-312, unless explicitly excluded, the seller warrants he is conveying good
title that is rightfully his and that the goods are transferred free of any security interest or other lien or
encumbrance. In some cases (e.g., a police auction of bicycles picked up around campus and never
Saylor URL: http://www.saylor.org/books

Saylor.org
576

claimed), the buyer should know that the seller does not claim title in himself, nor that title will
necessarily be good against a third party, and so subsection (2) excludes warranties in these
circumstances. But the circumstances must be so obvious that no reasonable person would suppose
otherwise.
In Menzel v. List, an art gallery sold a painting by Marc Chagall that it purchased in Paris.

[4]

The painting

had been stolen by the Germans when the original owner was forced to flee Belgium in the 1930s. Now in
the United States, the original owner discovered that a new owner had the painting and successfully sued
for its return. The customer then sued the gallery, claiming that it had breached the implied warranty of
title when it sold the painting. The court agreed and awarded damages equal to the appreciated value of
the painting. A good-faith purchaser who must surrender stolen goods to their true owner has a claim for
breach of the implied warranty of title against the person from whom he bought the goods.
A second implied warranty, related to title, is that the merchant-seller warrants the goods are free of any
rightful claim by a third person that the seller has infringed his rights (e.g., that a gallery has not
infringed a copyright by selling a reproduction). This provision only applies to a seller who regularly deals
in goods of the kind in question. If you find an old print in your grandmother’s attic, you do not warrant
when you sell it to a neighbor that it is free of any valid infringement claims.
A third implied warranty in this context involves the course of dealing or usage of trade. Section 2-314(3)
of the UCC says that unless modified or excluded implied warranties may arise from a course of dealing or
usage of trade. If a certain way of doing business is understood, it is not necessary for the seller to state
explicitly that he will abide by the custom; it will be implied. A typical example is the obligation of a dog
dealer to provide pedigree papers to prove the dog’s lineage conforms to the contract.

Problems with Warranty Theory
In General
It may seem that a person asserting a claim for breach of warranty will have a good chance of success
under an express warranty or implied warranty theory of merchantability or fitness for a particular
purpose. In practice, though, claimants are in many cases denied recovery. Here are four general
problems:
Saylor URL: http://www.saylor.org/books

Saylor.org
577

•

The claimant must prove that there was a sale.

•

The sale was of goods rather than real estate or services.

•

The action must be brought within the four-year statute of limitations under Article 2-725, when the
tender of delivery is made, not when the plaintiff discovers the defect.

•

Under UCC, Section 2-607(3)(a) and Section 2A-516(3)(a), which covers leases, the claimant who fails
to give notice of breach within a reasonable time of having accepted the goods will see the suit
dismissed, and few consumers know enough to do so, except when making a complaint about a
purchase of spoiled milk or about paint that wouldn’t dry.

In addition to these general problems, the claimant faces additional difficulties stemming directly from
warranty theory, which we take up later in this chapter.

Exclusion or Modification of Warranties
The UCC permits sellers to exclude or disclaim warranties in whole or in part. That’s reasonable, given
that the discussion here is about contract, and parties are free to make such contracts as they see fit. But a
number of difficulties can arise.

Exclusion of Express Warranties
The simplest way for the seller to exclude express warranties is not to give them. To be sure, Section 2316(1) of the UCC forbids courts from giving operation to words in fine print that negate or limit express
warranties if doing so would unreasonably conflict with express warranties stated in the main body of the
contract—as, for example, would a blanket statement that “this contract excludes all warranties express or
implied.” The purpose of the UCC provision is to prevent customers from being surprised by unbargainedfor language.

Exclusion of Implied Warranties in General
Implied warranties can be excluded easily enough also, by describing the product with language such as
“as is” or “with all faults.” Nor is exclusion simply a function of what the seller says. The buyer who has
either examined or refused to examine the goods before entering into the contract may not assert an
implied warranty concerning defects an inspection would have revealed.
The Convention provides a similar rule regarding a buyer’s rights when he has failed to
inspect the goods (Article 35): “The seller is not liable…for any lack of conformity of the

Saylor URL: http://www.saylor.org/books

Saylor.org
578

goods if at the time of the conclusion of the contract the buyer knew or could not have been
unaware of such lack of conformity.”

Implied Warranty of Merchantability
Section 2-316(2) of the UCC permits the seller to disclaim or modify the implied warranty of
merchantability, as long as the statement actually mentions “merchantability” and, if it is written, is
“conspicuous.” Note that the disclaimer need not be in writing, and—again—all implied warranties can be
excluded as noted.

Implied Warranty of Fitness
Section 2-316(2) of the UCC permits the seller also to disclaim or modify an implied warranty of fitness.
This disclaimer or modification must be in writing, however, and must be conspicuous. It need not
mention fitness explicitly; general language will do. The following sentence, for example, is sufficient to
exclude all implied warranties of fitness: “There are no warranties that extend beyond the description on
the face of this contract.”
Here is a standard disclaimer clause found in a Dow Chemical Company agreement: “Seller warrants that
the goods supplied here shall conform to the description stated on the front side hereof, that it will convey
good title, and that such goods shall be delivered free from any lawful security interest, lien, or
encumbrance. SELLER MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. NOR IS THERE ANY OTHER EXPRESS OR IMPLIED WARRANTY.”

Conflict between Express and Implied Warranties
Express and implied warranties and their exclusion or limitation can often conflict. Section 2-317 of the
UCC provides certain rules for deciding which should prevail. In general, all warranties are to be
construed as consistent with each other and as cumulative. When that assumption is unreasonable, the
parties’ intention governs the interpretation, according to the following rules: (a) exact or technical
specifications displace an inconsistent sample or model or general language of description; (b) a sample
from an existing bulk displaces inconsistent general language of description; (c) express warranties
displace inconsistent implied warranties other than an implied warranty of fitness for a particular
purpose. Any inconsistency among warranties must always be resolved in favor of the implied warranty of
fitness for a particular purpose. This doesn’t mean that warranty cannot be limited or excluded altogether.

Saylor URL: http://www.saylor.org/books

Saylor.org
579

The parties may do so. But in cases of doubt whether it or some other language applies, the implied
warranty of fitness will have a superior claim.

The Magnuson-Moss Act and Phantom Warranties
After years of debate over extending federal law to regulate warranties, Congress enacted the MagnusonMoss Federal Trade Commission Warranty Improvement Act (more commonly referred to as the
Magnuson-Moss Act) and President Ford signed it in 1975. The act was designed to clear up confusing and
misleading warranties, where—as Senator Magnuson put it in introducing the bill—“purchasers of
consumer products discover that their warranty may cover a 25-cent part but not the $100 labor charge or
that there is full coverage on a piano so long as it is shipped at the purchaser’s expense to the
factory.…There is a growing need to generate consumer understanding by clearly and conspicuously
disclosing the terms and conditions of the warranty and by telling the consumer what to do if his
guaranteed product becomes defective or malfunctions.” The Magnuson-Moss Act only applies to
consumer products (for household and domestic uses); commercial purchasers are presumed to be
knowledgeable enough not to need these protections, to be able to hire lawyers, and to be able to include
the cost of product failures into the prices they charge.
The act has several provisions to meet these consumer concerns; it regulates the content of warranties and
the means of disclosing those contents. The act gives the Federal Trade Commission (FTC) the authority
to promulgate detailed regulations to interpret and enforce it. Under FTC regulations, any written
warranty for a product costing a consumer more than ten dollars must disclose in a single document and
in readily understandable language the following nine items of information:
1.

The identity of the persons covered by the warranty, whether it is limited to the original purchaser or
fewer than all who might come to own it during the warranty period.

2. A clear description of the products, parts, characteristics, components, or properties covered, and
where necessary for clarity, a description of what is excluded.
3. A statement of what the warrantor will do if the product fails to conform to the warranty, including
items or services the warranty will pay for and, if necessary for clarity, what it will not pay for.
4. A statement of when the warranty period starts and when it expires.
5.

A step-by-step explanation of what the consumer must do to realize on the warranty, including the
names and addresses of those to whom the product must be brought.

Saylor URL: http://www.saylor.org/books

Saylor.org
580

6. Instructions on how the consumer can be availed of any informal dispute resolution mechanism
established by the warranty.
7.

Any limitations on the duration of implied warranties—since some states do not permit such
limitations, the warranty must contain a statement that any limitations may not apply to the
particular consumer.

8. Any limitations or exclusions on relief, such as consequential damages—as above, the warranty must
explain that some states do not allow such limitations.
9. The following statement: “This warranty gives you specific legal rights, and you may also have other
rights which vary from state to state.”
In addition to these requirements, the act requires that the warranty be labeled either a full or limited
warranty. A full warranty means (1) the defective product or part will be fixed or replaced for free,
including removal and reinstallation; (2) it will be fixed within a reasonable time; (3) the consumer need
not do anything unreasonable (like shipping the piano to the factory) to get warranty service; (4) the
warranty is good for anyone who owns the product during the period of the warranty; (5) the consumer
gets money back or a new product if the item cannot be fixed within a reasonable number of attempts. But
the full warranty may not cover the whole product: it may cover only the hard drive in the computer, for
example; it must state what parts are included and excluded. A limited warranty is less inclusive. It may
cover only parts, not labor; it may require the consumer to bring the product to the store for service; it
may impose a handling charge; it may cover only the first purchaser. Both full and limited warranties may
exclude consequential damages.
Disclosure of the warranty provisions prior to sale is required by FTC regulations; this can be done in a
number of ways. The text of the warranty can be attached to the product or placed in close conjunction to
it. It can be maintained in a binder kept in each department or otherwise easily accessible to the
consumer. Either the binders must be in plain sight or signs must be posted to call the prospective buyer’s
attention to them. A notice containing the text of the warranty can be posted, or the warranty itself can be
printed on the product’s package or container.
Phantom warranties are addressed by the Magnuson-Moss Act. As we have seen, the UCC permits the
seller to disclaim implied warranties. This authority often led sellers to give what were called phantom
warranties—that is, the express warranty contained disclaimers of implied warranties, thus leaving the
Saylor URL: http://www.saylor.org/books

Saylor.org
581

consumer with fewer rights than if no express warranty had been given at all. In the words of the
legislative report of the act, “The bold print giveth, and the fine print taketh away.” The act abolished
these phantom warranties by providing that if the seller gives a written warranty, whether express or
implied, he cannot disclaim or modify implied warranties. However, a seller who gives a limited warranty
can limit implied warranties to the duration of the limited warranty, if the duration is reasonable.
A seller’s ability to disclaim implied warranties is also limited by state law in two ways. First, by
amendment to the UCC or by separate legislation, some states prohibit disclaimers whenever consumer
products are sold.

[5]

Second, the UCC at 2-302 provides that unconscionable contracts or clauses will not

be enforced. UCC 2-719(3) provides that limitation of damages for personal injury in the sale of
“consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is
not.” (Unconscionability was discussed in Chapter 12 "Legality".)
A first problem with warranty theory, then, is that it’s possible to disclaim or limit the warranty. The worst
abuses of manipulative and tricky warranties are eliminated by the Magnuson-Moss Act, but there are
several other reasons that warranty theory is not the panacea for claimants who have suffered damages or
injuries as a result of defective products.

Privity
A second problem with warranty law (after exclusion and modification of warranties) is that of privity.
Privity is the legal term for the direct connection between the seller and buyer, the two contracting parties.
For decades, the doctrine of privity has held that one person can sue another only if they are in privity.
That worked well in the days when most commerce was local and the connection between seller and buyer
was immediate. But in a modern industrial (or postindustrial) economy, the product is transported
through a much larger distribution system, as depicted in Figure 17.2 "Chain of Distribution". Two
questions arise: (1) Is the manufacturer or wholesaler (as opposed to the retailer) liable to the buyer under
warranty theory? and (2) May the buyer’s family or friends assert warranty rights?
Figure 17.2 Chain of Distribution

Saylor URL: http://www.saylor.org/books

Saylor.org
582

Horizontal Privity
Suppose Carl Consumer buys a new lamp for his family’s living room. The lamp is defective: Carl gets a
serious electrical shock when he turns it on. Certainly Carl would be covered by the implied warranty of
merchantability: he’s in direct privity with the seller. But what if Carl’s spouse Carlene is injured? She
didn’t buy the lamp; is she covered? Or suppose Carl’s friend David, visiting for an afternoon, gets zapped.
Is David covered? This gets to horizontal privity, noncontracting parties who suffer damages from
defective goods, such as nonbuyer users, consumers, and bystanders. Horizontal privity determines to
whose benefit the warranty “flows”—who can sue for its breach. In one of its rare instances of
nonuniformity, the UCC does not dictate the result. It gives the states three choices, labeled in Section 2318 as Alternatives A, B, and C.
Alternative A says that a seller’s warranty extends “to any natural person who is in the family or
household of his buyer or who is a guest in his home” provided (1) it is reasonable to expect the person
suffering damages to use, consume, or be affected by the goods and (2) the warranty extends only to
damages for personal injury.
Alternative B “extends to any natural person who may reasonably be expected to use, consume, or be
affected by the goods, and who is injured in person by breach of the warranty.” It is less restrictive than
the first alternative: it extends protection to people beyond those in the buyer’s home. For example, what
if Carl took the lamp to a neighbor’s house to illuminate a poker table: under Alternative B, anybody at the

Saylor URL: http://www.saylor.org/books

Saylor.org
583

neighbor’s house who suffered injury would be covered by the warranty. But this alternative does not
extend protection to organizations; “natural person” means a human being.
Alternative C is the same as B except that it applies not only to any “natural person” but “to any person
who is injured by breach of the warranty.” This is the most far-reaching alternative because it provides
redress for damage to property as well as for personal injury, and it extends protection to corporations
and other institutional buyers.
One may incidentally note that having three different alternatives for when third-party nonpurchasers can
sue a seller or manufacturer for breach of warranty gives rise to unintended consequences. First, different
outcomes are produced among jurisdictions, including variations in the common law. Second, the great
purpose of the Uniform Commercial Code in promoting national uniformity is undermined. Third, battles
over choice of law—where to file the lawsuit—are generated.
UCC, Section 2A-216, provides basically the same alternatives as applicable to the leasing of goods.

Vertical Privity
The traditional rule was that remote selling parties were not liable: lack of privity was a defense by the
manufacturer or wholesaler to a suit by a buyer with whom these entities did not themselves contract. The
buyer could recover damages from the retailer but not from the original manufacturer, who after all made
the product and who might be much more financially able to honor the warranty. The UCC takes no
position here, but over the last fifty years the judicial trend has been to abolish
this vertical privity requirement. (SeeFigure 17.2 "Chain of Distribution"; the entities in the distribution
chain are those in vertical privity to the buyer.) It began in 1958, when the Michigan Supreme Court
overturned the old theory in an opinion written by Justice John D. Voelker (who also wrote the
novel Anatomy of a Murder, under the pen name Robert Traver).

[6]

Contributory Negligence, Comparative Negligence, and Assumption of Risk
After disclaimers and privity issues are resolved, other possible impediments facing the plaintiff in a
products-liability warranty case are issues of assumption of the risk, contributory negligence, and
comparative negligence (discussed inChapter 7 "Introduction to Tort Law" on torts).
Courts uniformly hold that assumption of risk is a defense for sellers against a claim of breach of
warranty, while there is a split of authority over whether comparative and contributory negligence are
defenses. However, the courts’ use of this terminology is often conflicting and confusing. The ultimate
Saylor URL: http://www.saylor.org/books

Saylor.org
584

question is really one of causation: was the seller’s breach of the warranty the cause of the plaintiff’s
damages?
The UCC is not markedly helpful in clearing away the confusion caused by years of discussion of
assumption of risk and contributory negligence. Section 2-715(2)(b) of the UCC says that among the forms
of consequential damage for which recovery can be sought is “injury to person or property proximately
resulting from any breach of warranty” (emphasis added). But “proximately” is a troublesome word.
Indeed, ultimately it is a circular word: it means nothing more than that the defendant must have been a
direct enough cause of the damages that the courts will impose liability. Comment 5 to this section says,
“Where the injury involved follows the use of goods without discovery of the defect causing the damage,
the question of ‘proximate’ turns on whether it was reasonable for the buyer to use the goods without such
inspection as would have revealed the defects. If it was not reasonable for him to do so, or if he did in fact
discover the defect prior to his use, the injury would not proximately result from the breach of warranty.”
Obviously if a sky diver buys a parachute and then discovers a few holes in it, his family would not likely
prevail in court when they sued to recover for his death because the parachute failed to function after he
jumped at 5,000 feet. But the general notion that it must have been reasonable for a buyer to use goods
without inspection can make a warranty case difficult to prove.

KEY TAKEAWAY

A first basis of recovery in products-liability theory is breach of warranty. There are two types of
warranties: express and implied. Under the implied category are three major subtypes: the implied
warranty of merchantability (only given by merchants), the implied warranty of fitness for a particular
purpose, and the implied warranty of title. There are a number of problems with the use of warranty
theory: there must have been a sale of the goods; the plaintiff must bring the action within the statute of
limitations; and the plaintiff must notify the seller within a reasonable time. The seller may—within the
constraints of the Magnuson-Moss Act—limit or exclude express warranties or limit or exclude implied
warranties. Privity, or lack of it, between buyer and seller has been significantly eroded as a limitation in
warranty theory, but lack of privity may still affect the plaintiff’s recovery; the plaintiff’s assumption of the
risk in using defective goods may preclude recovery.

EXERCISES

1.

What are the two main types of warranties and the important subtypes?

Saylor URL: http://www.saylor.org/books

Saylor.org
585

2.

Who can make each type of warranty?

3.

What general problems does a plaintiff have in bringing a products-liability warranty case?

4.

What problems are presented concerning exclusion or manipulative express warranties, and how does
the Magnuson-Moss Act address them?

5.

How are implied warranties excluded?

6.

What is the problem of lack of privity, and how does modern law deal with it?
7.

[1] Rhodes Pharmacal Co. v. Continental Can Co., 219 N.E.2d 726 (Ill. 1976).

8.

[2] Wat Henry Pontiac Co. v. Bradley, 210 P.2d 348 (Okla. 1949).

9.

[3] Frederickson v. Hackney, 198 N.W. 806 (Minn. 1924).

10. [4] Menzel v. List, 246 N.E.2d 742 (N.Y. 1969).
11. [5] A number of states have special laws that limit the use of the UCC implied warranty disclaimer rules in
consumer sales. Some of these appear in amendments to the UCC and others are in separate statutes.
The broadest approach is that of the nine states that prohibit the disclaimer of implied warranties in
consumer sales (Massachusetts, Connecticut, Maine, Vermont, Maryland, the District of Columbia, West
Virginia, Kansas, Mississippi, and, with respect to personal injuries only, Alabama). There is a difference in
these states whether the rules apply to manufacturers as well as retailers.
12. [6] Spence v. Three Rivers Builders & Masonry Supply, Inc., 90 N.W.2d 873 (Mich. 1958).

17.3 Negligence

LEARNING OBJECTIVES

1.

Recognize how the tort theory of negligence may be of use in products-liability suits.

2.

Understand why negligence is often not a satisfactory cause of action in such suits: proof of it may be
difficult, and there are powerful defenses to claims of negligence.

Negligence is the second theory raised in the typical products-liability case. It is a tort theory (as
compared to breach of warranty, which is of course a contract theory), and it does have this
advantage over warranty theory: privity is never relevant. A pedestrian is struck in an intersection by
a car whose brakes were defectively manufactured. Under no circumstances would breach of
warranty be a useful cause of action for the pedestrian—there is no privity at all. Negligence is
Saylor URL: http://www.saylor.org/books

Saylor.org
586

considered in detail in the Chapter 7 "Introduction to Tort Law" on torts; it basically means lack of
due care.

Typical Negligence Claims: Design Defects and Inadequate Warnings
Negligence theory in products liability is most useful in two types of cases: defective design and defective
warnings.

Design Defects
Manufacturers can be, and often are, held liable for injuries caused by products that were defectively
designed. The question is whether the designer used reasonable care in designing a product reasonably
safe for its foreseeable use. The concern over reasonableness and standards of care are elements of
negligence theory.
Defective-design cases can pose severe problems for manufacturing and safety engineers. More safety
means more cost. Designs altered to improve safety may impair functionality and make the product less
desirable to consumers. At what point safety comes into reasonable balance with performance, cost, and
desirability (see Figure 17.3 "The Reasonable Design Balance") is impossible to forecast accurately, though
some factors can be taken into account. For example, if other manufacturers are marketing comparable
products whose design are intrinsically safer, the less-safe products are likely to lose a test of
reasonableness in court.
Figure 17.3 The Reasonable Design Balance

Warning Defects
We noted that a product may be defective if the manufacturer failed to warn the user of potential dangers.
Whether a warning should have been affixed is often a question of what is reasonably foreseeable, and the
failure to affix a warning will be treated as negligence. The manufacturer of a weed killer with poisonous

Saylor URL: http://www.saylor.org/books

Saylor.org
587

ingredients is certainly acting negligently when it fails to warn the consumer that the contents are
potentially lethal.
The law governing the necessity to warn and the adequacy of warnings is complex. What is reasonable
turns on the degree to which a product is likely to be misused and, as the disturbing Laaperi case (Section
17.6.3 "Failure to Warn") illustrates, whether the hazard is obvious.

Problems with Negligence Theory
Negligence is an ancient cause of action and, as was discussed in the torts chapter, it carries with it a
number of well-developed defenses. Two categories may be mentioned: common-law defenses and
preemption.

Common-Law Defenses against Negligence
Among the problems confronting a plaintiff with a claim of negligence in products-liability suits (again,
these concepts are discussed in the torts chapter) are the following:
•

Proving negligence at all: just because a product is defective does not necessarily prove the
manufacturer breached a duty of care.

•

Proximate cause: even if there was some negligence, the plaintiff must prove her damages flowed
proximately from that negligence.

•

Contributory and comparative negligence: the plaintiff’s own actions contributed to the damages.

•

Subsequent alteration of the product: generally the manufacturer will not be liable if the product has
been changed.

•

Misuse or abuse of the product: using a lawn mower to trim a hedge or taking too much of a drug are
examples.

•

Assumption of the risk: knowingly using the product in a risky way.

Preemption
Preemption (or “pre-emption”) is illustrated by this problem: suppose there is a federal standard
concerning the product, and the defendant manufacturer meets it, but the standard is not really very
protective. (It is not uncommon, of course, for federal standard makers of all types to be significantly
influenced by lobbyists for the industries being regulated by the standards.) Is it enough for the
Saylor URL: http://www.saylor.org/books

Saylor.org
588

manufacturer to point to its satisfaction of the standard so that such satisfaction preempts (takes over)
any common-law negligence claim? “We built the machine to federal standards: we can’t be liable. Our
compliance with the federal safety standard is an affirmative defense.”
Preemption is typically raised as a defense in suits about (1) cigarettes, (2) FDA-approved medical devices,
(3) motor-boat propellers, (4) pesticides, and (5) motor vehicles. This is a complex area of law. Questions
inevitably arise as to whether there was federal preemption, express or implied. Sometimes courts find
preemption and the consumer loses; sometimes the courts don’t find preemption and the case goes
forward. According to one lawyer who works in this field, there has been “increasing pressure on both the
regulatory and congressional fronts to preempt state laws.” That is, the usual defendants (manufacturers)
push Congress and the regulatory agencies to state explicitly in the law that the federal standards preempt
and defeat state law.

[1]

KEY TAKEAWAY

Negligence is a second possible cause of action for products-liability claimants. A main advantage is that
no issues of privity are relevant, but there are often problems of proof; there are a number of robust
common-law defenses, and federal preemption is a recurring concern for plaintiffs’ lawyers.

EXERCISES

1.

What two types of products-liability cases are most often brought under negligence?

2.

How could it be said that merely because a person suffers injury as the result of a defective product,
proof of negligence is not necessarily made?

3.

What is “preemption” and how is it used as a sword to defeat products-liability plaintiffs?

[1] C. Richard Newsome and Andrew F. Knopf, “Federal Preemption: Products Lawyers Beware,” Florida Justice
Association Journal, July 27, 2007, accessed March 1,
2011,http://www.newsomelaw.com/resources/articles/federal-preemption-products-lawyers-beware.

17.4 Strict Liability in Tort

LEARNING OBJECTIVES

1.

Know what “strict products liability” means and how it differs from the other two products-liability
theories.

2.

Understand the basic requirements to prove strict products liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
589

3.

See what obstacles to recovery remain with this doctrine.

The warranties grounded in the Uniform Commercial Code (UCC) are often ineffective in assuring
recovery for a plaintiff’s injuries. The notice requirements and the ability of a seller to disclaim the
warranties remain bothersome problems, as does the privity requirement in those states that
continue to adhere to it.
Negligence as a products-liability theory obviates any privity problems, but negligence comes with a
number of familiar defenses and with the problems of preemption.
To overcome the obstacles, judges have gone beyond the commercial statutes and the ancient
concepts of negligence. They have fashioned a tort theory of products liability based on the principle
of strict products liability. One court expressed the rationale for the development of the concept as
follows: “The rule of strict liability for defective products is an example of necessary paternalism
judicially shifting risk of loss by application of tort doctrine because [the UCC] scheme fails to
adequately cover the situation. Judicial paternalism is to loss shifting what garlic is to a stew—
sometimes necessary to give full flavor to statutory law, always distinctly noticeable in its result,
overwhelmingly counterproductive if excessive, and never an end in itself.” [1]Paternalism or not,
strict liability has become a very important legal theory in products-liability cases.

Strict Liability Defined
The formulation of strict liability that most courts use is Section 402A of the Restatement of Torts
(Second), set out here in full:
(1) One who sells any product in a defective condition unreasonably dangerous to the user or
consumer or to his property is subject to liability for physical harm thereby caused to the ultimate
user or consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it is sold.
(2) This rule applies even though
(a) the seller has exercised all possible care in the preparation and sale of his product, and
Saylor URL: http://www.saylor.org/books

Saylor.org
590

(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.
Section 402A of the Restatement avoids the warranty booby traps. It states a rule of law not governed by
the UCC, so limitations and exclusions in warranties will not apply to a suit based on the Restatement
theory. And the consumer is under no obligation to give notice to the seller within a reasonable time of
any injuries. Privity is not a requirement; the language of the Restatement says it applies to “the user or
consumer,” but courts have readily found that bystanders in various situations are entitled to bring
actions under Restatement, Section 402A. The formulation of strict liability, though, is limited to physical
harm. Many courts have held that a person who suffers economic loss must resort to warranty law.
Strict liability avoids some negligence traps, too. No proof of negligence is required. See .

Figure 17.4 Major Difference between Warranty and Strict Liability

Section 402A Elements
Product in a Defective Condition
Sales of goods but not sales of services are covered under the Restatement, Section 402A. Furthermore,
the plaintiff will not prevail if the product was safe for normal handling and consumption when sold. A
glass soda bottle that is properly capped is not in a defective condition merely because it can be broken if
the consumer should happen to drop it, making the jagged glass dangerous. Chocolate candy bars are not
defective merely because you can become ill by eating too many of them at once. On the other hand, a
seller would be liable for a product defectively packaged, so that it could explode or deteriorate and
change its chemical composition. A product can also be in a defective condition if there is danger that

Saylor URL: http://www.saylor.org/books

Saylor.org
591

could come from an anticipated wrongful use, such as a drug that is safe only when taken in limited doses.
Under those circumstances, failure to place an adequate dosage warning on the container makes the
product defective.
The plaintiff bears the burden of proving that the product is in a defective condition, and this burden can
be difficult to meet. Many products are the result of complex feats of engineering. Expert witnesses are
necessary to prove that the products were defectively manufactured, and these are not always easy to
come by. This difficulty of proof is one reason why many cases raise the failure to warn as the dispositive
issue, since in the right case that issue is far easier to prove. The Anderson case (detailed in the exercises
at the end of this chapter) demonstrates that the plaintiff cannot prevail under strict liability merely
because he was injured. It is not the fact of injury that is dispositive but the defective condition of the
product.

Unreasonably Dangerous
The product must be not merely dangerous but unreasonably dangerous. Most products have
characteristics that make them dangerous in certain circumstances. As the Restatement commentators
note, “Good whiskey is not unreasonably dangerous merely because it will make some people drunk, and
is especially dangerous to alcoholics; but bad whiskey, containing a dangerous amount of fuel oil, is
unreasonably dangerous.…Good butter is not unreasonably dangerous merely because, if such be the case,
it deposits cholesterol in the arteries and leads to heart attacks; but bad butter, contaminated with
poisonous fish oil, is unreasonably dangerous.”

[2]

Under Section 402A, “the article sold must be

dangerous to an extent beyond that which would be contemplated by the ordinary consumer who
purchases it, with the ordinary knowledge common to the community as to its characteristics. ”
Even high risks of danger are not necessarily unreasonable. Some products are unavoidably unsafe; rabies
vaccines, for example, can cause dreadful side effects. But the disease itself, almost always fatal, is worse.
A product is unavoidably unsafe when it cannot be made safe for its intended purpose given the present
state of human knowledge. Because important benefits may flow from the product’s use, its producer or
seller ought not to be held liable for its danger.
However, the failure to warn a potential user of possible hazards can make a product defective under
Restatement, Section 402A, whether unreasonably dangerous or even unavoidably unsafe. The dairy
farmer need not warn those with common allergies to eggs, because it will be presumed that the person
Saylor URL: http://www.saylor.org/books

Saylor.org
592

with an allergic reaction to common foodstuffs will be aware of them. But when the product contains an
ingredient that could cause toxic effects in a substantial number of people and its danger is not widely
known (or if known, is not an ingredient that would commonly be supposed to be in the product), the lack
of a warning could make the product unreasonably dangerous within the meaning of Restatement, Section
402A. Many of the suits brought by asbestos workers charged exactly this point; “The utility of an
insulation product containing asbestos may outweigh the known or foreseeable risk to the insulation
workers and thus justify its marketing. The product could still be unreasonably dangerous, however, if
unaccompanied by adequate warnings. An insulation worker, no less than any other product user, has a
right to decide whether to expose himself to the risk.”

[3]

This rule of law came to haunt the Manville

Corporation: it was so burdened with lawsuits, brought and likely to be brought for its sale of asbestos—a
known carcinogen—that it declared bankruptcy in 1982 and shucked its liability.

[4]

Engaged in the Business of Selling
Restatement, Section 402A(1)(a), limits liability to sellers “engaged in the business of selling such a
product.” The rule is intended to apply to people and entities engaged in business, not to casual one-time
sellers. The business need not be solely in the defective product; a movie theater that sells popcorn with a
razor blade inside is no less liable than a grocery store that does so. But strict liability under this rule does
not attach to a private individual who sells his own automobile. In this sense, Restatement, Section 402A,
is analogous to the UCC’s limitation of the warranty of merchantability to the merchant.
The requirement that the defendant be in the business of selling gets to the rationale for the whole
concept of strict products liability: businesses should shoulder the cost of injuries because they are in the
best position to spread the risk and distribute the expense among the public. This same policy has been
the rationale for holding bailors and lessors liable for defective equipment just as if they had been
sellers.

[5]

Reaches the User without Change in Condition
Restatement, Section 402A(1)(b), limits strict liability to those defective products that are expected to and
do reach the user or consumer without substantial change in the condition in which the products are sold.
A product that is safe when delivered cannot subject the seller to liability if it is subsequently mishandled
or changed. The seller, however, must anticipate in appropriate cases that the product will be stored;

Saylor URL: http://www.saylor.org/books

Saylor.org
593

faulty packaging or sterilization may be the grounds for liability if the product deteriorates before being
used.

Liability Despite Exercise of All Due Care
Strict liability applies under the Restatement rule even though “the seller has exercised all possible care in
the preparation and sale of his product.” This is the crux of “strict liability” and distinguishes it from the
conventional theory of negligence. It does not matter how reasonably the seller acted or how exemplary is
a manufacturer’s quality control system—what matters is whether the product was defective and the user
injured as a result. Suppose an automated bottle factory manufactures 1,000 bottles per hour under
exacting standards, with a rigorous and costly quality-control program designed to weed out any bottles
showing even an infinitesimal amount of stress. The plant is “state of the art,” and its computerized
quality-control operation is the best in the world. It regularly detects the one out of every 10,000 bottles
that analysis has shown will be defective. Despite this intense effort, it proves impossible to weed out
every defective bottle; one out of one million, say, will still escape detection. Assume that a bottle, filled
with soda, finds its way into a consumer’s home, explodes when handled, sends glass shards into his eye,
and blinds him. Under negligence, the bottler has no liability; under strict liability, the bottler will be
liable to the consumer.

Liability without Contractual Relation
Under Restatement, Section 402A(2)(b), strict liability applies even though the user has not purchased
the product from the seller nor has the user entered into any contractual relation with the seller. In short,
privity is abolished and the injured user may use the theory of strict liability against manufacturers and
wholesalers as well as retailers. Here, however, the courts have varied in their approaches; the trend has
been to allow bystanders recovery. The Restatement explicitly leaves open the question of the bystander’s
right to recover under strict liability.

Problems with Strict Liability
Strict liability is liability without proof of negligence and without privity. It would seem that strict liability
is the “holy grail” of products-liability lawyers: the complete answer. Well, no, it’s not the holy grail. It is

Saylor URL: http://www.saylor.org/books

Saylor.org
594

certainly true that 402A abolishes the contractual problems of warranty. Restatement, Section 402A,
Comment m, says,
The rule stated in this Section is not governed by the provisions of the Uniform Commercial Code,
as to warranties; and it is not affected by limitations on the scope and content of warranties, or
by limitation to “buyer” and “seller” in those statutes. Nor is the consumer required to give notice
to the seller of his injury within a reasonable time after it occurs, as provided by the Uniform Act.
The consumer’s cause of action does not depend upon the validity of his contract with the person
from whom he acquires the product, and it is not affected by any disclaimer or other agreement,
whether it be between the seller and his immediate buyer, or attached to and accompanying the
product into the consumer’s hands. In short, “warranty” must be given a new and different
meaning if it is used in connection with this Section. It is much simpler to regard the liability here
stated as merely one of strict liability in tort.
Inherent in the Restatement’s language is the obvious point that if the product has been altered, losses
caused by injury are not the manufacturer’s liability. Beyond that there are still some limitations to strict
liability.

Disclaimers
Comment m specifically says the cause of action under Restatement, Section 402A, is not affected by
disclaimer. But in nonconsumer cases, courts have allowed clear and specific disclaimers. In 1969, the
Ninth Circuit observed: “InKaiser Steel Corp. the [California Supreme Court] court upheld the dismissal
of a strict liability action when the parties, dealing from positions of relatively equal economic strength,
contracted in a commercial setting to limit the defendant’s liability. The court went on to hold that in this
situation the strict liability cause of action does not apply at all. In reaching this conclusion, the court
in Kaiser reasoned that strict liability ‘is designed to encompass situations in which the principles of sales
warranties serve their purpose “fitfully at best.”’ [Citation]” It concluded that in such commercial settings
the UCC principles work well and “to apply the tort doctrines of products liability will displace the
statutory law rather than bring out its full flavor.”

[6]

Plaintiff’s Conduct
Conduct by the plaintiff herself may defeat recovery in two circumstances.

Assumption of Risk
Saylor URL: http://www.saylor.org/books

Saylor.org
595

Courts have allowed the defense of assumption of the risk in strict products-liability cases. A plaintiff
assumes the risk of injury, thus establishing defense to claim of strict products liability, when he is aware
the product is defective, knows the defect makes the product unreasonably dangerous, has reasonable
opportunity to elect whether to expose himself to the danger, and nevertheless proceeds to make use of
the product. The rule makes sense.

Misuse or Abuse of the Product
Where the plaintiff does not know a use of the product is dangerous but nevertheless uses for an incorrect
purpose, a defense arises, but only if such misuse was not foreseeable. If it was, the manufacturer should
warn against that misuse. In Eastman v. Stanley Works, a carpenter used a framing hammer to drive
[7]

masonry nails; the claw of the hammer broke off, striking him in the eye. He sued. The court held that
while a defense does exist “where the product is used in a capacity which is unforeseeable by the
manufacturer and completely incompatible with the product’s design…misuse of a product suggests a use
which was unanticipated or unexpected by the product manufacturer, or unforeseeable and unanticipated
[but] it was not the case that reasonable minds could only conclude that appellee misused the [hammer].
Though the plaintiff’s use of the hammer might have been unreasonable, unreasonable use is not a
defense to a strict product-liability action or to a negligence action.”

Limited Remedy
The Restatement says recovery under strict liability is limited to “physical harm thereby caused to the
ultimate user or consumer, or to his property,” but not other losses and not economic losses. In Atlas Air
v. General Electric, a New York court held that the “economic loss rule” (no recovery for economic losses)
barred strict products-liability and negligence claims by the purchaser of a used airplane against the
airplane engine manufacturer for damage to the plane caused by an emergency landing necessitated by
engine failure, where the purchaser merely alleged economic losses with respect to the plane itself, and
not damages for personal injury (recovery for damage to the engine was allowed).

[8]

But there are exceptions. In Duffin v. Idaho Crop Imp. Ass’n, the court recognized that a party generally
owes no duty to exercise due care to avoid purely economic loss, but if there is a “special relationship”
[9]

between the parties such that it would be equitable to impose such a duty, the duty will be imposed. “In
other words, there is an extremely limited group of cases where the law of negligence extends its
protections to a party’s economic interest.”
Saylor URL: http://www.saylor.org/books

Saylor.org
596

The Third Restatement
The law develops. What seemed fitting in 1964 when the Restatement (Second) announced the state of the
common-law rules for strict liability in Section 402A seemed, by 1997, not to be tracking common law
entirely closely. The American Law Institute came out with the Restatement (Third) in that year. The
Restatement changes some things. Most notably it abolishes the “unreasonably dangerous” test and
substitutes a “risk-utility test.” That is, a product is not defective unless its riskiness outweighs its utility.
More important, the Restatement (Third), Section 2, now requires the plaintiff to provide a reasonable
alternative design to the product in question. In advancing a reasonable alternative design, the plaintiff is
not required to offer a prototype product. The plaintiff must only show that the proposed alternative
design exists and is superior to the product in question. The Restatement (Third) also makes it more
difficult for plaintiffs to sue drug companies successfully. One legal scholar commented as follows on the
Restatement (Third):
The provisions of the Third Restatement, if implemented by the courts, will establish a degree of
fairness in the products liability arena. If courts adopt the Third Restatement’s elimination of the
“consumer expectations test,” this change alone will strip juries of the ability to render decisions
based on potentially subjective, capricious and unscientific opinions that a particular product
design is unduly dangerous based on its performance in a single incident. More important,
plaintiffs will be required to propose a reasonable alternative design to the product in question.
Such a requirement will force plaintiffs to prove that a better product design exists other than in
the unproven and untested domain of their experts’ imaginations.

[10]

Of course some people put more faith in juries than is evident here. The new Restatement has been
adopted by a few jurisdictions and some cases the adopting jurisdictions incorporate some of its ideas, but
courts appear reluctant to abandon familiar precedent.

KEY TAKEAWAY

Because the doctrines of breach of warranty and negligence did not provide adequate relief to those
suffering damages or injuries in products-liability cases, beginning in the 1960s courts developed a new
tort theory: strict products liability, restated in the Second Restatement, section 402A. Basically the

Saylor URL: http://www.saylor.org/books

Saylor.org
597

doctrine says that if goods sold are unreasonably dangerous or defective, the merchant-seller will be liable
for the immediate property loss and personal injuries caused thereby. But there remain obstacles to
recovery even under this expanded concept of liability: disclaimers of liability have not completely been
dismissed, the plaintiff’s conduct or changes to the goods may limit recovery, and—with some
exceptions—the remedies available are limited to personal injury (and damage to the goods themselves);
economic loss is not recoverable. Almost forty years of experience with the Second Restatement’s section
on strict liability has seen changes in the law, and the Third Restatement introduces those, but it has not
been widely accepted yet.

1.

EXERCISES

What was perceived to be inadequate about warranty and negligence theories that necessitated the
development of strict liability?

2.

Briefly describe the doctrine.

3.

What defects in goods render their sellers strictly liable?

4.

Who counts as a liable seller?

5.

What obstacles does a plaintiff have to overcome here, and what limitations are there to recovery?
6.

[1] Kaiser Steel Corp. v. Westinghouse Electric Corp., 127 Cal. Rptr. 838 (Cal. 1976).

7.

[2] Restatement (Second) of Contracts, Section 402A(i).

8.

[3] Borel v. Fibreboard Paper Products Corp., 493 F.Zd 1076 (5th Cir. 1973).

9.

[4] In re Johns-Manville Corp., 36 R.R. 727 (So. Dist. N.Y. 1984).

10. [5] Martin v. Ryder Rental, Inc., 353 A.2d 581 (Del. 1976).
11. [6] Idaho Power Co. v. Westinghouse Electric Corp., 596 F.2d 924, 9CA (1979).
12. [7] Eastman v. Stanley Works, 907 N.E.2d 768 (Ohio App. 2009).
13. [8] Atlas Air v. General Electric, 16 A.D.3d 444 (N.Y.A.D. 2005).
14. [9] Duffin v. Idaho Crop Imp. Ass’n, 895 P.2d 1195 (Idaho 1995).
15. [10] Quinlivan Wexler LLP, “The 3rd Restatement of Torts—Shaping the Future of Products Liability Law,”
June 1, 1999, accessed March 1, 2011,http://library.findlaw.com/1999/Jun/1/127691.html.

17.5 Tort Reform
Saylor URL: http://www.saylor.org/books

Saylor.org
598

LEARNING OBJECTIVES
1.

See why tort reform is advocated, why it is opposed, and what interests take each side.

2.

Understand some of the significant state reforms in the last two decades.

3.

Know what federal reforms have been instituted.

The Cry for Reform
In 1988, The Conference Board published a study that resulted from a survey of more than 500 chief
executive officers from large and small companies regarding the effects of products liability on their firms.
The study concluded that US companies are less competitive in international business because of these
effects and that products-liability laws must be reformed. The reform effort has been under way ever
since, with varying degrees of alarms and finger-pointing as to who is to blame for the “tort crisis,” if there
even is one. Business and professional groups beat the drums for tort reform as a means to guarantee
“fairness” in the courts as well as spur US economic competitiveness in a global marketplace, while
plaintiffs’ attorneys and consumer advocates claim that businesses simply want to externalize costs by
denying recovery to victims of greed and carelessness.
Each side vilifies the other in very unseemly language: probusiness advocates call consumer-oriented
states “judicial hell-holes” and complain of “well-orchestrated campaign[s] by tort lawyer lobbyists and
allies to undo years of tort reform at the state level,”
“scant evidence” of any tort abuse.

[2]

[1]

while pro-plaintiff interests claim that there is

It would be more amusing if it were not so shrill and partisan.

Perhaps the most one can say with any certainty is that peoples’ perception of reality is highly colored by
their self-interest. In any event, there have been reforms (or, as the detractors say, “deforms”).

State Reforms
Prodded by astute lobbying by manufacturing and other business trade associations, state legislatures
responded to the cries of manufacturers about the hardships that the judicial transformation of the
products-liability lawsuit ostensibly worked on them. Most state legislatures have enacted at least one of

Saylor URL: http://www.saylor.org/books

Saylor.org
599

some three dozen “reform” proposal pressed on them over the last two decades. Some of these measures
do little more than affirm and clarify case law. Among the most that have passed in several states are
outlined in the next sections.

Statutes of Repose
Perhaps nothing so frightens the manufacturer as the occasional reports of cases involving products that
were fifty or sixty years old or more at the time they injured the plaintiff. Many states have addressed this
problem by enacting the so-called statute of repose. This statute establishes a time period, generally
ranging from six to twelve years; the manufacturer is not liable for injuries caused by the product after
this time has passed.

State-of-the-Art Defense
Several states have enacted laws that prevent advances in technology from being held against the
manufacturer. The fear is that a plaintiff will convince a jury a product was defective because it did not use
technology that was later available. Manufacturers have often failed to adopt new advances in technology
for fear that the change will be held against them in a products-liability suit. These new statutes declare
that a manufacturer has a valid defense if it would have been technologically impossible to have used the
new and safer technology at the time the product was manufactured.

Failure to Warn
Since it is often easier to prove that an injury resulted because the manufacturer failed to warn against a
certain use than it is to prove an injury was caused by a defective design, manufacturers are subjected to a
considerable degree of hindsight. Some of the state statutes limit the degree to which the failure to warn
can be used to connect the product and the injury. For example, the manufacturer has a valid defense if it
would have been impossible to foresee that the consumer might misuse the product in a certain way.

Comparative Fault for Consumer Misuse
Contributory negligence is generally not a defense in a strict liability action, while assumption of risk is. In
states that have enacted so-called comparative fault statutes, the user’s damages are pegged to the
percentage of responsibility for the injury that the defendant bears. Thus if the consumer’s misuse of the
product is assessed as having been 20 percent responsible for the accident (or for the extent of the
injuries), the consumer is entitled to only 80 percent of damages, the amount for which the defendant
manufacturer is responsible.
Saylor URL: http://www.saylor.org/books

Saylor.org
600

Criminal Penalties
Not all state reform is favorable to manufacturers. Under the California Corporate Criminal Liability Act,
which took effect twenty years ago, companies and managers must notify a state regulatory agency if they
know that a product they are selling in California has a safety defect, and the same rule applies under
certain federal standards, as Toyota executives were informed by their lawyers following alarms about
sudden acceleration in some Toyota automobiles. Failure to provide notice may result in corporate and
individual criminal liability.

Federal Reform
Piecemeal reform of products-liability law in each state has contributed to the basic lack of uniformity
from state to state, giving it a crazy-quilt effect. In the nineteenth century, this might have made little
difference, but today most manufacturers sell in the national market and are subjected to the varying
requirements of the law in every state. For years there has been talk in and out of Congress of enacting a
federal products-liability law that would include reforms adopted in many states, as discussed earlier. So
far, these efforts have been without much success.
Congressional tort legislation is not the only possible federal action to cope with products-related injuries.
In 1972, Congress created the Consumer Product Safety Commission (CPSC) and gave the commission
broad power to act to prevent unsafe consumer products. The CPSC can issue mandatory safety standards
governing design, construction, contents, performance, packaging, and labeling of more than 10,000
consumer products. It can recall unsafe products, recover costs on behalf of injured consumers, prosecute
those who violate standards, and require manufacturers to issue warnings on hazardous products. It also
regulates four federal laws previously administered by other departments: the Flammable Fabrics Act, the
Hazardous Substances Act, the Poison Prevention Packaging Act, and the Refrigerator Safety Act. In its
early years, the CPSC issued standards for bicycles, power mowers, television sets, architectural glass,
extension cords, book matches, pool slides, and space heaters. But the list of products is long, and the
CPSC’s record is mixed: it has come under fire for being short on regulation and for taking too long to
promulgate the relatively few safety standards it has issued in a decade.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
601

Business advocates claim the American tort system—products-liability law included—is broken and
corrupted by grasping plaintiffs’ lawyers; plaintiffs’ lawyers say businesses are greedy and careless and
need to be smacked into recognition of its responsibilities to be more careful. The debate rages on, decade
after decade. But there have been some reforms at the state level, and at the federal level the Consumer
Product Safety Act sets out standards for safe products and requires recalls for defective ones. It is
regularly castigated for (1) being officious and meddling or (2) being too timid.

EXERCISES

1.

Why is it so difficult to determine if there really is a “tort crisis” in the United States?

2.

What reforms have been made to state tort law?

3.

What federal legislation affects consumer safety?
4.

[1] American Tort Reform Association website, accessed March 1, 2011,http://www.atra.org.

5.

[2] http://www.shragerlaw.com/html/legal_rights.html.

17.6 Cases
Implied Warranty of Merchantability and the Requirement of a “Sale”
Sheeskin v. Giant Food, Inc.
318 A.2d 874 (Md. App. 1974)
Davidson, J.
Every Friday for over two years Nathan Seigel, age 73, shopped with his wife at a Giant Food Store. This
complex products liability case is before us because on one of these Fridays, 23 October 1970, Mr. Seigel
was carrying a six-pack carton of Coca-Cola from a display bin at the Giant to a shopping cart when one or
more of the bottles exploded. Mr. Seigel lost his footing, fell to the floor and was injured.
In the Circuit Court for Montgomery County, Mr. Seigel sued both the Giant Food, Inc., and the
Washington Coca-Cola Bottling Company, Inc., for damages resulting from their alleged negligence and
breach of an implied warranty. At the conclusion of the trial Judge Walter H. Moorman directed a verdict
in favor of each defendant.…
Saylor URL: http://www.saylor.org/books

Saylor.org
602

In an action based on breach of warranty it is necessary for the plaintiff to show the existence of the
warranty, the fact that the warranty was broken and that the breach of warranty was the proximate cause
of the loss sustained. [UCC] 2-314.…The retailer, Giant Food, Inc., contends that appellant failed to prove
that an implied warranty existed between himself and the retailer because he failed to prove that there
was a sale by the retailer to him or a contract of sale between the two. The retailer maintains that there
was no sale or contract of sale because at the time the bottles exploded Mr. Seigel had not yet paid for
them. We do not agree.
[UCC] 2-314(1) states in pertinent part:
Unless excluded or modified, a warranty that the goods shall be merchantable is implied in a
contract for their sale if the seller is a merchant with respect to goods of that
kind.

[1]

(emphasis added)

Thus, in order for the implied warranties of 2-314 to be applicable there must be a “contract for sale.” In
Maryland it has been recognized that neither a completed ‘sale’ nor a fully executed contract for sale is
required. It is enough that there be in existence an executory contract for sale.…
Here, the plaintiff has the burden of showing the existence of the warranty by establishing that at the time
the bottles exploded there was a contract for their sale existing between himself and the Giant. [Citation]
Mr. Titus, the manager of the Giant, testified that the retailer is a “self-service” store in which “the only
way a customer can buy anything is to select it himself and take it to the checkout counter.” He stated that
there are occasions when a customer may select an item in the store and then change his mind and put the
item back. There was no evidence to show that the retailer ever refused to sell an item to a customer once
it had been selected by him or that the retailer did not consider himself bound to sell an item to the
customer after the item had been selected. Finally, Mr. Titus said that an employee of Giant placed the
six-pack of Coca-Cola selected by Mr. Seigel on the shelf with the purchase price already stamped upon it.
Mr. Seigel testified that he picked up the six-pack with the intent to purchase it.
We think that there is sufficient evidence to show that the retailer’s act of placing the bottles upon the
shelf with the price stamped upon the six-pack in which they were contained manifested an intent to offer
them for sale, the terms of the offer being that it would pass title to the goods when Mr. Seigel presented
them at the check-out counter and paid the stated price in cash. We also think that the evidence is
sufficient to show that Mr. Seigel’s act of taking physical possession of the goods with the intent to
Saylor URL: http://www.saylor.org/books

Saylor.org
603

purchase them manifested an intent to accept the offer and a promise to take them to the checkout
counter and pay for them there.
[UCC] 2-206 provides in pertinent part:
(1) Unless otherwise unambiguously indicated by the language or circumstances
(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by
any medium reasonable in the circumstances.…
The Official Comment 1 to this section states:
Any reasonable manner of acceptance is intended to be regarded as available unless the offeror
has made quite clear that it will not be acceptable.
In our view the manner by which acceptance was to be accomplished in the transaction herein involved
was not indicated by either language or circumstances. The seller did not make it clear that acceptance
could not be accomplished by a promise rather than an act. Thus it is equally reasonable under the terms
of this specific offer that acceptance could be accomplished in any of three ways: 1) by the act of delivering
the goods to the check-out counter and paying for them; 2) by the promise to pay for the goods as
evidenced by their physical delivery to the check-out counter; and 3) by the promise to deliver the goods
to the check-out counter and to pay for them there as evidenced by taking physical possession of the goods
by their removal from the shelf.
The fact that customers, having once selected goods with the intent to purchase them, are permitted by
the seller to return them to the shelves does not preclude the possibility that a selection of the goods, as
evidenced by taking physical possession of them, could constitute a reasonable mode of acceptance.
Section 2-106(3) provides:
“Termination” occurs when either party pursuant to a power created by agreement or law puts
an end to the contract otherwise then for its breach. On “termination” all obligations which are
still executory on both sides are discharged but any right based on prior breach or performance
survives.
Here the evidence that the retailer permits the customer to “change his mind” indicates only an
agreement between the parties to permit the consumer to end his contract with the retailer irrespective of
a breach of the agreement by the retailer. It does not indicate that an agreement does not exist prior to the
exercise of this option by the consumer.…
Saylor URL: http://www.saylor.org/books

Saylor.org
604

Here Mr. Seigel testified that all of the circumstances surrounding his selection of the bottles were
normal; that the carton in which the bottles came was not defective; that in lifting the carton from the
shelf and moving it toward his basket the bottles neither touched nor were touched by anything other than
his hand; that they exploded almost instantaneously after he removed them from the shelf; and that as a
result of the explosion he fell injuring himself. It is obvious that Coca-Cola bottles which would break
under normal handling are not fit for the ordinary use for which they were intended and that the
relinquishment of physical control of such a defective bottle to a consumer constitutes a breach of
warranty. Thus the evidence was sufficient to show that when the bottles left the retailer’s control they did
not conform to the representations of the warranty of merchantability, and that this breach of the
warranty was the cause of the loss sustained.…
[Judgment in favor of Giant Foods is reversed and the case remanded for a new trial. Judgment in favor of
the bottler is affirmed because the plaintiff failed to prove that the bottles were defective when they were
delivered to the retailer.]

CASE QUESTIONS

1.

What warranty did the plaintiff complain was breached here?

2.

By displaying the soda pop, the store made an offer to its customers. How did the court say such offers
might be accepted?

3.

Why did the court get into the discussion about “termination” of the contract?

4.

What is the controlling rule of law applied in this case?

Strict Liability and Bystanders
Embs v. Pepsi-Cola Bottling Co. of Lexington, Kentucky, Inc.
528 S.W.2d 703 (Ky. 1975)
Jukowsky, J.
On the afternoon of July 25, 1970 plaintiff-appellant entered the self-service retail store operated by the
defendant-appellee, Stamper’s Cash Market, Inc., for the purpose of “buying soft drinks for the kids.” She
went to an upright soft drink cooler, removed five bottles and placed them in a carton. Unnoticed by her, a
carton of Seven-Up was sitting on the floor at the edge of the produce counter about one foot from where
Saylor URL: http://www.saylor.org/books

Saylor.org
605

she was standing. As she turned away from the cooler she heard an explosion that sounded “like a
shotgun.” When she looked down she saw a gash in her leg, pop on her leg, green pieces of a bottle on the
floor and the Seven-Up carton in the midst of the debris. She did not kick or otherwise come into contact
with the carton of Seven-Up prior to the explosion. Her son, who was with her, recognized the green
pieces of glass as part of a Seven-Up bottle.
She was immediately taken to the hospital by Mrs. Stamper, a managing agent of the store. Mrs. Stamper
told her that a Seven-Up bottle had exploded and that several bottles had exploded that week. Before
leaving the store Mrs. Stamper instructed one of her children to clean up the mess. Apparently, all of the
physical evidence went out with the trash. The location of the Seven-Up carton immediately before the
explosion was not a place where such items were ordinarily kept.…
When she rested her case, the defendants-appellees moved for a directed verdict in their favor. The trial
court granted the motion on the grounds that the doctrine of strict product liability in tort does not extend
beyond users and consumers and that the evidence was insufficient to permit an inference by a reasonably
prudent man that the bottle was defective or if it was, when it became so.
In [Citation] we adopted the view of strict product liability in tort expressed in Section 402 A of the
American Law Institute’s Restatement of Torts 2d.

402 A. Special Liability of Seller of Product for Physical Harm to User
or Consumer
(1) One who sells any product in a defective condition unreasonably dangerous to the user or to
his property is subject to liability for physical harm thereby caused to the ultimate user or
consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the
condition in which it was sold.
(2) The rule stated in Subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual
relation with the seller.

Saylor URL: http://www.saylor.org/books

Saylor.org
606

Comment f on that section makes it abundantly clear that this rule applies to any person engaged in the
business of supplying products for use or consumption, including any manufacturer of such a product and
any wholesale or retail dealer or distributor.
Comment c points out that on whatever theory, the justification for the rule has been said to be that the
seller, by marketing his product for use and consumption, has undertaken and assumed a special
responsibility toward any member of the consuming public who may be injured by it; that the public has
the right to and does expect that reputable sellers will stand behind their goods; that public policy
demands that the burden of accidental injuries caused by products intended for consumption be placed
upon those who market them, and be treated as a cost of production against which liability insurance can
be obtained; and that the consumer of such products is entitled to the maximum of protection at the
hands of someone, and the proper persons to afford it are those who market the products.
The caveat to the section provides that the Institute expresses no opinion as to whether the rule may not
apply to harm to persons other than users or consumers. Comment on caveat o states the Institute
expresses neither approval nor disapproval of expansion of the rule to permit recovery by casual
bystanders and others who may come in contact with the product, and admits there may be no essential
reason why such plaintiffs should not be brought within the scope of protection afforded, other than they
do not have the same reasons for expecting such protection as the consumer who buys a marketed
product, and that the social pressure which has been largely responsible for the development of the rule
has been a consumer’s pressure, and there is not the same demand for the protection of casual
strangers.…
The caveat articulates the essential point: Once strict liability is accepted, bystander recovery is fait
accompli.
Our expressed public policy will be furthered if we minimize the risk of personal injury and property
damage by charging the costs of injuries against the manufacturer who can procure liability insurance and
distribute its expense among the public as a cost of doing business; and since the risk of harm from
defective products exists for mere bystanders and passersby as well as for the purchaser or user, there is
no substantial reason for protecting one class of persons and not the other. The same policy requires us to
maximize protection for the injured third party and promote the public interest in discouraging the
marketing of products having defects that are a menace to the public by imposing strict liability upon
Saylor URL: http://www.saylor.org/books

Saylor.org
607

retailers and wholesalers in the distributive chain responsible for marketing the defective product which
injures the bystander. The imposition of strict liability places no unreasonable burden upon sellers
because they can adjust the cost of insurance protection among themselves in the course of their
continuing business relationship.
We must not shirk from extending the rule to the manufacturer for fear that the retailer or middleman
will be impaled on the sword of liability without regard to fault. Their liability was already established
under Section 402 A of the Restatement of Torts 2d. As a matter of public policy the retailer or
middleman as well as the manufacturer should be liable since the loss for injuries resulting from defective
products should be placed on those members of the marketing chain best able to pay the loss, who can
then distribute such risk among themselves by means of insurance and indemnity agreements.
[Citation]…
The result which we reach does not give the bystander a “free ride.” When products and consumers are
considered in the aggregate, bystanders, as a class, purchase most of the same products to which they are
exposed as bystanders. Thus, as a class, they indirectly subsidize the liability of the manufacturer,
middleman and retailer and in this sense do pay for the insurance policy tied to the product.…
For the sake of clarity we restate the extension of the rule. The protections of Section 402 A of the
Restatement of Torts 2d extend to bystanders whose injury from the defective product is reasonably
foreseeable.…
The judgment is reversed and the cause is remanded to the Clark Circuit Court for further proceedings
consistent herewith.
Stephenson, J. (dissenting):
I respectfully dissent from the majority opinion to the extent that it subjects the seller to liability. Every
rule of law in my mind should have a rational basis. I see none here.
Liability of the seller to the user, or consumer, is based upon warranty. Restatement, Second, Torts s
403A. To extend this liability to injuries suffered by a bystander is to depart from any reasonable basis
and impose liability by judicial fiat upon an otherwise innocent defendant. I do not believe that the
expression in the majority opinion which justifies this rule for the reason that the seller may procure
liability insurance protection is a valid legal basis for imposing liability without fault. I respectfully
dissent.
Saylor URL: http://www.saylor.org/books

Saylor.org
608

CASE QUESTIONS
1.

Why didn’t the plaintiff here use warranty as a theory of recovery, as Mr. Seigel did in the previous case?

2.

The court offers a rationale for the doctrine of strict products liability. What is it?

3.

Restatement, Section 402A, by its terms extends protection “to the ultimate user or consumer,” but Mrs.
Embs [plaintiff-appellant] was not that. What rationale did the court give for expanding the protection
here?

4.

Among the entities in the vertical distribution chain—manufacturer, wholesaler, retailer—who is liable
under this doctrine?

5.

What argument did Judge Stephenson have in dissent? Is it a good one?

6.

What is the controlling rule of law developed in this case?

Failure to Warn
Laaperi v. Sears, Roebuck & Co., Inc.
787 F.2d 726 C.A.1 (Mass. 1986)
Campbell, J.
In March 1976, plaintiff Albin Laaperi purchased a smoke detector from Sears. The detector,
manufactured by the Pittway Corporation, was designed to be powered by AC (electrical) current. Laaperi
installed the detector himself in one of the two upstairs bedrooms in his home.
Early in the morning of December 27, 1976, a fire broke out in the Laaperi home. The three boys in one of
the upstairs bedrooms were killed in the blaze. Laaperi’s 13-year-old daughter Janet, who was sleeping in
the other upstairs bedroom, received burns over 12 percent of her body and was hospitalized for three
weeks.

Saylor URL: http://www.saylor.org/books

Saylor.org
609

The uncontroverted testimony at trial was that the smoke detector did not sound an alarm on the night of
the fire. The cause of the fire was later found to be a short circuit in an electrical cord that was located in a
cedar closet in the boys’ bedroom. The Laaperi home had two separate electrical circuits in the upstairs
bedrooms: one which provided electricity to the outlets and one which powered the lighting fixtures. The
smoke detector had been connected to the outlet circuit, which was the circuit that shorted and cut off.
Because the circuit was shorted, the AC-operated smoke detector received no power on the night of the
fire. Therefore, although the detector itself was in no sense defective (indeed, after the fire the charred
detector was tested and found to be operable), no alarm sounded.
Laaperi brought this diversity action against defendants Sears and Pittway, asserting negligent design,
negligent manufacture, breach of warranty, and negligent failure to warn of inherent dangers. The parties
agreed that the applicable law is that of Massachusetts. Before the claims went to the jury, verdicts were
directed in favor of defendants on all theories of liability other than failure to warn.…
Laaperi’s claim under the failure to warn theory was that he was unaware of the danger that the very short
circuit which might ignite a fire in his home could, at the same time, incapacitate the smoke detector. He
contended that had he been warned of this danger, he would have purchased a battery-powered smoke
detector as a back-up or taken some other precaution, such as wiring the detector to a circuit of its own, in
order better to protect his family in the event of an electrical fire.
The jury returned verdicts in favor of Laaperi in all four actions on the failure to warn claim. The jury
assessed damages in the amount of $350,000 [$1,050,000, or about $3,400,000 in 2010 dollars] each of
the three actions brought on behalf of the deceased sons, and $750,000 [about $2,500,000 in 2010
dollars] in the action brought on behalf of Janet Laaperi. The defendants’ motions for directed verdict and
judgment notwithstanding the verdict were denied, and defendants appealed.
Defendants ask us to declare that the risk that an electrical fire could incapacitate an AC-powered smoke
detector is so obvious that the average consumer would not benefit from a warning. This is not a trivial
argument; in earlier—some might say sounder—days, we might have accepted it.… Our sense of the
current state of the tort law in Massachusetts and most other jurisdictions, however, leads us to conclude
that, today, the matter before us poses a jury question; that “obviousness” in a situation such as this would
be treated by the Massachusetts courts as presenting a question of fact, not of law. To be sure, it would be
obvious to anyone that an electrical outage would cause this smoke detector to fail. But the average
Saylor URL: http://www.saylor.org/books

Saylor.org
610

purchaser might not comprehend the specific danger that a fire-causing electrical problem can
simultaneously knock out the circuit into which a smoke detector is wired, causing the detector to fail at
the very moment it is needed. Thus, while the failure of a detector to function as the result of an electrical
malfunction due, say, to a broken power line or a neighborhood power outage would, we think, be obvious
as a matter of law, the failure that occurred here, being associated with the very risk—fire—for which the
device was purchased, was not, or so a jury could find.…
Finally, defendants contend that the award of $750,000 [$2.5 million in 2010 dollars] in damages to
Janet Laaperi was excessive, and should have been overturned by the district court.…
Janet Laaperi testified that on the night of the fire, she woke up and smelled smoke. She woke her friend
who was sleeping in her room, and they climbed out to the icy roof of the house. Her father grabbed her
from the roof and took her down a ladder. She was taken to the hospital. Although she was in “mild
distress,” she was found to be “alert, awake, [and] cooperative.” Her chest was clear. She was diagnosed as
having first and second degree burns of her right calf, both buttocks and heels, and her left lower back, or
approximately 12 percent of her total body area. She also suffered from a burn of her tracheobronchial
mucosa (i.e., the lining of her airway) due to smoke inhalation, and multiple superficial lacerations on her
right hand.
The jury undoubtedly, and understandably, felt a great deal of sympathy for a young girl who, at the age of
13, lost three brothers in a tragic fire. But by law the jury was only permitted to compensate her for those
damages associated with her own injuries. Her injuries included fright and pain at the time of and after
the fire, a three-week hospital stay, some minor discomfort for several weeks after discharge, and a
permanent scar on her lower back. Plaintiff has pointed to no cases, and we have discovered none, in
which such a large verdict was sustained for such relatively minor injuries, involving no continuing
disability.
The judgments in favor of Albin Laaperi in his capacity as administrator of the estates of his three sons are
affirmed. In the action on behalf of Janet Laaperi, the verdict of the jury is set aside, the judgment of the
district court vacated, and the cause remanded to that court for a new trial limited to the issue of
damages.

Saylor URL: http://www.saylor.org/books

CASE QUESTIONS

Saylor.org
611

1.

The “C.A. 1” under the title of the case means it is a US Court of Appeals case from the First Circuit in
Massachusetts. Why is this case in federal court?

2.

Why does the court talk about its “sense of the current state of tort law in Massachusetts” and how this
case “would be treated by the Massachusetts courts,” as if it were not in the state at all but somehow
outside?

3.

What rule of law is in play here as to the defendants’ liability?

4.

This is a tragic case—three boys died in a house fire. Speaking dispassionately—if not heartlessly—
though, did the fire actually cost Mr. Laaperi, or did he lose $3.4 million (in 2010 dollars) as the result of
his sons’ deaths? Does it make sense that he should become a millionaire as a result? Who ends up paying
this amount? (The lawyers’ fees probably took about half.)

5.

Is it likely that smoke-alarm manufactures and sellers changed the instructions as a result of this case?

[1] Uniform Commercial Code, Section 2-316.

17.7 Summary and Exercises
Summary

Products liability describes a type of claim—for injury caused by a defective product—and not a separate
theory of liability. In the typical case, three legal doctrines may be asserted: (1) warranty, (2) negligence,
and (3) strict liability.
If a seller asserts that a product will perform in a certain manner or has certain characteristics, he has
given an express warranty, and he will be held liable for damages if the warranty is breached—that is, if
the goods do not live up to the warranty. Not every conceivable claim is an express warranty; the courts
permit a certain degree of “puffing.”
An implied warranty is one created by law. Goods sold by a merchant-seller carry an implied warranty of
merchantability, meaning that they must possess certain characteristics, such as being of average quality
for the type described and being fit for the ordinary purposes for which they are intended.

Saylor URL: http://www.saylor.org/books

Saylor.org
612

An implied warranty of fitness for a particular purpose is created whenever a seller knows or has reason to
know that the buyer is relying on the seller’s knowledge and skill to select a product for the buyer’s
particular purposes.
Under UCC Article 2, the seller also warrants that he is conveying good title and that the goods are free of
any rightful claim by a third person.
UCC Article 2 permits sellers to exclude or disclaim warranties in whole or in part. Thus a seller may
exclude express warranties. He may also disclaim many implied warranties—for example, by noting that
the sale is “as is.” The Magnuson-Moss Act sets out certain types of information that must be included in
any written warranty. The act requires the manufacturer or seller to label the warranty as either “full” or
“limited” depending on what types of defects are covered and what the customer must do to obtain repair
or replacement. The act also abolishes “phantom warranties.”
Privity once stood as a bar to recovery in suits brought by those one or more steps removed in the
distribution chain from the party who breached a warranty. But the nearly universal trend in the state
courts has been to abolish privity as a defense.
Because various impediments stand in the way of warranty suits, courts have adopted a tort theory of
strict liability, under which a seller is liable for injuries resulting from the sale of any product in a
defective condition if it is unreasonably dangerous to the user or consumer. Typical issues in strict liability
cases are these: Is the defendant a seller engaged in the business of selling? Was the product sold in a
defective condition? Was it unreasonably dangerous, either on its face or because of a failure to warn? Did
the product reach the consumer in an unchanged condition? Strict liability applies regardless of how
careful the seller was and regardless of his lack of contractual relation with the consumer or user.
Manufacturers can also be held liable for negligence—most often for faulty design of products and
inadequate warnings about the hazards of using the product.
The products-liability revolution prompted many state legislatures to enact certain laws limiting to some
degree the manufacturer’s responsibility for defective products. These laws include statutes of repose and
provide a number of other defenses.

1.

EXERCISES

Ralph’s Hardware updated its accounting system and agreed to purchase a computer system from a
manufacturer, Bits and Bytes (BB). During contract negotiations, BB’s sales representative promised that

Saylor URL: http://www.saylor.org/books

Saylor.org
613

the system was “A-1” and “perfect.” However, the written contract, which the parties later signed,
disclaimed all warranties, express and implied. After installation the computer produced only random
numbers and letters, rather than the desired accounting information. Is BB liable for breaching an express
warranty? Why?
2.

Kate owned a small grocery store. One day John went to the store and purchased a can of chip dip that
was, unknown to Kate or John, adulterated. John became seriously ill after eating the dip and sued Kate
for damages on the grounds that she breached an implied warranty of merchantability. Is Kate liable?
Why?

3.

Carrie visited a neighborhood store to purchase some ham, which a salesperson cut by machine in the
store. The next day she made a ham sandwich. In eating the sandwich, Carrie bit into a piece of cartilage
in the ham. As a result, Carrie lost a tooth, had to undergo root canal treatments, and must now wear a
full-coverage crown to replace the tooth. Is the store liable for the damage? Why?

4.

Clarence, a business executive, decided to hold a garage sale. At the sale, his neighbor Betty mentioned to
Clarence that she was the catcher on her city-league baseball team and was having trouble catching
knuckleball pitches, which required a special catcher’s mitt. Clarence pulled an old mitt from a pile of
items that were on sale and said, “Here, try this.” Betty purchased the mitt but discovered during her next
game that it didn’t work. Has Clarence breached an express or implied warranty? Why?

5.

Sarah purchased several elegant picture frames to hang in her dorm room. She also purchased a package
of self-sticking hangers. Late one evening, while Sarah was studying business law in the library, the
hangers came loose and her frames came crashing to the floor. After Sarah returned to her room and
discovered the rubble, she examined the box in which the hangers were packaged and found the
following language: “There are no warranties except for the description on this package and specifically
there is NO IMPLIED WARRANTY OF MERCHANTABILITY.” Assuming the hangers are not of fair, average,
ordinary quality, would the hanger company be liable for breaching an implied warranty of
merchantability? Why?

6.

A thirteen-year-old boy received a Golfing Gizmo—a device for training novice golfers—as a gift from his
mother. The label on the shipping carton and the cover of the instruction booklet urged players to “drive
the ball with full power” and further stated: “COMPLETELY SAFE BALL WILL NOT HIT PLAYER.” But while
using the device, the boy was hit in the eye by the ball. Should lack of privity be a defense to the

Saylor URL: http://www.saylor.org/books

Saylor.org
614

manufacturer? The manufacturer argued that the Gizmo was a “completely safe” training device only
when the ball is hit squarely, and—the defendant argued—plaintiffs could not reasonably expect the
Gizmo to be “completely safe” under all circumstances, particularly those in which the player hits beneath
the ball. What legal argument is this, and is it valid?
7.

A bank repossessed a boat and sold it to Donald. During the negotiations with Donald, Donald stated that
he wanted to use the boat for charter service in Florida. The bank officers handling the sale made no
representations concerning the boat during negotiations. Donald later discovered that the boat was
defective and sued the bank for breach of warranty. Is the bank liable? Why?

8.

Tom Anderson, the produce manager at the Thriftway Market in Pasco, Washington, removed a box of
bananas from the top of a stack of produce. When he reached for a lug of radishes that had been under
the bananas, a six-inch spider—Heteropoda venatoria, commonly called a banana spider—leaped from
some wet burlap onto his left hand and bit him. Nine months later he died of heart failure. His wife
brought an action against Associated Grocers, parent company of Thriftway Market, on theories of (1)
strict products liability under Restatement, Section 402(a); (2) breach of the implied warranty of
merchantability; and (3) negligence. The trial court ruled against the plaintiff on all three theories. Was
that a correct ruling? Explain.

9.

A broken water pipe flooded a switchboard at RCA’s office. The flood tripped the switchboard circuit
breakers and deactivated the air-conditioning system. Three employees were assigned to fix it: an
electrical technician with twelve years on-the-job training, a licensed electrician, and an electrical
engineer with twenty years of experience who had studied power engineering in college. They switched
on one of the circuit breakers, although the engineer said he knew that one was supposed to test the
operation of a wet switchboard before putting it back into use. There was a “snap” and everyone ran
from the room up the stairs and a “big ball of fire” came after them up the stairs. The plaintiffs argued
that the manufacturer of the circuit breaker had been negligent in failing to give RCA adequate warnings
about the circuit breakers. How should the court rule, and on what theory should it rule?

10. Plaintiff’s business was to convert vans to RVs, and for this purpose it had used a 3M adhesive to laminate
carpeting to the van walls. This adhesive, however, failed to hold the fabric in place in hot weather, so
Plaintiff approached Northern Adhesive Co., a manufacturer of adhesives, to find a better one. Plaintiff
told Northern why it wanted the adhesive, and Northern—Defendant—sent several samples to Plaintiff to
Saylor URL: http://www.saylor.org/books

Saylor.org
615

experiment with. Northern told Plaintiff that one of the adhesives, Adhesive 7448, was “a match” for the
3M product that previously failed. Plaintiff tested the samples in a cool plant and determined that
Adhesive 7448 was better than the 3M product. Defendant had said nothing except that “what they
would ship would be like the sample. It would be the same chemistry.” Plaintiff used the adhesive during
the fall and winter; by spring complaints of delamination came in: Adhesive 7448 failed just as the 3M
product had. Over 500 vans had to be repaired. How should the court rule on Plaintiff’s claims of breach
of (1) express warranty, (2) implied warranty of merchantability, and (3) implied warranty of fitness for a
particular purpose?

1.
a.

SELF-TEST QUESTIONS

In a products-liability case
only tort theories are typically asserted
b.

both tort and contract theories are typically asserted

c.

strict liability is asserted only when negligence is not asserted

d.

breach of warranty is not asserted along with strict liability

An implied warranty of merchantability
a.

is created by an express warranty
b.

is created by law

c.

is impossible for a seller to disclaim

d.

can be disclaimed by a seller only if the disclaimer is in writing

A possible defense to breach of warranty is
a.

lack of privity
b.

absence of an express warranty

c.

disclaimer of implied warranties

d.

all of the above
Under the strict liability rule in Restatement, Section 402A, the seller is liable for all injuries
resulting from a product

a.

even though all possible care has been exercised
b.

regardless of the lack of a contract with the user

Saylor URL: http://www.saylor.org/books

Saylor.org
616

c.

in both of the above situations

d.

in none of the above situations
An individual selling her car could be liable

a.

for breaching the implied warranty of merchantability
b.

under the strict liability theory

c.

for breaching the implied warranty of fitness

d.

under two of the above

1.

b

2.

b

3.

d

4.

c

5.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
617

Chapter 18

Relationships between Principal and Agent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why agency is important, what an agent is, and the types of agents

2.

What an independent contractor is

3.

The duties owed by the agent to the principal

4.

The duties owed by the principal to the agent

18.1 Introduction to Agency and the Types of Agents
LEARNING OBJECTIVES

1.

Understand why agency law is important.

2.

Recognize the recurring legal issues in agency law.

3.

Know the types of agents.

4.

Understand how the agency relationship is created.

Introduction to Agency Law
Why Is Agency Law Important, and What Is an Agent?
An agent is a person who acts in the name of and on behalf of another, having been given and assumed
some degree of authority to do so. Most organized human activity—and virtually all commercial activity—
is carried on through agency. No corporation would be possible, even in theory, without such a concept.
We might say “General Motors is building cars in China,” for example, but we can’t shake hands with
General Motors. “The General,” as people say, exists and works through agents. Likewise, partnerships
and other business organizations rely extensively on agents to conduct their business. Indeed, it is not an
exaggeration to say that agency is the cornerstone of enterprise organization. In a partnership each

Saylor URL: http://www.saylor.org/books

Saylor.org
618

partner is a general agent, while under corporation law the officers and all employees are agents of the
corporation.
The existence of agents does not, however, require a whole new law of torts or contracts. A tort is no less
harmful when committed by an agent; a contract is no less binding when negotiated by an agent. What
does need to be taken into account, though, is the manner in which an agent acts on behalf of his principal
and toward a third party.

Recurring Issues in Agency Law
Several problematic fact scenarios recur in agency, and law has developed in response.

John Alden
Consider John Alden (1599–1687), one of the most famous agents in American literature. He is said to
have been the first person from the Mayflower to set foot on Plymouth Rock in 1620; he was a carpenter,
a cooper (barrel maker), and a diplomat. His agency task—of interest here—was celebrated in Henry
Wadsworth Longfellow’s “The Courtship of Miles Standish.” He was to woo Priscilla Mullins (d. 1680),
“the loveliest maiden of Plymouth,” on behalf of Captain Miles Standish, a valiant soldier who was too shy
to propose marriage. Standish turned to John Alden, his young and eloquent protégé, and beseeched
Alden to speak on his behalf, unaware that Alden himself was in love with Priscilla. Alden accepted his
captain’s assignment, despite the knowledge that he would thus lose Priscilla for himself, and sought out
the lady. But Alden was so tongue-tied that his vaunted eloquence fell short, turned Priscilla cold toward
the object of Alden’s mission, and eventually led her to turn the tables in one of the most famous lines in
American literature and poetry: “Why don’t you speak for yourself, John?” John eventually did: the two
were married in 1623 in Plymouth.

Recurring Issues in Agency
Let’s analyze this sequence of events in legal terms—recognizing, of course, that this example is an
analogy and that the law, even today, would not impose consequences on Alden for his failure to carry out
Captain Standish’s wishes. Alden was the captain’s agent: he was specifically authorized to speak in his
name in a manner agreed on, toward a specified end, and he accepted the assignment in consideration of
the captain’s friendship. He had, however, a conflict of interest. He attempted to carry out the assignment,
but he did not perform according to expectations. Eventually, he wound up with the prize himself. Here
are some questions to consider, the same questions that will recur throughout the discussion of agency:
Saylor URL: http://www.saylor.org/books

Saylor.org
619

•

How extensive was John’s authority? Could he have made promises to Priscilla on the captain’s
behalf—for example, that Standish would have built her a fine house?

•

Could he, if he committed a tort, have imposed liability on his principal? Suppose, for example, that
he had ridden at breakneck speed to reach Priscilla’s side and while en route ran into and injured a
pedestrian on the road. Could the pedestrian have sued Standish?

•

Suppose Alden had injured himself on the journey. Would Standish be liable to Alden?

•

Is Alden liable to Standish for stealing the heart of Priscilla—that is, for taking the “profits” of the
enterprise for himself?

As these questions suggest, agency law often involves three parties—the principal, the agent, and a third
party. It therefore deals with three different relationships: between principal and agent, between principal
and third party, and between agent and third party. These relationships can be summed up in a simple
diagram (see Figure 18.1 "Agency Relationships").
Figure 18.1 Agency Relationships

In this chapter, we will consider the principal-agent side of the triangle. In the next chapter we will turn to
relationships involving third parties.

Types of Agents
There are five types of agents.

General Agent

Saylor URL: http://www.saylor.org/books

Saylor.org
620

The general agent possesses the authority to carry out a broad range of transactions in the name and on
behalf of the principal. The general agent may be the manager of a business or may have a more limited
but nevertheless ongoing role—for example, as a purchasing agent or as a life insurance agent authorized
to sign up customers for the home office. In either case, the general agent has authority to alter the
principal’s legal relationships with third parties. One who is designated a general agent has the authority
to act in any way required by the principal’s business. To restrict the general agent’s authority, the
principal must spell out the limitations explicitly, and even so the principal may be liable for any of the
agent’s acts in excess of his authority.
Normally, the general agent is a business agent, but there are circumstances under which an individual
may appoint a general agent for personal purposes. One common form of a personal general agent is the
person who holds another’s power of attorney. This is a delegation of authority to another to act in his
stead; it can be accomplished by executing a simple form, such as the one shown in Figure 18.2 "General
Power of Attorney". Ordinarily, the power of attorney is used for a special purpose—for example, to sell
real estate or securities in the absence of the owner. But a person facing a lengthy operation and
recuperation in a hospital might give a general power of attorney to a trusted family member or friend.
Figure 18.2 General Power of Attorney

Saylor URL: http://www.saylor.org/books

Saylor.org
621

Special Agent
The special agent is one who has authority to act only in a specifically designated instance or in a
specifically designated set of transactions. For example, a real estate broker is usually a special agent hired
to find a buyer for the principal’s land. Suppose Sam, the seller, appoints an agent Alberta to find a buyer
for his property. Alberta’s commission depends on the selling price, which, Sam states in a letter to her,
“in any event may be no less than $150,000.” If Alberta locates a buyer, Bob, who agrees to purchase the
property for $160,000, her signature on the contract of sale will not bind Sam. As a special agent, Alberta
had authority only to find a buyer; she had no authority to sign the contract.

Agency Coupled with an Interest
An agent whose reimbursement depends on his continuing to have the authority to act as an agent is said
to have an agency coupled with an interest if he has a property interest in the business. A literary or
author’s agent, for example, customarily agrees to sell a literary work to a publisher in return for a
percentage of all monies the author earns from the sale of the work. The literary agent also acts as a
collection agent to ensure that his commission will be paid. By agreeing with the principal that the agency
is coupled with an interest, the agent can prevent his own rights in a particular literary work from being
terminated to his detriment.

Subagent
To carry out her duties, an agent will often need to appoint her own agents. These appointments may or
may not be authorized by the principal. An insurance company, for example, might name a general agent
to open offices in cities throughout a certain state. The agent will necessarily conduct her business
through agents of her own choosing. These agents are subagents of the principal if the general agent had
the express or implied authority of the principal to hire them. For legal purposes, they are agents of both
the principal and the principal’s general agent, and both are liable for the subagent’s conduct although
normally the general agent agrees to be primarily liable (see Figure 18.3 "Subagent").
Figure 18.3 Subagent

Saylor URL: http://www.saylor.org/books

Saylor.org
622

Servant
The final category of agent is the servant. Until the early nineteenth century, any employee whose work
duties were subject to an employer’s control was called a servant; we would not use that term so broadly
in modern English. The Restatement (Second) of Agency, Section 2, defines a servant as “an agent
employed by a master [employer] to perform service in his affairs whose physical conduct in the
performance of the service is controlled or is subject to the right to control by the master.”

Independent Contractor
Not every contract for services necessarily creates a master-servant relationship. There is an important
distinction made between the status of a servant and that of an independent contractor. According to the
Restatement (Second) of Agency, Section 2, “an independent contractor is a person who contracts with
another to do something for him but who is not controlled by the other nor subject to the other’s right to
control with respect to his physical conduct in the performance of the undertaking.” As the name implies,
the independent contractor is legally autonomous. A plumber salaried to a building contractor is an
employee and agent of the contractor. But a plumber who hires himself out to repair pipes in people’s
homes is an independent contractor. If you hire a lawyer to settle a dispute, that person is not your
employee or your servant; she is an independent contractor. The terms “agent” and “independent
contractor” are not necessarily mutually exclusive. In fact, by definition, “… an independent contractor is
an agent in the broad sense of the term in undertaking, at the request of another, to do something for the
other. As a general rule the line of demarcation between an independent contractor and a servant is not
clearly drawn.”

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
623

This distinction between agent and independent contractor has important legal consequences for
taxation, workers’ compensation, and liability insurance. For example, employers are required to withhold
income taxes from their employees’ paychecks. But payment to an independent contractor, such as the
plumber for hire, does not require such withholding. Deciding who is an independent contractor is not
always easy; there is no single factor or mechanical answer. In Robinson v. New York Commodities Corp.,
an injured salesman sought workers’ compensation benefits, claiming to be an employee of the New York
Commodities Corporation.

[2]

But the state workmen’s compensation board ruled against him, citing a

variety of factors. The claimant sold canned meats, making rounds in his car from his home. The company
did not establish hours for him, did not control his movements in any way, and did not reimburse him for
mileage or any other expenses or withhold taxes from its straight commission payments to him. He
reported his taxes on a form for the self-employed and hired an accountant to prepare it for him. The
court agreed with the compensation board that these facts established the salesman’s status as an
independent contractor.
The factual situation in each case determines whether a worker is an employee or an independent
contractor. Neither the company nor the worker can establish the worker’s status by agreement. As the
North Dakota Workmen’s Compensation Bureau put it in a bulletin to real estate brokers, “It has come to
the Bureau’s attention that many employers are requiring that those who work for them sign ‘independent
contractor’ forms so that the employer does not have to pay workmen’s compensation premiums for his
employees. Such forms are meaningless if the worker is in fact an employee.” Vizcaino v. Microsoft
Corporation, discussed in Section 18.3.2 "Employee versus Independent Contractor", examines the
distinction.
In addition to determining a worker’s status for tax and compensation insurance purposes, it is
sometimes critical for decisions involving personal liability insurance policies, which usually exclude from
coverage accidents involving employees of the insureds. General Accident Fire & Life Assurance Corp v.
Pro Golf Association

[3]

involved such a situation. The insurance policy in question covered members of

the Professional Golfers Association. Gerald Hall, a golf pro employed by the local park department, was
afforded coverage under the policy, which excluded “bodily injury to any employee of the insured arising
out of and in the course of his employment by the insured.” That is, no employee of Hall’s would be
covered (rather, any such person would have coverage under workers’ compensation statutes). Bradley
Saylor URL: http://www.saylor.org/books

Saylor.org
624

Martin, age thirteen, was at the golf course for junior league play. At Hall’s request, he agreed to retrieve
or “shag” golf balls to be hit during a lesson Hall was giving; he was—as Hall put it—to be compensated
“either through golf instructions or money or hotdogs or whatever.” During the course of the lesson, a golf
ball hit by Hall hit young Martin in the eye. If Martin was an employee, the insurance company would be
liable; if he was not an employee, the insurance company would not liable. The trial court determined he
was not an employee. The evidence showed: sometimes the boys who “shagged” balls got paid, got golfing
instructions, or got food, so the question of compensation was ambiguous. Martin was not directed in how
to perform (the admittedly simple) task of retrieving golf balls, no control was exercised over him, and no
equipment was required other than a bag to collect the balls: “We believe the evidence is susceptible of
different inferences.…We cannot say that the decision of the trial court is against the manifest weight of
the evidence.”

Creation of the Agency Relationship
The agency relationship can be created in two ways: by agreement (expressly) or by operation of law
(constructively or impliedly).

Agency Created by Agreement
Most agencies are created by contract. Thus the general rules of contract law covered in Chapter 8
"Introduction to Contract Law" through Chapter 16 "Remedies" govern the law of agency. But agencies
can also be created without contract, by agreement. Therefore, three contract principles are especially
important: the first is the requirement for consideration, the second for a writing, and the third concerns
contractual capacity.

Consideration
Agencies created by consent—agreement—are not necessarily contractual. It is not uncommon for one
person to act as an agent for another without consideration. For example, Abe asks Byron to run some
errands for him: to buy some lumber on his account at the local lumberyard. Such a
gratuitous agency gives rise to no different results than the more common contractual agency.

Formalities

Saylor URL: http://www.saylor.org/books

Saylor.org
625

Most oral agency contracts are legally binding; the law does not require that they be reduced to writing. In
practice, many agency contracts are written to avoid problems of proof. And there are situations where an
agency contract must be in writing: (1) if the agreed-on purpose of the agency cannot be fulfilled within
one year or if the agency relationship is to last more than one year; (2) in many states, an agreement to
pay a commission to a real estate broker; (3) in many states, authority given to an agent to sell real estate;
and (4) in several states, contracts between companies and sales representatives.
Even when the agency contract is not required to be in writing, contracts that agents make with third
parties often must be in writing. Thus Section 2-201 of the Uniform Commercial Code specifically requires
contracts for the sale of goods for the price of five hundred dollars or more to be in writing and “signed by
the party against whom enforcement is sought or by his authorized agent.”

Capacity
A contract is void or voidable when one of the parties lacks capacity to make one. If both principal and
agent lack capacity—for example, a minor appoints another minor to negotiate or sign an agreement—
there can be no question of the contract’s voidability. But suppose only one or the other lacks capacity.
Generally, the law focuses on the principal. If the principal is a minor or otherwise lacks capacity, the
contract can be avoided even if the agent is fully competent. There are, however, a few situations in which
the capacity of the agent is important. Thus a mentally incompetent agent cannot bind a principal.

Agency Created by Operation of Law
Most agencies are made by contract, but agency also may arise impliedly or apparently.

Implied Agency
In areas of social need, courts have declared an agency to exist in the absence of an agreement. The agency
relationship then is said to have been implied “by operation of law.” Children in most states may purchase
necessary items—food or medical services—on the parent’s account. Long-standing social policy deems it
desirable for the head of a family to support his dependents, and the courts will put the expense on the
family head in order to provide for the dependents’ welfare. The courts achieve this result by supposing
the dependent to be the family head’s agent, thus allowing creditors to sue the family head for the debt.
Implied agencies also arise where one person behaves as an agent would and the “principal,” knowing that
the “agent” is behaving so, acquiesces, allowing the person to hold himself out as an agent. Such are the

Saylor URL: http://www.saylor.org/books

Saylor.org
626

basic facts in Weingart v. Directoire Restaurant, Inc. in Section 18.3.1 "Creation of Agency: Liability of
Parent for Contracts Made by “Agent” Child".

Apparent Agency
Suppose Arthur is Paul’s agent, employed through October 31. On November 1, Arthur buys materials at
Lumber Yard—as he has been doing since early spring—and charges them to Paul’s account. Lumber Yard,
not knowing that Arthur’s employment terminated the day before, bills Paul. Will Paul have to pay? Yes,
because the termination of the agency was not communicated to Lumber Yard. It appeared that Arthur
was an authorized agent. This issue is discussed further in Chapter 19 "Liability of Principal and Agent;
Termination of Agency".

KEY TAKEAWAY
An agent is one who acts on behalf of another. Many transactions are conducted by agents so acting. All
corporate transactions, including those involving governmental organizations, are so conducted because
corporations cannot themselves actually act; they are legal fictions. Agencies may be created expressly,
impliedly, or apparently. Recurring issues in agency law include whether the “agent” really is such, the
scope of the agent’s authority, and the duties among the parties. The five types of agents include: general
agent, special agent, subagent, agency coupled with an interest, and servant (or employee). The
independent contractor is not an employee; her activities are not specifically controlled by her client, and
the client is not liable for payroll taxes, Social Security, and the like. But it is not uncommon for an
employer to claim workers are independent contractors when in fact they are employees, and the cases
are often hard-fought on the facts.

EXERCISES

1.

Why is agency law especially important in the business and government context?

2.

What are the five types of agents?

3.

What distinguishes an employee from an independent contractor?

4.

Why do employers frequently try to pass off employees as independent contractors?
5.

[1] 1. Flick v. Crouch, 434 P.2d 256, 260 (OK, 1967).

6.

[2] Robinson v. New York Commodities Corp., 396 N.Y.S.2d 725, App. Div. (1977).

Saylor URL: http://www.saylor.org/books

Saylor.org
627

7.

[3] General Accident Fire & Life Assurance Corp v. Pro Golf Association, 352 N.E.2d 441 (Ill. App. 1976).

18.2 Duties between Agent and Principal

LEARNING OBJECTIVES

1.

Understand that the agent owes the principal two types of duties: a special duty—the fiduciary duty—and
other general duties as recognized in agency law.

2.

Recognize that the principal owes the agent duties: contract, tort, and workers’ compensation.

Agent’s Duty to Principal
The agent owes the principal duties in two categories: the fiduciary duty and a set of general duties
imposed by agency law. But these general duties are not unique to agency law; they are duties owed by any
employee to the employer.

Fiduciary Duty
In a nonagency contractual situation, the parties’ responsibilities terminate at the border of the contract.
There is no relationship beyond the agreement. This literalist approach is justified by the more general
principle that we each should be free to act unless we commit ourselves to a particular course.
But the agency relationship is more than a contractual one, and the agent’s responsibilities go beyond the
border of the contract. Agency imposes a higher duty than simply to abide by the contract terms. It
imposes a fiduciary duty. The law infiltrates the contract creating the agency relationship and reverses the
general principle that the parties are free to act in the absence of agreement. As a fiduciary of the
principal, the agent stands in a position of special trust. His responsibility is to subordinate his selfinterest to that of his principal. The fiduciary responsibility is imposed by law. The absence of any clause
in the contract detailing the agent’s fiduciary duty does not relieve him of it. The duty contains several
aspects.

Duty to Avoid Self-Dealing

Saylor URL: http://www.saylor.org/books

Saylor.org
628

A fiduciary may not lawfully profit from a conflict between his personal interest in a transaction and his
principal’s interest in that same transaction. A broker hired as a purchasing agent, for instance, may not
sell to his principal through a company in which he or his family has a financial interest. The penalty for
breach of fiduciary duty is loss of compensation and profit and possible damages for breach of trust.

Duty to Preserve Confidential Information
To further his objectives, a principal will usually need to reveal a number of secrets to his agent—how
much he is willing to sell or pay for property, marketing strategies, and the like. Such information could
easily be turned to the disadvantage of the principal if the agent were to compete with the principal or
were to sell the information to those who do. The law therefore prohibits an agent from using for his own
purposes or in ways that would injure the interests of the principal, information confidentially given or
acquired. This prohibition extends to information gleaned from the principal though unrelated to the
agent’s assignment: “[A]n agent who is told by the principal of his plans, or who secretly examines books
or memoranda of the employer, is not privileged to use such information at his principal’s
expense.”

[1]

Nor may the agent use confidential information after resigning his agency. Though he is free,

in the absence of contract, to compete with his former principal, he may not use information learned in
the course of his agency, such as trade secrets and customer lists. Section 18.3.3 "Breach of Fiduciary
Duty", Bacon v. Volvo Service Center, Inc., deals with an agent’s breach of the duty of confidentiality.

Other Duties
In addition to fiduciary responsibility (and whatever special duties may be contained in the specific
contract) the law of agency imposes other duties on an agent. These duties are not necessarily unique to
agents: a nonfiduciary employee could also be bound to these duties on the right facts.

Duty of Skill and Care
An agent is usually taken on because he has special knowledge or skills that the principal wishes to tap.
The agent is under a legal duty to perform his work with the care and skill that is “standard in the locality
for the kind of work which he is employed to perform” and to exercise any special skills, if these are
greater or more refined than those prevalent among those normally employed in the community. In short,
the agent may not lawfully do a sloppy job.

[2]

Duty of Good Conduct

Saylor URL: http://www.saylor.org/books

Saylor.org
629

In the absence of an agreement, a principal may not ordinarily dictate how an agent must live his private
life. An overly fastidious florist may not instruct her truck driver to steer clear of the local bar on his way
home from delivering flowers at the end of the day. But there are some jobs on which the personal habits
of the agent may have an effect. The agent is not at liberty to act with impropriety or notoriety, so as to
bring disrepute on the business in which the principal is engaged. A lecturer at an antialcohol clinic may
be directed to refrain from frequenting bars. A bank cashier who becomes known as a gambler may be
fired.

Duty to Keep and Render Accounts
The agent must keep accurate financial records, take receipts, and otherwise act in conformity to standard
business practices.

Duty to Act Only as Authorized
This duty states a truism but is one for which there are limits. A principal’s wishes may have been stated
ambiguously or may be broad enough to confer discretion on the agent. As long as the agent acts
reasonably under the circumstances, he will not be liable for damages later if the principal ultimately
repudiates what the agent has done: “Only conduct which is contrary to the principal’s manifestations to
him, interpreted in light of what he has reason to know at the time when he acts,…subjects the agent to
liability to the principal.”

[3]

Duty Not to Attempt the Impossible or Impracticable
The principal says to the agent, “Keep working until the job is done.” The agent is not obligated to go
without food or sleep because the principal misapprehended how long it would take to complete the job.
Nor should the agent continue to expend the principal’s funds in a quixotic attempt to gain business, sign
up customers, or produce inventory when it is reasonably clear that such efforts would be in vain.

Duty to Obey
As a general rule, the agent must obey reasonable directions concerning the manner of performance.
What is reasonable depends on the customs of the industry or trade, prior dealings between agent and
principal, and the nature of the agreement creating the agency. A principal may prescribe uniforms for
various classes of employees, for instance, and a manufacturing company may tell its sales force what
sales pitch to use on customers. On the other hand, certain tasks entrusted to agents are not subject to the
principal’s control; for example, a lawyer may refuse to permit a client to dictate courtroom tactics.
Saylor URL: http://www.saylor.org/books

Saylor.org
630

Duty to Give Information
Because the principal cannot be every place at once—that is why agents are hired, after all—much that is
vital to the principal’s business first comes to the attention of agents. If the agent has actual notice or
reason to know of information that is relevant to matters entrusted to him, he has a duty to inform the
principal. This duty is especially critical because information in the hands of an agent is, under most
circumstances, imputed to the principal, whose legal liabilities to third persons may hinge on receiving
information in timely fashion. Service of process, for example, requires a defendant to answer within a
certain number of days; an agent’s failure to communicate to the principal that a summons has been
served may bar the principal’s right to defend a lawsuit. The imputation to the principal of knowledge
possessed by the agent is strict: even where the agent is acting adversely to the principal’s interests—for
example, by trying to defraud his employer—a third party may still rely on notification to the agent, unless
the third party knows the agent is acting adversely.

“Shop Rights” Doctrine
In Grip Nut Co. v. Sharp, Sharp made a deal with Grip Nut Company that in return for a salary and
bonuses as company president, he would assign to the company any inventions he made.

[4]

When the five-

year employment contract expired, Sharp continued to serve as chief executive officer, but no new
contract was negotiated concerning either pay or rights to inventions. During the next ten years, Sharp
invented a number of new products and developed new machinery to manufacture them; patent rights
went to the company. However, he made one invention with two other employees and they assigned the
patent to him. A third employee invented a safety device and also assigned the patent to Sharp. At one
time, Sharp’s son invented a leakproof bolt and a process to manufacture it; these, too, were assigned to
Sharp. These inventions were developed in the company’s plants at its expense.
When Sharp died, his family claimed the rights to the inventions on which Sharp held assignments and
sued the company, which used the inventions, for patent infringement. The family reasoned that after the
expiration of the employment contract, Sharp was employed only in a managerial capacity, not as an
inventor. The court disagreed and invoked the shop rights doctrine, under which an invention “developed
and perfected in [a company’s] plant with its time, materials, and appliances, and wholly at its expense”
may be used by the company without payment of royalties: “Because the servant uses his master’s time,
facilities and materials to attain a concrete result, the employer is entitled to use that which embodies his
Saylor URL: http://www.saylor.org/books

Saylor.org
631

own property and to duplicate it as often as he may find occasion to employ similar appliances in his
business.” The company would have been given complete ownership of the patents had there been an
express or implied (e.g., the employee is hired to make inventions) contract to this effect between Sharp
and the company.

Principal’s Duty to Agent
In this category, we may note that the principal owes the agent duties in contract, tort, and—statutorily—
workers’ compensation law.

Contract Duties
The fiduciary relationship of agent to principal does not run in reverse—that is, the principal is not the
agent’s fiduciary. Nevertheless, the principal has a number of contractually related obligations toward his
agent.

General Contract Duties
These duties are analogues of many of the agent’s duties that we have just examined. In brief, a principal
has a duty “to refrain from unreasonably interfering with [an agent’s] work.”

[5]

The principal is allowed,

however, to compete with the agent unless the agreement specifically prohibits it. The principal has a duty
to inform his agent of risks of physical harm or pecuniary loss that inhere in the agent’s performance of
assigned tasks. Failure to warn an agent that travel in a particular neighborhood required by the job may
be dangerous (a fact unknown to the agent but known to the principal) could under common law subject
the principal to a suit for damages if the agent is injured while in the neighborhood performing her job. A
principal is obliged to render accounts of monies due to agents; a principal’s obligation to do so depends
on a variety of factors, including the degree of independence of the agent, the method of compensation,
and the customs of the particular business. An agent’s reputation is no less valuable than a principal’s,
and so an agent is under no obligation to continue working for one who sullies it.

Employment at Will
Under the traditional “employment-at-will” doctrine, an employee who is not hired for a specific period
can be fired at any time, for any reason (except bad reasons: an employee cannot be fired, for example, for

Saylor URL: http://www.saylor.org/books

Saylor.org
632

reporting that his employer’s paper mill is illegally polluting groundwater). This doctrine, which has been
much criticized, is discussed in Chapter 32 "International Law".

Duty to Indemnify
Agents commonly spend money pursuing the principal’s business. Unless the agreement explicitly
provides otherwise, the principal has a duty to indemnify or reimburse the agent. A familiar form of
indemnity is the employee expense account.

Tort and Workers’ Compensation Duties
The employer owes the employee—any employee, not just agents—certain statutorily imposed tort and
workers’ compensation duties.

Background to Workers’ Compensation
Andy, who works in a dynamite factory, negligently stores dynamite in the wrong shed. Andy warns his
fellow employee Bill that he has done so. Bill lights up a cigarette near the shed anyway, a spark lands on
the ground, the dynamite explodes, and Bill is injured. May Bill sue his employer to recover damages? At
common law, the answer would be no—three times no. First, the “fellow-servant” rule would bar recovery
because the employer was held not to be responsible for torts committed by one employee against
another. Second, Bill’s failure to heed Andy’s warning and his decision to smoke near the dynamite
amounted to contributory negligence. Hence even if the dynamite had been negligently stored by the
employer rather than by a fellow employee, the claim would have been dismissed. Third, the courts might
have held that Bill had “assumed the risk”: since he was aware of the dangers, it would not be fair to
saddle the employer with the burden of Bill’s actions.
The three common-law rules just mentioned ignited intense public fury by the turn of the twentieth
century. In large numbers of cases, workers who were mutilated or killed on the job found themselves and
their families without recompense. Union pressure and grass roots lobbying led to
workers’ compensation acts—statutory enactments that dramatically overhauled the law of torts as it
affected employees.

The System in General
Workers’ compensation is a no-fault system. The employee gives up the right to sue the employer (and, in
some states, other employees) and receives in exchange predetermined compensation for a job-related
injury, regardless of who caused it. This trade-off was felt to be equitable to employer and employee: the
Saylor URL: http://www.saylor.org/books

Saylor.org
633

employee loses the right to seek damages for pain and suffering—which can be a sizable portion of any
jury award—but in return he can avoid the time-consuming and uncertain judicial process and assure
himself that his medical costs and a portion of his salary will be paid—and paid promptly. The employer
must pay for all injuries, even those for which he is blameless, but in return he avoids the risk of losing a
big lawsuit, can calculate his costs actuarially, and can spread the risks through insurance.
Most workers’ compensation acts provide 100 percent of the cost of a worker’s hospitalization and
medical care necessary to cure the injury and relieve him from its effects. They also provide for payment
of lost wages and death benefits. Even an employee who is able to work may be eligible to receive
compensation for specific injuries. Part of the table of benefits for specific injuries under the Kansas
statute is shown in Note 18.16 "Kansas Workers’ Compensation Benefits for Specific Injuries".

Kansas Workers’ Compensation Benefits for Specific Injuries
Article 5.—Workers’ Compensation
44-510d. Compensation for certain permanent partial disabilities; schedule. If there is an award of
permanent disability as a result of the injury there shall be a presumption that disability existed
immediately after the injury and compensation is to be paid for not to exceed the number of weeks
allowed in the following schedule:
(1) For loss of a thumb, 60 weeks.
(2) For the loss of a first finger, commonly called the index finger, 37 weeks.
(3) For the loss of a second finger, 30 weeks.
(4) For the loss of a third finger, 20 weeks.
(5) For the loss of a fourth finger, commonly called the little finger, 15 weeks.
(6) Loss of the first phalange of the thumb or of any finger shall be considered to be equal to the loss of
1/2 of such thumb or finger, and the compensation shall be 1/2 of the amount specified above. The loss of
the first phalange and any part of the second phalange of any finger, which includes the loss of any part of
the bone of such second phalange, shall be considered to be equal to the loss of 2/3 of such finger and the
compensation shall be 2/3 of the amount specified above. The loss of the first phalange and any part of
the second phalange of a thumb which includes the loss of any part of the bone of such second phalange,
shall be considered to be equal to the loss of the entire thumb. The loss of the first and second phalanges

Saylor URL: http://www.saylor.org/books

Saylor.org
634

and any part of the third proximal phalange of any finger, shall be considered as the loss of the entire
finger. Amputation through the joint shall be considered a loss to the next higher schedule.
(7) For the loss of a great toe, 30 weeks.
(8) For the loss of any toe other than the great toe, 10 weeks.
(9) The loss of the first phalange of any toe shall be considered to be equal to the loss of 1/2 of such toe
and the compensation shall be 1/2 of the amount above specified.
(10) The loss of more than one phalange of a toe shall be considered to be equal to the loss of the entire
toe.
(11) For the loss of a hand, 150 weeks.
(12) For the loss of a forearm, 200 weeks.
(13) For the loss of an arm, excluding the shoulder joint, shoulder girdle, shoulder musculature or any
other shoulder structures, 210 weeks, and for the loss of an arm, including the shoulder joint, shoulder
girdle, shoulder musculature or any other shoulder structures, 225 weeks.
(14) For the loss of a foot, 125 weeks.
(15) For the loss of a lower leg, 190 weeks.
(16) For the loss of a leg, 200 weeks.
(17) For the loss of an eye, or the complete loss of the sight thereof, 120 weeks.
Source:http://www.kslegislature.org/li/statute/044_000_0000_chapter/044_005_0000_article/044_
005_0010d_section/044_005_0010d_k/.
The injured worker is typically entitled to two-thirds his or her average pay, not to exceed some specified
maximum, for two hundred weeks. If the loss is partial (like partial loss of sight), the recovery is decreased
by the percentage still usable.

Coverage
Although workers’ compensation laws are on the books of every state, in two states—New Jersey and
Texas—they are not compulsory. In those states the employer may decline to participate, in which event
the employee must seek redress in court. But in those states permitting an employer election, the old
common-law defenses (fellow-servant rule, contributory negligence, and assumption of risk) have been
statutorily eliminated, greatly enhancing an employee’s chances of winning a suit. The incentive is
therefore strong for employers to elect workers’ compensation coverage.
Saylor URL: http://www.saylor.org/books

Saylor.org
635

Those frequently excluded are farm and domestic laborers and public employees; public employees,
federal workers, and railroad and shipboard workers are covered under different but similar laws. The
trend has been to include more and more classes of workers. Approximately half the states now provide
coverage for household workers, although the threshold of coverage varies widely from state to state.
Some use an earnings test; other states impose an hours threshold. People who fall within the domestic
category include maids, baby-sitters, gardeners, and handymen but generally not plumbers, electricians,
and other independent contractors.

Paying for Workers’ Compensation
There are three general methods by which employers may comply with workers’ compensation laws. First,
they may purchase employer’s liability and workers’ compensation policies through private commercial
insurance companies. These policies consist of two major provisions: payment by the insurer of all claims
filed under workers’ compensation and related laws (such as occupational disease benefits) and coverage
of the costs of defending any suits filed against the employer, including any judgments awarded. Since
workers’ compensation statutes cut off the employee’s right to sue, how can such a lawsuit be filed? The
answer is that there are certain exceptions to the ban: for instance, a worker may sue if the employer
deliberately injures an employee.
The second method of compliance with workers’ compensation laws is to insure through a state fund
established for the purpose. The third method is to self-insure. The laws specify conditions under which
companies may resort to self-insurance, and generally only the largest corporations qualify to do so. In
short, workers’ compensation systems create a tax on employers with which they are required (again, in
most states) to buy insurance. The amount the employer has to pay for the insurance depends on the
number and seriousness of claims made—how dangerous the work is. For example, Washington State’s
2011 proposed hourly rates for employers to purchase insurance include these items: for egg and poultry
farms, $1.16 per hour; shake and shingle mills, $18.06 per hour; asphalt paving, $2.87 per hour; lawn care
maintenance, $1.22 per hour; plastic products manufacturing, $0.87 per hour; freight handling, $1.81 per
hour; supermarkets, $0.76; restaurants, $0.43; entertainers and dancers, $7.06; colleges and universities,
$0.31.

[6]

Recurring Legal Issues

Saylor URL: http://www.saylor.org/books

Saylor.org
636

There are a number of legal issues that recur in workers’ compensation cases. The problem is, from the
employer’s point of view, that the cost of buying insurance is tied to the number of claims made. The
employer therefore has reason to assert the injured employee is not eligible for compensation. Recurring
legal issues include the following:
•

Is the injury work related? As a general rule, on-the-job injuries are covered no matter what their
relationship to the employee’s specific duties. Although injuries resulting from drunkenness or
fighting are not generally covered, there are circumstances under which they will be, as Section 18.3.2
"Employee versus Independent Contractor" shows.

•

Is the injured person an employee? Courts are apt to be liberal in construing statutes to include those
who might not seem to be employed. InBetts v. Ann Arbor Public Schools, a University of Michigan
student majoring in physical education was a student teacher in a junior high school.

[7]

During a four-

month period, he taught two physical education courses. On the last day of his student teaching, he
walked into the locker room and thirty of his students grabbed him and tossed him into the swimming
pool. This was traditional, but he “didn’t feel like going in that morning” and put up a struggle that
ended with a whistle on an elastic band hitting him in the eye, which he subsequently lost as a result
of the injury. He filed a workers’ compensation claim. The school board argued that he could not be
classified as an employee because he received no pay. Since he was injured by students—not
considered agents of the school—he would probably have been unsuccessful in filing a tort suit; hence
the workers’ compensation claim was his only chance of recompense. The state workers’
compensation appeal board ruled against the school on the ground that payment in money was not
required: “Plaintiff was paid in the form of training, college credits towards graduation, and meeting
of the prerequisites of a state provisional certificate.” The state supreme court affirmed the award.
•

How palpable must the “injury” be? A difficult issue is whether a worker is entitled to compensation
for psychological injury, including cumulative trauma. Until the 1970s, insurance companies and
compensation boards required physical injury before making an award. Claims that job stresses led to
nervous breakdowns or other mental disorders were rejected. But most courts have liberalized the
definition of injury and now recognize that psychological trauma can be real and that job stress can
bring it on, as shown by the discussion of Wolfe v. Sibley, Lindsay & Curr Co. in Section 18.3.4
"Workers’ Compensation: What “Injuries” Are Compensable?".

Saylor URL: http://www.saylor.org/books

Saylor.org
637

KEY TAKEAWAY
The agent owes the principal two categories of duties: fiduciary and general. The fiduciary duty is the duty
to act always in the interest of the principal; the duty here includes that to avoid self-dealing and to
preserve confidential information. The general duty owed by the agent encompasses the sorts of
obligations any employee might have: the duty of skill and care, of good conduct, to keep and render
accounts, to not attempt the impossible or impracticable, to obey, and to give information. The shop rights
doctrine provides that inventions made by an employee using the employer’s resources and on the
employer’s time belong to the employer.
The principal owes the agent duties too. These may be categorized as contract and tort duties. The
contract duties are to warn the agent of hazards associated with the job, to avoid interfering with the
agent’s performance of his job, to render accounts of money due the agent, and to indemnify the agent
for business expenses according to their agreement. The tort duty owed by the principal to the agent—
employee—is primarily the statutorily imposed duty to provide workers’ compensation for injuries
sustained on the job. In reaction to common-law defenses that often exonerated the employer from
liability for workers’ injuries, the early twentieth century saw the rise of workers’ compensation statutes.
These require the employer to provide no-fault insurance coverage for any injury sustained by the
employee on the job. Because the employer’s insurance costs are claims rated (i.e., the cost of insurance
depends on how many claims are made), the employer scrutinizes claims. A number of recurring legal
issues arise: Is the injury work related? Is the injured person an employee? What constitutes an “injury”?

EXERCISES

1.

Judge Learned Hand, a famous early-twentieth-century jurist (1872–1961), said, “The fiduciary duty is not
the ordinary morals of the marketplace.” How does the fiduciary duty differ from “the ordinary morals of
the marketplace”? Why does the law impose a fiduciary duty on the agent?

2.

What are the nonfiduciary duties owed by the agent to the principal?

3.

What contract duties are owed by the principal to the agent?

4.

Why were workers’ compensation statutes adopted in the early twentieth century?

5.

How do workers’ compensation statutes operate, and how are the costs paid for?
6.

[1] Restatement (Second) of Agency, Section 395.

7.

[2] Restatement (Second) of Agency, Section 379.

Saylor URL: http://www.saylor.org/books

Saylor.org
638

8.

[3] Restatement (Second) of Agency, Section 383.

9.

[4] Grip Nut Co. v. Sharp, 150 F.2d 192 (7th Cir. 1945).

10. [5] Restatement (Second) of Agency, Section 434.
11. [6] Washington State Department of Labor & Industries, Rates for Workers’ Compensation, Proposed 2011
Rates,http://www.lni.wa.gov/ClaimsIns/Insurance/RatesRisk/Check/RatesHistory.
12. [7] Betts v. Ann Arbor Public Schools, 271 N.W.2d 498 (Mich. 1978).

18.3 Cases

Creation of Agency: Liability of Parent for Contracts Made by “Agent” Child
Weingart v. Directoire Restaurant, Inc.
333 N.Y.S.2d 806 (N.Y., 1972)
KASSEL, J.
The issue here is whether defendant restaurant by permitting an individual to park patrons’ cars thereby
held him out as its “employee” for such purposes. Admittedly, this individual, one Buster Douglas, is not
its employee in the usual sense but with the knowledge of defendant, he did station himself in front of its
restaurant, wore a doorman’s uniform and had been parking its customers’ autos. The parties stipulated
that if he were held to be defendant’s employee, this created a bailment between the parties [and the
“employer” would have to rebut a presumption of negligence if the customer’s property was not returned
to the customer].
On April 20, 1968, at about 10 P.M., plaintiff drove his 1967 Cadillac Coupe de Ville to the door of the
Directoire Restaurant at 160 East 48th Street in Manhattan. Standing in front of the door was Buster
Douglas, dressed in a self-supplied uniform, comprised of a regular doorman’s cap and matching jacket.
Plaintiff gave the keys to his vehicle to Douglas and requested that he park the car. He gave Douglas a
$1.00 tip and received a claim check. Plaintiff then entered defendant’s restaurant, remained there for
approximately 45 minutes and when he departed, Douglas was unable to locate the car which was never
returned to plaintiff.
At the time of this occurrence, the restaurant had been open for only nine days, during which time
plaintiff had patronized the restaurant on at least one prior occasion.
Defendant did not maintain any sign at its entrance or elsewhere that it would provide parking for its
customers (nor, apparently, any sign warning to the contrary).
Saylor URL: http://www.saylor.org/books

Saylor.org
639

Buster Douglas parked cars for customers of defendant’s restaurant and at least three or four other
restaurants on the block. He stationed himself in front of each restaurant during the course of an evening
and was so engaged during the evening of April 20, 1968. Defendant clearly knew of and did not object to
Douglas’ activities outside its restaurant. Defendant’s witness testified at an examination before trial:
Q. Did anybody stand outside your restaurant in any capacity whatsoever?
A. There was a man out there parking cars for the block, but he was in no way connected with us
or anything like that. He parked cars for the Tamburlaine and also for the Chateau Madrid,
Nepentha and a few places around the block.
Q. Did you know that this gentleman was standing outside your restaurant?
A. Yes, I knew he was there.
Q. How did you know that he was standing outside your restaurant?
A. Well, I knew the man’s face because I used to work in a club on 55th Street and he was there.
When we first opened up here, we didn’t know if we would have a doorman or have parking
facilities or what we were going to do at that time. We just let it hang and I told this Buster,
Buster was his name, that you are a free agent and you do whatever you want to do. I am
tending bar in the place and what you do in the street is up to you, I will not stop you, but we are
not hiring you or anything like that, because at that time, we didn’t know what we were going to
use the parking lot or get a doorman and put on a uniform or what.
These facts establish to the court’s satisfaction that, although Douglas was not an actual employee of the
restaurant, defendant held him out as its authorized agent or “employee” for the purpose of parking its
customers’ cars, by expressly consenting to his standing, in uniform, in front of its door to receive
customers, to park their cars and issue receipts therefor—which services were rendered without charge to
the restaurant’s customers, except for any gratuity paid to Douglas. Clearly, under these circumstances,
apparent authority has been shown and Douglas acted within the scope of this authority.
Plaintiff was justified in assuming that Douglas represented the restaurant in providing his services and
that the restaurant had placed him there for the convenience of its customers. A restaurateur knows that
this is the impression created by allowing a uniformed attendant to so act. Facility in parking is often a
critical consideration for a motorist in selecting a restaurant in midtown Manhattan, and the Directoire

Saylor URL: http://www.saylor.org/books

Saylor.org
640

was keenly aware of this fact as evidenced by its testimony that the management was looking into various
other possibilities for solving customers’ parking problems.
There was no suitable disclaimer posted outside the restaurant that it had no parking facilities or that
entrusting one’s car to any person was at the driver’s risk. It is doubtful that any prudent driver would
entrust his car to a strange person on the street, if he thought that the individual had no authorization
from the restaurant or club or had no connection with it, but was merely an independent operator with
questionable financial responsibility.
The fact that Douglas received no compensation directly from defendant is not material. Each party
derived a benefit from the arrangement: Douglas being willing to work for gratuities from customers, and
the defendant, at no cost to itself, presenting the appearance of providing the convenience of free parking
and doorman services to its patrons. In any case, whatever private arrangements existed between the
restaurant and Douglas were never disclosed to the customers.
Even if such person did perform these services for several restaurants, it does not automatically follow
that he is a freelance entrepreneur, since a shared employee working for other small or moderately sized
restaurants in the area would seem a reasonable arrangement, in no way negating the authority of the
attendant to act as doorman and receive cars for any one of these places individually.
The case most analogous to the instant one is Klotz v. El Morocco [Citation, 1968], and plaintiff here
relies on it. That case similarly involved the theft of a car parked by a uniformed individual standing in
front of defendant’s restaurant who, although not employed by it, parked vehicles for its patrons with the
restaurant’s knowledge and consent. Defendant here attempts to distinguish this case principally upon the
ground that the parties in El Morocco stipulated that the ‘doorman’ was an agent or employee of the
defendant acting within the scope of his authority. However, the judge made an express finding to that
effect: ‘* * * there was sufficient evidence in plaintiff’s case on which to find DiGiovanni, the man in the
uniform, was acting within the scope of his authority as agent of defendant.” Defendant here also points to
the fact that in KlotzDiGiovanni placed patrons’ car keys on a rack inside El Morocco; however, this is
only one fact to be considered in finding a bailment and is, to me, more relevant to the issue of the degree
of care exercised.

Saylor URL: http://www.saylor.org/books

Saylor.org
641

When defendant’s agent failed to produce plaintiff’s automobile, a presumption of negligence arose which
now requires defendant to come forward with a sufficient explanation to rebut this presumption.
[Citation] The matter should be set down for trial on the issues of due care and of damages.

CASE QUESTIONS

1.

Buster Douglas was not the restaurant’s employee. Why did the court determine his negligence could
nevertheless be imputed to the restaurant?

2.

The plaintiff in this case relied on Klotz, very similar in facts, in which the car-parking attendant was found
to be an employee. The defendant, necessarily, needed to argue that the cases were not very similar.
What argument did the defendant make? What did the court say about that argument?

3.

The restaurant here is a bailee—it has rightful possession of the plaintiff’s (bailor’s) property, the car. If
the car is not returned to the plaintiff a rebuttable presumption of negligence arises. What does that
mean?

Employee versus Independent Contractor
Vizcaino v. Microsoft Corp.
97 F.3d 1187 (9th Cir. 1996)
Reinhardt, J.
Large corporations have increasingly adopted the practice of hiring temporary employees or
independent contractors as a means of avoiding payment of employee benefits, and thereby increasing
their profits. This practice has understandably led to a number of problems, legal and otherwise. One of
the legal issues that sometimes arises is exemplified by this lawsuit. The named plaintiffs, who were
classified by Microsoft as independent contractors, seek to strip that label of its protective covering and
to obtain for themselves certain benefits that the company provided to all of its regular or permanent
employees. After certifying the named plaintiffs as representatives of a class of “common-law
employees,” the district court granted summary judgment to Microsoft on all counts. The
plaintiffs…now appeal as to two of their claims: a) the claim…that they are entitled to savings benefits
under Microsoft’s Savings Plus Plan (SPP); and b) that…they are entitled to stock-option benefits under

Saylor URL: http://www.saylor.org/books

Saylor.org
642

Microsoft’s Employee Stock Purchase Plan (ESPP). In both cases, the claims are based on their
contention that they are common-law employees.
Microsoft, one of the country’s fastest growing and most successful corporations and the world’s largest
software company, produces and sells computer software internationally. It employs a core staff of
permanent employees. It categorizes them as “regular employees” and offers them a wide variety of
benefits, including paid vacations, sick leave, holidays, short-term disability, group health and life
insurance, and pensions, as well as the two benefits involved in this appeal. Microsoft supplements its
core staff of employees with a pool of individuals to whom it refuses to pay fringe benefits. It previously
classified these individuals as “independent contractors” or “freelancers,” but prior to the filing of the
action began classifying them as “temporary agency employees.” Freelancers were hired when Microsoft
needed to expand its workforce to meet the demands of new product schedules. The company did not, of
course, provide them with any of the employee benefits regular employees receive.
The plaintiffs…performed services as software testers, production editors, proofreaders, formatters and
indexers. Microsoft fully integrated the plaintiffs into its workforce: they often worked on teams along
with regular employees, sharing the same supervisors, performing identical functions, and working the
same core hours. Because Microsoft required that they work on site, they received admittance card keys,
office equipment and supplies from the company.
Freelancers and regular employees, however, were not without their obvious distinctions. Freelancers
wore badges of a different color, had different electronic-mail addresses, and attended a less formal
orientation than that provided to regular employees. They were not permitted to assign their work to
others, invited to official company functions, or paid overtime wages. In addition, they were not paid
through Microsoft’s payroll department. Instead, they submitted invoices for their services, documenting
their hours and the projects on which they worked, and were paid through the accounts receivable
department.
The plaintiffs were told when they were hired that, as freelancers, they would not be eligible for benefits.
None has contended that Microsoft ever promised them any benefits individually. All eight named
plaintiffs signed [employment agreements] when first hired by Microsoft or soon thereafter. [One]
included a provision that states that the undersigned “agrees to be responsible for all federal and state
taxes, withholding, social security, insurance and other benefits.” The [other one] states that “as an
Saylor URL: http://www.saylor.org/books

Saylor.org
643

Independent Contractor to Microsoft, you are self-employed and are responsible to pay all your own
insurance and benefits.” Eventually, the plaintiffs learned of the various benefits being provided to regular
employees from speaking with them or reading various Microsoft publications concerning employee
benefits.
In 1989 and 1990, the Internal Revenue Service (IRS)[,]…applying common-law principles defining the
employer-employee relationship, concluded that Microsoft’s freelancers were not independent contractors
but employees for withholding and employment tax purposes, and that Microsoft would thereafter be
required to pay withholding taxes and the employer’s portion of Federal Insurance Contribution Act
(FICA) tax. Microsoft agreed.…
After learning of the IRS rulings, the plaintiffs sought various employee benefits, including those now at
issue: the ESPP and SPP benefits. The SPP…is a cash or deferred salary arrangement under § 401k of the
Internal Revenue Code that permits Microsoft’s employees to save and invest up to fifteen percent of their
income through tax-deferred payroll deductions.…Microsoft matches fifty percent of the employee’s
contribution in any year, with [a maximum matching contribution]. The ESPP…permits employees to
purchase company stock [with various rules].
Microsoft rejected the plaintiffs’ claims for benefits, maintaining that they were independent contractors
who were personally responsible for all their own benefits.…
The plaintiffs brought this action, challenging the denial of benefits.
Microsoft contends that the extrinsic evidence, including the [employment agreements], demonstrates its
intent not to provide freelancers or independent contractors with employee benefits[.]…We have no doubt
that the company did not intend to provide freelancers or independent contractors with employee
benefits, and that if the plaintiffs had in fact been freelancers or independent contractors, they would not
be eligible under the plan. The plaintiffs, however, were not freelancers or independent contractors. They
were common-law employees, and the question is what, if anything, Microsoft intended with respect to
persons who were actually common-law employees but were not known to Microsoft to be such. The fact
that Microsoft did not intend to provide benefits to persons who it thought were freelancers or
independent contractors sheds little or no light on that question.…
Microsoft’s argument, drawing a distinction between common-law employees on the basis of the manner
in which they were paid, is subject to the same vice as its more general argument. Microsoft regarded the
Saylor URL: http://www.saylor.org/books

Saylor.org
644

plaintiffs as independent contractors during the relevant period and learned of their common-lawemployee status only after the IRS examination. They were paid through the accounts receivable
department rather than the payroll department because of Microsoft’s mistaken view as to their legal
status. Accordingly, Microsoft cannot now contend that the fact that they were paid through the accounts
receivable department demonstrates that the company intended to deny them the benefits received by all
common-law employees regardless of their actual employment status. Indeed, Microsoft has pointed to no
evidence suggesting that it ever denied eligibility to any employees, whom it understood to be commonlaw employees, by paying them through the accounts receivable department or otherwise.
We therefore construe the ambiguity in the plan against Microsoft and hold that the plaintiffs are eligible
to participate under the terms of the SPP.
[Next, regarding the ESPP] we hold that the plaintiffs…are covered by the specific provisions of the ESPP.
We apply the “objective manifestation theory of contracts,” which requires us to “impute an intention
corresponding to the reasonable meaning of a person’s words and acts.” [Citation] Through its
incorporation of the tax code provision into the plan, Microsoft manifested an objective intent to make all
common-law employees, and hence the plaintiffs, eligible for participation. The ESPP specifically
provides:
It is the intention of the Company to have the Plan qualify as an “employee stock purchase plan”
under Section 423 of the Internal Revenue Code of 1954. The provisions of the Plan shall,
accordingly, be construed so as to extend and limit participation in a manner consistent with the
requirements of that Section of the Code. (emphasis added)
[T]he ESPP, when construed in a manner consistent with the requirements of § 423, extends participation
to all common-law employees not covered by one of the express exceptions set forth in the plan.
Accordingly, we find that the ESPP, through its incorporation of § 423, expressly extends eligibility for
participation to the plaintiff class and affords them the same options to acquire stock in the corporation as
all other employees.
Microsoft next contends that the [employment agreements] signed by the plaintiffs render them ineligible
to participate in the ESPP. First, the label used in the instruments signed by the plaintiffs does not control
their employment status. Second, the employment instruments, if construed to exclude the plaintiffs from
receiving ESPP benefits, would conflict with the plan’s express incorporation of § 423. Although Microsoft
Saylor URL: http://www.saylor.org/books

Saylor.org
645

may have generally intended to exclude individuals who were in fact independent contractors, it could
not, consistent with its express intention to extend participation in the ESPP to all common-law
employees, have excluded the plaintiffs. Indeed, such an exclusion would defeat the purpose of including §
423 in the plan, because the exclusion of common-law employees not otherwise accepted would result in
the loss of the plan’s tax qualification.
Finally, Microsoft maintains that the plaintiffs are not entitled to ESPP benefits because the terms of the
plan were never communicated to them and they were therefore unaware of its provisions when they
performed their employment services.…In any event, to the extent that knowledge of an offer of benefits is
a prerequisite, it is probably sufficient that Microsoft publicly promulgated the plan. In [Citation], the
plaintiff was unaware of the company’s severance plan until shortly before his termination. The Oklahoma
Supreme Court concluded nonetheless that publication of the plan was “the equivalent of constructive
knowledge on the part of all employees not specifically excluded.”
We are not required to rely, however, on the [this] analysis or even on Microsoft’s own unwitting
concession. There is a compelling reason, implicit in some of the preceding discussion, that requires us to
reject the company’s theory that the plaintiffs’ entitlement to ESPP benefits is defeated by their previous
lack of knowledge regarding their rights. It is “well established” that an optionor may not rely on an
optionee’s failure to exercise an option when he has committed any act or failed to perform any duty
“calculated to cause the optionee to delay in exercising the right.” [Citation] “[T]he optionor may not
make statements or representations calculated to cause delay, [or] fail to furnish [necessary]
information.…” Similarly, “[I]t is a principle of fundamental justice that if a promisor is himself the cause
of the failure of performance, either of an obligation due him or of a condition upon which his own
liability depends, he cannot take advantage of the failure.” [Citation]…
Applying these principles, we agree with the magistrate judge, who concluded that Microsoft, which
created a benefit to which the plaintiffs were entitled, could not defend itself by arguing that the plaintiffs
were unaware of the benefit, when its own false representations precluded them from gaining that
knowledge. Because Microsoft misrepresented both the plaintiffs’ actual employment status and their
eligibility to participate in the ESPP, it is responsible for their failure to know that they were covered by
the terms of the offer. It may not now take advantage of that failure to defeat the plaintiffs’ rights to ESPP
benefits. Thus, we reject Microsoft’s final argument.
Saylor URL: http://www.saylor.org/books

Saylor.org
646

Conclusion
For the reasons stated, the district court’s grant of summary judgment in favor of Microsoft and denial of
summary judgment in favor of the plaintiffs is REVERSED and the case REMANDED for the
determination of any questions of individual eligibility for benefits that may remain following issuance of
this opinion and for calculation of the damages or benefits due the various class members.

CASE QUESTIONS

1.

In a 1993 Wall Street Journal article, James Bovard asserted that the IRS “is carrying out a sweeping
campaign to slash the number of Americans permitted to be self-employed—and to punish the
companies that contract with them…IRS officials indicate that more than half the nation’s self-employed
should no longer be able to work for themselves.” Why did Microsoft want these employees to “be able
to work for themselves”?

2.

Why did the employees accept employment as independent contractors?

3.

It seems unlikely that the purpose of the IRS’s campaign was really to keep people from working for
themselves, despite Mr. Bovard’s assumption. What was the purpose of the campaign?

4.

Why did the IRS and the court determine that these “independent contractors” were in fact employees?

Breach of Fiduciary Duty
Bacon v. Volvo Service Center, Inc.
597 S.E.2d 440 (Ga. App. 2004)
Smith, J.
[This appeal is] taken in an action that arose when two former employees left an existing business and
began a new, competing business.…Bacon and Johnson, two former employees of Volvo Service Center,
Inc. (VSC), and the new company they formed, South Gwinnett Volvo Service, Ltd. (SGVS), appeal from
the trial court’s denial of their motion for judgment notwithstanding the jury’s verdict in favor of VSC.…
VSC filed suit against appellants, alleging a number of claims arising from the use by Bacon, who had
been a service technician at VSC, of VSC’s customer list, and his soliciting Johnson, a service writer, and
another VSC employee to join SGVS. SGVS moved for a directed verdict on certain claims at the close of
plaintiff’s evidence and at the close of the case, which motions were denied. The jury was asked to respond
Saylor URL: http://www.saylor.org/books

Saylor.org
647

to specific interrogatories, and it found for VSC and against all three appellants on VSC’s claim for
misappropriation of trade secrets. The jury also found for plaintiff against Bacon for breach of fiduciary
duty,…tortious interference with business relations, employee piracy, and conversion of corporate assets.
The jury awarded VSC attorney fees, costs, and exemplary damages stemming from the claim for
misappropriation of trade secrets. Judgment was entered on the jury’s verdict, and appellants’ motion for
j.n.o.v. was denied. This appeal ensued. We find that VSC did not meet its burden of proof as to the claims
for misappropriation of trade secrets, breach of fiduciary duty, or employee piracy, and the trial court
should have granted appellants’ motion for j.n.o.v.
Construed to support the jury’s verdict, the evidence of record shows that Bacon was a technician at VSC
when he decided to leave and open a competing business. Before doing so, he printed a list of VSC’s
customers from one of VSC’s two computers. Computer access was not password restricted, was easy to
use, and was used by many employees from time to time.
About a year after he left VSC, Bacon gave Johnson and another VSC employee an offer of employment at
his new Volvo repair shop, which was about to open. Bacon and Johnson advertised extensively, and the
customer list was used to send flyers to some VSC customers who lived close to the new shop’s location.
These activities became the basis for VSC’s action against Bacon, Johnson, and their new shop, SGVS.…
1. The Georgia Trade Secrets Act of 1990, [Citation], defines a “trade secret” as
information, without regard to form, including, but not limited to,…a list of actual or potential
customers or suppliers which is not commonly known by or available to the public and which
information:
(A) Derives economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and
(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
If an employer does not prove both prongs of this test, it is not entitled to protection under the Act. Our
Supreme Court held in [Citation, 1991] for instance, that information was not a trade secret within the
meaning of the Act because no evidence showed that the employer “made reasonable efforts under the
circumstances…to maintain the confidentiality of the information it sought to protect.”

Saylor URL: http://www.saylor.org/books

Saylor.org
648

While a client list may be subject to confidential treatment under the Georgia Trade Secrets Act, the
information itself is not inherently confidential. Customers are not trade secrets. Confidentiality is
afforded only where the customer list is not generally known or ascertainable from other sources and was
the subject of reasonable efforts to maintain its secrecy.…
Here, VSC took no precautions to maintain the confidentiality of its customer list. The information was on
both computers, and it was not password-protected. Moreover, the same information was available to the
technicians through the repair orders, which they were permitted to retain indefinitely while Bacon was
employed there. Employees were not informed that the information was confidential. Neither Bacon nor
Johnson was required to sign a confidentiality agreement as part of his employment.
Because no evidence was presented from which the jury could have concluded that VSC took any steps,
much less reasonable ones, to protect the confidentiality of its customer list, a material requirement for
trade secret status was not satisfied. The trial court should have granted appellants’ motion for j.n.o.v.
2. To prove tortious interference with business relations, “a plaintiff must show defendant: (1) acted
improperly and without privilege, (2) acted purposely and with malice with the intent to injure, (3)
induced a third party or parties not to enter into or continue a business relationship with the plaintiff, and
(4) caused plaintiff financial injury.” [Citation] But “[f]air competition is always legal.” [Citations] Unless
an employee has executed a valid non-compete or non-solicit covenant, he is not barred from soliciting
customers of his former employer on behalf of a new employer. [Citation]
No evidence was presented that Bacon acted “improperly,” that any of VSC’s former customers switched
to SGVS because of any improper act by Bacon, or that these customers would have continued to
patronize VSC but for Bacon’s solicitations. Therefore, it was impossible for a jury to calculate VSC’s
financial damage, if any existed.
3. With regard to VSC’s claim for breach of fiduciary duty, “[a]n employee breaches no fiduciary duty to
the employer simply by making plans to enter a competing business while he is still employed. Even
before the termination of his agency, he is entitled to make arrangements to compete and upon
termination of employment immediately compete.” [Citation] He cannot solicit customers for a rival
business or do other, similar acts in direct competition with his employer’s business before his
employment ends. But here, no evidence was presented to rebut the evidence given by Bacon and Johnson

Saylor URL: http://www.saylor.org/books

Saylor.org
649

that they engaged in no such practices before their employment with VSC ended. Even assuming,
therefore, that a fiduciary relationship existed, no evidence was presented showing that it was breached.
4. The same is true for VSC’s claim for employee piracy. The evidence simply does not show that any
employees of VSC were solicited for SGVS before Bacon left VSC’s employ.…
Judgment reversed.

CASE QUESTIONS

1.

Why was it determined that the defendants were not liable for any breach of trade secrecy?

2.

What would have been necessary to show tortious interference with business relations?

3.

The evidence was lacking that there was any breach of fiduciary duty. What would have been necessary
to show that?

4.

What is “employee piracy”? Why was it not proven?

Workers’ Compensation: What “Injuries” Are Compensable?
Wolfe v. Sibley, Lindsay & Curr Co.
330 N.E.2d 603 (N.Y. 1975)
Wachtler, J.
This appeal involves a claim for workmen’s compensation benefits for the period during which the
claimant was incapacitated by severe depression caused by the discovery of her immediate supervisor’s
body after he had committed suicide.
The facts as adduced at a hearing before the Workmen’s Compensation Board are uncontroverted. The
claimant, Mrs. Diana Wolfe, began her employment with the respondent department store, Sibley,
Lindsay & Curr Co. in February, 1968. After working for some time as an investigator in the security
department of the store she became secretary to Mr. John Gorman, the security director. It appears from
the record that as head of security, Mr. Gorman was subjected to intense pressure, especially during the
Christmas holidays. Mrs. Wolfe testified that throughout the several years she worked at Sibley’s Mr.
Gorman reacted to this holiday pressure by becoming extremely agitated and nervous. She noted,
however, that this anxiety usually disappeared when the holiday season was over. Unfortunately, Mr.
Gorman’s nervous condition failed to abate after the 1970 holidays.…
Saylor URL: http://www.saylor.org/books

Saylor.org
650

Despite the fact that he followed Mrs. Wolfe’s advice to see a doctor, Mr. Gorman’s mental condition
continued to deteriorate. On one occasion he left work at her suggestion because he appeared to be so
nervous. This condition persisted until the morning of June 9, 1971 when according to the claimant, Mr.
Gorman looked much better and even smiled and ‘tousled her hair’ when she so remarked.
A short time later Mr. Gorman called her on the intercom and asked her to call the police to room 615.
Mrs. Wolfe complied with this request and then tried unsuccessfully to reach Mr. Gorman on the
intercom. She entered his office to find him lying in a pool of blood caused by a self-inflicted gunshot
wound in the head. Mrs. Wolfe became extremely upset and was unable to continue working that day.
She returned to work for one week only to lock herself in her office to avoid the questions of her fellow
workers. Her private physician perceiving that she was beset by feelings of guilt referred her to a
psychiatrist and recommended that she leave work, which she did. While at home she ruminated about
her guilt in failing to prevent the suicide and remained in bed for long periods of time staring at the
ceiling. The result was that she became unresponsive to her husband and suffered a weight loss of 20
pounds. Her psychiatrist, Dr. Grinols diagnosed her condition as an acute depressive reaction.
After attempting to treat her in his office Dr. Grinols realized that the severity of her depression mandated
hospitalization. Accordingly, the claimant was admitted to the hospital on July 9, 1971 where she
remained for two months during which time she received psychotherapy and medication. After she was
discharged, Dr. Grinols concluded that there had been no substantial remission in her depression and
ruminative guilt and so had her readmitted for electroshock treatment. These treatments lasted for three
weeks and were instrumental in her recovery. She was again discharged and, in mid-January, 1972,
resumed her employment with Sibley, Lindsay & Curr.
Mrs. Wolfe’s claim for workmen’s compensation was granted by the referee and affirmed by the
Workmen’s Compensation Board. On appeal the Appellate Division reversed citing its opinions in
[Citations], [concluding]…that mental injury precipitated solely by psychic trauma is not compensable as
a matter of law. We do not agree with this conclusion.
Workmen’s compensation, as distinguished from tort liability which is essentially based on fault, is
designed to shift the risk of loss of earning capacity caused by industrial accidents from the worker to
industry and ultimately the consumer. In light of its beneficial and remedial character the Workmen’s
Compensation Law should be construed liberally in favor of the employee [Citation].
Saylor URL: http://www.saylor.org/books

Saylor.org
651

Liability under the act is predicated on accidental injury arising out of and in the course of
employment.…Applying these concepts to the case at bar we note that there is no issue raised concerning
the causal relationship between the occurrence and the injury. The only testimony on this matter was
given by Dr. Grinols who stated unequivocally that the discovery of her superior’s body was the competent
producing cause of her condition. Nor is there any question as to the absence of physical impact.
Accordingly, the focus of our inquiry is whether or not there has been an accidental injury within the
meaning of the Workmen’s Compensation Law.
Since there is no statutory definition of this term we turn to the relevant decisions. These may be divided
into three categories: (1) psychic trauma which produces physical injury, (2) physical impact which
produces psychological injury, and (3) psychic trauma which produces psychological injury. As to the first
class our court has consistently recognized the principle that an injury caused by emotional stress or
shock may be accidental within the purview of the compensation law. [Citation] Cases falling into the
second category have uniformly sustained awards to those incurring nervous or psychological disorders as
a result of physical impact [Citation]. As to those cases in the third category the decisions are not as
clear.…
We hold today that psychological or nervous injury precipitated by psychic trauma is compensable to the
same extent as physical injury. This determination is based on two considerations. First, as noted in the
psychiatric testimony there is nothing in the nature of a stress or shock situation which ordains physical
as opposed to psychological injury. The determinative factor is the particular vulnerability of an individual
by virtue of his physical makeup. In a given situation one person may be susceptible to a heart attack
while another may suffer a depressive reaction. In either case the result is the same—the individual is
incapable of functioning properly because of an accident and should be compensated under the
Workmen’s Compensation Law.
Secondly, having recognized the reliability of identifying psychic trauma as a causative factor of injury in
some cases and the reliability by identifying psychological injury as a resultant factor in other cases, we
see no reason for limiting recovery in the latter instance to cases involving physical impact. There is
nothing talismanic about physical impact.
We would note in passing that this analysis reflects the view of the majority of jurisdictions in this country
and England. [Citations]…
Saylor URL: http://www.saylor.org/books

Saylor.org
652

Accordingly, the order appealed from should be reversed and the award to the claimant reinstated, with
costs.

CASE QUESTIONS

1.

Why did the appeals court deny workers’ compensation benefits for Wolfe?

2.

On what reasoning did the New York high court reverse?

3.

There was a dissent in this case (not included here). Judge Breitel noted that the evidence was that Mrs.
Wolfe had a psychological condition such that her trauma “could never have occurred unless she, to begin
with, was extraordinarily vulnerable to severe shock at or away from her place of employment or one
produced by accident or injury to those close to her in employment or in her private life.” The judge
worried that “one can easily call up a myriad of commonplace occupational pursuits where employees are
often exposed to the misfortunes of others which may in the mentally unstable evoke precisely the
symptoms which this claimant suffered.” He concluded, “In an era marked by examples of overburdening
of socially desirable programs with resultant curtailment or destruction of such programs, a realistic
assessment of impact of doctrine is imperative. An overburdening of the compensation system by
injudicious and open-ended expansion of compensation benefits, especially for costly, prolonged, and
often only ameliorative psychiatric care, cannot but threaten its soundness or that of the enterprises
upon which it depends.” What is the concern here?

18.4 Summary and Exercises
Summary

An agent is one who acts on behalf of another. The law recognizes several types of agents, including (1) the
general agent, one who possesses authority to carry out a broad range of transactions in the name of and
on behalf of the principal; (2) the special agent, one with authority to act only in a specifically designated
instance or set of transactions; (3) the agent whose agency is coupled with an interest, one who has a
property interest in addition to authority to act as an agent; (4) the subagent, one appointed by an agent
with authority to do so; and (5) the servant (“employee” in modern English), one whose physical conduct
is subject to control of the principal.

Saylor URL: http://www.saylor.org/books

Saylor.org
653

A servant should be distinguished from an independent contractor, whose work is not subject to the
control of the principal. The difference is important for purposes of taxation, workers’ compensation, and
liability insurance.
The agency relationship is usually created by contract, and sometimes governed by the Statute of Frauds,
but some agencies are created by operation of law.
An agent owes his principal the highest duty of loyalty, that of a fiduciary. The agent must avoid selfdealing, preserve confidential information, perform with skill and care, conduct his personal life so as not
to bring disrepute on the business for which he acts as agent, keep and render accounts, and give
appropriate information to the principal.
Although the principal is not the agent’s fiduciary, the principal does have certain obligations toward the
agent—for example, to refrain from interfering with the agent’s work and to indemnify. The employer’s
common-law tort liability toward his employees has been replaced by the workers’ compensation system,
under which the employee gives up the right to sue for damages in return for prompt payment of medical
and job-loss expenses. Injuries must have been work related and the injured person must have been an
employee. Courts today allow awards for psychological trauma in the absence of physical injury.

EXERCISES

1.

A woman was involved in an automobile accident that resulted in the death of a passenger in her car.
After she was charged with manslaughter, her attorney agreed to work with her insurance company’s
claims adjuster in handling the case. As a result of the agreement, the woman gave a statement about the
accident to the claims adjuster. When the prosecuting attorney demanded to see the statement, the
woman’s attorney refused on the grounds that the claims adjuster was his—the attorney’s—agent, and
therefore the statement was covered by the attorney-client privilege. Is the attorney correct? Why?

2.

A local hotel operated under a franchise agreement with a major hotel chain. Several customers charged
the banquet director of the local hotel with misconduct and harassment. They sued the hotel chain (the
franchisor) for acts committed by the local hotel (the franchisee), claiming that the franchisee was the
agent of the franchisor. Is an agency created under these circumstances? Why?

3.

A principal hired a mortgage banking firm to obtain a loan commitment of $10,000,000 from an insurance
company for the construction of a shopping center. The firm was promised a fee of $50,000 for obtaining
the commitment. The firm was successful in arranging for the loan, and the insurance company, without

Saylor URL: http://www.saylor.org/books

Saylor.org
654

the principal’s knowledge, agreed to pay the firm a finder’s fee. The principal then refused to pay the firm
the promised $50,000, and the firm brought suit to recover the fee. May the firm recover the fee? Why?
4.

Based on his experience working for the CIA, a former CIA agent published a book about certain CIA
activities in South Vietnam. The CIA did not approve of the publication of the book although, as a
condition of his employment, the agent had agreed not to publish any information relating to the CIA
without specific approval of the agency. The government brought suit against the agent, claiming that all
the agent’s profits from publishing the book should go to the government. Assuming that the government
suffered only nominal damages because the agent published no classified information, will the
government prevail? Why?

5.

Upon graduation from college, Edison was hired by a major chemical company. During the time when he
was employed by the company, Edison discovered a synthetic oil that could be manufactured at a very
low cost. What rights, if any, does Edison’s employer have to the discovery? Why?

6.

A US company hired MacDonald to serve as its resident agent in Bolivia. MacDonald entered into a
contract to sell cars to Bolivia and personally guaranteed performance of the contract as required by
Bolivian law. The cars delivered to Bolivia were defective, and Bolivia recovered a judgment of $83,000
from MacDonald. Must the US company reimburse MacDonald for this amount? Explain.

7.

According to the late Professor William L. Prosser, “The theory underlying the workmen’s compensation
acts never has been stated better than in the old campaign slogan, ‘The cost of the product should bear
the blood of the workman.’” What is meant by this statement?

8.

An employee in a Rhode Island foundry inserted two coins in a coin-operated coffee machine in the
company cafeteria. One coin stuck in the machine, and the worker proceeded to “whack” the machine
with his right arm. The arm struck a grate near the machine, rupturing the biceps muscle and causing a 10
percent loss in the use of the arm. Is the worker entitled to workers’ compensation? Explain.

9.

Paulson engaged Arthur to sell Paul’s restored 1948 Packard convertible to Byers for $23,000. A few days
later, Arthur saw an advertisement showing that Collector was willing to pay $30,000 for a 1948 Packard
convertible in “restored” condition. Arthur sold the car to Byers, and subsequently Paulson learned of
Collector’s interest. What rights, if any, has Paulson against Arthur?

SELF-TEST QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
655

1.

One who has authority to act only in a specifically designated instance or in a specifically
designated set of transactions is called
a.

a subagent

b.

a general agent

c.

a special agent

d.

none of the above
An agency relationship may be created by

a.

contract
b.

operation of law

c.

an oral agreement

d.

all of the above
An agent’s duty to the principal includes

a.

the duty to indemnify
b.

the duty to warn of special dangers

c.

the duty to avoid self dealing

d.

all of the above

A person whose work is not subject to the control of the principal, but who arranges to perform
a job for him is called
a.

a subagent
b.

a servant

c.

a special agent

d.

an independent contractor
An employer’s liability for employees’ on-the-job injuries is generally governed by

a.

tort law
b.

the workers’ compensation system

c.

Social Security

d.

none of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
656

1. c
2. d
3. c
4. d
5. b

Chapter 19

Liability of Principal and Agent; Termination of Agency
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The principal’s liability in contract

2.

The principal’s liability in tort

3.

The principal’s criminal liability

4.

The agent’s personal liability in tort and contract

5.

How agency relationships are terminated

Saylor URL: http://www.saylor.org/books

Saylor.org
657

In Chapter 18 "Relationships between Principal and Agent" we considered the relationships between
agent and principal. Now we turn to relationships between third parties and the principal or agent.
When the agent makes a contract for his principal or commits a tort in the course of his work, is the
principal liable? What is the responsibility of the agent for torts committed and contracts entered
into on behalf of his principal? How may the relationship be terminated so that the principal or agent
will no longer have responsibility toward or liability for the acts of the other? These are the questions
addressed in this chapter.

19.1 Principal’s Contract Liability

LEARNING OBJECTIVES

1.

Understand that the principal’s liability depends on whether the agent was authorized to make the
contract.

2.

Recognize how the agent’s authority is acquired: expressly, impliedly, or apparently.

3.

Know that the principal may also be liable—even if the agent had no authority—if the principal ratifies
the agent’s contract after the fact.

Principal’s Contract Liability Requires That Agent Had Authority
The key to determining whether a principal is liable for contracts made by his agent is authority: was the
agent authorized to negotiate the agreement and close the deal? Obviously, it would not be sensible to
hold a contractor liable to pay for a whole load of lumber merely because a stranger wandered into the
lumberyard saying, “I’m an agent for ABC Contractors; charge this to their account.” To be liable, the
principal must have authorized the agent in some manner to act in his behalf, and that authorization must
be communicated to the third party by the principal.

Types of Authority
Saylor URL: http://www.saylor.org/books

Saylor.org
658

There are three types of authority: express, implied, and apparent (see Figure 19.1 "Types of Authority").
We will consider each in turn.

Express Authority
The strongest form of authority is that which is expressly granted, often in written form. The principal
consents to the agent’s actions, and the third party may then rely on the document attesting to the agent’s
authority to deal on behalf of the principal. One common form of express authority is the standard
signature card on file with banks allowing corporate agents to write checks on the company’s credit. The
principal bears the risk of any wrongful action of his agent, as demonstrated in Allen A. Funt Productions,
Inc. v. Chemical Bank.

[1]

Allen A. Funt submitted to his bank through his production company various

certificates permitting his accountant to use the company’s checking accounts.

[2]

In fact, for several years

the accountant embezzled money from the company by writing checks to himself and depositing them in
his own account. The company sued its bank, charging it with negligence, apparently for failing to monitor
the amount of money taken by the accountant. But the court dismissed the negligence complaint, citing a
state statute based on the common-law agency principle that a third party is entitled to rely on the express
authorization given to an agent; in this case, the accountant drew checks on the account within the
monetary limits contained in the signature cards on file with the bank. Letters of introduction and work
orders are other types of express authority.

Figure 19.1 Types of Authority

Saylor URL: http://www.saylor.org/books

Saylor.org
659

Implied Authority
Not every detail of an agent’s work can be spelled out. It is impossible to delineate step-by-step the duties
of a general agent; at best, a principal can set forth only the general nature of the duties that the agent is
to perform. Even a special agent’s duties are difficult to describe in such detail as to leave him without
discretion. If express authority were the only valid kind, there would be no efficient way to use an agent,
both because the effort to describe the duties would be too great and because the third party would be
reluctant to deal with him.
But the law permits authority to be “implied” by the relationship of the parties, the nature and customs of
the business, the circumstances surrounding the act in question, the wording of the agency contract, and
the knowledge that the agent has of facts relevant to the assignment. The general rule is that the agent has
implied or “incidental” authority to perform acts incidental to or reasonably necessary to carrying out the
transaction. Thus if a principal instructs her agent to “deposit a check in the bank today,” the agent has
authority to drive to the bank unless the principal specifically prohibits the agent from doing so.
The theory of implied authority is especially important to business in the realm of the business manager,
who may be charged with running the entire business operation or only a small part of it. In either event,
the business manager has a relatively large domain of implied authority. He can buy goods and services;
Saylor URL: http://www.saylor.org/books

Saylor.org
660

hire, supervise, and fire employees; sell or junk inventory; take in receipts and pay debts; and in general,
direct the ordinary operations of the business. The full extent of the manager’s authority depends on the
circumstances—what is customary in the particular industry, in the particular business, and among the
individuals directly concerned.
On the other hand, a manager does not have implicit authority to undertake unusual or extraordinary
actions on behalf of his principal. In the absence of express permission, an agent may not sell part of the
business, start a new business, change the nature of the business, incur debt (unless borrowing is integral
to the business, as in banking, for example), or move the business premises. For example, the owner of a
hotel appoints Andy manager; Andy decides to rename the hotel and commissions an artist to prepare a
new logo for the hotel’s stationery. Andy has no implied authority to change the name or to commission
the artist, though he does have implied authority to engage a printer to replenish the stationery supply—
and possibly to make some design changes in the letterhead.
Even when there is no implied authority, in an emergency the agent may act in ways that would in the
normal course require specific permission from the principal. If unforeseen circumstances arise and it is
impracticable to communicate with the principal to find out what his wishes would be, the agent may do
what is reasonably necessary in order to prevent substantial loss to his principal. During World War II,
Eastern Wine Corporation marketed champagne in a bottle with a diagonal red stripe that infringed the
trademark of a French producer. The French company had granted licenses to an American importer to
market its champagne in the United States. The contract between producer and importer required the
latter to notify the French company whenever a competitor appeared to be infringing its rights and to
recommend steps by which the company could stop the infringement. The authority to institute suit was
not expressly conferred, and ordinarily the right to do so would not be inferred. Because France was under
German occupation, however, the importer was unable to communicate with the producer, its principal.
The court held that the importer could file suit to enjoin Eastern Wine from continuing to display the
infringing red diagonal stripe, since legal action was “essential to the preservation of the principal’s
property.”

[3]

The rule that a person’s position can carry with it implied authority is fundamental to American business
practice. But outside the United States this rule is not applicable, and the business executive traveling
abroad should be aware that in civil-law countries it is customary to present proof of authority to transact
Saylor URL: http://www.saylor.org/books

Saylor.org
661

corporate business—usually in the form of a power of attorney. This is not always an easy task. Not only
must the power of the traveling executive be shown but the right of the corporate officer back in the
United States to delegate authority must also be proven.

Apparent Authority
In the agency relationship, the agent’s actions in dealing with third parties will affect the legal rights of the
principal. What the third party knows about the agency agreement is irrelevant to the agent’s legal
authority to act. That authority runs from principal to agent. As long as an agent has authorization, either
express or implied, she may bind the principal legally. Thus the seller of a house may be ignorant of the
buyer’s true identity; the person he supposes to be the prospective purchaser might be the agent of an
undisclosed principal. Nevertheless, if the agent is authorized to make the purchase, the seller’s ignorance
is not a ground for either seller or principal to void the deal.
But if a person has no authority to act as an agent, or an agent has no authority to act in a particular way,
is the principal free from all consequences? The answer depends on whether or not the agent
has apparent authority—that is, on whether or not the third person reasonably believes from the
principal’s words, written or spoken, or from his conduct that he has in fact consented to the agent’s
actions. Apparent authority is a manifestation of authority communicated to the third person; it runs from
principal to third party, not to the agent.
Apparent authority is sometimes said to be based on the principle of estoppel. Estoppel is the doctrine
that a person will not now be allowed to deny a promise or assertion she previously made where there has
been detrimental reliance on that promise or assertion. Estoppel is commonly used to avoid injustice. It
may be a substitute for the requirement of consideration in contract (making the promise of a gift
enforceable where the donee has relied upon the promise), and it is sometimes available to circumvent the
requirement of a writing under the Statute of Frauds.
Apparent authority can arise from prior business transactions. On July 10, Meggs sold to Buyer his
business, the right to use the trade name Rose City Sheet Metal Works, and a list of suppliers he had used.
Three days later, Buyer began ordering supplies from Central Supply Company, which was on Meggs’s list
but with which Meggs had last dealt four years before. On September 3, Central received a letter from
Meggs notifying it of Meggs’s sale of the business to Buyer. Buyer failed to pay Central, which sued Meggs.
The court held that Rose City Sheet Metal Works had apparent authority to buy on Meggs’s credit; Meggs
Saylor URL: http://www.saylor.org/books

Saylor.org
662

[4]

was liable for supplies purchased between July 10 and September 3. In such cases, and in cases
involving the firing of a general manager, actual notice should be given promptly to all customers. See the
discussion ofKanavos v. Hancock Bank & Trust Company in Section 19.4.1 "Implied Authority".

Ratification
Even if the agent possessed no actual authority and there was no apparent authority on which the third
person could rely, the principal may still be liable if he ratifies or adopts the agent’s acts before the third
person withdraws from the contract. Ratification usually relates back to the time of the undertaking,
creating authority after the fact as though it had been established initially. Ratification is a voluntary act
by the principal. Faced with the results of action purportedly done on his behalf but without authorization
and through no fault of his own, he may affirm or disavow them as he chooses. To ratify, the principal may
tell the parties concerned or by his conduct manifest that he is willing to accept the results as though the
act were authorized. Or by his silence he may find under certain circumstances that he has ratified. Note
that ratification does not require the usual consideration of contract law. The principal need be promised
nothing extra for his decision to affirm to be binding on him. Nor does ratification depend on the position
of the third party; for example, a loss stemming from his reliance on the agent’s representations is not
required. In most situations, ratification leaves the parties where they expected to be, correcting the
agent’s errors harmlessly and giving each party what was expected.

KEY TAKEAWAY

The principal is liable on an agent’s contract only if the agent was authorized by the principal to make the
contract. Such authority is express, implied, or apparent. Express means made in words, orally or in
writing; implied means the agent has authority to perform acts incidental to or reasonably necessary to
carrying out the transaction for which she has express authority. Apparent authority arises where the
principal gives the third party reason to believe that the agent had authority. The reasonableness of the
third party’s belief is based on all the circumstances—all the facts. Even if the agent has no authority, the
principal may, after the fact, ratify the contract made by the agent.

EXERCISES

1.

Could express authority be established by silence on the part of the principal?

2.

Why is the concept of implied authority very important in business situations?

Saylor URL: http://www.saylor.org/books

Saylor.org
663

3.

What is the rationale for the doctrine of apparent authority—that is, why would the law impose a
contract on a “principal” when in fact there was no principal-agent relationship with the “agent” at all?
4.

[1] Allen A. Funt Productions, Inc. v. Chemical Bank, 405 N.Y.S.2d 94 (1978).

5.

[2] Allen Funt (1914–99) was an American television producer, director, and writer, best known as the
creator and host of Candid Camera from the 1940s to 1980s, which was broadcast as either a regular
show or a series of specials. Its most notable run was from 1960 to 1967 on CBS.

6.

[3] G. H. Mumm Champagne v. Eastern Wine Corp., 52 F.Supp. 167 (S.D.N.Y. 1943).

7.

[4] Meggs v. Central Supply Co., 307 N.E.2d 288 (Ind. App. 1974).

19.2 Principal’s Tort and Criminal Liability
LEARNING OBJECTIVES

1.

Understand in what circumstances a principal will be vicariously liable for torts committed by employees.

2.

Recognize the difference between agents whose tort and criminal liability may be imputed to the
employer and those whose liability will not be so imputed.

3.

Know when the principal will be vicariously liable for intentional torts committed by the agent.

4.

Explain what is meant by “the scope of employment,” within which the agent’s actions may be attributed
to the principal and without which they will not.

5.

Name special cases of vicarious liability.

6.

Describe the principal’s liability for crimes committed by the agent.

Principal’s Tort Liability
The Distinction between Direct and Vicarious Liability
When is the principal liable for injuries that the agent causes another to suffer?

Direct Liability
There is a distinction between torts prompted by the principal himself and torts of which the principal
was innocent. If the principal directed the agent to commit a tort or knew that the consequences of the

Saylor URL: http://www.saylor.org/books

Saylor.org
664

agent’s carrying out his instructions would bring harm to someone, the principal is liable. This is an
application of the general common-law principle that one cannot escape liability by delegating an
unlawful act to another. The syndicate that hires a hitman is as culpable of murder as the man who pulls
the trigger. Similarly, a principal who is negligent in his use of agents will be held liable for their
negligence. This rule comes into play when the principal fails to supervise employees adequately, gives
faulty directions, or hires incompetent or unsuitable people for a particular job. Imposing liability on the
principal in these cases is readily justifiable since it is the principal’s own conduct that is the underlying
fault; the principal here is directly liable.

Vicarious Liability
But the principle of liability for one’s agent is much broader, extending to acts of which the principal had
no knowledge, that he had no intention to commit nor involvement in, and that he may in fact have
expressly prohibited the agent from engaging in. This is the principle of respondeat superior (“let the
master answer”) or the master-servant doctrine, which imposes on the
principal vicarious liability (vicarious means “indirectly, as, by, or through a substitute”) under which the
principal is responsible for acts committed by the agent within the scope of the employment (see ).
Figure 19.2 Principal’s Tort Liability

Saylor URL: http://www.saylor.org/books

Saylor.org
665

The modern basis for vicarious liability is sometimes termed the “deep pocket” theory: the principal
(usually a corporation) has deeper pockets than the agent, meaning that it has the wherewithal to pay for
the injuries traceable one way or another to events it set in motion. A million-dollar industrial accident is
within the means of a company or its insurer; it is usually not within the means of the agent—employee—
who caused it.
The “deep pocket” of the defendant-company is not always very deep, however. For many small
businesses, in fact, the principle of respondeat superior is one of life or death. One example was the
closing in San Francisco of the much-beloved Larraburu Brothers Bakery—at the time, the world’s second
largest sourdough bread maker. The bakery was held liable for $2 million in damages after one of its
delivery trucks injured a six-year-old boy. The bakery’s insurance policy had a limit of $1.25 million, and
the bakery could not absorb the excess. The Larraburus had no choice but to cease operations.
(Seehttp://www.outsidelands.org/larraburu.php.)
Respondeat superior raises three difficult questions: (1) What type of agents can create tort liability for
the principal? (2) Is the principal liable for the agent’s intentional torts? (3) Was the agent acting within
the scope of his employment? We will consider these questions in turn.

Agents for Whom Principals Are Vicariously Liable
In general, the broadest liability is imposed on the master in the case of tortious physical conduct by a
servant, as discussed in . If the servant acted within the scope of his employment—that is, if the servant’s
wrongful conduct occurred while performing his job—the master will be liable to the victim for damages
unless, as we have seen, the victim was another employee, in which event the workers’ compensation
system will be invoked. Vicarious tort liability is primarily a function of the employment relationship and
not agency status.
Ordinarily, an individual or a company is not vicariously liable for the tortious acts of independent
contractors. The plumber who rushes to a client’s house to repair a leak and causes a traffic accident does
not subject the homeowner to liability. But there are exceptions to the rule. Generally, these exceptions
fall into a category of duties that the law deems nondelegable. In some situations, one person is obligated
to provide protection to or care for another. The failure to do so results in liability whether or not the
harm befell the other because of an independent contractor’s wrongdoing. Thus a homeowner has a duty
to ensure that physical conditions in and around the home are not unreasonably dangerous. If the owner
Saylor URL: http://www.saylor.org/books

Saylor.org
666

hires an independent contracting firm to dig a sewer line and the contractor negligently fails to guard
passersby against the danger of falling into an open trench, the homeowner is liable because the duty of
care in this instance cannot be delegated. (The contractor is, of course, liable to the homeowner for any
damages paid to an injured passerby.)

Liability for Agent’s Intentional Torts
In the nineteenth century, a principal was rarely held liable for intentional wrongdoing by the agent if the
principal did not command the act complained of. The thought was that one could never infer authority to
commit a willfully wrongful act. Today, liability for intentional torts is imputed to the principal if the
agent is acting to further the principal’s business. See the very disturbing Lyon v. Carey in .

Deviations from Employment
The general rule is that a principal is liable for torts only if the servant committed them “in the scope of
employment.” But determining what this means is not easy.

The “Scope of Employment” Problem
It may be clear that the person causing an injury is the agent of another. But a principal cannot be
responsible for every act of an agent. If an employee is following the letter of his instructions, it will be
easy to determine liability. But suppose an agent deviates in some way from his job. The classic test of
liability was set forth in an 1833 English case, Joel v. Morrison.

[1]

The plaintiff was run over on a highway

by a speeding cart and horse. The driver was the employee of another, and inside was a fellow employee.
There was no question that the driver had acted carelessly, but what he and his fellow employee were
doing on the road where the plaintiff was injured was disputed. For weeks before and after the accident,
the cart had never been driven in the vicinity in which the plaintiff was walking, nor did it have any
business there. The suggestion was that the employees might have gone out of their way for their own
purposes. As the great English jurist Baron Parke put it, “If the servants, being on their master’s business,
took a detour to call upon a friend, the master will be responsible.…But if he was going on a frolic of his
own, without being at all on his master’s business, the master will not be liable.” In applying this test, the
court held the employer liable.
The test is thus one of degree, and it is not always easy to decide when a detour has become so great as to
be transformed into a frolic. For a time, a rather mechanical rule was invoked to aid in making the
decision. The courts looked to the servant’s purposes in “detouring.” If the servant’s mind was fixed on
Saylor URL: http://www.saylor.org/books

Saylor.org
667

accomplishing his own purposes, then the detour was held to be outside the scope of employment; hence
the tort was not imputed to the master. But if the servant also intended to accomplish his master’s
purposes during his departure from the letter of his assignment, or if he committed the wrong while
returning to his master’s task after the completion of his frolic, then the tort was held to be within the
scope of employment.
This test is not always easy to apply. If a hungry deliveryman stops at a restaurant outside the normal
lunch hour, intending to continue to his next delivery after eating, he is within the scope of employment.
But suppose he decides to take the truck home that evening, in violation of rules, in order to get an early
start the next morning. Suppose he decides to stop by the beach, which is far away from his route. Does it
make a difference if the employer knows that his deliverymen do this?

The Zone of Risk Test
Court decisions in the last forty years have moved toward a different standard, one that looks to the
foreseeability of the agent’s conduct. By this standard, an employer may be held liable for his employee’s
conduct even when devoted entirely to the employee’s own purposes, as long as it was foreseeable that the
agent might act as he did. This is the “zone of risk” test. The employer will be within the zone of risk for
vicarious liability if the employee is where she is supposed to be, doing—more or less—what she is
supposed to be doing, and the incident arose from the employee’s pursuit of the employer’s interest
(again, more or less). That is, the employer is within the zone of risk if the servant is in the place within
which, if the master were to send out a search party to find a missing employee, it would be reasonable to
look. See Section 4, Cockrell v. Pearl River Valley Water Supply Dist.

Special Cases of Vicarious Liability
Vicarious liability is not limited to harm caused in the course of an agency relationship. It may also be
imposed in other areas, including torts of family members, and other torts governed by statute or
regulation. We will examine each in turn.

Use of Automobiles
A problem commonly arises when an automobile owner lends his vehicle to a personal friend, someone
who is not an agent, and the borrower injures a third person. Is the owner liable? In many states, the
owner is not liable; in other states, however, two approaches impose liability on the owner.

Saylor URL: http://www.saylor.org/books

Saylor.org
668

The first approach is legislative: owner’s consent statutes make the owner liable when the automobile is
being driven with his consent or knowledge. The second approach to placing liability on the owner is
judicial and known as the family purpose doctrine. Under this doctrine, a family member who negligently
injures someone with the car subjects the owner to liability if the family member was furthering family
purposes. These are loosely defined to include virtually every use to which a child, for example, might put
a car. In a Georgia case, Dixon v. Phillips, the father allowed his minor son to drive the car but expressly
forbade him from letting anyone else do so.

[2]

Nevertheless, the son gave the wheel to a friend and a

collision occurred while both were in the car. The court held the father liable because he made the car
available for the pleasure and convenience of his son and other family members.

Torts of Family Members
At common law, the husband was liable for the torts of his wife, not because she was considered an agent
but because she was considered to be an extension of him. “Husband and wife were only one person in
law,”

[3]

says Holmes, and any act of the wife was supposed to have been done at the husband’s direction

(to which Mr. Dickens’s Mr. Bumble responded, in the memorable line, “If the law supposes that, the law
[4]

is a ass—a idiot” ). This ancient view has been abrogated by statute or by court ruling in all the states, so
that now a wife is solely responsible for her own torts unless she in fact serves as her husband’s agent.
Unlike wives, children are not presumed at common law to be agents or extensions of the father so that
normally parents are not vicariously liable for their children’s torts. However, they can be held liable for
failing to control children known to be dangerous.
Most states have statutorily changed the common-law rule, making parents responsible for willful or
malicious tortious acts of their children whether or not they are known to be mischief-makers. Thus the
Illinois Parental Responsibility Law provides the following: “The parent or legal guardian of an
unemancipated minor who resides with such parent or legal guardian is liable for actual damages for the
willful or malicious acts of such minor which cause injury to a person or property.”

[5]

Several other states

impose a monetary limit on such liability.

Other Torts Governed by Statute or Regulation
There are certain types of conduct that statutes or regulation attempt to control by placing the burden of
liability on those presumably in a position to prevent the unwanted conduct. An example is the
“Dramshop Act,” which in many states subjects the owner of a bar to liability if the bar continues to serve
Saylor URL: http://www.saylor.org/books

Saylor.org
669

an intoxicated patron who later is involved in an accident while intoxicated. Another example involves the
sale of adulterated or short-weight foodstuffs: the employer of one who sells such may be liable, even if
the employer did not know of the sales.

Principal’s Criminal Liability
As a general proposition, a principal will not be held liable for an agent’s unauthorized criminal acts if the
crimes are those requiring specific intent. Thus a department store proprietor who tells his chief buyer to
get the “best deal possible” on next fall’s fashions is not liable if the buyer steals clothes from the
manufacturer. A principal will, however, be liable if the principal directed, approved, or participated in
the crime. Cases here involve, for example, a corporate principal’s liability for agents’ activity in antitrust
violations—price-fixing is one such violation.
There is a narrow exception to the broad policy of immunity. Courts have ruled that under certain
regulatory statutes and regulations, an agent’s criminality may be imputed to the principal, just as civil
liability is imputed under Dramshop Acts. These include pure food and drug acts, speeding ordinances,
building regulations, child labor rules, and minimum wage and maximum hour legislation. Misdemeanor
criminal liability may be imposed upon corporations and individual employees for the sale or shipment of
adulterated food in interstate commerce, notwithstanding the fact that the defendant may have had no
actual knowledge that the food was adulterated at the time the sale or shipment was made.

KEY TAKEAWAY

The principal will be liable for the employee’s torts in two circumstances: first, if the principal was directly
responsible, as in hiring a person the principal knew or should have known was incompetent or dangerous;
second, if the employee committed the tort in the scope of business for the principal. This is the masterservant doctrine or respondeat superior. It imposes vicarious liability on the employer: the master
(employer) will be liable if the employee was in the zone of activity creating a risk for the employer (“zone
of risk” test), that is—generally—if the employee was where he was supposed to be, when he was
supposed to be there, and the incident arose out of the employee’s interest (however perverted) in
promoting the employer’s business.
Special cases of vicarious liability arise in several circumstances. For example, the owner of an automobile
may be liable for torts committed by one who borrows it, or if it is—even if indirectly—used for family
purposes. Parents are, by statute in many states, liable for their children’s torts. Similarly by statute, the
Saylor URL: http://www.saylor.org/books

Saylor.org
670

sellers and employers of sellers of alcohol or adulterated or short-weight foodstuffs may be liable. The
employer of one who commits a crime is not usually liable unless the employer put the employee up to
the crime or knew that a crime was being committed. But some prophylactic statutes impose liability on
the employer for the employee’s crime—even if the employee had no intention to commit it—as a means
to force the employer to prevent such actions.

EXERCISES

1.

What is the difference between direct and vicarious employer tort liability?

2.

What is meant by the “zone of risk” test?

3.

Under what circumstances will an employer be liable for intentional torts of the employee?

4.

When will the employer be liable for an employee’s criminal acts?
5.

[1] Joel v. Morrison, 6 Carrington & Payne 501.

6.

[2] Dixon v. Phillips, 217 S.E.2d 331 (Ga. 1975).

7.

[3] O.W. Holmes, Agency, 4 Harvard Law Rev. 353 (1890–91).

8.

[4] Charles Dickens, Oliver Twist, (London: 1838), chap 51.

9.

[5] Ill. Rev. Stat. (2005), chapter 70, paragraph
51.http://law.justia.com/illinois/codes/2005/chapter57/2045.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
671

19.3 Agent’s Personal Liability for Torts and Contracts;
Termination of Agency
LEARNING OBJECTIVES

1.

Understand the agent’s personal liability for tort.

2.

Understand the agent’s personal liability for contract.

3.

Recognize the ways the agency relationship is terminated.

Agent’s Personal Liability for Torts and Contracts
Tort Liability
That a principal is held vicariously liable and must pay damages to an injured third person does not
excuse the agent who actually committed the tortious acts. A person is always liable for his or her own
torts (unless the person is insane, involuntarily intoxicated, or acting under extreme duress). The agent is
personally liable for his wrongful acts and must reimburse the principal for any damages the principal was
forced to pay, as long as the principal did not authorize the wrongful conduct. The agent directed to
commit a tort remains liable for his own conduct but is not obliged to repay the principal. Liability as an
agent can be burdensome, sometimes perhaps more burdensome than as a principal. The latter normally
purchases insurance to cover against wrongful acts of agents, but liability insurance policies frequently do
not cover the employee’s personal liability if the employee is named in a lawsuit individually. Thus
doctors’ and hospitals’ malpractice policies protect a doctor from both her own mistakes and those of
nurses and others that the doctor would be responsible for; nurses, however, might need their own
coverage. In the absence of insurance, an agent is at serious risk in this lawsuit-conscious age. The risk is
not total. The agent is not liable for torts of other agents unless he is personally at fault—for example, by
negligently supervising a junior or by giving faulty instructions. For example, an agent, the general
manager for a principal, hires Brown as a subordinate. Brown is competent to do the job but by failing to
exercise proper control over a machine negligently injures Ted, a visitor to the premises. The principal
and Brown are liable to Ted, but the agent is not.

Contract Liability

Saylor URL: http://www.saylor.org/books

Saylor.org
672

It makes sense that an agent should be liable for her own torts; it would be a bad social policy indeed if a
person could escape tort liability based on her own fault merely because she acted in an agency capacity. It
also makes sense that—as is the general rule—an agent is not liable on contracts she makes on the
principal’s behalf; the agent is not a party to a contract made by the agent on behalf of the principal. No
public policy would be served by imposing liability, and in many cases it would not make sense. Suppose
an agent contracts to buy $25 million of rolled aluminum for a principal, an airplane manufacturer. The
agent personally could not reasonably perform such contract, and it is not intended by the parties that she
should be liable. (Although the rule is different in England, where an agent residing outside the country is
liable even if it is clear that he is signing in an agency capacity.) But there are three exceptions to this rule:
(1) if the agent is undisclosed or partially disclosed, (2) if the agent lacks authority or exceeds it, or (3) if
the agent entered into the contract in a personal capacity. We consider each situation.

Agent for Undisclosed or Partially Disclosed Principal
An agent need not, and frequently will not, inform the person with whom he is negotiating that he is
acting on behalf of a principal. The secret principal is usually called an “undisclosed principal.” Or the
agent may tell the other person that he is acting as an agent but not disclose the principal’s name, in
which event the principal is “partially disclosed.” To understand the difficulties that may occur, consider
the following hypothetical but common example. A real estate developer known for building amusement
parks wants to acquire several parcels of land to construct a new park. He wants to keep his identity secret
to hold down the land cost. If the landowners realized that a major building project was about to be
launched, their asking price would be quite high. So the developer obtains two options to purchase land by
using two secret agents—Betty and Clem.
Betty does not mention to sellers that she is an agent; therefore, to those sellers the developer is an
undisclosed principal. Clem tells those with whom he is dealing that he is an agent but refuses to divulge
the developer’s name or his business interest in the land. Thus the developer is, to the latter sellers, a
partially disclosed principal. Suppose the sellers get wind of the impending construction and want to back
out of the deal. Who may enforce the contracts against them?
The developer and the agents may sue to compel transfer of title. The undisclosed or partially disclosed
principal may act to enforce his rights unless the contract specifically prohibits it or there is a
representation that the signatories are not signing for an undisclosed principal. The agents may also bring
Saylor URL: http://www.saylor.org/books

Saylor.org
673

suit to enforce the principal’s contract rights because, as agents for an undisclosed or partially disclosed
principal, they are considered parties to their contracts.
Now suppose the developer attempts to call off the deal. Whom may the sellers sue? Both the developer
and the agents are liable. That the sellers had no knowledge of the developer’s identity—or even that there
was a developer—does not invalidate the contract. If the sellers first sue agent Betty (or Clem), they may
still recover the purchase price from the developer as long as they had no knowledge of his identity prior
to winning the first lawsuit. The developer is discharged from liability if, knowing his identity, the
plaintiffs persist in a suit against the agents and recover a judgment against them anyway. Similarly, if the
seller sues the principal and recovers a judgment, the agents are relieved of liability. The seller thus has a
“right of election” to sue either the agent or the undisclosed principal, a right that in many states may be
exercised any time before the seller collects on the judgment.

Lack of Authority in Agent
An agent who purports to make a contract on behalf of a principal, but who in fact has no authority to do
so, is liable to the other party. The theory is that the agent has warranted to the third party that he has the
requisite authority. The principal is not liable in the absence of apparent authority or ratification. But the
agent does not warrant that the principal has capacity. Thus an agent for a minor is not liable on a
contract that the minor later disavows unless the agent expressly warranted that the principal had
attained his majority. In short, the implied warranty is that the agent has authority to make a deal, not
that the principal will necessarily comply with the contract once the deal is made.

Agent Acting on Own Account
An agent will be liable on contracts made in a personal capacity—for instance, when the agent personally
guarantees repayment of a debt. The agent’s intention to be personally liable is often difficult to determine
on the basis of his signature on a contract. Generally, a person signing a contract can avoid personal
liability only by showing that he was in fact signing as an agent. If the contract is signed “Jones, Agent,”
Jones can introduce evidence to show that there was never an intention to hold him personally liable. But
if he signed “Jones” and neither his agency nor the principal’s name is included, he will be personally
liable. This can be troublesome to agents who routinely indorse checks and notes. There are special rules
governing these situations, which are discussed in (Reference mayer_1.0-ch25 not found in Book) dealing
with commercial paper.
Saylor URL: http://www.saylor.org/books

Saylor.org
674

Termination of Agency
The agency relationship is not permanent. Either by action of the parties or by law, the relationship will
eventually terminate.

By Act of the Parties
Certainly the parties to an agency contract can terminate the agreement. As with the creation of the
relationship, the agreement may be terminated either expressly or implicitly.

Express Termination
Many agreements contain specified circumstances whose occurrence signals the end of the agency. The
most obvious of these circumstances is the expiration of a fixed period of time (“agency to terminate at the
end of three months” or “on midnight, December 31”). An agreement may also terminate on the
accomplishment of a specified act (“on the sale of the house”) or following a specific event (“at the
conclusion of the last horse race”).
Mutual consent between the parties will end the agency. Moreover, the principal may revoke the agency or
the agent may renounce it; such are vocation or renunciation of agency would be an express termination.
Even a contract that states the agreement is irrevocable will not be binding, although it can be the basis
for a damage suit against the one who breached the agreement by revoking or renouncing it. As with any
contract, a person has the power to breach, even in absence of the right to do so. If the agency is coupled
with an interest, however, so that the authority to act is given to secure an interest that the agent has in
the subject matter of the agency, then the principal lacks the power to revoke the agreement.

Implied Termination
There are a number of other circumstances that will spell the end of the relationship by implication.
Unspecified events or changes in business conditions or the value of the subject matter of the agency
might lead to a reasonable inference that the agency should be terminated or suspended; for example, the
principal desires the agent to buy silver but the silver market unexpectedly rises and silver doubles in
price overnight. Other circumstances that end the agency include disloyalty of the agent (e.g., he accepts
an appointment that is adverse to his first principal or embezzles from the principal), bankruptcy of the
agent or of the principal, the outbreak of war (if it is reasonable to infer that the principal, knowing of the

Saylor URL: http://www.saylor.org/books

Saylor.org
675

war, would not want the agent to continue to exercise authority), and a change in the law that makes a
continued carrying out of the task illegal or seriously interferes with it.

By Operation of Law
Aside from the express termination (by agreement of both or upon the insistence of one), or the necessary
or reasonable inferences that can be drawn from their agreements, the law voids agencies under certain
circumstances. The most frequent termination by operation of law is the death of a principal or an agent.
The death of an agent also terminates the authority of subagents he has appointed, unless the principal
has expressly consented to the continuing validity of their appointment. Similarly, if the agent or principal
loses capacity to enter into an agency relationship, it is suspended or terminated. The agency terminates if
its purpose becomes illegal.
Even though authority has terminated, whether by action of the parties or operation of law, the principal
may still be subject to liability. Apparent authority in many instances will still exist; this is
called lingering authority. It is imperative for a principal on termination of authority to notify all those
who may still be in a position to deal with the agent. The only exceptions to this requirement are when
termination is effected by death, loss of the principal’s capacity, or an event that would make it impossible
to carry out the object of the agency.

KEY TAKEAWAY
A person is always liable for her own torts, so an agent who commits a tort is liable; if the tort was in the
scope of employment the principal is liable too. Unless the principal put the agent up to committing the
tort, the agent will have to reimburse the principal. An agent is not generally liable for contracts made; the
principal is liable. But the agent will be liable if he is undisclosed or partially disclosed, if the agent lacks
authority or exceeds it, or, of course, if the agent entered into the contract in a personal capacity.
Agencies terminate expressly or impliedly or by operation of law. An agency terminates expressly by the
terms of the agreement or mutual consent, or by the principal’s revocation or the agent’s renunciation. An
agency terminates impliedly by any number of circumstances in which it is reasonable to assume one or
both of the parties would not want the relationship to continue. An agency will terminate by operation of
law when one or the other party dies or becomes incompetent, or if the object of the agency becomes
Saylor URL: http://www.saylor.org/books

Saylor.org
676

illegal. However, an agent may have apparent lingering authority, so the principal, upon termination of the
agency, should notify those who might deal with the agent that the relationship is severed.

EXERCISES

1.

Pauline, the owner of a large bakery business, wishes to expand her facilities by purchasing the adjacent
property. She engages Alice as an agent to negotiate the deal with the property owner but instructs her
not to tell the property owner that she—Alice—is acting as an agent because Pauline is concerned that
the property owner would demand a high price. A reasonable contract is made. When the economy
sours, Pauline decides not to expand and cancels the plan. Who is liable for the breach?

2.

Peter, the principal, instructs his agent, Alice, to tour England and purchase antique dining room furniture
for Peter’s store. Alice buys an antique bed set. Who is liable, Peter or Alice? Suppose the seller did not
know of the limit on Alice’s authority and sells the bed set to Alice in good faith. What happens when
Peter discovers he owes the seller for the set?

3.

Under what circumstances will the agency terminate expressly?

4.

Agent is hired by Principal to sell a new drug, Phobbot. Six months later, as it becomes apparent that
Phobbot has nasty side effects (including death), the Food and Drug Administration orders the drug pulled
from the shelves. Agent’s agency is terminated; what terminology is appropriate to describe how?

5.

Principal engages Agent to buy lumber, and in that capacity Agent deals with several large timber owners.
Agent’s contract ends on July 31; on August 1, Agent buys $150,000 worth of lumber from a seller with
whom he had dealt previously on Principal’s behalf. Who is liable and why?

19.4 Cases
Implied Authority
Kanavos v. Hancock Bank & Trust Company
439 N.E.2d 311 (Mass. 1982)
KASS, J.
At the close of the plaintiff’s evidence, the defendant moved for a directed verdict, which the trial judge
allowed. The judge’s reason for so doing was that the plaintiff, in his contract action, failed to introduce
sufficient evidence tending to prove that the bank officer who made the agreement with which the plaintiff
Saylor URL: http://www.saylor.org/books

Saylor.org
677

sought to charge the bank had any authority to make it. Upon review of the record we are of opinion that
there was evidence which, if believed, warranted a finding that the bank officer had the requisite authority
or that the bank officer had apparent authority to make the agreement in controversy. We therefore
reverse the judgment.
For approximately ten years prior to 1975, Harold Kanavos and his brother borrowed money on at least
twenty occasions from the Hancock Bank & Trust Company (the Bank), and, during that period, the loan
officer with whom Kanavos always dealt was James M. Brown. The aggregate loans made by the Bank to
Kanavos at any given time went as high as $800,000.
Over that same decade, Brown’s responsibilities at the Bank grew, and he had become executive vicepresident. Brown was also the chief loan officer for the Bank, which had fourteen or fifteen branches in
addition to its head office. Physically, Brown’s office was at the head office, toward the rear of the main
banking floor, opposite the office of the president—whose name was Kelley. Often Brown would tell
Kanavos that he had to check an aspect of a loan transaction with Kelley, but Kelley always backed Brown
up on those occasions.…
[The plaintiff, Harold Kanavos, entered into an agreement with the defendant Bank whereby stock owned
by the Kanavos brothers was sold to the Bank and the plaintiff was given an option to repurchase the
stock. Kanavos’ suit against the Bank was based on an amendment to the agreement offered by Brown.]
Kanavos was never permitted to introduce in evidence the terms of the offer Brown made. That offer was
contained in a writing, dated July 16, 1976, on bank letterhead, which read as follows: “This letter is to
confirm our conversation regarding your option to re-purchase the subject property. In lieu of your not
exercising your option, we agree to pay you $40,000 representing a commission upon our sale of the
subject property, and in addition, will give you the option to match the price of sale of said property to
extend for a 60 day period from the time our offer is received.” Brown signed the letter as executive vicepresident. The basis of exclusion was that the plaintiff had not established the authority of Brown to make
with Kanavos the arrangement memorialized in the July 16, 1976, letter.
Whether Brown’s job description impliedly authorized the right of last refusal or cash payment
modification is a question of how, in the circumstances, a person in Brown’s position could reasonably
interpret his authority. Whether Brown had apparent authority to make the July 16, 1976, modification is

Saylor URL: http://www.saylor.org/books

Saylor.org
678

a question of how, in the circumstances, a third person, e.g., a customer of the Bank such as Kanavos,
would reasonably interpret Brown’s authority in light of the manifestations of his principal, the Bank.
Titles of office generally do not establish apparent authority. Brown’s status as executive vice-president
was not, therefore, a badge of apparent authority to modify agreements to which the Bank was a party.
Trappings of office, e.g., office and furnishing, private secretary, while they may have some tendency to
suggest executive responsibility, do not without other evidence provide a basis for finding apparent
authority. Apparent authority is drawn from a variety of circumstances. Thus in Federal Nat. Bank v.
O’Connell…(1940), it was held apparent authority could be found because an officer who was a director,
vice-president and treasurer took an active part in directing the affairs of the bank in question and was
seen by third parties talking with customers and negotiating with them. In Costonis v. Medford Housing
Authy.…(1961), the executive director of a public housing authority was held to have apparent authority to
vary specifications on the basis of the cumulative effect of what he had done and what the authority
appeared to permit him to do.
In the instant case there was evidence of the following variety of circumstances: Brown’s title of executive
vice-president; the location of his office opposite the president; his frequent communications with the
president; the long course of dealing and negotiations; the encouragement of Kanavos by the president to
deal with Brown; the earlier amendment of the agreement by Brown on behalf of the Bank on material
points, namely the price to be paid by the Bank for the shares and the repurchase price; the size of the
Bank (fourteen or fifteen branches in addition to the main office); the secondary, rather than
fundamental, nature of the change in the terms of the agreement now repudiated by the Bank, measured
against the context of the overall transaction; and Brown’s broad operating authority…all these added
together would support a finding of apparent authority. When a corporate officer, as here, is allowed to
exercise general executive responsibilities, the “public expectation is that the corporation should be bound
to engagements made on its behalf by those who presume to have, and convincingly appear to have, the
power to agree.” [Citation] This principle does not apply, of course, where in the business context, the
requirement of specific authority is presumed, e.g., the sale of a major asset by a corporation or a
transaction which by its nature commits the corporation to an obligation outside the scope of its usual
activity. The modification agreement signed by Brown and dated July 16, 1976, should have been admitted
in evidence, and a verdict should not have been directed.
Saylor URL: http://www.saylor.org/books

Saylor.org
679

Judgment reversed.

CASE QUESTIONS

1.

Why are “titles of office” insufficient to establish apparent authority?

2.

Why are “trappings of office” insufficient to establish apparent authority?

3.

What is the relationship between apparent authority and estoppel? Who is estopped to do what, and
why?

Employer’s Liability for Employee’s Intentional Torts: Scope of Employment
Lyon v. Carey
533 F.2d 649 (Cir. Ct. App. DC 1976)
McMillan, J.:
Corene Antoinette Lyon, plaintiff, recovered a $33,000.00 verdict [about $142,000 in 2010 dollars] in the
United States District Court for the District of Columbia before Judge Barrington T. Parker and a jury,
against the corporate defendants, George’s Radio and Television Company, Inc., and Pep Line Trucking
Company, Inc. The suit for damages arose out of an assault, including rape, committed with a knife and
other weapons upon the plaintiff on May 9, 1972, by Michael Carey, a nineteen-year-old deliveryman for
Pep Line Trucking Company, Inc. Three months after the trial, Judge Parker set aside the verdict and
rendered judgment for both defendants notwithstanding the verdict. Plaintiff appealed.…
Although the assault was perhaps at the outer bounds of respondeat superior, the case was properly one
for the jury. Whether the assault in this case was the outgrowth of a job-related controversy or simply a
personal adventure of the deliveryman, was a question for the jury. This was the import of the trial judge’s
instructions. The verdict as to Pep Line should not have been disturbed.
Irene Lyon bought a mattress and springs for her bed from the defendant George’s Radio and Television
Company, Inc. The merchandise was to be delivered on May 9, 1972. Irene Lyon had to be at work and the
plaintiff [Irene’s sister] Corene Lyon, had agreed to wait in her sister’s apartment to receive the delivery.
A C.O.D. balance of $13.24 was due on the merchandise, and Irene Lyon had left a check for $13.24 to
cover that balance. Plaintiff had been requested by her sister to “wait until the mattress and the springs
came and to check and make sure they were okay.”
Saylor URL: http://www.saylor.org/books

Saylor.org
680

Plaintiff, fully clothed, answered the door. Her description of what happened is sufficiently brief and
unqualified that it will bear repeating in full. She testified, without objection, as follows:
I went to the door, and I looked in the peephole, and I asked who was there. The young man told
me he was a delivery man from George’s. He showed me a receipt, and it said, ‘George’s.’ He said
he [needed cash on delivery—COD], so I let him in, and I told him to bring the mattress upstairs
and he said, ‘No,’ that he wasn’t going to lug them upstairs, and he wanted the COD first, and I
told him I wanted to see the mattress and box springs to make sure they were okay, and he said
no, he wasn’t going to lug them upstairs [until he got the check].
So this went back and forwards and so he was getting angry, and I told him to wait right here
while I go get the COD. I went to the bedroom to get the check, and I picked it up, and I turned
around and he was right there.
And then I was giving him the check and then he told me that his boss told him not to accept a
check, that he wanted cash money, and that if I didn’t give him cash money, he was going to take
it on my ass, and he told me that he was no delivery man, he was a rapist and then he threw me
on the bed.
[The Court] Talk louder, young lady, the jury can’t hear you.
[The witness] And then he threw me on the bed, and he had a knife to my throat.
[Plaintiff’s attorney] Then what happened?
And then he raped me.
Plaintiff’s pre-trial deposition was a part of the record on appeal, and it shows that Carey raped plaintiff at
knife point; that then he chased her all over the apartment with a knife and scissors and cut plaintiff in
numerous places on her face and body, beat and otherwise attacked her. All of the physical injury other
than the rape occurred after rather than before the rape had been accomplished.…
[Carey was convicted of rape and sent to prison. The court determined that George’s was properly
dismissed because Pep Line, Carey’s employer, was an independent contractor over which George’s had
no control.]
The principal question, therefore, is whether the evidence discloses any other basis upon which a jury
could reasonably find Pep Line, the employer of Carey, liable for the assault.

Saylor URL: http://www.saylor.org/books

Saylor.org
681

Michael Carey was in the employment of the defendant Pep Line as a deliveryman. He was authorized to
make the delivery of the mattress and springs plaintiff’s sister had bought. He gained access to the
apartment only upon a showing of the delivery receipt for the merchandise. His employment
contemplated that he visit and enter that particular apartment. Though the apartment was not owned by
nor in the control of his employer, it was nevertheless a place he was expected by his employer to enter.
After Carey entered, under the credentials of his employment and the delivery receipt, a dispute arose
naturally and immediately between him and the plaintiff about two items of great significance in
connection with his job. These items were the request of the plaintiff, the customer’s agent, to inspect the
mattress and springs before payment (which would require their being brought upstairs before the
payment was made), and Carey’s insistence on getting cash rather than a check.
The dispute arose out of the very transaction which had brought Carey to the premises, and, according to
the plaintiff’s evidence, out of the employer’s instructions to get cash only before delivery.
On the face of things, Pep Line Trucking Company, Inc. is liable, under two previous decisions of the
Court of Appeals for the District of Columbia Circuit. [Citation (1953)] held a taxi owner liable for
damages (including a broken leg) sustained by a customer who had been run over by the taxi in pursuit of
a dispute between the driver and the customer about a fare. [Citation (1939)], held a restaurant owner
liable to a restaurant patron who was beaten with a stick by a restaurant employee, after a disagreement
over the service. The theory was that:
It is well established that an employer may be held responsible in tort for assaults committed by
an employee while he is acting within the scope of his employment, even though he may act
wantonly and contrary to his employer’s instructions. [Citations] “…having placed [the
employee] in charge and committed the management of the business to his care, defendants may
not escape liability either on the ground of his infirmity of temperament or because, under the
influence of passion aroused by plaintiff’s threat to report the circumstances, he went beyond the
ordinary line of duty and inflicted the injury shown in this case. [Citations]”
Munick v. City of Durham ([Citation], Supreme Court of North Carolina, 1921), though not a binding
precedent, is informative and does show that the theory of liability advanced by the plaintiff is by no
means recent in origin. The plaintiff, Munick, a Russian born Jew, testified that he went to the Durham,
North Carolina city water company office on April 17, 1919, and offered to pay his bill with “three paper
Saylor URL: http://www.saylor.org/books

Saylor.org
682

dollars, one silver dollar, and fifty cents in pennies.” The pennies were in a roll “like the bank fixes them.”
The clerk gave a receipt and the plaintiff prepared to leave the office. The office manager came into the
room, saw the clerk counting the pennies, became enraged at the situation, shoved the pennies onto the
floor and ordered Munick to pick them up. Bolton, the manager, “locked the front door and took me by
the jacket and called me ‘God damned Jew,’ and said, ‘I want only bills.’ I did not say anything and he hit
me in the face. I did not resist, and the door was locked and I could not get out.…” With the door locked,
Bolton then repeatedly choked and beat the plaintiff, finally extracted a bill in place of the pennies, and
ordered him off the premises with injuries including finger marks on his neck that could be seen for eight
or ten days. Bolton was convicted of unlawful assault [but the case against the water company was
dismissed].
The North Carolina Supreme Court (Clark, C. J.) reversed the trial court’s dismissal and held that the case
should have gone to the jury. The court…said [Citation]:
“‘It is now fully established that corporations may be held liable for negligent and malicious torts,
and that responsibility will be imputed whenever such wrongs are committed by their employees
and agents in the course of their employment and within its scope * * * in many of the cases, and
in reliable textbooks * * * ‘course of employment’ is stated and considered as sufficiently inclusive;
but, whether the one or the other descriptive term is used, they have the same significance in
importing liability on the part of the principal when the agent is engaged in the work that its
principal has employed or directed him to do and * * * in the effort to accomplish it. When such
conduct comes within the description that constitutes an actionable wrong, the corporation
principal, as in other cases of principal and agent, is liable not only for ‘the act itself, but for the
ways and means employed in the performance thereof.’
“In 1 Thompson, Negligence, s 554, it is pointed out that, unless the above principle is maintained:
“‘It will always be more safe and profitable for a man to conduct his business vicariously than in
his own person. He would escape liability for the consequences of many acts connected with his
business, springing from the imperfections of human nature, because done by another, for which
he would be responsible if done by himself. Meanwhile, the public, obliged to deal or come in
contact with his agent, for injuries done by them must be left wholly without redress. He might
delegate to persons pecuniarily irresponsible the care of large factories, of extensive mines, of
Saylor URL: http://www.saylor.org/books

Saylor.org
683

ships at sea, or of railroad trains on land, and these persons, by the use of the extensive power
thus committed to them, might inflict wanton and malicious injuries on third persons, without
other restraint than that which springs from the imperfect execution of the criminal laws. A
doctrine so fruitful of mischief could not long stand unshaken in an enlightened jurisprudence.’
This court has often held the master liable, even if the agent was willful, provided it was
committed in the course of his employment. [Citation]”
“The act of a servant done to effect some independent purpose of his own and not with reference
to the service in which he is employed, or while he is acting as his own master for the time being,
is not within the scope of his employment so as to render the master liable therefor. In these
circumstances the servant alone is liable for the injury inflicted.” [Citation].…”The general idea is
that the employee at the time of doing the wrongful act, in order to fix liability on the employer,
must have been acting in behalf of the latter and not on his own account [Citation].”
The principal physical (as opposed to psychic) damage to the plaintiff is a number of disfiguring knife
wounds on her head, face, arms, breasts and body. If the instrumentalities of assault had not included
rape, the case would provoke no particular curiosity nor interest because it comes within all the classic
requirements for recovery against the master. The verdict is not attacked as excessive, and could not be
excessive in light of the physical injuries inflicted.
It may be suggested that [some of the cases discussed] are distinguishable because in each of those cases
the plaintiff was a business visitor on the defendant’s “premises.”…Home delivery customers are usually
in their homes, sometimes alone; and deliveries of merchandise may expose householders to one-on-one
confrontations with deliverymen. It would be a strange rule indeed which, while allowing recovery for
assaults committed in “the store,” would deny a master’s liability for an assault committed on a lone
woman in her own home, by a deliveryman required by his job to enter the home.…
If, as in [one case discussed], the assault was not motivated or triggered off by anything in the
employment activity but was the result of only propinquity and lust, there should be no liability. However,
if the assault, sexual or otherwise, was triggered off or motivated or occasioned by a dispute over the
conduct then and there of the employer’s business, then the employer should be liable.

Saylor URL: http://www.saylor.org/books

Saylor.org
684

It is, then, a question of fact for the trier of fact, rather than a question of law for the court, whether the
assault stemmed from purely and solely personal sources or arose out of the conduct of the employer’s
business; and the trial judge so instructed the jury.
It follows that, under existing decisions of the District of Columbia Circuit, plaintiff has made out a case
for the jury against Pep Line Trucking, Inc. unless the sexual character of one phase of the assault bars her
from recovery for damages from all phases of the assault.
We face, then, this question: Should the entire case be taken from the jury because, instead of a rod of
wood (as in [one case]), in addition to weapons of steel (as in [one case, a knife]); and in addition to his
hands (as in [the third case, regarding the dispute about the pennies]), Carey also employed a sexual
weapon, a rod of flesh and blood in the pursuit of a job-related controversy?
The answer is, No. It is a jury’s job to decide how much of plaintiff’s story to believe, and how much if any
of the damages were caused by actions, including sexual assault, which stemmed from job-related sources
rather than from purely personal origins.…
The judgment is affirmed as to the defendant George’s and reversed as to the defendant Pep Line
Trucking Company, Inc.

CASE QUESTIONS

1.

What triggered the dispute here?

2.

The court observes, “On the face of things, Pep Line Trucking Company, Inc. is liable.” But there are two
issues that give the court cause for more explanation. (1) Why does the court discuss the point that the
assault did not occur on the employer’s premises? (2) Why does the court mention that the knife assault
happened after the rape?

3.

It is difficult to imagine that a sexual assault could be anything other than some “purely and solely
personal” gratification, unrelated to the employer’s business. How did the court address this?

4.

What is the controlling rule of law as to the employer’s liability for intentional torts here?

5.

What does the court mean when it says, “the assault was perhaps at the outer bounds of respondeat
superior”?

6.

Would the jury think about who had the “deep pocket” here? Who did have it?

Saylor URL: http://www.saylor.org/books

Saylor.org
685

Employer’s Liability for Employee’s Intentional Torts: Scope of Employment
Cockrell v. Pearl River Valley Water Supply Dist.
865 So.2d 357 (Miss. 2004)
The Pearl River Valley Water Supply District (“District”) was granted summary judgment pursuant to the
Mississippi Tort Claims Act (MTCA) dismissing with prejudice all claims asserted against it by Sandra
Cockrell. Cockrell appeals the ruling of the circuit court citing numerous errors. Finding the motion for
summary judgment was properly granted in favor of the District, this Court affirms the final judgment
entered by the Circuit Court of Rankin County.

Facts and Proceedings in the Trial Court
On June 28, 1998, Sandra Cockrell was arrested for suspicion of driving under the influence of alcohol by
Officer Joey James who was employed as a security patrol officer with the Reservoir Patrol of the Pearl
River Valley Water Supply District. Officer James then transported Cockrell to the Reservoir Patrol office
and administered an intoxilyzer test. The results of the test are not before us; however, we do know that
after the test was administered, Officer James apologized to Cockrell for arresting her, and he assured her
that he would prepare her paperwork so that she would not have to spend much time in jail. As they were
leaving the Reservoir Patrol office, Officer James began asking Cockrell personal questions such as where
she lived, whether she was dating anyone and if she had a boyfriend. Officer James then asked Cockrell
for her cell phone number so that he could call and check on her. As they were approaching his patrol car
for the trip to the Rankin County jail, Officer James informed Cockrell that she should be wearing
handcuffs; however, he did not handcuff Cockrell, and he allowed her to ride in the front seat of the patrol
car with him. In route to the jail, Cockrell became emotional and started crying. As she was fixing her
makeup using the mirror on the sun visor, Officer James pulled his patrol car into a church parking lot
and parked the car. He then pulled Cockrell towards him in an embrace and began stroking her back and
hair telling her that things would be fine. Cockrell told Officer James to release her, but he continued to
embrace her for approximately five minutes before continuing on to the jail.
On June 30, 1998, Cockrell returned to the Reservoir Patrol office to retrieve her driver’s license. Officer
James called Cockrell into his office and discussed her DUI charge with her. As she was leaving, Officer
James grabbed her from behind, turned her around, pinned both of her arms behind her and pulled her to
his chest. When Officer James bent down to kiss her, she ducked her head, thus causing Officer James to
Saylor URL: http://www.saylor.org/books

Saylor.org
686

instead kiss her forehead. When Officer James finally released Cockrell, she ran out of the door and drove
away. [Subsequently, Cockrell’s attorney threatened civil suit against Patrol; James was fired in October
1998.]
On September 22, 1999, Cockrell filed a complaint for damages against the District alleging that on the
nights of June 28 and June 30, 1998, Officer James was acting within the course and scope of his
employment with the District and that he acted with reckless disregard for her emotional well-being and
safety.…On April 2, 2002, the District filed its motion for summary judgment alleging that there was no
genuine issue of material fact regarding Cockrell’s claim of liability. The motion alleged that the conduct
described by Cockrell was outside the course and scope of Officer James’s public employment as he was
intending to satisfy his lustful urges. Cockrell responded to the motion arguing that the misconduct did
occur in the course and scope of Officer James’s employment with the District and also that the
misconduct did not reach the level of a criminal offense such that the District could be found not liable
under the MTCA.
The trial court entered a final judgment granting the District’s motion for summary judgment and
dismissing the complaint with prejudice. The trial court found that the District could not be held liable
under the MTCA for the conduct of Officer James which was both criminal and outside the course and
scope of his employment. Cockrell…appeal[ed].

Discussion
Summary judgment is granted in cases where there is “no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.”…
Cockrell contends there is a genuine issue of material of fact regarding whether Officer James was acting
in the course and scope of his employment with the District during the incidents which occurred on the
nights of June 28 and June 30, 1998. Cockrell argues Officer James’s conduct, although inappropriate,
did not rise to the level of criminal conduct. Cockrell contends Officer James’s action of hugging Cockrell
was similar to an officer consoling a victim of a crime. Cockrell does admit that Officer James’s action of
kissing her is more difficult to view as within the course and scope of his employment…
The District argues that although Officer James acted within the course and scope of his duties when he
arrested Cockrell, his later conduct, which was intended to satisfy his lustful desires, was outside the
scope of his employment with it.…
Saylor URL: http://www.saylor.org/books

Saylor.org
687

“Mississippi law provides that an activity must be in furtherance of the employer’s business to be within
the scope and course of employment.” [Citation] To be within the course and scope of employment, an
activity must carry out the employer’s purpose of the employment or be in furtherance of the employer’s
business. [Citations] Therefore, if an employee steps outside his employer’s business for some reason
which is not related to his employment, the relationship between the employee and the employer “is
temporarily suspended and this is so ‘no matter how short the time and the [employer] is not liable for
[the employee’s] acts during such time.’” “An employee’s personal unsanctioned recreational endeavors
are beyond the course and scope of his employment.” [Citation]
[In one case cited,] Officer Kerry Collins, a Jackson Police officer, was on duty when he came upon the
parked car of L.T., a minor, and her boyfriend, who were about to engage in sexual activity. [Citation]
Officer Collins instructed L.T. to take her boyfriend home, and he would follow her to make sure she
followed his orders. After L.T. dropped off her boyfriend, Officer Collins continued to follow her until he
pulled L.T. over. Officer Collins then instructed L.T. to follow him to his apartment or else he would
inform L.T.’s parents of her activities. L.T. followed Officer Collins to his apartment where they engaged
in sexual activity. Upon returning home, L.T. told her parents everything that had happened. L.T. and her
parents filed suit against Officer Collins, the City of Jackson and the Westwood Apartments, where Officer
Collins lived rent free in return for his services as a security guard.…The district court granted summary
judgment in favor of the City finding that Officer Collins acted outside the course and scope of his
employment with the Jackson Police Department. [Citation]
In [Citation] the plaintiff sued the Archdiocese of New Orleans for damages that allegedly resulted from
his sexual molestation by a Catholic priest. The Fifth Circuit found that the priest was not acting within
the course and scope of his employment. The Fifth Circuit held that “smoking marijuana and engaging in
sexual acts with minor boys” in no way furthered the interests of his employer.
The Southern District of Mississippi and the Fifth Circuit, applying Mississippi law, have held that sexual
misconduct falls outside the course and scope of employment. There is no question that Officer James was
within the course and scope of his employment when he first stopped Cockrell for suspicion of driving
under the influence of alcohol. However, when Officer James diverted from his employment for personal
reasons, he was no longer acting in the furtherance of his employer’s interests…Therefore, the District

Saylor URL: http://www.saylor.org/books

Saylor.org
688

cannot be held liable…for the misconduct of Officer James which occurred outside the course and scope of
his employment.
Affirmed.

1.

CASE QUESTIONS

How can this case and Lyon v. Carey (Section 19.4.2 "Employer’s Liability for Employee’s Intentional Torts:
Scope of Employment") be reconciled? Both involve an agent’s unacceptable behavior—assault—but
in Lyon the agent’s actions were imputed to the principal, and in Cockrell the agent’s actions were not
imputed to the principal.

2.

What is the controlling rule of law governing the principal’s liability for the agent’s actions?

3.

The law governing the liability of principals for acts of their agents is well settled. Thus the cases turn on
the facts. Who decides what the facts are in a lawsuit?

19.5 Summary and Exercises
Summary

A contract made by an agent on behalf of the principal legally binds the principal. Three types of authority
may bind the principal: (1) express authority—that which is actually given and spelled out, (2) implied
authority—that which may fairly be inferred from the parties’ relationship and which is incidental to the
agent’s express authority, and (3) apparent authority—that which reasonably appears to a third party
under the circumstances to have been given by the principal. Even in the absence of authority, a principal
may ratify the agent’s acts.
The principal may be liable for tortious acts of the agent but except under certain regulatory statutes may
not be held criminally liable for criminal acts of agents not prompted by the principal. Under the doctrine
of respondeat superior, a principal is generally liable for acts by a servant within the scope of employment.
A principal usually will not be held liable for acts of nonservant agents that cause physical damage,
although he will be held liable for nonphysical torts, such as misrepresentation. The principal will not be
held liable for tortious acts of independent contractors, although the principal may be liable for injuries
resulting from his failure to act in situations in which he was not legally permitted to delegate a duty to
act. Whenever an agent is acting to further the principal’s business interests, the principal will be held
Saylor URL: http://www.saylor.org/books

Saylor.org
689

vicariously liable for the agent’s intentional torts. What constitutes scope of employment is not easy to
determine; the modern trend is to hold a principal liable for the conduct of an agent if it was foreseeable
that the agent might act as he did.
Most states have special rules of vicarious liability for special situations; for example, liability of an
automobile owner for use by another. Spouses are not vicariously liable for each other, nor are parents for
children, except for failing to control children known to be dangerous.
In general, an agent is not personally liable on contracts he has signed on behalf of a principal. This
general rule has several exceptions recognized in most states: (1) when the agent is serving an undisclosed
or partially disclosed principal, (2) when the agent lacks authority or exceeds his authority, and (3) if the
agent entered into the contract in a personal capacity.
The agency relationship may be terminated by mutual consent, by express agreement of the parties that
the agency will end at a certain time or on the occurrence of a certain event, or by an implied agreement
arising out of the circumstances in each case. The agency may also be unilaterally revoked by the
principal—unless the agency is coupled with an interest—or renounced by the agent. Finally, the agency
will terminate by operation of law under certain circumstances, such as death of the principal or agent.

EXERCISES

1.

Parke-Bernet Galleries, acting as agent for an undisclosed principal, sold a painting to Weisz. Weisz later
discovered that the painting was a forgery and sued Parke-Bernet for breach of contract. In defense,
Parke-Bernet argued that as a general rule, agents are not liable on contracts made for principals. Is this a
good defense? Explain.

2.

Lynch was the loan officer at First Bank. Patterson applied to borrow $25,000. Bank policy required that
Lynch obtain a loan guaranty from Patterson’s employer, a milk company. The manager of the milk
company visited the bank and signed a guaranty on behalf of the company. The last paragraph of the
guaranty stated, “This guaranty is signed by an officer having legal right to bind the company through
authorization of the Board of Directors.” Should Lynch be satisfied with this guaranty? Would he be
satisfied if the president of the milk company, who was also a director, affirmed that the manager had
authority to sign the guaranty? Explain.

3.

Ralph owned a retail meat market. Ralph’s agent Sam, without authority but purporting to act on Ralph’s
behalf, borrowed $7,500 from Ted. Although he never received the money, Ralph repaid $700 of the

Saylor URL: http://www.saylor.org/books

Saylor.org
690

alleged loan and promised to repay the rest. If Sam had no authority to make the loan, is Ralph liable?
Why?
4.

A guest arrived early one morning at the Hotel Ohio. Clemens, a person in the hotel office who appeared
to be in charge, walked behind the counter, registered the guest, gave him a key, and took him to his
room. The guest also checked valuables (a diamond pin and money) with Clemens, who signed a receipt
on behalf of the hotel. Clemens in fact was a roomer at the hotel, not an employee, and had no authority
to act on behalf of the hotel. When Clemens absconded with the valuables, the guest sued the hotel. Is
the hotel liable? Why?

5.

A professional basketball player punched an opposing player in the face during the course of a game. The
opponent, who was seriously injured, sued the owner of the team for damages. A jury awarded the player
$222,000 [about $800,000 in 2010 dollars] for medical expenses, $200,000 [$700,000] for physical pain,
$275,000 [$963,000] for mental anguish, $1,000,000 [$3.5 million] for lost earnings, and $1,500,000 [$5.2
million] in punitive damages (which was $500,000 more than requested by the player). The jury also
awarded $50,000 [$150,000] to the player’s wife for loss of companionship. If we assume that the player
who threw the punch acted out of personal anger and had no intention to further the business, how
could the damage award against his principal be legally justified?

6.

A doctor in a University of Chicago hospital seriously assaulted a patient in an examining room. The
patient sued the hospital on the theory that the doctor was an agent or employee of the hospital and the
assault occurred within the hospital. Is the hospital liable for the acts of its agent? Why?

7.

Hector was employed by a machine shop. One day he made a delivery for his employer and proceeded
back to the shop. When he was four miles from the shop and on the road where it was located, he turned
left onto another road to visit a friend. The friend lived five miles off the turnoff. On the way to the
friend’s house, Hector caused an accident. The injured person sued Hector’s employer. Is the employer
liable? Discuss.

8.

A fourteen-year-old boy, who had no driver’s license, took his parents’ car without permission and caused
an automobile accident. A person injured in the accident sued the boy’s parents under the relevant
state’s Parental Responsibility Law (mentioned in Section 19.2.1 "Principal’s Tort Liability"). Are the
parents liable? Discuss.

Saylor URL: http://www.saylor.org/books

Saylor.org
691

9.

In the past decades the Catholic Church has paid out hundreds of millions of dollars in damage awards to
people—mostly men—who claimed that when they were boys and teenagers they were sexually abused
by their local parish priests, often on Church premises. That is, the men claimed they had been victims of
child rape. Obviously, such behavior is antithetical to any reasonable standard of clergy behavior: the
priests could not have been in the scope of employment. How is the Church liable?

SELF-TEST QUESTIONS

1.

Authority that legally may bind the principal includes
a.

implied authority

b.

express authority

c.

apparent authority

d.

all of the above
As a general rule, a principal is not

a.

liable for tortious acts of an agent, even when the principal is negligent
b.

liable for acts of a servant within the scope of employment

c.

criminally liable for acts of the agent

d.

liable for nondelegable duties performed by independent contractors
An agent may be held personally liable on contracts signed on behalf of a principal when

a.

the agent is serving an undisclosed or partially disclosed principal
b.

the agent exceeds his authority

c.

the agent entered into the contract in a personal capacity

d.

all of the above are true
An agency relationship may be terminated by

a.

an implied agreement arising out of the circumstances
b.

mutual consent of parties

c.

death of the principal or agent

d.

all of the above

The principal’s liability for the agent’s acts of which the principal had no knowledge or intention
to commit is called
Saylor URL: http://www.saylor.org/books

Saylor.org
692

a.

contract liability
b.

implied liability

c.

respondeat superior

d.

all of the above

1.

d

2.

c

3.

d

4.

c

5.

b

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
693

Chapter 20

Partnerships: General Characteristics and Formation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The importance of partnership and the present status of partnership law

2.

The extent to which a partnership is an entity

3.

The tests that determine whether a partnership exists

4.

Partnership by estoppel

5.

Partnership formation

20.1 Introduction to Partnerships and Entity Theory
LEARNING OBJECTIVES

1.

Describe the importance of partnership.

2.

Understand partnership history.

3.

Identify the entity characteristics of partnerships.

Importance of Partnership Law
It would be difficult to conceive of a complex society that did not operate its businesses through
organizations. In this chapter we study partnerships, limited partnerships, and limited liability
companies, and we touch on joint ventures and business trusts.
When two or more people form their own business or professional practice, they usually consider
becoming partners. Partnership law defines a partnership as “the association of two or more persons to
carry on as co-owners a business for profit…whether or not the persons intend to form a
partnership.”

[1]

In 2011, there were more than three million business firms in the United States as

partnerships (see Table 20.1 "Selected Data: Number of US Partnerships, Limited Partnerships, and
Limited Liability Companies", showing data to 2006), and partnerships are a common form of
organization among accountants, lawyers, doctors, and other professionals. When we use the word
Saylor URL: http://www.saylor.org/books

Saylor.org
694

partnership, we are referring to the general business partnership. There are also limited partnerships
and limited liability partnerships, which are discussed in Chapter 22 "Hybrid Business Forms".
Table 20.1 Selected Data: Number of US Partnerships, Limited Partnerships, and Limited Liability
Companies

2003

2004

2005

2006

Total number of active partnerships

2,375,375

2,546,877

2,763,625

2,947,116

Number of partners

14,108,458 15,556,553 16,211,908 16,727,803

Number of limited partnerships

378,921

402,238

413,712

432,550

Number of partners

6,262,103

7,023,921

6,946,986

6,738,737

Number of limited liability companies 1,091,502

1,270,236

1,465,223

1,630,161

Number of partners

4,949,808

5,640,146

6,361,958

4,226,099

Source: IRS, http://www.irs.gov/pub/irs-soi/09sprbul.pdf.
Partnerships are also popular as investment vehicles. Partnership law and tax law permit an investor to
put capital into a limited partnership and realize tax benefits without liability for the acts of the general
partners.
Even if you do not plan to work within a partnership, it can be important to understand the law that
governs it. Why? Because it is possible to become someone’s partner without intending to or even
realizing that a partnership has been created. Knowledge of the law can help you avoid partnership
liability.

History of Partnership Law
Through the Twentieth Century
Partnership is an ancient form of business enterprise, and special laws governing partnerships date as far
back as 2300 BC, when the Code of Hammurabi explicitly regulated the relations between partners.

Saylor URL: http://www.saylor.org/books

Saylor.org
695

Partnership was an important part of Roman law, and it played a significant role in the law merchant, the
international commercial law of the Middle Ages.
In the nineteenth century, in both England and the United States, partnership was a popular vehicle for
business enterprise. But the law governing it was jumbled. Common-law principles were mixed with
equitable standards, and the result was considerable confusion. Parliament moved to reduce the
uncertainty by adopting the Partnership Act of 1890, but codification took longer in the United States. The
Commissioners on Uniform State Laws undertook the task at the turn of the twentieth century. The
Uniform Partnership Act (UPA), completed in 1914, and the Uniform Limited Partnership Act (ULPA),
completed in 1916, were the basis of partnership law for many decades. UPA and ULPA were adopted by
all states except Louisiana.

The Current State of Partnership Law
Despite its name, UPA was not enacted uniformly among the states; moreover, it had some shortcomings.
So the states tinkered with it, and by the 1980s, the National Conference of Commissioners on Uniform
Laws (NCCUL) determined that a revised version was in order. An amended UPA appeared in 1992, and
further amendments were promulgated in 1993, 1994, 1996, and 1997. The NCCUL reports that thirtynine states have adopted some version of the revised act. This chapter will discuss the Revised Uniform
Partnership Act (RUPA) as promulgated in 1997, but because not all jurisdictions have not adopted it,
where RUPA makes significant changes, the original 1914 UPA will also be considered.

[2]

The NCCUL

observes in its “prefatory note” to the 1997 act: “The Revised Act is largely a series of ‘default rules’ that
govern the relations among partners in situations they have not addressed in a partnership agreement.
The primary focus of RUPA is the small, often informal, partnership. Larger partnerships generally have a
partnership agreement addressing, and often modifying, many of the provisions of the partnership act.”

[3]

Entity Theory
Meaning of “Legal Entity”
A significant difference between a partnership and most other kinds of business organization relates to
whether, and the extent to which, the business is a legal entity. A legal entity is a person or group that the
law recognizes as having legal rights, such as the right to own and dispose of property, to sue and be sued,
Saylor URL: http://www.saylor.org/books

Saylor.org
696

and to enter into contracts; the entity theory is the concept of a business firm as a legal person, with
existence and accountability separate from its owners. When individuals carry out a common enterprise
as partners, a threshold legal question is whether the partnership is a legal entity. The common law said
no. In other words, under the common-law theory, a partnership was but a convenient name for an
aggregate of individuals, and the rights and duties recognized and imposed by law are those of the
individual partners. By contrast, the mercantile theory of the law merchant held that a partnership is a
legal entity that can have rights and duties independent of those of its members.
During the drafting of the 1914 UPA, a debate raged over which theory to adopt. The drafters resolved the
debate through a compromise. In Section 6(1), UPA provides a neutral definition of partnership (“an
association of two or more persons to carry on as co-owners a business for profit”) and retained the
common-law theory that a partnership is an aggregation of individuals—the aggregate theory.
RUPA moved more toward making partnerships entities. According to the NCCUL, “The Revised Act
enhances the entity treatment of partnerships to achieve simplicity for state law purposes, particularly in
matters concerning title to partnership property. RUPA does not, however, relentlessly apply the entity
approach. The aggregate approach is retained for some purposes, such as partners’ joint and several
liability.”

[4]

Section 201(a) provides, “A partnership is an entity distinct from its partners.”

[5]

Entity Characteristics of a Partnership
Under RUPA, then, a partnership has entity characteristics, but the partners remain guarantors of
partnership obligations, as always—that is the partners’ joint and several liability noted in the previous
paragraph (and discussed further in Chapter 21 "Partnership Operation and Termination"). This is a very
important point and a primary weakness of the partnership form: all partners are, and each one of them
is, ultimately personally liable for the obligations of the partnership, without limit, which includes
personal and unlimited liability. This personal liability is very distasteful, and it has been abolished,
subject to some exceptions, with limited partnerships and limited liability companies, as discussed
in Chapter 22 "Hybrid Business Forms". And, of course, the owners of corporations are also not generally
liable for the corporation’s obligations, which is a major reason for the corporate form’s popularity.

For Accounting Purposes
Under both versions of the law, the partnership may keep business records as if it were a separate entity,
and its accountants may treat it as such for purposes of preparing income statements and balance sheets.
Saylor URL: http://www.saylor.org/books

Saylor.org
697

For Purposes of Taxation
Under both versions of the law, partnerships are not taxable entities, so they do not pay income taxes.
Instead, each partner’s distributive share, which includes income or other gain, loss, deductions, and
credits, must be included in the partner’s personal income tax return, whether or not the share is actually
distributed.

For Purposes of Litigation
In litigation, the aggregate theory causes some inconvenience in naming and serving partnership
defendants: under UPA, lawsuits to enforce a partnership contract or some other right must be filed in the
name of all the partners. Similarly, to sue a partnership, the plaintiff must name and sue each of the
partners. This cumbersome procedure was modified in many states, which enacted special statutes
expressly permitting suits by and against partnerships in the firm name. In suits on a claim in federal
court, a partnership may sue and be sued in its common name. The move by RUPA to make partnerships
entities changed very little. Certainly it provides that “a partnership may sue and be sued in the name of
the partnership”—that’s handy where the plaintiff hopes for a judgment against the partnership, without
recourse to the individual partners’ personal assets.

[6]

But a plaintiff must still name the partnership and

the partners individually to have access to both estates, the partnership and the individuals’: “A judgment
against a partnership is not by itself a judgment against a partner. A judgment against a partnership may
not be satisfied from a partner’s assets unless there is also a judgment against the partner.”

[7]

For Purposes of Owning Real Estate
Aggregate theory concepts bedeviled property co-ownership issues, so UPA finessed the issue by stating
that partnership property, real or personal, could be held in the name of the partners as “tenants in
partnership”—a type of co-ownership—or it could be held in the name of the partnership.

[8]

Under RUPA,

“property acquired by the partnership is property of the partnership and not of the partners.”

[9]

But RUPA

is no different from UPA in practical effect. The latter provides that “property originally brought into the
partnership stock or subsequently acquired by purchase…on account of the partnership, is partnership
property.”

[10]

Under either law, a partner may bring onto the partnership premises her own property, not

acquired in the name of the partnership or with its credit, and it remains her separate property. Under
neither law can a partner unilaterally dispose of partnership property, however labeled, for the obvious
reason that one cannot dispose of another’s property or property rights without permission.
Saylor URL: http://www.saylor.org/books

[11]

And keep
Saylor.org
698

in mind that partnership law is the default: partners are free to make up partnership agreements as they
like, subject to some limitations. They are free to set up property ownership rules as they like.

For Purposes of Bankruptcy
Under federal bankruptcy law—state partnership law is preempted—a partnership is an entity that may
voluntarily seek the haven of a bankruptcy court or that may involuntarily be thrust into a bankruptcy
proceeding by its creditors. The partnership cannot discharge its debts in a liquidation proceeding under
Chapter 7 of the bankruptcy law, but it can be rehabilitated under Chapter 11 (see (Reference mayer_1.0ch30 not found in Book)).

KEY TAKEAWAY

Partnership law is very important because it is the way most small businesses are organized and because it
is possible for a person to become a partner without intending to. Partnership law goes back a long way,
but in the United States, most states—but not all—have adopted the Revised Uniform Partnership Act
(RUPA, 1997) over the previous Uniform Partnership Act, originally promulgated in 1914. One salient
change made by RUPA is to directly announce that a partnership is an entity: it is like a person for
purposes of accounting, litigation, bankruptcy, and owning real estate. Partnerships do not pay taxes; the
individual partners do. But in practical terms, what RUPA does is codify already-existing state law on these
matters, and partners are free to organize their relationship as they like in the partnership agreement.

EXERCISES

1.

When was UPA set out for states to adopt? When was RUPA promulgated for state adoption?

2.

What does it mean to say that the partnership act is the “default position”? For what types of partnership
is UPA (or RUPA) likely to be of most importance?

3.

What is the aggregate theory of partnership? The entity theory?
4.

[1] Revised Uniform Partnership Act, Section 202(a).

5.

[2] NCCUSL, Uniform Law Commission, “Acts: Partnership
Act,”http://www.nccusl.org/Act.aspx?title=Partnership%20Act. The following states haveadopted the
RUPA: Alabama, Alaska, Arizona, Arkansas, California, Colorado, Delaware, District of Columbia, Florida,
Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Maine, Maryland, Minnesota, Mississippi, Montana,
Nebraska, Nevada, New Jersey, New Mexico, North Dakota, Oklahoma, Oregon, Puerto Rico, South
Dakota (substantially similar), Tennessee, Texas (substantially similar), US Virgin Islands, Vermont,

Saylor URL: http://www.saylor.org/books

Saylor.org
699

Virginia, and Washington. Connecticut, West Virginia, and Wyoming adopted the 1992 or 1994 version.
Here are the states that have not adopted RUPA (Louisiana never adopted UPA at all): Georgia, Indiana,
Massachusetts, Michigan, Mississippi, New Hampshire, New York, North Carolina, Ohio, Pennsylvania,
Rhode Island, and Wisconsin.
6.

[3] University of Pennsylvania Law School, Biddle Law Library, “Uniform Partnership Act (1997),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/upa97fa.pdf.

7.

[4] University of Pennsylvania Law School, Biddle Law Library, “Uniform Partnership Act (1997),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/upa97fa.pdf.

8.

[5] RUPA, Section 201(a).

9.

[6] RUPA, Section 307(a).

10. [7] RUPA, Section 307(c).
11. [8] Uniform Partnership Act, Section 25(1); UPA, Section 8(3).
12. [9] RUPA, Section 203.
13. [10] UPA, Section 8(1).
14. [11] UPA, Sections 9(3)(a) and 25; RUPA, Section 302.

20.2 Partnership Formation

LEARNING OBJECTIVES

1.

Describe the creation of an express partnership.

2.

Describe the creation of an implied partnership.

3.

Identify tests of partnership existence.

4.

Understand partnership by estoppel.

Creation of an Express Partnership
Creation in General

Saylor URL: http://www.saylor.org/books

Saylor.org
700

The most common way of forming a partnership is expressly—that is, in words, orally or in writing. Such a
partnership is called an express partnership. If parties have an express partnership with no partnership
agreement, the relevant law—the Uniform Partnership Act (UPA) or the Revised Uniform Partnership Act
(RUPA)—applies the governing rules.
Assume that three persons have decided to form a partnership to run a car dealership. Able contributes
$250,000. Baker contributes the building and space in which the business will operate. Carr contributes
his services; he will manage the dealership.
The first question is whether Able, Baker, and Carr must have a partnership agreement. As should be clear
from the foregoing discussion, no agreement is necessary as long as the tests of partnership are met.
However, they ought to have an agreement in order to spell out their rights and duties among themselves.
The agreement itself is a contract and should follow the principles and rules spelled out in Chapter 8
"Introduction to Contract Law" through Chapter 16 "Remedies" of this book. Because it is intended to
govern the relations of the partners toward themselves and their business, every partnership contract
should set forth clearly the following terms: (1) the name under which the partners will do business; (2)
the names of the partners; (3) the nature, scope, and location of the business; (4) the capital contributions
of each partner; (5) how profits and losses are to be divided; (6) how salaries, if any, are to be determined;
(7) the responsibilities of each partner for managing the business; (8) limitations on the power of each
partner to bind the firm; (9) the method by which a given partner may withdraw from the partnership;
(10) continuation of the firm in the event of a partner’s death and the formula for paying a partnership
interest to his heirs; and (11) method of dissolution.

Specific Issues of Concern
In forming a partnership, three of these items merit special attention. And note again that if the parties do
not provide for these in their agreement, RUPA will do it for them as the default.

Who Can Be a Partner?
As discussed earlier in this chapter, a partnership is not limited to a direct association between human
beings but may also include an association between other entities, such as corporations or even
partnerships themselves.

[1]

Family members can be partners, and partnerships between parents and

minor children are lawful, although a partner who is a minor may disaffirm the agreement.

Written versus Oral Agreements
Saylor URL: http://www.saylor.org/books

Saylor.org
701

If the business cannot be performed within one year from the time that the agreement is entered into, the
partnership agreement should be in writing to avoid invalidation under the Statute of Frauds. Most
partnerships have no fixed term, however, and are partnerships “at will” and therefore not covered by the
Statute of Frauds.

Validity of the Partnership Name
Able, Baker, and Carr decide that it makes good business sense to choose an imposing, catchy, and wellknown name for their dealership—General Motors Corporation. There are two reasons why they cannot
do so. First, their business is a partnership, not a corporation, and should not be described as one.
Second, the name is deceptive because it is the name of an existing business. Furthermore, if not
registered, the name would violate the assumed or fictitious name statutes of most states. These require
that anyone doing business under a name other than his real name register the name, together with the
names and addresses of the proprietors, in some public office. (Often, the statutes require the proprietors
to publish this information in the newspapers when the business is started.) As Loomis v.
Whitehead in Section 20.3.2 "Creation of a Partnership: Registering the Name" shows, if a business fails
to comply with the statute, it could find that it will be unable to file suit to enforce its contracts.

Creation of Implied Partnership
An implied partnership exists when in fact there are two or more persons carrying on a business as coowners for profit. For example, Carlos decides to paint houses during his summer break. He gathers some
materials and gets several jobs. He hires Wally as a helper. Wally is very good, and pretty soon both of
them are deciding what jobs to do and how much to charge, and they are splitting the profits. They have
an implied partnership, without intending to create a partnership at all.

Tests of Partnership Existence
But how do we know whether an implied partnership has been created? Obviously, we know if there is an
express agreement. But partnerships can come into existence quite informally, indeed, without any

Saylor URL: http://www.saylor.org/books

Saylor.org
702

formality—they can be created accidentally. In contrast to the corporation, which is the creature of
statute, partnership is a catchall term for a large variety of working relationships, and frequently,
uncertainties arise about whether or not a particular relationship is that of partnership. The law can
reduce the uncertainty in advance only at the price of severely restricting the flexibility of people to
associate. As the chief drafter of the Uniform Partnership Act (UPA, 1914) explained,
All other business associations are statutory in origin. They are formed by the happening of an
event designated in a statute as necessary to their formation. In corporations this act may be the
issuing of a charter by the proper officer of the state; in limited partnerships, the filing by the
associates of a specified document in a public office. On the other hand, an infinite number of
combinations of circumstances may result in co-ownership of a business. Partnership is the
residuum, including all forms of co-ownership, of a business except those business associations
organized under a specific statute.

[2]

Figure 20.1 Partnership Tests

Because it is frequently important to know whether a partnership exists (as when a creditor has dealt with
only one party but wishes to also hold others liable by claiming they were partners, see Section 20.3.1
"Tests of Partnership Existence", Chaiken v. Employment Security Commission), a number of tests have
been established that are clues to the existence of a partnership (seeFigure 20.1 "Partnership Tests"). We
return to the definition of a partnership: “the association of two or more persons to carry on as co-owners
a business for profit[.]” The three elements are (1) the association of persons, (2) as co-owners, (3) for
profit.

Association of Persons
Saylor URL: http://www.saylor.org/books

Saylor.org
703

This element is pretty obvious. A partnership is a contractual agreement among persons, so the persons
involved need to have capacity to contract. But RUPA does not provide that only natural persons can be
partners; it defines person as follows: “‘Person’ means an individual, corporation, business trust, estate,
trust, partnership, association, joint venture, government, governmental subdivision, agency, or
instrumentality, or any other legal or commercial entity.”

[3]

Thus unless state law precludes it, a

corporation can be a partner in a partnership. The same is true under UPA.

Co-owners of a Business
If what two or more people own is clearly a business—including capital assets, contracts with employees
or agents, an income stream, and debts incurred on behalf of the operation—a partnership exists. A
tougher question arises when two or more persons co-own property. Do they automatically become
partners? The answer can be important: if one of the owners while doing business pertinent to the
property injures a stranger, the latter could sue the other owners if there is a partnership.
Co-ownership comes in many guises. The four most common are joint tenancy, tenancy in common,
tenancy by the entireties, and community property. In joint tenancy, the owners hold the property under a
single instrument, such as a deed, and if one dies, the others automatically become owners of the
deceased’s share, which does not descend to his heirs. Tenancy in common has the reverse rule: the
survivor tenants do not take the deceased’s share. Each tenant in common has a distinct estate in the
property. The tenancy by the entirety and community property (in community-property states) forms of
ownership are limited to spouses, and their effects are similar to that of joint tenancy. These concepts are
discussed in more detail in relation to real property in (Reference mayer_1.0-ch34 not found in Book).
Suppose a husband and wife who own their home as tenants by the entirety (or community property)
decide to spend the summer at the seashore and rent their home for three months. Is their co-ownership
sufficient to establish that they are partners? The answer is no. By UPA Section 7(2) and RUPA Section
202(b)(1), the various forms of joint ownership by themselves do not establish partnership, whether or
not the co-owners share profits made by the use of the property. To establish a partnership, the ownership
must be of a business, not merely of property.

Sharing of Profits
There are two aspects to consider with regard to profits: first, whether the business is for-profit, and
second, whether there is a sharing of the profit.
Saylor URL: http://www.saylor.org/books

Saylor.org
704

Business for Profit
Unincorporated nonprofit organizations (UNAs) cannot be partnerships. The paucity of coherent law
governing these organizations gave rise in 2005 to the National Conference of Commissioners of Uniform
Laws’ promulgation of the Revised Uniform Unincorporated Nonprofit Association Act (RUUNAA). The
prefatory note to this act says, “RUUNAA was drafted with small informal associations in mind. These
informal organizations are likely to have no legal advice and so fail to consider legal and organizational
questions, including whether to incorporate. The act provides better answers than the common law for a
limited number of legal problems…There are probably hundreds of thousands of UNAs in the United
States including unincorporated nonprofit philanthropic, educational, scientific and literary clubs,
sporting organizations, unions, trade associations, political organizations, churches, hospitals, and
condominium and neighborhood associations.”

[4]

At least twelve states have adopted RUUNAA or its

predecessor.

Sharing the Profit
While co-ownership does not establish a partnership unless there is a business, a business by itself is not a
partnership unless co-ownership is present. Of the tests used by courts to determine co-ownership,
perhaps the most important is sharing of profits. Section 202(c) of RUPA provides that “a person who
receives a share of the profits of a business is presumed to be a partner in the business,” but this
presumption can be rebutted by showing that the share of the profits paid out was (1) to repay a debt; (2)
wages or compensation to an independent contractor; (3) rent; (4) an annuity, retirement, or health
benefit to a representative of a deceased or retired partner; (5) interest on a loan, or rights to income,
proceeds, or increase in value from collateral; or (5) for the sale of the goodwill of a business or other
property. Section 7(4) of UPA is to the same effect.

Other Factors
Courts are not limited to the profit-sharing test; they also look at these factors, among others: the right to
participate in decision making, the duty to share liabilities, and the manner in which the business is
operated. Section 20.3.1 "Tests of Partnership Existence", Chaiken v. Employment Security Commission,
illustrates how these factors are weighed in court.

Saylor URL: http://www.saylor.org/books

Saylor.org
705

Creation of Partnership by Estoppel
Ordinarily, if two people are not legally partners, then third parties cannot so regard them. For example,
Mr. Tot and Mr. Tut own equal shares of a house that they rent but do not regard it as a business and are
not in fact partners. They do have a loose “understanding” that since Mr. Tot is mechanically adept, he
will make necessary repairs whenever the tenants call. On his way to the house one day to fix its boiler,
Mr. Tot injures a pedestrian, who sues both Mr. Tot and Mr. Tut. Since they are not partners, the
pedestrian cannot sue them as if they were; hence Mr. Tut has no partnership liability.
Suppose that Mr. Tot and Mr. Tut happened to go to a lumberyard together to purchase materials that Mr.
Tot intended to use to add a room to the house. Short of cash, Mr. Tot looks around and espies Mr. Tat,
who greets his two friends heartily by saying within earshot of the salesman who is debating whether to
extend credit, “Well, how are my two partners this morning?” Messrs. Tot and Tut say nothing but smile
faintly at the salesman, who mistakenly but reasonably believes that the two are acknowledging the
partnership. The salesman knows Mr. Tat well and assumes that since Mr. Tat is rich, extending credit to
the “partnership” is a “sure thing.” Messrs. Tot and Tut fail to pay. The lumberyard is entitled to collect
from Mr. Tat, even though he may have forgotten completely about the incident by the time suit is filed.
Under Uniform Partnership Act Section 16(1), Mr. Tat would be liable for the debt as being part of
a partnership by estoppel. The Revised Uniform Partnership Act is to the same effect:
Section 308. Liability of Purported Partner.
(a) If a person, by words or conduct, purports to be a partner, or consents to being represented
by another as a partner, in a partnership or with one or more persons not partners, the
purported partner is liable to a person to whom the representation is made, if that person,
relying on the representation, enters into a transaction with the actual or purported partnership.
Partnership by estoppel has two elements: (1) a representation to a third party that there is in fact a
partnership and (2) reliance by the third party on the representation. See Section 20.3.3 "Partnership by
Estoppel", Chavers v. Epsco, Inc., for an example of partnership by estoppel.

KEY TAKEAWAY

A partnership is any two or more persons—including corporate persons—carrying on a business as coowners for profit. A primary test of whether a partnership exists is whether there is a sharing of profits,

Saylor URL: http://www.saylor.org/books

Saylor.org
706

though other factors such as sharing decision making, sharing liabilities, and how the business is operated
are also examined.
Most partnerships are expressly created. Several factors become important in the partnership agreement,
whether written or oral. These include the name of the business, the capital contributions of each partner,
profit sharing, and decision making. But a partnership can also arise by implication or by estoppel, where
one has held herself as a partner and another has relied on that representation.

EXERCISES

1.

Why is it necessary—or at least useful—to have tests to determine whether a partnership exists?

2.

What elements of the business organization are examined to make this determination?

3.

Jacob rents farmland from Davis and pays Davis a part of the profits from the crop in rent. Is Davis a
partner? What if Davis offers suggestions on what to plant and when? Now is he a partner?

4.

What elements should be included in a written partnership agreement?

5.

What is an implied partnership?

6.

What is a partnership by estoppel, and why are its “partners” estopped to deny its existence?
7.

[1] A joint venture—sometimes known as a joint adventure, coadventure, joint enterprise, joint
undertaking, syndicate, group, or pool—is an association of persons to carry on a particular task until
completed. In essence, a joint venture is a “temporary partnership.” In the United States, the use of joint
ventures began with the railroads in the late 1800s. Throughout the middle part of the twentieth century
joint ventures were common in the manufacturing sector. By the late 1980s, they increasingly appeared in
both manufacturing and service industries as businesses looked for new, competitive strategies. They are
aggressively promoted on the Internet: “Joint Ventures are in, and if you’re not utilizing this strategic
weapon, chances are your competition is, or will soon be, using this to their advantage.…possibly against
you!” (Scott Allen, “Joint Venturing 101,” About.com
Entrepreneurs,http://entrepreneurs.about.com/od/beyondstartup/a/jointventures.htm).As a riskavoiding device, the joint venture allows two or more firms to pool their differing expertise so that neither
needs to “learn the ropes” from the beginning; neither needs the entire capital to start the
enterprise.Partnership rules generally apply, although the relationship of the joint venturers is closer to
that of special than general agency as discussed in Chapter 18 "Relationships between Principal and
Agent". Joint venturers are fiduciaries toward one another. Although no formality is necessary, the

Saylor URL: http://www.saylor.org/books

Saylor.org
707

associates will usually sign an agreement. The joint venture need have no group name, though it may
have one. Property may be owned jointly. Profits and losses will be shared, as in a partnership, and each
associate has the right to participate in management. Liability is unlimited.Sometimes two or more
businesses will form a joint venture to carry out a specific task—prospecting for oil, building a nuclear
reactor, doing basic scientific research—and will incorporate the joint venture. In that case, the resulting
business—known as a “joint venture corporation”—is governed by corporation law, not the law of
partnership, and is not a joint venture in the sense described here. Increasingly, companies are forming
joint ventures to do business abroad; foreign investors or governments own significant interests in these
joint ventures. For example, in 1984 General Motors entered into a joint venture with Toyota to revive
GM’s shuttered Fremont, California, assembly plant to create New United Motor Manufacturing, Inc.
(NUMMI). For GM the joint venture was an opportunity to learn about lean manufacturing from the
Japanese company, while Toyota gained its first manufacturing base in North America and a chance to
test its production system in an American labor environment. Until May 2010, when the copartnership
ended and the plant closed, NUMMI built an average of six thousand vehicles a week, or nearly eight
million cars and trucks. These vehicles were the Chevrolet Nova (1984–88), the Geo Prizm (1989–97), the
Chevrolet Prizm (1998–2002), and the Hilux (1991–95, predecessor of the Tacoma), as well as the Toyota
Voltz, the Japanese right-hand-drive version of the Pontiac Vibe. The latter two were based on the Toyota
Matrix. Paul Stenquist, “GM and Toyota’s Joint Venture Ends in California,” New York Times, April 2,
2010, http://wheels.blogs.nytimes.com/2010/04/02/g-m-and-toyotas-joint-venture-ends-in-california.
8.

[2] W. D. Lewis, “The Uniform Partnership Act,” Yale Law Journal 24 (1915): 617, 622.

9.

[3] RUPA, Section 101(10).

10. [4] Revised Uniform Unincorporated Nonprofit Associations
Act,http://www.abanet.org/intlaw/leadership/policy/RUUNAA_Final_08.pdf.

20.3 Cases
Tests of Partnership Existence
Chaiken v. Employment Security Commission
274 A.2d 707 (Del. 1971)
Saylor URL: http://www.saylor.org/books

Saylor.org
708

STOREY, J.
The Employment Security Commission, hereinafter referred to as the Commission, levied an involuntary
assessment against Richard K. Chaiken, complainant, hereinafter referred to as Chaiken, for not filing his
unemployment security assessment report. Pursuant to the same statutory section, a hearing was held
and a determination made by the Commission that Chaiken was the employer of two barbers in his barber
shop and that he should be assessed as an employer for his share of unemployment compensation
contributions. Chaiken appealed the Commission’s decision.…
Both in the administrative hearing and in his appeal brief Chaiken argues that he had entered into
partnership agreements with each of his barbers and, therefore, was and is not subject to unemployment
compensation assessment. The burden is upon the individual assessed to show that he is outside the
ambit of the statutory sections requiring assessment. If Chaiken’s partnership argument fails he has no
secondary position and he fails to meet his burden.
Chaiken contends that he and his “partners”:
1.

properly registered the partnership name and names of partners in the prothonotary’s office, in
accordance with [the relevant statute],

[1]

2. properly filed federal partnership information returns and paid federal taxes quarterly on an
estimated basis, and
3. duly executed partnership agreements.
Of the three factors, the last is most important. Agreements of “partnership” were executed between
Chaiken and Mr. Strazella, a barber in the shop, and between Chaiken and Mr. Spitzer, similarly situated.
The agreements were nearly identical. The first paragraph declared the creation of a partnership and the
location of business. The second provided that Chaiken would provide barber chair, supplies, and licenses,
while the other partner would provide tools of the trade. The paragraph also declared that upon
dissolution of the partnership, ownership of items would revert to the party providing them. The third
paragraph declared that the income of the partnership would be divided 30% for Chaiken, 70% for
Strazella; 20% for Chaiken and 80% for Spitzer. The fourth paragraph declared that all partnership policy
would be decided by Chaiken, whose decision was final. The fifth paragraph forbade assignment of the
agreement without permission of Chaiken. The sixth paragraph required Chaiken to hold and distribute
all receipts. The final paragraph stated hours of work for Strazella and Spitzer and holidays.
Saylor URL: http://www.saylor.org/books

Saylor.org
709

The mere existence of an agreement labeled “partnership” agreement and the characterization of
signatories as “partners” docs not conclusively prove the existence of a partnership. Rather, the intention
of the parties, as explained by the wording of the agreement, is paramount.
A partnership is defined as an association of two or more persons to carry on as co-owners a business for
profit. As co-owners of a business, partners have an equal right in the decision making process. But this
right may be abrogated by agreement of the parties without destroying the partnership concept, provided
other partnership elements are present.
Thus, while paragraph four reserves for Chaiken all right to determine partnership policy, it is not
standing alone, fatal to the partnership concept. Co-owners should also contribute valuable consideration
for the creation of the business. Under paragraph two, however, Chaiken provides the barber chair (and
implicitly the barber shop itself), mirror, licenses and linen, while the other partners merely provide their
tools and labor—nothing more than any barber-employee would furnish. Standing alone, however, mere
contribution of work and skill can be valuable consideration for a partnership agreement.
Partnership interests may be assignable, although it is not a violation of partnership law to prohibit
assignment in a partnership agreement. Therefore, paragraph five on assignment of partnership interests
does not violate the partnership concept. On the other hand, distribution of partnership assets to the
partners upon dissolution is only allowed after all partnership liabilities are satisfied. But paragraph two
of the agreement, in stating the ground rules for dissolution, makes no declaration that the partnership
assets will be utilized to pay partnership expenses before reversion to their original owners. This
deficiency militates against a finding in favor of partnership intent since it is assumed Chaiken would have
inserted such provision had he thought his lesser partners would accept such liability. Partners do accept
such liability, employees do not.
Most importantly, co-owners carry on “a business for profit.” The phrase has been interpreted to mean
that partners share in the profits and the losses of the business. The intent to divide the profits is an
indispensable requisite of partnership. Paragraph three of the agreement declares that each partner shall
share in the income of the business. There is no sharing of the profits, and as the agreement is drafted,
there are no profits. Merely sharing the gross returns does not establish a partnership. Nor is the sharing
of profits prima facie evidence of a partnership where the profits received are in payment of wages.
The failure to share profits, therefore, is fatal to the partnership concept here.
Saylor URL: http://www.saylor.org/books

Saylor.org
710

Evaluating Chaiken’s agreement in light of the elements implicit in a partnership, no partnership intent
can be found. The absence of the important right of decision making or the important duty to share
liabilities upon dissolution individually may not be fatal to a partnership. But when both are absent,
coupled with the absence of profit sharing, they become strong factors in discrediting the partnership
argument. Such weighing of the elements against a partnership finding compares favorably with Fenwick
v. Unemployment Compensation Commission, which decided against the partnership theory on similar
facts, including the filing of partnership income tax forms.
In addition, the total circumstances of the case taken together indicate the employer-employee
relationship between Chaiken and his barbers. The agreement set forth the hours of work and days off—
unusual subjects for partnership agreements. The barbers brought into the relationship only the
equipment required of all barber shop operators. And each barber had his own individual “partnership”
with Chaiken. Furthermore, Chaiken conducted all transactions with suppliers, and purchased licenses,
insurance, and the lease for the business property in his own name. Finally, the name “Richard’s Barber
Shop” continued to be used after the execution of the so-called partnership agreements. [The
Commission’s decision is affirmed.]

CASE QUESTIONS

1.

Why did the unemployment board sue Chaiken?

2.

Why did Chaiken set up this “partnership”?

3.

What factors did the court examine to determine whether there was a partnership here? Which one was
the most important?

4.

Why would it be unusual in a partnership agreement to set forth the hours of work and days off?

Creation of a Partnership: Registering the Name
Loomis v. Whitehead
183 P.3d 890 (Nev. 2008)
Per Curiam.
In this appeal, we address whether [Nevada Revised Statute] NRS 602.070 bars the partners of an
unregistered fictitious name partnership from bringing an action arising out of a business agreement that
Saylor URL: http://www.saylor.org/books

Saylor.org
711

was not made under the fictitious name. [The statute] prohibits persons who fail to file an assumed or
fictitious name certificate from suing on any contract or agreement made under the assumed or fictitious
name. We conclude that it does not bar the partners from bringing the action so long as the partners did
not conduct the business or enter into an agreement under the fictitious name or otherwise mislead the
other party into thinking that he was doing business with some entity other than the partners themselves.

Background Facts
Appellants Leroy Loomis and David R. Shanahan raised and sold cattle in Elko County, Nevada. Each of
the appellants had certain responsibilities relating to the cattle business. Loomis supplied the livestock
and paid expenses, while Shanahan managed the day-to-day care of the cattle. Once the cattle were
readied for market and sold, Loomis and Shanahan would share the profits equally. While Loomis and
Shanahan often called themselves the 52 Cattle Company, they had no formal partnership agreement and
did not file an assumed or fictitious name certificate in that name. Loomis and Shanahan bring this appeal
after an agreement entered into with respondent Jerry Carr Whitehead failed.
In the fall of 2003, Shanahan entered into a verbal agreement with Whitehead, a rancher, through
Whitehead’s ranch foreman to have their cattle wintered at Whitehead’s ranch. Neither Loomis nor
Whitehead was present when the ranch foreman made the deal with Shanahan, but the parties agree that
there was no mention of the 52 Cattle Company at the time they entered into the agreement or anytime
during the course of business thereafter. Shanahan and Loomis subsequently alleged that their cattle were
malnourished and that a number of their cattle died from starvation that winter at Whitehead’s ranch.
Whitehead denied these allegations.

Suit against Whitehead
The following summer, Shanahan and Loomis sued Whitehead, claiming negligence and breach of
contract. Later, well into discovery, Whitehead was made aware of the existence of the 52 Cattle Company
when Shanahan stated in his deposition that he did not actually own any of the cattle on Whitehead’s
ranch. In his deposition, he described the partnership arrangement. At about the same time, Whitehead
learned that the name “52 Cattle Company” was not registered with the Elko County Clerk.
Whitehead then filed a motion for partial summary judgment, asserting that, pursuant to NRS 602.070,
Loomis and Shanahan’s failure to register their fictitiously named partnership with the county clerk

Saylor URL: http://www.saylor.org/books

Saylor.org
712

barred them from bringing a legal action. The district court agreed with Whitehead, granted the motion,
and dismissed Loomis and Shanahan’s claims. Loomis and Shanahan timely appealed.

Discussion
The district court found that Loomis and Shanahan conducted business under a fictitious name without
filing a fictitious name certificate with the Elko County Clerk as required by NRS 602.010.

[2]

The district

court therefore concluded that, pursuant to NRS 602.070, they were barred from bringing an action
against Whitehead because they did not file a fictitious name certificate for the 52 Cattle Company.

[3]

Loomis and Shanahan contend that the district court erred in granting partial summary judgment
because they did not enter into a contract with Whitehead under the name of the 52 Cattle Company, and
they did not conduct business with Whitehead under that name. Loomis and Shanahan argue that NRS
602.070 is not applicable to their action against Whitehead because they did not mislead Whitehead into
thinking that he was doing business with anyone other than them. We agree.…
When looking at a statute’s language, this court is bound to follow the statute’s plain meaning, unless the
plain meaning was clearly not intended. Here, in using the phrase “under the assumed or fictitious name,”
the statute clearly bars bringing an action when the claims arise from a contract, transaction, or business
conducted beneath the banner of an unregistered fictitious name. However, NRS 602.070 does not apply
to individual partners whose transactions or business with another party were not performed under the
fictitious name.
Here, Whitehead knew that Shanahan entered into the oral contract under his own name. He initially
thought that Shanahan owned the cattle and Loomis had “some type of interest.” Shanahan did not enter
into the contract under the fictitious “52 Cattle Company” name. Moreover, Whitehead does not allege
that he was misled by either Loomis or Shanahan in any way that would cause him to think he was doing
business with the 52 Cattle Company. In fact, Whitehead did not know of the 52 Cattle Company until
Shanahan mentioned it in his deposition. Under these circumstances, when there simply was no
indication that Loomis and Shanahan represented that they were conducting business as the 52 Cattle
Company and no reliance by Whitehead that he was doing business with the 52 Cattle Company, NRS
602.070 does not bar the suit against Whitehead.
We therefore reverse the district court’s partial summary judgment in this instance and remand for trial
because, while the lawsuit between Loomis and Whitehead involved partnership business, the transaction
Saylor URL: http://www.saylor.org/books

Saylor.org
713

at issue was not conducted and the subsequent suit was not maintained under the aegis of the fictitiously
named partnership.

1.

CASE QUESTIONS

The purpose of the fictitious name statute might well be, as the court here describes it, “to prevent fraud
and to give the public information about those entities with which they conduct business.” But that’s not
what the statute says; it says nobody can sue on a cause of action arising out of business conducted under
a fictitious name if the name is not registered. The legislature determined the consequence of failure to
register. Should the court disregard the statute’s plain, unambiguous meaning?

2.

That was one of two arguments by the dissent in this case. The second one was based on this problem:
Shanahan and Loomis agreed that the cattle at issue were partnership cattle bearing the “52” brand. That
is, the cows werenot Shanahan’s; they were the partnership’s. When Whitehead moved to dismiss
Shanahan’s claim—again, because the cows weren’t Shanahan’s—Shanahan conceded that but for the
existence of the partnership he would have no claim against Whitehead. If there is no claim against the
defendant except insofar as he harmed the partnership business (the cattle), how could the majority
assert that claims against Whitehead did not arise out of “the business” conducted under 52 Cattle
Company? Who has the better argument, the majority or the dissent?

3.

Here is another problem along the same lines but with a different set of facts and a Uniform Partnership
Act (UPA) jurisdiction (i.e., pre–Revised Uniform Partnership Act [RUPA]). Suppose the plaintiffs had a
partnership (as they did here), but the claim by one was that the other partner had stolen several head of
cattle, and UPA was in effect so that the partnership property was owned as “tenant in partnership”—the
cattle would be owned by the partners as a whole. A person who steals his own property cannot be
criminally liable; therefore, a partner cannot be guilty of stealing (or misappropriating) firm property.
Thus under UPA there arise anomalous cases, for example, inPeople v. Zinke, 555 N.E.2d 263 (N.Y. 1990),
which is a criminal case, Zinke embezzled over a million dollars from his own investment firm but the
prosecutor’s case against him was dismissed because, the New York court said, “partners cannot be
prosecuted for stealing firm property.” If the partnership is a legal entity, as under RUPA, how is this
result changed?

Saylor URL: http://www.saylor.org/books

Saylor.org
714

Partnership by Estoppel
Chavers v. Epsco, Inc.
98 S.W.3d 421 (Ark. 2003)
Hannah, J.
Appellants Reggie Chavers and Mark Chavers appeal a judgment entered against them by the Craighead
County Circuit Court. Reggie and Mark argue that the trial court erred in holding them liable for a
company debt based upon partnership by estoppel because the proof was vague and insufficient and there
was no detrimental reliance on the part of a creditor. We hold that the trial court was not clearly
erroneous in finding liability based upon partnership by estoppel. Accordingly, we affirm.

Facts
Gary Chavers operated Chavers Welding and Construction (“CWC”), a construction and welding business,
in Jonesboro. Gary’s sons Reggie Chavers and Mark Chavers joined their father in the business after
graduating from high school. Gary, Mark, and Reggie maintain that CWC was a sole proprietorship owned
by Gary, and that Reggie and Mark served only as CWC employees, not as CWC partners.
In February 1999, CWC entered into an agreement with Epsco, Inc. (“Epsco”), a staffing service, to
provide payroll and employee services for CWC. Initially, Epsco collected payments for its services on a
weekly basis, but later, Epsco extended credit to CWC. Melton Clegg, President of Epsco, stated that his
decision to extend credit to CWC was based, in part, on his belief that CWC was a partnership.
CWC’s account with Epsco became delinquent, and Epsco filed a complaint against Gary, Reggie, and
Mark, individually, and doing business as CWC, to recover payment for the past due account. Gary
discharged a portion of his obligation to Epsco due to his filing for bankruptcy. Epsco sought to recover
CWC’s remaining debt from Reggie and Mark. After a hearing on March 7, 2002, the trial court issued a
letter opinion, finding that Reggie and Mark “represented themselves to [Epsco] as partners in an existing
partnership and operated in such a fashion to give creditors in general, and Epsco in particular, the
impression that such creditors/potential creditors were doing business with a partnership.…” On May 21,
2002, the trial court entered an order stating that Reggie and Mark were partners by estoppel as relates to
Epsco. The trial court found that Reggie and Mark were jointly and severally liable for the debt of CWC in
the amount of $80,360.92. In addition, the trial court awarded Epsco pre-judgment interest at the rate of

Saylor URL: http://www.saylor.org/books

Saylor.org
715

six percent, post-judgment interest at the rate of ten percent, and attorney’s fees in the amount of
$8,036.92.
[The relevant Arkansas statute provides]:
(1) When a person, by words spoken or written or by conduct, represents himself, or consents to
another representing him to any one, as a partner in an existing partnership or with one (1) or
more persons not actual partners, he is liable to any person to whom such representation has
been made, who has, on the faith of such representation, given credit to the actual or apparent
partnership, and if he has made such representation or consented to its being made in a public
manner, he is liable to that person, whether the representation has or has not been made or
communicated to that person so giving credit by or with the knowledge of the apparent partner
making the representation or consenting to it being made.
(a) When a partnership liability results, he is liable as though he were an actual member of the
partnership.
We have long recognized the doctrine of partnership by estoppel. [Citation, 1840], the court stated that
they who hold themselves out to the world as partners in business or trade, are to be so regarded
as to creditors and third persons; and the partnership may be established by any evidence
showing that they so hold themselves out to the public, and were so regarded by the trading
community.
Further, we have stated that “[p]artnerships may be proved by circumstantial evidence; and evidence will
sometimes fix a joint liability, where persons are charged as partners, in a suit by a third person, when
they are not, in fact, partners as between themselves.” [Citation, 1843.]
In [Citation, 1906], the court noted that
[a] person who holds himself out as a partner of a firm is estopped to deny such representation,
not only as to those as to whom the representation was directly made, but as to all others who
had knowledge of such holding out and in reliance thereon sold goods to the firm.…
In addition, “if the party himself puts out the report that he is a partner, he will be liable to all those
selling goods to the firm on the faith and credit of such report.” [Citation] When a person holds himself
out as a member of partnership, any one dealing with the firm on the faith of such representation is

Saylor URL: http://www.saylor.org/books

Saylor.org
716

entitled to assume the relation continues until notice of some kind is given of its discontinuance.
[Citations]
In [Citation, 1944], the court wrote:
It is a thoroughly well-settled rule that persons who are not as between themselves partners, or
as between whom there is in fact no legal partnership, may nevertheless become subject to the
liabilities of partners, either by holding themselves out as partners to the public and the world
generally or to particular individuals, or by knowingly or negligently permitting another person
to do so. All persons who hold themselves out, or knowingly permit others to hold them out, to the
public as partners, although they are not in partnership, become bound as partners to all who
deal with them in their apparent relation.
The liability as a partner of a person who holds himself out as a partner, or permits others to do
so, is predicated on the doctrine of estoppel and on the policy of the law seeking to prevent frauds
on those who lend their money on the apparent credit of those who are held out as partners. One
holding himself out as a partner or knowingly permitting himself to be so held out is estopped
from denying liability as a partner to one who has extended credit in reliance thereon, although
no partnership has in fact existed.
In the present case, the trial court cited specific examples of representations made by Reggie and Mark
indicating that they were partners of CWC, including correspondence to Epsco, checks written to Epsco,
business cards distributed to the public, and credit applications. We will discuss each in turn.

The Faxed Credit References
Epsco argues that Plaintiff’s Exhibit # 1, a faxed list of credit references, clearly indicates that Gary was
the owner and that Reggie and Mark were partners in the business. The fax lists four credit references,
and it includes CWC’s contact information. The contact information lists CWC’s telephone number, fax
number, and federal tax number. The last two lines of the contact information state: “Gary Chavers
Owner” and “Reggie Chavers and Mark Chavers Partners.”
Gary testified that he did not know that the list of credit references was faxed to Epsco. In addition, he
testified that his signature was not at the bottom of the fax. He testified that his former secretary might
have signed his name to the fax; however, he stated that he did not authorize his secretary to sign or fax a

Saylor URL: http://www.saylor.org/books

Saylor.org
717

list of credit references to Epsco. Moreover, Gary testified that the first time he saw the list of credit
references was at the bench trial.
This court gives deference to the superior position of the trial judge to determine the credibility of the
witnesses and the weight to be accorded their testimony. [Citations] Though there was a dispute
concerning whether Gary faxed the list to Epsco, the trial court found that Epsco received the faxed credit
references from CWC and relied on CWC’s statement that Reggie and Mark were partners. The trial
court’s finding is not clearly erroneous.

The Fax Cover Sheet
At trial, Epsco introduced Plaintiff’s Exhibit # 2, a fax cover sheet from “Chavers Construction” to Epsco.
The fax cover sheet was dated July 19, 2000. The fax cover sheet contained the address, telephone
number, and fax number of the business. Listed under this information was “Gary, Reggie, or Mark
Chavers.” Epsco argues that Gary, Reggie, and Mark are all listed on the fax cover sheet, and that this
indicates that they were holding themselves out to the public as partners of the business. The trial court’s
finding that the fax cover sheet indicated that Reggie and Mark were holding themselves out as partners
of CWC is not clearly erroneous.

The Epsco Personnel Credit Application
Epsco introduced Plaintiff’s Exhibit # 9, a personnel credit application, which was received from CWC.
Adams testified that the exhibit represented a completed credit application that she received from CWC.
The type of business checked on the credit application is “partnership.” Adams testified that the
application showed the company to be a partnership, and that this information was relied upon in
extending credit. Clegg testified that he viewed the credit application which indicated that CWC was a
partnership, and that his decision to extend credit to CWC was based, in part, on his belief that CWC was
a partnership. Gary denied filling out the credit application form.
It was within the trial court’s discretion to find Adams’s and Clegg’s testimony more credible than Gary’s
testimony and to determine that Epsco relied on the statement of partnership on the credit application
before extending credit to CWC. The trial court’s finding concerning the credit application is not clearly
erroneous.

The Checks to Epsco

Saylor URL: http://www.saylor.org/books

Saylor.org
718

Epsco argues that Plaintiff’s Exhibit # 3 and Plaintiff’s Exhibit # 11, checks written to Epsco showing the
CWC account to be in the name of “Gary A. or Reggie J. Chavers,” indicates that Reggie was holding
himself out to be a partner of CWC. Plaintiff’s Exhibit # 3 was signed by Gary, and Plaintiff’s Exhibit # 11
was signed by Reggie. The checks are evidence that Reggie was holding himself out to the public as a
partner of CWC, and Epsco could have detrimentally relied on the checks before extending credit to CWC.
The trial court was not clearly erroneous in finding that the checks supported a finding of partnership by
estoppel.

The Business Card
Epsco introduced Plaintiff’s Exhibit # 4, a business card that states “Chavers Welding, Construction &
Crane Service.” Listed on the card as “owners” are Gary Chavers and Reggie Chavers. Gary testified that
the business cards were printed incorrectly, and that Reggie’s name should not have been included as an
owner. He also testified that some of the cards might have been handed out, and that it was possible that
he might have given one of the cards to a business listed as one of CWC’s credit references on Plaintiff’s
Exhibit # 1.
The business card listing Reggie as an owner indicates that Reggie was holding himself out as a partner.
As we stated in [Citation] when a person holds himself out as a member of partnership, any one dealing
with the firm on the faith of such representation is entitled to assume the relation continues until notice of
some kind is given of its discontinuance. There is no indication that Reggie ever informed any person who
received a business card that the business relationship listed on the card was incorrect or had been
discontinued. The trial court’s finding concerning the business card is not clearly erroneous.

The Dealership Application
Epsco introduced Plaintiff’s Exhibit # 5, an application form from “Chavers Welding,” signed by Reggie,
seeking a dealership from Sukup Manufacturing. The application, dated January 23, 1997, lists “Gary &
Reggie Chavers” as owners of “Chavers Welding.” The application is signed by Reggie. Reggie admits that
he signed the dealership application and represented that he was an owner of “Chavers Welding,” but he
dismisses his statement of ownership as mere “puffery” on his part. Epsco argues that instead, the
application shows that Reggie was holding himself out to the public as being a partner. The trial court’s
determination that Reggie’s dealership application supports a finding of partnership by estoppel is not
clearly erroneous.
Saylor URL: http://www.saylor.org/books

Saylor.org
719

In sum, the trial court was not clearly erroneous in finding that Reggie and Mark held themselves out as
partners of CWC and that Epsco detrimentally relied on the existence of the partnership before extending
credit to CWC. The appellants argue that even if we find Reggie liable based upon partnership by estoppel,
there was scant proof of Mark being liable based upon partnership by estoppel. We disagree. We are
aware that some examples of holding out cited in the trial court’s order pertain only to Reggie. However,
the representations attributed to both Reggie and Mark are sufficient proof to support the trial court’s
finding that both Reggie and Mark are estopped from denying liability to Epsco.
Affirmed.

CASE QUESTIONS

1.

What is the rationale for the doctrine of partnership by estoppel?

2.

Gary and Reggie claimed the evidence brought forth to show the existence of a partnership was
unconvincing. How credible were their claims?
3.

[1] The word prothonotary means first notary of the court. The prothonotary is the keeper of the civil
records for the court system. The office is responsible for the creation, maintenance, and certification of
matters pending or determined by the court. The office is also responsible for certain reporting and
collection duties to state agencies.

4.

[2] NRS 602.010(1): “Every person doing business in this state under an assumed or fictitious name that is
in any way different from the legal name of each person who owns an interest in the business must file
with the county clerk of each county in which the business is being conducted a certificate containing the
information required by NRS 602.020.”

5.

[3] NRS 602.070: “No action may be commenced or maintained by any person…upon or on account of any
contract made or transaction had under the assumed or fictitious name, or upon or on account of any
cause of action arising or growing out of the business conducted under that name, unless before the
commencement of the action the certificate required by NRS 602.010 has been filed.”

20.4 Summary and Exercises
Summary

Saylor URL: http://www.saylor.org/books

Saylor.org
720

The basic law of partnership is found in the Uniform Partnership Act and Revised Uniform Partnership
Act. The latter has been adopted by thirty-five states. At common law, a partnership was not a legal entity
and could not sue or be sued in the partnership name. Partnership law defines a partnership as “an
association of two or more persons to carry on as co-owners a business for profit.” The Uniform
Partnership Act (UPA) assumes that a partnership is an aggregation of individuals, but it also applies a
number of rules characteristic of the legal entity theory. The Revised Uniform Partnership Act (RUPA)
assumes a partnership is an entity, but it applies one crucial rule characteristic of the aggregate theory:
the partners are ultimately liable for the partnership’s obligations. Thus a partnership may keep business
records as if it were a legal entity, may hold real estate in the partnership name, and may sue and be sued
in federal court and in many state courts in the partnership name.
Partnerships may be created informally. Among the clues to the existence of a partnership are (1) coownership of a business, (2) sharing of profits, (3) right to participate in decision making, (4) duty to
share liabilities, and (5) manner in which the business is operated. A partnership may also be formed by
implication; it may be formed by estoppel when a third party reasonably relies on a representation that a
partnership in fact exists.
No special rules govern the partnership agreement. As a practical matter, it should sufficiently spell out
who the partners are, under what name they will conduct their business, the nature and scope of the
business, capital contributions of each partner, how profits are to be divided, and similar pertinent
provisions. An oral agreement to form a partnership is valid unless the business cannot be performed
wholly within one year from the time that the agreement is made. However, most partnerships have no
fixed terms and hence are “at-will” partnerships not subject to the Statute of Frauds.

EXERCISES

1.

Able, Baker, and Carr own, as partners, a warehouse. The income from the warehouse during the current
year is $300,000, two-thirds of which goes to Able. Who must file a tax return listing this as income, the
partnership or Able? Who pays the tax, the partnership or Able?

2.

The Havana Club operated in Salt Lake City under a lease running to defendant Dale Bowen, who owned
the equipment, furnishings, and inventory. He did not himself work in operating the club. He made an
oral agreement with Frances Cutler, who had been working for him as a bartender, that she take over the
management of the club. She was to have the authority and the responsibility for the entire active

Saylor URL: http://www.saylor.org/books

Saylor.org
721

management and operation: to purchase the supplies, pay the bills, keep the books, hire and fire
employees, and do whatever else was necessary to run the business. As compensation, the arrangement
was for a down-the-middle split; each was to receive $300 per week plus one half of the net profits. This
went on for four years until the city took over the building for a redevelopment project. The city offered
Bowen $30,000 as compensation for loss of business while a new location was found for the club. Failing
to find a suitable location, the parties decided to terminate the business. Bowen then contended he was
entitled to the entire $30,000 as the owner, Cutler being an employee only. She sued to recover half as a
partner. What was the result? Decide and discuss.
3.

Raul, a business student, decided to lease and operate an ice cream stand during his summer vacation.
Because he could not afford rent payments, his lessor agreed to take 30 percent of the profits as rent and
provide the stand and the parcel of real estate on which it stood. Are the two partners?

4.

Able, Baker, and Carr formed the ABC Partnership in 2001. In 2002 Able gave her three sons, Duncan,
Eldon, and Frederick, a gift of her 41 percent interest in the partnership to provide money to pay for their
college expenses. The sons reported income from the partnership on their individual tax returns, and the
partnership reported the payment to them on its information return. The sons were listed as partners on
unaudited balance sheets in 2003, and the 2004 income statement listed them as partners. The sons
never requested information about the management of the firm, never attended any meetings or voted,
and never attempted to withdraw the firm’s money or even speak with the other partners about the firm.
Two of the sons didn’t know where the firm was located, but they all once received “management fees”
totaling $3,000, without any showing of what the “fees” were for. In 2005, the partnership incurred
liability for pension-fund contributions to an employee, and a trustee for the fund asserted that Able's
sons were personally liable under federal law for the money owing because they were partners. The sons
moved for summary judgment denying liability. How should the court rule?

5.

The Volkmans wanted to build a house and contacted David McNamee for construction advice. He told
them that he was doing business with Phillip Carroll. Later the Volkmans got a letter from McNamee on
stationery that read “DP Associates,” which they assumed was derived from the first names of David and
Phillip. At the DP Associates office McNamee introduced Mr. Volkman to Carroll, who said to Volkman, “I
hope we’ll be working together.” At one point during the signing process a question arose and McNamee
said, “I will ask Phil.” He returned with the answer to the question. After the contract was signed but

Saylor URL: http://www.saylor.org/books

Saylor.org
722

before construction began, Mr. Volkman visited the DP Associates office where the two men chatted;
Carroll said to him, “I am happy that we will be working with you.” The Volkmans never saw Carroll on the
construction site and knew of no other construction supervised by Carroll. They understood they were
purchasing Carroll’s services and construction expertise through DP Associates. During construction, Mr.
Volkman visited the DP offices several times and saw Carroll there. During one visit, Mr. Volkman
expressed concerns about delays and expressed the same to Carroll, who replied, “Don’t worry. David will
take care of it.” But David did not, and the Volkmans sued DP Associates, McNamee, and Carroll. Carroll
asserted he could not be liable because he and McNamee were not partners. The trial court dismissed
Carroll on summary judgment; the Volkmans appealed. How should the court rule on appeal?
6.

Wilson and VanBeek want to form a partnership. Wilson is seventeen and VanBeek is twenty-two. May
they form a partnership? Explain.

7.

Diane and Rachel operate a restaurant at the county fair every year to raise money for the local 4-H Club.
They decide together what to serve, what hours to operate, and generally how to run the business. Do
they have a partnership?

1.

SELF-TEST QUESTIONS

The basic law of partnership is currently found in
a.

common law

b.

constitutional law

c.

statutory law

d.

none of the above
Existence of a partnership may be established by

a.

co-ownership of a business for profit
b.

estoppel

c.

a formal agreement

d.

all of the above
Which is false?

a.

An oral agreement to form a partnership is valid.
b.

Most partnerships have no fixed terms and are thus not subject to the Statute of Frauds.

Saylor URL: http://www.saylor.org/books

Saylor.org
723

c.

Strict statutory rules govern partnership agreements.

d.

A partnership may be formed by estoppel.
Partnerships

a.

are not taxable entities
b.

may buy, sell, or hold real property in the partnership name

c.

may file for bankruptcy

d.

have all of the above characteristics
Partnerships

a.

are free to select any name not used by another partnership

1.

c

2.

d

3.

c

4.

d

5.

c

b.

must include the partners’ names in the partnership name

c.

can be formed by two corporations

d.

cannot be formed by two partnerships

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
724

Chapter 21

Partnership Operation and Termination
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The operation of a partnership, including the relations among partners and relations between partners
and third parties

2.

The dissolution and winding up of a partnership

21.1 Operation: Relations among Partners
LEARNING OBJECTIVES

1.

Recognize the duties partners owe each other: duties of service, loyalty, care, obedience, information,
and accounting.

2.

Identify the rights that partners have, including the rights to distributions of money, to management, to
choice of copartners, to property of the partnership, to assign partnership interest, and to enforce duties
and rights.

Most of the rules discussed in this section apply unless otherwise agreed, and they are really
intended for the small firm. [1] The Uniform Partnership Act (UPA) and the Revised Uniform
Partnership Act (RUPA) do not dictate what the relations among partners must be; the acts supply
rules in the event that the partners have not done so for themselves. In this area, it is especially
important for the partners to elaborate their agreement in writing. If the partners should happen to
continue their business beyond the term fixed for it in their agreement, the terms of the agreement
continue to apply.

Duties Partners Owe Each Other
Among the duties partners owe each other, six may be called out here: (1) the duty to serve, (2) the duty of
loyalty, (3) the duty of care, (4) the duty of obedience, (5) the duty to inform copartners, and (6) the duty
to account to the partnership. These are all very similar to the duty owed by an agent to the principal, as
partnership law is based on agency concepts.

[2]

Duty to Serve
Saylor URL: http://www.saylor.org/books

Saylor.org
725

Unless otherwise agreed, expressly or impliedly, a partner is expected to work for the firm. The
partnership, after all, is a profit-making co-venture, and it would not do for one to loaf about and still
expect to get paid. For example, suppose Joan takes her two-week vacation from the horse-stable
partnership she operates with Sarah and Sandra. Then she does not return for four months because she
has gone horseback riding in the Southwest. She might end up having to pay if the partnership hired a
substitute to do her work.

Duty of Loyalty
In general, this requires partners to put the firm’s interests ahead of their own. Partners are fiduciaries as
to each other and as to the partnership, and as such, they owe a fiduciary duty to each other and the
partnership. Judge Benjamin Cardozo, in an often-quoted phrase, called the fiduciary duty “something
stricter than the morals of the market place. Not honesty alone, but the punctilio of an honor the most
[3]

sensitive, is then the standard of behavior.” Breach of the fiduciary duty gives rise to a claim for
compensatory, consequential, and incidental damages; recoupment of compensation; and—rarely—
punitive damages. See , Gilroy v. Conway, for an example of breach of fiduciary duty.

Application of the Fiduciary Standard to Partnership Law
Under UPA, all partners are fiduciaries of each other—they are all principals and agents of each other—
though the word fiduciary was not used except in the heading to Section 21. The section reads, “Every
partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by
him without the consent of the other partners from any transaction connected with the formation,
conduct, or liquidation of the partnership or from any use by him of its property.”
Section 404 of RUPA specifically provides that a partner has a fiduciary duty to the partnership and other
partners. It imposes the fiduciary standard on the duty of loyalty in three circumstances:
(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived
by the partner in the conduct and winding up of the partnership business or derived from a use
by the partner of partnership property, including the appropriation of a partnership
opportunity;
(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership
business as or on behalf of a party having an interest adverse to the partnership; and

Saylor URL: http://www.saylor.org/books

Saylor.org
726

(3) to refrain from competing with the partnership in the conduct of the partnership business
before the dissolution of the partnership.

Limits on the Reach of the Fiduciary Duty
This sets out a fairly limited scope for application of the fiduciary standard, which is reasonable because
partners do not delegate open-ended control to their copartners. Further, there are some specific limits on
how far the fiduciary duty reaches (which means parties are held to the lower standard of “good faith”).
Here are two examples. First, RUPA—unlike UPA—does not extend to the formation of the partnership;
Comment 2 to RUPA Section 404 says that would be inappropriate because then the parties are “really
dealing at arm’s length.” Second, fiduciary duty doesn’t apply to a dissociated partner (one who leaves the
firm—discussed in ) who can immediately begin competing without the others’ consent; and it doesn’t
apply if a partner violates the standard “merely because the partner’s conduct furthers the partner’s own
[4]

interest.” Moreover, the partnership agreement may eliminate the duty of loyalty so long as that is not
“manifestly unreasonable.”

[5]

Activities Affected by the Duty of Loyalty
The duty of loyalty means, again, that partners must put the firm’s interest above their own. Thus it is
held that a partner
•

may not compete with the partnership,

•

may not make a secret profit while doing partnership business,

•

must maintain the confidentiality of partnership information.

This is certainly not a comprehensive list, and courts will determine on a case-by-case basis whether the
duty of loyalty has been breached.

Duty of Care
Stemming from its roots in agency law, partnership law also imposes a duty of care on partners. Partners
are to faithfully serve to the best of their ability. Section 404 of RUPA imposes the fiduciary standard on
the duty of care, but rather confusingly: how does the “punctilio of an honor the most sensitive”—as Judge
Cardozo described that standard—apply when under RUPA Section 404(c) the “the duty of care…is
limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a
knowing violation of law”? Recognize that a person can attend to business both loyally and negligently.
For example, Alice Able, a partner in a law firm who is not very familiar with the firm’s computerized
Saylor URL: http://www.saylor.org/books

Saylor.org
727

bookkeeping system, attempts to trace a missing check and in so doing erases a month’s worth of records.
She has not breached her duty of care: maybe she was negligent, but not grossly negligent under RUPA
Section 404(c). The partnership agreement may reduce the duty of care so long as it is not “unreasonably
reduce[d]”; it may increase the standard too.

[6]

Duty of Obedience
The partnership is a contractual relationship among the partners; they are all agents and principals of
each other. Expressly or impliedly that means no partner can disobey the partnership agreement or fail to
follow any properly made partnership decision. This includes the duty to act within the authority
expressly or impliedly given in the partnership agreement, and a partner is responsible to the other
partners for damages or losses arising from unauthorized activities.

Duty to Inform Copartners
As in the agency relationship, a partner is expected to inform copartners of notices and matters coming to
her attention that would be of interest to the partnership.

Duty to Account
The partnership—and necessarily the partners—have a duty to allow copartners and their agents access to
the partnership’s books and records and to provide “any information concerning the partnership’s
business and affairs reasonably required for the proper exercise of the partner’s rights and duties under
the partnership agreement [or this Act].”

[7]

The fiduciary standard is imposed upon the duty to account

for “it any property, profit, or benefit derived by [a] partner,” as noted in RUPA Section 404.

[8]

The Rights That Partners Have in a Partnership
Necessarily, for every duty owed there is a correlative right. So, for example, if a partner has a duty to
account, the other partners and the partnership have a right to an accounting. Beyond that, partners have
recognized rights affecting the operation of the partnership.
Here we may call out the following salient rights: (1) to distributions of money, (2) to management, (3) to
choose copartners, (4) to property of the partnership, (5) to assign partnership interest, and (6) to enforce
duties and rights.

Rights to Distributions
Saylor URL: http://www.saylor.org/books

Saylor.org
728

The purpose of a partnership is ultimately to distribute “money or other property from a partnership to a
partner in the partner’s capacity.”

[9]

There are, however, various types of money distributions, including

profits (and losses), indemnification, capital, and compensation.

Right to Profits (and Losses)
Profits and losses may be shared according to any formula on which the partners agree. For example, the
partnership agreement may provide that two senior partners are entitled to 35 percent each of the profit
from the year and the two junior partners are entitled to 15 percent each. The next year the percentages
will be adjusted based on such things as number of new clients garnered, number of billable hours, or
amount of income generated. Eventually, the senior partners might retire and each be entitled to 2
percent of the firm’s income, and the previous junior partners become senior, with new junior partners
admitted.
If no provision is stated, then under RUPA Section 401(b), “each partner is entitled to an equal share of
the partnership profits and is chargeable with a share of the partnership losses in proportion to the
partner’s share of the profits.” Section 18(a) of the Uniform Partnership Act is to the same effect. The right
to share in the profits is the reason people want to “make partner”: a partner will reap the benefits of
other partners’ successes (and pay for their failures too). A person working for the firm who is not a
partner is an associate and usually only gets only a salary.

Right to Indemnification
A partner who incurs liabilities in the normal course of business or to preserve its business or property is
entitled to indemnification (UPA Section 18(b), RUPA Section 401(c)). The liability is a loan owing to the
partner by the firm.

Right to Return of Capital Contribution
When a partner joins a partnership, she is expected to make a capital contribution to the firm; this may be
deducted from her share of the distributed profit and banked by the firm in its capital account. The law
provides that “the partnership must reimburse a partner for an advance of funds beyond the amount of
the partner’s agreed capital contribution, thereby treating the advance as a loan.”

[10]

A partner may get a

return of capital under UPA after creditors are paid off if the business is wound down and terminated.

[11]

Right to Compensation

Saylor URL: http://www.saylor.org/books

Saylor.org
729

Section 401(d) of RUPA provides that “a partner is not entitled to remuneration for services performed for
the partnership, except for reasonable compensation for services rendered in winding up the business of
the partnership”; UPA Section 18(f) is to the same effect. A partner gets his money from the firm by
sharing the profits, not by a salary or wages.

Right to Management
All partners are entitled to share equally in the management and conduct of the business, unless the
partnership agreement provides otherwise.

[12]

The partnership agreement could be structured to delegate

more decision-making power to one class of partners (senior partners) than to others (junior partners), or
it may give more voting weight to certain individuals. For example, perhaps those with the most
experience will, for the first four years after a new partner is admitted, have more voting weight than the
new partner.

Right to Choose Partners
A business partnership is often analogized to a marriage partnership. In both there is a relationship of
trust and confidence between (or among) the parties; in both the poor judgment, negligence, or
dishonesty of one can create liabilities on the other(s). In a good marriage or good partnership, the
partners are friends, whatever else the legal relationship imposes. Thus no one is compelled to accept a
partner against his or her will. Section 401(i) of RUPA provides, “A person may become a partner only
with the consent of all of the partners.” UPA Section 18(g) is to the same effect; the doctrine is called
delectus personae. The freedom to select new partners, however, is not absolute. In 1984, the Supreme
Court held that Title VII of the Civil Rights Act of 1964—which prohibits discrimination in employment
based on race, religion, national origin, or sex—applies to partnerships.

[13]

Right to Property of the Partnership
Partners are the owners of the partnership, which might not include any physical property; that is, one
partner could contribute the building, furnishings, and equipment and rent those to the partnership (or
those could count as her partnership capital contribution and become the partnership’s). But partnership
property consists of all property originally advanced or contributed to the partnership or subsequently
acquired by purchase or contribution. Unless a contrary intention can be shown, property acquired with
partnership funds is partnership property, not an individual partner’s: “Property acquired by a
partnership is property of the partnership and not of the partners individually.”
Saylor URL: http://www.saylor.org/books

[14]

Saylor.org
730

Rights in Specific Partnership Property: UPA Approach
Suppose that Able, who contributed the building and grounds on which the partnership business is
conducted, suddenly dies. Who is entitled to her share of the specific property, such as inventory, the
building, and the money in the cash register—her husband and children, or the other partners, Baker and
Carr? Section 25(1) of UPA declares that the partners hold the partnership property
as tenants in partnership. As spelled out in Section 25(2), the specific property interest of a tenant in
partnership vests in the surviving partners, not in the heirs. But the heirs are entitled to the deceased
partner’s interest in the partnership itself, so that while Baker and Carr may use the partnership property
for the benefit of the partnership without consulting Able’s heirs, they must account to her heirs for her
proper share of the partnership’s profits.

Rights in Specific Property: RUPA Approach
Section 501 of RUPA provides, “A partner is not a co-owner of partnership property and has no interest in
partnership property which can be transferred, either voluntarily or involuntarily.” Partnership property
is owned by the entity; UPA’s concept of tenants in partnership is abolished in favor of adoption of the
entity theory. The result, however, is not different.

Right to Assign Partnership Interest
One of the hallmarks of the capitalistic system is that people should be able to dispose of their property
interests more or less as they see fit. Partnership interests may be assigned to some extent.

Voluntary Assignment
At common law, assignment of a partner’s interest in the business—for example, as a mortgage in return
for a loan—would result in a legal dissolution of the partnership. Thus in the absence of UPA, which
changed the law, Baker’s decision to mortgage his interest in the car dealership in return for a $20,000
loan from his bank would mean that the three—Able, Baker, and Carr—were no longer partners. Section
27 of UPA declares that assignment of an interest in the partnership neither dissolves the partnership nor
entitles the assignee “to interfere in the management or administration of the partnership business or
affairs, or to require any information or account of partnership transactions, or to inspect the partnership
books.” The assignment merely entitles the assignee to receive whatever profits the assignor would have
received—this is the assignor’s transferable interest.

Saylor URL: http://www.saylor.org/books

[15]

Under UPA, this interest is assignable.

[16]

Saylor.org
731

Under RUPA, the same distinction is made between a partner’s interest in the partnership and a partner’s
transferable interest. The Official Comment to Section 101 reads as follows: “‘Partnership interest’ or
‘partner’s interest in the partnership’ is defined to mean all of a partner’s interests in the partnership,
including the partner’s transferable interest and all management and other rights. A partner’s
‘transferable interest’ is a more limited concept and means only his share of the profits and losses and
right to receive distributions, that is, the partner’s economic interests.”

[17]

This transferable interest is assignable under RUPA 503 (unless the partners agree to restrict transfers,
Section 103(a)). It does not, by itself, cause the dissolution of the partnership; it does not entitle the
transferee to access to firm information, to participate in running the firm, or to inspect or copy the
books. The transferee is entitled to whatever distributions the transferor partner would have been entitled
to, including, upon dissolution of the firm, the net amounts the transferor would have received had there
been no assignment.
RUPA Section 101(b)(3) confers standing on a transferee to seek a judicial dissolution and winding up of
the partnership business as provided in Section 801(6), thus continuing the rule of UPA Section 32(2).
But under RUPA 601(4)(ii), the other partners may by unanimous vote expel a partner who has made “a
transfer of all or substantially all of that partner’s transferable interest in the partnership, other than a
transfer for security purposes [as for a loan].” Upon a creditor foreclosure of the security interest, though,
the partner may be expelled.

Involuntary Assignment
It may be a misnomer to describe an involuntary assignment as a “right”; it might better be thought of as a
consequence of the right to own property. In any event, if a partner is sued in his personal capacity and a
judgment is rendered against him, the question arises: may the judgment creditor seize partnership
property? Section 28 of UPA and RUPA Section 504 permit a judgment creditor to obtain
a charging order, which charges the partner’s interest in the partnership with obligation to satisfy the
judgment. The court may appoint a receiver to ensure that partnership proceeds are paid to the judgment
creditor. But the creditor is not entitled to specific partnership property. The partner may always pay off
the debt and redeem his interest in the partnership. If the partner does not pay off the debt, the holder of
the charging order may acquire legal ownership of the partner’s interest. That confers upon the judgment
creditor an important power: he may, if the partnership is one at will, dissolve the partnership and claim
Saylor URL: http://www.saylor.org/books

Saylor.org
732

the partner’s share of the assets. For that reason, the copartners might wish to redeem the interest—pay
off the creditor—in order to preserve the partnership. As with the voluntary assignment, the assignee of an
involuntary assignment does not become a partner. See .
Figure 21.1 Property Rights

Right to Enforce Partnership Rights
The rights and duties imposed by partnership law are, of course, valueless unless they can be enforced.
Partners and partnerships have mechanisms under the law to enforce them.

Right to Information and Inspection of Books
We noted in of this chapter that partners have a duty to account; the corollary right is the right to access
books and records, which is usually very important in determining partnership rights. Section 403(b) of
RUPA provides, “A partnership shall provide partners and their agents and attorneys access to its books
and records. It shall provide former partners and their agents and attorneys access to books and records
pertaining to the period during which they were partners. The right of access provides the opportunity to
inspect and copy books and records during ordinary business hours. A partnership may impose a
reasonable charge, covering the costs of labor and material, for copies of documents furnished.”

[18]

Section 19 of UPA is basically in accord. This means that without demand—and for any purpose—the
partnership must provide any information concerning its business and affairs reasonably required for the
proper exercise of the partner’s rights and duties under the partnership agreement or the act; and on
demand, it must provide any other information concerning the partnership’s business and affairs, unless
the demand is unreasonable or improper.

[19]

Generally, the partnership agreement cannot deny the right

to inspection.

Saylor URL: http://www.saylor.org/books

Saylor.org
733

The duty to account mentioned in of this chapter normally means that the partners and the partnership
should keep reasonable records so everyone can tell what is going on. A formal accounting under UPA is
different.
Under UPA Section 22, any partner is entitled to a formal account (or accounting) of the partnership
affairs under the following conditions:
1.

If he is wrongfully excluded from the partnership business or possession of its property by his
copartners;

2. If the right exists under the terms of any agreement;
3. If a partner profits in violation of his fiduciary duty (as per UPA 22); and
4. Whenever it is otherwise just and reasonable.
At common law, partners could not obtain an accounting except in the event of dissolution. But from an
early date, equity courts would appoint a referee, auditor, or special master to investigate the books of a
business when one of the partners had grounds to complain, and UPA broadened considerably the right to
an accounting. The court has plenary power to investigate all facets of the business, evaluate claims,
declare legal rights among the parties, and order money judgments against any partner in the wrong.
Under RUPA Section 405, this “accounting” business is somewhat modified. Reflecting the entity theory,
the partnership can sue a partner for wrongdoing, which is not allowed under UPA. Moreover, to quote
from the Official Comment, RUPA “provides that, during the term of the partnership, partners may
maintain a variety of legal or equitable actions, including an action for an accounting, as well as a final
action for an accounting upon dissolution and winding up. It reflects a new policy choice that partners
should have access to the courts during the term of the partnership to resolve claims against the
partnership and the other partners, leaving broad judicial discretion to fashion appropriate remedies[,
and] an accounting is not a prerequisite to the availability of the other remedies a partner may have
against the partnership or the other partners.”

[20]

KEY TAKEAWAY

Partners have important duties in a partnership, including (1) the duty to serve—that is, to devote herself
to the work of the partnership; (2) the duty of loyalty, which is informed by the fiduciary standard: the
obligation to act always in the best interest of the partnership and not in one’s own best interest; (3) the
duty of care—that is, to act as a reasonably prudent partner would; (4) the duty of obedience not to
Saylor URL: http://www.saylor.org/books

Saylor.org
734

breach any aspect of the agreement or act without authority; (5) the duty to inform copartners; and (6)
the duty to account to the partnership.
Partners also have rights. These include the rights (1) to distributions of money, including profits (and
losses), indemnification, and return of capital contribution (but not a right to compensation); (2) to
management; (3) to choose copartners; (4) to property of the partnership, and no partner has any rights to
specific property; (5) to assign (voluntarily or involuntarily) the partnership interest; and (6) to enforce
duties and rights by suits in law or equity. (Under RUPA, a formal accounting is not first required.)

EXERCISES

1.

What is the “fiduciary duty,” and why is it imposed on some partners’ actions with the partnership?

2.

Distinguish between ownership of partnership property under UPA as opposed to under RUPA.

3.

Carlos obtained a judgment against Pauline, a partner in a partnership, for negligently crashing her car
into Carlos’s while she was not in the scope of partnership business. Carlos wants to satisfy the judgment
from her employer. How can Carlos do that?

4.

What is the difference between the duty to account and a formal partnership accounting?

5.

What does it mean to say a partnership interest has been involuntarily assigned?
6.

[1] “The basic mission of RUPA is to serve the small firm. Large partnerships can fend for themselves by
drafting partnership agreements that suit their special needs.” Donald J. Weidner, “RUPA and Fiduciary
Duty: The Texture of Relationship,” Law and Contemporary Problems 58, no. 2 (1995): 81, 83.

7.

[2] Revised Uniform Partnership Act, Section 404, Comment 3: “Indeed, the law of partnership reflects the
broader law of principal and agent, under which every agent is a fiduciary.”

8.

[3] Meinhard v. Salmon, 164 N.E. 545 (N.Y. 1928).

9.

[4] RUPA, Section 503(b)(2); RUPA, Section 404 (e).

10. [5] RUPA, Section 103(2)(c).
11. [6] RUPA, Section 103(2)(d); RUPA, Section 103.
12. [7] UPA, Sections 19 and 20; RUPA, Section 403.
13. [8] RUPA, Section 404(1).
14. [9] RUPA, Section 101(3).
15. [10] UPA, Section 18(c); RUPA, Section 401(d).
16. [11] UPA, Section 40(b); RUPA, Section 807(b).
Saylor URL: http://www.saylor.org/books

Saylor.org
735

17. [12] UPA, Section 18(e); RUPA, Section 401(f).
18. [13] Hishon v. King & Spalding, 467 U.S. 69 (1984).
19. [14] RUPA, Section 203; UPA, Sections 8(1) and 25.
20. [15] UPA, Section 26.
21. [16] UPA, Section 27.
22. [17] RUPA, Official Comment to Section 101.
23. [18] RUPA Section 403(b).
24. [19] RUPA, Section 403(c)(1); RUPA, Section 403(c)(2).
25. [20] RUPA Official Comment 2, Section 405(b).

21.2 Operation: The Partnership and Third Parties
LEARNING OBJECTIVES

1.

Understand the partners’ and partnership’s contract liability.

2.

Understand the partners’ and partnership’s tort and criminal liability.

3.

Describe the partners’ and partnership’s tax liability.

By express terms, the law of agency applies to partnership law. Every partner is an agent of the
partnership for the purpose of its business. Consequently, the following discussion will be a review of
agency law, covered in Chapter 20 "Partnerships: General Characteristics and Formation" as it
applies to partnerships. The Revised Uniform Partnership Act (RUPA) adds a few new wrinkles to
the liability issue.

Contract Liability
Liability of the Partnership
Recall that an agent can make contracts on behalf of a principal under three types of authority: express,
implied, and apparent. Express authority is that explicitly delegated to the agent, implied authority is
that necessary to the carrying out of the express authority, and apparent authority is that which a third

Saylor URL: http://www.saylor.org/books

Saylor.org
736

party is led to believe has been conferred by the principal on the agent, even though in fact it was not or it
was revoked. When a partner has authority, the partnership is bound by contracts the partner makes on
its behalf. Section 21.4.2 "Partnership Authority, Express or Apparent", Hodge v. Garrett, discusses all
three types of authority.

The General Rule
Section 305 of RUPA restates agency law: “A partnership is liable for loss or injury, or for a penalty
incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the
ordinary course”

[1]

of partnership business or with its authority. The ability of a partner to bind the

partnership to contract liability is problematic, especially where the authority is apparent: the firm denies
liability, lawsuits ensue, and unhappiness generally follows.
But the firm is not liable for an act not apparently in the ordinary course of business, unless the act was
authorized by the others.

[2]

Section 401(j) of RUPA requires the unanimous consent of the partners for a

grant of authority outside the ordinary course of business, unless the partnership agreement provides
otherwise.
Under the Uniform Partnership Act (UPA) Section 9(3), the firm is not liable for five actions that no single
partner has implied or apparent authority to do, because they are not “in the ordinary course of
partnership.” These actions are: (1) assignment of partnership property for the benefit of creditors, (2)
disposing of the firm’s goodwill (selling the right to do business with the firm’s clients to another
business), (3) actions that make it impossible to carry on the business, (4) confessing a judgment against
the partnership, and (5) submitting a partnership claim or liability. RUPA omits that section, leaving it to
the courts to decide the outer limits of the agency power of a partner. In any event, unauthorized actions
by a partner may be ratified by the partnership.

Partnership “Statements”
New under RUPA is the ability of partnerships, partners, or even nonpartners to issue and file
“statements” that announce to the world the establishment or denial of authority. The goal here is to
control the reach of apparent authority. There are several kinds of statements authorized.
A statement of partnership authority is allowed by RUPA Section 303. It specifies the names of the
partners authorized, or not authorized, to enter into transactions on behalf of the partnership and any
other matters. The most important goal of the statement of authority is to facilitate the transfer of real
Saylor URL: http://www.saylor.org/books

Saylor.org
737

property held in the name of the partnership. A statement must specify the names of the partners
authorized to execute an instrument transferring that property.
A statement of denial, RUPA Section 304, operates to allow partners (and persons named as partners) an
opportunity to deny any fact asserted in a statement of partnership authority.
A statement of dissociation, RUPA Section 704, may be filed by a partnership or a dissociated partner,
informing the world that the person is no longer a partner. This tells the world that the named person is
no longer in the partnership.
There are three other statements authorized: a statement of qualification establishes that the partnership
has satisfied all conditions precedent to the qualification of the partnership as a limited liability
partnership; a statement of foreign qualification means a limited liability partnership is qualified and
registered to do business in a state other than that in which it is originally registered; and a statement of
amendment or cancellation of any of the foregoing.

[3]

Limited liability partnerships are taken up

in Chapter 22 "Hybrid Business Forms".
Generally, RUPA Section 105 allows partnerships to file these statements with the state secretary of state’s
office; those affecting real estate need to be filed with (or also with) the local county land recorder’s office.
The notices bind those who know about them right away, and they are constructive notice to the world
after ninety days as to authority to transfer real property in the partnership’s name, as to dissociation, and
as to dissolution. However, as to other grants or limitations of authority, “only a third party who knows or
has received a notification of a partner’s lack of authority in an ordinary course transaction is bound.”

[4]

Since RUPA is mostly intended to provide the rules for the small, unsophisticated partnership, it is
questionable whether these arcane “statements” are very often employed.

Personal Liability of Partners, in General
It is clear that the partnership is liable for contracts by authorized partners, as discussed in the preceding
paragraphs. The bad thing about the partnership as a form of business organization is that it imposes
liability on the partners personally and without limit. Section 306 of RUPA provides that “all partners are
liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or
provided by law.”

[5]

Section 13 of UPA is in accord.

Liability of Existing Partners

Saylor URL: http://www.saylor.org/books

Saylor.org
738

Contract liability is joint and several: that is, all partners are liable (“joint”) and each is “several.” (We
usually do not use several in modern English to mean “each”; it’s an archaic usage.) But—and here’s the
intrusion of entity theory—generally RUPA requires the judgment creditor to exhaust the partnership’s
assets before going after the separate assets of a partner. Thus under RUPA the partners
are guarantors of the partnership’s liabilities.

[6]

Under UPA, contract liability is joint only, not also several. This means the partners must be sued in a
joint action brought against them all. A partner who is not named cannot later be sued by a creditor in a
separate proceeding, though the ones who were named could see a proportionate contribution from the
ones who were not.

Liability of Incoming Partners
Under RUPA Section 306(b), a new partner has no personal liability to existing creditors of the
partnership, and only her capital investment in the firm is at risk for the satisfaction of existing
partnership debts. Sections 17 and 41(7) of UPA are in accord. But, again, under either statute a new
partner’s personal assets are at risk with respect to partnership liabilities incurred after her admission as a
partner. This is a daunting prospect, and it is the reason for the invention of hybrid forms of business
organization: limited partnerships, limited liability companies, and limited liability partnerships. The
corporate form, of course, also (usually) obviates the owners’ personal liability.

Tort and Criminal Liability
Partnership Liability for Torts
The rules affecting partners’ tort liability (discussed in Section 21.2.1 "Contract Liability") and those
affecting contract liability are the same. Section 13 of UPA says the partnership is liable for “any wrongful
act or omission of any partner acting in the ordinary course of the business of the partnership or with the
[7]

authority of his co-partners.” A civil “wrongful act” is necessarily either a tort or a breach of contract, so
no distinction is made between them. (Section 305 of RUPA changed the phraseology slightly by adding
after any wrongful act or omission the words or other actionable conduct; this makes the partnership
liable for its partner’s no-fault torts.) That the principal should be liable for its agents’ wrongdoings is of

Saylor URL: http://www.saylor.org/books

Saylor.org
739

course basic agency law. RUPA does expand liability by allowing a partner to sue during the term of the
partnership without first having to get out of it, as is required under UPA.
For tortious acts, the partners are said to be jointly and severally liable under both UPA and RUPA, and
the plaintiff may separately sue one or more partners. Even after winning a judgment, the plaintiff may
sue other partners unnamed in the original action. Each and every partner is separately liable for the
entire amount of the debt, although the plaintiff is not entitled to recover more than the total of his
damages. The practical effect of the rules making partners personally liable for partnership contracts and
torts can be huge. In his classic textbook Economics, Professor Paul Samuelson observed that unlimited
liability “reveals why partnerships tend to be confined to small, personal enterprises.…When it becomes a
question of placing their personal fortunes in jeopardy, people are reluctant to put their capital into
complex ventures over which they can exercise little control.…In the field of investment banking, concerns
like JPMorgan Chase used to advertise proudly ‘not incorporated’ so that their creditors could have extra
assurance. But even these concerns have converted themselves into corporate entities.”

[8]

Partners’ Personal Liability for Torts
Of course, a person is always liable for his own torts. All partners are also liable for any partner’s tort
committed in the scope of partnership business under agency law, and this liability is—again—personal
and unlimited, subject to RUPA’s requirement that the judgment creditor exhaust the partnership’s assets
before going after the separate assets of the partners. The partner who commits a tort or breach of trust
must indemnify the partnership for losses paid to the third party.

[9]

Liability for Crimes
Criminal liability is generally personal to the miscreant. Nonparticipating copartners are ordinarily not
liable for crimes if guilty intent is an element. When guilty intent is not an element, as in certain
regulatory offenses, all partners may be guilty of an act committed by a partner in the course of the
business.

Liability for Taxes
Corporate income gets taxed twice under federal law: once to the corporation and again to the
shareholders who receive income as dividends. However, the partnership’s income “passes through” the
Saylor URL: http://www.saylor.org/books

Saylor.org
740

partnership and is distributed to the partners under the conduit theory. When partners get income from
the firm they have to pay tax on it, but the partnership pays no tax (it files an information return). This is
perceived to be a significant advantage of the partnership form.

KEY TAKEAWAY

The partnership is generally liable for any contract made by a partner with authority express, implied, or
apparent. Under RUPA the firm, partners, or even nonpartners may to some extent limit their liability by
filing “statements” with the appropriate state registrar; such statements only affect those who know of
them, except that a notice affecting the right of a partner to sell real estate or regarding dissociation or
dissolution is effective against the world after ninety days.
All partners are liable for contracts entered into and torts committed by any partner acting in or
apparently in the normal course of business. This liability is personal and unlimited, joint and several
(although under UPA contract liability it is only joint). Incoming partners are not liable, in contract or in
tort, for activities predating their arrival, but their capital contribution is at risk. Criminal liability is
generally personal unless the crime requires no intention.

EXERCISES

1.

What is the partnership’s liability for contracts entered into by its partners?

2.

What is the personal liability of partners for breach of a contract made by one of the partnership’s
members?

3.

Why would people feel more comfortable knowing that JPMorgan Bank—Morgan was at one time the
richest man in the United States—was a partnership and not a corporation?

4.

What is the point of RUPA’s “statements”? How can they be of use to a partner who has, for example,
retired and is no longer involved in the firm?

5.

Under what circumstances is the partnership liable for crimes committed by its partners?

6.

How is a partnership taxed more favorably than a corporation?
7.

[1] RUPA Section 305.

8.

[2] RUPA, Section 301(2); UPA, Section 9(2).

9.

[3] RUPA, Section 1001(d); RUPA, Section 1102.

10. [4] RUPA, Section 303, Comment 3.
11. [5] RUPA, Section 306.
Saylor URL: http://www.saylor.org/books

Saylor.org
741

12. [6] RUPA Section 306.
13. [7] UPA, Section 13.
14. [8] Paul A. Samuelson, Economics (New York: McGraw-Hill, 1973), 106.
15. [9] RUPA, Section 405(a).

21.3 Dissolution and Winding Up

LEARNING OBJECTIVES

1.

Understand the dissolution of general partnerships under the Uniform Partnership Act (UPA).

2.

Understand the dissociation and dissolution of general partnerships under the Revised Uniform
Partnership Act (RUPA).

3.

Explain the winding up of partnerships under UPA and RUPA.

It is said that a partnership is like a marriage, and that extends to its ending too. It’s easier to get into
a partnership than it is to get out of it because legal entanglements continue after a person is no
longer a partner. The rules governing “getting out” of a partnership are different under the Revised
Uniform Partnership Act (RUPA) than under the Uniform Partnership Act (UPA). We take up UPA
first.

Dissolution of Partnerships under UPA
Dissolution, in the most general sense, means a separation into component parts.

Meaning of Dissolution under UPA
People in business are sometimes confused about the meaning of dissolution. It does not mean the
termination of a business. It has a precise legal definition, given in UPA Section 29: “The dissolution of a
partnership is the change in the relation of the partners caused by any partner ceasing to be associated in
the carrying on as distinguished from the winding up of the business.” The partnership is not necessarily
terminated on dissolution; rather, it continues until the winding up of partnership affairs is completed,

Saylor URL: http://www.saylor.org/books

Saylor.org
742

and the remaining partners may choose to continue on as a new partnership if they want.

[1]

But, again,

under UPA the partnership dissolves upon the withdrawal of any partner.

Causes of Dissolution
Partnerships can dissolve for a number of reasons.

[2]

In Accordance with the Agreement
The term of the partnership agreement may have expired or the partnership may be at will and one of the
partners desires to leave it. All the partners may decide that it is preferable to dissolve rather than to
continue. One of the partners may have been expelled in accordance with a provision in the agreement. In
none of these circumstances is the agreement violated, though its spirit surely might have been. Professor
Samuelson calls to mind the example of William Dean Howells’s Silas Lapham, who forces his partner to
sell out by offering him an ultimatum: “You may buy me out or I’ll buy you out.” The ultimatum was given
at a time when the partner could not afford to buy Lapham out, so the partner had no choice.

In Violation of the Agreement
Dissolution may also result from violation of the agreement, as when the partners decide to discharge a
partner though no provision permits them to do so, or as when a partner decides to quit in violation of a
term agreement. In the former case, the remaining partners are liable for damages for wrongful
dissolution, and in the latter case, the withdrawing partner is liable to the remaining partners the same
way.

By Operation of Law
A third reason for dissolution is the occurrence of some event, such as enactment of a statute, that makes
it unlawful to continue the business. Or a partner may die or one or more partners or the entire
partnership may become bankrupt. Dissolution under these circumstances is said to be by operation of
law.

[3]

By Court Order
Finally, dissolution may be by court order. Courts are empowered to dissolve partnerships when “on
application by or for a partner” a partner is shown to be a lunatic, of unsound mind, incapable of
performing his part of the agreement, “guilty of such conduct as tends to affect prejudicially the carrying
on of the business,” or otherwise behaves in such a way that “it is not reasonably practicable to carry on
the business in partnership with him.” A court may also order dissolution if the business can only be
Saylor URL: http://www.saylor.org/books

Saylor.org
743

carried on at a loss or whenever equitable. In some circumstances, a court will order dissolution upon the
application of a purchaser of a partner’s interest.

[4]

Effect of Dissolution on Authority
For the most part, dissolution terminates the authority of the partners to act for the partnership. The only
significant exceptions are for acts necessary to wind up partnership affairs or to complete transactions
begun but not finished at the time of dissolution.

[5]

Notwithstanding the latter exception, no partner can

bind the partnership if it has dissolved because it has become unlawful to carry on the business or if the
partner seeking to exercise authority has become bankrupt.

After Dissolution
After a partnership has dissolved, it can follow one of two paths. It can carry on business as a new
partnership, or it can wind up the business and cease operating (see Figure 21.2 "Alternatives Following
UPA Dissolution").
Figure 21.2 Alternatives Following UPA Dissolution

Forming a New Partnership
In order to carry on the business as a new partnership, there must be an agreement—preferably as part of
the original partnership agreement but maybe only after dissolution (and maybe oral)—that upon
dissolution (e.g., if a partner dies, retires, or quits) the others will regroup and carry on.
Saylor URL: http://www.saylor.org/books

Saylor.org
744

Under UPA the remaining partners have the right to carry on when (1) the dissolution was in
contravention of the agreement, (2) a partner was expelled according to the partnership agreement, or (3)
all partners agree to carry on.

[6]

Whether the former partner dies or otherwise quits the firm, the noncontinuing one or his, her, or its legal
representative is entitled to an accounting and to be paid the value of the partnership interest, less
damages for wrongful dissolution.

[7]

The firm may need to borrow money to pay the former partner or her

estate; or, in the case of a deceased partner, the money to pay the former partner is obtained through a life
insurance buyout policy.
Partnerships routinely insure the lives of the partners, who have no ownership interests in the insurance
policies. The policies should bear a face amount equal to each partner’s interest in the partnership and
should be adjusted as the fortunes of the partnership change. Proceeds of the insurance policy are used on
death to pay the purchase price of the interest inherited by the deceased’s estate. If the insurance policy
pays out more than the interest at stake, the partnership retains the difference. If the policy pays out less,
the partnership agrees to pay the difference in installments.
Another set of issues arises when the partnership changes because an old partner departs and a new one
joins. Suppose that Baker leaves the car dealership business and his interest is purchased by Alice, who is
then admitted to the partnership. Assume that when Baker left, the business owed Mogul Parts Company
$5,000 and Laid Back Upholsterers $4,000. After Baker left and Alice joined, Mogul sells another $5,000
worth of parts to the firm on credit, and Sizzling Radiator Repair, a new creditor, advances $3,000 worth
of radiator repair parts. These circumstances pose four questions.
First, do creditors of the old partnership remain creditors of the new partnership? Yes.

[8]

Second, does Baker, the old partner, remain liable to the creditors of the old partnership? Yes.

[9]

That

could pose uncomfortable problems for Baker, who may have left the business because he lost interest in
it and wished to put his money elsewhere. The last thing he wants is the threat of liability hanging over his
head when he can no longer profit from the firm’s operations. That is all the more true if he had a falling
out with his partners and does not trust them. The solution is given in UPA Section 36(2), which says that
an old partner is discharged from liability if the creditors and the new partnership agree to discharge him.
Third, is Alice, the new partner, liable to creditors of the old partnership? Yes, but only to the extent of her
capital contribution.

[10]

Saylor URL: http://www.saylor.org/books

Saylor.org
745

Fourth, is Baker, the old partner, liable for debts incurred after his withdrawal from the partnership?
Surprisingly, yes, unless Baker takes certain action toward old and new creditors. He must provide actual
notice that he has withdrawn to anyone who has extended credit in the past. Once he has done so, he has
no liability to these creditors for credit extended to the partnership thereafter. Of course, it would be
difficult to provide notice to future creditors, since at the time of withdrawal they would not have had a
relationship with the partnership. To avoid liability to new creditors who knew of the partnership, the
solution required under UPA Section 35(l)(b)(II) is to advertise Baker’s departure in a general circulation
newspaper in the place where the partnership business was regularly carried on.

Winding Up and Termination
Because the differences between UPA’s and RUPA’s provisions for winding up and termination are not as
significant as those between their provisions for dissolution, the discussion for winding up and
termination will cover both acts at once, following the discussion of dissociation and dissolution under
RUPA.

Dissociation and Dissolution of Partnerships under RUPA
Comment 1 to RUPA Section 601 is a good lead-in to this section. According to the comment, RUPA
dramatically changes the law governing partnership breakups and dissolution. An entirely new concept,
“dissociation,” is used in lieu of UPA term “dissolution” to denote the change in the relationship caused by
a partner’s ceasing to be associated in the carrying on of the business. “Dissolution” is retained but with a
different meaning. The entity theory of partnership provides a conceptual basis for continuing the firm
itself despite a partner’s withdrawal from the firm.
Under UPA, the partnership is an aggregate, a collection of individuals; upon the withdrawal of any
member from the collection, the aggregate dissolves. But because RUPA conforms the partnership as an
entity, there is no conceptual reason for it to dissolve upon a member’s withdrawal. “Dissociation” occurs
when any partner ceases to be involved in the business of the firm, and “dissolution” happens when RUPA
requires the partnership to wind up and terminate; dissociation does not necessarily cause dissolution.

Dissociation

Saylor URL: http://www.saylor.org/books

Saylor.org
746

Dissociation, as noted in the previous paragraph, is the change in relations caused by a partner’s
withdrawal from the firm’s business.

Causes of Dissociation
Dissociation is caused in ten possible ways: (1) a partner says she wants out; (2) an event triggers
dissociation as per the partnership agreement; (3) a partner is expelled as per the agreement; (4) a
partner is expelled by unanimous vote of the others because it is unlawful to carry on with that partner,
because that partner has transferred to a transferee all interest in the partnership (except for security
purposes), or because a corporate partner’s or partnership partner’s existence is effectively terminated;
(5) by a court order upon request by the partnership or another partner because the one expelled has been
determined to have misbehaved (engaged in serious wrongful conduct, persists in abusing the agreement,
acts in ways making continuing the business impracticable); (6) the partner has declared bankruptcy; (7)
the partner has died or had a guardian appointed, or has been adjudicated as incompetent; (8) the partner
is a trust whose assets are exhausted; (9) the partner is an estate and the estate’s interest in the
partnership has been entirely transferred; (10) the partner dies or, if the partner is another partnership or
a corporation trust or estate, that entity’s existence is terminated.

[11]

Effect of Dissociation
After a partner dissociates, the partner’s right to participate in management terminates. (However, if the
dissociation goes on to dissolution and winding up, partners who have not wrongfully caused the
dissociation may participate in winding-up activities.)

[12]

The dissociated partner’s duty of loyalty and

care terminates; the former partner may compete with the firm, except for matters arising before the
dissociation.

[13]

When partners come and go, as they do, problems may arise. What power does the dissociated partner
have to bind the partnership? What power does the partnership have to impose liability on the dissociated
one? RUPA provides that the dissociated partner loses any actual authority upon dissociation, and his or
her apparent authority lingers for not longer than two years if the dissociated one acts in a way that would
have bound the partnership before dissociation, provided the other party (1) reasonably believed the
dissociated one was a partner, (2) did not have notice of the dissociation, and (3) is not deemed to have
constructive notice from a filed “statement of dissociation.”

Saylor URL: http://www.saylor.org/books

[14]

The dissociated partner, of course, is liable

Saylor.org
747

for damages to the partnership if third parties had cause to think she was still a partner and the
partnership became liable because of that; she is liable to the firm as an unauthorized agent.

[15]

A partner’s dissociation does nothing to change that partner’s liability for predissociation
obligations.

[16]

For postdissociation liability, exposure is for two years if at the time of entering into the

transaction the other party (1) reasonably believed the dissociated one was a partner, (2) didn’t have
notice of the dissociation, and (3) is not deemed to have constructive notice from a filed “statement of
dissociation.” For example, Baker withdraws from the firm of Able, Baker, and Carr. Able contracts with
HydroLift for a new hydraulic car lift that costs $25,000 installed. HydroLift is not aware at the time of
contracting that Baker is disassociated and believes she is still a partner. A year later, the firm not having
been paid, HydroLift sues Able, Baker, and Carr and the partnership. Baker has potential liability. Baker
could have protected herself by filing a “statement of dissociation,” or—better—the partnership agreement
should provide that the firm would file such statements upon the dissociation of any partner (and if it
does not, it would be liable to her for the consequences).

Dissolution
Dissociation does not necessarily cause dissolution (see the discussion later in this section of how the firm
continues after a dissociation); dissolution and winding up happen only for the causes stated in RUPA
Section 801, discussed in the following paragraphs.

Causes of Dissolution
There are three causes of dissolution: (1) by act of the partners—some dissociations do trigger dissolution;
(2) by operation of law; or (3) by court order. The partnership agreement may change or eliminate the
dissolution trigger as to (1); dissolution by the latter two means cannot be tinkered with.

[17]

(1) Dissolution by act of the partners may occur as follows:
•

Any member of an at-will partnership can dissociate at any time, triggering dissolution and
liquidation. The partners who wish to continue the business of a term partnership, though, cannot be
forced to liquidate the business by a partner who withdraws prematurely in violation of the
partnership agreement. In any event, common agreement formats for dissolution will provide for
built-in dispute resolution, and enlightened partners often agree to such mechanisms in advance to
avoid the kinds of problems listed here.

Saylor URL: http://www.saylor.org/books

Saylor.org
748

•

Any partnership will dissolve upon the happening of an event the partners specified would cause
dissolution in their agreement. They may change their minds, of course, agree to continue, and amend
the partnership agreement accordingly.

•

A term partnership may be dissolved before its term expires in three ways. First, if a partner
dissociated by death, declaring bankruptcy, becoming incapacitated, or wrongfully dissociates, the
partnership will dissolve if within ninety days of that triggering dissociation at least half the
remaining partners express their will to wind it up. Second, the partnership may be dissolved if the
term expires. Third, it may be dissolved if all the partners agree to amend the partnership agreement
by expressly agreeing to dissolve.

(2) Dissolution will happen in some cases by operation of law if it becomes illegal to continue the
business, or substantially all of it. For example, if the firm’s business was the manufacture and
distribution of trans fats and it became illegal to do that, the firm would dissolve.

[18]

This cause of

dissolution is not subject to partnership agreement.
(3) Dissolution by court order can occur on application by a partner. A court may declare that it is, for
various reasons specified in RUPA Section 801(5), no longer reasonably practicable to continue operation.
Also, a court may order dissolution upon application by a transferee of a partner’s transferable interest or
by a purchaser at a foreclosure of a charging order if the court determines it is equitable. For example, if
Creditor gets a charging order against Paul Partner and the obligation cannot reasonably be paid by the
firm, a court could order dissolution so Creditor would get paid from the liquidated assets of the firm.

Effect of Dissolution
A partnership continues after dissolution only for the purpose of winding up its business. The partnership
is terminated when the winding up of its business is completed.

[19]

However, before winding up is

completed, the partners—except any wrongfully dissociating—may agree to carry on the partnership, in
which case it resumes business as if dissolution never happened.

[20]

Continuing after Dissociation
Dissociation, again, does not necessarily cause dissolution. In an at-will partnership, the death (including
termination of an entity partner), bankruptcy, incapacity, or expulsion of a partner will not cause
dissolution.

[21]

In a term partnership, the firm continues if, within ninety days of an event triggering

dissociation, fewer than half the partners express their will to wind up. The partnership agreement may
Saylor URL: http://www.saylor.org/books

Saylor.org
749

provide that RUPA’s dissolution-triggering events, including dissociation, will not trigger dissolution.
However, the agreement cannot change the rules that dissolution is caused by the business becoming
illegal or by court order. Creditors of the partnership remain as before, and the dissociated partner is
liable for partnership obligations arising before dissociation.
Section 701 of RUPA provides that if the firm continues in business after a partner dissociates, without
winding up, then the partnership must purchase the dissociated partner’s interest; RUPA Section 701(b)
explains how to determine the buyout price. It is the amount that would have been distributed to the
dissociated partner if, on the date of dissociation, the firm’s assets were sold “at a price equal to the
greater of the liquidation value or the value based on a sale of the entire business as a going concern,”
minus damages for wrongful dissociation. A wrongful dissociater may have to wait a while to get paid in
full, unless a court determines that immediate payment “will not cause an undue hardship to the
partnership,” but the longest nonwrongful dissociaters need to wait is 120 days.

[22]

A dissociated partner

can sue the firm to determine the buyout price and the court may assess attorney’s, appraiser’s, and
expert’s fees against a party the court finds “acted arbitrarily, vexatiously, or in bad faith.”

[23]

Winding Up the Partnership under UPA and RUPA
If the partners decide not to continue the business upon dissolution, they are obliged to wind up the
business. The partnership continues after dissolution only for the purpose of winding up its business,
after which it is terminated.

[24]

Winding up entails concluding all unfinished business pending at the date

of dissolution and payment of all debts. The partners must then settle accounts among themselves in
order to distribute the remaining assets. At any time after dissolution and before winding up is completed,
the partners (except a wrongfully dissociated one) can stop the process and carry on the business.
UPA and RUPA are not significantly different as to winding up, so they will be discussed together. Two
issues are discussed here: who can participate in winding up and how the assets of the firm are distributed
on liquidation.

Who Can Participate in Winding Up
The partners who have not wrongfully dissociated may participate in winding up the partnership
business. On application of any partner, a court may for good cause judicially supervise the winding up.
Saylor URL: http://www.saylor.org/books

[25]

Saylor.org
750

Settlement of Accounts among Partners
Determining the priority of liabilities can be problematic. For instance, debts might be incurred to both
outside creditors and partners, who might have lent money to pay off certain accounts or for working
capital.
An agreement can spell out the order in which liabilities are to be paid, but if it does not, UPA Section
40(a) and RUPA Section 807(1) rank them in this order: (1) to creditors other than partners, (2) to
partners for liabilities other than for capital and profits, (3) to partners for capital contributions, and
finally (4) to partners for their share of profits (see Figure 21.3 "Priority Partnership Liabilities under
RUPA"). However, RUPA eliminates the distinction between capital and profits when the firm pays
partners what is owed to them; RUPA Section 807(b) speaks simply of the right of a partner to a
liquidating distribution.

Figure 21.3 Priority Partnership Liabilities under RUPA

Partners are entitled to share equally in the profits and surplus remaining after all liabilities, including
those owed to partners, are paid off, although the partnership agreement can state a different share—for
example, in proportion to capital contribution. If after winding up there is a net loss, whether capital or
otherwise, each partner must contribute toward it in accordance with his share in the profits, had there
been any, unless the agreement states otherwise. If any of the partners is insolvent or refuses to contribute
and cannot be sued, the others must contribute their own share to pay off the liabilities and in addition
must contribute, in proportion to their share of the profits, the additional amount necessary to pay the
liabilities of their defaulting partners.

Saylor URL: http://www.saylor.org/books

Saylor.org
751

In the event of insolvency, a court may take possession of both partnership property and individual assets
of the partners; this again is a big disadvantage to the partnership form.
The estate of a deceased partner is credited or liable as that partner would have been if she were living at
the time of the distribution.

KEY TAKEAWAY

Under UPA, the withdrawal of any partner from the partnership causes dissolution; the withdrawal may be
caused in accordance with the agreement, in violation of the agreement, by operation of law, or by court
order. Dissolution terminates the partners’ authority to act for the partnership, except for winding up, but
remaining partners may decide to carry on as a new partnership or may decide to terminate the firm. If
they continue, the old creditors remain as creditors of the new firm, the former partner remains liable for
obligations incurred while she was a partner (she may be liable for debts arising after she left, unless
proper notice is given to creditors), and the former partner or her estate is entitled to an accounting and
payment for the partnership interest. If the partners move to terminate the firm, winding up begins.
Under RUPA, a partner who ceases to be involved in the business is dissociated, but dissociation does not
necessarily cause dissolution. Dissociation happens when a partner quits, voluntarily or involuntarily;
when a partner dies or becomes incompetent; or on request by the firm or a partner upon court order for
a partner’s wrongful conduct, among other reasons. The dissociated partner loses actual authority to bind
the firm but remains liable for predissociation obligations and may have lingering authority or lingering
liability for two years provided the other party thought the dissociated one was still a partner; a notice of
dissociation will, after ninety days, be good against the world as to dissociation and dissolution. If the firm
proceeds to termination (though partners can stop the process before its end), the next step is dissolution,
which occurs by acts of partners, by operation of law, or by court order upon application by a partner if
continuing the business has become untenable. After dissolution, the only business undertaken is to wind
up affairs. However, the firm may continue after dissociation; it must buy out the dissociated one’s
interest, minus damages if the dissociation was wrongful.
If the firm is to be terminated, winding up entails finishing the business at hand, paying off creditors, and
splitting the remaining surplus or liabilities according the parties’ agreement or, absent any, according to
the relevant act (UPA or RUPA).

Saylor URL: http://www.saylor.org/books

EXERCISES
Saylor.org
752

1.

Under UPA, what is the effect on the partnership of a partner’s ceasing to be involved in the business?

2.

Can a person no longer a partner be held liable for partnership obligations after her withdrawal? Can such
a person incur liability to the partnership?

3.

What obligation does a partnership or its partners owe to a partner who wrongfully terminates the
partnership agreement?

4.

What bearing does RUPA’s use of the term dissociate have on the entity theory that informs the revised
act?

5.

When a partnership is wound up, who gets paid first from its assets? If the firm winds up toward
termination and has inadequate assets to pay its creditors, what recourse, if any, do the creditors have?
6.

[1] UPA, Section 30.

7.

[2] UPA, Section 31.

8.

[3] UPA, Section 31.

9.

[4] UPA, Section 32.

10. [5] UPA, Section 33.
11. [6] UPA, Sections 37 and 38.
12. [7] UPA, Section 38.
13. [8] UPA, Section 41(1).
14. [9] UPA, Section 36(1).
15. [10] UPA, Section 17.
16. [11] RUPA, Section 601.
17. [12] RUPA. Sections 603(b) and 804(a).
18. [13] RUPA, Section 603(b)(3).
19. [14] RUPA, Section 603(b)(1).
20. [15] RUPA, Section 702.
21. [16] RUPA, Section 703(a).
22. [17] RUPA, Section 103.
23. [18] Trans fats are hydrogenated vegetable oils; the process of hydrogenation essentially turns the oils
into semisolids, giving them a higher melting point and extending their shelf life but, unfortunately, also

Saylor URL: http://www.saylor.org/books

Saylor.org
753

clogging consumers’ arteries and causing heart disease. California banned their sale effective January 1,
2010; other jurisdictions have followed suit.
24. [19] RUPA, Section 802.
25. [20] RUPA, Section 802(b).
26. [21] RUPA, Sections 601 and 801.
27. [22] RUPA, Section 701(e).
28. [23] RUPA, Section 701(h)(4)(i).
29. [24] UPA, Section 30; RUPA, Section 802(a).
30. [25] UPA, Section 37; RUPA, Section 803(a).

21.4 Cases

Breach of Partnership Fiduciary Duty
Gilroy v. Conway
391 N.W. 2d 419 (Mich. App. 1986)
PETERSON, J.
Defendant cheated his partner and appeals from the trial court’s judgment granting that partner a
remedy.
Plaintiff was an established commercial photographer in Kalamazoo who also had a partnership interest
in another photography business, Colonial Studios, in Coldwater. In 1974, defendant became plaintiff’s
partner in Colonial Studios, the name of which was changed to Skylight Studios. Under the partnership
agreement, defendant was to be the operating manager of the partnership, in return for which he would
have a guaranteed draw. Except for the guaranteed draw, the partnership was equal in ownership and the
sharing of profits.
Prior to defendant’s becoming a partner, the business had acquired a small contractual clientele of schools
for which the business provided student portrait photographs. The partners agreed to concentrate on this
type of business, and both partners solicited schools with success. Gross sales, which were $40,000 in
1974, increased every year and amounted to $209,085 in 1980 [about $537,000 in 2011 dollars].
In the spring of 1981, defendant offered to buy out plaintiff and some negotiations followed. On June 25,
1981, however, plaintiff was notified by the defendant that the partnership was dissolved as of July 1,
1981. Plaintiff discovered that defendant: had closed up the partnership’s place of business and opened up
Saylor URL: http://www.saylor.org/books

Saylor.org
754

his own business; had purchased equipment and supplies in preparation for commencing his own
business and charged them to the partnership; and had taken with him the partnership employees and
most of its equipment.
Defendant had also stolen the partnership’s business. He had personally taken over the business of some
customers by telling them that the partnership was being dissolved; in other cases he simply took over
partnership contracts without telling the customers that he was then operating on his own. Plaintiff also
learned that defendant’s deceit had included the withdrawal, without plaintiff’s knowledge, of partnership
funds for defendant’s personal use in 1978 in an amount exceeding $11,000 [about $36,000 in 2011
dollars].
The trial judge characterized the case as a “classic study of greed” and found that defendant had in effect
appropriated the business enterprise, holding that defendant had “knowingly and willfully violated his
fiduciary relationship as a partner by converting partnership assets to his use and, in doing so, literally
destroying the partnership.” He also found that the partnership could have been sold as a going business
on June 30, 1981, and that after a full accounting, it had a value on that date of $94,596 less accounts
payable of $17,378.85, or a net value of $77,217.15. The division thereof after adjustments for plaintiff’s
positive equity or capital resulted in an award to plaintiff for his interest in the business of $53,779.46
[about $126,000 in 2011 dollars].…
Plaintiff also sought exemplary [punitive] damages. Count II of the complaint alleged that defendant’s
conduct constituted a breach of defendant’s fiduciary duty to his partner under §§ 19-22 of the Uniform
Partnership Act, and Count III alleged conversion of partnership property. Each count contained
allegations that defendant’s conduct was willful, wanton and in reckless disregard of plaintiff’s rights and
that such conduct had caused injury to plaintiff’s feelings, including humiliation, indignity and a sense of
moral outrage. The prayer for relief sought exemplary damages therefore.
Plaintiff’s testimony on the point was brief. He said:
The effect of really the whole situation, and I think it was most apparent when I walked into the
empty building, was extreme disappointment and really total outrage at the fact that something
that I had given the utmost of my talent and creativity, energy, and whatever time was necessary
to build, was totally destroyed and there was just nothing of any value that was left.…My
business had been stolen and there wasn’t a thing that I could do about it. And to me, that was
Saylor URL: http://www.saylor.org/books

Saylor.org
755

very humiliating that one day I had something that I had worked 10 years on, and the next day I
had absolutely nothing of any value.
As noted above, the trial judge found that defendant had literally destroyed the partnership by knowingly
and willfully converting partnership assets in violation of his fiduciary duty as a partner. He also found
that plaintiff had suffered a sense of outrage, indignity and humiliation and awarded him $10,000
[$23,000 in 2011 dollars] as exemplary damages.
Defendant appeals from that award, asserting that plaintiff’s cause of action arises from a breach of the
partnership contract and that exemplary damages may not be awarded for breach of that contract.…
If it were to be assumed that a partner’s breach of his fiduciary duty or appropriation of partnership
equipment and business contract to his own use and profit are torts, it is clear that the duty breached
arises from the partnership contract. One acquires the property interest of a co-tenant in partnership only
by the contractual creation of a partnership; one becomes a fiduciary in partnership only by the
contractual undertaking to become a partner. There is no tortious conduct here existing independent of
the breach of the partnership contract.
Neither do we see anything in the Uniform Partnership Act to suggest that an aggrieved partner is entitled
to any remedy other than to be made whole economically. The act defines identically the partnership
fiduciary duty and the remedy for its breach, i.e., to account:
Sec. 21. (1) Every partner must account to the partnership for any benefit, and hold as trustee for
it any profits derived by him without the consent of the other partners from any transaction
connected with the formation, conduct, or liquidation of the partnership or from any use by him
of its property.
So, the cases involving a partner’s breach of the fiduciary duty to their partners have been concerned
solely with placing the wronged partners in the economic position that they would have enjoyed but for
the breach.
[Judgment for plaintiff affirmed, as modified with regard to damages.]

CASE QUESTIONS

1.

For what did the court award the plaintiff $53,000?
2.

The court characterizes the defendant as having “cheated his partner”—that is, Conway
committed fraud. (Gilroy said his business had been “stolen.”) Fraud is a tort. Punitive damages

Saylor URL: http://www.saylor.org/books

Saylor.org
756

may be awarded against a tortfeasor, even in a jurisdiction that generally disallows punitive
damages in contract. In fact, punitive damages are sometimes awarded for breach of the
partnership fiduciary duty. In Cadwalader, Wickersham & Taft v. Beasley, 728 So.2d 253 (Florida
Ct. App., 1998), a New York law firm was found to have wrongfully expelled a partner lawyer,
Beasley, from membership in its Palm Beach, Florida, offices. New York law controlled. The trial
court awarded Beasley $500,000 in punitive damages. The appeals court, construing the same
UPA as the court construed in Gilroy, said:
Under New York law, the nature of the conduct which justifies an award of punitive
damages is conduct having a high degree of moral culpability, or, in other words, conduct
which shows a “conscious disregard of the rights of others or conduct so reckless as to
amount to such disregard.”…[S]ince the purpose of punitive damages is to both punish the
wrongdoer and deter others from such wrongful behavior, as a matter of policy, courts
have the discretion to award punitive damages[.]…[The defendant] was participating in a
clandestine plan to wrongfully expel some partners for the financial gain of other partners.
Such activity cannot be said to be honorable, much less to comport with the “punctilio of an
honor.” Because these findings establish that [the defendant] consciously disregarded the
rights of Beasley, we affirm the award of punitive damages.
As a matter of social policy, which is the better ruling, the Michigan court’s in Gilroy or the Florida
court’s in Cadwalader?

Partnership Authority, Express or Apparent
Hodge v Garrett
614 P.2d 420 (Idaho 1980)
Bistline, J.
[Plaintiff] Hodge and defendant-appellant Rex E. Voeller, the managing partner of the Pay-Ont Drive-In
Theatre, signed a contract for the sale of a small parcel of land belonging to the partnership. That parcel,
although adjacent to the theater, was not used in theater operations except insofar as the east 20 feet were

Saylor URL: http://www.saylor.org/books

Saylor.org
757

necessary for the operation of the theater’s driveway. The agreement for the sale of land stated that it was
between Hodge and the Pay-Ont Drive-In Theatre, a partnership. Voeller signed the agreement for the
partnership, and written changes as to the footage and price were initialed by Voeller. (The trial court
found that Hodge and Voeller had orally agreed that this 20 foot strip would be encumbered by an
easement for ingress and egress to the partnership lands.)
Voeller testified that he had told Hodge prior to signing that Hodge would have to present him with a plat
plan which would have to be approved by the partners before the property could be sold. Hodge denied
that a plat plan had ever been mentioned to him, and he testified that Voeller did not tell him that the
approval of the other partners was needed until after the contract was signed. Hodge also testified that he
offered to pay Voeller the full purchase price when he signed the contract, but Voeller told him that that
was not necessary.
The trial court found that Voeller had actual and apparent authority to execute the contract on behalf of
the partnership, and that the contract should be specifically enforced. The partners of the Pay-Ont DriveIn Theatre appeal, arguing that Voeller did not have authority to sell the property and that Hodge knew
that he did not have that authority.
At common law one partner could not, “without the concurrence of his copartners, convey away the real
estate of the partnership, bind his partners by a deed, or transfer the title and interest of his copartners in
the firm real estate.” [Citation] This rule was changed by the adoption of the Uniform Partnership
Act.…[citing the statute].
The meaning of these provisions was stated in one text as follows:
“If record title is in the partnership and a partner conveys in the partnership name, legal title
passes. But the partnership may recover the property (except from a bona fide purchaser from
the grantee) if it can show (A) that the conveying partner was not apparently carrying on
business in the usual way or (B) that he had in fact no authority and the grantee had knowledge
of that fact. The burden of proof with respect to authority is thus on the partnership.” [Citation]
Thus this contract is enforceable if Voeller had the actual authority to sell the property, or, even if Voeller
did not have such authority, the contract is still enforceable if the sale was in the usual way of carrying on
the business and Hodge did not know that Voeller did not have this authority.

Saylor URL: http://www.saylor.org/books

Saylor.org
758

As to the question of actual authority, such authority must affirmatively appear, “for the authority of one
partner to make and acknowledge a deed for the firm will not be presumed.…” [Citation] Although such
authority may be implied from the nature of the business, or from similar past transactions [Citation],
nothing in the record in this case indicates that Voeller had express or implied authority to sell real
property belonging to the partnership. There is no evidence that Voeller had sold property belonging to
the partnership in the past, and obviously the partnership was not engaged in the business of buying and
selling real estate.
The next question, since actual authority has not been shown, is whether Voeller was conducting the
partnership business in the usual way in selling this parcel of land such that the contract is binding under
[the relevant section of the statute] i.e., whether Voeller had apparent authority. Here the evidence
showed, and the trial court found:
1.

“That the defendant, Rex E. Voeller, was one of the original partners of the Pay-Ont Drive In Theatre;
that the other defendants obtained their partnership interest by inheritance upon the death of other
original partners; that upon the death of a partner the partnership affairs were not wound up, but
instead, the partnership merely continued as before, with the heirs of the deceased partner owning
their proportionate share of the partnership interest.

2. “That at the inception of the partnership, and at all times thereafter, Rex E. Voeller was the exclusive,
managing partner of the partnership and had the full authority to make all decisions pertaining to the
partnership affairs, including paying the bills, preparing profit and loss statements, income tax
returns and the ordering of any goods or services necessary to the operation of the business.”
The court made no finding that it was customary for Voeller to sell real property, or even personal
property, belonging to the partnership. Nor was there any evidence to this effect. Nor did the court discuss
whether it was in the usual course of business for the managing partner of a theater to sell real property.
Yet the trial court found that Voeller had apparent authority to sell the property. From this it must be
inferred that the trial court believed it to be in the usual course of business for a partner who has exclusive
control of the partnership business to sell real property belonging to the partnership, where that property
is not being used in the partnership business. We cannot agree with this conclusion. For a theater,
“carrying on in the usual way the business of the partnership,” [Citation to relevant section of the statute]
means running the operations of the theater; it does not mean selling a parcel of property adjacent to the
Saylor URL: http://www.saylor.org/books

Saylor.org
759

theater. Here the contract of sale stated that the land belonged to the partnership, and, even if Hodge
believed that Voeller as the exclusive manager had authority to transact all business for the firm, Voeller
still could not bind the partnership through a unilateral act which was not in the usual business of the
partnership. We therefore hold that the trial court erred in holding that this contract was binding on the
partnership.
Judgment reversed. Costs to appellant.

1.

CASE QUESTIONS

What was the argument that Voeller had actual authority? What did the court on appeal say about that
argument?

2.

What was the argument that Voeller had apparent authority? What did the court on appeal say about
that argument? To rephrase the question, what facts would have been necessary to confer on Voeller
apparent authority?

Partnership Bound by Contracts Made by a Partner on Its Behalf; Partners’
Duties to Each Other; Winding Up
Long v. Lopez
115 S.W.3d 221 (Texas App. 2003)
Holman, J.
Wayne A. Long [plaintiff at the trial court] sued Appellee Sergio Lopez to recover from him, jointly and
severally, his portion of a partnership debt that Long had paid. After a bench trial, the trial court ruled
that Long take nothing from Appellee. We reverse and render, and remand for calculation of attorney’s
fees in this suit and pre- and post-judgment interest.
Long testified that in September 1996, Long, Lopez, and Don Bannister entered into an oral partnership
agreement in which they agreed to be partners in Wood Relo (“the partnership”), a trucking business
located in Gainesville, Texas. Wood Relo located loads for and dispatched approximately twenty trucks it
leased from owner-operators.…
The trial court found that Long, Lopez, and Bannister formed a partnership, Wood Relo, without a written
partnership agreement. Lopez does not contest these findings.
Saylor URL: http://www.saylor.org/books

Saylor.org
760

Long testified that to properly conduct the partnership’s business, he entered into an office equipment
lease with IKON Capital Corporation (“IKON”) on behalf of the partnership. The lease was a thirty-month
contract under which the partnership leased a telephone system, fax machine, and photocopier at a rate of
$577.91 per month. The lease agreement was between IKON and Wood Relo; the “authorized signer” was
listed as Wayne Long, who also signed as personal guarantor.
Long stated that all three partners were authorized to buy equipment for use by the partnership. He
testified that the partners had agreed that it was necessary for the partnership to lease the equipment and
that on the day the equipment was delivered to Wood Relo’s office, Long was the only partner at the
office; therefore, Long was the only one available to sign the lease and personal guaranty that IKON
required. [The partnership disintegrated when Bannister left and he later filed for bankruptcy.]…Long
testified that when Bannister left Wood Relo, the partnership still had “quite a few” debts to pay,
including the IKON lease.…
Eventually, IKON did repossess all the leased equipment. Long testified that he received a demand letter
from IKON, requesting payment by Wood Relo of overdue lease payments and accelerating payment of
the remaining balance of the lease. IKON sought recovery of past due payments in the amount of
$2,889.55 and accelerated future lease payments in the amount of $11,558.20, for a total of $14,447.75,
plus interest, costs, and attorney’s fees, with the total exceeding $16,000. Long testified that he advised
Lopez that he had received the demand letter from IKON.
Ultimately, IKON filed a lawsuit against Long individually and d/b/a Wood Relo, but did not name Lopez
or Bannister as parties to the suit. Through his counsel, Long negotiated a settlement with IKON for a
total of $9,000. An agreed judgment was entered in conjunction with the settlement agreement providing
that if Long did not pay the settlement, Wood Relo and Long would owe IKON $12,000.
After settling the IKON lawsuit, Long’s counsel sent a letter to Lopez and Bannister regarding the
settlement agreement, advising them that they were jointly and severally liable for the $9,000 that
extinguished the partnership’s debt to IKON, plus attorney’s fees.…
The trial court determined that Long was not entitled to reimbursement from Lopez because Long was not
acting for the partnership when he settled IKON’s claim against the partnership. The court based its
conclusion on the fact that Long had no “apparent authority with respect to lawsuits” and had not notified
Lopez of the IKON lawsuit.
Saylor URL: http://www.saylor.org/books

Saylor.org
761

Analysis
To the extent that a partnership agreement does not otherwise specify, the provisions of the Texas Revised
Partnership Act govern the relations of the partners and between the partners and the partnership.
[Citations] Under the Act, each partner has equal rights in the management and conduct of the business
of a partnership. With certain inapplicable exceptions, all partners are liable jointly and severally for all
debts and obligations of the partnership unless otherwise agreed by the claimant or provided by law. A
partnership may be sued and may defend itself in its partnership name. Each partner is an agent of the
partnership for the purpose of its business; unless the partner does not have authority to act for the
partnership in a particular matter and the person with whom the partner is dealing knows that the
partner lacks authority, an act of a partner, including the execution of an instrument in the partnership
name, binds the partnership if “the act is for apparently carrying on in the ordinary course: (1) the
partnership business.” [Citation] If the act of a partner is not apparently for carrying on the partnership
business, an act of a partner binds the partnership only if authorized by the other partners. [Citation]
The extent of authority of a partner is determined essentially by the same principles as those measuring
the scope of the authority of an agent. [Citation] As a general rule, each partner is an agent of the
partnership and is empowered to bind the partnership in the normal conduct of its business. [Citation]
Generally, an agent’s authority is presumed to be coextensive with the business entrusted to his care.
[Citations] An agent is limited in his authority to such contracts and acts as are incident to the
management of the particular business with which he is entrusted. [Citation]

Winding Up the Partnership
A partner’s duty of care to the partnership and the other partners is to act in the conduct and winding up
of the partnership business with the care an ordinarily prudent person would exercise in similar
circumstances. [Citation] During the winding up of a partnership’s business, a partner’s fiduciary duty to
the other partners and the partnership is limited to matters relating to the winding up of the partnership’s
affairs. [Citation]
Long testified that he entered into the settlement agreement with IKON to save the partnership a
substantial amount of money. IKON’s petition sought over $16,000 from the partnership, and the
settlement agreement was for $9,000; therefore, Long settled IKON’s claim for 43% less than the amount
for which IKON sued the partnership.
Saylor URL: http://www.saylor.org/books

Saylor.org
762

Both Long and Lopez testified that the partnership “fell apart,” “virtually was dead,” and had to move
elsewhere.…The inability of the partnership to continue its trucking business was an event requiring the
partners to wind up the affairs of the partnership. See [Citation]…
The Act provides that a partner winding up a partnership’s business is authorized, to the extent
appropriate for winding up, to perform the following in the name of and for and on behalf of the
partnership:
(1) prosecute and defend civil, criminal, or administrative suits;
(2) settle and close the partnership’s business;
(3) dispose of and convey the partnership’s property;
(4) satisfy or provide for the satisfaction of the partnership’s liabilities;
(5) distribute to the partners any remaining property of the partnership; and
(6) perform any other necessary act. [Citation]
Long accrued the IKON debt on behalf of the partnership when he secured the office equipment for
partnership operations, and he testified that he entered into the settlement with IKON when the
partnership was in its final stages and the partners were going their separate ways. Accordingly, Long was
authorized by the Act to settle the IKON lawsuit on behalf of the partnership.…

Lopez’s Liability for the IKON Debt
If a partner reasonably incurs a liability in excess of the amount he agreed to contribute in properly
conducting the business of the partnership or for preserving the partnership’s business or property, he is
entitled to be repaid by the partnership for that excess amount. [Citation] A partner may sue another
partner for reimbursement if the partner has made such an excessive payment. [Citation]
With two exceptions not applicable to the facts of this case, all partners are liable jointly and severally for
all debts and obligations of the partnership unless otherwise agreed by the claimant or provided by law.
Because Wood Relo was sued for a partnership debt made in the proper conduct of the partnership
business, and Long settled this claim in the course of winding up the partnership, he could maintain an
action against Lopez for reimbursement of Long’s disproportionate payment. [Citations]

Attorneys’ Fees
Long sought to recover the attorney’s fees expended in defending the IKON claim, and attorney’s fees
expended in the instant suit against Lopez. Testimony established that it was necessary for Long to
Saylor URL: http://www.saylor.org/books

Saylor.org
763

employ an attorney to defend the action brought against the partnership by IKON; therefore, the
attorney’s fees related to defending the IKON lawsuit on behalf of Wood Relo are a partnership debt for
which Lopez is jointly and severally liable. As such, Long is entitled to recover from Lopez one-half of the
attorney’s fees attributable to the IKON lawsuit. The evidence established that reasonable and necessary
attorney’s fees to defend the IKON lawsuit were $1725. Therefore, Long is entitled to recover from Lopez
$862.50.
Long also seeks to recover the attorney’s fees expended pursuing the instant lawsuit. See [Texas statute
citation] (authorizing recovery of attorney’s fees in successful suit under an oral contract); see also
[Citation] (holding attorney’s fees are recoverable by partner under because action against other partner
was founded on partnership agreement, which was a contract). We agree that Long is entitled to recover
reasonable and necessary attorney’s fees incurred in bringing the instant lawsuit. Because we are
remanding this case so the trial court can determine the amount of pre- and post-judgment interest to be
awarded to Long, we also remand to the trial court the issue of the amount of attorney’s fees due to Long
in pursuing this lawsuit against Lopez for collection of the amount paid to IKON on behalf of the
partnership.

Conclusion
We hold the trial court erred in determining that Long did not have authority to act for Wood Relo in
defending, settling, and paying the partnership debt owed by Wood Relo to IKON. Lopez is jointly and
severally liable to IKON for $9,000, which represents the amount Long paid IKON to defend and
extinguish the partnership debt. We hold that Lopez is jointly and severally liable to Long for $1725,
which represents the amount of attorney’s fees Long paid to defend against the IKON claim. We further
hold that Long is entitled to recover from Lopez reasonable and necessary attorney’s fees in pursuing the
instant lawsuit.
We reverse the judgment of the trial court. We render judgment that Lopez owes Long $5362.50 (one-half
of the partnership debt to IKON plus one-half of the corresponding attorney’s fees). We remand the case
to the trial court for calculation of the amount of attorney’s fees owed by Lopez to Long in the instant
lawsuit, and calculation of pre- and post-judgment interest.

CASE QUESTIONS

1.

Why did the trial court determine that Lopez owed Long nothing?

Saylor URL: http://www.saylor.org/books

Saylor.org
764

2.

Absent a written partnership agreement, what rules control the operation and winding up of the
partnership?

3.

Why did the appeals court determine that Long did have authority to settle the lawsuit with IKON?

4.

Lopez was not named by IKON when it sued Long and the partnership. Why did the court determine that
did not matter, that Lopez was still liable for one-half the costs of settling that case?

5.

Why was Long awarded compensation for the attorneys’ fees expended in dealing with the IKON matter
and in bringing this case?

Dissolution under RUPA
Horizon/CMS Healthcare Corp. v. Southern Oaks Health Care, Inc.
732 So.2d 1156 (Fla. App. 1999)
Goshorn, J.
Horizon is a large, publicly traded provider of both nursing home facilities and management for nursing
home facilities. It wanted to expand into Osceola County in 1993. Southern Oaks was already operating in
Osceola County[.]…Horizon and Southern Oaks decided to form a partnership to own the proposed [new]
facility, which was ultimately named Royal Oaks, and agreed that Horizon would manage both the
Southern Oaks facility and the new Royal Oaks facility. To that end, Southern Oaks and Horizon entered
into several partnership and management contracts in 1993.
In 1996, Southern Oaks filed suit alleging numerous defaults and breaches of the twenty-year
agreements.…[T]he trial court found largely in favor of Southern Oaks, concluding that Horizon breached
its obligations under two different partnership agreements [and that] Horizon had breached several
management contracts. Thereafter, the court ordered that the partnerships be dissolved, finding that “the
parties to the various agreements which are the subject of this lawsuit are now incapable of continuing to
operate in business together” and that because it was dissolving the partnerships, “there is no entitlement
to future damages.…” In its cross appeal, Southern Oaks asserts that because Horizon unilaterally and
wrongfully sought dissolution of the partnerships, Southern Oaks should receive a damage award for the
loss of the partnerships’ seventeen remaining years’ worth of future profits. We reject its argument.
Southern Oaks argues Horizon wrongfully caused the dissolution because the basis for dissolution cited
by the court is not one of the grounds for which the parties contracted. The pertinent contracts provided
in section 7.3 “Causes of Dissolution”: “In addition to the causes for dissolution set forth in Section 7.2(c),
Saylor URL: http://www.saylor.org/books

Saylor.org
765

the Partnership shall be dissolved in the event that:…(d) upon thirty (30) days prior written notice to the
other Partner, either Partner elects to dissolve the Partnership on account of an Irreconcilable Difference
which arises and cannot, after good faith efforts, be resolved.…”
Southern Oaks argues that what Horizon relied on at trial as showing irreconcilable differences—the
decisions of how profits were to be determined and divided—were not “good faith differences of opinion,”
nor did they have “a material and adverse impact on the conduct of the Partnerships’ Business.” Horizon’s
refusal to pay Southern Oaks according to the terms of the contracts was not an “irreconcilable difference”
as defined by the contract, Southern Oaks asserts, pointing out that Horizon’s acts were held to be
breaches of the contracts. Because there was no contract basis for dissolution, Horizon’s assertion of
dissolution was wrongful, Southern Oaks concludes.
Southern Oaks contends further that not only were there no contractual grounds for dissolution,
dissolution was also wrongful under the Florida Statutes. Southern Oaks argues that pursuant to section
[of that statute] Horizon had the power to dissociate from the partnership, but, in the absence of contract
grounds for the dissociation, Horizon wrongfully dissociated. It asserts that it is entitled to lost future
profits under Florida’s partnership law.…
We find Southern Oaks’ argument without merit. First, the trial court’s finding that the parties are
incapable of continuing to operate in business together is a finding of “irreconcilable differences,” a
permissible reason for dissolving the partnerships under the express terms of the partnership agreements.
Thus, dissolution was not “wrongful,” assuming there can be “wrongful” dissolutions, and Southern Oaks
was not entitled to damages for lost future profits. Additionally, the partnership contracts also permit
dissolution by “judicial decree.” Although neither party cites this provision, it appears that pursuant
thereto, the parties agreed that dissolution would be proper if done by a trial court for whatever reason
the court found sufficient to warrant dissolution.
Second, even assuming the partnership was dissolved for a reason not provided for in the partnership
agreements, damages were properly denied. Under RUPA, it is clear that wrongful dissociation triggers
liability for lost future profits. See [RUPA:] “A partner who wrongfully dissociates is liable to the
partnership and to the other partners for damages caused by the dissociation. The liability is in addition
to any other obligation of the partner to the partnership or to the other partners.” However, RUPA
does not contain a similar provision for dissolution; RUPA does not refer to the dissolutions as rightful or
Saylor URL: http://www.saylor.org/books

Saylor.org
766

wrongful. [RUPA sets out] “Events causing dissolution and winding up of partnership business,” [and]
outlines the events causing dissolution without any provision for liability for damages.…[RUPA]
recognizes judicial dissolution:
A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of
the following events:…
(5) On application by a partner, a judicial determination that:
(a) The economic purpose of the partnership is likely to be unreasonably frustrated;
(b) Another partner has engaged in conduct relating to the partnership business which makes it
not reasonably practicable to carry on the business in partnership with such partner; or
(c) It is not otherwise reasonably practicable to carry on the partnership business in conformity
with the partnership agreement[.]…
Paragraph (5)(c) provides the basis for the trial court’s dissolution in this case. While “reasonably
practicable” is not defined in RUPA, the term is broad enough to encompass the inability of partners to
continue working together, which is what the court found.
Certainly the law predating RUPA allowed for recovery of lost profits upon the wrongful dissolution of a
partnership. See e.g., [Citation]: “A partner who assumes to dissolve the partnership before the end of the
term agreed on in the partnership articles is liable, in an action at law against him by his co-partner for
the breach of the agreement, to respond in damages for the value of the profits which the plaintiff would
otherwise have received.”
However, RUPA brought significant changes to partnership law, among which was the adoption of the
term “dissociation.” Although the term is undefined in RUPA, dissociation appears to have taken the place
of “dissolution” as that word was used pre-RUPA. “Dissolution” under RUPA has a different meaning,
although the term is undefined in RUPA. It follows that the pre-RUPA cases providing for future damages
upon wrongful dissolution are no longer applicable to a partnership dissolution. In other words a
“wrongful dissolution” referred to in the pre-RUPA case law is now, under RUPA, known as “wrongful
dissociation.” Simply stated, under [RUPA], only when a partner dissociatesand the dissociation is
wrongful can the remaining partners sue for damages. When a partnership is dissolved, RUPA…provides
the parameters of liability of the partners upon dissolution.…

Saylor URL: http://www.saylor.org/books

Saylor.org
767

[Citation]: “Dissociation is not a condition precedent to dissolution.…Most dissolution events are
dissociations. On the other hand, it is not necessary to have a dissociation to cause a dissolution and
winding up.”
Southern Oaks’ attempt to bring the instant dissolution under the statute applicable to dissociation is
rejected. The trial court ordered dissolution of the partnership, not the dissociation of Horizon for
wrongful conduct. There no longer appears to be “wrongful” dissolution—either dissolution is provided
for by contract or statute or the dissolution was improper and the dissolution order should be reversed. In
the instant case, because the dissolution either came within the terms of the partnership agreements or
[RUPA] (judicial dissolution where it is not reasonably practicable to carry on the partnership business),
Southern Oaks’ claim for lost future profits is without merit. Affirmed.

CASE QUESTIONS

1.

Under RUPA, what is a dissociation? What is a dissolution?

2.

Why did Southern Oaks claim there was no contractual basis for dissolution, notwithstanding the
determination that Horizon had breached the partnership agreement and the management contract?

3.

Given those findings, what did Southern Oaks not get at the lower-court trial that it wanted on this
appeal?

4.

Why didn’t Southern Oaks get what it wanted on this appeal?

21.5 Summary and Exercises
Summary

Most of the Uniform Partnership Act (UPA) and Revised Uniform Partnership Act (RUPA) rules apply
only in the absence of agreement among the partners. Under both, unless the agreement states otherwise,
partners have certain duties: (1) the duty to serve—that is, to devote themselves to the work of the
partnership; (2) the duty of loyalty, which is informed by the fiduciary standard: the obligation to act
always in the best interest of the partnership and not in one’s own best interest; (3) the duty of care—that
is, to act as a reasonably prudent partner would; (4) the duty of obedience not to breach any aspect of the
agreement or act without authority; (5) the duty to inform copartners; and (6) the duty to account to the

Saylor URL: http://www.saylor.org/books

Saylor.org
768

partnership. Ordinarily, partners operate through majority vote, but no act that contravenes the
partnership agreement itself can be undertaken without unanimous consent.
Partners’ rights include rights (1) to distributions of money, including profits (and losses) as per the
agreement or equally, indemnification, and return of capital contribution (but not a right to
compensation); (2) to management as per the agreement or equally; (3) to choose copartners; (4) to
property of the partnership, but no partner has any rights to specific property (under UPA the partners
own property as tenants in partnership; under RUPA the partnership as entity owns property, but it will
be distributed upon liquidation); (5) to assign (voluntarily or involuntarily) the partnership interest; the
assignee does not become a partner or have any management rights, but a judgment creditor may obtain a
charging order against the partnership; and (6) to enforce duties and rights by suits in law or equity
(under RUPA a formal accounting is not required).
Under UPA, a change in the relation of the partners dissolves the partnership but does not necessarily
wind up the business. Dissolution may be voluntary, by violation of the agreement, by operation of law, or
by court order. Dissolution terminates the authority of the partners to act for the partnership. After
dissolution, a new partnership may be formed.
Under RUPA, a change in the relation of the partners is a dissociation, leaving the remaining partners
with two options: continue on; or wind up, dissolve, and terminate. In most cases, a partnership may buy
out the interest of a partner who leaves without dissolving the partnership. A term partnership also will
not dissolve so long as at least one-half of the partners choose to remain. When a partner’s dissociation
triggers dissolution, partners are allowed to vote subsequently to continue the partnership.
When a dissolved partnership is carried on as a new one, creditors of the old partnership remain creditors
of the new one. A former partner remains liable to the creditors of the former partnership. A new partner
is liable to the creditors of the former partnership, bur only to the extent of the new partner’s capital
contribution. A former partner remains liable for debts incurred after his withdrawal unless he gives
proper notice of his withdrawal; his actual authority terminates upon dissociation and apparent authority
after two years.
If the firm is to be terminated, it is wound up. The assets of the partnership include all required
contributions of partners, and from the assets liabilities are paid off (1) to creditors and (2) to partners on

Saylor URL: http://www.saylor.org/books

Saylor.org
769

their accounts. Under RUPA, nonpartnership creditors share equally with unsatisfied partnership
creditors in the personal assets of their debtor-partners.

EXERCISES

1.

Anne and Barbara form a partnership. Their agreement specifies that Anne will receive two-thirds of the
profit and Barbara will get one-third. The firm suffers a loss of $3,000 the first year. How are the losses
divided?

2.

Two lawyers, Glenwood and Higgins, formed a partnership. Glenwood failed to file Client’s paperwork on
time in a case, with adverse financial consequences to Client. Is Higgins liable for Glenwood’s
malpractice?

3.

When Client in Exercise 2 visited the firm’s offices to demand compensation from Glenwood, the two got
into an argument. Glenwood became very agitated; in an apparent state of rage, he threw a law book at
Client, breaking her nose. Is Higgins liable?

4.

Assume Glenwood from Exercise 2 entered into a contract on behalf of the firm to buy five computer
games. Is Higgins liable?

5.

Grosberg and Goldman operated the Chatham Fox Hills Shopping Center as partners. They agreed that
Goldman would deposit the tenants’ rental checks in an account in Grosberg’s name at First Bank.
Without Grosberg’s knowledge or permission, Goldman opened an account in both their names at Second
Bank, into which Goldman deposited checks payable to the firm or the partners. He indorsed each check
by signing the name of the partnership or the partners. Subsequently, Goldman embezzled over $100,000
of the funds. Second Bank did not know Grosberg and Goldman were partners. Grosberg then sued
Second Bank for converting the funds by accepting checks on which Grosberg’s or the partnership’s
indorsement was forged. Is Second Bank liable? Discuss.

6.

Pearson Collings, a partner in a criminal defense consulting firm, used the firm’s phones and computers to
operate a side business cleaning carpets. The partnership received no compensation for the use of its
equipment. What claim would the other partners have against Collings?

7.

Follis, Graham, and Hawthorne have a general partnership, each agreeing to split losses 20 percent, 20
percent, and 60 percent, respectively. While on partnership business, Follis negligently crashes into a
victim, causing $100,000 in damages. Follis declares bankruptcy, and the firm’s assets are inadequate to

Saylor URL: http://www.saylor.org/books

Saylor.org
770

pay the damages. Graham says she is liable for only $20,000 of the obligation, as per the agreement. Is
she correct?
8.

Ingersoll and Jackson are partners; Kelly, after much negotiation, agreed to join the firm effective
February 1. But on January 15, Kelly changed his mind. Meanwhile, however, the other two had already
arranged for the local newspaper to run a notice that Kelly was joining the firm. The notice ran on
February 1. Kelly did nothing in response. On February 2, Creditor, having seen the newspaper notice,
extended credit to the firm. When the firm did not pay, Creditor sought to have Kelly held liable as a
partner. Is Kelly liable?

1.
a.

SELF-TEST QUESTIONS

Under UPA, a partner is generally entitled to a formal accounting of partnership affairs
whenever it is just and reasonable
b.

if a partner is wrongfully excluded from the business by copartners

c.

if the right exists in the partnership agreement

d.

all of the above

Donners, Inc., a partner in CDE Partnership, applies to Bank to secure a loan and assigns to Bank
its partnership interest. After the assignment, which is true?
a.

Bank steps into Donners’s shoes as a partner.
b.

Bank does not become a partner but has the right to participate in the management of
the firm to protect its security interest until the loan is paid.

c.

Bank is entitled to Donners’s share of the firm’s profits.

d.

Bank is liable for Donners’s share of the firm’s losses.

e.

None of these is true.

Which of these requires unanimous consent of the partners in a general partnership?
a.

the assignment of a partnership interest
b.

the acquisition of a partnership debt

c.

agreement to be responsible for the tort of one copartner

d.

admission of a new partner

e.

agreement that the partnership should stand as a surety for a third party’s obligation

Saylor URL: http://www.saylor.org/books

Saylor.org
771

Paul Partner (1) bought a computer and charged it to the partnership’s account; (2) cashed a
firm check and used the money to buy a computer in his own name; (3) brought from home a
computer and used it at the office. In which scenario does the computer become partnership
property?
a.

1 only
b.

1 and 2

c.

1, 2, and 3

That partnerships are entities under RUPA means they have to pay federal income tax in their
own name.
a.

true
b.

false

That partnerships are entities under RUPA means the partners are not personally liable for the
firm’s debts beyond their capital contributions.
a.

true
b.

1.

d

2.

c

3.

d

4.

b

5.

a

6.

b

false

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
772

Chapter 22

Hybrid Business Forms
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The limited partnership

2.

The limited liability company

3.

Other hybrid business forms: the sub-S corporation, limited liability partnerships, and limited liability
limited partnerships

This chapter provides a bridge between the partnership and the corporate form. It explores several
types of associations that are hybrid forms—that is, they share some aspects of partnerships and
some of corporations. Corporations afford the inestimable benefit of limited liability, partnerships
the inestimable benefit of limited taxation. Businesspeople always seek to limit their risk and their
taxation.
At base, whether to allow businesspeople and investors to grasp the holy grail of limited liability is a
political issue. When we say a person is “irresponsible,” it means he (or she, or it) does not take
responsibility for his harmful actions; the loss is borne by others. Politically speaking, there is an
incentive to allow businesspeople insulation from liability: it encourages them to take risks and
invest, thus stimulating economic activity and forestalling unemployment. So the political trade-off
with allowing various inventive forms of business organization is between providing business actors
with the security that they will lose only their calculable investment, thus stimulating the economy,
versus the “moral hazard” of allowing them to emerge mostly unscathed from their own harmful or
foolish activities, thus externalizing resulting losses upon others. Some people feel that during the
run-up to the “Great Recession” of 2007–09, the economic system allowed too much risk taking.
When the risky investments collapsed, though, instead of forcing the risk takers to suffer loss, the
government intervened—it “bailed them out,” as they say, putting the consequences of the failed
risks on the taxpayer.

Saylor URL: http://www.saylor.org/books

Saylor.org
773

The risk-averseness and inventiveness of businesspeople is seemingly unlimited, as is investors’ urge
to make profits through others’ efforts with as little risk as possible. The rationale for the invention of
these hybrid business forms, then, is (1) risk reduction and (2) tax reduction. Here we take up the
most common hybrid types first: limited partnerships and limited liability companies. Then we cover
them in the approximate chronological order of their invention: sub-S corporations, limited liability
partnerships, and limited liability limited partnerships. All these forms are entities.

22.1 Limited Partnerships

LEARNING OBJECTIVES

Understand the following aspects of the limited partnership:
1.

Governing law and definition

2.

Creation and capitalization

3.

Control and compensation

4.

Liabilities

5.

Taxation

6.

Termination

Governing Law and Definition
The limited partnership is attractive because of its treatment of taxation and its imposition of limited
liability on its limited partners.

Governing Law
The original source of limited partnership law is the Uniform Limited Partnership Act (ULPA), which was
drafted in 1916. A revised version, the Revised Uniform Limited Partnership Act (RULPA), was adopted
by the National Conference of Commissioners on Uniform Laws in 1976 and further amended in 1985 and
in 2001.
The 2001 act was

Saylor URL: http://www.saylor.org/books

Saylor.org
774

drafted for a world in which limited liability partnerships and limited liability companies can
meet many of the needs formerly met by limited partnerships. This Act therefore targets two
types of enterprises that seem largely beyond the scope of LLPs and LLCs: (i) sophisticated,
manager-entrenched commercial deals whose participants commit for the long term, and (ii)
estate planning arrangements (family limited partnerships). The Act accordingly assumes that,
more often than not, people utilizing it will want (1) strong centralized management, strongly
entrenched, and (2) passive investors with little control over or right to exit the entity. The Act’s
rules, and particularly its default rules, have been designed to reflect these assumptions.

[1]

All states except Louisiana adopted the 1976 or 1985 act—most opting for the 1985 version—and sixteen
states have adopted the 2001 version. The acts may be properly referred to with a hyphen: “ULPA-1985,”
or “ULPA-2001”; the word revised has been dropped. Here, we mainly discuss ULPA-1985. The Uniform
Partnership Act (UPA) or the Revised Uniform Partnership Act (RUPA) also applies to limited
partnerships except where it is inconsistent with the limited partnership statutes. The ULPA-2001 is not
so much related to UPA or RUPA as previous versions were.

Definition
A limited partnership (LP) is defined as “a partnership formed by two or more persons under the laws of a
State and having one or more general partners and one or more limited partners.”

[2]

The form tends to be

attractive in business situations that focus on a single or limited-term project, such as making a movie or
developing real estate; it is also widely used by private equity firms.

Creation and Capitalization
Unlike a general partnership, a limited partnership is created in accordance with the state statute
authorizing it. There are two categories of partners: limited and general. The limited partners capitalize
the business and the general partners run it.

Creation
The act requires that the firm’s promoters file a certificate of limited partnership with the secretary of
state; if they do not, or if the certificate is substantially defective, a general partnership is created. The
certificate must be signed by all general partners. It must include the name of the limited partnership
Saylor URL: http://www.saylor.org/books

Saylor.org
775

(which must include the words limited partnership so the world knows there are owners of the firm who
are not liable beyond their contribution) and the names and business addresses of the general partners. If
there are any changes in the general partners, the certificate must be amended. The general partner may
be, and often is, a corporation. Having a general partner be a corporation achieves the goal of limited
liability for everyone, but it is somewhat of a “clunky” arrangement. That problem is obviated in the
limited liability company, discussed in Section 22.2 "Limited Liability Companies". Here is an example of
a limited partnership operating
agreement:http://www.wyopa.com/Articles%20of%20limited%20partnership.htm.
Any natural person, partnership, limited partnership (domestic or foreign), trust, estate, association, or
corporation may become a partner of a limited partnership.

Capitalization
The money to capitalize the business typically comes mostly from the limited partners, who may
themselves be partnerships or corporations. That is, the limited partners use the business as an
investment device: they hope the managers of the firm (the general partners) will take their contributions
and give them a positive return on it. The contributions may be money, services, or property, or promises
to make such contributions in the future.

Control and Compensation
Control
Control is not generally shared by both classes of partners.

General Partners
The control of the limited partnership is in the hands of the general partners, which may—as noted—be
partnerships or corporations.

Limited Partners
Under ULPA-1985 and its predecessors, a limited partner who exercised any significant control would
incur liability like a general partner as to third parties who believed she was one (the “control rule”).
However, among the things a limited partner could do that would not risk the loss of insulation from
personal liability were these “safe harbors”:
Saylor URL: http://www.saylor.org/books

Saylor.org
776

•

Acting as an agent, employee, or contractor for the firm; or being an officer, director, or shareholder
of a corporate general partner

•

Consulting with the general partner of the firm

•

Requesting or attending a meeting of partners

•

Being a surety for the firm

•

Voting on amendments to the agreement, on dissolution or winding up the partnership, on loans to
the partnership, on a change in its nature of business, on removing or admitting a general or limited
partner

However, see Section 22.3.3 "Limited Liability Limited Partnerships" for how this “control rule” has been
abolished under ULPA-2001.
General partners owe fiduciary duties to other general partners, the firm, and the limited partners; limited
partners who do not exercise control do not owe fiduciary duties. See Figure 22.1 "The Limited
Partnership under ULPA-1985".
Figure 22.1 The Limited Partnership under ULPA-1985

The partnership agreement may specify which general or limited partners have the right to vote on any
matter, but if the agreement grants limited partners voting rights beyond the “safe harbor,” a court may
abolish that partner’s limited liability.

Assignment of Partnership Rights
Limited partnership interests may be assigned in whole or in part; if in whole, the assignor ceases to be a
partner unless otherwise agreed. An assignment is usually made as security for a loan. The assignee
becomes a new limited partner only if all the others consent or if provided for in the certificate; the
Saylor URL: http://www.saylor.org/books

Saylor.org
777

assignment does not cause dissolution. The happy ease with which a limited partner can divest himself of
the partnership interest makes the investment in the firm here more like that in a corporation than in a
general partnership.

Inspection of Books
Limited partners have the right to inspect the firm’s books and records, they may own competing
interests, they may be creditors of the firm, and they may bring derivative suits on the firm’s behalf. They
may not withdraw their capital contribution if that would impair creditors’ rights.

Addition of New Partners
Unless the partnership agreement provides otherwise (it usually does), the admission of additional
limited partners requires the written consent of all. A general partner may withdraw at any time with
written notice; if withdrawal is a violation of the agreement, the limited partnership has a right to claim of
damages. A limited partner can withdraw any time after six months’ notice to each general partner, and
the withdrawing partner is entitled to any distribution as per the agreement or, if none, to the fair value of
the interest based on the right to share in distributions.

Compensation
We noted in discussing partnerships that the partners are not entitled to “compensation,” that is, payment
for their work; they are entitled to a share of the profits. For limited partnerships, the rule is a bit
different.

General Partners
Often, general partners are paid for their management work on a sliding scale, receiving a greater share of
each dollar of cash flow as the limited partners’ cash distributions rise, thus giving the general partner an
incentive to increase limited-partner distributions.

Limited Partners
Profits or losses are shared as agreed in the certificate or, if there is no agreement, in accordance with the
percentages of capital contributions made.

Liabilities
Liability is not shared.
Saylor URL: http://www.saylor.org/books

Saylor.org
778

General Partners
The general partners are liable as in a general partnership, and they have the same fiduciary duty and
duty of care as partners in a general partnership. However, see the discussion in Section 22.3.3 "Limited
Liability Limited Partnerships" of the newest type of LP, the limited liability limited partnership (triple
LP), where the general partner is also afforded limited liability under ULPA-2001.

Limited Partners
The limited partners are only liable up to the amount of their capital contribution, provided the surname
of the limited partner does not appear in the partnership name (unless his name is coincidentally the
same as that of one of the general partners whose name does appear) and provided the limited partner
does not participate in control of the firm. See Section 22.4.1 "Limited Partnerships: Limited Partners’
Liability for Managing Limited Partnership" for a case that highlights liability issues for partners.
We have been discussing ULPA-1985 here. But in a world of limited liability companies, limited liability
partnerships, and limited liability limited partnerships, “the control rule has become an anachronism”;
ULPA-2001 “provides a full, status-based liability shield for each limited partner, ‘even if the limited
partner participates in the management and control of the limited partnership.’

[3]

The section thus

eliminates the so-called control rule with respect to personal liability for entity obligations and brings
[4]

limited partners into parity with LLC members, LLP partners and corporate shareholders.” And as will
be noted in Partnerships “under ULPA-2001 the general partner is also shielded from liability.

Taxation
Assuming the limited partnership meets a minimum number of criteria related to limited liability,
centralized management, duration, and transferability of ownership, it can enjoy the benefits of passthrough taxation; otherwise it will be taxed as a corporation. Pass-through (“conduit”) taxation is usually
very important to partners.

Termination
Saylor URL: http://www.saylor.org/books

Saylor.org
779

The limited partnership’s termination involves the same three steps as in a general partnership: (1)
dissolution, (2) winding up, and (3) termination.

Dissolution
Dissolution of a limited partnership is the first step toward termination (but termination does not
necessarily follow dissolution). The limited partners have no power to dissolve the firm except on court
order, and the death or bankruptcy of a limited partner does not dissolve the firm. The following events
may cause dissolution: (1) termination of the partnership as per the certificate’s provisions; (2)
termination upon an event specified in the partnership agreement; (3) the unanimous written consent of
the partners; (4) the withdrawal of a general partner, unless at least one remains and the agreement says
one is enough, or if within ninety days all partners agree to continue; (5) an event that causes the business
to be illegal; and (6) judicial decree of dissolution when it is not reasonable to carry on. If the agreement
has no term, its dissolution is not triggered by some agreed-to event, and none of the other things listed
cause dissolution.
Dissolution requires the filing of a certificate of cancellation with the state if winding up commences.

Winding Up
General partners who have not wrongfully dissolved the partnership may wind it up, and so may the
limited partners if all the general partners have wrongfully dissolved the firm. Any partner or that
person’s legal representative can petition a court for winding up, with cause.
Upon winding up, the assets are distributed (1) to creditors, including creditor-partners, not including
liabilities for distributions of profit; (2) to partners and ex-partners to pay off unpaid distributions; (3) to
partners as return of capital contributions, unless otherwise agreed; and (4) to partners for partnership
interests in proportion as they share in distributions, unless otherwise agreed. No distinction is made
between general and limited partners—they share equally, unless otherwise agreed. When winding up is
completed, the firm is terminated.
It is worth reiterating the part about “unless otherwise agreed”: people who form any kind of a business
organization—partnership, a hybrid form, or corporations—can to a large extent choose to structure their
relationship as they see fit. Any aspect of the company’s formation, operation, or ending that is not
included in an agreement flops into the default provisions of the relevant law.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
780

A limited partnership is a creature of statute: it requires filing a certificate with the state because it confers
on some of its members the marvel of limited liability. It is an investment device composed of one or more
general partners and one or more limited partners; limited partners may leave with six months’ notice and
are entitled to an appropriate payout. The general partner is liable as a partner is a general partnership;
the limited partners’ liability is limited to the loss of their investment, unless they exercise so much control
of the firm as to become general partners. The general partner is paid, and the general and limited
partners split profit as per the agreement or, if none, in the proportion as they made capital contributions.
The firm is usually taxed like a general partnership: it is a conduit for the partners’ income. The firm is
dissolved upon the end of its term, upon an event specified in the agreement, or in several other
circumstances, but it may have indefinite existence.

EXERCISES

1.

Why does the fact that the limited liability company provides limited liability for some of its members
mean that a state certificate must be filed?

2.

What liability has the general partner? The limited partner?

3.

How easy is it for the limited partner to dispose of (sell) her partnership interest?
4.

[1] “Uniform Limited Partnership Act (2001), Prefatory Note,” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/ulpa/final2001.pdf.

5.

[2] ULPA, Section 102(11).

6.

[3] ULPA-2001, Section 303.

7.

[4] Official Comment to Uniform Limited Partnership Act 2001, Section 303.

22.2 Limited Liability Companies

LEARNING OBJECTIVES

1.

Understand the history and law governing limited liability companies (LLCs).

2.

Identify the creation and capitalization of an LLC.

3.

Understand control and compensation of a firm.

4.

Recognize liabilities in the LLC form.

5.

Explain the taxation of an LLC.

Saylor URL: http://www.saylor.org/books

Saylor.org
781

6.

Identify how LLCs are terminated.

History and Law Governing Limited Liability Companies
History of the Limited Liability Company
The limited liability company (LLC) gained sweeping popularity in the late twentieth century because it
combines the best aspects of partnership and the best aspects of corporations: it allows all its owners
(members) insulation from personal liability and pass-through (conduit) taxation. The first efforts to form
LLCs were thwarted by IRS rulings that the business form was too much like a corporation to escape
corporate tax complications. Tinkering by promoters of the LLC concept and flexibility by the IRS solved
those problems in interesting and creative ways.
Corporations have six characteristics: (1) associates, (2) an objective to carry on a business and divide the
gains, (3) continuity of life, (4) centralized management, (5) limited liability, and (6) free transferability of
interests. Partnerships also, necessarily, have the first two corporate characteristics; under IRS rulings, if
the LLC is not to be considered a corporation for tax purposes, it must lack at least one-half of the
remaining four characteristics of a corporation: the LLC, then, must lack two of these corporate
characteristics (otherwise it will be considered a corporation): (1) limited liability, (2) centralized
management, (3) continuity of life, or (4) free transferability of interests. But limited liability is essential
and centralized management is necessary for passive investors who don’t want to be involved in decision
making, so pass-through taxation usually hinges on whether an LLC has continuity of life and free
transferability of accounts. Thus it is extremely important that the LLC promoters avoid the corporate
characteristics of continuity of life and free transferability of interests.
We will see how the LLC can finesse these issues.

Governing Law
All states have statutes allowing the creation of LLCs, and while a Uniform Limited Liability Company Act
has been promulgated, only eight states have adopted it as of January 2011. That said, the LLC has
become the entity of choice for many businesses.

Saylor URL: http://www.saylor.org/books

Saylor.org
782

Creation and Capitalization
Creation of the LLC
An LLC is created according to the statute of the state in which it is formed. It is required that the LLC
members file a “certificate of organization” with the secretary of state, and the name must indicate that it
is a limited liability company. Partnerships and limited partnerships may convert to LLCs; the partners’
previous liability under the other organizational forms is not affected, but going forward, limited liability
is provided. The members’ operating agreement spells out how the business will be run; it is subordinate
to state and federal law. Unless otherwise agreed, the operating agreement can be amended only by
unanimous vote. The LLC is an entity. Foreign LLCs must register with the secretary of state before doing
business in a “foreign” state, or they cannot sue in state courts.
As compared with corporations, the LLC is not a good form if the owners expect to have multiple investors
or to raise money from the public. The typical LLC has relatively few members (six or seven at most), all of
whom usually are engaged in running the firm.
Most early LLC statutes, at least, prohibited their use by professionals. That is, practitioners who need
professional licenses, such as certified public accountants, lawyers, doctors, architects, chiropractors, and
the like, could not use this form because of concern about what would happen to the standards of practice
if such people could avoid legitimate malpractice claims. For that reason, the limited liability partnership
was invented.

Capitalization
Capitalization is like a partnership: members contribute capital to the firm according to their agreement.
As in a partnership, the LLC property is not specific to any member, but each has a personal property
interest in general. Contributions may be in the form of cash, property or services rendered, or a promise
to render them in the future.

Control and Compensation
Control
The LLC operating agreement may provide for either a member-managed LLC or a manager-managed
(centralized) LLC. If the former, all members have actual and apparent authority to bind the LLC to
Saylor URL: http://www.saylor.org/books

Saylor.org
783

contracts on its behalf, as in a partnership, and all members’ votes have equal weight unless otherwise
agreed. Member-managers have duty of care and a fiduciary duty, though the parameters of those duties
vary from state to state. If the firm is manager managed, only managers have authority to bind the firm;
the managers have the duty of care and fiduciary duty, but the nonmanager members usually do not.
Some states’ statutes provide that voting is based on the financial interests of the members. Most statutes
provide that any extraordinary firm decisions be voted on by all members (e.g., amend the agreement,
admit new members, sell all the assets prior to dissolution, merge with another entity). Members can
make their own rules without the structural requirements (e.g., voting rights, notice, quorum, approval of
major decisions) imposed under state corporate law.
If the firm has a centralized manager system, it gets a check in its “corporate-like” box, so it will need to
make sure there are enough noncorporate-like attributes to make up for this one. If it looks too much like
a corporation, it will be taxed like one.
One of the real benefits of the LLC as compared with the corporation is that no annual meetings are
required, and no minutes need to be kept. Often, owners of small corporations ignore these formalities to
their peril, but with the LLC there are no worries about such record keeping.

Compensation
Distributions are allocated among members of an LLC according to the operating agreement; managing
partners may be paid for their services. Absent an agreement, distributions are allocated among members
in proportion to the values of contributions made by them or required to be made by them. Upon a
member’s dissociation that does not cause dissolution, a dissociating member has the right to distribution
as provided in the agreement, or—if no agreement—the right to receive the fair value of the member’s
interest within a reasonable time after dissociation. No distributions are allowed if making them would
cause the LLC to become insolvent.

Liability
The great accomplishment of the LLC is, again, to achieve limited liability for all its members: no general
partner hangs out with liability exposure.

Liability to Outsiders
Saylor URL: http://www.saylor.org/books

Saylor.org
784

Members are not liable to third parties for contracts made by the firm or for torts committed in the scope
of business (but of course a person is always liable for her own torts), regardless of the owner’s level of
participation—unlike a limited partnership, where the general partner is liable. Third parties’ only
recourse is as against the firm’s property. See Puleo v. Topel, (see Section 22.4.2 "Liability Issues in
LLCs"), for an analysis of owner liability in an LLC.

Internal Liabilities
Unless the operating agreement provides otherwise, members and managers of the LLC are generally not
liable to the firm or its members except for acts or omissions constituting gross negligence, intentional
misconduct, or knowing violations of the law. Members and managers, though, must account to the firm
for any personal profit or benefit derived from activities not consented to by a majority of disinterested
members or managers from the conduct of the firm’s business or member’s or managers use of firm
property—which is the same as in partnership law.

Taxation
Assuming the LLC is properly formed so that it is not too much like a corporation, it will—upon its
members’ election—be treated like a partnership for tax purposes.

Termination
Termination, loosely speaking, refers either to how the entity’s life as a business ends (continuity of life)
or to how a member’s interest in the firm ends—that is, how freely the interest is transferable.

Continuity of Life
The first step in the termination of the LLC is dissolution, though dissolution is not necessarily followed
by termination.

Dissolution and Winding Up
The IRS has determined that continuity of life does not exist “if the death, insanity, bankruptcy,
retirement, resignation, or expulsion of any member will cause a dissolution of the organization,”

Saylor URL: http://www.saylor.org/books

[1]

and

Saylor.org
785

that if one of these events occurs, the entity may continue only with the members’ unanimous consent.
Dissolution may occur even if the business is continued by the remaining members.
The typical LLC statute provides that an LLC will dissolve upon (1) expiration of the LLC’s term as per its
agreement; (2) events specified in the agreement; (3) written consent of all members; (4) an “event of
dissociation” of a member, unless within ninety days of the event all remaining members agree to
continue, or the right to continue is stated in the LLC; (5) the entry of a judicial decree of dissolution; (6) a
change in membership that results in there being fewer than two members; or (7) the expiration of two
years after the effective date of administrative dissolution.
And an “event of dissociation” is typically defined as (1) a member’s voluntary withdrawal, (2) her
assignment of the entire LLC interest, (3) her expulsion, (4) her bankruptcy, (5) her becoming
incompetent, (6) dissolution of an entity member (as an LLC, limited partnership, or corporation), or (7)
any other event specified in the agreement.
Thus under most statutes’ default position, if a member dies, becomes insane or bankrupt, retires, resigns,
or is expelled, the LLC will dissolve unless within ninety days the rest of the members unanimously agree
to continue. And by this means the firm does not have continuity of life. Some states provide
opportunities for even more flexibility regarding the “unanimous” part. In the mid-1990s, the IRS issued
revenue rulings (as opposed to regulations) that it would be enough if a “majority in interest” of
remaining partners agreed to continue the business, and the “flexible” statute states adopted this
possibility (the ones that did not are called “bulletproof” statutes). “Majority in interests” means a
majority of profits and capital.
If the firm does dissolve, some states require public filings to that effect. If dissolution leads to winding
up, things progress as in a general partnership: the business at hand is finished, accounts are rendered,
bills paid, assets liquidated, and remaining assets are distributed to creditors (including member and
manager creditors, but not for their shares in profits); to members and past members for unpaid
distributions; to members for capital contributions; and to members as agreed or in proportion to
contributions made. Upon dissolution, actual authority of members or managers terminates except as
needed to wind up; members may have apparent authority, though, unless the third party had notice of
the dissolution.

Free Transferability of Interest
Saylor URL: http://www.saylor.org/books

Saylor.org
786

Again, the problem here is that if a member’s interest in the LLC is as freely transferable as a
shareholder’s interest in a corporation (an owner can transfer all attributes of his interest without the
others’ consent), the LLC will probably be said to have a check mark in the “corporate-like” box: too many
of those and the firm will not be allowed pass-through taxation. Thus the trick for the LLC promoters is to
limit free transferability enough to pass the test of not being a corporation, but not limit so much as to
make it really difficult to divest oneself of the interest (then it’s not a very liquid or desirable investment).
Some states’ LLC statutes have as the default rule that the remaining members must unanimously consent
to allow an assignee or a transferee of a membership interest to participate in managing the LLC. Since
this prevents a member from transferring all attributes of the interest (the right to participate in
management isn’t transferred or assigned), the LLC formed under the default provision will not have “free
transferability of interest.” But if the LLC agreement allows majority consent for the transfer of all
attributes, that also would satisfy the requirement that there not be free transferability of interests. Then
we get into the question of how to define “majority”: by number of members or by value of their
membership? And what if only the managing partners need to consent? Or if there are two classes of
membership and the transfer of interests in one class requires the consent of the other? The point is that
people keep pushing the boundaries to see how close their LLC can come to corporation-like status
without being called a corporation.
Statutes for LLCs allow other business entities to convert to this form upon application.

KEY TAKEAWAY

The limited liability company has become the entity of choice for many businesspeople. It is created by
state authority that, upon application, issues the “certificate of organization.” It is controlled either by
managers or by members, it affords its members limited liability, and it is taxed like a partnership. But
these happy results are obtained only if the firm lacks enough corporate attributes to escape being labeled
as a corporation. To avoid too much “corporateness,” the firm’s certificate usually limits its continuity of
life and the free transferability of interest. The ongoing game is to finesse these limits: to make them as
nonconstraining as possible, to get right up to the line to preserve continuity, and to make the interest as
freely transferable as possible.

Saylor URL: http://www.saylor.org/books

EXERCISES

Saylor.org
787

1.

What are the six attributes of a corporation? Which are automatically relevant to the LLC? Which two
corporate attributes are usually dropped in an LLC?

2.

Why does the LLC not want to be treated like a corporation?

3.

Why does the name of the LLC have to include an indication that it is an LLC?

4.

How did LLCs finesse the requirement that they not allow too-free transferability of the interest?
[1] Treasury Regulation, § 301.7701-2(b)(1).

22.3 Other Forms
1.

LEARNING OBJECTIVE

Recognize other business forms: sub-S corporations, limited liability partnerships, and limited liability
limited partnerships.

Sub-S Corporation
History
The sub-S corporation or the S corporation gets its name from the IRS Code, Chapter 1, Subchapter S. It
was authorized by Congress in 1958 to help small corporations and to stem the economic and cultural
influence of the relatively few, but increasingly powerful, huge multinational corporations. According to
the website of an S corporation champion, “a half century later, S corporations are the most popular
corporate structure in America. The IRS estimates that there were 4.5 million S corporation owners in the
United States in 2007—about twice the number of C [standard] corporations.”

[1]

Creation and Capitalization
The S corporation is a regular corporation created upon application to the appropriate secretary of state’s
office and operated according to its bylaws and shareholders’ agreements. There are, however, some limits
on how the business is set up, among them the following:
•

It must be incorporated in the United States.

•

It cannot have more than one hundred shareholders (a married couple counts as one shareholder).

•

The only shareholders are individuals, estates, certain exempt organizations, or certain trusts.

Saylor URL: http://www.saylor.org/books

Saylor.org
788

•

Only US citizens and resident aliens may be shareholders.

•

The corporation has only one class of stock.

•

With some exceptions, it cannot be a bank, thrift institution, or insurance company.

•

All shareholders must consent to the S corporation election.

•

It is capitalized as is a regular corporation.

Liability
The owners of the S corporation have limited liability.

Taxation
Taxation is the crux of the matter. The S corporation pays no corporate income tax (unless it has a lot of
passive income). The S corporation’s shareholders include on their personal income statements, and pay
tax on, their share of the corporation’s separately stated items of income, deduction, and loss. That is, the
S corporation avoids the dreaded double taxation of corporate income.

Transferability of Ownership
S corporations’ shares can be bought or sold via share purchase agreements, and all changes in the
ownership are reflected in the share ledger in the corporate minute book.

Limited Liability Partnerships
Background
In 1991, Texas enacted the first limited liability partnership (LLP) statute, largely in response to the
liability that had been imposed on partners in partnerships sued by government agencies in relation to
massive savings and loan failures in the 1980s.

[2]

(Here we see an example of the legislature allowing

business owners to externalize the risks of business operation.) More broadly, the success of the limited
liability company attracted the attention of professionals like accountants, lawyers, and doctors who
sought insulation from personal liability for the mistakes or malpractice of their partners. Their wish was
granted with the adoption in all states of statutes authorizing the creation of the limited liability
partnership in the early 1990s. Most partnership law under the Revised Uniform Partnership Act applies
to LLPs.

Creation
Saylor URL: http://www.saylor.org/books

Saylor.org
789

Members of a partnership (only a majority is required) who want to form an LLP must file with the
secretary of state; the name of the firm must include “limited liability partnership” or “LLP” to notify the
public that its members will not stand personally for the firm’s liabilities.

Liability
As noted, the purpose of the LLP form of business is to afford insulation from liability for its members. A
typical statute provides as follows: “Any obligation of a partnership incurred while the partnership is a
limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the
partnership. A partner is not personally liable, directly or indirectly, by way of indemnification,
contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a
partner.”

[3]

However, the statutes vary. The early ones only allowed limited liability for negligent acts and retained
unlimited liability for other acts, such as malpractice, misconduct, or wrongful acts by partners,
employees, or agents. The second wave eliminated all these as grounds for unlimited liability, leaving only
breaches of ordinary contract obligation. These two types of legislation are called partial shield statutes.
The third wave of LLP legislation offered full shield protection—no unlimited liability at all. Needless to
say, the full-shield type has been most popular and most widely adopted. Still, however, many statutes
require specified amounts of professional malpractice insurance, and partners remain fully liable for their
own negligence or for wrongful acts of those in the LLP whom they supervise.
In other respects, the LLP is like a partnership.

Limited Liability Limited Partnerships
The progress toward achieving limited liability continues. A limited liability limited partnership (LLLP, or
triple LP) is the latest invention. It is a limited partnership that has invoked the LLLP provisions of its
state partnership law by filing with a specified public official the appropriate documentation to become an
LLLP. This form completely eliminates the automatic personal liability of the general partner for
partnership obligations and, under most statutes, also eliminates the “control rule” liability exposure for
all limited partners. It is noteworthy that California law does not allow for an LLLP to be formed in
California; however, it does recognize LLLPs formed in other states. A “foreign” LLLP doing business in
Saylor URL: http://www.saylor.org/books

Saylor.org
790

California must register with the secretary of state. As of February 2011, twenty-one states allow the
formation of LLLPs.
The 2001 revision of the Uniform Limited Partnership Act (ULPA) provides this definition of an LLLP:
“‘Limited liability limited partnership’…means a limited partnership whose certificate of limited
partnership states that the limited partnership is a limited liability limited partnership.”

[4]

Section 404(c)

gets to the point: “An obligation of a limited partnership incurred while the limited partnership is a
limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation
of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of
contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner.
This subsection applies despite anything inconsistent in the partnership agreement that existed
immediately before the consent required to become a limited liability limited partnership[.]”

[5]

In the discussion of limited partnerships, we noted that ULPA-2001 eliminates the “control rule” so that
limited partners who exercise day-to-day control arenot thereby liable as general partners. Now, in the
section quoted in the previous paragraph, the general partner’s liability for partnership obligations is
vaporized too. (Of course, the general partner is liable for its, his, or her own torts.) The preface to ULPA2001 explains, “In a limited liability limited partnership (‘LLLP’), no partner—whether general or
limited—is liable on account of partner status for the limited partnership’s obligations. Both general and
limited partners benefit from a full, status-based liability shield that is equivalent to the shield enjoyed by
corporate shareholders, LLC members, and partners in an LLP.”
Presumably, most existing limited partnerships will switch over to LLLPs. The ULPA-2001 provides that
“the Act makes LLLP status available through a simple statement in the certificate of limited partnership.”

Ethical Concerns
There was a reason that partnership law imposed personal liability on the partners: people tend to be
more careful when they are personally liable for their own mistakes and bad judgment. Many government
programs reflect peoples’ interest in adverting risk: federal deposit insurance, Social Security, and
bankruptcy, to name three. And of course corporate limited liability has existed for two hundred
years.

[6]

Whether the movement to allow almost anybody the right to a business organization that affords

Saylor URL: http://www.saylor.org/books

Saylor.org
791

limited liability will encourage entrepreneurship and business activity or whether it will usher in a new
era of moral hazard—people being allowed to escape the consequences of their own irresponsibility—is yet
to be seen.

KEY TAKEAWAY

Businesspeople always prefer to reduce their risks. The partnership form imposes serious potential risk:
unlimited personal liability. The corporate form eliminates that risk but imposes some onerous formalities
and double taxation. Early on, then, the limited partnership form was born, but it still imposed unlimited
liability on the general partner and on the limited partner if she became too actively involved. Congress
was induced in the mid-1950s to allow certain small US corporations the right to single taxation, but the
sub-S corporation still suffered from various limitations on its structure. In the 1980s, the limited liability
company was invented; it has become the entity of choice for many businesspeople, but its availability for
professionals was limited. In the late 1980s, the limited liability partnership form gained favor, and in the
early 2000s, the limited liability limited partnership finished off unlimited liability for limited partnerships.

EXERCISES

1.

The principal disadvantage of the general partnership is that it imposes unlimited personal liability on the
partners. What is the disadvantage of the corporate form?

2.

Why isn’t the limited partnership an entirely satisfactory solution to the liability problem of the
partnership?

3.

Explain the issue of “moral hazard” and the business organization form.
4.

[1] “The History and Challenges of America’s Dominant Business Structure,” S Corp: Defending America’s
Small and Family-Owned Businesses, http://www.s-corp.org/our-history.

5.

[2] Christine M. Przybysz, “Shielded Beyond State Limits: Examining Conflict-Of-Law Issues In Limited
Liability Partnerships,” Case Western Reserve Law Review 54, no. 2 (2003): 605.

6.

[3] Revised Code of Washington (RCW), Section 25.05.130.

7.

[4] “Uniform Limited Partnership Act (2001),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/ulpa/final2001.htm; ULPA Section, 102(9).

8.

[5] ULPA Section, 404(c).

9.

[6] See, for example, David A. Moss, “Risk, Responsibility, and the Role of Government,”Drake Law
Review 56, no. 2 (2008): 541.

Saylor URL: http://www.saylor.org/books

Saylor.org
792

22.4 Cases
Limited Partnerships: Limited Partners’ Liability for Managing Limited
Partnership
Frigidaire Sales Corp. v. Union Properties, Inc.
562 P.2d 244 (Wash. 1977)
Plaintiff [Frigidaire] entered into a contract with Commercial Investors (Commercial), a limited
partnership. Defendants, Leonard Mannon and Raleigh Baxter, were limited partners of Commercial.
Defendants were also officers, directors, and shareholders of Union Properties, Inc., the only general
partner of Commercial. Defendants controlled Union Properties, and through their control of Union
Properties they exercised the day-to-day control and management of Commercial. Commercial breached
the contract, and Plaintiff brought suit against Union Properties and Defendants. The trial court
concluded that Defendants did not incur general liability for Commercial’s obligations by reason of their
control of Commercial, and the Court of Appeals affirmed.
[Plaintiff] does not contend that Defendants acted improperly by setting up the limited partnership with a
corporation as the sole general partner. Limited partnerships are a statutory form of business
organization, and parties creating a limited partnership must follow the statutory requirements. In
Washington, parties may form a limited partnership with a corporation as the sole general partner.
[Citations]
Plaintiff’s sole contention is that Defendants should incur general liability for the limited partnership’s
obligations under RCW 25.08.070, because they exercised the day-to-day control and management of
Commercial. Defendants, on the other hand, argue that Commercial was controlled by Union Properties, a
separate legal entity, and not by Defendants in their individual capacities. [RCW 25.08.070 then read: “A
limited partner shall not become liable as a general partner unless, in addition to the exercise of his rights
and powers as limited partner, he takes part in the control of the business.”]
…The pattern of operation of Union Properties was to investigate and conceive of real estate investment
opportunities and, when it found such opportunities, to cause the creation of limited partnerships with
Union Properties acting as the general partner. Commercial was only one of several limited partnerships

Saylor URL: http://www.saylor.org/books

Saylor.org
793

so conceived and created. Defendants did not form Union Properties for the sole purpose of operating
Commercial. Hence, their acts on behalf of Union Properties were not performed merely for the benefit of
Commercial.…
[P]etitioner was never led to believe that Defendants were acting in any capacity other than in their
corporate capacities. The parties stipulated at the trial that Defendants never acted in any direct, personal
capacity. When the shareholders of a corporation, who are also the corporation’s officers and directors,
conscientiously keep the affairs of the corporation separate from their personal affairs, and no fraud or
manifest injustice is perpetrated upon third persons who deal with the corporation, the corporation’s
separate entity should be respected. [Citations]
For us to find that Defendants incurred general liability for the limited partnership’s obligations under
RCW 25.08.070 would require us to apply a literal interpretation of the statute and totally ignore the
corporate entity of Union Properties, when Plaintiff knew it was dealing with that corporate entity. There
can be no doubt that Defendants, in fact, controlled the corporation. However, they did so only in their
capacities as agents for their principal, the corporate general partner. Although the corporation was a
separate entity, it could act only through its board of directors, officers, and agents. [Citations] Plaintiff
entered into the contract with Commercial. Defendants signed the contract in their capacities as president
and secretary-treasurer of Union Properties, the general partner of Commercial. In the eyes of the law it
was Union Properties, as a separate corporate entity, which entered into the contract with Plaintiff and
controlled the limited partnership.
Further, because Defendants scrupulously separated their actions on behalf of the corporation from their
personal actions, Plaintiff never mistakenly assumed that Defendants were general partners with general
liability. [Citations] Plaintiff knew Union Properties was the sole general partner and did not rely on
Defendants’ control by assuming that they were also general partners. If Plaintiff had not wished to rely
on the solvency of Union Properties as the only general partner, it could have insisted that Defendants
personally guarantee contractual performance. Because Plaintiff entered into the contract knowing that
Union Properties was the only party with general liability, and because in the eyes of the law it was Union
Properties, a separate entity, which controlled the limited partnership, there is no reason for us to find
that Defendants incurred general liability for their acts done as officers of the corporate general partner.
The decision of the Court of Appeals is affirmed.
Saylor URL: http://www.saylor.org/books

Saylor.org
794

CASE QUESTIONS
1.

Frigidaire entered into a contract with Commercial Investors, a limited partnership. The general partner in
the limited partnership was Union Properties, Inc., a corporation. Who were the limited partners in the
limited partnership? Who were the controlling principals of the corporate general partner?

2.

Why is it common for the general partner in a limited partnership to be a corporation?

3.

Why does the court reiterate that the plaintiff knew it was dealing with a limited partnership that had a
corporate general partner?

4.

What could the plaintiff have done in this case to protect itself?

5.

The court ruled in favor of the defendants, but is this setup kind of a scam? What is the “moral hazard”
problem lurking in this case?

Liability Issues in LLCs
Puleo v. Topel
856 N.E.2d 1152 (Ill. App. 2006)
Plaintiffs Philip Puleo [and others]…appeal the order of the circuit court dismissing their claims against
defendant Michael Topel.
The record shows that effective May 30, 2002, Thinktank, a limited liability company (LLC) primarily
involved in web design and web marketing, was involuntarily dissolved by the Illinois Secretary of
State…due to Thinktank’s failure to file its 2001 annual report as required by the Illinois Limited Liability
Company Act (the Act) [Citation].
[In December 2002], plaintiffs, independent contractors hired by Topel, filed a complaint against Topel
and Thinktank in which they alleged breach of contract, unjust enrichment, and claims under the account
stated theory. Those claims stemmed from plaintiffs’ contention that Topel, who plaintiffs alleged was the
Saylor URL: http://www.saylor.org/books

Saylor.org
795

sole manager and owner of Thinktank, knew or should have known of Thinktank’s involuntary
dissolution, but nonetheless continued to conduct business as Thinktank from May 30, 2002, through the
end of August 2002. They further contended that on or about August 30, 2002, Topel informed Thinktank
employees and independent contractors, including plaintiffs, that the company was ceasing operations
and that their services were no longer needed. Thinktank then failed to pay plaintiffs for work they had
performed.…
On September 2, 2003, the circuit granted plaintiffs’ motion for judgment on the pleadings against
Thinktank. Thereafter, on October 16, 2003, plaintiffs filed a separate motion for summary judgment
against Topel [personally]. Relying on [Citation], plaintiffs contended that Topel, as a principal of
Thinktank, an LLC, had a legal status similar to a shareholder or director of a corporation, who courts
have found liable for a dissolved corporation’s debts. Thus, plaintiffs argued that Topel was personally
liable for Thinktank’s debts.…
…The circuit court denied plaintiffs’ motion for summary judgment against Topel.…In doing so, the
circuit court acknowledged that Topel continued to do business as Thinktank after its dissolution and that
the contractual obligations at issue were incurred after the dissolution.
However…the court entered a final order dismissing all of plaintiffs’ claims against Topel with
prejudice.…The court stated in pertinent part:
Based upon the Court’s…finding that the Illinois Legislature did not intend to hold a member of a
Limited Liability Company liable for debts incurred after the Limited Liability Company had
been involuntarily dissolved, the Court finds that all of Plaintiffs’ claims against Defendant Topel
within the Complaint fail as a matter of law, as they are premised upon Defendant Topel’s alleged
personal liability for obligations incurred in the name of Thinktank LLC after it had been
involuntarily dissolved by the Illinois Secretary of State.
Plaintiffs now appeal that order…[contending] that…the circuit court erred in dismissing their claims
against Topel. In making that argument, plaintiffs acknowledge that the issue as to whether a member or
manager of an LLC may be held personally liable for obligations incurred by an involuntarily dissolved
LLC appears to be one of first impression under the Act. That said, plaintiffs assert that it has long been
the law in Illinois that an officer or director of a dissolved corporation has no authority to exercise
corporate powers and thus is personally liable for any debts he incurs on behalf of the corporation after its
Saylor URL: http://www.saylor.org/books

Saylor.org
796

dissolution. [Citations] Plaintiffs reason that Topel, as managing member of Thinktank, similarly should
be held liable for debts the company incurred after its dissolution.
We first look to the provisions of the Act as they provided the trial court its basis for its ruling.…
(a) Except as otherwise provided in subsection (d) of this Section, the debts, obligations, and
liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely
the debts, obligations, and liabilities of the company. A member or manager is not personally
liable for a debt, obligation, or liability of the company solely by reason of being or acting as a
member or manager.…
(c) The failure of a limited liability company to observe the usual company formalities or
requirements relating to the exercise of its company powers or management of its business is not
a ground for imposing personal liability on the members or managers for liabilities of the
company.
(d) All or specified members of a limited liability company are liable in their capacity as members
for all or specified debts, obligations, or liabilities of the company if:
(1) a provision to that effect is contained in the articles of organization; and
(2) a member so liable has consented in writing to the adoption of the provision or to be bound by
the provision.
[Another relevant section provides]:
(a) A limited liability company is bound by a member or manager’s act after dissolution that:
(1) is appropriate for winding up the company’s business; or
(2) would have bound the company before dissolution, if the other party to the transaction did not
have notice of the dissolution.
(b) A member or manager who, with knowledge of the dissolution, subjects a limited liability
company to liability by an act that is not appropriate for winding up the company’s business is
liable to the company for any damage caused to the company arising from the liability.
[The statute] clearly indicates that a member or manager of an LLC is not personally liable for debts the
company incurs unless each of the provisions in subsection (d) is met. In this case, plaintiffs cannot
establish either of the provisions in subsection (d). They have not provided this court with Thinktank’s
articles of organization, much less a provision establishing Topel’s personal liability, nor have they
Saylor URL: http://www.saylor.org/books

Saylor.org
797

provided this court with Topel’s written adoption of such a provision. As such, under the express language
of the Act, plaintiffs cannot establish Topel’s personal liability for debts that Thinktank incurred after its
dissolution.…
In 1998…the legislature amended [the LLC statute]…and in doing so removed…language which explicitly
provided that a member or manager of an LLC could be held personally liable for his or her own actions or
for the actions of the LLC to the same extent as a shareholder or director of a corporation could be held
personally liable [which would include post-dissolution acts undertaken without authority]. As we have
not found any legislative commentary regarding that amendment, we presume that by removing the noted
statutory language, the legislature meant to shield a member or manager of an LLC from personal
liability. [Citation] “When a statute is amended, it is presumed that the legislature intended to change the
law as it formerly existed.”
Nonetheless, plaintiffs ask this court to disregard the 1998 amendment and to imply a provision into the
Act similar to…the Business Corporation Act. We cannot do so.…When the legislature amended section
[the relevant section] it clearly removed the provision that allowed a member or manager of an LLC to be
held personally liable in the same manner as provided in section 3.20 of the Business Corporation Act.
Thus, the Act does not provide for a member or manager’s personal liability to a third party for an LLC’s
debts and liabilities, and no rule of construction authorizes this court to declare that the legislature did
not mean what the plain language of the statute imports.
We, therefore, find that the circuit court did not err in concluding that the Act did not permit it to find
Topel personally liable to plaintiffs for Thinktank’s debts and liabilities. We agree with plaintiff that the
circuit court’s ruling does not provide an equitable result. However, the circuit court, like this court, was
bound by the statutory language.
Accordingly, we affirm the judgment of the circuit court of Cook County.

CASE QUESTIONS

1.

Is it possible the defendant did not know his LLC had been involuntarily dissolved because it failed to file
its required annual report? Should he have known it was dissolved?

2.

If Topel’s business had been a corporation, he would not have had insulation from liability for
postdissolution contracts—he would have been liable. Is the result here equitable? Is it fraud?

Saylor URL: http://www.saylor.org/books

Saylor.org
798

3.

Seven months after the LLC’s existence was terminated by the state, the defendant hired a number of
employees, did not pay them, and then avoided liability under the LLC shield. How else could the court
have ruled here? It is possible that the legislature’s intent was simply to eliminate compulsory piercing
(see under corporate law principles and leave the question of LLC piercing to the courts. If so was the
court’s decision was correct? The current LLC act language is similar to the Model Business Corporation
Act, which surely permits piercing (see ).

Defective Registration as a Limited Liability Partnership
Campbell v. Lichtenfels
2007 WL 447919 (Conn. Super. 2007)
This case concerns the aftermath of the dissolution of the parties’ law practice. Following a hearing on
January 2 and 3, 2007, this court issued a memorandum of decision on January 5, 2007 granting the
plaintiff a prejudgment remedy in the amount of $15,782.01. The plaintiff has now moved for reargument,
contending that the court improperly considered as a setoff one-half of a malpractice settlement paid
personally by the defendant, which sum the court found to be a debt of a partnership. [The defendant was
sued for malpractice by a third party; he paid the entire claim personally and when the law firm dissolved,
the plaintiff’s share from the liquidated assets was reduced by one-half to account for the amount the
defendant had paid.]
In support of his motion to reargue, the plaintiff relies on General Statutes Sec. 34-427(c) and, in that
motion, italicizes those portions which he believes apply to his request for reargument. That section states
(with emphasis as supplied in the plaintiff’s motion) that:
a partner in a registered limited liability partnership is not liable directly or indirectly, including
by way of indemnification, contribution or otherwise, for any debts, obligations and liabilities of
or chargeable to the partnership or another partner or partners, whether arising in
contract, tort, or otherwise, arising in the course of the partnership business while the
partnership is a registered limited liability partnership. (emphasis in original)
While italicizing the phases that appear to suit his purposes, the plaintiff completely ignores the most
important phrase: “a partner in a registered limited liability partnership.” At the hearing, neither party
Saylor URL: http://www.saylor.org/books

Saylor.org
799

presented any evidence at the hearing that tended to prove that the nature of the business relationship
between the parties was that of a “registered limited liability partnership.” To the contrary, the testimony
presented at the hearing revealed that the parties had a general partnership in which they had orally
agreed to share profits and losses equally and that they never signed a partnership agreement. There was
certainly no testimony or tangible evidence to the effect that the partnership had filed “a certificate of
limited liability partnership with the Secretary of the State, stating the name of the partnership, which
shall conform to the requirements of [the statute]; the address of its principal office;…a brief statement of
the business in which the partnership engages; any other matters the partnership may determine to
include; and that the partnership therefore applies for status as a registered limited liability partnership.”
[Citation]
It is true that certain of the exhibits, such as copies of checks and letters written on the law firm
letterhead, refer to the firm as “Campbell and Lichtenfels, LLP.” These exhibits, however, were not offered
for the purpose of establishing the partnership’s character, and merely putting the initials “LLP” on
checks and letterhead is not, in and of itself, proof of having met the statutory requirements for
registration as a limited liability partnership. The key to establishing entitlement to the protections
offered by [the limited liability partnership statute] is proof that the partnership has filed “a certificate of
limited liability partnership with the Secretary of the State,” and the plaintiff presented no such evidence
to the court.
Because the evidence presented at the hearing does not support a claim that the nature of the relationship
between the parties to this case was that of partners in a registered limited liability partnership, the
provisions of [the limited liability partnership statute] do not apply. Rather, this partnership is governed
by the provisions of [the Uniform Partnership Act] which states: “Except as otherwise provided…all
partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by
the claimant or provided by law.” Because there has been no evidence that this partnership falls within
[any exceptions] the court finds Campbell and Lichtenfels to have been a general partnership in which the
plaintiff shares the liability for the malpractice claim, even if he was not the partner responsible for the
alleged negligence that led to that claim.
The plaintiff correctly points out that reargument is appropriate when the court has “overlooked” a
“…principle of law which would have a controlling effect…” on the outcome of the case at hand. [Citation]
Saylor URL: http://www.saylor.org/books

Saylor.org
800

The principle of law now raised by the plaintiff was “overlooked” by the court at the time of the hearing for
two good reasons. First, it was not brought to the court’s attention at the time of the hearing. Second, and
more importantly, the plaintiff presented no evidence that would have supported the claim that the
principle of law in question, namely the provisions of [the limited liability partnership] was applicable to
the facts of this case. Because the provisions of [that statute] are inapplicable, they are quite obviously not
“controlling.” The principle of law which does control this issue is found in [general partnership law] and
that principle makes the plaintiff liable for his share of the malpractice settlement, as the court has
previously found. The motion for reargument is therefore denied.

CASE QUESTIONS

1.

If the parties had been operating as a limited liability partnership, how would that have changed the
result?

2.

Why did the court find that there was no limited liability partnership?

3.

How does general partnership law treat a debt by one partner incurred in the course of partnership
business?

4.

Here, as in the case in , there really is no inequitable result. Why is this true?

22.5 Summary and Exercises
Summary

Between partnerships and corporations lie a variety of hybrid business forms: limited partnerships, sub-S
corporations, limited liability companies, limited liability partnerships, and limited liability limited
partnerships. These business forms were invented to achieve, as much as possible, the corporate benefits
of limited liability, centralized control, and easy transfer of ownership interest with the tax treatment of a
partnership.
Limited partnerships were recognized in the early twentieth century and today are governed mostly by the
Uniform Limited Partnership Act (ULPA-1985 or ULPA-2001). These entities, not subject to double
taxation, are composed of one or more general partners and one or more limited partners. The general
partner controls the firm and is liable like a partner in a general partnership (except under ULPA-2001
liability is limited); the limited partners are investors and have little say in the daily operations of the
Saylor URL: http://www.saylor.org/books

Saylor.org
801

firm. If they get too involved, they lose their status as limited partners (except this is not so under ULPA2001). The general partner, though, can be a corporation, which finesses the liability problem. A limited
partnership comes into existence only when a certificate of limited partnership is filed with the state.
In the mid-twentieth century, Congress was importuned to allow small corporations the benefit of passthrough taxation. It created the sub-S corporation (referring to a section of the IRS code). It affords the
benefits of taxation like a partnership and limited liability for its members, but there are several
inconvenient limitations on how sub-S corporations can be set up and operate.
The 1990s saw the limited liability company become the entity of choice for many businesspeople. It deftly
combines limited liability for all owners—managers and nonmanagers—with pass-through taxation and
has none of the restrictions perceived to hobble the sub-S corporate form. Careful crafting of the firm’s
bylaws and operating certificate allow it to combine the best of all possible business forms. There
remained, though, one fly in the ointment: most states did not allow professionals to form limited liability
companies (LLCs).
This last barrier was hurtled with the development of the limited liability partnership. This form, though
mostly governed by partnership law, eschews the vicarious liability of nonacting partners for another’s
torts, malpractice, or partnership breaches of contract. The extent to which such exoneration from
liability presents a moral hazard—allowing bad actors to escape their just liability—is a matter of concern.
Having polished off liability for all owners with the LLC and the LLP, the next logical step occurred when
eyes returned to the venerable limited partnership. The invention of the limited liability limited
partnership in ULPA-2001 not only abolished the “control test” that made limited partners liable if they
got too involved in the firm’s operations but also eliminated the general partner’s liability.
Table 22.1 Comparison of Business Organization Forms

Type of
Business
Form

Formation and
Ownership
Rules
Funding

Formal filing of
articles of
partnership;
unlimited
Limited
partnership number of
general and

General and
limited
partners
contribute
capital

Saylor URL: http://www.saylor.org/books

Management Liability

General
partner

General
partner
personally
liable; limited
partners to
extent of

Taxes

Dissolution

Flowthrough as
in
partnership

Death or
termination
of general
partner,
unless
otherwise
Saylor.org
802

Type of
Business
Form

Formation and
Ownership
Rules
Funding

Management Liability

Equity (sell
stock) or debt
funding (issue
bonds);
members
share profits
and losses

Formal filing of
articles of
organization;
unlimited
“members”

Members
make capital
contributions,
share profits
and losses

Limited
liability
company

Limited
liability
partnership Formal filing of
(LLP)
articles of LLP

Limited
liability
limited
partnership
(LLLP)

Members
make capital
contributions,
share profits
and losses

Dissolution

contribution[1]

agreed

Board of
directors,
officers

Owners not
personally
liable absent
piercing
corporate veil
(see )

Only if
limited
duration or
shareholders
vote to
dissolve

Member
managed or
manager
managed

Upon death
or
bankruptcy,
Flowthrough as unless
otherwise
in
Limited liability partnership. agreed

All partners
or delegated
to managing
partner

Varies, but
liability is
generally on
partnership;
nonacting
partners have
limited liability

Flowthrough as
in
partnership

Upon death
or
bankruptcy,
unless
otherwise
agreed

Liability on
general
partner
abolished: all
members have
limited liability

Flowthrough as
in
partnership

Same as
above

limited
partners
Formal filing of
articles of
incorporation;
up to 100
shareholders
allowed but
S
only one class
corporation of stock

Taxes

Formal filing of
articles of LLP;
choosing LLLP
Same as
form
Same as above above

Flowthrough as
in
partnership

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
803

1.

Yolanda and Zachary decided to restructure their small bookstore as a limited partnership, called “Y to Z’s
Books, LP.” Under their new arrangement, Yolanda contributed a new infusion of $300; she was named
the general partner. Zachary contributed $300 also, and he was named the limited partner: Yolanda was
to manage the store on Monday, Wednesday, and Friday, and Zachary to manage it on Tuesday,
Thursday, and Saturday. Y to Z Books, LP failed to pay $800 owing to Vendor. Moreover, within a few
weeks, Y to Z’s Books became insolvent. Who is liable for the damages to Vendor?

2.

What result would be obtained in Exercise 1 if Yolanda and Zachary had formed a limited liability
company?

3.

Suppose Yolanda and Zachary had formed a limited liability partnership. What result would be obtained
then?

4.

Jacobsen and Kelly agreed to form an LLC. They filled out the appropriate paperwork and mailed it with
their check to the secretary of state’s office. However, they made a mistake: instead of sending it to
“Boston, MA”—Boston, Massachusetts—they sent it to “Boston, WA”—Boston, Washington. There is a
town in Washington State called “Little Boston” that is part of an isolated Indian reservation. The
paperwork got to Little Boston but then was much delayed. After two weeks, Jacobsen and Kelly figured
the secretary of state in Boston, MA, was simply slow to respond. They began to use their checks,
business cards, and invoices labeled “Jacobsen and Kelly, LLC.” They made a contract to construct a wind
turbine for Pablo; Kelly did the work but used guy wires that were too small to support the turbine.
During a modest wind a week after the turbine’s erection, it crashed into Pablo’s house. The total
damages exceeded $35,000. Pablo discovered Jacobsen and Kelly’s LLC was defectively created and
sought judgment against them personally. May Pablo proceed against them both personally?

5.

Holden was the manager of and a member of Frost LLLP, an investment firm. In that capacity, he
embezzled $30,000 from one of the firm’s clients, Backus. Backus sued the firm and Holden personally,
but the latter claimed he was shielded from liability by the firm. Is Holden correct?

6.

Bellamy, Carlisle, and Davidson formed a limited partnership. Bellamy and Carlisle were the general
partners and Davidson the limited partner. They contributed capital in the amounts of $100,000,
$100,000, and $200,000, respectively, but then could not agree on a profit-sharing formula. At the end of
the first year, how should they divide their profits?

SELF-TEST QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
804

1.

Peron and Quinn formed P and Q Limited Partnership. Peron made a capital contribution of
$20,000 and became a general partner. Quinn made a capital contribution of $10,000 and became
a limited partner. At the end of the first year of operation, a third party sued the partnership and
both partners in a tort action. What is the potential liability of Peron and Quinn, respectively?
a.

$20,000 and $10,000

b.

$20,000 and $0

c.

unlimited and $0

d.

unlimited and $10,000

e.

unlimited and unlimited
A limited partnership

a.

comes into existence when a certificate of partnership is filed
b.

always provides limited liability to an investor

c.

gives limited partners a say in the daily operation of the firm

d.

is not likely to be the business form of choice if a limited liability limited partnership
option is available

e.

two of these (specify)

Puentes is a limited partner of ABC, LP. He paid $30,000 for his interest and he also loaned the
firm $20,000. The firm failed. Upon dissolution and liquidation,
a.

Puentes will get his loan repaid pro rata along with other creditors.
b.

Puentes will get repaid, along with other limited partners, in respect to his capital and loan after
all other creditors have been paid.

c.

if any assets remain, the last to be distributed will be the general partners’ profits.

d.

if Puentes holds partnership property as collateral, he can resort to it to satisfy his claim if
partnership assets are insufficient to meet creditors’ claims.
Reference to “moral hazard” in conjunction with hybrid business forms gets to what concern?

a.

that general partners in a limited partnership will run the firm for their benefit, not the limited

partners’ benefit

Saylor URL: http://www.saylor.org/books

Saylor.org
805

b.

that the members of a limited liability company or limited liability partnership will
engage in activities that expose themselves to potential liability

c.

that the trend toward limited liability gives bad actors little incentive to behave ethically
because the losses caused by their behavior are mostly not borne by them

d.

that too few modern professional partnerships will see any need for malpractice
insurance

One of the advantages to the LLC form over the sub-S form is
a.

in the sub-S form, corporate profits are effectively taxed twice.
b.

the sub-S form does not provide “full-shield” insulation of liability for its members.

c.

the LLC cannot have a “manager-manager” form of control, whereas that is common for
sub-S corporations.

d.

the LLC form requires fewer formalities in its operation (minutes, annual meetings,
etc.).

SELF-TEST ANSWERS

1.

d

2.

e (that is, a and d)

3.

d (Choice a is wrong because as a secured creditor Puentes can realize on the collateral without regard to
other creditors’ payment.)

4.

c

5.

d

[1] Under ULPA-2001, the general partner has limited liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
806

Chapter 23

Corporation: General Characteristics and Formation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The historical background of the corporation

2.

How partnerships compare with corporations

3.

What the corporation is as a legal entity, and how corporate owners can lose limited liability by certain
actions

4.

How corporations are classified

The corporation is the dominant form of the business enterprise in the modern world. As a legal
entity, it is bound by much of the law discussed in the preceding chapters. However, as a significant
institutional actor in the business world, the corporation has a host of relationships that have called
forth a separate body of law.

23.1 Historical Background

LEARNING OBJECTIVES

1.

Comprehend the historical significance of corporate formation.

2.

Learn about key court decisions and their effect on interstate commerce and corporate formation.

3.

Become acquainted with how states formed their corporate laws.

A Fixture of Every Major Legal System
Like partnership, the corporation is an ancient concept, recognized in the Code of Hammurabi, and to
some degree a fixture in every other major legal system since then. The first corporations were not
business enterprises; instead, they were associations for religious and governmental ends in which
perpetual existence was a practical requirement. Thus until relatively late in legal history, kings, popes,
Saylor URL: http://www.saylor.org/books

Saylor.org
807

and jurists assumed that corporations could be created only by political or ecclesiastical authority and that
corporations were creatures of the state or church. By the seventeenth century, with feudalism on the
wane and business enterprise becoming a growing force, kings extracted higher taxes and intervened
more directly in the affairs of businesses by refusing to permit them to operate in corporate form except
by royal grant. This came to be known as the concession theory, because incorporation was a concession
from the sovereign.
The most important concessions, or charters, were those given to the giant foreign trading companies,
including the Russia Company (1554), the British East India Company (1600), Hudson’s Bay Company
(1670, and still operating in Canada under the name “the Bay”), and the South Sea Company (1711). These
were joint-stock companies—that is, individuals contributed capital to the enterprise, which traded on
behalf of all the stockholders. Originally, trading companies were formed for single voyages, but the
advantages of a continuing fund of capital soon became apparent. Also apparent was the legal
characteristic that above all led shareholders to subscribe to the stock: limited liability. They risked only
the cash they put in, not their personal fortunes.
Some companies were wildly successful. The British East India Company paid its original investors a
fourfold return between 1683 and 1692. But perhaps nothing excited the imagination of the British more
than the discovery of gold bullion aboard a Spanish shipwreck; 150 companies were quickly formed to
salvage the sunken Spanish treasure. Though most of these companies were outright frauds, they ignited
the search for easy wealth by a public unwary of the risks. In particular, the South Sea Company promised
the sun and the moon: in return for a monopoly over the slave trade to the West Indies, it told an
enthusiastic public that it would retire the public debt and make every person rich.
In 1720, a fervor gripped London that sent stock prices soaring. Beggars and earls alike speculated from
January to August; and then the bubble burst. Without considering the ramifications, Parliament had
enacted the highly restrictive Bubble Act, which was supposed to do away with unchartered jointstock companies. When the government prosecuted four companies under the act for having fraudulently
obtained charters, the public panicked and stock prices came tumbling down, resulting in history’s first
modern financial crisis.
As a consequence, corporate development was severely retarded in England. Distrustful of the chartered
company, Parliament issued few corporate charters, and then only for public or quasi-public
Saylor URL: http://www.saylor.org/books

Saylor.org
808

undertakings, such as transportation, insurance, and banking enterprises. Corporation law languished:
William Blackstone devoted less than 1 percent of his immensely influential Commentaries on the Law of
England (1765) to corporations and omitted altogether any discussion of limited liability. In The Wealth
of Nations (1776), Adam Smith doubted that the use of corporations would spread. England did not repeal
the Bubble Act until 1825, and then only because the value of true incorporation had become apparent
from the experience of its former colonies.

US Corporation Formation
The United States remained largely unaffected by the Bubble Act. Incorporation was granted only by
special acts of state legislatures, even well into the nineteenth century, but many such acts were passed.
Before the Revolution, perhaps fewer than a dozen business corporations existed throughout the thirteen
colonies. During the 1790s, two hundred businesses were incorporated, and their numbers swelled
thereafter. The theory that incorporation should not be accomplished except through special legislation
began to give way. As industrial development accelerated in the mid-1800s, it was possible in many states
to incorporate by adhering to the requirements of a general statute. Indeed, by the late nineteenth
century, all but three states constitutionally forbade their legislatures from chartering companies through
special enactments.
The US Supreme Court contributed importantly to the development of corporate law. In Gibbons v.
Ogden,

[1]

a groundbreaking case, the Court held that the Commerce Clause of the US Constitution (Article

I, Section 8, Clause 3) granted Congress the power to regulate interstate commerce. However, in Paul v.
Virginia,

[2]

the Court said that a state could prevent corporations not chartered there—that is, out-of-

state or foreign corporations—from engaging in what it considered the local, and not interstate, business
of issuing insurance policies. The inference made by many was that states could not bar foreign
corporations engaged in interstate business from their borders.
This decision brought about a competition in corporation laws. The early general laws had imposed
numerous restrictions. The breadth of corporate enterprise was limited, ceilings were placed on total
capital and indebtedness, incorporators were required to have residence in the state, the duration of the
company often was not perpetual but was limited to a term of years or until a particular undertaking was
Saylor URL: http://www.saylor.org/books

Saylor.org
809

completed, and the powers of management were circumscribed. These restrictions and limitations were
thought to be necessary to protect the citizenry of the chartering legislature’s own state. But once it
became clear that companies chartered in one state could operate in others, states began in effect to “sell”
incorporation for tax revenues.
New Jersey led the way in 1875 with a general incorporation statute that greatly liberalized the powers of
management and lifted many of the former restrictions. The Garden State was ultimately eclipsed by
Delaware, which in 1899 enacted the most liberal corporation statute in the country, so that to the present
day there are thousands of “Delaware corporations” that maintain no presence in the state other than an
address on file with the secretary of state in Dover.
During the 1920s, the National Conference of Commissioners on Uniform State Laws drafted a Uniform
Business Corporation Act, the final version of which was released in 1928. It was not widely adopted, but
it did provide the basis during the 1930s for revisions of some state laws, including those in California,
Illinois, Michigan, Minnesota, and Pennsylvania. By that time, in the midst of the Great Depression, the
federal government for the first time intruded into corporate law in a major way by creating federal
agencies, most notably the Securities and Exchange Commission in 1934, with power to regulate the
interstate issuance of corporate stock.

Corporate Law Today
Following World War II, most states revised their general corporation laws. A significant development for
states was the preparation of the Model Business Corporation Act by the American Bar Association’s
Committee on Corporate Laws. About half of the states have adopted all or major portions of the act. The
2005 version of this act, the Revised Model Business Corporation Act (RMBCA), will be referred to
throughout our discussion of corporation law.

KEY TAKEAWAY

Corporations have their roots in political and religious authority. The concept of limited liability and visions
of financial rewards fueled the popularity of joint-stock companies, particularly trading companies, in lateseventeenth- and early eighteenth-century England. The English Parliament successfully enacted the
Bubble Act in 1720 to curb the formation of these companies; the restrictions weren’t loosened until over
Saylor URL: http://www.saylor.org/books

Saylor.org
810

one hundred years later, after England viewed the success of corporations in its former colonies. Although
early corporate laws in the United States were fairly restrictive, once states began to “sell” incorporation
for tax revenues, the popularity of liberal and corporate-friendly laws caught on, especially in Delaware
beginning in 1899. A corporation remains a creature of the state—that is, the state in which it is
incorporated. Delaware remains the state of choice because more corporations are registered there than
in any other state.

1.

EXERCISES

If the English Parliament had not enacted the Bubble Act in 1720, would the “bubble” have burst? If so,
what would have been the consequences to corporate development?

2.

What were some of the key components of early US corporate laws? What was the rationale behind
these laws?

3.

In your opinion, what are some of the liberal laws that attract corporations to Delaware?
4.

[1] Gibbons v. Ogden, 22 U.S. 1 (1824).

5.

[2] Paul v. Virginia, 75 U.S. 168 (1868).

23.2 Partnerships versus Corporations

LEARNING OBJECTIVES

1.

Distinguish basic aspects of partnership formation from those of corporate formation.

2.

Explain ownership and control in partnerships and in publicly held and closely held corporations.

3.

Know how partnerships and corporations are taxed.

Let us assume that three people have already formed a partnership to run a bookstore business. Bob
has contributed $80,000. Carol has contributed a house in which the business can lawfully operate.
Ted has contributed his services; he has been managing the bookstore, and the business is showing a
slight profit. A friend has been telling them that they ought to incorporate. What are the major
factors they should consider in reaching a decision?

Saylor URL: http://www.saylor.org/books

Saylor.org
811

Ease of Formation
Partnerships are easy to form. If the business is simple enough and the partners are few, the agreement
need not even be written down. Creating a corporation is more complicated because formal documents
must be placed on file with public authorities.

Ownership and Control
All general partners have equal rights in the management and conduct of the business. By contrast,
ownership and control of corporations are, in theory, separated. In the publicly held corporation, which
has many shareholders, the separation is real. Ownership is widely dispersed because millions of shares
are outstanding and it is rare that any single shareholder will own more than a tiny percentage of stock. It
is difficult under the best of circumstances for shareholders to exert any form of control over corporate
operations. However, in the closely held corporation, which has few shareholders, the officers or senior
managers are usually also the shareholders, so the separation of ownership and control may be less
pronounced or even nonexistent.

Transferability of Interests
Transferability of an interest in a partnership is a problem because a transferee cannot become a member
unless all partners consent. The problem can be addressed and overcome in the partnership
agreement. Transfer of interest in a corporation, through a sale of stock, is much easier; but for the stock
of a small corporation, there might not be a market or there might be contractual restrictions on transfer.

Financing
Partners have considerable flexibility in financing. They can lure potential investors by offering interests
in profits and, in the case of general partnerships, control. Corporations can finance by selling freely
transferable stock to the public or by incurring debt. Different approaches to the financing of corporations
are discussed in Chapter 24 "Legal Aspects of Corporate Finance".

Saylor URL: http://www.saylor.org/books

Saylor.org
812

Taxation
The partnership is a conduit for income and is not taxed as a separate entity. Individual partners are
taxed, and although limited by the 1986 Tax Reform Act, they can deduct partnership losses. Corporate
earnings, on the other hand, are subject to double taxation. The corporation is first taxed on its own
earnings as an entity. Then, when profits are distributed to shareholders in the form of dividends, the
shareholders are taxed again. (A small corporation, with no more than one hundred shareholders, can
elect S corporation status. Because S corporations are taxed as partnerships, they avoid double taxation.)
However, incorporating brings several tax benefits. For example, the corporation can take deductions for
life, medical, and disability insurance coverage for its employees, whereas partners or sole proprietors
cannot.

KEY TAKEAWAY

Partnerships are easier to form than corporations, especially since no documents are required. General
partners share both ownership and control, but in publicly held corporations, these functions are
separated. Additional benefits for a partnership include flexibility in financing, single taxation, and the
ability to deduct losses. Transfer of interest in a partnership can be difficult if not addressed in the initial
agreement, since all partners must consent to the transfer.

EXERCISES

1.

Provide an example of when it would be best to form a partnership, and cite the advantages and
disadvantages of doing so.

2.

Provide an example of when it would be best to form a corporation, and cite the advantages and
disadvantages of doing so.

23.3 The Corporate Veil: The Corporation as a Legal Entity
LEARNING OBJECTIVES

1.

Know what rights a corporate “person” and a natural person have in common.

2.

Recognize when a corporate “veil” is pierced and shareholder liability is imposed.

3.

Identify other instances when a shareholder will be held personally liable.

Saylor URL: http://www.saylor.org/books

Saylor.org
813

In comparing partnerships and corporations, there is one additional factor that ordinarily tips the
balance in favor of incorporating: the corporation is a legal entity in its own right, one that can
provide a “veil” that protects its shareholders from personal liability.

Figure 23.1 The Corporate Veil

This crucial factor accounts for the development of much of corporate law. Unlike the individual
actor in the legal system, the corporation is difficult to deal with in conventional legal terms. The
business of the sole proprietor and the sole proprietor herself are one and the same. When a sole
proprietor makes a decision, she risks her own capital. When the managers of a corporation take a
corporate action, they are risking the capital of others—the shareholders. Thus accountability is a
major theme in the system of law constructed to cope with legal entities other than natural persons.

The Basic Rights of the Corporate “Person”
To say that a corporation is a “person” does not automatically describe what its rights are, for the courts
have not accorded the corporation every right guaranteed a natural person. Yet the Supreme Court
recently affirmed in Citizens United v. Federal Election Commission (2010) that the government may not
suppress the First Amendment right of political speech because the speaker is a corporation rather than a
Saylor URL: http://www.saylor.org/books

Saylor.org
814

natural person. According to the Court, “No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.”

[1]

The courts have also concluded that corporations are entitled to the essential constitutional protections of
due process and equal protection. They are also entitled to Fourth Amendment protection against
unreasonable search and seizure; in other words, the police must have a search warrant to enter corporate
premises and look through files. Warrants, however, are not required for highly regulated industries, such
as those involving liquor or guns. The Double Jeopardy Clause applies to criminal prosecutions of
corporations: an acquittal cannot be appealed nor can the case be retried. For purposes of the federal
courts’ diversity jurisdiction, a corporation is deemed to be a citizen of both the state in which it is
incorporated and the state in which it has its principal place of business (often, the corporate
“headquarters”).
Until relatively recently, few cases had tested the power of the state to limit the right of corporations to
spend their own funds to speak the “corporate mind.” Most cases involving corporate free speech address
advertising, and few states have enacted laws that directly impinge on the freedom of companies to
advertise. But those states that have done so have usually sought to limit the ability of corporations to
sway voters in public referenda. In 1978, the Supreme Court finally confronted the issue head on in First
National Bank of Boston v. Bellotti (Section 23.7.1 "Limiting a Corporation’s First Amendment Rights").
The ruling in Bellotti was reaffirmed by the Supreme Court in Citizens United v. Federal Election
Commission. In Citizens United, the Court struck down the part of the McCain-Feingold Act

[2]

that

prohibited all corporations, both for-profit and not-for-profit, and unions from broadcasting
“electioneering communications.”

Absence of Rights
Corporations lack certain rights that natural persons possess. For example, corporations do not have the
privilege against self-incrimination guaranteed for natural persons by the Fifth and Fourteenth
Amendments. In any legal proceeding, the courts may force a corporation to turn over incriminating
documents, even if they also incriminate officers or employees of the corporation. As we explore
in Chapter 27 "Corporate Expansion, State and Federal Regulation of Foreign Corporations, and
Saylor URL: http://www.saylor.org/books

Saylor.org
815

Corporate Dissolution", corporations are not citizens under the Privileges and Immunities Clause of the
Constitution, so that the states can discriminate between domestic and foreign corporations. And the
corporation is not entitled to federal review of state criminal convictions, as are many individuals.

Piercing the Corporate Veil
Given the importance of the corporate entity as a veil that limits shareholder liability, it is important to
note that in certain circumstances, the courts may reach beyond the wall of protection that divides a
corporation from the people or entities that exist behind it. This is known as piercing the corporate veil,
and it will occur in two instances: (1) when the corporation is used to commit a fraud or an injustice and
(2) when the corporation does not act as if it were one.

Fraud
The Felsenthal Company burned to the ground. Its president, one of the company’s largest creditors and
also virtually its sole owner, instigated the fire. The corporation sued the insurance company to recover
the amount for which it was insured. According to the court in the Felsenthal case, “The general rule of
law is that the willful burning of property by a stockholder in a corporation is not a defense against the
collection of the insurance by the corporation, and…the corporation cannot be prevented from collecting
the insurance because its agents willfully set fire to the property without the participation or authority of
the corporation or of all of the stockholders of the corporation.”

[3]

But because the fire was caused by the

beneficial owner of “practically all” the stock, who also “has the absolute management of [the
corporation’s] affairs and its property, and is its president,” the court refused to allow the company to
recover the insurance money; allowing the company to recover would reward fraud.

[4]

Failure to Act as a Corporation
In other limited circumstances, individual stockholders may also be found personally liable. Failure to
follow corporate formalities, for example, may subject stockholders to personal liability. This is a special
risk that small, especially one-person, corporations run. Particular factors that bring this rule into play
include inadequate capitalization, omission of regular meetings, failure to record minutes of meetings,
failure to file annual reports, and commingling of corporate and personal assets. Where these factors
exist, the courts may look through the corporate veil and pluck out the individual stockholder or
Saylor URL: http://www.saylor.org/books

Saylor.org
816

stockholders to answer for a tort, contract breach, or the like. The classic case is the taxicab operator who
incorporates several of his cabs separately and services them through still another corporation. If one of
the cabs causes an accident, the corporation is usually “judgment proof” because the corporation will have
few assets (practically worthless cab, minimum insurance). The courts frequently permit plaintiffs to
proceed against the common owner on the grounds that the particular corporation was inadequately
financed.

Figure 23.2 The Subsidiary as a Corporate Veil

When a corporation owns a subsidiary corporation, the question frequently arises whether the subsidiary
is acting as an independent entity (see Figure 23.2 "The Subsidiary as a Corporate Veil"). The Supreme
Court addressed this question of derivative versus direct liability of the corporate parent vis-à-vis its
subsidiary in United States v. Bestfoods, (see Section 23.7.2 "Piercing the Corporate Veil").

Other Types of Personal Liability
Even when a corporation is formed for a proper purpose and is operated as a corporation, there are
instances in which individual shareholders will be personally liable. For example, if a shareholder
involved in company management commits a tort or enters into a contract in a personal capacity, he will
remain personally liable for the consequences of his actions. In some states, statutes give employees
Saylor URL: http://www.saylor.org/books

Saylor.org
817

special rights against shareholders. For example, a New York statute permits employees to recover wages,
salaries, and debts owed them by the company from the ten largest shareholders of the corporation.
(Shareholders of public companies whose stock is traded on a national exchange or over the counter are
exempt.) Likewise, federal law permits the IRS to recover from the “responsible persons” any withholding
taxes collected by a corporation but not actually paid over to the US Treasury.

KEY TAKEAWAY

Corporations have some of the legal rights of a natural person. They are entitled to the constitutional
protections of due process and equal protection, Fourth Amendment protection against unreasonable
search and seizure, and First Amendment protection of free speech and expression. For purposes of the
federal courts’ diversity jurisdiction, a corporation is deemed to be a citizen of both the state in which it is
incorporated and the state in which it has its principal place of business. However, corporations do not
have the privilege against self-incrimination guaranteed for natural persons by the Fifth and Fourteenth
Amendments. Further, corporations are not free from liability. Courts will pierce the corporate veil and
hold a corporation liable when the corporation is used to perpetrate fraud or when it fails to act as a
corporation.

1.

EXERCISES

Do you think that corporations should have rights similar to those of natural persons? Should any of these
rights be curtailed?

2.

What is an example of speaking the “corporate mind”?

3.

If Corporation BCD’s president and majority stockholder secretly sells all of his stock before resigning a
few days later, and the corporation’s unexpected change in majority ownership causes the share price to
plummet, do corporate stockholders have a cause of action? If so, under what theory?
4.

[1] Citizens United v. Federal Election Commission, 558 U.S. ___ (2010).

5.

[2] The Bipartisan Campaign Reform Act of 2002 (BCRA, McCain–Feingold Act, Pub.L. 107-155, 116 Stat.
81, enacted March 27, 2002, H.R. 2356).

6.

[3] D. I. Felsenthal Co. v. Northern Assurance Co., Ltd., 284 Ill. 343, 120 N.E. 268 (1918).

7.

[4] Felsenthal Co. v. Northern Assurance Co., Ltd., 120 N.E. 268 (Ill. 1918).

Saylor URL: http://www.saylor.org/books

Saylor.org
818

23.4 Classifications of Corporations

LEARNING OBJECTIVES

1.

Distinguish the “public,” or municipal, corporation from the publicly held corporation.

2.

Explain how the tax structure for professional corporations evolved.

3.

Define the two types of business corporations.

Nonprofit Corporations
One of the four major classifications of corporations is the nonprofit corporation (also called not-forprofit corporation). It is defined in the American Bar Association’s Model Non-Profit Corporation Act as
“a corporation no part of the income of which is distributable to its members, directors or officers.”
Nonprofit corporations may be formed under this law for charitable, educational, civil, religious, social,
and cultural purposes, among others.

Public Corporations
The true public corporation is a governmental entity. It is often called a municipal corporation, to
distinguish it from the publicly held corporation, which is sometimes also referred to as a “public”
corporation, although it is in fact private (i.e., it is not governmental). Major cities and counties, and many
towns, villages, and special governmental units, such as sewer, transportation, and public utility
authorities, are incorporated. These corporations are not organized for profit, do not have shareholders,
and operate under different statutes than do business corporations.

Professional Corporations
Until the 1960s, lawyers, doctors, accountants, and other professionals could not practice their
professions in corporate form. This inability, based on a fear of professionals’ being subject to the
direction of the corporate owners, was financially disadvantageous. Under the federal income tax laws
then in effect, corporations could establish far better pension plans than could the self-employed. During
the 1960s, the states began to let professionals incorporate, but the IRS balked, denying them many tax

Saylor URL: http://www.saylor.org/books

Saylor.org
819

benefits. In 1969, the IRS finally conceded that it would tax a professional corporation just as it would any
other corporation, so that professionals could, from that time on, place a much higher proportion of taxdeductible income into a tax-deferred pension. That decision led to a burgeoning number of professional
corporations.

Business Corporations
The Two Types
It is the business corporation proper that we focus on in this unit. There are two broad types of business
corporations: publicly held (or public) and closely held (or close or private) corporations. Again, both
types are private in the sense that they are not governmental.
The publicly held corporation is one in which stock is widely held or available for wide public distribution
through such means as trading on a national or regional stock exchange. Its managers, if they are also
owners of stock, usually constitute a small percentage of the total number of shareholders and hold a
small amount of stock relative to the total shares outstanding. Few, if any, shareholders of public
corporations know their fellow shareholders.
By contrast, the shareholders of the closely held corporation are fewer in number. Shares in a closely held
corporation could be held by one person, and usually by no more than thirty. Shareholders of the closely
held corporation often share family ties or have some other association that permits each to know the
others.
Though most closely held corporations are small, no economic or legal reason prevents them from being
large. Some are huge, having annual sales of several billion dollars each. Roughly 90 percent of US
corporations are closely held.
The giant publicly held companies with more than $1 billion in assets and sales, with initials such as IBM
and GE, constitute an exclusive group. Publicly held corporations outside this elite class fall into two
broad (nonlegal) categories: those that are quoted on stock exchanges and those whose stock is too widely
dispersed to be called closely held but is not traded on exchanges.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
820

There are four major classifications of corporations: (1) nonprofit, (2) municipal, (3) professional, and (4)
business. Business corporations are divided into two types, publicly held and closely held corporations.

EXERCISES

1.

Why did professionals, such as doctors, lawyers, and accountants, wait so long to incorporate?

2.

Distinguish a publicly held corporation from a closely held one.

3.

Are most corporations in the US publicly or closely held? Are closely held corporations subject to different
provisions than publicly held ones?

23.5 Corporate Organization

LEARNING OBJECTIVES

1.

Recognize the steps to issue a corporate charter.

2.

Know the states’ rights in modifying a corporate charter.

3.

Discuss factors to consider in selecting a state in which to incorporate.

4.

Explain the functions and liability of a promoter.

5.

Understand the business and legal requirements in executing and filing the articles of incorporation.

As discussed in Section 23.4 "Classifications of Corporations", corporate status offers companies
many protections. If the owners of a business decide to incorporate after weighing the pros and cons
of incorporation, they need to take the steps explained in this section.

The Corporate Charter
Function of the Charter
The ultimate goal of the incorporation process is issuance of a corporate charter. The term used for the
document varies from state to state. Most states call the basic document filed in the appropriate public
office the “articles of incorporation” or “certificate of incorporation,” but there are other variations. There
is no legal significance to these differences in terminology.

Saylor URL: http://www.saylor.org/books

Saylor.org
821

Chartering is basically a state prerogative. Congress has chartered several enterprises, including national
banks (under the National Banking Act), federal savings and loan associations, national farm loan
associations, and the like, but virtually all business corporations are chartered at the state level.
Originally a legislative function, chartering is now an administrative function in every state. The secretary
of state issues the final indorsement to the articles of incorporation, thus giving them legal effect.

Charter as a Contract
The charter is a contract between the state and the corporation. Under the Contracts Clause of Article I of
the Constitution, no state can pass any law “impairing the obligation of contracts.” In 1816, the question
arose whether a state could revoke or amend a corporate charter once granted. The corporation in
question was Dartmouth College. The New Hampshire legislature sought to turn the venerable private
college, operating under an old royal charter, into a public institution by changing the membership of its
board. The case wound up in the Supreme Court. Chief Justice John Marshall ruled that the legislature’s
attempt was unconstitutional, because to amend a charter is to impair a contract.

[1]

This decision pleased incorporators because it implied that once a corporation had been created, the state
could never modify the powers it had been granted. But, in addition, the ruling seemed to favor
monopolies. The theory was that by granting a charter to, say, a railroad corporation, the state was barred
from creating any further railroad corporations. Why? Because, the lawyers argued, a competitor would
cut into the first company’s business, reducing the value of the charter, hence impairing the contract.
Justice Joseph Story, concurring in the Dartmouth case, had already suggested the way out for the states:
“If the legislature mean to claim such an authority [to alter or amend the charter], it must be reserved in
the grant. The charter of Dartmouth College contains no such reservation.…” The states quickly picked up
on Justice Story’s suggestion and wrote into the charter explicit language giving legislatures the authority
to modify corporations’ charters at their pleasure. So the potential immutability of corporate charters had
little practical chance to develop.

Selection of a State
Where to Charter

Saylor URL: http://www.saylor.org/books

Saylor.org
822

Choosing the particular venue in which to incorporate is the first critical decision to be made after
deciding to incorporate. Some corporations, though headquartered in the United States, choose to
incorporate offshore to take advantage of lenient taxation laws. Advantages of an offshore corporation
include not only lenient tax laws but also a great deal of privacy as well as certain legal protections. For
example, the names of the officers and directors can be excluded from documents filed. In the United
States, over half of the Fortune 500 companies hold Delaware charters for reasons related to Delaware’s
having a lower tax structure, a favorable business climate, and a legal system—both its statutes and its
courts—seen as being up to date, flexible, and often probusiness. Delaware’s success has led other states to
compete, and the political realities have caused the Revised Model Business Corporation Act (RMBCA),
which was intentionally drafted to balance the interests of all significant groups (management,
shareholders, and the public), to be revised from time to time so that it is more permissive from the
perspective of management.

Why Choose Delaware?
Delaware remains the most popular state in which to incorporate for several reasons, including the
following: (1) low incorporation fees; (2) only one person is needed to serve the incorporator of the
corporation; the RMBC requires three incorporators; (3) no minimum capital requirement; (4) favorable
tax climate, including no sales tax; (5) no taxation of shares held by nonresidents; and (5) no corporate
income tax for companies doing business outside of Delaware. In addition, Delaware’s Court of Chancery,
a court of equity, is renowned as a premier business court with a well-established body of corporate law,
thereby affording a business a certain degree of predictability in judicial decision making.

The Promoter
Functions
Once the state of incorporation has been selected, it is time for promoters, the midwives of the enterprise,
to go to work. Promoters are the individuals who take the steps necessary to form the corporation, and
they often will receive stock in exchange for their efforts. They have four principal functions: (1) to seek
out or discover business opportunities, (2) to raise capital by persuading investors to sign stock
subscriptions, (3) to enter into contracts on behalf of the corporation to be formed, (4) and to prepare the
articles of incorporation.

Saylor URL: http://www.saylor.org/books

Saylor.org
823

Promoters have acquired an unsavory reputation as fast talkers who cajole investors out of their money.
Though some promoters fit this image, it is vastly overstated. Promotion is difficult work often carried out
by the same individuals who will manage the business.

Contract Liability
Promoters face two major legal problems. First, they face possible liability on contracts made on behalf of
the business before it is incorporated. For example, suppose Bob is acting as promoter of the proposed
BCT Bookstore, Inc. On September 15, he enters into a contract with Computogram Products to purchase
computer equipment for the corporation to be formed. If the incorporation never takes place, or if the
corporation is formed but the corporation refuses to accept the contract, Bob remains liable.
Now assume that the corporation is formed on October 15, and on October 18 it formally accepts all the
contracts that Bob signed prior to October 15. Does Bob remain liable? In most states, he does. The
ratification theory of agency law will not help in many states that adhere strictly to agency rules, because
there was no principal (the corporation) in existence when the contract was made and hence the promoter
must remain liable. To avoid this result, Bob should seek an express novation (see Chapter 15 "Discharge
of Obligations"), although in some states, a novation will be implied. The intention of the parties should
be stated as precisely as possible in the contract, as the promoters learned in RKO-Stanley Warner
Theatres, Inc. v. Graziano, (see Section 23.7.3 "Corporate Promoter").
The promoters’ other major legal concern is the duty owed to the corporation. The law is clear that
promoters owe a fiduciary duty. For example, a promoter who transfers real estate worth $250,000 to the
corporation in exchange for $750,000 worth of stock would be liable for $500,000 for breach of fiduciary
duty.

Preincorporation Stock Subscriptions
One of the promoter’s jobs is to obtain preincorporation stock subscriptions to line up offers by would-be
investors to purchase stock in the corporation to be formed. These stock subscriptions are agreements to
purchase, at a specified price, a certain number of shares of stock of a corporation, which is to be formed
at some point in the future. The contract, however, actually comes into existence after formation, once the
corporation itself accepts the offer to subscribe. Alice agrees with Bob to invest $10,000 in the BCT
Bookstore, Inc. for one thousand shares. The agreement is treated as an offer to purchase. The offer is
deemed accepted at the moment the bookstore is incorporated.
Saylor URL: http://www.saylor.org/books

Saylor.org
824

The major problem for the corporation is an attempt by subscribers to revoke their offers. A basic rule of
contract law is that offers are revocable before acceptance. Under RMBCA, Section 6.20, however, a
subscription for shares is irrevocable for six months unless the subscription agreement itself provides
otherwise or unless all the subscribers consent to revocation. In many states that have not adopted the
model act, the contract rule applies and the offer is always revocable. Other states use various commonlaw devices to prevent revocation. For example, the subscription by one investor is held as consideration
for the subscription of another, so that a binding contract has been formed.

Execution and Filing of the Articles of Incorporation
Once the business details are settled, the promoters, now known as incorporators, must sign and deliver
the articles of incorporation to the secretary of state. The articles of incorporation typically include the
following: the corporate name; the address of the corporation’s initial registered office; the period of the
corporation’s duration (usually perpetual); the company’s purposes; the total number of shares, the
classes into which they are divided, and the par value of each; the limitations and rights of each class of
shareholders; the authority of the directors to establish preferred or special classes of stock; provisions for
preemptive rights; provisions for the regulation of the internal affairs of the corporation, including any
provision restricting the transfer of shares; the number of directors constituting the initial board of
directors and the names and addresses of initial members; and the name and address of each
incorporator. Although compliance with these requirements is largely a matter of filling in the blanks, two
points deserve mention.
First, the choice of a name is often critical to the business. Under RMBCA, Section 4.01, the name must
include one of the following words (or abbreviations): corporation, company, incorporated, or limited
(Corp., Co., Inc., or Ltd.). The name is not allowed to deceive the public about the corporation’s purposes,
nor may it be the same as that of any other company incorporated or authorized to do business in the
state.
These legal requirements are obvious; the business requirements are much harder. If the name is not
descriptive of the business or does not anticipate changes in the business, it may have to be changed, and
the change can be expensive. For example, when Standard Oil Company of New Jersey changed its name
Saylor URL: http://www.saylor.org/books

Saylor.org
825

to Exxon in 1972, the estimated cost was over $100 million. (And even with this expenditure, some
shareholders grumbled that the new name sounded like a laxative.)
The second point to bear in mind about the articles of incorporation is that drafting the clause stating
corporate purposes requires special care, because the corporation will be limited to the purposes set forth.
In one famous case, the charter of Cornell University placed a limit on the amount of contributions it
could receive from any one benefactor. When Jennie McGraw died in 1881, leaving to Cornell the carillon
that still plays on the Ithaca, New York, campus to this day, she also bequeathed to the university her
residuary estate valued at more than $1 million. This sum was greater than the ceiling placed in Cornell’s
charter. After lengthy litigation, the university lost in the US Supreme Court, and the money went to her
family.

[2]

The dilemma is how to draft a clause general enough to allow the corporation to expand, yet

specific enough to prevent it from engaging in undesirable activities.
Some states require the purpose clauses to be specific, but the usual approach is to permit a broad
statement of purposes. Section 3.01 of the RMBCA goes one step further in providing that a corporation
automatically “has the purpose of engaging in any lawful business” unless the articles specify a more
limited purpose. Once completed, the articles of incorporation are delivered to the secretary of state for
filing. The existence of a corporation begins once the articles have been filed.

Organizational Meeting of Directors
The first order of business, once the certificate of incorporation is issued, is a meeting of the board of
directors named in the articles of incorporation. They must adopt bylaws, elect officers, and transact any
other business that may come before the meeting (RMBCA, Section 2.05). Other business would include
accepting (ratifying) promoters’ contracts, calling for the payment of stock subscriptions, and adopting
bank resolution forms, giving authority to various officers to sign checks drawn on the corporation.
Section 10.20 of the RMBCA vests in the directors the power to alter, amend, or repeal the bylaws adopted
at the initial meeting, subject to repeal or change by the shareholders. The articles of incorporation may
reserve the power to modify or repeal exclusively to the shareholders. The bylaws may contain any
provisions that do not conflict with the articles of incorporation or the law of the state.

Saylor URL: http://www.saylor.org/books

Saylor.org
826

Typical provisions in the bylaws include fixing the place and time at which annual stockholders’ meetings
will be held, fixing a quorum, setting the method of voting, establishing the method of choosing directors,
creating committees of directors, setting down the method by which board meetings may be called and
the voting procedures to be followed, determining the offices to be filled by the directors and the powers
with which each officer shall be vested, fixing the method of declaring dividends, establishing a fiscal year,
setting out rules governing issuance and transfer of stock, and establishing the method of amending the
bylaws.
Section 2.07 of the RMBCA provides that the directors may adopt bylaws that will operate during an
emergency. An emergency is a situation in which “a quorum of the corporation’s directors cannot readily
be assembled because of some catastrophic event.”

KEY TAKEAWAY

Articles of incorporation represent a corporate charter—that is, a contract between the corporation and
the state. Filing these articles, or “chartering,” is accomplished at the state level. The secretary of state’s
final approval gives these articles legal effect. A state cannot change a charter unless it reserves the right
when granting the charter.
In selecting a state in which to incorporate, a corporation looks for a favorable corporate climate.
Delaware remains the state of choice for incorporation, particularly for publicly held companies. Most
closely held companies choose to incorporate in their home states.
Following the state selection, the promoter commences his or her functions, which include entering into
contracts on behalf of the corporation to be formed (for which he or she can be held liable) and preparing
the articles of incorporation.
The articles of incorporation must include the corporation’s name and its corporate purpose, which can be
broad. Finally, once the certificate of incorporation is issued, the corporation’s board of directors must
hold an organizational meeting.

1.

EXERCISES

Does the Contracts Clause of the Constitution, which forbids a state from impeding a contract, apply to
corporations?

2.

What are some of the advantages of selecting Delaware as the state of incorporation?

Saylor URL: http://www.saylor.org/books

Saylor.org
827

3.

What are some of the risks that a promoter faces for his or her actions on behalf of the corporation? Can
he or she limit these risks?

4.

What are the dangers of limiting a corporation’s purpose?

5.

What is the order of business at the first board of directors’ meeting?
6.

[1] Trustees of Dartmouth College v. Woodward, 17 U.S. 518 (1819).

7.

[2] Cornell University v. Fiske, 136 U.S. 152 (1890).

23.6 Effect of Organization

LEARNING OBJECTIVES

1.

Distinguish between a de jure and a de facto corporation.

2.

Define the doctrine of corporation by estoppel.

De Jure and De Facto Corporations
If promoters meet the requirements of corporate formation, ade jure corporation, considered a legal
entity, is formed. Because the various steps are complex, the formal prerequisites are not always met.
Suppose that a company, thinking its incorporation has taken place when in fact it hasn’t met all
requirements, starts up its business. What then? Is everything it does null and void? If three conditions
exist, a court might decide that ade facto corporation has been formed; that is, the business will be
recognized as a corporation. The state then has the power to force the de facto corporation to correct the
defect(s) so that a de jure corporation will be created.
The three traditional conditions are the following: (1) a statute must exist under which the corporation
could have been validly incorporated, (2) the promoters must have made a bona fide attempt to comply
with the statute, and (3) corporate powers must have been used or exercised.
A frequent cause of defective incorporation is the promoters’ failure to file the articles of incorporation in
the appropriate public office. The states are split on whether a de facto corporation results if every other
legal requirement is met.

Saylor URL: http://www.saylor.org/books

Saylor.org
828

Corporation by Estoppel
Even if the incorporators omit important steps, it is still possible for a court, under estoppel principles, to
treat the business as a corporation. Assume that Bob, Carol, and Ted have sought to incorporate the BCT
Bookstore, Inc., but have failed to file the articles of incorporation. At the initial directors’ meeting, Carol
turns over to the corporation a deed to her property. A month later, Bob discovers the omission and
hurriedly submits the articles of incorporation to the appropriate public office. Carol decides she wants
her land back. It is clear that the corporation was not de jure at the time she surrendered her deed, and it
was probably not de facto either. Can she recover the land? Under equitable principles, the answer is no.
She is estopped from denying the existence of the corporation, because it would be inequitable to permit
one who has conducted herself as though there were a corporation to deny its existence in order to defeat
a contract into which she willingly entered. As Cranson v. International Business Machines Corp.
indicates (Section 23.7.4 "De Jure and De Facto Corporations"), the doctrine
of corporation by estoppel can also be used by the corporation against one of its creditors.

KEY TAKEAWAY

A court will find that a corporation might exist under fact (de facto), and not under law (de jure) if the
following conditions are met: (1) a statute exists under which the corporation could have been validly
incorporated, (2) the promoters must have made a bona fide attempt to comply with the statute, and (3)
corporate powers must have been used or exercised. A de facto corporation may also be found when a
promoter fails to file the articles of incorporation. In the alternative, the court may look to estoppel
principles to find a corporation.

EXERCISES

1.

What are some of the formal prerequisites to forming a de jure corporation?

2.

Are states in agreement over what represents a de facto corporation if a promoter fails to file the articles
of incorporation?

3.

What is the rationale for corporation by estoppel?

Saylor URL: http://www.saylor.org/books

Saylor.org
829

23.7 Cases
Limiting a Corporation’s First Amendment Rights
First National Bank of Boston v. Bellotti
435 U.S. 765 (1978)
MR. JUSTICE POWELL delivered the opinion of the Court.
In sustaining a state criminal statute that forbids certain expenditures by banks and business corporations
for the purpose of influencing the vote on referendum proposals, the Massachusetts Supreme Judicial
Court held that the First Amendment rights of a corporation are limited to issues that materially affect its
business, property, or assets. The court rejected appellants’ claim that the statute abridges freedom of
speech in violation of the First and Fourteenth Amendments. The issue presented in this context is one of
first impression in this Court. We postponed the question of jurisdiction to our consideration of the
merits. We now reverse.
The statute at issue, Mass. Gen. Laws Ann., Ch. 55, § 8 (West Supp. 1977), prohibits appellants, two
national banking associations and three business corporations, from making contributions or
expenditures “for the purpose of…influencing or affecting the vote on any question submitted to the
voters, other than one materially affecting any of the property, business or assets of the corporation.” The
statute further specifies that “[no] question submitted to the voters solely concerning the taxation of the
income, property or transactions of individuals shall be deemed materially to affect the property, business
or assets of the corporation.” A corporation that violates § 8 may receive a maximum fine of $50,000; a
corporate officer, director, or agent who violates the section may receive a maximum fine of $10,000 or
imprisonment for up to one year, or both. Appellants wanted to spend money to publicize their views on a
proposed constitutional amendment that was to be submitted to the voters as a ballot question at a
general election on November 2, 1976. The amendment would have permitted the legislature to impose a
graduated tax on the income of individuals. After appellee, the Attorney General of Massachusetts,
informed appellants that he intended to enforce § 8 against them, they brought this action seeking to have
the statute declared unconstitutional.
The court below framed the principal question in this case as whether and to what extent corporations
have First Amendment rights. We believe that the court posed the wrong question. The Constitution often
protects interests broader than those of the party seeking their vindication. The First Amendment, in
Saylor URL: http://www.saylor.org/books

Saylor.org
830

particular, serves significant societal interests. The proper question therefore is not whether corporations
“have” First Amendment rights and, if so, whether they are coextensive with those of natural persons.
Instead, the question must be whether § 8 abridges expression that the First Amendment was meant to
protect. We hold that it does. The speech proposed by appellants is at the heart of the First Amendment’s
protection.
The freedom of speech and of the press guaranteed by the Constitution embraces at the least the liberty to
discuss publicly and truthfully all matters of public concern without previous restraint or fear of
subsequent punishment. Freedom of discussion, if it would fulfill its historic function in this nation, must
embrace all issues about which information is needed or appropriate to enable the members of society to
cope with the exigencies of their period. Thornhill v. Alabama, 310 U.S. 88, 101-102 (1940).
The referendum issue that appellants wish to address falls squarely within this description. In appellants’
view, the enactment of a graduated personal income tax, as proposed to be authorized by constitutional
amendment, would have a seriously adverse effect on the economy of the State. The importance of the
referendum issue to the people and government of Massachusetts is not disputed. Its merits, however, are
the subject of sharp disagreement.
We thus find no support in the First or Fourteenth Amendment, or in the decisions of this Court, for the
proposition that speech that otherwise would be within the protection of the First Amendment loses that
protection simply because its source is a corporation that cannot prove, to the satisfaction of a court, a
material effect on its business or property. The “materially affecting” requirement is not an identification
of the boundaries of corporate speech etched by the Constitution itself. Rather, it amounts to an
impermissible legislative prohibition of speech based on the identity of the interests that spokesmen may
represent in public debate over controversial issues and a requirement that the speaker have a sufficiently
great interest in the subject to justify communication.
Section 8 permits a corporation to communicate to the public its views on certain referendum subjects—
those materially affecting its business—but not others. It also singles out one kind of ballot question—
individual taxation as a subject about which corporations may never make their ideas public. The
legislature has drawn the line between permissible and impermissible speech according to whether there
is a sufficient nexus, as defined by the legislature, between the issue presented to the voters and the
business interests of the speaker.
Saylor URL: http://www.saylor.org/books

Saylor.org
831

In the realm of protected speech, the legislature is constitutionally disqualified from dictating the subjects
about which persons may speak and the speakers who may address a public issue. If a legislature may
direct business corporations to “stick to business,” it also may limit other corporations—religious,
charitable, or civic—to their respective “business” when addressing the public. Such power in government
to channel the expression of views is unacceptable under the First Amendment. Especially where, as here,
the legislature’s suppression of speech suggests an attempt to give one side of a debatable public question
an advantage in expressing its views to the people, the First Amendment is plainly offended.
Because that portion of § 8 challenged by appellants prohibits protected speech in a manner unjustified by
a compelling state interest, it must be invalidated. The judgment of the Supreme Judicial Court is
reversed.

1.

CASE QUESTIONS

According to the court, does § 8 abridge a freedom that the First Amendment is intended to protect? If
so, which freedom(s)?

2.

Must a corporation prove a material effect on its business or property to maintain protection under the
First Amendment?

3.

Can a state legislature dictate the subjects on which a corporation may “speak”?

Piercing the Corporate Veil
United States v. Bestfoods
113 F.3d 572 (1998)
SOUTER, JUSTICE
The United States brought this action under §107(a)(2) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA) against, among others, respondent CPC International,
Inc., the parent corporation of the defunct Ott Chemical Co. (Ott II), for the costs of cleaning up industrial
waste generated by Ott II’s chemical plant. Section 107(a)(2) authorizes suits against, among others, “any
person who at the time of disposal of any hazardous substance owned or operated any facility.” The trial
focused on whether CPC, as a parent corporation, had “owned or operated” Ott II’s plant within the
meaning of §107(a)(2). The District Court said that operator liability may attach to a parent corporation
Saylor URL: http://www.saylor.org/books

Saylor.org
832

both indirectly, when the corporate veil can be pierced under state law, and directly, when the parent has
exerted power or influence over its subsidiary by actively participating in, and exercising control over, the
subsidiary’s business during a period of hazardous waste disposal. Applying that test, the court held CPC
liable because CPC had selected Ott II’s board of directors and populated its executive ranks with CPC
officials, and another CPC official had played a significant role in shaping Ott II’s environmental
compliance policy.
The Sixth Circuit reversed. Although recognizing that a parent company might be held directly liable
under §107(a)(2) if it actually operated its subsidiary’s facility in the stead of the subsidiary, or alongside
of it as a joint venturer, that court refused to go further. Rejecting the District Court’s analysis, the Sixth
Circuit explained that a parent corporation’s liability for operating a facility ostensibly operated by its
subsidiary depends on whether the degree to which the parent controls the subsidiary and the extent and
manner of its involvement with the facility amount to the abuse of the corporate form that will warrant
piercing the corporate veil and disregarding the separate corporate entities of the parent and subsidiary.
Applying Michigan veil-piercing law, the court decided that CPC was not liable for controlling Ott II’s
actions, since the two corporations maintained separate personalities and CPC did not utilize the
subsidiary form to perpetrate fraud or subvert justice.
Held:
1. When (but only when) the corporate veil may be pierced, a parent corporation may be charged with
derivative CERCLA liability for its subsidiary’s actions in operating a polluting facility. It is a general
principle of corporate law that a parent corporation (so-called because of control through ownership of
another corporation’s stock) is not liable for the acts of its subsidiaries. CERCLA does not purport to reject
this bedrock principle, and the Government has indeed made no claim that a corporate parent is liable as
an owner or an operator under §107(a)(2) simply because its subsidiary owns or operates a polluting
facility. But there is an equally fundamental principle of corporate law, applicable to the parent-subsidiary
relationship as well as generally, that the corporate veil may be pierced and the shareholder held liable for
the corporation’s conduct when, inter alia, the corporate form would otherwise be misused to accomplish
certain wrongful purposes, most notably fraud, on the shareholder’s behalf. CERCLA does not purport to
rewrite this well-settled rule, either, and against this venerable common-law backdrop, the congressional
silence is audible. Cf. Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256, 266-267.
Saylor URL: http://www.saylor.org/books

Saylor.org
833

CERCLA’s failure to speak to a matter as fundamental as the liability implications of corporate ownership
demands application of the rule that, to abrogate a common-law principle, a statute must speak directly to
the question addressed by the common law. United States v.Texas, 507 U.S. 529, 534.
2. A corporate parent that actively participated in, and exercised control over, the operations of its
subsidiary’s facility may be held directly liable in its own right under §107(a)(2) as an operator of the
facility.
(a) Derivative liability aside, CERCLA does not bar a parent corporation from direct liability for its own
actions. Under the plain language of §107(a)(2), any person who operates a polluting facility is directly
liable for the costs of cleaning up the pollution, and this is so even if that person is the parent corporation
of the facility’s owner. Because the statute does not define the term “operate,” however, it is difficult to
define actions sufficient to constitute direct parental “operation.” In the organizational sense obviously
intended by CERCLA, to “operate” a facility ordinarily means to direct the workings of, manage, or
conduct the affairs of the facility. To sharpen the definition for purposes of CERCLA’s concern with
environmental contamination, an operator must manage, direct, or conduct operations specifically related
to the leakage or disposal of hazardous waste, or decisions about compliance with environmental
regulations.
(b) The Sixth Circuit correctly rejected the direct liability analysis of the District Court, which mistakenly
focused on the relationship between parent and subsidiary, and premised liability on little more than
CPC’s ownership of Ott II and its majority control over Ott II’s board of directors. Because direct liability
for the parent’s operation of the facility must be kept distinct from derivative liability for the subsidiary’s
operation of the facility, the analysis should instead have focused on the relationship between CPC and
the facility itself, i.e., on whether CPC “operated” the facility, as evidenced by its direct participation in the
facility’s activities. That error was compounded by the District Court’s erroneous assumption that actions
of the joint officers and directors were necessarily attributable to CPC, rather than Ott II, contrary to timehonored common-law principles. The District Court’s focus on the relationship between parent and
subsidiary (rather than parent and facility), combined with its automatic attribution of the actions of dual
officers and directors to CPC, erroneously, even if unintentionally, treated CERCLA as though it displaced
or fundamentally altered common-law standards of limited liability. The District Court’s analysis created
what is in essence a relaxed, CERCLA-specific rule of derivative liability that would banish traditional
Saylor URL: http://www.saylor.org/books

Saylor.org
834

standards and expectations from the law of CERCLA liability. Such a rule does not arise from
congressional silence, and CERCLA’s silence is dispositive.
(c) Nonetheless, the Sixth Circuit erred in limiting direct liability under CERCLA to a parent’s sole or joint
venture operation, so as to eliminate any possible finding that CPC is liable as an operator on the facts of
this case. The ordinary meaning of the word “operate” in the organizational sense is not limited to those
two parental actions, but extends also to situations in which, e.g., joint officers or directors conduct the
affairs of the facility on behalf of the parent, or agents of the parent with no position in the subsidiary
manage or direct activities at the subsidiary’s facility. Norms of corporate behavior (undisturbed by any
CERCLA provision) are crucial reference points, both for determining whether a dual officer or director
has served the parent in conducting operations at the facility, and for distinguishing a parental officer’s
oversight of a subsidiary from his control over the operation of the subsidiary’s facility. There is, in fact,
some evidence that an agent of CPC alone engaged in activities at Ott II’s plant that were eccentric under
accepted norms of parental oversight of a subsidiary’s facility: The District Court’s opinion speaks of such
an agent who played a conspicuous part in dealing with the toxic risks emanating from the plant’s
operation. The findings in this regard are enough to raise an issue of CPC’s operation of the facility,
though this Court draws no ultimate conclusion, leaving the issue for the lower courts to reevaluate and
resolve in the first instance.
113 F.3d 572, vacated and remanded.

1.

CASE QUESTIONS

In what ways can operator liability attach to a parent corporation? How did the Sixth Circuit Court
disagree with the district court’s analysis?

2.

Is direct liability for a parent company’s operation of the facility distinct from derivative liability for the
subsidiary’s operation of the facility? Should the focus be on parent and subsidiary or on parent and
facility?

3.

What norms of corporate behavior does the court look to in determining whether an officer or a director
is involved in the operation of a facility?

Corporate Promoter
Saylor URL: http://www.saylor.org/books

Saylor.org
835

RKO-Stanley Warner Theatres, Inc. v. Graziano
355 A.2d. 830 (1976)
EAGEN, JUSTICE.
On April 30, 1970, RKO-Stanley Warner Theatres, Inc. [RKO], as seller, entered into an agreement of sale
with Jack Jenofsky and Ralph Graziano, as purchasers. This agreement contemplated the sale of the Kent
Theatre, a parcel of improved commercial real estate located at Cumberland and Kensington Avenues in
Philadelphia, for a total purchase price of $70,000. Settlement was originally scheduled for September
30, 1970, and, at the request of Jenofsky and Graziano, continued twice, first to October 16, 1970, and
then to October 21, 1970. However, Jenofsky and Graziano failed to complete settlement on the last
scheduled date.
Subsequently, on November 13, 1970, RKO filed a complaint in equity seeking judicial enforcement of the
agreement of sale. Although Jenofsky, in his answer to the complaint, denied personal liability for the
performance of the agreement, the chancellor, after a hearing, entered a decree nisi granting the
requested relief sought by RKO.…This appeal ensued.
At the time of the execution of this agreement, Jenofsky and Graziano were engaged in promoting the
formation of a corporation to be known as Kent Enterprises, Inc. Reflecting these efforts, Paragraph 19 of
the agreement, added by counsel for Jenofsky and Graziano, recited:
It is understood by the parties hereto that it is the intention of the Purchaser to incorporate. Upon
condition that such incorporation be completed by closing, all agreements, covenants, and warranties
contained herein shall be construed to have been made between Seller and the resultant corporation and
all documents shall reflect same.
In fact, Jenofsky and Graziano did file Articles of Incorporation for Kent Enterprises, Inc., with the State
Corporation Bureau on October 9, 1971, twelve days prior to the scheduled settlement date. Jenofsky now
contends the inclusion of Paragraph 19 in the agreement and the subsequent filing of incorporation
papers, released him from any personal liability resulting from the non-performance of the agreement.
The legal relationship of Jenofsky to Kent Enterprises, Inc., at the date of the execution of the agreement
of sale was that of promoter. As such, he is subject to the general rule that a promoter, although he may
assume to act on behalf of a projected corporation and not for himself, will be held personally liable on
contracts made by him for the benefit of a corporation he intends to organize. This personal liability will
Saylor URL: http://www.saylor.org/books

Saylor.org
836

continue even after the contemplated corporation is formed and has received the benefits of the contract,
unless there is a novation or other agreement to release liability.
The imposition of personal liability upon a promoter where that promoter has contracted on behalf of a
corporation is based upon the principle that one who assumes to act for a nonexistent principal is himself
liable on the contract in the absence of an agreement to the contrary.
[T]here [are] three possible understandings that parties may have when an agreement is executed by a
promoter on behalf of a proposed corporation:
When a party is acting for a proposed corporation, he cannot, of course, bind it by anything he does, at the
time, but he may (1) take on its behalf an offer from the other which, being accepted after the formation of
the company, becomes a contract; (2) make a contract at the time binding himself, with the stipulation or
understanding, that if a company is formed it will take his place and that then he shall be relieved of
responsibility; or (3) bind himself personally without more and look to the proposed company, when
formed, for indemnity.
Both RKO and Jenofsky concede the applicability of alternative No. 2 to the instant case. That is, they
both recognize that Jenofsky (and Graziano) was to be initially personally responsible with this personal
responsibility subsequently being released. Jenofsky contends the parties, by their inclusion of Paragraph
19 in the agreement, manifested an intention to release him from personal responsibility upon the mere
formation of the proposed corporation, provided the incorporation was consummated prior to the
scheduled closing date. However, while Paragraph 19 does make provision for recognition of the resultant
corporation as to the closing documents, it makes no mention of any release of personal liability. Indeed,
the entire agreement is silent as to the effect the formation of the projected corporation would have upon
the personal liability of Jenofsky and Graziano. Because the agreement fails to provide expressly for the
release of personal liability, it is, therefore, subject to more than one possible construction.
In Consolidated Tile and Slate Co. v. Fox, 410 Pa. 336,339,189 A.2d 228, 229 (1963), we stated that where
an agreement is ambiguous and reasonably susceptible of two interpretations, “it must be construed most
strongly against those who drew it.”…Instantly, the chancellor determined that the intent of the parties to
the agreement was to hold Jenofsky personally responsible until such time as a corporate entity was
formed and until such time as that corporate entity adopted the agreement. We believe this construction
represents the only rational and prudent interpretation of the parties’ intent.
Saylor URL: http://www.saylor.org/books

Saylor.org
837

As found by the court below, this agreement was entered into on the financial strength of Jenofsky and
Graziano, alone as individuals. Therefore, it would have been illogical for RKO to have consented to the
release of their personal liability upon the mere formation of a resultant corporation prior to closing. For
it is a well-settled rule that a contract made by a promoter, even though made for and in the name of a
proposed corporation, in the absence of a subsequent adoption (either expressly or impliedly) by the
corporation, will not be binding upon the corporation. If, as Jenofsky contends, the intent was to release
personal responsibility upon the mere incorporation prior to closing, the effect of the agreement would
have been to create the possibility that RKO, in the event of non-performance, would be able to hold no
party accountable: there being no guarantee that the resultant corporation would ratify the agreement.
Without express language in the agreement indicating that such was the intention of the parties, we may
not attribute this intention to them.
Therefore, we hold that the intent of the parties in entering into this agreement was to have Jenofsky and
Graziano personally liable until such time as the intended corporation was formed and ratified the
agreement. [And there is no evidence that Kent Enterprises ratified the agreement. The decree is
affirmed.]

1.

CASE QUESTIONS

Does a promoter’s personal liability continue even after the corporation is formed? Can he or she look to
the corporation for indemnity after the corporation is formed?

2.

In what instance(s) is a contract made by a promoter not binding on a corporation?

3.

In whose favor does a court construe an ambiguous agreement?

De Jure and De Facto Corporations
Cranson v. International Business Machines Corp.
Saylor URL: http://www.saylor.org/books

Saylor.org
838

234 Md. 477, 200 A.2d 33 (1964)
HORNEY, JUDGE
On the theory that the Real Estate Service Bureau was neither a de jure nor a de facto corporation and
that Albion C. Cranson, Jr., was a partner in the business conducted by the Bureau and as such was
personally liable for its debts, the International Business Machines Corporation brought this action
against Cranson for the balance due on electric typewriters purchased by the Bureau. At the same time it
moved for summary judgment and supported the motion by affidavit. In due course, Cranson filed a
general issue plea and an affidavit in opposition to summary judgment in which he asserted in effect that
the Bureau was a de facto corporation and that he was not personally liable for its debts.
The agreed statement of facts shows that in April 1961, Cranson was asked to invest in a new business
corporation which was about to be created. Towards this purpose he met with other interested individuals
and an attorney and agreed to purchase stock and become an officer and director. Thereafter, upon being
advised by the attorney that the corporation had been formed under the laws of Maryland, he paid for and
received a stock certificate evidencing ownership of shares in the corporation, and was shown the
corporate seal and minute book. The business of the new venture was conducted as if it were a
corporation, through corporate bank accounts, with auditors maintaining corporate books and records,
and under a lease entered into by the corporation for the office from which it operated its business.
Cranson was elected president and all transactions conducted by him for the corporation, including the
dealings with I.B.M., were made as an officer of the corporation. At no time did he assume any personal
obligation or pledge his individual credit to I.B.M. Due to an oversight on the part of the attorney, of
which Cranson was not aware, the certificate of incorporation, which had been signed and acknowledged
prior to May 1, 1961, was not filed until November 24, 1961. Between May 17 and November 8, the Bureau
purchased eight typewriters from I.B.M., on account of which partial payments were made, leaving a
balance due of $4,333.40, for which this suit was brought.
Although a question is raised as to the propriety of making use of a motion for summary judgment as the
means of determining the issues presented by the pleadings, we think the motion was appropriate. Since
there was no genuine dispute as to the material facts, the only question was whether I.B.M. was entitled to
judgment as a matter of law. The trial court found that it was, but we disagree.

Saylor URL: http://www.saylor.org/books

Saylor.org
839

The fundamental question presented by the appeal is whether an officer of a defectively incorporated
association may be subjected to personal liability under the circumstances of this case. We think not.
Traditionally, two doctrines have been used by the courts to clothe an officer of a defectively incorporated
association with the corporate attribute of limited liability. The first, often referred to as the doctrine of de
facto corporations, has been applied in those cases where there are elements showing: (1) the existence of
law authorizing incorporation; (2) an effort in good faith to incorporate under the existing law; and (3)
actual use or exercise of corporate powers. The second, the doctrine of estoppel to deny the corporate
existence, is generally employed where the person seeking to hold the officer personally liable has
contracted or otherwise dealt with the association in such a manner as to recognize and in effect admit its
existence as a corporate body.
***
There is, as we see it, a wide difference between creating a corporation by means of the de facto doctrine
and estopping a party, due to his conduct in a particular case, from setting up the claim of no
incorporation. Although some cases tend to assimilate the doctrines of incorporation de facto and by
estoppel, each is a distinct theory and they are not dependent on one another in their application. Where
there is a concurrence of the three elements necessary for the application of the de facto corporation
doctrine, there exists an entity which is a corporation de jure against all persons but the state.
On the other hand, the estoppel theory is applied only to the facts of each particular case and may be
invoked even where there is no corporation de facto. Accordingly, even though one or more of the
requisites of a de factocorporation are absent, we think that this factor does not preclude the application
of the estoppel doctrine in a proper case, such as the one at bar.
I.B.M. contends that the failure of the Bureau to file its certificate of incorporation debarred all corporate
existence. But, in spite of the fact that the omission might have prevented the Bureau from being either a
corporation de jure or de facto, Jones v. Linden Building Ass’n, we think that I.B.M. having dealt with the
Bureau as if it were a corporation and relied on its credit rather than that of Cranson, is estopped to assert
that the Bureau was not incorporated at the time the typewriters were purchased. In 1 Clark and Marshall,
Private Corporations, § 89, it is stated:
The doctrine in relation to estoppel is based upon the ground that it would generally be
inequitable to permit the corporate existence of an association to be denied by persons who have
Saylor URL: http://www.saylor.org/books

Saylor.org
840

represented it to be a corporation, or held it out as a corporation, or by any persons who have
recognized it as a corporation by dealing with it as such; and by the overwhelming weight of
authority, therefore, a person may be estopped to deny the legal incorporation of an association
which is not even a corporation de facto.
In cases similar to the one at bar, involving a failure to file articles of incorporation, the courts of other
jurisdictions have held that where one has recognized the corporate existence of an association, he is
estopped to assert the contrary with respect to a claim arising out of such dealings.
Since I.B.M. is estopped to deny the corporate existence of the Bureau, we hold that Cranson was not
liable for the balance due on account of the typewriters.
Judgment reversed; the appellee to pay the costs.

CASE QUESTIONS

1.

What is the fundamental question presented by the case?

2.

What are the differences between creating a corporation de facto and by estoppel?

23.8 Summary and Exercises
Summary

The hallmark of the corporate form of business enterprise is limited liability for its owners. Other features
of corporations are separation of ownership and management, perpetual existence, and easy
transferability of interests. In the early years of the common law, corporations were thought to be
creatures of sovereign power and could be created only by state grant. But by the late nineteenth century,
corporations could be formed by complying with the requirements of general corporation statutes in
virtually every state. Today the standard is the Revised Model Business Corporation Act.
The corporation, as a legal entity, has many of the usual rights accorded natural persons. The principle of
limited liability is broad but not absolute: when the corporation is used to commit a fraud or an injustice
or when the corporation does not act as if it were one, the courts will pierce the corporate veil and pin
liability on stockholders.

Saylor URL: http://www.saylor.org/books

Saylor.org
841

Besides the usual business corporation, there are other forms, including not-for-profit corporations and
professional corporations. Business corporations are classified into two types: publicly held and closely
held corporations.
To form a corporation, the would-be stockholders must choose the state in which they wish to
incorporate. The goal of the incorporation process is issuance of a corporate charter. The charter is a
contract between the state and the corporation. Although the Constitution prohibits states from impairing
the obligation of contracts, states reserve the right to modify corporate charters.
The corporation is created by the incorporators (or promoters), who raise capital, enter into contracts on
behalf of the corporation to be formed, and prepare the articles of incorporation. The promoters are
personally liable on the contracts they enter into before the corporation is formed. Incorporators owe a
fiduciary duty to each other, to investors, and to the corporation.
The articles of incorporation typically contain a number of features, including the corporate name,
corporate purposes, total number of shares and classes into which they are divided, par value, and the
like. The name must include one of the following words (or abbreviations): corporation, company,
incorporated, or limited (Corp., Co., Inc., or Ltd.). The articles of incorporation must be filed with the
secretary of state. Once they have been filed, the board of directors named in the articles must adopt
bylaws, elect officers, and conduct other necessary business. The directors are empowered to alter the
bylaws, subject to repeal or change by the shareholders.
Even if the formal prerequisites to incorporation are lacking, a de facto corporation will be held to have
been formed if (1) a statute exists under which the corporation could have been validly incorporated, (2)
the promoters made a bona fide attempt to comply with the statute, and (3) a corporate privilege was
exercised. Under appropriate circumstances, a corporation will be held to exist by estoppel.

EXERCISES

1.

Two young business school graduates, Laverne and Shirley, form a consulting firm. In deciding between
the partnership and corporation form of organization, they are especially concerned about personal
liability for giving bad advice to their clients; that is, in the event they are sued, they want to prevent
plaintiffs from taking their personal assets to satisfy judgments against the firm. Which form of
organization would you recommend? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
842

2.

Assume that Laverne and Shirley in Exercise 1 must negotiate a large loan from a local bank in order to
finance their firm. A friend advises them that they should incorporate in order to avoid personal liability
for the loan. Is this good advice? Why?

3.

Assume that Laverne and Shirley decide to form a corporation. Before the incorporation process is
complete, Laverne enters into a contract on behalf of the corporation to purchase office furniture and
equipment for $20,000. After the incorporation process has been completed, the corporation formally
accepts the contract made by Laverne. Is Laverne personally liable on the contract before corporate
acceptance? After corporate acceptance? Why?

4.

Assume that Laverne and Shirley have incorporated their business. One afternoon, an old college friend
visits Shirley at the office. Shirley and her friend decide to go out for dinner to discuss old times. Shirley,
being short of cash, takes money from a petty cash box to pay for dinner. (She first obtains permission
from Laverne, who has done the same thing many times in the past.) Over dinner, Shirley learns that her
friend is now an IRS agent and is investigating Shirley’s corporation. What problems does Shirley face in
the investigation? Why?

5.

Assume that Laverne and Shirley prepare articles of incorporation but forget to send the articles to the
appropriate state office. A few months after they begin to operate their consulting business as a
corporation, Laverne visits a client. After her meeting, in driving out of a parking lot, Laverne
inadvertently backs her car over the client, causing serious bodily harm. Is Shirley liable for the accident?
Why?

6.

Ralph, a resident of Oklahoma, was injured when using a consumer product manufactured by a
corporation whose principal offices were in Tulsa. Since his damages exceeded $10,000, he filed a
products-liability action against the company, which was incorporated in Delaware, in federal court. Does
the federal court have jurisdiction? Why?

7.

Alice is the president and only shareholder of a corporation. The IRS is investigating Alice and demands
that she produce her corporate records. Alice refuses, pleading the Fifth Amendment privilege against
self-incrimination. May the IRS force Alice to turn over her corporate records? Why?

SELF-TEST QUESTIONS

1.
a.

In comparing partnerships with corporations, the major factor favoring the corporate form is
ease of formation

Saylor URL: http://www.saylor.org/books

Saylor.org
843

b.

flexible financing

c.

limited liability

d.

control of the business by investors

A corporation with no part of its income distributable to its members, directors, or officers is
called
a.

a publicly held corporation
b.

a closely held corporation

c.

a professional corporation

d.

a nonprofit corporation

A corporation in which stock is widely held or available through a national or regional stock
exchange is called
a.

a publicly held corporation
b.

a closely held corporation

c.

a public corporation

d.

none of the above

Essential to the formation of a de facto corporation is
a.

a statute under which the corporation could have been validly incorporated
b.

promoters who make a bona fide attempt to comply with the corporation statute

c.

the use or exercise of corporate powers

d.

each of the above

Even when incorporators miss important steps, it is possible to create
a.

a corporation by estoppel
b.

a de jure corporation

c.

an S corporation

d.

none of the above

1.

c

2.

d

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
844

3.

a

4.

d

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
845

Chapter 24

Legal Aspects of Corporate Finance
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The general sources of corporate funds

2.

The basics of corporate bonds and other debt leveraging

3.

What the various types of stocks are

4.

Initial public offerings and consideration for stock

5.

What dividends are

6.

Some of the modern trends in corporate finance

A corporation requires money for many reasons. In this chapter, we look at the methods available to
a corporation for raising funds, focusing on how firms generate large amounts of funds and finance
large projects, such as building a new factory.
One major method of finance is the sale of stock. A corporation sells shares of stock, often in an
initial public offering. In exchange for consideration—usually cash—the purchaser acquires stock in
the corporation. This stock may give the owner a share in earnings, the right to transfer the stock,
and, depending on the size of the corporation and the number of shares, power to exercise control.
Other methods of corporate finance include bank financing and bonds. We also discuss some more
modern financing methods, such as private equity and venture capital. Additional methods of
corporate finance, such as commercial paper (see (Reference mayer_1.0-ch22 not found in
Book) and (Reference mayer_1.0-ch23 not found in Book)), are discussed elsewhere in this book.

24.1 General Sources of Corporate Funds

LEARNING OBJECTIVES

1.

Discuss the main sources for raising corporate funds.

Saylor URL: http://www.saylor.org/books

Saylor.org
846

2.

Examine the reinvestment of earnings to finance growth.

3.

Review debt and equity as methods of raising funds.

4.

Consider private equity and venture capital, and compare their utility to other forms of financing.

Sources
To finance growth, any ongoing business must have a source of funds. Apart from bank and trade debt,
the principal sources are plowback, debt securities, equity securities, and private equity.

Plowback
A significant source of new funds that corporations spend on capital projects is earnings. Rather than
paying out earnings to shareholders, the corporation plows those earnings back into the
business. Plowback is simply reinvesting earnings in the corporation. It is an attractive source of capital
because it is subject to managerial control. No approval by governmental agencies is necessary for its
expenditure, as it is when a company seeks to sell securities, or stocks and bonds. Furthermore, stocks
and bonds have costs associated with them, such as the interest payments on bonds (discussed in ), while
retaining profits avoids these costs.

Debt Securities
A second source of funds is borrowing through debt securities. A corporation may take out a debt security
such as a loan, commonly evidenced by a note and providing security to the lender. This is covered
in and . A common type of corporate debt security is a bond, which is a promise to repay the face value of
the bond at maturity and make periodic interest payments called the coupon rate. For example, a bond
may have a face value of $1,000 (the amount to be repaid at maturity) and a coupon rate of 7 percent paid
annually; the corporation pays $70 interest on such a bond each year. Bondholders have priority over

Saylor URL: http://www.saylor.org/books

Saylor.org
847

stockholders because a bond is a debt, and in the event of bankruptcy, creditors have priority over equity
holders.

Equity Securities
The third source of new capital funds is equity securities—namely, stock. Equity is an ownership interest
in property or a business. Stock is the smallest source of new capital but is of critical importance to the
corporation in launching the business and its initial operations. Stock gives the investor a bundle of legal
rights—ownership, a share in earnings, transferability and, to some extent, the power to exercise control
through voting. The usual way to acquire stock is by paying cash or its equivalent as consideration. Both
stock and consideration are discussed in more detail in and .

Other Forms of Finance
While stock, debt securities, and reinvested profits are the most common types of finance for major
corporations (particularly publicly traded corporations), smaller corporations or start-ups cannot or do
not want to avail themselves of these financing options. Instead, they seek to raise funds through
private equity, which involves private investors providing funds to a company in exchange for an interest
in the company. A private equity firm is a group of investors who pool their money together for
investment purposes, usually to invest in other companies. Looking to private equity firms is an option for
start-ups—companies newly formed or in the process of being formed—that cannot raise funds through
the bond market or that wish to avoid debt or a public stock sale. Start-ups need money to begin
operations, expand, or conduct further research and development. A private equity firm might
provide venture capital financing for these start-ups. Generally, private equity firms that provide a lot of
venture capital must be extremely savvy about the start-up plans of new businesses and must ask the
start-up entrepreneurs numerous challenging and pertinent questions. Such private equity firms expect a
higher rate of return on their investment than would be available from established companies. Today,
venture capital is often used to finance entrepreneurial start-ups in biotechnology and clean technology.

Saylor URL: http://www.saylor.org/books

Saylor.org
848

Sometimes, a private equity firm will buy all the publicly traded shares of a company—a process
commonly termed “going private.” Private equity may also be involved in providing financing to
established firms.
Another source of private equity is angel investors, affluent individuals who operate like venture
capitalists, providing capital for a business to get started in exchange for repayment with interest or an
ownership interest. The main difference between an angel investor and a venture capitalist is the source of
funds: an angel investor invests his or her own money, while venture capitalists use pooled funds.
Private equity firms may also use a leveraged buyout (LBO) to finance the acquisition of another firm.
Discussed further in on Corporate Expansion, in the realm of private equity, an LBO is a financing option
using debt to acquire another firm. In an LBO, private equity investors use the assets of the target
corporation as collateral for a loan to purchase that target corporation. Such investors may pursue an LBO
as a debt acquisition option since they do not need to use much—or even any—of their own money in
order to finance the acquisition.
A major drawback to private equity, whether through a firm or through venture capital, is the risk versus
return trade-off. Private equity investors may demand a significant interest in the firm, or a high return,
to compensate them for the riskiness of their investment. They may demand a say in how the firm is
operated or a seat on the board of directors.

KEY TAKEAWAY

There are four main sources of corporate finance. The first is plowback, or reinvesting profits in the
corporation. The second is borrowing, commonly through a bond issue. A corporation sells a bond,
agreeing to periodic interest payments and repayment of the face value of the bond at maturity. The third
source is equity, usually stock, whereby a corporation sells an ownership interest in the corporation. The
fourth source is private equity and venture capital.

EXERCISES

1.

What are the main sources of corporate finance?

2.

What are some of the legal rights associated with stock ownership?

3.

Describe private equity. What are some similarities and differences between private equity and venture
capital?

Saylor URL: http://www.saylor.org/books

Saylor.org
849

24.2 Bonds

LEARNING OBJECTIVES

1.

Discuss the basics of corporate bonds.

2.

Review the advantages and disadvantages to the corporation of issuing bonds.

Basics of Corporate Bonds
Corporations often raise money through debt. This can be done through loans or bank financing but is
often accomplished through the sale of bonds. Large corporations, in particular, use the bond market.
Private equity is not ideal for established firms because of the high cost to them, both monetarily and in
terms of the potential loss of control.
For financing, many corporations sell corporate bonds to investors. A bond is like an IOU. When a
corporation sells a bond, it owes the bond purchaser periodic interest payments as well as a lump sum at
the end of the life of the bond (the maturity date). A typical bond is issued with a face value, also called the
par value, of $1,000 or some multiple of $1,000. The face value is the amount that the corporation must
pay the purchaser at the end of the life of the bond. Interest payments, also called coupon payments, are
usually made on a biannual basis but could be of nearly any duration. There are even zero coupon bonds,
which pay only the face value at maturity.

Advantages and Disadvantages of Bonds
One advantage of issuing bonds is that the corporation does not give away ownership interests. When a
corporation sells stock, it changes the ownership interest in the firm, but bonds do not alter the ownership
structure. Bonds provide flexibility for a corporation: it can issue bonds of varying durations, value,
payment terms, convertibility, and so on. Bonds also expand the number of investors available to the
corporation. From an investor standpoint, bonds are generally less risky than stock. Most corporate bonds
are given ratings—a measurement of the risk associated with holding a particular bond. Therefore, riskSaylor URL: http://www.saylor.org/books

Saylor.org
850

averse investors who would not purchase a corporation’s stock could seek lower-risk returns in highly
rated corporate bonds. Investors are also drawn to bonds because the bond market is much larger than
the stock market and bonds are highly liquid and less risky than many other types of investments.
Another advantage to the corporation is the ability to make bonds “callable”—the corporation can force
the investor to sell bonds back to the corporation before the maturity date. Often, there is an additional
cost to the corporation (a call premium) that must be paid to the bondholder, but the call provision
provides another level of flexibility for the corporation. Bonds may also be convertible; the corporation
can include a provision that permits bondholders to convert their bonds into equity shares in the firm.
This would permit the corporation to decrease the cost of the bonds, because bondholders would
ordinarily accept lower coupon payments in exchange for the option to convert the bonds into equity.
Perhaps the most important advantage to issuing bonds is from a taxation standpoint: the interest
payments made to the bondholders may be deductible from the corporation’s taxes.
A key disadvantage of bonds is that they are debt. The corporation must make its bond interest payments.
If a corporation cannot make its interest payments, the bondholders can force it into bankruptcy. In
bankruptcy, the bondholders have a liquidation preference over investors with ownership—that is, the
shareholders. Additionally, being highly leveraged can be risky: a corporation could load itself up with too
much debt and not be able to make its interest payments or face-value payments. Another major
consideration is the “cost” of debt. When interest rates are high, corporations must offer higher interest
rates to attract investors.

KEY TAKEAWAY

Corporations often raise capital and finance operations through debt. Bank loans are one source of debt,
but large corporations often turn to bonds for financing. Bonds are an IOU, whereby the corporation sells
a bond to an investor; agrees to make periodic interest payments, such as 5 percent of the face value of
the bond annually; and at the maturity date, pays the face value of the bond to the investor. There are
several advantages to the corporation in using bonds as a financial instrument: the corporation does not
give up ownership in the firm, it attracts more investors, it increases its flexibility, and it can deduct the
interest payments from corporate taxes. Bonds do have some disadvantages: they are debt and can hurt a
highly leveraged company, the corporation must pay the interest and principal when they are due, and the
bondholders have a preference over shareholders upon liquidation.
Saylor URL: http://www.saylor.org/books

Saylor.org
851

EXERCISES
1.

Describe a bond.

2.

What are some advantages to the corporation in issuing bonds?

3.

What are some disadvantages to the corporation in using bonds?

24.3 Types of Stock

LEARNING OBJECTIVES

1.

Understand the basic features of corporate stock.

2.

Be familiar with the basic terminology of corporate stock.

3.

Discuss preferred shares and the rights of preferred shareholders.

4.

Compare common stock with preferred stock.

5.

Describe treasury stock, and explain its function.

6.

Analyze whether debt or equity is a better financing option.

Stocks, or shares, represent an ownership interest in a corporation. Traditionally, stock was the

original capital paid into a business by its founders. This stock was then divided into shares, or
fractional ownership of the stock. In modern usage, the two terms are used interchangeably, as we
will do here. Shares in closely held corporations are often identical: each share of stock in BCT
Bookstore, Inc. carries with it the same right to vote, to receive dividends, and to receive a
distribution of the net assets of the company upon liquidation. Many large corporations do not
present so simple a picture. Large corporations may have many different types of stock: different
classes of common stock, preferred stock, stock with par value and no-par stock, voting and
nonvoting stock, outstanding stock, and treasury stock. To find out which types of stock a company
has issued, look at the shareholders’ (or stockholders’) equity section of the company’s balance sheet.

Authorized, Issued, and Outstanding Stock

Saylor URL: http://www.saylor.org/books

Saylor.org
852

Stocks have different designations depending on who holds them. The articles of incorporation spell out
how many shares of stock the corporation may issue: these are its authorized shares. The corporation is
not obliged to issue all authorized shares, but it may not issue more than the total without amending the
articles of incorporation. The total of stock sold to investors is the issued stock of the corporation; the
issued stock in the hands of all shareholders is called outstanding stock.

Par Value and No-Par Stock
Par value is the face value of stock. Par value, though, is not the market value; it is a value placed on the
stock by the corporation but has little to do with the buying and selling value of that stock on the open
market.
When a value is specified on a stock certificate, it is said to be par value. Par value is established in the
articles of incorporation and is the floor price of the stock; the corporation may not accept less than par
value for the stock.
Companies in most states can also issue no-par shares. No-par stock may be sold for whatever price is set
by the board of directors or by the market—unless the shareholders themselves are empowered to
establish the price. But many states permit (and some states require) no-par stock to have a stated value.
Corporations issue no-par stock to reduce their exposure to liability: if the par value is greater than the
market value, the corporation may be liable for that difference.
Once the universal practice, issuance of par value common stock is now limited. However, preferred stock
usually has a par value, which is useful in determining dividend and liquidation rights.
The term stated capital describes the sum of the par value of the issued par value stock and the
consideration received (or stated value) for the no-par stock. The excess of net assets of a corporation over
stated capital is itssurplus. Surplus is divided into earned surplus (essentially the company’s retained
earnings) and capital surplus (all surpluses other than earned surplus). We will return to these concepts in
our discussion of dividends.

Saylor URL: http://www.saylor.org/books

Saylor.org
853

Preferred Stock
The term preferred has no set legal meaning, but shareholders of preferred stock often have different
rights than shareholders of common stock. Holders of preferred stock must look to the articles of
incorporation to find out what their rights are. Preferred stock has elements of both stock (equity) and
bonds (debt). Thus corporations issue preferred stock to attract more conservative investors: common
stock is riskier than preferred stock, so corporations can attract more investors if they have both preferred
and common stock.

Preference to Dividends
A dividend is a payment made to stockholders from corporate profits. Assume that one class of preferred
stock is entitled to a 7 percent dividend. The percentage applies to the par value; if par value is $100, each
share of preferred is entitled to a dividend of $7 per year. Assuming the articles of incorporation say so,
this 7 percent preferred stock has preference over other classes of shares for dividend payments.

Liquidation Preference
An additional right of preferred shareholders is the right to share in the distribution of assets in the event
of liquidation, after having received assets under a liquidation preference—that is, a preference, according
to a predetermined formula, to receive the assets of the company on liquidation ahead of other classes of
shareholders.

Convertible Shares
With one exception, the articles of incorporation may grant the right to convert any class of stock into any
other at the holder’s option according to a fixed ratio. Alternatively, the corporation may force a
conversion of a shareholder’s convertible stock. Thus if permitted, a preferred shareholder may convert
his or her preferred shares into common stock, or vice versa. The exception bars conversion of stock into a
class with an asset liquidation preference, although some states permit even that type of so-called
upstream conversion to a senior security. Convertible preferred shares can be used as a poison pill (a
corporate strategy to avoid a hostile takeover): when an outsider seeks to gain control, convertible
shareholders may elect to convert their preferred shares into common stock, thus increasing the number
of common shares and increasing the number of shares the outsider must purchase in order to gain
control.

Redeemable Shares
Saylor URL: http://www.saylor.org/books

Saylor.org
854

The articles of incorporation may provide for the redemption of shares, unless in doing so the corporation
would become insolvent. Redemption may be either at an established price and time or by election of the
corporation or the shareholder. Redeemed stock is called cancelled stock. Unless the articles of
incorporation prohibit it, the shares are considered authorized but unissued and can be reissued as the
need arises. If the articles of incorporation specifically make the cancellation permanent, then the total
number of authorized shares is reduced, and new shares cannot be reissued without amending the articles
of incorporation. In this case, the redeemed shares cannot be reissued and must be marked as cancelled
stock.

Voting Rights
Ordinarily, the articles of incorporation provide that holders of preferred shares do not have a voting
right. Or they may provide for contingent voting rights, entitling preferred shareholders to vote on the
happening of a particular event—for example, the nonpayment of a certain number of dividends. The
articles may allow class voting for directors, to ensure that the class of preferred stockholders has some
representation on the board.

Common Stock
Common stock is different from preferred stock. Common stock represents an ownership interest in a
corporation. Unless otherwise provided in the articles of incorporation, common stockholders have the
following rights:
1.

Voting rights. This is a key difference: preferred shareholders usually do not have the right to vote.
Common shareholders express their ownership interest in the corporation by voting. Votes are cast at
meetings, typically the annual meetings, and the shareholders can vote for directors and on other
important corporate decisions (e.g., there has been a recent push to allow shareholders to vote on
executive compensation).

2. The right to ratable participation in earnings (i.e., in proportion to the total shares) and/or the right
to ratable participation in the distribution of net assets on liquidation. Bondholders and other
creditors have seniority upon liquidation, but if they have been satisfied, or the corporation has no
debt, the common shareholders may ratably recover from what is left over in liquidation.
Saylor URL: http://www.saylor.org/books

Saylor.org
855

3. Some shares may give holders preemptive rights to purchase additional shares. This right is often
invoked in two instances. First, if a corporation is going to issue more shares, a shareholder may
invoke this right so that his or her total percentage ownership is not diluted. Second, the right to
purchase additional shares can be invoked to prevent a hostile takeover (a poison pill, discussed
in Section 24.3.3 "Preferred Stock").
Corporations may issue different classes of shares (including both common and preferred stock). This
permits a corporation to provide different rights to shareholders. For example, one class of common stock
may give holders more votes than another class of common stock. Stock is a riskier investment for its
purchasers compared with bonds and preferred stock. In exchange for this increased risk and junior
treatment, common stockholders have the rights noted here.

Treasury Shares
Treasury shares are those that were originally issued and then reacquired by the company (such as in a
buyback, discussed next) or, alternatively, never sold to the public in the first place and simply retained by
the corporation. Thus treasury shares are shares held or owned by the corporation. They are considered to
be issued shares but not outstanding shares.

Buyback
Corporations often reacquire their shares, for a variety of reasons, in a process sometimes called
a buyback. If the stock price has dropped so far that the shares are worth considerably less than book
value, the corporation might wish to buy its shares to prevent another company from taking it over. The
company might decide that investing in itself is a better strategic decision than making other potential
expenditures or investments. And although it is essentially an accounting trick, buybacks improve a
company’s per-share earnings because profits need to be divided into fewer outstanding shares.
Buybacks can also be used to go private. Private equity may play a role in going-private transactions, as
discussed in Section 24.1.5 "Other Forms of Finance". The corporation may not have sufficient equity to
buy out all its public shareholders and thus will partner with private equity to finance the stock buyback to
go private. For example, in early 2011, Playboy Enterprises, Inc., publisher of Playboy magazine, went
private. Hugh Hefner, the founder of Playboy, teamed up with private equity firm Rizvi Traverse
Saylor URL: http://www.saylor.org/books

Saylor.org
856

Management to buy back the public shares. Hefner said that the transaction “will give us the resources
and flexibility to return Playboy to its unique position and to further expand our business around the
world.”

[1]

Corporations may go private to consolidate control, because of a belief that the shares are undervalued, to
increase flexibility, or because of a tender offer or hostile takeover. Alternatively, an outside investor may
think that a corporation is not being managed properly and may use a tender offer to buy all the public
shares.

Stocks and Bonds and Bears, Oh My!
Suppose that BCT Bookstore, Inc. has become a large, well-established corporation after a round of
private equity and bank loans (since repaid) but needs to raise capital. What is the best method? There is
no one right answer. Much of the decision will depend on the financial and accounting standing of the
corporation: if BCT already has a lot of debt, it might be better to issue stock rather than bring on more
debt. Alternatively, BCT could wish to remain a privately held corporation, and thus a stock sale would
not be considered, as it would dilute the ownership. The economy in general could impact the decision: a
bear market could push BCT more toward using debt, while a bull market could push BCT more toward an
initial public offering (discussed in Section 24.4.1 "Sale of stock") or stock sale. Interest rates could be low,
increasing the bang-for-the-buck factor of debt. Additionally, public stock sales can be risky for the
corporation: the corporation could undervalue its stock in the initial sale, selling the stock for less than
what the marketplace thinks it is worth, missing out on additional funds because of this undervaluation.
Debt may also be beneficial because of the tax treatment of interest payments—the corporation can deduct
the interest payments from corporate profits. Thus there are many factors a corporation must consider
when deciding whether to finance through debt or equity.

KEY TAKEAWAY

Stock, or shares (equity), express an ownership interest in a corporation. Shares have different
designations, depending on who holds the shares. The two main types of stock are preferred stock and
common stock, each with rights that often differ from the rights of the other. Preferred stock has
elements of both debt and equity. Holders of preferred shares have a dividend preference and have a right
Saylor URL: http://www.saylor.org/books

Saylor.org
857

to share in the distribution of assets in liquidation. Holders of common stock have a different set of rights,
namely, the right to vote on important corporate decisions such as the election of directors. A corporation
may purchase some of its shares from its shareholders in a process called a buyback. Stock in the hands of
the corporation is called treasury stock. There are a variety of factors that a corporation must consider in
determining whether to raise capital through bonds or through stock issuance.

EXERCISES

1.

What are some key rights of holders of preferred shares?

2.

What is the major difference between preferred stock and common stock?

3.

Why would a corporation buy back its own shares?

4.

What are some factors a corporation must consider in deciding whether to issue stock or bonds?

[1] Dawn C. Chmielewski and Robert Channick, “Hugh Hefner Reaches Deal to Take Playboy Private,” Los Angeles
Times, January 11, 2011.http://articles.latimes.com/2011/jan/11/business/la-fi-ct-playboy-hefner-20110111.

24.4 Initial Public Offerings and Consideration for Stock
LEARNING OBJECTIVES

1.

Understand what an initial public offering is and under what circumstances one is usually done.

2.

Examine the various requirements of selling stock.

3.

Discuss what adequate and valid consideration is in exchange for stock.

Sale of stock
Rather than using debt to finance operations, a corporation may instead sell stock. This is most often
accomplished through an initial public offering (IPO), or the first time a corporation offers stock for sale
to the public. The sale of securities, such as stock, is governed by the Securities Act of 1933. In particular,
Section 5 of the 1933 act governs the specifics of the sale of securities. To return to BCT Bookstore, Inc.,
suppose the company wishes to sell stock on the New York Stock Exchange (NYSE) for the first time. That
would be an IPO. The company would partner with securities lawyers and investment banks to
accomplish the sale. The banks underwrite the sale of the securities: in exchange for a fee, the bank will
buy the shares from BCT and then sell them. The company and its team prepare a registration statement,
which contains required information about the IPO and is submitted to the Securities and Exchange
Saylor URL: http://www.saylor.org/books

Saylor.org
858

Commission (SEC). The SEC reviews the registration statement and makes the decision whether to permit
or prohibit BCT’s IPO. Once the SEC approves the IPO, BCT’s investment banks purchase the shares in
the primary market and then resell them to investors on the secondary market on the NYSE. (For a
further discussion of these two markets, see ). Stock sales are not limited to an IPO—publicly traded
corporations may sell stock several times after going public. The requirements of the 1933 act remain but
are loosened for well-known corporations (well-known seasoned issuers).
An IPO or stock sale has several advantages. A corporation may have too much debt and would prefer to
raise funds through a sale of stock rather than increasing its debt. The total costs of selling stock are often
lower than financing through debt: the IPO may be expensive, but debt costs can vastly exceed the IPO
cost because of the interest payments on the debt. Also, IPOs are a popular method of increasing a firm’s
exposure, bringing the corporation many more investors and increasing its public image. Issuing stock is
also beneficial for the corporation because the corporation can use shares as compensation; for example,
employment compensation may be in the form of stock, such as in an employee stock ownership plan.
Investors also seek common stock, whether in an IPO or in the secondary market. While common stock is
a riskier investment than a bond, stock ownership can have tremendous upside—after all, the sky is the
limit on the price of a stock. On the other hand, there is the downside: the price of the stock can plummet,
causing the shareholder significant monetary loss.
Certainly, an IPO has some disadvantages. Ownership is diluted: BCT had very few owners before its IPO
but may have millions of owners after the IPO. As mentioned, an IPO can be expensive. An IPO can also
be undervalued: the corporation and its investment banks may undervalue the IPO stock price, causing
the corporation to lose out on the difference between its determined price and the market price. Being a
public corporation also places the corporation under the purview of the SEC and requires ongoing
disclosures. Timing can be problematic: the registration review process can take several weeks. The stock
markets can change drastically over that waiting period. Furthermore, the offering could have insufficient
purchasers to raise sufficient funds; that is, the public might not have enough interest in purchasing the
company’s stock to bring in sufficient funds to the corporation. Finally, a firm that goes public releases
information that is available to the public, which could be useful to competitors (trade secrets,
innovations, new technology, etc.).

Saylor URL: http://www.saylor.org/books

Saylor.org
859

As mentioned, one of the main disadvantages of going public is the SEC review and disclosure
requirements. The Securities Exchange Act of 1934 governs most secondary market transactions. The
1934 act places certain requirements on corporations that have sold securities. Both the 1933 and 1934
acts require corporations to disseminate information to the public and/or its investors. These
requirements were strengthened after the collapse of Enron in 2001. The SEC realized that its disclosure
requirements were not strong enough, as demonstrated by the accounting tricks and downfall of Enron
and its accountant, Arthur Andersen.

[1]

As a result of Enron’s accounting scandal, as well as problems with other corporations, Congress
tightened the noose by passing the Sarbanes-Oxley Act of 2002.

[2]

This act increased the disclosure of

financial information, increased transparency, and required the dissemination of information about what
a corporation was doing. For example, Section 302 of Sarbanes-Oxley requires that a corporation’s chief
executive officer and chief financial officer certify annual and quarterly reports and state that the report
does not contain any material falsehoods and that the financial data accurately reflect the corporation’s
condition.

Nature of the Consideration
Consideration is property or services exchanged for stock. While cash is commonly used to purchase
stock, a stock purchaser may pay with something other than cash, such as property, whether tangible or
intangible, or services or labor performed for the corporation. In most states, promissory notes and
contracts for future services are not lawful forms of consideration. The case United Steel Industries, Inc.
v. Manhart, (see ), illustrates the problems that can arise when services or promises of future delivery are
intended as payment for stock.

Evaluating the Consideration: Watered Stock
In United Steel Industries (), assume that Griffitts’s legal services had been thought by the corporation to
be worth $6,000 but in fact were worth $1,000, and that he had received stock with par value of $6,000
(i.e., 6,000 shares of $1 par value stock) in exchange for his services. Would Griffitts be liable for the
$5,000 difference between the actual value of his services and the stock’s par value? This is the problem
of watered stock: the inflated consideration is in fact less than par value. The term itself comes from the
Saylor URL: http://www.saylor.org/books

Saylor.org
860

ancient fraud of farmers and ranchers who increased the weight of their cattle (also known as stock) by
forcing them to ingest excess water.
The majority of states follow the good-faith rule. As noted near the end of the United Steel Industries case,
in the absence of fraud, “the judgment of the board of directors ‘as to the value of consideration received
for shares’ is conclusive.” In other words, if the directors or shareholders conclude in good faith that the
consideration does fairly reflect par value, then the stock is not watered and the stock buyer cannot be
assessed for the difference. This is in line with the business judgment rule, discussed in . If the directors
concluded in good faith that the consideration provided by Griffitts’s services accurately reflected the
value of the shares, they would not be liable. The minority approach is the true value rule: the
consideration must in fact equal par value by an objective standard at the time the shares are issued,
regardless of the board’s good-faith judgment.
A shareholder may commence a derivative lawsuit (a suit by a shareholder, on behalf of the corporation,
often filed against the corporation; see ). In a watered stock lawsuit, the derivative suit is filed against a
shareholder who has failed to pay full consideration under either rule to recover the difference between
the value received by the corporation and the par value.

KEY TAKEAWAY

Corporations may raise funds through the sale of stock. This can be accomplished through an initial public
offering (IPO)—the first time a corporation sells stock—or through stock sales after an IPO. The SEC is the
regulatory body that oversees the sale of stock. A sale of stock has several benefits for the corporation,
such as avoiding the use of debt, which can be much more expensive than selling stock. Stock sales also
increase the firm’s exposure and attract investors who prefer more risk than bonds. On the other hand,
stock sales have some disadvantages, namely, the dilution of ownership of the corporation. Also, the
corporation may undervalue its shares, thus missing out on additional capital because of the
undervaluation. Being a publicly traded company places the corporation under the extensive requirements
of the SEC and the 1933 and 1934 securities acts, such as shareholder meetings and annual financial
reports. The Sarbanes-Oxley Act adds yet more requirements that a corporation may wish to avoid.
Consideration is property or services exchanged for stock. Most investors will exchange money for stock.
Certain forms of consideration are not permitted. Finally, a corporation may be liable if it sells watered
stock, where consideration received by the corporation is less than the stock par value.
Saylor URL: http://www.saylor.org/books

Saylor.org
861

EXERCISES
1.

Describe the process of conducting an IPO.

2.

What are some advantages of selling stock?

3.

What are some disadvantages of selling stock?

4.

What is consideration? What are some types of consideration that may not be acceptable?
5.

[1] For a full discussion of Enron, see Bethany McLean and Peter Elkind, Enron: The Smartest Guys in the
Room (New York: Portfolio, 2004).

6.

[2] Sarbanes-Oxley Act can be viewed at University of Cincinnati, “The Sarbanes-Oxley Act of
2002,” Securities Lawyer’s Deskbook, http://taft.law.uc.edu/CCL/SOact/toc.html.

24.5 Dividends

LEARNING OBJECTIVES

1.

Discuss several types of dividends.

2.

Review legal limitations on distributing dividends.

3.

Define the duties of directors when paying dividends.

Types of Dividends
A dividend is a share of profits, a dividing up of the company’s earnings. The law does not require a
corporation to give out a specific type of dividend.

Cash Dividend
If a company’s finances are such that it can declare a dividend to stockholders, a cash dividend always is
permissible. It is a payment (by check, ordinarily) to the stockholders of a certain amount of money per
share. Under current law, qualified dividends are taxed as a long-term capital gain (usually 15 percent, but
the figure can be as low as zero percent under current law). These rules are set to expire in 2013, when
dividends will be taxed as ordinary income (i.e., at the recipient’s ordinary income tax rate).

Stock Dividend

Saylor URL: http://www.saylor.org/books

Saylor.org
862

Next to cash, the most frequent type of dividend is stock itself. Normally, the corporation declares a small
percentage dividend (between 1 and 10 percent), so that a holder of one hundred shares would receive
four new shares on a 4 percent dividend share. Although each shareholder winds up with more stock, he
realizes no personal net gain at that moment, as he would with a cash dividend, because each stockholder
has the same relative proportion of shares and has not sold or otherwise transferred the shares or
dividend. The total outstanding stock represents no greater amount of assets than before. The corporation
may issue share dividends either from treasury stock or from authorized but unissued shares.

Property Dividend
Rarely, corporations pay dividends in property rather than in cash. Armand Hammer, the legendary
financier and CEO of Occidental Petroleum Corporation, recounts how during World War II he founded a
liquor business by buying shares of the American Distilling Company. American Distilling was giving out
one barrel of whiskey per share as a dividend. Whiskey was in short supply during the war, so Hammer
bought five thousand shares and took five thousand barrels of whiskey as a dividend.

Stock Split
A stock dividend should be distinguished from a stock split. In a stock split, one share is divided into more
shares—for example, a two-for-one split means that for every one share the stockholder owned before the
split, he now has two shares. In a reverse stock split, shares are absorbed into one. In a one-for-two
reverse split, the stockholder will get one share in place of the two he held before the split.
The stock split has no effect on the assets of the company, nor is the interest of any shareholder diluted.
No transfer from surplus into stated capital is necessary. The only necessary accounting change is the
adjustment of par value and stated value. Because par value is being changed, many states require not
only the board of directors but also the shareholders to approve a stock split.
Why split? The chief reason is to reduce the current market price of the stock in order to make it
affordable to a much wider class of investors. For example, in 1978, IBM, whose stock was then selling for
around $284, split four for one, reducing the price to about $70 a share. That was the lowest IBM’s stock
had been since 1932. Stock need not sell at stratospheric prices to be split, however; for example,
American Telnet Corporation, whose stock had been selling at $0.4375 a share, declared a five-for-one
split in 1980. Apparently the company felt that the stock would be more affordable at $0.0875 a share. At
the opposite end of the spectrum are Class A shares of Warren Buffett’s Berkshire Hathaway, which
Saylor URL: http://www.saylor.org/books

Saylor.org
863

routinely trade for more than $100,000 a share. Buffett has rebuffed efforts to split the Class A shares, but
in 2010, shareholders approved a fifty-for-one split of Class B shares.

[1]

Legal Limitations on Dividends
The law imposes certain limitations on cash or property dividends a corporation may disburse. Dividends
may not be paid if (1) the business is insolvent (i.e., unable to pay its debts as they become due), (2)
paying dividends would make it insolvent, or (3) payment would violate a restriction in the articles of
incorporation. Most states also restrict the funds available for distribution to those available in earned
surplus. Under this rule, a corporation that ran a deficit in the current year could still declare a dividend
as long as the total earned surplus offset the deficit.
A few states—significantly, Delaware is one of them—permit dividends to be paid out of the net of current
earnings and those of the immediately preceding year, both years taken as a single period, even if the
balance sheet shows a negative earned surplus. Such dividends are known as nimble dividends. See
Weinberg v. Baltimore Brick Co.

[2]

Distribution from Capital Surplus
Assets in the form of cash or property may be distributed from capital surplus if the articles of
incorporation so provide or if shareholders approve the distribution. Such distributions must be identified
to the shareholders as coming from capital surplus.

Record Date, Payment Date, Rights of Stockholders
Under the securities exchange rules, the board of directors cannot simply declare a dividend payable on
the date of the board meeting and instruct the treasurer to hand out cash. The board must fix two dates: a
record date and a payment date. By the first, the board declares a dividend for shareholders of record as of
a certain future date—perhaps ten days hence. Actual payment of the dividend is postponed until the
payment date, which could be a month after the record date.
The board’s action creates a debtor-creditor relationship between the corporation and its shareholders.
The company may not revoke a cash dividend unless the shareholders consent. It may revoke a share
dividend as long as the shares have not been issued.

Saylor URL: http://www.saylor.org/books

Saylor.org
864

Discretion of Directors to Pay Dividends
When Directors Are Too Stingy
In every state, dividends are normally payable only at the discretion of the directors. Courts will order
distribution only if they are expressly mandatory or if it can be shown that the directors abused their
discretion by acting fraudulently or in a manner that was manifestly unreasonable. Dodge v. Ford Motor
Co., (see Section 24.7.2 "Payment of Dividends"), involves Henry Ford’s refusal in 1916 to pay dividends in
order to reinvest profits; it is often celebrated in business annals because of Ford’s testimony at trial,
although, as it turned out, the courts held his refusal to be an act of miserliness and an abuse of discretion.
Despite this ruling, many corporations today do not pay dividends. Corporations may decide to reinvest
profits in the corporation rather than pay a dividend to its shareholders, or to just sit on the cash. For
example, Apple Computer, Inc., maker of many popular computers and consumer electronics, saw its
share price skyrocket in the late 2000s. Apple also became one of the most valuable corporations in the
world. Despite an immense cash reserve, Apple has refused to pay a dividend, choosing instead to reinvest
in the business, stating that they require a large cash reserve as a security blanket for acquisitions or to
develop new products. Thus despite the ruling in Dodge v. Ford Motor Co., courts will usually not
intercede in a corporation’s decision not to pay dividends, following the business judgment rule and the
duties of directors. (For further discussion of the duties of directors, see Chapter 25 "Corporate Powers
and Management").

When Directors Are Too Generous
Directors who vote to declare and distribute dividends in excess of those allowed by law or by provisions
in the articles of incorporation personally may become jointly and severally liable to the corporation (but
liability may be reduced or eliminated under the business judgment rule). Shareholders who receive a
dividend knowing it is unlawful must repay any directors held liable for voting the illegal dividend. The
directors are said to be entitled to contribution from such shareholders. Even when directors have not
been sued, some courts have held that shareholders must repay dividends received when the corporation
is insolvent or when they know that the dividends are illegal.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
865

A dividend is a payment made from the corporation to its shareholders. A corporation may pay dividends
through a variety of methods, although money and additional shares are the most common. Corporations
may increase or decrease the total number of shares through either a stock split or a reverse stock split. A
corporation may decide to pay dividends but is not required to do so and cannot issue dividends if the
corporation is insolvent. Directors may be liable to the corporation for dividend payments that violate the
articles of incorporation or are illegal.

EXERCISES

1.

What is a dividend, and what are the main types of dividends?

2.

Is a corporation required to pay dividends? Under what circumstances is a corporation barred from
paying dividends?

3.

You have ten shares of BCT, valued at $10 each. The company engages in a two-for-one stock split. How
many shares do you now have? What is the value of each share, and what is the total value of all of your
BCT shares?
4.

[1] BusinessWeek covers many stock splits and reverse splits in its finance section, available
at http://www.businessweek.com/finance.

5.

[2] Weinberg v. Baltimore Brick Co., 35 Del. Ch. 225; 114 A.2d 812 (Del. 1955).

24.6 The Winds of Change

LEARNING OBJECTIVES

1.

Know the modern changes to corporate finance terminology and specific requirements imposed by
states.

2.

Compare the application of the Uniform Commercial Code to corporate finance with the applicability of
the 1933 and 1934 federal securities acts.

Changes in the Revised Model Business Corporation Act

Saylor URL: http://www.saylor.org/books

Saylor.org
866

Perhaps the most dramatic innovations incorporated into the Revised Model Business Corporation Act
(RMBCA) are the financial provisions. The revisions recommend eliminating concepts such as par value
stock, no-par stock, stated capital, capital surplus, earned surplus, and treasury shares. It was felt that
these concepts—notably par value and stated capital—no longer serve their original purpose of protecting
creditors.
A key definition under the revisions is that of distributions—that is, any transfer of money or property to
the shareholders. In order to make distributions, a corporation must meet the traditional insolvency test
and balance sheet tests. Under the balance sheet test, corporate assets must be greater than or equal to
liabilities and liquidation preferences on senior equity. The RMBCA also provides that promissory notes
and contracts for future services may be used in payment for shares.
It is important to note that the RMBCA is advisory. Not every state has abandoned par value or the other
financial terms. For example, Delaware is quite liberal with its requirements:
Every corporation may issue 1 or more classes of stock or 1 or more series of stock within any
class thereof, any or all of which classes may be of stock with par value or stock without par
value and which classes or series may have such voting powers, full or limited, or no voting
powers, and such designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in
the certificate of incorporation or of any amendment thereto, or in the resolution or resolutions
providing for the issue of such stock adopted by the board of directors pursuant to authority
expressly vested in it by the provisions of its certificate of incorporation.

[1]

Therefore, although the modern trend is to move away from par value as well as some other previously
discussed terms—and despite the RMBCA’s abandonment of these concepts—they still, in large measure,
persist.

Introduction to Article 8 of the Uniform Commercial Code
Partial ownership of a corporation would be an awkward investment if there were no ready means of
transfer. The availability of paper certificates as tangible evidence of the ownership of equity securities
solves the problem of what to transfer, but since a corporation must maintain records of its owners, a set
Saylor URL: http://www.saylor.org/books

Saylor.org
867

of rules is necessary to spell out how transfers are to be made. That set of rules is Article 8 of the Uniform
Commercial Code (UCC). Article 8 governs certificated securities, uncertificated securities, registration
requirements, transfer, purchase, and other specifics of securities. Article 8 can be viewed
athttp://www.law.cornell.edu/ucc/8/overview.html.

The UCC and the 1933 and 1934 Securities Acts
The Securities Act of 1933 requires the registration of securities that are sold or offered to be sold using
interstate commerce. The Securities Exchange Act of 1934 governs the secondary trading of securities,
such as stock market sales. The UCC also governs securities, through Articles 8 and 9. The key difference
is that the 1933 and 1934 acts are federal law, while the UCC operates at the state level. The UCC was
established to standardize state laws governing sales and commercial transactions. There are some
substantial differences, however, between the two acts and the UCC. Without going into exhaustive detail,
it is important to note a few of them. For one, the definition of security in the UCC is different from the
definition in the 1933 and 1934 acts. Thus a security may be governed by the securities acts but not by the
UCC. The definition of a private placement of securities also differs between the UCC and the securities
acts. Other differences exist.

[2]

The UCC, as well as state-specific laws, and the federal securities laws

should all be considered in financial transactions.

KEY TAKEAWAY

The RMBCA advises doing away with financial concepts such as stock par value. Despite this suggestion,
these concepts persist. Corporate finance is regulated through a variety of mechanisms, most notably
Articles 8 and 9 of the Uniform Commercial Code and the 1933 and 1934 securities acts.

EXERCISES

1.

What suggested changes are made by the RMBCA?

2.

What does UCC Article 8 govern?
3.

[1] Del. Code Ann. tit. 8, § 151 (2011).

4.

[2] See Lynn Soukup, “Securities Law and the UCC: When Godzilla Meets Bambi,” Uniform Commercial
Code Law Journal 38, no. 1 (Summer 2005): 3–28.

24.7 Cases

Saylor URL: http://www.saylor.org/books

Saylor.org
868

Consideration in Exchange for Stock
United Steel Industries, Inc. v. Manhart
405 S.W.2d 231 (Tex. 1966)
MCDONALD, CHIEF JUSTICE
This is an appeal by defendants, United Steel Industries, Inc., J. R. Hurt and W. B. Griffitts, from a
judgment declaring void and cancelling 5000 shares of stock in United Steel Industries, Inc. issued to
Hurt, and 4000 shares of stock in such corporation issued to Griffitts.
Plaintiffs Manhart filed this suit individually and as major stockholders against defendants United Steel
Industries, Inc., Hurt, and Griffitts, alleging the corporation had issued Hurt 5000 shares of its stock in
consideration of Hurt agreeing to perform CPA and bookkeeping services for the corporation for one year
in the future; and had issued Griffitts 4000 shares of its stock in consideration for the promised
conveyance of a 5 acre tract of land to the Corporation, which land was never conveyed to the
Corporation. Plaintiffs assert the 9000 shares of stock were issued in violation of Article 2.16 Business
Corporation Act, and prayed that such stock be declared void and cancelled.
Trial was before the Court without a jury which, after hearing, entered judgment declaring the 5000
shares of stock issued to Hurt, and the 4000 shares issued to Griffitts, issued without valid consideration,
void, and decreeing such stock cancelled.
***
The trial court found (on ample evidence) that the incorporators of the Corporation made an agreement
with Hurt to issue him 5000 shares in consideration of Hurt’s agreement to perform bookkeeping and
accounting services for the Corporation for the first year of its operation. The Corporation minutes reflect
the 5000 shares issued to Hurt “in consideration of labor done, services in the incorporation and
organization of the Corporation.” The trial court found (on ample evidence) that such minutes do not
reflect the true consideration agreed upon, and that Hurt performed no services for the Corporation prior
to February 1, 1965. The Articles of Incorporation were filed on January 28, 1965, and the 5000 shares
were issued to Hurt on May 29, 1965. There is evidence that Hurt performed some services for the
Corporation between January and May 29, 1965; but Hurt himself testified the “5000 (shares) were
issued to me for services rendered or to be rendered for the first year in keeping the books.…”

Saylor URL: http://www.saylor.org/books

Saylor.org
869

The situation is thus one where the stock was issued to Hurt both for services already performed and for
services to be rendered in the future.
The trial court concluded the promise of future services was not a valid consideration for the issuance of
stock under Article 2.16 Business Corporation Act; that the issuance was void; and that since there was no
apportionment of the value of future services from the value of services already rendered, the entire 5000
shares were illegally issued and void.
Article 12, Section 6, Texas Constitution, provides: “No corporation shall issue stock…except for money
paid, labor done, or property actually received.…” And Article 2.16 Texas Business Corporation Act
provides: “Payment for Shares.
“A. The consideration paid for the issuance of shares shall consist of money paid, labor done, or
property actually received. Shares may not be issued until the full amount of the consideration,
fixed as provided by law, has been paid.…
“B. Neither promissory notes nor the promise of future services shall constitute payment or part
payment for shares of a corporation.
“C. In the absence of fraud in the transaction, the judgment of the board of directors…as to the
value of the consideration received for shares shall be conclusive.”
The Fifth Circuit in Champion v. CIR, 303 Fed. 2d 887 construing the foregoing constitutional provision
and Article 2.16 of the Business Corporation Act, held:
Where it is provided that stock can be issued for labor done, as in Texas…the requirement is not
met where the consideration for the stock is work or services to be performed in the future.…The
situation is not changed by reason of the provision that the stock was to be given…for services
rendered as well as to be rendered, since there was no allocation or apportionment of stock
between services performed and services to be performed.”
The 5000 shares were issued before the future services were rendered. Such stock was illegally issued and
void.
Griffitts was issued 10,000 shares partly in consideration for legal services to the Corporation and partly
in exchange for the 5 acres of land. The stock was valued at $1 per share and the land had an agreed value
of $4000. The trial court found (upon ample evidence) that the 4000 shares of stock issued to Griffitts

Saylor URL: http://www.saylor.org/books

Saylor.org
870

was in consideration of his promise to convey the land to the Corporation; that Griffitts never conveyed
the land; and the issuance of the stock was illegal and void.
The judgment of the board of directors “as to the value of consideration received for shares” is conclusive,
but such does not authorize the board to issue shares contrary to the Constitution, for services to be
performed in the future (as in the case of Hurt), or for property not received (as in the case of Griffitts).
The judgment is correct. Defendants’ points and contentions are overruled.
AFFIRMED.

CASE QUESTIONS

1.

What was wrong with the consideration in the transaction between United Steel and Hurt?

2.

What if Hurt had completed one year of bookkeeping prior to receiving his shares?

3.

What was wrong with the consideration Griffitts provided for the 4,000 shares he received?

Payment of Dividends
Dodge v. Ford Motor Co.
204 Mich. 459, 170 N.W. 668 (Mich. 1919)
[Action by plaintiffs John F. Dodge and Horace E. Dodge against defendant Ford Motor Company and its
directors. The lower court ordered the directors to declare a dividend in the amount of $19,275,385.96.
The court also enjoined proposed expansion of the company. The defendants appealed.]
[T]he case for plaintiffs must rest upon the claim, and the proof in support of it, that the proposed
expansion of the business of the corporation, involving the further use of profits as capital, ought to be
enjoined because it is inimical to the best interests of the company and its shareholders, and upon the
further claim that in any event the withholding of the special dividend asked for by plaintiffs is arbitrary
action of the directors requiring judicial interference.
The rule which will govern courts in deciding these questions is not in dispute. It is, of course, differently
phrased by judges and by authors, and, as the phrasing in a particular instance may seem to lean for or
against the exercise of the right of judicial interference with the actions of corporate directors, the context,
or the facts before the court, must be considered.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
871

In 1 Morawetz on Corporations (2d Ed.), § 447, it is stated:
Profits earned by a corporation may be divided among its shareholders; but it is not a violation
of the charter if they are allowed to accumulate and remain invested in the company’s business.
The managing agents of a corporation are impliedly invested with a discretionary power with
regard to the time and manner of distributing its profits. They may apply profits in payment of
floating or funded debts, or in development of the company’s business; and so long as they do not
abuse their discretionary powers, or violate the company’s charter, the courts cannot interfere.
But it is clear that the agents of a corporation, and even the majority, cannot arbitrarily withhold
profits earned by the company, or apply them to any use which is not authorized by the
company’s charter.…
Mr. Henry Ford is the dominant force in the business of the Ford Motor Company. No plan of operations
could be adopted unless he consented, and no board of directors can be elected whom he does not favor.
One of the directors of the company has no stock. One share was assigned to him to qualify him for the
position, but it is not claimed that he owns it. A business, one of the largest in the world, and one of the
most profitable, has been built up. It employs many men, at good pay.
“My ambition,” said Mr. Ford, “is to employ still more men, to spread the benefits of this
industrial system to the greatest possible number, to help them build up their lives and their
homes. To do this we are putting the greatest share of our profits back in the business.”
“With regard to dividends, the company paid sixty per cent on its capitalization of two million
dollars, or $1,200,000, leaving $58,000,000 to reinvest for the growth of the company. This is
Mr. Ford’s policy at present, and it is understood that the other stockholders cheerfully accede to
this plan.”
He had made up his mind in the summer of 1916 that no dividends other than the regular dividends
should be paid, “for the present.”
“Q. For how long? Had you fixed in your mind any time in the future, when you were going to
pay—
“A. No.
“Q. That was indefinite in the future?
“A. That was indefinite, yes, sir.”
Saylor URL: http://www.saylor.org/books

Saylor.org
872

The record, and especially the testimony of Mr. Ford, convinces that he has to some extent the attitude
towards shareholders of one who has dispensed and distributed to them large gains and that they should
be content to take what he chooses to give. His testimony creates the impression, also, that he thinks the
Ford Motor Company has made too much money, has had too large profits, and that although large profits
might be still earned, a sharing of them with the public, by reducing the price of the output of the
company, ought to be undertaken. We have no doubt that certain sentiments, philanthropic and altruistic,
creditable to Mr. Ford, had large influence in determining the policy to be pursued by the Ford Motor
Company—the policy which has been herein referred to.
***
The difference between an incidental humanitarian expenditure of corporate funds for the benefit of the
employees, like the building of a hospital for their use and the employment of agencies for the betterment
of their condition, and a general purpose and plan to benefit mankind at the expense of others, is obvious.
There should be no confusion (of which there is evidence) of the duties which Mr. Ford conceives that he
and the stockholders owe to the general public and the duties which in law he and his codirectors owe to
protesting, minority stockholders. A business corporation is organized and carried on primarily for the
profit of the stockholders. The powers of the directors are to be employed for that end. The discretion of
directors is to be exercised in the choice of means to attain that end and does not extend to a change in the
end itself, to the reduction of profits or to the nondistribution of profits among stockholders in order to
devote them to other purposes.
***
We are not, however, persuaded that we should interfere with the proposed expansion of the business of
the Ford Motor Company. In view of the fact that the selling price of products may be increased at any
time, the ultimate results of the larger business cannot be certainly estimated. The judges are not business
experts. It is recognized that plans must often be made for a long future, for expected competition, for a
continuing as well as an immediately profitable venture. The experience of the Ford Motor Company is
evidence of capable management of its affairs. It may be noticed, incidentally, that it took from the public
the money required for the execution of its plan and that the very considerable salaries paid to Mr. Ford
and to certain executive officers and employees were not diminished. We are not satisfied that the alleged
motives of the directors, in so far as they are reflected in the conduct of the business, menace the interests
Saylor URL: http://www.saylor.org/books

Saylor.org
873

of shareholders. It is enough to say, perhaps, that the court of equity is at all times open to complaining
shareholders having a just grievance.
[The court affirmed the lower court’s order that the company declare a dividend and reversed the lower
court’s decision that halted company expansion].

CASE QUESTIONS

1.

What basis does the court use to order the payment of dividends?

2.

Does the court have a positive view of Mr. Ford?

3.

How do you reconcile 1 Morawetz on Corporations (2d Ed.), § 447 (“Profits earned by a corporation may
be divided among its shareholders; but it is not a violation of the charter if they are allowed to
accumulate and remain invested in the company’s business”) with the court’s decision?

4.

Would the business judgment rule have changed the outcome of this case? Note: The business judgment
rule, generally summarized, is that the directors are presumed to act in the best interest of the
corporation and its shareholders and to fulfill their fiduciary duties of good faith, loyalty, and due care.
The burden is on the plaintiff to prove that a transaction was so one sided that no business person of
ordinary judgment would conclude that the transaction was proper and/or fair.

24.8 Summary and Exercises
Summary

Corporations finance through a variety of mechanisms. One method is to reinvest profits in the
corporation. Another method is to use private equity. Private equity involves financing from private
investors, whether individuals (angel investors) or a private equity firm. Venture capital is often used as a
fundraising mechanism by businesses that are just starting operations.
A third method is to finance through debt, such as a loan or a bond. A corporation sells a bond and agrees
to make interest payments over the life of the bond and to pay the face value of the bond at the bond’s
maturity.
The final important method of raising capital is by the sale of stock. The articles of incorporation govern
the total number of shares of stock that the corporation may issue, although it need not issue the
maximum. Stock in the hands of shareholders is said to be authorized, issued, and outstanding. Stock may
Saylor URL: http://www.saylor.org/books

Saylor.org
874

have a par value, which is usually the floor price of the stock. No-par shares may be sold for any price set
by the directors.
Preferred stock (1) may have a dividend preference, (2) takes preference upon liquidation, and (3) may be
convertible. Common stock normally has the right to (1) ratable participation in earnings, (2) ratable
participation in the distribution of net assets on liquidation, and (3) ratable vote.
Ordinarily, the good-faith judgment of the directors concerning the fair value of the consideration
received for stock is determinative. A minority of states adhere to a true value rule that holds to an
objective standard.
A corporation that sells shares for the first time engages in an initial public offering (IPO). The Securities
Act of 1933 governs most IPOs and initial stock sales. A corporation that has previously issued stock may
do so many times afterward, depending on the corporation’s needs. The Securities Exchange Act of 1934
governs most secondary market stock sales. The Sarbanes-Oxley Act of 2002 adds another layer of
regulation to the financial transactions discussed in this chapter.
A dividend is a share of a corporation’s profits. Dividends may be distributed as cash, property, or stock.
The law imposes certain limitations on the amount that the corporation may disburse; most states restrict
the cash or property available for distribution to earned surplus. However, a few states, including
Delaware, permit dividends to be paid out of the net of current earnings and those of the immediately
preceding year, both years taken as a single period; these are known as nimble dividends. The directors
have discretion, within broad limits, to set the level of dividends; however, they will be jointly and
severally liable if they approve dividends higher than allowed by law or under the articles of
incorporation.
With several options available, corporations face many factors to consider in deciding how to raise funds.
Each option is not available to every corporation. Additionally, each option has advantages and
disadvantages. A corporation must carefully weigh the pros and cons of each before making a decision to
proceed on a particular financing path.

1.

EXERCISES

Ralph and Alice have decided to incorporate their sewer cleaning business under the name R & A, Inc.
Their plans call for the authorization and issuance of 5,000 shares of par value stock. Ralph argues that

Saylor URL: http://www.saylor.org/books

Saylor.org
875

par value must be set at the estimated market value of the stock, while Alice feels that par value is the
equivalent of book value—that is, assets divided by the number of shares. Who is correct? Why?
2.

In Exercise 1, Ralph feels that R & A should have an IPO of 1 million shares of common stock, to be sold on
the New York Stock Exchange (NYSE). What are the pros and cons of conducting an IPO?

3.

Assume that Ralph and Alice decide to issue preferred stock. What does this entail from R & A’s
standpoint? From the standpoint of a preferred stock purchaser?

4.

Alice changes her mind and wants to sell bonds in R & A. What are the pros and cons of selling bonds?

5.

Assume that Ralph and Alice go on to consider options other than financing through an IPO or through
the sale of bonds. They want to raise $5 million to get their business up and running, to purchase a
building, and to acquire machines to clean sewers. What are some other options Ralph and Alice should
consider? What would you suggest they do? Would your suggestion be different if Ralph and Alice wanted
to raise $500 million? $50,000?

1.
a.

SELF-TEST QUESTIONS

Corporate funds that come from earnings are called
equity securities
b.

depletion

c.

debt securities

d.

plowback

When a value is specified on a stock certificate, it is said to be
a.

par value
b.

no-par

c.

an authorized share

d.

none of the above

Common stockholders normally
a.

have the right to vote ratably
b.

do not have the right to vote ratably

c.

never have preemptive rights

d.

hold all of the company’s treasury shares

Saylor URL: http://www.saylor.org/books

Saylor.org
876

Preferred stock may be
a.

entitled to cumulative dividends
b.

convertible

c.

redeemable

d.

all of the above

When a corporation issues stock to the public for the first time, the corporation engages in
a.

a distribution

1.

d

2.

a

3.

a

4.

d

5.

b

b.

an initial public offering

c.

underwriting

d.

a stock split

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
877

Chapter 25

Corporate Powers and Management
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The powers of a corporation to act

2.

The rights of shareholders

3.

The duties, powers, and liability of officers and directors

Power within a corporation is present in many areas. The corporation itself has powers, although
with limitations. There is a division of power between shareholders, directors, and officers. Given
this division of power, certain duties are owed amongst the parties. We focus this chapter upon these
powers and upon the duties owed by shareholders, directors, and officers. In Chapter 26 "Securities
Regulation", we will continue discussion of officers’ and directors’ liability within the context of
securities regulation and insider trading.

25.1 Powers of a Corporation

LEARNING OBJECTIVES

1.

Understand the two types of corporate power.

2.

Consider the ramifications when a corporation acts outside its prescribed powers.

3.

Review legal issues surrounding corporate actions.

Saylor URL: http://www.saylor.org/books

Saylor.org
878

Two Types of Corporate Powers
A corporation generally has three parties sharing power and control: directors, officers, and shareholders.
Directors are the managers of the corporation, and officers control the day-to-day decisions and work
more closely with the employees. The shareholders are the owners of the corporation, but they have little
decision-making authority. The corporation itself has powers; while a corporation is not the same as a
person (e.g., a corporation cannot be put in prison), it is allowed to conduct certain activities and has been
granted certain rights.

Express Powers
The corporation may exercise all powers expressly given it by statute and by its articles of incorporation.
Section 3.02 of the Revised Model Business Corporation Act (RMBCA) sets out a number
of express powers, including the following: to sue and be sued in the corporate name; to purchase, use,
and sell land and dispose of assets to the same extent a natural person can; to make contracts, borrow
money, issue notes and bonds, lend money, invest funds, make donations to the public welfare, and
establish pension plans; and to join in partnerships, joint ventures, trusts, or other enterprises. The
powers set out in this section need not be included in the articles of incorporation.

Implied Powers
Corporate powers beyond those explicitly established are implied powers. For example, suppose BCT
Bookstore, Inc.’s statement of purpose reads simply, “to operate a bookstore.” The company may lawfully
conduct all acts that are necessary or appropriate to running a bookstore—hiring employees, advertising
special sales, leasing trucks, and so forth. Could Ted, its vice president and general manager, authorize the
expenditure of funds to pay for a Sunday afternoon lecture on the perils of nuclear war or the adventures
of a professional football player? Yes—if the lectures are relevant to current books on sale or serve to bring
people into the store, they comply with the corporation’s purpose.

The Ultra Vires Doctrine

Saylor URL: http://www.saylor.org/books

Saylor.org
879

The law places limitations upon what acts a corporation may undertake. Corporations cannot do anything
they wish, but rather, must act within the prescribed rules as laid out in statute, case law, their articles of
incorporation, and their bylaws. Sometimes, though, a corporation will step outside its permitted power
(literally “beyond the powers). The ultra vires doctrine holds that certain legal consequences attach to an
attempt by a corporation to carry out acts that are outside its lawful powers. Ultra vires (literally “beyond
the powers”) is not limited to illegal acts, although it encompasses actions barred by statute as well as by
the corporate charter. Under the traditional approach, either the corporation or the other party could
assert ultra vires as a defense when refusing to abide by a wholly executory contract. The ultra vires
doctrine loses much of its significance when corporate powers are broadly stated in a corporation’s
articles. Furthermore, RMBCA Section 3.04 states that “the validity of corporate action may not be
challenged on the ground that the corporation lacks or lacked power to act.”
Nonetheless, ultra vires acts are still challenged in courts today. For example, particularly in the area of
environmental law, plaintiffs are challenging corporate environmental actions as ultra vires. Delaware
corporation law states that the attorney general shall revoke the charter of a corporation for illegal acts.
Additionally, the Court of Chancery of Delaware has jurisdiction to forfeit or revoke a corporate charter
for abuse of corporate powers.

[1]

See Adam Sulkowski’s “Ultra Vires Statutes: Alive, Kicking, and a Means

of Circumventing the Scalia Standing Gauntlet.”

[2]

In essence, ultra vires retains force in three circumstances:
1.

Shareholders may bring suits against the corporation to enjoin it from acting beyond its powers.

2. The corporation itself, through receivers, trustees, or shareholders, may sue incumbent or former
officers or directors for causing the corporation to act ultra vires.
3. The state attorney general may assert the doctrine in a proceeding to dissolve the corporation or to
enjoin it from transacting unauthorized business (see Figure 25.1 "Attacks on Ultra Vires Acts").
Figure 25.1 Attacks on Ultra Vires Acts

Saylor URL: http://www.saylor.org/books

Saylor.org
880

Suppose an incorporated luncheon club refuses to admit women as club members or guests. What
happens if this action is ultra vires? Cross v. The Midtown Club, Inc. (see Section 25.5.1 "Ultra Vires
Acts"), focuses on this issue. An ultra vires act is not necessarily criminal or tortious. However, every
crime and tort is in some sense ultra vires because a corporation never has legal authority to commit
crimes or torts. They raise special problems, to which we now turn.

Criminal, Tortious, and Other Illegal Acts
The early common law held that a corporation could not commit a crime because it did not have a mind
and could not therefore have the requisite intent. An additional dilemma was that society could not
literally imprison a corporation. Modern law is not so constricting. Illegal acts of its agents may be
imputed to the corporation. Thus if the board of directors specifically authorizes the company to carry out
a criminal scheme, or the president instructs his employees to break a regulatory law for the benefit of the
company, the corporation itself may be convicted. Of course, it is rare for people in a corporate setting to
avow their criminal intentions, so in most cases courts determine the corporation’s liability by deciding
whether an employee’s crime was part of a job-related activity. The individuals within the corporation are
much more likely to be held legally liable, but the corporation may be as well. For example, in extreme
cases, a court could order the dissolution of the corporation; revoke some or all of its ability to operate,
such as by revoking a license the corporation may hold; or prevent the corporation from engaging in a
critical aspect of its business, such as acting as a trustee or engaging in securities transactions. But these
cases are extremely rare.
Saylor URL: http://www.saylor.org/books

Saylor.org
881

That a corporation is found guilty of a violation of the law does not excuse company officials who
authorized or carried out the illegal act. They, too, can be prosecuted and sent to jail. Legal punishments
are being routinely added to the newer regulatory statutes, such as the Occupational Safety and Health
Act, and the Toxic Substances Control Act—although prosecution depends mainly on whether and where a
particular administration wishes to spend its enforcement dollars. Additionally, state prosecuting
attorneys have become more active in filing criminal charges against management when employees are
injured or die on the job. For instance, a trial court judge in Chicago sentenced a company president,
plant manager, and foreman to twenty-five years in prison after they were convicted of murder following
the death of a worker as a result of unsafe working conditions at a plant;

[3]

the punishments were later

overturned, but the three pled guilty several years later and served shorter sentences of varying duration.
More recently, prosecutors have been expanding their prosecutions of corporations and developing
methodologies to evaluate whether a corporation has committed a criminal act; for example, US Deputy
Attorney General Paul McNulty revised “Principles of Federal Prosecutions of Business Organizations” in
2006 to further guide prosecutors in indicting corporations. The Securities and Exchange Commission,
the Department of Justice, other regulatory bodies, and legal professionals have increasingly sought legal
penalties against both corporations and its employees. See Exercise 2 at the end of this section to consider
the legal ramifications of a corporation and its employees for the drunk-driving death of one of its
patrons.
In certain cases, the liability of an executive can be vicarious. The Supreme Court affirmed the conviction
of a chief executive who had no personal knowledge of a violation by his company of regulations
promulgated by the Food and Drug Administration. In this case, an officer was held strictly liable for his
corporation’s violation of the regulations, regardless of his knowledge, or lack thereof, of the actions
(see Chapter 6 "Criminal Law").

[4]

This stands in contrast to the general rule that an individual must

know, or should know, of a violation of the law in order to be liable. Strict liability does not require
knowledge. Thus a corporation’s top managers can be found criminally responsible even if they did not
directly participate in the illegal activity. Employees directly responsible for violation of the law can also
be held liable, of course. In short, violations of tort law, criminal law, and regulatory law can result in
negative consequences for both the corporation and its employees.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
882

A corporation has two types of powers: express powers and implied powers. When a corporation is acting
outside its permissible power, it is said to be acting ultra vires. A corporation engages in ultra vires acts
whenever it engages in illegal activities, such as criminal acts.

EXERCISES

1.

What is an ultra vires act?

2.

A group of undergraduate students travel from their university to a club. The club provides dinner and an
open bar. One student becomes highly intoxicated and dies as the result of an automobile collision
caused by the student. Can the club be held liable for the student’s death? SeeCommonwealth v. Penn
Valley Resorts.

[5]

3.

[1] Del. Code Ann., Title 8, Section 284 (2011).

4.

[2] Adam Sulkowski, “Ultra Vires Statutes: Alive, Kicking, and a Means of Circumventing the Scalia
Standing Gauntlet,” Journal of Environmental Law and Litigation 14, no. 1 (2009): 75.

5.

[3] People v. O’Neil, 550 N.E.2d 1090 (Ill. App. 1990).

6.

[4] United States v. Park, 421 U.S. 658 (1975).

7.

[5] Commonwealth v. Penn Valley Resorts, 494 A.2d 1139 (Pa. Super. 1985).

25.2 Rights of Shareholders

LEARNING OBJECTIVES

1.

Explain the various parts of the corporate management structure and how they relate to one another.

2.

Describe the processes and practices of typical corporate meetings, including annual meetings.

3.

Explain the standard voting process in most US corporations and what the respective roles of
management and shareholders are.

4.

Understand what corporate records can be reviewed by a shareholder and under what circumstances.

General Management Functions

Saylor URL: http://www.saylor.org/books

Saylor.org
883

In the modern publicly held corporation, ownership and control are separated. The shareholders “own”
the company through their ownership of its stock, but power to manage is vested in the directors. In a
large publicly traded corporation, most of the ownership of the corporation is diluted across its numerous
shareholders, many of whom have no involvement with the corporation other than through their stock
ownership. On the other hand, the issue of separation and control is generally irrelevant to the closely
held corporation, since in many instances the shareholders are the same people who manage and work for
the corporation.
Shareholders do retain some degree of control. For example, they elect the directors, although only a
small fraction of shareholders control the outcome of most elections because of the diffusion of ownership
and modern proxy rules; proxy fights are extremely difficult for insurgents to win. Shareholders also may
adopt, amend, and repeal the corporation’s bylaws; they may adopt resolutions ratifying or refusing to
ratify certain actions of the directors. And they must vote on certain extraordinary matters, such as
whether to amend the articles of incorporation, merge, or liquidate.

Meetings
In most states, the corporation must hold at least one meeting of shareholders each year. The board of
directors or shareholders representing at least 10 percent of the stock may call a special shareholders’
meeting at any time unless a different threshold number is stated in the articles or bylaws. Timely notice
is required: not more than sixty days nor less than ten days before the meeting, under Section 7.05 of the
Revised Model Business Corporation Act (RMBCA). Shareholders may take actions without a meeting if
every shareholder entitled to vote consents in writing to the action to be taken. This option is obviously
useful to the closely held corporation but not to the giant publicly held companies.

Right to Vote
Who Has the Right to Vote?

Saylor URL: http://www.saylor.org/books

Saylor.org
884

Through its bylaws or by resolution of the board of directors, a corporation can set a “record date.” Only
the shareholders listed on the corporate records on that date receive notice of the next shareholders’
meeting and have the right to vote. Every share is entitled to one vote unless the articles of incorporation
state otherwise.
The one-share, one-vote principle, commonly called regular voting or statutory voting, is not required,
and many US companies have restructured their voting rights in an effort to repel corporate raiders. For
instance, a company might decide to issue both voting and nonvoting shares (as we discussed in Chapter
25 "Corporate Powers and Management"), with the voting shares going to insiders who thereby control
the corporation. In response to these new corporate structures, the Securities and Exchange Commission
(SEC) adopted a one-share, one-vote rule in 1988 that was designed to protect a shareholder’s right to
vote. In 1990, however, a federal appeals court overturned the SEC rule on the grounds that voting rights
are governed by state law rather than by federal law.

[1]

Quorum
When the articles of incorporation are silent, a shareholder quorum is a simple majority of the shares
entitled to vote, whether represented in person or by proxy, according to RMBCA Section 7.25. Thus if
there are 1 million shares, 500,001 must be represented at the shareholder meeting. A simple majority of
those represented shares is sufficient to carry any motion, so 250,001 shares are enough to decide upon a
matter other than the election of directors (governed by RMBCA, Section 7.28). The articles of
incorporation may decree a different quorum but not less than one-third of the total shares entitled to
vote.

Cumulative Voting
Cumulative voting means that a shareholder may distribute his total votes in any manner that he
chooses—all for one candidate or several shares for different candidates. With cumulative voting, each
shareholder has a total number of votes equal to the number of shares he owns multiplied by the number
of directors to be elected. Thus if a shareholder has 1,000 shares and there are five directors to be elected,
the shareholder has 5,000 votes, and he may vote those shares in a manner he desires (all for one
director, or 2,500 each for two directors, etc.). Some states permit this right unless the articles of
incorporation deny it. Other states deny it unless the articles of incorporation permit it. Several states
have constitutional provisions requiring cumulative voting for corporate directors.
Saylor URL: http://www.saylor.org/books

Saylor.org
885

Cumulative voting is meant to provide minority shareholders with representation on the board. Assume
that Bob and Carol each owns 2,000 shares, which they have decided to vote as a block, and Ted owns
6,000 shares. At their annual shareholder meeting, they are to elect five directors. Without cumulative
voting, Ted’s slate of directors would win: under statutory voting, each share represents one vote available
for each director position. With this method, by placing as many votes as possible for each director, Ted
could cast 6,000 votes for each of his desired directors. Thus each of Ted’s directors would receive 6,000
votes, while each of Bob and Carol’s directors would receive only 4,000. Under cumulative voting,
however, each shareholder has as many votes as there are directors to be elected. Hence with cumulative
voting Bob and Carol could strategically distribute their 20,000 votes (4,000 votes multiplied by five
directors) among the candidates to ensure representation on the board. By placing 10,000 votes each on
two of their candidates, they would be guaranteed two positions on the board. (The candidates from the
two slates are not matched against each other on a one-to-one basis; instead, the five candidates with the
highest number of votes are elected.) Various formulas and computer programs are available to determine
how votes should be allocated, but the principle underlying the calculations is this: cumulative voting is
democratic in that it allows the shareholders who own 40 percent of the stock—Bob and Carol—to elect 40
percent of the board.
RMBCA Section 8.08 provides a safeguard against attempts to remove directors. Ordinarily, a director
may be removed by a majority vote of the shareholders. Cumulative voting will not aid a given single
director whose ouster is being sought because the majority obviously can win on a straight vote. So
Section 8.08 provides, “If cumulative voting is authorized, a director may not be removed if the number of
votes sufficient to elect him under cumulative voting is voted against his removal.”

Voting Arrangements to Concentrate Power
Shareholders use three types of arrangements to concentrate their power: proxies, voting agreements, and
voting trusts.

Proxies
A proxy is the representative of the shareholder. A proxy may be a person who stands in for the
shareholder or may be a written instrument by which the shareholder casts her votes before the
shareholder meeting. Modern proxy voting allows shareholders to vote electronically through the
Internet, such as at http://www.proxyvoting.com. Proxies are usually solicited by and given to
Saylor URL: http://www.saylor.org/books

Saylor.org
886

management, either to vote for proposals or people named in the proxy or to vote however the proxy
holder wishes. Through the proxy device, management of large companies can maintain control over the
election of directors. Proxies must be signed by the shareholder and are valid for eleven months from the
time they are received by the corporation unless the proxy explicitly states otherwise. Management may
use reasonable corporate funds to solicit proxies if corporate policy issues are involved, but
misrepresentations in the solicitation can lead a court to nullify the proxies and to deny reimbursement
for the solicitation cost. Only the last proxy given by a particular shareholder can be counted.
Proxy solicitations are regulated by the SEC. For instance, SEC rules require companies subject to the
Securities Exchange Act of 1934 to file proxy materials with the SEC at least ten days before proxies are
mailed to shareholders. Proxy statements must disclose all material facts, and companies must use a
proxy form on which shareholders can indicate whether they approve or disapprove of the proposals.
Dissident groups opposed to management’s position are entitled to solicit their own proxies at their own
expense. The company must either furnish the dissidents with a list of all shareholders and addresses or
mail the proxies at corporate expense. Since management usually prefers to keep the shareholder list
private, dissidents can frequently count on the corporation to foot the mailing bill.

Voting Agreements
Unless they intend to commit fraud on a minority of stockholders, shareholders may agree in advance to
vote in specific ways. Such a voting agreement, often called a shareholder agreement, is generally legal.
Shareholders may agree in advance, for example, to vote for specific directors; they can even agree to vote
for the dissolution of the corporation in the event that a predetermined contingency occurs. A voting
agreement is easier to enter into than a voting trust (discussed next) and can be less expensive, since a
trustee is not paid to administer a voting agreement. A voting agreement also permits shareholders to
retain their shares rather than turning the shares over to a trust, as would be required in a voting trust.

Voting Trusts
To ensure that shareholder agreements will be honored, shareholders in most states can create
a voting trust. By this device, voting shares are given to voting trustees, who are empowered to vote the
shares in accordance with the objectives set out in the trust agreement. Section 7.30 of the RMBCA limits
the duration of voting trusts to ten years. The voting trust is normally irrevocable, and the shareholders’

Saylor URL: http://www.saylor.org/books

Saylor.org
887

stock certificates are physically transferred to the voting trustees for the duration of the trust. The voting
trust agreement must be on file at the corporation, open for inspection by any shareholder.

Inspection of Books and Records
Shareholders are legally entitled to inspect the records of the corporation in which they hold shares. These
records include the articles of incorporation, bylaws, and corporate resolutions. As a general rule,
shareholders who want certain records (such as minutes of a board of directors’ meeting or accounting
records) must also have a “proper purpose,” such as to determine the propriety of the company’s dividend
policy or to ascertain the company’s true financial worth. Improper purposes include uncovering trade
secrets for sale to a competitor or compiling mailing lists for personal business purposes. A shareholder’s
motivation is an important factor in determining whether the purpose is proper, as the courts attempt to
balance the rights of both the shareholders and the corporation. For example, a Minnesota court applied
Delaware law in finding that a shareholder’s request to view the corporation’s shareholder ledger to
identify shareholders and communicate with them about the corporation’s involvement in the Vietnam
War was improper. A desire to communicate with the other corporate shareholders was found to be
insufficient to compel inspection.

[2]

Contrast that finding with a Delaware court’s finding that a

shareholder had a proper purpose in requesting a corporation’s shareholder list in order to communicate
with them about the economic risks of the firm’s involvement in Angola.

[3]

Preemptive Rights
Assume that BCT Bookstore has outstanding 5,000 shares with par value of ten dollars and that Carol
owns 1,000. At the annual meeting, the shareholders decide to issue an additional 1,000 shares at par and
to sell them to Alice. Carol vehemently objects because her percentage of ownership will decline. She goes
to court seeking an injunction against the sale or an order permitting her to purchase 200 of the shares
(she currently has 20 percent of the total). How should the court rule?
The answer depends on the statutory provision dealing with preemptive rights—that is, the right of a
shareholder to be protected from dilution of her percentage of ownership. In some states, shareholders
have no preemptive rights unless expressly declared in the articles of incorporation, while other states
give shareholders preemptive rights unless the articles of incorporation deny it. Preemptive rights were
Saylor URL: http://www.saylor.org/books

Saylor.org
888

once strongly favored, but they are increasingly disappearing, especially in large publicly held companies
where ownership is already highly diluted.

Derivative Actions
Suppose Carol discovers that Ted has been receiving kickbacks from publishers and has been splitting the
proceeds with Bob. When at a directors’ meeting, Carol demands that the corporation file suit to recover
the sums they pocketed, but Bob and Ted outvote her. Carol has another remedy. She can file a
derivative action against them. A derivative lawsuit is one brought on behalf of the corporation by a
shareholder when the directors refuse to act. Although the corporation is named as a defendant in the
suit, the corporation itself is the so-called real party in interest—the party entitled to recover if the
plaintiff wins.
While derivative actions are subject to abuse by plaintiffs’ attorneys seeking settlements that pay their
fees, safeguards have been built into the law. At least ninety days before starting a derivative action, for
instance, shareholders must demand in writing that the corporation take action. Shareholders may not
commence derivative actions unless they were shareholders at the time of the wrongful act. Derivative
actions may be dismissed if disinterested directors decide that the proceeding is not in the best interests
of the corporation. (A disinterested director is a director who has no interest in the disputed transaction.)
Derivative actions are discussed further in Chapter 25 "Corporate Powers and Management".

KEY TAKEAWAY
In large publicly traded corporations, shareholders own the corporation but have limited power to affect
decisions. The board of directors and officers exercise much of the power. Shareholders exercise their
power at meetings, typically through voting for directors. Statutes, bylaws, and the articles of
incorporation determine how voting occurs—such as whether a quorum is sufficient to hold a meeting or
whether voting is cumulative. Shareholders need not be present at a meeting—they may use a proxy to
cast their votes or set up voting trusts or voting agreements. Shareholders may view corporate documents
with proper demand and a proper purpose. Some corporations permit shareholders preemptive rights—

Saylor URL: http://www.saylor.org/books

Saylor.org
889

the ability to purchase additional shares to ensure that the ownership percentage is not diluted. A
shareholder may also file suit on behalf of the corporation—a legal proceeding called a derivative action.

EXERCISES

1.

Explain cumulative voting. What is the different between cumulative voting and regular voting? Who
benefits from cumulative voting?

2.

A shareholder will not be at the annual meeting. May that shareholder vote? If so, how?

3.

The BCT Bookstore is seeking an additional store location. Ted, a director of BCT, knows of the ideal
building that would be highly profitable for BCT and finds out that it is for sale. Unbeknownst to BCT, Ted
is starting a clothing retailer. He purchases the building for his clothing business, thereby usurping a
corporate opportunity for BCT. Sam, a BCT shareholder, finds out about Ted’s business deal. Does Sam
have any recourse? See RMBCA Section 8.70.
4.

[1] Business Roundtable v. SEC, 905 F.2d 406 (D.C. Cir. 1990).

5.

[2] Pillsbury v. Honeywell, 291 Minn. 322; 191 N.W.2d 406 (Minn. 1971).

6.

[3] The Conservative Caucus Research, Analysis & Education Foundation, Inc. v. Chevron, 525 A.2d 569
(Del. 1987). See Del. Code Ann., Title 8, Section 220 (2011).

25.3 Duties and Powers of Directors and Officers
LEARNING OBJECTIVES

1.

Examine the responsibility of directors and the delegation of decisions.

2.

Discuss the qualifications, election, and removal of directors.

3.

Determine what requirements are placed on directors for meetings and compensation.

General Management Responsibility of the Directors
Directors derive their power to manage the corporation from statutory law. Section 8.01 of the Revised
Model Business Corporation Act (RMBCA) states that “all corporate powers shall be exercised by or under
the authority of, and the business and affairs of the corporation managed under the direction of, its board
of directors.” A director is a fiduciary, a person to whom power is entrusted for another’s benefit, and as
such, as the RMBCA puts it, must perform his duties “in good faith, with the care an ordinarily prudent
person in a like position would exercise under similar circumstances” (Section 8.30). A director’s main
Saylor URL: http://www.saylor.org/books

Saylor.org
890

responsibilities include the following: (1) to protect shareholder investments, (2) to select and remove
officers, (3) to delegate operating authority to the managers or other groups, and (4) to supervise the
company as a whole.

Delegation to Committees
Under RMBCA Section 8.25, the board of directors, by majority vote, may delegate its powers to various
committees. This authority is limited to some degree. For example, only the full board can determine
dividends, approve a merger, and amend the bylaws. The delegation of authority to a committee does not,
by itself, relieve a director from the duty to exercise due care.

Delegation to Officers
Figure 25.2 The Corporate Governance Model

The directors often delegate to officers the day-to-day authority to execute the policies established by the
board and to manage the firm (see ). Normally, the president is the chief executive officer (CEO) to whom
all other officers and employees report, but sometimes the CEO is also the chairman of the board.

Number and Election of Directors
Section 8.03 of the RMBCA provides that there must be one director, but there may be more, the precise
number to be fixed in the articles of incorporation or bylaws. The initial members of the board hold office
until the first annual meeting, when elections occur. (The initial board members are permitted to succeed
themselves.) Directors are often chosen to serve one-year terms and must be elected or reelected by the
shareholders annually, unless there are nine or more directors. In that case, if the articles of incorporation
so provide, the board may be divided into two or three roughly equal classes and their terms staggered, so

Saylor URL: http://www.saylor.org/books

Saylor.org
891

that the second class is elected at the second annual meeting and the third at the third annual meeting. A
staggered board allows for the continuity of directors or as a defense against a hostile takeover.

Directors’ Qualifications and Characteristics
The statutes do not catalog qualifications that directors are expected to possess. In most states, directors
need not be residents of the state or shareholders of the corporation unless required by the articles of
incorporation or bylaws, which may also set down more precise qualifications if desired.
Until the 1970s, directors tended to be a homogeneous lot: white male businessmen or lawyers. Political
change—rising consumer, environmental, and public interest consciousness—and embarrassment
stemming from disclosures made in the wake of Securities and Exchange Commission (SEC)
investigations growing out of Watergate prompted companies to diversify their boardrooms. Today,
members of minority groups and women are being appointed in increasing numbers, although their
proportion to the total is still small. Outside directors (directors who are not employees, officers, or
otherwise associated with the corporation; they are also called nonexecutive directors) are becoming a
potent force on corporate boards. The trend to promote the use of outside directors has continued—the
Sarbanes-Oxley Act of 2002 places emphasis on the use of outside directors to provide balance to the
board and protect the corporation’s investors.

Removal of Directors and Officers
In 1978, one week before he was scheduled to unveil the 1979 Mustang to trade journalists in person, Lee
Iacocca, president of the Ford Motor Company, was summarily fired by unanimous vote of the board of
directors, although his departure was billed as a resignation. Iacocca was reported to have asked company
chairman Henry Ford II, “What did I do wrong?” To which Ford was said to have replied, “I just don’t like
you.”

[1]

To return to our usual example: BCT Bookstore is set to announce its acquisition of Borders

Group, Inc., a large book retailer that is facing bankruptcy. Alice, one of BCT’s directors, was instrumental
in the acquisition. One day prior to the announcement of the acquisition, BCT’s board relieved Alice of her

Saylor URL: http://www.saylor.org/books

Saylor.org
892

directorship, providing no reason for the decision. The story raises this question: May a corporate officer,
or director for that matter, be fired without cause?
Yes. Many state statutes expressly permit the board to fire an officer with or without cause. However,
removal does not defeat an officer’s rights under an employment contract. Shareholders may remove
directors with or without cause at any meeting called for the purpose. A majority of the shares entitled to
vote, not a majority of the shares represented at the meeting, are required for removal.

Meetings
Directors must meet, but the statutes themselves rarely prescribe how frequently. More often, rules
prescribing time and place are set out in the bylaws, which may permit members to participate in any
meeting by conference telephone. In practice, the frequency of board meetings varies.
The board or committees of the board may take action without meeting if all members of the board or
committee consent in writing. A majority of the members of the board constitutes a quorum, unless the
bylaws or articles of incorporation specify a larger number. Likewise, a majority present at the meeting is
sufficient to carry any motion unless the articles or bylaws specify a larger number.

Compensation
In the past, directors were supposed to serve without pay, as shareholder representatives. The modern
practice is to permit the board to determine its own pay unless otherwise fixed in the articles of
incorporation. Directors’ compensation has risen sharply in recent years. The Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, however, has made significant changes to compensation,
allowing shareholders a “say on pay,” or the ability to vote on compensation.

KEY TAKEAWAY

The directors exercise corporate powers. They must exercise these powers with good faith. Certain
decisions may be delegated to a committee or to corporate officers. There must be at least one director,
and directors may be elected at once or in staggered terms. No qualifications are required, and directors

Saylor URL: http://www.saylor.org/books

Saylor.org
893

may be removed without cause. Directors, just like shareholders, must meet regularly and may be paid for
their involvement on the board.

1.

EXERCISES

What are the fiduciary duties required of a director? What measuring comparison is used to evaluate
whether a director is meeting these fiduciary duties?

2.

How would a staggered board prevent a hostile takeover?

[1] “Friction Triggers Iacocca Ouster,” Michigan Daily, July 15, 1978.

25.4 Liability of Directors and Officers

LEARNING OBJECTIVES

1.

Examine the fiduciary duties owed by directors and officers.

2.

Consider constituency statutes.

3.

Discuss modern trends in corporate compliance and fiduciary duties.

Nature of the Problem
Not so long ago, boards of directors of large companies were quiescent bodies, virtual rubber stamps for
their friends among management who put them there. By the late 1970s, with the general increase in the
climate of litigiousness, one out of every nine companies on the Fortune 500 list saw its directors or
officers hit with claims for violation of their legal responsibilities.

[1]

In a seminal case, the Delaware

Supreme Court found that the directors of TransUnion were grossly negligent in accepting a buyout price
of $55 per share without sufficient inquiry or advice on the adequacy of the price, a breach of their duty of
care owed to the shareholders. The directors were held liable for $23.5 million for this breach.

[2]

Thus

serving as a director or an officer was never free of business risks. Today, the task is fraught with legal risk
as well.
Two main fiduciary duties apply to both directors and officers: one is a duty of loyalty, the other the duty
of care. These duties arise from responsibilities placed upon directors and officers because of their
positions within the corporation. The requirements under these duties have been refined over time.
Courts and legislatures have both narrowed the duties by defining what is or is not a breach of each duty
and have also expanded their scope. Courts have further refined the duties, such as laying out tests such
Saylor URL: http://www.saylor.org/books

Saylor.org
894

as in the Caremark case, outlined in . Additionally, other duties have been developed, such as the duties
of good faith and candor.

Duty of Loyalty
As a fiduciary of the corporation, the director owes his primary loyalty to the corporation and its
stockholders, as do the officers and majority shareholders. This responsibility is called the duty of loyalty.
When there is a conflict between a director’s personal interest and the interest of the corporation, he is
legally bound to put the corporation’s interest above his own. This duty was mentioned in Exercise 3
of when Ted usurped a corporate opportunity and will be discussed later in this section.
Figure 25.3 Common Conflict Situations

Two situations commonly give rise to the director or officer’s duty of loyalty: (1) contracts with the
corporation and (2) corporate opportunity (see ).

Contracts with the Corporation
The law does not bar a director from contracting with the corporation he serves. However, unless the
contract or transaction is “fair to the corporation,” Sections 8.61, 8.62, and 8.63 of the Revised Model
Business Corporation Act (RMBCA) impose on him a stringent duty of disclosure. In the absence of a fair
transaction, a contract between the corporation and one of its directors is voidable. If the transaction is
unfair to the corporation, it may still be permitted if the director has made full disclosure of his personal
Saylor URL: http://www.saylor.org/books

Saylor.org
895

relationship or interest in the contract and if disinterested board members or shareholders approve the
transaction.

Corporate Opportunity
Whenever a director or officer learns of an opportunity to engage in a variety of activities or transactions
that might be beneficial to the corporation, his first obligation is to present the opportunity to the
corporation. The rule encompasses the chance of acquiring another corporation, purchasing property, and
licensing or marketing patents or products. This duty of disclosure was placed into legal lexicon by Judge
Cardozo in 1928 when he stated that business partners owe more than a general sense of honor among
one another; rather, they owe “the punctilio of honor most sensitive.”

[3]

Thus when a corporate

opportunity arises, business partners must disclose the opportunity, and a failure to disclose is
dishonest—a breach of the duty of loyalty.
Whether a particular opportunity is a corporate opportunity can be a delicate question. For example, BCT
owns a golf course and a country club. A parcel of land adjacent to their course comes on the market for
sale, but BCT takes no action. Two BCT officers purchase the land personally, later informing the BCT
board about the purchase and receiving board ratification of their purchase. Then BCT decides to
liquidate and enters into an agreement with the two officers to sell both parcels of land. A BCT
shareholder brings a derivative suit against the officers, alleging that purchasing the adjacent land stole a
corporate opportunity. The shareholder would be successful in his suit. In considering Farber v. Servan
Land Co., Inc.,

[4]

a case just like the one described, the Farber court laid out four factors in considering

whether a corporate opportunity has been usurped:
1.

Whether there is an actual corporate opportunity that the firm is considering

2. Whether the corporation’s shareholders declined to follow through on the opportunity
3. Whether the board or its shareholders ratified the purchase and, specifically, whether there were a
sufficient number of disinterested voters
4. What benefit was missed by the corporation
In considering these factors, the Farber court held that the officers had breached a duty of loyalty to the
corporation by individually purchasing an asset that would have been deemed a corporate opportunity.
When a director serves on more than one board, the problem of corporate opportunity becomes even
more complex, because he may be caught in a situation of conflicting loyalties. Moreover, multiple board
Saylor URL: http://www.saylor.org/books

Saylor.org
896

memberships pose another serious problem. A direct interlock occurs when one person sits on the boards
of two different companies; an indirect interlock happens when directors of two different companies serve
jointly on the board of a third company. The Clayton Act prohibits interlocking directorates between
direct competitors. Despite this prohibition, as well as public displeasure, corporate board member
overlap is commonplace. According to an analysis by USA Today and The Corporate Library, eleven of the
fifteen largest companies have at least two board members who also sit together on the board of another
corporation. Furthermore, CEOs of one corporation often sit on the boards of other corporations. Bank
board members may sit on the boards of other corporations, including the bank’s own clients. This web of
connections has both pros and cons.

[5]

Duty of Care
The second major aspect of the director’s responsibility is that of duty of care. Section 8.30 of RMBCA
calls on the director to perform his duties “with the care an ordinarily prudent person in a like position
would exercise under similar circumstances.” An “ordinarily prudent person” means one who directs his
intelligence in a thoughtful way to the task at hand. Put another way, a director must make a reasonable
effort to inform himself before making a decision, as discussed in the next paragraph. The director is not
held to a higher standard required of a specialist (finance, marketing) unless he is one. A director of a
small, closely held corporation will not necessarily be held to the same standard as a director who is given
a staff by a large, complex, diversified company. The standard of care is that which an ordinarily prudent
person would use who is in “a like position” to the director in question. Moreover, the standard is not a
timeless one for all people in the same position. The standard can depend on the circumstances: a fastmoving situation calling for a snap decision will be treated differently later, if there are recriminations
because it was the wrong decision, than a situation in which time was not of the essence.
What of the care itself? What kind of care would an ordinarily prudent person in any situation be required
to give? Unlike the standard of care, which can differ, the care itself has certain requirements. At a
minimum, the director must pay attention. He must attend meetings, receive and digest information
adequate to inform him about matters requiring board action, and monitor the performance of those to
whom he has delegated the task of operating the corporation. Of course, documents can be misleading,
Saylor URL: http://www.saylor.org/books

Saylor.org
897

reports can be slanted, and information coming from self-interested management can be distorted. To
what heights must suspicion be raised? Section 8.30 of the RMBCA forgives directors the necessity of
playing detective whenever information, including financial data, is received in an apparently reliable
manner from corporate officers or employees or from experts such as attorneys and public accountants.
Thus the director does not need to check with another attorney once he has received financial data from
one competent attorney.
A New Jersey Supreme Court decision considered the requirements of fiduciary duties, particularly the
duty of care. Pritchard & Baird was a reissuance corporation owned by Pritchard and having four
directors: Pritchard, his wife, and his two sons. Pritchard and his sons routinely took loans from the
accounts of the firm’s clients. After Pritchard died, his sons increased their borrowing, eventually sending
the business into bankruptcy. During this time, Mrs. Pritchard developed a fondness for alcohol, drinking
heavily and paying little attention to her directorship responsibilities. Creditors sued Mrs. Pritchard for
breaches of her fiduciary duties, essentially arguing that the bankruptcy would not have occurred had she
been acting properly. After both the trial court and appellate court found for the creditors, the New Jersey
Supreme Court took up the case. The court held that a director must have a basic understanding of the
business of the corporation upon whose board he or she sits. This can be accomplished by attending
meetings, reviewing and understanding financial documents, investigating irregularities, and generally
being involved in the corporation. The court found that Mrs. Pritchard’s being on the board because she
was the spouse was insufficient to excuse her behavior, and that had she been performing her duties, she
could have prevented the bankruptcy.

[6]

Despite the fiduciary requirements, in reality a director does not spend all his time on corporate affairs, is
not omnipotent, and must be permitted to rely on the word of others. Nor can directors be infallible in
making decisions. Managers work in a business environment, in which risk is a substantial factor. No
decision, no matter how rigorously debated, is guaranteed. Accordingly, courts will not second-guess
decisions made on the basis of good-faith judgment and due care. This is the business judgment rule,
mentioned in previous chapters. The business judgment rule was coming into prominence as early as 1919
in Dodge v. Ford, discussed in . It has been a pillar of corporate law ever since. As described by the
Delaware Supreme Court: “The business judgment rule is an acknowledgment of the managerial
prerogatives of Delaware directors.…It is a presumption that in making a business decision the directors
Saylor URL: http://www.saylor.org/books

Saylor.org
898

of a corporation acted on an informed basis, in good faith and in the honest belief that the action taken
was in the best interests of the company.”

[7]

Under the business judgment rule, the actions of directors who fulfill their fiduciary duties will not be
second-guessed by a court. The general test is whether a director’s decision or transaction was so one
sided that no businessperson of ordinary judgment would reach the same decision. The business
judgment rule has been refined over time. While the business judgment rule may seem to provide blanket
protection for directors (the rule was quite broad as outlined by the court in Dodge v. Ford), this is not the
case. The rule does not protect every decision made by directors, and they may face lawsuits, a topic to
which we now turn. For further discussions of the business judgment rule, see Cede & Co. v. Technicolor,
Inc.,

[8]

In re The Walt Disney Co. Derivative Litigation,

[9]

and Smith v. Van Gorkom.

[10]

If a shareholder is not pleased by a director’s decision, that shareholder may file a derivative suit. The
derivative suit may be filed by a shareholder on behalf of the corporation against directors or officers of
the corporation, alleging breach of their fiduciary obligations. However, a shareholder, as a prerequisite to
filing a derivative action, must first demand that the board of directors take action, as the actual party in
interest is the corporation, not the shareholder (meaning that if the shareholder is victorious in the
lawsuit, it is actually the corporation that “wins”). If the board refuses, is its decision protected by the
business judgment rule? The general rule is that the board may refuse to file a derivative suit and will be
protected by the business judgment rule. And even when a derivative suit is filed, directors can be
protected by the business judgment rule for decisions even the judge considers to have been poorly made.
See In re The Walt Disney Co. Derivative Litigation, (see ).
In a battle for control of a corporation, directors (especially “inside” directors, who are employees of the
corporation, such as officers) often have an inherent self-interest in preserving their positions, which can
lead them to block mergers that the shareholders desire and that may be in the firm’s best interest. As a
result, Delaware courts have modified the usual business judgment presumption in this situation.
In Unocal Corp. v. Mesa Petroleum,

[11]

for instance, the court held that directors who adopt a defensive

mechanism “must show that they had reasonable grounds for believing that a danger to corporate policy
and effectiveness existed.…[T]hey satisfy that burden ‘by showing good faith and reasonable
investigation.’” The business judgment rule clearly does not protect every decision of the board.
The Unocal court developed a test for the board: the directors may only work to prevent a takeover when
Saylor URL: http://www.saylor.org/books

Saylor.org
899

they can demonstrate a threat to the policies of the corporation and that any defensive measures taken to
prevent the takeover were reasonable and proportional given the depth of the threat. The Unocal test was
modified further by requiring a finding, before a court steps in, that the actions of a board were coercive, a
step back toward the business judgment rule.

[12]

In a widely publicized case, the Delaware Supreme Court held that the board of Time, Inc. met
the Unocal test—that the board reasonably concluded that a tender offer by Paramount constituted a
threat and acted reasonably in rejecting Paramount’s offer and in merging with Warner
Communications.

[13]

The specific elements of the fiduciary duties are not spelled out in stone. For example, the Delaware
courts have laid out three factors to examine when determining whether a duty of care has been
breached:
1.

[14]

The directors knew, or should have known, that legal breaches were occurring.

2. The directors took no steps to prevent or resolve the situation.
3. This failure caused the losses about which the shareholder is complaining in a derivative suit.
Thus the court expanded the duty of oversight (which is included under the umbrella of the duty of care;
these duties are often referred to as the Caremark duties). Furthermore, courts have recognized
a duty of good faith—a duty to act honestly and avoid violations of corporate norms and business
[15]

practices.

Therefore, the split in ownership and decision making within the corporate structure causes

rifts, and courts are working toward balancing the responsibilities of the directors to their shareholders
with their ability to run the corporation.

Constituency Statutes and Corporate Social Responsibility
Until the 1980s, the law in all the states imposed on corporate directors the obligation to advance
shareholders’ economic interests to ensure the long-term profitability of the corporation. Other groups—
employees, local communities and neighbors, customers, suppliers, and creditors—took a back seat to this
primary responsibility of directors. Of course, directors could consider the welfare of these other groups if
in so doing they promoted the interests of shareholders. But directors were not legally permitted to favor
the interests of others over shareholders. The prevailing rule was, and often still is, that maximizing
Saylor URL: http://www.saylor.org/books

Saylor.org
900

shareholder value is the primary duty of the board. Thus in Revlon, Inc. v. MacAndrews & Forbes
Holdings, Inc.,

[16]

the Delaware Supreme Court held that Revlon’s directors had breached their fiduciary

duty to the company’s shareholders in response to a hostile tender offer from Pantry Pride. While the facts
of the case are intricate, the general gist is that the Revlon directors thwarted the hostile tender by
adopting a variation of a poison pill involving a tender offer for their own shares in exchange for debt,
effectively eliminating Pantry Pride’s ability to take over the firm. Pantry Pride upped its offer price, and
in response, Revlon began negotiating with a leveraged buyout by a third party, Forstmann Little. Pantry
Pride publicly announced it would top any bid made by Forstmann Little. Despite this, the Revlon board
negotiated a deal with Forstmann Little. The court noted an exception to the general rule that permitted
directors to consider the interests of other groups as long as “there are rationally related benefits accruing
to the stockholders.” But when a company is about to be taken over, the object must be to sell it to the
highest bidder, Pantry Pride in this case. It is then, said the court, in situations where the corporation is to
be sold, that “concern for nonstockholder interests is inappropriate,” thus giving rise to what are
commonly called the Revlon duties.
Post-Revlon, in response to a wave of takeovers in the late 1980s, some states have enacted laws to give
directors legal authority to take account of interests other than those of shareholders in deciding how to
defend against hostile mergers and acquisitions. These laws are known as constituency statutes, because
they permit directors to take account of the interests of other constituencies of corporations. These do not
permit a corporation to avoid its Revlon duties (that when a corporation is up for sale, it must be sold to
the highest bidder) but will allow a corporation to consider factors other than shareholder value in
determining whether to make charitable donations or reinvest profits. This ability has been further
expanding as the concept of corporate social responsibility has grown, as discussed later in this section.
Although the other constituency statutes are not identically worded, they are all designed to release
directors from their formal legal obligation to keep paramount the interests of shareholders. The
Pennsylvania and Indiana statutes make this clear; statutes in other states are worded a bit more
ambiguously, but the intent of the legislatures in enacting these laws seems clear: directors may give voice
to employees worried about the loss of jobs or to communities worried about the possibility that an outof-state acquiring company may close down a local factory to the detriment of the local economy. So
broadly worded are these laws that although the motive for enacting them was to give directors a weapon
Saylor URL: http://www.saylor.org/books

Saylor.org
901

in fighting hostile tender offers, in some states the principle applies to any decision by a board of
directors. So, for example, it is possible that a board might legally decide to give a large charitable grant to
a local community—a grant so large that it would materially decrease an annual dividend, contrary to the
general rule that at some point the interests of shareholders in dividends clearly outweighs the board’s
power to spend corporate profits on “good works.”
Critics have attacked the constituency statutes on two major grounds: first, they substitute a clear
principle of conduct for an amorphous one, because they give no guidance on how directors are supposed
to weigh the interests of a corporation’s various constituencies. Second, they make it more difficult for
shareholders to monitor the performance of a company’s board; measuring decisions against the single
goal of profit maximization is far easier than against the subjective goal of “balancing” a host of competing
interests. Constituency statutes run contrary to the concept of shareholders as owners, and of the
fiduciary duties owed to them, effectively softening shareholder power. Nevertheless, since many states
now have constituency statutes, it is only reasonable to expect that the traditional doctrine holding
shareholder interests paramount will begin to give way, even as the shareholders challenge new decisions
by directors that favor communities, employees, and others with an important stake in the welfare of the
corporations with which they deal. For a more complete discussion of constituency statutes, see
“Corporate Governance and the Sarbanes-Oxley Act: Corporate Constituency Statutes and Employee
Governance.”

[17]

Many modern corporations have begun to promote socially responsible behavior. While dumping toxic
waste out the back door of the manufacturing facility rather than expending funds to properly dispose of
the waste may result in an increase in value, the consequences of dumping the waste can be quite severe,
whether from fines from regulatory authorities or from public backlash. Corporate social responsibility
results from internal corporate policies that attempt to self-regulate and fulfill legal, ethical, and social
obligations. Thus under corporate social responsibility, corporations may make donations to charitable
organizations or build environmentally friendly or energy-efficient buildings. Socially irresponsible
behavior can be quite disastrous for a corporation. Nike, for example, was hit by consumer backlash due
to its use of child labor in other countries, such as India and Malaysia. British Petroleum (BP) faced public
anger as well as fines and lawsuits for a massive oil spill in the Gulf of Mexico. This spill had serious

Saylor URL: http://www.saylor.org/books

Saylor.org
902

consequences for BP’s shareholders—BP stopped paying dividends, its stock price plummeted, and it had
to set aside significant amounts of money to compensate injured individuals and businesses.
Many businesses try to fulfill what is commonly called the triple bottom line, which is a focus on profits,
people, and the planet. For example, Ben and Jerry’s, the ice cream manufacturer, had followed a triple
bottom line practice for many years. Nonetheless, when Ben and Jerry’s found itself the desired
acquisition of several other businesses, it feared that a takeover of the firm would remove this focus, since
for some firms, there is only one bottom line—profits. Unilever offered $43.60 per share for Ben and
Jerry’s. Several Ben and Jerry’s insiders made a counteroffer at $38 per share, arguing that a lower price
was justified given the firm’s focus. Ultimately, in a case like this, the Revlon duties come into play: when
a corporation is for sale, corporate social responsibility goes out the window and only one bottom line
exists—maximum shareholder value. In the case of Ben and Jerry’s, the company was acquired in 2000
for $326 million by Unilever, the Anglo-Dutch corporation that is the world’s largest consumer products
company.

Sarbanes-Oxley and Other Modern Trends
The Sarbanes-Oxley Act of 2002, enacted following several accounting scandals, strengthens the duties
owed by the board and other corporate officers. In particular, Title III contains corporate responsibility
provisions, such as requiring senior executives to vouch for the accuracy and completeness of their
corporation’s financial disclosures. While the main goal of Sarbanes-Oxley is to decrease the incidents of
financial fraud and accounting tricks, its operative goal is to strengthen the fiduciary duties of loyalty and
care as well as good faith.
The modern trend has been to impose more duties. Delaware has been adding to the list of fiduciary
responsibilities other than loyalty and care. As mentioned previously, the Delaware judicial system
consistently recognizes a duty of good faith. The courts have further added a duty of candor with
shareholders when the corporation is disseminating information to its investors. Particular duties arise in
the context of mergers, acquisitions, and tender offers. As mentioned previously in the Revlon case, the
duty owed to shareholders in situations of competing tender offers is that of maximum value. Other duties
may arise, such as when directors attempt to retain their positions on the board in the face of a hostile
Saylor URL: http://www.saylor.org/books

Saylor.org
903

tender offer. Trends in fiduciary responsibilities, as well as other changes in the business legal field, are
covered extensively by the American Bar Association
at http://www.americanbar.org/groups/business_law.html.

Liability Prevention and Insurance
Alice, the director of BCT, has been charged with breaching her duty of care. Is she personally liable for a
breach of the duty of care? How can a director avoid liability? Of course, she can never avoid defending a
lawsuit, for in the wake of any large corporate difficulty—from a thwarted takeover bid to a bankruptcy—
some group of shareholders will surely sue. But the director can immunize herself ultimately by carrying
out her duties of loyalty and care. In practice, this often means that she should be prepared to document
the reasonableness of her reliance on information from all sources considered. Second, if the director
dissents from action that she considers mistaken or unlawful, she should ensure that her negative vote is
recorded. Silence is construed as assent to any proposition before the board, and assent to a woefully
mistaken action can be the basis for staggering liability.
Corporations, however, are permitted to limit or eliminate the personal liability of its directors. For
example, Delaware law permits the articles of incorporation to contain a provision eliminating or limiting
the personal liability of directors to the corporation, with some limitations.

[18]

Beyond preventive techniques, another measure of protection from director liability
is indemnification (reimbursement). In most states, the corporation may agree under certain
circumstances to indemnify directors, officers, and employees for expenses resulting from litigation when
they are made party to suits involving the corporation. In third-party actions (those brought by outsiders),
the corporation may reimburse the director, officer, or employee for all expenses (including attorneys’
fees), judgments, fines, and settlement amounts. In derivative actions, the corporation’s power to
indemnify is more limited. For example, reimbursement for litigation expenses of directors adjudged
liable for negligence or misconduct is allowed only if the court approves. In both third-party and
derivative actions, the corporation must provide indemnification expenses when the defense is successful.
Whether or not they have the power to indemnify, corporations may purchase liability insurance for
directors, officers, and employees (for directors and officers, the insurance is commonly referred to as
D&O insurance). But insurance policies do not cover every act. Most exclude “willful negligence” and
criminal conduct in which intent is a necessary element of proof. Furthermore, the cost of liability
Saylor URL: http://www.saylor.org/books

Saylor.org
904

insurance has increased dramatically in recent years, causing some companies to cancel their coverage.
This, in turn, jeopardizes the recent movement toward outside directors because many directors might
prefer to leave or decline to serve on boards that have inadequate liability coverage. As a result, most
states have enacted legislation that allows a corporation, through a charter amendment approved by
shareholders, to limit the personal liability of its outside directors for failing to exercise due care. In 1990,
Section 2.02 of the RMBCA was amended to provide that the articles of incorporation may include “a
provision eliminating or limiting the liability of a director to the corporation or its shareholders for money
damages.…” This section includes certain exceptions; for example, the articles may not limit liability for
intentional violations of criminal law. Delaware Code Section 102(b)(7), as mentioned previously, was
enacted after Smith v. Van Gorkom(discussed in ) and was prompted by an outcry about the court’s
decision. As a result, many corporations now use similar provisions to limit director liability. For example,
Delaware and California permit the limitation or abolition of liability for director’s breach of the duty of
care except in instances of fraud, bad faith, or willful misconduct.

KEY TAKEAWAY

Directors and officers have two main fiduciary duties: the duty of loyalty and the duty of care. The duty of
loyalty is a responsibility to act in the best interest of the corporation, even when that action may conflict
with a personal interest. This duty commonly arises in contracts with the corporation and with corporate
opportunities. The duty of care requires directors and officers to act with the care of an ordinarily prudent
person in like circumstances. The business judgment rule may protect directors and officers, since courts
give a presumption to the corporation that its personnel are informed and act in good faith. A shareholder
may file a derivative lawsuit on behalf of the corporation against corporate insiders for breaches of these
fiduciary obligations or other actions that harm the corporation. While directors and officers have
obligations to the corporation and its shareholders, they may weigh other considerations under
constituency statutes. In response to recent debacles, state and federal laws, such as Sarbanes-Oxley, have
placed further requirements on officers and directors. Director and officer expenses in defending claims of
wrongful acts may be covered through indemnification or insurance.

EXERCISES

1.

What are the two major fiduciary responsibilities that directors and officers owe to the corporation and
its shareholders?

Saylor URL: http://www.saylor.org/books

Saylor.org
905

2.

What are some benefits of having interlocking directorates? What are some disadvantages?

3.

Is there any connection between the business judgment rule and constituency statutes?
4.

[1] “D & O Claims Incidence Rises,” Business Insurance, November 12, 1979, 18.

5.

[2] Smith v. Van Gorkom, 488 A.2d 858 (Del. 1985).

6.

[3] Meinhard v. Salmon, 164 N.W. 545 (N.Y. 1928).

7.

[4] Farber v. Servan Land Co., Inc., 662 F.2d 371 (5th Cir. 1981).

8.

[5] For a further discussion of board member connectedness, see Matt Krant, “Web of Board Members
Ties Together Corporation America,”
athttp://www.usatoday.com/money/companies/management/2002-11-24-interlock_x.htm.

9.

[6] Francis v. United Jersey Bank, 87 N.J. 15, 432 A.2d 814 (N.J. 1981).

10. [7] Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984).
11. [8] Cede & Co. v. Technicolor, Inc., 634 A.2d 345 (Del. 1993).
12. [9] In re The Walt Disney Co. Derivative Litigation, 906 A.2d 27 (Del. 2006).
13. [10] Smith v. Van Gorkom, 488 A.2d 858 (Del. 1985).
14. [11] Unocal Corp. v. Mesa Petroleum, 493 A.2d 946 (Del. 1985).
15. [12] Unitrin v. American General Corp., 651 A.2d 1361 (Del. 1995).
16. [13] Paramount Communications, Inc. v. Time, Inc., 571 A.2d 1140 (Del. 1989).
17. [14] In re Caremark International Inc. Derivative Litigation, 698 A.2d 959 (Del. Ch. 1996).
18. [15] For more information, see Melvin Eisenberg, “The Duty of Good Faith in Corporate Law,”
31 Delaware Journal of Corporate Law, 1 (2005).
19. [16] Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173 (Del. 1986).
20. [17] Brett H. McDonnell, “Corporate Governance and the Sarbanes-Oxley Act: Corporate Constituency
Statutes and Employee Governance,” William Mitchell Law Review 30 (2004): 1227.
21. [18] Del. Code Ann., Title 8, Section 102(b)(7) (2011).

25.5 Cases
Ultra Vires Acts
Cross v. The Midtown Club, Inc.
Saylor URL: http://www.saylor.org/books

Saylor.org
906

33 Conn. Supp. 150; 365 A.2d 1227 (Conn. 1976)
STAPLETON, JUDGE.
The following facts are admitted or undisputed: The plaintiff is a member in good standing of the
defendant nonstock Connecticut corporation. Each of the individual defendants is a director of the
corporation, and together the individual defendants constitute the entire board of directors. The
certificate of incorporation sets forth that the sole purpose of the corporation is “to provide facilities for
the serving of luncheon or other meals to members.” Neither the certificate of incorporation nor the
bylaws of the corporation contain any qualifications for membership, nor does either contain any
restrictions on the luncheon guests members may bring to the club. The plaintiff sought to bring a female
to lunch with him, and both he and his guest were refused seating at the luncheon facility. The plaintiff
wrote twice to the president of the corporation to protest the action, but he received no reply to either
letter. On three different occasions, the plaintiff submitted applications for membership on behalf of a
different female, and only on the third of those occasions did the board process the application, which it
then rejected. Shortly after both of the above occurrences, the board of directors conducted two separate
pollings of its members, one by mail, the other by a special meeting held to vote on four alternative
proposals for amending the bylaws of corporation concerning the admission of women members and
guests. None of these proposed amendments to the bylaws received the required number of votes for
adoption. Following that balloting, the plaintiff again wrote to the president of the corporation and asked
that the directors stop interfering with his rights as a member to bring women guests to the luncheon
facility and to propose women for membership. The president’s reply was that “the existing bylaws, house
rules and customs continue in effect, and therefore [the board] consider[s] the matter closed.”
***
In addition to seeking a declaratory judgment which will inform him of his rights vis-à-vis the corporation
and its directors, the plaintiff is also seeking injunctive relief, orders directing the admission of the
plaintiff’s candidate to membership and denying indemnity to the directors, money damages, and costs
and expenses including reasonable attorney’s fees. It should be noted at the outset that the plaintiff is not
making a claim under either the federal or state civil rights or equal accommodations statutes, but that he
is solely asserting his membership rights under the certificate of incorporation, the bylaws, and the

Saylor URL: http://www.saylor.org/books

Saylor.org
907

statutes governing the regulation of this nonstock corporation. As such, this is a case of first impression in
Connecticut.
***
Connecticut has codified the common-law right of a member to proceed against his corporation or its
directors in the event of an ultra vires act. In fact, it has been done specifically under the Nonstock
Corporation Act.
No powers were given to the defendant corporation in its certificate of incorporation, only a purpose, and
as a result the only incidental powers which the defendant would have under the common law are those
which are necessary to effect its purpose, that being to serve lunch to its members. Since the club was not
formed for the purpose of having an exclusively male luncheon club, it cannot be considered necessary to
its stated purpose for the club to have the implied power at common law to exclude women members.
Under the Connecticut Nonstock Corporation Act, the corporation could have set forth in its certificate of
incorporation that its purpose was to engage in any lawful activity permitted that corporation. That was
not done. Its corporate purposes were very narrowly stated to be solely for providing “facilities for the
serving of luncheon or other meals to members.” The certificate did not restrict the purpose to the serving
of male members. Section 33-428 of the General Statutes provides that the corporate powers of a
nonstock corporation are those set forth in the Nonstock Corporation Act, those specifically stated in the
certificate of incorporation, neither of which includes the power to exclude women members, and the
implied power to “exercise all legal powers necessary or convenient to effect any or all of the purposes
stated in its certificate of incorporation.…”
We come, thus, to the nub of this controversy and the basic legal question raised by the facts in this case:
Is it necessary or convenient to the purpose for which this corporation was organized for it to exclude
women members? This court concludes that it is not. While a corporation might be organized for the
narrower purpose of providing a luncheon club for men only, this one was not so organized. Its stated
purpose is broader and this court cannot find that it is either necessary or convenient to that purpose for
its membership to be restricted to men. It should be borne in mind that this club is one of the principal
luncheon clubs for business and professional people in Stamford. It is a gathering place where a great
many of the civic, business, and professional affairs of the Stamford community are discussed in an
atmosphere of social intercourse. Given the scope of the entry of women today into the business and
Saylor URL: http://www.saylor.org/books

Saylor.org
908

professional life of the community and the changing status of women before the law and in society, it
would be anomalous indeed for this court to conclude that it is either necessary or convenient to the
stated purpose for which it was organized for this club to exclude women as members or guests.
While the bylaws recognize the right of a member to bring guests to the club, the exclusion of women
guests is nowhere authorized and would not appear to be any more necessary and convenient to the
purpose of the club than the exclusion of women members. The bylaws at present contain no restrictions
against female members or guests and even if they could be interpreted as authorizing those restrictions,
they would be of no validity in light of the requirement of § 33-459 (a) of the General Statutes, that the
bylaws must be “reasonable [and] germane to the purposes of the corporation.…”
The court therefore concludes that the actions and policies of the defendants in excluding women as
members and guests solely on the basis of sex is ultra vires and beyond the power of the corporation and
its management under its certificate of incorporation and the Nonstock Corporation Act, and in
derogation of the rights of the plaintiff as a member thereof. The plaintiff is entitled to a declaratory
judgment to that effect and one may enter accordingly.

CASE QUESTIONS

1.

What is the basis of the plaintiff’s claim?

2.

Would the club have had a better defense against the plaintiff’s claim if its purpose was “to provide
facilities for the serving of luncheon or other meals to male members”?

3.

Had the corporation’s purpose read as it does in Question 2, would the plaintiff have had other bases for
a claim?

Business Judgment Rule
In re The Walt Disney Co. Derivative Litigation
907 A.2d 693 (Del. Ch. 2005)
JACOBS, Justice:
[The Walt Disney Company hired Ovitz as its executive president and as a board member for five years
after lengthy compensation negotiations. The negotiations regarding Ovitz’s compensation were
conducted predominantly by Eisner and two of the members of the compensation committee (a fourSaylor URL: http://www.saylor.org/books

Saylor.org
909

member panel). The terms of Ovitz’s compensation were then presented to the full board. In a meeting
lasting around one hour, where a variety of topics were discussed, the board approved Ovitz’s
compensation after reviewing only a term sheet rather than the full contract. Ovitz’s time at Disney was
tumultuous and short-lived.]…In December 1996, only fourteen months after he commenced
employment, Ovitz was terminated without cause, resulting in a severance payout to Ovitz valued at
approximately $ 130 million. [Disney shareholders then filed derivative actions on behalf of Disney
against Ovitz and the directors of Disney at the time of the events complained of (the “Disney
defendants”), claiming that the $130 million severance payout was the product of fiduciary duty and
contractual breaches by Ovitz and of breaches of fiduciary duty by the Disney defendants and a waste of
assets. The Chancellor found in favor of the defendants. The plaintiff appealed.]
We next turn to the claims of error that relate to the Disney defendants. Those claims are subdivisible into
two groups: (A) claims arising out of the approval of the OEA [Ovitz employment agreement] and of
Ovitz’s election as President; and (B) claims arising out of the NFT [nonfault termination] severance
payment to Ovitz upon his termination. We address separately those two categories and the issues that
they generate.…
…[The due care] argument is best understood against the backdrop of the presumptions that cloak
director action being reviewed under the business judgment standard. Our law presumes that “in making
a business decision the directors of a corporation acted on an informed basis, in good faith, and in the
honest belief that the action taken was in the best interests of the company.” Those presumptions can be
rebutted if the plaintiff shows that the directors breached their fiduciary duty of care or of loyalty or acted
in bad faith. If that is shown, the burden then shifts to the director defendants to demonstrate that the
challenged act or transaction was entirely fair to the corporation and its shareholders.…
The appellants’ first claim is that the Chancellor erroneously (i) failed to make a “threshold
determination” of gross negligence, and (ii) “conflated” the appellants’ burden to rebut the business
judgment presumptions, with an analysis of whether the directors’ conduct fell within the 8 Del. C. §
102(b)(7) provision that precludes exculpation of directors from monetary liability “for acts or omissions
not in good faith.” The argument runs as follows: Emerald Partners v. Berlin required the Chancellor first
to determine whether the business judgment rule presumptions were rebutted based upon a showing that
the board violated its duty of care, i.e., acted with gross negligence. If gross negligence were established,
Saylor URL: http://www.saylor.org/books

Saylor.org
910

the burden would shift to the directors to establish that the OEA was entirely fair. Only if the directors
failed to meet that burden could the trial court then address the directors’ Section 102(b)(7) exculpation
defense, including the statutory exception for acts not in good faith.
This argument lacks merit. To make the argument the appellants must ignore the distinction between (i) a
determination of bad faith for the threshold purpose of rebutting the business judgment rule
presumptions, and (ii) a bad faith determination for purposes of evaluating the availability of charterauthorized exculpation from monetary damage liability after liability has been established. Our law clearly
permits a judicial assessment of director good faith for that former purpose. Nothing in Emerald
Partners requires the Court of Chancery to consider only evidence of lack of due care (i.e. gross
negligence) in determining whether the business judgment rule presumptions have been rebutted.…
The appellants argue that the Disney directors breached their duty of care by failing to inform themselves
of all material information reasonably available with respect to Ovitz’s employment agreement.…[but the]
only properly reviewable action of the entire board was its decision to elect Ovitz as Disney’s President. In
that context the sole issue, as the Chancellor properly held, is “whether [the remaining members of the old
board] properly exercised their business judgment and acted in accordance with their fiduciary duties
when they elected Ovitz to the Company’s presidency.” The Chancellor determined that in electing Ovitz,
the directors were informed of all information reasonably available and, thus, were not grossly negligent.
We agree.
…[The court turns to good faith.] The Court of Chancery held that the business judgment rule
presumptions protected the decisions of the compensation committee and the remaining Disney
directors, not only because they had acted with due care but also because they had not acted in bad faith.
That latter ruling, the appellants claim, was reversible error because the Chancellor formulated and then
applied an incorrect definition of bad faith.
…Their argument runs as follows: under the Chancellor’s 2003 definition of bad faith, the directors must
have “consciously and intentionally disregarded their responsibilities, adopting a ‘we don’t care about
the risks’ attitude concerning a material corporate decision.” Under the 2003 formulation, appellants say,
“directors violate their duty of good faith if they are making material decisions without adequate
information and without adequate deliberation[,]” but under the 2005 post-trial definition, bad faith
requires proof of a subjective bad motive or intent. This definitional change, it is claimed, was
Saylor URL: http://www.saylor.org/books

Saylor.org
911

procedurally prejudicial because appellants relied on the 2003 definition in presenting their evidence of
bad faith at the trial.…
Second, the appellants claim that the Chancellor’s post-trial definition of bad faith is erroneous
substantively. They argue that the 2003 formulation was (and is) the correct definition, because it is
“logically tied to board decision-making under the duty of care.” The post-trial formulation, on the other
hand, “wrongly incorporated substantive elements regarding the rationality of the decisions under review
rather than being constrained, as in a due care analysis, to strictly procedural criteria.” We conclude that
both arguments must fail.
The appellants’ first argument—that there is a real, significant difference between the Chancellor’s pretrial and post-trial definitions of bad faith—is plainly wrong. We perceive no substantive difference
between the Court of Chancery’s 2003 definition of bad faith—a “conscious and intentional disregard [of]
responsibilities, adopting a we don’t care about the risks’ attitude…”—and its 2005 post-trial definition—
an “intentional dereliction of duty, a conscious disregard for one’s responsibilities.” Both formulations
express the same concept, although in slightly different language.
The most telling evidence that there is no substantive difference between the two formulations is that the
appellants are forced to contrive a difference. Appellants assert that under the 2003 formulation,
“directors violate their duty of good faith if they are making material decisions without adequate
information and without adequate deliberation.” For that ipse dixit they cite no legal authority. That
comes as no surprise because their verbal effort to collapse the duty to act in good faith into the duty to act
with due care, is not unlike putting a rabbit into the proverbial hat and then blaming the trial judge for
making the insertion.
…The precise question is whether the Chancellor’s articulated standard for bad faith corporate fiduciary
conduct—intentional dereliction of duty, a conscious disregard for one’s responsibilities—is legally
correct. In approaching that question, we note that the Chancellor characterized that definition as “an
appropriate (although not the only) standard for determining whether fiduciaries have acted in good
faith.” That observation is accurate and helpful, because as a matter of simple logic, at least three different
categories of fiduciary behavior are candidates for the “bad faith” pejorative label.
The first category involves so-called “subjective bad faith,” that is, fiduciary conduct motivated by an
actual intent to do harm. That such conduct constitutes classic, quintessential bad faith is a proposition so
Saylor URL: http://www.saylor.org/books

Saylor.org
912

well accepted in the liturgy of fiduciary law that it borders on axiomatic.…The second category of conduct,
which is at the opposite end of the spectrum, involves lack of due care—that is, fiduciary action taken
solely by reason of gross negligence and without any malevolent intent. In this case, appellants assert
claims of gross negligence to establish breaches not only of director due care but also of the directors’ duty
to act in good faith. Although the Chancellor found, and we agree, that the appellants failed to establish
gross negligence, to afford guidance we address the issue of whether gross negligence (including a failure
to inform one’s self of available material facts), without more, can also constitute bad faith. The answer is
clearly no.
…”issues of good faith are (to a certain degree) inseparably and necessarily intertwined with the duties of
care and loyalty.…” But, in the pragmatic, conduct-regulating legal realm which calls for more precise
conceptual line drawing, the answer is that grossly negligent conduct, without more, does not and cannot
constitute a breach of the fiduciary duty to act in good faith. The conduct that is the subject of due care
may overlap with the conduct that comes within the rubric of good faith in a psychological sense, but from
a legal standpoint those duties are and must remain quite distinct.…
The Delaware General Assembly has addressed the distinction between bad faith and a failure to exercise
due care (i.e., gross negligence) in two separate contexts. The first is Section 102(b)(7) of the DGCL, which
authorizes Delaware corporations, by a provision in the certificate of incorporation, to exculpate their
directors from monetary damage liability for a breach of the duty of care. That exculpatory provision
affords significant protection to directors of Delaware corporations. The statute carves out several
exceptions, however, including most relevantly, “for acts or omissions not in good faith.…” Thus, a
corporation can exculpate its directors from monetary liability for a breach of the duty of care, but not for
conduct that is not in good faith. To adopt a definition of bad faith that would cause a violation of the duty
of care automatically to become an act or omission “not in good faith,” would eviscerate the protections
accorded to directors by the General Assembly’s adoption of Section 102(b)(7).
A second legislative recognition of the distinction between fiduciary conduct that is grossly negligent and
conduct that is not in good faith, is Delaware’s indemnification statute, found at 8 Del. C. § 145. To
oversimplify, subsections (a) and (b) of that statute permit a corporation to indemnify (inter alia) any
person who is or was a director, officer, employee or agent of the corporation against expenses…where
(among other things): (i) that person is, was, or is threatened to be made a party to that action, suit or
Saylor URL: http://www.saylor.org/books

Saylor.org
913

proceeding, and (ii) that person “acted in good faith and in a manner the person reasonably believed to be
in or not opposed to the best interests of the corporation.…” Thus, under Delaware statutory law a
director or officer of a corporation can be indemnified for liability (and litigation expenses) incurred by
reason of a violation of the duty of care, but not for a violation of the duty to act in good faith.
Section 145, like Section 102(b)(7), evidences the intent of the Delaware General Assembly to afford
significant protections to directors (and, in the case of Section 145, other fiduciaries) of Delaware
corporations. To adopt a definition that conflates the duty of care with the duty to act in good faith by
making a violation of the former an automatic violation of the latter, would nullify those legislative
protections and defeat the General Assembly’s intent. There is no basis in policy, precedent or common
sense that would justify dismantling the distinction between gross negligence and bad faith.
That leaves the third category of fiduciary conduct, which falls in between the first two categories of (1)
conduct motivated by subjective bad intent and (2) conduct resulting from gross negligence. This third
category is what the Chancellor’s definition of bad faith—intentional dereliction of duty, a conscious
disregard for one’s responsibilities—is intended to capture. The question is whether such misconduct is
properly treated as a non-exculpable, non-indemnifiable violation of the fiduciary duty to act in good
faith. In our view it must be, for at least two reasons.
First, the universe of fiduciary misconduct is not limited to either disloyalty in the classic sense (i.e.,
preferring the adverse self-interest of the fiduciary or of a related person to the interest of the
corporation) or gross negligence. Cases have arisen where corporate directors have no conflicting selfinterest in a decision, yet engage in misconduct that is more culpable than simple inattention or failure to
be informed of all facts material to the decision. To protect the interests of the corporation and its
shareholders, fiduciary conduct of this kind, which does not involve disloyalty (as traditionally defined)
but is qualitatively more culpable than gross negligence, should be proscribed. A vehicle is needed to
address such violations doctrinally, and that doctrinal vehicle is the duty to act in good faith. The
Chancellor implicitly so recognized in his Opinion, where he identified different examples of bad faith as
follows:
The good faith required of a corporate fiduciary includes not simply the duties of care and loyalty, in the
narrow sense that I have discussed them above, but all actions required by a true faithfulness and
devotion to the interests of the corporation and its shareholders. A failure to act in good faith may be
Saylor URL: http://www.saylor.org/books

Saylor.org
914

shown, for instance, where the fiduciary intentionally acts with a purpose other than that of advancing the
best interests of the corporation, where the fiduciary acts with the intent to violate applicable positive law,
or where the fiduciary intentionally fails to act in the face of a known duty to act, demonstrating a
conscious disregard for his duties. There may be other examples of bad faith yet to be proven or alleged,
but these three are the most salient.
…Second, the legislature has also recognized this intermediate category of fiduciary misconduct, which
ranks between conduct involving subjective bad faith and gross negligence. Section 102(b)(7)(ii) of the
DGCL expressly denies money damage exculpation for “acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of law.” By its very terms that provision
distinguishes between “intentional misconduct” and a “knowing violation of law” (both examples of
subjective bad faith) on the one hand, and “acts…not in good faith,” on the other. Because the statute
exculpates directors only for conduct amounting to gross negligence, the statutory denial of exculpation
for “acts…not in good faith” must encompass the intermediate category of misconduct captured by the
Chancellor’s definition of bad faith.
For these reasons, we uphold the Court of Chancery’s definition as a legally appropriate, although not the
exclusive, definition of fiduciary bad faith. We need go no further. To engage in an effort to craft (in the
Court’s words) “a definitive and categorical definition of the universe of acts that would constitute bad
faith” would be unwise and is unnecessary to dispose of the issues presented on this appeal.…
For the reasons stated above, the judgment of the Court of Chancery is affirmed.

CASE QUESTIONS

1.

How did the court view the plaintiff’s argument that the Chancellor had developed two different types of
bad faith?

2.

What are the three types of bad faith that the court discusses?

3.

What two statutory provisions has the Delaware General Assembly passed that address the distinction
between bad faith and a failure to exercise due care (i.e., gross negligence)?

25.6 Summary and Exercises
Summary

Saylor URL: http://www.saylor.org/books

Saylor.org
915

A corporation may exercise two types of powers: (1) express powers, set forth by statute and in the articles
of incorporation, and (2) implied powers, necessary to carry out its stated purpose. The corporation may
always amend the articles of incorporation to change its purposes. Nevertheless, shareholders may enjoin
their corporation from acting ultra vires, as may the state attorney general. However, an individual
stockholder, director, or officer (except in rare instances under certain regulatory statutes) may not be
held vicariously liable if he did not participate in the crime or tort.
Because ownership and control are separated in the modern publicly held corporation, shareholders
generally do not make business decisions. Shareholders who own voting stock do retain the power to elect
directors, amend the bylaws, ratify or reject certain corporate actions, and vote on certain extraordinary
matters, such as whether to amend the articles of incorporation, merge, or liquidate.
In voting for directors, various voting methodologies may be used, such as cumulative voting, which
provides safeguards against removal of minority-shareholder-supported directors. Shareholders may use
several voting arrangements that concentrate power, including proxies, voting agreements, and voting
trusts. Proxies are regulated under rules promulgated by the Securities and Exchange Commission (SEC).
Corporations may deny preemptive rights—the rights of shareholders to prevent dilution of their
percentage of ownership—by so stating in the articles of incorporation. Some states say that in the
absence of such a provision, shareholders do have preemptive rights; others say that there are no
preemptive rights unless the articles specifically include them.
Directors have the ultimate authority to run the corporation and are fiduciaries of the firm. In large
corporations, directors delegate day-to-day management to salaried officers, whom they may fire, in most
states, without cause. The full board of directors may, by majority, vote to delegate its authority to
committees.
Directors owe the company a duty of loyalty and of care. A contract between a director and the company is
voidable unless fair to the corporation or unless all details have been disclosed and the disinterested
directors or shareholders have approved. Any director or officer is obligated to inform fellow directors of
any corporate opportunity that affects the company and may not act personally on it unless he has
received approval. The duty of care is the obligation to act “with the care an ordinarily prudent person in a
like position would exercise under similar circumstances.” Other fiduciary duties have also been
recognized, and constituency statutes permit the corporation to consider factors other than shareholders
Saylor URL: http://www.saylor.org/books

Saylor.org
916

in making decisions. Shareholders may file derivative suits alleging breaches of fiduciary responsibilities.
The duties have been expanded. For example, when the corporation is being sold, the directors have a
duty to maximize shareholder value. Duties of oversight, good faith, and candor have been applied.
The corporation may agree, although not in every situation, to indemnify officers, directors, and
employees for litigation expenses when they are made party to suits involving the corporation. The
corporation may purchase insurance against legal expenses of directors and officers, but the policies do
not cover acts of willful negligence and criminal conduct in which intent is a necessary element of proof.
Additionally, the business judgment rule may operate to protect the decisions of the board.
The general rule is to maximize shareholder value, but over time, corporations have been permitted to
consider other factors in decision making. Constituency statutes, for example, allow the board to consider
factors other than maximizing shareholder value. Corporate social responsibility has increased, as firms
consider things such as environmental impact and consumer perception in making decisions.

EXERCISES

1.

First Corporation, a Massachusetts company, decides to expend $100,000 to publicize its support of a
candidate in an upcoming presidential election. A Massachusetts statute forbids corporate expenditures
for the purpose of influencing the vote in elections. Chauncey, a shareholder in First Corporation, feels
that the company should support a different presidential candidate and files suit to stop the company’s
publicizing efforts. What is the result? Why?

2.

Assume in Exercise 1 that Chauncey is both an officer and a director of First Corporation. At a duly called
meeting of the board, the directors decide to dismiss Chauncey as an officer and a director. If they had no
cause for this action, is the dismissal valid? Why?

3.

A book publisher that specializes in children’s books has decided to publish pornographic literature for
adults. Amanda, a shareholder in the company, has been active for years in an antipornography
campaign. When she demands access to the publisher’s books and records, the company refuses. She
files suit. What arguments should Amanda raise in the litigation? Why?

4.

A minority shareholder brought suit against the Chicago Cubs, a Delaware corporation, and their directors
on the grounds that the directors were negligent in failing to install lights in Wrigley Field. The
shareholder specifically alleged that the majority owner, Philip Wrigley, failed to exercise good faith in
that he personally believed that baseball was a daytime sport and felt that night games would cause the

Saylor URL: http://www.saylor.org/books

Saylor.org
917

surrounding neighborhood to deteriorate. The shareholder accused Wrigley and the other directors of
not acting in the best financial interests of the corporation. What counterarguments should the directors
assert? Who will win? Why?
5.

The CEO of First Bank, without prior notice to the board, announced a merger proposal during a two-hour
meeting of the directors. Under the proposal, the bank was to be sold to an acquirer at $55 per share. (At
the time, the stock traded at $38 per share.) After the CEO discussed the proposal for twenty minutes,
with no documentation to support the adequacy of the price, the board voted in favor of the proposal.
Although senior management strongly opposed the proposal, it was eventually approved by the
stockholders, with 70 percent in favor and 7 percent opposed. A group of stockholders later filed a class
action, claiming that the directors were personally liable for the amount by which the fair value of the
shares exceeded $55—an amount allegedly in excess of $100 million. Are the directors personally liable?
Why or why not?

1.

SELF-TEST QUESTIONS

Acts that are outside a corporation’s lawful powers are considered
a.

ultra vires

b.

express powers

c.

implied powers

d.

none of the above
Powers set forth by statute and in the articles of incorporation are called

a.

implied powers
b.

express powers

c.

ultra vires

d.

incorporation by estoppel

The principle that mistakes made by directors on the basis of good-faith judgment can be
forgiven
a.

is called the business judgment rule
b.

depends on whether the director has exercised due care

c.

involves both of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
918

d.

involves neither of the above

A director of a corporation owes
a.

a duty of loyalty
b.

a duty of care

c.

both a duty of loyalty and a duty of care

d.

none of the above

A corporation may purchase indemnification insurance
a.

to cover acts of simple negligence

1.

a

2.

b

3.

c

4.

c

5.

a

b.

to cover acts of willful negligence

c.

to cover acts of both simple and willful negligence

d.

to cover acts of criminal conduct

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
919

Chapter 26

Securities Regulation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The nature of securities regulation

2.

The Securities Act of 1933 and the Securities Exchange Act of 1934

3.

Liability under securities laws

4.

What insider trading is and why it’s unlawful

5.

Civil and criminal penalties for violations of securities laws

In Chapter 24 "Legal Aspects of Corporate Finance", we examined state law governing a
corporation’s issuance and transfer of stock. In Chapter 25 "Corporate Powers and Management", we
covered the liability of directors and officers. This chapter extends and ties together the themes
raised in Chapter 24 "Legal Aspects of Corporate Finance" and Chapter 25 "Corporate Powers and
Management" by examining government regulation of securities and insider trading. Both the
registration and the trading of securities are highly regulated by the Securities and Exchange
Commission (SEC). A violation of a securities law can lead to severe criminal and civil penalties. But
first we examine the question, Why is there a need for securities regulation?
Saylor URL: http://www.saylor.org/books

Saylor.org
920

26.1 The Nature of Securities Regulation

LEARNING OBJECTIVES

1.

Recognize that the definition of security encompasses a broad range of interests.

2.

Understand the functions of the Securities and Exchange Commission and the penalties for violations of
the securities laws.

3.

Understand which companies the Securities Exchange Act of 1934 covers.

4.

Explore the purpose of state Blue Sky Laws.

5.

Know the basic provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

What we commonly refer to as “securities” are essentially worthless pieces of paper. Their inherent
value lies in the interest in property or an ongoing enterprise that they represent. This disparity
between the tangible property—the stock certificate, for example—and the intangible interest it
represents gives rise to several reasons for regulation. First, there is need for a mechanism to inform
the buyer accurately what it is he is buying. Second, laws are necessary to prevent and provide
remedies for deceptive and manipulative acts designed to defraud buyers and sellers. Third, the
evolution of stock trading on a massive scale has led to the development of numerous types of
specialists and professionals, in dealings with whom the public can be at a severe disadvantage, and
so the law undertakes to ensure that they do not take unfair advantage of their customers.
The Securities Act of 1933 and the Securities Exchange Act of 1934 are two federal statutes that
are vitally important, having virtually refashioned the law governing corporations during the past
half century. In fact, it is not too much to say that although they deal with securities, they have
become the general federal law of corporations. This body of federal law has assumed special
importance in recent years as the states have engaged in a race to the bottom in attempting to
compete with Delaware’s permissive corporation law (see Chapter 23 "Corporation: General
Characteristics and Formation").

What Is a Security?
Saylor URL: http://www.saylor.org/books

Saylor.org
921

Securities law questions are technical and complex and usually require professional counsel. For the
nonlawyer, the critical question on which all else turns is whether the particular investment or document
is a security. If it is, anyone attempting any transaction beyond the routine purchase or sale through a
broker should consult legal counsel to avoid the various civil and criminal minefields that the law has
strewn about.
The definition of security, which is set forth in the Securities Act of 1933, is comprehensive, but it does
not on its face answer all questions that financiers in a dynamic market can raise. Under Section 2(1) of
the act, “security” includes “any note, stock, treasury stock, bond, debenture, evidence of indebtedness,
certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate,
preorganization certificate or subscription, transferable share, investment contract, voting-trust
certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral
rights, or, in general, any interest or instrument commonly known as a ‘security,’ or any certificate of
interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or
right to subscribe to or purchase, any of the foregoing.”
Under this definition, an investment may not be a security even though it is so labeled, and it may actually
be a security even though it is called something else. For example, does a service contract that obligates
someone who has sold individual rows in an orange orchard to cultivate, harvest, and market an orange
crop involve a security subject to regulation under federal law? Yes, said the Supreme Court in Securities
& Exchange Commission v. W. J. Howey Co.

[1]

The Court said the test is whether “the person invests his

money in a common enterprise and is led to expect profits solely from the efforts of the promoter or a
third party.” Under this test, courts have liberally interpreted “investment contract” and “certificate of
interest or participation in any profit-sharing agreement” to be securities interests in such property as real
estate condominiums and cooperatives, commodity option contracts, and farm animals.
The Supreme Court ruled that notes that are not “investment contracts” under the Howey test can still be
considered securities if certain factors are present, as discussed in Reves v. Ernst & Young, (see Section
26.3.1 "What Is a Security?"). These factors include (1) the motivations prompting a reasonable seller and
buyer to enter into the transaction, (2) the plan of distribution and whether the instruments are
commonly traded for speculation or investment, (3) the reasonable expectations of the investing public,

Saylor URL: http://www.saylor.org/books

Saylor.org
922

and (4) the presence of other factors that significantly reduce risk so as to render the application of the
Securities Act unnecessary.

The Securities and Exchange Commission
Functions
The Securities and Exchange Commission (SEC) is over half a century old, having been created by
Congress in the Securities Exchange Act of 1934. It is an independent regulatory agency, subject to the
rules of the Administrative Procedure Act (see Chapter 5 "Administrative Law"). The commission is
composed of five members, who have staggered five-year terms. Every June 5, the term of one of the
commissioners expires. Although the president cannot remove commissioners during their terms of
office, he does have the power to designate the chairman from among the sitting members. The SEC is
bipartisan: not more than three commissioners may be from the same political party.
The SEC’s primary task is to investigate complaints or other possible violations of the law in securities
transactions and to bring enforcement proceedings when it believes that violations have occurred. It is
empowered to conduct information inquiries, interview witnesses, examine brokerage records, and review
trading data. If its requests are refused, it can issue subpoenas and seek compliance in federal court. Its
usual leads come from complaints of investors and the general public, but it has authority to conduct
surprise inspections of the books and records of brokers and dealers. Another source of leads is price
fluctuations that seem to have been caused by manipulation rather than regular market forces.
Among the violations the commission searches out are these: (1) unregistered sale of securities subject to
the registration requirement of the Securities Act of 1933, (2) fraudulent acts and practices, (3)
manipulation of market prices, (4) carrying out of a securities business while insolvent, (5)
misappropriation of customers’ funds by brokers and dealers, and (4) other unfair dealings by brokers
and dealers.
When the commission believes that a violation has occurred, it can take one of three courses. First, it can
refer the case to the Justice Department with a recommendation for criminal prosecution in cases of fraud
or other willful violation of law.

Saylor URL: http://www.saylor.org/books

Saylor.org
923

Second, the SEC can seek a civil injunction in federal court against further violations. As a result of
amendments to the securities laws in 1990 (the Securities Enforcement Remedies and Penny Stock
Reform Act), the commission can also ask the court to impose civil penalties. The maximum penalty is
$100,000 for each violation by a natural person and $500,000 for each violation by an entity other than a
natural person. Alternatively, the defendant is liable for the gain that resulted from violating securities law
if the gain exceeds the statutory penalty. The court is also authorized to bar an individual who has
committed securities fraud from serving as an officer or a director of a company registered under the
securities law.
Third, the SEC can proceed administratively—that is, hold its own hearing, with the usual due process
rights, before an administrative law judge. If the commissioners by majority vote accept the findings of
the administrative law judge after reading briefs and hearing oral argument, they can impose a variety of
sanctions: suspend or expel members of exchanges; deny, suspend, or revoke the registrations of brokerdealers; censure individuals for misconduct; and bar censured individuals (temporarily or permanently)
from employment with a registered firm. The 1990 securities law amendments allow the SEC to impose
civil fines similar to the court-imposed fines described. The amendments also authorize the SEC to order
individuals to cease and desist from violating securities law.

Fundamental Mission
The SEC’s fundamental mission is to ensure adequate disclosure in order to facilitate informed
investment decisions by the public. However, whether a particular security offering is worthwhile or
worthless is a decision for the public, not for the SEC, which has no legal authority to pass on the merits of
an offering or to bar the sale of securities if proper disclosures are made.
One example of SEC’s regulatory mandate with respect to disclosures involved the 1981 sale of $274
million in limited partnership interests in a company called Petrogene Oil & Gas Associates, New York.
The Petrogene offering was designed as a tax shelter. The company’s filing with the SEC stated that the
offering involved “a high degree of risk” and that only those “who can afford the complete loss of their
investment” should contemplate investing. Other disclosures included one member of the controlling
group having spent four months in prison for conspiracy to commit securities fraud; that he and another
principal were the subject of a New Mexico cease and desist order involving allegedly unregistered taxsheltered securities; that the general partner, brother-in-law of one of the principals, had no experience in
Saylor URL: http://www.saylor.org/books

Saylor.org
924

the company’s proposed oil and gas operations (Petrogene planned to extract oil from plants by using
radio frequencies); that one of the oils to be produced was potentially carcinogenic; and that the
principals “stand to benefit substantially” whether or not the company fails and whether or not
purchasers of shares recovered any of their investment. The prospectus went on to list specific risks.
Despite this daunting compilation of troublesome details, the SEC permitted the offering because all
disclosures were made (Wall Street Journal, December 29, 1981). It is the business of the marketplace,
not the SEC, to determine whether the risk is worth taking.
The SEC enforces securities laws through two primary federal acts: The Securities Act of 1933 and The
Securities Exchange Act of 1934.

Securities Act of 1933
Goals
The Securities Act of 1933 is the fundamental “truth in securities” law. Its two basic objectives, which are
written in its preamble, are “to provide full and fair disclosure of the character of securities sold in
interstate and foreign commerce and through the mails, and to prevent frauds in the sale thereof.”

Registration
The primary means for realizing these goals is the requirement of registration. Before securities subject to
the act can be offered to the public, the issuer must file a registration statement and prospectus with the
SEC, laying out in detail relevant and material information about the offering as set forth in various
schedules to the act. If the SEC approves the registration statement, the issuer must then provide any
prospective purchaser with the prospectus. Since the SEC does not pass on the fairness of price or other
terms of the offering, it is unlawful to state or imply in the prospectus that the commission has the power
to disapprove securities for lack of merit, thereby suggesting that the offering is meritorious.
The SEC has prepared special forms for registering different types of issuing companies. All call for a
description of the registrant’s business and properties and of the significant provisions of the security to
be offered, facts about how the issuing company is managed, and detailed financial statements certified by
independent public accountants.

Saylor URL: http://www.saylor.org/books

Saylor.org
925

Once filed, the registration and prospectus become public and are open for public inspection. Ordinarily,
the effective date of the registration statement is twenty days after filing. Until then, the offering may not
be made to the public. Section 2(10) of the act defines prospectus as any “notice, circular, advertisement,
letter, or communication, written or by radio or television, which offers any security for sale or confirms
the sale of any security.” (An exception: brief notes advising the public of the availability of the formal
prospectus.) The import of this definition is that any communication to the public about the offering of a
security is unlawful unless it contains the requisite information.
The SEC staff examines the registration statement and prospectus, and if they appear to be materially
incomplete or inaccurate, the commission may suspend or refuse the effectiveness of the registration
statement until the deficiencies are corrected. Even after the securities have gone on sale, the agency has
the power to issue a stop order that halts trading in the stock.
Section 5(c) of the act bars any person from making any sale of any security unless it is first registered.
Nevertheless, there are certain classes of exemptions from the registration requirement. Perhaps the most
important of these is Section 4(3), which exempts “transactions by any person other than an issuer,
underwriter or dealer.” Section 4(3) also exempts most transactions of dealers. So the net is that trading
in outstanding securities (the secondary market) is exempt from registration under the Securities Act of
1933: you need not file a registration statement with the SEC every time you buy or sell securities through
a broker or dealer, for example. Other exemptions include the following: (1) private offerings to a limited
number of persons or institutions who have access to the kind of information registration would disclose
and who do not propose to redistribute the securities; (2) offerings restricted to the residents of the state
in which the issuing company is organized and doing business; (3) securities of municipal, state, federal
and other government instrumentalities, of charitable institutions, of banks, and of carriers subject to the
Interstate Commerce Act; (4) offerings not in excess of certain specified amounts made in compliance
with regulations of the Commission…: and (5) offerings of “small business investment companies” made
in accordance with rules and regulations of the Commission.

Penalties
Section 24 of the Securities Act of 1933 provides for fines not to exceed $10,000 and a prison term not to
exceed five years, or both, for willful violations of any provisions of the act. This section makes these
criminal penalties specifically applicable to anyone who “willfully, in a registration statement filed under
Saylor URL: http://www.saylor.org/books

Saylor.org
926

this title, makes any untrue statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.”
Sections 11 and 12 provide that anyone injured by false declarations in registration statements,
prospectuses, or oral communications concerning the sale of the security—as well as anyone injured by
the unlawful failure of an issuer to register—may file a civil suit to recover the net consideration paid for
the security or for damages if the security has been sold.
Although these civil penalty provisions apply only to false statements in connection with the registration
statement, prospectus, or oral communication, the Supreme Court held, in Case v. Borak,

[2]

that there is

an “implied private right of action” for damages resulting from a violation of SEC rules under the act. The
Court’s ruling in Borak opened the courthouse doors to many who had been defrauded but were
previously without a practical remedy.

Securities Exchange Act of 1934
Companies Covered
The Securities Act of 1933 is limited, as we have just seen, to new securities issues—that is
the primary market. The trading that takes place in thesecondary market is far more significant, however.
In a normal year, trading in outstanding stock totals some twenty times the value of new stock issues.
To regulate the secondary market, Congress enacted theSecurities Exchange Act of 1934. This law, which
created the SEC, extended the disclosure rationale to securities listed and registered for public trading on
the national securities exchanges. Amendments to the act have brought within its ambit every corporation
whose equity securities are traded over the counter if the company has at least $10 million in assets and
five hundred or more shareholders.

Reporting Proxy Solicitation
Any company seeking listing and registration of its stock for public trading on a national exchange—or
over the counter, if the company meets the size test—must first submit a registration application to both
the exchange and the SEC. The registration statement is akin to that filed by companies under the
Securities Act of 1933, although the Securities Exchange Act of 1934 calls for somewhat fewer disclosures.
Thereafter, companies must file annual and certain other periodic reports to update information in the
original filing.

Saylor URL: http://www.saylor.org/books

Saylor.org
927

The Securities Exchange Act of 1934 also covers proxy solicitation. Whenever management, or a dissident
minority, seeks votes of holders of registered securities for any corporate purpose, disclosures must be
made to the stockholders to permit them to vote yes or no intelligently.

Penalties
The logic of the Borak case (discussed in Section 26.1.3 "Securities Act of 1933") also applies to this act, so
that private investors may bring suit in federal court for violations of the statute that led to financial
injury. Violations of any provision and the making of false statements in any of the required disclosures
subject the defendant to a maximum fine of $5 million and a maximum twenty-year prison sentence, but a
defendant who can show that he had no knowledge of the particular rule he was convicted of violating
may not be imprisoned. The maximum fine for a violation of the act by a person other than a natural
person is $25 million. Any issuer omitting to file requisite documents and reports is liable to pay a fine of
$100 for each day the failure continues.

Blue Sky Laws
Long before congressional enactment of the securities laws in the 1930s, the states had legislated
securities regulations. Today, every state has enacted ablue sky law, so called because its purpose is to
prevent “speculative schemes which have no more basis than so many feet of ‘blue sky.’”

[3]

The federal

Securities Act of 1933, discussed in Section 26.1.3 "Securities Act of 1933", specifically preserves the
jurisdiction of states over securities.
Blue sky laws are divided into three basic types of regulation. The simplest is that which prohibits fraud in
the sale of securities. Thus at a minimum, issuers cannot mislead investors about the purpose of the
investment. All blue sky laws have antifraud provisions; some have no other provisions. The second type
calls for registration of broker-dealers, and the third type for registration of securities. Some state laws
parallel the federal laws in intent and form of proceeding, so that they overlap; other blue sky laws
empower state officials (unlike the SEC) to judge the merits of the offerings, often referred to
asmerit review laws. As part of a movement toward deregulation, several states have recently modified or
eliminated merit provisions.
Many of the blue sky laws are inconsistent with each other, making national uniformity difficult. In 1956,
the National Conference of Commissioners on Uniform State Laws approved the Uniform Securities Act.
It has not been designed to reconcile the conflicting philosophies of state regulation but to take them into
Saylor URL: http://www.saylor.org/books

Saylor.org
928

account and to make the various forms of regulation as consistent as possible. States adopt various
portions of the law, depending on their regulatory philosophies. The Uniform Securities Act has antifraud,
broker-dealer registration, and securities registration provisions. More recent acts have further increased
uniformity. These include the National Securities Markets Improvement Act of 1996, which preempted
differing state philosophies with regard to registration of securities and regulation of brokers and
advisors, and the Securities Litigation Uniform Standards Act of 1998, which preempted state law
securities fraud claims from being raised in class action lawsuits by investors.

Dodd-Frank Wall Street Reform and Consumer Protection Act
In 2010, Congress passed the Dodd-Frank Wall Street Reform and Consumer Protection Act, which is the
largest amendment to financial regulation in the United States since the Great Depression. This
amendment was enacted in response to the economic recession of the late 2000s for the following
purposes: (1) to promote the financial stability of the United States by improving accountability and
transparency in the financial system, (2) to end “too big to fail” institutions, (3) to protect the American
taxpayer by ending bailouts, and (4) to protect consumers from abusive financial services practices. The
institutions most affected by the regulatory changes include those involved in monitoring the financial
system, such as the Federal Deposit Insurance Corporation (FDIC) and the SEC. Importantly, the
amendment ended the exemption for investment advisors who previously were not required to register
with the SEC because they had fewer than fifteen clients during the previous twelve months and did not
hold out to the public as investment advisors. This means that in practice, numerous investment advisors,
as well as hedge funds and private equity firms, are now subject to registration requirements.

[4]

KEY TAKEAWAY

The SEC administers securities laws to prevent the fraudulent practices in the sales of securities. The
definition of security is intentionally broad to protect the public from fraudulent investments that
otherwise would escape regulation. The Securities Act of 1933 focuses on the issuance of securities, and
the Securities Exchange Act of 1934 deals predominantly with trading in issued securities. Numerous
federal and state securities laws are continuously created to combat securities fraud, with penalties
becoming increasingly severe.
Saylor URL: http://www.saylor.org/books

Saylor.org
929

EXERCISES
1.

What differentiates an ordinary investment from a security? List all the factors.

2.

What is the main objective of the SEC?

3.

What are the three courses of action that the SEC may take against one who violates a securities law?

4.

What is the difference between the Securities Act of 1933 and the Securities Exchange Act of 1934?

5.

What do blue sky laws seek to protect?
6.

[1] Securities & Exchange Commission v. W. J. Howey Co., 328 U.S. 293 (1946).

7.

[2] Case v. Borak, 377 U.S. 426 (1964).

8.

[3] Hall v. Geiger-Jones Co., 242 U.S. 539 (1917).

9.

[4] For more information on the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), see Thomas, “Major Actions,” Bill Summary & Status 111th Congress (2009–2010)
H.R.4173, http://thomas.loc.gov/cgibin/bdquery/z?d111:HR04173:@@@L&summ2=m&#major%20actions.

26.2 Liability under Securities Law

LEARNING OBJECTIVES

1.

Understand how the Foreign Corrupt Practices Act prevents American companies from using bribes to
enter into contracts or gain licenses from foreign governments.

2.

Understand the liability for insider trading for corporate insiders, “tippees,” and secondary actors under
Sections 16(b) and 10(b) of the 1934 Securities Exchange Act.

3.

Recognize how the Sarbanes-Oxley Act has amended the 1934 act to increase corporate regulation,
transparency, and penalties.

Corporations may be found liable if they engage in certain unlawful practices, several of which we
explore in this section.

The Foreign Corrupt Practices Act
Investigations by the Securities and Exchange Commission (SEC) and the Watergate Special Prosecutor in
the early 1970s turned up evidence that hundreds of companies had misused corporate funds, mainly by
bribing foreign officials to induce them to enter into contracts with or grant licenses to US companies.
Saylor URL: http://www.saylor.org/books

Saylor.org
930

Because revealing the bribes would normally be self-defeating and, in any event, could be expected to stir
up immense criticism, companies paying bribes routinely hid the payments in various accounts. As a
result, one of many statutes enacted in the aftermath of Watergate, the
Foreign Corrupt Practices Act (FCPA) of 1977, was incorporated into the 1934 Securities Exchange Act.
The SEC’s legal interest in the matter is not premised on the morality of bribery but rather on the falsity of
the financial statements that are being filed.
Congress’s response to abuses of financial reporting, the FCPA, was much broader than necessary to treat
the violations that were uncovered. The FCPA prohibits an issuer (i.e., any US business enterprise), a
stockholder acting on behalf of an issuer, and “any officer, director, employee, or agent” of an issuer from
using either the mails or interstate commerce corruptly to offer, pay, or promise to pay anything of value
to foreign officials, foreign political parties, or candidates if the purpose is to gain business by inducing
the foreign official to influence an act of the government to render a decision favorable to the US
corporation.
But not all payments are illegal. Under 1988 amendments to the FCPA, payments may be made to
expedite routine governmental actions, such as obtaining a visa. And payments are allowed if they are
lawful under the written law of a foreign country. More important than the foreign-bribe provisions, the
act includes accounting provisions, which broaden considerably the authority of the SEC. These
provisions are discussed in SEC v. World-Wide Coin Investments, Ltd.,

[1]

the first accounting provisions

case brought to trial.

Insider Trading
Corporate insiders—directors, officers, or important shareholders—can have a substantial trading
advantage if they are privy to important confidential information. Learning bad news (such as financial
loss or cancellation of key contracts) in advance of all other stockholders will permit the privileged few to
sell shares before the price falls. Conversely, discovering good news (a major oil find or unexpected
profits) in advance gives the insider a decided incentive to purchase shares before the price rises.

Saylor URL: http://www.saylor.org/books

Saylor.org
931

Because of the unfairness to those who are ignorant of inside information, federal law
prohibits insider trading. Two provisions of the 1934 Securities Exchange Act are
paramount: Section 16(b) and 10(b).

Recapture of Short-Swing Profits: Section 16(b)
The Securities Exchange Act assumes that any director, officer, or shareholder owning 10 percent or more
of the stock in a corporation is using inside information if he or any family member makes a profit from
trading activities, either buying and selling or selling and buying, during a six-month period. Section 16(b)
penalizes any such person by permitting the corporation or a shareholder suing on its behalf to recover
the short-swing profits. The law applies to any company with more than $10 million in assets and at least
five hundred or more shareholders of any class of stock.
Suppose that on January 1, Bob (a company officer) purchases one hundred shares of stock in BCT
Bookstore, Inc., for $60 a share. On September 1, he sells them for $100 a share. What is the result? Bob
is in the clear, because his $4,000 profit was not realized during a six-month period. Now suppose that
the price falls, and one month later, on October 1, he repurchases one hundred shares at $30 a share and
holds them for two years. What is the result? He will be forced to pay back $7,000 in profits even if he had
no inside information. Why? In August, Bob held one hundred shares of stock, and he did again on
October 1—within a six-month period. His net gain on these transactions was $7,000 ($10,000 realized
on the sale less the $3,000 cost of the purchase).
As a consequence of Section 16(b) and certain other provisions, trading in securities by directors, officers,
and large stockholders presents numerous complexities. For instance, the law requires people in this
position to make periodic reports to the SEC about their trades. As a practical matter, directors, officers,
and large shareholders should not trade in their own company stock in the short run without legal advice.

Insider Trading: Section 10(b) and Rule 10b-5
Section 10(b) of the Securities Exchange Act of 1934 prohibits any person from using the mails or facilities
of interstate commerce “to use or employ, in connection with the purchase or sale of any security…any
manipulative or deceptive device or contrivance in contravention of such rules and regulations as the
Commission may prescribe as necessary or appropriate in the public interest or for the protection of
investors.” In 1942, the SEC learned of a company president who misrepresented the company’s financial
condition in order to buy shares at a low price from current stockholders. So the commission adopted a
Saylor URL: http://www.saylor.org/books

Saylor.org
932

rule under the authority of Section 10(b). Rule 10b-5, as it was dubbed, has remained unchanged for more
than forty years and has spawned thousands of lawsuits and SEC proceedings. It reads as follows:
It shall be unlawful for any person, directly or indirectly, by the use of any means or
instrumentality of interstate commerce, or of the mails, or of any facility of any national
securities exchange,
(1) to employ any device, scheme, or artifice to defraud,
(2) to make any untrue statement of a material fact or to omit to state a material fact necessary
in order to make the statements made, in the light of circumstances under which they were made,
not misleading, or
(3) to engage in any act, practice, or course of business which operates or would operate as a
fraud or deceit upon any person, in connection with the purchase or sale of any security.
Rule 10b-5 applies to any person who purchases or sells any security. It is not limited to securities
registered under the 1934 Securities Exchange Act. It is not limited to publicly held companies. It applies
to any security issued by any company, including the smallest closely held company. In substance, it is an
antifraud rule, enforcement of which seems, on its face, to be limited to action by the SEC. But over the
years, the courts have permitted people injured by those who violate the statute to file private damage
suits. This sweeping rule has at times been referred to as the “federal law of corporations” or the “catch
everybody” rule.
Insider trading ran headlong into Rule 10b-5 beginning in 1964 in a series of cases involving Texas Gulf
Sulphur Company (TGS). On November 12, 1963, the company discovered a rich deposit of copper and
zinc while drilling for oil near Timmins, Ontario. Keeping the discovery quiet, it proceeded to acquire
mineral rights in adjacent lands. By April 1964, word began to circulate about TGS’s find.
Newspapers printed rumors, and the Toronto Stock Exchange experienced a wild speculative spree. On
April 12, an executive vice president of TGS issued a press release downplaying the discovery, asserting
that the rumors greatly exaggerated the find and stating that more drilling would be necessary before
coming to any conclusions. Four days later, on April 16, TGS publicly announced that it had uncovered a
strike of 25 million tons of ore. In the months following this announcement, TGS stock doubled in value.
The SEC charged several TGS officers and directors with having purchased or told their friends, socalled tippees, to purchase TGS stock from November 12, 1963, through April 16, 1964, on the basis of
Saylor URL: http://www.saylor.org/books

Saylor.org
933

material inside information. The SEC also alleged that the April 12, 1964, press release was deceptive. The
US Court of Appeals, in SEC v. Texas Gulf Sulphur Co.,

[2]

decided that the defendants who purchased the

stock before the public announcement had violated Rule 10b-5. According to the court, “anyone in
possession of material inside information must either disclose it to the investing public, or, if he is
disabled from disclosing to protect a corporate confidence, or he chooses not to do so, must abstain from
trading in or recommending the securities concerned while such inside information remains undisclosed.”
On remand, the district court ordered certain defendants to pay $148,000 into an escrow account to be
used to compensate parties injured by the insider trading.
The court of appeals also concluded that the press release violated Rule 10b-5 if “misleading to the
reasonable investor.” On remand, the district court held that TGS failed to exercise “due diligence” in
issuing the release. Sixty-nine private damage actions were subsequently filed against TGS by
shareholders who claimed they sold their stock in reliance on the release. The company settled most of
these suits in late 1971 for $2.7 million.
Following the TGS episode, the Supreme Court refined Rule 10b-5 on several fronts. First, in Ernst &
Ernst v. Hochfelder,

[3]

the Court decided that proof of scienter—defined as “mental state embracing

intent to deceive, manipulate, or defraud”—is required in private damage actions under Rule 10b-5. In
other words, negligence alone will not result in Rule 10b-5 liability. The Court also held that scienter,
which is an intentional act, must be established in SEC injunctive actions.

[4]

The Supreme Court has placed limitations on the liability of tippees under Rule 10b-5. In 1980, the Court
reversed the conviction of an employee of a company that printed tender offer and merger prospectuses.
Using information obtained at work, the employee had purchased stock in target companies and later sold
it for a profit when takeover attempts were publicly announced. In Chiarella v. United States, the Court
held that the employee was not an insider or a fiduciary and that “a duty to disclose under Section 10(b)
does not arise from the mere possession of nonpublic market information.”

[5]

Following Chiarella, the

Court ruled in Dirks v. Securities and Exchange Commission (see Section 26.3.2 "Tippee Liability"), that
tippees are liable if they had reason to believe that the tipper breached a fiduciary duty in disclosing
confidential information and the tipper received a personal benefit from the disclosure.
The Supreme Court has also refined Rule 10b-5 as it relates to the duty of a company to
disclose material information, as discussed in Basic, Inc. v. Levinson (see Section 26.3.3 "Duty to Disclose
Saylor URL: http://www.saylor.org/books

Saylor.org
934

Material Information"). This case is also important in its discussion of the degree of reliance investors
must prove to support a Rule 10b-5 action.
In 2000, the SEC enacted Rule 10b5-1, which defines trading “on the basis of” inside information as any
time a person trades while aware of material nonpublic information. Therefore, a defendant is not saved
by arguing that the trade was made independent of knowledge of the nonpublic information. However,
the rule also creates an affirmative defense for trades that were planned prior to the person’s receiving
inside information.
In addition to its decisions relating to intent (Ernst & Ernst), tippees (Dirks), materiality (Basic), and
awareness of nonpublic information (10b5-1), the Supreme Court has considered
the misappropriation theory, under which a person who misappropriates information from an employer
faces insider trading liability. In a leading misappropriation theory case, the Second Circuit Court of
Appeals reinstated an indictment against employees who traded on the basis of inside information
obtained through their work at investment banking firms. The court concluded that the employees’
violation of their fiduciary duty to the firms violated securities law.
misappropriation theory in United States v. O’Hagan,

[7]

[6]

The US Supreme Court upheld the

and the SEC adopted the theory as

new Rule 10b5-2. Under this new rule, the duty of trust or confidence exists when (1) a person agrees to
maintain information in confidence; (2) the recipient knows or should have known through history,
pattern, or practice of sharing confidences that the person communicating the information expects
confidentiality; and (3) a person received material nonpublic information from his or her spouse, parent,
child, or sibling.
In 1987, in Carpenter v. United States,

[8]

the Supreme Court affirmed the conviction of a Wall Street

Journal reporter who leaked advanced information about the contents of his “Heard on the Street”
column. The reporter, who was sentenced to eighteen months in prison, had been convicted on both mail
and wire fraud and securities law charges for misappropriating information. The Court upheld the mail
and wire fraud conviction by an 8–0 vote and the securities law conviction by a 4–4 vote. (In effect, the tie
vote affirmed the conviction.)

[9]

Beyond these judge-made theories of liability, Congress had been concerned about insider trading, and in
1984 and 1988, it substantially increased the penalties. A person convicted of insider trading now faces a
maximum criminal fine of $1 million and a possible ten-year prison term. A civil penalty of up to three
Saylor URL: http://www.saylor.org/books

Saylor.org
935

times the profit made (or loss avoided) by insider trading can also be imposed. This penalty is in addition
to liability for profits made through insider trading. For example, financier Ivan Boesky, who was
sentenced in 1987 to a three-year prison term for insider trading, was required to disgorge $50 million of
profits and was liable for another $50 million as a civil penalty. In 2003, Martha Stewart was indicted on
charges of insider trading but was convicted for obstruction of justice, serving only five months. More
recently, in 2009, billionaire founder of the Galleon Group, Raj Rajaratnam, was arrested for insider
trading; he was convicted in May 2011 of all 14 counts of insider trading. For the SEC release on the
Martha Stewart case, seehttp://www.sec.gov/news/press/2003-69.htm.
Companies that knowingly and recklessly fail to prevent insider trading by their employees are subject to
a civil penalty of up to three times the profit gained or loss avoided by insider trading or $1 million,
whichever is greater. Corporations are also subject to a criminal fine of up to $2.5 million.

Secondary Actor
In Stoneridge Investment Partners v. Scientific-Atlanta,

[10]

the US Supreme Court held that “aiders and

abettors” of fraud cannot be held secondarily liable under 10(b) for a private cause of action. This means
that secondary actors, such as lawyers and accountants, cannot be held liable unless their conduct
satisfies all the elements for 10(b) liability.
For an overview of insider trading, go tohttp://www.sec.gov/answers/insider.htm.

Sarbanes-Oxley Act
Congress enacted the Sarbanes-Oxley Act in 2002 in response to major corporate and accounting
scandals, most notably those involving Enron, Tyco International, Adelphia, and WorldCom. The act
created the Public Company Accounting Oversight Board, which oversees, inspects, and regulates
accounting firms in their capacity as auditors of public companies. As a result of the act, the SEC may
include civil penalties to a disgorgement fund for the benefit of victims of the violations of the Securities
Act of 1933 and the Securities Exchange Act of 1934.

KEY TAKEAWAY

Corrupt practices, misuse of corporate funds, and insider trading unfairly benefit the minority and cost the
public billions. Numerous federal laws have been enacted to create liability for these bad actors in order to
Saylor URL: http://www.saylor.org/books

Saylor.org
936

prevent fraudulent trading activities. Both civil and criminal penalties are available to punish those actors
who bribe officials or use inside information unlawfully.

EXERCISES

1.

Why is the SEC so concerned with bribery? What does the SEC really aim to prevent through the FCPA?

2.

What are short-swing profits?

3.

To whom does Section 16(b) apply?

4.

Explain how Rule 10b-5 has been amended “on the basis of” insider information.

5.

Can a secondary actor (attorney, accountant) be liable for insider trading? What factors must be present?
6.

[1] SEC v. World-Wide Coin Investments, Ltd., 567 F.Supp. 724 (N.D. Ga. 1983).

7.

[2] SEC v. Texas Gulf Sulphur Co., 401 F.2d 833 (2d Cir. 1968).

8.

[3] Ernst & Ernst v. Hochfelder, 425 U.S. 185 (1976).

9.

[4] Aaron v. SEC, 446 U.S. 680 (1980).

10. [5] Chiarella v. United States, 445 U.S. 222 (1980).
11. [6] United States v. Newman, 664 F.2d 12 (2d Cir. 1981).
12. [7] United States v. O’Hagan, 521 U.S. 642 (1997).
13. [8] Carpenter v. United States, 484 U.S. 19 (1987).
14. [9] Carpenter v. United States, 484 U.S. 19 (1987).
15. [10] Stoneridge Investment Partners v. Scientific-Atlanta, 552 U.S. 148 (2008).

26.3 Cases
What Is a Security?
Reves v. Ernst & Young
494 U.S. 56, 110 S.Ct. 945 (1990)
JUSTICE MARSHALL delivered the opinion of the Court.
This case presents the question whether certain demand notes issued by the Farmer’s Cooperative of
Arkansas and Oklahoma are “securities” within the meaning of § 3(a)(10) of the Securities and Exchange
Act of 1934. We conclude that they are.

Saylor URL: http://www.saylor.org/books

Saylor.org
937

The Co-Op is an agricultural cooperative that, at the same time relevant here, had approximately 23,000
members. In order to raise money to support its general business operations, the Co-Op sold promissory
notes payable on demand by the holder. Although the notes were uncollateralized and uninsured, they
paid a variable rate of interest that was adjusted monthly to keep it higher than the rate paid by local
financial institutions. The Co-Op offered the notes to both members and nonmembers, marketing the
scheme as an “Investment Program.” Advertisements for the notes, which appeared in each Co-Op
newsletter, read in part: “YOUR CO-OP has more than $11,000,000 in assets to stand behind your
investments. The Investment is not Federal [sic] insured but it is…Safe…Secure…and available when you
need it.” App. 5 (ellipses in original). Despite these assurances, the Co-Op filed for bankruptcy in 1984. At
the time of the filing, over 1,600 people held notes worth a total of $10 million.
After the Co-Op filed for bankruptcy, petitioners, a class of holders of the notes, filed suit against Arthur
Young & Co., the firm that had audited the Co-Op’s financial statements (and the predecessor to
respondent Ernst & Young). Petitioners alleged, inter alia, that Arthur Young had intentionally failed to
follow generally accepted accounting principles in its audit, specifically with respect to the valuation of
one of the Co-Op’s major assets, a gasohol plant. Petitioners claimed that Arthur Young violated these
principles in an effort to inflate the assets and net worth of the Co-Op. Petitioners maintained that, had
Arthur Young properly treated the plant in its audits, they would not have purchased demand notes
because the Co-Op’s insolvency would have been apparent. On the basis of these allegations, petitioners
claimed that Arthur Young had violated the antifraud provisions of the 1934 Act as well as Arkansas’
securities laws.
Petitioners prevailed at trial on both their federal and state claims, receiving a $6.1 million judgment.
Arthur Young appealed, claiming that the demand notes were not “securities” under either the 1934 Act or
Arkansas law, and that the statutes’ antifraud provisions therefore did not apply. A panel of the Eighth
Circuit, agreeing with Arthur Young on both the state and federal issues, reversed. Arthur Young & Co. v.
Reves, 856 F.2d 52 (1988). We granted certiorari to address the federal issue, 490 U.S. 1105, 109 S.Ct.
3154, 104 L.Ed.2d 1018 (1989), and now reverse the judgment of the Court of Appeals.
***
The fundamental purpose undergirding the Securities Acts is “to eliminate serious abuses in a largely
unregulated securities market.” United Housing Foundation, Inc. v. Forman, 421 U.S. 837, 849, 95 S.Ct.
Saylor URL: http://www.saylor.org/books

Saylor.org
938

2051, 2059, 44 L.Ed.2d 621 (1975). In defining the scope of the market that it wished to regulate, Congress
painted with a broad brush. It recognized the virtually limitless scope of human ingenuity, especially in
the creation of “countless and variable schemes devised by those who seek the use of the money of others
on the promise of profits,” SEC v. W.J. Howey Co., 328 U.S. 293, 299, 66 S.Ct. 1100, 1103, 90 L.Ed. 1244
(1946), and determined that the best way to achieve its goal of protecting investors was “to define ‘the
term “security” in sufficiently broad and general terms so as to include within that definition the many
types of instruments that in our commercial world fall within the ordinary concept of a security.’” Forman,
supra, 421 U.S., at 847-848, 95 S.Ct., at 2058-2059 (quoting H.R.Rep. No. 85, 73d Cong., 1st Sess., 11
(1933)). Congress therefore did not attempt precisely to cabin the scope of the Securities Acts. Rather, it
enacted a definition of “security” sufficiently broad to encompass virtually any instrument that might be
sold as an investment.
***
[In deciding whether this transaction involves a “security,” four factors are important.] First, we examine
the transaction to assess the motivations that would prompt a reasonable seller and buyer to enter into it.
If the seller’s purpose is to raise money for the general use of a business enterprise or to finance
substantial investments and the buyer is interested primarily in the profit the note is expected to generate,
the instrument is likely to be a “security.” If the note is exchanged to facilitate the purchase and sale of a
minor asset or consumer good, to correct for the seller’s cash-flow difficulties, or to advance some other
commercial or consumer purpose, on the other hand, the note is less sensibly described as a “security.”
Second, we examine the “plan of distribution” of the instrument to determine whether it is an instrument
in which there is “common trading for speculation or investment.” Third, we examine the reasonable
expectations of the investing public: The Court will consider instruments to be “securities” on the basis of
such public expectations, even where an economic analysis of the circumstances of the particular
transaction might suggest that the instruments are not “securities” as used in that transaction. Finally, we
examine whether some factor such as the existence of another regulatory scheme significantly reduces the
risk of the instrument, thereby rendering application of the Securities Acts unnecessary.
***
[We] have little difficulty in concluding that the notes at issue here are “securities.”

CASE QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
939

1.

What are the four factors the court uses to determine whether or not the transaction involves a security?

2.

How does the definition of security in this case differ from the definition inSecurities & Exchange
Commission v. W. J. Howey?

Tippee Liability
Dirks v. Securities and Exchange Commission
463 U.S. 646 (1983)
[A] tippee assumes a fiduciary duty to the shareholders of a corporation not to trade on material
nonpublic information only when the insider has breached his fiduciary duty to the shareholders by
disclosing the information to the tippee and the tippee knows or should know that there has been a
breach.
***
Whether disclosure is a breach of duty therefore depends in large part on the purpose of the disclosure.
This standard was identified by the SEC itself in Cady, Roberts: a purpose of the securities laws was to
eliminate “use of inside information for personal advantage.” Thus, the test is whether the insider
personally will benefit, directly or indirectly, from his disclosure. Absent some personal gain, there has
been no breach of duty to stockholders. And absent a breach by the insider, there is no derivative breach.
***
Under the inside-trading and tipping rules set forth above, we find that there was no actionable violation
by Dirks. It is undisputed that Dirks himself was a stranger to Equity Funding, with no preexisting
fiduciary duty to its shareholders. He took no action, directly, or indirectly, that induced the shareholders
or officers of Equity Funding to repose trust or confidence in him. There was no expectation by Dirk’s
sources that he would keep their information in confidence. Nor did Dirks misappropriate or illegally
obtain the information about Equity Funding. Unless the insiders breached their Cady, Roberts duty to
shareholders in disclosing the nonpublic information to Dirks, he breached no duty when he passed it on
to investors as well as to the Wall Street Journal.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
940

It is clear that neither Secrist nor the other Equity Funding employees violated their Cady, Roberts duty to
the corporation’s shareholders by providing information to Dirks. The tippers received no monetary or
personal benefit for revealing Equity Funding’s secrets, nor was their purpose to make a gift of valuable
information to Dirks. As the facts of this case clearly indicate, the tippers were motivated by a desire to
expose the fraud. In the absence of a breach of duty to shareholders by the insiders, there was no
derivative breach by Dirks. Dirks therefore could not have been “a participant after the fact in [an]
insider’s breach of a fiduciary duty.” Chiarella, 445 U.S., at 230, n. 12.
***
We conclude that Dirks, in the circumstances of this case, had no duty to abstain from the use of the
inside information that he obtained. The judgment of the Court of Appeals therefore is reversed.

CASE QUESTIONS

1.

When does a tippee assume a fiduciary duty to shareholders of a corporation?

2.

Did Dirks violate any insider trading laws? Why or why not?

3.

How does this case refine Rule 10b-5?

Duty to Disclose Material Information
Basic Inc v. Levinson
485 U.S. 224 (1988)
[In December 1978, Basic Incorporated agreed to merge with Consolidated Engineering. Prior to the
merger, Basic made three public statements denying it was involved in merger negotiations. Shareholders
who sold their stock after the first of these statements and before the merger was announced sued Basic
and its directors under Rule 10b-5, claiming that they sold their shares at depressed prices as a result of
Basic’s misleading statements. The district court decided in favor of Basic on the grounds that Basic’s
statements were not material and therefore were not misleading. The court of appeals reversed, and the
Supreme Court granted certiorari.]
JUSTICE BLACKMUN.
We granted certiorari to resolve the split among the Courts of Appeals as to the standard of materiality
applicable to preliminary merger discussions, and to determine whether the courts below properly applied
Saylor URL: http://www.saylor.org/books

Saylor.org
941

a presumption of reliance in certifying the class, rather than requiring each class member to show direct
reliance on Basic’s statements.
***
The Court previously has addressed various positive and common-law requirements for a violation of §
10(b) or of Rule 10b-5. The Court also explicitly has defined a standard of materiality under the securities
laws, see TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438 (1976), concluding in the proxy-solicitation
context that “[a]n omitted fact is material if there is a substantial likelihood that a reasonable shareholder
would consider it important in deciding how to vote.”…We now expressly adopt the TSC Industries
standard of materiality for the 5 10(b) and Rule 10b-5 context.
The application of this materiality standard to preliminary merger discussions is not self-evident. Where
the impact of the corporate development on the target’s fortune is certain and clear, the TSC Industries
materiality definition admits straight-forward application. Where, on the other hand, the event is
contingent or speculative in nature, it is difficult to ascertain whether the “reasonable investor” would
have considered the omitted information significant at the time. Merger negotiations, because of the everpresent possibility that the contemplated transaction will not be effectuated, fall into the latter category.
***
Even before this Court’s decision in TSC Industries, the Second Circuit had explained the role of the
materiality requirement of Rule 10b-5, with respect to contingent or speculative information or events, in
a manner that gave that term meaning that is independent of the other provisions of the Rule. Under such
circumstances, materiality “will depend at any given time upon a balancing of both the indicated
probability that the event will occur and the anticipated magnitude of the event in light of the totality of
the company activity.” SEC v. Texas Gulf Sulphur Co., 401 F.2d, at 849.
***
Whether merger discussions in any particular case are material therefore depends on the facts. Generally,
in order to assess the probability that the event will occur, a factfinder will need to look to indicia of
interest in the transactions at the highest corporate levels. Without attempting to catalog all such possible
factors, we note by way of example that board resolutions, instructions to investment bankers, and actual
negotiations between principals or their intermediaries may serve as indicia of interest. To assess the
magnitude of the transaction to the issuer of the securities allegedly manipulated, a factfinder will need to
Saylor URL: http://www.saylor.org/books

Saylor.org
942

consider such facts as the size of the two corporate entities and of the potential premiums over market
value. No particular event or factor short of closing the transaction need to be either necessary or
sufficient by itself to render merger discussions material.
As we clarify today, materiality depends on the significance the reasonable investor would place on the
withheld or misrepresented information. The fact-specific inquiry we endorse here is consistent with the
approach a number of courts have taken in assessing the materiality of merger negotiations. Because the
standard of materiality we have adopted differs from that used by both courts below, we remand the case
for reconsideration of the question whether a grant of summary judgment is appropriate on this record.
We turn to the question of reliance and the fraud on-the-market theory. Succinctly put:
The fraud on the market theory is based on the hypothesis that, in an open and developed
securities market, the price of a company’s stock is determined by the available information
regarding the company and its business.…Misleading statements will therefore defraud
purchasers of stock even if the purchasers do not directly rely on the misstatements.…The causal
connection between the defendants’ fraud and the plaintiff’s purchase of stock in such a case is no
less significant than in a case of direct reliance on misrepresentations. Peil v. Speiser, 806 F.2d
1154, 1160-1161 (CA3 1986).
***
We agree that reliance is an element of a Rule 10b-5 cause of action. Reliance provides the requisite causal
connection between a defendant’s misrepresentation and a plaintiff’s misrepresentation and a plaintiff’s
injury. There is, however, more than one way to demonstrate the causal connection.
***
Presumptions typically serve to assist courts in managing circumstances in which direct proof, for one
reason or another, is rendered difficult. The courts below accepted a presumption, created by the fraudon-the-market theory and subject to rebuttal by petitioners, that persons who had traded Basic shares had
done so in reliance on the integrity of the price set by the market, but because of petitioners’ material
misrepresentations that price had been fraudulently depressed. Requiring a plaintiff to show a speculative
state of facts, i.e., how he would have acted if omitted material information had been disclosed, or if the
misrepresentation had not been made, would place an unnecessarily unrealistic evidentiary burden on the
Rule 10b-5 plaintiff who has traded on an impersonal market.
Saylor URL: http://www.saylor.org/books

Saylor.org
943

Arising out of considerations of fairness, public policy, and probability, as well as judicial economy,
presumptions are also useful devices for allocating the burdens of proof between parties. The presumption
of reliance employed in this case is consistent with, and, by facilitating Rule 10b-5 litigation, supports, the
congressional policy embodied in the 1934 Act.…
The presumption is also supported by common sense and probability. Recent empirical studies have
tended to confirm Congress’ premise that the market price of shares traded on well-developed markets
reflects all publicly available information, and, hence, any material misrepresentations. It has been noted
that “it is hard to imagine that there ever is a buyer or seller who does not rely on market integrity. Who
would knowingly roll the dice in a crooked crap game?” Schlanger v. Four-Phase Systems, Inc., 555
F.Supp. 535, 538 (SDNY 1982).…An investor who buys or sells stock at the price set by the market does so
in reliance on the integrity of that price. Because most publicly available information is reflected in
market price, an investor’s reliance on any public material misrepresentations, therefore, may be
presumed for purposes of a Rule 10b-5 action.
***
The judgment of the Court of Appeals is vacated and the case is remanded to that court for further
proceedings consistent with this opinion.

CASE QUESTIONS

1.

How does the court determine what is or is not material information? How does this differ from its
previous rulings?

2.

What is the fraud-on-the-market theory?

26.4 Summary and Exercises
Summary

Beyond state corporation laws, federal statutes—most importantly, the Securities Act of 1933 and the
Securities Exchange Act of 1934—regulate the issuance and trading of corporate securities. The federal
definition ofsecurity is broad, encompassing most investments, even those called by other names.
The law does not prohibit risky stock offerings; it bans only those lacking adequate disclosure of risks. The
primary means for realizing this goal is the registration requirement: registration statements,
prospectuses, and proxy solicitations must be filed with the Securities and Exchange Commission (SEC).
Penalties for violation of securities law include criminal fines and jail terms, and damages may be
Saylor URL: http://www.saylor.org/books

Saylor.org
944

awarded in civil suits by both the SEC and private individuals injured by the violation of SEC rules. A 1977
amendment to the 1934 act is the Foreign Corrupt Practices Act, which prohibits an issuer from paying a
bribe or making any other payment to foreign officials in order to gain business by inducing the foreign
official to influence his government in favor of the US company. This law requires issuers to keep accurate
sets of books reflecting the dispositions of their assets and to maintain internal accounting controls to
ensure that transactions comport with management’s authorization.
The Securities Exchange Act of 1934 presents special hazards to those trading in public stock on the basis
of inside information. One provision requires the reimbursement to the company of any profits made
from selling and buying stock during a six-month period by directors, officers, and shareholders owning
10 percent or more of the company’s stock. Under Rule 10b-5, the SEC and private parties may sue
insiders who traded on information not available to the general public, thus gaining an advantage in
either selling or buying the stock. Insiders include company employees.
The Sarbanes-Oxley Act amended the 1934 act, creating more stringent penalties, increasing corporate
regulation, and requiring greater transparency.

EXERCISES

1.

Anne operated a clothing store called Anne’s Rags, Inc. She owned all of the stock in the company. After
several years in the clothing business, Anne sold her stock to Louise, who personally managed the
business. Is the sale governed by the antifraud provisions of federal securities law? Why?

2.

While waiting tables at a campus-area restaurant, you overhear a conversation between two corporate
executives who indicate that their company has developed a new product that will revolutionize the
computer industry. The product is to be announced in three weeks. If you purchase stock in the company
before the announcement, will you be liable under federal securities law? Why?

3.

Eric was hired as a management consultant by a major corporation to conduct a study, which took him
three months to complete. While working on the study, Eric learned that someone working in research
and development for the company had recently made an important discovery. Before the discovery was
announced publicly, Eric purchased stock in the company. Did he violate federal securities law? Why?

4.

While working for the company, Eric also learned that it was planning a takeover of another corporation.
Before announcement of a tender offer, Eric purchased stock in the target company. Did he violate
securities law? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
945

5.

The commercial lending department of First Bank made a substantial loan to Alpha Company after
obtaining a favorable confidential earnings report from Alpha. Over lunch, Heidi, the loan officer who
handled the loan, mentioned the earnings report to a friend who worked in the bank’s trust department.
The friend proceeded to purchase stock in Alpha for several of the bank’s trusts. Discuss the legal
implications.

6.

In Exercise 5, assume that a week after the loan to Alpha, First Bank financed Beta Company’s takeover of
Alpha. During the financing negotiations, Heidi mentioned the Alpha earnings report to Beta officials;
furthermore, the report was an important factor in Heidi’s decision to finance the takeover. Discuss the
legal implications.

7.

In Exercise 6, assume that after work one day, Heidi told her friend in the trust department that Alpha
was Beta’s takeover target. The friend proceeded to purchase additional stock in Alpha for a bank trust he
administered. Discuss the legal implications.

SELF-TEST QUESTIONS

1.

The issuance of corporate securities is governed by
a.

various federal statutes

b.

state law

c.

both of the above

d.

neither of the above
The law that prohibits the payment of a bribe to foreign officials to gain business is called

a.

the Insider Trading Act
b.

the blue sky law

c.

the Foreign Corrupt Practices Act

d.

none of the above
The primary means for banning stock offerings that inadequately disclose risks is

a.

the registration requirement
b.

SEC prohibition of risky stock offerings

c.

both of the above

d.

neither of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
946

To enforce its prohibition under insider trading, the SEC requires reimbursement to the company
of any profits made from selling and buying stock during any six-month period by directors owing
a.

60 percent or more of company stock

b.

40 percent or more of company stock

c.

10 percent or more of company stock

d.

none of the above
Under Rule 10b-5, insiders include

a.

all company employees
b.

any person who possesses nonpublic information

c.

all tippees

d.

none of the above
The purpose of the Dodd-Frank Act is to

a.

promote financial stability

1.

c

2.

c

3.

a

4.

d

5.

a

6.

e

b.

end “too big to fail”

c.

end bailouts

d.

protect against abusive financial services practices

e.

all of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
947

Chapter 27

Corporate Expansion, State and Federal Regulation of
Foreign Corporations, and Corporate Dissolution
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How a corporation can expand by purchasing assets of another company without purchasing stock or
otherwise merging with the company whose assets are purchased

2.

The benefits of expanding through a purchase of assets rather than stock

3.

Both the benefits and potential detriments of merging with another company

4.

How a merger differs from a stock purchase or a consolidation

5.

Takeovers and tender offers

6.

Appraisal rights

Saylor URL: http://www.saylor.org/books

Saylor.org
948

7.

Foreign corporations and the requirements of the US Constitution

8.

The taxation of foreign corporations

9.

Corporate dissolution and its various types

This chapter begins with a discussion of the various ways a corporation can expand. We briefly
consider successor liability—whether a successor corporation, such as a corporation that purchases
all of the assets of another corporation, is liable for debts, lawsuits, and other liabilities of the
purchased corporation. We then turn to appraisal rights, which are a shareholder’s right to dissent
from a corporate expansion. Next, we look at several aspects, such as jurisdiction and taxation, of
foreign corporations—corporations that are incorporated in a state that is different from the one in
which they do business. We conclude the chapter with dissolution of the corporation.

27.1 Corporate Expansion

LEARNING OBJECTIVE

1.

Understand the four methods of corporate expansion: purchase of assets other than in the regular course
of business, merger, consolidation, and purchase of stock in another corporation.

In popular usage, “merger” often is used to mean any type of expansion by which one corporation
acquires part or all of another corporation. But in legal terms, merger is only one of four methods of
achieving expansion other than by internal growth.
Antitrust law—an important aspect of corporate expansion—will be discussed inChapter 28
"Antitrust Law". There, in the study of Section 7 of the Clayton Act, we note the possible antitrust
hazards of merging or consolidating with a competing corporation.

Purchase of Assets
One method of corporate expansion is the purchase of assets of another corporation. At the most basic
level, ABC Corporation wishes to expand, and the assets of XYZ Corporation are attractive to ABC. So ABC

Saylor URL: http://www.saylor.org/books

Saylor.org
949

purchases the assets of XYZ, resulting in the expansion of ABC. After the purchase, XYZ may remain in
corporate form or may cease to exist, depending on how many of its assets were purchased by ABC.
There are several advantages to an asset purchase, most notably, that the acquiring corporation can pick
what assets and liabilities (with certain limitations, discussed further on in this section) it wishes to
acquire. Furthermore, certain transactions may avoid a shareholder vote. If the selling corporation does
not sell substantially all of its assets, then its shareholders may not get a vote to approve the sale.
For example, after several years of successful merchandising, a corporation formed by Bob, Carol, and Ted
(BCT Bookstore, Inc.) has opened three branch stores around town and discovered its transportation
costs mounting. Inventory arrives in trucks operated by the Flying Truckman Co., Inc. The BCT
corporation concludes that the economics of delivery do not warrant purchasing a single truck dedicated
to hauling books for its four stores alone. Then Bob learns that the owners of Flying Truckman might be
willing to part with their company because it has not been earning money lately. If BCT could reorganize
Flying Truckman’s other routes, it could reduce its own shipping costs while making a profit on other lines
of business.
Under the circumstances, the simplest and safest way to acquire Flying Truckman is by purchasing its
assets. That way BCT would own the trucks and whatever routes it chooses, without taking upon itself the
stigma of the association. It could drop the name Flying Truckman.
In most states, the board of directors of both the seller and the buyer must approve a transfer of assets.
Shareholders of the selling corporation must also consent by majority vote, but shareholders of the
acquiring company need not be consulted, so Ted’s opposition can be effectively mooted; see Figure 27.1
"Purchase of Assets". (When inventory is sold in bulk, the acquiring company must also comply with the
law governing bulk transfers; see (Reference mayer_1.0-ch18 not found in Book). By purchasing the
assets—trucks, truck routes, and the trademark Flying Truckman (to prevent anyone else from using it)—
the acquiring corporation can carry on the functions of the acquired company without carrying on its
business as such.

[1]

Figure 27.1 Purchase of Assets

Saylor URL: http://www.saylor.org/books

Saylor.org
950

Successor Liability
One of the principal advantages of this method of expansion is that the acquiring company generally is not
liable for the debts and/or lawsuits of the corporation whose assets it purchased, generally known
as successor liability. Suppose BCT paid Flying Truckman $250,000 for its trucks, routes, and name. With
that cash, Flying Truckman paid off several of its creditors. Its shareholders then voted to dissolve the
corporation, leaving one creditor unsatisfied. The creditor can no longer sue Flying Truckman since it
does not exist. So he sues BCT. Unless certain circumstances exist, as discussed in Ray v. Alad
Corporation (see Section 27.4.1 "Successor Liability"), BCT is not liable for Flying Truckman’s debts.
Several states, although not a majority, have adopted the Ray product-line exception approach to
successor liability. The general rule is that the purchasing corporation does not take the liabilities of the
acquired corporation. Several exceptions exist, as described in Ray, the principal exception being the
product-line approach. This minority exception has been further limited in several jurisdictions by
applying it solely to cases involving products liability. Other jurisdictions also permit a continuity-ofenterprise exception, whereby the court examines how closely the acquiring corporation’s business is to
the acquired corporation’s business (e.g., see Turner v. Bituminous Casualty Co.).

[2]

Merger
When the assets of a company are purchased, the selling company itself may or may not go out of
existence. By contrast, in a merger, the acquired company goes out of existence by being absorbed into the
Saylor URL: http://www.saylor.org/books

Saylor.org
951

acquiring company. In the example in Section 27.1.2 "Merger", Flying Truck would merge into BCT,
resulting in Flying Truckman losing its existence. The acquiring company receives all of the acquired
company’s assets, including physical property and intangible property such as contracts and goodwill. The
acquiring company also assumes all debts of the acquired company.
A merger begins when two or more corporations negotiate an agreement outlining the specifics of a
merger, such as which corporation survives and the identities of management personnel. There are two
main types of merger: a cash merger and a noncash merger. In a cash merger, the shareholders of the
disappearing corporation surrender their shares for cash. These shareholders retain no interest in the
surviving corporation, having been bought out. This is often called a freeze-out merger, since the
shareholders of the disappearing corporation are frozen out of an interest in the surviving corporation.
In a noncash merger, the shareholders of the disappearing corporation retain an interest in the surviving
corporation. The shareholders of the disappearing corporation trade their shares for shares in the
surviving corporation; thus they retain an interest in the surviving corporation when they become
shareholders of that surviving corporation.
Unless the articles of incorporation state otherwise, majority approval of the merger by both boards of
directors and both sets of shareholders is necessary (see Figure 27.2 "Merger"). The shareholder majority
must be of the total shares eligible to vote, not merely of the total actually represented at the special
meeting called for the purpose of determining whether to merge.

Figure 27.2 Merger

Saylor URL: http://www.saylor.org/books

Saylor.org
952

Consolidation
Consolidation is virtually the same as a merger. The companies merge, but the resulting entity is a new
corporation. Returning to our previous example, BCT and Flying Truckman could consolidate and form a
new corporation. As with mergers, the boards and shareholders must approve the consolidation by
majority votes (see Figure 27.3 "Consolidation"). The resulting corporation becomes effective when the
secretary of state issues a certificate of merger or incorporation.
Figure 27.3Consolidation

For more information on mergers and consolidation under Delaware law, see Del. Code Ann., Title 8,
Sections 251–267 (2011), athttp://delcode.delaware.gov/title8/index.shtml#TopOfPage.

Purchase of Stock
Takeovers
The fourth method of expanding, purchase of a company’s stock, is more complicated than the other
methods. The takeover has become a popular method for gaining control because it does not require an
Saylor URL: http://www.saylor.org/books

Saylor.org
953

affirmative vote by the target company’s board of directors. In a takeover, the acquiring company appeals
directly to the target’s shareholders, offering either money or other securities, often at a premium over
market value, in exchange for their shares. The acquiring company usually need not purchase 100 percent
of the shares. Indeed, if the shares are numerous and widely enough dispersed, control can be achieved by
acquiring less than half the outstanding stock. In our example, if Flying Truckman has shareholders, BCT
would make an offer directly to those shareholders to acquire their shares.

Tender Offers
In the case of closely held corporations, it is possible for a company bent on takeover to negotiate with
each stockholder individually, making a direct offer to purchase his or her shares. That is impossible in
the case of large publicly held companies since it is impracticable and/or too expensive to reach each
individual shareholder. To reach all shareholders, the acquiring company must make a tender offer, which
is a public offer to purchase shares. In fact, the tender offer is not really an offer at all in the technical
sense; the tender offer is an invitation to shareholders to sell their shares at a stipulated price. The tender
offer might express the price in cash or in shares of the acquiring company. Ordinarily, the offeror will
want to purchase only a controlling interest, so it will limit the tender to a specified number of shares and
reserve the right not to purchase any above that number. It will also condition the tender offer on
receiving a minimum number of shares so that it need buy none if stockholders do not offer a threshold
number of shares for purchase.

Leveraged Buyouts
A tender offer or other asset purchase can be financed as a leveraged buyout (LBO), a purchase financed
by debt. A common type of LBO involves investors who are members of the target corporation and/or
outsiders who wish to take over the target or retain a controlling interest. These purchasers use the assets
of the target corporation, such as its real estate or a manufacturing plant, as security for a loan to
purchase the target. The purchasers also use other types of debt, such as the issuance of bonds or a loan,
to implement the LBO.
[3]

For more information about tender offers and mergers, see Unocal v. Mesa and Revlon v. MacAndrews
& Forbes.

[4]

The Wall Street Journal provides comprehensive coverage of tender offers, mergers, and

LBOs, athttp://www.wsj.com.

State versus Federal Regulation of Takeovers
Saylor URL: http://www.saylor.org/books

Saylor.org
954

Under the federal Williams Act, upon commencement of a tender offer for more than 5 percent of the
target’s stock, the offeror must file a statement with the Securities and Exchange Commission (SEC)
stating the source of funds to be used in making the purchase, the purpose of the purchase, and the extent
of its holdings in the target company. Even when a tender offer has not been made, the Williams Act
requires any person who acquires more than 5 percent ownership of a corporation to file a statement with
the SEC within ten days. The Williams Act, which made certain amendments to the Securities Exchange
Act of 1934, can be viewed at http://taft.law.uc.edu/CCL/34Act/. The US Constitution is also implicated
in the regulation of foreign corporations. The Commerce Clause of Article I, Section 8, of the Constitution
provides that Congress has power “to regulate Commerce…among the several States.”
Because officers and directors of target companies have no legal say in whether stockholders will tender
their shares, many states began, in the early 1970s, to enact takeover laws. The first generation of these
laws acted as delaying devices by imposing lengthy waiting periods before a tender offer could be put into
effect. Many of the laws expressly gave management of the target companies a right to a hearing, which
could be dragged out for weeks or months, giving the target time to build up a defense. The political
premise of the laws was the protection of incumbent managers from takeover by out-of-state
corporations, although the “localness” of some managers was but a polite fiction. One such law was
enacted in Illinois. It required notifying the Illinois secretary of state and the target corporation of the
intent to make a tender offer twenty days prior to the offer. During that time, the corporation seeking to
make the tender offer could not spread information about the offer. Finally, the secretary of state could
delay the tender offer by ordering a hearing and could even deny the offer if it was deemed inequitable. In
1982, the Supreme Court, in Edgar v. Mite Corp., struck down the Illinois takeover law because it violated
the Commerce Clause, which prohibits states from unduly burdening the flow of interstate commerce, and
also was preempted by the Williams Act.

[5]

Following the Mite decision, states began to enact a second generation of takeover laws. In 1987, in CTS
Corporation v. Dynamics Corporation of America, the Supreme Court upheld an Indiana secondgeneration statute that prevents an offeror who has acquired 20 percent or more of a target’s stock from
voting unless other shareholders (not including management) approve. The vote to approve can be
delayed for up to fifty days from the date the offeror files a statement reporting the acquisition. The Court
concluded that the Commerce Clause was not violated nor was the Williams Act, because the Indiana law,
Saylor URL: http://www.saylor.org/books

Saylor.org
955

unlike the Illinois law in Mite, was consistent with the Williams Act, since it protects shareholders, does
not unreasonably delay the tender offer, and does not discriminate against interstate commerce.

[6]

Emboldened by the CTS decision, almost half the states have adopted a third-generation law that requires
a bidder to wait several years before merging with the target company unless the target’s board agrees in
advance to the merger. Because in many cases a merger is the reason for the bid, these laws are especially
powerful. In 1989, the Seventh Circuit Court of Appeals upheld Wisconsin’s third-generation law, saying
that it did not violate the Commerce Clause and that it was not preempted by the Williams Act. The
Supreme Court decided not to review the decision.

[7]

Short-Form Mergers
If one company acquires 90 percent or more of the stock of another company, it can merge with the target
company through the so-called short-form merger. Only the parent company’s board of directors need
approve the merger; consent of the shareholders of either company is unnecessary.

Appraisal Rights
If a shareholder has the right to vote on a corporate plan to merge, consolidate, or sell all or substantially
all of its assets, that shareholder has the right to dissent and invoke appraisal rights. Returning again to
BCT, Bob and Carol, as shareholders, are anxious to acquire Flying Truckman, but Ted is not sure of the
wisdom of doing that. Ted could invoke his appraisal rights to dissent from an expansion involving Flying
Truckman. The law requires the shareholder to file with the corporation, before the vote, a notice of
intention to demand the fair value of his shares. If the plan is approved and the shareholder does not vote
in favor, the corporation must send a notice to the shareholder specifying procedures for obtaining
payment, and the shareholder must demand payment within the time set in the notice, which cannot be
less than thirty days. Fair value means the value of shares immediately before the effective date of the
corporate action to which the shareholder has objected. Appreciation and depreciation in anticipation of
the action are excluded, unless the exclusion is unfair.
If the shareholder and the company cannot agree on the fair value, the shareholder must file a petition
requesting a court to determine the fair value. The method of determining fair value depends on the
circumstances. When there is a public market for stock traded on an exchange, fair value is usually the
Saylor URL: http://www.saylor.org/books

Saylor.org
956

price quoted on the exchange. In some circumstances, other factors, especially net asset value and
investment value—for example, earnings potential—assume greater importance.
See Hariton v. Arco Electronics, Inc.

[8]

[9]

and M.P.M. Enterprises, Inc. v. Gilbert for further discussion of

appraisal rights and when they may be invoked.

KEY TAKEAWAY

There are four main methods of corporate expansion. The first involves the purchase of assets not in the
ordinary course of business. Using this method, the purchase expands the corporation. The second and
third methods, merger and consolidation, are very similar: two or more corporations combine. In a
merger, one of the merging companies survives, and the other ceases to exist. In a consolidation, the
merging corporations cease to exist when they combine to form a new corporation. The final method is a
stock purchase, accomplished via a tender offer, takeover, or leveraged buyout. Federal and state
regulations play a significant role in takeovers and tender offers, particularly the Williams Act. A
shareholder who does not wish to participate in a stock sale may invoke his appraisal rights and demand
cash compensation for his shares.

EXERCISES

1.

What are some dangers in purchasing the assets of another corporation?

2.

What are some possible rationales behind statutes such as the Williams Act and state antitakeover
statutes?

3.

When may a shareholder invoke appraisal rights?
4.

[1] For a discussion of asset purchases see Airborne Health v. Squid Soap, 984 A.2d 126 (Del. 2010).

5.

[2] Turner v. Bituminous Casualty Co., 244 N.W.2d 873 (Mich. 1976).

6.

[3] Unocal Corp. v. Mesa Petroleum, 493 A.2d 946 (Del. 1985).

7.

[4] Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173 (Del. 1985).

8.

[5] Edgar v. Mite Corp., 457 U.S. 624 (1982).

9.

[6] CTS Corporation v. Dynamics Corporation of America, 481 U.S. 69 (1987).

10. [7] Amanda Acquisition Corp. v. Universal Foods Corp., 877 F.2d 496 (7th Cir. 1989).
11. [8] Hariton v. Arco Electronics, Inc., 40 Del. Ch. 326; 182 A.2d 22 (Del. 1962).
12. [9] M.P.M. Enterprises, Inc. v. Gilbert, 731 A.2d 790 (Del. 1999).

Saylor URL: http://www.saylor.org/books

Saylor.org
957

27.2 Foreign Corporations

LEARNING OBJECTIVES

1.

Discuss state-imposed conditions on the admission of foreign corporations.

2.

Discuss state court jurisdiction over foreign corporations.

3.

Explain how states may tax foreign corporations.

4.

Apply the US Constitution to foreign corporations.

A foreign corporation is a company incorporated outside the state in which it is doing business. A
Delaware corporation, operating in all states, is a foreign corporation in forty-nine of them.

Conditions on Admission to Do Business
States can impose on foreign corporations conditions on admission to do business if certain constitutional
barriers are surmounted. One potential problem is the Privileges and Immunities Clause in Article IV,
Section 2, of the Constitution, which provides that “citizens shall be entitled to all privileges and
immunities of citizens in the several states.” The Supreme Court has interpreted this murky language to
mean that states may not discriminate between their own citizens and those of other states. For example,
the Court voided a tax New Hampshire imposed on out-of-state commuters on the grounds that “the tax
falls exclusively on the incomes of nonresidents.”

[1]

However, corporations are uniformly held not to be

citizens for purposes of this clause, so the states may impose burdens on foreign corporations that they do
not put upon companies incorporated under their laws. But these burdens may only be imposed on
companies that conduct intrastate business, having some level of business transactions within that state.
Other constitutional rights of the corporation or its members may also come into play when states attempt
to license foreign corporations. Thus when Arkansas sought to revoke the license of a Missouri
construction company to do business within the state, the Supreme Court held that the state had acted
unconstitutionally (violating Article III, Section 2, of the US Constitution) in conditioning the license on a
waiver of the right to remove a case from the state courts to the federal courts.

[2]

Typical Requirements for Foreign Corporations
Saylor URL: http://www.saylor.org/books

Saylor.org
958

Certain preconditions for doing business are common to most states. Foreign corporations are required to
obtain from the secretary of state a certificate of authority to conduct business. The foreign corporation
also must maintain a registered office with a registered agent who works there. The registered agent may
be served with all legal process, demands, or notices required by law to be served on the corporation.
Foreign corporations are generally granted every right and privilege enjoyed by domestic corporations.
These requirements must be met whenever the corporation transacts business within the state. As
mentioned previously, some activities do not fall within the definition of transacting business and may be
carried on even if the foreign corporation has not obtained a certificate of authority. These include filing
or defending a lawsuit, holding meetings of directors or shareholders, maintaining bank accounts,
maintaining offices for the transfer of the company’s own securities, selling through independent
contractors, soliciting orders through agents or employees (but only if the orders become binding
contracts upon acceptance outside the state), creating or acquiring security interests in real or personal
property, securing or collecting debts, transacting any business in interstate commerce, and “conducting
an isolated transaction that is completed within 30 days and that is not one in the course of repeated
transactions of a like nature” (Revised Model Business Corporation Act, Section 15.01).

Penalties for Failure to Comply with a Statute
A corporation may not sue in the state courts to enforce its rights until it obtains a certificate of authority.
It may defend any lawsuits brought against it, however. The state attorney general has authority to collect
civil penalties that vary from state to state. Other sanctions in various states include fines and penalties on
taxes owed; fines and imprisonment of corporate agents, directors, and officers; nullification of corporate
contracts; and personal liability on contracts by officers and directors. In some states, contracts made by a
corporation that has failed to qualify are void.

Jurisdiction over Foreign Corporations
Whether corporations are subject to state court jurisdiction depends on the extent to which they are
operating within the state. If the corporation is qualified to do business within the state and has a
certificate of authority or license, then state courts have jurisdiction and process may be served on the
corporation’s registered agent. If the corporation has failed to name an agent or is doing business without
a certificate, the plaintiff may serve the secretary of state on the corporation’s behalf.

Saylor URL: http://www.saylor.org/books

Saylor.org
959

Even if the corporation is not transacting enough business within the state to be required to qualify for a
certificate or license, it may still be subject to suit in state courts under long-arm statutes. These laws
permit state courts to exercise personal jurisdiction over a corporation that has sufficient contacts with
the state.
The major constitutional limitation on long-arm statutes is the Due Process Clause. The Supreme Court
upheld the validity of long-arm statutes applied to corporations in International Shoe Co. v.
Washington.

[3]

But the long-arm statute will only be constitutionally valid where there are minimum

contacts—that is, for a state to exercise personal jurisdiction over a foreign corporation, the foreign
corporation must have at least “minimum contacts” the state. That jurisdictional test is still applied many
years after the International Shoe decision was handed down.

[4]

Since International Shoe, the

nationalization of commerce has given way to the internationalization of commerce. This change has
resulted in difficult jurisdictional questions that involve conflicting policy considerations.

[5]

Taxing Authority
May states tax foreign corporations? Since a state may obviously tax its domestic corporations, the
question might seem surprising. Why should a state ever be barred from taxing foreign corporations
licensed to do business in the state? If the foreign corporation was engaged in purely local, intrastate
business, no quarrel would arise. The constitutional difficulty is whether the tax constitutes an
unreasonable burden on the company’s interstate business, in violation of the Commerce Clause. The
basic approach, illustrated in D. H. Holmes Co., Ltd. v. McNamara (see Section 27.4.2 "Constitutional
Issues Surrounding Taxation of a Foreign Corporation"), is that a state can impose a tax on activities for
which the state gives legal protection, so long as the tax does not unreasonably burden interstate
commerce.
State taxation of corporate income raises special concerns. In the absence of ground rules, a company
doing business in many states could be liable for paying income tax to several different states on the basis
of its total earnings. A company doing business in all fifty states, for example, would pay five times its
earnings in income taxes if each state were to charge a 10 percent tax on those earnings. Obviously, such a
result would seriously burden interstate commerce. The courts have long held, therefore, that the states
Saylor URL: http://www.saylor.org/books

Saylor.org
960

may only tax that portion of the company’s earnings attributable to the business carried on in the state. To
compute the proportion of a company’s total earnings subject to tax within the state, most states have
adopted a formula based on the local percentage of the company’s total sales, property, and payroll.

KEY TAKEAWAY

A foreign corporation is a company incorporated outside of the state in which it is doing business. States
can place reasonable limitations upon foreign corporations subject to constitutional requirements. A
foreign corporation must do something that is sufficient to rise to the level of transacting business within a
state in order to fall under the jurisdiction of that state. These transactions must meet the minimumcontacts requirement for jurisdiction under long-arm statutes. A state may tax a foreign corporation as
long as it does not burden interstate commerce.

EXERCISES

1.

What are some typical requirements that a corporation must meet in order to operate in a foreign state?

2.

Provide examples of business activities that rise to the level of minimum contacts such as that a state may
exercise jurisdiction over a foreign corporation.

3.

What are some possible jurisdictional problems that arise from increasing globalization and from many
corporations providing input for a particular product? For more information, see the Asahi
Metal and Pavlovich court cases, cited in endnotes 13 and 14 below.
4.

[1] Austin v. New Hampshire, 420 U.S. 656 (1975).

5.

[2] Terral v. Burke Construction Co., 257 U.S. 529 (1922).

6.

[3] International Shoe Co. v. Washington, 326 U.S. 310 (1945).

7.

[4] Judas Priest v. District Court, 104 Nev. 424; 760 P.2d 137 (Nev. 1988); Pavlovich v. Superior Court, 29
Cal. 4th 262; 58 P.3d 2 (Cal. 2002).

8.

[5] Asahi Metal Industry v. Superior Court of California, 480 U.S. 102, 107 S.Ct. 1026, 94 L. Ed. 92 (1987).

27.3 Dissolution

LEARNING OBJECTIVES

1.

Define and distinguish dissolution and liquidation.

2.

Discuss the different types of dissolution and liquidation.

Saylor URL: http://www.saylor.org/books

Saylor.org
961

3.

Discuss claims against a dissolved corporation.

Dissolution is the end of the legal existence of the corporation, basically “corporate death.” It is not

the same as liquidation, which is the process of paying the creditors and distributing the assets. Until
dissolved, a corporation endures, despite the vicissitudes of the economy or the corporation’s
internal affairs. As Justice Cardozo said while serving as chief judge of the New York court of
appeals: “Neither bankruptcy…nor cessation of business…nor dispersion of stockholders, nor the
absence of directors…nor all combined, will avail without more to stifle the breath of juristic
personality. The corporation abides as an ideal creation, impervious to the shocks of these temporal
vicissitudes. Not even the sequestration of the assets at the hands of a receiver will terminate its
being.” [1]
See http://www.irs.gov/businesses/small/article/0,,id=98703,00.html for the Internal Revenue
Service’s checklist of closing and dissolving a business. State and local government regulations may
also apply.

Voluntary Dissolution
Any corporation may be dissolved with the unanimous written consent of the shareholders; this is
a voluntary dissolution. This provision is obviously applicable primarily to closely held corporations.
Dissolution can also be accomplished even if some shareholders dissent. The directors must first adopt a
resolution by majority vote recommending the dissolution. The shareholders must then have an
opportunity to vote on the resolution at a meeting after being notified of its purpose. A majority of the
outstanding voting shares is necessary to carry the resolution. Although this procedure is most often used
when a company has been inactive, nothing bars its use by large corporations. In 1979, UV Industries,
357th on the Fortune 500 list, with profits of $40 million annually, voted to dissolve and to distribute
some $500 million to its stockholders, in part as a means of fending off a hostile takeover. Fortune
magazine referred to it as “a company that’s worth more dead than alive.”

[2]

Once dissolution has been approved, the corporation may dissolve by filing a certificate or articles of
dissolution with the secretary of state. The certificate may be filed as the corporation begins to wind up its
affairs or at any time thereafter. The process of winding up is liquidation. The company must notify all
Saylor URL: http://www.saylor.org/books

Saylor.org
962

creditors of its intention to liquidate. It must collect and dispose of its assets, discharge all obligations,
and distribute any remainder to its stockholders.

Involuntary Dissolution
In certain cases, a corporation can face involuntary dissolution. A state may bring an action to dissolve a
corporation on one of five grounds: failure to file an annual report or pay taxes, fraud in procuring
incorporation, exceeding or abusing authority conferred, failure for thirty days to appoint and maintain a
registered agent, and failure to notify the state of a change of registered office or agent. State-specific
differences exist as well. Delaware permits its attorney general to involuntarily dissolve a corporation for
abuse, misuse, or nonuse of corporate powers, privileges, or franchise.

[3]

California, on the other hand,

permits involuntary dissolution for abandonment of a business, board deadlocks, internal strife and
deadlocked shareholders, mismanagement, fraud or abuse of authority, expiration of term of corporation,
[4]

or protection of a complaining shareholder if there are fewer than thirty-five shareholders. California
permits the initiation of involuntary dissolution by either half of the directors in office or by a third of
shareholders.

Judicial Liquidation
Action by Shareholder
A shareholder may file suit to have a court dissolve the company on a showing that the company is being
irreparably injured because the directors are deadlocked in the management of corporate affairs and the
shareholders cannot break the deadlock. Shareholders may also sue for liquidation if corporate assets are
being misapplied or wasted, or if directors or those in control are acting illegally, oppressively, or
fraudulently.

Claims against a Dissolved Corporation
Under Sections 14.06 and 14.07 of the Revised Model Business Corporation Act, a dissolved corporation
must provide written notice of the dissolution to its creditors. The notice must state a deadline, which

Saylor URL: http://www.saylor.org/books

Saylor.org
963

must be at least 120 days after the notice, for receipt of creditors’ claims. Claims not received by the
deadline are barred. The corporation may also publish a notice of the dissolution in a local newspaper.
Creditors who do not receive written notice or whose claim is not acted on have five years to file suit
against the corporation. If the corporate assets have been distributed, shareholders are personally liable,
although the liability may not exceed the assets received at liquidation.

Bankruptcy
As an alternative to dissolution, a corporation in financial trouble may look to federal bankruptcy law for
relief. A corporation may use liquidation proceedings under Chapter 7 of the Bankruptcy Reform Act or
may be reorganized under Chapter 11 of the act. Both remedies are discussed in detail in(Reference
mayer_1.0-ch30 not found in Book).

KEY TAKEAWAY

Dissolution is the end of the legal existence of a corporation. It usually occurs after liquidation, which is
the process of paying debts and distributing assets. There are several methods by which a corporation may
be dissolved. The first is voluntary dissolution, which is an elective decision to dissolve the entity. A second
is involuntary dissolution, which occurs upon the happening of statute-specific events such as a failure to
pay taxes. Last, a corporation may be dissolved judicially, either by shareholder or creditor lawsuit. A
dissolved corporation must provide notice to its creditors of upcoming dissolution.

EXERCISES

1.

What are the main types of dissolution?

2.

What is the difference between dissolution and liquidation?

3.

What are the rights of a stockholder to move for dissolution?
4.

[1] Petrogradsky Mejdunarodny Kommerchesky Bank v. National City Bank, 170 N.E. 479, 482 (N.Y. 1930).

5.

[2] Fortune, February 26, 1979, 42–44.

6.

[3] Del. Code Ann. tit. 8, § 282 (2011).

7.

[4] Cal. Corp. Code § 1800 et seq. (West 2011).

27.4 Cases
Successor Liability
Saylor URL: http://www.saylor.org/books

Saylor.org
964

Ray v. Alad Corporation
19 Cal. 3d 22; 560 P2d 3; 136 Cal. Rptr. 574 (Cal. 1977)
Claiming damages for injury from a defective ladder, plaintiff asserts strict tort liability against defendant
Alad Corporation (Alad II) which neither manufactured nor sold the ladder but prior to plaintiff’s injury
succeeded to the business of the ladder’s manufacturer, the now dissolved “Alad Corporation” (Alad I),
through a purchase of Alad I’s assets for an adequate cash consideration. Upon acquiring Alad I’s plant,
equipment, inventory, trade name, and good will, Alad II continued to manufacture the same line of
ladders under the “Alad” name, using the same equipment, designs, and personnel, and soliciting Alad I’s
customers through the same sales representatives with no outward indication of any change in the
ownership of the business. The trial court entered summary judgment for Alad II and plaintiff appeals.…
Our discussion of the law starts with the rule ordinarily applied to the determination of whether a
corporation purchasing the principal assets of another corporation assumes the other’s liabilities. As
typically formulated, the rule states that the purchaser does not assume the seller’s liabilities unless (1)
there is an express or implied agreement of assumption, (2) the transaction amounts to a consolidation or
merger of the two corporations, (3) the purchasing corporation is a mere continuation of the seller, or (4)
the transfer of assets to the purchaser is for the fraudulent purpose of escaping liability for the seller’s
debts.
If this rule were determinative of Alad II’s liability to plaintiff it would require us to affirm the summary
judgment. None of the rule’s four stated grounds for imposing liability on the purchasing corporation is
present here. There was no express or implied agreement to assume liability for injury from defective
products previously manufactured by Alad I. Nor is there any indication or contention that the transaction
was prompted by any fraudulent purpose of escaping liability for Alad I’s debts.
With respect to the second stated ground for liability, the purchase of Alad I’s assets did not amount to a
consolidation or merger. This exception has been invoked where one corporation takes all of another’s
assets without providing any consideration that could be made available to meet claims of the other’s
creditors or where the consideration consists wholly of shares of the purchaser’s stock which are promptly
distributed to the seller’s shareholders in conjunction with the seller’s liquidation. In the present case the
sole consideration given for Alad I’s assets was cash in excess of $ 207,000. Of this amount Alad I was
paid $ 70,000 when the assets were transferred and at the same time a promissory note was given to Alad
Saylor URL: http://www.saylor.org/books

Saylor.org
965

I for almost $ 114,000. Shortly before the dissolution of Alad I the note was assigned to the Hamblys, Alad
I’s principal stockholders, and thereafter the note was paid in full. The remainder of the consideration
went for closing expenses or was paid to the Hamblys for consulting services and their agreement not to
compete. There is no contention that this consideration was inadequate or that the cash and promissory
note given to Alad I were not included in the assets available to meet claims of Alad I’s creditors at the
time of dissolution. Hence the acquisition of Alad I’s assets was not in the nature of a merger or
consolidation for purposes of the aforesaid rule.
Plaintiff contends that the rule’s third stated ground for liability makes Alad II liable as a mere
continuation of Alad I in view of Alad II’s acquisition of all Alad I’s operating assets, its use of those assets
and of Alad I’s former employees to manufacture the same line of products, and its holding itself out to
customers and the public as a continuation of the same enterprise. However, California decisions holding
that a corporation acquiring the assets of another corporation is the latter’s mere continuation and
therefore liable for its debts have imposed such liability only upon a showing of one or both of the
following factual elements: (1) no adequate consideration was given for the predecessor corporation’s
assets and made available for meeting the claims of its unsecured creditors; (2) one or more persons were
officers, directors, or stockholders of both corporations.…
We therefore conclude that the general rule governing succession to liabilities does not require Alad II to
respond to plaintiff’s claim.…
[However], we must decide whether the policies underlying strict tort liability for defective products call
for a special exception to the rule that would otherwise insulate the present defendant from plaintiff’s
claim.
The purpose of the rule of strict tort liability “is to insure that the costs of injuries resulting from defective
products are borne by the manufacturers that put such products on the market rather than by the injured
persons who are powerless to protect themselves.” However, the rule “does not rest on the analysis of the
financial strength or bargaining power of the parties to the particular action. It rests, rather, on the
proposition that ‘The cost of an injury and the loss of time or health may be an overwhelming misfortune
to the person injured, and a needless one, for the risk of injury can be insured by the manufacturer and
distributed among the public as a cost of doing business. (Escola v. Coca Cola Bottling Co., 24 Cal.2d 453,
462 [150 P.2d 436] [concurring opinion]) Thus, “the paramount policy to be promoted by the rule is the
Saylor URL: http://www.saylor.org/books

Saylor.org
966

protection of otherwise defenseless victims of manufacturing defects and the spreading throughout
society of the cost of compensating them.” Justification for imposing strict liability upon a successor to a
manufacturer under the circumstances here presented rests upon (1) the virtual destruction of the
plaintiff’s remedies against the original manufacturer caused by the successor’s acquisition of the
business, (2) the successor’s ability to assume the original manufacturer’s risk-spreading role, and (3) the
fairness of requiring the successor to assume a responsibility for defective products that was a burden
necessarily attached to the original manufacturer’s good will being enjoyed by the successor in the
continued operation of the business.
We therefore conclude that a party which acquires a manufacturing business and continues the output of
its line of products under the circumstances here presented assumes strict tort liability for defects in units
of the same product line previously manufactured and distributed by the entity from which the business
was acquired.
The judgment is reversed.

CASE QUESTIONS

1.

What is the general rule regarding successor liability?

2.

How does the Ray court deviate from this general rule?

3.

What is the court’s rationale for this deviation?

4.

What are some possible consequences for corporations considering expansion?

Constitutional Issues Surrounding Taxation of a Foreign Corporation
D. H. Holmes Co. Ltd. V. McNamara
486 U.S. 24; 108 S.Ct. 1619, 100 L. Ed. 2d 21 (1988)
Appellant D. H. Holmes Company, Ltd., is a Louisiana corporation with its principal place of business and
registered office in New Orleans. Holmes owns and operates 13 department stores in various locations
throughout Louisiana that employ about 5,000 workers. It has approximately 500,000 credit card
customers and an estimated 1,000,000 other customers within the State.
In 1979–1981, Holmes contracted with several New York companies for the design and printing of
merchandise catalogs. The catalogs were designed in New York, but were actually printed in Atlanta,
Saylor URL: http://www.saylor.org/books

Saylor.org
967

Boston, and Oklahoma City. From these locations, 82% of the catalogs were directly mailed to residents of
Louisiana; the remainder of the catalogs was mailed to customers in Alabama, Mississippi, and Florida, or
was sent to Holmes for distribution at its flagship store on Canal Street in New Orleans. The catalogs were
shipped free of charge to the addressee, and their entire cost (about $ 2 million for the 3-year period),
including mailing, was borne by Holmes. Holmes did not, however, pay any sales tax where the catalogs
were designed or printed.
Although the merchandise catalogs were mailed to selected customers, they contained instructions to the
postal carrier to leave them with the current resident if the addressee had moved, and to return
undeliverable catalogs to Holmes’ Canal Street store. Holmes freely concedes that the purpose of the
catalogs was to promote sales at its stores and to instill name recognition in future buyers. The catalogs
included inserts which could be used to order Holmes’ products by mail.
The Louisiana Department of Revenue and Taxation, of which appellee is the current Secretary,
conducted an audit of Holmes’ tax returns for 1979–1981 and determined that it was liable for delinquent
use taxes on the value of the catalogs. The Department of Revenue and Taxation assessed the use tax
pursuant to La. Rev. Stat. Ann. §§ 47:302 and 47:321 (West 1970 and Supp. 1988), which are set forth in
the margin. Together, §§ 47:302(A)(2) and 47:321(A)(2) impose a use tax of 3% on all tangible personal
property used in Louisiana. “Use,” as defined elsewhere in the statute, is the exercise of any right or power
over tangible personal property incident to ownership, and includes consumption, distribution, and
storage. The use tax is designed to compensate the State for sales tax that is lost when goods are
purchased out-of-state and brought for use into Louisiana, and is calculated on the retail price the
property would have brought when imported.
When Holmes refused to pay the use tax assessed against it, the State filed suit in Louisiana Civil District
Court to collect the tax. [The lower courts held for the State.]…
The Commerce Clause of the Constitution, Art. I, § 8, cl. 3, provides that Congress shall have the power
“to regulate Commerce with foreign Nations, and among the several States, and with the Indian Tribes.”
Even where Congress has not acted affirmatively to protect interstate commerce, the Clause prevents
States from discriminating against that commerce. The “distinction between the power of the State to
shelter its people from menaces to their health or safety and from fraud, even when those dangers
emanate from interstate commerce, and its lack of power to retard, burden or constrict the flow of such
Saylor URL: http://www.saylor.org/books

Saylor.org
968

commerce for their economic advantage, is one deeply rooted in both our history and our law.” H. P.
Hood & Sons v. Du Mond, 336 U.S. 525, 533, 93 L. Ed. 865, 69 S.Ct. 657 (1949).
One frequent source of conflict of this kind occurs when a State seeks to tax the sale or use of goods within
its borders. This recurring dilemma is exemplified in what has come to be the leading case in the
area. Complete Auto Transit, Inc. v. Brady, 430 U.S. 274, 51 L. Ed. 2d 326, 97 S.Ct. 1076
(1977). In Complete Auto, Mississippi imposed a tax on appellant’s business of in-state transportation of
motor vehicles manufactured outside the State. We found that the State’s tax did not violate the
Commerce Clause, because appellant’s activity had a substantial nexus with Mississippi, and the tax was
fairly apportioned, did not discriminate against interstate commerce, and was fairly related to benefits
provided by the State.
Complete Auto abandoned the abstract notion that interstate commerce “itself” cannot be taxed by the
States. We recognized that, with certain restrictions, interstate commerce may be required to pay its fair
share of state taxes. Accordingly, in the present case, it really makes little difference for Commerce Clause
purposes whether Holmes’ catalogs “came to rest” in the mailboxes of its Louisiana customers or whether
they were still considered in the stream of interstate commerce.…
In the case before us, then, the application of Louisiana’s use tax to Holmes’ catalogs does not violate the
Commerce Clause if the tax complies with the four prongs of Complete Auto. We have no doubt that the
second and third elements of the test are satisfied. The Louisiana taxing scheme is fairly apportioned, for
it provides a credit against its use tax for sales taxes that have been paid in other States. Holmes paid no
sales tax for the catalogs where they were designed or printed; if it had, it would have been eligible for a
credit against the use tax exacted. Similarly, Louisiana imposed its use tax only on the 82% of the catalogs
distributed in-state; it did not attempt to tax that portion of the catalogs that went to out-of-state
customers.
The Louisiana tax structure likewise does not discriminate against interstate commerce. The use tax is
designed to compensate the State for revenue lost when residents purchase out-of-state goods for use
within the State. It is equal to the sales tax applicable to the same tangible personal property purchased
in-state; in fact, both taxes are set forth in the same sections of the Louisiana statutes.
Complete Auto requires that the tax be fairly related to benefits provided by the State, but that condition
is also met here. Louisiana provides a number of services that facilitate Holmes’ sale of merchandise
Saylor URL: http://www.saylor.org/books

Saylor.org
969

within the State: It provides fire and police protection for Holmes’ stores, runs mass transit and maintains
public roads which benefit Holmes’ customers, and supplies a number of other civic services from which
Holmes profits. To be sure, many others in the State benefit from the same services; but that does not
alter the fact that the use tax paid by Holmes, on catalogs designed to increase sales, is related to the
advantages provided by the State which aid Holmes’ business.
Finally, we believe that Holmes’ distribution of its catalogs reflects a substantial nexus with Louisiana. To
begin with, Holmes’ contention that it lacked sufficient control over the catalogs’ distribution in Louisiana
to be subject to the use tax verges on the nonsensical. Holmes ordered and paid for the catalogs and
supplied the list of customers to whom the catalogs were sent; any catalogs that could not be delivered
were returned to it. Holmes admits that it initiated the distribution to improve its sales and name
recognition among Louisiana residents. Holmes also has a significant presence in Louisiana, with 13
stores and over $100 million in annual sales in the State. The distribution of catalogs to approximately
400,000 Louisiana customers was directly aimed at expanding and enhancing its Louisiana business.
There is “nexus” aplenty here. [Judgment affirmed.]

CASE QUESTIONS

1.

What is the main constitutional issue in this case?

2.

What are the four prongs to test whether a tax violates the Constitution, as laid out in Complete Auto?

3.

Does this case hold for the proposition that a state may levy any tax upon a foreign corporation?

27.5 Summary and Exercises
Summary

Beyond the normal operations of business, a corporation can expand in one of four ways: (1) purchase of
assets, (2) merger, (3) consolidation, and (4) purchase of another corporation’s stock.
A purchase of assets occurs when one corporation purchases some or all of the assets of another
corporation. When assets are purchased, the purchasing corporation is not generally liable for the debts of
the corporation whose assets were sold. There are several generally recognized exceptions, such as when
the asset purchase is fraudulent or to avoid creditors. Some states have added additional exceptions, such
as in cases involving products liability.
Saylor URL: http://www.saylor.org/books

Saylor.org
970

In a merger, the acquired company is absorbed into the acquiring company and goes out of business. The
acquiring corporation assumes the other company’s debts. Unless the articles of incorporation say
otherwise, a majority of directors and shareholders of both corporations must approve the merger. There
are two main types of merger: a cash merger and a noncash merger. A consolidation is virtually the same
as a merger, except that the resulting entity is a new corporation.
A corporation may take over another company by purchasing a controlling interest of its stock, commonly
referred to as a takeover. This is accomplished by appealing directly to the target company’s shareholders.
In the case of a large publicly held corporation, the appeal is known as a tender offer, which is not an offer
but an invitation to shareholders to tender their stock at a stated price. A leveraged buyout involves using
the target corporation’s assets as security for a loan used to purchase the target.
A shareholder has the right to fair value for his stock if he dissents from a plan to merge, consolidate, or
sell all or substantially all of the corporate assets, referred to as appraisal rights. If there is disagreement
over the value, the shareholder has the right to a court appraisal. When one company acquires 90 percent
of the stock of another, it may merge with the target through a short-form merger, which eliminates the
requirement of consent of shareholders and the target company’s board.
Certain federal regulations are implicated in corporate expansion, particularly the Williams Act. States
may impose conditions on admission of a foreign corporation to do business of a purely local nature but
not if its business is exclusively interstate in character, which would violate the Commerce Clause. Among
the requirements are obtaining a certificate of authority from the secretary of state and maintaining a
registered office with a registered agent. But certain activities do not constitute doing business, such as
filing lawsuits and collecting debts, and may be carried on even if the corporation is not licensed to do
business in a state. Under long-arm statutes, state courts have jurisdiction over foreign corporations as
long as the corporations have minimum contacts in the state. States may also tax corporate activities as
long as the tax does not unduly burden interstate commerce.
Dissolution is the legal termination of a corporation’s existence, as distinguished from liquidation, the
process of paying debts and distributing assets. A corporation may be dissolved by shareholders if they
unanimously agree in writing, or by majority vote of the directors and shareholders. A corporation may
also be dissolved involuntarily on one of five grounds, including failure to file an annual report or to pay

Saylor URL: http://www.saylor.org/books

Saylor.org
971

taxes. Shareholders may sue for judicial liquidation on a showing that corporate assets are being wasted
or directors or officers are acting illegally or fraudulently.

EXERCISES

1.

Preston Corporation sold all of its assets to Adam Corporation in exchange for Adam stock. Preston then
distributed the stock to its shareholders, without paying a debt of $150,000 owed to a major supplier,
Corey. Corey, upon discovery that Preston is now an empty shell, attempts to recover the debt from
Adam. What is the result? Why?

2.

Would the result in Exercise 1 be different if Adam and Preston had merged? Why?

3.

Would the result in Exercise 1 be different if Gorey had a products-liability claim against Preston? Why?
What measures might you suggest to Adam to prevent potential losses from such claims?

4.

In Exercise 1, assuming that Preston and Adam had merged, what are the rights of Graham, a shareholder
who opposed the merger? Explain the procedure for enforcing his rights.

5.

A bus driver from Massachusetts was injured when his seat collapsed while he was driving his bus through
Maine. He brought suit in Massachusetts against the Ohio corporation that manufactured the seat. The
Ohio corporation did not have an office in Massachusetts but occasionally sent a sales representative
there and delivered parts to the state. Assuming that process was served on the company at its Ohio
office, would a Massachusetts court have jurisdiction over the Ohio corporation? Why?

SELF-TEST QUESTIONS

1.

In a merger, the acquired company
a.

goes out of existence

b.

stays in existence

c.

is consolidated into a new corporation

d.

does none of the above
An offer by an acquiring company to buy shareholders’ stock at a stipulated price is called

a.

an appraisal
b.

a short-form merger

c.

a tender offer

d.

none of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
972

The legal termination of a corporation’s existence is called
a.

liquidation
b.

bankruptcy

c.

extinguishment

d.

dissolution
The most important constitutional provision relating to a state’s ability to tax foreign
corporations is

a.

the Commerce Clause
b.

the First Amendment

c.

the Due Process Clause

d.

the Privileges and Immunities Clause
An act that is considered to be a corporation’s “transacting business” in a state is

a.

collecting debts

1.

a

2.

c

3.

d

4.

a

5.

d

b.

holding directors’ meetings

c.

filing lawsuits

d.

none of the above

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
973

Chapter 28

Antitrust Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The history and basic framework of antitrust laws on horizontal restraints of trade

2.

The distinction between vertical restraints of trade and horizontal restraints of trade

3.

The various exemptions from antitrust law that Congress has created

4.

Why monopolies pose a threat to competitive markets, and what kinds of monopolies are proscribed by
the Sherman Act and the Clayton Act

This chapter will describe the history and current status of federal laws to safeguard the US market
from anticompetitive practices, especially those of very large companies that may have a monopoly.
Companies that have a monopoly in any market segment have the potential to exercise
monopoly power in ways that are harmful to consumers and competitors. Economic theory assures us

that for the most part, competition is good: that sound markets will offer buyers lots of choices and
good information about products and services being sold and will present few barriers to entry for
buyers and sellers. By encouraging more, rather than fewer, competitors in a given segment of the
market, US antitrust law attempts to preserve consumer choice and to limit barriers to entry, yet it
does allow some businesses to achieve considerable size and market share on the belief that size can
create efficiencies and pass along the benefits to consumers.
Saylor URL: http://www.saylor.org/books

Saylor.org
974

28.1 History and Basic Framework of Antitrust Laws in the
United States
LEARNING OBJECTIVES

1.

Know the history and basic framework of antitrust laws in the United States.

2.

Understand how US antitrust laws may have international application.

3.

Explain how US antitrust laws are enforced and what kinds of criminal and civil penalties may apply.

In this chapter, we take up the origins of the federal antitrust laws and the basic rules governing
restraints of trade. [1] We also look at concentrations of market power: monopoly and acquisitions
and mergers. [2] In , we explore the law of deceptive acts and unfair trade practices, both as
administered by the Federal Trade Commission (FTC) and as regulated at common law.
Figure 28.1 An Antitrust Schematic

The antitrust laws are aimed at maintaining competition as the driving force of the US economy. The
very word antitrust implies opposition to the giant trusts that began to develop after the Civil War.
Until then, the economy was largely local; manufacturers, distributors, and retailers were generally
small. The Civil War demonstrated the utility of large-scale enterprise in meeting the military’s
ferocious production demands, and business owners were quick to understand the advantage of size
Saylor URL: http://www.saylor.org/books

Saylor.org
975

in attracting capital. For the first time, immense fortunes could be made in industry, and
adventurous entrepreneurs were quick to do so in an age that lauded the acquisitive spirit.
The first great business combinations were the railroads. To avoid ruinous price wars, railroad
owners made private agreements, known as “pools,” through which they divided markets and offered
discounts to favored shippers who agreed to ship goods on certain lines. The pools discriminated
against particular shippers and certain geographic regions, and public resentment grew.
Farmers felt the effects first and hardest, and they organized politically to express their opposition.
In time, they persuaded many state legislatures to pass laws regulating railroads. In Munn v. Illinois,
the Supreme Court rejected a constitutional attack on a state law regulating the transportation and
warehousing of grain; the court declared that the “police powers” of the states permit the regulation
of property put to public uses. [3] But over time, many state railroad laws were struck down because
they interfered with interstate commerce, which only Congress may regulate constitutionally. The
consequence was federal legislation: the Interstate Commerce Act of 1887, establishing the first
federal administrative agency, the Interstate Commerce Commission.
In the meantime, the railroads had discovered that their pools lacked enforcement power. Those who
nominally agreed to be bound by the pooling arrangement could and often did cheat. The corporate
form of business enterprise allowed for potentially immense accumulations of capital to be under the
control of a small number of managers; but in the 1870s and 1880s, the corporation was not yet
established as the dominant legal form of operation. To overcome these disadvantages, clever
lawyers for John D. Rockefeller organized his Standard Oil of Ohio as a common-law trust. Trustees
were given corporate stock certificates of various companies; by combining numerous corporations
into the trust, the trustees could effectively manage and control an entire industry. Within a decade,
the Cotton Trust, Lead Trust, Sugar Trust, and Whiskey Trust, along with oil, telephone, steel, and
tobacco trusts, had become, or were in the process of becoming, monopolies.
Consumers howled in protest. The political parties got the message: In 1888, both Republicans and
Democrats put an antitrust plank in their platforms. In 1889, the new president, Republican
Benjamin Harrison, condemned monopolies as “dangerous conspiracies” and called for legislation to
remedy the tendency of monopolies that would “crush out” competition.

Saylor URL: http://www.saylor.org/books

Saylor.org
976

The result was the Sherman Antitrust Act of 1890, sponsored by Senator John Sherman of Ohio. Its
two key sections forbade combinations in restraint of trade and monopolizing. Senator Sherman and
other sponsors declared that the act had roots in a common-law policy that frowned on monopolies.
To an extent, it did, but it added something quite important for the future of business and the US
economy: the power of the federal government to enforce a national policy against monopoly and
restraints of trade. Nevertheless, passage of the Sherman Act did not end the public clamor, because
fifteen years passed before a national administration began to enforce the act, when President
Theodore Roosevelt—”the Trustbuster”—sent his attorney general after the Northern Securities
Corporation, a transportation holding company.
During its seven years, the Roosevelt administration initiated fifty-four antitrust suits. The pace
picked up under the Taft administration, which in only four years filed ninety antitrust suits. But the
pressure for further reform did not abate, especially when the Supreme Court, in the Standard
[4]

Oil case of 1911, declared that the Sherman Act forbids only “unreasonable” restraints of trade. A

congressional investigation of US Steel Corporation brought to light several practices that had gone
unrestrained by the Sherman Act. It also sparked an important debate, one that has echoes in our
own time, about the nature of national economic policy: should it enforce competition or regulate
business in a partnership kind of arrangement?
Big business was firmly on the side of regulation, but Congress opted for the policy followed
waveringly to the present: competition enforced by government, not a partnership of government
and industry, must be the engine of the economy. Accordingly, in 1914, at the urging of President
Woodrow Wilson, Congress enacted two more antitrust laws, the Clayton Act and the Federal Trade
Commission Act. The Clayton Act outlawed price discrimination, exclusive dealing and tying
contracts, acquisition of a company’s competitors, and interlocking directorates. The FTC Act
outlawed “unfair methods” of competition, established the FTC as an independent administrative
agency, and gave it power to enforce the antitrust laws alongside the Department of Justice.
The Sherman, Clayton, and FTC Acts remain the basic texts of antitrust law. Over the years, many
states have enacted antitrust laws as well; these laws govern intrastate competition and are largely
modeled on the federal laws. The various state antitrust laws are beyond the scope of this textbook.

Saylor URL: http://www.saylor.org/books

Saylor.org
977

Two additional federal statutes were adopted during the next third of a century as amendments to
the Clayton Act. Enacted in the midst of the Depression in 1936, the Robinson-Patman Act prohibits
various forms of price discrimination. The Celler-Kefauver Act, strengthening the Clayton Act’s
prohibition against the acquisition of competing companies, was enacted in 1950 in the hopes of
stemming what seemed to be a tide of corporate mergers and acquisitions. We will examine these
laws in turn.

The Sherman Act
Section 1 of the Sherman Act declares, “Every contract, combination in the form of trust or otherwise, or
conspiracy, in restraint of trade or commerce among the several states, or with foreign nations, is declared
to be illegal.” This is sweeping language. What it embraces seems to depend entirely on the meaning of the
words “restraint of trade or commerce.” Whatever they might mean, every such restraint is declared
unlawful. But in fact, as we will see, the proposition cannot be stated quite so categorically, for in 1911 the
Supreme Court limited the reach of this section to unreasonable restraints of trade.
What does “restraint of trade” mean? The Sherman Act’s drafters based the act on a common-law policy
against monopolies and other infringements on competition. But common law regarding restraints of
trade had been developed in only rudimentary form, and the words have come to mean whatever the
courts say they mean. In short, the antitrust laws, and the Sherman Act in particular, authorize the courts
to create a federal “common law” of competition.
Section 2 of the Sherman Act prohibits monopolization: “Every person who shall monopolize, or attempt
to monopolize, or combine or conspire with any other person or persons, to monopolize any part of the
trade or commerce among the several states, or with foreign nations, shall be deemed guilty of a
misdemeanor.” In 1976, Congress upped the ante: violations of the Sherman Act are now felonies. Unlike
Section 1, Section 2 does not require a combination between two or more people. A single company acting
on its own can be guilty of monopolizing or attempting to monopolize.

Saylor URL: http://www.saylor.org/books

Saylor.org
978

The Clayton Act
The Clayton Act was enacted in 1914 to plug what many in Congress saw as loopholes in the Sherman Act.
Passage of the Clayton Act was closely linked to that of the FTC Act. Unlike the Sherman Act, the Clayton
Act is not a criminal statute; it merely declares certain defined practices as unlawful and leaves it to the
government or to private litigants to seek to enjoin those practices. But unlike the FTC Act, the Clayton
Act does spell out four undesirable practices. Violations of the Sherman Act require an actual adverse
impact on competition, whereas violations of the Clayton Act require merely a probable adverse impact.
Thus the enforcement of the Clayton Act involves a prediction that the defendant must rebut in order to
avoid an adverse judgment.
The four types of proscribed behavior are these:
1.

Discrimination in prices charged different purchasers of the same commodities.

2. Conditioning the sale of one commodity on the purchaser’s refraining from using or dealing in
commodities of the seller’s competitors.

[5]

3. Acquiring the stock of a competing corporation.

[6]

Because the original language did not prohibit

various types of acquisitions and mergers that had grown up with modem corporate law and finance,
Congress amended this section in 1950 (the Celler-Kefauver Act) to extend its prohibition to a wide
variety of acquisitions and mergers.
4. Membership by a single person on more than one corporate board of directors if the companies are or
were competitors.

[7]

The Federal Trade Commission Act
Like the Clayton Act, the FTC Act is a civil statute, involving no criminal penalties. Unlike the Clayton Act,
its prohibitions are broadly worded. Its centerpiece is Section 5, which forbids “unfair methods of
competition in commerce, and unfair or deceptive acts or practices in commerce.” We examine Section 5
in .

Saylor URL: http://www.saylor.org/books

Saylor.org
979

Enforcement of Antitrust Laws
General Enforcement
There are four different means of enforcing the antitrust laws.
First, the US Department of Justice may bring civil actions to enjoin violations of any section of the
Sherman and Clayton Acts and may institute criminal prosecutions for violations of the Sherman Act.
Both civil and criminal actions are filed by the offices of the US attorney in the appropriate federal district,
under the direction of the US attorney general. In practice, the Justice Department’s guidance comes
through its Antitrust Division in Washington, headed by an assistant attorney general. With several
hundred lawyers and dozens of economists and other professionals, the Antitrust Division annually files
fewer than one hundred civil and criminal actions combined. On average, far more criminal cases are filed
than civil cases. In 2006, thirty-four criminal cases and twelve civil cases were filed; in 2007, forty
criminal cases and six civil cases; in 2008, fifty-four criminal cases and nineteen civil cases; and in 2009,
seventy-two criminal cases and nine civil cases.
The number of cases can be less important than the complexity and size of a particular case. For
example, U.S. v. American Telephone & Telegraph and U.S. v. IBM were both immensely complicated,
took years to dispose of, and consumed tens of thousands of hours of staff time and tens of millions of
dollars in government and defense costs.
Second, the FTC hears cases under the Administrative Procedure Act, as described in . The commission’s
decisions may be appealed to the US courts of appeals. The FTC may also promulgate “trade regulation
rules,” which define fair practices in specific industries. The agency has some five hundred lawyers in
Washington and a dozen field offices, but only about half the lawyers are directly involved in antitrust
enforcement. The government’s case against Microsoft was, like the cases against AT&T and IBM, a very
complex case that took a large share of time and resources from both the government and Microsoft.
Third, in the Antitrust Improvements Act of 1976, Congress authorized state attorneys general to file
antitrust suits in federal court for damages on behalf of their citizens; such a suit is known as a parens
patriae claim. Any citizen of the state who might have been injured by the defendant’s actions may opt out
of the suit and bring his or her own private action. The states have long had the authority to file antitrust
suits seeking injunctive relief on behalf of their citizens.

Saylor URL: http://www.saylor.org/books

Saylor.org
980

Fourth, private individuals and companies may file suits for damages or injunctions if they have been
directly injured by a violation of the Sherman or Clayton Act. Private individuals or companies may not
sue under the FTC Act, no matter how unfair or deceptive the behavior complained of; only the FTC may
do so. In the 1980s, more than 1,500 private antitrust suits were filed in the federal courts each year,
compared with fewer than 100 suits filed by the Department of Justice. More recently, from 2006 to
2008, private antitrust suits numbered above 1,000 but dropped significantly, to 770, in 2009. The pace
was even slower for the first half of 2010. Meanwhile, the Department of Justice filed 40 or fewer criminal
antitrust cases from 2006 to 2008; that pace has quickened under the Obama administration (72 cases in
2009).

Enforcement in International Trade
The Sherman and Clayton Acts apply when a company’s activities affect US commerce. This means that
these laws apply to US companies that agree to fix the price of goods to be shipped abroad and to the acts
of a US subsidiary of a foreign company. It also means that non–US citizens and business entities can be
prosecuted for violations of antitrust laws, even if they never set foot in the United States, as long as their
anticompetitive activities are aimed at the US market. For example, in November of 2010, a federal grand
jury in San Francisco returned an indictment against three former executives in Taiwan. They had
conspired to fix prices on color display tubes (CDTs), a type of cathode-ray tube used in computer
monitors and other specialized applications.
The indictment charged Seung-Kyu “Simon” Lee, Yeong-Ug “Albert” Yang, and Jae-Sik “J. S.” Kim with
conspiring with unnamed coconspirators to suppress and eliminate competition by fixing prices, reducing
output, and allocating market shares of CDTs to be sold in the United States and elsewhere. Lee, Yang,
and Kim allegedly participated in the conspiracy during various time periods between at least as early as
January 2000 and as late as March 2006. The conspirators met in Taiwan, Korea, Malaysia, China, and
elsewhere, but not in the United States. They allegedly met for the purpose of exchanging CDT sales,
production, market share, and pricing information for the purpose of implementing, monitoring, and
enforcing their agreements. Because the intended effects of their actions were to be felt in the United
States, the US antitrust laws could apply.

Criminal Sanctions

Saylor URL: http://www.saylor.org/books

Saylor.org
981

Until 1976, violations of the Sherman Act were misdemeanors. The maximum fine was $50,000 for each
count on which the defendant was convicted (only $5,000 until 1955), and the maximum jail sentence was
one year. But in the CDT case just described, each of the three conspirators was charged with violating the
Sherman Act, which carries a maximum penalty of ten years in prison and a $1 million fine for
individuals. The maximum fine may be increased to twice the gain derived from the crime or twice the
loss suffered by the victims if either of those amounts is greater than the statutory maximum fine of $1
million.

Forfeitures
One provision in the Sherman Act, not much used, permits the government to seize any property in
transit in either interstate or foreign commerce if it was the subject of a contract, combination, or
conspiracy outlawed under Section 1.

Injunctions and Consent Decrees
The Justice Department may enforce violations of the Sherman and Clayton Acts by seeking injunctions in
federal district court. The injunction can be a complex set of instructions, listing in some detail the
practices that a defendant is to avoid and even the way in which it will be required to conduct its business
thereafter. Once an injunction is issued and affirmed on appeal, or the time for appeal has passed, it
confers continuing jurisdiction on the court to hear complaints by those who say the defendant is violating
it. In a few instances, the injunction or a consent decree is in effect the basic “statute” by which an
industry operates. A 1956 decree against American Telephone & Telegraph Company (AT&T) kept the
company out of the computer business for a quarter-century, until the government’s monopoly suit
against AT&T was settled and a new decree issued in 1983. The federal courts also have the power to
break up a company convicted of monopolizing or to order divestiture when the violation consists of
unlawful mergers and acquisitions.
The FTC may issue cease and desist orders against practices condemned under Section 5 of the FTC Act—
which includes violations of the Sherman and Clayton Acts—and these orders may be appealed to the
courts.
Rather than litigate a case fully, defendants may agree to consent decrees, in which, without admitting
guilt, they agree not to carry on the activity complained of. Violations of injunctions, cease and desist
orders, and consent decrees subject companies to a fine of $10,000 a day for every day the violation
Saylor URL: http://www.saylor.org/books

Saylor.org
982

continues. Companies frequently enter into consent decrees—and not just because they wish to avoid the
expense and trouble of trial. Section 5 of the Clayton Act says that whenever an antitrust case brought by
the federal government under either the Clayton Act or the Sherman Act goes to final judgment, the
judgment can be used, in a private suit in which the same facts are at issue, as prima facie evidence that
the violation was committed. This is a powerful provision, because it means that a private plaintiff need
prove only that the violation in fact injured him. He need not prove that the defendant committed the acts
that amount to antitrust violations. Since this provision makes it relatively easy for private plaintiffs to
prevail in subsequent suits, defendants in government suits have a strong inducement to enter into
consent decrees, because these are not considered judgments. Likewise, a guilty plea in a criminal case
gives the plaintiff in a later private civil suit prima facie evidence of the defendant’s liability. However, a
plea of nolo contendere will avoid this result. Section 5 has been the spur for a considerable proportion of
all private antitrust suits. For example, the government’s price-fixing case against the electric equipment
industry that sent certain executives of General Electric to jail in the 1950s led to more than 2,200 private
suits.

Treble Damages
The crux of the private suit is its unique damage award: any successful plaintiff is entitled to collect three
times the amount of damages actually suffered—treble damages, as they are known—and to be paid the
cost of his attorneys. These fees can be huge: defendants have had to pay out millions of dollars for
attorneys’ fees alone in single cases. The theory of treble damages is that they will serve as an incentive to
private parties to police industry for antitrust violations, thus saving the federal government the immense
expense of maintaining an adequate staff for that job.

Class Actions
One of the most important developments in antitrust law during the 1970s was the rise of the class action.
Under liberalized rules of federal procedure, a single plaintiff may sue on behalf of the entire class of
people injured by an antitrust violation. This device makes it possible to bring numerous suits that would
otherwise never have been contemplated. A single individual who has paid one dollar more than he would
have been charged in a competitive market obviously will not file suit. But if there are ten million
consumers like him, then in a class action he may seek—on behalf of the entire class, of course—$30
million ($10 million trebled), plus attorneys’ fees. Critics charge that the class action is a device that in the
Saylor URL: http://www.saylor.org/books

Saylor.org
983

antitrust field benefits only the lawyers, who have a large incentive to find a few plaintiffs willing to have
their names used in a suit run entirely by the lawyers. Nevertheless, it is true that the class action permits
antitrust violations to be rooted out that could not otherwise be attacked privately. During the 1970s, suits
against drug companies and the wallboard manufacturing industry were among the many large-scale
antitrust class actions.

Interpreting the Laws
Vagueness
The antitrust laws, and especially Section 1 of the Sherman Act, are exceedingly vague. As Chief Justice
Charles Evans Hughes once put it, “The Sherman Act, as a charter of freedom, has a generality and
adaptability comparable to that found to be desirable in constitutional provisions.”

[8]

Without the

sweeping but vague language, the antitrust laws might quickly have become outdated. As written, they
permit courts to adapt the law to changing circumstances. But the vagueness can lead to uncertainty and
uneven applications of the law.

The “Rule of Reason”
Section 1 of the Sherman Act says that “every” restraint of trade is illegal. But is a literal interpretation
really possible? No, for as Justice Louis Brandeis noted in 1918 in one of the early price-fixing cases,
“Every agreement concerning trade, every regulation of trade restrains. To bind, to restrain, is of their
very essence.”

[9]

When a manufacturing company contracts to buy raw materials, trade in those goods is

restrained: no one else will have access to them. But to interpret the Sherman Act to include such a
contract is an absurdity. Common sense says that “every” cannot really mean every restraint.
Throughout this century, the courts have been occupied with this question. With the hindsight of
thousands of cases, the broad outlines of the answer can be confidently stated. Beginning with Standard
Oil Co. of New Jersey v. United States, the Supreme Court has held that only unreasonable restraints of
trade are unlawful.

[10]

Often called the rule of reason, the interpretation of Section 1 made in Standard Oil itself has two possible
meanings, and they have been confused over the years. The rule of reason could mean that a restraint is
permissible only if it is ancillary to a legitimate business purpose. The standard example is a covenant not
to compete. Suppose you decide to purchase a well-regarded bookstore in town. The proprietor is well
liked and has developed loyal patrons. He says he is going to retire in another state. You realize that if he
Saylor URL: http://www.saylor.org/books

Saylor.org
984

changed his mind and stayed in town to open another bookstore, your new business would suffer
considerably. So you negotiate as a condition of sale that he agrees not to open another bookstore within
ten miles of the town for the next three years. Since your intent is not to prevent him from going into
business—as it would be if he had agreed never to open a bookstore anywhere—but merely to protect the
value of your purchase, this restraint of trade is ancillary to your business purpose. The rule of reason
holds that this is not an unlawful restraint of trade.
Another interpretation of the rule of reason is even broader. It holds that agreements that might directly
impair competition are not unlawful unless the particular impairment itself is unreasonable. For example,
several retailers of computer software are distraught at a burgeoning price war that will possibly reduce
prices so low that they will not be able to offer their customers proper service. To avert this “cutthroat
competition,” the retailers agree to set a price floor—a floor that, under the circumstances, is reasonable.
Chief Justice Edward White, who wrote the Standard Oil opinion, might have found that such an
agreement was reasonable because, in view of its purposes, it was not unduly restrictive and did not
unduly restrain trade.
But this latter view is not the law. Almost any business agreement could enhance the market power of one
or more parties to the agreement, and thus restrain trade. “The true test of legality,” Justice Brandeis
wrote in 1918 inChicago Board of Trade, “is whether the restraint imposed is such as merely regulates
and perhaps thereby promotes competition or whether it is such as may suppress or even destroy
competition.”

[11]

Section 1 violations analyzed under the rule of reason will look at several factors,

including the purpose of the agreement, the parties’ power to implement the agreement to achieve that
purpose, and the effect or potential effect of the agreement on competition. If the parties could have used
less restrictive means to achieve their purpose, the Court would more likely have seen the agreement as
unreasonable.

[12]

“Per Se” Rules
Not every act or commercial practice needs to be weighed by the rule of reason. Some acts have come to
be regarded as intrinsically or necessarily impairing competition, so that no further analysis need be made
if the plaintiff can prove that the defendant carried them out or attempted or conspired to do so. Pricefixing is an example. Price-fixing is said to be per se illegal under the Sherman Act—that is, unlawful on its
face. The question in a case alleging price-fixing is not whether the price was reasonable or whether it
Saylor URL: http://www.saylor.org/books

Saylor.org
985

impaired or enhanced competition, but whether the price in fact was fixed by two sellers in a market
segment. Only that question can be at issue.

Under the Clayton Act
The rule of reason and the per se rules apply to the Sherman Act. The Clayton Act has a different
standard. It speaks in terms of acts that may tend substantially to lessen competition. The courts must
construe these terms too, and in the sections that follow, we will see how they have done so.

KEY TAKEAWAY

The preservation of competition is an important part of public policy in the United States. The various
antitrust laws were crafted in response to clear abuses by companies that sought to claim easier profits by
avoiding competition through the exercise of monopoly power, price-fixing, or territorial agreements. The
Department of Justice and the Federal Trade Commission have substantial criminal and civil penalties to
wield in their enforcement of the various antitrust laws.

EXERCISES

1.

Why did industries become so much larger after the US Civil War, and how did this lead to abusive
practices? What role did politics play in creating US laws fostering competition?

2.

Go to the Department of Justice website and see how many antitrust enforcement actions have taken
place since 2008.

3.

Consider whether the US government should break up the biggest US banks. Why or why not? If the
United States does so, and other nations have very large government banks, or have very large private
banks, can US banks remain competitive?
4.

[1] Sherman Act, Section 1; Clayton Act, Section 3.

5.

[2] Sherman Act, Section 2; Clayton Act, Section 7.

6.

[3] Munn v. Illinois, 94 U.S. 113 (1877).

7.

[4] Standard Oil Co. of New Jersey v. United States, 221 U.S. 1 (1911).

8.

[5] Clayton Act, Section 3.

9.

[6] Clayton Act, Section 7.

10. [7] Clayton Act, Section 8.
11. [8] Appalachian Coals v. United States, 288 U.S. 344, 359 (1933).
12. [9] Chicago Board of Trade v. United States, 246 U.S. 231 (1918).
Saylor URL: http://www.saylor.org/books

Saylor.org
986

13. [10] Standard Oil Co. of New Jersey v. United States, 221 U.S. 1 (1911).
14. [11] Chicago Board of Trade v. United States, 246 U.S. 231 (1918).
15. [12] Chicago Board of Trade v. United States, 246 U.S. 231 (1918).

28.2 Horizontal Restraints of Trade

LEARNING OBJECTIVES

1.

Know why competitors are the likely actors in horizontal restraints of trade.

2.

Explain what it means when the Supreme Court declares a certain practice to be a per se violation of the
antitrust laws.

3.

Describe at least three ways in which otherwise competing parties can fix prices.

4.

Recognize why dividing territories is a horizontal restraint of trade.

Classification of antitrust cases and principles is not self-evident because so many cases turn on
complex factual circumstances. One convenient way to group the cases is to look to the relationship
of those who have agreed or conspired. If the parties are competitors—whether competing
manufacturers, wholesalers, retailers, or others—there could be a horizontal restraint of trade. If the
parties are at different levels of the distribution chain—for example, manufacturer and retailer—their
agreement is said to involve a vertical restraint of trade. These categories are not airtight: a retailer
might get competing manufacturers to agree not to supply a competitor of the retailer. This is a
vertical restraint with horizontal effects.

Price-Fixing
Direct Price-Fixing Agreements
Price-fixing agreements are per se violations of Section 1 of the Sherman Act. The per se rule was
[1]

announced explicitly in United States v. Trenton Potteries. In that case, twenty individuals and twentythree corporations, makers and distributors of 82 percent of the vitreous pottery bathroom fixtures used
in the United States, were found guilty of having agreed to establish and adhere to a price schedule. On

Saylor URL: http://www.saylor.org/books

Saylor.org
987

appeal, they did not dispute that they had combined to fix prices. They did argue that the jury should have
been permitted to decide whether what they had done was reasonable. The Supreme Court disagreed,
holding that any fixing of prices is a clear violation of the Sherman Act.
Twenty-four years later, the Court underscored this categorical per se rule in Kiefer-Stewart Co. v. Joseph
E. Seagram & Sons.

[2]

The defendants were distillers who had agreed to sell liquor only to those

wholesalers who agreed to resell it for no more than a maximum price set by the distillers. The defendants
argued that setting maximum prices did not violate the Sherman Act because such prices promoted rather
than restrained competition. Again, the Supreme Court disagreed: “[S]uch agreements, no less than those
to fix minimum prices, cripple the freedom of traders and thereby restrain their ability to sell in
accordance with their own judgment.”
The per se prohibition against price-fixing is not limited to agreements that directly fix prices. Hundreds
of schemes that have the effect of controlling prices have been tested in court and found wanting, some
because they were per se restraints of trade, others because their effects were unreasonable—that is,
because they impaired competition—under the circumstances. In the following sections, we examine some
of these cases briefly.

Exchanging Price Information
Knowledge of competitors’ prices can be an effective means of controlling prices throughout an industry.
Members of a trade association of hardwood manufacturers adopted a voluntary “open competition” plan.
About 90 percent of the members adhered to the plan. They accounted for one-third of the production of
hardwood in the United States. Under the plan, members reported daily on sales and deliveries and
monthly on production, inventory, and prices. The association, in turn, sent out price, sales, and
production reports to the participating members. Additionally, members met from time to time to discuss
these matters, and they were exhorted to refrain from excessive production in order to keep prices at
profitable levels. In American Column and Lumber Company v. United States, the Supreme Court
condemned this plan as a per se violation of Section 1 of the Sherman Act.

[3]

Not every exchange of information is necessarily a violation, however. A few years after American Column
and Lumber, in Maple Flooring Manufacturers’ Association v. United States, the Court refused to find a
violation in the practice of an association of twenty-two hardwood-floor manufacturers in circulating a list
to all members of average costs and freight rates, as well as summaries of sales, prices, and
Saylor URL: http://www.saylor.org/books

Saylor.org
988

inventories.

[4]

The apparent difference between American Column and Lumber and Maple Flooring was

that in the latter, the members did not discuss prices at their meetings, and their rules permitted them to
charge individually whatever they wished. It is not unlawful, therefore, for members of an industry to
meet to discuss common problems or to develop statistical information about the industry through a
common association, as long as the discussions do not border on price or on techniques of controlling
prices, such as by restricting output. Usually, it takes evidence of collusion to condemn the exchange of
prices or other data.

Controlling Output
Competitors also fix prices by controlling an industry’s output. For example, competitors could agree to
limit the amount of goods each company makes or by otherwise limiting the amount that comes to
market. This latter technique was condemned in United States v. Socony-Vacuum Oil Co.

[5]

To prevent oil

prices from dropping, dominant oil companies agreed to and did purchase from independent refiners
surplus gasoline that the market was forcing them to sell at distress prices. By buying up this gasoline, the
large companies created a price floor for their own product. This conduct, said the Court, is a per se
violation.

Regulating Competitive Methods
Many companies may wish to eliminate certain business practices—for example, offering discounts or
premiums such as trading stamps on purchase of goods—but are afraid or powerless to do so unless their
competitors also stop. The temptation is strong to agree with one’s competitors to jointly end these
practices; in most instances, doing so is unlawful when the result would be to affect the price at which the
product is sold. But not every agreed-on restraint or standard is necessarily unlawful. Companies might
decide that it would serve their customers’ interests as well as their own if the product could be
standardized, so that certain names or marks signify a grade or quality of product. When no restriction is
placed on what grades are to be sold or at what prices, no restraint of trade has occurred.
In National Society of Professional Engineers v. United States, Section 28.8.1 "Horizontal Restraints of
Trade", a canon of ethics of the National Society of Professional Engineers prohibited members from
making competitive bids. This type of prohibition has been common in the codes of ethics of all kinds of
occupational groups that claim professional status. These groups justify the ban by citing public benefits,
though not necessarily price benefits, that flow from observance of the “ethical” rule.
Saylor URL: http://www.saylor.org/books

Saylor.org
989

Nonprice Restraints of Trade
Allocating Territories
Suppose four ice-cream manufacturers decided one day that their efforts to compete in all four corners of
the city were costly and destructive. Why not simply strike a bargain: each will sell ice cream to retail
shops in only one quadrant of the city. This is not a pricing arrangement; each is free to sell at whatever
price it desires. But it is a restraint of trade, for in carving up the territory in which each may sell, they
make it impossible for grocery stores to obtain a choice among all four manufacturers. The point becomes
obvious when the same kind of agreement is put on a national scale: suppose Ford and Toyota agreed that
Ford would not sell its cars in New York and Toyota would not sell Toyotas in California.
Most cases of territorial allocation are examples of vertical restraints in which manufacturers and
distributors strike a bargain. But some cases deal with horizontal allocation of territories. In United States
v. Sealy, the defendant company licensed manufacturers to use the Sealy trademark on beds and
[6]

mattresses and restricted the territories in which the manufacturers could sell. The evidence showed
that the licensees, some thirty small bedding manufacturers, actually owned the licensor and were using
the arrangement to allocate the territory. It was held to be unlawful per se.

Exclusionary Agreements
We said earlier that it might be permissible for manufacturers, through a trade association, to establish
certain quality standards for the convenience of the public. As long as these standards are not
exclusionary and do not reflect any control over price, they might not inhibit competition. The UL mark
on electrical and other equipment—a mark to show that the product conforms to specifications of the
private Underwriters Laboratory—is an example. But suppose that certain widget producers establish the
Scientific Safety Council, a membership association whose staff ostensibly assigns quality labels, marked
SSC, to those manufacturers who meet certain engineering and safety standards. In fact, however, the
manufacturers are using the widespread public acceptance of the SSC mark to keep the market to
themselves by refusing to let nonmembers join and by refusing to let nonmembers use the SSC mark, even
if their widgets conform to the announced standards. This subterfuge would be a violation of Section 1 of
the Sherman Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
990

Boycotts
Agreements by competitors to boycott (refuse to deal with) those who engage in undesirable practices are
unlawful. In an early case, a retailers’ trade association circulated a list of wholesale distributors who sold
directly to the public. The intent was to warn member retailers not to buy from those wholesalers.
Although each member was free to act however it wanted, the Court saw in this blacklist a plan to promote
a boycott.

[7]

This policy remains true even if the objective of the boycott is to prevent unethical or even illegal
activities. Members of a garment manufacturers association agreed with a textile manufacturers
association not to use any textiles that had been “pirated” from designs made by members of the textile
association. The garment manufacturers also pledged, among other things, not to sell their goods to any
retailer who did not refrain from using pirated designs. The argument that this was the only way to
prevent unscrupulous design pirates from operating fell on deaf judicial ears; the Supreme Court held the
policy unlawful under Section 5 of the Federal Trade Commission (FTC) Act, the case having been brought
by the FTC.

[8]

Proof of Agreement
It is vital for business managers to realize that once an agreement or a conspiracy is shown to have
existed, they or their companies can be convicted of violating the law even if neither agreement nor
conspiracy led to concrete results. Suppose the sales manager of Extremis Widget Company sits down
over lunch with the sales manager of De Minimis Widget Company and says, “Why are we working so
hard? I have a plan that will let us both relax.” He explains that their companies can put into operation a
data exchange program that will stabilize prices. The other sales manager does not immediately commit
himself, but after lunch, he goes to the stationery store and purchases a notebook in which to record the
information he will get from a telephone test of the plan. That action is probably enough to establish a
conspiracy to fix prices, and the government could file criminal charges at that point. Discussion with
your competitors of prices, discounts, production quotas, rebates, bid rigging, trade-in allowances,
commission rates, salaries, advertising, and the like is exceedingly dangerous. It can lead to criminal
conduct and potential jail terms.
Saylor URL: http://www.saylor.org/books

Saylor.org
991

Proof of Harm
It is unnecessary to show that the public is substantially harmed by a restraint of trade as long as the
plaintiff can show that the restraint injured him. In Klor’s, Inc. v. Broadway-Hale Stores, the plaintiff
was a small retail appliance shop in San Francisco.

[9]

Next door to the shop was a competing appliance

store, one of a chain of stores run by Broadway-Hale. Klor’s alleged that Broadway-Hale, using its
“monopolistic buying power,” persuaded ten national manufacturers and their distributors, including GE,
RCA, Admiral, Zenith, and Emerson, to cease selling to Klor’s or to sell at discriminatory prices. The
defendants did not dispute the allegations. Instead, they moved for summary judgment on the ground
that even if true, the allegations did not give rise to a legal claim because the public could not conceivably
have been injured as a result of their concerted refusal to deal. As evidence, they cited the uncontradicted
fact that within blocks of Klor’s, hundreds of household appliance retailers stood ready to sell the public
the very brands Klor’s was unable to stock as a result of the boycott. The district court granted the motion
and dismissed Klor’s complaint. The court of appeals affirmed. But the Supreme Court reversed, saying as
follows:
This combination takes from Klor’s its freedom to buy appliances in an open competitive market
and drives it out of business as a dealer in the defendants’ products. It deprives the
manufacturers and distributors of their freedom to sell to Klor’s.…It interferes with the natural
flow of interstate commerce. It clearly has, by its “nature” and “character,” a “monopolistic
tendency.” As such it is not to be tolerated merely because the victim is just one merchant whose
business is so small thathis destruction makes little difference to the economy. Monopoly can
surely thrive by the elimination of such small businessmen, one at a time, as it can by driving
them out in large groups.
We have been exploring the Sherman Act as it applies to horizontal restraints of trade—that is, restraints
of trade between competitors. We now turn our attention to vertical restraints—those that are the result of
agreements or conspiracies between different levels of the chain of distribution, such as manufacturer and
wholesaler or wholesaler and retailer.

Saylor URL: http://www.saylor.org/books

KEY TAKEAWAY

Saylor.org
992

Competitors can engage in horizontal restraints of trade by various means of price-fixing. They can also
engage in horizontal price restraints of trade by allocating territories or by joint boycotts (refusals to deal).
These restraints need not be substantial in order to be actionable as a violation of US antitrust laws.

EXERCISES

1.

Suppose that BMW of North America tells its dealers that the prestigious M100 cannot be sold for more
than $230,000. Explain why this could be a violation of antitrust law.

2.

Suppose that JPMorgan Chase, the Bank of England, and the Bank of China agree that they will not
compete for investment services, and that JPMorgan Chase is given an exclusive right to North and South
America, Bank of England is given access rights to Europe, and Bank of China is given exclusive rights to
Asia, India, and Australia. Is there a violation of US antitrust law here? If not, why not? If so, what act does
it violate, and how?

3.

“It’s a free country.” Why are agreements by competitors to boycott (to refuse to deal with) certain
others considered a problem that needs to be dealt with by law?
4.

[1] United States v. Trenton Potteries, 273 U.S. 392 (1927).

5.

[2] Kiefer-Stewart Co. v. Joseph E. Seagram & Sons, 340 U.S. 211 (1951).

6.

[3] American Column and Lumber Company v. United States, 257 U.S. 377 (1921).

7.

[4] Maple Flooring Manufacturers’ Association v. United States, 268 U.S. 563 (1925).

8.

[5] United States v. Socony-Vacuum Oil Co., 310 U.S. 150 (1940).

9.

[6] United States v. Sealy, 388 U.S. 350 (1967).

10. [7] Eastern State Lumber Dealers’ Association v. United States, 234 U.S. 600 (1914).
11. [8] Fashion Originators’ Guild of America v. Federal Trade Commission, 312 U.S. 457 (1941).
12. [9] Klor’s, Inc. v. Broadway-Hale Stores, 359 U.S. 207 (1959).

28.3 Vertical Restraints of Trade

LEARNING OBJECTIVES

1.

Distinguish vertical restraints of trade from horizontal restraints of trade.

2.

Describe exclusive dealing, and explain why exclusive dealing is anticompetitive in any way.

3.

Explain how tying one product’s sale to that of another could be anticompetitive.

We have been exploring the Sherman Act as it applies to horizontal restraints of trade, restraints that
are created between competitors. We now turn to vertical restraints—those that result from
Saylor URL: http://www.saylor.org/books

Saylor.org
993

agreements between different levels of the chain of distribution, such as manufacturer and
wholesaler or wholesaler and retailer.

Resale Price Maintenance
Is it permissible for manufacturers to require distributors or retailers to sell products at a set price?
Generally, the answer is no, but the strict per se rule against any kind of resale price maintenance has
been somewhat relaxed.
But why would a manufacturer want to fix the price at which the retailer sells its goods? There are several
possibilities. For instance, sustained, long-term sales of many branded appliances and other goods
depend on reliable servicing by the retailer. Unless the retailer can get a fair price, it will not provide good
service. Anything less than good service will ultimately hurt the brand name and lead to fewer sales.
Another possible argument for resale price maintenance is that unless all retailers must abide by a certain
price, some goods will not be stocked at all. For instance, the argument runs, bookstores will not stock
slow-selling books if they cannot be guaranteed a good price on best sellers. Stores free to discount best
sellers will not have the profit margin to stock other types of books. To guarantee sales of best sellers to
bookstores carrying many lines of books, it is necessary to put a floor under the price of books. Still
another argument is that brand-name goods are inviting targets for loss-leader sales; if one merchant
drastically discounts Extremis Widgets, other merchants may not want to carry the line, and the
manufacturer may experience unwanted fluctuations in sales.
None of these reasons has completely appeased the critics of price-fixing, including the most important
critics—the US federal judges. As long ago as 1910, in Dr. Miles Medical Co. v. John D. Park & Sons Co.,
the Supreme Court declared vertical price-fixing (what has come to be called resale price maintenance)
unlawful under the Sherman Act. Dr. Miles Medical Company required wholesalers that bought its
proprietary medicines to sign an agreement in which they agreed not to sell below a certain price and not
to sell to retailers who did not have a “retail agency contract” with Dr. Miles. The retail agency contract
similarly contained a price floor. Dr. Miles argued that since it was free to make or not make the
medicines, it should be free to dictate the prices at which purchasers could sell them. The Court said that
Dr. Miles’s arrangement with more than four hundred jobbers (wholesale distributors) and twenty-five
Saylor URL: http://www.saylor.org/books

Saylor.org
994

thousand retailers was no different than if the wholesalers or retailers agreed among themselves to fix the
price. Dr. Miles “having sold its product at prices satisfactory to itself, the public is entitled to whatever
advantage may be derived from a competition in the subsequent traffic.”

[1]

In Dr. Miles, the company’s restrictions impermissibly limited the freedom of choice of other drug
distributors and retailers. Society was therefore deprived of various benefits it would have received from
unrestricted distribution of the drugs. But academics and some judges argue that most vertical price
restraints do not limit competition among competitors, and manufacturers retain the power to restrict
output, and the power to raise prices. Arguably, vertical price restraints help to ensure economic
efficiencies and maximize consumer welfare. Some of the same arguments noted in this section—such as
the need to ensure good service for retail items—continue to be made in support of a rule of reason.
The Supreme Court has not accepted these arguments with regard to minimum prices but has increased
the plaintiff’s burden of proof by requiring evidence of an agreement on specific price levels. Where a
discounter is terminated by a manufacturer, it will probably not be told exactly why, and very few
manufacturers would be leaving evidence in writing that insists on dealers agreeing to minimum prices.
Moreover, in State Oil Company v. Khan, the Supreme Court held that “vertical maximum price fixing,
like the majority of commercial arrangements subject to the antitrust laws, should be evaluated under the
rule of reason.”

[2]

Vertical maximum price-fixing is not legal per se but should be analyzed under a rule of

reason “to identify the situations in which it amounts to anti-competitive conduct.” The Khan case is at
the end of this chapter, in Section 28.8.2 "Vertical Maximum Price Fixing and the Rule of Reason".

Exclusive Dealing and Tying
We move now to a nonprice vertical form of restraint. Suppose you went to the grocery store intent on
purchasing a bag of potato chips to satisfy a late-night craving. Imagine your surprise—and indignation—
if the store manager waved a paper in your face and said, “I’ll sell you this bag only on the condition that
you sign this agreement to buy all of your potato chips in the next five years from me.” Or if he said, “I’ll
sell only if you promise never to buy potato chips from my rival across the street.” This is
an exclusive dealing agreement, and if the effect may be to lessen competition substantially, it is unlawful
under Section 3 of the Clayton Act. It also may be unlawful under Section 1 of the Sherman Act and
Saylor URL: http://www.saylor.org/books

Saylor.org
995

Section 5 of the Federal Trade Commission (FTC) Act. Another form of exclusive dealing, known as
a tying contract, is also prohibited under Section 3 of the Clayton Act and under the other statutes. A tying
contract results when you are forced to take a certain product in order to get the product you are really
after: “I’ll sell you the potato chips you crave, but only if you purchase five pounds of my Grade B liver.”
Section 3 of the Clayton Act declares it unlawful for any person engaged in commerce
to lease or make a sale or contract for sale of goods, wares, merchandise, machinery, supplies or
other commodities, whether patented or unpatented, for use, consumption or resale…or fix a
price charged therefore, or discount from or rebate upon, such price, on the condition…that
the lessee or purchaser…shall not use or deal in the goods, wares, merchandise,
machinery, supplies, or other commodities of a competitor or competitors of the
lessor or seller, where the effect of such lease, sale, or contract for sale or such condition…may
be to substantially lessen competition or tend to erect a monopoly in any line of commerce.
(emphasis added)
Under Section 3, the potato chip example is not unlawful, for you would not have much of an effect on
competition nor tend to create a monopoly if you signed with your corner grocery. But the Clayton Act has
serious ramifications for a producer who might wish to require a dealer to sell only its products—such as a
fast-food franchisee that can carry cooking ingredients bought only from the franchisor (Chapter 29
"Unfair Trade Practices and the Federal Trade Commission"), an appliance store that can carry only one
national brand of refrigerators, or an ice-cream parlor that must buy ice-cream supplies from the supplier
of its machinery.
A situation like the one in the ice-cream example came under review in International Salt Co. v. United
States.

[3]

International Salt was the largest US producer of salt for industrial uses. It held patents on two

machines necessary for using salt products; one injected salt into foodstuffs during canning. It leased
most of these machines to canners, and the lease required the lessees to purchase from International Salt
all salt to be used in the machines. The case was decided on summary judgment; the company did not
have the chance to prove the reasonableness of its conduct. The Court held that it was not entitled to.
International Salt’s valid patent on the machines did not confer on it the right to restrain trade in
unpatented salt. Justice Tom Clark said that doing so was a violation of both Section 1 of the Sherman Act
and Section 3 of the Clayton Act:
Saylor URL: http://www.saylor.org/books

Saylor.org
996

Not only is price-fixing unreasonable, per se, but also it is unreasonable,per se, to foreclose
competitors from any substantial market. The volume of business affected by these contracts
cannot be said to be insignificant or insubstantial, and the tendency of the arrangement to
accomplishment of monopoly seems obvious. Under the law, agreements are forbidden which
“tend to create a monopoly,” and it is immaterial that the tendency is a creeping one rather than
one that proceeds at full gallop; nor does the law await arrival at the goal before condemning the
direction of the movement.
In a case involving the sale of newspaper advertising space (to purchase space in the morning paper, an
advertiser would have to take space in the company’s afternoon paper), the government lost because it
could not use the narrower standards of Section 3 and could not prove that the defendant had monopoly
power over the sale of advertising space. (Another afternoon newspaper carried advertisements, and its
sales did not suffer.) In the course of his opinion, Justice Clark set forth the rule for determining legality
of tying arrangements under both the Clayton and Sherman Acts:
When the seller enjoys a monopolistic position in the market for the “tying” product [i.e., the
product that the buyer wants] or if a substantial volume of commerce in the “tied” product [i.e.,
the product that the buyer does not want] is restrained, a tying arrangement violates the
narrower standards expressed in section 3 of the Clayton Act because from either factor the
requisite potential lessening of competition is inferred. And because for even a lawful monopolist
it is “unreasonable per se to foreclose competitors from any substantial market” a tying
arrangement is banned by section 1 of the Sherman Act wherever both conditions are met.

[4]

This rule was broadened in 1958 in a Sherman Act case involving the Northern Pacific Railroad Company,
which had received forty million acres of land from Congress in the late nineteenth century in return for
building a rail line from the Great Lakes to the Pacific. For decades, Northern Pacific leased or sold the
land on condition that the buyer or lessee use Northern Pacific to ship any crops grown on the land or
goods manufactured there. To no avail, the railroad argued that unlike International Salt’s machines, the
railroad’s “tying product” (its land) was not patented, and that the land users were free to ship on other
lines if they could find cheaper rates. Wrote Justice Hugo Black,
[A] tying arrangement may be defined as an agreement by a party to sell one product but only on
the condition that the buyer also purchases a different (or tied) product, or at least agrees that he
Saylor URL: http://www.saylor.org/books

Saylor.org
997

will not purchase that product from any other supplier. Where such conditions are successfully
exacted competition on the merits with respect to the tied product is inevitably curbed.…They
deny competitors free access to the market for the tied product, not because the party imposing
the tying requirements has a better product or a lower price but because of his power or leverage
in another market. At the same time buyers are forced to forego their free choice between
competing products.…They are unreasonable in and of themselves whenever a party
has sufficient economic power with respect to the tying product to appreciably
restrain free competition in the market for the tied product and a “not
insubstantial” amount of interstate commerce is affected. In this case…the undisputed
facts established beyond any genuine question that the defendant possessed substantial economic
power by virtue of its extensive landholdings which it used as leverage to induce large numbers of
purchasers and lessees to give it preference.

[5]

(emphasis in original)

Taken together, the tying cases suggest that anyone with certain market power over a commodity or other
valuable item (such as a trademark) runs a serious risk of violating the Clayton Act or Sherman Act or
both if he insists that the buyer must also take some other product as part of the bargain. Microsoft
learned about the perils of “tying” in a case brought by the United States, nineteen individual states, and
the District of Columbia. The allegation was that Microsoft had tied together various software programs
on its operating system, Microsoft Windows. Windows came prepackaged with Microsoft’s Internet
Explorer (IE), its Windows Media Player, Outlook Express, and Microsoft Office. The United States
claimed that Microsoft had bundled (or “tied”) IE to sales of Windows 98, making IE difficult to remove
from Windows 98 by not putting it on the Remove Programs list.
The government alleged that Microsoft had designed Windows 98 to work “unpleasantly” with Netscape
Navigator and that this constituted an illegal tying of Windows 98 and IE. Microsoft argued that its web
browser and mail reader were just parts of the operating system, included with other personal computer
operating systems, and that the integration of the products was technologically justified. The United
States Court of Appeals for the District of Columbia Circuit rejected Microsoft’s claim that IE was simply
one facet of its operating system, but the court held that the tie between Windows and IE should be
analyzed deferentially under the rule of reason. The case settled before reaching final judicial resolution.
[6]

(See United States v. Microsoft. )
Saylor URL: http://www.saylor.org/books

Saylor.org
998

Nonprice Vertical Restraints: Allocating Territory and Customers
With horizontal restraints of trade, we have already seen that it is a per se violation of Section 1 of the
Sherman Act for competitors to allocate customers and territory. But a vertical allocation of customers or
territory is only illegal if competition to the markets as a whole is adversely affected. The key here is
distinguishing intrabrand competition from interbrand competition. Suppose that Samsung electronics
has relationships with ten different retailers in Gotham City. If Samsung decides to limit its contractual
relationships to only six retailers, the market for consumer electronics in Gotham City is still competitive
in terms of interbrand competition. Intrabrand competition, however, is now limited. It could be that
consumers will pay slightly higher prices for Samsung electronics with only six different retailers selling
those products in Gotham City. That is, intrabrand competition is lowered, but interbrand competition
remains strong.
Notice that it is unlikely that the six remaining retailers will raise their prices substantially, since there is
still strong interbrand competition. If the retailer only deals in Samsung electronics, it is unlikely to raise
prices that much, given the strength of interbrand competition.
If the retailer carries Samsung and other brands, it will also not want to raise prices too much, for then its
inventory of Samsung electronics will pile up, while its inventory of other electronics products will move
off the shelves.
Why would Samsung want to limit its retail outlets in Gotham City at all? It may be that Samsung has
decided that by firming up its dealer network, it can enhance service, offer a wider range of products at
each of the remaining retailers, ensure improved technical and service support, increase a sense of
commitment among the remaining retail outlets, or other good business reasons. Where the retailer deals
in other electronic consumer brands as well, making sure that well-trained sales and service support is
available for Samsung products can promote interbrand competition in Gotham City. Thus vertical
allocation of retailers within the territory is not a per se violation of the Sherman Act. It is instead a rule of
reason violation, or the law will intervene only if Samsung’s activities have an anticompetitive effect on
the market as a whole. Notice here that the only likely objections to the new allocation would come from

Saylor URL: http://www.saylor.org/books

Saylor.org
999

those dealers who were contractually terminated and who are then effectively restricted from selling
Samsung electronics.
There are other potentially legitimate territorial restrictions, and limits on what kind of customer the
retailer can sell to will prevent a dealer or distributor from selling outside a certain territory or to a certain
class of customers. Samsung may reduce its outlets in Iowa from four to two, and it may also impose
limits on those retail outlets from marketing beyond certain areas in and near Iowa.
Suppose that a Monsanto representative selling various kinds of fertilizers and pesticides was permitted to
sell only to individual farmers and not to co-ops or retail distributors, or was limited to the state of Iowa.
The Supreme Court has held that such vertical territorial or customer searches are not per se violations of
Section 1 of the Sherman Act, as the situations often increase “interbrand competition.” Thus the rule of
reason will apply to vertical allocation of customers and territory.

Nonprice Vertical Restraints: Exclusive Dealing Agreements
Often, a distributor or retailer agrees with the manufacturer or supplier not to carry the products of any
other supplier. This is not in itself (per se) illegal under Section 1 of the Sherman Act or Section 3 of the
Clayton Act. Only if these exclusive dealing contracts have an anticompetitive effect will there be an
antitrust violation. Ideally, in a competitive market, there are no significant barriers to entry. In the real
world, however, various deals are made that can and do restrict entry. Suppose that on his farm in
Greeley, Colorado, Richard Tucker keeps goats, and he creates a fine, handcrafted goat cheese for the
markets in Denver, Fort Collins, and Boulder, Colorado, and Cheyenne, Wyoming. In these markets, if
Safeway, Whole Foods, Albertsons, and King Soopers already have suppliers, and the suppliers have
gained exclusive dealing agreements, Tucker will be effectively barred from the market.
Suppose that Billy Goat Cheese is a nationally distributed brand of goat cheese and has created exclusive
dealing arrangements with the four food chains in the four cities. Tucker could sue Billy Goat for violating
antitrust laws if he finds out about the arrangements. But the courts will not assume a per se violation has
taken place. Instead, the courts will look at the number of other distributors available, the portion of the
market foreclosed by the exclusive dealing arrangements, the ease with which new distributors could

Saylor URL: http://www.saylor.org/books

Saylor.org
1000

enter the market, the possibility that Tucker could distribute the product himself, and legitimate business
reasons that led the distributors to accept exclusive dealing contracts from Billy Goat Cheese.

KEY TAKEAWAY

Vertical restraints of trade can be related to price, can be in the form of tying arrangements, and can be in
the form of allocating customers and territories. Vertical restraints can also come in the form of exclusive
dealing agreements.

1.

EXERCISES

Explain how a seller with a monopoly in one product and tying the sale of that product to a new product
that has no such monopoly is in any way hurting competition. How “free” is the buyer to choose a
product different from the seller’s?

2.

If your company wants to maintain its image as a high-end product provider, is it legal to create a floor for
your product’s prices? If so, under what circumstances?
3.

[1] Dr. Miles Medical Co. v. John D. Park & Sons Co., 220 U.S. 373 (1910).

4.

[2] State Oil Company v. Khan, 522 U.S. 3 (1997).

5.

[3] International Salt Co. v. United States, 332 U.S. 392 (1947).

6.

[4] Times-Picayune Publishing Co. v. United States, 345 U.S. 594 (1953).

7.

[5] Northern Pacific Railway Co. v. United States, 356 U.S. 1 (1958).

8.

[6] United States v. Microsoft, 253 F.3d 34 (D.C. Cir. 2001).

28.4 Price Discrimination: The Robinson-Patman Act
LEARNING OBJECTIVES

1.

Understand why Congress legislated against price-cutting by large companies.

2.

Recognize why price discrimination is not per se illegal.

3.

Identify and explain the defenses to a Robinson-Patman price discrimination charge.

If the relatively simple and straightforward language of the Sherman Act can provide litigants and
courts with interpretive headaches, the law against price discrimination—the Robinson-Patman
Act—can strike the student with a crippling migraine. Technically, Section 2 of the Clayton Act, the
Robinson-Patman Act, has been verbally abused almost since its enactment in 1936. It has been
Saylor URL: http://www.saylor.org/books

Saylor.org
1001

called the “Typhoid Mary of Antitrust,” a “grotesque manifestation of the scissors and paste-pot
method” of draftsmanship. Critics carp at more than its language; many have asserted over the years
that the act is anticompetitive because it prevents many firms from lowering their prices to attract
more customers.
Despite this rhetoric, the Robinson-Patman Act has withstood numerous attempts to modify or
repeal it, and it can come into play in many everyday situations. Although in recent years the Justice
Department has declined to enforce it, leaving government enforcement efforts to the Federal Trade
Commission (FTC), private plaintiffs are actively seeking treble damages in numerous cases. So
whether it makes economic sense or not, the act is a living reality for marketers. This section
introduces certain problems that lurk in deciding how to price goods and how to respond to
competitors’ prices.
The Clayton Act’s original Section 2, enacted in 1914, was aimed at the price-cutting practice of the
large trusts, which would reduce the price of products below cost where necessary in a particular
location to wipe out smaller competitors who could not long sustain such losses. But the original
Clayton Act exempted from its terms any “discrimination in price…on account of differences in the
quantity of the commodity sold.” This was a gaping loophole that made it exceedingly difficult to
prove a case of price discrimination.
Not until the Depression in the 1930s did sufficient cries of alarm over price discrimination force
Congress to act. The alarm was centered on the practices of large grocery chains. Their immense
buying power was used as a lever to pry out price discounts from food processors and wholesalers.
Unable to extract similar price concessions, the small mom-and-pop grocery stores found that they
could not offer the retail customer the lower food prices set by the chains. The small shops began to
fail. In 1936, Congress strengthened Section 2 by enacting the Robinson-Patman Act. Although
prompted by concern about how large buyers could use their purchasing power, the act in fact places
most of its restrictions on the pricing decisions of sellers.

The Statutory Framework

Saylor URL: http://www.saylor.org/books

Saylor.org
1002

The heart of the act is Section 2(a), which reads in pertinent part as follows: “[I]t shall be unlawful for any
person engaged in commerce…to discriminate in price between different purchasers of commodities of
like grade and quality…where the effect of such discrimination may be substantially to lessen competition
or tend to create a monopoly in any line of commerce, or to injure, destroy or prevent competition with
any person who either grants or knowingly receives the benefit of such discrimination, or with customers
of either of them.”
This section provides certain defenses to a charge of price discrimination. For example, differentials in
price are permissible whenever they “make only due allowances for differences in the cost of manufacture,
sale, or delivery resulting from the differing methods or quantities in which such commodities are to such
purchasers sold or delivered.” This section also permits sellers to change prices in response to changing
marketing conditions or the marketability of the goods—for example, if perishable goods begin to
deteriorate, the seller may drop the price in order to move the goods quickly.
Section 2(b) provides the major defense to price discrimination: any price is lawful if made in good faith
to meet competition.

Discrimination by the Seller
Preliminary Matters
Simultaneous Sales
To be discriminatory, the different prices must have been charged in sales made at the same time or
reasonably close in time. What constitutes a reasonably close time depends on the industry and the
circumstances of the marketplace. The time span for dairy sales would be considerably shorter than that
for sales of mainframe computers, given the nature of the product, the frequency of sales, the unit cost,
and the volatility of the markets.

Identity of Purchaser
Another preliminary issue is the identity of the actual purchaser. A supplier who deals through a dummy
wholesaler might be charged with price discrimination even though on paper only one sale appears to
have been made. Under the “indirect purchaser” doctrine, a seller who deals with two or more retail
customers but passes their orders on to a single wholesaler and sells the total quantity to the wholesaler in
Saylor URL: http://www.saylor.org/books

Saylor.org
1003

one transaction, can be held to have violated the act. The retailers are treated as indirect purchasers of the
supplier.

Sales of Commodities
The act applies only to sales of commodities. A lease, a rental, or a license to use a product does not
constitute a sale; hence price differentials under one of those arrangements cannot be unlawful under
Robinson-Patman. Likewise, since the act applies only to commodities—tangible things—the courts have
held that it does not apply to the sale of intangibles, such as rights to license or use patents, shares in a
mutual fund, newspaper or television advertising, or title insurance.

Goods of Like Grade and Quality
Only those sales involving goods of “like grade and quality” can be tested under the act for discriminatory
pricing. What do these terms mean? The leading case is FTC v. Borden Co., in which the Supreme Court
ruled that trademarks and labels do not, for Robinson-Patman purposes, distinguish products that are
otherwise the same.

[1]

Grade and quality must be determined “by the characteristics of the product itself.”

When the products are physically or chemically identical, they are of like grade and quality, regardless of
how imaginative marketing executives attempt to distinguish them. But physical differences that affect
marketability can serve to denote products as being of different grade and quality, even if the differences
are slight and do not affect the seller’s cost in manufacturing or marketing.

Competitive Injury
To violate the Robinson-Patman Act, the seller’s price discrimination must have an anticompetitive effect.
The usual Clayton Act standard for measuring injury applies to Robinson-Patman violations—that is, a
violation occurs when the effect may be substantially to lessen competition or tend to create a monopoly
in any line of commerce. But because the Robinson-Patman Act has a more specific test of competitive
injury, the general standard is rarely cited.
The more specific test measures the impact on particular persons affected. Section 2(a) says that it is
unlawful to discriminate in price where the effect is “to injure, destroy, or prevent competition with any
person who grants or knowingly receives the benefit of such discrimination or to customers of either of
them.” The effect—injury, destruction, or prevention of competition—is measured against three types of
Saylor URL: http://www.saylor.org/books

Saylor.org
1004

those suffering it: (1) competitors of the seller or supplier (i.e., competitors of the person who “grants” the
price discrimination), (2) competitors of the buyer (i.e., competitors of the buyer who “knowingly receives
the benefit” of the price differential), and (3) customers of either of the two types of competitors. As we
will see, the third category presents many difficulties.
For purposes of our discussion, assume the following scenario: Ace Brothers Widget Company
manufactures the usual sizes and styles of American domestic widgets. It competes primarily with
National Widget Corporation, although several smaller companies make widgets in various parts of the
country. Ace Brothers is the largest manufacturer and sells throughout the United States. National sells
primarily in the western states. The industry has several forms of distribution. Many retailers buy directly
from Ace and National, but several regional and national wholesalers also operate, including Widget
Jobbers, Ltd. and Widget Pushers, LLC. The retailers in any particular city compete directly against each
other to sell to the general public. Jobbers and Pushers are in direct competition. Jobbers also sells
directly to the public, so that it is in direct competition with retailers as well as Widget Pushers. As
everyone knows, widgets are extremely price sensitive, being virtually identical in physical appearance
and form.

Primary-Line Injury
Now consider the situation in California, Oregon, and Wisconsin. The competing manufacturers, Ace
Brothers and National Widgets, both sell to wholesalers in California and Oregon, but only Ace has a sales
arm in Wisconsin. Seeing an opportunity, Ace drops its prices to wholesalers in California and Oregon and
raises them in Wisconsin, putting National at a competitive disadvantage. This situation, illustrated in , is
an example of primary-line injury—the injury is done directly to a competitor of the company that
differentiates its prices. This is price discrimination, and it is prohibited under Section 2(a).
Figure 28.2 Primary-Line Injury

Saylor URL: http://www.saylor.org/books

Saylor.org
1005

Most forms of primary-line injury have a geographical basis, but they need not. Suppose National sells
exclusively to Jobbers in northern California, and Ace Brothers sells both to Jobbers and several other
wholesalers. If Ace cuts its prices to Jobbers while charging higher prices to the other wholesalers, the
effect is also primary-line injury to National. Jobbers will obviously want to buy more from Ace at lower
prices, and National’s reduced business is therefore a direct injury. If Ace intends to drive National out of
business, this violation of Section 2(a) could also be an attempt to monopolize in violation of Section 2 of
the Sherman Act.

Secondary-Line Injury
Next, we consider injury done to competing buyers. Suppose that Ace Brothers favors Jobbers—or that
Jobbers, a powerful and giant wholesaler, induces Ace to act favorably by threatening not to carry Ace’s
line of widgets otherwise. Although Ace continues to supply both Jobbers and Widget Pushers, it cuts its
prices to Jobbers. As a result, Jobbers can charge its retail customers lower prices than can Pushers, so
that Pushers’s business begins to slack off. This is secondary-line injury at the buyer’s level. Jobbers and
Pushers are in direct competition, and by impairing Pushers’s ability to compete, the requisite injury has
been committed. This situation is illustrated in .
Figure 28.3Secondary-Line Injury

Saylor URL: http://www.saylor.org/books

Saylor.org
1006

Variations on this secondary-line injury are possible. Assume Ace Brothers sells directly to Fast Widgets, a
retail shop, and also to Jobbers. Jobbers sells to retail shops that compete with Fast Widgets and also
directly to consumers. The situation is illustrated in ).
Figure 28.4 Variation on Secondary-Line Injury

Saylor URL: http://www.saylor.org/books

Saylor.org
1007

If Ace favors Jobbers by cutting its prices, discriminating against Fast Widgets, the transaction is
unlawful, even though Jobbers and Fast Widgets do not compete for sales to other retailers. Their
competition for the business of ultimate consumers is sufficient to establish the illegality of the
discrimination. A variation on this situation was at issue in the first important case to test Section 2(a) as
it affects buyers. Morton Salt sold to both wholesalers and retailers, offering quantity discounts. Its
pricing policy was structured to give large buyers great savings, computed on a yearly total, not on
shipments made at any one time. Only five retail chains could take advantage of the higher discounts, and
as a result, these chains could sell salt to grocery shoppers at a price below that at which the chains’ retail
competitors could buy it from their wholesalers. See for a schematic illustration. In this case, FTC v.
Morton Salt Co., the Supreme Court for the first time declared that the impact of the discrimination does
not have to be actual; it is enough if there is a “reasonable possibility” of competitive injury.

[2]

Figure 28.5 Variation: Morton Salt Co.

Saylor URL: http://www.saylor.org/books

Saylor.org
1008

In order to make out a case of secondary-line injury, it is necessary to show that the buyers purchasing at
different prices are in fact competitors. Suppose that Ace Brothers sells to Fast Widgets, the retailer, and
also to Boron Enterprises, a manufacturer that incorporates widgets in most of its products. Boron does
not compete against Fast Widgets, and therefore Ace Brothers may charge different prices to Boron and
Fast without fearing Robinson-Patman repercussions.
Figure 28.6 Variation: Boron-Fast Schematic

Third-Line Injury
Second-line injury to buyers does not exhaust the possibilities. Robinson-Patman also works against socalled third-line or tertiary-line injury. At stake here is injury another rung down the chain of distribution.
Ace Brothers sells to Pushers, which processes unfinished widgets in its own factory and sells them in turn
directly to retail customers. Ace also sells to Jobbers, a wholesaler without processing facilities. Jobbers
sells to retail shops that can process the goods and sell directly to consumers, thus competing with
Pushers for the retail business. This distribution chain is shown schematically in .
Figure 28.7 Third-Line Injury

Saylor URL: http://www.saylor.org/books

Saylor.org
1009

If Ace’s price differs between Pushers and Jobbers so that Jobbers is able to sell at a lower price to the
ultimate consumers than Pushers, a Robinson-Patman violation has occurred.

Fourth-Line Injury
In a complex economy, the distribution chain can go on and on. So far, we have examined discrimination
on the level of competing supplier-sellers, on the level of competing customers of the supplier-seller, and
on the level of competing customers of customers of the supplier-seller. Does the vigilant spotlight of
Robinson-Patman penetrate below this level? The Supreme Court has said yes. In Perkins v. Standard Oil
Co., the Court said that “customer” in Section 2(a) means any person who distributes the supplier-seller’s
product, regardless of how many intermediaries are involved in getting the product to him.

[3]

Seller’s Defenses
Price discrimination is not per se unlawful. The Robinson-Patman Act allows the seller two general
defenses: (1) cost justification and (2) meeting competition. If the seller can demonstrate that sales to one
particular buyer are cheaper than sales to others, a price differential is permitted if it is based entirely on
the cost differences. For example, if one buyer is willing to have the goods packed in cheaper containers or
larger crates that save money, that savings can be passed along to the buyer. Similarly, a buyer who takes
over a warehousing function formerly undertaken by the seller is entitled to have the cost saving reflected
in the selling price. Suppose the buyer orders its entire requirements for the year from the manufacturer,
a quantity many times greater than that taken by any other customer. This large order permits the
Saylor URL: http://www.saylor.org/books

Saylor.org
1010

manufacturer to make the goods at a considerably reduced unit cost. May the manufacturer pass those
savings along to the quantity buyer? It may, as long as it does not pass along the entire savings but only
that attributable to the particular buyer, for other buyers add to its total production run and thus
contribute to the final unit production cost. The marketing manager should be aware that the courts
strictly construe cost-justification claims, and few companies have succeeded with this defense.

Meeting Competition
Lowering a price to meet competition is a complete defense to a charge of price discrimination. Assume
Ace Brothers is selling widgets to retailers in Indiana and Kentucky at $100 per dozen. National Widgets
suddenly enters the Kentucky market and, because it has lower manufacturing costs than Ace, sells
widgets to the four Kentucky widget retailers at $85 per dozen. Ace may lower its price to that amount in
Kentucky without lowering its Indiana price. However, if National’s price violated the Robinson-Patman
Act and Ace knew or should have known that it did, Ace may not reduce its price.
The defense of meeting competition has certain limitations. For example, the seller may not use this
defense as an excuse to charge different customers a price differential over the long run. Moreover, if
National’s lower prices result from quantity orders, Ace may reduce its prices only for like quantities. Ace
may not reduce its price for lesser quantities if National charges more for smaller orders. And although
Ace may meet National’s price to a given customer, Ace may not legally charge less.
Section 2(c) prohibits payment of commissions by one party in a transaction to the opposite party (or to
the opposite party’s agent) in a sale of goods unless services are actually rendered for them. Suppose the
buyer’s broker warehouses the goods. May the seller pass along this cost to the broker in the form of a
rebate? Isn’t that “services rendered”? Although it might seem so, the courts have said no, because they
refuse to concede that a buyer’s broker or agent can perform services for the seller. Because Section 2(c) of
the Robinson-Patman Act stands on its own, the plaintiff need prove only that a single payment was
made. Further proof of competitive impact is unnecessary. Hence Section 2(c) cases are relatively easy to
win once the fact of a brokerage commission is uncovered.

Saylor URL: http://www.saylor.org/books

Saylor.org
1011

Allowances for Merchandising and Other Services
Sections 2(d) and 2(e) of the Robinson-Patman Act prohibit sellers from granting discriminatory
allowances for merchandising and from performing other services for buyers on a discriminatory basis.
These sections are necessary because price alone is far from the only way to offer discounts to favored
buyers. Allowances and services covered by these sections include advertising allowances, floor and
window displays, warehousing, return privileges, and special packaging.

KEY TAKEAWAY

Under the Robinson-Patman Act, it is illegal to charge different prices to different purchasers if the items
are the same and the price discrimination lessens competition. It is legal, however, to charge a lower price
to a specific buyer if the cost of serving that buyer is lower or if the seller is simply “meeting competition.”

EXERCISES

1.

Nikon sells its cameras to retailers at 5 percent less in the state of California than in Nevada or Arizona.
Without knowing more, can you say that this is illegal?

2.

Tysons Foods sells its chicken wings to GFS and other very large distributors at a price per wing that is 10
percent less than it sells to most grocery store chains. The difference is attributable to transportation
costs, since GFS and others accept shipments in very large containers, which cost less to deliver than
smaller containers. Is the price differential legal?

3.

Your best customer, who has high volume with your company, asks you for a volume discount. Actually,
he demands this, rather than just asking. Under what circumstances, if any, can you grant this request
without violating antitrust laws?
4.

[1] FTC v. Borden Co., 383 U.S. 637 (1966).

5.

[2] FTC v. Morton Salt Co., 334 U.S. 37 (1948).

6.

[3] Perkins v. Standard Oil Co., 395 U.S. 642 (1969).

28.5 Exemptions
1.

LEARNING OBJECTIVE

Know and describe the various exemptions from US antitrust law.

Saylor URL: http://www.saylor.org/books

Saylor.org
1012

Regulated Industries
Congress has subjected several industries to oversight by specific regulatory agencies. These include
banking, securities and commodities exchanges, communications, transportation, and fuel and energy.
The question often arises whether companies within those industries are immune to antitrust attack. No
simple answer can be given. As a general rule, activities that fall directly within the authority of the
regulatory agency are immune. The agency is said to have exclusive jurisdiction over the conduct—for
example, the rate structure of the national stock exchanges, which are supervised by the Securities and
Exchange Commission. But determining whether a particular case falls within a specific power of an
agency is still up to the courts, and judges tend to read the antitrust laws broadly and the regulatory laws
narrowly when they seem to clash. A doctrine known as primary jurisdiction often dictates that the
question of regulatory propriety must first be submitted to the agency before the courts will rule on an
antitrust question. If the agency decides the activity complained of is otherwise impermissible, the
antitrust question becomes moot.

Organized Labor
In the Clayton Act, Congress explicitly exempted labor unions from the antitrust laws in order to permit
workers to band together. Section 6 says that “the labor of a human being is not a commodity or article of
commerce. Nothing contained in the antitrust laws shall be construed to forbid the existence and
operation of labor…organizations,…nor shall such organizations, or the members thereof, be held or
construed to be illegal combinations or conspiracies in restraint of trade, under the antitrust laws.” This
provision was included to reverse earlier decisions of the courts that had applied the Sherman Act more
against labor than business. Nevertheless, the immunity is not total, and unions have run afoul of the laws
when they have combined with nonlabor groups to achieve a purpose unlawful under the antitrust laws.
Thus a union could not bargain with an employer to sell its products above a certain price floor.

Saylor URL: http://www.saylor.org/books

Saylor.org
1013

Insurance Companies
Under the McCarran-Ferguson Act of 1945, insurance companies are not covered by the antitrust laws to
the extent that the states regulate the business of insurance. Whether or not the states adequately regulate
insurance and the degree to which the exemption applies are complex questions, and there has been some
political pressure to repeal the insurance exemption.

State Action
In 1943, the Supreme Court ruled in Parker v. Brown that when a valid state law regulates a particular
industry practice and the industry members are bound to follow that law, then they are exempt from the
federal antitrust laws.

[1]

Such laws include regulation of public power and licensing and regulation of the

professions. This exemption for “state action” has proved troublesome and, like the other exemptions, a
complex matter to apply. But it is clear that the state law must require or compel the action and not
merely permit it. No state law would be valid if it simply said, “Bakers in the state may jointly establish
tariffs for the sale of cookies.”
The recent trend of Supreme Court decisions is to construe the exemption as narrowly as possible. A city,
county, or other subordinate unit of a state is not immune under the Parker doctrine. A municipality can
escape the consequences of antitrust violations—for example, in its operation of utilities—only if it is
carrying out express policy of the state. Even then, a state-mandated price-fixing scheme may not survive
a federal antitrust attack. New York law required liquor retailers to charge a certain minimum price, but
because the state itself did not actively supervise the policy it had established, it fell to the Supreme
Court’s antitrust axe.

Group Solicitation of Government
Suppose representatives of the railroad industry lobby extensively and eventually successfully for state
legislation that hampers truckers, the railroads’ deadly enemies. Is this a combination or conspiracy to
restrain trade? In Eastern Railroad President’s Conference v. Noerr Motor Freight, Inc., the Supreme

Saylor URL: http://www.saylor.org/books

Saylor.org
1014

Court said no.

[2]

What has come to be known as the Noerr doctrine holds that applying the antitrust laws

to such activities would violate First Amendment rights to petition the government. One exception to this
rule of immunity for soliciting action by the government comes when certain groups seek to harass
competitors by instituting state or federal proceedings against them if the claims are baseless or known to
be false. Nor does the Noerr doctrine apply to horizontal boycotts even if the object is to force the
government to take action. In FTC v. Superior Court Trial Lawyers Assn., the Supreme Court held that a
group of criminal defense lawyers had clearly violated the Sherman Act when they agreed among
themselves to stop handling cases on behalf of indigent defendants to force the local government to raise
the lawyers’ fees.

[3]

The Court rejected their claim that they had a First Amendment right to influence the

government through a boycott to pay a living wage so that indigent defendants could be adequately
represented.

Baseball
Baseball, the Supreme Court said back in 1923, is not “in commerce.” Congress has never seen fit to
overturn this doctrine. Although some inroads have been made in the way that the leagues and clubs may
exercise their power, the basic decision stands. Some things are sacred.

KEY TAKEAWAY

For various reasons over time, certain industries and organized groups have been exempted from the
operation of US antitrust laws. These include organized labor, insurance companies, and baseball. In
addition, First Amendment concerns allow trade groups to solicit both state and federal governments, and
state law may sometimes provide a “state action” exemption.

EXERCISE

1.

Do a little Internet research. Find out why Curt Flood brought an antitrust lawsuit against Major League
Baseball and what the Supreme Court did with his case.
2.

[1] Parker v. Brown, 317 U.S. 341 (1943).

3.

[2] Eastern Railroad President’s Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961).

4.

[3] FTC v. Superior Court Trial Lawyers Assn., 493 U.S. 411 (1990).

28.6 Sherman Act, Section 2: Concentrations of Market Power
Saylor URL: http://www.saylor.org/books

Saylor.org
1015

LEARNING OBJECTIVES
1.

Understand the ways in which monopoly power can be injurious to competition.

2.

Explain why not all monopolies are illegal under the Sherman Act.

3.

Recognize the importance of defining the relevant market in terms of both geography and product.

4.

Describe the remedies for Sherman Act Section 2 violations.

Introduction
Large companies, or any company that occupies a large portion of any market segment, can thwart
competition through the exercise of monopoly power. Indeed, monopoly means the lack of
competition, or at least of effective competition. As the Supreme Court has long defined it, monopoly is
“the power to control market prices or exclude competition.”

[1]

Public concern about the economic and

political power of the large trusts, which tended to become monopolies in the late nineteenth century, led
to Section 2 of the Sherman Act in 1890 and to Section 7 of the Clayton Act in 1914. These statutes are not
limited to the giants of American industry, such as ExxonMobil, Microsoft, Google, or AT&T. A far smaller
company that dominates a relatively small geographic area or that merges with another company in an
area where few others compete can be in for trouble under Sections 2 or 7. These laws should therefore be
of concern to all businesses, not just those on the Fortune500 list. In this section, we will consider how
the courts have interpreted both the Section 2 prohibition against monopolizing and the Section 7
prohibition against mergers and acquisitions that tend to lessen competition or to create monopolies.
Section 2 of the Sherman Act reads as follows: “Every person who shall monopolize, or attempt to
monopolize, or combine or conspire with any other person or persons, to monopolize any part of the trade
or commerce among the several states, or with foreign nations, shall be deemed guilty of a [felony].”
We begin the analysis of Section 2 with the basic proposition that a monopoly is not per se unlawful.
Section 2 itself makes this proposition inescapable: it forbids the act of monopolizing, not the condition or
attribute of monopoly. Why should that be so? If monopoly power is detrimental to a functioning
competitive market system, why shouldn’t the law ban the very existence of a monopoly?
The answer is that we cannot hope to have “perfect competition” but only “workable competition.” Any
number of circumstances might lead to monopolies that we would not want to eliminate. Demand for a
Saylor URL: http://www.saylor.org/books

Saylor.org
1016

product might be limited to what one company could produce, there thus being no incentive for any
competitor to come into the market. A small town may be able to support only one supermarket,
newspaper, or computer outlet. If a company is operating efficiently through economies of scale, we would
not want to split it apart and watch the resulting companies fail. An innovator may have a field all to
himself, yet we would not want to penalize the inventor for his very act of invention. Or a company might
simply be smarter and more efficient, finally coming to stand alone through the very operation of
competitive pressures. It would be an irony indeed if the law were to condemn a company that was forged
in the fires of competition itself. As the Supreme Court has said, the Sherman Act was designed to protect
competition, not competitors.
A company that has had a monopoly position “thrust upon it” is perfectly lawful. The law penalizes not the
monopolist as such but the competitor who gains his monopoly power through illegitimate means with an
intent to become a monopolist, or who after having become a monopolist acts illegitimately to maintain
his power.
A Section 2 case involves three essential factors:
1.

What is the relevant market for determining dominance? The question of relevant market has two
aspects: a geographic market dimension and are levant product market dimension. It makes a
considerable difference whether the company is thought to be a competitor in ten states or only one. A
large company in one state may appear tiny matched against competitors operating in many states.
Likewise, if the product itself has real substitutes, it makes little sense to brand its maker a
monopolist. For instance, Coca-Cola is made by only one company, but that does not make the CocaCola Company a monopoly, for its soft drink competes with many in the marketplace.

2. How much monopoly power is too much? What share of the market must a company have to be
labeled a monopoly? Is a company with 50 percent of the market a monopoly? 75 percent? 90
percent?
3. What constitutes an illegitimate means of gaining or maintaining monopoly power?
These factors are often closely intertwined, especially the first two. This makes it difficult to examine each
separately, but to the extent possible, we will address each factor in the order given.

Relevant Markets: Product Market and Geographic Market
Product Market
Saylor URL: http://www.saylor.org/books

Saylor.org
1017

The monopolist never exercises power in the abstract. When exercised, monopoly power is used to set
prices or exclude competition in the market for a particular product or products. Therefore it is essential
in any Section 2 case to determine what products to include in the relevant market.
The Supreme Court looks at “cross-elasticity of demand” to determine the relevant market. That is, to
what degree can a substitute be found for the product in question if the producer sets the price too high?
If consumers stay with the product as its price rises, moving to a substitute only at a very high price, then
the product is probably in a market by itself. If consumers shift to another product with slight rises in
price, then the product market is “elastic” and must include all such substitutes.

Geographic Market
A company doesn’t have to dominate the world market for a particular product or service in order to be
held to be a monopolist. The Sherman Act speaks of “any part” of the trade or commerce. The Supreme
Court defines this as the “area of effective competition.” Ordinarily, the smaller the part the government
can point to, the greater its chances of prevailing, since a company usually will have greater control over a
single marketplace than a regional or national market. Because of this, alleged monopolists will usually
argue for a broad geographic market, while the government tries to narrow it by pointing to such factors
as transportation costs and the degree to which consumers will shop outside the defined area.

Monopoly Power
After the relevant product and geographic markets are defined, the next question is whether the
defendant has sufficient power within them to constitute a monopoly. The usual test is the market share
the alleged monopolist enjoys, although no rigid rule or mathematical formula is possible. In United
States v. Aluminum Company of America, presented in Section 28.8.3 "Acquiring and Maintaining a
Monopoly" of this chapter, Judge Learned Hand said that Alcoa’s 90 percent share of the ingot market
was enough to constitute a monopoly but that 64 percent would have been doubtful.

[2]

In a case against

DuPont many years ago, the court looked at a 75 percent market share in cellophane but found that the
relevant market (considering the cross-elasticity of demand) was not restricted to cellophane.

Monopolization: Acquiring and Maintaining a Monopoly

Saylor URL: http://www.saylor.org/books

Saylor.org
1018

Possessing a monopoly is not per se unlawful. Once a company has been found to have monopoly power
in a relevant market, the final question is whether it either acquired its monopoly power in an unlawful
way or has acted unlawfully to maintain it. This additional element of “deliberateness” does not mean that
the government must prove that the defendant intended monopolization, in the sense that what
it desired was the complete exclusion of all competitors. It is enough to show that the monopoly would
probably result from its actions, for as Judge Hand put it, “No monopolist monopolizes unconscious of
what he is doing.”
What constitutes proof of unlawful acquisition or maintenance of a monopoly? In general, proof is made
by showing that the defendant’s acts were aimed at or had the probable effect of excluding competitors
from the market. Violations of Section 1 or other provisions of the antitrust laws are examples. “Predatory
pricing”—charging less than cost—can be evidence that the defendant’s purpose was monopolistic, for
small companies cannot compete with large manufacturers capable of sustaining continued losses until
the competition folds up and ceases operations.
In United States v. Lorain Journal Company, the town of Lorain, Ohio, could support only one
newspaper.

[3]

With a circulation of twenty thousand, the Lorain Journal reached more than 99 percent of

the town’s families. The Journal had thus lawfully become a monopoly. But when a radio station was set
up, the paper found itself competing directly for local and national advertising. To retaliate,
the Journal refused to accept advertisements unless the advertiser agreed not to advertise on the local
station. The Court agreed that this was an unlawful attempt to boycott and hence was a violation of
Section 2 because the paper was using its monopoly power to exclude a competitor. (Where was the
interstate commerce that would bring the activity under federal law? The Court said that the radio station
was in interstate commerce because it broadcast national news supported by national advertising.)
Practices that help a company acquire or maintain its monopoly position need not be unlawful in
themselves. In the Aluminum Company case, Alcoa claimed its monopoly power was the result of
superior business skills and techniques. These superior skills led it to constantly build plant capacity and
expand output at every opportunity. But Judge Hand thought otherwise, given that for a quarter of a
century other producers could not break into the market because Alcoa acted at every turn to make it
impossible for them to compete, even as Alcoa increased its output by some 800 percent. Judge Hand’s
explanation remains the classic exposition.
Saylor URL: http://www.saylor.org/books

Saylor.org
1019

Innovation as Evidence of Intent to Monopolize
During the 1970s, several monopolization cases seeking huge damages were filed against a number of
well-known companies, including Xerox, International Business Machines (IBM), and Eastman Kodak. In
particular, IBM was hit with several suits as an outgrowth of the Justice Department’s lawsuit against the
computer maker. (United States v. IBM was filed in 1969 and did not terminate until 1982, when the
government agreed to drop all charges, a complete victory for the company.) The plaintiffs in many of
these suits—SCM Corporation against Xerox, California Computer Products Incorporated against IBM
(the Calcomp case), Berkey Photo Incorporated against Kodak—charged that the defendants had
maintained their alleged monopolies by strategically introducing key product innovations that rendered
competitive products obsolete. For example, hundreds of computer companies manufacture peripheral
equipment “plug-compatible” with IBM computers. Likewise, Berkey manufactured film usable in Kodak
cameras. When the underlying products are changed—mainframe computers, new types of cameras—the
existing manufacturers are left with unusable inventory and face a considerable time lag in designing new
peripheral equipment. In some of these cases, the plaintiffs managed to obtain sizable treble damage
awards—SCM won more than $110 million, IBM initially lost one case in the amount of $260 million, and
Berkey bested Kodak to the tune of $87 million. Had these cases been sustained on appeal, a radical new
doctrine would have been imported into the antitrust laws—that innovation for the sake of competing is
unlawful.
None of these cases withstood appellate scrutiny. The Supreme Court has not heard cases in this area, so
the law that has emerged is from decisions of the federal courts of appeals. A typical case is ILC
Peripherals Leasing Corp. v. International Business Machines (the Memorex case).

[4]

Memorex argued

that among other things, IBM’s tactic of introducing a new generation of computer technology at lower
prices constituted monopolization. The court disagreed, noting that other companies could “reverse
engineer” IBM equipment much more cheaply than IBM could originally design it and that IBM
computers and related products were subject to intense competition to the benefit of plug-compatible
equipment users. The actions of IBM undoubtedly hurt Memorex, but they were part and parcel of the
competitive system, the very essence of competition. “This kind of conduct by IBM,” the court said, “is

Saylor URL: http://www.saylor.org/books

Saylor.org
1020

precisely what the antitrust laws were meant to encourage.…Memorex sought to use the antitrust laws to
make time stand still and preserve its very profitable position. This court will not assist it and the others
who would follow after in this endeavor.”
The various strands of the innovation debate are perhaps best summed up inBerkey Photo, Inc. v.
Eastman Kodak Company, Section 28.8.4 "Innovation and Intent to Monopolize".

Attempts to Monopolize
Section 2 prohibits not only actual monopolization but also attempts to monopolize. An attempt need not
succeed to be unlawful; a defendant who tries to exercise sway over a relevant market can take no legal
comfort from failure. In any event, the plaintiff must show a specific intent to monopolize, not merely an
intent to commit the act or acts that constitute the attempt.

Remedies
Since many of the defendant’s acts that constitute Sherman Act Section 2 monopolizing are also violations
of Section 1 of the Clayton Act, why should plaintiffs resort to Section 2 at all? What practical difference
does Section 2 make? One answer is that not every act of monopolizing is a violation of another law.
Leasing and pricing practices that are perfectly lawful for an ordinary competitor may be unlawful only
because of Section 2. But the more important reason is the remedy provided by the Sherman Act:
divestiture. In the right case, the courts may order the company broken up.
In the Standard Oil decision of 1911, the Supreme Court held that the Standard Oil Company constituted a
monopoly and ordered it split apart into separate companies. Several other trusts were similarly dealt
with. In many of the early cases, doing so posed no insuperable difficulties, because the companies
themselves essentially consisted of separate manufacturing plants knit together by financial controls. But
not every company is a loose confederation of potentially separate operating companies.
The Alcoa case (Section 28.8.3 "Acquiring and Maintaining a Monopoly") was fraught with difficult
remedial issues. Judge Hand’s opinion came down in 1945, but the remedial side of the case did not come
up until 1950. By then the industry had changed radically, with the entrance of Reynolds and Kaiser as
effective competitors, reducing Alcoa’s share of the market to 50 percent. Because any aluminum
producer needs considerable resources to succeed and because aluminum production is crucial to national
Saylor URL: http://www.saylor.org/books

Saylor.org
1021

security, the later court refused to order the company broken apart. The court ordered Alcoa to take a
series of measures that would boost competition in the industry. For example, Alcoa stockholders had to
divest themselves of the stock of a closely related Canadian producer in order to remove Alcoa’s control of
that company; and the court rendered unenforceable a patent-licensing agreement with Reynolds and
Kaiser that required them to share their inventions with Alcoa, even though neither the Canadian tie nor
the patent agreements were in themselves unlawful.
Although the trend has been away from breaking up the monopolist, it is still employed as a potent
remedy. In perhaps the largest monopolization case ever brought—United States v. American Telephone
& Telegraph Company—the government sought divestiture of several of AT&T’s constituent companies,
including Western Electric and the various local operating companies. To avoid prolonged litigation,
AT&T agreed in 1982 to a consent decree that required it to spin off all its operating companies,
companies that had been central to AT&T’s decades-long monopoly.

KEY TAKEAWAY

Aggressive competition is good for consumers and for the market, but if the company has enough power
to control a market, the benefits to society decrease. Under Section 2 of the Sherman Act, it is illegal to
monopolize or attempt to monopolize the market. If the company acquires a monopoly in the wrong way,
using wrongful tactics, it is illegal under Section 2. Courts will look at three questions to see if a company
has illegally monopolized a market: (1) What is the relevant market? (2) Does the company control the
market? and (3) How did the company acquire or maintain its control?

EXERCISES

1.

Mammoth Company, through three subsidiaries, controls 87 percent of the equipment to operate central
station hazard-detecting devices; these devices are used to prevent burglary and detect fires and to
provide electronic notification to police and fire departments at a central location. In an antitrust lawsuit,
Mammoth Company claims that there are other means of protecting against burglary and it therefore
does not have monopoly power. Explain how the Justice Department may be able to prove its claim that
Mammoth Company is operating an illegal monopoly.

2.

Name the sanctions used to enforce Section 2 of the Sherman Act.

3.

Look at any news database or the Department of Justice antitrust website for the past three years and
describe a case involving a challenge to the exercise of a US company’s monopoly power.

Saylor URL: http://www.saylor.org/books

Saylor.org
1022

4.

[1] United States v. Grinnell Corp., 384 U.S. 563, 571 (1966).

5.

[2] United States v. Aluminum Co. of America, 148 F.2d 416 (2d Cir. 1945).

6.

[3] United States v. Lorain Journal Company, 342 U.S. 143 (1951).

7.

[4] ILC Peripherals Leasing Corp. v. International Business Machines, 458 F.Supp. 423 (N.D. Cal. 1978).

28.7 Acquisitions and Mergers under Section 7 of the Clayton
Act
LEARNING OBJECTIVES

1.

Distinguish the three kinds of mergers.

2.

Describe how the courts will define the relevant market in gauging the potential anticompetitive effects
of mergers and acquisitions.

Neither Section 1 nor Section 2 of the Sherman Act proved particularly useful in barring mergers
between companies or acquisition by one company of another. As originally written, neither did the
Clayton Act, which prohibited only mergers accomplished through the sale of stock, not mergers or
acquisitions carried out through acquisition of assets. In 1950, Congress amended the Clayton Act to
cover the loophole concerning acquisition of assets. It also narrowed the search for relevant market;
henceforth, if competition might be lessened in any line of commerce in any section of the country, the
merger is unlawful.
As amended, the pertinent part of Section 7 of the Clayton Act reads as follows:
[N]o corporation engaged in commerce shall acquire, directly or indirectly, the whole or any part
of the stock or other share capital and no corporation subject to the jurisdiction of the Federal
Trade Commission shall acquire the whole or any part of the assets of another corporation
engaged also in commerce, where in any line of commerce in any section of the country, the effect
of such acquisition may be substantially to lessen competition, or to tend to create a monopoly.
No corporation shall acquire, directly or indirectly, the whole or any part of the stock or other
share capital and no corporation subject to the jurisdiction of the Federal Trade Commission
shall acquire the whole or any part of the assets of one or more corporations engaged in
commerce, where in any line of commerce in any section of the country, the effect of such
Saylor URL: http://www.saylor.org/books

Saylor.org
1023

acquisition, of such stock or assets, or of the use of such stock by the voting or granting of proxies
or otherwise, may be substantially to lessen competition, or to tend to create a monopoly.

Definitions
Mergers and Acquisitions
For the sake of brevity, we will refer to both mergers and acquisitions as mergers. Mergers are usually
classified into three types: horizontal, vertical, and conglomerate.

Horizontal
A horizontal merger is one between competitors—for example, between two bread manufacturers or two
grocery chains competing in the same locale.

Vertical
A vertical merger is that of a supplier and a customer. If the customer acquires the supplier, it is known as
backward vertical integration; if the supplier acquires the customer, it is forward vertical integration. For
example, a book publisher that buys a paper manufacturer has engaged in backward vertical integration.
Its purchase of a bookstore chain would be forward vertical integration.

Conglomerate Mergers
Conglomerate mergers do not have a standard definition but generally are taken to be mergers between
companies whose businesses are not directly related. Many commentators have subdivided this category
into three types. In a “pure” conglomerate merger, the businesses are not related, as when a steel
manufacturer acquires a movie distributor. In a product-extension merger, the manufacturer of one
product acquires the manufacturer of a related product—for instance, a producer of household cleansers,
but not of liquid bleach, acquires a producer of liquid bleach. In a market-extension merger, a company in
one geographic market acquires a company in the same business in a different location. For example,
suppose a bakery operating only in San Francisco buys a bakery operating only in Palo Alto. Since they
had not competed before the merger, this would not be a horizontal merger.

General Principles
As in monopolization cases, a relevant product market and geographic market must first be marked out to
test the effect of the merger. But Section 7 of the Clayton Act has a market definition different from that of
Saylor URL: http://www.saylor.org/books

Saylor.org
1024

Section 2. Section 7 speaks of “any line of commerce in any section of the country” (emphasis added). And
its test for the effect of the merger is the same as that which we have already seen for exclusive dealing
cases governed by Section 3: “may be substantially to lessen competition or to tend to create a monopoly.”
Taken together, this language makes it easier to condemn an unlawful merger than an unlawful
monopoly. The relevant product market is any line of commerce, and the courts have taken this language
to permit the plaintiff to prove the existence of “submarkets” in which the relative effect of the merger is
greater. The relevant geographic market is any section of the country, which means that the plaintiff can
show the appropriate effect in a city or a particular region and not worry about having to show the effect
in a national market. Moreover, as we have seen, the effect is one of probability, not actuality. Thus the
question is, Might competition be substantially lessened? rather than, Was competition in fact
substantially lessened? Likewise, the question is, Did the merger tend to create a monopoly? rather than,
Did the merger in fact create a monopoly?
In United States v. du Pont, the government charged that du Pont’s “commanding position as General
Motors’ supplier of automotive finishes and fabrics” was not achieved on competitive merit alone but
because du Pont had acquired a sizable block of GM stock, and the “consequent close intercompany
relationship led to the insulation of most of the General Motors’ market from free competition,” in
violation of Section 7.

[1]

Between 1917 and 1919, du Pont took a 23 percent stock interest in GM. The

district court dismissed the complaint, partly on the grounds that at least before the 1950 amendment to
Section 7, the Clayton Act did not condemn vertical mergers and partly on the grounds that du Pont had
not dominated GM’s decision to purchase millions of dollars’ worth of automotive finishes and fabrics.
The Supreme Court disagreed with this analysis and sent the case back to trial. The Court specifically held
that even though the stock acquisition had occurred some thirty-five years earlier, the government can
resort to Section 7 whenever it appears that the result of the acquisition will violate the competitive tests
set forth in the section.

Defining the Market
In the seminal Brown Shoe case, the Supreme Court said that the outer boundaries of broad markets “are
determined by the reasonable interchangeability of use or the cross elasticity of demand between the
product itself and substitutes for it” but that narrower “well defined submarkets” might also be
appropriate lines of commerce.

[2]

In drawing market boundaries, the Court said, courts should

Saylor URL: http://www.saylor.org/books

Saylor.org
1025

realistically reflect “[c]ompetition where, in fact, it exists.” Among the factors to consider are “industry or
public recognition of the submarket as a separate economic entity, the product’s peculiar characteristics
and uses, unique production facilities, distinct customers, distinct prices, sensitivity to price changes and
specialized vendors.” To select the geographic market, courts must consider both “the commercial
realities” of the industry and the economic significance of the market.

The Failing Company Doctrine
One defense to a Section 7 case is that one of the merging companies is a failing company. In Citizen
Publishing Company v. United States, the Supreme Court said that the defense is applicable if two
conditions are satisfied.

[3]

First, a company must be staring bankruptcy in the face; it must have virtually

no chance of being resuscitated without the merger. Second, the acquiring company must be the only
available purchaser, and the failing company must have made bona fide efforts to search for another
purchaser.

Beneficial Effects
That a merger might produce beneficial effects is not a defense to a Section 7 case. As the Supreme Court
said in United States v. Philadelphia National Bank, “[A] merger, the effect of which ‘may be substantially
to lessen competition’ is not saved because, on some ultimate reckoning of social or economic debits or
credits, it may be deemed beneficial.”

[4]

And in FTC v. Procter & Gamble Co., the Court said, “Possible
[5]

economies cannot be used as a defense to illegality.” Congress was also aware that some mergers which
lessen competition may also result in economies but it struck the balance in favor of protecting
competition.

Tests of Competitive Effect
Horizontal Mergers
Three factors are critical in assessing whether a horizontal merger may substantially lessen competition:
(1) the market shares of the merging companies, (2) the concentration ratios, and (3) the trends in the
industry toward concentration.
The first factor is self-evident. A company with 10 percent or even 5 percent of the market is in a different
position from one with less than 1 percent. A concentration ratio indicates the number of firms that
Saylor URL: http://www.saylor.org/books

Saylor.org
1026

constitute an industry. An industry with only four firms is obviously much more concentrated than one
with ten or seventy firms. Concentration trends indicate the frequency with which firms in the relevant
market have been merging. The first merger in an industry with a low concentration ratio might be
predicted to have no likely effect on competition, but a merger of two firms in a four-firm industry would
obviously have a pronounced effect.
In the Philadelphia National Bank case, the court announced this test in assessing the legality of a
horizontal merger: “[A] merger which produces a firm controlling an undue percentage share of the
relevant market, and results in a significant increase in the concentration of firms in that market is so
inherently likely to lessen competition substantially that it must be enjoined in the absence of evidence
clearly showing that the merger is not likely to have such anticompetitive effects.” In this case, the merger
led to a 30 percent share of the commercial banking market in a four-county region around Philadelphia
and an increase in concentration by more than one-third, and the court held that those numbers
amounted to a violation of Section 7. The court also said that “if concentration is already great, the
importance of preventing even slight increases in concentration and so preserving the possibility of
eventual de-concentration is correspondingly great.”
The Hart-Scott-Rodino Antitrust Improvements Act of 1976 requires certain companies to notify the
Justice Department before actually completing mergers or acquisitions, whether by private negotiation or
by public tender offer. When one of the companies has sales or assets of $100 million or more and the
other company $10 million or more, premerger notification must be provided at least thirty days prior to
completion of the deal—or fifteen days in the case of a tender offer of cash for publicly traded shares if the
resulting merger would give the acquiring company $50 million worth or 15 percent of assets or voting
securities in the acquired company. The rules are complex, but they are designed to give the department
time to react to a merger before it has been secretly accomplished and then announced. The 1976 act gives
the department the authority to seek an injunction against the completion of any such merger, which of
course greatly simplifies the remedial phase of the case should the courts ultimately hold that the merger
would be unlawful. (Note: Section 7 is one of the “tools” in the kit of the lawyer who defends companies
against unwelcomed takeover attempts: if the target company can point to lines of its business in which it
competes with the acquiring company, it can threaten antitrust action in order to block the merger.)

Vertical Mergers
Saylor URL: http://www.saylor.org/books

Saylor.org
1027

To prove a Section 7 case involving a vertical merger, the plaintiff must show that the merger forecloses
competition “in a substantial share of” a substantial market. But statistical factors alone do not govern in
a vertical merger. To illustrate, we see that in Ford Motor Co. v. United States, the merger between Ford
and Autolite (a manufacturer of spark plugs) was held unlawful because it eliminated Ford’s potential
entry into the market as an independent manufacturer of spark plugs and because it foreclosed Ford “as a
purchaser of about ten percent of total industry output” of spark plugs.

[6]

This decision underscores the

principle that a company may serve to enhance competition simply by waiting in the wings as a potential
entrant to a market. If other companies feel threatened by a company the size of Ford undertaking to
compete where it had not done so before, the existing manufacturers will likely keep their prices low so as
not to tempt the giant in. Of course, had Ford entered the market on its own by independently
manufacturing spark plugs, it might ultimately have caused weak competitors to fold. As the Court said,
“Had Ford taken the internal-expansion route, there would have been no illegality; not, however, because
the result necessarily would have been commendable, but simply because that course has not been
proscribed.”

Conglomerate Mergers
Recall the definition of a conglomerate merger given in Section 28.7.1 "Definitions". None of the three
types listed has a direct impact on competition, so the test for illegality is more difficult to state and apply
than for horizontal or vertical mergers. But they are nonetheless within the reach of Section 7. In the late
1960s and early 1970s, the government filed a number of divestiture suits against conglomerate mergers.
It did not win them all, and none reached the Supreme Court; most were settled by consent decree,
leading in several instances to divestiture either of the acquired company or of another division of the
acquiring company. Thus International Telephone & Telegraph Company agreed to divest itself of
Canteen Corporation and either of the following two groups: (1) Avis, Levin & Sons, and Hamilton Life
Insurance Company; or (2) Hartford Fire Insurance Company. Ling-Temco-Vought agreed to divest itself
of either Jones & Laughlin Steel or Braniff Airways and Okonite Corporation. In these and other cases, the
courts have looked to specific potential effects, such as raising the barriers to entry into a market and
eliminating potential competition, but they have rejected the more general claim of “the rising tide of
economic concentration in American industry.”

Entrenching Oligopoly
Saylor URL: http://www.saylor.org/books

Saylor.org
1028

One way to attack conglomerate mergers is to demonstrate that by taking over a dominant company in an
oligopolistic industry, a large and strong acquiring company will further entrench the oligopoly. In an
oligopolistic industry, just a few major competitors so dominate the industry that competition is quelled.
InFTC v. Procter & Gamble Co., the government challenged Procter & Gamble’s (P&G’s) acquisition of
Clorox. P&G was the leading seller of household cleansers, with annual sales of more than $1 billion.

[7]

In

addition, it was the “nation’s largest advertiser,” promoting its products so heavily that it was able to take
advantage of substantial advertising discounts from the media. Clorox had more than 48 percent of
national sales for liquid bleach in a heavily concentrated industry. Since all liquid bleach is chemically
identical, advertising and promotion plays the dominant role in selling the product. Prior to the merger,
P&G did not make or sell liquid bleach; hence it was a product-extension merger rather than a horizontal
one.
The Supreme Court concluded that smaller firms would fear retaliation from P&G if they tried to compete
in the liquid bleach market and that “a new entrant would be much more reluctant to face the giant
Procter than it would have been to face the smaller Clorox.” Hence “the substitution of the powerful
acquiring firm for the smaller, but already dominant firm may substantially reduce the competitive
structure of the industry by raising entry barriers and by dissuading the smaller firms from aggressively
competing.” The entrenchment theory probably applies only to highly concentrated industries and
dominant firms, however. Many subsequent cases have come out in favor of the defendants on a variety of
grounds—that the merger led simply to a more efficient acquired firm, that the existing competitors were
strong and able to compete, or even that the acquiring firm merely gives the acquired company a deep
pocket to better finance its operations.

Eliminating Potential Competition
This theory holds that but for the merger, the acquiring company might have competed in the acquired
company’s market. In Procter & Gamble, for example, P&G might have entered the liquid bleach market
itself and thus given Clorox a run for its money. An additional strong company would then have been in
the market. When P&G bought Clorox, however, it foreclosed that possibility. This theory depends on
proof of some probability that the acquiring company would have entered the market. When the acquired
company is small, however, a Section 7 violation is unlikely; these so-called toehold mergers permit the

Saylor URL: http://www.saylor.org/books

Saylor.org
1029

acquiring company to become a competitive force in an industry without necessarily sacrificing any
preexisting competition.

Reciprocity
Many companies are both heavy buyers and heavy sellers of products. A company may buy from its
customers as well as sell to them. This practice is known in antitrust jargon as reciprocity. Reciprocity is
the practice of a seller who uses his volume of purchases from the buyer to induce the buyer to purchase
from him. The clearest example arose in FTC v. Consolidated Foods Corp.

[8]

Consolidated owned

wholesale grocery outlets and retail food stores. It wanted to merge with Gentry, which made dehydrated
onions and garlic. The Supreme Court agreed that the merger violated Section 7 because of the possibility
of reciprocity: Consolidated made bulk purchases from several food processors, which were purchasers of
dehydrated onions and garlic from Gentry and others. Processors who did not buy from Gentry might feel
pressured to do so in order to keep Consolidated as a customer for their food supplies. If so, other onion
and garlic processors would be foreclosed from competing for sales. A merger that raises the mere
possibility of reciprocity is not per se unlawful, however. The plaintiff must demonstrate that it was
probable the acquiring company would adopt the practice—for example, by conditioning future orders for
supplies on the receipt of orders for onions and garlic—and that doing so would have an anticompetitive
effect given the size of the reciprocating companies and their positions in the market.

Joint Ventures
Section 7 can also apply to joint ventures, a rule first announced in 1964. Two companies, Hooker and
American Potash, dominated sales of sodium chlorate in the Southeast, with 90 percent of the market.
Pennsalt Chemicals Corporation produced the rest in the West and sold it in the Southeast through Olin
Mathieson Chemical Corporation. The latter two decided to team up, the better to compete with the
giants, and so they formed Penn-Olin, which they jointly owned. The district court dismissed the
government’s suit, but the Supreme Court reinstated it, saying that a joint venture can serve to blunt
competition, or at least potential competition, between the parent companies. The Court said that the
lower court must look to a number of factors to determine whether the joint venture was likely to lessen
competition substantially:
The number and power of the competitors in the relevant market; the background of their
growth; the power of the joint venturers; the relationship of their lines of commerce; competition
Saylor URL: http://www.saylor.org/books

Saylor.org
1030

existing between them and the power of each in dealing with the competitors of the other; the
setting in which the joint venture was created; the reasons and necessities for its existence; the
joint venture’s line of commerce and the relationship thereof to that of its parents; the
adaptability of its line of commerce to non-competitive practices; the potential power of the joint
venture in the relevant market; and appraisal of what the competition in the relevant market
would have been if one of the joint venturers had entered it alone instead of through Penn-Olin;
the effect, in the event of this occurrence, of the other joint venturer’s potential competition; and
such other factors as might indicate potential risk to competition in the relevant market.

[9]

These numerous factors illustrate how the entire economic environment surrounding the joint venture
and mergers in general must be assessed to determine the legalities.

Remedies
The Clayton Act provides that the government may seek divestiture when an acquisition or a merger
violates the act. Until relatively recently, however, it was unresolved whether a private plaintiff could seek
divestiture after proving a Clayton Act violation. In 1990, the Supreme Court unanimously agreed that
divestiture is an available remedy in private suits, even in suits filed by a state’s attorney general on behalf
of consumers.

[10]

This ruling makes it more likely that antimerger litigation will increase in the future.

During the years of the Reagan administration in the 1980s, the federal government became far less active
in prosecuting antitrust cases, especially merger cases, than it had been in previous decades. Many giant
mergers went unchallenged, like the merger between two oil behemoths, Texaco and Getty, resulting in a
company with nearly $50 billion in assets in 1984. With the arrival of the first Bush administration in
1989, the talk in Washington antitrust circles was of a renewed interest in antitrust enforcement. The
arrival of the second Bush administration in 2000 brought about an era of less antitrust enforcement than
had been undertaken during the Clinton administration. Whether the Obama administration
reinvigorates antitrust enforcement remains to be seen.

KEY TAKEAWAY

Section 7 prohibits mergers or acquisitions that might tend to lessen competition in any line of commerce
in any section of the country. Mergers and acquisitions are usually classified in one of three ways:
Saylor URL: http://www.saylor.org/books

Saylor.org
1031

horizontal (between competitors), vertical (between different levels of the distribution chain), or
conglomerate (between businesses that are not directly related). The latter may be divided into productextension and market-expansion mergers. The relevant market test is different than in monopolization
cases; in a Section 7 action, relevance of market may be proved.
In assessing horizontal mergers, the courts will look to the market shares of emerging companies, industry
concentration ratios, and trends toward concentration in the industry. To prove a Section 7 case, the
plaintiff must show that the merger forecloses competition “in a substantial share of” a substantial
market. Conglomerate merger cases are harder to prove and require a showing of specific potential
effects, such as raising barriers to entry into an industry and thus entrenching monopoly, or eliminating
potential competition. Joint ventures may also be condemned by Section 7. The Hart-Scott-Rodino
Antitrust Improvements Act of 1976 requires certain companies to get premerger notice to the Justice
Department.

1.

EXERCISES

Sirius Satellite radio and XM satellite radio proposed to merge. Was this a horizontal merger, a vertical
merger, or a conglomerate merger? How is the market defined, in terms of both product or service and
geographic area?

2.

In 2010, Live Nation and Ticketmaster proposed to merge. Was this a horizontal merger, a vertical
merger, or a conglomerate merger? How should the market be defined, in terms of both product or
service and geographic area? Should the US government approve the merger?
3.

[1] United States v. du Pont, 353 U.S. 586 (1957).

4.

[2] Brown Shoe Co., Inc. v. United States, 370 U.S. 294 (1962).

5.

[3] Citizen Publishing Company v. United States, 394 U.S. 131 (1969).

6.

[4] United States v. Philadelphia National Bank, 374 U.S. 321, 371 (1963).

7.

[5] FTC v. Procter & Gamble Co., 386 U.S. 568, 580 (1967).

8.

[6] Ford Motor Co. v. United States, 405 U.S. 562 (1972).

9.

[7] FTC v. Procter & Gamble Co., 386 U.S. 568 (1967).

10. [8] FTC v. Consolidated Foods Corp., 380 U.S. 592 (1965).
11. [9] United States v. Penn-Olin Chemical Co., 378 U.S. 158 (1964).
12. [10] California v. American Stores, 58 U.S.L.W. 4529 (1990).
Saylor URL: http://www.saylor.org/books

Saylor.org
1032

13. [1] United States v. du Pont, 353 U.S. 586 (1957).
14. [2] Brown Shoe Co., Inc. v. United States, 370 U.S. 294 (1962).
15. [3] Citizen Publishing Company v. United States, 394 U.S. 131 (1969).
16. [4] United States v. Philadelphia National Bank, 374 U.S. 321, 371 (1963).
17. [5] FTC v. Procter & Gamble Co., 386 U.S. 568, 580 (1967).
18. [6] Ford Motor Co. v. United States, 405 U.S. 562 (1972).
19. [7] FTC v. Procter & Gamble Co., 386 U.S. 568 (1967).
20. [8] FTC v. Consolidated Foods Corp., 380 U.S. 592 (1965).
21. [9] United States v. Penn-Olin Chemical Co., 378 U.S. 158 (1964).
22. [10] California v. American Stores, 58 U.S.L.W. 4529 (1990).

28.9 Summary and Exercises
Summary

Four basic antitrust laws regulate the competitive activities of US business: the Sherman Act, the Clayton
Act, the Federal Trade Commission Act, and the Robinson-Patman Act. The Sherman Act prohibits
restraints of trade and monopolizing. The Clayton Act prohibits a variety of anticompetitive acts,
including mergers and acquisitions that might tend to lessen competition. The Federal Trade Commission
Act prohibits unfair methods of competition and unfair and deceptive acts or practices in commerce. The
Robinson-Patman Act prohibits a variety of price discriminations. (This act is actually an amendment to
the Clayton Act.) These laws are enforced in four ways: (1) by the US Department of Justice, Antitrust
Division; (2) by the Federal Trade Commission; (3) by state attorneys general; and (4) by private litigants.
The courts have interpreted Section 1 of the Sherman Act, prohibiting every contract, combination, or
conspiracy in restraint of trade, by using a rule of reason. Thus reasonable restraints that are ancillary to
legitimate business practices are lawful. But some acts are per se unreasonable, such as price-fixing, and
will violate Section 1. Section 1 restraints of trade include both horizontal and vertical restraints of trade.
Vertical restraints of trade include resale price maintenance, refusals to deal, and unreasonable territorial
restrictions on distributors. Horizontal restraints of trade include price-fixing, exchanging price

Saylor URL: http://www.saylor.org/books

Saylor.org
1033

information when doing so permits industry members to control prices, controlling output, regulating
competitive methods, allocating territories, exclusionary agreements, and boycotts.
Exclusive dealing contracts and tying contracts whose effects may be to substantially lessen
competition violate Section 3 of the Clayton Act and may also violate both Section 1 of the Sherman Act
and Section 5 of the Federal Trade Commission Act. Requirements and supply contracts are unlawful if
they tie up so much of a commodity that they tend substantially to lessen competition or might tend to do
so.
The Robinson-Patman Act (Section 2 of the Clayton Act) prohibits price discrimination for different
purchasers of commodities of like grade and quality if the effect may be substantially to (1) lessen
competition or tend to create a monopoly in any line of commerce or (2) impair competition with (a) any
person who grants or (b) knowingly receives the benefit of the discrimination, or (c) with customers of
either of them.
Some industries and groups are insulated from the direct reach of the antitrust laws. These include
industries separately regulated under federal law, organized labor, insurance companies, activities
mandated under state law, group solicitation government action, and baseball.
Section 2 of the Sherman Act prohibits monopolizing or attempting to monopolize any part of interstate
or foreign trade or commerce. The law does not forbid monopoly as such but only acts or attempts or
conspiracies to monopolize. The prohibition includes the monopolist who has acquired his monopoly
through illegitimate means.
Three factors are essential in a Section 2 case: (1) relevant market for determining dominance, (2) the
degree of monopoly power, and (3) the particular acts claimed to be illegitimate.
Relevant market has two dimensions: product market and geographic market. Since many goods have
close substitutes, the courts look to the degree to which consumers will shift to other goods or suppliers if
the price of the commodity or service in question is priced in a monopolistic way. This test is known as
cross-elasticity of demand. If the cross-elasticity is high—meaning that consumers will readily shift—then
the other goods or services must be included in the product market definition, thus reducing the share of
the market that the defendant will be found to have. The geographic market is not the country as a whole,
because Section 2 speaks in terms of “any part” of trade or commerce. Usually the government or private

Saylor URL: http://www.saylor.org/books

Saylor.org
1034

plaintiff will try to show that the geographic market is small, since that will tend to give the alleged
monopolist a larger share of it.
Market power in general means the share of the relevant market that the alleged monopolist enjoys. The
law does not lay down fixed percentages, though various decisions seem to suggest that two-thirds of the
market might be too low but three-quarters high enough to constitute monopoly power.
Acts that were aimed at or had the probable effect of excluding competitors from the market are acts of
monopolizing. Examples are predatory pricing and boycotts. Despite repeated claims during the 1970s
and 1980s by smaller competitors, large companies have prevailed in court against the argument that
innovation suddenly sprung on the market without notice is per se evidence of intent to monopolize.
Remedies for Sherman Act Section 2 violations include damages, injunction, and divestiture. These
remedies are also available in Clayton Act Section 7 cases.
Section 7 prohibits mergers or acquisitions that might tend to lessen competition in any line of commerce
in any section of the country. Mergers and acquisitions are usually classified in one of three ways:
horizontal (between competitors), vertical (between different levels of the distribution chain), or
conglomerate (between businesses that are not directly related). The latter may be divided into productextension and market-expansion mergers. The relevant market test is different than in monopolization
cases; in a Section 7 action, relevance of market may be proved.
In assessing horizontal mergers, the courts will look to the market shares of emerging companies,
industry concentration ratios, and trends toward concentration in the industry. To prove a Section 7 case,
the plaintiff must show that the merger forecloses competition “in a substantial share of” a substantial
market. Conglomerate merger cases are harder to prove and require a showing of specific potential
effects, such as raising barriers to entry into an industry and thus entrenching monopoly, or eliminating
potential competition. Joint ventures may also be condemned by Section 7. The Hart-Scott-Rodino
Antitrust Improvements Act of 1976 requires certain companies to get premerger notice to the Justice
Department.

1.

EXERCISES

To protect its state’s businesses against ruinous price wars, a state legislature has passed a law permitting
manufacturers to set a “suggested resale price” on all goods that they make and sell direct to retailers.
Retailers are forbidden to undercut the resale price by more than 10 percent. A retailer who violates the

Saylor URL: http://www.saylor.org/books

Saylor.org
1035

law may be sued by the manufacturer for treble damages: three times the difference between the
suggested resale price and the actual selling price. But out-of-state retailers are bound by no such law and
are regularly discounting the goods between 35 and 40 percent. As the general manager of a large
discount store located within a few miles of a city across the state line, you wish to offer the public a price
of only 60 percent of the suggested retail price on items covered by the law in order to compete with the
out-of-state retailers to which your customers have easy access. May you lower your price in order to
compete? How would you defend yourself if sued by a manufacturer whose goods you discounted in
violation of the law?
2.

The DiForio Motor Car Company is a small manufacturer of automobiles and sells to three distributors in
the city of Peoria. The largest distributor, Hugh’s Auras, tells DiForio that it is losing money on its
dealership and will quit selling the cars unless DiForio agrees to give it an exclusive contract. DiForio tells
the other distributors, whose contracts were renewed from year to year, that it will no longer sell them
cars at the end of the contract year. Smith Autos, one of the other dealers, protests, but DiForio refuses
to resupply it. Smith Autos sues DiForio and Hugh’s. What is the result? Why?

3.

Twenty-five local supermarket chains banded together as Topco Associates Incorporated to sell groceries
under a private label. Topco was formed in 1940 to compete with the giant chains, which had the
economic clout to sell private-label merchandise unavailable to the smaller chains. Topco acted as a
purchasing agent for the members. By the late 1960s, Topco’s members were doing a booming business:
$1.3 billion in retail sales, with market share ranging from 1.5 percent to 16 percent in the markets that
members served. Topco-brand groceries accounted for no more than 10 percent of any store’s total
merchandise. Under Topco’s rules, members were assigned exclusive territories in which to sell Topcobrand goods. A member chain with stores located in another member’s exclusive territory could not sell
Topco-brand goods in those stores. Topco argued that the market division was necessary to give each
chain the economic incentive to advertise and develop brand consciousness and thus to be able to
compete more effectively against the large nonmember supermarkets’ private labels. If other stores in
the locality could also carry the Topco brand, then it would not be a truly “private” label and there would
be no reason to tout it; it would be like any national brand foodstuff, and Topco members did not have
the funds to advertise the brand nationally. Which, if any, antitrust laws has Topco violated? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
1036

4.

In 1983, Panda Bears Incorporated, a small manufacturer, began to sell its patented panda bear robot
dolls (they walk, smile, and eat bamboo shoots) to retail toy shops. The public took an immediate fancy to
panda bears, and the company found it difficult to meet the demand. Retail shops sold out even before
their orders arrived. In order to allocate the limited supply fairly while it tooled up to increase production
runs, the company announced to its distributors that it would not sell to any retailers that did not also
purchase its trademarked Panda Bear’s Bambino Bamboo Shoots. It also announced that it would refuse
to supply any retailer that sold the robots for less than $59.95. Finally, it said that it would refuse to sell to
retailers unless they agreed to use the company’s repair services exclusively when customers brought
bears back to repair malfunctions in their delicate, patented computerized nervous system. By the
following year, with demand still rising, inferior competitive panda robots and bamboo shoots began to
appear. Some retailers began to lower the Panda Bear price to meet the competition. The company
refused to resupply them. Panda Bears Incorporated also decreed that it would refuse to sell to retailers
who carried any other type of bamboo shoot. What antitrust violations, if any, has Panda Bear
Incorporated committed? What additional information might be useful in helping you to decide?

5.

Elmer has invented a new battery-operated car. The battery, which Elmer has patented, functions for five
hundred miles before needing to be recharged. The car, which he has named The Elmer, is a sensation
when announced, and his factory can barely keep up with the orders. Worried about the impact, all the
other car manufacturers ask Elmer for a license to use the battery in their cars. Elmer refuses because he
wants the car market all to himself. Banks are eager to lend him the money to expand his production, and
within three years he has gained a 5 percent share of the national market for automobiles. During these
years, Elmer has kept the price of The Elmer high, to pay for his large costs in tooling up a factory. But
then it dawns on him that he can expand his market much more rapidly if he drops his price, so he prices
the car to yield the smallest profit margin of any car being sold in the country. Its retail price is far lower
than that of any other domestic car on the market. Business begins to boom. Within three more years, he
has garnered an additional 30 percent of the market, and he announces at a press conference that he
confidently expects to have the market “all to myself” within the next five years. Fighting for their lives
now, the Big Three auto manufacturers consult their lawyers about suing Elmer for monopolizing. Do they
have a case? What is Elmer’s defense?

Saylor URL: http://www.saylor.org/books

Saylor.org
1037

6.

National Widget Company is the dominant manufacturer of widgets in the United States, with 72 percent
of the market for low-priced widgets and 89 percent of the market for high-priced widgets. Dozens of
companies compete with National in the manufacture and sale of compatible peripheral equipment for
use with National’s widgets, including countertops, holders, sprockets and gear assemblies, instruction
booklets, computer software, and several hundred replacements parts. Revenues of these peripherals run
upwards of $100 million annually. Beginning with the 1981 model year, National Widget sprang a
surprise: a completely redesigned widget that made most of the peripheral equipment obsolete.
Moreover, National set the price for its peripherals below that which would make economic sense for
competitors to invest in new plants to tool up for producing redesigned peripherals. Five of the largest
peripheral-equipment competitors sued National under Section 2 of the Sherman Act. One of these,
American Widget Peripherals, Inc., had an additional complaint: on making inquiries in early 1980,
American was assured by National’s general manager that it would not be redesigning any widgets until
late 1985 at the earliest. On the basis of that statement, American invested $50 million in a new plant to
manufacture the now obsolescent peripheral equipment, and as a result, it will probably be forced into
bankruptcy. What is the result? Why? How does this differ, if at all, from the Berkey Camera case?
7.

In 1959, The Aluminum Company of America (Alcoa) acquired the stock and assets of the Rome
Cable Corporation. Alcoa and Rome both manufactured bare and insulated aluminum wire and
cable, used for overhead electric power transmission lines. Rome, but not Alcoa, manufactured
copper conductor, used for underground transmissions. Insulated aluminum wire and cable is
quite inferior to copper, but it can be used effectively for overhead transmission, and Alcoa
increased its share of annual installations from 6.5 percent in 1950 to 77.2 percent in 1959. During
that time, copper lost out to aluminum for overhead transmission. Aluminum and copper
conductor prices do not respond to one another; lower copper conductor prices do not put great
pressure on aluminum wire and cable prices. As the Supreme Court summarized the facts inUnited
States v. Aluminum Co. of America,

[1]

In 1958—the year prior to the merger—Alcoa was the leading producer of aluminum
conductor, with 27.8% of the market; in bare aluminum conductor, it also led the industry
with 32.5%. Alcoa plus Kaiser controlled 50% of the aluminum conductor market and, with
its three leading competitors, more than 76%. Only nine concerns (including Rome with
Saylor URL: http://www.saylor.org/books

Saylor.org
1038

1.3%) accounted for 95.7% of the output of aluminum conductor, Alcoa was third with
11.6%, and Rome was eighth with 4.7%. Five companies controlled 65.4% and four smaller
ones, including Rome, added another 22.8%.
The Justice Department sued Alcoa-Rome for violation of Section 7 of the Clayton Act. What is the
government’s argument? What is the result?
8.

Quality Graphics has been buying up the stock of companies that manufacture billboards. Quality now
owns or controls 23 of the 129 companies that make billboards, and its sales account for 3.2 percent of
the total national market of $72 million. In Texas, Quality has acquired 27 percent of the billboard market,
and in the Dallas–Ft. Worth area alone, about 25 percent. Billboard advertising accounts for only 0.001
percent of total national advertising sales; the majority goes to newspaper, magazine, television, and
radio advertising. What claims could the Justice Department assert in a suit against Quality? What is
Quality’s defense? What is the result?

9.

The widget industry consists of six large manufacturers who together account for 62 percent of output,
which in 1985 amounted to $2.1 billion in domestic US sales. The remaining 38 percent is supplied by
more than forty manufacturers. All six of the large manufacturers and thirty-one of the forty small
manufacturers belong to the Widget Manufacturers Trade Association (WMTA). An officer from at least
two of the six manufacturers always serves on the WMTA executive committee, which consists of seven
members. The full WMTA board of directors consists of one member from each manufacturer. The
executive committee meets once a month for dinner at the Widgeters Club; the full board meets
semiannually at the Widget Show. The executive committee, which always meets with the association’s
lawyer in attendance, discusses a wide range of matters, including industry conditions, economic trends,
customer relations, technological developments, and the like, but scrupulously refrains from discussing
price, territories, or output. However, after dinner at the bar, five of the seven members meet for drinks
and discuss prices in an informal manner. The chairman of the executive committee concludes the
discussion with the following statement: “If I had to guess, I’d guess that the unit price will increase by 5
percent the first of next month.” On the first of the month, his prediction is proven to be correct among
the five companies whose officers had a drink, and within a week, most of the other manufacturers
likewise increase their prices. At the semiannual meeting of the full board, the WMTA chairman notes
that prices have been climbing steadily, and he ventures the hope that they will not continue to do so

Saylor URL: http://www.saylor.org/books

Saylor.org
1039

because otherwise they will face stiff competition from the widget industry. However, following the next
several meetings of the executive committee, the price continues to rise as before. The Justice
Department gets wind of these discussions and sues the companies whose officers are members of the
board of directors and also sues individually the members of the executive committee and the chairman
of the full board. What laws have they violated, if any, and who has violated them? What remedies or
sanctions may the department seek?

SELF-TEST QUESTIONS

1.
a.

A company with 95 percent of the market for its product is
a monopolist
b.

monopolizing

c.

violating Section 2 of the Sherman Act

d.

violating Section 1 of the Sherman Act

Which of the following may be evidence of an intent to monopolize?
a.

innovative practices
b.

large market share

c.

pricing below cost of production

d.

low profit margins

A merger that lessens competition in any line of commerce is prohibited by
a.

Section 1 of the Sherman Act
b.

Section 2 of the Sherman Act

c.

Section 7 of the Clayton Act

d.

none of the above

Which of the following statements is true?
a.

A horizontal merger is always unlawful.
b.

A conglomerate merger between companies with unrelated products is always lawful.

c.

A vertical merger violates Section 2 of the Sherman Act.

d.

A horizontal merger that unduly increases the concentration of firms in a particular
market is always unlawful.

Saylor URL: http://www.saylor.org/books

Saylor.org
1040

A line of commerce is a concept spelled out in
a.

Section 7 of the Clayton Act
b.

Section 2 of the Sherman Act

c.

Section 1 of the Sherman Act

d.

none of the above

1.

a

2.

c

3.

c

4.

d

SELF-TEST ANSWERS

5.

d
[1] United States v. Aluminum Co. of America, 377 U.S. 271 (1964).

Chapter 29

Unfair Trade Practices and the Federal Trade
Commission
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The general powers of the Federal Trade Commission

2.

The general principles of law that govern deceptive acts and practices

3.

Several categories of deceptive acts and practices, with examples

4.

The remedies that the Federal Trade Commission has at its disposal to police unfair trade practices

Saylor URL: http://www.saylor.org/books

Saylor.org
1041

29.1 The Federal Trade Commission: Powers and Law
Governing Deceptive Acts
LEARNING OBJECTIVES

1.

Describe the general powers of the Federal Trade Commission.

2.

Describe the general principles that guide laws and regulations against unfair and deceptive trade
practices.

General Powers of the Federal Trade Commission
Common law prohibited a variety of trade practices unfair either to competitors or to consumers. These
included passing off one’s products as though they were made by someone else, using a trade name
confusingly similar to that of another, stealing trade secrets, and various forms of misrepresentation. In
the Federal Trade Commission Act of 1912, Congress for the first time empowered a federal agency to
investigate and deter acts of unfair competition.
Section 5 of the act gave the Federal Trade Commission (FTC) power to enforce a law that said “unfair
methods of competition in commerce are hereby declared unlawful.” By “unfair methods of competition,”
Congress originally intended acts that constituted violations of the Sherman and Clayton Antitrust Acts.
But from the beginning, the commissioners of the FTC took a broader view of their mandate. Specifically,
they were concerned about the problem of false and deceptive advertising and promotional schemes. But
the original Section 5 was confining; it seemed to authorize FTC action only when the deceptive
advertising injured a competitor of the company. In 1931, the Supreme Court ruled that this was indeed
the case: an advertisement that deceived the public was not within the FTC’s jurisdiction unless a
competitor was injured by the misrepresentation also. Congress responded in 1938 with the Wheeler-Lea
Amendments to the FTC Act. To the words “unfair methods of competition” were added these words:
“unfair or deceptive acts or practices in commerce.” Now it became clear that the FTC had a broader role
to play than as a second agency enforcing the antitrust laws. Henceforth, the FTC would be the guardian
also of consumers.
Saylor URL: http://www.saylor.org/books

Saylor.org
1042

Deceptive practices that the FTC has prosecuted are also amenable to suit at common law. A tire
manufacturer who advertises that his “special tire” is “new” when it is actually a retread has committed a
common-law misrepresentation, and the buyer could sue for rescission of the contract or for damages. But
having a few buyers sue for misrepresentation does not stop the determined fraudster. Moreover, such
lawsuits are expensive to bring, and the amount of damages awarded is usually small; thus law actions
alone cannot adequately address deliberately fraudulent practices.
Through Section 5, however, the FTC can seek far-reaching remedies against the sham and the phony; it is
not limited to proving damages to individual customers case by case. The FTC can issue cease and desist
orders and has other sanctions to wield as well. So do its counterpart agencies at the state level.
As an administrative agency, the FTC has broader powers than those vested in the ordinary prosecutorial
authority, such as the Department of Justice. It can initiate administrative proceedings in accordance with
the Administrative Procedure Act to enforce the several statutes that it administers. In addition to issuing
cease and desist orders and getting them enforced in court, the FTC can seek temporary and permanent
injunctions, fines, and monetary damages and promulgate trade regulation rules (TRRs). Although the
FTC’s authority to issue TRRs had long been assumed (and was approved by the US court of appeals in
Washington in 1973), Congress formalized it in 1975 in the FTC Improvement Act (part of the MagnusonMoss Warranty Act), which gives the FTC explicit authority to prescribe rules defining unfair or deceptive
acts or practices.
A TRR is like a statute. It is a detailed statement of procedures and substantive dos and don’ts. Before
promulgating a TRR, the commission must publish its intention to do so in the Federal Register and must
hold open hearings on its proposals. Draft versions of a TRR must be published to allow the public to
comment. Once issued, the final version is published as part of the Code of Federal Regulations and
becomes a permanent part of the law unless modified or repealed by the FTC itself or by Congress—or
overturned by a court on grounds of arbitrariness, lack of procedural regularity, or the like. A violation of
a TRR is treated exactly like a violation of a federal statute. Once the FTC proves that a defendant violated
a TRR, no further proof is necessary that the defendant’s act was unfair or deceptive. Examples of TRRs
include the Retail Food Store Advertising and Marketing Practices Rule, Games of Chance in the Food
Retailing and Gasoline Industries Rule, Care Labeling of Textile Wearing Apparel Rule, Mail Order

Saylor URL: http://www.saylor.org/books

Saylor.org
1043

Merchandise Rule, Cooling-Off Period for Door-to-Door Sales Rule, and Use of Negative Option Plans by
Sellers in Commerce.

General Principles of Law Governing Deceptive Acts and Practices
With a staff of some sixteen hundred and ten regional offices, the FTC is, at least from time to time, an
active regulatory agency. The FTC’s enforcement vigor waxes and wanes with the economic climate.
Critics have often charged that what the FTC chooses to investigate defies common sense because so many
of the cases seem to involve trivial, or at least relatively unimportant, offenses: Does the nation really need
a federal agency to guard us against pronouncements by singer Pat Boone on the efficacy of acne
medication or to ensure the authenticity of certain crafts sold to tourists in Alaska as “native”? One
answer is that through such cases, important principles of law are declared and ratified.
To be sure, most readers of this book, unlikely to be gulled by false claims, may see a certain Alice-inWonderland quality to FTC enforcement. But the first principle of FTC action is that it gauges deceptive
acts and practices as interpreted by the general public, not by the more sophisticated. As a US court of
appeals once said, the FTC Act was not “made for the protection of experts, but for the public—that vast
multitude which includes the ignorant, the unthinking, and the credulous.” The deceptive statement or act
need not actually deceive. Before 1983, it was sufficient that the statement had a “capacity to deceive.”
According to a standard adopted in 1983, however, the FTC will take action against deceptive advertising
“if there is a representation, omission or practice that is likely to mislead the consumer acting reasonably
in the circumstances, to the consumer’s detriment.” Critics of the new standard have charged that it will
be harder to prove deception because an advertisement must be “likely to mislead” rather than merely
have a “capacity to deceive.” The FTC might also be put to the burden of showing that consumers
reasonably interpreted the ad and that they relied on the ad. Whether the standard will reduce the volume
of FTC actions against deceptive advertising remains to be seen.
The FTC also has the authority to proceed against “unfair…acts or practices.” These need not be deceptive
but, instead, of such a character that they offend a common sense of propriety or justice or of an honest
way of comporting oneself. See for a diagram of the unfair and deceptive practices discussed in this
chapter.
Saylor URL: http://www.saylor.org/books

Saylor.org
1044

Figure 29.1 Unfair and Deceptive Practices Laws

KEY TAKEAWAY
Although common law still serves to prohibit certain kinds of trade practices, the FTC has far more
extensive powers to police unfair and deceptive trade practices. The FTC’s rules, once passed through the
processes defined in the Administrative Procedure Act, have the same authority as a federal statute. Trade
regulation rules issued by the FTC, if violated, can trigger injunctions, fines, and other remedial actions.

EXERCISE

1.

Go to the FTC website and look at its most recent annual report. Find a description of a loan modification
scam, and discuss with another student why a regulatory agency is needed. Ask yourselves whether
leaving it up to individual consumers to sue the scammers, using common law, would create greater good
for society.

29.2 Deceptive Acts and Practices

LEARNING OBJECTIVE

1.

Name the categories of deceptive acts and practices that the Federal Trade Commission has found, and
give examples.

Failure to Disclose Pertinent Facts
Businesses are under no general obligation to disclose everything. Advertisers may put a bright face on
their products as long as they do not make a direct material misrepresentation or misstatement. But
under certain circumstances, a business may be required to disclose more than it did in order not to be
involved in unfair or deceptive acts and practices. For example, failure to state the cost of a service might

Saylor URL: http://www.saylor.org/books

Saylor.org
1045

constitute deception. Thus a federal court has ruled that it is deceptive for a telephone service to fail to
disclose that it cost fifteen dollars per call for customers dialing a special 900 number listed in newspaper
advertisements offering jobs.

[1]

Likewise, if a fact not disclosed might have a material bearing on a

consumer’s decision whether to purchase the product, its omission might be tantamount to deception,
as J. B. Williams Co. v. FTC (see Section 29.5.1 "False and Misleading Representations"), suggests.

Descriptions of Products
Although certain words are considered mere puffery (greatest, best), other words, which have more
precise connotations, can cause trouble if they are misused. One example is the word new. In most cases,
the Federal Trade Commission (FTC) has held that if a product is more than six months old, it is not new
and may not lawfully be advertised as such.
The efficacy of products is perhaps their most often advertised aspect. An ad stating that a product will do
more than it can is almost always deceptive if the claim is specific. Common examples that the FTC
continues to do battle over are claims that a cream, pill, or other substance will “rejuvenate” the body,
“cure” baldness, “permanently remove” wrinkles, or “restore” the vitality of hair.
The composition of goods is another common category of deceptive claims. For example, a product
advertised as “wool” had better be 100 percent wool; a mixture of wool and synthetic fabrics cannot be
advertised as wool. The FTC has lists of dozens of descriptive words with appropriate definitions.
Labeling of certain products is strictly regulated by specific statutes. Under the Food, Drug, and Cosmetic
Act, artificial colors and flavors must be disclosed. Other specific federal statutes include the Wool
Products Labeling Act, the Textile Fiber Products Identification Act, the Fur Products Labeling Act, and
the Flammable Fabrics Act; these acts are enforced by the FTC. In 1966, Congress enacted the Fair
Packaging and Labeling Act. It governs most consumer products and gives the FTC authority to issue
regulations for proper labeling of most of them. In particular, the statute is designed to help standardize
quantity descriptions (“small,” “medium,” and “large”) and enable shoppers to compare the value of
competing goods in the stores.

Misleading Price and Savings Claims

Saylor URL: http://www.saylor.org/books

Saylor.org
1046

“Buy one, get another for half price.” “Suggested retail price: $25. Our price: $5.95.” “Yours for only $95.
You save $50.” Claims such as these assault the eye and ear daily. Unless these ads are strictly true, they
are violations of Section 5 of the FTC Act. To regulate deceptive price and savings claims, the FTC has
issued a series of Guides against Deceptive Pricing that set forth certain principles by which the
commission will judge the merits of price claims. These guides are not themselves law, but they are
important clues to how the FTC will act when faced with a price claim case and they may even provide
guidance to state courts hearing claims of deceptive pricing ads.
In general, the guides deal with five claims, as follows:
•

Comparisons of the sale price to a former price. The former price must have been offered for a
substantial period of time in the near past for a seller to be justified in referring to it. A product that
once had a price tag of $50, but that never actually sold for more than $40, cannot be hawked at “the
former price of $50.” Under the FTC guides, a reduction of at least 10 percent is necessary to make the
claim true.

•

Comparable products. “This same mattress and box spring would cost you $450 at retail.” The
advertisement is true only if the seller is in fact offering the same merchandise and if the price quoted
is genuine.

•

“Suggested” retail price. The same rules apply as those just mentioned. But in the case of a
“manufacturer’s suggested” price, an additional wrinkle can occur: the manufacturer might help the
retailer deceive by listing a “suggested” price that is in fact considerably greater than the going price
in the retailer’s trading area. Whether it is the manufacturer who is doing his own selling or the
retailer who takes advantage of the “list price” ticket on the goods, the resulting claim of a bargain is
deceptive if the product does not sell for the list price in any market or in the market of the retailer.

•

Bargain based on the purchase of something else. The usual statement in these cases is “Buy
one, get one free” (or at some percentage of the usual selling price). Again, the watchwords are literal
accuracy. If the package of batteries normally sells in the advertiser’s store for ninety-nine cents, and
two packages are now selling for that price, then the advertisement is unexceptionable. But
advertisers are often tempted to raise the original selling price or reduce the size or quantity of the
bargain product; doing so is deceptive.

Saylor URL: http://www.saylor.org/books

Saylor.org
1047

•

False claims to explain a “sale” price. “Giant clearance sale” or “going out of business” or
“limited offer” are common advertising gimmicks. If true, they are legitimate, but it takes very little to
make them deceptive. A “limited offer” that goes on forever (or a sale price charged beyond the date
on which a sale is said to end) is deceptive. Likewise, false claims that imply the manufacturer is
charging the customer a small price are illegitimate. These include claims like “wholesale price,”
“manufacturer’s close-outs,” “irregulars,” or “seconds.”

Bait-and-Switch Advertisements
A common sales pitch in retail is the bait and switch. The retailer “baits” the prospective customer by
dangling an alluring offer, but the offer either disappears or is disparaged once the customer arrives.
Suppose someone sees this advertisement: “Steinway Grand Piano—only $1,000.” But when the customer
arrives at the store, he finds that the advertised product has “sold out.” The retailer then tries to sell the
disappointed customer a higher priced product. Or the salesperson may have the product, but she will
disparage it—pointing out that it does not really live up to the advertised expectations—and will exhort the
customer to buy the “better,” more expensive model. These and related tactics are all violations of Section
5 of the FTC Act. In its Guides Against Bait Advertising, the FTC lists several such unfair practices,
including the following: (1) refusing to demonstrate the advertised product, (2) disparaging the product
(e.g., by exhibiting a visibly inferior grade of product next to higher-priced merchandise), (3) failing to
stock enough of the advertised product to meet anticipated demand (although the advertiser may say
“supplies limited,” if that is the case), (4) stating that delivery of the advertised product will take an
inordinate amount of time, (5) demonstrating a defective product, and (6) deliberately discouraging the
would-be buyer from purchasing the advertised product.

Free Offers
Careless advertisers will discover that free, perhaps the most powerful word in advertising, comes at a
cost. As just noted, a product is not free if it is conditional on buying another product and the price of the

Saylor URL: http://www.saylor.org/books

Saylor.org
1048

“free” product is included in the purchased product (“Buy one tube and get another tube free”). Just how
far the commission is prepared to take this rule is clear from F.T.C. v. Mary Carter Paint Co.

[2]

In that

case, the company offered, from the time it began business, to sell on a two-for-one basis: “every second
can FREE, gallon or quart.” The problem was that it had never priced and sold single cans of paint, so the
FTC assumed that the price of the second can was included in the first, even though Mary Carter claimed
it had established single-can prices that were comparable to those for paint of comparable quality sold by
competing manufacturers. The Supreme Court sustained the commission’s finding of deception.

Product Comparisons and Disparagements
Product disparagement—saying defamatory things about a competitor’s product—is a common-law tort,
actionable under state law. It is also actionable under Section 5 of the FTC Act. The FTC brands as
disparagement the making of specific untrue statements about a competitor’s product. The agency labels
an indirect form of disparagement “comparative misrepresentation”—making false claims of superiority
of one’s own product. Again, the common-law puffing rule would permit the manufacturer of an over-thecounter pain reliever to make the general statement “Our pill is the best.” But the claim that a pill “works
three times as fast as the leading competitor’s” violates Section 5 if untrue.
Truth has always been a defense to claims of product disparagement, but even that common-law rule has
been eroded in recent years with the application of the significance doctrine. A statement may be
technically true but insignificant and made in such a way as to be misleading. For example, P. Lorillard
Co. v. Federal Trade Commission (Section 29.5.2 "Product Comparisons") concerned a comparative study
published in Reader’s Digest of tar and nicotine in cigarettes. The article suggested that the differences
were inconsequential to health, but the company making the cigarette with the smallest amount of tar and
nicotine touted the fact anyway.
During the 1970s, to help enforce its rules against comparative misrepresentations, the FTC began to
insist that advertisers fully document any quantitative claims that their products were superior to others.
This meant that the advertiser should have proof of accuracy not only if the commission comes calling; the
advertiser should collect the information beforehand. If it does not, the claim will be held presumptively
deceptive.
Saylor URL: http://www.saylor.org/books

Saylor.org
1049

The FTC Act and state laws against misleading advertising are not the only statutes aimed at product
comparisons. One important more recent federal law is the Trademark Law Revision Act of 1988,
amending the original Lanham Act that protects trademarks as intellectual property (see (Reference
mayer_1.0-ch32 not found in Book)). For many years, the federal courts had ruled that a provision in the
Lanham Act prohibiting false statements in advertisements was limited to an advertiser’s false statements
about its own goods or services only. The 1988 amendments overturned that line of court cases,
broadening the rule to cover false statements about someone else’s goods or services as well. The
amendments also prohibit false or misleading claims about another company’s commercial activities, such
as the nature of its warranties. The revised Lanham Act now permits a company injured by a competitor’s
false advertising to sue directly in federal court.

Endorsements
How wonderful to have a superstar (or maybe yesterday’s superstar) appear on television drooling over
your product. Presumably, millions of people would buy a throat spray if Lady Gaga swore by it, or a pair
of jeans if Justin Bieber wore them, or a face cream if Paris Hilton blessed it. In more subtle ways,
numerous products are touted every day with one form of testimonial or another: “Three out of four
doctors recommend…” or “Drivers across the country use.…” In this area, there are endless opportunities
for deception.
It is not a deception for a well-known personality to endorse a product without disclosing that she is being
paid to do so. But the person giving the testimonial must in fact use the product; if she does not, the
endorsement is deceptive. Suppose an astronaut just returned to Earth is talked into endorsing
suspenders (“They keep your pants from floating away”) that he was seen to be wearing on televised shots
of the orbital mission. If he has customarily worn them, he may properly endorse them. But if he stops
wearing them for another brand or because he has decided to go back to wearing belts, reruns of the TV
commercials must be pulled from the air.
Figure 29.2

Saylor URL: http://www.saylor.org/books

Saylor.org
1050

Consent Decree: Pat Boone and Cooga Mooga, Inc.
That a particular consumer is in fact ecstatic about a product does not save a false statement: it is
deceptive to present this glowing testimonial to the public if there are no facts to back up the customer’s
claim. The assertion “I was cured by apricot pits” to market a cancer remedy would not pass FTC muster.
Nor may an endorser give a testimonial involving subjects known only to experts if the endorser is not

Saylor URL: http://www.saylor.org/books

Saylor.org
1051

himself that kind of expert, as shown in the consent decree negotiated by the FTC with singer Pat Boone
(Figure 29.2).

Pictorial and Television Advertising
Pictorial representations create special problems because the picture can belie the caption or the
announcer’s words. A picture showing an expensive car may be deceptive if the dealer does not stock
those cars or if the only readily available cars are different models. The ways of deceiving by creating false
inferences through pictures are limited only by imagination. White-coated “doctors,” seals of the British
monarchy, and plush offices can connote various things about a product, even if the advertisement never
says that the man in the white coat is a doctor, that the product is related to the British crown, or that the
company has its operations in the building depicted.
Television demonstrations may also suggest nonexistent properties or qualities in a product. In one case,
the commission ordered the manufacturer of a liquid cleaner to cease showing it in use near hot stoves
and candles, implying falsely that it was nonflammable. A commercial showing a knife cutting through
nails is deceptive if the nails were precut and different knives were used for the before and after shots.

KEY TAKEAWAY

A variety of fairly common acts and practices have been held by the FTC to be deceptive (and illegal).
These include the failure to disclose pertinent facts, misleading price and savings claims, bait and switch
advertisements, careless use of the word “free,” and comparative misrepresentation—making misleading
comparisons between your product and the product of another company.

EXERCISES

1.

Look around this week for an example of a merchant offering something for “free.” Do you think there is
anything deceptive about the merchant’s offer? If they offer “free shipping,” how do you know that the
shipping cost is not hidden in the price? In any case, why do consumers need protection from an agency
that polices merchant offerings that include the word free?

2.

Find the FTC’s guide against deceptive pricing (http://www.ftc.gov/bcp/guides/decptprc.htm). Can you
find any merchants locally that appear to be in violation of the FTC’s rules and principles?
3.

[1] FTC v. Transworld Courier Services, Inc., 59 A&TR Rpt. 174 (N.D. Ga. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
1052

4.

[2] F.T.C. v. Mary Carter Paint Co., 382 U.S. 46 (1965).

29.3 Unfair Trade Practices

LEARNING OBJECTIVES

1.

Explain how unfair trade practices are different from deceptive trade practices.

2.

Name three categories of unfair trade practices, and give examples.

We turn now to certain practices that not only have deceptive elements but also operate unfairly in
ways beyond mere deception. In general, three types of unfair practices will be challenged: (1) failing
to substantiate material representations in advertisements before publishing them or putting them
on the air, (2) failing to disclose certain material information necessary for consumers to make
rational comparisons of price and quality of products, and (3) taking unconscionable advantage of
certain consumers or exploiting their weakness. The Federal Trade Commission (FTC) has enjoined
many ads of the first type. The second type of unfairness has led the commission to issue a number of
trade regulation rules (TRRs) setting forth what must be disclosed—for example, octane ratings of
gasoline. In this section, we focus briefly on the third type.

Contests and Sweepstakes
In 1971, the FTC obtained a consent order from Reader’s Digest barring it from promoting a mail-order
sweepstakes—a sweepstakes in which those responding had a chance to win large monetary or other
prizes by returning numbered tickets—unless the magazine expressly disclosed how many prizes would be
awarded and unless all such prizes were in fact awarded. Reader’s Digest had heavily promoted the size
and number of prizes, but few of the winning tickets were ever returned, and consequently few of the
prizes were ever actually awarded.

[1]

Beginning in the 1960s, the retail food and gasoline industries began to heavily promote games of chance.
Investigations by the FTC and a US House of Representatives small business subcommittee showed that
the games were rigged: winners were “picked” early by planting the winning cards early on in the

Saylor URL: http://www.saylor.org/books

Saylor.org
1053

distribution, winning cards were sent to geographic areas most in need of the promotional benefits of
announcing winners, not all prizes were awarded before many games terminated, and local retailers could
spot winning cards and cash them in or give them to favored customers. As a result of these
investigations, the FTC in 1969 issued its Trade Regulation Rule for Games of Chance in the Food
Retailing and Gasoline Industries, strictly regulating how the games may operate and be promoted.
Many marketers use contests, as opposed to sweepstakes, in merchandising their products. In a contest,
the consumer must actually do something other than return a ticket, such as fill in a bingo card or come
up with certain words. It is an unfair practice for the sponsoring company not to abide by its own rules in
determining winners.

Door-to-Door, Direct Mail, and Unsolicited Merchandise
In 1974, the FTC promulgated a TRR requiring a three-day cooling-off period within which any door-todoor sales contract can be cancelled. The contract must state the buyer’s right to the cooling-off period.
For many years, certain unscrupulous distributors would mail unsolicited merchandise to consumers and
demand payment through a series of dunning letters and bills. In 1970, Congress enacted legislation that
declares any unsolicited mailing and subsequent dunning to be an unfair trade practice under Section 5 of
the FTC Act. Under this law, if you receive an unsolicited product in the mail, you may treat it as a gift and
use it; you are under no obligation to return it or pay for it.
Another regulation of mail-order sales is the FTC’s TRR concerning mail-order merchandise. Any directmail merchandiser must deliver the promised goods within thirty days or give the consumer an option to
accept delayed delivery or a prompt refund of his money or cancellation of the order if it has not been
prepaid.

Negative-Option Plans
The “negative option” was devised in the 1920s by the Book-of-the-Month Club. It is a marketing device
through which the consumer responds to the seller only if she wishes not to receive the product. As used

Saylor URL: http://www.saylor.org/books

Saylor.org
1054

by book clubs and other distributors of goods that are sent out periodically, the customer agrees, when
“joining,” to accept and pay for all items unless she specifically indicates, before they arrive, that she
wishes to reject them. If she does nothing, she must pay. Difficulties arise when the negative-option notice
arrives late in the mail or when a member quits and continues to receive the monthly notices. Internet
users will recognize the negative option in current use as the “opt out” process, where you are “in” unless
you notice what’s going on and specifically opt out.
In 1974, the FTC issued a TRR governing use of negative-option plans by sellers. The TRR laid down
specific notice requirements. Among other things, a subscriber is entitled to ten days in which to notify
sellers that she has rejected the particular item about to be sent. If a customer has cancelled hers
membership, the seller must take back and pay the former member’s mailing expenses for any
merchandise mailed after cancellation. The former member may treat any shipments beyond one after
cancellation as unsolicited merchandise and keep it without having to pay for it or return it.

Breach of Contract
Under certain circumstances, a company’s willful breach of contract can constitute an unfair trade
practice, thus violating section 5 of the FTC Act. In one recent case, a termite and pest exterminating
company signed contracts with its customers guaranteeing “lifetime” protection against termite damage
to structures that the company treated. The contract required a customer to renew the service each year
by paying an unchanging annual fee. Five years after signing these contracts, the company notified
207,000 customers that it was increasing the annual fee because of inflation. The FTC challenged the fee
hike on the ground that it was a breach of contract amounting to an unfair trade practice. The FTC’s
charges were sustained on appeal. The eleventh circuit approved the FTC’s three-part test for determining
unfairness: (1) the injury “must be substantial,” (2) “it must not be outweighed by countervailing benefits
to consumers,” and (3) “it must be an injury that consumers themselves could not reasonably have
avoided.” In the termite case, all three parts were met: consumers were forced to pay substantially higher
fees, they received no extra benefits, and they could not have anticipated or prevented the price hike, since
the contract specifically precluded them.

Saylor URL: http://www.saylor.org/books

[2]

KEY TAKEAWAY
Saylor.org
1055

Market efficiency is premised on buyers being able to make rational choices about their purchases. Where
sellers fail to substantiate material representations or to disclose material information that is necessary for
buyers to act rationally, the FTC may find an unfair trade practice. In addition, some sellers will take
“unconscionable advantage” of certain buyers or exploit their weakness. This takes place in various
contests and sweepstakes, door-to-door and mail-order selling, and negative-option plans. The FTC has
issued a number of TRRs to combat some of these unfair practices.

EXERCISES

1.

The FTC receives over ten thousand complaints every year about sweepstakes and prizes. Using the
Internet or conversations with people you know, name two ways that sweepstakes or contests can be
unfair to consumers.

2.

As economic hard times return, many scam artists have approached people in debt or people who are in
danger of losing their homes. Describe some of the current practices of such people and companies, and
explain why they are unfair.

3.

With regard to Exercise 2, discuss and decide whether government serves a useful public function by
protecting consumers against such scam artists or whether use of the common law—by the individuals
who have been taken advantage of—would create greater good for society.
4.

[1] Reader’s Digest Assoc., 79 F.T.C. 599 (1971).

5.

[2] Orkin Exterminating Co. v. FTC, 849 F.2d 1354 (11th Cir. 1988), cert. denied, 488 U.S. 1041 (1989).

9.4 Remedies
1.

LEARNING OBJECTIVES

Describe the various remedies the Federal Trade Commission has used against unfair and deceptive acts
and practices.

2.

Understand that the states also have power to regulate unfair and deceptive trade practices and often do.

The Federal Trade Commission (FTC) has a host of weapons in its remedial arsenal. It may issue
cease and desist orders against unfair and deceptive acts and practices and let the punishment fit the
crime. For instance, the FTC can order a company to remove or modify a deceptive trade name. It
may order companies to substantiate their advertising. Or if a company fails to disclose facts about a
Saylor URL: http://www.saylor.org/books

Saylor.org
1056

product, the commission may order the company to affirmatively disclose the facts in future
advertising. In the J. B.Williams case (), the court upheld the commission’s order that the company
tell consumers in future advertising that the condition Geritol is supposed to treat—iron-poor
blood—is only rarely the cause of symptoms of tiredness that Geritol would help cure.
The FTC has often exercised its power to order affirmative disclosures during the past decade, but its
power to correct advertising deceptions is even broader. In Warner Lambert Co. v. Federal Trade
Commission, the US court of appeals in Washington, using corrective advertising, approved the

commission’s power to order a company to correct in future advertisements its former misleading
and deceptive statements regarding Listerine mouthwash should it choose to continue to advertise
the product. [1] The court also approved the FTC’s formula for determining how much the company
must spend: an amount equal to the average annual expenditure on advertising the mouthwash
during the ten years preceding the case.
In addition to its injunctive powers, the FTC may seek civil penalties of $10,000 for violation of final
cease and desist orders, and if the violation is a continuing one—an advertising campaign that lasts
for weeks or months—each day is considered a separate violation. The commission may also sue for
up to $10,000 per violation, as just described, for violations of its trade regulation rules (TRRs).
Under the FTC Improvement Act of 1975, the commission is authorized to seek injunctions and
collect monetary damages on behalf of injured consumers in cases involving violations of TRRs. It
may also seek restitution for consumers in cases involving cease and desist orders if the party
continuing to commit the unfair or deceptive practice should have known that it would be dishonest
or fraudulent to continue doing so. The exact reach of this power to seek restitution, which generally
had not been available before 1975, remains to be tested in the courts. As for private parties, though
they have rights under the antitrust statutes, they have no right to sue under Section 5 of the FTC
Act.

Little FTC Acts
Even when consumers have no direct remedy under federal law for unfair or deceptive acts and practices,
they may have recourse under state laws modeled on the FTC Act, known as little FTC acts. All states have
Saylor URL: http://www.saylor.org/books

Saylor.org
1057

some sort of consumer protection act, and these acts are often more liberal than the federal unfair trade
rules; they permit consumers—and in several states, even aggrieved businesses—to sue when injured by a
host of “immoral, unethical, oppressive, or unscrupulous” commercial acts. Often, a successful plaintiff
can recover treble damages and attorneys’ fees.
The acts are helpful to consumers because common-law fraud is difficult to prove. Its elements are
rigorous and unyielding: an intentional misrepresentation of material facts, reliance by the recipient,
causation, and damages. Many of these elements are omitted from consumer fraud statutes. While most
statutes require some aspect of willfulness, some do not. In fact, many states relax or even eliminate the
element of reliance, and some states do not even require a showing of causation or injury.

KEY TAKEAWAY

The FTC has many weapons to remedy unfair and deceptive trade practices. These include civil penalties,
cease and desist orders, restitution for consumers, and corrective advertising. States have supplemented
common law with their own consumer protection acts, known as little FTC acts. Remedies are similar for
state statutes, and private parties may bring lawsuits directly.

EXERCISE

1.

Doan’s Pills are an over-the-counter medicine for low back pain. Using the Internet, find out what claims
Doan’s was making and why the FTC thought corrective advertising was necessary.

[1] Warner Lambert Co. v. Federal Trade Commission, 562 F.2d 749 (D.C. Cir. 1977), cert. denied, 435 U.S. 950
(1978).

29.5 Cases
False and Misleading Representations
J. B. Williams Co. v. FTC
381 F.2d 884 (6th Cir. 1967)
CELEBREEZE, CIRCUIT JUDGE
The question presented by this appeal is whether Petitioners’ advertising of a product, Geritol, for the
relief of iron deficiency anemia, is false and misleading so as to violate Sections 5 and 12 of the Federal
Trade Commission Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
1058

The J. B. Williams Company, Inc. is a New York corporation engaged in the sale and distribution of two
products known as Geritol liquid and Geritol tablets. Geritol liquid was first marketed in August, 1950;
Geritol tablets in February, 1952. Geritol is sold throughout the United States and advertisements for
Geritol have appeared in newspapers and on television in all the States of the United States.
Parkson Advertising Agency, Inc. has been the advertising agency for Williams since 1957. Most of the
advertising money for Geritol is spent on television advertising.…
The Commission’s Order requires that not only must the Geritol advertisements be expressly limited to
those persons whose symptoms are due to an existing deficiency of one or more of the vitamins contained
in the preparation, or due to an existing deficiency of iron, but also the Geritol advertisements must
affirmatively disclose the negative fact that a great majority of persons who experience these symptoms do
not experience them because they have a vitamin or iron deficiency; that for the great majority of people
experiencing these symptoms, Geritol will be of no benefit. Closely related to this requirement is the
further requirement of the Order that the Geritol advertisements refrain from representing that the
symptoms are generally reliable indications of iron deficiency.
***
The main thrust of the Commission’s Order is that the Geritol advertising must affirmatively disclose the
negative fact that a great majority of persons who experience these symptoms do not experience them
because there is a vitamin or iron deficiency.
The medical evidence on this issue is conflicting and the question is not one which is susceptible to precise
statistical analysis.
***
While the advertising does not make the affirmative representation that the majority of people who are
tired and rundown are so because of iron deficiency anemia and the product Geritol will be an effective
cure, there is substantial evidence to support the finding of the Commission that most tired people are not
so because of iron deficiency anemia, and the failure to disclose this fact is false and misleading because
the advertisement creates the impression that the tired feeling is caused by something which Geritol can
cure.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
1059

Here the advertisements emphasize the fact that if you are often tired and run-down you will feel stronger
fast by taking Geritol. The Commission, in looking at the overall impression created by the advertisements
on the general public, could reasonably find these advertisements were false and misleading. The finding
that the advertisements link common, non-specific symptoms with iron deficiency anemia, and thereby
create a false impression because most people with these symptoms are not suffering from iron deficiency
anemia, is both reasonable and supported by substantial evidence. The Commission is not bound to the
literal meaning of the words, nor must the Commission take a random sample to determine the meaning
and impact of the advertisements.
Petitioners argue vigorously that the Commission does not have the legal power to require them to state
the negative fact that “in the great majority of persons who experience such symptoms, these symptoms
are not caused by a deficiency of one or more of the vitamins contained in the preparation or by iron
deficiency or iron deficiency anemia”; and “for such persons the preparation will be of no benefit.”
We believe the evidence is clear that Geritol is of no benefit in the treatment of tiredness except in those
cases where tiredness has been caused by a deficiency of the ingredients contained in Geritol. The fact that
the great majority of people who experience tiredness symptoms do not suffer from any deficiency of the
ingredients in Geritol is a “material fact” under the meaning of that term as used in Section 15 of the
Federal Trade Commission Act and Petitioners’ failure to reveal this fact in this day when the consumer is
influenced by mass advertising utilizing highly developed arts of persuasion, renders it difficult for the
typical consumer to know whether the product will in fact meet his needs unless he is told what the
product will or will not do.…
***
The Commission forbids the Petitioners’ representation that the presence of iron deficiency anemia can be
self-diagnosed or can be determined without a medical test. The danger to be remedied here has been
fully and adequately taken care of in the other requirements of the Order. We can find no Congressional
policy against self-medication on a trial and error basis where the consumer is fully informed and the
product is safe as Geritol is conceded to be. In fact, Congressional policy is to encourage such self-help. In
effect the Commission’s Order l(f) tends to place Geritol in the prescription drug field. We do not consider
it within the power of the Federal Trade Commission to remove Geritol from the area of proprietary drugs
and place it in the area of prescription drugs. This requirement of the Order will not be enforced. We also
Saylor URL: http://www.saylor.org/books

Saylor.org
1060

find this Order is not unduly vague and fairly apprises the Petitioners of what is required of them. Petition
denied and, except for l(f) of the Commission’s Order, enforcement of the Order will be granted

CASE QUESTIONS
1.

Did the defendant actually make statements that were false? If so, what were they? Or, rather than being
clearly false, were the statements deceptive? If so, how so?

2.

Whether or not you feel that you have “tired blood” or “iron-poor blood,” you may be amused by a
Geritol ad from 1960. See Video 49.1. Do the disclaimers at the start of the ad that “the majority of tired
people don’t feel that way because of iron-poor blood” sound like corrective advertising? Is the ad still
deceptive in some way? If so, how? If not, why not?

Product Comparisons
P. Lorillard Co. v. Federal Trade Commission
186 F.2d 52 (4th Cir. 1950)
Parker, Chief Judge
This is a petition to set aside an order of the Federal Trade Commission which directed that the P.
Lorillard Company cease and desist from making certain representations found to be false in the
advertising of its tobacco products. The Commission has filed an answer asking that its order be enforced.
The company was ordered to cease and desist “from representing by any means directly or indirectly”:
That Old Gold cigarettes or the smoke therefrom contains less nicotine, or less tars and resins, or is less
irritating to the throat than the cigarettes or the smoke therefrom of any of the six other leading brands of
cigarettes.
***
Laboratory tests introduced in evidence show that the difference in nicotine, tars and resins of the
different leading brands of cigarettes is insignificant in amount; and there is abundant testimony of
medical experts that such difference as there is could result in no difference in the physiological effect
Saylor URL: http://www.saylor.org/books

Saylor.org
1061

upon the smoker. There is expert evidence, also, that the slight difference in the nicotine, tar and resin
content of cigarettes is not constant between different brands, but varies from place to place and from
time to time, and that it is a practical impossibility for the manufacturer of cigarettes to determine or to
remove or substantially reduce such content or to maintain constancy of such content in the finished
cigarette. This testimony gives ample support to the Commission’s findings.
***
The company relies upon the truth of the advertisements complained of, saying that they merely state
what had been truthfully stated in an article in the Reader’s Digest. An examination of the advertisements,
however, shows a perversion of the meaning of the Reader’s Digest article which does little credit to the
company’s advertising department—a perversion which results in the use of the truth in such a way as to
cause the reader to believe the exact opposite of what was intended by the writer of the article. A
comparison of the advertisements with the article makes this very plain. The article, after referring to
laboratory tests that had been made on cigarettes of the leading brands, says:
“The laboratory’s general conclusion will be sad news for the advertising copy writers, but good
news for the smoker, who need no longer worry as to which cigarette can most effectively nail
down his coffin. For one nail is just about as good as another. Says the laboratory report: ‘The
differences between brands are, practically speaking, small, and no single brand is so superior to
its competitors as to justify its selection on the ground that it is less harmful.’ How small the
variations are may be seen from the data tabulated on page 7.”
The table referred to in the article was inserted for the express purpose of showing the insignificance of
the difference in the nicotine and tar content of the smoke from the various brands of cigarettes. It
appears therefrom that the Old Gold cigarettes examined in the test contained less nicotine, tars and
resins than the others examined, although the difference, according to the uncontradicted expert
evidence, was so small as to be entirely insignificant and utterly without meaning so far as effect upon the
smoker is concerned. The company proceeded to advertise this difference as though it had received a
citation for public service instead of a castigation from the Reader’s Digest. In the leading newspapers of
the country and over the radio it advertised that the Reader’s Digest had had experiments conducted and
had found that Old Gold cigarettes were lowest in nicotine and lowest in irritating tars and resins, just as

Saylor URL: http://www.saylor.org/books

Saylor.org
1062

though a substantial difference in such content had been found. The following advertisement may be
taken as typical:
OLD GOLDS FOUND LOWEST IN NICOTINE
OLD GOLDS FOUND LOWEST IN
THROAT-IRRITATING TARS AND RESINS
“See Impartial Test by Reader’s Digest July Issue.” See How Your Brand Compares with Old
Gold.
“Reader’s Digest assigned a scientific testing laboratory to find out about cigarettes. They tested
seven leading cigarettes and Reader’s Digest published the results.
“The cigarette whose smoke was lowest in nicotine was Old Gold. The cigarette with the least
throat-irritating tars and resins was Old Gold.
“On both these major counts Old Gold was best among all seven cigarettes tested.
“Get July Reader’s Digest. Turn to Page 5. See what this highly respected magazine reports.
“You’ll say, ‘From now on, my cigarette is Old Gold.’ Light one? Note the mild, interesting flavor.
Easier on the throat? Sure: And more smoking pleasure: Yes, it’s the new Old Gold—finer yet,
since ‘something new has been added’.”
The fault with this advertising was not that it did not print all that the Reader’s Digest article said, but that
it printed a small part thereof in such a way as to create an entirely false and misleading impression, not
only as to what was said in the article, but also as to the quality of the company’s cigarettes. Almost
anyone reading the advertisements or listening to the radio broadcasts would have gained the very
definite impression that Old Gold cigarettes were less irritating to the throat and less harmful than other
leading brands of cigarettes because they contained substantially less nicotine, tars and resins, and that
the Reader’s Digest had established this fact in impartial laboratory tests; and few would have troubled to
look up the Reader’s Digest to see what it really had said. The truth was exactly the opposite. There was no
substantial difference in Old Gold cigarettes and the other leading brands with respect to their content of
nicotine, tars and resins and this was what the Reader’s Digest article plainly said. The table whose
meaning the advertisements distorted for the purpose of misleading and deceiving the public was
intended to prove that there was no practical difference and did prove it when properly understood. To
tell less than the whole truth is a well-known method of deception; and he who deceives by resorting to
Saylor URL: http://www.saylor.org/books

Saylor.org
1063

such method cannot excuse the deception by relying upon the truthfulness per se of the partial truth by
which it has been accomplished.
In determining whether or not advertising is false or misleading within the meaning of the statute regard
must be had, not to fine spun distinctions and arguments that may be made in excuse, but to the effect
which it might reasonably be expected to have upon the general public. “The important criterion is the net
impression which the advertisement is likely to make upon the general populace.” As was well said by
Judge Coxe in Florence Manufacturing Co. v. J. C Dowd & Co., with reference to the law relating to
trademarks: “The law is not made for the protection of experts, but for the public—that vast multitude
which includes the ignorant, the unthinking and the credulous, who, in making purchases, do not stop to
analyze, but are governed by appearances and general impressions.”
***
For the reasons stated, the petition to set aside the order will be denied and the order will be enforced.

CASE QUESTIONS

1.

From a practical perspective, what (if anything) is wrong with caveat emptor—”let the buyer beware”?
The careful consumer could have looked at theReader’s Digest article; the magazine was widely available
in libraries and newsstands.

2.

Why isn’t this just an example of “puffing” the company’s wares? (Puffing presents opinions rather than
facts; statements like “This car is a real winner” and “Your wife will love this watch” constitute puffing.)

29.6 Summary and Exercises
Summary

Section 5 of the Federal Trade Commission (FTC) Act gives the FTC the power to enforce a provision
prohibiting “unfair methods of competition and unfair or deceptive acts or practices in commerce.” Under
this power, the FTC may bring enforcement proceedings against companies on a case-by-case basis or
may promulgate trade regulation rules.
A deceptive act or practice need not actually deceive as long as it is “likely to mislead.” An unfair act or
practice need not deceive at all but must offend a common sense of propriety or justice or of an honest
way of acting. Among the proscribed acts or practices are these: failure to disclose pertinent facts, false or
Saylor URL: http://www.saylor.org/books

Saylor.org
1064

misleading description of products, misleading price and savings claims, bait-and-switch advertisements,
free-offer claims, false product comparisons and disparagements, and endorsements by those who do not
use the product or who have no reasonable basis for making the claims. Among the unfair trade practices
that the FTC has sought to deter are certain types of contests and sweepstakes, high-pressure door-todoor and mail-order selling, and certain types of negative-option plans.
The FTC has a number of remedial weapons: cease and desist orders tailored to the particular deception
or unfair act (including affirmative disclosure in advertising and corrections in future advertising), civil
monetary penalties, and injunctions, damages, and restitution on behalf of injured consumers. Only the
FTC may sue to correct violations of Section 5; private parties have no right to sue under Section 5, but
they can sue for certain kinds of false advertising under the federal trademark laws.

EXERCISES

1.

Icebox Ike, a well-known tackle for a professional football team, was recently signed to a multimilliondollar contract to appear in a series of nationally televised advertisements touting the pleasures of going
to the ballet and showing him in the audience watching a ballet. In fact, Icebox has never been to a ballet,
although he has told his friends that he “truly believes” ballet is a “wonderful thing.” The FTC opens an
investigation to determine whether there are grounds to take legal action against Icebox and the ballet
company ads. What advice can you give Icebox Ike? What remedies can the FTC seek?

2.

Door-to-door salespersons of an encyclopedia company offer a complete set of encyclopedias to
“selected” customers. They tell customers that their only obligation is to pay for a ten-year updating
service. In fact, the price of the updating service includes the cost of the encyclopedias. The FTC sues,
charging deception under Section 5 of the FTC Act. The encyclopedia company defends itself on the
ground that no one could possibly have been misled because everyone must have understood that no
company could afford to give away a twenty-volume set of books for free. What is the result?

3.

Vanessa Cosmetics takes out full-page advertisements in the local newspaper stating that “this Sunday
only” the Vanessa Makeup Kit will be “reduced to only $25.” In fact, the regular price has been $25.50.
Does this constitute deceptive advertising? Why?

4.

Lilliputian Department Stores advertises a “special” on an electric carrot slicer, priced “this week only at
$10.” When customers come to the store, they find the carrot slicer in frayed boxes, and the advertised
special is clearly inferior to a higher-grade carrot slicer priced at $25. When customers ask about the

Saylor URL: http://www.saylor.org/books

Saylor.org
1065

difference, the store clerk tells them, “You wouldn’t want to buy the cheaper one; it wears out much too
fast.” What grounds, if any, exist to charge Lilliputian with violations of the FTC Act?
5.

A toothpaste manufacturer advertises that special tests demonstrate that use of its toothpaste results in
fewer cavities than a “regular toothpaste.” In fact, the “regular” toothpaste was not marketed but was
merely the advertiser’s brand stripped of its fluoride. Various studies over the years have demonstrated,
however, that fluoride in toothpaste will reduce the number of cavities a user will get. Is this
advertisement deceptive under Section 5 of the FTC Act?

6.

McDonald’s advertises a sweepstakes through a mailing that says prizes are to be reserved for 15,610
“lucky winners.” The mailing further states, “You may be [a winner] but you will never know if you don’t
claim your prize. All prizes not claimed will never be given away, so hurry.” The mailing does not give the
odds of winning. The FTC sues to enjoin the mailing as deceptive. What is the result?

SELF-TEST QUESTIONS

1.

Section 5 of the Federal Trade Commission Act is enforceable by
a.

a consumer in federal court

b.

a consumer in state court

c.

the FTC in an administrative proceeding

d.

the FTC suing in federal court
The FTC

a.

is an independent federal agency
b.

is an arm of the Justice Department

c.

supersedes Congress in defining deceptive trade practices

d.

speaks for the president on consumer matters

A company falsely stated that its competitor’s product “won’t work.” Which of the following
statements is false?
a.

The competitor may sue the company under state law.
b.

The competitor may sue the company for violating the FTC Act.

c.

The competitor may sue the company for violating the Lanham Act.

d.

The FTC may sue the company for violating the FTC Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
1066

The FTC may order a company that violated Section 5 of the FTC Act by false advertising
a.

to go out of business
b.

to close down the division of the company that paid for false advertising

c.

to issue corrective advertising

d.

to buy back from its customers all the products sold by the advertising

The ingredients in a nationally advertised cupcake must be disclosed on the package under
a.

state common law

1.

c

2.

a

3.

b

4.

c

5.

b

b.

a trade regulation rule promulgated by the FTC

c.

the federal Food, Drug, and Cosmetic Act

d.

an executive order of the president

SELF-TEST ANSWERS

Chapter 30

Employment Law
Saylor URL: http://www.saylor.org/books

Saylor.org
1067

LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How common-law employment at will is modified by common-law doctrine, federal statutes, and state
statutes

2.

Various kinds of prohibited discrimination under Title VII and examples of each kind

3.

The various other protections for employees imposed by federal statute, including the Age Discrimination
in Employment Act (ADEA) and the Americans with Disabilities Act (ADA)

In the next chapter, we will examine the laws that govern the relationship between the employer and
the employee who belongs, or wants to belong, to a union. Although federal labor law is confined to
that relationship, laws dealing with the employment relationship—both state and federal—are far
broader than that. Because most employees do not belong to unions, a host of laws dealing with the
many faces of discrimination shapes employers’ power over and duties to their employees. Beyond
the issue of discrimination, the law also governs a number of other issues, such as the extent to
which an employer may terminate the relationship itself. We examine these issues later in this
chapter.
Even before statutes governing collective bargaining and various state and federal discrimination
laws, the common law set the boundaries for employer-employee relationships. The basic rule that
evolved prior to the twentieth century was “employment at will.” We will look at employment at will
toward the end of this chapter. But as we go through the key statutes on employment law and
employment discrimination, bear in mind that these statutes stand as an important set of exceptions
to the basic common-law rule of employment at will. That rule holds that in the absence of a
contractual agreement otherwise, an employee is free to leave employment at any time and for any
reason; similarly, an employer is free to fire employees at any time and for any reason.

30.1 Federal Employment Discrimination Laws
LEARNING OBJECTIVES

1.

Know the various federal discrimination laws and how they are applied in various cases.

Saylor URL: http://www.saylor.org/books

Saylor.org
1068

2.

Distinguish between disparate impact and disparate treatment cases.

3.

Understand the concept of affirmative action and its limits in employment law.

As we look at federal employment discrimination laws, bear in mind that most states also have laws
that prohibit various kinds of discriminatory practices in employment. Until the 1960s, Congress had
intruded but little in the affairs of employers except in union relationships. A company could refuse
to hire members of racial minorities, exclude women from promotions, or pay men more than
women for the same work. But with the rise of the civil rights movement in the early 1960s, Congress
(and many states) began to legislate away the employer’s frequently exercised power to discriminate.
The most important statutes are Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967, and the Americans with Disabilities Act of 1990.

Title VII of the Civil Rights Act of 1964
The most basic antidiscrimination law in employment is in Title VII of the federal Civil Rights Act of 1964.
The key prohibited discrimination is that based on race, but Congress also included sex, religion, national
origin, and color as prohibited bases for hiring, promotion, layoff, and discharge decisions. To put the
Civil Rights Act in its proper context, a short history of racial discrimination in the United States follows.
The passage of the Civil Rights Act of 1964 was the culmination of a long history that dated back to
slavery, the founding of the US legal system, the Civil War, and many historical and political
developments over the ninety-nine years from the end of the Civil War to the passage of the act. The years
prior to 1964 had seen a remarkable rise of civil disobedience, led by many in the civil rights movement
but most prominently by Dr. Martin Luther King Jr. Peaceful civil disobedience was sometimes met with
violence, and television cameras were there to record most of it.
While the Civil War had addressed slavery and the secession of Southern states, the Thirteenth,
Fourteenth, and Fifteenth Amendments, ratified just after the war, provided for equal protection under
the law, guaranteed citizenship, and protected the right to vote for African Americans. The amendments
also allowed Congress to enforce these provisions by enacting appropriate, specific legislation.
But during the Reconstruction Era, many of the Southern states resisted the laws that were passed in
Washington, DC, to bolster civil rights. To a significant extent, decisions rendered by the US Supreme
Saylor URL: http://www.saylor.org/books

Saylor.org
1069

Court in this era—such as Plessy v. Ferguson, condoning “separate but equal” facilities for different
races—restricted the utility of these new federal laws. The states effectively controlled the public
treatment of African Americans, and a period of neglect set in that lasted until after World War II. The
state laws essentially mandated segregated facilities (restaurants, hotels, schools, water fountains, public
bathrooms) that were usually inferior for blacks.
Along with these Jim Crow laws in the South, the Ku Klux Klan was very strong, and lynchings (hangings
without any sort of public due process) by the Klan and others were designed to limit the civil and
economic rights of the former slaves. The hatred of blacks from that era by many whites in America has
only gradually softened since 1964. Even as the civil rights bill was being debated in Congress in 1964,
some Young Americans for Freedom in the right wing of the GOP would clandestinely chant “Be a man,
join the Klan” and sing “We will hang Earl Warren from a sour apple tree,” to the tune of “Battle Hymn of
the Republic,” in anger over the Chief Justice’s presiding over Brown v. Board of Education, which
reversed Plessy v. Ferguson.
But just a few years earlier, the public service and heroism of many black military units and individuals in
World War II had created a perceptual shift in US society; men of many races who had served together in
the war against the Axis powers (fascism in Europe and the Japanese emperor’s rule in the Pacific) began
to understand their common humanity. Major migrations of blacks from the South to industrial cities of
the North also gave impetus to the civil rights movement.
Bills introduced in Congress regarding employment policy brought the issue of civil rights to the attention
of representatives and senators. In 1945, 1947, and 1949, the House of Representatives voted to abolish
the poll tax. The poll tax was a method used in many states to confine voting rights to those who could pay
a tax, and often, blacks could not. The Senate did not go along, but these bills signaled a growing interest
in protecting civil rights through federal action. The executive branch of government, by presidential
order, likewise became active by ending discrimination in the nation’s military forces and in federal
employment and work done under government contract.
The Supreme Court gave impetus to the civil rights movement in its reversal of the “separate but equal”
doctrine in the Brown v. Board of Education decision. In its 1954 decision, the Court said, “To separate
black children from others of similar age and qualifications solely because of their race generates a feeling
of inferiority as to their status in the community that may affect their hearts and minds in a way never to
Saylor URL: http://www.saylor.org/books

Saylor.org
1070

be undone.…We conclude that in the field of public education the doctrine of separate but equal has no
place. Separate educational facilities are inherently unequal.”
This decision meant that white and black children could not be forced to attend separate public schools.
By itself, however, this decision did not create immediate gains, either in public school desegregation or in
the desegregation of other public facilities. There were memorable standoffs between federal agents and
state officials in Little Rock, Arkansas, for example; the Democratic governor of Arkansas personally
blocked young black students from entering Little Rock’s Central High School, and it was only President
Eisenhower’s order to have federal marshals accompany the students that forced integration. The year
was 1957.
But resistance to public school integration was widespread, and other public facilities were not governed
by the Brown ruling. Restaurants, hotels, and other public facilities were still largely segregated.
Segregation kept blacks from using public city buses, park facilities, and restrooms on an equal basis with
whites. Along with inferior schools, workplace practices throughout the South and also in many Northern
cities sharply limited African Americans’ ability to advance economically. Civil disobedience began to
grow.
The bus protests in Montgomery, Alabama, were particularly effective. Planned by civil rights leaders,
Rosa Parks’s refusal to give up her seat to a white person and sit at the back of the public bus led to a
boycott of the Montgomery bus system by blacks and, later, a boycott of white businesses in Montgomery.
There were months of confrontation and some violence; finally, the city agreed to end its long-standing
rules on segregated seating on buses.
There were also protests at lunch counters and other protests on public buses, where groups of Northern
protesters—Freedom Riders—sometimes met with violence. In 1962, James Meredith’s attempt to enroll
as the first African American at the University of Mississippi generated extreme hostility; two people were
killed and 375 were injured as the state resisted Meredith’s admission. The murders of civil rights workers
Medgar Evers and William L. Moore added to the inflamed sentiments, and whites in Birmingham,
Alabama, killed four young black girls who were attending Sunday school when their church was bombed.
These events were all covered by the nation’s news media, whose photos showed beatings of protesters
and the use of fire hoses on peaceful protesters. Social tensions were reaching a postwar high by 1964.
According to the government, there were nearly one thousand civil rights demonstrations in 209 cities in
Saylor URL: http://www.saylor.org/books

Saylor.org
1071

a three-month period beginning May 1963. Representatives and senators could not ignore the impact of
social protest. But the complicated political history of the Civil Rights Act of 1964 also tells us that the
legislative result was anything but a foregone conclusion.

[1]

In Title VII of the Civil Rights Act of 1964, Congress for the first time outlawed discrimination in
employment based on race, religion, sex, or national origin:. Title VII declares: “It shall be an unlawful
employment practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise
to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.” Title VII applies to
(1) employers with fifteen or more employees whose business affects interstate commerce, (2) all
employment agencies, (3) labor unions with fifteen or more members, (4) state and local governments
and their agencies, and (5) most federal government employment.
In 1984, the Supreme Court said that Title VII applies to partnerships as well as corporations when ruling
that it is illegal to discriminatorily refuse to promote a female lawyer to partnership status in a law firm.
This applies, by implication, to other fields, such as accounting.

[2]

The remedy for unlawful discrimination

is back pay and hiring, reinstatement, or promotion.
Title VII established the Equal Employment Opportunity Commission (EEOC) to investigate violations of
the act. A victim of discrimination who wishes to file suit must first file a complaint with the EEOC to
permit that agency to attempt conciliation of the dispute. The EEOC has filed a number of lawsuits to
prove statistically that a company has systematically discriminated on one of the forbidden bases. The
EEOC has received perennial criticism for its extreme slowness in filing suits and for failure to handle the
huge backlog of complaints with which it has had to wrestle.
The courts have come to recognize two major types of Title VII cases:
1.

Cases of disparate treatment

o

In this type of lawsuit, the plaintiff asserts that because of race, sex, religion, or national origin, he or
she has been treated less favorably than others within the organization. To prevail in a disparate
treatment suit, the plaintiff must show that the company intended to discriminate because of one of
the factors the law forbids to be considered. Thus inMcDonnell Douglas Corp. v. Green, the Supreme
Court held that the plaintiff had shown that the company intended to discriminate by refusing to
rehire him because of his race.

[3]

In general, there are two types of disparate treatment cases: (1)

Saylor URL: http://www.saylor.org/books

Saylor.org
1072

pattern-and-practice cases, in which the employee asserts that the employer systematically
discriminates on the grounds of race, religion, sex, or national origin; and (2) reprisal or retaliation
cases, in which the employee must show that the employer discriminated against him or her because
that employee asserted his or her Title VII rights.
2. Cases of disparate impact
o

In this second type of Title VII case, the employee need not show that the employer intended to
discriminate but only that the effect, or impact, of the employer’s action was discriminatory. Usually,
this impact will be upon an entire class of employees. The plaintiff must demonstrate that the reason
for the employer’s conduct (such as refusal to promote) was not job related. Disparate impact cases
often arise out of practices that appear to be neutral or nondiscriminatory on the surface, such as
educational requirements and tests administered to help the employer choose the most qualified
candidate. In the seminal case of Griggs v. Duke Power Co., the Supreme Court held that under Title
VII, an employer is not free to use any test it pleases; the test must bear a genuine relationship to job
performance.

[4]

Griggs stands for the proposition that Title VII “prohibits employment practices that

have discriminatory effects as well as those that are intended to discriminate.”

Figure 30.1 A Checklist of Employment Law

Saylor URL: http://www.saylor.org/books

Saylor.org
1073

Discrimination Based on Religion
An employer who systematically refuses to hire Catholics, Jews, Buddhists, or members of any other
religious group engages in unlawful disparate treatment under Title VII. But refusal to deal with someone
because of his or her religion is not the only type of violation under the law. Title VII defines religion as
including religious observances and practices as well as belief and requires the employer to “reasonably
accommodate to an employee’s or prospective employee’s religious observance or practice” unless the
employer can demonstrate that a reasonable accommodation would work an “undue hardship on the
conduct of the employer’s business.” Thus a company that refused even to consider permitting a devout
Sikh to wear his religiously prescribed turban on the job would violate Title VII.
But the company need not make an accommodation that would impose more than a minimal cost. For
example, an employee in an airline maintenance department, open twenty-four hours a day, wished to
avoid working on his Sabbath. The employee belonged to a union, and under the collective bargaining
agreement, a rotation system determined by seniority would have put the worker into a work shift that fell
on his Sabbath. The Supreme Court held that the employer was not required to pay premium wages to
someone whom the seniority system would not require to work on that day and could discharge the
employee if he refused the assignment.
Saylor URL: http://www.saylor.org/books

[5]

Saylor.org
1074

Title VII permits religious organizations to give preference in employment to individuals of the same
religion. Obviously, a synagogue looking for a spiritual leader would hire a rabbi and not a priest.

Sex Discrimination
A refusal to hire or promote a woman simply because she is female is a clear violation of Title VII. Under
the Pregnancy Act of 1978, Congress declared that discrimination because of pregnancy is a form of sex
discrimination. Equal pay for equal or comparable work has also been an issue in sex (or gender)
discrimination. Barbano v. Madison County (see Section 30.4.1 "Disparate Treatment: Burdens of
Proof"), presents a straightforward case of sex discrimination. In that case, notice how the plaintiff has the
initial burden of proving discriminatory intent and how the burden then shifts to the defendant to show a
plausible, nondiscriminatory reason for its hiring decision.
The late 1970s brought another problem of sex discrimination to the fore: sexual harassment. There is
much fear and ignorance about sexual harassment among both employers and employees. Many men
think they cannot compliment a woman on her appearance without risking at least a warning by the
human resources department. Many employers have spent significant time and money trying to train
employees about sexual harassment, so as to avoid lawsuits. Put simply, sexual harassment involves
unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual
nature.
There are two major categories of sexual harassment: (1) quid pro quo and (2) hostile work environment.
Quid pro quo comes from the Latin phrase “one thing in return for another.” If any part of a job is made
conditional on sexual activity, there is quid pro quo sexual harassment. Here, one person’s power over
another is essential; a coworker, for example, is not usually in a position to make sexual demands on
someone at his same level, unless he has special influence with a supervisor who has power to hire, fire,
promote, or change work assignments. A supervisor, on the other hand, typically has those powers or the
power to influence those kinds of changes. For example, when the male foreman says to the female line
worker, “I can get you off of the night shift if you’ll sleep with me,” there is quid pro quo sexual
harassment.
In Harris v. Forklift Systems, Inc.

[6]

and in Meritor v. Vinson,

[7]

we see examples of hostile work

environment. Hostile work environment claims are more frequent than quid pro quo claims and so are
more worrisome to management. An employee has a valid claim of sexual harassment if sexual talk,
Saylor URL: http://www.saylor.org/books

Saylor.org
1075

imagery, or behavior becomes so pervasive that it interferes with the employee’s ability to work to her best
capacity. On occasion, courts have found that offensive jokes, if sufficiently frequent and pervasive in the
workplace, can create a hostile work environment. Likewise, comments about body parts or public
displays of pornographic pictures can also create a hostile work environment. In short, the plaintiff can be
detrimentally offended and hindered in the workplace even if there are no measurable psychological
injuries.
In the landmark hostile work environment case of Meritor v. Vinson, the Supreme Court held that Title
VII’s ban on sexual harassment encompasses more than the trading of sexual favors for employment
benefits. Unlawful sexual harassment also includes the creation of a hostile or offensive working
environment, subjecting both the offending employee and the company to damage suits even if the victim
was in no danger of being fired or of losing a promotion or raise.
In recalling Harris v. Forklift Systems (Chapter 1 "Introduction to Law and Legal Systems", Section 1.6 "A
Sample Case"), we see that the “reasonable person” standard is declared by the court as follows: “So long
as the environment would reasonably be perceived, and is perceived, as hostile or abusive there is no need
for it also to be psychologically injurious.” In Duncan v. General Motors Corporation (see Section 30.4.2
"Title VII and Hostile Work Environment"),Harris is used as a precedent to deny relief to a woman who
was sexually harassed, because the court believed the conditions were not severe or pervasive enough to
unreasonably interfere with her work.
Sex discrimination in terms of wages and benefits is common enough that a number of sizeable class
action lawsuits have been brought. A class action lawsuit is generally initiated by one or more people who
believe that they, along with a group of other people, have been wronged in similar ways. Class actions for
sexual harassment have been successful in the past. On June 11, 1998, the EEOC reached a $34 million
settlement with Mitsubishi over allegations of widespread sexual harassment at the Normal, Illinois, auto
plant. The settlement involved about five hundred women who split the $34 million, although only seven
received the maximum $300,000 allowed by law. The others received amounts ranging from $8,000 to
$225,000.
Class action lawsuits involve specific plaintiffs (called class plaintiffs or class representatives) who are
named in the class action lawsuit to assert the claims of the unnamed or absent members of the class; thus
all those with a common complaint need not file their own separate lawsuit. From the point of view of
Saylor URL: http://www.saylor.org/books

Saylor.org
1076

plaintiffs who may have lost only a few thousand dollars annually as a result of the discrimination, a class
action is advantageous: almost no lawyer would take a complicated civil case that had a potential gain of
only a few thousand dollars. But if there are thousands of plaintiffs with very similar claims, the judgment
could be well into the millions. Defendants can win the procedural battle by convincing a court that the
proposed class of plaintiffs does not present common questions of law or of fact.
In the Wal-Mart class action case decided by the Supreme Court in 2011, three named plaintiffs (Dukes,
Arana, and Kwapnoski) represented a proposed class of 1.5 million current or former Wal-Mart
employees. The plaintiffs’ attorneys asked the trial court in 2001 to certify as a class all women employed
at any Wal-Mart domestic retail store at any time since December of 1998. As the case progressed through
the judicial system, the class grew in size. If the class was certified, and discrimination proven, Wal-Mart
could have been liable for over $1 billion in back pay. So Wal-Mart argued that as plaintiffs, the cases of
the 1.5 million women did not present common questions of law or of fact—that is, that the claims were
different enough that the Court should not allow a single class action lawsuit to present such differing
kinds of claims. Initially, a federal judge disagreed, finding the class sufficiently coherent for purposes of
federal civil procedure. The US Court of Appeals for the Ninth Circuit upheld the trial judge on two
occasions.
But the US Supreme Court agreed with Wal-Mart. In the majority opinion, Justice Scalia discussed the
commonality condition for class actions.
Quite obviously, the mere claim by employees of the same company that they have suffered a Title
VII injury, or even a disparate impact Title VII injury, gives no cause to believe that all their
claims can productively be litigated at once. Their claims must depend upon a common
contention—for example, the assertion of discriminatory bias on the part of the same supervisor.
That common contention, moreover, must be of such a nature that it is capable of classwide
resolution—which means that determination of its truth or falsity will resolve an issue that is
central to the validity of each one of the claims in one stroke.

[8]

Finding that there was no common contention, the Supreme Court reversed the lower courts. Many
commentators, and four dissenting Justices, believed that the majority opinion has created an
unnecessarily high hurdle for class action plaintiffs in Title VII cases.

Discrimination Based on Race, Color, and National Origin
Saylor URL: http://www.saylor.org/books

Saylor.org
1077

Title VII was primarily enacted to prohibit employment discrimination based on race, color, and national
origin. Race refers to broad categories such as black, Caucasian, Asian, and Native American. Color simply
refers to the color of a person’s skin, and national origin refers to the country of the person’s ancestry.

Exceptions to Title VII
Merit
Employers are allowed to select on merit and promote on merit without offending title VII’s requirements.
Merit decisions are usually based on work, educational experience, and ability tests. All requirements,
however, must be job related. For example, the ability to lift heavy cartons of sixty pounds or more is
appropriate for certain warehouse jobs but is not appropriate for all office workers. The ability to do
routine maintenance (electrical, plumbing, construction) is an appropriate requirement for maintenance
work but not for a teaching position. Requiring someone to have a high school degree, as in Griggs vs.
Duke Power Co., is not appropriate as a qualification for common labor.

Seniority
Employers may also maintain seniority systems that reward workers who have been with the company for
a long time. Higher wages, benefits, and choice of working hours or vacation schedules are examples of
rewards that provide employees with an incentive to stay with the company. If they are not the result of
intentional discrimination, they are lawful. Where an employer is dealing with a union, it is typical to see
seniority systems in place.

Bona Fide Occupational Qualification (BFOQ)
For certain kinds of jobs, employers may impose bona fide occupational qualifications (BFOQs). Under
the express terms of Title VII, however, a bona fide (good faith) occupational qualification of race or color
is never allowed. In the area of religion, as noted earlier, a group of a certain religious faith that is
searching for a new spiritual leader can certainly limit its search to those of the same religion. With regard
to sex (gender), allowing women to be locker-room attendants only in a women’s gym is a valid BFOQ.
One important test that the courts employ in evaluating an employer’s BFOQ claims is the “essence of the
business” test.

Saylor URL: http://www.saylor.org/books

Saylor.org
1078

In Diaz v. Pan American World Airways, Inc., the airline maintained a policy of exclusively hiring
females for its flight attendant positions.

[9]

The essence of the business test was established with the

court’s finding that “discrimination based on sex is valid only when the essence of the business operation
would be undermined by not hiring members of one sex exclusively.” Although the court acknowledged
that females might be better suited to fulfill the required duties of the position, this was not enough to
fulfill the essence of the business test:
The primary function of an airline is to transport passengers safely from one point to another.
While a pleasant environment, enhanced by the obvious cosmetic effect that female stewardesses
provide as well as…their apparent ability to perform the non-mechanical functions of the job in a
more effective manner than most men, may all be important, they are tangential to the essence of
the business involved. No one has suggested that having male stewards will so seriously affect the
operation of an airline as to jeopardize or even minimize its ability to provide safe transportation
from one place to another.

[10]

The reason that airlines now use the gender-neutral term flight attendant is a direct result of Title VII. In
the 1990s, Hooters had some difficulty convincing the EEOC and certain male plaintiffs that only women
could be hired as waitstaff in its restaurants. With regard to national origin, directors of movies and
theatrical productions would be within their Title VII BFOQ rights to restrict the roles of fictional Asians
to those actors whose national origin was Asian, but could also permissibly hire Caucasian actors made up
in “yellow face.”

Defenses in Sexual Harassment Cases
In the 1977 term, the US Supreme Court issued two decisions that provide an affirmative defense in some
sexual harassment cases. In Faragher v. City of Boca Raton
Ellerth,

[12]

[11]

and in Burlington Industries, Inc. v.

female employees sued for sexual harassment. In each case, they proved that their supervisors

had engaged in unconsented-to touching as well as verbal sexual harassment. In both cases, the plaintiff
quit her job and, after going through the EEOC process, got a right-to-sue letter and in fact sued for sexual
harassment. In Faragher, the employer had never disseminated the policy against sexual harassment to
its employees. But in the second case, Burlington Industries, the employer had a policy that was made
known to employees. Moreover, a complaints system had been established that was not used by the
female employee.
Saylor URL: http://www.saylor.org/books

Saylor.org
1079

Both opinions rejected the notion of strict or automatic liability for employers when agents (employees)
engage in sexual harassment. But the employer can have a valid defense to liability if it can prove (1) that
it exercised reasonable care to prevent and correct any sexual harassment behaviors and (2) that the
plaintiff employee unreasonably failed to take advantage of any preventive or corrective opportunities
provided by the employer or to otherwise avoid harm. As with all affirmative defenses, the employer has
the burden of proving this defense.

Affirmative Action
Affirmative action is mentioned in the statutory language of Title VII, as courts have the power to order
affirmative action as a remedy for the effects of past discriminatory actions. In addition to court-ordered
affirmative action, employers may voluntarily use an affirmative action plan to remedy the effects of past
practices or to achieve diversity within the workforce to reflect the diversity in their community.
In Johnson v. Santa Clara County Transportation Agency,

[13]

the agency had an affirmative action plan.

A woman was promoted from within to the position of dispatcher, even though a male candidate had a
slightly higher score on a test that was designed to measure aptitude for the job. The man brought a
lawsuit alleging sex discrimination. The Court found that voluntary affirmative action was not reverse
discrimination in this case, but employers should be careful in hiring and firing and layoff decisions
versus promotion decisions. It is in the area of promotions that affirmative action is more likely to be
upheld.
In government contracts, President Lyndon Johnson’s Executive Order 11246 prohibits private
discrimination by federal contractors. This is important, because one-third of all US workers are
employed by companies that do business with the federal government. Because of this executive order,
many companies that do business with the government have adopted voluntary affirmative action
programs. In 1995, the Supreme Court limited the extent to which the government could require
contractors to establish affirmative action programs. The Court said that such programs are permissible
only if they serve a “compelling national interest” and are “narrowly tailored” so that they minimize the
harm to white males. To make a requirement for contractors, the government must show that the
programs are needed to remedy past discrimination, that the programs have time limits, and that
nondiscriminatory alternatives are not available.

Saylor URL: http://www.saylor.org/books

[14]

Saylor.org
1080

The Age Discrimination in Employment Act
The Age Discrimination in Employment Act (ADEA) of 1967 (amended in 1978 and again in 1986)
prohibits discrimination based on age, and recourse to this law has been growing at a faster rate than any
other federal antibias employment law. In particular, the act protects workers over forty years of age and
prohibits forced retirement in most jobs because of age. Until 1987, federal law had permitted mandatory
retirement at age seventy, but the 1986 amendments that took effect January 1, 1987, abolished the age
ceiling except for a few jobs, such as firefighters, police officers, tenured university professors, and
executives with annual pensions exceeding $44,000. Like Title VII, the law has a BFOQ exception—for
example, employers may set reasonable age limitations on certain high-stress jobs requiring peak physical
condition.
There are important differences between the ADEA and Title VII, as Gross v. FBL Financial Services,
Inc. (Section 30.4.3 "Age Discrimination: Burden of Persuasion") makes clear. It is now more difficult to
prove an age discrimination claim than a claim under Title VII.

Disabilities: Discrimination against the Handicapped
The 1990 Americans with Disabilities Act (ADA) prohibits employers from discriminating on the basis of
disability. A disabled person is someone with a physical or mental impairment that substantially limits a
major life activity or someone who is regarded as having such an impairment. This definition includes
people with mental illness, epilepsy, visual impairment, dyslexia, and AIDS. It also covers anyone who has
recovered from alcoholism or drug addiction. It specifically does not cover people with sexual disorders,
pyromania, kleptomania, exhibitionism, or compulsive gambling.
Employers cannot disqualify an employee or job applicant because of disability as long as he or she can
perform the essential functions of the job, with reasonable accommodation. Reasonable accommodation
might include installing ramps for a wheelchair, establishing more flexible working hours, creating or
modifying job assignments, and the like.

Saylor URL: http://www.saylor.org/books

Saylor.org
1081

Reasonable accommodation means that there is no undue hardship for the employer. The law does not
offer uniform standards for identifying what may be an undue hardship other than the imposition on the
employer of a “significant difficulty or expense.” Cases will differ: the resources and situation of each
particular employer relative to the cost or difficulty of providing the accommodation will be considered;
relative cost, rather than some definite dollar amount, will be the issue.
As with other areas of employment discrimination, job interviewers cannot ask questions about an
applicant’s disabilities before making a job offer; the interviewer may only ask whether the applicant can
perform the work. Requirements for a medical exam are a violation of the ADA unless the exam is job
related and required of all applicants for similar jobs. Employers may, however, use drug testing, although
public employers are to some extent limited by the Fourth Amendment requirements of reasonableness.
The ADA’s definition of disability is very broad. However, the Supreme Court has issued several important
decisions that narrow the definition of what constitutes a disability under the act.
Two kinds of narrowing decisions stand out: one deals with “correctable conditions,” and the other deals
with repetitive stress injuries. In 1999, the Supreme Court reviewed a case that raised an issue of whether
severe nearsightedness (which can be corrected with lenses) qualifies as a disability under the
ADA.

[15]

The Supreme Court ruled that disability under the ADA will be measured according to how a

person functions with corrective drugs or devices and not how the person functions without them. In Orr
v. Wal-Mart Stores, Inc., a federal appellate court held that a pharmacist who suffered from diabetes did
not have a cause of action against Wal-Mart under the ADA as long as the condition could be corrected by
insulin.

[16]

The other narrowing decision deals with repetitive stress injuries. For example, carpal tunnel syndrome—
or any other repetitive stress injury—could constitute a disability under the ADA. By compressing a nerve
in the wrist through repetitive use, carpal tunnel syndrome causes pain and weakness in the hand. In
2002, the Supreme Court determined that while an employee with carpal tunnel syndrome could not
perform all the manual tasks assigned to her, her condition did not constitute a disability under the ADA
because it did not “extensively limit” her major life activities. (See Section 30.4.4 "Disability
Discrimination".)

Equal Pay Act

Saylor URL: http://www.saylor.org/books

Saylor.org
1082

The Equal Pay Act of 1963 protects both men and women from pay discrimination based on sex. The act
covers all levels of private sector employees and state and local government employees but not federal
workers. The act prohibits disparity in pay for jobs that require equal skill and equal effort. Equal skill
means equal experience, and equal effort means comparable mental and/or physical exertion. The act
prohibits disparity in pay for jobs that require equal responsibility, such as equal supervision and
accountability, or similar working conditions.
In making their determinations, courts will look at the stated requirements of a job as well as the actual
requirements of the job. If two jobs are judged to be equal and similar, the employer cannot pay disparate
wages to members of different sexes. Along with the EEOC enforcement, employees can also bring private
causes of action against an employer for violating this act. There are four criteria that can be used as
defenses in justifying differentials in wages: seniority, merit, quantity or quality of product, and any factor
other than sex. The employer will bear the burden of proving any of these defenses.
A defense based on merit will require that there is some clearly measurable standard that justifies the
differential. In terms of quantity or quality of product, there may be a commission structure, piecework
structure, or quality-control-based payment system that will be permitted. Factors “other than sex” do not
include so-called market forces. In Glenn v. General Motors Corp., the US Court of Appeals for the
Eleventh Circuit rejected General Motor’s argument that it was justified in paying three women less than
their male counterparts on the basis of “the market force theory” that women will work for less than a
[17]

man.

KEY TAKEAWAY

Starting with employment at will as a common-law doctrine, we see many modifications by statute,
particularly after 1960. Title VII of the Civil Rights Act of 1964 is the most significant, for it prohibits
employers engaged in interstate commerce from discriminating on the basis of race, color, sex, religion, or
national origin.
Sex discrimination, especially sexual harassment, has been a particularly fertile source of litigation. There
are many defenses to Title VII claims: the employer may have a merit system or a seniority system in
place, or there may be bona fide occupational qualifications in religion, gender, or national origin. In
addition to Title VII, federal statutes limiting employment discrimination are the ADEA, the ADA, and the
Equal Pay Act.
Saylor URL: http://www.saylor.org/books

Saylor.org
1083

EXERCISES
1.

Go to the EEOC website. Describe the process by which an employee or ex-employee who wants to make
a Title VII claim obtains a right-to-sue letter from the EEOC.

2.

Again, looking at the EEOC website, find the statistical analysis of Title VII claims brought to the EEOC.
What kind of discrimination is most frequent?

3.

According to the EEOC website, what is “retaliation”? How frequent are retaliation claims relative to
other kinds of claims?

4.

Greg Connolly is a member of the Church of God and believes that premarital sex and abortion are sinful.
He works as a pharmacist for Wal-Mart, and at many times during the week, he is the only pharmacist
available to fill prescriptions. One product sold at his Wal-Mart is the morning-after pill (RU 468). Based
on his religious beliefs, he tells his employer that he will refuse to fill prescriptions for the morning-after
pill. Must Wal-Mart make a reasonable accommodation to his religious beliefs?
5.

[1] See CongressLink, “Major Features of the Civil Rights Act of 1964,”
athttp://www.congresslink.org/print_basics_histmats_civilrights64text.htm.

6.

[2] Hishon v. King & Spalding, 467 U.S. 69 (1984).

7.

[3] McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

8.

[4] Griggs v. Duke Power Co., 401 U.S. 424 (1971).

9.

[5] Trans World Airlines v. Hardison, 432 U.S. 63 (1977).

10. [6] Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993).
11. [7] Meritor v. Vinson, 477 U.S. 57 (1986).
12. [8] 564 U.S. ___ (2011).
13. [9] Diaz v. Pan American World Airways, Inc., 442 F.2d 385 (5th Cir. 1971).
14. [10] Diaz v. Pan American World Airways, Inc., 442 F.2d 385 (5th Cir. 1971).
15. [11] Faragher v. City of Boca Raton, 524 U.S. 775 (1998).
16. [12] Burlington Industries v. Ellerth, 524 U.S. 742 (1988).
17. [13] Johnson v. Santa Clara County Transportation Agency, 480 U.S. 616 (1987).
18. [14] Adarand Constructors, Inc. v. Pena, 515 U.S. 200 (1995).
19. [15] Sutton v. United Airlines, Inc., 527 U.S. 471 (1999).
20. [16] Orr v. Wal-Mart Stores, Inc., 297 F.3d 720 (8th Cir. 2002).
Saylor URL: http://www.saylor.org/books

Saylor.org
1084

21. [17] Glenn v. General Motors Corp., 841 F.2d 1567 (1988).

30.2 Employment at Will

LEARNING OBJECTIVES

1.

Understand what is meant by employment at will under common law.

2.

Explain the kinds of common-law (judicially created) exceptions to the employment-at-will doctrine, and
provide examples.

At common law, an employee without a contract guaranteeing a job for a specific period was an
employee at will and could be fired at any time and for any reason, or even for no reason at all. The
various federal statutes we have just examined have made inroads on the at-will doctrine. Another
federal statute, the Occupational Safety and Health Act, prohibits employers from discharging
employees who exercise their rights under that law.
The courts and legislatures in more than forty states have made revolutionary changes in the at-will
doctrine. They have done so under three theories: tort, contract, and duty of good faith and fair
dealing. We will first consider the tort of wrongful discharge.
Courts have created a major exception to the employment-at-will rule by allowing the tort of
wrongful discharge. Wrongful discharge means firing a worker for a bad reason. What is a bad
reason? A bad reason can be (1) discharging an employee for refusing to violate a law, (2) discharging
an employee for exercising a legal right, (3) discharging an employee for performing a legal duty, and
(4) discharging an employee in a way that violates public policy.

Discharging an Employee for Refusing to Violate a Law
Some employers will not want employees to testify truthfully at trial. In one case, a nurse refused a
doctor’s order to administer a certain anesthetic when she believed it was wrong for that particular
patient; the doctor, angry at the nurse for refusing to obey him, then administered the anesthetic himself.
The patient soon stopped breathing. The doctor and others could not resuscitate him soon enough, and he

Saylor URL: http://www.saylor.org/books

Saylor.org
1085

suffered permanent brain damage. When the patient’s family sued the hospital, the hospital told the nurse
she would be in trouble if she testified. She did testify according to her oath in the court of law (i.e.,
truthfully), and after several months of harassment, was finally fired on a pretext. The hospital was held
liable for the tort of wrongful discharge. As a general rule, you should not fire an employee for refusing to
break the law.

Discharging an Employee for Exercising a Legal Right
Suppose Bob Berkowitz files a claim for workers’ compensation for an accident at Pacific Gas & Electric,
where he works and where the accident that injured him took place. He is fired for doing so, because the
employer does not want to have its workers’ comp premiums increased. In this case, the right exercised by
Berkowitz is supported by public policy: he has a legal right to file the claim, and if he can establish that
his discharge was caused by his filing the claim, he will prove the tort of wrongful discharge.

Discharging an Employee for Performing a Legal Duty
Courts have long held that an employee may not be fired for serving on a jury. This is so even though
courts do recognize that many employers have difficulty replacing employees called for jury duty. Jury
duty is an important civic obligation, and employers are not permitted to undermine it.

Discharging an Employee in a Way That Violates Public Policy
This is probably the most controversial basis for a tort of wrongful discharge. There is an inherent
vagueness in the phrase “basic social rights, duties, or responsibilities.” This is similar to the exception in
contract law: the courts will not enforce contract provisions that violate public policy. (For the most part,
public policy is found in statutes and in cases.) But what constitutes public policy is an important decision
for state courts. In Wagenseller v. Scottsdale Memorial Hospital,

[1]

for example, a nurse who refused to

“play along” with her coworkers on a rafting trip was discharged. The group of coworkers had socialized at

Saylor URL: http://www.saylor.org/books

Saylor.org
1086

night, drinking alcohol; when the partying was near its peak, the plaintiff refused to be part of a group
that bared their buttocks to the tune of “Moon River” (a composition by Henry Mancini that was popular
in the 1970s). The court, at great length, considered that “mooning” was a misdemeanor under Arizona
law and that therefore her employer could not discharge her for refusing to violate a state law.
Other courts have gone so far as to include professional oaths and codes as part of public policy. In Rocky
Mountain Hospital and Medical Services v. Diane Mariani, the Colorado Supreme Court reviewed a trial
court decision to refuse relief to a certified public accountant who was discharged when she refused to
violate her professional code.

[2]

(Her employer had repeatedly required her to come up with numbers and

results that did not reflect the true situation, using processes that were not in accord with her training and
the code.) The court of appeals had reversed the trial court, and the Supreme Court had to decide if the
professional code of Colorado accountants could be considered to be part of public policy. Given that
accountants were licensed by the state on behalf of the public, and that the Board of Accountancy had
published a code for accounting professionals and required an oath before licensing, the court noted the
following:
The Colorado State Board of Accountancy is established pursuant to section 12-2-103, 5A C.R.S.
(1991). The Board has responsibility for making appropriate rules of professional conduct, in
order to establish and maintain a high standard of integrity in the profession of public
accounting. § 12-2-104, 5A C.R.S. (1991). These rules of professional conduct govern every person
practicing as a certified public accountant. Id. Failure to abide by these rules may result in
professional discipline. § 12-2-123, 5A C.R.S. (1991). The rules of professional conduct for
accountants have an important public purpose. They ensure the accurate reporting of financial
information to the public. They allow the public and the business community to rely with
confidence on financial reporting. Rule 7.1, 3 C.C.R. 705-1 (1991). In addition, they ensure that
financial information will be reported consistently across many businesses. The legislature has
endorsed these goals in section 12-2-101, 5A C.R.S.
The court went on to note that the stated purpose of the licensing and registration of certified public
accountants was to “provide for the maintenance of high standards of professional conduct by those so
licensed and registered as certified public accountants.” Further, the specific purpose of Rule 7.1 provided
a clear mandate to support an action for wrongful discharge. Rule 7.1 is entitled “Integrity and
Saylor URL: http://www.saylor.org/books

Saylor.org
1087

Objectivity” and states, “A certificate holder shall not in the performance of professional services
knowingly misrepresent facts, nor subordinate his judgment to others.” The fact that Mariani’s employer
asked her to knowingly misrepresent facts was a sufficient basis in public policy to make her discharge
wrongful.

Contract Modification of Employment at Will
Contract law can modify employment at will. Oral promises made in the hiring process may be
enforceable even though the promises are not approved by top management. Employee handbooks may
create implied contracts that specify personnel processes and statements that the employees can be fired
only for a “just cause” or only after various warnings, notice, hearing, or other procedures.

Good Faith and Fair Dealing Standard
A few states, among them Massachusetts and California, have modified the at-will doctrine in a farreaching way by holding that every employer has entered into an implied covenant of good faith and fair
dealing with its employees. That means, the courts in these states say, that it is “bad faith” and therefore
unlawful to discharge employees to avoid paying commissions or pensions due them. Under this implied
covenant of fair dealing, any discharge without good cause—such as incompetence, corruption, or habitual
tardiness—is actionable. This is not the majority view, as the case in Section 30.4.4 "Disability
Discrimination"makes clear.

KEY TAKEAWAY

Although employment at will is still the law, numerous exceptions have been established by judicial
decision. Employers can be liable for the tort of wrongful discharge if they discharge an employee for
refusing to violate a law, for exercising a legal right or performing a legal duty, or in a way that violates
basic public policy.

1.

EXERCISES

Richard Mudd, an employee of Compuserve, is called for jury duty in Wayne County, Michigan. His
immediate supervisor, Harvey Lorie, lets him know that he “must” avoid jury duty at all costs. Mudd tells
the judge of his circumstances and his need to be at work, but the judge refuses to let Mudd avoid jury
duty. Mudd spends the next two weeks at trial. He sends regular e-mails and texts to Lorie during this

Saylor URL: http://www.saylor.org/books

Saylor.org
1088

time, but on the fourth day gets a text message from Lorie that says, “Don’t bother to come back.” When
he does return, Lorie tells him he is fired. Does Mudd have a cause of action for the tort of wrongful
discharge?
2.

Olga Monge was a schoolteacher in her native Costa Rica. She moved to New Hampshire and attended
college in the evenings to earn US teaching credentials. At night, she worked at the Beebe Rubber
Company after caring for her husband and three children during the day. When she applied for a better
job at the plant, the foreman offered to promote her if she would be “nice” and go out on a date with
him. She refused, and he assigned her to a lower-wage job, took away her overtime, made her clean the
washrooms, and generally ridiculed her. She finally collapsed at work, and he fired her. Does Monge have
any cause of action?
3.

[1] Wagenseller v. Scottsdale Memorial Hospital, 147 Ariz. 370; 710 P.2d 1025 (1085).

4.

[2] Rocky Mountain Hospital and Medical Services v. Diane Mariani, 916 P.2d 519 (Colo. 1996).

30.3 Other Employment-Related Laws

LEARNING OBJECTIVE

1.

Understand the various federal and state statutes that affect employers in the areas of plant closings,
pensions, workers’ compensation, use of polygraphs, and worker safety.

The Federal Plant-Closing Act
A prime source of new jobs across the United States is the opening of new industrial plants—which
accounted for millions of jobs a year during the 1970s and 1980s. But for every 110 jobs thus created,
nearly 100 were lost annually in plant closings during that period. In the mid-1980s alone, 2.2 million
plant jobs were lost each year. As serious as those losses were for the national economy, they were no less
serious for the individuals who were let go. Surveys in the 1980s showed that large numbers of companies
provided little or no notice to employees that their factories were to be shut down and their jobs
eliminated. Nearly a quarter of businesses with more than 100 employees provided no specific notice to

Saylor URL: http://www.saylor.org/books

Saylor.org
1089

their employees that their particular work site would be closed or that they would suffer mass layoffs.
More than half provided two weeks’ notice or less.
Because programs to support dislocated workers depend heavily on the giving of advance notice, a
national debate on the issue in the late 1980s culminated in 1988 in Congress’s enactment of the Worker
Adjustment and Retraining Notification (WARN) Act, the formal name of the federal plant-closing act.
Under this law, businesses with 100 or more employees must give employees or their local bargaining
unit, along with the local city or county government, at least sixty days’ notice whenever (1) at least 50
employees in a single plant or office facility would lose their jobs or face long-term layoffs or a reduction
of more than half their working hours as the result of a shutdown and (2) a shutdown would require longterm layoffs of 500 employees or at least a third of the workforce. An employer who violates the act is
liable to employees for back pay that they would have received during the notice period and may be liable
to other fines and penalties.
An employer is exempted from having to give notice if the closing is caused by business circumstances
that were not reasonably foreseeable as of the time the notice would have been required. An employer is
also exempted if the business is actively seeking capital or business that if obtained, would avoid or
postpone the shutdown and the employer, in good faith, believes that giving notice would preclude the
business from obtaining the needed capital or business.

The Employee Polygraph Protection Act
Studies calling into question the reliability of various forms of lie detectors have led at least half the states
and, in 1988, Congress to legislate against their use by private businesses. The Employee Polygraph
Protection Act forbids private employers from using lie detectors (including such devices as voice stress
analyzers) for any reason. Neither employees nor applicants for jobs may be required or even asked to
submit to them. (The act has some exceptions for public employers, defense and intelligence businesses,
private companies in the security business, and manufacturers of controlled substances.)
Use of polygraphs, machines that record changes in the subject’s blood pressure, pulse, and other
physiological phenomena, is strictly limited. They may be used in conjunction with an investigation into
such crimes as theft, embezzlement, and industrial espionage, but in order to require the employee to
Saylor URL: http://www.saylor.org/books

Saylor.org
1090

submit to polygraph testing, the employer must have “reasonable suspicion” that the employee is involved
in the crime, and there must be supporting evidence for the employer to discipline or discharge the
employee either on the basis of the polygraph results or on the employee’s refusal to submit to testing.
The federal polygraph law does not preempt state laws, so if a state law absolutely bars an employer from
using one, the federal law’s limited authorization will be unavailable.

Occupational Safety and Health Act
In a heavily industrialized society, workplace safety is a major concern. Hundreds of studies for more than
a century have documented the gruesome toll taken by hazardous working conditions in mines, on
railroads, and in factories from tools, machines, treacherous surroundings, and toxic chemicals and other
substances. Studies in the late 1960s showed that more than 14,000 workers were killed and 2.2 million
were disabled annually—at a cost of more than $8 billion and a loss of more than 250 million worker days.
Congress responded in 1970 with the Occupational Safety and Health Act, the primary aim of which is “to
assure so far as possible every working man and woman in the Nation safe and healthful working
conditions.”
The act imposes on each employer a general duty to furnish a place of employment free from recognized
hazards likely to cause death or serious physical harm to employees. It also gives the secretary of labor the
power to establish national health and safety standards. The standard-making power has been delegated
to the Occupational Safety and Health Administration (OSHA), an agency within the US Department of
Labor. The agency has the authority to inspect workplaces covered by the act whenever it receives
complaints from employees or reports about fatal or multiple injuries. The agency may assess penalties
and proceed administratively to enforce its standards. Criminal provisions of the act are enforced by the
Justice Department.
During its first two decades, OSHA was criticized for not issuing standards very quickly: fewer than thirty
national workplace safety standards were issued by 1990. But not all safety enforcement is in the hands of
the federal government: although OSHA standards preempt similar state standards, under the act the
secretary may permit the states to come up with standards equal to or better than federal standards and
may make grants to the states to cover half the costs of enforcement of the state safety standards.
Saylor URL: http://www.saylor.org/books

Saylor.org
1091

Employee Retirement Income Security Act
More than half the US workforce is covered by private pension plans for retirement. One 1988 estimate
put the total held in pension funds at more than $1 trillion, costing the federal Treasury nearly $60 billion
annually in tax write-offs. As the size of the private pension funds increased dramatically in the 1960s,
Congress began to hear shocking stories of employees defrauded out of pension benefits, deprived of a
lifetime’s savings through various ruses (e.g., by long vesting provisions and by discharges just before
retirement). To put an end to such abuses, Congress, in 1974, enacted the Employee Retirement Income
Security Act (ERISA).
In general, ERISA governs the vesting of employees’ pension rights and the funding of pension plans.
Within five years of beginning employment, employees are entitled to vested interests in retirement
benefits contributed on their behalf by individual employers. Multiemployer pension plans must vest their
employees’ interests within ten years. A variety of pension plans must be insured through a federal
agency, the Pension Benefit Guaranty Corporation, to which employers must pay annual premiums. The
corporation may assume financial control of underfunded plans and may sue to require employers to
make up deficiencies. The act also requires pension funds to disclose financial information to
beneficiaries, permits employees to sue for benefits, governs the standards of conduct of fund
administrators, and forbids employers from denying employees their rights to pensions. The act largely
preempts state law governing employee benefits.

Fair Labor Standards Act
In the midst of the Depression, Congress enacted at President Roosevelt’s urging a national minimum
wage law, the Fair Labor Standards Act of 1938 (FLSA). The act prohibits most forms of child labor and
established a scale of minimum wages for the regular workweek and a higher scale for overtime. (The
original hourly minimum was twenty-five cents, although the administrator of the Wage and Hour
Division of the US Department of Labor, a position created by the act, could raise the minimum rate

Saylor URL: http://www.saylor.org/books

Saylor.org
1092

industry by industry.) The act originally was limited to certain types of work: that which was performed in
transporting goods in interstate commerce or in producing goods for shipment in interstate commerce.
Employers quickly learned that they could limit the minimum wage by, for example, separating the
interstate and intrastate components of their production. Within the next quarter century, the scope of
the FLSA was considerably broadened, so that it now covers all workers in businesses that do a particular
dollar-volume of goods that move in interstate commerce, regardless of whether a particular employee
actually works in the interstate component of the business. It now covers between 80 and 90 percent of all
persons privately employed outside of agriculture, and a lesser but substantial percentage of agricultural
workers and state and local government employees. Violations of the act are investigated by the
administrator of the Wage and Hour Division, who has authority to negotiate back pay on the employee’s
behalf. If no settlement is reached, the Labor Department may sue on the employee’s behalf, or the
employee, armed with a notice of the administrator’s calculations of back wages due, may sue in federal or
state court for back pay. Under the FLSA, a successful employee will receive double the amount of back
wages due.

Workers’ Compensation Laws
Since the beginning of the twentieth century, work-related injuries or illnesses have been covered under
state workers’ compensation laws that provide a set amount of weekly compensation for disabilities
caused by accidents and illnesses suffered on the job. The compensation plans also pay hospital and
medical expenses necessary to treat workers who are injured by, or become ill from, their work. In
assuring workers of compensation, the plans eliminate the hazards and uncertainties of lawsuits by
eliminating the need to prove fault. Employers fund the compensation plans by paying into statewide
plans or purchasing insurance.

Other State Laws

Saylor URL: http://www.saylor.org/books

Saylor.org
1093

Although it may appear that most employment law is federal, employment discrimination is largely
governed by state law because Congress has so declared it. The Civil Rights Act of 1964 tells federal courts
to defer to state agencies to enforce antidiscrimination provisions of parallel state statutes with remedies
similar to those of the federal law. Moreover, many states have gone beyond federal law in banning certain
forms of discrimination. Thus well before enactment of the Americans with Disabilities Act, more than
forty states prohibited such discrimination in private employment. More than a dozen states ban
employment discrimination based on marital status, a category not covered by federal law. Two states
have laws that protect those that may be considered “overweight.” Two states and more than seventy
counties or municipalities ban employment discrimination on the basis of sexual orientation; most large
companies have offices or plants in at least one of these jurisdictions. By contrast, federal law has no
statutory law dealing with sexual orientation.

KEY TAKEAWAY

There are a number of important federal employment laws collective bargaining or discrimination. These
include the federal plant-closing act, the Employee Polygraph Protection Act, the Occupational Safety and
Health Act, the Employee Retirement Income Security Act, and the Fair Labor Standards Act. At the state
level, workers’ compensation laws preempt common-law claims against employers for work-related
injuries, and state equal opportunity employment laws provide remedies for certain kinds of workplace
discrimination that have no parallel at the federal level.

EXERCISES

1.

United Artists is a corporation doing business in Texas. United Pension Fund is a defined-contribution
employee pension benefit plan sponsored by United Artists for employees. Each employee has his or her
own individual pension account, but plan assets are pooled for investment purposes. The plan is
administered by the board of trustees. From 1977 to 1986, seven of the trustees made a series of loans to
themselves from the plan. These trustees did not (1) require the borrowers to submit a written
application for the loans, (2) assess the prospective borrower’s ability to repay loans, (3) specify a period
in which the loans were to be repaid, or (4) call the loans when they remained unpaid. The trustees also
charged less than fair-market-value interest for the loans. The secretary of labor sued the trustees,
[1]

alleging that they had breached their fiduciary duty in violation of ERISA. Who won?

Saylor URL: http://www.saylor.org/books

Saylor.org
1094

2.

Arrow Automotive Industries remanufactures and distributes automobile and truck parts. Its operating
plants produce identical product lines. The company is planning to open a new facility in Santa Maria,
California. The employees at the Arrow plant in Hudson, Massachusetts, are represented by a union, the
United Automobile, Aerospace, and Agricultural Implement Workers of America. The Hudson plant has a
history of unprofitable operations. The union called a strike when the existing collective bargaining
agreement expired and a new agreement could not be reached. After several months, the board of
directors of the company voted to close the striking plant. The closing would give Arrow a 24 percent
increase in gross profits and free capital and equipment for the new Santa Maria plant. In addition, the
existing customers of the Hudson plant could be serviced by the Spartanburg, South Carolina, plant, which
is currently being underutilized. What would have to be done if the plant-closing act applied to the
[2]

situation?
3.

[1] Mc Laughlin v. Rowley, 69 F.Supp. 1333 (N.D. Tex. 1988).

4.

[2] Arrow Automotive Industries, Inc. v. NLRB, 853 F.2d 233 (4th Cir. 1989).

30.4 Cases
Disparate Treatment: Burdens of Proof
Barbano v. Madison County
922 F.2d 139 (2d Cir. 1990)

Factual Background
At the Madison County (New York State) Veterans Service Agency, the position of director became vacant.
The County Board of Supervisors created a committee of five men to hold interviews for the position. The
committee interviewed Maureen E. Barbano and four others. When she entered the interview room, she
heard someone say, “Oh, another woman.” At the beginning of the interview, Donald Greene said he
would not consider “some woman” for the position. Greene also asked Barbano some personal questions
about her family plans and whether her husband would mind if she transported male veterans. Ms.
Barbano answered that the questions were irrelevant and discriminatory. However, Greene replied that
Saylor URL: http://www.saylor.org/books

Saylor.org
1095

the questions were relevant because he did not want to hire a woman who would get pregnant and quit.
Another committee member, Newbold, agreed that the questions were relevant, and no committee
member said the questions were not relevant.
None of the interviewers rebuked Greene or objected to the questions, and none of them told Barbano
that she need not answer them. Barbano did state that if she decided to have a family she would take no
more time off than medically necessary. Greene once again asked whether Barbano’s husband would
object to her “running around the country with men” and said he would not want his wife to do it.
Barbano said she was not his wife. The interview concluded after Barbano asked some questions about
insurance.
After interviewing several other candidates, the board hired a man. Barbano sued the county for sex
discrimination in violation of Title VII, and the district court held in her favor. She was awarded $55,000
in back pay, prejudgment interest, and attorney’s fees. Madison County appealed the judgment of Federal
District Judge McAvoy; Barbano cross-appealed, asking for additional damages.
The court then found that Barbano had established a prima facie case of discrimination under Title VII,
thus bringing into issue the appellants’ purported reasons for not hiring her. The appellants provided four
reasons why they chose Wagner over Barbano, which the district court rejected either as unsupported by
the record or as a pretext for discrimination in light of Barbano’s interview. The district court then found
that because of Barbano’s education and experience in social services, the appellants had failed to prove
that absent the discrimination, they still would not have hired Barbano. Accordingly, the court awarded
Barbano back pay, prejudgment interest, and attorney’s fees. Subsequently, the court denied Barbano’s
request for front pay and a mandatory injunction ordering her appointment as director upon the next
vacancy. This appeal and cross-appeal followed.

From the Opinion of FEINBERG, CIRCUIT JUDGE
Appellants argue that the district court erred in finding that Greene’s statements during the interview
showed that the Board discriminated in making the hiring decision, and that there was no direct evidence
of discrimination by the Board, making it improper to require that appellants prove that they would not
have hired Barbano absent the discrimination. Barbano in turn challenges the adequacy of the relief
awarded to her by the district court.

A. Discrimination
Saylor URL: http://www.saylor.org/books

Saylor.org
1096

At the outset, we note that Judge McAvoy’s opinion predated Price Waterhouse v. Hopkins, 490 U.S. 228,
109 S. Ct. 1775, 104 L. Ed. 2d 268 (1990), in which the Supreme Court made clear that a “pretext” case
should be analyzed differently from a “mixed motives” case. Id. 109 S. Ct. at 1788-89. Judge McAvoy, not
having the benefit of the Court’s opinion in Price Waterhouse, did not clearly distinguish between the two
types of cases in analyzing the alleged discrimination. For purposes of this appeal, we do not think it is
crucial how the district court categorized the case. Rather, we need only concern ourselves with whether
the district court’s findings of fact are supported by the record and whether the district court applied the
proper legal standards in light of its factual findings.
Whether the case is one of pretext or mixed motives, the plaintiff bears the burden of persuasion on the
issue of whether gender played a part in the employment decision. Price Waterhouse v. Hopkins, at 1788.
Appellants contend that Barbano did not sustain her burden of proving discrimination because the only
evidence of discrimination involved Greene’s statements during the interview, and Greene was an elected
official over whom the other members of the Board exercised no control. Thus, appellants maintain, since
the hiring decision was made by the 19-member board, evidence of discrimination by one member does
not establish that the Board discriminated in making the hiring decision.
We agree that discrimination by one individual does not necessarily imply that a collective decisionmaking body of which the individual is a member also discriminated. However, the record before us
supports the district court’s finding that the Board discriminated in making the hiring decision.
First, there is little doubt that Greene’s statements during the interview were discriminatory. He said he
would not consider “some woman” for the position. His questioning Barbano about whether she would get
pregnant and quit was also discriminatory, since it was unrelated to a bona fide occupational
qualification. King v. Trans World Airlines, 738 F.2d 255, 258 n.2 (8th Cir. 1984). Similarly, Greene’s
questions about whether Barbano’s husband would mind if she had to “run around the country with men,”
and that he would not want his wife to do it, were discriminatory, since once again the questions were
unrelated to bona fide occupational qualifications. Hopkins, at 1786.
Moreover, the import of Greene’s discriminatory questions was substantial, since apart from one question
about her qualifications, none of the interviewers asked Barbano about other areas that allegedly formed
the basis for selecting a candidate. Thus, Greene’s questioning constituted virtually the entire interview,
and so the district court properly found that the interview itself was discriminatory.
Saylor URL: http://www.saylor.org/books

Saylor.org
1097

Next, given the discriminatory tenor of the interview, and the acquiescence of the other Committee
members to Greene’s line of questioning, it follows that the judge could find that those present at the
interview, and not merely Greene, discriminated against Barbano. Judge McAvoy pointed out that the
Chairman of the Committee, Newbold, thought Greene’s discriminatory questions were relevant.
Significantly, Barbano protested that Greene’s questions were discriminatory, but no one agreed with her
or told her that she need not answer. Indeed, no one even attempted to steer the interview in another
direction. This knowing and informed toleration of discriminatory statements by those participating in
the interview constitutes evidence of discrimination by all those present. That each member was
independently elected to the Board does not mean that the Committee itself was unable to control the
course of the interview. The Committee had a choice of how to conduct the interview, and the court could
find that the Committee exercised that choice in a plainly discriminatory fashion.
This discrimination directly affected the hiring decision. At the end of the interviewing process, the
interviewers evaluated the candidates, and on that basis submitted a recommendation as to which
candidate to hire for the position. “Evaluation does not occur in a vacuum. By definition, when evaluating
a candidate to fill a vacant position, one compares that candidate against other eligible candidates.” Berl v.
County of Westchester, 849 F.2d 712, 715 (2d Cir. 1988). Appellants stipulated that Barbano was qualified
for the position. Again, because Judge McAvoy could find that the evaluation of Barbano was biased by
gender discrimination, the judge could also find that the Committee’s recommendation to hire Wagner,
which was the result of a weighing of the relative merits of Barbano, Wagner and the other eligible
candidates, was necessarily tainted by discrimination.
The Board in turn unanimously accepted the Committee’s recommendation to hire Wagner, and so the
Board’s hiring decision was made in reliance upon a discriminatory recommendation. The Supreme Court
in Hopkins v. Price Waterhouse found that a collective decision-making body can discriminate by relying
upon discriminatory recommendations, and we are persuaded that the reasoning in that case applies here
as well.
In Hopkins’ case against Price Waterhouse, Ann Hopkins, a candidate for partnership at the accounting
firm of Price Waterhouse, alleged that she was refused admission as a partner because of sex
discrimination. Hopkins’s evidence of discrimination consisted largely of evaluations made by various
partners. Price Waterhouse argued that such evidence did not prove that its internal Policy Board, which
Saylor URL: http://www.saylor.org/books

Saylor.org
1098

was the effective decision-maker as to partnership in that case, had discriminated. The Court rejected that
argument and found the evidence did establish discrimination:
Hopkins showed that the partnership solicited evaluations from all of the firm’s partners; that it
generally relied very heavily on such evaluations in making its decision; that some of the
partners’ comments were the product of [discrimination]; and that the firm in no way disclaimed
reliance on those particular comments, either in Hopkins’ case or in the past. Certainly, a
plausible—and, one might say, inevitable—conclusion to draw from this set of circumstances is
that the Policy Board in making its decision did in fact take into account all of the partners’
comments, including the comments that were motivated by [discrimination].
Hopkins, at 1794.
In a very significant sense, Barbano presents an even stronger case of discrimination because the only
recommendation the Board relied upon here was discriminatory, whereas in Price Waterhouse, not all of
the evaluations used in the decision-making process were discriminatory. On the other hand, it is true
that the discriminatory content of some of the evaluations in Price Waterhouse was apparent from
reading them, whereas here, the recommendation was embodied in a resolution to the Board and a
reading of the resolution would not reveal that it was tainted by discrimination. Nonetheless, the facts in
this case show that the Board was put on notice before making the appointment that the Committee’s
recommendation was biased by discrimination.
Barbano was a member of the public in attendance at the Board meeting in March 1980 when the Board
voted to appoint Wagner. Before the Board adopted the resolution appointing Wagner, Barbano objected
and asked the Board if male applicants were asked the questions she was asked during the interview. At
this point, the entire Board membership was alerted to the possibility that the Committee had
discriminated against Barbano during her interview. The Committee members did not answer the
question, except for Newbold, who evaded the issue by stating that he did not ask such questions. The
Board’s ability to claim ignorance at this point was even further undermined by the fact that the Chairman
of the Board, Callahan, was present at many of the interviews, including Barbano’s, in his role as
Chairman of the Board. Callahan did not refute Barbano’s allegations, implying that they were worthy of
credence, and none of the Board members even questioned Callahan on the matter.

Saylor URL: http://www.saylor.org/books

Saylor.org
1099

It is clear that those present understood Barbano was alleging that she had been subjected to
discrimination during her interview. John Patane, a member of the Board who had not interviewed
Barbano, asked Barbano whether she was implying that Madison County was not an equal opportunity
employer. Barbano said yes. Patane said the County already had their “token woman.” Callahan
apologized to Barbano for “any improper remarks that may have been made,” but an apology for
discrimination does not constitute an attempt to eliminate the discrimination from the hiring decision.
Even though the Board was aware of possible improprieties, it made no investigation whatsoever into the
allegations and did not disclaim any reliance upon the discrimination. In short, the circumstances show
the Board was willing to rely on the Committee’s recommendation even if Barbano had been
discriminated against during her interview. On these facts, it was not clearly erroneous for the district
court to conclude that Barbano sustained her burden of proving discrimination by the Board.

B. The Employer’s Burden
Having found that Barbano carried her burden of proving discrimination, the district court then placed
the burden on appellants to prove by a preponderance of the evidence that, absent the discrimination,
they would not have hired Barbano for the position. Appellants argue that this burden is only placed on an
employer if the plaintiff proves discrimination by direct evidence, and since Barbano’s evidence of
discrimination was merely circumstantial, the district court erred by placing the burden of proof on them.
Appellants, however, misapprehend the nature of Barbano’s proof and thus the governing legal standard.
The burden is properly placed on the defendant “once the plaintiff establishes by direct evidence that an
illegitimate factor played a motivating or substantial role in an employment decision.” Grant v. Hazelett
Strip-Casting Corp., 880 F.2d 1564, 1568 (2d Cir. 1989). Thus, the key inquiry on this aspect of the case is
whether the evidence is direct, that is, whether it shows that the impermissible criterion played some part
in the decision-making process. SeeHopkins, at 1791; Grant, 880 F.2d at 1569. If plaintiff provides such
evidence, the fact-finder must then determine whether the evidence shows that the impermissible
criterion played a motivating or substantial part in the hiring decision. Grant, 880 F.2d at 1569.
As we found above, the evidence shows that Barbano’s gender was clearly a factor in the hiring decision.
That the discrimination played a substantial role in that decision is shown by the importance of the
recommendation to the Board. As Rafte testified, the Board utilizes a committee system, and so the Board
“usually accepts” a committee’s recommendation, as it did here when it unanimously voted to appoint
Saylor URL: http://www.saylor.org/books

Saylor.org
1100

Wagner. Had the Board distanced itself from Barbano’s allegations of discrimination and attempted to
ensure that it was not relying upon illegitimate criteria in adopting the Committee’s recommendation, the
evidence that discrimination played a substantial role in the Board’s decision would be significantly
weakened. The Board showed no inclination to take such actions, however, and in adopting the
discriminatory recommendation allowed illegitimate criteria to play a substantial role in the hiring
decision.
The district court thus properly required appellants to show that the Board would not have hired Barbano
in the absence of discrimination. “The employer has not yet been shown to be a violator, but neither is it
entitled to the…presumption of good faith concerning its employment decisions. At this point the
employer may be required to convince the fact-finder that, despite the smoke, there is no fire.” Hopkins,
at 1798-99 (O’Connor, J., concurring).
Judge McAvoy noted in his opinion that appellants claimed they chose Wagner over Barbano because he
was better qualified in the following areas: (1) interest in veterans’ affairs; (2) experience in the military;
(3) tactfulness; and (4) experience supervising an office. The judge found that the evidence before him
supported only appellants’ first and second reasons for refusing to hire Barbano, but acknowledged that
the Committee members “were enamored with Wagner’s military record and involvement with veterans’
organizations.” However, neither of these is listed as a job requirement in the job description, although
the district court found that membership in a veterans’ organization may indicate an interest in veterans’
affairs. Nonetheless, the district court found that given Barbano’s “education and experience in social
services,” appellants failed to carry their burden of proving by a preponderance of the evidence that,
absent discrimination, they would not have hired Barbano.
The district court properly held appellants to a preponderance of the evidence standard. Hopkins, 109 S.
Ct. at 1795.…
At the time of the hiring decision in 1980, Barbano had been a Social Welfare Examiner for Madison
County for the three previous years. In this position, she determined the eligibility of individuals for
public assistance, medicaid or food stamps, and would then issue or deny the individual’s application
based on all federal, state and local regulations pertaining to the program from which the individual was
seeking assistance. Barbano was thus familiar with the operation of public assistance programs, knew how
to fill out forms relating to benefits and had become familiar with a number of welfare agencies that could
Saylor URL: http://www.saylor.org/books

Saylor.org
1101

be of use to veterans. Barbano was also working towards an Associate Degree in Human Services at the
time. Rafte testified that Barbano’s resume was “very impressive.” Moreover, Barbano, unlike Wagner,
was a resident of Madison County, and according to Rafte, a candidate’s residency in the county was
considered to be an advantage. Finally, Barbano had also enlisted in the United States Marine Corps in
1976, but during recruit training had been given a vaccine that affected her vision. She had received an
honorable discharge shortly thereafter.
Wagner had nine years experience as an Air Force Personnel Supervisor, maintaining personnel records,
had received a high school equivalency diploma and took several extension classes in management. He
had been honorably discharged from the Air Force in 1965 with the rank of Staff Sergeant. Wagner was a
member of the American Legion, and his application for the position included recommendations from two
American Legion members. However, for the six years prior to his appointment as Director, Wagner’s sole
paid employment was as a school bus driver and part-time bartender at the American Legion. Wagner
admitted that before he was hired he had no knowledge of federal, state and local laws, rules and
regulations pertaining to veterans’ benefits and services, or knowledge of the forms, methods and
procedures used to process veteran benefits claims. Wagner also had not maintained liaison with welfare
agencies and was unfamiliar with the various welfare agencies that existed in the county.
To be sure, both candidates were qualified for the Director’s position, and it is not our job—nor was it the
district court’s—to decide which one was preferable. However, there is nothing to indicate that Judge
McAvoy misconceived his function in this phase of the case, which was to decide whether appellants failed
to prove by a preponderance of the evidence that they would not have hired Barbano even if they had not
discriminated against her. The judge found that defendants had not met that burden. We must decide
whether that finding was clearly erroneous, and we cannot say that it was.

CASE QUESTIONS

1.

Madison County contended that Barbano needed to provide “direct evidence” of discrimination that had
played a motivating or substantial part in the decision. What would such evidence look like? Is it likely
that most plaintiffs who are discriminated against because of their gender would be able to get “direct
evidence” that gender was a motivating or substantial factor?

Saylor URL: http://www.saylor.org/books

Saylor.org
1102

2.

The “clearly erroneous” standard is applied here, as it is in many cases where appellate courts review trial
court determinations. State the test, and say why the appellate court believed that the trial judge’s ruling
was not “clearly erroneous.”

Title VII and Hostile Work Environment
Duncan v. General Motors Corporation
300 F.3d 928 (8th Cir. 2002)
OPINION BY HANSEN, Circuit Judge.
The Junior College District of St. Louis (the College) arranged for Diana Duncan to provide in-house
technical training at General Motors Corporation’s (GMC) manufacturing facility in Wentzville, Missouri.
Throughout her tenure at GMC, Duncan was subjected to unwelcome attention by a GMC employee,
James Booth, which culminated in Duncan’s resignation. Duncan subsequently filed this suit under Title
VII of the Civil Rights Act and the Missouri Human Rights Act, see 42 U.S.C. §§ 2000e-2000e-17; Mo.
Rev. Stat. §§ 213.010-213.137,2alleging that she was sexually harassed and constructively discharged. A
jury found in favor of Duncan and awarded her $4600 in back pay, $700,000 in emotional distress
damages on her sexual harassment claim, and $300,000 in emotional distress damages on her
constructive discharge claim. GMC appeals from the district court’s denial of its post trial motion for
judgment as a matter of law, and the district court’s award of attorneys’ fees attendant to the post trial
motion. We reverse.

I.
Diana Duncan worked as a technical training clerk in the high-tech area at GMC as part of the College’s
Center for Business, Industry, and Labor program from August 1994 until May 1997. Duncan provided inhouse training support to GMC employees.
Duncan first learned about the College’s position at GMC from Booth, a United Auto Workers Union
technology training coordinator for GMC. Booth frequented the country club where Duncan worked as a
waitress and a bartender. Booth asked Duncan if she knew anyone who had computer and typing skills
and who might be interested in a position at GMC. Duncan expressed interest in the job. Booth brought
the pre-employment forms to Duncan at the country club, and he forwarded her completed forms to Jerry
Saylor URL: http://www.saylor.org/books

Saylor.org
1103

Reese, the manager of operations, manufacturing, and training for the College. Reese arranged to
interview Duncan at GMC. Reese, Booth, and Ed Ish, who was Booth’s management counterpart in the
high-tech area of the GMC plant, participated in the interview. Duncan began work at GMC in August
1994.
Two weeks after Duncan began working at GMC, Booth requested an off-site meeting with her at a local
restaurant. Booth explained to Duncan that he was in love with a married coworker and that his own
marriage was troubled. Booth then propositioned Duncan by asking her if she would have a relationship
with him. Duncan rebuffed his advance and left the restaurant. The next day Duncan mentioned the
incident to the paint department supervisor Joe Rolen, who had no authority over Booth. Duncan did not
report Booth’s conduct to either Reese (her supervisor) at the College or Ish (Booth’s management
counterpart) at GMC. However, she did confront Booth, and he apologized for his behavior. He made no
further such “propositions.” Duncan stated that Booth’s manner toward her after she declined his advance
became hostile, and he became more critical of her work. For example, whenever she made a
typographical error, he told her that she was incompetent and that he should hire a “Kelly Services”
person to replace her. Duncan admitted that Booth’s criticisms were often directed at other employees as
well, including male coworkers.
Duncan testified to numerous incidents of Booth’s inappropriate behavior. Booth directed Duncan to
create a training document for him on his computer because it was the only computer with the necessary
software. The screen saver that Booth had selected to use on his computer was a picture of a naked
woman. Duncan testified to four or five occasions when Booth would unnecessarily touch her hand when
she handed him the telephone. In addition, Booth had a planter in his office that was shaped like a
slouched man wearing a sombrero. The planter had a hole in the front of the man’s pants that allowed for
a cactus to protrude. The planter was in plain view to anyone entering Booth’s office. Booth also kept a
child’s pacifier that was shaped like a penis in his office that he occasionally showed to his coworkers and
specifically to Duncan on two occasions.
In 1995, Duncan requested a pay increase and told Booth that she would like to be considered for an
illustrator’s position. Booth said that she would have to prove her artistic ability by drawing his planter.
Duncan objected, particularly because previous applicants for the position were required to draw

Saylor URL: http://www.saylor.org/books

Saylor.org
1104

automotive parts and not his planter. Ultimately, Duncan learned that she was not qualified for the
position because she did not possess a college degree.
Additionally in 1995, Booth and a College employee created a “recruitment” poster that was posted on a
bulletin board in the high-tech area. The poster portrayed Duncan as the president and CEO of the Man
Hater’s Club of America. It listed the club’s membership qualifications as: “Must always be in control of:
(1) Checking, Savings, all loose change, etc.; (2) (Ugh) Sex; (3) Raising children our way!; (4) Men must
always do household chores; (5) Consider T.V. Dinners a gourmet meal.”…
On May 5, 1997, Booth asked Duncan to type a draft of the beliefs of the “He-Men Women Hater’s Club.”
The beliefs included the following:
—Constitutional Amendment, the 19th, giving women [the] right to vote should be repealed. Real
He-Men indulge in a lifestyle of cursing, using tools, handling guns, driving trucks, hunting and
of course, drinking beer.
—Women really do have coodies [sic] and they can spread.
—Women [are] the cause of 99.9 per cent of stress in men.
—Sperm has a right to live.
—All great chiefs of the world are men.
—Prostitution should be legalized.
Duncan refused to type the beliefs and resigned two days later.
Duncan testified that she complained to anyone who would listen to her about Booth’s behavior,
beginning with paint department supervisor Joe Rolen after Booth propositioned her in 1994. Duncan
testified that between 1994 and 1997 she complained several times to Reese at the College about Booth’s
behavior, which would improve at least in the short term after she spoke with Reese.…
Duncan filed a charge of sex discrimination with the Equal Employment Opportunity Commission
(EEOC) on October 30, 1997. The EEOC issued Duncan a right to sue notice on April 17, 1998. Alleging
sexual harassment and constructive discharge, Duncan filed suit against the College and GMC under both
Title VII of the Civil Rights Act and the Missouri Human Rights Act. Duncan settled with the College prior
to trial. After the jury found in Duncan’s favor on both counts against GMC, GMC filed a post-trial motion
for judgment as a matter of law or, alternatively, for a new trial. The district court denied the motion. The

Saylor URL: http://www.saylor.org/books

Saylor.org
1105

district court also awarded Duncan attorneys’ fees in conjunction with GMC’s post-trial motion. GMC
appeals.

II.
A. Hostile Work Environment
GMC argues that it was entitled to judgment as a matter of law on Duncan’s hostile work environment
claim because she failed to prove a prima facie case. We agree.…
It is undisputed that Duncan satisfies the first two elements of her prima facie case: she is a member of a
protected group and Booth’s attention was unwelcome. We also conclude that the harassment was based
on sex.…Although there is some evidence in the record that indicates some of Booth’s behavior, and the
resulting offensive and disagreeable atmosphere, was directed at both male and female employees, GMC
points to ten incidents when Booth’s behavior was directed at Duncan alone. GMC concedes that five of
these ten incidents could arguably be based on sex: (1) Booth’s proposition for a “relationship”; (2)
Booth’s touching of Duncan’s hand; (3) Booth’s request that Duncan sketch his planter; (4) the Man
Hater’s Club poster; and (5) Booth’s request that Duncan type the He-Men Women Haters beliefs. “A
plaintiff in this kind of case need not show…that only women were subjected to harassment, so long as she
shows that women were the primary target of such harassment.” We conclude that a jury could reasonably
find that Duncan and her gender were the overriding themes of these incidents. The evidence is sufficient
to support the jury finding that the harassment was based on sex.
We agree, however, with GMC’s assertion that the alleged harassment was not so severe or pervasive as to
alter a term, condition, or privilege of Duncan’s employment.…To clear the high threshold of actionable
harm, Duncan has to show that “the workplace is permeated with discriminatory intimidation, ridicule,
and insult.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 126 L. Ed. 2d 295, 114 S. Ct. 367 (1993)
(internal quotations omitted). “Conduct that is not severe or pervasive enough to create an objectively
hostile or abusive work environment—an environment that a reasonable person would find hostile or
abusive—is beyond Title VII’s purview.” Oncale, 523 U.S. at 81 (internal quotation omitted). Thus, the
fourth part of a hostile environment claim includes both objective and subjective components: an
environment that a reasonable person would find hostile and one that the victim actually perceived as
abusive. Harris, 510 U.S. at 21-22. In determining whether the conduct is sufficiently severe or pervasive,
we look to the totality of the circumstances, including the “frequency of the discriminatory conduct; its
Saylor URL: http://www.saylor.org/books

Saylor.org
1106

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee’s work performance.”…These standards are designed to “filter
out complaints attacking the ordinary tribulations of the workplace, such as the sporadic use of abusive
language, gender-related jokes, and occasional teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788,
141 L. Ed. 2d 662, 118 S. Ct. 2275 (1998) (internal quotations omitted).
The evidence presented at trial illustrates that Duncan was upset and embarrassed by the posting of the
derogatory poster and was disturbed by Booth’s advances and his boorish behavior; but, as a matter of
law, she has failed to show that these occurrences in the aggregate were so severe and extreme that a
reasonable person would find that the terms or conditions of Duncan’s employment had been
altered.…Numerous cases have rejected hostile work environment claims premised upon facts equally or
more egregious than the conduct at issue here. See, e.g., Shepherd v. Comptroller of Pub. Accounts, 168
F.3d 871, 872, 874 (5th Cir.) (holding that several incidents over a two-year period, including the
comment “your elbows are the same color as your nipples,” another comment that plaintiff had big thighs,
repeated touching of plaintiff’s arm, and attempts to look down the plaintiff’s dress, were insufficient to
support hostile work environment claim), cert. denied, 528 U.S. 963, 145 L. Ed. 2d 308, 120 S. Ct. 395
(1999); Adusumilli v. City of Chicago, 164 F.3d 353, 357, 361-62 (7th Cir. 1998) (holding conduct
insufficient to support hostile environment claim when employee teased plaintiff, made sexual jokes
aimed at her, told her not to wave at police officers “because people would think she was a prostitute,”
commented about low-necked tops, leered at her breasts, and touched her arm, fingers, or buttocks on
four occasions), cert. denied, 528 U.S. 988, 145 L. Ed. 2d 367, 120 S. Ct. 450 (1999); Black v. Zaring
Homes,, Inc., 104 F.3d 822, 823-24, 826 (6th Cir.) (reversing jury verdict and holding behavior merely
offensive and insufficient to support hostile environment claim when employee reached across plaintiff,
stating “nothing I like more in the morning than sticky buns” while staring at her suggestively; suggested
to plaintiff that parcel of land be named “Hootersville,” “Titsville,” or “Twin Peaks”; and asked “weren’t
you there Saturday night dancing on the tables?” while discussing property near a biker bar), cert. denied,
522 U.S. 865, 139 L. Ed. 2d 114, 118 S. Ct. 172 (1997); Weiss v. Coca-Cola Bottling Co., 990 F.2d 333, 337
(7th Cir. 1993) (holding no sexual harassment when plaintiff’s supervisor asked plaintiff for dates, asked
about her personal life, called her a “dumb blond,” put his hand on her shoulder several times, placed “I
love you” signs at her work station, and attempted to kiss her twice at work and once in a bar).
Saylor URL: http://www.saylor.org/books

Saylor.org
1107

Booth’s actions were boorish, chauvinistic, and decidedly immature, but we cannot say they created an
objectively hostile work environment permeated with sexual harassment. Construing the evidence in the
light most favorable to Duncan, she presented evidence of four categories of harassing conduct based on
her sex: a single request for a relationship, which was not repeated when she rebuffed it, four or five
isolated incidents of Booth briefly touching her hand, a request to draw a planter, and teasing in the form
of a poster and beliefs for an imaginary club. It is apparent that these incidents made Duncan
uncomfortable, but they do not meet the standard necessary for actionable sexual harassment. It is worth
noting that Duncan fails to even address this component of her prima facie case in her brief. We conclude
as a matter of law that she did not show a sexually harassing hostile environment sufficiently severe or
pervasive so as to alter the conditions of her employment, a failure that dooms Duncan’s hostile work
environment claim. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 91 L. Ed. 2d 49, 106 S. Ct. 2399
(1986).
For the foregoing reasons, we reverse the district court’s denial of judgment as a matter of law. Because
GMC should have prevailed on its post-trial motion, the award of attorneys’ fees is likewise vacated.
RICHARD S. ARNOLD, Circuit Judge, dissenting.
The Court concludes that the harassment suffered by Ms. Duncan was not so severe or pervasive as to
alter a term, condition, or privilege of her employment, and that, therefore, GMC is entitled to judgment
as a matter of law on her hostile-work environment and constructive-discharge claims. I respectfully
disagree.
Ms. Duncan was subjected to a long series of incidents of sexual harassment in her workplace, going far
beyond “gender-related jokes and occasional teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788
(1988). When the evidence is considered in the light most favorable to her, and she is given the benefit of
all reasonable inferences, there is “substantial evidence to sustain the cause of action.” Stockmen’s
Livestock Market, Inc. v. Norwest Bank of Sioux City, 135 F.3d 1236, 1240 (8th Cir. 1998) In Ms. Duncan’s
case, a jury reached the conclusion that Mr. Booth’s offensive behavior created a hostile work
environment. I believe this determination was reasonable and supported by ample evidence.
Ms. Duncan was subjected to a sexual advance by her supervisor within days of beginning her job. This
proposition occurred during work hours and was a direct request for a sexual relationship. The Court
characterizes this incident as a “single request,” (but) [t]his description minimizes the effect of the sexual
Saylor URL: http://www.saylor.org/books

Saylor.org
1108

advance on Ms. Duncan’s working conditions. During the months immediately following this incident,
Mr. Booth became hostile to Ms. Duncan, increased his criticism of her work, and degraded her
professional capabilities in front of her peers. Significantly, there is no suggestion that this hostile
behavior occurred before Ms. Duncan refused his request for sex. From this evidence, a jury could easily
draw the inference that Mr. Booth changed his attitude about Ms. Duncan’s work because she rejected his
sexual advance.
Further, this sexual overture was not an isolated incident. It was only the beginning of a string of
degrading actions that Mr. Booth directed toward Ms. Duncan based on her sex. This inappropriate
behavior took many forms, from physical touching to social humiliation to emotional intimidation. For
example, Mr. Booth repeatedly touched Ms. Duncan inappropriately on her hand. He publicly singled her
out before her colleagues as a “Man Hater” who “must always be in control of” sex. He required her to
choose between drawing a vulgar planter displayed in his office or not being considered for a promotion,
an unfair choice that would likely intimidate a reasonable person from seeking further career
advancement.
The Court cites cases in which our sister Circuits have rejected hostile-work environment claims premised
upon facts that the Court determines to be “equally or more egregious” than the conduct at issue here. I do
not agree that Ms. Duncan experienced less severe harassment than those plaintiffs. For example, in
Weiss v. Coca-Cola Bottling Co., 990 F.2d 333 (7th Cir. 1993), the plaintiff did not allege that her work
duties or evaluations were different because of her sex. This is not the situation Ms. Duncan faced. She
was given specific tasks of a sexually charged nature, such as typing up the minutes of the “He-Man
Women Hater’s Club.” Performing this “function” was presented to her as a required duty of her job.
Also Ms. Duncan was subjected to allegations that she was professionally “incompetent because of her
sex.”…She adduced evidence of this factor when she testified that after she rejected his sexual advance,
Mr. Booth became more critical of her work. With the request for her to draw the planter for a promotion,
Ms. Duncan also faced “conduct that would prevent her from succeeding in the workplace,” a fact that Ms.
Shepherd could not point to in her case. Additionally, Ms. Duncan was “propositioned” to sleep with her
employer…a claim not made by Ms. Shepherd.
Finally, we note that in Ms. Duncan’s case the harassing acts were directed specifically at her. The Court
in Black v. Zaring Homes, 104 F.3d 822, 826 (6th Cir.), cert. denied, 522 U.S. 865, 139 L. Ed. 2d 114, 118
Saylor URL: http://www.saylor.org/books

Saylor.org
1109

S. Ct. 172 (1997), stated that the lack of specific comments to the plaintiff supported the conclusion that
the defendant’s conduct was not severe enough to create actionable harm. By contrast, in the present case,
a jury could reasonably conclude that Ms. Duncan felt particularly humiliated and degraded by Mr.
Booth’s behavior because she alone was singled out for this harassment.
Our own Court’s Title VII jurisprudence suggests that Ms. Duncan experienced enough offensive conduct
to constitute sexual harassment. For example, in Breeding v. Arthur J. Gallagher and Co. we reversed a
grant of summary judgment to an employer, stating that a supervisor who “fondled his genitals [**25] in
front of” a female employee and “used lewd and sexually inappropriate language” could create an
environment severe enough to be actionable under Title VII. 164 F.3d 1151, 1159 (8th Cir. 1999). In Rorie
v. United Parcel Service, we concluded that a work environment in which “a supervisor pats a female
employee on the back, brushes up against her, and tells her she smells good” could be found by a jury to
be a hostile work environment. 151 F.3d 757, 762 (8th Cir. 1998). Is it clear that the women in these cases
suffered harassment greater than Ms. Duncan? I think not.
We have acknowledged that “there is no bright line between sexual harassment and merely unpleasant
conduct, so a jury’s decision must generally stand unless there is trial error.” Hathaway v. Runyon, 132
F.3d 1214, 1221 (8th Cir. 1998). We have also ruled that “once there is evidence of improper conduct and
subjective offense, the determination of whether the conduct rose to the level of abuse is largely in the
hands of the jury.” Howard v. Burns Bros., Inc., 149 F.3d 835, 840 (8th Cir. 1998). The Court admits that
Ms. Duncan took subjective offense to Mr. Booth’s behavior and characterizes Mr. Booth’s behavior as
“boorish, chauvinistic, and decidedly immature.” Thus, the Court appears to agree that Mr. Booth’s
behavior was “improper conduct.” I believe the Court errs in deciding as a matter of law that the jury did
not act reasonably in concluding that Ms. Duncan faced severe or pervasive harassment that created a
hostile work environment.
Therefore, I dissent from the Court’s conclusion that Ms. Duncan did not present sufficient evidence to
survive judgment as a matter of law on her hostile work-environment and constructive-discharge claims.

CASE QUESTIONS

1.

Which opinion is more persuasive to you—the majority opinion or the dissenting opinion?

Saylor URL: http://www.saylor.org/books

Saylor.org
1110

2.

“Numerous cases have rejected hostile work environment claims premised upon facts equally or more
egregious than the conduct at issue here.” By what standard or criteria does the majority opinion
conclude that Duncan’s experiences were no worse than those mentioned in the other cases?

3.

Should the majority on the appeals court substitute its judgment for that of the jury?

Age Discrimination: Burden of Persuasion
Gross v. FBL Financial Services, Inc.
557 U.S. ___ (2009)
JUSTICE CLARENCE THOMAS delivered the opinion of the court.

I
Petitioner Jack Gross began working for respondent FBL Financial Group, Inc. (FBL), in 1971. As of 2001,
Gross held the position of claims administration director. But in 2003, when he was 54 years old, Gross
was reassigned to the position of claims project coordinator. At that same time, FBL transferred many of
Gross’ job responsibilities to a newly created position—claims administration manager. That position was
given to Lisa Kneeskern, who had previously been supervised by Gross and who was then in her early
forties. Although Gross (in his new position) and Kneeskern received the same compensation, Gross
considered the reassignment a demotion because of FBL’s reallocation of his former job responsibilities to
Kneeskern.
In April 2004, Gross filed suit in District Court, alleging that his reassignment to the position of claims
project coordinator violated the ADEA, which makes it unlawful for an employer to take adverse action
against an employee “because of such individual’s age.” 29 U. S. C. §623(a). The case proceeded to trial,
where Gross introduced evidence suggesting that his reassignment was based at least in part on his age.
FBL defended its decision on the grounds that Gross’ reassignment was part of a corporate restructuring
and that Gross’ new position was better suited to his skills.
At the close of trial, and over FBL’s objections, the District Court instructed the jury that it must return a
verdict for Gross if he proved, by a preponderance of the evidence, that FBL “demoted [him] to claims
projec[t] coordinator” and that his “age was a motivating factor” in FBL’s decision to demote him. The
jury was further instructed that Gross’ age would qualify as a “‘motivating factor,’ if [it] played a part or a
Saylor URL: http://www.saylor.org/books

Saylor.org
1111

role in [FBL]’s decision to demote [him].” The jury was also instructed regarding FBL’s burden of proof.
According to the District Court, the “verdict must be for [FBL]…if it has been proved by the
preponderance of the evidence that [FBL] would have demoted [Gross] regardless of his age.”Ibid. The
jury returned a verdict for Gross, awarding him $46,945 in lost compensation. FBL challenged the jury
instructions on appeal. The United States Court of Appeals for the Eighth Circuit reversed and remanded
for a new trial, holding that the jury had been incorrectly instructed under the standard established
in Price Waterhouse v. Hopkins, 490 U. S. 228 (1989). In Price Waterhouse, this Court addressed the
proper allocation of the burden of persuasion in cases brought under Title VII of the Civil Rights Act of
1964, when an employee alleges that he suffered an adverse employment action because of both
permissible and impermissible considerations—i.e., a “mixed-motives” case. 490 U. S., at 232, 244–247
(plurality opinion). The Price Waterhouse decision was splintered. Four Justices joined a plurality
opinion, and three Justices dissented. Six Justices ultimately agreed that if a Title VII plaintiff shows that
discrimination was a “motivating” or a “ ‘substantial’ “ factor in the employer’s action, the burden of
persuasion should shift to the employer to show that it would have taken the same action regardless of
that impermissible consideration. Justice O’Connor further found that to shift the burden of persuasion to
the employer, the employee must present “direct evidence that an illegitimate criterion was a substantial
factor in the [employment] decision.”…
Because Gross conceded that he had not presented direct evidence of discrimination, the Court of Appeals
held that the District Court should not have given the mixed-motives instruction. Ibid. Rather, Gross
should have been held to the burden of persuasion applicable to typical, non-mixed-motives claims; the
jury thus should have been instructed only to determine whether Gross had carried his burden of
“prov[ing] that age was the determining factor in FBL’s employment action.”
We granted certiorari, 555 U.S. ___ (2008), and now vacate the decision of the Court of Appeals.

II
The parties have asked us to decide whether a plaintiff must “present direct evidence of discrimination in
order to obtain a mixed-motive instruction in a non-Title VII discrimination case.” Before reaching this
question, however, we must first determine whether the burden of persuasion ever shifts to the party
defending an alleged mixed-motives discrimination claim brought under the ADEA. We hold that it does
not.
Saylor URL: http://www.saylor.org/books

Saylor.org
1112

A
Petitioner relies on this Court’s decisions construing Title VII for his interpretation of the ADEA. Because
Title VII is materially different with respect to the relevant burden of persuasion, however, these decisions
do not control our construction of the ADEA.
In Price Waterhouse, a plurality of the Court and two Justices concurring in the judgment determined
that once a “plaintiff in a Title VII case proves that [the plaintiff’s membership in a protected class] played
a motivating part in an employment decision, the defendant may avoid a finding of liability only by
proving by a preponderance of the evidence that it would have made the same decision even if it had not
taken [that factor] into account.” 490 U. S., at 258; see also id., at 259–260 (opinion of White, J.); id., at
276 (opinion of O’Connor, J.). But as we explained in Desert Palace, Inc. v. Costa, 539 U. S. 90, 94–95
(2003), Congress has since amended Title VII by explicitly authorizing discrimination claims in which an
improper consideration was “a motivating factor” for an adverse employment decision. See 42 U. S. C.
§2000e–2(m) (providing that “an unlawful employment practice is established when the complaining
party demonstrates that race, color, religion, sex, or national origin was a motivating factor for any
employment practice, even though other factors also motivated the practice” (emphasis added))…
This Court has never held that this burden-shifting framework applies to ADEA claims. And, we decline to
do so now. When conducting statutory interpretation, we “must be careful not to apply rules applicable
under one statute to a different statute without careful and critical examination.” Unlike Title VII, the
ADEA’s text does not provide that a plaintiff may establish discrimination by showing that age was simply
a motivating factor. Moreover, Congress neglected to add such a provision to the ADEA when it amended
Title VII to add §§2000e–2(m) and 2000e–5(g)(2)(B), even though it contemporaneously amended the
ADEA in several ways.…
We cannot ignore Congress’ decision to amend Title VII’s relevant provisions but not make similar
changes to the ADEA. When Congress amends one statutory provision but not another, it is presumed to
have acted intentionally.…As a result, the Court’s interpretation of the ADEA is not governed by Title VII
decisions such as Desert Palace and Price Waterhouse.

B
Our inquiry therefore must focus on the text of the ADEA to decide whether it authorizes a mixed-motives
age discrimination claim. It does not. “Statutory construction must begin with the language employed by
Saylor URL: http://www.saylor.org/books

Saylor.org
1113

Congress and the assumption that the ordinary meaning of that language accurately expresses the
legislative purpose.”…The ADEA provides, in relevant part, that “[i]t shall be unlawful for an employer…to
fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s
age.” 29 U. S. C. §623(a)(1) (emphasis added).
The words “because of” mean “by reason of: on account of.” Webster’s Third New International Dictionary
194 (1966); see also Oxford English Dictionary 746 (1933) (defining “because of” to mean “By reason of,
on account of” (italics in original)); The Random House Dictionary of the English Language 132 (1966)
(defining “because” to mean “by reason; on account”). Thus, the ordinary meaning of the ADEA’s
requirement that an employer took adverse action “because of” age is that age was the “reason” that the
employer decided to act.…To establish a disparate-treatment claim under the plain language of the ADEA,
therefore, a plaintiff must prove that age was the “but-for” cause of the employer’s adverse decision.…
It follows, then, that under §623(a)(1), the plaintiff retains the burden of persuasion to establish that age
was the “but-for” cause of the employer’s adverse action. Indeed, we have previously held that the burden
is allocated in this manner in ADEA cases. See Kentucky Retirement Systems v. EEOC, 554 U. S. ____.
And nothing in the statute’s text indicates that Congress has carved out an exception to that rule for a
subset of ADEA cases. Where the statutory text is “silent on the allocation of the burden of persuasion,”
we “begin with the ordinary default rule that plaintiffs bear the risk of failing to prove their
claims.”Schaffer v. Weast, 546 U. S. 49, 56 (2005)…
Hence, the burden of persuasion necessary to establish employer liability is the same in alleged mixedmotives cases as in any other ADEA disparate-treatment action. A plaintiff must prove by a
preponderance of the evidence (which may be direct or circumstantial), that age was the “but-for” cause of
the challenged employer decision.

III
Finally, we reject petitioner’s contention that our interpretation of the ADEA is controlled by Price
Waterhouse, which initially established that the burden of persuasion shifted in alleged mixed-motives
Title VII claims. In any event, it is far from clear that the Court would have the same approach were it to
consider the question today in the first instance.

Saylor URL: http://www.saylor.org/books

Saylor.org
1114

Whatever the deficiencies of Price Waterhouse in retrospect, it has become evident in the years since that
case was decided that its burden-shifting framework is difficult to apply. For example, in cases tried to a
jury, courts have found it particularly difficult to craft an instruction to explain its burden-shifting
framework.…Thus, even if Price Waterhouse was doctrinally sound, the problems associated with its
application have eliminated any perceivable benefit to extending its framework to ADEA claims.

IV
We hold that a plaintiff bringing a disparate-treatment claim pursuant to the ADEA must prove, by a
preponderance of the evidence, that age was the “but-for” cause of the challenged adverse employment
action. The burden of persuasion does not shift to the employer to show that it would have taken the
action regardless of age, even when a plaintiff has produced some evidence that age was one motivating
factor in that decision. Accordingly, we vacate the judgment of the Court of Appeals and remand the case
for further proceedings consistent with this opinion.
It is so ordered.

1.

CASE QUESTIONS

What is the practical effect of this decision? Will plaintiffs with age-discrimination cases find it harder to
win after Gross?

2.

As Justice Thomas writes about it, does “but-for” cause here mean the “sole cause”? Must plaintiffs now
eliminate any other possible cause in order to prevail in an ADEA lawsuit?

3.

Based on this opinion, if the employer provides a nondiscriminatory reason for the change in the
employee’s status (such as “corporate restructuring” or “better alignment of skills”), does the employer
bear any burden of showing that those are not just words but that, for example, the restructuring really
does make sense or that the “skills” really do line up better in the new arrangement?

4.

If the plaintiff was retained at the same salary as before, how could he have a “discrimination” complaint,
since he still made the same amount of money?

5.

The case was decided by a 5-4 majority. A dissent was filed by Justice Stevens, and a separate dissent by
Justice Breyer, joined by Justices Ginsburg and Souter. You can access those
athttp://www.law.cornell.edu/supct/pdf/08-441P.ZD1.

Saylor URL: http://www.saylor.org/books

Saylor.org
1115

Disability Discrimination
Toyota v. Williams
534 U.S. 184 (2000)

Factual Background
Ella Williams’s job at the Toyota manufacturing plant involved using pneumatic tools. When her hands
and arms began to hurt, she consulted a physician and was diagnosed with carpal tunnel syndrome. The
doctor advised her not to work with any pneumatic tools or lift more than twenty pounds. Toyota shifted
her to a different position in the quality control inspection operations (QCIO) department, where
employees typically performed four different tasks. Initially, Williams was given two tasks, but Toyota
changed its policy to require all QCIO employees to rotate through all four tasks. When she performed the
“shell body audit,” she had to hold her hands and arms up around shoulder height for several hours at a
time.
She soon began to experience pain in her neck and shoulders. When she asked permission to do only the
two tasks that she could perform without difficulty, she was refused. According to Toyota, Williams then
began missing work regularly.
In 1997, Toyota Motor Manufacturing, Kentucky, Inc. terminated Ella Williams, citing her poor
attendance record. Subsequently, claiming to be disabled from performing her automobile assembly line
job by carpal tunnel syndrome and related impairments, Williams sued Toyota for failing to provide her
with a reasonable accommodation as required by the Americans with Disabilities Act (ADA) of 1990.
Granting Toyota summary judgment, the district court held that Williams’s impairment did not qualify as
a disability under the ADA because it had not substantially limited any major life activity and that there
was no evidence that Williams had had a record of a substantially limiting impairment. In reversing, the
court of appeals found that the impairments substantially limited Williams in the major life activity of
performing manual tasks. Because her ailments prevented her from doing the tasks associated with
certain types of manual jobs that require the gripping of tools and repetitive work with hands and arms
extended at or above shoulder levels for extended periods of time, the appellate court concluded that
Williams demonstrated that her manual disability involved a class of manual activities affecting the ability
to perform tasks at work.
JUSTICE SANDRA DAY O’CONNOR delivered the unanimous opinion of the court.
Saylor URL: http://www.saylor.org/books

Saylor.org
1116

When it enacted the ADA in 1990, Congress found that some 43 million Americans have one or more
physical or mental disabilities. If Congress intended everyone with a physical impairment that precluded
the performance of some isolated, unimportant, or particularly difficult manual task to qualify as
disabled, the number of disabled Americans would surely have been much higher. We therefore hold that
to be substantially limited in performing manual tasks, an individual must have an impairment that
prevents or severely restricts the individual from doing activities that are of central importance to most
people’s daily lives. The impairments impact must also be permanent or long-term.
When addressing the major life activity of performing manual tasks, the central inquiry must be whether
the claimant is unable to perform the variety of tasks central to most people’s daily lives, not whether the
claimant is unable to perform the tasks associated with her specific job. In this case, repetitive work with
hands and arms extended at or above shoulder levels for extended periods of time is not an important part
of most people’s daily lives. The court, therefore, should not have considered respondent’s inability to do
such manual work in or specialized assembly line job as sufficient proof that she was substantially limited
in performing manual tasks.
At the same time, the Court of Appeals appears to have disregarded the very type of evidence that it
should have focused upon. It treated as irrelevant “[t]he fact that [respondent] can…ten[d] to her personal
hygiene [and] carr[y]out personal or household chores.” Yet household chores, bathing, and brushing
one’s teeth are among the types of manual tasks of central importance to people’s daily lives, and should
have been part of the assessment of whether respondent was substantially limited in performing manual
tasks.
The District Court noted that at the time respondent sought an accommodation from petitioner, she
admitted that she was able to do the manual tasks required by her original two jobs in QCIO. In addition,
according to respondent’s deposition testimony, even after her condition worsened, she could still brush
her teeth, wash her face, bathe, tend her flower garden, fix breakfast, do laundry, and pick up around the
house. The record also indicates that her medical conditions caused her to avoid sweeping, to quit
dancing, to occasionally seek help dressing, and to reduce how often she plays with her children, gardens,
and drives long distances. But these changes in her life did not amount to such severe restrictions in the
activities that are of central importance to most people’s daily lives that they establish a manual task
disability as a matter of law. On this record, it was therefore inappropriate for the Court of Appeals to
Saylor URL: http://www.saylor.org/books

Saylor.org
1117

grant partial summary judgment to respondent on the issue of whether she was substantially limited in
performing manual tasks, and its decision to do so must be reversed.
Accordingly, we reverse the Court of Appeals’ judgment granting partial summary judgment to
respondent and remand the case for further proceedings consistent with this opinion.

CASE QUESTIONS

1.

What is the court’s most important “finding of fact” relative to hands and arms? How does this relate to
the statutory language that Congress created in the ADA?

2.

The case is remanded to the lower courts “for further proceedings consistent with this opinion.” In
practical terms, what does that mean for this case?

30.5 Summary and Exercises
Summary

For the past forty-eight years, Title VII of the Civil Rights Act of 1964 has prohibited employment
discrimination based on race, religion, sex, or national origin. Any employment decision, including hiring,
promotion, and discharge, based on one of these factors is unlawful and subjects the employer to an
award of back pay, promotion, or reinstatement. The Equal Employment Opportunity Commission
(EEOC) may file suits, as may the employee—after the commission screens the complaint.
Two major types of discrimination suits are those for disparate treatment (in which the employer
intended to discriminate) and disparate impact (in which, regardless of intent, the impact of a particular
non-job-related practice has a discriminatory effect). In matters of religion, the employer is bound not
only to refrain from discrimination based on an employee’s religious beliefs or preferences but also to
accommodate the employee’s religious practices to the extent that the accommodation does not impose an
undue hardship on the business.
Sex discrimination, besides refusal to hire a person solely on the basis of sex, includes discrimination
based on pregnancy. Sexual harassment is a form of sex discrimination, and it includes the creation of a
hostile or offensive working environment. A separate statute, the Equal Pay Act, mandates equal pay for
men and women assigned to the same job.

Saylor URL: http://www.saylor.org/books

Saylor.org
1118

One major exception to Title VII permits hiring people of a particular religion, sex, or nationality if that
feature is a bona fide occupational qualification. There is no bona fide occupational qualification (BFOQ)
exception for race, nor is a public stereotype a legitimate basis for a BFOQ.
Affirmative action plans, permitting or requiring employers to hire on the basis of race to make up for
past discrimination or to bring up the level of minority workers, have been approved, even though the
plans may seem to conflict with Title VII. But affirmative action plans have not been permitted to
overcome bona fide seniority or merit systems.
The Age Discrimination in Employment Act protects workers over forty from discharge solely on the basis
of age. Amendments to the law have abolished the age ceiling for retirement, so that most people working
for employers covered by the law cannot be forced to retire.
The Americans with Disabilities Act of 1990 prohibits discrimination based on disability and applies to
most jobs in the private sector.
At common law, an employer was free to fire an employee for any reason or for no reason at all. In recent
years, the employment-at-will doctrine has been seriously eroded. Many state courts have found against
employers on the basis of implied contracts, tortious violation of public policy, or violations of an implied
covenant of good faith and fair dealing.
Beyond antidiscrimination law, several other statutes have an impact on the employment relationship.
These include the plant-closing law, the Employee Polygraph Protection Act, the Occupational Safety and
Health Act, the Employee Retirement Income Security Act, and the Fair Labor Standards Act.

EXERCISES

1.

Rainbow Airlines, a new air carrier headquartered in Chicago with routes from Rome to Canberra,
extensively studied the psychology of passengers and determined that more than 93 percent of its
passengers felt most comfortable with female flight attendants between the ages of twenty-one and
thirty-four. To increase its profitability, the company issued a policy of hiring only such people for jobs in
the air but opened all ground jobs to anyone who could otherwise qualify. The policy made no racial
distinction, and, in fact, nearly 30 percent of the flight attendants hired were black. What violations of
federal law has Rainbow committed, if any?

2.

Tex Olafson worked for five years as a messenger for Pressure Sell Advertising Agency, a company without
a unionized workforce. On his fifth anniversary with the company, Tex was called in to the president’s

Saylor URL: http://www.saylor.org/books

Saylor.org
1119

office, was given a 10 percent raise, and was complimented on his diligence. The following week, a new
head of the messenger department was hired. He wanted to appoint his nephew to a messenger job but
discovered that a company-wide hiring freeze prevented him from adding another employee to the
messenger ranks. So he fired Tex and hired his nephew. What remedy, if any, does Tex have? What
additional facts might change the result?
3.

Ernest lost both his legs in combat in Vietnam. He has applied for a job with Excelsior Products in the
company’s quality control lab. The job requires inspectors to randomly check products coming off the
assembly line for defects. Historically, all inspectors have stood two-hour shifts. Ernest proposes to sit in
his wheelchair. The company refuses to hire him because it says he will be less efficient. Ernest’s previous
employment record shows him to be a diligent, serious worker. Does Ernest have a legal right to be hired?
What additional facts might you want to know in deciding?

4.

Marlene works for Frenzied Traders, a stockbrokerage with a seat on the New York Stock Exchange. For
several years, Marlene has been a floor trader, spending all day in the hurly-burly of stock trading, yelling
herself hoarse. Each year, she has received a large bonus from the company. She has just told the
company that she is pregnant. Citing a company policy, she is told she can no longer engage in trading
because it is too tiring for pregnant women. Instead, she may take a backroom job, though the company
cannot guarantee that the floor job will be open after she delivers. Marlene also wants to take six months
off after her child is born. The company says it cannot afford to give her that time. It has a policy of
granting paid leave to anyone recuperating from a stay in the hospital and unpaid leave for four months
thereafter. What legal rights does Marlene have, and what remedies is she entitled to?

5.

Charlie Goodfellow works for Yum-burger and has always commanded respect at the local franchise for
being the fastest server. One day, he undergoes a profound religious experience, converts to Sikhism, and
changes his name to Sanjay Singh. The tenets of his religion require him to wear a beard and a turban. He
lets his beard grow, puts on a turban, and his fellow workers tease him. When a regional vice president
sees that Sanjay is not wearing the prescribed Yum-Burger uniform, he fires him. What rights of Sanjay, if
any, has Yum-burger violated? What remedies are available to him?

SELF-TEST QUESTIONS

1.

Affirmative action in employment
a.

is a requirement of Title VII of the Civil Rights Act of 1964

Saylor URL: http://www.saylor.org/books

Saylor.org
1120

b.

is prohibited by Title VII of the Civil Rights Act of 1964

c.

is a federal statute enacted by Congress

d.

depends on the circumstances of each case for validity
The Age Discrimination in Employment Act protects

a.

all workers of any age
b.

all workers up to age seventy

c.

most workers over forty

d.

no workers over seventy

Federal laws barring discrimination against the handicapped and disabled
a.

apply to all disabilities
b.

apply to most disabilities in private employment

c.

apply to all disabilities in public employment

d.

apply to most disabilities in public employment
Under Title VII, a bona fide occupational qualification exception may never apply to cases
involving

a.

racial discrimination
b.

religious discrimination

c.

sex discrimination

d.

age discrimination

The employment-at-will doctrine derives from
a.

Title VII of the Civil Rights Act of 1964

1.

d

2.

c

3.

b

b.

employment contracts

c.

the common law

d.

liberty of contract under the Constitution

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1121

4.

a

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
1122

Chapter 31

Labor-Management Relations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How collective bargaining was resisted for many years in the United States, and how political and
economic changes resulted in legalization of labor unions

2.

The four major federal labor laws in the United States

3.

The process by which bargaining units are recognized by the National Labor Relations Board

4.

The various kinds of unfair labor practices that employers might engage in, and those that unions and
their members might engage in

Over half a century, the federal law of labor relations has developed out of four basic statutes into an
immense body of cases and precedent regulating the formation and governance of labor unions and
the relationships among employers, unions, and union members. Like antitrust law, labor law is a
complex subject that has spawned a large class of specialized practitioners. Though specialized, it is a
subject that no employer of any size can ignore, for labor law has a pervasive influence on how
business is conducted throughout the United States. In this chapter, we examine the basic statutory
framework and the activities that it regulates.
It is important to note at the outset that legal rights for laborers in the United States came about
through physical and political struggles. The right of collective bargaining and the right to strike (and
corresponding rights for employers, such as the lockout) were hard-won and incremental. The
legislation described in this chapter began only after many years of labor-management strife,
including judicial opposition to unions and violent and deadly confrontations between prounion
workers and management.
In 1806, the union of Philadelphia Journeymen Cordwainers was convicted of and bankrupted by
charges of criminal conspiracy after a strike for higher wages, setting a precedent by which the US
government would combat unions for years to come. Andrew Jackson became a strikebreaker in
1834 when he sent troops to the construction sites of the Chesapeake and Ohio Canal. In 1877, a
Saylor URL: http://www.saylor.org/books

Saylor.org
1123

general strike halted the movement of US railroads. In the following days, strike riots spread across
the United States. The next week, federal troops were called out to force an end to the nationwide
strike. At the Battle of the Viaduct in Chicago, federal troops (recently returned from an Indian
massacre) killed thirty workers and wounded over one hundred. Numerous other violent
confrontations marked the post–Civil War period in America, including the violent rail strikes of
1877, when President Rutherford B. Hayes sent troops to prevent obstruction of the mails. President
Grover Cleveland used soldiers to break the Pullman strike of 1894. Not until the anthracite coal
strikes in Pennsylvania in 1902 did the US government become a mediator between labor and
management rather than an enforcer for industry.
Many US labor historians see the first phase of the labor movement in terms of the struggles in the
private sector that led to the labor legislation of the New Deal, described in Section 31.1 "A Brief
History of Labor Legislation". The second phase of the movement, post–World War II, saw less
violent confrontation and more peaceful resolution of labor issues in collective bargaining. Yet rightto-work states in the southern part of the United States and globalization weakened the
attractiveness of unions in the private sector. Right-to-work states provided a haven for certain kinds
of manufacturing operations that wanted no part of bargaining with unions. Globalization meant
that companies could (realistically) threaten to relocate outside the United States entirely. Unions in
the public sector of the United States began to grow stronger relative to unions in the private sector:
governments could not relocate as companies could, and over the last half century, there has been a
gradual decline in private sector unionism and growth in public sector unionism.

31.1 A Brief History of Labor Legislation

LEARNING OBJECTIVES

1.

Understand and explain the rise of labor unions in the United States.

2.

Explain what common-law principles were used by employers and courts to resist legalized collective
bargaining.

3.

Be able to put US labor law in its historical context.

Labor and the Common Law in the Nineteenth Century
Saylor URL: http://www.saylor.org/books

Saylor.org
1124

Labor unions appeared in modern form in the United States in the 1790s in Boston, New York, and
Philadelphia. Early in the nineteenth century, employers began to seek injunctions against union
organizing and other activities. Two doctrines were employed: (1) common-law conspiracy and
(2)common-law restraint of trade. The first doctrine held that workers who joined together were acting
criminally as conspirators, regardless of the means chosen or the objectives sought.
The second doctrine—common-law restraint of trade—was also a favorite theory used by the courts to
enjoin unionizing and other joint employee activities. Workers who banded together to seek better wages
or working conditions were, according to this theory, engaged in concerted activity that restrained trade in
their labor. This theory made sense in a day in which conventional wisdom held that an employer was
entitled to buy labor as cheaply as possible—the price would obviously rise if workers were allowed to
bargain jointly rather than if they were required to offer their services individually on the open market.

Labor under the Antitrust Laws
The Sherman Act did nothing to change this basic judicial attitude. A number of cases decided early in the
act’s history condemned labor activities as violations of the antitrust law. In particular, in the Danbury
Hatters’ case (Loewe v. Lawlor) the Supreme Court held that a “secondary boycott” against a
nonunionized company violated the Sherman Act. The hatters instigated a boycott of retail stores that
sold hats manufactured by a company whose workers had struck. The union was held liable for treble
damages.

[1]

By 1912, labor had organized widely, and it played a pivotal role in electing Woodrow Wilson and giving
him a Democratic Congress, which responded in 1914 with the Clayton Act’s “labor exemption.” Section 6
of the Clayton Act says that labor unions are not “illegal combinations or conspiracies in restraint of trade,
under the antitrust laws.” Section 20 forbids courts from issuing injunctions in cases involving strikes,
boycotts, and other concerted union activities (which were declared to be lawful) as long as they arose out
of disputes between employer and employees over the terms of employment.
But even the Clayton Act proved of little lasting value to the unions. In 1921, the Supreme Court again
struck out against a secondary boycott that crippled the significance of the Clayton Act provisions. In the
case, a machinists’ union staged a boycott against an employer (by whom the members were not
Saylor URL: http://www.saylor.org/books

Saylor.org
1125

employed) in order to pressure the employer into permitting one of its factories to be unionized. The
Court ruled that the Clayton Act exemptions applied only in cases involving an employer and its own
employees.

[2]

Without the ability to boycott under those circumstances, and with the threat of antitrust

prosecutions or treble-damage actions, labor would be hard-pressed to unionize many companies. More
antiunion decisions followed.

Moves toward Modern Labor Legislation
Collective bargaining appeared on the national scene for the first time in 1918 with the creation of the War
Labor Conference Board. The National War Labor Board was empowered to mediate or reconcile labor
disputes that affected industries essential to the war, but after the war, the board was abolished.
In 1926, Congress enacted the Railway Labor Act. This statute imposed a duty on railroads to bargain in
good faith with their employees’ elected representatives. The act also established the National Mediation
Board to mediate disputes that were not resolved in contract negotiations. The stage was set for more
comprehensive national labor laws. These would come with the Great Depression.

The Norris–La Guardia Act
The first labor law of the Great Depression was the Norris–La Guardia Act of 1932. It dealt with the
propensity of federal courts to issue preliminary injunctions, often ex parte (i.e., after hearing only the
plaintiff’s argument), against union activities. Even though the permanent injunction might later have
been denied, the effect of the vaguely worded preliminary injunction would have been sufficient to destroy
the attempt to unionize. The Norris–La Guardia Act forbids federal courts from temporarily or
permanently enjoining certain union activities, such as peaceful picketing and strikes. The act is
applicable is any “labor dispute,” defined as embracing “any controversy concerning terms or conditions
of employment, or concerning the association or representation of persons in negotiating, fixing,
maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or
not the disputants stand in the proximate relation of employer and employee.” This language thus
permitted the secondary boycott that had been held a violation of the antitrust laws in Duplex Printing
Press v. Deering. The act also bars the courts from enforcing so-called yellow-dog contracts—agreements
that employees made with their employer not to join unions.
Saylor URL: http://www.saylor.org/books

Saylor.org
1126

The National Labor Relations Act (the Wagner Act)
In 1935, Congress finally enacted a comprehensive labor statute. The National Labor Relations Act
(NLRA), often called the Wagner Act after its sponsor, Senator Robert F. Wagner, declared in Section 7
that workers in interstate commerce “have the right to self-organization, to form, join or assist labor
organizations, to bargain collectively through representatives of their own choosing, and to engage in
concerted activities for the purpose of collective bargaining or other mutual aid or protection.” Section 8
sets out five key unfair labor practices:
1.

Interference with the rights guaranteed by Section 7

2. Interference with the organization of unions, or dominance by the employer of union administration
(this section thus outlaws “company unions”)
3. Discrimination against employees who belong to unions
4. Discharging or otherwise discriminating against employees who seek relief under the act
5.

Refusing to bargain collectively with union representatives

The procedures for forming a union to represent employees in an appropriate “bargaining unit” are set
out in Section 9. Finally, the Wagner Act established the National Labor Relations Board (NLRB) as an
independent federal administrative agency, with power to investigate and remedy unfair labor practices.
The Supreme Court upheld the constitutionality of the act in 1937 in a series of five cases. In the
first, NLRB v. Jones & Laughlin Steel Corp., the Court ruled that congressional power under the
Commerce Clause extends to activities that might affect the flow of interstate commerce, as labor relations
[3]

certainly did. Through its elaborate mechanisms for establishing collective bargaining as a basic national
policy, the Wagner Act has had a profound effect on interstate commerce during the last half-century.

The Taft-Hartley Act (Labor-Management Relations Act)
The Wagner Act did not attempt to restrict union activities in any way. For a dozen years, opponents of
unions sought some means of curtailing the breadth of opportunity opened up to unions by the Wagner
Act. After failing to obtain relief in the Supreme Court, they took their case to Congress and finally
succeeded after World War II when, in 1947, Congress, for the first time since 1930, had Republican
majorities in both houses. Congress responded to critics of “big labor” with the Taft-Hartley Act, passed
over President Truman’s veto. Taft-Hartley—known formally as the Labor-Management Relations Act—
did not repeal the protections given employees and unions under the NLRA. Instead, it balanced union
Saylor URL: http://www.saylor.org/books

Saylor.org
1127

power with a declaration of rights of employers. In particular, Taft-Hartley lists six unfair labor practices
of unions, including secondary boycotts, strikes aimed at coercing an employer to fire an employee who
refuses to join a union, and so-called jurisdictional strikes over which union should be entitled to do
specified jobs at the work site.
In addition to these provisions, Taft-Hartley contains several others that balance the rights of unions and
employers. For example, the act guarantees both employers and unions the right to present their views on
unionization and collective bargaining. Like employers, unions became obligated to bargain in good faith.
The act outlaws the closed shop (a firm in which a worker must belong to a union), gives federal courts the
power to enforce collective bargaining agreements, and permits private parties to sue for damages arising
out of a secondary boycott. The act also created the Federal Mediation and Conciliation Service to cope
with strikes that create national emergencies, and it declared strikes by federal employees to be unlawful.
It was this provision that President Reagan invoked in 1981 to fire air traffic controllers who walked off
the job for higher pay.

The Landrum-Griffin Act
Congressional hearings in the 1950s brought to light union corruption and abuses and led in 1959 to the
last of the major federal labor statutes, the Landrum-Griffin Act (Labor-Management Reporting and
Disclosure Act). It established a series of controls on internal union procedures, including the method of
electing union officers and the financial controls necessary to avoid the problems of corruption that had
been encountered. Landrum-Griffin also restricted union picketing under various circumstances,
narrowed the loopholes in Taft-Hartley’s prohibitions against secondary boycotts, and banned “hot cargo”
agreements (see ).

KEY TAKEAWAY

Common-law doctrines were used in the early history of the labor movement to enjoin unionizing and
other joint employee activities. These were deemed to be restraints of trade that violated antitrust laws.
In addition, common-law conspiracy charges provided criminal enforcement against joint employee
actions and agreements. Politically, the labor movement gained some traction in 1912 and got an
antitrust-law exemption in the Clayton Act. But it was not until the Great Depression and the New Deal
that the right of collective bargaining was recognized by federal statute in the National Labor Relations

Saylor URL: http://www.saylor.org/books

Saylor.org
1128

Act. Subsequent legislation (Taft-Hartley and Landrum-Griffin) added limits to union activities and controls
over unions in their internal functions.

1.

EXERCISES

Use the Internet to find stories of government-sponsored violence against union activities in the late
1900s and early part of the twentieth century. What were some of the most violent confrontations, and
what caused them? Discuss why business and government were so opposed to collective bargaining.

2.

Use the Internet to find out which countries in the world have legal systems that support collective
bargaining. What do these countries have in common with the United States? Does the People’s Republic
of China support collective bargaining?
3.

[1] Loewe v. Lawlor, 208 U.S. 274 (1908).

4.

[2] Duplex Printing Press Co. v. Deering, 254 U.S. 443 (1921).

5.

[3] NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1 (1937).

31.2 The National Labor Relations Board: Organization and
Functions
LEARNING OBJECTIVE

1.

Explain the process that leads to recognition of bargaining units by the National Labor Relations Board.

The National Labor Relations Board (NLRB) consists of five board members, appointed by the
president and confirmed by the Senate, who serve for five-year, staggered terms. The president
designates one of the members as chairman. The president also appoints the general counsel, who is
in charge of the board’s investigatory and prosecutorial functions and who represents the NLRB
when it goes (or is taken) to court. The general counsel also oversees the thirty-three regional offices
scattered throughout the country, each of which is headed by a regional director.
The NLRB serves two primary functions: (1) it investigates allegations of unfair labor practices and
provides remedies in appropriate cases, and (2) it decides in contested cases which union should
serve as the exclusive bargaining agent for a particular group of employees.

Saylor URL: http://www.saylor.org/books

Saylor.org
1129

Unfair Labor Practice Cases
Unfair labor practice cases are fairly common; some twenty-two thousand unfair labor practice claims
were filed in 2008. Volume was considerably higher thirty years ago; about forty thousand a year was
typical in the early 1980s. A charge of an unfair labor practice must be presented to the board, which has
no authority to initiate cases on its own. Charges are investigated at the regional level and may result in a
complaint by the regional office. A regional director’s failure to issue a complaint may be appealed to the
general counsel, whose word is final (there is no possible appeal).
A substantial number of charges are dismissed or withdrawn each year—sometimes as many as 70
percent. Once issued, the complaint is handled by an attorney from the regional office. Most cases, usually
around 80 percent, are settled at this level. If not settled, the case will be tried before an administrative
law judge, who will take evidence and recommend a decision and an order. If no one objects, the decision
and order become final as the board’s opinion and order. Any party may appeal the decision to the board
in Washington. The board acts on written briefs, rarely on oral argument. The board’s order may be
appealed to the US court of appeals, although its findings of fact are not reviewable “if supported by
substantial evidence on the record considered as a whole.” The board may also go to the court of appeals
to seek enforcement of its orders.

Representation Cases
The NLRB is empowered to oversee representative elections—that is, elections by employees to determine
whether or not to be represented by a union. The board becomes involved if at least 30 percent of the
members of a potential bargaining unit petition it to do so or if an employer petitions on being faced with
a claim by a union that it exclusively represents the employees. The board determines which bargaining
unit is appropriate and which employees are eligible to vote. A representative of the regional office will
conduct the election itself, which is by secret ballot. The regional director may hear challenges to the
election procedure to determine whether the election was valid.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
1130

The NLRB has two primary functions: (1) it investigates allegations of unfair labor practices and provides
remedies in appropriate cases, and (2) it decides in contested cases which union should serve as the
exclusive bargaining agent for a particular group of employees.

EXERCISES

1.

Go to the website for the NLRB. Find out how many unfair labor practice charges are filed each year. Also
find out how many “have merit” according to the NLRB.

2.

How many of these unfair labor practice charges that “have merit” are settled through the auspices of the
NLRB?

31.3 Labor and Management Rights under the Federal Labor
Laws
LEARNING OBJECTIVES

1.

Describe and explain the process for the National Labor Relations Board to choose a particular union as
the exclusive bargaining representative.

2.

Describe and explain the various duties that employers have in bargaining.

3.

Indicate the ways in which employers may commit unfair labor practice by interfering with union activity.

4.

Explain the union’s right to strike and the difference between an economic strike and a strike over an
unfair labor practice.

5.

Explain secondary boycotts and hot cargo agreements and why they are controversial.

Choosing the Union as the Exclusive Bargaining Representative
Determining the Appropriate Union
As long as a union has a valid contract with the employer, no rival union may seek an election to oust it
except within sixty to ninety days before the contract expires. Nor may an election be held if an election
has already been held in the bargaining unit during the preceding twelve months.

Saylor URL: http://www.saylor.org/books

Saylor.org
1131

Whom does the union represent? In companies of even moderate size, employees work at different tasks
and have different interests. Must the secretaries, punch press operators, drivers, and clerical help all
belong to the same union in a small factory? The National Labor Relations Board (NLRB) has the
authority to determine which group of employees will constitute the appropriate bargaining unit. To make
its determination, the board must look at the history of collective bargaining among similar workers in the
industry; the employees’ duties, wages, skills, and working conditions; the relationship between the
proposed unit and the structure of the employer’s organization; and the desires of the employees
themselves.
Two groups must be excluded from any bargaining unit—supervisory employees and independent
contractors. Determining whether or not a particular employee is a supervisor is left to the discretion of
the board.

Interfering with Employee Communication
To conduct an organizing drive, a union must be able to communicate with the employees. But the
employer has valid interests in seeing that employees and organizers do not interfere with company
operations. Several different problems arise from the need to balance these interests.
One problem is the protection of the employer’s property rights. May nonemployee union organizers come
onto the employer’s property to distribute union literature—for example, by standing in the company’s
parking lots to hand out leaflets when employees go to and from work? May organizers, whether
employees or not, picket or hand out literature in private shopping centers in order to reach the public—
for example, to protest a company’s policies toward its nonunion employees? The interests of both
employees and employers under the NLRB are twofold: (1) the right of the employees (a) to communicate
with each other or the public and (b) to hear what union organizers have to say, and (2) the employers’ (a)
property rights and (b) their interest in managing the business efficiently and profitably.
The rules that govern in these situations are complex, but in general they appear to provide these answers:
(1) If the persons doing the soliciting are not employees, the employer may bar them from entering its
private property, even if they are attempting to reach employees—assuming that the employer does not
discriminate and applies a rule against use of its property equally to everyone.

[1]

(2) If the solicitors are

not employees and they are trying to reach the public, they have no right to enter the employer’s private
property. (3) If the solicitors are employees who are seeking to reach the public, they have the right to
Saylor URL: http://www.saylor.org/books

Saylor.org
1132

distribute on the employer’s property—in a common case, in a shopping center—unless they have a
convenient way to reach their audience on public property off the employer’s premises.

[2]

(4) If the

solicitors are employees seeking to reach employees, the employer is permitted to limit the distribution of
literature or other solicitations to avoid litter or the interruption of work, but it cannot prohibit
solicitation on company property altogether.
In the leading case of Republic Aviation Corp. v. NLRB, the employer, a nonunion plant, had a standing
rule against any kind of solicitation on the premises.

[3]

Thereafter, certain employees attempted to

organize the plant. The employer fired one employee for soliciting on behalf of the union and three others
for wearing union buttons. The Supreme Court upheld the board’s determination that the discharges
constituted an unfair labor practice under Section 8(a) of the NLRA. It does not matter, the Court said,
whether the employees had other means of communicating with each other or that the employer’s rule
against solicitation may have no effect on the union’s attempt to organize the workers. In other words, the
employer’s intent or motive is irrelevant. The only question is whether the employer’s actions might tend
to interfere with the employees’ exercise of their rights under the NLRB.

Regulating Campaign Statements
A union election drive is not like a polite conversation over coffee; it is, like political campaigns, full of
charges and countercharges. Employers who do not want their employees unionized may warn darkly of
the effect of the union on profitability; organizers may exaggerate the company’s financial position. In a
1982 NLRB case, NLRB v. Midland National Life Ins. Co., the board said it would not set aside an election
if the parties misrepresented the issues or facts but that it would do so if the statements were made in a
deceptive manner—for example, through forged documents.

[4]

The board also watches for threats and

promises of rewards; for example, the employer might threaten to close the plant if the union succeeds.
In NLRB v. Gissel Packing Co., the employer stated his worries throughout the campaign that a union
would prompt a strike and force the plant to close.

[5]

The board ruled that the employer’s statements were

an impermissible threat. To the employer’s claim that he was simply exercising his First Amendment
rights, the Supreme Court held that although employers do enjoy freedom of speech, it is an unfair labor
practice to threaten consequences that are not rooted in economic realities.
A union campaign has become an intricate legal duel, heavily dependent on strategic considerations of law
and public relations. Neither management nor labor can afford to wage a union campaign without
Saylor URL: http://www.saylor.org/books

Saylor.org
1133

specialized advisers who can guide the thrust and parry of the antagonists. Labor usually has such
advisers because very few organizational drives are begun without outside organizers who have access to
union lawyers. A business person who attempts to fight a union, like a labor organizer or an employee
who attempts to organize one, takes a sizeable risk when acting alone, without competent advice. For
example, an employer’s simple statement like “We will get the heating fixed” in response to a seemingly
innocent question about the “drafty old building” at a meeting with employees can lead to an NLRB
decision to set aside an election if the union loses, because the answer can easily be construed as a
promise, and under Section 8(c) of the National Labor Relations Act (NLRA), a promise of reward or
benefit during an organization campaign is an unfair labor practice by management. Few union election
campaigns occur without questions, meetings, and pamphleteering carefully worked out in advance.
The results of all the electioneering are worth noting. In the 1980s, some 20 percent of the total US
workforce was unionized. As of 2009, the union membership rate was 12.3 percent, and more union
members were public employees than private sector employees. Fairly or unfairly, public employee unions
were under attack as of 2010, as their wages generally exceeded the average wages of other categories of
workers.

Exclusivity
Once selected as the bargaining representative for an appropriate group of employees, the union has
the exclusive right to bargain. Thereafter, individual employees may not enter into separate contracts with
the employer, even if they voted against the particular union or against having a union at all. The principle
of exclusivity is fundamental to the collective bargaining process. Just how basic it is can be seen
in Emporium Capwell Co. v. Western Addition Community Organization (Section 31.4.1 "Exclusivity"),
in which one group of employees protested what they thought were racially discriminatory work
assignments, barred under the collective bargaining agreement (the contract between the union and the
employer). Certain of the employees filed grievances with the union, which looked into the problem more
slowly than the employees thought necessary. They urged that the union permit them to picket, but the
union refused. They picketed anyway, calling for a consumer boycott. The employer warned them to
desist, but they continued and were fired. The question was whether they were discharged for engaging in
concerted activity protected under Section 7 of the NLRA.

Saylor URL: http://www.saylor.org/books

Saylor.org
1134

The Duty to Bargain
The Duty to Bargain in Good Faith
The NLRA holds both employer and union to a duty to “bargain in good faith.” What these words mean
has long been the subject of controversy. Suppose Mr. Mardian, a company’s chief negotiator, announces
to Mr. Ulasewicz, the company’s chief union negotiator, “I will sit down and talk with you, but be damned
if I will agree to a penny more an hour than the people are getting now.” That is not a refusal to bargain: it
is a statement of the company’s position, and only Mardian’s actual conduct during the negotiations will
determine whether he was bargaining in good faith. Of course, if he refused to talk to Ulasewicz, he would
have been guilty of a failure to bargain in good faith.
Suppose Mardian has steadily insisted during the bargaining sessions that the company must have
complete control over every aspect of the labor relationship, including the right to hire and fire exactly as
it saw fit, the right to raise or lower wages whenever it wanted, and the right to determine which employee
was to do which job. The Supreme Court has said that an employer is not obligated to accept any
particular term in a proposed collective bargaining agreement and that the NLRB may not second-guess
any agreement eventually reached.

[6]

However, the employer must actually engage in bargaining, and a

stubborn insistence on leaving everything entirely to the discretion of management has been construed as
a failure to bargain.

[7]

Suppose Mardian had responded to Ulasewicz’s request for a ten-cent-an-hour raise: “If we do that, we’ll
go broke.” Suppose further that Ulasewicz then demanded, on behalf of the union, that Mardian prove his
contention but that Mardian refused. Under these circumstances, the Supreme Court has ruled, the NLRB
is entitled to hold that management has failed to bargain in good faith, for once having raised the issue,
the employer must in good faith demonstrate veracity.

[8]

Mandatory Subjects of Bargaining
The NLRB requires employers and unions to bargain over “terms and condition of employment.” Wages,
hours, and working conditions—whether workers must wear uniforms, when the lunch hour begins, the
type of safety equipment on hand—are well-understood terms and conditions of employment. But the
statutory phrase is vague, and the cases abound with debates over whether a term insisted on by union or

Saylor URL: http://www.saylor.org/books

Saylor.org
1135

management is within the statutory phrase. No simple rule can be stated for determining whether a desire
of union or management is mandatory or nonmandatory. The cases do suggest that management retains
the right to determine the scope and direction of the enterprise, so that, for example, the decision to invest
in labor-saving machinery is a nonmandatory subject—meaning that a union could not insist that an
employer bargain over it, although the employer may negotiate if it desires. Once a subject is incorporated
in a collective bargaining agreement, neither side may demand that it be renegotiated during the term of
the agreement.

The Board’s Power to Compel an Agreement
A mere refusal to agree, without more, is not evidence of bad-faith bargaining. That may seem a difficult
conclusion to reach in view of what has just been said. Nevertheless, the law is clear that a company may
refuse to accede to a union’s demand for any reason other than an unwillingness to consider the matter in
the first place. If a union negotiator cannot talk management into accepting his demand, then the union
may take other actions—including strikes to try to force management to bow. It follows from this
conclusion that the NLRB has no power to compel agreement—even if management is guilty of
negotiating in bad faith. The federal labor laws are premised on the fundamental principle that the parties
are free to bargain.

Interference and Discrimination by the Employer
Union Activity on Company Property
The employer may not issue a rule flatly prohibiting solicitation or distribution of literature during
“working time” or “working hours”—a valid rule against solicitation or distribution must permit these
activities during employees’ free time, such as on breaks and at meals. A rule that barred solicitation on
the plant floor during actual work would be presumptively valid. However, the NLRB has the power to
enjoin its enforcement if the employer used the rule to stop union soliciting but permitted employees
during the forbidden times to solicit for charitable and other causes.

“Runaway Shop”
A business may lawfully decide to move a factory for economic reasons, but it may not do so to discourage
a union or break it apart. The removal of a plant from one location to another is known as a runaway
Saylor URL: http://www.saylor.org/books

Saylor.org
1136

shop. An employer’s representative who conceals from union representatives that a move is contemplated
commits an unfair labor practice because the union is deprived of the opportunity to negotiate over an
important part of its members’ working conditions. If a company moves a plant and it is later determined
that the move was to interfere with union activity, the board may order the employer to offer affected
workers employment at the new site and the cost of transportation.

Other Types of Interference
Since “interference” is not a precise term but descriptive of a purpose embodied in the law, many activities
lie within its scope. These include hiring professional strikebreakers to disrupt a strike, showing
favoritism toward a particular union to discourage another one, awarding or withholding benefits to
encourage or discourage unionization, engaging in misrepresentations and other acts during election
campaigns, spying on workers, making employment contracts with individual members of a union,
blacklisting workers, attacking union activists physically or verbally, and disseminating various forms of
antiunion propaganda.

Discrimination against Union Members
Under Section 8(a)(3) of the NLRA, an employer may not discriminate against employees in hiring or
tenure to encourage or discourage membership in a labor organization. Thus an employer may not refuse
to hire a union activist and may not fire an employee who is actively supporting the union or an
organizational effort if the employee is otherwise performing adequately on the job. Nor may an employer
discriminate among employees seeking reinstatement after a strike or discriminatory layoff or lockout (a
closing of the job site to prevent employees from coming to work), hiring only those who were less vocal in
their support of the union.
The provision against employer discrimination in hiring prohibits certain types of compulsory unionism.
Four basic types of compulsory unionism are possible: the closed shop, the union shop, maintenance-ofmembership agreements, and preferential hiring agreements. In addition, a fifth arrangement—the
agency shop—while not strictly compulsory unionism, has characteristics similar to it. Section 8(a)(3)
prohibits the closed shop and preferential hiring. But Section 14 permits states to enact more stringent
standards and thus to outlaw the union shop, the agency shop, and maintenance of membership as well.

Saylor URL: http://www.saylor.org/books

Saylor.org
1137

1.

Closed shop. This type of agreement requires a potential employee to belong to the union before
being hired and to remain a member during employment. It is unlawful, because it would require an
employer to discriminate on the basis of membership in deciding whether to hire.

2. Union shop. An employer who enters into a union shop agreement with the union may hire a
nonunion employee, but all employees who are hired must then become members of the union and
remain members so long as they work at the job. Because the employer may hire anyone, a union or
nonunion member, the union shop is lawful unless barred by state law.
3. Maintenance-of-membership agreements. These agreements require employees who are
members of the union before being hired to remain as members once they are hired unless they take
advantage of an “escape clause” to resign within a time fixed in the collective bargaining agreement.
Workers who were not members of the union before being hired are not required to join once they are
on the job. This type of agreement is lawful unless barred by state law.
4. Preferential hiring. An employer who accepts a preferential hiring clause agrees to hire only union
members as long as the union can supply him with a sufficient number of qualified workers. These
clauses are unlawful.
5.

Agency shop. The agency shop is not true compulsory unionism, for it specifically permits an
employee not to belong to the union. However, it does require the employee to pay into the union the
same amount required as dues of union members. The legality of an agency shop is determined by
state law. If permissible under state law, it is permissible under federal law.

The Right to Strike
Section 13 of the NLRA says that “nothing in this Act, except as specifically provided for herein, shall be
construed so as either to interfere with or impede or diminish in any way the right to strike, or to affect
the limitations or qualifications on that right.” The labor statutes distinguish between two types of strikes:
the economic strike and the strike over an unfair labor practice. In the former, employees go on strike to
try to force the employer to give in to the workers’ demands. In the latter, the strikers are protesting the
employer’s committing an unfair labor practice. The importance of the distinction lies in whether the
employees are entitled to regain their jobs after the strike is over. In either type of strike, an employer may
Saylor URL: http://www.saylor.org/books

Saylor.org
1138

hire substitute employees during the strike. When it concludes, however, a difference arises. In NLRB v.
International Van Lines, the Supreme Court said that an employer may hire permanent employees to take
over during an economic strike and need not discharge the substitute employees when it is done.

[9]

That is

not true for a strike over an unfair labor practice: an employee who makes an unconditional offer to
return to his job is entitled to it, even though in the meantime the employer may have replaced him.
These rules do not apply to unlawful strikes. Not every walkout by workers is permissible. Their collective
bargaining agreement may contain a no-strike clause barring strikes during the life of the contract. Most
public employees—that is, those who work for the government—are prohibited from striking. Sit-down
strikes, in which the employees stay on the work site, precluding the employer from using the facility, are
unlawful. So are wildcat strikes, when a faction within the union walks out without authorization. Also
unlawful are violent strikes, jurisdictional strikes, secondary strikes and boycotts, and strikes intended to
force the employer to sign “hot cargo” agreements (see Section).
To combat strikes, especially when many employers are involved with a single union trying to bargain for
better conditions throughout an industry, an employer may resort to a lockout. Typically, the union will
call a whipsaw strike, striking some of the employers but not all. The whipsaw strike puts pressure on the
struck employers because their competitors are still in business. The employers who are not struck may
lawfully respond by locking out all employees who belong to the multiemployer union. This is known as a
defensive lockout. In several cases, the Supreme Court has ruled that an offensive lockout, which occurs
when the employer, anticipating a strike, locks the employees out, is also permissible.

Secondary Boycotts
Section 8(b)(4), added to the NLRA by the Taft-Hartley Act, prohibits workers from engaging
in secondary boycotts—strikes, refusals to handle goods, threats, coercion, restraints, and other actions
aimed at forcing any person to refrain from performing services for or handling products of any producer
other than the employer, or to stop doing business with any other person. Like the Robinson-Patman Act
(Chapter 28 "Antitrust Law"), this section of the NLRA is extremely difficult to parse and has led to many
convoluted interpretations. However, its essence is to prevent workers from picketing employers not
involved in the primary labor dispute.
Saylor URL: http://www.saylor.org/books

Saylor.org
1139

Suppose that the Amalgamated Widget Workers of America puts up a picket line around the Ace Widget
Company to force the company to recognize the union as the exclusive bargaining agent for Ace’s
employees. The employees themselves do not join in the picketing, but when a delivery truck shows up at
the plant gates and discovers the pickets, it turns back because the driver’s policy is never to cross a picket
line. This activity falls within the literal terms of Section (8)(b)(4): it seeks to prevent the employees of
Ace’s suppliers from doing business with Ace. But in NLRB v. International Rice Milling Co., the Supreme
Court declared that this sort of primary activity—aimed directly at the employer involved in the primary
dispute—is not unlawful.

[10]

So it is permissible to throw up a picket line to attempt to stop anyone from

doing business with the employer—whether suppliers, customers, or even the employer’s other employees
(e.g., those belonging to other unions). That is why a single striking union is so often successful in closing
down an entire plant: when the striking union goes out, the other unions “honor the picket line” by
refusing to cross it and thus stay out of work as well. The employer might have been able to replace the
striking workers if they were only a small part of the plant’s labor force, but it becomes nearly impossible
to replace all the workers within a dozen or more unions.
Suppose the United Sanders Union strikes the Ace Widget Company. Nonunion sanders refuse to cross
the picket line. So Ace sends out its unsanded widgets to Acme Sanders, a job shop across town, to do the
sanding job. When the strikers learn what Ace has done, they begin to picket Acme, at which point Acme’s
sanders honor the picket line and refuse to enter the premises. Acme goes to court to enjoin the pickets—
an exception to the Norris–La Guardia Act permits the federal courts to enjoin picketing in cases of
unlawful secondary boycotts. Should the court grant the injunction? It might seem so, but under the socalled ally doctrine, the court will not. Since Acme is joined with Ace to help it finish the work, the courts
deem the second employer an ally (or extension) of the first. The second picket line, therefore, is not
secondary.
Suppose that despite the strike, Ace manages to ship its finished product to the Dime Store, which sells a
variety of goods, including widgets. The union puts up a picket around the store; the picketers bear signs
that urge shoppers to refrain from buying any Ace widgets at the Dime Store. Is this an unlawful
secondary boycott? Again, the answer is no. A proviso to Section 8(b)(4) permits publicity aimed at
truthfully advising the public that products of a primary employer with whom the union is on strike are
being distributed by a secondary employer.
Saylor URL: http://www.saylor.org/books

Saylor.org
1140

Now suppose that the picketers carried signs and orally urged shoppers not to enter the Dime Store at all
until it stopped carrying Ace’s widgets. That would be unlawful: a union may not picket a secondary site to
persuade consumers to refrain from purchasing any of the secondary employer’s products. Likewise, the
union may not picket in order to cause the secondary employees (the salesclerks at the Dime Store) to
refuse to go to work at the secondary employer. The latter is a classic example of inducing a secondary
work stoppage, and it is barred by Section 8(b)(4). However, in DeBartolo Corp. v. Florida Gulf Coast
Building and Construction Trades Council, the Supreme Court opened what may prove to be a significant
loophole in the prohibition against secondary boycotts.

[11]

Instead of picketing, the union distributed

handbills at the entrance to a shopping mall, asking customers not to patronize any stores in the mall
until the mall owner, in building new stores, promised to deal only with contractors paying “fair wages.”
The Court approved the handbilling, calling it “only an attempt to persuade customers not to shop in the
mall,” distinguishing it from picketing, which the Court said would constitute a secondary boycott.

Hot Cargo Agreement
A union might find it advantageous to include in a collective bargaining agreement a provision under
which the employer agrees to refrain from dealing with certain people or from purchasing their products.
For example, suppose the Teamsters Union negotiates a contract with its employers that permits truckers
to refuse to carry goods to an employer being struck by the Teamsters or any other union. The struck
employer is the primary employer; the employer who has agreed to the clause—known as a hot cargo
clause—is the secondary employer. The Supreme Court upheld these clauses in United Brotherhood of
Carpenters and Joiners, Local 1976 v. NLRB, but the following year, Congress outlawed them in Section
8(e), with a partial exemption for the construction industry and a full exemption for garment and apparel
[12]

workers.

Discrimination by Unions
A union certified as the exclusive bargaining representative in the appropriate bargaining unit is obligated
to represent employees within that unit, even those who are not members of the union. Various provisions
of the labor statutes prohibit unions from entering into agreements with employers to discriminate

Saylor URL: http://www.saylor.org/books

Saylor.org
1141

against nonmembers. The laws also prohibit unions from treating employees unfairly on the basis of race,
creed, color, or national origin.

Jurisdictional Disputes
Ace Widget, a peaceful employer, has a distinguished labor history. It did not resist the first union, which
came calling in 1936, just after the NLRA was enacted; by 1987, it had twenty-three different unions
representing 7,200 workers at forty-eight sites throughout the United States. Then, because of
increasingly more powerful and efficient machinery, United Widget Workers realized that it was losing
jobs throughout the industry. It decided to attempt to bring within its purview jobs currently performed
by members of other unions. United Widget Workers asked Ace to assign all sanding work to its members.
Since sanding work was already being done by members of the United Sanders, Ace management refused.
United Widget Workers decided to go on strike over the issue. Is the strike lawful? Under Section
8(b)(4)(D), regulating jurisdictional disputes, it is not. It is an unfair labor practice for a union to strike or
engage in other concerted actions to pressure an employer to assign or reassign work to one union rather
than another.

Bankruptcy and the Collective Bargaining Agreement
An employer is bound by a collective bargaining agreement to pay the wages of unionized workers
specified in the agreement. But obviously, no paper agreement can guarantee wages when an insolvent
company goes out of business. Suppose a company files for reorganization under the bankruptcy laws
(see (Reference mayer_1.0-ch30 not found in Book)). May it then ignore its contractual obligation to pay
wages previously bargained for? In the early 1980s, several major companies—for example, Continental
Airlines and Oklahoma-based Wilson Foods Corporation—sought the protection of federal bankruptcy law
in part to cut union wages. Alarmed, Congress, in 1984, amended the bankruptcy code to require
companies to attempt to negotiate a modification of their contracts in good faith. In Bankruptcy Code
Section 1113, Congress set forth several requirements for a debtor to extinguish its obligations under a

Saylor URL: http://www.saylor.org/books

Saylor.org
1142

collective bargaining agreement (CBA). Among other requirements, the debtor must make a proposal to
the union modifying the CBA based on accurate and complete information, and meet with union leaders
and confer in good faith after making the proposal and before the bankruptcy judge would rule.
If negotiations fail, a bankruptcy judge may approve the modification if it is necessary to allow the debtor
to reorganize, and if all creditors, the debtor, and affected parties are treated fairly and equitably. If the
union rejects the proposal without good cause, and the debtor has met its obligations of fairness and
consultation from section 1113, the bankruptcy judge can accept the proposed modification to the CBA. In
1986, the US court of appeals in Philadelphia ruled that Wheeling-Pittsburgh Steel Corporation could not
modify its contract with the United Steelworkers simply because it was financially distressed. The court
pointed to the company’s failure to provide a “snap-back” clause in its new agreement. Such a clause
would restore wages to the higher levels of the original contract if the company made a comeback faster
than anticipated.

[13]

But in the 2006 case involving Northwest Airlines Chapter 11 reorganization,

[14]

the

court found that Northwest had to reduce labor costs if it were going to successfully reorganize, that it had
made an equitable proposal and consulted in good faith with the union, but that the union had rejected
the proposed modification without good cause. Section 1113 was satisfied, and Northwest was allowed to
modify its CBA with the union.

KEY TAKEAWAY

The NLRB determines the appropriate bargaining unit and also supervises union organizing drives. It must
balance protecting the employer’s rights, including property rights and the right to manage the business
efficiently, with the right of employees to communicate with each other. The NLRB will select a union and
give it the exclusive right to bargain, and the result will usually be a collective bargaining unit. The
employer should not interfere with the unionizing process or interfere once the union is in place. The
union has the right to strike, subject to certain very important restrictions.

EXERCISES

1.

Suppose that employees of the Shop Rite chain elect the Allied Food Workers Union as their exclusive
bargaining agent. Negotiations for an initial collective bargaining agreement begin, but after six months,
no agreement has been reached. The company finds excess damage to merchandise in its warehouse and
believes that this was intentional sabotage by dissident employees. The company notifies the union
representative that any employees doing such acts will be terminated, and the union, in turn, notifies the

Saylor URL: http://www.saylor.org/books

Saylor.org
1143

employees. Soon thereafter, a Shop Rite manager notices an employee in the flour section—where he has
no right to be—making quick motions with his hands. The manager then finds several bags of flour that
have been cut. The employee is fired, whereupon a fellow employee and union member leads more than
two dozen employees in an immediate walkout. The company discharges these employees and refuses to
rehire them. The employees file a grievance with the NLRB. Are they entitled to get their jobs back?
2.

[15]

American Shipbuilding Company has a shipyard in Chicago, Illinois. During winter months, it repairs ships
operating on the Great Lakes, and the workers at the shipyard are represented by several different
unions. In 1961, the unions notified the company of their intention to seek a modification of the current
collective bargaining agreement. On five previous occasions, agreements had been preceded by strikes
(including illegal strikes) that were called just after ships arrived in the shipyard for repairs. In this way,
the unions had greatly increased their leverage in bargaining with the company. Because of this history,
the company was anxious about the unions’ strike plans. In August 1961, after extended negotiations, the
company and the unions reached an impasse. The company then decided to lay off most of the workers
and sent the following notice: “Because of the labor dispute which has been unresolved since August of
1961, you are laid off until further notice.” The unions filed unfair labor practice charges with the NLRB.
Did the company engage in an unfair labor practice?

[16]

3.

[1] NLRB v. Babcock Wilcox Co., 351 U.S. 105 (1956).

4.

[2] Hudgens v. NLRB, 424 U.S. 507 (1976).

5.

[3] Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945).

6.

[4] Midland National Life Ins. Co., 263 N.L.R.B. 130 (1982).

7.

[5] NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).

8.

[6] NLRB v. American National Insurance Co., 343 U.S. 395 (1962).

9.

[7] NLRB v. Reed St Prince Manufacturing Co., 205 F.2d 131 (1st Cir. 1953).

10. [8] NLRB v. Truitt Manufacturer Co., 351 U.S. 149 (1956).
11. [9] NLRB v. International Van Lines, 409 U.S. 48 (1972).
12. [10] NLRB v. International Rice Milling Co., 341 U.S. 665 (1951).
13. [11] DeBartolo Corp. v. Florida Gulf Coast Building and Construction Trades Council, 485 U.S. 568 (1988).
14. [12] United Brotherhood of Carpenters and Joiners, Local 1976 v. NLRB, 357 U.S. 93 (1958).
15. [13] Wheeling-Pittsburgh Steel Corp. v. United Steelworkers of America, 791 F.2d 1071 (3d Cir. 1986).
Saylor URL: http://www.saylor.org/books

Saylor.org
1144

16. [14] In re Northwest Airlines Corp., 2006 Bankr. LEXIS 1159 (So. District N.Y.).
17. [15] NLRB v. Shop Rite Foods, 430 F.2d 786 (5th Cir. 1970).
18. [16] American Shipbuilding Company v. NLRB, 380 U.S. 300 (1965).

31.4 Case
Exclusivity
Emporium Capwell Co. v. Western Addition Community Organization
420 U.S. 50 (1975)
The Emporium Capwell Company (Company) operates a department store in San Francisco. At all times
relevant to this litigation it was a party to the collective-bargaining agreement negotiated by the San
Francisco Retailer’s Council, of which it was a member, and the Department Store Employees Union
(Union), which represented all stock and marketing area employees of the Company. The agreement, in
which the Union was recognized as the sole collective-bargaining agency for all covered employees,
prohibited employment discrimination by reason of race, color, creed, national origin, age, or sex, as well
as union activity. It had a no-strike or lockout clause, and it established grievance and arbitration
machinery for processing any claimed violation of the contract, including a violation of the antidiscrimination clause.
On April 3, 1968, a group of Company employees covered by the agreement met with the secretarytreasurer of the Union, Walter Johnson, to present a list of grievances including a claim that the Company
was discriminating on the basis of race in making assignments and promotions. The Union official agreed
to certain of the grievances and to investigate the charge of racial discrimination. He appointed an
investigating committee and prepared a report on the employees’ grievances, which he submitted to the
Retailer’s Council and which the Council in turn referred to the Company. The report described “the
possibility of racial discrimination” as perhaps the most important issue raised by the employees and
termed the situation at the Company as potentially explosive if corrective action were not taken. It offers
as an example of the problem the Company’s failure to promote a Negro stock employee regarded by other
employees as an outstanding candidate but a victim of racial discrimination.

Saylor URL: http://www.saylor.org/books

Saylor.org
1145

Shortly after receiving the report, the Company’s labor relations director met representatives and agreed
to “look into the matter” of discrimination, and see what needed to be done. Apparently unsatisfied with
these representations, the Union held a meeting in September attended by Union officials, Company
employees, and representatives of the California Fair Employment Practices Committee (FEPC) and the
local anti-poverty agency. The secretary-treasurer of the Union announced that the Union had concluded
that the Company was discriminating, and that it would process every such grievance through to
arbitration if necessary. Testimony about the Company’s practices was taken and transcribed by a court
reporter, and the next day the Union notified the Company of its formal charge and demanded that the
union-management Adjustment Board be convened “to hear the entire case.”
At the September meeting some of the Company’s employees had expressed their view that the contract
procedures were inadequate to handle a systemic grievance of this sort; they suggested that the Union
instead begin picketing the store in protest. Johnson explained that the collective agreement bound the
Union to its processes and expressed his view that successful grievants would be helping not only
themselves but all others who might be the victims of invidious discrimination as well. The FEPC and
anti-poverty agency representatives offered the same advice. Nonetheless, when the Adjustment Board
meeting convened on October 16, James Joseph Hollins, Torn Hawkins, and two other employees whose
testimony the Union had intended to elicit refused to participate in the grievance procedure. Instead,
Hollins read a statement objecting to reliance on correction of individual inequities as an approach to the
problem of discrimination at the store and demanding that the president of the Company meet with the
four protestants to work out a broader agreement for dealing with the issue as they saw it. The four
employees then walked out of the hearing.
…On Saturday, November 2, Hollins, Hawkins, and at least two other employees picketed the store
throughout the day and distributed at the entrance handbills urging consumers not to patronize the store.
Johnson encountered the picketing employees, again urged them to rely on the grievance process, and
warned that they might be fired for their activities. The pickets, however, were not dissuaded, and they
continued to press their demand to deal directly with the Company president.
On November 7, Hollins and Hawkins were given written warnings that a repetition of the picketing or
public statements about the Company could lead to their discharge. When the conduct was repeated the
following Saturday, the two employees were fired.
Saylor URL: http://www.saylor.org/books

Saylor.org
1146

[T]he NLRB Trial Examiner found that the discharged employees had believed in good faith that the
Company was discriminating against minority employees, and that they had resorted to concerted activity
on the basis of that belief. He concluded, however, that their activity was not protected by § 7 of the Act
and that their discharges did not, therefore, violate S 8(a)(1).
The Board, after oral argument, adopted the findings and conclusions of its Trial Examiner and dismissed
the complaint. Among the findings adopted by the Board was that the discharged employees’ course of
conduct was no mere presentation of a grievance but nothing short of a demand that the [Company]
bargain with the picketing employees for the entire group of minority employees.
The Board concluded that protection of such an attempt to bargain would undermine the statutory system
of bargaining through an exclusive, elected representative, impede elected unions’ efforts at bettering the
working conditions of minority employees, “and place on the Employer an unreasonable burden of
attempting to placate self-designated representatives of minority groups while abiding by the terms of a
valid bargaining agreement and attempting in good faith to meet whatever demands the bargaining
representative put forth under that agreement.”
On respondent’s petition for review the Court of Appeals reversed and remanded. The court was of the
view that concerted activity directed against racial discrimination enjoys a “unique status” by virtue of the
national labor policy against discrimination.…The issue, then, is whether such attempts to engage in
separate bargaining are protected by 7 of the Act or proscribed by § 9(a).
Central to the policy of fostering collective bargaining, where the employees elect that course, is the
principle of majority rule. If the majority of a unit chooses union representation, the NLRB permits it to
bargain with its employer to make union membership a condition of employment, thus, imposing its
choice upon the minority.
In vesting the representatives of the majority with this broad power, Congress did not, of course,
authorize a tyranny of the majority over minority interests. First, it confined the exercise of these powers
to the context of a “unit appropriate” for the purposes of collective bargaining, i.e., a group of employees
with a sufficient commonality of circumstances to ensure against the submergence of a minority with
distinctively different interests in the terms and conditions of their employment. Second, it undertook in
the 1959 Landrum-Griffin amendments to assure that minority voices are heard as they are in the
functioning of a democratic institution. Third, we have held, by the very nature of the exclusive bargaining
Saylor URL: http://www.saylor.org/books

Saylor.org
1147

representative’s status as representative of all unit employees, Congress implicitly imposed upon it a duty
fairly and in good faith to represent the interests of minorities within the unit. And the Board has taken
the position that a union’s refusal to process grievances against racial discrimination in violation of that
duty is an unfair labor practice.…
***
The decision by a handful of employees to bypass a grievance procedure in favor of attempting to bargain
with their employer…may or may not be predicated upon the actual existence of discrimination. An
employer confronted with bargaining demands from each of several minority groups who would not
necessarily, or even probably, be able to agree to remain real steps satisfactory to all at once. Competing
claims on the employer’s ability to accommodate each group’s demands, e.g., for reassignments and
promotions to a limited number of positions, could only set one group against the other even if it is not
the employer’s intention to divide and overcome them.…In this instance we do not know precisely what
form the demands advanced by Hollins, Hawkins, et al, would take, but the nature of the grievance that
motivated them indicates that the demands would have included the transfer of some minority employees
to sales areas in which higher commissions were paid. Yet the collective-bargaining agreement provided
that no employee would be transferred from a higher-paying to a lower-paying classification except by
consent or in the course of a layoff or reduction in force. The potential for conflict between the minority
and other employees in this situation is manifest. With each group able to enforce its conflicting
demands—the incumbent employees by resort to contractual processes and minority employees by
economic coercion—the probability of strife and deadlock is high; the making headway against
discriminatory practices would be minimal.
***
Accordingly, we think neither aspect of respondent’s contention in support of a right to short-circuit
orderly, established processes eliminating discrimination in employment is well-founded. The policy of
industrial self-determination as expressed in § 7 does not require fragmentation of the bargaining unit
along racial or other lines in order to consist with the national labor policy against discrimination. And in
the face of such fragmentation, whatever its effect on discriminatory practices, the bargaining process that
the principle of exclusive representation is meant to lubricate could not endure unhampered.
***
Saylor URL: http://www.saylor.org/books

Saylor.org
1148

Reversed.

CASE QUESTIONS

1.

Why did the picketers think that the union’s response had been inadequate?

2.

In becoming members of the union, which had a contract that included an antidiscrimination clause along
with a no-strike clause and a no-lockout clause, did the protesting employees waive all right to pursue
discrimination claims in court?

31.5 Summary and Exercises
Summary

Federal labor law is grounded in the National Labor Relations Act, which permits unions to organize and
prohibits employers from engaging in unfair labor practices. Amendments to the National Labor
Relations Act (NLRA), such as the Taft-Hartley Act and the Landrum-Griffin Act, declare certain acts of
unions and employees also to be unfair labor practices.
The National Labor Relations Board supervises union elections and decides in contested cases which
union should serve as the exclusive bargaining unit, and it also investigates allegations of unfair labor
practices and provides remedies in appropriate cases.
Once elected or certified, the union is the exclusive bargaining unit for the employees it represents.
Because the employer is barred from interfering with employee communications when the union is
organizing for an election, he may not prohibit employees from soliciting fellow employees on company
property but may limit the hours or spaces in which this may be done. The election campaign itself is an
intricate legal duel; rewards, threats, and misrepresentations that affect the election are unfair labor
practices.
The basic policy of the labor laws is to foster good-faith collective bargaining over wages, hours, and
working conditions. The National Labor Relations Board (NLRB) may not compel agreement: it may not
order the employer or the union to adopt particular provisions, but it may compel a recalcitrant company
or union to bargain in the first place.
Among the unfair labor practices committed by employers are these:

Saylor URL: http://www.saylor.org/books

Saylor.org
1149

1.

Discrimination against workers or prospective workers for belonging to or joining unions. Under
federal law, the closed shop and preferential hiring are unlawful. Some states outlaw the union shop,
the agency shop, and maintenance-of-membership agreements.

2. Interference with strikes. Employers may hire replacement workers during a strike, but in a strike
over an unfair labor practice, as opposed to an economic strike, the replacement workers may be
temporary only; workers are entitled to their jobs back at the strike’s end.
Among the unfair labor practices committed by unions are these:
1.

Secondary boycotts. Workers may not picket employers not involved in the primary labor dispute.

2. Hot cargo agreements. An employer’s agreement, under union pressure, to refrain from dealing with
certain people or purchasing their products is unlawful.

EXERCISES

1.

After years of working without a union, employees of Argenta Associates began organizing for a
representation election. Management did not try to prevent the employees from passing out leaflets or
making speeches on company property, but the company president did send out a notice to all employees
stating that in his opinion, they would be better off without a union. A week before the election, he sent
another notice, stating that effective immediately, each employee would be entitled to a twenty-fivecents-an-hour raise. The employees voted the union down. The following day, several employees began
agitating for another election. This time management threatened to fire anyone who continued talking
about an election on the ground that the union had lost and the employees would have to wait a year.
The employees’ organizing committee filed an unfair labor practice complaint with the NLRB. What was
the result?

2.

Palooka Industries sat down with Local 308, which represented its telephone operators, to discuss
renewal of the collective bargaining agreement. Palooka pressed its case for a no-strike clause in the next
contract, but Local 308 refused to discuss it at all. Exasperated, Palooka finally filed an unfair labor
practice claim with the NLRB. What was the result?

3.

Union organizers sought to organize the punch press operators at Dan’s Machine Shop. The shop was
located on a lot surrounded by heavily forested land from which access to employees was impossible. The
only practical method of reaching employees on the site was in the company parking lot. When the
organizers arrived to distribute handbills, the shop foreman, under instructions from Dan, ordered them

Saylor URL: http://www.saylor.org/books

Saylor.org
1150

to leave. At a hearing before the NLRB, the company said that it was not antiunion but that its policy,
which it had always strictly adhered to, forbade nonemployees from being on the property if not on
company business. Moreover, company policy barred any activities that would lead to littering. The
company noted that the organizers could reach the employees in many other ways—meeting the
employees personally in town after hours, calling them at home, writing them letters, or advertising a
public meeting. The organizers responded that these methods were far less effective means of reaching
the employees. What was the result? Why?

SELF-TEST QUESTIONS

1.

Which of the following is not a subject of mandatory bargaining?
a.

rate of pay per hour

b.

length of the workweek

c.

safety equipment

d.

new products to manufacture
Under a union shop agreement,

a.

an employer may not hire a nonunion member
b.

an employer must hire a nonunion member

c.

an employee must join the union after being hired

d.

an employee must belong to the union before being hired

Which of the following is always unlawful under federal law?
a.

union shop
b.

agency shop

c.

closed shop

d.

runaway shop
An employer’s agreement with its union to refrain from dealing with companies being struck by
other unions is a

a.

secondary boycott agreement
b.

hot cargo agreement

c.

lockout agreement

Saylor URL: http://www.saylor.org/books

Saylor.org
1151

d.

maintenance-of-membership agreement

Striking employees are entitled to their jobs back when they are engaged in
a.

economic strikes

1.

d

2.

c

3.

c

4.

b

5.

a

b.

jurisdictional strikes

c.

both economic and jurisdictional strikes

d.

neither economic nor jurisdictional strikes

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1152

Chapter 32

International Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The concepts of sovereignty, self-determination, failed states, and failing states

2.

The sources of international law, and examples of treaties, conventions, and customary international law

3.

How civil-law disputes between the parties from different nation-states can be resolved through national
court systems or arbitration

4.

The well-recognized bases for national jurisdiction over various parties from different nation-states

5.

The doctrines of forum non conveniens, sovereign immunity, and act of state

32.1 Introduction to International Law
J. L. Austin, the legal realist, famously defined law as “the command of a sovereign.” He had in mind
the fact that legal enforcement goes beyond negotiation and goodwill, and may ultimately have to be
enforced by some agent of the government. For example, if you fail to answer a summons and
complaint, a default judgment will be entered against you; if you fail to pay the judgment, the sheriff
(or US marshal) will actually seize assets to pay the judgment, and will come armed with force, if
necessary.
The force and authority of a government in any given territory is fundamental to sovereignty.
Historically, that was understood to mean a nation’s “right” to issue its own currency, make and
enforce laws within its borders without interference from other nations (the “right of selfdetermination” that is noted in the Charter of the United Nations), and to defend its territory with
military force, if necessary. In a nation at relative peace, sovereignty can be exercised without great
difficulty. But many countries are in civil war, and others experience “breakaway” areas where force
must be used to assert continued sovereignty. In some countries, civil war may lead to the formation
of new nation-states, such as in Sudan in 2011.

Saylor URL: http://www.saylor.org/books

Saylor.org
1153

In the United States, there was a Civil War from 1860 to 1864, and even now, there are separatist
movements, groups who refuse to recognize the authority of the local, state, or national
governments. From time to time, these groups will declare their independence of the sovereign, raise
their own flag, refuse to pay taxes, and resist government authority with arms. In the United States,
the federal government typically responds to these “mini-secessionist” movements with force.
In Canada, the province of Quebec has considered separating from Canada, and this came close to
reality in 1995 on a referendum vote for secession that gained 49.4 percent of the votes. Away from
North America, claims to exclusive political and legal authority within some geographic area are
often the stuff of civil and regional wars. Consider Kosovo’s violent secession from Yugoslavia, or
Chechnya’s attempted secession from Russia. At stake in all these struggles is the uncontested right
to make and enforce laws within a certain territory. In some nation-states, government control has
failed to achieve effective control over substantial areas, leaving factions, tribal groups, or armed
groups in control. For such nations, the phrase “failed states” or “failing states” has sometimes been
used. A failing state usually has some combination of lack of control over much of its territory, failure
to provide public services, widespread corruption and criminality, and sharp economic decline.
Somalia, Chad, and Afghanistan, among others, head the list as of 2011.
In a functioning state, the right to make and enforce law is not contested or in doubt. But in the
international arena, there is no sovereign lawgiver and law enforcer. If a criminal burglarizes your
house and is caught, the legal authorities in your state have little difficulty bringing him to justice.
But suppose a dictator or military-run government oppresses some of the citizenry, depriving these
citizens of the chance to speak freely, to carry on a trade or profession, to own property, to be
educated, or to have access to water and a livable environment, or routinely commits various
atrocities against ethnic groups (forced labor, rape, pillage, murder, torture). Who will bring the
dictator or government to justice, and before what tribunal?
There is still no forum (court or tribunal) that is universally accepted as a place to try to punish such
people. The International Criminal Court has wide support and has prosecuted several individuals
for crimes, but the United States has still not agreed to its jurisdiction.
During the 1990s, the United States selectively “policed” certain conflicts (Kosovo, Haiti, Somalia),
but it cannot consistently serve over a long period of time as the world’s policeman. The United
Saylor URL: http://www.saylor.org/books

Saylor.org
1154

States has often allowed human rights to be violated in many nations without much protest,
particularly during the Cold War with the Union of Soviet Socialist Republics (USSR), where
alliances with dictatorships and nondemocratic regimes were routinely made for strategic reasons.
Still, international law is no myth. As we shall see, there are enforceable treaties and laws that most
nations abide by, even as they are free to defect from these treaties. Yet the recent retreat by the
United States from pending international agreements (the Kyoto Protocol, the International
Criminal Court, and others) may be a sign that multilateralism is on the wane or that other nations
and regional groupings (the European Union, China) will take a more prominent role in developing
binding multilateral agreements among nations.

KEY TAKEAWAY

International law is based on the idea of the nation-state that has sovereignty over a population of citizens
within a given geographical territory. In theory, at least, this sovereignty means that nation-states should
not interfere with legal and political matters within the borders of other nation-states.

EXERCISES

1.

Using news sources, find at least one nation in the world where other nations are officially commenting
on or objecting to what goes on within that nation’s borders. Are such objections or comments
amounting to an infringement of the other nation’s sovereignty?

2.

Using news sources, find at least one nation in the world that is engaged in trying to change the political
and legal landscape of another nation. What is it doing, and why? Is this an infringement of the other
nation’s sovereignty?

3.

What is a failed state? What is a failing state? What is the difference? Is either one a candidate for
diplomatic recognition of its sovereignty? Discuss.

32.2 Sources and Practice of International Law
LEARNING OBJECTIVES

1.

Explain what a treaty is and how it differs from a convention.

2.

Understand that a treaty can be a voluntary relinquishment of some aspects of sovereignty.

Saylor URL: http://www.saylor.org/books

Saylor.org
1155

3.

Describe customary international law, and explain how it is different from treaties as a source of
international law.

4.

Describe some of the difficulties in enforcing one nation’s judicial judgments in another nation.

In this section, we shall be looking at a number of different sources of international law. These
sources include treaties and conventions, decisions of courts in various countries (including
decisions in your own state and nation), decisions of regional courts (such as the European Court of
Justice), the World Trade Organization (WTO), resolutions of the United Nations (UN), and
decisions by regional trade organizations such as the North American Free Trade Agreement
(NAFTA). These sources are different from most of the cases in your textbook, either because they
involve parties from different nations or because the rule makers or decision makers affect entities
beyond their own borders.
In brief, the sources of international law include everything that an international tribunal might rely
on to decide international disputes. International disputes include arguments between nations,
arguments between individuals or companies from different nations, and disputes between
individuals or companies and a foreign nation-state. Article 38(1) of the Statute of the International
Court of Justice (ICJ) lists four sources of international law: treaties and conventions, custom,
general principles of law, and judicial decisions and teachings.
The ICJ only hears lawsuits between nation-states. Its jurisdiction is not compulsory, meaning that
both nations in a dispute must agree to have the ICJ hear the dispute.

Treaties and Conventions
Even after signing a treaty or convention, a nation is always free to go it alone and repudiate all regional
or international bodies, or refuse to obey the dictates of the United Nations or, more broadly and
ambiguously, “the community of nations.” The United States could repudiate NAFTA, could withdraw
from the UN, and could let the WTO know that it would no longer abide by the post–World War II rules of
free trade embodied in the General Agreement on Tariffs and Trade (GATT). The United States would be
within its rights as a sovereign to do so, since it owes allegiance to no global or international sovereign.
Why, however, does it not do so? Why is the United States so involved with the “entangling alliances” that
Saylor URL: http://www.saylor.org/books

Saylor.org
1156

George Washington warned about? Simply put, nations will give away part of their sovereignty if they
think it’s in their self-interest to do so. For example, if Latvia joins the European Union (EU), it gives up
its right to have its own currency but believes it has more to gain.
A treaty is nothing more than an agreement between two sovereign nations. In international law, a nation
is usually called a state or nation-state. This can be confusing, since there are fifty US states, none of
which has power to make treaties with other countries. It may be helpful to recall that the thirteen original
states under the Articles of Confederation were in fact able to have direct relations with foreign states.
Thus New Jersey (for a few brief years) could have had an ambassador to France or made treaties with
Spain. Such a decentralized confederation did not last long. Under the present Constitution, states gave
up their right to deal directly with other countries and vested that power in the federal government.
There are many treaties to which the United States is a party. Some of these are conventions, which are
treaties on matters of common concern, usually negotiated on a regional or global basis, sponsored by an
international organization, and open to adoption by many nations. For example, as of 2011, there were
192 parties (nation-states) that had signed on to the Charter of the UN, including the United States,
Uzbekistan, Ukraine, Uganda, United Arab Emirates, United Kingdom of Great Britain and Northern
Ireland, and Uruguay (just to name a few of the nations starting with U).
The most basic kind of treaty is an agreement between two nation-states on matters of trade and friendly
relations. Treaties of friendship, commerce, and navigation (FCN treaties) are fairly common and provide
for mutual respect for each nation-state’s citizens in (1) rights of entry, (2) practice of professions, (3)
right of navigation, (4) acquisition of property, (5) matters of expropriation or nationalization, (6) access
to courts, and (7) protection of patent rights. Bilateral investment treaties (BITs) are similar but are more
focused on commerce and investment. The commercial treaties may deal with a specific product or
product group, investment, tariffs, or taxation.
Nation-states customarily enter not only into FCN treaties and BITs but also into peace treaties or
weapons limitations treaties, such as the US-Russia Strategic Arms Reduction Talks (START) treaty.
Again, treaties are only binding as long as each party continues to recognize their binding effect. In the
United States, the procedure for ratifying a treaty is that the Senate must approve it by a two-thirds vote
(politically, an especially difficult number to achieve). Once ratified, a treaty has the same force of law
within the United States as any statute that Congress might pass.
Saylor URL: http://www.saylor.org/books

Saylor.org
1157

Custom
Custom between nations is another source of international law. Custom is practice followed by two or
more nations in the course of dealing with each other. These practices can be found in diplomatic
correspondence, policy statements, or official government statements. To become custom, a consistent
and recurring practice must go on over a significant period of time, and nations must recognize that the
practice or custom is binding and must follow it because of legal obligation and not mere courtesy.
Customs may become codified in treaties.

General Principles of Law, or Customary International Law
Even without treaties, there would be some international law, since not all disputes are confined to the
territory of one nation-state. For example, in In re the Bremen, a US company’s disagreement with a
German company was heard in US courts. The US courts had to decide where the dispute would properly
be heard. In giving full effect to a forum-selection clause, the US Supreme Court set out a principle that it
hoped would be honored by courts of other nations—namely, that companies from different states should
honor any forum-selection clause in their contract to settle disputes at a specific place or court. (See
the Bremen case, ). If that principle is followed by enough national court systems, it could become a
principle of customary international law. As an example, consider that for many years, courts in many
nations believed that sovereign immunity was an established principle of international law.

Judicial Decisions in International Tribunals; Scholarly Teachings
The Statute of the International Court of Justice recognizes that international tribunals may also refer to
the teachings of preeminent scholars on international law. The ICJ, for example, often referred to the
scholarly writings of Sir Hersh Lauterpacht in its early decisions. Generally, international tribunals are
not bound by stare decisis (i.e., they may decide each case on its merits). However, courts such as the ICJ
do refer to their own past decisions for guidance.
Saylor URL: http://www.saylor.org/books

Saylor.org
1158

There are many international tribunals, including the European Court of Justice, the ICJ, and the
International Criminal Court. Typically, however, disputes between corporations or between individuals
that cross national boundaries must be resolved in national court systems or in arbitration. In other
words, there is no international civil court, and much complexity in international law derives from the fact
that national court systems must often choose from different sources of law, using different legal
traditions in order to resolve international disputes. For example, a court in one nation may have some
difficulty accepting the judgment of a foreign nation’s court system, as we see in Koster v.
Automark (see ).

Due Process and Recognition of Foreign Judgments
Issues surrounding recognition of foreign judgments arise when one nation’s courts have questions about
the fairness of procedures used in foreign courts to acquire the judgment. Perhaps the defendant was not
notified or did not have ample time in which to prepare a defense, or perhaps some measure of damages
was assessed that seemed distinctly unfair. If a foreign state makes a judgment against a US company, the
judgment will not be recognized and enforced in the United States unless the US court believes that the
foreign judgment provided the US company with due process. But skepticism about a foreign judgment
works the other way, as well. For example, if a US court were to assess punitive damages against a Belgian
company, and the successful plaintiff were to ask for enforcement of the US judgment in Belgium, the
Belgian court would reject that portion of the award based on punitive damages. Compensatory damages
would be allowed, but as Belgian law does not recognize punitive damages, it might not recognize that
portion of the US court’s award.
Concerns about notice, service of process, and the ability to present certain defenses are evident in Koster
v. Automark. Many such concerns are eliminated with the use of forum-selection clauses. The classic case
in US jurisprudence is the Bremen case, which resolves difficult questions of where the case should be
tried between a US and German company by approving the use of a forum-selection clause indicating that
a court in the United Kingdom would be the only forum that could hear the dispute.
Part of what is going on in Bremen is the Supreme Court’s concern that due process should be provided to
the US company. What is fair (procedurally) is the dominant question in this case. One clear lesson is that
Saylor URL: http://www.saylor.org/books

Saylor.org
1159

issues of fairness regarding personal jurisdiction can be resolved with a forum-selection clause—if both
parties agree to a forum that would have subject matter jurisdiction, at least minimal fairness is evident,
because both parties have “consented” to have the forum decide the case.

Arbitration
The idea that a forum-selection clause could, by agreement of the parties, take a dispute out of one
national court system and into another court system is just one step removed from the idea that the
parties can select a fair resolution process that does not directly involve national court systems. In
international arbitration, parties can select, either before or after a dispute arises, an arbitrator or arbitral
panel that will hear the dispute. As in all arbitration, the parties agree that the arbitrator’s decision will be
final and binding. Arbitration is generally faster, can be less expensive, and is always private, being a
proceeding not open to media scrutiny.
Typically, an arbitration clause in the contract will specify the arbitrator or the means of selecting the
arbitrator. For that purpose, there are many organizations that conduct international arbitrations,
including the American Arbitration Association, the International Chamber of Commerce, the
International Centre for Settlement of Investment Disputes, and the United Nations Commission on
International Trade Law. Arbitrators need not be judges or lawyers; they are usually business people,
lawyers, or judges who are experienced in global commercial transactions. The arbitration clause is thus
in essence a forum-selection clause and usually includes a choice of law for the arbitrator or arbitral panel
to follow.
An arbitral award is not a judgment. If the losing party refuses to pay the award, the winning party must
petition a court somewhere to enforce it. Fortunately, almost every country that is engaged in
international commerce has ratified the United Nations Convention on the Recognition and Enforcement
of Arbitral Awards, sometimes known as the New York Convention. The United States adopted this
convention in 1970 and has amended the Federal Arbitration Act accordingly. Anyone who has an arbitral
award subject to the convention can attach property of the loser located in any country that has signed the
convention.

KEY TAKEAWAY

Treaties and conventions, along with customary international law, are the primary sources of what we call
international law. Disputes involving parties from different nation-states are resolved in national (federal)
Saylor URL: http://www.saylor.org/books

Saylor.org
1160

court systems, and one nation’s recognition and enforcement of another nation’s judicial orders or
judgments will require reciprocal treaties or some review that the order or judgment was fairly obtained
(that there was due process in the determination of the order or judgment).

EXERCISES

1.

At the US Senate website, read about the history of treaties in the United States. What is an “executive
agreement,” and why has the use of executive agreements grown so fast since World War II?

2.

Is NAFTA a treaty or an executive agreement? What practical difference does it make if it is one rather
than the other?

32.3 Important Doctrines of Nation-State Judicial Decisions
LEARNING OBJECTIVES

1.

Define and describe the three traditional bases for a nation’s jurisdiction over those individuals and
entities from other nation-states.

2.

Explain forum non conveniens and be able to apply that in a case involving citizens from two different
nation-states.

3.

Describe and explain the origins of both sovereign immunity and the act-of-state doctrine, and be able to
distinguish between the two.

Bases for National Jurisdiction under International Law
A nation-state has jurisdiction to make and enforce laws (1) within its own borders, (2) with respect to its
citizens (nationals”) wherever they might be, and (3) with respect to actions taking place outside the
territory but having an objective or direct impact within the territory. In the Restatement (Third) of
Foreign Relations Law, these three jurisdictional bases are known as (1) the territorial principle, (2) the
nationality principle, and (3) the objective territoriality principle.
As we have already seen, many difficult legal issues involve jurisdictional problems. When can a court
assert authority over a person? (That’s the personal jurisdiction question.) When can a court apply its own

Saylor URL: http://www.saylor.org/books

Saylor.org
1161

law rather than the law of another state? When is it obligated to respect the legal decisions of other states?
All these problems have been noted in the context of US domestic law, with its state-federal system; the
resolution of similar problems on a global scale are only slightly more complicated.
The territorial principle is fairly simple. Anything that happens within a nation’s borders is subject to its
laws. A German company that makes direct investment in a plant in Spartanburg, South Carolina, is
subject to South Carolina law and US law as well.
Nationality jurisdiction often raises problems. The citizens of a nation-state are subject to its laws while
within the nation and beyond. The United States has passed several laws that govern the conduct of US
nationals abroad. United States companies may not, for example, bribe public officials of foreign countries
in order to get contracts (Foreign Corrupt Practices Act of 1976). Title VII of the Civil Rights Act also
applies extraterritorially—where a US citizen is employed abroad by a US company.
For example, suppose Jennifer Stanley (a US citizen) is discriminated against on the basis of gender by
Aramco (a US-based company) in Saudi Arabia, and she seeks to sue under Title VII of the Civil rights Act
of 1964. The extraterritorial reach of US law seems odd, especially if Saudi Arabian law or custom conflicts
with US law. Indeed, in EEOC v. Arabian American Oil Co., the Supreme Court was hesitant to say that
US law would “reach” across the globe to dictate proper corporate conduct.

[1]

Later that year, Congress

made it clear by amending Title VII so that its rules would in fact reach that far, at least where US citizens
were the parties to a dispute. But if Saudi Arabian law directly conflicted with US law, principles of
customary international law would require that territorial jurisdiction would trump nationality
jurisdiction.
Note that where the US laws conflict with local or host country laws, we have potential conflict in the
extraterritorial application of US law to activities in a foreign land. See, for example, Kern v.
Dynalectron.

[2]

In Kern, a Baptist pilot (US citizen) wanted to work for a company that provided

emergency services to those Muslims who were on a pilgrimage to Mecca. The job required helicopter
pilots to occasionally land to provide emergency services. However, Saudi law required that all who set
foot in Mecca must be Muslim. Saudi law provided for death to violators. Kern (wanting the job) tried to
convert but couldn’t give up his Baptist roots. He sued Dynalectron (a US company) for discrimination
under Title VII, claiming that he was denied the job because of his religion. Dynalectron did not deny that
they had discriminated on the basis of his religion but argued that because of the Saudi law, they had no
Saylor URL: http://www.saylor.org/books

Saylor.org
1162

viable choice. Kern lost on the Title VII claim (his religion was a bona fide occupational qualification). The
court understood that US law would apply extraterritorially because of his nationality and the US
nationality of his employer.
The principle of objective territoriality is fairly simple: acts taking place within the borders of one nation
can have a direct and foreseeable impact in another nation. International law recognizes that nationstates act appropriately when they make and enforce law against actors whose conduct has such direct
effects. A lawsuit in the United States against Osama bin Laden and his relatives in the Middle East was
based on objective territoriality. (Based in Afghanistan, the Al Qaeda leader who claimed credit for attacks
on the United States on September 11, 2001.)
Where a defendant is not a US national or is not located in the United States when prosecution or a civil
complaint is filed, there may be conflicts between the United States and the country of the defendant’s
nationality. One of the functions of treaties is to map out areas of agreement between nation-states so that
when these kinds of conflicts arise, there is a clear choice of which law will govern. For example, in an
extradition treaty, two nation-states will set forth rules to apply when one country wants to prosecute
someone who is present in the other country. In general, these treaties will try to give priority to
whichever country has the greater interest in taking jurisdiction over the person to be prosecuted.
Once jurisdiction is established in US courts in cases involving parties from two different nations, there
are some important limiting doctrines that business leaders should be aware of. These
are forum non conveniens, sovereign immunity, and the act-of-state doctrine. Just as conflicts arise over
the proper venue in US court cases where two states’ courts may claim jurisdiction, so do conflicts occur
over the proper forum when the court systems of two nation-states have the right to hear the case.

Forum Non Conveniens; Forum-Selection Clauses
Forum non conveniens is a judicial doctrine that tries to determine the proper forum when the courts of
two different nation-states can claim jurisdiction. For example, when Union Carbide’s plant in Bhopal,
India, exploded and killed or injured thousands of workers and local citizens, the injured Indian plaintiffs
could sue Union Carbide in India (since Indian negligence law had territorial effect in Bhopal and Union
Carbide was doing business in India) or Union Carbide in the United States (since Union Carbide was
Saylor URL: http://www.saylor.org/books

Saylor.org
1163

organized and incorporated in the United States, which would thus have both territorial and nationality
bases for jurisdiction over Union Carbide). Which nation’s courts should take a primary role? Note
that forum non conveniens comes into play when courts in two different nation-states both have subject
matter and personal jurisdiction over the matter. Which nation’s court system should take the case? That,
in essence, is the question that the forum non conveniens doctrine tries to answer.
In the Bremen case (Section 32.5.1 "Forum-selection clauses"), the German contractor (Unterweser) had
agreed to tow a drilling rig owned by Zapata from Galveston, Texas, to the Adriatic Sea. The drilling rig
was towed by Unterweser’s vessel, The Bremen. An accident in the Gulf damaged the drilling rig, and
Zapata sued in US district court in Florida. Unterweser argued that London was a “better,” or more
convenient, forum for the resolution of Zapata’s claim against Unterweser, but the district court rejected
that claim. Had it not been for the forum-selection clause, the claim would have been resolved in Tampa,
Florida. The Bremen case, although it does have a forum non conveniens analysis, is better known for its
holding that in cases where sophisticated parties engage in arms-length bargaining and select a forum in
which to settle their disputes, the courts will not second-guess that selection unless there is fraud or
unless one party has overwhelming bargaining power over the other.
In short, parties to an international contract can select a forum (a national court system and even a
specific court within that system, or an arbitral forum) to resolve any disputes that might arise. In
the Bremen case, Zapata was held to its choice; this tells you that international contracting requires
careful attention to the forum-selection clause. Since the Bremen case, the use of arbitration clauses in
international contracting has grown exponentially. The arbitration clause is just like a forum-selection
clause; instead of the party’s selecting a judicial forum, the arbitration clause points to resolution of the
dispute by an arbitrator or an arbitral panel.
Where there is no forum-selection clause, as in most tort cases, corporate defendants often find it useful
to invoke forum non conveniens to avoid a lawsuit in the United States, knowing that the lawsuit
elsewhere cannot as easily result in a dollar-value judgment. Consider the case of Gonzalez v. Chrysler
Corporation (see Section 32.5.3 "Forum non conveniens").

Sovereign Immunity
Saylor URL: http://www.saylor.org/books

Saylor.org
1164

For many years, sovereigns enjoyed complete immunity for their own acts. A king who established courts
for citizens (subjects) to resolve their disputes would generally not approve of judges who allowed subjects
to sue the king (the sovereign) and collect money from the treasury of the realm. If a subject sued a
foreign sovereign, any judgment would have to be collectible in the foreign realm, and no king would
allow another king’s subjects to collect on his treasury, either. In effect, claims against sovereigns,
domestic or foreign (at home or abroad), just didn’t get very far. Judges, seeing a case against a sovereign,
would generally dismiss it on the basis of “sovereign immunity.” This became customary international
law.
In the twentieth century, the rise of communism led to state-owned companies that began trading across
national borders. But when a state-owned company failed to deliver the quantity or quality of goods
agreed upon, could the disappointed buyer sue? Many tried, but sovereign immunity was often invoked as
a reason why the court should dismiss the lawsuit. Indeed, most lawsuits were dismissed on this basis.
Gradually, however, a few courts began distinguishing between governmental acts and commercial acts:
where a state-owned company was acting like a private, commercial entity, the court would not grant
immunity. This became known as the “restrictive” version of sovereign immunity, in contrast to “absolute”
sovereign immunity. In US courts, decisions as to sovereign immunity after World War II were often
political in nature, with the US State Department giving advisory letters on a case-by-case basis,
recommending (or not recommending) that the court grant immunity to the foreign state. Congress
moved to clarify matters in 1976 by passing the Foreign Sovereign Immunities Act, which legislatively
recognized the restrictive theory. Note, especially, Section 1605(a)(2).

Jurisdictional Immunities of Foreign States
28 USCS § 1602 (1998)
§ 1602. Findings and declaration of purpose
The Congress finds that the determination by United States courts of the claims of foreign states
to immunity from the jurisdiction of such courts would serve the interests of justice and would
protect the rights of both foreign states and litigants in United States courts. Under international
law, states are not immune from the jurisdiction of foreign courts insofar as their commercial
activities are concerned, and their commercial property may be levied upon for the satisfaction of

Saylor URL: http://www.saylor.org/books

Saylor.org
1165

judgments rendered against them in connection with their commercial activities. Claims of
foreign states to immunity should henceforth be decided by courts of the United States and of the
States in conformity with the principles set forth in this chapter [28 USCS §§ 1602 et seq.].
§ 1603. Definitions
For purposes of this chapter [28 USCS §§ 1602 et seq.]—
(a) A “foreign state”, except as used in section 1608 of this title, includes a political subdivision of
a foreign state or an agency or instrumentality of a foreign state as defined in subsection (b).
(b) An “agency or instrumentality of a foreign state” means any entity—
(1) which is a separate legal person, corporate or otherwise, and
(2) which is an organ of a foreign state or political subdivision thereof, or a majority of whose
shares or other ownership interest is owned by a foreign state or political subdivision thereof,
and
(3) which is neither a citizen of a State of the United States as defined in section 1332(c) and (d) of
this title nor created under the laws of any third country.
(c) The “United States” includes all territory and waters, continental or insular, subject to the
jurisdiction of the United States.
(d) A “commercial activity” means either a regular course of commercial conduct or a particular
commercial transaction or act. The commercial character of an activity shall be determined by
reference to the nature of the course of conduct or particular transaction or act, rather than by
reference to its purpose.
(e) A “commercial activity carried on in the United States by a foreign state” means commercial
activity carried on by such state and having substantial contact with the United States.

§ 1604. Immunity of a foreign state from jurisdiction
Subject to existing international agreements to which the United States is a party at the time of
enactment of this Act [enacted Oct. 21, 1976] a foreign state shall be immune from the jurisdiction
of the courts of the United States and of the States except as provided in sections 1605 to 1607 of
this chapter.
§ 1605. General exceptions to the jurisdictional immunity of a foreign state
Saylor URL: http://www.saylor.org/books

Saylor.org
1166

(a) A foreign state shall not be immune from the jurisdiction of courts of the United States or of
the States in any case—
(1) in which the foreign state has waived its immunity either explicitly or by implication,
notwithstanding any withdrawal of the waiver which the foreign state may purport to effect
except in accordance with the terms of the waiver;
(2) in which the action is based upon a commercial activity carried on in the United States by the
foreign state; or upon an act performed in the United States in connection with a commercial
activity of the foreign state elsewhere; or upon an act outside the territory of the United States in
connection with a commercial activity of the foreign state elsewhere and that act causes a direct
effect in the United States;
(3) in which rights in property taken in violation of international law are in issue and that
property or any property exchanged for such property is present in the United States in
connection with a commercial activity carried on in the United States by the foreign state; or that
property or any property exchanged for such property is owned or operated by an agency or
instrumentality of the foreign state and that agency or instrumentality is engaged in a
commercial activity in the United States;
(4) in which rights in property in the United States acquired by succession or gift or rights in
immovable property situated in the United States are in issue;
(5) not otherwise encompassed in paragraph (2) above, in which money damages are sought
against a foreign state for personal injury or death, or damage to or loss of property, occurring
in the United States and caused by the tortious act or omission of that foreign state or of any
official or employee of that foreign state while acting within the scope of his office or
employment; except this paragraph shall not apply to—
(A) any claim based upon the exercise or performance or the failure to exercise or perform a
discretionary function regardless of whether the discretion be abused, or
(B) any claim arising out of malicious prosecution, abuse of process, libel, slander,
misrepresentation, deceit, or interference with contract rights;

Saylor URL: http://www.saylor.org/books

Saylor.org
1167

Act of State
A foreign country may expropriate private property and be immune from suit in the United States by the
former owners, who might wish to sue the country directly or seek an order of attachment against
property in the United States owned by the foreign country. In the United States, the government may
constitutionally seize private property under certain circumstances, but under the Fifth Amendment, it
must pay “just compensation” for any property so taken. Frequently, however, foreign governments have
seized the assets of US corporations without recompensing them for the loss. Sometimes the foreign
government seizes all private property in a certain industry, sometimes only the property of US citizens. If
the seizure violates the standards of international law—as, for example, by failing to pay just
compensation—the question arises whether the former owners may sue in US courts. One problem with
permitting the courts to hear such claims is that by time of suit, the property may have passed into the
hands of bona fide purchasers, perhaps even in other countries.
The Supreme Court has enunciated a doctrine governing claims to recover for acts of expropriation. This
is known as the act-of-state doctrine. As the Supreme Court put it in 1897, “Every sovereign State is bound
to respect the independence of every other sovereign State, and the courts of one country will not sit in
judgment on…[and thereby adjudicate the legal validity of] the acts of the government of another done
within its own territory.”

[3]

This means that US courts will “reject private claims based on the contention

that the damaging act of another nation violates either US or international law.”

[4]

Sovereign immunity

and the act-of-state doctrine rest on different legal principles and have different legal consequences. The
doctrine of sovereign immunity bars a suit altogether: once a foreign-government defendant shows that
sovereign immunity applies to the claims the plaintiff has raised, the court has no jurisdiction even to
consider them and must dismiss the case. By contrast, the act-of-state doctrine does not require dismissal
in a case properly before a court; indeed, the doctrine may be invoked by plaintiffs as well as defendants.
Instead, it precludes anyone from arguing against the legal validity of an act of a foreign government. In a
simple example, suppose a widow living in the United States is sued by her late husband’s family to
prevent her from inheriting his estate. They claim she was never married to the deceased. She shows that
while citizens of another country, they were married by proclamation of that country’s legislature.
Although legislatures do not marry people in the United States, the act-of-state doctrine would bar a court
from denying the legal validity of the marriage entered into in their home country.
Saylor URL: http://www.saylor.org/books

Saylor.org
1168

The Supreme Court’s clearest statement came in a case growing out of the 1960 expropriation of US sugar
companies operating in Cuba. A sugar broker had entered into contracts with a wholly owned subsidiary
of Compania Azucarera Vertientes-Camaguey de Cuba (C.A.V.), whose stock was principally owned by US
residents. When the company was nationalized, sugar sold pursuant to these contracts had been loaded
onto a German vessel still in Cuban waters. To sail, the skipper needed the consent of the Cuban
government. That was forthcoming when the broker agreed to sign contracts with the government that
provided for payment to a Cuban bank rather than to C.A.V. The Cuban bank assigned the contracts to
Banco Nacional de Cuba, an arm of the Cuban government. However, when C.A.V. notified the broker that
in its opinion, C.A.V. still owned the sugar, the broker agreed to turn the process of the sale over to
Sabbatino, appointed under New York law as receiver of C.A.V.’s assets in the state. Banco Nacional de
Cuba then sued Sabbatino, alleging that the broker’s refusal to pay Banco the proceeds amounted to
common-law conversion.
The federal district court held for Sabbatino, ruling that if Cuba had simply failed to abide by its own law,
C.A.V.’s stockholders would have been entitled to no relief. But because Cuba had violated international
law, the federal courts did not need to respect its act of appropriation. The violation of international law,
the court said, lay in Cuba’s motive for the expropriation, which was retaliation for President
Eisenhower’s decision to lower the quota of sugar that could be imported into the United States, and not
for any public purpose that would benefit the Cuban people; moreover, the expropriation did not provide
for adequate compensation and was aimed at US interests only, not those of other foreign nationals
operating in Cuba. The US court of appeals affirmed the lower court’s decision, holding that federal courts
may always examine the validity of a foreign country’s acts.
But in Banco Nacional de Cuba v. Sabbatino, the Supreme Court reversed, relying on the act-of-state
doctrine.

[5]

This doctrine refers, in the words of the Court, to the “validity of the public acts a recognized

foreign sovereign power commit[s] within its own territory.” If the foreign state exercises its own
jurisdiction to give effect to its public interests, however the government defines them, the expropriated
property will be held to belong to that country or to bona fide purchasers. For the act-of-state doctrine to
be invoked, the act of the foreign government must have been completely executed within the country—
for example, by having enacted legislation expropriating the property. The Supreme Court said that the

Saylor URL: http://www.saylor.org/books

Saylor.org
1169

act-of-state doctrine applies even though the United States had severed diplomatic relations with Cuba
and even though Cuba would not reciprocally apply the act-of-state doctrine in its own courts.
Despite its consequences in cases of expropriations, the act-of-state doctrine is relatively narrow. As W. S.
Kirkpatrick Co., Inc. v. Environmental Tectonics Co.(Section 32.5.4 "Act of State") shows, it does not
apply merely because a judicial inquiry in the United States might embarrass a foreign country or even
interfere politically in the conduct of US foreign policy.

KEY TAKEAWAY

Each nation-state has several bases of jurisdiction to make and enforce laws, including the territorial
principle, nationality jurisdiction, and objective territoriality. However, nation-states will not always
choose to exercise their jurisdiction: the doctrines of forum non conveniens, sovereign immunity, and act
of state limit the amount and nature of judicial activity in one nation that would affect nonresident parties
and foreign sovereigns.

1.

EXERCISES

Argentina sells bonds on the open market, and buyers all around the world buy them. Five years later,
Argentina declares that it will default on paying interest or principal on these bonds. Assume that
Argentina has assets in the United States. Is it likely that a bondholder in the United States can bring an
action in US courts that will not be dismissed for lack of subject matter jurisdiction?

2.

During the Falkland Island war between Argentina and Great Britain, neutral tanker traffic was at risk of
being involved in hostilities. Despite diplomatic cables from the United States assuring Argentina of the
vessels’ neutrality, an oil tanker leased by Amerada Hess, traveling from Puerto Rico to Valdez, Alaska,
was repeatedly bombed by the Argentine air force. The ship had to be scuttled, along with its contents.
Will a claim by Amerada Hess be recognized in US courts?
3.

[1] EEOC v. Arabian American Oil Co. 499 U.S. 244 (1991).

4.

[2] Kern v. Dynalectron, 746 F.2d 810 (1984).

5.

[3] Underhill v. Hernandez, 168 U.S. 250, 252 (1897).

6.

[4] Mannington Mills, Inc. v. Congoleum Corp., 595 F.2d 1287 (3d Cir. 1979).

7.

[5] Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398 (1964).

Saylor URL: http://www.saylor.org/books

Saylor.org
1170

32.4 Regulating Trade

LEARNING OBJECTIVES

1.

Understand why nation-states have sometimes limited imports but not exports.

2.

Explain why nation-states have given up some of their sovereignty by lowering tariffs in agreement with
other nation-states.

Before globalization, nation-states traded with one another, but they did so with a significant degree
of protectiveness. For example, one nation might have imposed very high tariffs (taxes on imports
from other countries) while not taxing exports in order to encourage a favorable “balance of trade.”
The balance of trade is an important statistic for many countries; for many years, the US balance of
trade has been negative because it imports far more than it exports (even though the United States,
with its very large farms, is the world’s largest exporter of agricultural products). This section will
explore import and export controls in the context of the global agreement to reduce import controls
in the name of free trade.

Export Controls
The United States maintains restrictions on certain kinds of products being sold to other nations and to
individuals and firms within those nations. For example, the Export Administration Act of 1985 has
controlled certain exports that would endanger national security, drain scarce materials from the US
economy, or harm foreign policy goals. The US secretary of commerce has a list of controlled commodities
that meet any of these criteria.
More specifically, the Arms Export Control Act permits the president to create a list of controlled goods
related to military weaponry, and no person or firm subject to US law can export any listed item without a
license. When the United States has imposed sanctions, the International Emergency Economic Powers
Act (IEEPA) has often been the legislative basis; and the act gives the president considerable power to
impose limitations on trade. For example, in 1979, President Carter, using IEEPA, was able to impose
sanctions on Iran after the diplomatic hostage crisis. The United States still imposes travel restrictions
and other sanctions on Cuba, North Korea, and many other countries.

Saylor URL: http://www.saylor.org/books

Saylor.org
1171

Import Controls and Free Trade
Nation-states naturally wish to protect their domestic industries. Historically, protectionism has come in
the form of import taxes, or tariffs, also called duties. The tariff is simply a tax imposed on goods when
they enter a country. Tariffs change often and vary from one nation-state to another. Efforts to implement
free trade began with the General Agreement on Tariffs and Trade (GATT) and are now enforced through
the World Trade Organization (WTO); the GATT and the WTO have sought, through successive rounds of
trade talks, to decrease the number and extent of tariffs that would hinder the free flow of commerce from
one nation-state to another. The theory of comparative advantage espoused by David Ricardo is the basis
for the gradual but steady of tariffs, from early rounds of talks under the GATT to the Uruguay Round,
which established the WTO.
The GATT was a huge multilateral treaty negotiated after World War II and signed in 1947. After various
“rounds” of re-negotiation, the Uruguay Round ended in 1994 with the United States and 125 other
nation-states signing the treaty that established the WTO. In 1948, the worldwide average tariff on
industrial goods was around 40 percent. That number is now more like 4 percent as globalization has
taken root. Free-trade proponents claim that globalization has increased general well-being, while
opponents claim that free trade has brought outsourcing, industrial decline, and the hollowing-out of the
US manufacturing base. The same kinds of criticisms have been directed at the North American Free
Trade Agreement (NAFTA).
The Uruguay Round was to be succeeded by the Doha Round. But that round has not concluded because
developing countries have not been satisfied with the proposed reductions in agricultural tariffs imposed
by the more developed economies; developing countries have been resistant to further agreements unless
and until the United States and the European Union lower their agricultural tariffs.
There are a number of regional trade agreements other than NAFTA. The European Union, formerly the
Common Market, provides for the free movement of member nations’ citizens throughout the European
Union (EU) and sets union-wide standards for tariffs, subsidies, transportation, human rights, and many
other issues. Another regional trade agreement is Mercosur—an organization formed by Brazil, Argentina,
Uruguay, and Paraguay to improve trade and commerce among those South American nations. Almost all

Saylor URL: http://www.saylor.org/books

Saylor.org
1172

trade barriers between the four nations have been eliminated, and the organization has also established a
broad social agenda focusing on education, culture, the environment, and consumer protection.

KEY TAKEAWAY

Historically, import controls were more common than export controls; nation-states would typically
impose tariffs (taxes) on goods imported from other nation-states. Some nation-states, such as the United
States, nevertheless maintain certain export controls for national security and military purposes. Most
nation-states have voluntarily given up some of their sovereignty in order to gain the advantages of
bilateral and multilateral trade and investment treaties. The most prominent example of a multilateral
trade treaty is the GATT, now administered by the WTO. There are also regional free-trade agreements,
such as NAFTA and Mercosur, that provide additional relaxation of tariffs beyond those agreed to under
the WTO.

1.

EXERCISES

Look at various sources and describe, in one hundred or fewer words, why the Doha Round of WTO
negotiations has not been concluded.

2.

What is the most recent bilateral investment treaty (BIT) that has been concluded between the United
States and another nation-state? What are its key provisions? Which US businesses are most helped by
this treaty?

32.5 Cases
Forum-selection clauses
In re the Bremen
407 U.S. 1 (1972)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to review a judgment of the United States Court of Appeals for the Fifth Circuit
declining to enforce a forum-selection clause governing disputes arising under an international towage
contract between petitioners and respondent. The circuits have differed in their approach to such clauses.
For the reasons stated hereafter, we vacate the judgment of the Court of Appeals.

Saylor URL: http://www.saylor.org/books

Saylor.org
1173

In November 1967, respondent Zapata, a Houston-based American corporation, contracted with
petitioner Unterweser, a German corporation, to tow Zapata’s ocean-going, self-elevating drilling rig
Chaparral from Louisiana to a point off Ravenna, Italy, in the Adriatic Sea, where Zapata had agreed to
drill certain wells.
Zapata had solicited bids for the towage, and several companies including Unterweser had responded.
Unterweser was the low bidder and Zapata requested it to submit a contract, which it did. The contract
submitted by Unterweser contained the following provision, which is at issue in this case:
Any dispute arising must be treated before the London Court of Justice.
In addition the contract contained two clauses purporting to exculpate Unterweser from liability for
damages to the towed barge. After reviewing the contract and making several changes, but without any
alteration in the forum-selection or exculpatory clauses, a Zapata vice president executed the contract and
forwarded it to Unterweser in Germany, where Unterweser accepted the changes, and the contract
became effective.
On January 5, 1968, Unterweser’s deep sea tug Bremen departed Venice, Louisiana, with the Chaparral in
tow bound for Italy. On January 9, while the flotilla was in international waters in the middle of the Gulf
of Mexico, a severe storm arose. The sharp roll of the Chaparral in Gulf waters caused its elevator legs,
which had been raised for the voyage, to break off and fall into the sea, seriously damaging the Chaparral.
In this emergency situation Zapata instructed the Bremen to tow its damaged rig to Tampa, Florida, the
nearest port of refuge.
On January 12, Zapata, ignoring its contract promise to litigate “any dispute arising” in the English courts,
commenced a suit in admiralty in the United States District Court at Tampa, seeking $3,500,000
damages against Unterweser in personam and the Bremen in rem, alleging negligent towage and breach
of contract. Unterweser responded by invoking the forum clause of the towage contract, and moved to
dismiss for lack of jurisdiction or on forum non conveniens grounds, or in the alternative to stay the
action pending submission of the dispute to the “London Court of Justice.” Shortly thereafter, in
February, before the District Court had ruled on its motion to stay or dismiss the United States action,
Unterweser commenced an action against Zapata seeking damages for breach of the towage contract in
the High Court of Justice in London, as the contract provided. Zapata appeared in that court to contest

Saylor URL: http://www.saylor.org/books

Saylor.org
1174

jurisdiction, but its challenge was rejected, the English courts holding that the contractual forum
provision conferred jurisdiction.
In the meantime, Unterweser was faced with a dilemma in the pending action in the United States court at
Tampa. The six-month period for filing action to limit its liability to Zapata and other potential claimants
was about to expire, but the United States District Court in Tampa had not yet ruled on Unterweser’s
motion to dismiss or stay Zapata’s action. On July 2, 1968, confronted with difficult alternatives,
Unterweser filed an action to limit its liability in the District Court in Tampa. That court entered the
customary injunction against proceedings outside the limitation court, and Zapata refiled its initial claim
in the limitation action.
It was only at this juncture, on July 29, after the six-month period for filing the limitation action had run,
that the District Court denied Unterweser’s January motion to dismiss or stay Zapata’s initial action. In
denying the motion, that court relied on the prior decision of the Court of Appeals in Carbon Black
Export, Inc. In that case the Court of Appeals had held a forum-selection clause unenforceable, reiterating
the traditional view of many American courts that “agreements in advance of controversy whose object is
to oust the jurisdiction of the courts are contrary to public policy and will not be enforced.”
***
Thereafter, on January 21, 1969, the District Court denied another motion by Unterweser to stay the
limitation action pending determination of the controversy in the High Court of Justice in London and
granted Zapata’s motion to restrain Unterweser from litigating further in the London court. The District
Judge ruled that, having taken jurisdiction in the limitation proceeding, he had jurisdiction to determine
all matters relating to the controversy. He ruled that Unterweser should be required to “do equity” by
refraining from also litigating the controversy in the London court, not only for the reasons he had
previously stated for denying Unterweser’s first motion to stay Zapata’s action, but also because
Unterweser had invoked the United States court’s jurisdiction to obtain the benefit of the Limitation Act.
On appeal, a divided panel of the Court of Appeals affirmed, and on rehearing en banc the panel opinion
was adopted, with six of the 14 en banc judges dissenting.

[1]

As had the District Court, the majority rested

on the Carbon Black decision, concluding that “at the very least” that case stood for the proposition that a
forum-selection clause “will not be enforced unless the selected state would provide a more convenient
forum than the state in which suit is brought.” From that premise the Court of Appeals proceeded to
Saylor URL: http://www.saylor.org/books

Saylor.org
1175

conclude that, apart from the forum-selection clause, the District Court did not abuse its discretion in
refusing to decline jurisdiction on the basis of forum non conveniens. It noted that (1) the flotilla never
“escaped the Fifth Circuit’s mare nostrum, and the casualty occurred in close proximity to the district
court”; (2) a considerable number of potential witnesses, including Zapata crewmen, resided in the Gulf
Coast area; (3) preparation for the voyage and inspection and repair work had been performed in the Gulf
area; (4) the testimony of the Bremen crew was available by way of deposition; (5) England had no
interest in or contact with the controversy other than the forum-selection clause. The Court of Appeals
majority further noted that Zapata was a United States citizen and “[t]he discretion of the district court to
remand the case to a foreign forum was consequently limited”—especially since it appeared likely that the
English courts would enforce the exculpatory clauses. In the Court of Appeals’ view, enforcement of such
clauses would be contrary to public policy in American courts under Bisso v. Inland Waterways Corp., 349
U.S. 85 (1955), and Dixilyn Drilling Corp. v. Crescent Towing & Salvage Co., 372 U.S. 697 (1963).
Therefore, “[t]he district court was entitled to consider that remanding Zapata to a foreign forum, with no
practical contact with the controversy, could raise a bar to recovery by a United States citizen which its
own convenient courts would not countenance.”
We hold, with the six dissenting members of the Court of Appeals, that far too little weight and effect were
given to the forum clause in resolving this controversy. For at least two decades we have witnessed an
expansion of overseas commercial activities by business enterprises based in the United States. The
barrier of distance that once tended to confine a business concern to a modest territory no longer does so.
Here we see an American company with special expertise contracting with a foreign company to tow a
complex machine thousands of miles across seas and oceans. The expansion of American business and
industry will hardly be encouraged if, not-withstanding solemn contracts, we insist on a parochial concept
that all disputes must be resolved under our laws and in our courts. Absent a contract forum, the
considerations relied on by the Court of Appeals would be persuasive reasons for holding an American
forum convenient in the traditional sense, but in an era of expanding world trade and commerce, the
absolute aspects of the doctrine of the Carbon Black case have little place and would be a heavy hand
indeed on the future development of international commercial dealings by Americans. We cannot have
trade and commerce in world markets and international waters exclusively on our terms, governed by our
laws, and resolved in our courts.
Saylor URL: http://www.saylor.org/books

Saylor.org
1176

Forum-selection clauses have historically not been favored by American courts. Many courts, federal and
state, have declined to enforce such clauses on the ground that they were “contrary to public policy,” or
that their effect was to “oust the jurisdiction” of the court. Although this view apparently still has
considerable acceptance, other courts are tending to adopt a more hospitable attitude toward forumselection clauses. This view…is that such clauses are prima facie valid and should be enforced unless
enforcement is shown by the resisting party to be “unreasonable” under the circumstances.
We believe this is the correct doctrine to be followed by federal district courts sitting in admiralty. It is
merely the other side of the proposition recognized by this Court in National Equipment Rental, Ltd. v.
Szukhent, 375 U.S. 311 (1964), holding that in federal courts a party may validly consent to be sued in a
jurisdiction where he cannot be found for service of process through contractual designation of an “agent”
for receipt of process in that jurisdiction. In so holding, the Court stated: “[I]t is settled…that parties to a
contract may agree in advance to submit to the jurisdiction of a given court, to permit notice to be served
by the opposing party, or even to waive notice altogether.”
This approach is substantially that followed in other common-law countries including England. It is the
view advanced by noted scholars and that adopted by the Restatement of the Conflict of Laws. It accords
with ancient concepts of freedom of contract and reflects an appreciation of the expanding horizons of
American contractors who seek business in all parts of the world. Not surprisingly, foreign businessmen
prefer, as do we, to have disputes resolved in their own courts, but if that choice is not available, then in a
neutral forum with expertise in the subject matter. Plainly, the courts of England meet the standards of
neutrality and long experience in admiralty litigation. The choice of that forum was made in an arm’slength negotiation by experienced and sophisticated businessmen, and absent some compelling and
countervailing reason it should be honored by the parties and enforced by the courts.
***
The judgment of the Court of Appeals is vacated and the case is remanded for further proceedings
consistent with this opinion.
Vacated and remanded.
MR. JUSTICE DOUGLAS, dissenting.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
1177

The Limitation Court is a court of equity and traditionally an equity court may enjoin litigation in another
court where equitable considerations indicate that the other litigation might prejudice the proceedings in
the Limitation Court. Petitioners’ petition for limitation [407 U.S. 1, 23] subjects them to the full equitable
powers of the Limitation Court.
Respondent is a citizen of this country. Moreover, if it were remitted to the English court, its substantive
rights would be adversely affected. Exculpatory provisions in the towage control provide (1) that
petitioners, the masters and the crews “are not responsible for defaults and/or errors in the navigation of
the tow” and (2) that “[d]amages suffered by the towed object are in any case for account of its Owners.”
Under our decision in Dixilyn Drilling Corp v. Crescent Towing & Salvage Co., 372 U.S. 697, 698, “a
contract which exempts the tower from liability for its own negligence” is not enforceable, though there is
evidence in the present record that it is enforceable in England. That policy was first announced in Bisso
v. Inland Waterways Corp., 349 U.S. 85; and followed in Boston Metals Co. v. The Winding Gulf, 349 U.S.
122.
***
Moreover, the casualty occurred close to the District Court, a number of potential witnesses, including
respondent’s crewmen, reside in that area, and the inspection and repair work were done there. The
testimony of the tower’s crewmen, residing in Germany, is already available by way of depositions taken
in the proceedings. [407 U.S. 1, 24]
All in all, the District Court judge exercised his discretion wisely in enjoining petitioners from pursuing
the litigation in England.
I would affirm the judgment below.

1.

CASE QUESTIONS

Without a forum-selection clause, would the court in England have personal jurisdiction over either
party?

2.

Under forum non conveniens, there will be two courts, both of which have subject matter and personal
jurisdiction—and the court will defer jurisdiction to the more “convenient” forum. If there were no
forum-selection clause here, could the US court defer jurisdiction to the court in London?

3.

Will Zapata recover anything if the case is heard in London?

Saylor URL: http://www.saylor.org/books

Saylor.org
1178

4.

Is it “fair” to let Unterweser excuse itself from liability? If not, under what ethical perspective does it
“make sense” or “seem reasonable” for the court to allow Zapata to go to London and recover very little
or nothing?

Due process in the enforcement of judgments
Koster v. Automark
640 F.2d 77 (N.D. Ill. 1980)
MARVIN E. ASPEN, District Judge:
On November 23, 1970, plaintiff Koster and defendant Automark Industries Incorporated (“Automark”)
consummated a five-month course of negotiation by entering into an agreement whereby Automark
promised to purchase 600,000 valve cap gauges during 1971. As a result of Automark’s alleged breach of
this agreement, plaintiff brought an action for damages in the District Court in Amsterdam, 3rd Lower
Chamber A. On October 16, 1974, plaintiff obtained a default judgment in the amount of Dutch Florins
214,747,50—$66,000 in American currency at the rate of exchange prevailing on December 31, 1971—plus
costs and interest. Plaintiff filed this diversity action on January 27, 1978, to enforce that foreign
judgment.
The case now is before the Court on plaintiff’s motion for summary judgment pursuant to Federal Rules of
Civil Procedure (Fed.R.Civ.P) 56(a). Defendant contests this motion on three grounds: (1) that service was
inadequate, (2) that defendant lacked the minimum contacts necessary to render it subject to in personam
jurisdiction in Amsterdam, and (3) that defendant has meritorious defenses to the action which it could
not present in the foreign proceeding. For the reasons that follow, however, the Court finds defendant’s
contentions unavailing.
[Note: The discussion on inadequate service has been omitted from what follows.]
As the court noted in Walters…service of process cannot confer personal jurisdiction upon a court in the
absence of minimum contacts. The requirement of minimum contacts is designed to ensure that it is
reasonable to compel a party to appear in a particular forum to defend against an action. Shaffer v.
Heitner, 433 U.S. 186 (1977); International Shoe Co. v. Washington, 326 U.S. 317 (1945). Here, it is
undisputed that Automark initiated the negotiations by a letter to plaintiff dated June 25, 1970. The fiveSaylor URL: http://www.saylor.org/books

Saylor.org
1179

month period of negotiations, during which time defendant sent several letters and telegrams to plaintiff
in Amsterdam, led to the agreement of November 23, 1970. Moreover, although there is no evidence as to
the contemplated place of performance, plaintiff attests—without contradiction—that the payment was to
be made in Amsterdam.
On facts not dissimilar from these, the Illinois courts have found the existence of minimum contacts
sufficient to justify long-arm personal jurisdiction under the Illinois statute. Ill.Rev.Stat. Ch. 110, §
17(a)(1). In Colony Press, Inc. v. Fleeman, 17 Ill.App.3d 14, 308 N.E.2d 78 (1st Dist. 1974), the court found
that minimum contacts existed where the defendant had initiated the negotiations by submitting a
purchase order to an Illinois company and the contract was to be performed in Illinois. And in Cook
Associates, Inc. v. Colonial Broach & Machine Co., 14 Ill.App.3d 965, 304 N.E.2d 27 (1st Dist. 1973), the
court found that a single telephone call into Illinois initiating a business transaction that was to be
performed in Illinois by an Illinois agency was enough to establish personal jurisdiction in Illinois. Thus,
the Court finds that the Amsterdam court had personal jurisdiction over Automark.
Finally, defendant suggests that it has meritorious defenses which it could not present because of its
absence at the judicial proceeding in Amsterdam; specifically, that there was no binding agreement and,
alternatively, that its breach was justified by plaintiff’s failure to perform his end of the bargain. It is
established beyond question, however, that a default judgment is a conclusive and final determination
that is accorded the same res judicata effect as a judgment after a trial on the merits. Such a judgment
may be attacked collaterally only on jurisdictional grounds, or upon a showing that the judgment was
obtained by fraud or collusion. Thus, defendant is foreclosed from challenging the underlying merits of
the judgment obtained in Amsterdam.
[In a footnote, the court says:] “Again, even assuming that defendant could attack the judgment on the
merits, it has failed to raise any genuine issue of material fact.…An affidavit by defendant’s secretary
states only that “to the best of [his] knowledge” there was no contract with anyone in Amsterdam. Yet,
there is no affidavit from the party who negotiated and allegedly contracted with plaintiff; nor is there
any explanation why such an affidavit was not filed. In the face of the copy of a letter of agreement
provided by plaintiff, this allegation is insufficient to create a factual question. Moreover, defendant
offers no extrinsic material in support of its allegation of non-performance by plaintiff. Thus, even were

Saylor URL: http://www.saylor.org/books

Saylor.org
1180

the Court to consider defendant’s alleged defenses to the contract action, it would grant summary
judgment for plaintiff on the merits.”
Accordingly, the Court finds that plaintiff is entitled to enforcement of the foreign judgment. Thus,
plaintiff’s motion for summary judgment is granted. It is so ordered.

CASE QUESTIONS

1.

Why do you think Automark did not go to Amsterdam to contest this claim by Koster?

2.

Why does the Illinois court engage in a due process analysis of personal jurisdiction?

3.

What if the letter of agreement had an arbitration clause? Would the court in Amsterdam have personal
jurisdiction over Automark?

Forum non conveniens
Gonzalez v. Chrysler Corporation
301 F.3d 377 (5th Cir. 2002)
[Note: Although the court’s opinion was appealed to the Supreme Court, no writ of certiorari was issued,
so the following decision stands as good precedent inforum non conveniens cases.]
Opinion by E. GRADY JOLLY, Circuit Judge.
In this forum non conveniens case, we first consider whether the cap imposed by Mexican law on the
recovery of tort damages renders Mexico an inadequate forum for resolving a tort suit by a Mexican
citizen against an American manufacturer and an American designer of an air bag. Holding that Mexico—
despite its cap on damages—represents an adequate alternative forum, we next consider whether the
district court committed reversible error when it concluded that the private and public interest factors so
strongly pointed to Mexico that Mexico, instead of Texas, was the appropriate forum in which to try this
case. Finding no reversible error, we affirm the district court’s judgment dismissing this case on the
ground of forum non conveniens.
In 1995, while in Houston, the plaintiff, Jorge Luis Machuca Gonzalez (“Gonzalez”) saw several magazine
and television advertisements for the Chrysler LHS. The advertisements sparked his interest. So, Gonzalez
decided to visit a couple of Houston car dealerships. Convinced by these visits that the Chrysler LHS was a
high quality and safe car, Gonzalez purchased a Chrysler LHS upon returning to Mexico.

Saylor URL: http://www.saylor.org/books

Saylor.org
1181

On May 21, 1996, the wife of the plaintiff was involved in a collision with another moving vehicle while
driving the Chrysler LHS in Atizapan de Zaragoza, Mexico. The accident triggered the passenger-side air
bag. The force of the air bag’s deployment instantaneously killed Gonzalez’s three-year-old son, Pablo.
Seeking redress, Gonzalez brought suit in Texas district court against (1) Chrysler, as the manufacturer of
the automobile; (2) TRW,, Inc. and TRW Vehicle Safety Systems, Inc., as the designers of the front sensor
for the air bag; and (3) Morton International, Inc., as designer of the air bag module. Gonzalez asserted
claims based on products liability, negligence, gross negligence, and breach of warranty. As noted,
Gonzalez chose to file his suit in Texas. Texas, however, has a tenuous connection to the underlying
dispute. Neither the car nor the air bag module was designed or manufactured in Texas. The accident took
place in Mexico, involved Mexican citizens, and only Mexican citizens witnessed the accident. Moreover,
Gonzalez purchased the Chrysler LHS in Mexico (although he shopped for the car in Houston, Texas).
Because of these factors, the district court granted the defendants’ identical motions for dismissal on the
ground of forum non conveniens. Gonzalez now appeals.
II. A
The primary question we address today involves the threshold inquiry in the forum non conveniens
analysis: Whether the limitation imposed by Mexican law on the award of damages renders Mexico an
inadequate alternative forum for resolving a tort suit brought by a Mexican citizen against a United States
manufacturer.
We should note at the outset that we may reverse the grant or denial of a motion to dismiss on the ground
of forum non conveniens only “where there has been a clear abuse of discretion.” Baumgart v. Fairchild
Aircraft Corp., 981 F.2d 824, 835 (5th Cir. 1993).
The forum non conveniens inquiry consists of four considerations. First, the district court must assess
whether an alternative forum is available. See Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 221
(5th Cir. 2000). An alternative forum is available if “the entire case and all parties can come within the
jurisdiction of that forum.” In re Air Crash Disaster Near New Orleans, La. on July 9, 1982, 821 F.2d 1147,
1165 (5th Cir. 1987) (en banc), vacated on other grounds sub nom., Pan Am. World Airways, Inc. v. Lopez,
490 U.S. 1032, 104 L. Ed. 2d 400, 109 S. Ct. 1928 (1989). Second, the district court must decide if the
alternative forum is adequate. See Alpine View, 205 F.3d at 221. An alternative forum is adequate if “the
parties will not be deprived of all remedies or treated unfairly, even though they may not enjoy the same
Saylor URL: http://www.saylor.org/books

Saylor.org
1182

benefits as they might receive in an American court.” In re Air Crash, 821 F.2d at 1165 (internal citation
omitted).
If the district court decides that an alternative forum is both available and adequate, it next must weigh
various private interest factors. See Baumgart, 981 F.2d at 835-36. If consideration of these private
interest factors counsels against dismissal, the district court moves to the fourth consideration in the
analysis. At this stage, the district court must weigh numerous public interest factors. If these factors
weigh in the moving party’s favor, the district court may dismiss the case. Id. at 837.
B. 1
The heart of this appeal is whether the alternative forum, Mexico, is adequate. (The court here explains
that Mexico is an amenable forum because the defendants have agreed to submit to the jurisdiction of the
Mexican courts.) The jurisprudential root of the adequacy requirement is the Supreme Court’s decision in
Piper Aircraft Co. v. Reyno, 454 U.S. 235, 70 L. Ed. 2d 419, 102 S. Ct. 252 (1981). The dispute in Piper
Aircraft arose after several Scottish citizens were killed in a plane crash in Scotland. A representative for
the decedents filed a wrongful death suit against two American aircraft manufacturers. The Court noted
that the plaintiff filed suit in the United States because “[US] laws regarding liability, capacity to sue, and
damages are more favorable to her position than are those of Scotland.” Id. The Court further noted that
“Scottish law does not recognize strict liability in tort.” Id. This fact, however, did not deter the Court from
reversing the Third Circuit. In so doing, the Court held that “although the relatives of the decedent may
not be able to rely on a strict liability theory, and although their potential damage award may be smaller,
there is no danger that they will be deprived of any remedy or treated unfairly [in Scotland].” Thus, the
Court held that Scotland provided an adequate alternative forum for resolving the dispute, even though its
forum provided a significantly lesser remedy. In a footnote, however, Justice Marshall observed that on
rare occasions this may not be true:
At the outset of any forum non conveniens inquiry, the court must determine whether there exists
an alternative forum. Ordinarily, this requirement will be satisfied when the defendant is
“amenable to process” in the other jurisdiction. In rare circumstances, however, where the
remedy offered by the other forum is clearly unsatisfactory, the other forum may not be an
adequate alternative, and the initial requirement may not be satisfied. Thus, for example,

Saylor URL: http://www.saylor.org/books

Saylor.org
1183

dismissal would not be appropriate where the alternative forum does not permit litigation of the
subject matter of the dispute.
.…
Citing the language from this footnote, Gonzalez contends that a Mexican forum would provide a clearly
unsatisfactory remedy because (1) Mexican tort law does not provide for a strict liability theory of recovery
for the manufacture or design of an unreasonably dangerous product and (2) Mexican law caps the
maximum award for the loss of a child’s life at approximately $ 2,500 (730 days’ worth of wages at the
Mexican minimum wage rate). Thus, according to Gonzalez, Mexico provides an inadequate alternative
forum for this dispute.
B.2
(a) Gonzalez’s first contention may be quickly dismissed based on the explicit principle stated in Piper
Aircraft. As noted, there the Supreme Court held that Scotland’s failure to recognize strict liability did not
render Scotland an inadequate alternative forum. Id. at 255. There is no basis to distinguish the absence
of a strict products liability cause of action under Mexican law from that of Scotland. Piper Aircraft
therefore controls. Accordingly, we hold that the failure of Mexican law to allow for strict liability on the
facts of this case does not render Mexico an inadequate forum.
(b) Gonzalez’s second contention—that the damage cap renders the remedy available in a Mexican forum
“clearly unsatisfactory”—is slightly more problematic. Underlying this contention are two distinct
arguments: First, Gonzalez argues that if he brings suit in Mexico, the cap on damages will entitle him to
a de minimis recovery only—a clearly unsatisfactory award for the loss of a child. Second, Gonzalez argues
that because of the damage cap, the cost of litigating this case in Mexico will exceed the potential recovery.
As a consequence, the lawsuit will never be brought in Mexico. Stated differently, the lawsuit is not
economically viable in Mexico. It follows, therefore, that Mexico offers no forum (much less an adequate
forum) through which Gonzalez can (or will) seek redress. We address each argument in turn.
(b)(i)
In addressing Gonzalez’s first argument, we start from basic principles of comity. Mexico, as a sovereign
nation, has made a deliberate choice in providing a specific remedy for this tort cause of action. In making
this policy choice, the Mexican government has resolved a trade-off among the competing objectives and
costs of tort law, involving interests of victims, of consumers, of manufacturers, and of various other
Saylor URL: http://www.saylor.org/books

Saylor.org
1184

economic and cultural values. In resolving this trade-off, the Mexican people, through their duly-elected
lawmakers, have decided to limit tort damages with respect to a child’s death. It would be inappropriate—
even patronizing—for us to denounce this legitimate policy choice by holding that Mexico provides an
inadequate forum for Mexican tort victims. In another forum non conveniens case, the District Court for
the Southern District of New York made this same point observing (perhaps in a hyperbolic choice of
words) that “to retain the litigation in this forum, as plaintiffs request, would be yet another example of
imperialism, another situation in which an established sovereign inflicted its rules, its standards and
values on a developing nation.” In re Union Carbide Corp. Gas Plant Disaster at Bhopal, India in
December, 1984, 634 F. Supp. 842, 867 (S.D.N.Y. 1986), aff’d as modified, 809 F.2d 195 (2d Cir. 1987). In
short, we see no warrant for us, a United States court, to replace the policy preference of the Mexican
government with our own view of what is a good policy for the citizens of Mexico.
Based on the considerations mentioned above, we hold that the district court did not err when it found
that the cap on damages did not render the remedy available in the Mexican forum clearly unsatisfactory.
(b) (ii) We now turn our attention to Gonzalez’s “economic viability” argument—that is, because there is
no economic incentive to file suit in the alternative forum, there is effectively no alternative forum.
The practical and economic realities lying at the base of this dispute are clear. At oral argument, the
parties agreed that this case would never be filed in Mexico. In short, a dismissal on the ground of forum
non conveniens will determine the outcome of this litigation in Chrysler’s favor. We nevertheless are
unwilling to hold as a legal principle that Mexico offers an inadequate forum simply because it does not
make economic sense for Gonzalez to file this lawsuit in Mexico. Our reluctance arises out of two practical
considerations.
First, the plaintiff’s willingness to maintain suit in the alternative (foreign) forum will usually depend
on, inter alia, (1) whether the plaintiff’s particular injuries are compensable (and to what extent) in that
forum; (2) not whether the forum recognizes some cause of action among those applicable to the
plaintiff’s case, but whether it recognizes his most provable and compensable action; (3) similarly,
whether the alternative forum recognizes defenses that might bar or diminish recovery; and (4) the
litigation costs (i.e., the number of experts, the amount of discovery, geographic distances, attorney’s fees,
etc.) associated with bringing that particular case to trial. These factors will vary from plaintiff to plaintiff,
from case to case. Thus, the forum of a foreign country might be deemed inadequate in one case but not
Saylor URL: http://www.saylor.org/books

Saylor.org
1185

another, even though the only difference between the two cases might be the cost of litigation or the
recovery for the plaintiff’s particular type of injuries. In sum, we find troublesome and lacking in guiding
principle the fact that the adequacy determination could hinge on constantly varying and arbitrary
differences underlying the “economic viability” of a lawsuit.
Second, if we allow the economic viability of a lawsuit to decide the adequacy of an alternative forum, we
are further forced to engage in a rudderless exercise of line drawing with respect to a cap on damages: At
what point does a cap on damages transform a forum from adequate to inadequate? Is it, as here, $2,500?
Is it $50,000? Or is it $100,000? Any recovery cap may, in a given case, make the lawsuit economically
unviable. We therefore hold that the adequacy inquiry under Piper Aircraft does not include an evaluation
of whether it makes economic sense for Gonzalez to file this lawsuit in Mexico.
C.
Having concluded that Mexico provides an adequate forum, we now consider whether the private and
public interest factors nonetheless weigh in favor of maintaining this suit in Texas. As noted, the district
court concluded that the public and the private interest factors weighed in favor of Mexico and dismissed
the case on the ground of forum non conveniens. Our review of this conclusion is restricted to abuse of
discretion. See Alpine View, 205 F.3d at 220.
The district court found that almost all of the private and public interest factors pointed away from Texas
and toward Mexico as the appropriate forum. It is clear to us that this finding does not represent an abuse
of discretion. After all, the tort victim was a Mexican citizen, the driver of the Chrysler LHS (Gonzalez’s
wife) is a Mexican citizen, and the plaintiff is a Mexican citizen. The accident took place in Mexico.
Gonzalez purchased the car in Mexico. Neither the car nor the air bag was designed or manufactured in
Texas. In short, there are no public or private interest factors that would suggest that Texas is the
appropriate forum for the trial of this case.
III.
For the foregoing reasons, the district court’s dismissal of this case on the ground of forum non
conveniens is
AFFIRMED.

Saylor URL: http://www.saylor.org/books

CASE QUESTIONS

Saylor.org
1186

1.

How can an alternative forum be “adequate” if no rational lawyer would take Gonzalez’s case to file in a
Mexican state court?

2.

To what extent does it strike you as “imperialism” for a US court to make a judgment that a Mexican court
is not “adequate”?

Act of State
W. S. Kirkpatrick Co., Inc. v. Environmental Tectonics Co.
493 U.S. 400 (1990)
Justice Scalia delivered the Court’s opinion.
In 1981, Harry Carpenter, who was then Chairman of the Board and Chief Executive Officer of petitioner
W. S. Kirkpatrick & Co., Inc. (Kirkpatrick) learned that the Republic of Nigeria was interested in
contracting for the construction and equipment of an aeromedical center at Kaduna Air Force Base in
Nigeria. He made arrangements with Benson “Tunde” Akindele, a Nigerian Citizen, whereby Akindele
would endeavor to secure the contract for Kirkpatrick. It was agreed that in the event the contract was
awarded to Kirkpatrick, Kirkpatrick would pay to two Panamanian entities controlled by Akindele an
amount equal to 20% of the contract price, which would in turn be given as a bribe to officials of the
Nigerian government. In accordance with this plan, the contract was awarded to petitioner W. S.
Kirkpatrick & Co., International (Kirkpatrick International), a wholly owned subsidiary of Kirkpatrick;
Kirkpatrick paid the promised “commission” to the appointed Panamanian entities; and those funds were
disbursed as bribes. All parties agree that Nigerian law prohibits both the payment and the receipt of
bribes in connection with the award of a government contract.
Respondent Environmental Tectonics Corporation, International, an unsuccessful bidder for the Kaduna
contract, learned of the 20% “commission” and brought the matter to the attention of the Nigerian Air
Force and the United States Embassy in Lagos. Following an investigation by the Federal Bureau of
Investigation, the United States Attorney for the District of New Jersey brought charges against both
Kirkpatrick and Carpenter for violations of the Foreign Corrupt Practices Act of 1977 and both pleaded
guilty.
Respondent then brought this civil action in the United States District Court of the District of New Jersey
against Carpenter, Akindele, petitioners, and others, seeking damages under the Racketeer Influenced
and Corrupt Organizations Act, the Robinson-Patman Act, and the New Jersey Anti-Racketeering Act.
Saylor URL: http://www.saylor.org/books

Saylor.org
1187

The defendants moved to dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil
Procedure on the ground that the action was barred by the act of state doctrine.
The District Court concluded that the act of state doctrine applies “if the inquiry presented for judicial
determination includes the motivation of a sovereign act which would result in embarrassment to the
sovereign or constitute interference in the conduct of foreign policy of the United States.” Applying that
principle to the facts at hand, the court held that respondents suit had to be dismissed because in order to
prevail respondents would have to show that “the defendants or certain other than intended to wrongfully
influenced the decision to award the Nigerian contract by payment of a bribe, that the government of
Nigeria, its officials or other representatives knew of the offered consideration forewarning the Nigerian
contract to Kirkpatrick, that the bribe was actually received or anticipated and that but for the payment or
anticipation of the payment of the bribed, ETC would have been awarded the Nigerian contract.”
The Court of Appeals for the Third Circuit reversed.
…
This Courts’ description of the jurisprudential foundation for the act of state doctrine has undergone some
evolution over the years. We once viewed the doctrine as an expression of international law, resting upon
“the highest considerations of international comity and expediency,” Oetjen v. Central Leather Co., 246
U.S. 297, 303-304 (1918). We have more recently described it, however, as a consequence of domestic
separation of powers, reflecting “the strong sense of the Judicial Branch that its engagement in the task of
passing on the validity of foreign acts of state may hinder” the conduct of foreign affairs, Banco Nacional
de Cuba v. Sabbatino, 376 U.S. 398, 423 (1964). Some Justices have suggested possible exceptions to
application of the doctrine, where one or both of the foregoing policies would seemingly not be served: an
exception, for example, for acts of state that consist of commercial transactions, since neither modern
international comity nor the current position of our Executive Branch accorded sovereign immunity to
such acts…or an exception for cases in which the executive branch has represented that it has no objection
to denying validity to the foreign sovereign act, since then the court should be impeding no foreign-policy
goals.
We find it unnecessary, however, to pursue those inquiries, since the factual predicate for application of
the act of state doctrine does not exist. Nothing in the present suit requires the court to declare invalid,

Saylor URL: http://www.saylor.org/books

Saylor.org
1188

and thus ineffective as “a rule of decision for the courts of this country,” the official act of a foreign
sovereign.
In every case in which we have held the act of state doctrine applicable, the relief sought or the defense
interposed would have required a court in the United States to declare invalid the official acts of a foreign
sovereign performed within its own territory.…In Sabbatino, upholding the defendant’s claim to the funds
would have required a holding that Cuba’s expropriation of goods located in Havana was null and void. In
the present case, by contrast, neither the claim nor any asserted defense requires a determination that
Nigeria’s contract with Kirkpatrick International was, or, was not effective.
Petitioners point out, however, that the facts necessary to establish respondent’s claim will also establish
that the contract was unlawful. Specifically, they note that in order to prevail respondent must prove that
petitioner Kirkpatrick made, and Nigerian officials received, payments that violate Nigerian law, which
would, they assert, support a finding that the contract is invalid under Nigerian law. Assuming that to be
true, it still does not suffice. The act of state doctrine is not some vague doctrine of abstention but a
“principle of decision binding on federal and state courts alike.” As we said inRicaud, “the act within its
own boundaries of one sovereign State…becomes a rule of decision for the courts of this country.” Act of
state issues only arise when a court must decide—that is, when the outcome of the case turns upon—the
effect of official action by a foreign sovereign. When that question is not in the case, neither is the act of
state doctrine. This is the situation here. Regardless of what the court’s factual findings may suggest as to
the legality of the Nigerian contract, its legality is simply not a question to be decided in the present suit,
and there is thus no occasion to apply the rule of decision that the act of state doctrine requires.
***
The short of the matter is this: Courts in the United States have the Power, and ordinarily the obligation,
to decide cases and controversies properly presented to them. The act of state doctrine does not establish
an exception for cases and controversies that may embarrass foreign governments, but merely requires
that; in the process of deciding, the acts of foreign sovereigns taken within their own jurisdictions shall be
deemed valid: That doctrine has no application to the present case because the validity of no foreign
sovereign act is at issue.
The judgment of the Court for the Third Circuit is affirmed.

CASE QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
1189

1.

Why is this case not about sovereign immunity?

2.

On what basis does the US court take jurisdiction over an event or series of events that takes place in
Nigeria?

3.

If the court goes on to the merits of the case and determines that an unlawful bribe took place in Nigeria,

is it likely that diplomatic relations between the United States and Nigeria will be adversely affected?
[1] The term en banc means that all the judges of a circuit court of appeals heard oral arguments and voted to
decide the outcome of the case.

32.6 Summary and Exercises
Summary

International law is not like the domestic law of any one country. The sovereign, or lawgiver, in any
particular nation-state has the power to make and enforce laws within its territory. But globally, there is
no single source of law or law enforcement. Thus international law is a collection of agreements between
nation-states (treaties and conventions), customary international law (primarily based on decisions of
national court systems), and customary practice between nation-states. There is an international court of
justice, but it only hears cases between nation-states. There is no international court for the resolution of
civil disputes, and no regional courts for that purpose, either.
The lack of unified law and prevalence of global commerce means that local and national court systems
have had to devise ways of forcing judgments from one national court system or another to deal with
claims against sovereigns and to factor in diplomatic considerations as national judicial systems
encounter disputes that involve (directly or indirectly) the political and diplomatic prerogatives of
sovereigns. Three doctrines that have been devised are sovereign immunity, act of state, and forum non
conveniens. The recognition of forum-selection clauses in national contracting has also aided the use of
arbitration clauses, making international commercial-dispute resolution more efficient. Arbitral awards
against any individual or company in most nations engaged in global commerce are more easily
enforceable than judgments from national court systems.
In terms of regulating trade, the traditional practice of imposing taxes (tariffs) on imports from other
countries (and not taxing exports to other countries) has been substantially modified by the emergence of
the General Agreement on Tariffs and Trade (GATT) rules as now enforced by the World Trade
Organization (WTO). The United States has a practice of regulating exports, however, to take into account

Saylor URL: http://www.saylor.org/books

Saylor.org
1190

national security and other foreign policy considerations. For example, the Export Administration Act of
1985 has controlled certain exports that would endanger national security, drain scarce materials from the
US economy, or harm foreign policy goals. The US secretary of commerce has a list of controlled
commodities that meet any of these criteria.

1.

EXERCISES

Assume that the United States enters into a multilateral treaty with several third-world countries under
which then-existing private claims to molybdenum and certain other minerals in the United States are
assigned to an international agency for exploitation. When the owner of a US mine continues to dig for
ore covered by the treaty, the Justice Department sues to enjoin further mining. What is the result? Why?

2.

A foreign government enters into a contract with a US company to provide computer equipment and
services for the intelligence arm of its military forces. After the equipment has been supplied, the foreign
government refuses to pay. The US company files suit in federal court in the United States, seeking to
attach a US bank account owned by the foreign government. The foreign government claims that the US
court has no jurisdiction and that even if it does, the government is immune from suit. What is the result?

3.

Would the result in Exercise 2 be any different if the US company had maintained its own equipment on a
lease basis abroad and the foreign government had then expropriated the equipment and refused to pay
the US company its just value?

4.

The Concentrated Phosphate Export Association consists of the five largest phosphate producers. The
Agency for International Development (AID) undertook to sell fertilizer to Korea and solicited bids. The
association set prices and submitted a single bid on 300,000 tons. A paid the contract price, determined
the amounts to be purchased, coordinated the procedure for buying, and undertook to resell to Korea.
The Justice Department sued the association and its members, claiming that their actions violated Section
1 of the Sherman Act. What defense might the defendants have? What is the result?

5.

Canada and Russia have competing claims over fishing and mining rights in parts of the Arctic Ocean.
Assuming they cannot settle their competing claims through diplomatic negotiation, where might they
have their dispute settled?

1.

SELF-TEST QUESTIONS

International law derives from
a.

the US Constitution

Saylor URL: http://www.saylor.org/books

Saylor.org
1191

b.

the common law

c.

treaties

d.

customary international law

e.

c and d
Foreign nations are immune from suit in US courts for governmental acts because of

a.

the international sovereign immunity treaty
b.

a United Nations law forbidding suits against foreign sovereigns

c.

the Foreign Sovereign Immunities Act

d.

precedent created by the US Supreme Court

A foreign government’s expropriation of private assets belonging to a nonresident is
a.

a violation of international law

b.

a violation of the US Constitution

c.

permitted by the domestic law of most nation-states

d.

in violation of the act-of-state doctrine
Arbitration of business disputes is

a.

frowned upon by courts for replacing public dispute resolution with private dispute resolution

1.

d

2.

a

3.

c

4.

e

b.

permissible when a country’s laws permit it

c.

permissible if the parties agree to it

d.

a and b

e.

b and c

SELF-TEST ANSWERS

Saylor URL: http://www.saylor.org/books

Saylor.org
1192

